ACCEPTED
                                                                               03-14-00706-CV
                                                                                      4055487
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                           2/6/2015 2:00:05 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                           No. 03-14-00706-CV

                              IN THE                   FILED IN
                                                3rd COURT OF APPEALS
                 THIRD DISTRICT COURT OF APPEALS AUSTIN, TEXAS
                         AT AUSTIN, TEXAS       2/6/2015 2:00:05 PM
                                                          JEFFREY D. KYLE
                        ENTERGY TEXAS, INC.,                   Clerk
                                                 Appellant,
                                    v.

           PUBLIC UTILITY COMMISSION OF TEXAS, ET AL.,
                                          Appellees.

      Appeal from the 345th Judicial District Court, Travis County, Texas
            The Honorable Amy Clark Meachum, Judge Presiding
 ________________________________________________________________

                       APPELLANT’S BRIEF
 _________________________________________________________________


                               John F. Williams
                               State Bar No. 21554100
                               jwilliams@dwmrlaw.com
                               Marnie A. McCormick
                               State Bar No. 00794264
                               mmccormick@dwmrlaw.com
                               DUGGINS WREN MANN & ROMERO, LLP
                               600 Congress Ave., Ste. 1900 (78701)
                               P. O. Box 1149
                               Austin, Texas 78767-1149
                               (512) 744-9300
                               (512) 744-9399 fax

                               ATTORNEYS FOR APPELLANT
                               ENTERGY TEXAS, INC.

                   ORAL ARGUMENT REQUESTED

February 2015
                  IDENTITY OF PARTIES AND COUNSEL

      Pursuant to Rule 38.1(a), appellant provides this list of all parties to the
order appealed from and the names and addresses of all trial and appellate counsel:

Plaintiff/Appellant:                         Trial counsel:

Entergy Texas, Inc.                          John F. Williams
                                             Marnie A. McCormick
                                             Patrick J. Pearsall
                                             DUGGINS WREN MANN & ROMERO, LLP
                                             600 Congress Ave., Ste. 1900 (78701)
                                             P. O. Box 1149
                                             Austin, Texas 78767-1149

                                             Appellate counsel:

                                             John F. Williams
                                             Marnie A. McCormick
                                             DUGGINS WREN MANN & ROMERO, LLP
                                             600 Congress Ave., Ste. 1900 (78701)
                                             P. O. Box 1149
                                             Austin, Texas 78767-1149

Defendant/Appellee:                          Trial counsel:

Public Utility Commission of Texas           Elizabeth R. B. Sterling
                                             Environmental Protection Division
                                             Office of the Attorney General
                                             P. O. Box 12548 (MC 066)
                                             Austin, Texas 78711-2548

Intervenor:                                  Trial counsel:

Office of Public Utility Counsel             Ross Henderson
                                             Sara J. Ferris
                                             Office of Public Utility Counsel
                                             1701 N. Congress Ave., Ste. 9-180
                                             P. O. Box 12397
                                             Austin, Texas 78711-2397
                                         i
Intervenor:                              Trial counsel:

The State of Texas Agencies and          Susan M. Kelley
Institutes of Higher Education           Bryan L. Baker
("State Agencies")                       Administrative Law Division
                                         Office of the Attorney General
                                         P. O. Box 12548 (MC018-12)
                                         Austin, Texas 78711-2548

                                         Appellate counsel:

                                         Katherine H. Farrell
                                         Administrative Law Division
                                         Office of the Attorney General
                                         P. O. Box 12548 (MC018-12)
                                         Austin, Texas 78711-2548

Intervenor:                              Trial counsel:

Texas Industrial Energy Consumers        Rex D. VanMiddlesworth
                                         Benjamin Hallmark
                                         Thompson Knight LLP
                                         98 San Jacinto Blvd., Ste. 1900
                                         Austin, Texas 78701

                                         Meghan Griffiths
                                         Andrews Kurth LLP
                                         111 Congress Ave., Ste. 1700
                                         Austin, Texas 78701




                                    ii
                                        TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL ............................................................ i 

TABLE OF CONTENTS ......................................................................................... iii 

INDEX OF AUTHORITIES......................................................................................v 

STATEMENT OF THE CASE ................................................................................ ix 

STATEMENT REGARDING ORAL ARGUMENT ............................................. ix 

ISSUES PRESENTED...............................................................................................x 

STATEMENT OF FACTS ........................................................................................1 

I.      ETI is subject to traditional rate regulation. ....................................................1 

II.     In ETI’s 2011 rate case, the Commission included some but not all of
        ETI’s expenses in its cost of service................................................................2 

        A.       Depreciation Expense ............................................................................3 

        B.       Incentive Compensation ........................................................................5 

III.    The Commission disallowed some of ETI’s rate case expenses in the
        rate case expense docket. .................................................................................7 

SUMMARY OF THE ARGUMENT ......................................................................10 

ARGUMENT AND AUTHORITIES ......................................................................13 

I.      The Commission’s disallowance of ETI’s costs of litigating the
        incentive compensation issue is arbitrary and capricious and an abuse
        of discretion. ..................................................................................................13 

        A.       The Commission’s finding that ETI was unreasonable in
                 advocating    recovery     of    financially-based              incentive
                 compensation is arbitrary and capricious. ...........................................13 

        B.       The Commission acted arbitrarily and abused its discretion by
                 disallowing ETI’s expenses of making its argument about
                 financially-based incentive compensation. .........................................17 


                                                           iii
                  1.       The Commission has never before disallowed the costs of
                           making unsuccessful incentive compensation arguments. ....... 17 

                  2.       It was arbitrary and an abuse of discretion to impose a
                           new standard upon ETI at the end of the administrative
                           process. ......................................................................................19 

                  3.       The Commission’s action also constitutes improper ad
                           hoc rulemaking. .........................................................................21 

         C.       The Commission further erred in quantifying the expenses ETI
                  incurred in seeking to include financially-based incentive
                  compensation in rates. .........................................................................26 

                  1.       The Commission has never before required a utility to
                           record its rate case expenses by issue, nor has the
                           Commission used a proxy to quantify a disallowance..............27 

                  2.       The Commission imposed a new standard upon ETI at
                           the end of the contested case, again engaging in
                           inappropriate ad hoc rulemaking. .............................................30 

II.      The Commission’s disallowance of the ESI depreciation expense that
         ETI incurred in the rate case is not supported by substantial evidence
         and is arbitrary and capricious. ......................................................................32 

CONCLUSION AND PRAYER .............................................................................36 

CERTIFICATE OF COMPLIANCE .......................................................................37 

APPENDICES .........................................................................................................39 




                                                           iv
                                      INDEX OF AUTHORITIES

Cases 

Bluefield Waterworks & Improvement Co. v. Public Serv. Comm’n of State
  of W.Va.,
  262 U.S. 679 (1923) ...............................................................................................2

CenterPoint Energy Entex v. Railroad Comm'n of Texas,
  213 S.W.3d 364 (Tex. App. – Austin 2006, no pet.)...........................................23

City of Arlington v. Centerfolds, Inc.,
  232 S.W.3d 238 (Tex. App. – Fort Worth 2007, pet. denied)..............................22

City of Corpus Christi v. Public Util. Comm’n of Tex.,
  51 S.W.3d 231 (Tex. 2001) ....................................................................................3

City of El Paso v. El Paso Elec. Co.,
  851 S.W.2d 896 (Tex. App. – Austin 1993, writ denied) ............................. 21, 30

City of El Paso v. Public Util. Comm’n of Tex.,
  344 S.W.3d 609 (Tex. App. – Austin 2011, no pet.) .............................................2

City of El Paso v. Public Util. Comm’n of Tex.,
  883 S.W.2d 179 (Tex. 1994) ..................................................................................2

Entergy Gulf States, Inc. v. Public Utility Comm'n of Tex.,
  173 S.W.3d 199 (Tex. App. – Austin 2005, pet. denied) .....................................23

Federal Power Comm’n v. Hope Natural Gas Co.,
  320 U.S. 591 (1944) ...............................................................................................2

Flores v. Employees Ret. Sys.,
  74 S.W.3d 532 (Tex. App. -- Austin 2002, pet. denied) ........................ 20, 21, 30

Harris County Hosp. Dist. v. Public Util. Comm'n of Tex.,
 No. 03-10-00647-CV, 2012 WL 2989228 *7
 (Tex. App. – Austin Jul. 13, 2012, no pet.) (not designated for
 publication) .................................................................................................... 21, 30

Oncor Elec. Delivery Co. v. Public Util. Comm’n of Tex.,
  406 S.W.3d 253 (Tex. App. – Austin 2013, no pet.)................................... passim

                                                           v
Public Util. Comm’n of Tex. v. Texas Telephone Ass’n,
  163 S.W.3d 204 (Tex. App. – Austin 2005, no pet.) ...........................................16

Railroad Comm'n of Tex. v. WBD Oil & Gas Co.,
  104 S.W.3d 69 (Tex. 2003) ..................................................................................22

Rodriguez v. Service Lloyds Ins. Co.,
  997 S.W.2d 248 (Tex. 1999) ......................................................................... 22, 23

South Tex. Indus. Servs., Inc. v. Texas Dep’t of Water Res.,
  573 S.W.2d 302 (Tex. Civ. App. – Austin 1978, writ ref’d n.r.e.) .....................16

Southwestern Bell Tel. Co. v. Public Util. Comm'n of Tex.,
  745 S.W.2d 918 (Tex. App. – Austin 1988, writ denied) ...................................23

State of Texas Agencies & Institutions of Higher Learning v. Public Util.
  Comm’n of Tex.,
  No. 03-11-00072-CV, 2014 WL 6893871 *31
  (Tex. App. – Austin Dec. 4, 2014, no pet. h) .......................................... 10, 13, 15

State v. Public Util. Comm’n of Tex.,
  883 S.W.2d 190 (Tex. 1994) ..................................................................................3

Texas State Board of Pharmacy v. Witcher,
  447 S.W.3d 520 (Tex. App. – Austin 2014, pet. filed) ................................ passim

Statutes 

Tex. Gov't Code Ann. § 2001.023 ...........................................................................22

Tex. Gov't Code Ann. § 2001.029 ...........................................................................22

Tex. Gov't Code Ann. §§ 2001.032–.033 ................................................................22

Tex. Gov’t Code Ann. § 2001.174 .............................................................. 21, 32, 35

Tex. Util. Code Ann. §§ 11.01, et seq. ......................................................................1

Tex. Util. Code Ann. § 36.051 ...................................................................................1

Tex. Util. Code Ann. § 36.061 ............................................................................ 2, 29

Tex. Util. Code Ann. §§ 39.001-.359 ........................................................................1


                                                       vi
Texas Util. Code Ann. § 39.452 ................................................................................1

Rules 

16 Tex. Admin. Code § 25.231 ..................................................................................2

16 Tex. Admin. Code § 25.245 ........................................................................ passim

16 Tex. Admin. Code § 25.272 ................................................................................35

39 Tex. Reg. at 6445 ................................................................................................25

Commission	Proceedings 

Application of AEP Texas Central Co. for Authority to Change Rates,
  Docket No. 28840 .......................................................................................... 14, 18

Application of AEP Texas Central Company for Authority to Change Rates,
  Docket No. 33309 .......................................................................................... 16, 18

Application of CenterPoint Energy Houston Electric, LLC for Authority to
  Change Rates, Docket No. 38339 ........................................................................17

Application of El Paso Electric Company to Change Rates, to Reconcile
  Fuel Costs, to Establish Formula-Based Fuel Factors, and to Establish an
  Energy Efficiency Cost Recovery Factor, Docket No. 37690 ..............................15

Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile
  Fuel Costs, and Obtain Deferred Accounting Treatment,
  Docket No. 39896 ......................................................................................... passim

Application of Oncor Electric Delivery Company, LLC for Authority to
  Change Rates, Docket No. 35717 ........................................................................15

Application of Southwestern Electric Power Co. for Authority to Change
  Rates and Reconcile Fuel Costs, Docket No. 40443............................................15

Application of Southwestern Electric Power Company for Authority to
  Change Rates, Docket No. 37364 ........................................................................15

Application of Southwestern Public Service Company Authority to Change
  Rates, to Reconcile Fuel and Purchased Power Costs for 2006 and 2007
  and to Provide a Credit for Fuel Cost Savings, Docket No. 35763 ....................15

                                                         vii
In re El Paso Electric Co., Docket No. 9945 ................................................... 27, 28

Proceeding to Consider Rate Case Expenses Severed from Docket No.
  28840, Docket No. 31433.............................................................................. 18, 28

Proceeding to Consider Rate Case Expenses Severed from Docket No.
  33310 and Docket No. 33309, Docket No. 34301 ...............................................18

Requests for Rate Case Expenses Severed from Docket No. 38339,
  Docket No. 39127 .................................................................................................17




                                                        viii
                              STATEMENT OF THE CASE

         This is a suit for judicial review of the final order of the Public Utility

Commission of Texas in its Docket Number 40295, a proceeding to determine the

expenses Entergy Texas, Inc. may recover for prosecuting its 2011 base rate case.

Entergy Texas, Inc. sought judicial review of the agency’s disallowance of two

categories of expense.1 The district court, Judge Amy Clark Meachum presiding,

summarily affirmed the order.2



                  STATEMENT REGARDING ORAL ARGUMENT

         Cases involving public utility regulation usually involve complex regulatory

principles, and this one is no exception. For that reason, the Court’s decisional

process would be aided by oral argument.




1
    Clerk’s Record (“CR”) 3-15.
2
    CR 232-34.
                                          ix
                           ISSUES PRESENTED

1. The Commission has historically stated a policy of disallowing incentive
   compensation that is tied to “financial” as opposed to “operational”
   measures, but the Commission has not clearly or consistently defined how to
   determine whether actual incentive costs fall in one category or the other.
   Despite that, and even though Entergy Texas, Inc. succeeded in convincing
   the Commission to change precedent in one respect, the Commission
   disallowed expenses of advocacy on the subject. Did the Commission act
   arbitrarily and capriciously by disallowing these expenses?

2. The Commission has never before disallowed a utility’s expenses of making
   an unsuccessful attempt to include financially-based incentive compensation
   in rates. Did the Commission act arbitrarily and capriciously, or abuse its
   discretion, by imposing this new policy upon Entergy Texas, Inc., for the
   first time at the end of this contested case without adequate explanation,
   instead of imposing the new policy prospectively after a formal rulemaking
   proceeding?

3. The Commission for the first time quantified the disallowance using a
   “proxy” method that has no logical connection to the actual expense of
   making the purportedly unreasonable argument. Did the Commission act
   arbitrarily and capriciously or abuse its discretion by imposing this new
   method at the end of this contested case without adequate explanation,
   instead of imposing the new method prospectively after a formal rulemaking
   proceeding?

4. Entergy Texas, Inc. also presented unrebutted evidence that the depreciation
   expense it incurred for its affiliate’s services in the rate case was reasonable
   and necessary. Is the Commission’s disallowance of that expense, contrary
   to the Commission’s treatment of analogous expense in the underlying rate
   case, unsupported by substantial evidence or arbitrary and capricious?




                                       x
                                  STATEMENT OF FACTS

          Entergy Texas, Inc. (“ETI” or “the Company”) is an investor-owned electric

utility. ETI provides bundled generation, transmission, distribution, and customer

services to over 400,000 retail customers in southeastern Texas.

I.        ETI is subject to traditional rate regulation.
          The services ETI provides to Texas retail customers are subject to regulation

by the Public Utility Commission of Texas (the “Commission” or “PUCT”) under

the Public Utility Regulatory Act (“PURA”).3 The Texas legislature in 1999

ordered electric utilities to “unbundle” their generation, transmission, distribution,

and customer service functions as part of an effort to introduce competition into the

Texas retail electric industry. See Tex. Util. Code Ann. §§ 39.001-.359. However,

in 2009, the legislature amended PURA to require ETI to cease activities relating

to the transition to retail competition. See id. § 39.452(i). Accordingly, ETI

remains subject to traditional cost-of-service rate regulation. Id. § 39.452(a).

          Under PURA and applicable constitutional principles, a traditionally-

regulated utility is entitled to rates that afford it a “reasonable opportunity to earn a

reasonable return on the utility’s invested capital used and useful in providing

service to the public in excess of the utility’s reasonable and necessary operating

expenses.” Id. § 36.051; Federal Power Comm’n v. Hope Natural Gas Co., 320


3
    See Tex. Util. Code Ann. §§ 11.01, et seq.
                                                 1
U.S. 591, 603 (1944); Bluefield Waterworks & Improvement Co. v. Public Serv.

Comm’n of State of W.Va., 262 U.S. 679, 692 (1923).                    To set a rate, the

Commission looks at a historical “test year” and determines the amount of money

the utility will need to cover both its expenses and a return on its investment in the

future. E.g., City of El Paso v. Public Util. Comm’n of Tex., 344 S.W.3d 609, 613

(Tex. App. – Austin 2011, no pet.); 16 Tex. Admin. Code 25.231. The total is

called the utility’s “revenue requirement” or “cost of service.” See, e.g., City of El

Paso v. Public Util. Comm’n of Tex., 883 S.W.2d 179, 187 (Tex. 1994); 16 Tex.

Admin. Code § 25.231. PURA also authorizes the Commission to allow a utility to

recover through rates the reasonable expenses of participating in a rate case. Tex.

Util. Code Ann. § 36.061.

II.    In ETI’s 2011 rate case, the Commission included some but not all of
       ETI’s expenses in its cost of service.
       The Company initiated a general base rate case and fuel reconciliation in

2011 because the rates then in effect did not adequately compensate ETI for its

cost of providing service. The Commission assigned Docket No. 39896 to that

case.4 ETI sought a total annual increase of $104.8 million.5 ETI also asked to

recover its expenses of preparing the filing and participating in the rate case.6



4
  Reporter’s Record Joint Exh. 1 (Administrative Record or “AR” Part I, Binder 2, Item 55 (May
21, 2013, Final Order at FOF 3)).
5
  Id. at FOF 10.
6
  Id. at 1.
                                              2
       The Commission severed the request for recovery of rate case expenses from

Docket No. 39896 and established new Docket No. 40295 to address that issue.7

The Commission ordered in the rate case that ETI’s base rates be increased by a

total of $27.7 annually.8 That decision is not challenged in this appeal.9 However,

two aspects of that decision are relevant to this appeal from the Commission’s

decision in the rate case expense docket.

       A.     Depreciation Expense
       One of the expenses PURA entitles a utility to recover is the depreciation of

reasonable and necessary capital investments.            See, e.g., State v. Public Util.

Comm’n of Tex., 883 S.W.2d 190, 199 (Tex. 1994) (PURA authorizes recovery of

both a return on, and a return of, its rate base); City of Corpus Christi v. Public

Util. Comm’n of Tex., 51 S.W.3d 231, 238 (Tex. 2001) (under traditional

regulation, utility recovers prudent capital investments in its rates through

depreciation). In its rate case, ETI sought to recover depreciation expense for




7
  AR Part I, Binder 1, Item 1 (SOAH Order No. 1); AR Part I, Binder 2, Item 55 (Final Order at
FOF 4).
8
  AR Part I, Binder 2, Item 55 (Final Order at FOF 12).
9
  Several parties, including ETI, the Commission, and the Office of Public Utility Counsel
(“OPUC”), appealed the Commission’s decision in Docket No. 39896. That appeal is currently
pending before this Court as Case No. 03-14-00735-CV. None of the issues raised in that appeal
pertain to the issues raised in this appeal.
                                              3
some of its own capital investments, including assets used by ETI employees to do

their jobs during the test year.10

       ETI also sought to recover depreciation expense it incurred for assets that its

affiliate, Entergy Services, Inc. (“ESI”), used to provide general services to ETI

during the test year. Company witness Stephanie Tumminello explained that ESI

is a service company established to provide professional services primarily to ETI

and other Entergy utilities that operate in other jurisdictions.11 In order to support

the operations that are necessary to provide these services, ESI must invest in

depreciable assets like computer equipment, computer software systems,

communications equipment, furniture, fixtures, and leasehold improvements.12

ESI allocates depreciation expense to ETI and the other companies ESI serves

according to the labor cost it bills to each of them.13 Ms. Tumminello confirmed

that the depreciation costs ESI charges to ETI do not include any profit or markup,

and are based on the actual costs of the assets used in ESI’s operations.14 The



10
   Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and
Obtain Deferred Accounting Treatment, Docket No. 39896, ETI Exh. 13 (Watson Direct at Exh.
DAW-1). The Administrative Law Judge in the docket underlying this appeal took official
notice of the record in Docket No. 39896. See AR Part III, Vol. A (Transcript of Hearing on the
Merits at 16). Public filings in Docket No. 39896 and other Commission dockets may be
accessed at the Commission’s interchange:
  http://interchange.puc.texas.gov/WebApp/Interchange/application/dbapps/filings/pgSearch.asp
by entering the docket number in the “Control Number” field.
11
   Id., ETI Exh. 41 (Tumminello Direct at 9 of 98).
12
   Id. at 79 & 81 of 98.
13
   Id. at 80 & 83 of 98.
14
   Id. at 84 of 98.
                                              4
Commission included the test-year ESI depreciation expense in ETI’s cost of

service in Docket No. 39896.15

       B.     Incentive Compensation

       In Docket No. 39896, ETI also requested that its rates include the cost of

incentive compensation programs for the Company’s employees.                        Company

witness Kevin Gardner testified that the primary purpose of these programs, in

conjunction with the Company’s base pay program, is to enable ETI to attract and

keep talented employees, whose efforts translate into safe and reliable electric

service for customers.16 Mr. Gardner acknowledged that the Commission has, in

several past cases, not allowed utilities to include what has been termed

“financially based incentive compensation” in their cost of service used to set

rates.17    Another Company witness, Jay C. Hartzell, PhD,18 explained more

specifically that incentive compensation tied to cost control measures, profitability

measures, and stock prices has been deemed “financially based” in some past

Commission dockets.19 Mr. Gardner acknowledged that some (but not all) of

ETI’s test-year incentive compensation expenses fall within those categories.20



15
   Id. (Nov. 2, 2012, Order on Rehearing at FOFs 162-70 & COL 14).
16
   Id., ETI Exh. 36 (Gardner Direct at 6-7 of 77) & ETI Exh. 50 (Gardner Rebuttal at 2 of 18).
17
   Id. (Gardner Direct at 29 of 77).
18
    Dr. Hartzell is the Chair of the Finance Department, and Professor of Finance, at the
University of Texas at Austin School of Business. Id., ETI Exh. 15 (Hartzell Direct at 1 of 31).
19
   Id. at 3 of 31.
20
   Id., ETI Exh. 36 (Gardner Direct at 30).
                                               5
       Both Mr. Gardner and Dr. Hartzell, however, testified that the Commission

should consider including all of ETI’s incentive compensation programs in ETI’s

cost of service.         Both witnesses testified that the Company’s incentive

compensation programs generally benefit customers.21                 They focused specific

comments on incentive compensation programs that are tied to cost control

measures, explaining at length how those programs in particular benefit

customers.22

       After an evidentiary hearing, the Administrative Law Judges (“ALJs”)

recommended that over $6 million of ETI’s requested $104.8 million rate increase

should be disallowed as financially-based incentive compensation.23 The ALJs

agreed with ETI, however, that incentive compensation tied to cost control

measures should be included in rates.              They distinguished prior Commission

precedent on cost-control incentive compensation and reasoned that, “[t]he

evidence in this case demonstrates that ratepayers benefit when a utility

incentivizes its employee to control costs.”24             The Commission, with a few

exceptions, adopted the proposal for decision. The Commission disallowed ETI’s

request to include financially-based incentive compensation in rates, but contrary


21
   Id. at 30-31; ETI Exh. 50 (Gardner Rebuttal at 5 & 8-9 of 18); ETI Exh. 15 (Hartzell Direct at
6-8 of 31); ETI Exh. 53 (Hartzell Rebuttal at 4-10 of 15).
22
   Id., ETI Exh. 50 (Gardner Rebuttal at p. 6-8 of 18); ETI Exh. 15 (Hartzell Direct at 9-12 of
31); ETI Exh. 53 (Hartzell Rebuttal 10-13 of 15).
23
   Id. (Proposal for Decision at 166-176).
24
   Id. at 175.
                                               6
to its prior decisions, agreed that incentive compensation tied to cost controls

should not be treated as “financial” in nature, thus allowing its inclusion in rates.25

III.   The Commission disallowed some of ETI’s rate case expenses in the rate
       case expense docket.
       In Docket No. 40295, the expense proceeding severed from Docket No.

39896, the ALJ granted party status to the City of Anahuac, et al. (“Cities”), State

of Texas agencies and institutions of higher education (“State Agencies”), the

Office of Public Utility Counsel (“OPUC”), and Texas Industrial Energy

Consumers (“TIEC”).26 ETI sought a total of roughly $7.6 million of its own

expenses, as well as reimbursement for expenses incurred by Cities in the amount

of about $1.2 million.27

       Two components of ETI’s request are the subject of this appeal. First, the

costs ETI sought to recover included those of seeking to include financially-based

incentive compensation in the rates set in Docket No. 39896. Second, consistent

with its request to recover in base rates the test-year depreciation expense ETI

incurred for ESI’s general services, ETI sought to recover the separate depreciation

expense ETI incurred for the services ESI provided on ETI’s behalf in the rate

case.28


25
   Id. (Nov. 2, 2012, Order on Rehearing at FOFs 127-34).
26
   AR Part I, Binder 1, Items 5 & 10 (SOAH Order Nos. 2 & 4).
27
   AR Part I, Binder 2, Item 55 (Final Order at 1).
28
   AR Part II, Binder 3, ETI Exh. 6 (Considine Supp. Direct at 3-4); ETI Exh. 7 (Considine
Rebuttal at 11).
                                            7
       After an evidentiary hearing, the ALJ issued a proposal for decision

recommending the Commission reduce ETI’s requested expenses by some $1.5

million.29 Some of that reduction was attributable to the ALJ’s conclusion that ETI

should not recover depreciation expense associated with ESI’s efforts on the rate

case.30 Another part of the reduction was attributable to the ALJ’s conclusion that

ETI should not recover expenses associated with its efforts to recover financially-

based incentive compensation through rates. The ALJ concluded that ETI’s effort

to recover financially-based incentive compensation was an “aggressive,” “long

shot” argument.31 The ALJ did not attempt to quantify the actual expenses ETI

incurred in its effort to recover this compensation, but instead used a proxy for that

amount.     The ALJ determined the ratio that ETI’s financially-based incentive

compensation bore to ETI’s total requested rate increase in Docket No. 39896, and

then reduced ETI’s rate case expenses by that same ratio.32 The remainder of the

ALJ’s recommended disallowance was related to other issues that are not pertinent

to this appeal.33 The ALJ’s proposal for decision is appended to this brief as

Appendix A.

       The Commission accepted some of the ALJ’s recommendations and rejected

others.    The Commission agreed with the ALJ that ETI should not recover
29
   AR Part I, Binder 2, Item 32 (Proposal for Decision at 34).
30
   Id. at 11-12.
31
   Id. at 23.
32
   Id. at 32-34.
33
   See AR Part I, Binder 2, Item 55 (Final Order at 3).
                                                8
depreciation expense associated with ESI’s efforts in the rate case.34 The

Commission also agreed that it was “unreasonable” and “overly aggressive” for

ETI to argue its rates should include financially-based incentive compensation.

The Commission further agreed that the disallowance should be quantified using

the ALJ’s “proxy” approach.35 The Commission’s order is appended to this brief

as Appendix B.

       ETI timely filed a motion for rehearing challenging the Commission’s

decision to disallow the depreciation expense and the Commission’s decision to

disallow the expense of seeking to include financially-based incentive

compensation in rates.          ETI also challenged the Commission’s method of

quantifying the disallowance associated with the financially-based incentive

compensation argument.36 The motion was overruled by operation of law.

       ETI sought judicial review of the Commission’s decision.37 State Agencies,

OPUC, and TIEC intervened.38              The district court summarily affirmed the

Commission’s decision.39




34
   Id. at FOF 18(a).
35
   Id. at 2 & FOF 18(f).
36
   AR Part I, Binder 2, Item 56 (ETI’s Motion for Rehearing).
37
   CR 3-15.
38
   Id. 16-17, 19-23, & 27-29.
39
   Id. 232-34.
                                               9
                      SUMMARY OF THE ARGUMENT

       The Commission’s decision is arbitrary and capricious in several respects.

First, the finding that ETI was unreasonable for seeking to include incentive

compensation in rates does not hold water in light of Commission precedent.

Though the Commission has in the past disallowed incentive compensation that it

has deemed “financially based,” the Commission has never articulated a clear

definition of that category of costs. In fact, the Commission has treated analogous

costs differently in rate cases involving different utilities. As this Court recently

recognized, whether a particular cost is “financially based” is a fact question. See

State of Texas Agencies & Institutions of Higher Learning v. Public Util. Comm’n

of Tex., No. 03-11-00072-CV, 2014 WL 6893871 *31 (Tex. App. – Austin Dec. 4,

2014, no pet. h).    It is not a settled principle of policy or law.     Nor is the

Commission bound to follow its previous decisions in the same way a court is

bound. For these reasons, it cannot have been patently unreasonable for ETI to

seek to persuade the Commission to consider including incentive compensation

costs in rates.

       Second, though the Commission has several times disallowed the expenses

of various utilities’ incentive compensation programs, the Commission has never

before disallowed the costs of making an unsuccessful attempt to include them in

rates. Indeed, the Commission has allowed other utilities to recover the costs of


                                         10
making their unsuccessful arguments. The Commission imposed its new policy of

disallowing this type of rate case expense for the first time at the end of this

contested case.   The Commission did not acknowledge its departure from its

previous decisions, much less explain it or give ETI notice of the change when ETI

could have done something about it. The Commission’s decision is reversible on

this basis alone. This Court reached that conclusion in an analogous appeal from a

rate case expense order. See Oncor Elec. Delivery Co. v. Public Util. Comm’n of

Tex., 406 S.W.3d 253, 267 (Tex. App. – Austin 2013, no pet.).

      The Commission’s decision is also reversible because it constitutes improper

adjudicative rulemaking.     The Commission actually engaged in a formal

rulemaking on this issue soon after this case was decided. See 16 Tex. Admin.

Code § 25.245. It was error for the Commission to impose its new policy upon

ETI at the end of this contested case, instead of prospectively after engaging in a

formal rulemaking proceeding. This Court recently reached a similar conclusion in

a case involving a different agency.     See Texas State Board of Pharmacy v.

Witcher, 447 S.W.3d 520, 535 (Tex. App. – Austin 2014, pet. filed).

      Even if the Commission were justified in disallowing the expenses of

advocating recovery of incentive compensation costs, the Commission erred in

quantifying the disallowance. ETI presented evidence of the expenses of making

the argument. No party presented any evidence in rebuttal. Nevertheless, the ALJ

                                        11
declined to attempt to quantify the actual expenses of making the argument.

Instead, the ALJ used a “proxy” for actual expenses that results in a disallowance

that bears no logical relationship to the purportedly “unreasonable” expense. Even

though the Commission has never before used such a “proxy” method, the

Commission used the proxy method at the end of this contested case, before it

engaged in a formal rulemaking proceeding on the issue. The Commission’s

decision in this respect is arbitrary and capricious.

      So is the Commission’s disallowance of the ESI depreciation expense that

ETI incurred for ESI’s efforts in the rate case. The Commission’s decision is not

supported by any evidence in the record. Instead, it is based upon an illogical

speculation that ETI would not have paid as much if it had hired an outside vendor

to perform the services that ESI performed. No witness said anything supporting

that speculation. Moreover, the Commission allowed ETI to recover the analogous

depreciation expense it incurred for ESI’s general services during the test year,

finding it was a reasonable and necessary test-year expense. There is no rational

basis in the evidence upon which to distinguish between ESI’s use of assets to

perform general services during the test year and ESI’s use of the same assets to

assist ETI in a rate case. The Commission’s disallowance of the depreciation

expense here must, therefore, be reversed.




                                          12
                            ARGUMENT AND AUTHORITIES

I.        The Commission’s disallowance of ETI’s costs of litigating the incentive
          compensation issue is arbitrary and capricious and an abuse of
          discretion.
          The Commission determined that $522,244.66 of ETI’s rate case expenses

were “properly disallowed” because they were “attributable to unreasonable and

overly aggressive arguments pursued by ETI in Docket 39896 related to

financially-based incentive compensation.”40 The Commission’s stated rationale

for its decision was that:

          The Commission has repeatedly ruled that a utility cannot recover the
          cost of financially-based incentive compensation because financial
          measures are of more immediate benefit to shareholders and financial
          measures are not necessary or reasonable to provide utility services.
          The Commission concludes that it should follow its well-established
          policy here.41

          A.     The Commission’s finding that ETI was unreasonable in
                 advocating recovery of financially-based incentive
                 compensation is arbitrary and capricious.
          This Court recently acknowledged the Commission’s policy of allowing the

recovery of incentive compensation tied to operational performance, but denying

recovery of incentive compensation tied to financial performance on the theory that

the latter more immediately benefits shareholders than ratepayers. See State of

Texas’ Agencies & Institutions of Higher Learning, supra, 2014 WL 6893871 *31



40
     AR Part I, Binder 2, Item 55 (Final Order at pp. 5-6, FOF 18(f)).
41
     Id. at 2 (footnote omitted).
                                                  13
n.34 (collecting cases). ETI does not disagree that the Commission has historically

articulated this perceived dichotomy.

       However, the division between the two types of costs is anything but clear

under Commission precedent. The Commission has not foreclosed the possibility

of recovering any incentives associated with numerical triggers.42 Indeed, while

the Commission has clearly identified two theoretical “buckets” of incentive costs,

the Commission has not clearly or consistently advised utilities how to assign

actual costs to one bucket or another. For example, though the Commission

previously disallowed another utility’s incentive compensation tied to cost

controls,43 the Commission allowed ETI to recover incentive compensation tied to

cost controls in Docket No. 39896.44 And though the Commission disallowed

recovery of ETI’s stock-based incentive payments in Docket No. 39896,45 the

Commission subsequently allowed another utility to recover the “restricted stock




42
   AR Part II, Binder 3, ETI Exh. 12 (Morris Rebuttal at 2 of 14).
43
   See Application of AEP Texas Central Co. for Authority to Change Rates, Docket No. 28840
(Aug. 15, 2005, Final Order at FOFs 164-70), cited in Docket No. 39896, supra, (Proposal for
Decision at 175) (Appendix C).
44
   Docket No. 39896, supra, (Proposal for Decision at 175; Nov. 2, 2012, Order on Rehearing at
FOFs 127-34) (Appendix C).
45
   Docket No. 39896, supra, (Proposal for Decision at 166-72; Nov. 2, 2012, Order on Rehearing
at FOFs 127-34) (Appendix C).
                                             14
units” it paid as incentive compensation.46            Excerpts of these Commission

decisions are compiled in Appendix C to this brief.

       In short, the question of which incentives are “financial” versus

“operational” in a given case is one of fact, to be decided in light of the evidence

presented in that case. This Court said so in no uncertain terms in the State of

Texas’ Agencies case just two months ago. State of Texas’ Agencies, 2014 WL
6893871 *31 (“Because the question of whether Oncor’s incentive-compensation

payments were ‘financial’ rather than ‘operational’ in nature is one of fact,” the

Court reviewed the Commission’s assignment of costs to one category or the other

for evidentiary support under the substantial evidence rule).

       The fact that the Commission has not adopted a consistent approach is

perhaps why many utilities have repeatedly raised the issue in rate cases for

years.47 It is also likely why PUCT Commissioner Anderson acknowledged that


46
   Application of Southwestern Electric Power Co. for Authority to Change Rates and Reconcile
Fuel Costs, Docket No. 40443 (Mar. 6, 2014, Order on Rehearing at 11 & FOF 220) (Appendix
C).
47
   AR Part II, Binder 3, ETI Exh. 12 (Morris Rebuttal at 3 of 14) (citing Application of
Southwestern Electric Power Company for Authority to Change Rates and Reconcile Fuel Costs,
Docket No. 40443 (Direct Testimony of Andrew R. Carlin at 5); Application of El Paso Electric
Company to Change Rates, to Reconcile Fuel Costs, to Establish Formula-Based Fuel Factors,
and to Establish an Energy Efficiency Cost Recovery Factor, Docket No. 37690 (Direct
Testimony of Michael D. Feuerbacher at 5), Order (July 30, 2010); Application of Southwestern
Electric Power Company for Authority to Change Rates, Docket No. 37364 (Direct Testimony of
David A. Jolley at 13-30), Order (Apr. 16, 2010); Application of Southwestern Public Service
Company Authority to Change Rates, to Reconcile Fuel and Purchased Power Costs for 2006
and 2007 and to Provide a Credit for Fuel Cost Savings, Docket No. 35763 (Direct Testimony of
Marvin E. McDaniel, Jr. at 12), Order (June 2, 2009); Application of Oncor Electric Delivery
Company, LLC for Authority to Change Rates, Docket No. 35717 (Direct Testimony of James A.
                                             15
the recovery of financially-based incentive costs may be possible in a “properly

organized and evidenced” case.48

      The findings that Commission policy was cemented long ago, and that it was

unreasonable for ETI to seek recovery of financially-based incentives, simply

cannot withstand scrutiny.          The contours of financially-based incentive

compensation are demonstrably not set in stone. ETI actually prevailed in Docket

No. 39896 on some of its request to recover what had previously been deemed

unrecoverable incentive compensation, resulting in an additional $1 million for

recovery of incentive compensation costs. Even if the issue had not undergone any

development over time, the Commission is not absolutely bound by its previous

decisions and may change its policy on a given issue when relevant circumstances

change. See, e.g., Public Util. Comm’n of Tex. v. Texas Telephone Ass’n, 163
S.W.3d 204, 218-19 (Tex. App. – Austin 2005, no pet.); South Tex. Indus. Servs.,

Inc. v. Texas Dep’t of Water Res., 573 S.W.2d 302, 304 (Tex. Civ. App. – Austin

1978, writ ref’d n.r.e.). For all these reasons, ETI’s litigation of the financially-

based incentive compensation issue in Docket No. 39896 cannot have been

patently unreasonable. To the contrary, it is patently arbitrary for the Commission

to treat the issue as a case-by-case, factual inquiry in multiple cases, including


Greer at 43-44), Final Order (Aug. 31, 2009); Application of AEP Texas Central Company for
Authority to Change Rates, Docket No. 33309 (Direct Testimony of David A. Jolley at 12),
Order (Dec. 13, 2007)).
48
   AR Part II, Binder 3, ETI Exh. 12 (Morris Rebuttal at 3-4 of 14 & Exh. SFM-R-1).
                                           16
ETI’s 2011 rate case, and then treat it as a question of law governed by unvarying

and unalterable precedent for purposes of rate case expense review.

       B.    The Commission acted arbitrarily and abused its discretion
             by disallowing ETI’s expenses of making its argument
             about financially-based incentive compensation.
       Regardless of how “aggressive” ETI’s position was on the issue of

financially-based incentive compensation, it was arbitrary and an abuse of

discretion for the Commission to disallow the costs of asserting the argument in

this case.

             1.     The Commission has never before disallowed
                    the costs of making unsuccessful incentive
                    compensation arguments.

       Though the Commission had previously disallowed the inclusion of

financially-based incentive compensation in rates, the Commission has consistently

allowed utilities to recover the expenses associated with their efforts to recover the

incentive costs. For example, the Commission disallowed some of CenterPoint’s

incentive compensation in Docket No. 38339,49 but allowed CenterPoint to recover

the expenses of making this argument.50 Similarly, the Commission disallowed

some of AEP Texas Central Company’s long-term incentive compensation in




49
   Application of CenterPoint Energy Houston Electric, LLC for Authority to Change Rates,
Docket No. 38339 (Jun. 23, 2011, Order on Rehearing at FOFs 81-83) (Appendix D).
50
   Requests for Rate Case Expenses Severed from Docket No. 38339, Docket No. 39127 (Jun. 6,
2011, Order at FOFs 6, 12, & 20) (Appendix D).
                                            17
Docket No. 33309,51 but allowed the company to recover the expenses of making

its argument and expressly determined that they were reasonably incurred.52

Furthermore, the Commission disallowed some of AEP Central’s “performance

based” incentive compensation in Docket No. 28840,53 but allowed the company to

recover its expenses of making its argument, which the Commission expressly

determined were reasonably incurred.54             Excerpts from these Commission

decisions are compiled at Appendix D to this brief.

       This is the first time the Commission disallowed the expenses of advocating

for the recovery of financially-based incentive compensation. Chairman Nelson

acknowledged this fact at the open meeting in this very case:

       And on C.2.a. which is financially based incentive compensation, I
       kind of struggled with this issue because I – I understood what all the
       different parties were articulating, but ultimately I’m not sure in this
       docket it’s appropriate for us to impose a new policy of disallowing
       rate case expenses related to advocacy of long-shot positions.55

Nevertheless, the Commission imposed the new standard, for the first time, at the

conclusion of this contested case.



51
   Application of AEP TCC for Authority to Change Rates, Docket No. 33309 (Mar. 4, 2008,
Order on Rehearing at FOF 82) (Appendix D).
52
   Proceeding to Consider Rate Case Expenses Severed from Docket No. 33310 and Docket No.
33309, Docket No. 34301 (May 23, 2008, Final Order at FOFs 18, 20, & 21) (Appendix D).
53
   Application of AEP Central for Authority to Change Rates, Docket No. 28840 (Aug. 15, 2005,
Final Order at FOFs 164-70) (Appendix D).
54
   Proceeding to Consider Rate Case Expenses Severed from Docket No. 28840, Docket No.
31433 (Mar. 3, 2006, Order at FOF 26) (Appendix D).
55
   April 11, 2013, Transcript at 7:25-8:14 (emphasis added) (Appendix E).
                                             18
             2.    It was arbitrary and an abuse of discretion to
                   impose a new standard upon ETI at the end of
                   the administrative process.

      Parties are entitled to know what agency standards will be applied to them in

advance of the administrative process.        This Court recently reiterated this

fundamental principle of Texas administrative and constitutional law in another

rate case expense appeal. See Oncor Elec. Delivery Co., supra, 406 S.W.3d at 267.

In Oncor, the Commission disallowed the utility’s expenses that were incurred in

the past because, the Commission declared, past rate case expenses that occurred

outside the test year are not recoverable.       This was a departure from the

Commission’s past interpretation of relevant principles, imposed long after the

utility had incurred the expenses at issue. This Court held that the Commission’s

post-hearing imposition of a new policy was fundamentally unfair because by that

time, it was too late for Oncor to comply with the new rule. Id. at 268-69.

      The same thing happened here. The administrative process at issue began

when Docket No. 39896 was filed. At that time, the Commission had given no

indication whatsoever that it would not continue to allow recovery of otherwise

reasonable expenses related to litigating incentive compensation. The Commission

announced its new policy only after ETI had litigated the issue (and, ironically,

won part of it). Had the Commission made the new policy known on a prospective

basis, ETI would have had the opportunity to present its case differently.

                                         19
      The Commission’s action in this case also violates another principle that was

at issue in Oncor. That is, as this Court wrote, “[a]lthough agencies are not bound

to follow their decisions in contested cases in the same way that courts must follow

controlling precedent, an agency must explain its reasoning when it departs from

prior norms.” Id. at 267 (citing, e.g., Flores v. Employees Ret. Sys., 74 S.W.3d
532, 544–45 (Tex. App. -- Austin 2002, pet. denied)). Because the Commission in

Oncor changed its position on the recovery of expenses incurred outside the test

year without providing any explanation for its change in its prior practice — and

denied Oncor's expenses on the basis of its new position — this Court reversed the

Commission’s decision. Id. at 272.

      The same result should obtain here. Contrary to its consistent precedent

allowing utilities to recover the cost of litigating the incentive compensation issue,

the Commission for the first time declared it is unreasonable to incur expenses to

litigate that issue. The Commission in its order did not acknowledge, much less

explain, its departure from its precedent on this issue. Because the Commission

gave no notice or justification for its about-face on the recovery of rate case

expenses in this circumstance, the Commission’s application of the policy to ETI

in this case is arbitrary and capricious and an abuse of discretion. Harris County

Hosp. Dist. v. Public Util. Comm'n of Tex., No. 03-10-00647-CV, 2012 WL
2989228 *7 (Tex. App. – Austin Jul. 13, 2012, no pet.) (not designated for

                                         20
publication); Flores, 74 S.W.3d at 544-45; City of El Paso v. El Paso Elec. Co.,

851 S.W.2d 896, 900 (Tex. App. – Austin 1993, writ denied). The decision must

be reversed for that reason alone. See Tex. Gov’t Code Ann. § 2001.174.

                 3.      The Commission’s action also        constitutes
                         improper ad hoc rulemaking.

          The appropriate way for the Commission to impose a new policy like this is

to engage in a rulemaking and impose the new standard upon the industry

uniformly on a prospective basis.

          When an agency adopts a new policy that it intends to apply irrespective of

the circumstances of an individual case, the agency adopts a “rule.” E.g., Witcher,

supra, 447 S.W.3d at 528-30 & 535-356. It is indisputable that the Commission in

this case adopted a new rule of general applicability. The Commission did not in

its order identify any facts peculiar to this case that suggest the policy applies only

to this case. The Commission’s broad conclusion that it is “unreasonable” to incur

expense to litigate the recoverability of financially-based incentive compensation is

based solely on something the Commission says is “well-established policy.”56

The decision clearly has implications beyond the parties to the underlying

proceeding.        Indeed, as noted above, Chairman Nelson confirmed at an open

meeting that the Commission was in this case setting a “new policy.”         She even



56
     AR Part I, Binder 2, Item 55 (Final Order at 2).
                                                  21
observed, on the record, that the subject is more properly addressed in a

rulemaking. She said:

          What I would like to do is, if it’s okay with you, is open a rulemaking.
          I think just the issue in general of rate case expenses, whether it’s a
          utility or the cities, I think it’s something that we’ve needed to look at
          for a while, and this is the type of issue that would be appropriate to
          include in that type of a rulemaking.57

          A state agency presumptively must promulgate new rules through

rulemaking procedures, which include giving notice of a proposed new rule,

soliciting public comment, submitting to legislative review, and entering an order

to adopt the new rule.            See Tex. Gov't Code Ann. §§ 2001.023; 2001.029;

2001.032–.033; Rodriguez v. Service Lloyds Ins. Co., 997 S.W.2d 248, 255 (Tex.

1999). Rulemaking hearings are different from contested case hearings in that

“rulemaking procedures maximize ‘public participation in the rulemaking process,’

a stated purpose of the APA, while contested case procedures limit participation to

those directly affected by the dispute.” Railroad Comm'n of Tex. v. WBD Oil &

Gas Co., 104 S.W.3d 69, 77 (Tex. 2003) (footnote omitted), cited in City of

Arlington v. Centerfolds, Inc., 232 S.W.3d 238, 253-54 (Tex. App. – Fort Worth

2007, pet. denied). By providing for formal rulemaking procedures, the legislature

intended to ensure that the public and affected persons are heard on matters that

affect them and receive notice of new rules. See Rodriguez, 997 S.W.2d at 255.


57
     April 11, 2013, Transcript at 7:25-8:14 (emphasis added) (Appendix E).
                                                22
The legislature delegates formal rulemaking power to an agency with the

expectation that an agency will ordinarily adopt rules of general application

through that power. Id.

      Allowing an agency to create broad amendments to its rules through

administrative adjudication rather than through its rulemaking authority undercuts

the APA. Rodriguez, 997 S.W.2d at 255.       Only in “exceptional” cases may an

agency choose to formulate and enforce a general requirement through a decision

in a particular case. See, e.g., id.; Witcher, 447 S.W.3d at 535. As this Court

recently reiterated in Witcher, supra, adjudicative rulemaking has been recognized

as appropriate only when an agency is confronted with: (1) an issue of first

impression; (2) a new or amended statutory scheme or administrative rules; or (3)

an issue that cannot be adequately captured within the bounds of a general rule

because the problem is so specialized and varying in nature. Witcher, 447 S.W.3d

at 535; see also City of El Paso v. Public Util. Comm'n of Tex., 883 S.W.2d 179,

188–89 (Tex.1994); CenterPoint Energy Entex v. Railroad Comm'n of Texas, 213
S.W.3d 364, 369 (Tex. App. – Austin 2006, no pet.); Entergy Gulf States, Inc. v.

Public Utility Comm'n of Tex., 173 S.W.3d 199, 212 (Tex. App. – Austin 2005,

pet. denied); Southwestern Bell Tel. Co. v. Public Util. Comm'n of Tex., 745
S.W.2d 918, 926 (Tex. App. – Austin 1988, writ denied).




                                       23
         None of those circumstances is present here. First, whether a utility should

be precluded from recovering expenses of arguing against a decision in a prior

Commission proceeding is certainly not an issue of first impression. Virtually

every rate case involves such a scenario; that is what drives the evolution of

agency policy over time. And the expenses of making the particular argument at

issue here – the recoverability of financially-based incentive compensation – have

been awarded in numerous Commission dockets.58 Second, the Commission’s

decision is not based upon any new or amended statutory provision or agency rule.

Finally, whether a utility should be allowed to recover expenses of arguing against

a prior Commission decision is not an issue so specialized or varying in nature that

it cannot be adequately captured in a general rule.

         Not only did Chairman Nelson expressly acknowledged that the issue is

well-suited to a rulemaking proceeding, but the Commission ultimately did adopt a

rule on this very subject. On August 6, 2014, the Commission adopted new Rule

25.245, entitled “Rate Case Expenses.”         See 16 Tex. Admin. Code § 25.245

(Appendix F). In that rule, the Commission set forth the criteria for review and

determination of the reasonableness of rate case expenses. One of those criteria is

whether “the utility’s … proposal on an issue in the rate case had no reasonable

basis in law, policy, or fact and was not warranted by any reasonable argument for


58
     See Appendix D.
                                          24
the extension, modification, or reversal of commission precedent.”              Id. §

25.245(c)(4).    In response to comments that there should be a delay in

implementation of the rule to give parties adequate notice of its effect, the

Commission noted that the “proposed rule will only apply to applications filed

after the effective date of the rule and will not be applied retroactively.” 39 Tex.

Reg. at 6445.

      The Commission itself obviously recognizes that the recoverability of the

expense of arguing against Commission precedent is the proper subject of a formal

administrative rule, and one that should be applied on a prospective basis.

Moreover, the standard that resulted from the formal rulemaking process, in which

there was wide participation from all types of industry participants, does not

penalize utilities for making “long shot” or “aggressive” arguments. Rather, the

standard contemplates penalizing utilities for making arguments that have no

reasonable basis in law or fact and not based on a reasonable argument for the

extension, modification or reversal of Commission precedent. 16 Tex. Admin.

Code § 25.245(c)(4). Given that ETI supported its argument in this case with

abundant evidence and policy arguments, and those arguments resulted in the

reversal of Commission policy in one respect, application of the rule would not

result in a disallowance of rate case expenses in this case. The Commission’s

adoption of a more stringent policy in this contested case, before fully vetting it in

                                         25
a formal rulemaking proceeding, was invalid ad hoc rulemaking and must be

reversed. See, e.g., Witcher, 447 S.W.3d at 535.

       C.      The Commission further erred in quantifying the expenses
               ETI incurred in seeking to include financially-based
               incentive compensation in rates.
       Even if the Commission’s rationale for the disallowance were not reversible,

the Commission’s quantification of the disallowance should be reversed. The

Commission adopted the ALJ’s method of determining how much money should

be disallowed for litigating the recovery of financially-based incentive

compensation. The ALJ acknowledged that some of ETI’s expenses relating to the

pursuit of its financially-based incentive compensation are clear in the record.59

The ALJ opined, however, that ETI’s total cost of litigating the issue was not clear

because the cost of discussing the issue at hearing and in post-hearing briefing was

not separately identified in the record.60 The ALJ, therefore, abandoned an effort

to quantify the expenses of litigating the issue and instead used a proxy for that

amount.61     The ALJ recommended reducing the balance of ETI’s otherwise

reasonably incurred rate case expenses by the ratio of the disallowed incentive

compensation to the total requested rate increase in Docket No. 39896.62 Using

this method, the Commission found that $522,244.66 of ETI’s rate case expenses


59
   AR Part I, Binder 2, Item 32 (Proposal for Decision at 24).
60
   Id.
61
   Id. at 32-33.
62
   Id. at 33-34.
                                                26
were “related to” the financially-based incentive compensation argument.63              The

Commission’s use of this “proxy” method for quantifying the disallowance is

another significant, unexplained departure from Commission precedent and should

be imposed, if at all, prospectively after a rulemaking proceeding.

              1.     The Commission has never before required a
                     utility to record its rate case expenses by issue,
                     nor has the Commission used a proxy to
                     quantify a disallowance.

        The ALJ ignored ETI’s evidence based on his belief that the Company had

the burden to “separate out any unreasonable expenses.”64 But there has never

been any regulatory requirement for utilities to segregate fees and expenses based

on speculation about what might later be considered to be a long-shot, aggressive

position. Indeed, as noted above, the Commission has consistently authorized

utilities to recover all their expenses of making arguments about incentive

compensation, even when utilities have been partially unsuccessful in making

those arguments.

       Moreover, historically, when the Commission has disallowed rate case

expenses tied to contested issues, it has quantified the disallowances based on

actual amounts of expenses associated with testimony tied to the contested issue.65


63
   AR Part I, Binder 2, Item 55 (Final Order at FOF 18(f)).
64
   AR Part I, Binder 2, Item 32 (Proposal for Decision at 32).
65
   In re El Paso Electric Co., Docket No. 9945, 18 P.U.C. Bull. 9, 576 (Feb. 6, 1992 Order on
Rehearing at FOF 197); Proceeding to Consider Rate Case Expenses Severed from Docket No.
                                             27
For example, in Docket No. 9945, the Commission disallowed the “fees and

expenses” of an El Paso Electric Company witness based on a finding that his

testimony “contributed nothing to the docket.”66 Similarly, in Docket No. 31433,

the Commission disallowed fifty percent of a Cities’ witness’s fees based on a

finding that a survey she performed was “seriously flawed.”67          The fifty percent

disallowance imposed was an estimate of the actual rate case expenses

unreasonably incurred based on specific fees identified in the record evidence. The

Commission did not resort to a proxy approach to determine the amount of the

disallowance to be imposed.

      The Commission’s historical approach creates an appropriate and

proportionate economic incentive to avoid unreasonable action by assessing the

cost of the action and then disallowing that level of cost. The proxy method, on

the other hand, has no actual relationship to the rate case expenses associated with

the litigated issue. Because the disallowance is calculated based upon the proposed

value of the position and not the cost of asserting the position, the disallowance

will almost surely be more — or less — than the actual rate case expenses at issue.

It is very unlikely, under this proxy approach, that the disallowance will even

resemble the actual cost the utility incurred to litigate the particular issue.

28840 (Application of AEP Texas Central Co. for Authority to Change Rates), Docket No.
31433 (Mar. 3, 2006 Order at 3).
66
   Docket No. 9945, supra, 18 P.U.C. Bull. 9, 576 (Feb. 6, 1992 Order on Rehearing at FOF
197).
67
   Docket No. 31433, supra (Mar. 3, 2006 Order at 3).
                                           28
           In this case, no party contends that ETI actually incurred anywhere near

$522,244.66 in expenses to pursue recovery of financially-based incentive

compensation.            ETI provided unrebutted evidence of the amount of rate case

expenses associated with the witnesses who addressed the issue. Dr. Hartzell’s

direct billings to the Company totaled $12,825.68                                The rate case expenses

associated with all of Mr. Gardner’s work on the rate case were identified as

$277,668.69 Assuming arguendo that a disallowance was appropriate, the record

does not support a disallowance of nearly twice the sum of these amounts. In fact,

even if a disallowance were appropriate, the record reasonably supports a much

lesser disallowance, because at least half of Mr. Gardner’s testimony related to

topics other than financially-based incentive compensation. And both Mr. Gardner

and Dr. Hartzell’s testimony focused in part upon cost-control-based incentive

compensation, which is an issue upon which ETI prevailed.                                  Nevertheless,

hundreds of thousands of dollars in admittedly reasonable rate case expenses were

disallowed. This is an illogical application of the applicable PURA provision,

which authorizes the Commission to enable a utility to recover its reasonably-

incurred rate case expenses. See Tex. Util. Code Ann. § 36.061(b).




68
     AR Part II, Binder 3, ETI Exh. 10 (Morris Supp. Direct at 13-14 of 24).
69
     AR Part II, Binder 3, ETI Exh. 6 (Considine Supp. Direct, Exh. MPC-SD-6).

                                                        29
             2.    The Commission imposed a new standard upon
                   ETI at the end of the contested case, again
                   engaging in inappropriate ad hoc rulemaking.

      The imposition of the new standards for tracking expenses, and for

quantifying disallowances, at the conclusion of the case, especially without any

articulated rational justification, is arbitrary and capricious and an abuse of

discretion. Oncor, 406 S.W.3d at 272; Harris County Hosp. Dist., 2012 WL
2989228 *7; Flores, 74 S.W.3d at 544-45; City of El Paso, 851 S.W.2d at 900.

Moreover, these are not new issues, are not the subject of any new statute or rule,

and are not so specialized or varying in nature that they cannot be adequately

captured in a general rule. Therefore, the imposition of the new standards upon

ETI in this case does not fall within the narrow set of exceptions to the general

requirement that an agency develop and impose rules uniformly upon the industry

through formal rulemaking proceedings. E.g., Witcher, 447 S.W.3d at 535.

      The Commission argued below that it was not an abuse of discretion to

employ these new standards at the end of this case, after ETI had already incurred

and tracked its expenses as it had always done, because the Commission was “not

making any new policy decision” and “not adopting a rule.”               Again, the

Commission’s recent rulemaking disproves its argument. The new rule pertaining

to rate case expenses for the first time requires utilities to record their rate case

expenses by issue. See 16 Tex. Admin. Code § 25.245(b)(6). It also details for the

                                         30
first time how the Commission will quantify disallowances for various reasons.

The Commission will “use estimates in lieu of actual costs if reasonably accurate

and supported by the evidence.”      Id. § 25.245(d)(1).    The Commission will

disallow a percentage of total rate case expenses only when it determines that “rate

case expenses as a whole were disproportionate, excessive, or unwarranted in

relation to the nature and scope of the rate case….”        Id. § 25.245 (c)(5) &

(d)(2)(A). Clearly, whether and when to use the “proxy” approach is the proper

subject of a rulemaking.

      The terms of the new rule make clear the very types of issues and

responsibilities that ETI had no warning of and no ability to anticipate or comply

with in this proceeding. It was an abuse of discretion for the Commission to fault

ETI for the way it recorded its rate case expenses, and to craft and apply the

“proxy” approach at the end of this case, after the utility had already incurred and

recorded the expenses at issue in reliance on past Commission decisions.

Imposition of the new standards on ETI in the context of this contested case, before

even proposing the rule, was arbitrary and capricious and an abuse of discretion,

just as it was to disallow the expenses of the incentive compensation advocacy in

the first place.   For any one of these reasons, this Court must reverse the

Commission’s decision on this issue and remand the case to the Commission for




                                        31
further proceedings. Witcher, 447 S.W.3d at 534; Oncor, 406 S.W.3d at 272; see

Tex. Gov’t Code Ann. § 2001.174.

II.    The Commission’s disallowance of the ESI depreciation expense that
       ETI incurred in the rate case is not supported by substantial evidence
       and is arbitrary and capricious.
       As explained above, ETI also sought to recover the costs of the work its

affiliate,   ESI,     performed      in    connection       with     Docket      No.     39896.

In the rate case, the Commission found that the wage and depreciation expense

associated with the general services ESI performed during the test year were

“reasonable and necessary.”70 In the rate case expense proceeding, however, the

Commission allowed the wage expense but disallowed the $207,683 in

depreciation expense. The only reason the Commission gave for disallowing the

depreciation cost was that ETI “would not similarly recover such an expense in an

arms-length transaction with an unaffiliated company.”71

       This decision is not supported by any evidence in the record. No one

testified that ETI paid more for ESI’s services than it would have paid to an outside

vendor because ETI paid depreciation expense. To the contrary, ETI proffered

unrefuted evidence in Docket No. 40295 that the costs of ESI’s efforts, including

the depreciation expense, were reasonable and necessary expenses of participating



70
  See Docket No. 39896, supra, (Nov. 2, 2012, Order on Rehearing at FOFs 162-70 & COL 14).
71
  AR Part I, Binder 2, Item 32 (Proposal for Decision at 12); AR Part I, Binder 2, Item 55 (Final
Order at 1).
                                               32
in the rate case.72 ETI witness Michael Considine testified that the ESI costs

charged to ETI for work on Docket No. 39896 included the actual cost of ESI

employee payroll, benefits, and taxes as well as depreciation expense associated

with the depreciable assets that enable ESI employees to provide services,

including those provided in connection with the ETI rate case.73 Mr. Considine

further explained:

       The use of assets required to support employee service functions
       necessarily results in depreciation and amortization cost. ESI’s
       depreciation expense is thus loaded to all project codes which incur
       ESI labor charges. The rate case project code here should likewise be
       charged its share of depreciation expense.74

       ETI witness Stephanie Tumminello’s testimony in the rate case, of which the

ALJ took official notice,75 further supports Mr. Considine’s testimony. Again, Ms.

Tumminello explained that ESI’s depreciation expense is for computer equipment,

software,    communications        equipment,      furniture,   fixtures,    and    leasehold

improvements.76       She confirmed that the depreciation costs charged to ETI

represent actual costs and do not include any profit or mark-up.77                  She also




72
   AR Part II, Binder 3, ETI Exh. 1 (Considine Direct at 61 of 62); AR Part II, Binder 3, ETI
Exh. 6 (Considine Supp. Direct at 4 of 5); AR Part II, Binder 3, ETI Exh. 7 (Considine Rebuttal
at 11 of 11).
73
   AR Part II, Binder 3, ETI Exh. 7 (Considine Rebuttal at 10 of 11 & MPC-R-1).
74
   AR Part II, Binder 3, ETI Exh. 7 (Considine Rebuttal at 11).
75
   AR Part III, Vol. A (Transcript of Hearing on the Merits at 16).
76
   Docket No. 39896, supra, ETI Exh. 41 (Tumminello Direct at 79 of 98).
77
   Id. at 84 of 98.
                                              33
confirmed that ESI could not serve ETI without the depreciated assets.78 There is

no evidence to the contrary in the record.

       The ALJ’s speculation that ETI could have procured the services without

equivalent expense from a non-affiliate appears to be the result of confusion over

differences in how this cost is billed by ESI versus non-affiliated vendors. ETI’s

outside vendors, which use depreciable assets to the same extent ESI does, do not

itemize their depreciation expense on their bills. That practice, however, does not

support the conclusion that outside vendors do not recover depreciation expenses

from ETI.      It only shows that they are not required to bill with complete

transparency, and do not necessarily bill their services at cost. The ALJ ultimately

acknowledged that depreciation costs “would ‘typically [be] imbedded in a

vendor’s labor costs billed to the Company.’”79                 This fact — deemed a

“concession” by the ALJ — proves ETI’s point.

       ESI, in contrast to outside vendors, itemizes the costs of providing service to

ETI to demonstrate that ESI does provide those services at cost.80 The fact that the

costs of ESI’s services are tracked at a more granular level than those of outside

vendors is a function of the Commission’s affiliate rules, which require that an

affiliate fully allocate its costs and prohibit a utility from subsidizing its affiliate’s


78
   Id. at 81 of 98.
79
   AR Part I, Binder 2, Item 32 (Proposal for Decision at 12).
80
   See Docket No. 39896, supra, ETI Exh. 41 (Tumminello Direct at 11 of 98).
                                             34
business with funds from regulated activities.               See 16 Tex. Admin. Code

§ 25.272(e)(1). ETI witness Mr. Considine confirmed that ESI expenses did not

include prohibited expenses.81 No witness testified to the contrary.

       The Commission has argued that ETI’s proof was not sufficient to establish

these expenses were reasonably incurred because affiliate expenses are subject to

more scrutiny than other categories of expense.              But again, the Commission

allowed ETI to include depreciation associated with ESI’s general services in its

test-year expenses in the underlying rate case.82 The quality and character of proof

of ESI depreciation expense is the same in both the rate case and the expense

docket. Again, the ALJ at the outset of the hearing in the expense docket took

judicial notice of the record in the rate case.83 There is no rational basis in the

record to include depreciation of ESI’s office equipment in base rates when ESI is

generally serving ETI but not when ESI is working on a rate case. ESI employees

need to use office equipment for both general and rate-case tasks.

       There is no logical rationale or any evidentiary support for disallowing this

reasonable and necessary cost that ESI incurred to provide services to ETI in

connection with Docket No. 39896. Accordingly, the Court must reverse the

Commission’s order on this issue. See Tex. Gov’t Code Ann. § 2001.174.


81
   AR Part II, Binder 3, ETI Exh. 6 (Considine Supp. Direct at p. 4 of 5).
82
   See Docket No. 39896, supra (Nov. 2, 2012, Order on Rehearing at 170).
83
   AR Part III, Vol. A (Transcript of Hearing on the Merits at 16).
                                              35
                           CONCLUSION AND PRAYER

         For the foregoing reasons, Entergy Texas, Inc. respectfully requests that the

Court:

              reverse the district court’s judgment upholding the Public
               Utility Commission of Texas’s disallowance of depreciation
               expense associated with ESI’s efforts on the rate case; and

              reverse the district court’s judgment upholding the
               Commission’s decision to disallow expenses associated with
               ETI’s request to include financially-based incentive
               compensation in rates or, alternatively, reverse the judgment
               upholding the Commission’s quantification of the disallowance
               for the expenses associated with the incentive compensation
               issue; and

              remand the case to the Commission for proceedings consistent
               with the Court’s decision.

ETI further requests its costs of court and any other relief to which it may show

itself justly entitled.




                                           36
                               Respectfully submitted,

                               DUGGINS WREN MANN & ROMERO, LLP


                               By:     /s/ Marnie A. McCormick
                                     John F. Williams
                                     State Bar No. 21554100
                                     jwilliams@dwmrlaw.com
                                     Marnie A. McCormick
                                     State Bar No. 00794264
                                     mmccormick@dwmrlaw.com
                                     P. O. Box 1149
                                     Austin, Texas 78767-1149
                                     (512) 744-9300
                                     (512) 744-9399 fax

                               ATTORNEYS FOR APPELLANT
                               ENTERGY TEXAS, INC.




                     CERTIFICATE OF COMPLIANCE

        I certify that this document contains 8,735 words in the portions of the
document that are subject to the word limits of Texas Rule of Appellate Procedure
9.4(i), as measured by the undersigned’s word-processing software.


                                        /s/ Marnie A. McCormick
                                        Marnie A. McCormick




                                        37
                         CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 9.5, I certify that on the
6th day of February, 2015, the foregoing document was electronically filed with
the Clerk of the Court using the electronic case filing system of the Court, and that
a true and correct copy was served on the following lead counsel for all parties
listed below via electronic service:

Elizabeth R. B. Sterling
Environmental Protection Division
Office of the Attorney General
P. O. Box 12548 (MC 066)
Austin TX 78711-2548
Counsel for Appellee Public Utility Commission of Texas

Rex D. VanMiddlesworth
Benjamin Hallmark
Thompson Knight LLP
98 San Jacinto Blvd., Ste. 1900
Austin TX 78701
Counsel for Appellee Texas Industrial Energy Consumers

Katherine H. Farrell
Administrative Law Division
Office of the Attorney General
P. O. Box 12548 (MC018-12)
Austin TX 78711-2548
Counsel for Appellee State Agencies

Ross Henderson
Office of Public Utility Counsel
1701 N. Congress Ave., Ste. 9-180
P. O. Box 12397
Austin TX 78711-2397
Counsel for Appellee Office of Public Utility Counsel

                                        /s/ Marnie A. McCormick
                                       Marnie A. McCormick



                                         38
                               APPENDICES

A.   ALJ’s Proposal for Decision in Docket No. 40295

B.   Commission’s Final Order in Docket No. 40295

C.   Excerpts of Commission Dockets Awarding and Denying Various forms of
     Incentive Compensation

D.   Excerpts of Commission Dockets Awarding Expenses of Unsuccessful
     Attempts to Recover Financially-Based Incentive Compensation

E.   Excerpts of Transcript of April 11, 2013 Commission Open Meeting

F.   Commission Substantive Rule 25.245 (“Rate Case Expenses”)

G.   District Court’s Final Judgment




                                       39
                 Appendix A


ALJ's Proposal for Decision in Docket No. 40295
    State Office of Administrative Hearings
                                                                        •.   -     'I   ....   ·,.   .,,_   ~   1   ~




                                                                   2013 FEB 19 PM 3: 24

                                                                                 F;i....:.-~'~)        'v ..    L ... --"."


                                 Cathleen Parsley
                          Olief Administrative Law Judge

                                     February 19, 2013


TO:     Stephen Journeay, Director                                                             Courier Pick-up
        Commission Advising and Docket Management
        William B. Travis State Office Building
        1701 N. Congress, 7th Floor
        Austin, Texas 78701

RE:     SOAH Docket No. XXX-XX-XXXX
        PUC Docket No. 40295

        Application of Entergy Texas, Inc. for Rate Case Expenses Pertaining to PUC
        Docket No. 39896

       Enclosed is the Proposal for Decision (PFD) in the above-referenced case. By
copy of this letter, the parties to this proceeding are being served with the PFD.

       Please place this case on an open meeting agenda for the Commissioners'
consideration. There is no deadline in this case. Please notify me and the parties of the
open meeting date, as well as the deadlines for filing exceptions to the PFD, replies to the
exceptions, and requests for oral argument.

                                                   Sincerely.



                                                     untet.J~klUllh;.,
                                                   Administrative Law Judge



HB/mle
Enclosure
xc:     All Parties of Record




  300 W. 151h Street, Suite 502, Austin, Texas 78701/ P.O. Box 13025, Austin, Texas 78711-3025
                512.475.4993 (Main) 512.475.3445 (Docketing) 512.322.2061 (Fax)
                                        www.soah.state.tx.us
                                                                                                                              (!;7
                                            SOAH DOCKET NO. XXX-XX-XXXX
                                               PUC DOCKET NO. 40295
                                                                                                         2DIJ FEB 19 PM 3: 24
                                                                                                             ~        ~__.            i: - ..J, ~'
                                                                        §                            ;   v

                                                                                    BEFORE THE STIA.T.E OFFICE
                                                                                                                 _,          .,   ,                  F.,


APPLICATION OF ENTERGY
                                                                        §
TEXAS, INC. FOR RATE CASE
                                                                        §                                        OF
EXPENSES PERTAINING TO PUC
                                                                        §
DOCKET NO. 39896
                                                                        §          ADMINISTRATIVE HEARINGS

                                                   TABLE OF CONTENTS


I. BACKGROUND ....................................................................................................................... 1

II. JURISDICTION, NOTICE, AND PROCEDURAL HISTORY ........................................ 2

III. PARTIES ............................................................................................................................... 2

IV. DISCUSSION ........................................................................................................................ 3

      A.         Overview .................................................................................................................... 3

      B.          Cities' Rate Case Expenses ....................................................................................... 4

      C.         ETl's Rate Case Expenses ........................................................................................ 8

                  1.        Challenges to Specific ETI Rate Case Expenses That are
                            Relatively Quantifiable ................................................................................. 8

                              a.         Costs Associated with Gerald Tucker, ETl's
                                         Consulting Expert ............................................................................ 8
                              b.         Costs Associated with "Lessons Learned" .................................. 10
                              c.         ESI Depreciation Costs .................................................................. 11
                              d.         Miscellaneous Internal Rate Case Expenses ............................... 13
                              e.         Costs Associated with the Calpine-Carville PPA ........................ 13
                              f.         Specific Items That State Agencies Contend Cast Doubt on
                                         ETl's Overall Scrutiny of Its Expenses ....................................... 15

                                         (1)         External Legal Fees .......................................................... 16
                                         (2)         Meals and Snacks ............................................................. 17
                                         (3)         Courier and Taxi Services ............................................... 18
                                         (4)         Meals Over $25 ................................................................. 19
                                         (5)         Clothing and Laundry Service ........................................ 20
                                         (6)         Airfare and Lodging ........................................................ 20
SOAH DOCKET NO. XXX-XX-XXXX                                    TABLE OF CONTENTS                                                   PAGE2
PUC DOCKET NO. 40295


                2.         Challenges to Specific ETI Rate Case Expenses That are Difficult to
                           Quantify ....................................................................................................... 21

                            a.         Financially-Based Incentive Compensation ................................ 21
                            b.         Transmission Equalization (MSS-2) Expenses ........................... 25
                            c.         Purchased Power Capacity Rider ................................................. 27

                3.         Proportional Reduction .............................................................................. 28

      D.        Recovery Method ..................................................................................................... 34

                1.         Rate Case Expense Allocation and the Recovery Mechanism .........•...... 34
                2.         ETl's Request to Earn a Return on the Unpaid Balance of Rate
                           Case Expenses .............................................................................................. 35

V. CONCLUSION ..................................................................................................................... 36

VI. PROPOSED FINDINGS OF FACT, CONCLUSIONS OF LAW, AND
      ORDERING PARAGRAPHS ............................................................................................ 36

      A.        Findings of Fact ....................................................................................................... 36

      B.        Conclusions of Law ................................................................................................. 38

      C.        Proposed Ordering Paragraphs ............................................................................. 39
                                    SOAH DOCKET NO. XXX-XX-XXXX
                                       PUC DOCKET NO. 40295


                                                           §         BEFORE THE STATE OFFICE
APPLICATION OF ENTERGY
                                                           §
TEXAS, INC. FOR RATE CASE
                                                           §                            OF
EXPENSES PERTAINING TO PUC
                                                           §
DOCKET NO. 39896
                                                           §        ADMINISTRATIVE HEARINGS


                                       PROPOSAL FOR DECISION

                                           I.    BACKGROUND

         Entergy Texas, Inc. (ETI) is an investor-owned electric utility with a retail service area
located in southeastern Texas. ETI serves retail and wholesale electric customers in Texas. On
November 28, 2011, ETI filed an application requesting approval of an increase in annual base rate
revenues, a reconciliation of fuel costs, and authority to defer costs for the transition to the Midwest
Independent System Operator (the ETI Application). On November 29, 2011, the Commission
referred the ETI Application, PUC Docket No. 39896, to SOAH (Docket 39896). On April 4, 2012,
the Administrative Law Judges (ALJs) presiding over Docket 39896 issued an order severing from
Docket 39896 the issues relating to ETI's request to recover its rate case expenses and creating this
docket, Docket 40295, for consideration of the rate case expenses.


         In this Proposal for Decision (PFD), the ALJ recommends as follows:


    •    That Cities 1 be allowed to recover from ETI a total of $1,201,569 in rate case expenses
         (representing $1,125,769 in rate case expenses incurred through August 31, 2012, plus up to
         $7 5,800 in rate case expenses as they are incurred after August 31, 2012); and

    •    That ETI be allowed to recover a total of $7,344,113 in rate case expenses.




1
 The Cities are: the Cities of Anahuac, Beaumont, Bridge City, Cleveland, Conroe, Dayton, Groves, Houston,
Huntsville, Montgomery, Navasota, Nederland, Oak Ridge North, Orange, Pine Forest, Rose City, Pinehurst, Port Arthur,
Port Neches, Shenandoah, Silsbee, Sour Lake, Splendora, Vidor, and West Orange.
SOAH DOCKET NO. XXX-XX-XXXX                         PROPOSAL FOR DECISION                      PAGE2
PUC DOCKET NO. 40295



              II.    JURISDICTION, NOTICE, AND PROCEDURAL HISTORY

          The Public Utility Commission of Texas (Commission or PUC) has jurisdiction over ETI and
this rate case expenses hearing pursuant to Texas Utility Code, Public Utility Regulatory Act
(PURA)§§ 32.001, 33.002, and 35.004. The State Office of Administrative Hearings (SOAH) has
jurisdiction over the contested case hearing, including the preparation of the proposal for decision
(PFD) pursuant to PURA§ 14.053 and Texas Government Code§ 2003.049(b). ETI's notice ofits
application and notice of the hearing were not contested and, therefore, do not require further
discussion here but will be addressed in the proposed findings of fact and conclusions oflaw.


          The hearing on the merits in Docket 39896 was held in April-May, 2012. The PFD was
issued on July 6, 2012. A Final Order in Docket 39896 was issued by the Commission on September
14, 2012. In response to motions for rehearing submitted by multiple parties, the Commission issued
an Order on Rehearing on November 2, 2012, in Docket 39896. 2


          The hearing on the merits m the present docket, Docket 40295, was held on
November 28, 2012. The record remained open for the filing of post-hearing briefs. The record
closed on December 21, 2012.


                                             III.    PARTIES

           In addition to ETI, the following entities were granted party status in this case: Texas
Industrial Energy Consumers (TIEC); State of Texas agencies and institutions of higher education
(State Agencies); Office of Public Utility Counsel (OPUC); Cities; and the staff of the Public Utility
Commission (Staff).




2
    Multiple second motions for rehearing were denied by the Commission on December 4, 2012.
SOAH DOCKET NO. XXX-XX-XXXX                    PROPOSAL FOR DECISION                               PAGE3
PUC DOCKET NO. 40295



        The following is a list of the parties who participated in the hearing and their counsel:


     PARTIES                        REPRESENTATIVES
     ETI                            Steven H. Neinast, Wajiha Rizvi, and George Hoyt
     Cities                         Stephen Mack
     TIEC                           Meghan Griffiths
     State Agencies                 Susan Kelley
     OPC                            Sarah Ferris
     Staff                          Brennan Foley



                                        IV.    DISCUSSION

A.      Overview


        In the ETI Application, ETI requested, among other things, approval of an increase in annual
revenues of approximately $104.8 million, proposed tariff schedules including new riders to recover
costs related to purchased-power capacity and renewable-energy credit requirements, and final
reconciliation of its fuel costs. Prior to the hearing, the Commission effectively denied ETI's request
for a purchased-power capacity rider by removing it as an issue to be addressed in the hearing on the
ETI Application.      In their PFD, the ALJs recommended an overall rate increase for ETI of
$28.3 million, did not recommend approving the renewable-energy credit rider sought by ETI, and
recommended approving ETI' s request to reconcile fuel and purchased power costs during the
Reconciliation Period. 3     Ultimately, the Commission largely followed the recommendations
contained in the PFD, but reduced the overall rate increase to $27.7 million. 4


        In this docket, Michael P. Considine, a Manager in the Regulatory Accounting Department of
Entergy Services, Inc. (ESI), ETI's service company affiliate, testified in support of the company's
claim for recovery of rate case expenses. He explained that ETI is seeking authority to recover its


3
 Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Proposal for Decision (July 6, 2012).
4
 Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Order on Rehearing (November 1, 2012).
SOAH DOCKET NO. XXX-XX-XXXX                          PROPOSAL FOR DECISION                                   PAGE4
PUC DOCKET NO. 40295



rate case expenses over a three-year period, while earning a return on the unamortized balance. 5 ETI
seeks to recover $8,752,545 6 in rate case expenses associated with Docket 39896 that were incurred
and paid as of September 30, 2012. 7 Of that total, $7,635,236 was incurred byETI and $1,117,309
was incurred by Cities. Of the total amount, ETI classifies $3,908,214 as "external" rate case
expenses (i.e., those expenses paid to outside accounting services, outside counsel, and outside
consultants), and $4,844,362 as "internal" rate case expenses (i.e., those expenses related to direct
expenses, payroll, benefits, and taxes of ETI and Entergy Services, Inc. (ESI), an affiliated company
of ETI). 8 Mr. Considine offered the opinion that all of ETI's internal rate case expenses were
reasonable and necessary. 9 Another ETI witness, Stephen F. Morris, offered his opinion that all of
ETI's external rate case expenses were reasonable and necessary. 10 Mr. Morris is an attorney and
certified public accountant who was retained by ETI to review the company's external rate case
expenses. 11 ETI also seeks authority to defer until its next rate case all rate case expenses incurred in
Docket 39896 after September 30, 2012. 12


B.         Cities' Rate Case Expenses


           Pursuant to PURA § 33. 023, any municipality participating in a ratemaking proceeding may
engage attorneys, consultants, and others to assist it, and the electric utility "shall" reimburse the
municipality for its "reasonable cost" of participating in the ratemaking proceeding "to the extent the
[Commission] determines is reasonable."



5
     ETI Ex. 1 (Considine Direct) at 62.
6
  Initially, ETI sought recovery of$8,752,576. In its briefing, however, ETI explains that it is reducing the amount it
seeks to $8,752,545 (a reduction of$31) to account for two excessive charges for meals. ETI Init. Br. at 1 n. 1.
7
     ETI Ex. 6 (Considine Supp.) at 1.
8
  ETI Ex. 6 (Considine Supp.) at 3, 5, and attachment MPC-SD-5. The $1,117,309 in expenses incurred by Cities is
included as part ofETI's "internal" expenses.
9
     ETI Ex. 6 (Considine Supp.) at 7.
10
     ETI Ex. 8 (Morris Direct) at 18.
11
     ETI Ex. 8 (Morris Direct) at 1-2.
12
     Transcript from Hearing on the Merits (Tr.) at 17.
SOAH DOCKET NO. XXX-XX-XXXX                         PROPOSAL FOR DECISION                          PAGES
PUC DOCKET NO. 40295


           In this case, Cities seek reimbursement for rate case expenses totaling $1,201,568.61. Cities
identify this amount as the "total actual and estimated rate case expenses" incurred by Cities in four
forums: (1) ETI's base rate cases before the municipalities; (2) participation in Docket 39896;
(3) participation in any appeals of Docket 39896; and (4) participation in the present case,
Docket 40295. 13 Of the $1,201,568.61 total, $1,125,768.61 represents actual expenses incurred by
Cities through August 31, 2012, while $75,800 represents Cities' estimated expenses through
completion of Dockets 39896 and 40295, and any appeal. 14 Cities offered the expert testimony of
Amalija "Amy" Hodgins, a former ALJ, who opined that these expenses were reasonable and should
be reimbursed. 15


           No party challenged the reasonableness of Cities' expenditures through August 31, 2012
(i.e., $1,125,768.61), and the ALJ can find no reason to do so either.


            Staff challenges, however, Cities' attempt to recover their estimated expenses after that date
(i.e., $75,800). Cities seek to be reimbursed for these estimated expenses only "if and when they
occur," up to the maximum of$75,800. 16 Ms. Hodgins offered her opinion that the amount of the
estimated expenses is reasonable. 17             In reliance upon Commission precedent from 2005,
Ms. Hodgins argued that estimated rate case expenses are reimbursable. Ms. Hodgins testified as
follows:


           Projected rate case expenses can be, and routinely have been, found reasonable and
           reimbursable by this Commission. The fact that a municipality's rate case expenses
           have not all been incurred, as of the date of the determination of the reasonableness
           of rate case expenses, does not render them unreasonable. Expenses need only be
           reasonable and incurred to be recoverable.


13
     Cities Init. Br. at 2.
14
     Cities Init. Br. at 5.
15
     See Cities Ex. No. 1 (Hodgins Direct) and Ex. No. 2 (Hodgins Supp.).
16
     Cities Ex. 2 (Hodgins Supp.) at n. 6.
17
     Cities Ex. 2 (Hodgins Supp.) at 13-14.
SOAH DOCKET NO. XXX-XX-XXXX                       PROPOSAL FOR DECISION                                    PAGE6
PUC DOCKET NO. 40295



           The future activities and corresponding costs, that are the subject of estimation, are
           necessary to complete a proceeding before the Commission. The Commission in
           CenterPoint's CTC case found estimated costs to complete a case were recoverable
           once the estimated expenses were incurred and known and measurable. . . .
           Accordingly, it is reasonable for the Commission, in this proceeding, to consider and
           allow the Cities to recover the estimated costs to complete this proceeding, including
           possible judicial appeals, if and when those expenses are incurred. 18


           Staff argues, based upon Commission precedent, that Cities are not entitled to reimbursement
for estimated future rate case expenses. 19 Staff does not challenge the reasonableness of the amount
of estimated expenses, nor does any other party. Rather, Staff asserts that the Commission precedent
relied upon by Ms. Hodgins has been superseded by more recent precedent. Specifically, in 2010,
the Commission decided a case in which it disallowed estimated rate case expenses. In
Docket 37772, the Commission disallowed recovery of estimated expenses, holding that "approving
estimated rate-case expenses is not in the public interest," but allowed the cities involved in that case
to seek "recovery of actual rate-case expenses included in the estimates in [the utility's] next rate
         20
case." Thus, Staff argues that Cities' attempt to obtain its estimated expenses should be disallowed.


           Staff further argues that Cities should not be entitled to recover the expenses associated with
the preparation of the portion of Ms. Hodgins' testimony in which she advocates in support of the
recovery of Cities' estimated expenses. By Staffs calculation, this reduction amounts to $1,208.42
(representing Cities' actual costs for Ms. Hodgins' testimony related to the recovery of estimated
expenses). 21 No other party joins Staff in its opposition to Cities' estimated expenses.


           The ALJ recommends that Cities' request with regard to its estimated expenses be granted.
Pursuant to Section 33.023 of PURA, Cities are entitled to reimbursement for their expenses


18
  Cities Ex. 1 (Hodgins Direct) at 6-7; citing Application ofCenterPoint Energy Houston Electric, LLCfor Competition
Transition Charge, Docket No. 30706, Order at 31 and FOFs 72-74 (Jul. 14, 2005)(Docket 30706).
19
     Stafflnit. Br. at 6.
20
 Application of Southwestern Electric Power Company for Rate Case Expenses Pertaining to Docket No. 37364,
Docket 37772, Order at 1-2 (Oct. 21, 2010)(emphasis in original)(Docket 37772).
21
     Stafflnit. Br. at 7.
SOAH DOCKET NO. XXX-XX-XXXX                           PROPOSAL FOR DECISION                                       PAGE7
PUC DOCKET NO. 40295



reasonably incurred in this case. As noted above, no party challenged the reasonableness of Cities'
estimation that its expenses after August 2012 would total $75,800. The ALJ concludes that the
estimate is reasonable. 22 Most importantly, the ALJ notes that Cities are not actually seeking
reimbursement of estimated rate case expenses. Rather, Cities asks for: (1) approval now of the
reasonableness of its estimated expenses; but (2) reimbursement of those expenses only after they are
incurred, and only up to the estimated amount of $75,800. Cities argue that, from a policy
standpoint, it is more economical and efficient for Cities to request reimbursement of reasonable
estimated rate case expenses to the extent they are incurred in this case, rather than requiring Cities
to wait and ask for reimbursement of those expenses when ETI files a new rate case at some point in
the future, a contingency which might not occur for many years. The ALJ agrees. The ALJ further
believes that it would be unfair if Cities were obligated to wait until ETI files a new rate case in order
to recover its estimated expenses from the present case. Any such arrangement would delay,
potentially for years, Cities' recovery of its actual expenses in the present rate case, a result which
seems contrary to the clear intent expressed in PURA § 33.023 that municipalities are entitled to
reimbursement for their reasonable rate cases expenses. Moreover, such an arrangement would
obligate Cities to participate in a future ETI rate case that they might otherwise have no interest in
becoming a party to.


         For these reasons, the ALJ recommends:


         (1)       that Cities' rate case expenses be found to be reasonable in the amount of
                   $1,201,568.61 (consisting of $1,125,768.61 in actual expenses incurred by Cities
                   through August 31, 2012, and $75,800 in estimated expenses to be incurred by Cities
                   after August 31, 2012 through completion of Dockets 39896 and 40295, and any
                   appeal);

         (2)       that ETibe ordered to reimburse Cities for $1,125,768.61 in actual expenses incurred
                   by Cities through August 31, 2012; and



22
   Indeed, the ALJ notes that Cities attached to their Reply Brief an affidavit from Ms. Hodgins attesting to the fact that,
from September through November 2012, Cities actually incurred expenses of$43,525.45 (or 57% of the estimated
$75,800). Cities Reply Br. at 4-5, and attached affidavit.
SOAH DOCKET NO. XXX-XX-XXXX                    PROPOSAL FOR DECISION                           PAGES
PUC DOCKET NO. 40295



          (3)      that ETI be ordered to reimburse Cities for actual expenses incurred by Cities after
                   August 31, 2012, through completion of Dockets 39896 and 40295 and any appeal up
                   to a maximum possible amount of$75,800.


C.        ETI's Rate Case Expenses


          Pursuant to PURA Section 36.061(b), the Commission "may'' allow a utility to recover its
"reasonable costs of participating in a [ratemaking proceeding] not to exceed that amount approved"
by the Commission.


          ETI seeks recovery of$8,752,545 in rate case expenses associated with Docket 39896 that
were incurred and paid as of September 30, 2012.              However, that total includes only the
$1,125,768.61 in expenses incurredbyCities through August 31, 2012, but does not also include the
$7 5,800 in expenses estimated for Cities as discussed above. Because the ALJ is recommending that
Cities' estimated expenses be approved as outlined above, the ALJ deems ETI's overall request to
have been increased by $75,800 to a total amount of $8,828,345.


           The parties other than ETI challenged various components of ETI's rate case expenses.
Those challenges are discussed as follows.


           1.       Challenges to Specific ETI Rate Case Expenses That are Relatively Quantifiable

                    a.      Costs Associated with Gerald Tucker, ETl's Consulting Expert

           In Docket 39896, ETI retained Gerald Tucker as a consulting expert to assist in the
preparation of the utility's case dealing with affiliate transactions. Mr. Tucker is an accountant who
has experience regarding affiliate costs in Commission rate cases and who has commonly assisted
ETI in its rate cases. 23




23
     ETI Ex. 8 (Morris Direct) at 29-30.
SOAH DOCKET NO. XXX-XX-XXXX                          PROPOSAL FOR DECISION                       PAGE9
PUC DOCKET NO. 40295


           State Agencies contend that Mr. Tucker's fees should be disallowed. No party other than
State Agencies challenged Mr. Tucker's expenses. State Agencies complain that Mr. Tucker: ( 1) did
not testify; (2) provided services that were described by ETI in only "the most general terms;" and
(3) provided services (such as reviewing witness testimony, reviewing discovery responses,
benchmarking, and assisting in preparing witnesses for deposition) that were duplicative of services
provided by ETI's legal counsel or other consultants. Accordingly, State Agencies argue that the
$116,119 representing Mr. Tucker's fees should be excluded from rate case expenses. 24


           ETI responds by contending that, over the last 20 years or so, the Commission has, at times,
disallowed large percentages of utility companies' affiliate expenses, based upon the fact that ALJs
and the Commissioners have had difficulty understanding the complex information supplied by
utilities concerning affiliate transactions. In light of that history, ETI contends that it reasonably
relied upon the expertise and accounting experience of Mr. Tucker to assist it in preparing and
presenting information about the company's affiliate transactions in order to assure that it was
understandable. According to ETI, Mr. Tucker has been involved in all rate cases of ETI and its
predecessor since in 1997. ETI contends that Mr. Tucker's participation in Docket 39896 enabled
the company to present clearer and more accurate information about its affiliate transactions.
Moreover, ETI disputes that Mr. Tucker's work was duplicative of the work performed by the
company's attorneys, pointing out that Mr. Tucker provided expertise from the accounting
perspective, rather than from the legal perspective. 25


           The ALJ recommends that Mr. Tucker's fees be included in the rate case expenses. State
Agencies are essentially arguing that it was solely the job of ETI' s attorneys and its testifying experts
to prepare the case regarding affiliate transactions and, therefore, any work performed by Mr. Tucker
with regard to affiliate transactions was purely duplicative. The ALJ disagrees. As pointed out by
ETI, the notion that multiple people with varied expertise cannot provide valuable input on a
complex issue like affiliate transactions is overly simplistic. ETI demonstrated that Mr. Tucker

24
     State Agencies Init. Br. at 18-19.
25
     ETI Init. Br. at 10-11; ETI Ex. 7 (Considine Supp.) at 9-10.
SOAH DOCKET NO. XXX-XX-XXXX                       PROPOSAL FOR DECISION                        PAGE 10
PUC DOCKET NO. 40295



provided real expertise that benefited the company in the presentation of its case. In other words,
ETI proved the reasonableness of Mr. Tucker's expenses.


                    b.        Costs Associated with "Lessons Learned"


           In Docket 39896, ETI included several charges from its law firm, Duggins, Wren, Mann &
Romero (Duggins Wren), for "lessons learned," as shown in a July 26, 2011 invoice from the law
firm. The charges total $5,743.50. 26 According to ETI, the charges relate to a memo provided to
ETI by the firm which contained a "detailed analysis of developments in ETI' s last rate case as well
as developments in four recent pertinent cases at the PUCT that had taken place since the last ETI
rate case.'m The memo identified procedural and substantive issues for ETI to consider while
preparing its rate case in Docket 39896. 28


           State Agencies contend that any "lessons learned" should have already been learned in the
prior rate case and, therefore, any "refreshing [of] the learning curve ... should be a shareholder, not
ratepayer, expense. Bringing one's attorneys 'up to speed' for the third rate case filed in five years
ought to be regarded as the legal equivalent of a 'luxury item. "'29 No party other than State Agencies
challenged the "lessons learned" expenses.


           ETI responds by contending that State Agencies are essentially seeking to punish the
company for its efforts to learn from the past. ETI also contends that State Agencies' argument
would have the perverse effect of increasing, rather than decreasing rate case expenses. According to
ETI:




26
     ETI Ex. 8 (Morris Direct) at 29-30.
27
     ETI Ex. 12 (Morris Rebuttal) at 28-29 (Attachment SFM-R-3).
28
     ETI Ex. 12 (Morris Rebuttal) at 28-29 (Attachment SFM-R-3).
29
     State Agencies Init. Br. at 19.
SOAH DOCKET NO. XXX-XX-XXXX                       PROPOSAL FOR DECISION                        PAGE 11
PUC DOCKET NO. 40295



           Incurring these costs to analyze lessons learned from litigating prior rate cases and
           important aspects of non-ETI Commission rate cases, if anything, reduces overall rate
           case expenses by supporting a more efficient case presentation and avoiding prior
           issues that lead to contention among the parties. 30


           The ALJ agrees and recommends that the "lessons learned" expenses be included in the rate
case expenses. ETI demonstrated that the expenses were reasonable because they benefited the
company in the presentation of its case.


                     c.       ESI Depreciation Costs


           ETI identified, as part of its "internal" rate case expenses, $207 ,683 in "Depreciation &
Amort" expenses. 31 As explained by ETI witness Considine, the expenses are for the depreciation of
assets (apparently office equipment) used by ESI employees who participated in the rate case. 32
Mr. Considine further testified that the costs were a reasonable and necessary part of ESI providing
services for the rate case. 33


           State Agencies contend that recovery of such depreciation expenses should be denied
because: (1) such a recovery is unprecedented; (2) ETI has failed to prove that the expenses were
reasonable and necessary; and (3) the expenses were not "incurred" for the rate case. As to the last
point, State Agencies explains: "ESI's depreciable property exists, and is presumably depreciated,
whether or not proceedings in Texas take place. As such, this 'cost' was not necessary for ETI's
participation in the rate case and should be disallowed." 34 No party other than State Agencies
challenged the depreciation expenses.




30
     ETI Init. Br. at 13.
31
     ETI Ex. 7 (Considine Rebuttal) at 9-11 and Attachment MPC-R-1.
32
     ETI Ex. 7 (Considine Rebuttal) at 11.
33
     ETI Ex. 7 (Considine Rebuttal) at 11.
34
     State Agencies Init. Br. at 20.
SOAH DOCKET NO. XXX-XX-XXXX                      PROPOSAL FOR DECISION                        PAGE 12
PUC DOCKET NO. 40295


           ETI responds by explaining that the costs at issue are "a loader to ESI labor costs covering
depreciation on office expenses and capital." Notably, however, ETI also concedes that such costs
would "typically [be] embedded in a vendor's labor costs billed to the Company."35


           The ALJ recommends that the depreciation expenses be disallowed. ETI has not cited to any
precedent which would justify the recovery of these apparently unusual rate case expenses.
Moreover, ETI has failed to prove the reasonableness of the expenses under the more stringent
standards that are applicable to affiliate expenses. As explained in Railroad Comm 'n v. Rio Grande
Valley Gas Company, unlike arms-length transactions, affiliate transactions "are clearly tainted with
the possibility of self-dealing."36 The Commission and the courts have consistently placed a greater
burden of proof upon a utility company to prove the reasonableness of transactions with its affiliated
companies because of the potential for self-dealing.


           In this case, ETI is seeking reimbursement of $2.9 million for payments it made to its
affiliate, ESI, for work done by ESI employees relevant to Docket 39896, plus $207,683 for
depreciation of the assets used by the ESI employees in their work. 37 This is in stark contrast to its
arms-length dealings with outside consultants. For example, ETI is seeking reimbursement for
$2.4 million in expenses from Duggins Wren, but it is not also seeking to recover depreciation
expenses for Duggins Wren's equipment. If the work done by ESI employees had, instead, been
done by outside consultants, it is very doubtful that the outside consultants would also have expected
an ETI payment for the depreciation of their equipment. Thus, the very nature of ETI' s depreciation
request calls its validity into question. Simply put, ETI has failed to establish that it is entitled to
recover a depreciation expense related to an affiliate transaction because it would not similarly
recover such an expense in an arms-length transaction with an unaffiliated company.




35
     ETI Init. Br. at 12.
36
     683 S.W.2d 783, 786 (Tex. App.-Austin 1985, no pet.).
37
     ETI Ex. 7 (Considine Rebuttal) at Attachment MPC-R-1.
SOAH DOCKET NO. XXX-XX-XXXX                         PROPOSAL FOR DECISION                             PAGE 13
PUC DOCKET NO. 40295



                   d.          Miscellaneous Internal Rate Case Expenses


          Under the heading of"Intemal Rate Case Expenses (Non-Payroll)," ETI seeks recovery of a
number of categories of expenses. State Agencies challenge the following four categories:


          •        "business meals/entertainment" in the amount of $3,852;
          •         "other employee expenses" in the amount of$3,423;
          •        "employee mtgs/functions" in the amount of $7,762; and
          •        "utility bills" in the amount of$2,518. 38


According to State Agencies, the justification for these charges has not been explained, nor are they
reasonable and necessary. No other party challenged these expenses.


          ETI responds by explaining, in great detail, where the supporting documentation can be
found, within the company's exhibits, to justify each of the expenses. 39 Without repeating that
discussion here, the ALJ is convinced that the evidence in the record supports the conclusion that the
expenses are reasonable and should be recovered by ETI.


                   e.          Costs Associated with the Calpine-Carville PPA


          In a "Recommendation" filed prior to the hearing in this matter, OPUC argued that the
Commission should disallow the recovery of any rate case expenses associated with the regulatory
approval of the Calpine-Carville Purchased Power Agreement (the Calpine-Carville PPA). In
Docket 39896, ETI sought, and obtained, regulatory approval of the Calpine-Carville PPA.
The affiliate expenses related to the contract were assigned to Project F3PPWET308.                      The
Project F3PPWET308 costs were approved for recovery in Docket 39896. 40 As a result, OPUC

38
     ETI Ex. 7 (Considine Rebuttal) at Attachment MPC-R-1; see also State Agencies Init. Br. at 21.
39
     ETI Reply Br. at 23-24.
40
  Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Proposal for Decision at 236 (July 6, 2012).
SOAH DOCKET NO. XXX-XX-XXXX                      PROPOSAL FOR DECISION                             PAGE 14
PUC DOCKET NO. 40295


contends that ETI has already recovered its expenses associated with the Calpine-Carville PPA and,
if it were allowed to recovery those expenses again, it would be receiving a double recovery. 41
OPUC did not identify a specific dollar amount that it believes should be disallowed. Moreover,
OPUC did not discuss this issue in any of its post-hearing briefing. In their post-hearing briefing,
State Agencies "concurred" with OPUC's recommendation, but provided no discussion of the
issue. 42


            ETI did discuss this issue in its post-hearing briefing. The company points out, correctly, that
the Commission has already specifically rejected OPUC's double recovery argument. In
Docket 39896, OPUC argued that the costs ETI sought related to the Calpine-Carville PPA should
have been denied in that docket because they were, among other things, rate case expenses. The
Commission specifically disagreed and allowed recovery of the costs in that docket. 43 In other
words, because the Commission has already concluded that ETI did not recover any rate case
expenses associated with the Calpine-Carville PPA in Docket 39896, the company will not be
receiving a double recovery if it recovers such expenses in this docket.


            Further, as explained by ETI witness Considine, costs were charged to Project F3PPWET308
(the internal project code for the Calpine-Carville PPA development costs) as the contract was being
developed. Those costs were recovered in Docket 39896. On the other hand, costs were charged to
Project F5PPETX011 (the internal project code for the rate case in Docket 39896) as testimony or
other hearing-related work was performed for Docket 39896. According to ETI, it is only the latter
costs, associated with Project F5PPETX01 l, that are being sought here. As a result, no double
recovery will occur. 44 The ALJ concludes that ETI has the better argument on this issue, and



41
 Application of Entergy Texas, Inc. for Rate Case Expenses Pertaining to PUC Docket No. 39896, Docket 40295,
OPUC's Recommendation and Request for Hearing at 2-3 (November 6, 2012).
42
     State Agencies Reply Br. at 20.
43
  Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Proposal for Decision at 236 (July 6, 2012).
44
     ETI Ex. 7 (Considine Rebuttal) at 7-9.
SOAH DOCKET NO. XXX-XX-XXXX                     PROPOSAL FOR DECISION                          PAGE 15
PUC DOCKET NO. 40295


recommends that ETI be allowed to recover its rate case expenses associated with the
Calpine-Carville PP A.


                     f.       Specific Items That State Agencies Contend Cast Doubt on ETl's
                              Overall Scrutiny of Its Expenses

           State Agencies performed what they described as a number of "spot check" reviews ofETI' s
costs and identified several errors or items that they contend should be disallowed. Moreover, State
Agencies contend that it is not only these specific items which should be disallowed. Rather, they
argue that the flaws they have identified should cast doubt on the overall adequacy of the internal
review process utilized by ETI in quantifying its rate case expenses. According to State Agencies,
"[i]dentification of these questionable costs underscores the need for conservative, rather than
liberal, standards for allowing rate case expenses. "45 Similarly, State Agencies argue that these items
demonstrate ETI's "lack of diligence in exercising basic economic restraint."46


           Staff agrees that State Agencies' examination of these issues "call[s] into question the
thoroughness ofETI's review of its rate case expenses."47 Staff further points out that, because the
testimony of ETI witness Considine (who was the company's prime witness supporting the
reasonableness of its internal rate case expenses) contained "mistakes that he was engaged to
identify," his testimony "is oflimited value."48 In its Reply Brief, Staff reiterates: "Staff shares the
concerns raised by State Agencies regarding the adequacy of ETI's review of its rate case
expenses."49 Similarly, OPUC agrees that State Agencies' examples illustrate that, as to rate case
expenses, ETI did not act as a prudent gatekeeper. 50



45
     State Agencies Init. Br. at 7.
46
     State Agencies Reply Br. at 9.
47
     Stafflnit. Br. at 12.
48
     Stafflnit. Br. at 12.
49
     Staff Reply Br. at 9.
50
     OPUC Init. Br. at 1.
SOAH DOCKET NO. XXX-XX-XXXX                       PROPOSAL FOR DECISION                        PAGE 16
PUC DOCKET NO. 40295


                              (1)      External Legal Fees


           ETI seeks to recover roughly $2.4 million in legal fees paid to the Duggins Wren law firm. 51
State Agencies argue that this amount should be reduced. ETI witness Stephen Morris was hired to
review ETI' s external legal expenses and testify about the reasonableness of those expenses. 52 State
Agencies question the objectivity, quality, and extent of Mr. Morris' review. For example, State
Agencies point out that, rather than being retained by ETI, he was retained by Duggins Wren, the
firm whose fees he was to review. 53             Staff agrees that this arrangement "likely undermined
Mr. Morris' objectivity." 54


           State Agencies also contend that, based upon his invoices, Mr. Morris spent only a ''minimal"
amount of time reviewing Duggins Wren's bills. 55 Yet, by State Agencies' own reckoning,
Mr. Morris and his associate spent roughly 21 hours reviewing Duggins Wren bills. 56 Mr. Morris
testified as to the reasonableness of the hourly rates charged by Duggins Wren. State Agencies
argue, however, that Mr. Morris' focus was too narrow and he should have, instead, been critical of
the fact that too many Duggins Wren attorneys, twelve, were involved in the case. 57 State Agencies
are also critical of the fact that Mr. Morris apparently did not scrutinize Duggins Wren's bills for
duplicative legal work. For example, State Agencies point out that on April 25, 2012, a day from the
hearing in Docket 39896, five Duggins Wren attorneys billed a total of 26.3 hours for a hearing day
that lasted less than seven hours and in which in-house ETI lawyers defended many of the witnesses.
On the next day, April 26, six Duggins Wren attorneys billed a total of24.4 hours for a hearing day
                                                                                                 58
that lasted less than eight hours and in which only three Duggins Wren attorneys participated.        State

51
     ETI Ex. 7 (Considine Rebuttal) at Attachment MPC-R-1.
52
     ETI Ex. 8 (Morris Direct) at 2.
53
     State Agencies Init. Br. at 10.
54
     Staff Reply Br. at 9.
55
     State Agencies Init. Br. at 10.
56
     State Agencies Init. Br. at 12.
57
     State Agencies Init. Br. at 9.
58
     State Agencies Init. Br. at 13.
SOAH DOCKET NO. XXX-XX-XXXX                         PROPOSAL FOR DECISION                       PAGE 17
PUC DOCKET NO. 40295


Agencies contend that "a reduction is in order" for the Duggins Wren costs, but do not suggest what
size the reduction should be.


          ETI responds by defending the reasonableness of the Duggins Wren costs. For one thing, ETI
points out that the $2.4 million in legal fees paid to Duggins Wren includes fees and expenses for
five consultants billed through Duggins Wren without mark-up. 59 Additionally, ETI explains that the
huge scope of the hearing necessitated substantial legal work. ETI presented 39 witnesses who
discussed hundreds of categories of costs.              ETI points out that while it used the services of
12 attorneys, they were opposed by 15 attorneys: four for Staff; three for TIEC; three for Cities; and
one each for State Agencies, OPUC, U.S. Department of Energy, Kroger, and Wal-Mart. 60


           The ALJ is unswayed by State Agencies' arguments. Given the size and complexity of
Docket 39896, the legal costs involved do not appear to be inordinate. Mr. Morris testified, credibly,
that the fees and expenses charged by Duggins Wren were reasonable and necessary. The ALJ does
not recommend any reduction of the fees in response to State Agencies' arguments.


                             (2)          Meals and Snacks


           State Agencies identified 19 entries in Duggins Wren invoices whereby the firm charged ETI
for meals or snacks. According to State Agencies, most of these purchases occurred during business
hours and involved only law firm personnel. ETI personnel were only occasionally involved in these
purchases. Almost all of the charges were for meals or snacks delivered to Duggins Wren's offices.
The purchases total $2,723.54. 61 State Agencies contend that these costs were not necessary for
participation in Docket 39896 and should be disallowed.




59
     ETI Reply Br. at 19; ETI Ex. 6 (Considine Supp.) at 8.
60
     ETI Reply Br. at 19.
61
     State Agencies Init. Br. at 14-15.
SOAH DOCKET NO. XXX-XX-XXXX                          PROPOSAL FOR DECISION                   PAGE 18
PUC DOCKET NO. 40295



           Moreover, State Agencies point out that Duggins Wren is applying a different standard to
itself than it applies to its own contractors. Pursuant to the contract by which Duggins Wren hired
Mr. Morris, meals while he or his staff are located at his office are not reimbursable. 62 Thus, State
Agencies conclude that Duggins Wren should be held to the same standard when passing on rate case
expenses for office meals, beverages, and snacks. 63


           ETI responds by pointing out that the charges were not done routinely, but only when
necessary to enable personnel "to work over lunch and dinner to meet certain deadlines ... and as an
alternative to purchasing reimbursable meals at restaurants when out-of-town members of the rate
case team worked in Austin."64 ETI describes the expenses as a reasonable part of prosecuting a
laborious rate case. The ALJ agrees and does not recommend any disallowance of these costs.


                              (3)         Courier and Taxi Services


           State Agencies identified 20 dates in Duggins Wren invoices whereby the firm charged ETI
for courier, taxi, or Federal Express charges for delivery of documents that State Agencies argue
could have been delivered electronically. The charges total $1,004.52. 65 State Agencies contend
that these costs were not necessary for participation in Docket 39896 and should be disallowed.
State Agencies again point out that Duggins Wren is applying a different standard to itself than it
applies to its own contractors. The contract by which Duggins Wren hired Mr. Morris states that
"advances in technology, specifically transmission of information and documentation by e-mail,
scanning, ... etc. have made routine ... delivery of hard copy documents less critical and, in many




62
     State Agencies Ex. 15 at. 3.
63
     State Agencies Init. Br. at 14.
64
     ETI Reply Br. at 20.
65
     State Agencies Init. Br. at 16-17.
SOAH DOCKET NO. XXX-XX-XXXX                           PROPOSAL FOR DECISION                     PAGE 19
PUC DOCKET NO. 40295



cases, unnecessary. " 66 Thus, State Agencies conclude that Duggins Wren should be held to the same
standard when passing on rate case expenses for document delivery. 67


           ETI responds by explaining the context of many of the charges. For example, two of the
three cab fares were for a paralegal to attend and transport voluminous documents to the hearing, and
the third was to transport the same paralegal to the Commission for legal research. 68         As to the
courier and FedEx charges, ETI points out that Commission rules require some types of documents
to be physically delivered for filing, and that the use of couriers and FedEx is sometimes entirely
appropriate. ETI argues that it was "completely reasonable" for ETI to have incurred roughly $1,000
in courier and FedEx charges over the course of a rate case of the size and scope of Docket 39896.
The ALJ agrees and recommends no disallowance of these charges.


                              (4)      Meals Over $25


           ETI asserts that its intent was to exclude from its rate case expenses any meals above $25 per
person. 69        State Agencies have, however, identified at least six meals above $25 that were
erroneously included as a part of ETI's rate case expenses. 70 ETI admits that at least some of these
charges were included in error. 71 ETI disputes, however, the notion that these errors should call into
question the overall reliability of its rate case expenses.


           The ALJ agrees with ETI. This was a large case with a large number of expenses. The
relatively few errors with respect to meals uncovered by State Agencies do not lead the ALJ to doubt
the overall accuracy ofETI's accounting. Nevertheless, by the ALJ's reckoning, the total amount


66
     State Agencies Ex. 15 at 4.
67
     State Agencies Init. Br. at 16.
68
     ETI Reply Br. at 20.
69
     State Agencies Ex. 5.
70
     State Agencies Exs. 1, 12; State Agencies Reply Br. at Atts. 3, 6.
71
     Tr. at 40.
SOAH DOCKET NO. XXX-XX-XXXX                    PROPOSAL FOR DECISION                           PAGE20
PUC DOCKET NO. 40295



that should be disallowed for meals over $25 (i.e., the amount by which the meals exceeded
$25/meal) is $281.04.


                              (5)    Clothing and Laundry Service


           State Agencies identified, as part of ETI's requested rate case expenses, a $10.44 invoice
from a Duggins Wren attorney for the purchase of a shirt and socks "due to unexpected extended
stay." 72 Similarly, OPUC contests a $40.33 laundry charge incurred by the same attorney for the
same reason. 73 ETI witness Considine generally agreed that clothing charges by attorneys working
on the rate case should not be passed through to ratepayers as a rate case expense. 74


           ETI argues that the expenses were reasonable because they were brought about by an
unplanned, but necessary, extension of the attorney's business trip. 75 Mr. Morris testified that such
expenses can be considered reasonable. 76 Nevertheless, ETI has agreed to no longer request
reimbursement for the $10.44 clothing charge. Because laundry has to be done regardless of where
one finds oneself, the ALJ recommends that the $40.33 laundry charge likewise be disallowed.


                              (6)    Airfare and Lodging


           State Agencies identify several charges for airfare by ETI employees or consultants that were
in the $500 to $650 range. State Agencies fault ETI for not controlling costs by securing discount, or
at least more economical, fares. 77 Similarly, State Agencies complain that, too often, ETI employees
or consultants "went 'first class' on accommodations," incurring charges of more than $200 per night


72
     State Agencies Ex. 17 at 20.
73
     OPUC Init. Br. at 1-2.
74
     Tr. at 43.
75
     ETI Reply Br. at 22.
76
     Tr. at 67-68.
77
     State Agencies Reply Br. at 11-12.
SOAH DOCKET NO. XXX-XX-XXXX                  PROPOSAL FOR DECISION                           PAGE21
PUC DOCKET NO. 40295


and, on occasion, $300 per night. State Agencies also complain of inadequate documentation of
lodging charges, pointing to a $4 79 .55 lodging charge without any underlying receipts. 78 ETI makes
no response to these complaints.


          The ALJ acknowledges that these complaints raise a legitimate concern. It is human nature
to be more carefree with "other people's money'' than with one's own. The complaints raised by
State Agencies suggest that ETI may have been more lax with its spending because it believed that
airfare and lodging expenses would ultimately be borne by its ratepayers. Nevertheless, other than
for the $4 79 .5 5 lodging charge, State Agencies' complaints are too vague and unproven to justify any
specific disallowance recommendations by the ALJ. For example, although it might not always cost
$600 to get from Point A to Point B, such a fare might be unavoidable under certain circumstances.
Without evidence in the record demonstrating that ETI paid $600 for an airfare when a cheaper fare
was available, the ALJ cannot conclude that the fare was unreasonable. The same logic applies to
the lodging complaints. Accordingly, the ALJ recommends no large disallowances related to airfare
and lodging charges, but does recommend disallowing the $479.55 lodging charge that 1s
unsupported by receipts.


          2.       Challenges to Specific ETI Rate Case Expenses That are Difficult to Quantify


                   a.       Financially-Based Incentive Compensation


          One of the hotly contested issues in Docket 39896 concerned ETI's request to recover,
through its rates, incentive compensation paid to its employees that was tied to the company's
financial goals (financially-based incentive compensation). In Docket 39896, all parties, including
ETI, agreed that Commission precedent mandated that financially-based incentive compensation is
not recoverable. Nevertheless, in its application, ETI asked the Commission to reconsider its
precedents on this issue. ETI contended that the reason why cost recovery had been denied for
financially-based incentive compensation in prior rates cases was that, in those prior cases, there was

78
     State Agencies Reply Br. at 13-14.
SOAH DOCKET NO. XXX-XX-XXXX                             PROPOSAL FOR DECISION                      PAGE22
PUC DOCKET NO. 40295



a lack of evidence showing sufficient benefits to ratepayers. ETI asserted that it assembled evidence
not previously considered by the Commission showing the benefits to ratepayers of using financial
measures in incentive compensation programs.


           All of the other parties in Docket 39896 opposed ETI's efforts to recover the costs of its
financially-based incentive compensation, uniformly agreeing that the Commission has a well-
established and straightforward policy that incentive compensation tied to financial goals is not
recoverable. In the PFD in Docket 39896, the ALJs concluded that ETI should not be entitled to
recover its financially-based incentive compensation costs:


           Simply put, the ALJs conclude that ETI has failed to establish a sufficient
           justification for overturning the well-established Commission policy that financially
           based incentive compensation is not recoverable. 79


The Commission agreed and ordered that $6, 196,03 7 plus associated FICA taxes (representing ETI' s
financially-based incentive compensation payments) should be removed from ETI's Operating and
Maintenance (O&M) expenses, and $335,752.96 (representing ETI's capitalized incentive
compensation that was financially-based) should be excluded from ETI's rate base. 80


           In this docket, Staff, State Agencies, and OPUC contend that ETI should not be entitled to
recover any rate case expenses it incurred in attempting to recover its financially-based incentive
costs in Docket 39896. For example, Staff argues that, by challenging "overwhelming Commission
precedent," ETI did not act reasonably when it incurred expenses litigating for recovery of its
financially-based incentive costs. 81 Staff contends that the Commission has such an ''unequivocal"
history of denying recovery for financially-based incentive payments that "ETI should have known



79
  Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Proposal for Decision at 236 (July 6, 2012).
80
  Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Order on Rehearing at 17-18, 24-25 (November 1, 2012)
81
     Staff Reply Br. at 5; see also Stafflnit. Br. at 7-10.
SOAH DOCKET NO. XXX-XX-XXXX                           PROPOSAL FOR DECISION                      PAGE23
PUC DOCKET NO. 40295



that litigating a position opposed to [it] was not a reasonable use of resources." 82 State Agencies
point out that Docket 39896 was merely the latest of three recent cases in which ETI sought, but
failed to obtain, authority to charge ratepayers for its financially-based incentive costs (the others
being Dockets 34800 and 37744). 83


           ETI defends its decision to seek to recover financially-based incentive costs in Docket 39896
by contending that the issue of the compensability of such costs is undergoing "continuing
clarification" at the Commission. 84                  Moreover, ETI suggests that, in open meetings,
"Commissioners" have expressed some concern with the Commission's precedents on this issue and
suggested recovery might be allowed in a "properly organized and evidenced" case. 85 Finally, ETI
points to a recent SOAH order in an on-going SWEPCO rate case in which the ALJs denied State
Agencies' attempt to have stricken testimony proffered by SWEPCO regarding financially-based
incentive compensation. 86


           The ALJ agrees with Staff, State Agencies, and OPUC. It was obvious throughout the
hearing in Docket 39896 that ETI was taking an aggressive position and making a "long-shot"
argument in seeking recovery for its financially-based incentive compensation. 87 In its briefing in the
present case, ETI cites to a number of cases in which, over the years, other utilities have requested
recovery of financially-based incentive compensation. These examples, however, hurt ETI's cause
more than they help it because all of the requests were unanimously denied by the Commission. This
hardly suggests that the issue is undergoing "continuing clarification." Likewise, ETI's suggestion
that "Commissioners" have expressed some concern with the Commission precedent overstates and
distorts the facts.         The statements relied upon by ETI came from a single Commissioner,


82
     Stafflnit. Br. at 8.
83
     State Agencies Init. Br. at 7-8.
84
     ETI Init. Br. at 7.
85
     ETI Init. Br. at 7; ETI Ex. 12 (Morris Rebuttal) at 5-6.
86
 Application of Southwestern Electric Power Company for Authority to Change Rates and Reconcile Fuel Costs,
Docket No. 40443, SOAR Order No. 17 (Dec. 13, 2012).
87
     The ALJ in the present case was also one of the presiding ALJs in Docket 39896.
SOAH DOCKET NO. XXX-XX-XXXX                         PROPOSAL FOR DECISION                     PAGE24
PUC DOCKET NO. 40295


Mr. Anderson, not multiple C9mmissioners. Moreover, in that statement, Commissioner Anderson
only obliquely implied that he might prefer to allow recovery for financially-based incentive costs,
but he agreed that Commission precedent mandates otherwise, and the Commission voted
unanimously to disallow such costs in the case before them. Additionally, Commissioner Anderson
has stated that, if the Commission were to ever discontinue "such a long and accepted precedent," it
should do so through "rulemaking" rather than "do it in a particular case." 88


          Finally, ETI's reliance on the recent SOAH order in the SWEPCO case is similarly
misplaced. In that order, the ALJs effectively held that SWEPCO was not legally precluded from
seeking recovery for its financially-based incentive compensation. It is one thing to acknowledge
that a utility has a legal right to pursue a long-shot theory. It is another thing entirely, however, to
hold that the ratepayers must pay the costs of the utility's pursuit of that long-shot.


          Simply put, the ALJ concludes that ETI did not act reasonably when it incurred expenses
litigating for recovery of its financially-based incentive costs in the face of clear and consistent
precedent to the contrary on the issue. As such, the ALJ recommends that ETI' s expenses be cut by
some amount to account for this issue. The problem then becomes how to quantify the size of the
disallowance. A few of ETI' s expenses relating to the pursuit of its financially-based incentive
compensation are clear. ETI utilized the services of Dr. Jay Hartzell as an expert witness on this
issue. In total, ETI paid Dr. Hartzell at least $12,825 in consulting fees, plus $13 ,680 in legal fees
related to the preparation of his testimony. 89 This, however, does not capture ETI's entire cost of
litigating the issue of financially-based incentive compensation. Substantial costs were incurred, for
example, in discussing the issue at the hearing and in post-hearing briefing. These additional
amounts are not in the record. In Section IV.C.3 of this PFD, below, the ALJ discusses various
possible approaches for reducing the amount of rate case expenses recovered by ETI to account for
the financially-based incentive compensation issue.



88
     Staff Reply Br. at 6; OPUC Ex. 3; Open Meeting Tr. at 190 (July 30, 2009).
89
     ETI Ex. 10 (Morris Supp. Direct) at 15-16; State Agencies Ex. 3.
SOAH DOCKET NO. XXX-XX-XXXX                    PROPOSAL FOR DECISION                               PAGE25
PUC DOCKET NO. 40295


                b.       Transmission Equalization (MSS-2) Expenses


        Another of the hotly contested issues in Docket 39896 concerned ETI's request to recover,
through its rates, roughly $9 million more for transmission equalization payments than it actually
paid in the Test Year. ETI is one of several "Entergy Operating Companies" that shares usage of an
Entergy transmission grid. Payments for use of the grid (the transmission equalization payments) are
made among the Entergy Operating Companies based upon a highly complex formula set out in the
"MSS-2" agreement.


        In the Test Year at issue in Docket 39896, ETI made transmission equalization payments
totaling roughly $1. 7 million. Rather than seeking to recover only $1. 7 million, however, ETI sought
to recover roughly $10. 7 million, which it claimed represented its anticipated transmission
equalization payments in the Rate Year. ETI claimed the additional $9 million was based on the
company's estimates of transmission construction projects that were expected to have been
completed by or during the Rate Year.


        All other parties in Docket 39896 opposed ETI's effort to recover more than its Test Year
expenses. The ALJs concluded that ETI failed to meet its burden to prove that its proposed Rate
Year MSS-2 costs were known and measurable. 90 The Commission agreed and ordered that only
ETI's Test Year costs should be counted. 91 The Commission described ETI's projection ofits Rate
Year expenses as ''uncertain and speculative."92


        In this docket, Staff, OPUC, and State Agencies contend that ETI should not be entitled to
recover any rate case expenses it incurred in attempting to recover the additional $9 million in



90
  Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Proposal for Decision at 116 (July 6, 2012).
91
  Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Order on Rehearing at 20-21, FOFs 87-94 (November 1, 2012).
92
  Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Order on Rehearing at 20, FOF 90 (November 1, 2012).
SOAH DOCKET NO. XXX-XX-XXXX                            PROPOSAL FOR DECISION                      PAGE 26
PUC DOCKET NO. 40295



projected transmission equalization payments. 93 As explained by Staff: "It was clearly unreasonable
for ETI to have sought recovery for [its projected Rate Year costs] due to the exceedingly speculative
nature of those costs, and therefore a disallowance to its requested rate case expense amount should
be imposed." 94 OPUC witness Nathan Benedict testified that, by seeking the additional $9 million,
ETI was, in effect, challenging the precedent that post-Test Year adjustments must be known and
                 95
measurable.


           ETI responds by first disputing the notion that it was "challenging precedent" by seeking the
additional $9 million.


           ETI did not incur rate case expenses in pursuit of a position contrary to the well-
           established 'known and measurable' standard for PTYAs [post Test Year
           adjustments]. Rather, the Commission disagreed that the evidence put forth by ETI
           met that standard. This is a very important distinction. Finding that evidence put
           forth by a utility did not meet an established standard does not equate to a finding that
           the utility unreasonably contested the applicability of such standard. 96

ETI further points out that the evidence in the record supported its contention that its actual post-Test
Year transmission equalization payments were on an upward trend. 97


           The ALJ recommends that ETI's rate case expenses associated with its pursuit of the
additional $9 million for post-Test Year transmission equalization payments be disallowed. The ALJ
acknowledges the distinction made by ETI: It sought not to challenge the "known and measurable"
precedent, but merely failed to meet the standard. In this regard, ETI' s position as to transmission
equalization payments was perhaps less controversial than its position as to financially-based
incentive compensation. Nevertheless, ETI took another "long-shot" position as to its transmission
equalization payments. Its claim was based on future transmission construction projects that might

93
     OPUC Init. Br. at 9-10, 12; Stafflnit. Br. at 13; State Agencies Reply Br. at 17.
94
     Stafflnit. Br. at 13.
95
     OPUC Ex. 1 (Benedict Direct) at 7-8.
96
     ETI Init. Br. at 8 (emphasis in original, footnotes omitted).
97
     ETI Reply Br. at 16.
SOAH DOCKET NO. XXX-XX-XXXX                           PROPOSAL FOR DECISION                              PAGE27
PUC DOCKET NO. 40295



never be undertaken and that were found by the Commission to have been speculative. Accordingly,
the ALJ concludes that ETI did not act reasonably when it litigated the issue, and recommends that
ETI' s expenses related to this issue not be passed on to the ratepayers.


            Having concluded that these rate case expenses should not be paid by the ratepayers, the
problem again becomes how to quantify the expenses. ETI did not structure its rate case expenses in
such a manner as to make it possible to determine how much of the expenses were incurred in
pursuing the additional $9 million in transmission equalization payments. 98 In Section IV.C.3 of this
PFD, below, the ALJ discusses various possible approaches for reducing the amount of rate case
expenses recovered by ETI to account for the transmission equalization payments issue.


                      c.     Purchased Power Capacity Rider


            In Docket 39896, ETI initially requested a Purchased Power Capacity Rider (PPCR), instead
of including purchased capacity costs in base rates. The Commission, however, rejected the PPCR
request in a Supplemental Preliminary Order on the grounds that the Commission already had a
then-pending rulemaking effort underway to determine the structure of such a rider for all generating
utilities. 99


            In this docket, Staff, OPUC, and State Agencies argue that ETI should not be entitled to
recover any rate case expenses it incurred in attempting to secure a PPCR because it was too
                                                                  100
speculative in light of the pending rulemaking effort.


            ETI responds by contending that the mere fact that there was a rulemaking effort underway
with respect to PPCRs did not mean that ETI was somehow precluded from seeking a PPCR through
its application. Moreover, ETI notes that, in briefing during Docket 39896, Staff, State Agencies,


98
      Tr. at 45-46.
99
  Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
Accounting Treatment, Docket 39896, Supplemental Preliminary Order at 2 (Jan. 9, 2012).
100
      OPUC Init. Br. at 10; Stafflnit. Br. at 14 and Reply Br. at 8-9; State Agencies Reply Br. at 17.
SOAH DOCKET NO. XXX-XX-XXXX                    PROPOSAL FOR DECISION                          PAGE 28
PUC DOCKET NO. 40295



and TIEC all took the position that there was no legal impediment to ETI's seeking a PPCR in the
rate case. 101


           The ALJ agrees with ETI and does not recommend any disallowances in relation to the PPCR
request. The fact that there was a pending proposed rule at the time ETI asked for the rider should
not be viewed as precluding ETI' s request. Indeed, the very uncertainty inherent in the rulemaking
process suggested that the accepted practices with regard to purchased capacity costs were in a state
of flux and, therefore, it was reasonable for ETI to pursue the rider.


           3.        Proportional Reduction


           In addition to the above challenges to specific items of expense incurred by ETI, a number of
parties raised more generic concerns about the company's rate case expenses. State Agencies
expressed concern that, as a general matter, rate case expenses in cases before the Commission
appear to be "getting out of hand." 102 Staff "firmly agrees" with this concern. 103 State Agencies
worry that utilities have no incentive to minimize the number of rate case proceedings or the
efficiency of rate case presentation because they assume their costs will simply be passed on to
ratepayers. 104 State Agencies urge the Commission to allocate rate case expenses in such a way that
incentivizes utilities to more productively and efficiently use their time in rate cases. 105 OPUC
agrees that the standard for evaluating the amount of rate cases expenses to be reimbursed ought to
be structured so as to give a utility pause before deciding to pursue overly aggressive or novel
arguments. 106




101
      ETI Reply Br. at 16-17.
102
      State Agencies Init. Br. at 1-2.
103
      Staff Reply Br. at 13.
104
      State Agencies Init. Br. at 1-2.
105
      State Agencies Init. Br. at 5.
106
      OPUC Init. Br. at 8.
SOAH DOCKET NO. XXX-XX-XXXX                              PROPOSAL FOR DECISION                  PAGE29
PUC DOCKET NO. 40295



           Along these same lines, Staff and OPUC expressed concern about the frequency of ETI rate
cases over recent years. Docket 39896 was the third ETI rate case in four years. Each case resulted
in a rate increase and an obligation for the ratepayers to pay ETI's rate case expenses. 107 Staff and
OPUC also expressed concern about the overall size of the rate case expenses in relation to the
outcome of the underlying rate case. Total rate case expenses ($8.8 million) equal roughly one-third
of the total approved rate increase ($27. 7 million). 108 Staff, State Agencies, and OPUC all expressed
the concern that ETI did not provide good stewardship in incurring rate case expenses. 109


           In order to address these concerns, the parties have suggested a number of methodologies for
reducing the rate case expenses.


           •         The 50/50 approach. State Agencies advocate two approaches for reducing the level
                     of recovery of rate case expenses. State Agencies' primary recommendation is that
                     ratepayers be charged for only 50% of total rate case expenses. State Agencies argue
                     that this approach would recognize that shareholders, who reap benefits from a rate
                     increase, ought to also share in the cost of obtaining that rate increase. 110

           •         The Results-Obtained Approach. Alternatively, State Agencies advocate allowing
                     ETI to recover only 26.4% of its rate case expenses, which is the ratio between the
                     rate increase obtained in Docket 39896 ($27.7 million) and the increase sought by
                     ETI ($104.8 million). In other words, because ETI obtained only 26.4% of the rate
                     increase it sought, State Agencies contend that ETI similarly ought to be reimbursed
                     for only 26.4% of its rate case expenses. 111 OPUC also advocates this approach. 112

           •         The Issue-Specific Reduction Approach. Alternatively, OPUC and Staff advocate
                     an approach whereby ETI's recovery of rate case expenses is reduced by the ratio
                     between the amounts unsuccessfully sought by ETI for financially-based incentive
                     payments and transmission equalization payments and the rate increase sought by
                     ETI. ETI unsuccessfully sought financially-based incentive payments of $6.5

107
      Stafflnit. Br. at 3; OPUC Init. Br. at 2-3, 7-8.
108
      Stafflnit. Br. at 4; OPUC Init. Br. at 7.
109
      See, e.g., Staff Reply Br. at 13.
110
      State Agencies Init. Br. at 3,
111
      State Agencies Init. Br. at 3, 22.
112
      OPUC Init. Br. at 11.
SOAH DOCKET NO. XXX-XX-XXXX                          PROPOSAL FOR DECISION                                    PAGE30
PUC DOCKET NO. 40295



                   million, and transmission equalization payments of $9 million, for a total of
                   $15.5 million. ETI sought a total rate increase of $104.8 million. Under this
                   approach, $15.5 million would be divided by $104.8 million to arrive at a reduction
                   factor of 14.8%. Thus, ETI's rate case expenses would be reduced by 14.8%. 113


Not surprisingly, ETI vigorously opposes all of these approaches.


           The ALJ agrees with the general concerns raised by Staff, State Agencies, and OPUC, and
believes that a substantial cut to ETI' s rate case expenses is warranted. Before evaluating the merits
of the various approaches, however, it is helpful to revisit the applicable law relative to rate case
expenses.


           As noted previously, pursuant to PURA Section 36.061 (b ), the Commission "may" allow a
utility to recover its "reasonable costs of participating in a [ratemaking proceeding] not to exceed the
amount approved" by the Commission. This verbiage indicates that the Commission can approve
some amount that is less than the reasonable costs. Section 36.061(b) vests the Commission with
"broad discretion" to determine the amount ofrate cases expenses that should be recovered, 114 and its
determination can be set aside only if it acts without reference to guiding rules or principles. 115
There is precedent, albeit from a different agency, suggesting that it is within the agency's discretion
to find overall rate case expenses to be unreasonable even if the underlying individual cost items are
found to be reasonable.11 6 Because Section 36.06l(b) states that rate case expenses "may" be
recovered, OPUC contends (and the ALJ agrees) that the Commission is not required to grant


113
   OPUC Init. Br. at 12; Staff Reply Br. at 3. OPUC identifies the reduction factor as 14.5%. However, the ALJ
believes this is in error. OPUC witness Benedict testified that the financially-based incentive payments were $6.2 million
and the transmission equalization payments were $9 million, for a total of $15.2 million. Tr. at 85-86. By dividing
$15.2 million by $104.8 million, one arrives at a reduction factor of 14.5%. However, the Commission disallowed
$6.2 million in financially-based incentive compensation, plus $336,000 ofETI's capitalized financially-based incentive
compensation, for a total of$6.5 million in disallowances related to financially-based incentive payments. Application of
Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred Accounting Treatment,
Docket 39896, Order on Rehearing at 17-18, 24-25 (November 1, 2012).
114
      City ofEl Paso v. Public Util. Comm 'n, 916 S.W.2d 515, 522 (Tex. App.-Austin 1995, writ dism'd by agr.).
115
      City ofAmarillo v. Railroad Comm 'n of Texas, 894 S.W.2d 491, 495 (Tex. App.-Austin 1995, writ den.).
116
      City ofPort Neches v. Railroad Comm'n of Texas, 212 S.W.3d 565, 581 (Tex. App.-Austin 2006, no pet.)
SOAH DOCKET NO. XXX-XX-XXXX                            PROPOSAL FOR DECISION                    PAGE31
PUC DOCKET NO. 40295


recovery of every reasonable expense and can take into account other considerations. As explained
by OPUC, "[w ]ithout this discretion, rate case expense proceedings would be rendered into mere
accounting exercises. " 117 A number of factors--such as the time and labor required; the nature of the
case; the size of the interest at stake; and the benefits to the client--have been deemed relevant to
determining the reasonableness of rate case expenses. 118              Moreover, the parties agree that
Rule 1.04(b) of the Texas Disciplinary Rules of Professional Conduct also provides a number of
factors that can be considered when determining reasonableness ofrate case expenses. 119


           With these basic parameters in mind, the ALJ turns to evaluating the three approaches
outlined above. The ALJ begins by rejecting the 50/50 Approach. ETI and Staff argue that the
approach is contrary to Commission precedent. 120 The ALJ agrees. Given that there are clear
Commission precedents rejecting this approach, the ALJ recommends that it be rejected here.


           The ALJ also recommends rejection of the Results-Obtained Approach, while acknowledging
that it has some strong arguments in its favor.               ETI argues that the approach is counter to
Commission precedent. 121 However, according to Staff, the approach has been neither adopted nor
rejected by the Commission. In other words, it is an issue of first impression. 122 OPUC and State
Agencies support the use of this approach. It is unclear whether Staff explicitly supports this
approach. However, Staff describes it as an "appealing" methodology "because it would provide a
utility an incentive not to overreach in its rate increase request." 123 Moreover, Staff argues that the
methodology is akin to the performance-based standards regarding generation plant performance that




117
      OPUC Init. Br. at 11.
118
      City ofEl Paso, 916 S.W.2d at 522.
119
      ETI Ex. 8 (Morris Direct) at 18-19.
120
      Staff Init. Br. at 1O; ETI Init. Br. at 19-20.
121
      ETI Init. Br. at 14.
122
      Stafflnit. Br. at 10.
123
      Stafflnit. Br. at 12.
SOAH DOCKET NO. XXX-XX-XXXX                    PROPOSAL FOR DECISION                           PAGE32
PUC DOCKET NO. 40295


the Commission has approved in the past. For these reasons, Staff concludes that the Commission
                                                                                 124
has the legal authority to apply the Results-Obtained Approach in this case.


           ETI complains, however, that it is a punitive and hindsight-driven approach to cost recovery,
rather than basing cost recovery on whether a utility acted reasonably at the time it incurred such
costs. 125 This is the primary reason why the ALJ recommends against the Results-Obtained
Approach. Because it is an issue of first impression, ETI had no prior notice that its rate case
expenses might be subject to such a standard. The ALJ simply believes it would be unacceptably
draconian to slash ETI's rate case expenses by 73.6% based upon a standard that ETI could not have
known, beforehand, would be applied to it.


           The ALJ recommends adoption of the Issue-Specific Reduction Approach in this case. Staff,
OPUC, and State Agencies all support its use.              ETI argues that use of the approach is
unprecedented. 126 Staff counters (and the ALJ agrees) that, far from being unprecedented, the
approach is entirely consistent with Commission precedent because the disallowance is a result of
specific, unreasonable actions by ETI. 127


           ETI argues that the Issue-Specific Reduction Approach is improper because there is no
evidence that the 14.8% reduction equals the amount of expenses it incurred pursuing financially-
based incentive costs and transmission equalization payments. 128 Staff counters (and the ALJ agrees)
that ETI bore the burden of proving its reasonable expenses, and that burden necessarily requires that
it separate out any unreasonable expenses. Having failed to do so with respect to financially-based




124
      Staff Init. Br. at 11.
125
      ETI Init. Br. at 17.
126
      ETI Init. Br. at 19.
127
      Stafflnit. Br. at 14.
128
      ETI Init. Br. at 18.
SOAH DOCKET NO. XXX-XX-XXXX                           PROPOSAL FOR DECISION                    PAGE33
PUC DOCKET NO. 40295



incentives and transmission equalization payments, it is reasonable for the Commission to use the
Issue-Specific Reduction Approach as a proxy for calculating those expenses. 129


           There is also a point of disagreement as to the proper application of the Issue-Specific
Reduction Approach.           ETI argues that the proponents of the approach are using the wrong
denominator in its formulation. Rather than dividing $15.5 million by $104.8 million (the size of the
rate increase sought by ETI), ETI asserts that $15.5 million ought to be divided by $2.1 billion (the
size of all ofETI's costs). ETI explains that, in Docket 39896, it was obligated to prove all of its
costs, not just the amount of the increase it sought. Under such a formula, the reduction factor would
be less than 1%. 130 As pointed out by Staff and OPUC, 131 ETI's reasoning is flawed. The entire
purpose of this proceeding was for ETI to obtain a rate increase, not to preserve its preexisting rates.
Indeed, the petition is styled "Application ... for Authority to Change Rates .... " 132 There would
have been no need for a rate case if ETI merely sought approval of the same level of revenue
approved in the last rate case. Because a revenue increase was the driving factor for this case, the
amount of revenue increase requested is the appropriate benchmark to compare against
disallowances.


           Having concluded that the Issue-Specific Reduction Approach should be utilized in this case,
the ALJ now discusses the application of the formula to the rate case expenses. As explained in the
second paragraph of Section IV.C of this PFD, in order to take into account the $75,800 of estimated
expenses for Cities, the ALJ recommends increasing ETI's overall rate case expenses request to
$8,828,345.         From that amount, the ALJ subtracts the specific disallowances discussed in
Section IV.C.l of this PFD:




129
      Stafflnit. Br. at 15.
130
      ETI Init. Br. at 18.
131
      Staff Reply Br. at 12; OPUC Reply Br. at 4-5.
132
      Emphasis added.
SOAH DOCKET NO. XXX-XX-XXXX                            PROPOSAL FOR DECISION                PAGE34
PUC DOCKET NO. 40295



           •        $207,683 for depreciation;

           •        $281 meals over $25;

           •        $10 for clothing;

           •        $40 for laundry service; and

           •        $480 lodging .


This leaves a balance of $8,619,851. When that balance is reduced by 14.8%, the remainder is
$7,344,113. It is this amount of rate case expenses that the ALJ recommends ETI be allowed to
recover.


D.         Recovery Method


           1.       Rate Case Expense Allocation and the Recovery Mechanism


           ETI proposes to allocate the approved rate case expenses among its retail classes using a
revenue allocator based upon ETI's proforma Test Year revenues. Staff proposes, instead, that the
allocation be based on each retail rate classes' s revenue requirement as approved by the Commission.
Staff argues that its approach would be more consistent with recent Commission precedent. 133
Staffs specific recommendation is as follows:


                [T]hat ETI' s Schedule RCE-2 rates be set in the compliance phase of this
                proceeding by multiplying the approved total amount by Staffs recommended
                class allocator and dividing the resulting class share both by ETI's proposed
                three-year amortization period and also by ETI's proposed class billing
                determinants. 134




133
      Stafflnit. Br. at 17; Staff Ex. 1 (Murphy Direct) at 4-5.
134
      Staff Ex. 1 (Murphy Direct) at 5.
SOAH DOCKET NO. XXX-XX-XXXX                    PROPOSAL FOR DECISION                            PAGE35
PUC DOCKET NO. 40295



           Staff further recommends that ETI be required to track its collections on Rider RCE and
terminate billing in the month in which the approved amount has been billed. 135 ETI does not object
to Staffs approach to allocation, so long as the Commission's final order includes standard language
allowing the company to seek recovery of any additional rate case expenses incurred after September
30, 2012, in its subsequent rate case. 136 Staff does not object to this request by ETI. 137 No other
party objects to this approach, and the ALJ can find no reason to do so either.


           2.        ETl's Request to Earn a Return on the Unpaid Balance of Rate Case
                     Expenses

           ETI asks that it be allowed to recover its rate case expenses over three years, and that it be
allowed to recover a return on the unpaid balance of the expenses during that time. 138 No party
objects to the three-year duration, but Staff opposes ETI's request to earn interest on its rate case
expenses, contending that the Commission has consistently refused the recovery of a return on
unamortized rate case expenses. 139 State Agencies agree with Staff. 140


           ETI responds by arguing that it is simply seeking to recover a necessary component of a cost
that is amortized over a period of time. According to ETI, the request for a return on the unpaid
balance merely represents the time value of money and the cost of the company's lost opportunity to
use the funds elsewhere. 141 ETI cites to several Commission precedents in which a utility was
allowed to recover interest on various cost-of-service items, including Docket 39896, in which ETI
was allowed to earn a return on the unamortized balance of its Hurricane Rita Regulatory Asset over




135
      Staff Ex. 1 (Murphy Direct) at 5.
136
      ETI Ex. 7 (Considine Rebuttal) at 5.
137
      Stafflnit. Br. at 18.
138
      ETI Ex. 5 (Considine Rebuttal) at 7.
139
      Staffs Init. Br., pp. 5-6.
140
      State Agencies' Reply Br., pp. 3, 16.
141
      ETI's Reply Br., pp. 23-24.
SOAH DOCKET NO. XXX-XX-XXXX                      PROPOSAL FOR DECISION                                PAGE36
PUC DOCKET NO. 40295


five years. 142 ETI does not, however, cite to any Commission precedent specifically authorizing a
return on unpaid rate case expenses.


        Staff has the better argument. In Docket 30706, CenterPoint Energy Houston Electric
(CenterPoint) sought to recover its rate case expenses over three years with a return on the unpaid
balance. The Commission rejected CenterPoint's request for a return, explicitly noting its "practice
of not permitting utilities to receive interest on unpaid rate-case expenses." 143 Consistent with this
clear Commission precedent, the ALJ recommends that ETI's request to recover a return on the
unpaid balance of its rate case expenses during the three-year payoff period be denied.


                                         V.     CONCLUSION

        The ALJ recommends that the Commission implement the findings of the ALJ set forth in the
discussion above by adopting the following proposed findings of fact and conclusions oflaw in the
Commission's final order.


       VI.    PROPOSED FINDINGS OF FACT, CONCLUSIONS OF LAW, AND
                            ORDERING PARAGRAPHS

A.      Findings of Fact

1.      Entergy Texas, Inc. (ETI or the Company) is an investor-owned electric utility with a retail
        service area located in southeastern Texas.

2.      On November 28, 2011, ETI filed an application (the ETI Application) requesting, among
        other things, approval of a proposed increase in annual base rate revenues of approximately
        $111.8 million over adjusted test year revenues, and a new rider for recovery of costs related
        to purchased power capacity.



142
   Docket 39896, Proposal for Decision at 17-23; see also, Petition ofTexas-New Mexico Power Company for Approval
ofRegulatory Asset Treatment ofExpenses Related to System Benefit Fund Payments, Docket No. 26942, Order at 4
(Findings of Fact 26-29)(Aug. 22, 2003).
143
  Application ofCenterPoint Energy Houston Electric, LLCfor a Competition Transition Charge, Docket No. 30706,
Order at 32 (Jul. 14, 2005).
SOAH DOCKET NO. XXX-XX-XXXX               PROPOSAL FOR DECISION                           PAGE37
PUC DOCKET NO. 40295


3.    On November 29, 2011, the Public Utility Commission of Texas (Commission or PUC)
      referred the ETI Application to the State Office of Administrative Hearings (SOAR) for a
      hearing and the matter was assigned docket number 39896 (Docket 39896).

4.    On April 4, 2012, in Docket 39896, the ALJs issued SOAR Order No. 13 severing rate case
      expense issues into a new docket, the case at issue here, Application ofEntergy Texas, Inc.
      for Rate Case Expenses Severed from PUC Docket No. 39896, Docket No. 40295.

5.    The hearing on the merits in Docket 39896 was held in April-May 2012.

6.    The Proposal for Decision (PFD) in Docket 39896 was issued July 6, 2012.

7.    The Commission issued its final order in Docket 39896 on November 2, 2012.

8.    The hearing on the merits in the present docket, Docket 40295, was held on November 28,
      2012. The record closed on December 21, 2012, following the filing of post-hearing briefs.

9.    The following parties were granted intervenor status in this docket: Office of Public Utility
      Counsel (OPUC); the cities of Anahuac, Beaumont, Bridge City, Cleveland, Conroe, Dayton,
      Groves, Houston, Huntsville, Montgomery, Navasota, Nederland, Oak Ridge North, Orange,
      Pine Forest, Rose City, Pinehurst, Port Arthur, Port Neches, Shenandoah, Silsbee, Sour Lake,
      Splendora, Vidor, and West Orange (Cities); State Agencies (State Agencies); and Texas
      Industrial Energy Consumers (TIEC). The staff (Staff) of the Commission was also a
      participant in this docket.

10.   In Docket 39896, ETI adjusted its request for a proposed increase in annual base rate
      revenues to approximately $104.8 million over adjusted Test Year revenues.

11.   In the PFD in Docket 39896, the ALJs recommended an overall rate increase of
      $28.3 million.

12.   In its final order in Docket 39896, the Commission largely followed the recommendations
      contained in the PFD, but reduced ETI's overall rate increase to $27.7 million.

13.   In this docket, ETI seeks to recover $8.8 million in rate case expenses associated with
      Docket 39896.

14.   Of that total, $7 .6 million was incurred by ETI and $1.2 million was incurred by Cities.

15.   Cities proved that, through August 31, 2012, they reasonably incurred rate case expenses of
      $1,125,768.61 in Docket 39896 and this docket.

16.   Cities reasonably estimated that their total rate case expenses in Docket 39896 and this
      docket after August 31, 2012 will total $75,800.
SOAH DOCKET NO. XXX-XX-XXXX               PROPOSAL FOR DECISION                            PAGE38
PUC DOCKET NO. 40295


17.   The amount of rate case expenses sought by ETI ($8.8 million) is high, both in absolute
      terms, and in relation to the rate increase ultimately obtained by ETI in Docket 39896
      ($27.7 million).

18.   Rate case expenses for ETI in the amount of $7,344,113 are reasonable and necessary and
      should be allowed as a cost or expense by the Company. This amount is calculated by
      reducing the requested amount by the amounts listed and for the reasons stated below:

      a.     $207 ,683 in depreciation of office equipment owned by Entergy Services, Inc. (ESI)
             (an affiliated company of ETI) and used by ESI employees for their work in
             Docket 39896 is not reasonable and is properly disallowed.

      b.     $281 for meals over $25 was erroneously sought by ETI, is not reasonable, and is
             properly disallowed.

      c.      $10 for clothing purchased by an attorney for ETI is not reasonable and is properly
             disallowed.

      d.     $40 for laundry charges by an attorney for ETI is not reasonable and is properly
             disallowed.

      e.     $480 for a lodging charge unsupported by receipts is not reasonable and is properly
             disallowed.

      f.     $1,27 5, 738 attributable to unreasonable and overly aggressive arguments pursued by
             ETI in Docket 39896 related to financially-based incentive compensation and
             transmission equalization payments is properly disallowed.

B.    Conclusions of Law

1.    ETI is a "public utility'' as that term is defined in the Public Utility Regulatory Act (PURA)
      § 11.004(1) and an "electric utility" as that term is defined in PURA § 31.002(6).

2.    The Commission exercises regulatory authority over ETI and jurisdiction over the subject
      matter of this application pursuant to PURA §§ 32.001, 32.101, 33.002, 33.051, and
      36.101-111.

3.    SOAR has jurisdiction over matters related to the conduct of the hearing and the preparation
      of a proposal for decision in this docket, pursuant to PURA § 14.053 and Tex. Gov't Code
      § 2003.049.

4.    This docket was processed in accordance with the requirements of PURA and the Texas
      Administrative Procedure Act, Tex. Gov't Code Chapter 2001.
SOAH DOCKET NO. XXX-XX-XXXX                PROPOSAL FOR DECISION                           PAGE39
PUC DOCKET NO. 40295


5.     Pursuant to PURA § 33.051, the Commission has jurisdiction over an appeal from a
       municipality's rate proceeding.

6.     Cities bore the burden to prove that the rate case expenses they incurred were reasonable.
       PURA§ 33.023.

7.     Cities are entitled to reimbursement by ETI for:

       a.     rate case expenses of $1,125,768.61 incurred in Docket 39896 and this docket
              through August 31, 2012; and

       b.     actual expenses incurred by Cities in Docket 39896 and this docket after August 31,
              2012, including any appeals, up to a maximum possible amount of$75,800.

8.     ETI bore the burden of proving that the rate case expenses it incurred in Docket 39896 were
       reasonable. PURA§ 36.06l(b).

9.     ETI proved the reasonableness of its rate case expenses in the amount of $7,344.113, and
       is entitled to claim that amount as a cost.

C.     Proposed Ordering Paragraphs

       In accordance with these findings of fact and conclusions oflaw, the Commission issues the
following orders:

1.     The Proposal for Decision prepared by the SOAH ALJ s is adopted to the extent consistent
       with this Order.

2.     All other motions, requests for entry of specific findings of fact and conclusions oflaw, and
       any other requests for general or specific relief, if not expressly granted, are denied.

3.     Cities' and ETI's requests to recover rate case expenses are granted to the extent consistent
       with this Order.


      SIGNED February 19, 2013.


                                        ~B~TER
                                         ADMINISTRATIVE LAW JUDGE
                                         STATE OFFICE OF ADMINISTRATIVE HEARINGS
                Appendix B


Commission's Final Order in Docket No. 40295
                                       PUC DOCKET NO. 40295
                                     SOAH DOCKET NO. XXX-XX-XXXX


 APPLICATION OF F,NTERGY                                    §
 TEXAS, INC. FOR RATE CASE                                  §
 EXPENSES PERTAINING TO PUC                                 §                 OF TEXAS
 DOCKET NO. 39896                                           §


                                                       ORDER


        This Order addresses the rate-case expenses pertaining to Docket No. 39896, 1 Entergy
Texas, Inc. 's last rate case. Entergy requested $8.8 million in rate-case expenses associated with
Docket No. 39896-$7.6 million for Entergy's own rate-case expenses and $1.2 million for
Cities' rate-case expenses. The proposal for decision in this docket was issued on February 19,
2013. In the proposal for decision, the ALJ recommended allowing Cities' rate-case expenses
incurred through August 31, 2012, plus up to $75,800 in rate-case expenses as they are incurred
alter August 31, 2012. The ALJ also recommended that Entergy's rate-case expenses be reduced
to account for Entergy taking certain positions in the rate case regarding financially-based
incentive compensation and transmission equalization expenses. The Commission considered
the proposal for decision at the April 11 and April 25, 2013 open meetings. The Commission
adopts in part and reverses in part the proposal for decision, including findings of fact and
conclusions of law.


                                     I.      Estimated Rate-Case Expenses
        The Commission reverses the proposal for decision regarding Cities' $75,800 in
estimated rate-case expenses to be incurred after August 31, 2012. 2 In Docket No. 37772, the
Commission found that approving estimated rate-case expenses for two different parties
representing Cities is not in the public interest and disallowed their recovery in the rate-case
expense surcharge, but did not prohibit the Cities from seeking recovery of actual rate-case

        1
          lpplicalirm o( Enter.l{y Texas. Inc. fPUC Docket No. 40295                                   Order                                        Page 2 of8
SOAH Docket No. XXX-XX-XXXX



expenses in the utility's next rate case. 3 The Commission affirms that holding here: Cities
cannot recover for estimated rate-case expenses in this docket, but may seek recovery in
Entergy's next rate case. To retlect its determination on this issue, the Commission adds new
finding of fact L6A, modifies conclusion of law 7, and adds new conclusion oflaw to.


                                         II.     Proportional Reduction
        The Commission affirms the proposal for decision regarding the need to reduce Entergy's
recoverable expenses due to an unreasonable position pursued by Entergy in the rate case4 and
also atlirms the use of the "'issue-specific reduction approach" to determine how to calculate an
appropriate reduction in rate-case expenses when the utility takes positions that are in conflict
with Commission precedent. 5

        Specifically, the Commission agrees with the ALJ that reductions should be made to
Entergy's recoverable rate-case expenses for Entergy attempting to recover financially-based
incentive compensation in base rates. The Commission has repeatedly ruled that a utility cannot
recover the cost of financially-based incentive compensation because financial measures are of
more immediate benefit to shareholders and financial measures are not necessary or reasonable
to provide utility services. 6 The Commission concludes that it should follow its well-established
policy here.

        However, the ALJ did not include all of the impacts attendant to the disallowance for
incentive compensation. 7 To calculate the amount of the reduction in rate-case expenses related
to financially-based incentive compensation, the Commission starts with Entergy's initial rate-

        3
         Application of Southwestern Electric Power Company for Rate Case Expenses Pertaining to Docket No.
37364, Order at 1-2, Docket No. 37772 (Oct. 21, 2010).
        4
            Proposal for Decision at 29-30.
        5
            Id. at 32-34.
        6
           Application of AEP Texas Central Company for Authority to Change Rates, Docket No. 28840, Proposal
for Decision at 92-97, Findings of Fact Nos. 164-170, Order at 35 (Aug. 15, 2005); Application of AEP Texas
Central Company for Aulhority to Change Rates, Docket No. 33309, Proposal for Decision at 116-121, Finding of
Fact No. 82, Order on Rehearing at 12 (March 4, 2008); Application cf Oncor Electric Delivery Company, LLC, for
Alllhority to Change Rates, Docket No. 35717, Proposal for Decision at 96-100, Finding of Fact No. 93, Order on
Rehearing at 22 (Nov. 30, 2009); and Application of CenterPoint Electric Delivery Company. llC, for Authority to
Change Rates, Docket No. 38339, Proposal for Decision at 66-67, Findings of Fact Nos. 81-83, Order on Rehearing
at 22 (June 23, 2011).
        7
            Docket No. 39896, Order on Rehearing at 5-6, 7-8 (Nov. 2, 2012).
PUC Dorket No. 402PUC Docket No. 40295                          Order                                  Page 4 of 8
SOAH Docket No. XXX-XX-XXXX


                                     IV.     Findings   or Fact
l.     Entergy Texas, lnc. (ETI or the Company) is an investoMJwned electric utility with a
       retail service area located in southeastern Texas.

2.     On November 28, 201 l, ETI filed an application (the ETl Application) requesting,
       among other things, approval of a proposed increase in annual base rate revenues of
       approximately $1 l l .8 million over adjusted test year revenues. and a new rider for
       recovery of costs related to purchased power capacity.

3.     On November 29, 2011, the Public Utility Commission of Texas (Commission or PUC)
       referred the ETI Application to the State Oftice of Administrative Hearings (SOAH) for a
       hearing and the matter was assigned docket number 39896 (Docket 39896).

4.     On April 4, 2012, in Docket 39896, the ALJs issued SOAH Order No. 13 severing rate-
       case expense issues into a new docket, the case at issue here, Application of Entergy
       Texas, Inc. for Rate Case Expenses Severed from PUC Docket No. 39896, Docket
       No. 40295.

5.     The hearing on the merits in Docket 39896 was held in April-May 2012.

6.     The Proposal for Decision (PFD) in Docket 39896 was issued July 6, 2012.

7.     The Commission issued its final order in Docket 39896 on November 2, 2012.

8.     The hearing on the merits in the present docket, Docket 40295, was held on
       November 28, 2012. The record closed on December 21, 2012, following the filing of
       post-hearing brietS.

9.     The following parties were granted intervenor status in this docket: Office of Public
       Utility Counsel (OPUC); the cities of Anahuac, Beaumont, Bridge City, Cleveland,
       Conroe, Dayton, Groves, Houston, Huntsville, Montgomery, Navasota, Nederland, Oak
       Ridge North, Orange, Pine Forest, Rose City, Pinehurst, Port Arthur, Port Neches,
       Shenandoah, Silsbee, Sour Lake, Splendora, Vidor, and West Orange (Cities); State
       Agencies; and Texas Industrial Energy Consumers (TIEC). The staff (Staff) of the
       Commission was also a participant in this docket.
PUC Docket No. 40295                              Order                                       Page 5 of8
SOAH Docket No. XXX-XX-XXXX



I 0.    In Docket 39896, ETI adjusted its request for a proposed increase in annual base rate
        revenues to approximately $ t 04.8 million over adjusted Test Year revenues.

I I.    In the PFD in Docket 39896, the ALJs recommended an overall rate increase of
        $28.3 million.

12.     In   its    final   order in      Docket 39896, the   Commission        largely   followed   the
        recommendations contained in the PFD, but reduced ETI's overall rate increase to $27.7
        million.

13.     In this docket, ET( seeks to recover $8.8 million in rate-case expenses associated with
        Docket 39896.

14.     Of that total, $7.6 million was incurred by ETI and $1.2 million was incurred by Cities.

15.     Cities proved that, through August 31, 2012, they reasonably incurred rate-case expenses
        of $1, 125, 768.61 in Docket 39896 and this docket.

16.     Cities reasonably estimated that their total rate-case expenses in Docket 39896 and this
        docket after August 3 I, 2012 will total $75,800.

l 6A.   The Commission finds that Cities' estimated expenses are not recoverable as rate-case
        expenses in this docket.

17.     The amount of rate-case expenses sought by ETI ($8.8 million) is high, both in absolute
        terms, and in relation to the rate increase ultimately obtained by ETI in Docket 39896
        ($27. 7 million).

18.     Rate-case expenses for ETI in the amount of $6,896,037. 73 are reasonable and necessary
        and should be allowed as a cost or expense by the Company. This amount is calculated
        by reducing the requested amount by the amounts listed and for the reasons stated below:

        a.         $207,683 in depreciation of office equipment owned by Entergy Services, Inc.
                   (ESI) (an afliliated company of ETI) and used by ESI employees for their work in
                   Docket 39896 is not reasonable and is properly disallowed.
        b.         $28 t for meals over $25 was erroneously sought by ETI, is not reasonable, and is
                   properly disallowed.
PUC Docket No• .&0295                          Order                                       Page6of8
SOAH Docket No. .&73-12-SS73


       c.      $10 for clothing purchased by an attorney for ETl is not reasonable and is
               properly disallowed.
       d.      $40 for laundry charges by an attorney for ETI is not reasonable and is properly
               disallowed.
       e.      $480 for a lodging charge unsupported by receipts is not reasonable and is
               properly disallowed.
       f.      $522,244.66 attributable to unreasonable and overly aggressive arguments
               pursued by ETI in Docket 39896 related to financially-based incentive
               compensation is properly disallowed.
19.    The price for Entergy's affiliate payments is not higher than the prices charged by the
       supplying aftiliate for the same item or class of items to its other affiliates or divisions or
       a nonaffiliated person within the same market area or having the same market conditions.


                                      V. Conclusions of Law
1.     ETI is a "public utility" as that term is defined in the Public Utility Regulatory Act
       (PURA) § 11.004(1) and an "electric utility" as that term is defined in PURA
       § 31.002(6).

2.     The Commission exercises regulatory authority over ETI and jurisdiction over the subject
       matter of this application pursuant to PURA §§ 32.001, 32.101, 33.002, 33.051, and
       36.101-111.

3.     SOAH has jurisdiction over matters related to the conduct of the hearing and the
       preparation of a proposal for decision in this docket, pursuant to PURA § 14.053 and
       Tex. Gov't Code§ 2003.049.

4.     This docket was processed in accordance with the requirements of PURA and the Texas
       Administrative Procedure Act, Tex. Gov't Code Chapter 2001.

5.     Pursuant to PURA § 33.051, the Commission has jurisdiction over an appeal from a
       municipality's rate proceeding.

6.     Pursuant to PURA § 33.023, Cities bore the burden to prove that the rate-case expenses
       they incurred were reasonable.
PUC Docket No. 40295                           Order                                      Page 7 of8
SOAH Docket No. XXX-XX-XXXX


7.     Cities are entitled to reimbursement by ETI for rate-case expenses of $1,125,768.61
       incurred in Docket 39896 and this docket through August 31, 2012.

8.     Pursuant to PURA § 36.061 (b), ETI bore the burden of proving that the rate-case
       expenses it incurred in Docket No. 39896 were reasonable.

9.     ETI proved the reasonableness ofits rate-case expenses in the amount of $6,896,037.73,
       and is entitled to claim that amount as a cost.

l 0.   Consistent with Commission precedent, it is not in the public interest to permit recovery
       of estimated rate-case expenses.

I l.   Entergy met the requirements of PURA§ 36.058 regarding payments to its affiliate for its
       rate-case expenses.


                                     VI. Ordering Paragraphs
       In accordance with these findings of fact and conclusions of law, the Commission issues
the following orders:

I.     The Proposal for Decision prepared by the SOAH ALJs is adopted to the extent
       consistent with this Order.

2.     All other motions, requests for entry of specific findings of fact and conclusions of law,
       and any other requests for general or specific relief, if not expressly granted, are denied.

3.     Cities' and ETI's requests to recover rate-case expenses are granted to the extent
       consistent with this Order.
PUC Docket No. 40295                                   Order                      Page 8of8
SOAH Docket No. XXX-XX-XXXX


                    ·                                  /)is+
           SIGNED AT AUSTIN, TEXAS the                 v                                 Appendix C

1.   Incentive Compensation Tied to Cost Controls

     a. From PUC Docket No. 28840, Application of AEP Texas Central
        Company for Authority to Change Rates:

        Jul. 2, 2004, Proposal for Decision (pp. 77-81)
        (recommending disallowance of incentive compensation tied to financial
        measures; including “O&M Expense” measure in financial measures)

        Aug. 15, 2005, Final Order, pp. 35 & 56 (FOFs 164-70 & COL 45)
        (finding that AEP Texas Central Company had proven that only 34% of
        its incentive compensation costs were “operationally based,” as opposed
        to “financially based”; disallowing financially-based portion)

     b. From PUC Docket No. 39896, Application of Entergy Texas, Inc. for
        Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
        Accounting Treatment:

        Jul. 6, 2012, Proposal for Decision (pp. 1, 8, 165-75, & 352)
        (proposing to disallow “financially-based” incentive compensation, but to
        allow include incentive compensation tied to cost controls, despite AEP
        Texas Central Company decision cited above)

        Nov. 2, 2012, Order on Rehearing (pp. 7-8 & FOFs 127-34)
        (disallowing “financially-based” incentive compensation, but not
        disallowing incentives that ALJ identified as tied to cost controls)

2.   Restricted Stock-Based Incentives

     a. From PUC Docket No. 39896, Application of Entergy Texas, Inc. for
        Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred
        Accounting Treatment:

        Jul. 6, 2012, Proposal for Decision (pp. 1, 8, 165-75, & 352)
        (proposing to disallow “financially-based” incentive compensation,
        including stock-based incentives)
   Nov. 2, 2012, Order on Rehearing (pp. 7-8 & FOFs 127-34)
   (disallowing “financially-based” incentive compensation)

b. From PUC Docket No. 40443, Application of Southwestern Electric
   Power Co. for Authority to Change Rates and Reconcile Fuel Costs:

   Mar. 6, 2014, Order on Rehearing (p. 13 & FOFs 214-20)
   (allowing SWEPCO to recover restricted stock units that it paid as
   incentive compensation, while disallowing “financially-based” incentive
   compensation)
                                   SOAH DOCKET NO. XXX-XX-XXXX
                                      PUC DOCKET NO. 28840


APPLICATION OF AEP TEXAS                               §          BEFORE THE STATE OFFICE
CENTRAL COMPANY FOR                                    §                    OF
AUTHORITY TO CHANGE RATES                              §          ADMINISTRATIVE HEARINGS

                                      PROPOSAL FOR DECISION

                                           I. INTRODUCTION


A.      History and Overview


        This is an application by American Electric Power Company (AEP) Texas Central Company
(the Company, TCC, or Applicant) for approval of a change in the rates that it may charge for the
transmission and distribution (T&D) of electricity. The Applicant is a T&D utility that provides
service to a 44,000-square-mile area of south Texas. The service area includes the portion of Texas
from just south of San Antonio to the Mexican border, and from Bay City west to Eagle Pass. Major
cities in the Applicant's service area include Corpus Christi, McAllen, Harlingen, Laredo, and
Victoria. The Applicant provides distribution services to about 785 ,000 electric connections, served
by 28 retail electric providers (REPs). The Applicant's service area has a labor force population of
just over 1 million. 1


        AEP, the Applicant's parent company, is one of the largest investor-owned public utility
holding companies in the United States. AEP became active in the Texas electric utility service
market when AEP merged with a Texas electric utility holding company, Central and South West
Corporation (CSW), in June 2000. 2 Prior to the merger, the Applicant was known as Central Power
and Light Co., a name now held by the affiliated REP.3


         1
             TCC Ex. 4 at 6-7; TSLC/ROSE Ex. 8 at 2.

        2
          TCC Ex. 4 at 5; Application ofCentral and South West Corporation and American Electric Power Company,
Inc. Regarding Proposed Business Combination, Docket No. 19265, Final Order (Nov. 18, 1999).

        3
           References in this proposal for decision to the REP will be to "CPL" or "CPL Retail." References in this
proposal for decision to the former name of the Applicant will be to "Central Power and Light Co."


                                                                                                               007
SOAR DOCKET NO. XXX-XX-XXXX                 PROPOSAL FOR DECISION                                          PAGE77
PUC DOCKET NO. 28840


        However, the ALJs recommend approval of the salary item of$170,583. Since the number
of employees at the end of the test year could reasonably be expected to create salary costs beyond
the test year, the proposed adjustment appears to be both known and measurable. Further, since the
raises came into effect before the end of the test year, the amount does not violate the Commission's
policy announced in Docket No. 14965. Therefore, the ALJ s recommend that the proposed
adjustment to salaries and related taxes should be decreased from $679,344 to $170,583.


D.      Incentive Compensation


        The Applicant seeks to include in its cost of service calculations $4.42 million paid to
employees during the test year as incentive compensation expenses. 264 The Applicant seeks no post-
test year adjustments. 265 The Applicant's compensation of its employees at all levels involves both
base compensation amounts and incentive components. 266 Although the Applicant offers three
different incentive programs, 87% of the total dollar amount is concentrated in one program, the
Company-Wide Incentive Plan (CIP). 267


         The incentives in each of the programs were paid according to a set of performance measures.
For CIP, the Applicant used two sets of measures, financial and operational, to establish eligibility
for an incentive payment. The components of each are set forth below:




         264
             TCC Ex. 87 at 4. Of this amount, $3,852,568 is allocated to distribution and $570,369 to transmission.
Cities Ex. 2 at 25-27.
         265
             TCC Initial Brief at 80.
         266
             Mr. Jolley also explained that there was substantial variance in the percentage of incentive compensation
to the complete compensation package. The variance depended upon whether the employees were non-exempt (5%),
exempt (5-10%), exempt management (25-30%), or executive level (30-100%). TCC Ex. 87 at 5.
         267
             Cities Ex. 31at121.
                                                                                                          r
                                                                                                                  083
SOAH DOCKET NO. XXX-XX-XXXX             PROPOSAL FOR DECISION                              PAGE78
PUC DOCKET NO. 28840




                                        Financial Measures
                       Measure268                        Meaning                  Weight

        Corporate Component                  Earnings per share for AEP as a        25%
                                             whole269
        O&MExpense                           Whether AEP performs under its         20%
                                             O&M budget270
        Capital Expenditures                 Whether AEP performs under its         15%
                                             capital expenditure budget271
        3rd Party Margins                    A variety of categories, including      3%
                                             revenues for joint use of utility
                                             poles, line extension fees,
                                             litigation recoveries272
        Transmission Revenues                Wheeling revenues273                    3%
                                             Financial Measures subtotal            66%




      268
            CCR Ex. 5 at 151.
      269
            Tr. at 3051.
      270
            Tr. at 3053; Tr. at 3054.
      271
            Tr. at 3054; Tr. at 3055.
      272
            Tr. at 3055.
      213   Id.                                                                                084
SOAH DOCKET NO. XXX-XX-XXXX                 PROPOSAL FOR DECISION                                       PAGE79
PUC DOCKET NO. 28840




                                             Operating Measures
                        Measure274                                Meaning                     Weight

          Reliability SAIFI                         System       average interruption           12.5%
                                                    frequency     index;     measure     of
                                                    outage frequency2 75

          Reliability CAIDI                         Customer       average interruption         12.5%
                                                    duration index; measure of length
                                                    of average interruption276

          Commission Complaints                     Number        of   state regulatory            6%
                                                    complaints277

          Customer Satisfaction                     Third party survey of customer                 3%
                                                    satisfaction levels278

                                                    Operating Measures subtotal                  34%
                                                    Grand total                                  100%


These criteria are not used to measure the performance of the Applicant's individual employees.
Instead, they are used to measure the performance of AEP as a corporate entity--not just TCC or the
other subsidiaries. 279 Thus, to the extent that the Applicant's employees are given an incentive, their
rewards are made with respect to the overall performance of the holding company.




        274
              CCR Ex. 5 at 151.
        275
              Tr. at 3056.
        216   Id.
        277
              Tr. at 3058.
        278
              Tr. at 3059.
        279
              Tr. at 3065. One could argue that each employee's performance affects the performance of the company
as a whole.
                                                                                                           r·
                                                                                                                     085
SOAH DOCKET NO. XXX-XX-XXXX                 PROPOSAL FOR DECISION                                        PAGE80
PUC DOCKET NO. 28840


        With regard to the measures themselves, the Financial Measures are of more immediate
                                                         °
benefit to shareholders and less so to ratepayers. 28 Conversely, the Operating Measures are of more
immediate benefit to ratepayers and less so to shareholders. 281 The question is whether these various
interests satisfy the regulatory scheme by which expenses may be included as part of a proposed rate
change. By statute, the Commission may not consider for ratemaking purposes an "expenditure,
including an executive salary, ... [that the Commission] finds to be unreasonable, unnecessary, or
not in the public interest."282 By rule, the Commission has interpreted the "public interest"
requirement to mean that an expense is "reasonable and necessary to provide service to the
public."283 [Emphasis supplied.]


         CCR argues that the Commission should follow the lead of a number of other states, which
disallow incentive compensation costs as a matter of policy. The reason, according to CCR, is that
incentive payments are not related to improved utility service. Instead, their goal is to improve the
stock or financial performance of the corporation. 284               CCR argues that the ratepayers and
shareholders should split the cost equally. 285


         Cities argue a loser-takes-none approach: none of the Applicant's test year amount incentive
expense should be allowed since the incentive plans provide far more benefits to shareholders than
to ratepayers. 286


        280
             Tr. at 3048.
        281
             Tr. at 3049.
         282
             PURA § 36.062.
         283
             P.U.C. SUBST. R. 25.23l(b)
         284
             CCR Initial Brief at 25. See, U.S. West Communications, Inc. v. Public Service Comm 'n, 901 P.2d 270,
27 6-77 (Utah 1995); Central Illinois Public Service Company Proposed General Increase In Natural Gas Rates, Docket
No. 02-0798 (Cons.), 2003 Ill. PUC LEXIS 824, p. 115 (Illinois Commerce Comm'n 2003); Application of Wisconsin
Power and Light Company as an Electric, Natural Gas and Water Utility for Authority to Change Electric, Natural Gas,
and Water Rates, Docket No. 6680-UR-l 13, 2003 Wisc. PUC LEXIS 822, pp. 40-41 (Wisconsin Public Service
Comm'n 2003); Petition ofNorthern States Power Company's Gas Utility for Authority to Change its Schedule of Gas
Rates for Retail Customers Within the State ofMinnesota, 146 P. U .R.4th 1, pp. 40-43 (Minnesota Public Util. Comm'n
1993); Application ofMinnegasco, a Division ofNorAm Energy Corp.,for Authority to Increase its Natural Gas Rates
in Minnesota, 170 P.U.R.4th 193, pp. 69-77 (Minnesota Public Util. Comm'n 1996).
        285
              CCR Initial Brief at 26.
        286
              Cities Reply Brief at 46.
                                                                                                                       086
SOAH DOCKET NO. XXX-XX-XXXX                  PROPOSAL FOR DECISION                          PAGE81
PUC DOCKET NO. 28840


       The Applicant makes a plausible case for including in the cost of service the 34% portion of
the incentive expense that is related to Operational Measures. By their very nature, Operational
Measures reflect goals that relate to the public interest. Indeed, many are required to be considered
as independent issues in this proceeding. Although the Operational Measures relate to AEP as a
corporate holding company rather than to the Applicant, the Applicant shares in those Operational
Measures on an allocated basis. The ALJs find that the goals of the Operational Measures are in the
public interest and reasonable and necessary to provide service to the public.


       Although the Financial Measures may have been in the shareholders' interest, the Applicant
could not show that they were in the public interest. The Applicant's briefasserts that "although the
various incentive compensation plan goals may not directly benefit customers, this is beside the
point."287 [Emphasis in the original.] The ALJs acknowledge the first half of the statement, and we
recommend that the Commission include in the cost of service the portion of the incentive
compensation that relates to Operational Measures, 34% of $4.42 million.


E.     Pension Expense


       The Applicant proposes to increase its test year pension expenses by $7.2 million. 288 The
following table reflects the amounts of the Applicant's historical and projected pension-related
expenses and contributions for plan years 2000-2005. 289 Projected amounts are shown in italics:




        287
              Applicant's Initial Brief at 81.
        288
              Tr. at 271; TCC Ex. 2.1, Schedule II-D-2, Attachment at 3.
        289
              "Plan years" appear to coincide with calendar years. See, TCC Ex. 20 at 11.    r      087
                             PUC DOCKET NO. 28840
                          SOAH DOCKET NO. XXX-XX-XXXX


APPLICATION OF AEP TEXAS                    §   PUBLIC UTILITY COMMISSION
CENTRAL COMPANY FOR                         §
AUTHORITY TO CHANGE RATES                   §                OF TEXAS


                                         ORDER


       This Order addresses the application of AEP Texas Central Company (TCC) for
authority to change its rates. TCC initially filed its application on November 3, 2003,
seeking approval of a revenue requirement of $519.9 million. For the reasons discussed
in this Order, the Commission determines that TCC’s appropriate revenue requirement is
$443,607,238. The reduction reflects an agreed disallowance of $10.5 million in affiliate
expenses, as well as additional disallowances as determined by the Commission. As
allocated, the distribution portion of TCC’s current revenue requirement will increase by
$5.3 million, whereas the wholesale transmission portion will decrease by $14.1 million.

       As discussed in this Order, the Commission adopts in part and rejects in part the
proposal for decision (PFD) and remand PFD issued by the State Office of
Administrative Hearings (SOAH) administrative law judges (ALJs) in this proceeding,
including the findings of fact and conclusions of law.


                                  I. Procedural History

       The Commission referred this case to SOAH on November 4, 2003, and SOAH
issued its initial PFD on July 1, 2004. The Commission issued an Order on Remand on
July 28, 2004, directing SOAH to consider the appropriate amount for a consolidated tax-
savings adjustment, which was not calculated in the initial PFD. On August 25, 2004, the
Commission issued a Second Order on Remand, directing SOAH to provide further
evaluation regarding the following issues: affiliate costs, distribution administrative and
general (A&G) expense adjustments, depreciation expense, net salvage, special meter
reading fee, connect fee and service reconnect fee, and priority disconnect fee. SOAH
PUC Docket No. 28840                       Order                               Page 35 of 61
SOAH Docket No. XXX-XX-XXXX


                       F. Salary Adjustments and Related Taxes

163.   Of the $679,344 in salary adjustments and related taxes proposed by the
       Applicant, $508,761 was proposed for post-test-year raises for staff.


                              G. Incentive Compensation

164.   The compensation packages that the Company offers its employees include a base
       payroll amount as well as an incentive-compensation portion. Both portions are
       part of an overall compensation package that is designed to be competitive in the
       marketplace and allow the Company to attract and retain qualified individuals as
       employees.

165. The Company requests to include the test-year level of incentive-compensation
       expense of $4,422,937 in cost of service.

166. The Company’s incentives are set through two types of performance measures,
       financial and operational.

167. Thirty-four percent of the incentive-compensation expenses are for operational
       measures.

168. To the extent that the Applicant’s employees are given an incentive, their rewards
       are made with respect to the overall performance of the holding company.

169. The financial measures are of more immediate benefit to shareholders, and the
       operating measures are of more immediate benefit to ratepayers.

170. Incentives to achieve operational measures are necessary and reasonable to
       provide T&D utility services, but those to achieve financial measures are not.


                                    H. Pension Expense

171. The Company proposes to increase test-year pension expenses by $7,264,784
       from $30,812.
PUC Docket No. 28840                       Order                                 Page 56 of 61
SOAH Docket No. XXX-XX-XXXX


40.    A utility that provides a service that does not come within the definition of any of
       the first three categories may seek to treat that offering as an “other” service.

41.    An offering may properly be characterized as an “other” service; however, only if
       the service satisfies specific provisions of the Commission’s rule.            “Other
       services” are “limited to those services that: (I) maximize the value of [T&D]
       system service facilities, and (II) are provided without additional personnel and
       facilities other than those essential to the provision of [T&D] system services.”
       P.U.C. SUBST. R. 25.342(f)(1)(D)(i)(I) and (II).       If the offering satisfies that
       definition, then the utility is also required to “credit all revenues received from the
       offering of this service during the test year after known and measurable
       adjustments are made to lower the revenue requirement of the transmission and
       distribution utility on which the rates are based.”

42.    Whatever its intention in approving the creation of the “other service” category,
       the Commission made clear that all revenues–and not net revenues–should be
       credited to the cost-of-service calculation. If, however, the costs and revenues of
       providing the other service are not included in the calculation of rates, then the
       test-year margins (revenues minus costs) received from the service should be
       credited to the cost-of-service calculation.

43.    Deleted.

44.    The Company failed to meet the legal requirements to recover $508,761 of the
       $679,344 in proposed salary adjustments and related taxes.

45.    The Applicant met its burden of proof with regard to incentive compensation but
       only with respect to that portion relating to Operational Measures; the amount
       includible in the cost of service is 34% of $4.42 million.

46.    TCC met its burden of proof with regard to pension expenses includible in the
       cost of service in the amount of $30,812.

47.    The Applicant failed to meet its burden of proof on its proposed expense item for
       OPEB; the proposed expense item is not includible in the cost of service.
                                   SOAH DOCKET NO. XXX-XX-XXXX
                                      PUC DOCKET NO. 39896

APPLICATION OF ENTERGY TEXAS,                            §         BEFORE THE STATE OFFICE
INC. FOR AUTHORITY TO CHANGE                             §
RATES, RECONCILE FUEL COSTS,                             §                           OF
AND OBTAIN DEFERRED                                      §
ACCOUNTING TREATMENT                                     §        ADMINISTRATIVE HEARINGS


                                      PROPOSAL FOR DECISION

         I.   INTRODUCTION [Germane to Preliminary Order Issue Nos. 1 and 4]

        Entergy Texas, Inc. (ETI or the Company) is an investor-owned electric utility with a retail
service area located in southeastern Texas. ETI serves retail and wholesale electric customers in
Texas. As of June 30, 2011, ETI served approximately 412,000 Texas retail customers. The Federal
Energy Regulatory Commission (FERC) regulates ETI’s wholesale electric operations.


        On November 28, 2011, ETI filed an application requesting approval of: (1) a proposed
increase in annual base rate revenues of approximately $111.8 million over adjusted revenues for the
period beginning July 1, 2010, and ending June 30, 2011 (Test Year); (2) a set of proposed tariff
schedules presented in the Electric Utility Rate Filing Package for Generating Utilities
accompanying ETI’s application and including new riders for recovery of costs related to purchased
power capacity and renewable energy credit requirements; (3) a request for final reconciliation of
ETI’s fuel and purchased power costs for the reconciliation period from July 1, 2009, to June 30,
2011 (Reconciliation Period); and (4) certain waivers to the instructions in Rate Filing Package
Schedule V accompanying ETI’s application. The rate year for ETI’s proposed changes is June 1,
2012, through May 31, 2013 (Rate Year).1 On April 13, 2012, adjusted its request for a proposed
increase in annual base rate revenues to approximately $104.8 million over adjusted Test Year
revenues.


1
   During the hearing the parties used the term “Rate Year” to refer to the period June 2012 through May
2013. This was intended to represent the first 12 months of the rates adopted in this case. However, the rates
in this case will not go into effect (as temporary rates) until at least June 30, 2012. Nevertheless, for purposes
of this PFD, Rate Year will refer to the period June 2012 through May 2013.
SOAH DOCKET NO. XXX-XX-XXXX             PROPOSAL FOR DECISION                               PAGE 8
PUC DOCKET NO. 39896


            Incentive Compensation

       ETI should not be entitled to recover its financially based incentive compensation costs.
Thus, the ALJs recommend removing $6,196,037 from ETI’s requested operation and maintenance
(O&M) expenses. Additionally, an additional reduction should be made to account for the FICA
taxes that ETI would have paid as a result of those costs.


            Compensation and Benefit Levels

       ETI met its burden to prove the reasonableness of its base pay and incentive package costs.
It is reasonable to view market price for these categories of costs as lying within a range of +/-
10 percent of median, rather than being a single point along a spectrum. As to both base pay and the
incentive package, ETI has proven that its costs fall within such an acceptable range. Accordingly,
the ALJs recommend rejecting the adjustments sought by Cities.


            Nonqualified Executive Retirement Benefits

       The ALJs recommend an adjustment to remove $2,114,931, representing the full costs
associated with ETI’s non-qualified executive retirement benefits.


            Employee Relocation Costs

       The Commission should allow ETI’s relocation expenses.


            Executive Perquisites

       The ALJs recommend an adjustment to remove $40,620, representing the full cost of ETI’s
executive perquisite costs.


       5. Interest on Customer Deposits

       The ALJs recommend using the active customer deposits amount of $35,872,476 and the
2012 interest rate, which produces a recommended interest expense of $43,047 ($35,872,476
multiplied by .12 percent).
SOAH DOCKET NO. XXX-XX-XXXX              PROPOSAL FOR DECISION                               PAGE 165
PUC DOCKET NO. 39896


full-time equivalent calculations need to be corrected. She included an incorrect assumption
regarding part time employee salaries. Ms. Givens assumed that a part time employee’s average
salary is 50 percent of the full time average salary. In his rebuttal testimony, Mr. Considine
provided the correct calculation of full time equivalents, thereby making it unnecessary to rely upon
an assumed average.567 According to Mr. Considine, the combined impacts of these errors is that
Ms. Givens’ ETI headcount adjustment overstated her O&M payroll reduction by $224,217, and her
ESI headcount adjustment understated her O&M payroll increase by $37,531.568 No party
challenged these corrected numbers.


           The ALJs are unpersuaded by Cities’ attempt to exclude the April 2012 pay raises. There
can be no real dispute about the fact that the pay raises are known and measurable. Moreover, there
is an obvious logical inconsistency in the Cities’ position – on the one hand they oppose
consideration of certain pay raises because they fall outside the Test Year, and on the other hand
they support consideration of headcount reductions even though they also fall well outside the Test
Year.


           The ALJs are also persuaded that, conceptually, the adjustments suggested by Staff are
reasonable and appropriate. Indeed, all parties agree on this point. Moreover, no party challenged
the corrections to Staff’s adjustments that were suggested by ETI, and the ALJs can find no basis for
challenging those corrections. Thus, the ALJs recommend that the Commission: (1) accept the
payroll adjustments proposed in the ETI application; and (2) accept the further payroll adjustments
proposed by Staff, corrected by ETI.


           2. Incentive Compensation

           One of the hotly contested issues concerns the extent to which ETI should be allowed to
recover, through its rates, the incentive compensation it pays to its employees. All parties agree that
Commission precedent generally identifies two types of incentive compensation, only one of which
is recoverable. Specifically, pursuant to Commission precedent, incentive compensation that is tied

567
      Id. at 34.
568
      Id. at MPC-R-5, and MPC-R-6.
SOAH DOCKET NO. XXX-XX-XXXX                  PROPOSAL FOR DECISION                               PAGE 166
PUC DOCKET NO. 39896


to operational goals is recoverable, while incentive compensation that is tied to financial goals is
not.569 In its application, however, ETI requests that it be allowed to recover its Test Year costs of
all of its incentive compensation costs, regardless of whether those costs are tied to operational goals
or to financial goals.


                        (a) Financially Based Incentive Compensation Should Not Be Recoverable

          ETI acknowledges that costs of incentive compensation tied to financial goals have typically
been disallowed by the Commission. However, ETI asks for the Commission to reconsider its
precedents on this issue.570 ETI argues that the Commission precedent is not, and should not be, a
hard and fast rule. ETI contends that the reason why cost recovery has been denied for incentive
compensation in prior rates cases is that, in those prior cases, there was “a lack of evidence showing
sufficient customer benefits.”571 ETI asserts that, in this case, it has assembled evidence not
previously considered by the Commission that shows the benefits to customers of using financial
measures in incentive compensation programs.                 For example, ETI argues that incentive
compensation that encourages the financial health of a company also benefits customers because:


          (1)        if a company maintains a financially healthy position, it will tend to have a
                     lower cost of capital that will in turn benefit customers through lower rates;
          (2)        a financially healthy company will be more prepared for emergency events
                     such as storms (which is particularly important in the Gulf Coast areas served
                     by ETI, which are subject to experiencing hurricanes); and
          (3)        with financial health, the costs of doing business with suppliers (of both
                     goods and services, including labor) will remain lower because, for example,
                     if a company was not in a financially stable condition, suppliers would tend
                     to demand higher prices or more onerous credit terms, resulting in higher
                     costs that would lead to higher rates than would otherwise occur.



569
    See, e.g.,TIEC Initial Brief at 51-52; see also AEP Application of AEP Texas Central Company for
Authority to Change Rates, See Docket No. 33309, Order on Rehearing at FoF 82 (Mar. 4, 2007); Application
of AEP Texas Central Company for Authority to Change Rates, Docket No. 28840, Order at FoF 164-170
(Aug. 15, 2005).
570
      Tr. at 1726.
571
      ETI Initial Brief at 129.
SOAH DOCKET NO. XXX-XX-XXXX                  PROPOSAL FOR DECISION                             PAGE 167
PUC DOCKET NO. 39896


           ETI witness Kevin Gardner, Vice President of Human Resources for ESI, testified that
customers receive benefits from those portions of the incentive compensation plans that are tied to
financial goals and measures. He explained that incentive compensation based on financial metrics
is a reasonable, necessary, and common component of compensation for companies like ETI. He
also opined that such incentives are a market necessity that ETI must include in its compensation
package so that it can hire and retain talented employees. He contended that customers benefit from
the incentives because they attract and keep qualified people.572 Mr. Gardner further testified that
disallowing financially-based incentives would only encourage utilities to eliminate them, thus
weakening the alignment of employees’ financial interests with the interest of the ratepayers in
having an efficiently run and financially healthy utility. He opined that having only operational
incentives could encourage utilities to overspend in some areas resulting in an incomplete,
unbalanced incentive program that would be atypical when compared with American industry in
general.573


           A second ETI witness, Dr. Jay Hartzell, also testified in favor of the concept of allowing ETI
to recover its costs associated with its financially-based incentive compensation. He is a professor
of finance in the business school at the University of Texas at Austin. Dr. Hartzell acknowledged
the historical distinction that has been made by the Commission between compensation tied to
financial measures and compensation tied to operational measures. However, he argues that this
distinction is based upon a “false dichotomy” and that the more appropriate focus should be on
whether customers benefit from the incentive in question, regardless of whether it is a financial or
operational incentive.574 Dr. Hartzell summarized his key opinion as follows:


           In my opinion, a well-designed compensation plan that includes incentive
           compensation tied to cost controls, profitability, and stock prices would tend to
           provide greater benefits to customers than an otherwise similar compensation plan
           that did not include any such incentive compensation.575


572
      ETI Ex. 36 (Gardner Direct) at 31.
573
      Id. at 32.
574
      ETI Ex. 15 (Hartzell Direct) at 3-4, 6, and 9-10.
575
      Id. at 7.
SOAH DOCKET NO. XXX-XX-XXXX                    PROPOSAL FOR DECISION                       PAGE 168
PUC DOCKET NO. 39896


          Dr. Hartzell argues that compensation linked to stock prices (provided it is part of a
reasonable, well-designed compensation plan) has four advantages for customers, :


     helps ensure that managers will consider the financial health of the company when they make
      decisions, and it is in customers’ interests for the company be financially healthy;
     provides an incentive for managers and employees to ensure that the company operates
      efficiently, resulting in lower rates than would otherwise occur;
     provides a monitoring mechanism for managerial decision-making and the overall quality of
      management; and
     results in lower customer costs because capital markets will tend to reward efficient long-term
      investments or capital expenditures.576

Dr. Hartzell cited a number of studies which support the theory that the benefits of incentive
compensation linked to stock price and profitability measures extend to customers of the company,
such as by lowering the company’s cost of capital, increasing the company’s ability to respond to
external shocks, improving customer satisfaction, and increasing oversight on managerial
decisions.577


          Conversely, Dr. Hartzell opined that if the use of incentive compensation linked to
profitability and stock prices is discouraged, via Commission policy disallowing recovery of the
costs of such compensation, then utility customers would be adversely affected. For example, if
employees did not receive any incentive compensation, salaries would have to be higher to attract
and retain the same quality of talent. Dr. Hartzell also testified that a compensation plan solely
consisting of salary and incentives based on operational performance could likely lead to “horizon
problems,” meaning that, absent incentives to focus on the long run health of the company, managers
might maximize their immediate compensation at the expense of longer-run benefits that the
customer could have enjoyed.578




576
      Id. at 13-14.
577
      ETI Ex. 15 (Hartzell Direct) at 15-21.
578
      Id. at 22-25.
SOAH DOCKET NO. XXX-XX-XXXX                 PROPOSAL FOR DECISION                                    PAGE 169
PUC DOCKET NO. 39896


        All of the other parties oppose ETI’s efforts to recover the costs of its incentive
compensation tied to financial goals. The parties uniformly agree that the Commission has a well-
established and straightforward policy regarding the recoverability of incentive compensation
through rates: incentive compensation that is tied to operational goals is recoverable; incentive
compensation tied to financial goals is not.579 They contend that ETI’s position in this case flies
directly in the face of that policy. TIEC points out that ETI has offered no legal authority, such as a
statute or rule, which would justify its desire to have the Commission reverse its policy and allow
the recovery of incentive compensation tied to financial goals. State Agencies similarly argue that
ETI failed to establish a reason why the Commission should deviate from its long-standing policy.
The parties also support the reasoning behind the Commission’s policy: that financially-based
incentives are of more immediate benefit to shareholders, not ratepayers, and therefore are not
necessary and reasonable for the provision of service.


        State Agencies point out that, in support of his theory that financially-based incentives
provide benefits to ratepayers, Dr. Hartzell relied upon studies of utilities in competitive markets.
Thus, State Agencies contend, the studies are of little to no benefit in evaluating the effects of
financially-based incentives upon ETI customers because ETI is a monopoly that is not subject to
competitive pressures. Moreover, State Agencies examine at length the underlying studies relied
upon by Dr. Hartzell and assert, essentially, that the studies do not fully support the findings that
Dr. Hartzell ascribes to them.


        Staff refutes ETI’s contention that the only reason why cost recovery has historically been
denied for financially-based incentive compensation is that there has been a lack of evidence
showing customer benefits. For example, Staff points out that, in one of the prior dockets cited by
ETI, the Commission disallowed recovery for financially-based incentive costs after stating,
“Incentive compensation based on financial measures or goals is of more immediate benefit to



579
   TIEC Reply Brief at 35; State Agencies Initial Brief at 14; OPC Reply Brief at 12; Staff Initial Brief at 56;
Cities Initial Brief at 67; see also, Application of AEP Texas Central Company for Authority to Change
Rates, Docket No. 33309, Order on Rehearing at FoF 82 (Mar. 4, 2007); Application of AEP Texas Central
Company for Authority to Change Rates, Docket No. 28840, Order at FoF 164-170 (Aug. 15, 2005).
SOAH DOCKET NO. XXX-XX-XXXX                    PROPOSAL FOR DECISION                            PAGE 170
PUC DOCKET NO. 39896


shareholders.”580 This suggests that the question is not, as ETI contends, whether the incentives
provide any benefit to ratepayers. Rather, the question is whether the incentives are primarily
intended to provide benefits to shareholders.


          Mark Garrett, an attorney and certified public accountant who works as a consultant in the
area of public utility regulation, testified on behalf of the Cities in opposition to cost recovery for
financially-based incentive compensation. He stated there are a number of reasons why it makes
sense to exclude financially based incentive costs from rates: (1) there is no certainty from year to
year what the level of incentive payments will be (because incentive payments are conditioned upon
future events and triggers that might not occur), thereby making it difficult to set rates and recover a
level of expense; (2) many of the types of factors that increase earnings per share—such as an
unusually hot summer or customer growth—are outside the control of employees and have no value
to customers; and (3) earnings-based incentives can discourage energy conservation.581 Mr. Garrett
also discussed the results of a survey of 24 other states, which revealed that 17 states closely follow
Texas’ approach, and none allow full recovery of incentive compensation.582


          Mr. Garrett testified that ETI will not be placed at a competitive disadvantage in its ability to
obtain and retain qualified employees if its financially-based incentives are disallowed. He stated
that the Company’s total payroll costs for 2011 were 10 percent above the market price, and that
most of the above-market payroll costs derived from the incentive program.583


          The ALJs conclude that ETI should not be entitled to recover its financially based incentive
compensation costs. Based upon prior Commission precedents, the ALJs conclude that the issue is
not, as ETI contends, whether such incentives might provide any benefits to customers. The proper
question to be asked is whether they provide benefits most immediately or predominantly to
shareholders. Without a doubt, the primary purpose of financially based incentives, such as

580
   Staff Reply Brief at 44, quoting Application of Oncor Electric Delivery Company for Authority to Change
Rates, Docket No. 35717, Order on Rehearing at FoF 92 (Nov. 30, 2009).
581
      Cities Ex. 2 (Garrett Direct) at 29-30
582
      Id. at 32-38.
583
      Id. at 45-46.
SOAH DOCKET NO. XXX-XX-XXXX                   PROPOSAL FOR DECISION                          PAGE 171
PUC DOCKET NO. 39896


incentives tied to earnings per share or stock price, is to benefit shareholders, not ratepayers. Even
construing Dr. Harzell’s testimony in the most generous light, any benefits that might accrue to
ratepayers would be merely tangential to that primary purpose.


          Moreover, even if the ALJs were to completely accept as true the opinions offered by
Dr. Hartzell, it would be of limited benefit to ETI because his opinions were almost completely
theoretical. The premise of his testimony was that “a well-designed compensation plan” that
includes incentive compensation tied to financial goals would “tend to provide greater benefits to
customers” than a plan that did not include such compensation.584 He stressed that the customer
benefits of incentive compensation tied to financial goals can only exist if such compensation is part
of a larger, reasonable, and well-designed overall compensation plan.585 However, he did not
meaningfully apply this abstract theory to ETI’s compensation plan. For example, Dr. Harzell did
not offer an evaluation of ETI’s compensation plan and conclude that it is “well designed,” nor did
he testify that ETI’s incentives tied to financial goals actually provide benefits to its customers. He
admitted that he did not study the details of ETI’s incentive plans, nor did he do any type of analysis
to see if the costs of ETI’s incentive programs outweighed their benefits.586 He did not know the
amounts of incentive compensation that was paid by ETI.587 One of his major premises was that
financially-based incentives can benefit customers by lowering their costs, but he did not know how
ETI customer’s costs compared with customer costs in the other Entergy operating companies.588
Another of his major premises was that financially-based incentives can benefit customers by
ensuring the financial health of the Company, but he made no attempt to determine whether ETI
was, in fact, a financially healthy company.589 By confining his testimony to the abstract, it is
impossible to know whether Dr. Hartzell believes that ETI’s incentive compensation tied to financial
goals achieves the customer benefits that he believes such compensation can theoretically achieve.


584
      ETI Ex. 15 (Hartzell Direct) at 7 (emphasis added).
585
      See, e.g., ETI Ex. 15 (Hartzell Direct) at 13.
586
      Tr. at 484.
587
      Tr. at 478.
588
      Tr. at 480.
589
      Tr. at 481-82.
SOAH DOCKET NO. XXX-XX-XXXX                PROPOSAL FOR DECISION                                PAGE 172
PUC DOCKET NO. 39896


It is true that Mr. Gardner described some of the specifics of ETI’s incentive plans. However,
because Dr. Hartzell did not explain the metrics of what he would consider “a well-designed
compensation plan,” it is impossible to know if ETI’s plan meets those metrics.


           Simply put, the ALJs conclude that ETI has failed to establish a sufficient justification for
overturning the well-established Commission policy that financially based incentive compensation is
not recoverable.


                        (b) The Adjustment for Financially-Based Incentive Compensation Costs

           Having concluded that ETI is not entitled to recover the costs of its financially based
incentive programs, it is necessary to determine the amount of those costs so that they may be
removed from consideration in this rate case. The parties disagree on the correct amount. Staff
argues that $5.3 million of ETI’s incentive compensation is financially based.590 TIEC contends the
correct number is $6.2 million.591 Cities contend it is $8.4 million.592


           Broadly speaking, ETI has two categories of incentive compensation programs – annual
programs and long-term programs. ETI witness Gardner testified that 100 percent of ETI’s
long-term programs are financially based, whereas an average, representing a far lower percentage,
of the Company’s annual programs are financially based.593 Staff witness Givens applied those
percentages to determine her estimate of the amount spent by ETI in the Test Year on financially
based incentives. As to the Company’s long-term programs, she recommended removing the entire
costs of those programs (i.e. 100 percent) from the cost of service. As to the Company’s annual
programs, she recommended removing average percentage of the costs of those programs.
Ms. Givens then applied the FICA tax rate to the total amount she identified as financially based
costs to account for direct taxes that ETI would have paid as a result of those costs. By her estimate,

590
   Staff Initial Brief at 56. (As discussed more below, Staff’s original estimate was roughly $5.6 million.
The estimate was reduced, however, in response to supplemental payroll tax information supplied to Staff by
ETI.)
591
      TIEC Initial Brief at 53-54.
592
      Cities Initial Brief at 70.
593
      ETI Ex. 36 (Gardner Direct) at 30.
SOAH DOCKET NO. XXX-XX-XXXX                   PROPOSAL FOR DECISION                           PAGE 173
PUC DOCKET NO. 39896


the FICA taxes associated with ETI’s financially based incentives paid in the Test Year totaled
$429,096. In total, Ms. Givens recommended removing $5,609,093 (representing ETI’s financially
based incentives paid in the Test Year, plus FICA taxes associated with those payments) from ETI’s
requested O&M expenses. However, based upon subsequent additional information supplied by
ETI594 relative to the actual payroll taxes paid by the Company for its financially based incentive
compensation, Staff has agreed to lower its estimate of FICA taxes from $429,096 to $143,801.
Thus, Staff now recommends removing $5,323,798 (representing ETI’s financially based incentives
paid in the Test Year, plus FICA taxes associated with those payments) from ETI’s requested O&M
expenses.595


          Like Ms. Givens for Staff, TIEC witness Pollock relied on the numbers and percentages
concerning ETI’s incentive programs that were provided by Mr. Gardner. However, Mr. Pollock
calculated those numbers and percentages in a slightly different manner, leading to a different
recommended reduction amount. Just as Ms. Givens did, as to the Company’s long-term programs,
he recommended removing the entire costs of those programs from the cost of service. ETI witness
Gardner testified that actual percentages of each annual program were quite different than the
average percentages for all programs used by Ms. Givens.596 Thus, as to the Company’s annual
programs, while Ms. Givens applied the average percentage reduction to all of the annual programs,
Mr. Pollock applied the actual percentage reductions applicable to each of the annual programs.
Based on Mr. Pollock’s calculations, TIEC recommends removing $6,196,037 (representing ETI’s
financially based incentives paid in the Test Year) from ETI’s requested O&M expenses.597 TIEC
appears not to have taken into account any payroll taxes associated with ETI’s financially based
incentives.


          Cities witness Garrett took a substantially different approach when he calculated his estimate
of ETI’s financially based incentive costs. He agreed with Ms. Givens and Mr. Pollock that

594
      ETI Ex. 46 (Considine Rebuttal).
595
      Staff Ex. 1 (Givens Direct) at 15-22; Staff Initial Brief at 56-63.
596
      ETI Ex. 36 (Gardner Direct) at 30 and KGG-4.
597
      TIEC Ex. 1 (Pollock Direct) at 41-45 and JP-7; TIEC Initial Brief at 51-54.
SOAH DOCKET NO. XXX-XX-XXXX                   PROPOSAL FOR DECISION                         PAGE 174
PUC DOCKET NO. 39896


100 percent of the Company’s long-term program costs should be removed from the cost of service.
As to the annual programs, however, Mr. Garrett defined what qualifies as “financially based” much
more broadly than ETI, Staff, and TIEC. ETI witness Gardner testified that, when the Company’s
five annual programs were averaged together, specific percentages of those programs were
financially based, aimed at “cost control,” and aimed at “cost control, operational, safety.”598
Mr. Garrett added together the percentages representing the financially-based costs, the cost-control
costs, and roughly one-third of the cost-control, operational safety costs to arrive at the figure he
identified as the amount of ETI’s costs for its annual programs that is “related to financial
performance measures.”599 Cities contend this approach is supported by the decision in a prior
docket.600       Based on Mr. Garrett’s calculations, Cities recommend removing $8,397,232
(representing ETI’s incentives “related to financial performance measures” paid in the Test Year)
from ETI’s requested O&M expenses.601 Mr. Garrett also agreed with Ms. Givens that an additional
reduction should be made to account for the FICA taxes that ETI would have paid as a result of
those costs.602


          The ALJs reject Cities’ attempt to broadly expand the definition of what qualifies as a
financially based incentive to include items such as cost control measures. Cities’ primary
justification for doing so is that the Commission has done so previously in the AEP Texas case. As
pointed out by ETI, however, the Commission did so in that case merely because AEP Texas lumped
its cost control measures in with its financially based incentive costs. The evidence in this case
demonstrates that ratepayers benefit when a utility incentivizes its employee to control costs. Even
TIEC witness Pollock testified that “incentives that encourage employees to minimize costs are
probably more or less in the best interest of ratepayers.”603 ETI further provided evidence


598
      ETI Ex. 36 (Gardner Direct) at 30 and KGG-4.
599
      Cities Ex. 2 (Garrett Direct) at 39-40, 46-50, MG2.10.
600
   Cities Initial Brief at 68, Application of AEP Texas Central Company for Authority to Change Rages,
Docket No. 28840, Final Order (August 15, 2005).
601
      Cities Ex. 1 (Garrett Direct) at 51-52 and MG2.10; Cities Initial Brief at 70.
602
      Cities Ex. 1 (Garrett Direct) at 53.
603
      Tr. at 1528.
SOAH DOCKET NO. XXX-XX-XXXX                  PROPOSAL FOR DECISION                              PAGE 175
PUC DOCKET NO. 39896


establishing that cost control incentives that result in lower costs for the Company likewise result in
lower rates for customers.604


            As to the approaches advocated by TIEC and Staff, the ALJs conclude that TIEC’s approach
more accurately captures the true cost of ETI’s financially based incentive programs. Rather than
averaging across all of ETI’s annual programs (as was done by Staff), TIEC used the percentage
applicable to the single annual program that included a component of financially based costs. Thus,
the ALJs recommend removing $6,196,037 (representing ETI’s financially based incentives paid in
the Test Year) from ETI’s requested O&M expenses. Additionally, the ALJs agree with Staff and
Cities that an additional reduction should be made to account for the FICA taxes that ETI would
have paid as a result of those costs. That amount is not specifically known at this time.


            3. Compensation and Benefits Levels

            In the application, ETI included, as part of its labor costs, $54,965,005 in base payroll paid
by ETI and ESI in the Test Year. It also included $20,428,817 in costs associated with various
benefits (such as medical/dental, and life insurance) that ETI and ESI provided to their employees.605
Cities contend that the amounts for base pay and the benefits package should be reduced by
$989,370 and $2,860,034, respectively, because the amounts paid were above the market price.606
No other party challenges the reasonableness of the base payroll and benefits package.


            As to base payroll, Cities contends that the amount paid by ETI and ESI was 1.8 percent
above the prevailing market price (above market).607 Cities witness Garrett acknowledges that ETI
and ESI are free to pay their employees at above market wages, but he contends that ratepayers
should only be asked to pay the market rate for wages, which he contends constitute the only
“necessary” costs of providing utility service. Thus, Mr. Garrett and Cities recommend a 1.8 percent



604
      ETI Ex. 50 (Gardner Rebuttal) at 6-7, ETI Initial Brief at 137-38.
605
      Cities Ex. 2 (Garrett Direct) at 25, MG2.8, and MG2.9.
606
      Id.
607
      Id. at 25 and MG2.8.
SOAH DOCKET NO. XXX-XX-XXXX            PROPOSAL FOR DECISION                              PAGE 352
PUC DOCKET NO. 39896


126.   Staff has appropriately updated headcount levels to the most recent available data but errors
       made by Staff should be corrected. The corrections related to: (a) a double counting of three
       ETI and one ESI employee; (b) inadvertent use of the ETI benefits cost percentage in the
       calculation of ESI benefits costs; (c) an inappropriate reduction of savings plan costs when
       such costs were already included in the benefits percentage adjustments; and (d) corrections
       for full-time equivalents calculations. Staff’s ETI headcount adjustment (AG-7) overstated
       operation and maintenance (O&M) payroll reduction by $224,217, and ESI headcount
       adjustment (AG-7) understated O&M payroll increase by $37,531.

127.   ETI included $14,187,744 for incentive compensation expenses in its cost of service.

128.   The compensation packages that ETI offers its employees include a base payroll amount,
       annual incentive programs, and long-term incentive programs. The majority of the
       compensation is for operational measures, but some is for financial measures.

129.   Incentive compensation that is based on financial measures is of more immediate and
       predominant benefit to shareholders, whereas incentive compensation based on operational
       measures is of more immediate and predominant benefit to ratepayers.

130.   Incentives to achieve operational measures are necessary and reasonable to provide utility
       services but those to achieve financial measures are not.

131.   The $5,376,975 that was paid for long term incentive programs was tied to financial
       measures and, therefore, should not be included in ETI’s cost of service.

132.   Of the amounts that were paid pursuant to the Executive Annual Incentive Plan, $819,062
       was tied to financial measures and, therefore, should be disallowed.

133.   In total, the amount of incentive compensation that should be disallowed is $6,196,037
       because it was related to financial measures that are not reasonable and necessary for the
       provision of electric service.

134.   The amount of incentive compensation that should be included in the cost of service is
       $7,991,707.

135.   To attract and retain highly qualified employees, the Entergy Companies provide a total
       package of compensation and benefits that is equivalent in scope and cost with what other
       comparable companies within the utility business and other industries provide for their
       employees.

136.   When using a benchmark analysis to compare companies’ levels of compensation, it is
       reasonable to view the market level of compensation as a range rather than a precise, single
       point.

137.   ETI’s base pay levels are at market.

138.   ETI’s benefits plan levels are within a reasonable range of market levels.
                                       PUC DOCKET NO. 39896
                                    SOAH DOCKET NO. XXX-XX-XXXX


APPLICATION OF ENTERGY TEXAS,                             §          PUBLIC UTILITY COMMISSION
INC. FOR AUTHORITY TO CHANGE                              §
RATES, RECONCILE FUEL COSTS,                              §                  OF TEXAS
AND OBTAIN DEFERRED                                       §
ACCOUNTING TREATMENT                                      §


                                         ORDER ON REHEARING


       This Order addresses the application of Entergy Texas, Inc. for authority to change rates,
reconcile fuel costs, and defer costs for the transition to the Midwest Independent System
Operator (MISO). In its application, Entergy requested approval of an increase in annual base-
rate revenues of approximately $111.8 million (later lowered to $104.8 million), proposed tariff
schedules, including new riders to recover costs related to purchased-power capacity and
renewable-energy credit requirements, requested final reconciliation of its fuel costs, and
requested waivers to the rate-filing package requirements.

       On July 6, 2012, the State Office of Administrative Hearings (SOAH) administrative law
judges (ALJs) issued a proposal for decision in which they recommended an overall rate increase
for Entergy of $28.3 million resulting in a total revenue requirement of approximately $781
million. The ALJs also recommended approving total fuel costs of approximately $1.3 billion.
The ALJs did not recommend approving the renewable-energy credit rider and the Commission
earlier removed the purchased-power capacity rider as an issue to be addressed in this docket. 1
On August 8, 2012, the ALJs filed corrections to the proposal for decision based on the
exceptions and replies of the parties. 2 Except as discussed in this Order, the Commission adopts
the proposal for decision, as corrected, including findings of fact and conclusions of law.

       Parties filed motions for rehearing on September 25 and October 4, 2012 and filed replies
to the motions for rehearing on October 15, 2012. The Commission considered the motions for


       1
           Supplemental Preliminary Order at 2, 3 (Jan. 19, 2012).
       2
           Letter from SOAH judges to PUC (Aug. 8, 2012).
PUC Docket No. 39896                                 Order on Rehearing                 Page 7 of 44
SOAH Docket No. XXX-XX-XXXX


the ALJs.          Accordingly, the Commission adds new finding of fact 65A to reflect the
Commission’s decision on this point.


                                  E. Purchased-Power Capacity Expense
        The ALJs rejected Entergy’s request to recover $31 million more in purchased-power
capacity costs than its actual test-year expenses because Entergy had failed to prove that the
adjustment was known and measurable, 23 and because the request violated the matching
principle. 24      Consequently, the ALJs recommended that Entergy’s test-year expenses of
$245,432,884 be used to set rates in this docket. 25

        Entergy pointed to an additional $533,002 of purchased-power capacity expenses that
were properly included in Entergy’s rate-filing package, but not provided for in the proposal for
decision. 26 The Commission finds that an additional $533,002 ($6,132 for test-year expenses for
Southwest Power Pool fees, $654,082 for Toledo Bend hydro fixed-charges, and -$127,212 for
an Entergy intra-system billing adjustment that were all recorded in FERC account 555) of
purchased-power capacity costs were incurred during the test-year and should be added to the
purchased-power capacity costs in Entergy’s revenue requirement. The Commission modifies
findings of fact 72 and 86 to reflect the inclusion of the additional $533,002 of test-year
purchased-power capacity costs, increasing the total amount to $245,965,886.


                                F. Labor Costs – Incentive Compensation
        The ALJs found that $6,196,037, representing Entergy’s financially-based incentives paid
in the test-year, should be removed from Entergy’s O&M expenses. 27 The ALJs agreed with
Commission Staff and Cities that an additional reduction should be made to account for the
FICA taxes that Entergy would have paid for those costs, 28 but did not include this reduction in a
finding of fact.


        23
             PFD at 108-09.
        24
             Id. at 109.
        25
             Id.
        26
             Entergy’s Exceptions to the Proposal for Decision at 51.
        27
             PFD at 175.
        28
             Id. at 175-76.
PUC Docket No. 39896                               Order on Rehearing                        Page 8 of 44
SOAH Docket No. XXX-XX-XXXX


        The Commission agrees with the ALJs, but modifies finding of fact 133 to specifically
include the decision that an additional reduction should be made to account for the FICA taxes
Entergy would have paid on the disallowed financially-based incentive compensation. The
Commission notes that this reduction for FICA taxes is reflected in the schedules attached to this
Order. 29


                                         G. Affiliate Transactions
        OPUC argued that Entergy’s sales and marketing expenses exclusively benefit the larger
commercial and industrial customers, but the majority of the sales, marketing, and customer
service expenses are allocated to the operating companies based on customer counts. Therefore,
the majority of these expenses are allocated to residential and small business customers. OPUC
argued that it is inappropriate for residential and small business customers to pay for these
expenses. 30 The ALJs did not adopt OPUC’s position on this issue.

        The Commission agrees with OPUC and reverses the proposal for decision regarding
allocation of Entergy’s sales and marketing expense and finds that $2.086 million of sales and
marketing expense should be reallocated using direct assignment.                 The Commission has
previously expressed its preference for direct assignment of affiliate expenses. 31                 The
Commission finds that the following amounts should be allocated based on a total-number-of-
customers basis: (1) $46,490 for Project E10PCR56224 – Sales and Marketing – EGSI Texas;
(2) $17,013 for Project F3PCD10049 – Regulated Retail Systems O&M; and (3) $30,167 for
Project F3PPMMALI2 – Middle Market Mkt. Development. The remainder, $1,992,475, should
be assigned to (1) General Service, (2) Large General Service and (3) Large Industrial Power
Service. 32 The reallocation has the effect of increasing the revenue requirement allocated to the
large business class customers and reduces the revenue requirement for small business and
residential customers. New finding of fact 164A is added to reflect the proper allocation of these
affiliate transactions.


        29
             See Commission Number Run-Memorandum at 3 (Aug. 28, 2012).
        30
             Direct Testimony of Carol Szerszen, OPUC Ex. 1 at 44-45.
        31
          Application of Central Power and Light Company for Authority to Change Rates, Docket No. 14965,
Second Order on Rehearing at 87, COL 29 (Oct. 16, 1997).
        32
             Direct Testimony of Carol Szerszen, OPUC Ex. 1 at Schedule CAS-7.
PUC Docket No. 39896                         Order on Rehearing                        Page 24 of 44
SOAH Docket No. XXX-XX-XXXX


123.   FERC pronouncement AR-15 requires amortization over the same life as recommended
       based on standard life analysis. A standard life analysis determined that a five-year life
       was appropriate for general plant computer equipment (FERC Account 391.2).
       Therefore, a five year amortization for this account is reasonable and should be adopted.

124.   ETI proposed adjustments to its test-year payroll costs to reflect: (a) changes to employee
       headcount levels at ETI and Entergy Services, Inc. (ESI); and (b) approved wage
       increases set to go into effect after the end of the test-year.

125.   The proposed payroll adjustments are reasonable but should be updated to reflect the
       most recent available information on headcount levels as proposed by Commission Staff.
       In addition to adjusting payroll expense levels, the more recent headcount numbers
       should be used to adjust the level of payroll tax expense, benefits expense, and savings
       plan expense.

126.   Staff has appropriately updated headcount levels to the most recent available data but
       errors made by Staff should be corrected. The corrections related to: (a) a double
       counting of three ETI and one ESI employee; (b) inadvertent use of the ETI benefits cost
       percentage in the calculation of ESI benefits costs; (c) an inappropriate reduction of
       savings plan costs when such costs were already included in the benefits percentage
       adjustments; and (d) corrections for full-time equivalents calculations.        Staff’s ETI
       headcount adjustment (AG-7) overstated operation and maintenance (O&M) payroll
       reduction by $224,217, and ESI headcount adjustment (AG-7) understated O&M payroll
       increase by $37,531.

127.   ETI included $14,187,744 for incentive compensation expenses in its cost of service.

128.   The compensation packages that ETI offers its employees include a base payroll amount,
       annual incentive programs, and long-term incentive programs. The majority of the
       compensation is for operational measures, but some is for financial measures.

129.   Incentive compensation that is based on financial measures is of more immediate and
       predominant benefit to shareholders, whereas incentive compensation based on
       operational measures is of more immediate and predominant benefit to ratepayers.
PUC Docket No. 39896                          Order on Rehearing                     Page 25 of 44
SOAH Docket No. XXX-XX-XXXX


130.   Incentives to achieve operational measures are necessary and reasonable to provide utility
       services but those to achieve financial measures are not.

131.   The $5,376,975 that was paid for long term incentive programs was tied to financial
       measures and, therefore, should not be included in ETI’s cost of service.

132.   Of the amounts that were paid pursuant to the Executive Annual Incentive Plan, $819,062
       was tied to financial measures and, therefore, should be disallowed.

133.   In total, the amount of incentive compensation that should be disallowed is $6,196,037
       because it was related to financial measures that are not reasonable and necessary for the
       provision of electric service. An additional reduction should be made to account for the
       FICA taxes ETI would have paid on the disallowed financially based incentive
       compensation.

134.   The amount of incentive compensation that should be included in the cost of service is
       $7,991,707.

135.   To attract and retain highly qualified employees, the Entergy companies provide a total
       package of compensation and benefits that is equivalent in scope and cost with what other
       comparable companies within the utility business and other industries provide for their
       employees.

136.   When using a benchmark analysis to compare companies’ levels of compensation, it is
       reasonable to view the market level of compensation as a range rather than a precise,
       single point.

137.   ETI’s base pay levels are at market.

138.   ETI’s benefits plan levels are within a reasonable range of market levels.

139.   ETI’s level of compensation and benefits expense is reasonable and necessary.

140.   ETI provides non-qualified supplemental executive retirement plans for highly
       compensated individuals such as key managerial employees and executives that, because
       of limitations imposed under the Internal Revenue Code, would otherwise not receive
       retirement benefits on their annual compensation over $245,000 per year.
                                      PUC DOCKET NO. 40443
                                   SOAH DOCKET NO. XXX-XX-XXXX


 APPLICATION OF SOUTHWESTERN                           §       PUBLIC UTILITY COMMISSION
 ELECTRIC POWER COMPANY FOR                            §
 AUTHORITY TO CHANGE RATES                             §                     OF TEXAS
 AND RECONCILE FUEL COSTS                              §


                                       ORDER ON REHEARING


       This Order addresses the application filed on July 27, 2012 by Southwestern Electric
Power Company (SWEPCO) for authority to change its rates and reconcile its fuel costs.          The
primary contested issue regarding the proposed increase involves the portion of SWEPCO’s
share of the costs of the Turk coal plant in Hempstead, Arkansas that are allocated to Texas.

       SWEPCO’s application sought a total-company revenue requirement of $1.033 billion,
exclusive of fuel revenues. The requested Texas retail revenue requirement exclusive of fuel
revenues was $329 million, which reflected an increase in annual Texas retail revenues of $83.37
million over its adjusted test-year revenues. 1 The increase primarily consists of the inclusion of
the newly constructed Turk coal plant and Stall gas plant. For the fuel reconciliation period from
April 1, 2009 through December 31, 2011, SWEPCO sought to reconcile a cumulative fuel
under-recovery balance of $3,936,492, including interest, and proposed no surcharge.
SWEPCO’s reconciliation included proposed revisions to Dolet Hills Lignite Company
benchmark price.

       The State Office of Administrative Hearings’ administrative law judges (ALJs) issued a
proposal for decision on May 20, 2013. The ALJs’ recommended approval of the application,
with certain adjustments. Regarding the Turk plant, the ALJs recommended the disallowance of
all Turk costs over approximately $934 million as being imprudently incurred in continuing
construction after June 2010. The ALJs further recommended that approximately $260 million
be allowed for the estimated costs to retrofit the Welsh Unit 2 coal plant that SWEPCO should
have undertaken instead of completing the Turk plant. However, the ALJs recommended in the

       1
           Rebuttal Testimony of Jennifer L. Jackson, SWEPCO Ex. 88, JLJ-1R at 2.
PUC Docket No. 40443                        Order on Rehearing                           Page 13 of 59
SOAH Docket No. XXX-XX-XXXX


                                      J. Fuel Reconciliation
       SWEPCO requested a good cause exception to recover consumables and allowances as
fuel on a going-forward basis. The Commission is persuaded by the arguments of Commission
Staff regarding this issue and rejects the ALJs’ recommendation to disallow the request.
Accordingly, finding of fact 322 is modified and conclusion of law 47 is modified.


                                        K. Miscellaneous
       Corrections to the findings of fact and conclusions of law are necessary to appropriately
reflect the Commission’s determinations regarding the following issues.

       First, the findings regarding the unique aspects of SWEPCO’s overall compensation
program do not accurately reflect the ALJs’ recommendation that the Commission adopts.
Therefore, the Commission modifies finding of fact 147 to clarify that the portion of SWEPCO’s
annual and long-term incentive payments that are capitalized and that are financially-based are
excluded from SWEPCO’s rate base because the benefits of such payments inure most
immediately and predominantly to SWEPCO’s shareholders, rather than its electric customers.
Also, an error in finding of fact 220 is corrected to reflect that, of SWEPCO’s annual incentive
compensation of $10,728,117, $3,523,732 is disallowed as financial goals. These same findings
are clarified to reflect that the part of the long-term incentive compensation program that
includes performance units is disallowed as being based on financial measures, and the part that
includes restricted stock units is allowed — $3,130,757 is disallowed from the $5,175,829 in
long-term incentive compensation.

       Further, in accordance with other corrections noted by the ALJs in their July 2, 2013
letter, the amount of credit line fees is corrected in finding of fact 186. The Commission also
modified finding of fact 242 to reflect its clarification that the test-year expenses for injuries and
damages exceeds the average of the expense in the three previous years, and the amount should
be disallowed completely and not amortized.

       Also, the ordering provisions reflect the ALJs clarification that SWEPCO should provide
a calculation in its compliance filing to include 12 months’ weather normalized residential sales
based on a 10-year normal to reflect the ALJs’ recommendation adopted by the Commission.
PUC Docket No. 40443                          Order on Rehearing                            Page 38 of 59
SOAH Docket No. XXX-XX-XXXX


General Plant
207.      Asbestos removal in 1996 and the sale of an office building in 2004 should be removed
          from the removal cost and salvage data for FERC Account 390–General Plant for
          1984-2011 upon which the net salvage rate for the account should be based. The net
          salvage rate of negative 3% resulting from this modification is reasonable and reduces
          SWEPCO’s initially requested depreciation expense by $97,594 on a total Company basis
          and $32,938 on a Texas jurisdictional basis.

Depreciation Reserve
208.      The use of the remaining life depreciation method to recover differences between
          theoretical and actual depreciation reserves is the most appropriate method.

209.      It is reasonable for SWEPCO to calculate depreciation reserve allocations on a
          straight-line basis over the remaining, expected useful life of the item or facility.

Payroll
210.      SWEPCO made two adjustments to its test-year payroll. The Company updated payroll
          costs by annualizing the base payroll to the salary rates in effect at the end of the test year
          and by recognizing the effect of the merit and general increases that were awarded in
          2012.

211.      Because these payroll increases were awarded in 2012, they represent appropriate known
          and measurable adjustments to test-year expenses.

212.      SWEPCO double-counted the Turk plant payroll by including Turk plant employees in
          the pro forma payroll O&M as well as in the post-test-year adjustment.

213.      SWEPCO’s labor costs should be disallowed by the sum of $197,688 and $50,932, or
          $248,620.

Incentive Compensation
214.      SWEPCO sought to recover in rate base a total amount of $10,728,117 paid as annual
          incentive compensation to its employees and $5,175,829 paid for long-term incentive
          compensation.
PUC Docket No. 40443                       Order on Rehearing                         Page 39 of 59
SOAH Docket No. XXX-XX-XXXX


215.   The PUC permits a utility to recover in its base rate incentives that are designed to
       achieve “operational measures” and that are necessary and reasonable to provide utility
       services, but not incentive programs that are designed to achieve “financial measures.”

216.   Operational measures are those designed to encourage a utility’s employees to meet goals
       and standards relating to the efficient operation of the utility, a benefit to shareholders
       and ratepayers alike.

217.   Financial measures are those designed to encourage employees to achieve financial
       targets, a benefit primarily to shareholders.

218.   SWEPCO’s “Regulatory,” “Strategic,” and “Margin Generating” annual incentive goals
       relate to financial measures.

219.   SWEPCO’s long term incentive awards in the form of performance units relate to
       financial measures.

220.   Of SWEPCO’s annual incentive compensation of $10,728,117, $3,523,732 should be
       disallowed as financial goals.        Of SWEPCO’s long-term compensation, all but
       $2,045,072 of the total should be disallowed as financial goals.

Executive Perquisites
221.   The $16,350 related to executive perquisites should not be included in rates because they
       provide no benefit to ratepayers and are not reasonable or necessary for the provision of
       electric service.

Relocation
222.   SWEPCO’s proposed relocation expense, in the amount of $574,588, is reasonable and
       necessary.

Pensions
223.   It is reasonable to base pension expense in SWEPCO’s cost of service upon the cost of
       $8,306,420 on a total Company basis calculated in the 2012 actuarial report prepared in
       accordance with FAS 87.
                               Appendix D

1.   CenterPoint’s Expenses from Docket No. 38339

     a. From PUC Docket No. 38339, Application of CenterPoint Energy
        Houston Electric, LLC for Authority to Change Rates:

       Dec. 3, 2010, Proposal for Decision (pp. 65-68)
       (recommending disallowance of CenterPoint’s “long-term” incentive
       compensation based upon “clear line of Commission precedent” that it is
       financially based)

       Jun. 23, 2011 Order on Rehearing, pp. 1 & 22 (FOFs 81-83)
       (allowing CenterPoint to recover “short-term” incentive compensation
       but disallowing “long-term” incentive compensation)

     b. From PUC Docket No. 39127, Requests for Rate Case Expenses Severed
        from Docket No. 38339 (Application of CenterPoint Energy Houston
        Electric, LLC for Authority to Change Rates)

       Jun. 6, 2011 Order (FOFs 6, 12, & 20)
       (awarding CenterPoint’s expenses of prosecuting Docket No. 38339; no
       mention of disallowance for unsuccessful attempt to recover incentive
       compensation in rates)

2.   AEP Texas Central Company’s Expenses from Docket No. 33309

     a. From PUC Docket No. 33309, Application of AEP TCC for Authority to
        Change Rates

       Mar. 4, 2008 Order on Rehearing, pp. 1 & 12 (FOF 82)
       (disallowing AEP Texas Central Company’s “annual and long-term
       incentive compensation related to financial incentives”)

     b. From PUC Docket No. 34301, Proceeding to Consider Rate Case
        Expenses Severed from Docket No. 33310 and Docket No. 33309

       May 23, 2008 Final Order (FOFs 18, 20, and 21)
       (approving AEP Texas Central Company’s rate case expenses; no
       mention of disallowance for unsuccessful attempt to recover incentive
       compensation in rates)

3.   AEP Texas Central Company’s Expenses from Docket No. 28840

     a. From PUC Docket No. 28840, Application of AEP Texas Central
        Company for Authority to Change Rates

       Aug. 15, 2005 Final Order, pp. 1 & 35 (FOFs 164-70)
       (approving 34% of company’s incentive compensation as tied to
       “operational” measures, but disallowing the rest as tied to “financial
       measures … of more immediate benefit to shareholders”)

     b. From PUC Docket No. 31433, Proceeding to Consider Rate Case
        Expenses Severed from Docket No. 28840
A.K. Marsh. 3, 2006 Order (FOF 26)
       (approving AEP Texas Central Company’s rate case expenses; no
       mention of disallowance for unsuccessful attempt to recover incentive
       compensation in rates)
                                  SOAH DOCKET NO. XXX-XX-XXXX
                                     PUC DOCKET NO. 38339

APPLICATION OF CENTERPOINT                              §         BEFORE THE STATE OFFICE
ELECTRIC DELIVERY COMPANY,                              §
LLC, FOR AUTHORITY TO CHANGE                            §                           OF
RATES                                                   §
                                                                 ADMINISTRATIVE HEARINGS

                                     PROPOSAL FOR DECISION

    I.       INTRODUCTION [GERMANE TO PRELIMINARY ORDER ISSUE NO. 1)

         CenterPoint Energy Houston Electric, LLC (CenterPoint, CEHE, or Company) is an
investor-owned electric utility within the Electric Reliability Council of Texas (ERCOT) system.
CenterPoint provides transmission and distribution (T&D) electric services in a roughly 5,000
square-mile territory of the Southeast Coastal region of Texas, including the Houston area.
CenterPoint is one of the largest T&D utilities in Texas. It does not sell electricity or purchase
electricity for resale, but instead provides transmission service to other electricity distribution
companies, cooperatives, and municipalities, and distribution services to retail electric providers
(REP). Although CenterPoint does not directly serve residential or industrial customers, the utility
deliver.s electricity to over two million meters in 95 cities in Texas.


         Pursuant to the Settlement Agreement reached as part of its 2006 rate case in Docket
No. 32093, 1 CenterPoint filed a 2009 Earnings Monitoring Report (EMR) in March 2010 for review
by the Public Utility Commission of Texas (Commission or PUC) staff (Staff), the City of Houston,
and the Gulf Coast Coalition of Cities (GCCC). The 2009 EMR also showed that CenterPoint earned
a weather-adjusted return on equity (ROE) of9.8 l percent. The 2009 EMR showed that CenterPoint
earned a non-weather-adjusted ROE of 11.13 percent. On June 30, 2010, CenterPoint filed its
Application with the Commission requesting authorization to increase its T&D rates and a
reconciliation of costs incurred related to its Advanced Metering System (AMS) deployment.
CenterPoint filed this Application at the directive of Staff, the City of Houston, and GCCC, who

1
 Petition by Commission Stafffor a Review ofCenterPoint Energy Houston Electric, LLC Pursuant to PURA § 36.151.
Docket No. 32093, Order (Sept. 5, 2006).
SOAH DOCKET NO. XXX-XX-XXXX                      PROPOSAL FOR DECISION                           PAGE 65
PUC DOCKET NO. 38339



in an annual payroll expense of $119,652,000, representing a decrease of $3,342,000 to
CenterPoint's payroll expense. 257


           CenterPoint also requested an adjustment to benefit costs of $1,727,000 to reflect the
post-test year adjustments made to salaries and wages. 258 Because this expense is a function of the
amount of the requested increase to salaries and wages, Ms. Jacobs argued that it should be reduced
by the same percentage as the reduction to the adjustment to salaries and wages.              Ms. Jacobs
recommended a decrease of 67.20 percent to CenterPoint's requested increase to payroll expense.
Therefore, according to Ms. Jacobs, it is proper to adjust FERC Account 926 by the same
67.20 percent. This results in a decrease of $1,160,544 to CenterPoint's request. 259


           The ALJ s are persuaded that Ms. Jacob's analysis is the correct one to apply in this instance.
It properly excludes CenterPoint' s estimated general wage increase of3 percent for union employees,
which is not a known and measurable adjustment, and accounts for changes in employee departures
and additions. Similarly, it makes the appropriate adjustment to benefits, which are a function of the
amount of the requested increase to salaries and wages and should, therefore, be reduced by the same
percentage as the reduction to the adjustment to salaries and wages.


           2. Incentive Compensation

           CenterPoint is requesting $5.204 million in total annual long-term incentive (LTI) expense. 260
 CenterPoint also is seeking recovery of costs related to its short-term incentive (STI) plan.
CenterPoint contends that its STI and LTI plans are reasonable and necessary components of a total
compensation package required to ,recruit, retain, and motivate employees. 261             According to




257
      Id. at 9.
258
      CEHE Ex. 28 (Fitzgerald Direct) at 14.
259
      Staff Ex. 8 (Jacobs Direct) at 9.
260
      Id. at 7; GCCC Ex. 1B (Errata to Kollen Direct) at 54. ·
261
      Id. at 22-24, 26-29.
SOAH DOCKET NO. XXX-XX-XXXX                     PROPOSAL FOR DECISION                                          PAGE66
PUC DOCKET NO. 38339


CenterPoint, these forms of compensation are the norm in the utility industry, without which
CenterPoint cannot attract and maintain a qualified and skilled workforce. 262


                          (a) LTI Expenses

           OPC witness June Dively, GCCC witness Lane Kollen, and Staff witness Mary Jacobs all
contend that the Company should not be allowed to recovery its LTI expense because of its use of
financial measures. 263 According to CenterPoint, however, LTI, along with base pay and STI, helps
make up the non-benefits portion of the Company's competitive compensation package that
employees may compare to other employers in making employment decisions. CenterPoint stated
that LTI ensures that Company employees are focused on the Company's health. Improved
performance on corporate measures that increase stock price can lower a company's cost of capital,
which, according to CenterPoint, results in lower financing costs for customers. 264


           The core of the intervenors' argument is that CenterPoint's LTI (and, in the case ofTIEC,
over half of its STI) violates Commission precedent because it is tied to financial measures. The
intervenors argue that substantial precedent exists requiring a disallowance of CenterPoint's
financial-based incentive compensation. In Docket No. 28840, the Commission adopted the ALJs'
findings that the portions of American Electric Power Company's (AEP) incentive compensation
program that were tied to operational performance measures are recoverable through rates but that
portions tied to financial performance measures are not. 265 The ALJs examined AEP's ''CIP"
incentive compensation program and determined that 66 percent of the program was tied to financial




262
      Id. at 23 and 28.
263
      OPC Ex. 3 (Dively Direct) at 15; GCCC Ex. 1 (Kollen Direct) at 54; Staff Ex. 8 (Jacobs Direct) at 7-8.
264
      CEHE Ex. 23 (Woods Direct) at 27.
265
    Application of AEP Texas Central Company for Authority to Change Rates, Docket No. 28840, Findings of Fact
Nos. 164-170, Order at 35 (Aug. 15, 2005).
SOAH DOCKET NO. XXX-XX-XXXX                      PROPOSAL FOR DECISION                                     PAGE67
PUC DOCKET NO. 38339



measures. 266 The Commission agreed with the ALJs that these measures "are of more immediate
benefit to shareholders" and are not "necessary and reasonable to provide T&D utility service."267

             In Docket Nos. 33309 and 35717 the Commission reaffirmed the incentive compensation
policy it set out in Docket No. 28840. In Docket No. 33309, the Commission found: "TCC's
inclusion of annual and long-term incentive compensation related to financial incentives in cost of
service is unreasonable because it is not necessary for the provision of T&D utility services."268 In
Docket No. 35717, the Commission similarly found that "[ o]f the amount Oncor requested for
incentive compensation, $5,082,326 should be removed because it is related to financial measures
that are unreasonable and unnecessary for the provision of T&D utility services."269


             Although CenterPoint points to a recent Railroad Commission of Texas decision holding the
incentive compensation should be recoverable, 270 that decision does not overcome the clear line of
Commission precedent. Based on the evidence presented and Commission precedent, the ALJs
recommend that the Commission exclude CenterPoint's LTI from recoverable expenses.


                          (b) STI Expenses

             CenterPoint witness Woods states that the corporate and financial goals of STI are directly
tied to metrics such as customer service and safety. The financial goals provide economic incentives
for employees to conduct their business more effectively, manage expenses, and improve operating
mcome.           The Company's operational goals encourage safe and efficient operations, as well as



266
    Application of AEP Texas Central Company for Authority to Change Rates, Docket No. 28840, Proposal for
Decision at 78 (July 2, 2004).
267
    Application of AEP Texas Central Company for Authority to Change Rates, Docket No. 28840, Findings of Fact
Nos. 169-170, Order at 35 (Aug. 15, 2005). The Commission determined that operational measures such as reliability
and safety "are of more immediate benefit to ratepayers" and thus qualify as "necessary and reasonable to provide T&D
service."
268
    Application of AEP Texas Central Company for Authority to Change Rates, Docket No. 33309, Finding of Fact
No. 82, Order on Rehearing at 12 (Mar. 14, 2008).
269
    Application of Oncor Electric Delivery Company, LLC.for Authority to Change Rates, Docket No. 35717, Finding
of Fact No. 93, Order on Rehearing at 22 (Nov. 30, 2009).
27
     °   CEHE Ex. 65 (Woods Rebuttal) at 12 (citing the Final Order in GUD No. 9902 at Finding of Fact No. 63).
SOAH DOCKET NO. XXX-XX-XXXX                 PROPOSAL FOR DECISION                               PAGE 68
PUC DOCKET NO. 38339


enhanced customer service. 271        In its initial brief, CenterPoint stated that no party disputes the
Company's STI costs, but in its initial brief, TIEC contended that although some performance
measures in CenterPoint's STI plan are operational, others are financial. Specifically, TIEC pointed
to the goals "Core Operating Income" and "Controllable Expenses," which it claimed CenterPoint
admitted were financial-based measures. 272 According to TIEC, these financial measures each
represent 27 percent (collectively, 54 percent) of the overall goals of CenterPoint's STI.


          CenterPoint argues that no witness in this proceeding supports TIEC' s new position.
According to CenterPoint, the evidence provided by the Company proving that STI is reasonable and
necessary is undisputed in the record. 273 TIEC presented no evidence as to the nature of the goals it
contended constituted impermissible financial goals. As a consequence, the ALJs find that TIEC's
challenge to CenterPoint' s inclusion of STI expenses fails and, therefore, recommend that the
Commission find that CenterPoint's STI expenses are recoverable.


          3. Employee Benefits

          CenterPoint witness Woods states that CNP's benefits philosophy is to provide a
comprehensive set of benefits to meet its employees' welfare and financial security needs in an
affordable and efficient manner with the overall value targeted at the midpoint of the marketplace.
According to Mr. Woods, CNP does this through a "one-company" approach with the objective of
offering a common set of benefits to all its employees. 274 No party challenges the Company's
benefits philosophy or alleges that CenterPoint's benefits package is excessive or unreasonable.
Instead, OPC witness Dively recommends disallowances of $1,082,000 in deferred compensation
expenses and $1,421,000 in supplemental contract expenses based on the assertion that she cannot
identify evidence or testimony on the reasonableness or necessity of these expenses. CenterPoint
noted that Ms. Dively does not affirmatively contend that these types of expenses are unreasonable or
unnecessary and that, when given the opportunity to conduct discovery on these expenses,

271
      CEHE Ex. 23 (Woods Direct) at 24.
272
      Id. at Ex. CDW-5.
273
      CEHE Reply Brief at 32-33.
                                    PUC DOCKET NO. 38339
                                 SOAH DOCKET NO. XXX-XX-XXXX


 APPLICATION OF CENTERPOINT                           §       PUBLIC UTILITY COMMISSION
 ELECTRIC DELIVERY COMPANY,                           §
 LLC, FOR AUTHORITY TO CHANGE                         §                     OF TEXAS
 RATES                                                §
                                                                                          r   -    •..
                                                                                                  ' \,.)
                                                                                          L ,_·   :.,_;

                                     ORDER ON REHEARING
                                                                                         A .~     .::      .. ,

        This Order addresses the application of CenterPoint Electric Delivery Cof1:1pan~ LLCfor
                                                                                                  ~o

authority to change its rates. On June 30, 2010, CenterPoint filed its application :with the Public
Utility Commission of Texas requesting authority to increase its transmission and distribution
rates and to reconcile costs related to its advanced metering system (AMS) deployment.
CenterPoint originally requested a total net increase of $110 million: $ l 8 mill ion represented the
net increase associated with transmission service and $92 million associated with retail delivery
service. CenterPoint requested a rate of return on investment of 9.0%, based on a proposed
capital structure having 50-50 ratio of debt to equity; a 6.74% cost of debt; and a return on equity
of 11.25%.

        On December 3, 2010, the State Office of Administrative Hearings (SOAH)
administrative law judges (AUs) issued a proposal for decision in which they recommended an
overall rate increase for CenterPoint of $21.483 million. 1 For the reasons discussed in this
Order, the Commission adopts in part and rejects in part the proposal for decision, including
findings of fact and conclusions of law, and determines that CenterPoint's appropriate system-
wide adjusted rates will lead to a retail revenue increase of $14.65 million and an overall revenue
requirement increase of $2.4 million for both retail and wholesale combined.2




        1
         Proposal for Decision (PFD), Attachment ALJ-3 at I, line 10, column 2 ..Difference between AUs' Rec.
and CNP, current revenues." (Dec. 3, 2010).
        1
            Revised Number Runs and Associated Workpapers, Attachment Comm-3 AFfER Postage Stamp Update,
at I, line IO, column 2 (Feb. 18. 201 I).




                                                                                                                  000000001
PUC Docket No. 38339                    Order on Rehearing                        Page 22 of47
SOAH Docket No. XXX-XX-XXXX



75A.   CenterPoint's overall rate of return is as follows:
                              CAPITAL                                   WEIGHTED AVG
       COMPONENT              STRUCTURE               COST OF CAPITAL   COST OF CAPITAL
       LONG-TERM DEBT         55.00%                  6.74%             3.71%
       COMMON EQUITY          45.00%                  10.00%            4.50%
           TOTAL              100.00%                                   8.21%


Cost of Service

76.    CenterPoint's test-year total transmission operations and maintenance (O&M) expense in
        FERC accounts 560 through 573 as adjusted by the Commission in the amount of
       $234.721 million is reasonable and necessary.

77.    CenterPoint's test-year total-distribution O&M expense in FERC accounts 580 through
       598 as adjusted by the Commission in the amount of $188. L32 million is reasonable and
        necessary.

78.    CenterPoint' s proposed $7 .15 million O&M expenditure related to storm hardening is
        reasonable and necessary.

79.     CenterPoint's requested total-customer-services-and-information expense of $35.54
        million is reasonable and necessary.

80.    CenterPoint' s Commission-adjusted administrative-and-general-expense request of
       $178.178 million is reasonable and necessary.

81.     The evidence demonstrates that CenterPoint' s short-term incentive compensation plan
       (STI) is a reasonaole ana necessary component of a total compensation package required
        to recruit, retain, and motivate employees.

82.      enterPoint's long-term incentive-compensation P.lan (LTI) is not a reasonable and
        necessary comP.onent of CenterPoint's total compensation package.

83.     The corporate and financial goals of STI are directly tied to metrics such as customer
        service and safety.




                                                                                                 000000022
                                     DOCKET NO. 39127

 REQUESTS FOR RATE-CASE                         §   PUBLIC UTILITY COMMISSION                        --
                                                                                                    . ,
                                                                                     -r,:
 EXPENSES SEVERED FROM                          §
                                                                                     c_, _           I
 DOCKET NO. 38339 (APPLICATION                  §                   OF TEXAS         -~ ·
                                                                                     C> -           CJ"'
 OF CENTERPOINT ENERGY                          §                                    ,n -,          -0
 HOUSTON ELECTRIC, LLC FOR                      §                                     .l"T1 ;.
                                                                                        _., ,-_
 AUTHORITY TO CHANGE RATES)                     §                                     :;:i:: ::..
                                                                                             --
                                                                                             -
                                                                                                    -
                                                                                                   ..
                                                                                             
                                                                                             (.,
                                                                                                     co
                                            ORDER

       This Order addresses the rate-case expenses CenterPoint Energy Houston Electric, LLC,
the City of Houston and the Houston Coalition of Cities (COH/HCOC), Gulf Coast Coalition of
Cities (GCCC), and Texas Coast Coalition of Cities (TCUC) incurred in connection with their
participation in Docket No. 38339, Application of CenterPoint Energy Houston Electric, LLC for
Authority to Change Rates.

       As set forth in this Order, the Public Utility Commission of Texas determines that rate-
case expenses incurred in Docket No. 38339 in the total amount of $7,748,902.39 are reasonable.
This Order authorizes CenterPoint to implement a surcharge over a three-year period to recover
this amount.

       The Commission adopts the following findings of fact and conclusions of law:


                                        I. Findings of Fact

l.     CenterPoint is an investor-owned electric utility operating within the Electric Reliability
       Council of Texas.

2.     On June 30, 20 lO, CenterPoint filed with the Commission a rate-case application in
       Docket No. 38339, Application of CenterPoint Energy Houston Electric, LLC for
       Authority to Change Rates.

3.     On June 30, 2010, the Commission referred CenterPoint's application in Docket
       No. 38339 to the State Office of Administrative Hearings (SOAH) to conduct an
       evidentiary hearing on the merits and to issue a proposal for decision.

4.     On December 2, 2010 the SOAH administrative law judges (AUs) issued their proposal
       for decision in Docket No. 38339.
Docket No. 39 127                              Order                                   Page 2 of6


5.      The proposal for decision approved actual CenterPoint rate-case expenses in the amount
        of $3,08 1,759.38 based on the following evidence:

          CEHEEx. 33               direct testimony of Jeffrey S. Andrien
          CEHE Ex. 33A             supplemental direct testimony of Jeffrey S. Andrien
          CEHE Ex. 338             second supplemental direct testimony of Jeffrey S. Andrien
          CEHE Ex. 34              direct testimony of Daniel K. Hedges
          CEHE Ex. 34A             supplemental direct testimony of Daniel K. Hedges

6.      The $3,081 ,759.38 in actual rate-case expenses for CenterPoint approved in the proposal
        for decision reflected a reduction in the amount of $ 104,743.96 proposed by Commission
        Staff and an additional reduction in the amount of $250,000 proposed by counsel for
        CenterP0-int at the hearing on the merits.

7.      The proposal for decision approved actual and estimated COH/HCOC rate-case expenses
        in the amount of $1,065,734.00 based on the following evidence:

          COH/HCOC Ex. 2           direct testimony of Brett Perlman
          COH/HCOC Ex. 4           direct testimony of Amalija Hodgins

8.      The proposal for decision approved actual and estimated GCCC rate case expenses in the
        amount of $634,334.83 based on the following evidence:
          GCCC Ex. 1               direct testimony of Lane Kollen
          GCCC Ex. 2               direct testimony of Clarence Johnson
9.      The proposal for decision approved actual and estimated TCUC rate-case expenses in the
        amount of $248,35 1.35 based on the follow ing evidence:

          TCUC Ex. 2               direct testimony of James Brazell

10.     No party filed exceptions to the proposal for decision's findings concerning rate-case
        expenses.

11.     On January 6, 20 11, Commission Staff, COH/HCOC, GCCC and TCUC filed a
        stipulation in Docket No. 38339 seeking approval of the following actual rate-case
        expenses: (a) for COH/HCOC, $936,752.14 in recoverable rate-case expenses through
        November 30, 2010; (b) for GCCC, $285,98 1.71 in recoverable rate-case expenses
        through December 20, 2010; and (c) for TCUC, $123,912.69 in recoverable rate-case
        expenses through December 22, 2010.
Docket No. 39127                              Order                                       Page 3 of6


12.    On January 7, 2011, CenterPoint filed supplemental rate-case expense documentafion in
       Docket No. 38339, supporting an additional $2,75T,888.99 in actual rate-case expenses
       incurred through November 2010, for a total of $5,834,648.37 in actual rate-case
       expenses through November 30, 201 0.           The $2,752,888.99 in additional rate-case
       expenses incurrect through November 2010 is net of a $179,902.56                                                                                              -'()

                                                                                             C'          ~
                                  PUC DOCKET NO. 33309                                       ~l          $
                                                                                                         ::;:
                                                                                                              :J
                                                                                                              •

                                SOAB DOCKET NO. XXX-XX-XXXX                                .,..          v     f .!1
                                                                                           r·            ;:o n
                                                                                            ..
                                                                                            c;
                                                                                                          '~ ·,--n -
APPLICATION OF AEP TEXAS                           §    PUBLIC UTILITY COMMISSiON~                                 ~
CENTRAL COMPANY FOR                                §                                         ~'.           :x f7l
AUTHORITY TO CHANGE RATES                          §                   OFTEXAS
                                                                                              7' -
                                                                                                    ,
                                                                                                           a·· ·o
                                                                                                     '     0...J

                                                                                                     -
                                                                                                     (




                                     ORDER ON REHEARING


        On November 9, 2006, AEP Texas Central Company (TCC) filed an application
for authority to change rates pursuant to PURA,1 Chapter 36, requesting an increase in
base rates that would produce an annual base revenue increase of $62,709,174. During
the course of this proceeding, ICC reduced this amount to approximately $49,952,000.2
ICC also seeks to terminate the merger savings and rate reduction riders implemented in
Docket No. 19365,3 further increasing its revenues by $19,988,359 annually. Therefore,
the total revenue increase sought by TCC in this proceeding is $69,940,359.

        The administrative law judges (ALJs) filed a proposal for decision (PFD) on
August 30, 2007. In their PFD, the ALJs recommend that the Commission approve
ICC' s application, including termination of the merger savings and rate reduction riders,
subject to the adjustments recommended in the Proposal for Decision (PFD).                                 The
recommendations reduce ICC's adjusted test year total revenue requirements from
$581,127,359 to $531,123,478, a reduction of $50,004,479. TCC identified several
number-run adjustments required to implement the ALJs' decision. 4 The Commission
ordered Commission Staff to incorporate TCC's number-run corrections, which resulted




          1
              Public Utility Regulatory Act, TEX. UTIL. CODE ANN. §§ 11.001 - 64.158 (Vernon Supp. 2007)
(PURA).
          2
              TCC Ex. 78, RWH-lR.
          3
          See Application of Central and Southwest Corporation and American Electric Power Company,
Inc. Regarding Proposed Business Combination, Docket No. 19365, Integrated Stipulation and Agreement
(Nov. 18, 1999).
          4
         AEP Central Company's Exceptions to the Proposal for Decision and Request for Number
Running Corrections, Attachment Eat 87-91(Sept. 20, 2007).
PUC Docket No. 33309                       Order                              Page 12of26
SOAR Docket No. 473·07-0833


81.    TCC's adjustment to Allocator 70, Non-Electric Other Accounts Receivable, is
       reasonable.

82.    TCC's inclusion of annual and long-term incentive compensation related to
       financial incentives in cost of service is unreasonable because it is not necessary
       for the provision of T&D utility services.

83.    TCC reasonably determined group life insurance expense using an annualized
       June 2006 amount, with proper adjustments to cost of service to elimfuate the
       portion of capitalized costs.

84.    TCC reasonably determined savings plan (401k) expense using an annualized
       June 2006 amount. with proper adjustments to cost of service to eliminate the
       portion of capitalized costs, as adjusted in its rebuttal testimony.

85.    TCC's·pension expense of $1,627,376, which reflects a reduction of $456,000 for
        negative pension expense under SFAS 87 related to former generation employees,
        is reasonable and necessary.

86.     TCC's requested adjusted test-year amount of $5,953,937 for postretirement
        benefits under SFAS 106, which included $886,264 in SFAS 106 transition
        adjustment amortization related to former generation employees, is reasonable.

 87.    Additional SFAS 106 postretirement benefit costs of $564,736 related to the
        former generation employees should be included in cost of service.

 88.    Total SFAS 106 postretirement benefit costs of $6,518,673 are reasonable and
        necessary.

 89.    A catastrophic property damage loss self-insurance program with an annual
        accrual of $1,300,000 and a target reserve amount of $13 million is in the public
        interest.

 90.    TCC's distribution O&M expenses, with the removal of the payment to the Public
        Utilities Board of Brownsville from distribution station maintenance expense, are
        reasonable and necessary.

 91.    TCC's transmission O&M expenses are reasonable and necessary.




                                                                                             12
                                          DOCKET NO. 34301

PROCEEDING TO CONSIDER RATE                              §        PUBLIC UTILITY COMMISSION
CASE EXPENSES SEVERED FROM                               §
DOCKET NO. 33310 (APPLICATION OF                         §                       OF TEXAS
AEPTEXASNORTHCOMPANYFOR                                  §
AUTHORITY TO CHANGE RATES) AND                           §                                       '"'('

                                                                                                  {        i;;:;
DOCKET NO. 33309 (APPLICATION OF                         §                                        ~        g
AEPTEXASCENTRALCOMPANYFOR                                §
                                                                                              ....,.
                                                                                                       !   ::,:
                                                                                                            ::.;:>'"
AUTHORITY TO CHANGE RATES)                               §                                    ;::c          -<         ...
                                                                                               ;,:          N
                                                                                                {. ;-         (..)
                                                   ORDER                                         n ·                    ..,,
                                                                                                 .-            -0       ·~
                                                                                                 ~~·           ~        :~
                                                                                                  ;;·           (..)           1

        This Order addresses the recoverable rate-case expenses of AEP Texas                Centr~l C~pany

(TCC), AEP Texas North Company (TNC), Cities served by TCC (TCC Cities)'· andCities
served by TNC (TNC Cities)2 in connection with their participation in TCC Docket No. 33309
and TNC Docket No. 33310.3

        As set forth in this Order, the Public Utility Commission of Texas (Commission)
determines, as to Docket No. 33309, that TCC's reasonable and necessary rate case expenses
through January 31, 2008, are $4,214,935 (including rate case expenses incurred in other
Commission proceedings and addressed in Docket No. 33309)4 and that TCC Cities' reasonable

        1
          TCC Cities that intervened in TCC's previous rate case proceeding, Docket No. 33309, include: Alamo,
Alice, Alton, Asherton, Bay City, Bayview, Beeville, Big Wells, Bishop, Brackettville, Brownsville, Carrizo
Springs. Charlotte. Combes, Corpus Christi, Crystal City, Del Rio, Devine, Dilley, Donna, Eagle Lake, Eagle Pass,
Edinburg, Edna, El Campo, Freer, Ganado, George West, Goliad, Harlingen, Hidalgo, Ingleside, Engleside on the
Bay, Karnes City, Kenedy, Kingsville, La Feria, La Joya, Laguna Vista, Laredo, Los Fresnos, Los Indios, Lyford,
Lytle, Mathis, McAllen, Mercedes, Mission, Nordheim, Odem, Orange Grove, Palm Valley. Penitas, Pharr,
Pleasanton, Point Comfort, Port Aransas, Port Isabel, Portland, Port Lavaca, Poteet, Primera, Rancho Viejo,
Raymondville, Refugio, Rio Grande City, Rio Hondo, Rockport, Roma-Los Saenz. Runge, Sabinal, San Benito, San
Juan, Santa Rosa, Sinton. Smiley, South Padre Island, Sullivan City, Taft, Uvalde, Victoria, Weslaco, and
Woodsboro.
        2
          TNC Cities that intervened in TNC's previous rate case proceeding, Docket No. 33310, include:
Abilene, Cisco, San Angelo, Sonora, Vernon, and Wellington.
         3
          Application of AEP Texas Central Company for Authority ro Change Rates. Docket No. 33309, Order on
Rehearing (Mar. 4, 2008); Application of AEP Texas North Company for Authoriry to Change Rates, Docket No.
33310, Order (May 29, 2007).
         4
            The other proceedings referenced include: Application of Central Power and Light Company for
Authority to Reconcile Fuel Costs, Docket No. 27035; Proceeding to Consider Rate Case Expenses Severed from
Docket No. 28840 (Application of AEP Texas Central Company for Authority to Change Rates). Docket No. 31433;
Application of AEP Texas Central Company for Autlwrity to Change Rates, Docket No. 28840; Application of AEP
Texas Central Company and CPL Retail Energy. LP to Determine True-Up Balances Pursuant to PURA § 39.262
and Petition to Determine Amoullf of Excess Mitigation Credits to Be Refunded and Recovered, Docket No. 31056;
and Application of AEP Texas Central Company for a Competition Transition Charge Pursuant to PUC SUBST. R.
25.263(11), Docket No. 32758.
DOCKET NO. 34301                            ORDER                                 PAGE60F12



13.   On March 28, 2008, TCC, TCC Cities, TNC and TNC Cities filed their rei:ord
      designations and supporting documentation for their requested rate case expenses,
      consisting of invoices, timesheets, receipts, etc. TCC, TCC Cities, TNC, and TNC Cities
      further supported their requests by affidavits supporting the reasonableness and necessity
      of their rate case expenses.

14.   On April 30, 2008, Commission Staff filed its recommendation that TCC's, TCC Cities',
      TNC's and TNC Cities' rate case expenses be approved. No party filed a statement of
      position opposing TCC's, TNC's, or Cities' requested rate case expense recovery. No
      party requested a hearing.     The parties have submitted an agreed proposed order
      providing for full recovery of TCC's, TNC's, and Cities' requested rate case expense via
      an agreed three year surcharge to be collected by TCC and TNC.

15.   On May 2, 2008, TCC and TNC filed proposed tariffs, with supporting calculations,
      (appended to this Order in "Attachment A") for recovery of the requested rate case
      expenses via a three year surcharge, consistent with the level of rate case expenses
      reviewed and approved by the Staff.

16.   In these circumstances, the Commission finds that this proceeding is suitable for informal
      disposition.


TCC's Rate Case Expenses

17.   TCC seeks recovery of $2,912,132 in recoverable rate case expenses for Docket No.
      33309 through January 31, 2008.        TCC further seeks recovery of $1,302,803 in
      recoverable rate case expenses incurred through January 2008 in other Commission
      proceedings, for a total recoverable amount of $4,214,935.

18.   TCC's reasonable and necessary rate case expenses for Docket No. 33309 and the other
      Commission proceedings through JanuarY. 2008 are $4,214,935.


TCC Cities' Rate Case Expenses

19.   TCC Cities requested rate case expenses for Docket No. 33309 in the amount of
      $1,131 ,709. This amount consisted of $951,709 in expenses actually incurred through
      February 29, 2008 and $180,000 in estimated expenses including appeals.

                                                                                                   I

                                                                                                   b
DOCKET NO. 34301                            ORDER                                   PAGE 7OF12


20.    TCC-Cities' reasonable and necessary rate case expenses for Docket No. 33309 are
       $ 1,131 ,709.


TCC Rate Case Expense Surcharge

21.   -Sased on Finding of Fact Nos. 18 and 20, the aggregate amount of rate case expenses
       found reasonable and necessary for TCC and TCC Cities is $5,346,644.

22.    It is appropriate for TCC to surcharge the aggregate rate case expenses found reasonable
       and necessary in Finding of Fact No. 21 to be collected from all customers over three
       years.

23.    The proposed surcharge tariff filed by TCC on May 2, 2008, as shown in "Attachment A"
       to this Order, is just and reasonable for the purpose of collecting the rate case expenses
       authorized by this Order from all of TCC' s customers over a period of three years.


TNC Rate Case Expenses

24.    TNC seeks recovery of $723,580 in recoverable rate case expenses for TNC Docket No.
       33310 through January 2008.

25.    The rate case expenses included by TNC in its April 3, 2007, rate case expense filing in
       Docket No. 33310 were determined      reasonab~e   and necessary by the settlement of that
       proceeding.

26.    TNC's reasonable and necessary rate case expenses for Docket No. 33310 through
       January 2008 are $723,580.


TNC Cities Rate Case Expenses

27.    TNC Cities requested rate case expenses for Docket No. 33310 in the amount of
       $338,931. This amount consisted of $328,931 in expenses actually incurred through
       February 29, 2008, and $10,000 in estimated expenses.

28.    The rate case expenses included by TNC Cities along with their direct testimony in
       Docket No. 33310 were determined reasonable and necessary by the settlement of Docket
       No. 33310.
                            PUC DOCKET NO. 28840
                          SOAH DOCKET NO. XXX-XX-XXXX ·


APPLICATION OF AEP TEXAS                    §   PUBLIC UTILITY COMMISSION
                                                                                      \J
CENTRAL COMPANY FOR                         §                                         .c::'
AUTHORITY TO CHANGE RATES                   §                OF TEXAS


                                         ORDER
                                                                                l ;

                                                                               :~ ~·          - ·,   PUC Docket No. 28840                      Order                                Page35of61
SOAR Docket No. 473--04-1033


                       F. Salary Adjustments and Related Taxes

163.   Of the $679,344 in salary adjustments and related truces proposed by the
       Applicant, $508,761 was proposed for post-test-year raises for staff.


                               G. Incentive Compensation

164.   The compensation packages that the Company offers its employees include a base
       payroll amount as well as an incentive-compensation portion. Both portions are
       part of an overall compensation package that is designed to be competitive in the
       marketplace and allow the Company to attract and retain qualified individuals as
       employees.

 165. The Company requests to include the test-year level of incentive-compensation
       expense of $4,422,937 in cost of service.

 166. The Company' s incentives are set through two types of perfonnance measures,
       financial and operational.

 167. Thirty-four percent of the incentive-compensation expenses are for operational
       measures.

 168. To the extent that the Applicant's employees are given an incentive, their rewards
       are made with respect to the overall performance of the holding company.

 169. The financial measures are of more immediate benefit to shareholders, and the
       operating measures are of more immediate benefit to ratepayers.

 170. Incentives to achieve operational measures are necessary and reasonable to
       provide T&D utility services, but those to achieve financial measures are not.


                                    R Pension Expense
 171. The Company proposes to increase test-year pension expenses by $7,264,784
       from $30,812.
,


    PROCEEDING TO CONSIDER RATE                                 §
    CASE EXPENSES SEVERED FROM                                  §
    DOCKET NO. 28840 (APPLICATION OF                            §
    AEPTEXASCENTRALCOMPANYFOR                                   §
    AUTHORITY TO CHANGE RATES)                                  §
                                                                §

                                                           ORDER

            This Order addresses the recoverable rate-case expenses of AEP Texas Central Company
    (AEP Central) and of Cities 1 in connection with their participation in Docket No. 28840.2 As set
    forth in this Order, the Public Utility Commission of Texas (Commission) determines that AEP
    Central's recoverable rate case expenses through June 2005 are $2,938,130 and that Cities'
    recoverable rate case expenses are $1 ,350,149. As discussed herein, the Cities' expenses relating to
    witness Sarah Goodfriend have been reduced by one-half as recommended by the State Office of
    Administrative Hearings (SOAH) Administrative Law Judges in their Proposal for Decision (PFD)
    in Docket No. 28840.3 This Order finds that $4,288,429 in rate-case expenses incurred.by AEP
    Central and Cities is reasonable and necessary and authorizes AEP Central to implement a
    surcharge over three years to recover this amount.


                                                   I. Procedural History


            On November 3, 2003, AEP Central filed an application seeking a change in its rates. This
    application was assigned Docket No. 28840, and the Commission referred the case to SOAH on
    November 4, 2003. SOAH issued its initial PFD in Docket No. 28840 on July 1, 2004, which
    contained certain findings on rate case expenses. In July and August·2004, the Commission issued
    two orders on remand in Docket No 28840 directing SOAH to consider further and provide further
    evaluation of certain specified issues, none of which involved rate case expenses. On November

            1
               Alice, Aransas Pass, Carrizo Springs, Dilley, Donna, Eagle Lake, Freer, Ganado, George West, Ingleside,
    Kingsville, LaFeria, Laguna Vista, La Joya, Leakey, Los Fresnos, Lyford, Lytle, McAllen, Mercedes, Mission,
    Nordheim, Odem, Pharr, Port Aransas, Portland, Port Lavaca, Poteet, Rancho Viejo, Refugio, Rio Hondo, Runge, San
    Benito, San Juan, Sinton, Uvalde, and Weslaco (collectively, Cities).
            2
                 Application of AEP Texas Central Company for Authority to Change Rates, Docket No. 28840, Order (Aug.
    15, 2005).
            3
                 Docket No. 28840, Proposal for Decision at 121-127, 205 (FOF 210-216), 209 (FOF 256) (Jul. 1, 2004).
DOCKET NO. 31433                                 ORDER                                       PAGE9


25.   In its filing of October 28, 2005, AEP Central indicated that it did not contest Staff's
      recommendation to disallow $24,604 of AEP Central' s requested rate case expenses.


26.   AEP Central' s reasonable and necessary rate case expenses for Docket No. 28840 as of June
      2005 are $2,938,130.


C.    Cities' Rate Case Expenses
27.   In its filing of September 9, 2005, Cities requested rate case expenses for Docket No. 28840
      of $1,391,925. This amount consisted of $1, 166,925 in expenses actually incurred through
      July 2005 and $225,000 in estimated expenses including appeals.


28.   Cities' actual expenses of $1,166,925 through July 2005 included $83,253 billed by Cities'
      witness Sarah Goodfriend.


29.   The Commission adopts the SOAR ALJs' finding regarding disallowance of one-half of Dr.
      Good.friend' s expenses from Docket No. 28840 because of the inadequacies in the survey
      she performed. The record indicates that Dr. Goodfriend has billed the Cities $83,253;
      therefore a disallowance of one-half of her fees is $41 ,626.


30.   Based on Findings of Fact Nos. 27 through 29, Cities' recoverable rate case expenses are
      $1,350,299.


31.   AEP Central' s proposal to disallow Cities' witness Starnes expenses is not appropriate
      because the principal rate design issues raised by Cities benefit other rate payers.


32.   Cities' rate case expenses are system costs that should be borne by all ratepayers because
      other ratepayers benefit from the Cities' participation.


D.    Rate Case Expense Surcharge
33.   Based on Finding of Fact Nos. 26 and 30, the aggregate amount of rate case expenses found
      reasonable and necessary for AEP Central and Cities are $4,288,429.
                          Appendix E


Excerpts of Transcript of April 11, 2013 Commission Open Meeting
·1·· · · · · · · · · TRANSCRIPT OF PROCEEDINGS
 · ·
·2·· · · · · · · · · · · ·· BEFORE THE
 · ·
·3·· · · · · ·· PUBLIC UTILITY COMMISSION OF TEXAS
 · ·
·4·· · · · · · · · · · · · AUSTIN, TEXAS
 · ·
·5··
 · ·
·6··
 · ·
·7··
 · ·
·8··
 · ·
·9··
   ·IN THE MATTER OF THE OPEN MEETING)
 · ·
10··OF THURSDAY, APRIL 11, 2013· · ··)
 · ·
11··
 · ·
12··
 · ·
13··
 · ·
14··
 · ·
15··
 · ·
16·· · · · · · BE IT REMEMBERED THAT AT approximately 9:35
 · ·
17··a.m., on Thursday, the 11th day of April 2013, the
 · ·
18··above-entitled matter came on for hearing at the Public
 · ·
19··Utility Commission of Texas, 1701 North Congress Avenue,
 · ·
20··William B. Travis Building, Austin, Texas,
 · ·
21··Commissioners' Hearing Room, before DONNA L. NELSON,
 · ·
22··CHAIRMAN and KENNETH W. ANDERSON, JR., COMMISSIONER; and
 · ·
23··the following proceedings were reported by Lou Ray,
 · ·
24··Certified Shorthand Reporter.
 · ·
25··
                                                         Page 7

·1··issue, but I would reverse on a few of the findings in
·2··the PFD.··So the first one I would -- I think not -- I
·3··think we were clear in a recent decision that we would
·4··not allow estimated rate expenses to be recovered in --
·5··because they're estimated, and they could be recovered
·6··in the next docket when they're --
·7·· · · · · · · ·COMM. ANDERSON:··Oh, you mean the --
·8·· · · · · · · ·CHAIRMAN NELSON:··Yes, the Cities
·9··estimated -- I guess I should be clear, 4B the Cities
10··rate case expenses, I would -- I agree with the ALJ in
11··terms of everything except for the 75,800 that are
12··estimated.
13·· · · · · · · ·COMM. ANDERSON:··I agree.··And I agree
14··with you generally with just a couple of exceptions.··I
15··thought -- I agreed with the PFD.
16·· · · · · · · ·CHAIRMAN NELSON:··Right.
17·· · · · · · · ·COMM. ANDERSON:··I do think that one --
18··that there's a finding of fact and conclusion of law
19··that will need to be added just to comply with the
20··requirements of 36.058.
21·· · · · · · · ·CHAIRMAN NELSON:··I agree, on affiliate
22··transactions.
23·· · · · · · · ·COMM. ANDERSON:··Yeah.··But we can get
24··back to that at the end.
25·· · · · · · · ·CHAIRMAN NELSON:··Okay.··And on C.2.a.

                 KENNEDY REPORTING SERVICE, INC.
                          512.474.2233
                                                          Page 8

·1··which is financially based incentive compensation, I
·2··kind of struggled with this issue because I -- I
·3··understood what all the different parties were
·4··articulating, but ultimately I'm not sure in this docket
·5··it's appropriate for us to impose a new policy of
·6··disallowing rate case expenses related to advocacy of
·7··long-shot positions.
·8·· · · · · · · ·What I would like to do is, if it's okay
·9··with you, is open a rulemaking.··I think just the issue
10··in general of rate case expenses, whether it's a utility
11··or the cities, I think it's something that we've needed
12··to look at for a while, and this is the type of issue
13··that would be appropriate to include in that type of a
14··rulemaking.
15·· · · · · · · ·COMM. ANDERSON:··Well, I agree that we
16··ought to open up a rulemaking on it.··I -- with respect
17··to the PFD itself -- because interestingly in the four
18··and a half years I've been on the Commission, this is
19··actually the first contested case that is -- with
20··respect to --
21·· · · · · · · ·CHAIRMAN NELSON:··Right.
22·· · · · · · · ·COMM. ANDERSON:··-- the expenses that's
23··actually has gotten to us.··On the issue of the PFD
24··itself, this is one where I spent a lot of time.··I
25··would actually adopt the PFD on the issue of the -- the

                  KENNEDY REPORTING SERVICE, INC.
                           512.474.2233
                       Appendix F


Commission Substantive Rule 25.245 ("Rate Case Expenses")
CHAPTER 25. SUBSTANTIVE                  RULES        APPLICABLE           TO     ELECTRIC          SERVICE
            PROVIDERS.

Subchapter J.     COSTS, RATES, AND TARIFFS.

DIVISION 1.        RETAIL RATES.


§25.245. Rate-Case Expenses.

(a)    Application. This section applies to utilities requesting recovery of expenses for ratemaking
       proceedings (rate-case expenses) pursuant to Public Utility Regulatory Act (PURA) §36.061(b)(2)
       and to municipalities requesting reimbursement for rate-case expenses pursuant to PURA §33.023(b).

(b)    Requirements for claiming recovery of or reimbursement for rate-case expenses. A utility or
       municipality requesting recovery of or reimbursement for its rate-case expenses shall have the burden
       to prove the reasonableness of such rate-case expenses by a preponderance of the evidence. A utility
       or municipality seeking recovery of or reimbursement for rate-case expenses shall file sufficient
       information that details and itemizes all rate-case expenses, including, but not limited to, evidence
       verified by testimony or affidavit, showing:
       (1)       the nature, extent, and difficulty of the work done by the attorney or other professional in the
                 rate case;
       (2)       the time and labor required and expended by the attorney or other professional;
       (3)       the fees or other consideration paid to the attorney or other professional for the services
                 rendered;
       (4)       the expenses incurred for lodging, meals and beverages, transportation, or other services or
                 materials;
       (5)       the nature and scope of the rate case, including:
                 (A)      the size of the utility and number and type of consumers served;
                 (B)      the amount of money or value of property or interest at stake;
                 (C)      the novelty or complexity of the issues addressed;
                 (D)      the amount and complexity of discovery;
                 (E)      the occurrence and length of a hearing; and
       (6)       the specific issue or issues in the rate case and the amount of rate-case expenses reasonably
                 associated with each issue.

(c)    Criteria for review and determination of reasonableness. In determining the reasonableness of the
       rate-case expenses, the presiding officer shall consider the relevant factors listed in subsection (b) of
       this section and any other factor shown to be relevant to the specific case. The presiding officer shall
       decide whether and the extent to which the evidence shows that:
       (1)       the fees paid to, tasks performed by, or time spent on a task by an attorney or other
                 professional were extreme or excessive;
       (2)       the expenses incurred for lodging, meals and beverages, transportation, or other services or
                 materials were extreme or excessive;
       (3)       there was duplication of services or testimony;
       (4)       the utility’s or municipality’s proposal on an issue in the rate case had no reasonable basis in
                 law, policy, or fact and was not warranted by any reasonable argument for the extension,
                 modification, or reversal of commission precedent;
       (5)       rate-case expenses as a whole were disproportionate, excessive, or unwarranted in relation to
                 the nature and scope of the rate case addressed by the evidence pursuant to subsection (b)(5)
                 of this section; or
       (6)       the utility or municipality failed to comply with the requirements for providing sufficient
                 information pursuant to subsection (b) of this section.




                                                    §25.245-1                                       effective 8/26/14
                                                                                                            (P 41622)
CHAPTER 25. SUBSTANTIVE                  RULES       APPLICABLE           TO     ELECTRIC          SERVICE
            PROVIDERS.

Subchapter J.     COSTS, RATES, AND TARIFFS.

DIVISION 1.        RETAIL RATES.

(d)    Calculation of allowed or disallowed rate-case expenses.
       (1)     Based on the factors and criteria in subsections (b) and (c) of this section, the presiding
               officer shall allow or recommend allowance of recovery of rate-case expenses equal to the
               amount shown in the evidentiary record to have been actually and reasonably incurred by the
               requesting utility or municipality. The presiding officer shall disallow or recommend
               disallowance of recovery of rate-case expenses equal to the amount shown to have been not
               reasonably incurred under the criteria in subsection (c) of this section. A disallowance may
               be based on cost estimates in lieu of actual costs if reasonably accurate and supported by the
               evidence.
       (2)     A disallowance pursuant to subsection (c)(5) of this section may be calculated as a
               proportion of a utility’s or municipality’s requested rate-case expenses using the following
               methodology or any other appropriate methodology:
               (A)       For utilities, the ratio of:
                         (i)       the amount of the increase in revenue requirement requested by the utility
                                   that was denied, to
                         (ii)      the total amount of the increase in revenue requirement requested in a
                                   proceeding by the utility.
               (B)        For municipalities, the ratio of:
                         (i)       the amount of the increase in revenue requirement requested by the utility
                                   unsuccessfully challenged by the municipality, to
                         (ii)      the total amount of the increase in revenue requirement challenged by the
                                   municipality.
       (3)     If the evidence presented pursuant to subsection (b)(6) of this section does not enable the
               presiding officer to determine the appropriate disallowance of rate-case expenses reasonably
               associated with an issue with certainty and specificity, then the presiding officer may
               disallow or deny recovery of a proportion of a utility’s or municipality’s requested rate-case
               expenses using the following methodology or any other appropriate methodology:
               (A)       For utilities, the ratio of:
                         (i)       the amount of the increase in revenue requirement requested by the utility
                                   in the rate case related to the issue(s) not reasonably supported by evidence
                                   of certainty and specificity, to
                         (ii)      the total amount of the increase in revenue requirement requested in a
                                   proceeding by the utility.
               (B)       For municipalities, the ratio of:
                         (i)       the amount of the increase in revenue requirement requested by the utility
                                   in the rate case challenged by the municipality relating to the issue(s) not
                                   reasonably supported by evidence of certainty and specificity, to
                         (ii)      the total amount of the increase in revenue requirement challenged by the
                                   municipality.




                                                    §25.245-2                                       effective 8/26/14
                                                                                                            (P 41622)
         Appendix G


District Court's Final Judgment
OCT-10-2014    11:02       201ST DISTRICT COURT                   512 854 2268           P.02/04

                                                                  Filed in The District Court
                                                                   of Travis County, Texas

                                                                        OCT 1 O2014 MC
                                 NO. D-1-GN-13-002623
                                                                  At        J0 '. f 'f     A-M.
                                                                  Amalia Rodriguez-Mendoza, Clerk

     ENTERGY TEXAS, INC.,                         §   IN THE DISTRICT COURT OF
          PLAINTIFF,                              §
                                                  §
     v.                                           §   TRAVIS COUNTY, TEXAS
                                                  §
     PUBLIC UTILITY COMMISSION                    §
     OF TEXAS,                                    §
          DEFENDANT.                              §   345TH JUDICIAL DISTRICT




                                     Final Judgment

              On September 30, 2014, the Court heard this administrative appeal

     on the merits. Plaintiff Entergy Texas, Inc., defendant Public Utility

     Counsel of Texas, intervenor State Agencies and Institutions of Higher

     Learning, and intervenor Office of Public Utility Counsel appeared through

     counsel and announced ready. Intervenor Texas Industrial Energy

     Consumers, although properly notified of the hearing, did not enter an

     appearance at the hearing. The Court, having reviewed the pleadings, the
     administrative record, the briefs, and argument of counsel, finds that the

     Public Utility Commission's final order in its Docket 40295, the agency

     order under review in this cause, should be in all things affirmed.




                                              1
OCT-10-2014   11:02         201ST DISTRICT COURT                         512 854 2268      P.03/04




               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that

         the Final Order of the Public Utility Commission of Texas in its Docket No.

         40295 is AFFIRMED.
                IT IS FURTHER ORDERED that Plaintiff take nothing by its cause of

         action and that costs are assessed against the Plaintiff.

                This is a final judgment that disposes of all parties and all claims and

         is appealable. All relief not expressly granted herein is DENIED.




                                              Amy Clark     eachum
                                                   Judge Presiding


         Approved as to form:

         ~a~~~v
         EliZethR. B. Sterling
         Assistant Attorney General
         State Bar No. 19171100
         Representing Defendant Public Utility Commission of Texas

        ~AfUM~ ~ck__
         Marnie A. McCormick
         Duggins Wren Mann & Romero, LLP
         State Bar No. 00794264
         Representing Plaintiff Entergy Texas, Inc.



                                                   2
                   201ST DISTRICT COURT                     512 854 2268       P.04/04




L/JA)P;. ~- ~ rf'Mv:a,,~ ~~
Susan M. Kelley
Assistant Attorney General
State Bar No. 11205700
Repres ting Interveno State Agencies


Ross Hender n
Assistant Public Counsel
Office of Public Utility Counsel
State Bar No. 24046055
Representing Intervenor Office of Public Utility Counsel

Ru   f/'ax'/JJ.~ ~~~~cd(M~
Rex VanMiddlesworth
Thompson & Knight, LLP
State Bar No. 20449400
Representing Intervenor Texas Industrial Energy Consumers




                                     3




                                                                      TnTCil   P   f7L·1
                  SOAR DOCKET NO. XXX-XX-XXXX
                    PUC DOCKET NO. 40295


APPLICATION OF ENTERGY         §            BEFORE THE
TEXAS, INC. FOR RATE CASE      §   PUBLIC UTILITY COMMISSION OF
EXPENSES PERTAINING TO PUC     §               TEXAS
DOCKET NO. 39896               §




                                                              1.:
                                                              ,-,,
                                                                     .....,
                                                              ,.     =
                                                                     ......,,
                   DIRECT TESTIMONY                           C'·    ;z:              1
                                                      "'r, :·:
                                                      ;::::
                                                      =:- ,.::
                                                              ~,     =
                                                                     -c:              ;
                                                                                                                           SOAH DOCKET NO. XXX-XX-XXXX
                                             PUC DOCKET NO. 40295

                                             DIRECT TESTIMONY
                                              AND WORKPAPERS
                                           OF NATHAN A. BENEDICT

                                                  TABLE OF CONTENTS



I.        WITNESS IDENTIFICATION AND SCOPE OF TESTIMONY ............................... 3




III.      ETl'S RATE CASE EXPENSES ..................................................................................... 5

APPENDIXA .............................................................................................................................. 12

WORK.PAPERS .......................................................................................................................... 16




                                                               Direct Testimony and Workpapers of Nathan A. Benedict
                                                                       On Behalf of the Office of Public Utility Counsel
                                                               SOAH Docket No. XXX-XX-XXXX; PUC Docket No. 40295
                                                                                                            Page 2 of79
 I              I.      WITNESS IDENTIFICATION AND SCOPE OF TESTIMONY


 2   Q.   PLEASE STATE YOUR NAME AND BUSINESS ADDRESS.

 3   A.   My name is Nathan A. Benedict. My business address is 1701 North Congress Avenue,

 4        Suite 9-180, Austin, Texas 7870 I.

 5   Q.   PLEASE STATE YOUR CURRENT EMPLOYMENT.

 6 A. I am employed as Assistant Director of Regulatory Analysis for the Office of Public

 7        Utility Counsel ("OPUC").

 8   Q.   PLEASE STA TE YOUR EDUCATIONAL BACKGROUND.

 9 A. I hold a Bachelor of Arts degree in Economics and German from the University of the

10        Pacific, a Master of Arts in Economics from California State University, East Bay, and a

11        Master of Science in Economics from The University of Texas at Austin. My graduate

12        studies included substantial training in statistics and econometrics as well as

13        specialization in the fields of public finance and industrial organization. A summary of

14        my educational background is included in Appendix A.

15   Q.   PLEASE STATE YOUR PROFESSIONAL BACKGROUND.

16 A. I have over eleven years of experience in the utility industry. From 1998 to 2005, I

17        worked for Pac-West Telecomm, a Competitive Local Exchange Carrier ("CLEC"). I

18        held various management positions within Pac-West's operations group, including

19        management of the team responsible for provisioning Directory Assistance, E91 l, Local

20        Number Portability, and local loops in tandem with incumbent carriers in Pac-West's

21        service territory. From 2005 to 2006, I consulted for another CLEC, Telepacific, where I

22        designed voice and data networks for small- to medium-sized commercial customers.

                                               Direct Testimony and Workpapers of Nathan A. Benedict
                                                       On Behalf of the Office of Public Utility Counsel
                                               SOAH Docket No. XXX-XX-XXXX; PUC Docket No. 40295
                                                                                           Page 3 of79
 I        Since 2008, I have taught courses in microeconomics and macroeconomics as an adjunct

 2        faculty member of Austin Community College. I began my tenure with OPUC in 2008.

 3        A summary of my professional background is included in Appendix A.

 4   Q.   HAVE YOU PREVIOUSLY TESTIFIED REGARDING ELECTRIC UTILITY

 5        MATTERS?

 6   A.   Yes. Appendix A includes a list of the cases in which I have testified.

 7   Q.   WHAT IS THE SUBJECT OF YOUR TESTIMONY?

 8   A.   My testimony addresses the amount of rate case expenses requested by Entergy Texas,

 9        Inc. ("ETI" or "Company")

10   Q.   PLEASE SUMMARIZE YOUR CONCLUSIONS.

11 A.
12                                        With respect to the overall amount of rate case expenses ETI is

13        allowed to recover, the expenses must be reasonable in order to be recovered, but the

14        Conunission is not required to grant recovery of every reasonable expense.                     Other

15        considerations, such as the frequency of rate cases, the overall amount of rate case

16        expenses in comparison to the granted rate increase, and the nature of the utility's rate

17        case request should be important components of the Conunission's review. Based on

18        these considerations, I recommend a reduction to ETI's request of between 14.5 and 73.6

19        percent. 1




          1
              This results in a recommended disallowance ranging from $1,269,123 to $6,441,896.


                                                       Direct Testimony and Workpapers of Nathan A. Benedict
                                                               On Behalf of the Office of Public Utility Counsel
                                                       SOAH Docket No. XXX-XX-XXXX; PUC Docket No. 40295
                                                                                                   Page 4 of79
 I                             n.
             - - -         -        --   --                                            -

2    Q.

 3

4 A.
5

 6   Q.

 7 A.
8

 9

10

11

12

13

14


15
             -                           ID.   ETl'S RATE CASE EXPENSES

16   Q.      WHAT IS THE AMOUNT OF ETl'S REQUESTED RATE CASE EXPENSES?

17   A.      ETI has requested recovery of $8,752,576 in rate case expenses related to Docket

18           No. 39896 and incurred through September 30, 2012. 4



             2
                 Docket No. 39896, Schedule P-5 at 41-42.
             3
              Compliance Tariff ofAEP Texas Central Company Pursuant to Final Order in Docket No. 31433 Severed
     from Docket No. 28840, Docket No. 32385, Compliance Rider, Attachment Bat 3.
             4
                 Supplemental Direct Testimony of Michael P. Considine, Exhibit MPC-SD-5 at 1 (October 25, 2012).


                                                            Direct Testimony and Workpapers of Nathan A. Benedict
                                                                    On Behalf of the Office of Public Utility Counsel
                                                            SOAH Docket No. XXX-XX-XXXX; PUC Docket No. 40295
                                                                                                         Page 5 of79
 I   Q.      ARE THERE ANY OVERARCHING POLICY ISSUES THE COMMISSION

 2           SHOULD CONSIDER WHEN REVIEWING RATE CASE EXPENSES?

 3   A.      Yes.    Even when all of a utility's rate case expenses are deemed reasonable, the

 4           Commission is not required to grant dollar-for-dollar recovery. PURA Sec. 36.06l(b)(l)

 5           gives the Commission discretion in allowing recovery of rate case expenses, stating that

 6           the regulatory authority "may allow'' as an expense the reasonable cost of participating in

 7           the rate case.    From a policy perspective, as the frequency of rate cases increases, it

 8           becomes increasingly important to manage the cost of rate cases borne by ratepayers. 5 In

 9           this docket, ETI's rate case expenses are substantial in comparison to the revenue

10           increase granted in Docket No. 39896, which is the Company's third base rate case in

11           little more than four years. Furthermore, the Company opted to litigate certain issues for

12           which Commission precedent is long-established and clear.                The cost of challenging

13           Commission precedent on these issues forms part of the total rate case expenses ETI has

14           requested to recover from ratepayers.

15   Q.      HOW DOES ETl'S RATE CASE EXPENSE REQUEST COMPARE TO THE

16           REVENUE INCREASE GRANTED IN THE RATE CASE AND TO ITS RATE

17           CASE EXPENSE IN PRIOR DOCKETS?

18   A.      ETI's rate case resulted in a revenue increase of approximately $27.7 million on an

19           annual basis. 6 ETI's rate case expenses of approximately $8.75 million represent over 30



             5
              Aside from base rate cases, ET! can also update its EECRF and TCRF on an annual basis, and may soon
     have a PCRF mechanism available to it.
             6
               Docket No. 39896, ETl's Letter to Commissioners Regarding Corrections to Commission's Final Order
     in Docket No. 39896.


                                                       Direct Testimony and Workpapers of Nathan A. Benedict
                                                               On Behalf of the Office of Public Utility Counsel
                                                       SOAH Docket No. XXX-XX-XXXX; PUC Docket No. 40295
                                                                                                    Page 6 of79
 I           percent of the actual revenue increase the Company was granted by the CommissioK

 2           comparison, ETI's 2007 rate case, Docket No. 34800, resulted in a stipulated revenue

 3           increase of $46.7 million and rate case expenses of $2.3 million per year for three years

 4           to be recovered through a rider. 8•9 Docket No. 34800 involved two Hearings on the

 5           Merits and myriad settlement negotiations. ETI's 2009 rate case, Docket No. 37744,

 6           resulted in a stipulated revenue increase of $59 million effective August 5, 20 I 0 and an

 7           additional increase of $9 million effective May 2, 2011. The revenue increase included

 8           an unspecified amount for rate case expenses to be fully amortized in 20 I 0. 10 Thus, in

 9           recent years, ETI' s ratepayers have borne the twin burdens of rate increases occurring

10           more frequently while also paying for the substantial litigation costs associated with the

11           rate increases.

12   Q.      WERE           SOME         OF     ETI'S       RATE        CASE       EXPENSES            INCURRED           TO

13           CHALLENGE SETTLED PRECEDENT?

14   A.      Yes.       Part of the litigation costs in Docket No. 39896 relates to issues for which

15           Commission precedent is clear. As part of its statutory discretion, the Commission could

16           consider the degree to which ETI has overreached in its rate case when considering the

17           amount of litigation expenses allowed for recovery. I will provide a few examples to

18           illustrate this issue.


             7
                 lJ:le $8.75 urlllion figure does not inelttd:e Cities' rate case e1cf1BHses efa13pr0ximately $1.2 miUioo,-9--
             8   The rider appeared on bills during 2009, 2010, and 2011.
             9
              Application ofEntergy Gui[ States, Inc.for Authority to Change Rates and Reconcile Fuel Costs, Docket
     No. 34800, Order at 5, (Findings of Fact Nos. 24 and 27) (March 16, 2009).
                 0
             ' Application ofEntergy Texas, Inc. for Authority to Change Rates and Reconcile Fuel Costs, Docket No.
     37744, Order at 5, (Findings of Fact Nos. 16 and 18) (December 13, 20 IO).


                                                             Direct Testimony and Workpapers of Nathan A. Benedict
                                                                     On Behalf of the Office of Public Utility Counsel
                                                             SOAH Docket No. XXX-XX-XXXX; PUC Docket No. 40295
                                                                                                          Page 7 of79
 I              ETI's rate filing package included a request to recover financial-based incentive

2    compensation. The ALJs note that all parties to the rate case, including ETI, agree that

 3   Commission precedent allows                recovery of only one type of incentive-based

4    compensation.           While compensation tied to operational goals is recoverable,

 5   compensation tied to financial goals is not. 11 ETI, nonetheless, requested recovery of all

 6   incentive compensation costs, including those related to financial measures. Consistent

 7   with its long-standing precedent, the Commission disallowed $6,196,037 in financially-

 8   based incentive compensation. 12

 9              A well-established criterion for the inclusion of an expense in rates is that the

10   expense be known and measurable.                   ETI requested an additional $9 million in

11   transmission equalization expense beyond the test year level.                        The Company's

12   transmission equalization expenses are affected by changes in transmission investment

13   made by the other Entergy Operating Companies.                     ETI estimated the transmission

14   projects to be completed by the other Operating Companies through the end of the rate

15   year to compute its adjustment. The ALJs found that because these projects are largely

16   not yet built, and may never be built, use of these projects to make an adjustment to test

17   year transmission equalization expense does not represent a known and measurable

18   change.13       In turn, the Commission denied ETI' s request to add $9 million to its

19   transmission equalization expense. 14


     11
          Docket No. 39896, Proposal for Decision at 166.
     12
          Docket No. 39896, Order at 24-25, (Findings ofFact Nos. 127-134) (September 14, 2012).
     13
          Docket No. 39896, Proposal for Decision at 116.
     14
          Docket No. 39896, Order at 20, (Findings ofFact Nos. 87 -94) (September 14, 2012).


                                                  Direct Testimony and Workpapers of Nathan A. Benedict
                                                          On Behalf of the Office of Public Utility Counsel
                                                  SOAR Docket No. XXX-XX-XXXX; PUC Docket No. 40295
                                                                                               Page 8 of79
 I                   Finally, instead of including purchased capacity costs in base rates, ETI requested

2         a purchased capacity rider in the rate case despite the fact that the Commission already

 3        had a pending rulemaking to determine the structure of such a rider for all generating

4         utilities. Indeed, the Commission ultimately determined that the purchased capacity rider

 5        requested by ETI should not be considered in the rate case due to the pending

 6        rulemaking. 15

 7                   While the Commission has the authority to grant the utility recovery of costs

 8        reasonably incurred in the litigation of its rate case, it is not required to do so. If there

 9        were no room for discretion, the Legislature would not have used the word "may" when

10        giving the Commission the authority to grant recovery of rate case expenses.                     And

11        without the Commission having discretion, rate case expense proceedings would be mere

12        accounting exercises. A utility's request for recovery of rate case expenses should be

13        considered in the larger context. The frequency of rate cases, the amount of rate case

14        expenses relative to the size of the rate increase, and the type of relief requested by the

15        utility in its rate case should affect the outcome of the rate case expense docket.

16   Q.   SHOULD ETI BE ALLOWED TO RECOVER THE FULL AMOUNT OF ITS

17        RATE CASE EXPENSES?

18   A.   No. The policy considerations I have discussed warrant a reduction to ETI' s recoverable

19        rate case expenses. In addition, by exercising its discretion to limit rate case expenses,

20        the Commission can encourage settlement of rate cases. Settlement reduces the cost of

21        participation to all parties involved. Additionally, shifting a portion ofrate case expenses


          15
               Docket No. 39896, Supplemental Preliminary Order at 2 (January 19, 2012).

                                                       Direct Testimony and Workpapers of Nathan A. Benedict
                                                               On Behalf of the Office of Public Utility Counsel
                                                       SOAH Docket No. XXX-XX-XXXX; PUC Docket No. 40295
                                                                                                    Page 9 of79
 I        from ratepayers to shareholders when challenging well-settled principles of ratemaking

2         will encourage a utility to carefully consider the degree to which it requests forms of

 3        relief that run afoul of Commission precedent.

4    Q.   HOW LARGE OF A REDUCTION TO RECOVERABLE RATE CASE

 5        EXPENSES DO YOU RECOMMEND?

 6 A. I suggest an upper and lower bound for any reduction the Commission decides to

 7        implement. ETI was granted a rate increase of$27.7 million in Docket No. 39896, which

 8        is $77.1 million less than the Company's request of $104.8 million.              Because the

 9        Commission reduced ETI's requested rate increase by approximately 73.6 percent, I

10        believe that it is reasonable to reduce ETI' s recoverable rate expenses by the same

11        percentage. This 73 .6 percent reduction forms the upper bound of my recommendation.

12               The lower bound of my recommendation is formulated by considering the

13        elements of ETl's base rate case that challenged clear Commission precedent.               As

14        described earlier in my testimony, ETI requested recovery of financial-based incentive

15        compensation and a projected increase in transmission equalization costs, both of which

16        were denied by the Commission. The Company's request for recovery of financial-based

17        incentive compensation and the pursuit of a change to transmission expense that was

18        neither known nor measurable clearly contradict Commission precedent.                It is not

19        reasonable for ratepayers to pay ETI's litigation expenses on these issues. Combined,

20        these issues contributed $15 .2 million to ETI' s requested rate increase of $104 .8 million,

21        and the disallowance associated with these issues reduced ETI's requested increase by

22        14.5 percent. Thus, a reasonable lower bound to the Commission's reduction to ETI's



                                                Direct Testimony and Workpapers ofNathan A. Benedict
                                                        On Behalf of the Office of Public Utility Counsel
                                                SOAH Docket No. XXX-XX-XXXX; PUC Docket No. 40295
                                                                                           Page 10of79
1        rate case expenses is 14.5 percent. Of course, this lower bound is based on the issues I

2        have identified and could be adjusted upward based on the testimonies and

3        recommendations of other parties to this docket.

4               Given my recommended band of 14.5 percent to 73.6 percent, it would be

5        reasonable to disallow between $1,269,123 and $6,441,896 of ETI's requested

6        $8,752,576 in rate case expenses.

7   Q.   DOES TIDS CONCLUDE YOUR TESTIMONY?

8   A.   At this time, yes.




                                              Direct Testimony and Workpapers of Nathan A. Benedict
                                                      On Behalf of the Office of Public Utility Counsel
                                              SOAH Docket No. XXX-XX-XXXX; PUC Docket No. 40295
                                                                                         Page 11 of79
APPENDIX A




             12
                    EDUCATIONAL AND EMPLOYMENT HISTORY


                                    NATHAN A. BENEDICT

EDUCATION

M.S., Economics.
Fields: Public Finance
        Industrial Organization
The University of Texas at Austin, 2008

M.A., Economics.
California State University, East Bay, 2005

B.A., Economics, German.
University of the Pacific, 1999

EMPLOYMENT HISTORY

Assistant Director, Regulatory Analysis
Office ofPublic Utility Counsel
State of Texas
October 2008 - Present

Adjunct Assistant Professor, Economics
Austin Community College
January 2008 - Present

Teaching Assistant
Introductory Economics
The University of Texas at Austin
August 2007 - May 2008

Research Assistant
Human Investment Research and Education (HIRE) Center
California State University, East Bay
July 2005 - July 2006

Service Engineer
US. Telepacific Corp.
July 2005 - May 2006




                                                         13
Teaching Assistant
Introductory Economics
California State University, East Bay
August 2005 - December 2005

Customer Relations Manager
Senior Corporate Trainer
Cross-Functional Assessment Manager
Ordering and Provisioning Manager
Pac-West Telecomm, Inc.
April 1998 - March 2005


Testimony presented before the Texas Public Utility Commission:

                                                       Subject

No. 39896
                                                       Revenue Requirement; Cost
Application of Entergy Texas, Inc. for Authority to
                                                       Allocation; Rate Design
Change Rates and Reconcile Fuel Costs

No. 39366
Application of Entergy Texas, Inc. for Authority to
                                                       Allocation of Energy Efficiency
Redetermine Rates for the Energy Efficiency Cost
                                                       Performance Bonus
Recovery Factor Tari.ff and Request to Establish a
Revised Energy Efficiency Goal and Cost Caps

No. 38306
Texas-New Mexico Power Company's Request for           AMS Communications Network;
Approval of Advance Metering System (AMS)              Discretionary Service Charges; Low-
Deployment and AMS Surcharge                           Income Programs


No. 37744                                              Product Solicitation Process; Product
Application of Entergy Texas, Inc. for Authority to    Pricing; Miscellaneous Electric
Change Rates and Reconcile Fuel Costs                  Service Charges; Rate Riders

No. 37482
                                                       Product Solicitation Process and
Application of Entergy Texas, Inc. for Approval of a
                                                       Product Pricing
Power Cost Recovery Factor

No. 36952
Application of CenterPoint Energy Houston Electric,
                                                       Computation of Energy Efficiency
LLC to Defer Energy Efficiency Cost Recovery and
                                                       Performance Bonus
for Approval of an Energy Efficiency Cost Recovery
Factor




                                                                                               14
No. 36851
Application of the Electric Reliability Council of   Project Funding Sources and
Texas, Inc. for Approval of a Revised Nodal Market   Surcharge Allocation
Implementation Surcharge

No. 36025
                                                     Revenue Requirement; Cost
Application of Texas-New Mexico Power Company
                                                     Allocation; Rate Design
for Authority to Change Rates




                                                                                   15
WORKPAPERS




             16
,


    PROCEEDING TO CONSIDER RATE                                 §
    CASE EXPENSES SEVERED FROM                                  §
    DOCKET NO. 28840 (APPLICATION OF                            §
    AEPTEXASCENTRALCOMPANYFOR                                   §
    AUTHORITY TO CHANGE RATES)                                  §
                                                                §

                                                            ORDER

             'This Order addresses the recoverable rate-case expenses.of AEP Texas Central Company
    (AEP Central) and of Cities1 in connection with their participation in Docket No. 28840.2 As set
    forth in this Order, the Public Utility Commission of Texas (Commission) determines that AEP
    Central's recoverable rate case expenses through June 2005 are $2,938,130 and that Cities'
    recoverable rate case expenses are $1,350,149. As discussed herein, the Cities' expenses relating to
    witness Sarah Goodfriend have been reduced by one-half as recommended by the State Office of
    Administrative Hearings (SOAR) Administrative Law Judges in their Proposal for Decision (PFD)
    in Docket No. 28840.3 'This Order finds that $4,288,429 in rate-case expenses incurred by AEP
    Central and Cities is reasonable and necessary and authorizes AEP Central to implement a
    surcharge over three years to recover this amount.


                                                    I. Procedural History


             On November 3, 2003, AEP Central filed an application seeking a change in its rates. 'This
    application was assigned Docket No. 28840, and the Commission referred the case to SOAH on
    November 4, 2003. SOAH issued its initial PFD in Docket No. 28840 on July 1, 2004, which
    contained certain findings on rate case expenses. In July and August-2004, the Commission issued
    two orders on remand in Docket No 28840 directing SOAH to consider further and provide further
    evaluation of certain specified issues, none of which involved rate case expenses. On November

              1
               Alice, Aransas Pass, Carrizo Springs, Dilley, Donna, Eagle Lake, Freer, Ganado, George West, Ingleside,
    Kingsville, LaFeria, Laguna Vista, La Joya, Leakey, Los Fresnos, Lyford, Lytle, McAllen, Mercedes, Mission,
    Nordheim, Odem, Pharr, Port Aransas, Portland, Port Lavaca, Poteet, Rancho Viejo, Refugio, Rio Hondo, Rwige, San
    Benito, San Juan, Sinton, Uvalde, and Weslaco (collectively, Cities).
             2
                  Application of AEP Texas Central Company for Authority to Change Rates. Docket No. 28840, Order (Aug.
     IS, 2005).
             3
                  Docket No. 28840, Proposal for Decision at 121-127, 205 (FOF 210-216), 209 (FOF 256)(Jul. I, 2004).




                                                                                                                        3:1-   17
DOCKET NO. 31433                                          ORDER                                  PAGE2
                                                                                                              '
16, 2004, SOAH issued its Remand PFD.                  In addition, the Commission held hearings on certain
matters relating to merger savings and affiliated expenses on March 3, 4, and 7. The Commission
issued its final order in Docket No. 28840 on August 15, 2005.               In that order, the Commission
severed the determination of the reasonableness and necessity of rate case expenses to this
proceeding, Docket No. 31433.4 While rate-case expenses were not addressed on the remand
 SOAH hearing and the Commission-held hearing, Cities and AEP incurred additional expenses as a
result of these hearings, and submitted updated information on these additional expenses. Based on
the submission, the Commission decided to sever the determination on rate-case expenses to
examine this additional evidence. 5


        By Order No. 1 in this proceeding, AEP Central and Cities were directed to file detailed
 supporting documentation of their requested rate case expenses.              On September 9, 2005, AEP
 Central and Cities filed such supporting documentation. On September 16 and October 10, 2005,
 AEP Central made supplemental filings that furnished additional supporting documentation with
 respect to certain of its requested expenses.


        On October 14, 2005, the parties filed statements of position and on October 28, 2005, AEP
 Central filed its Motion for Ruling on Disputed Issue and Conditional Request for a Hearing. On
 December 12, 2005, the presiding officer issued Order No. 4, which requested clarification
 regarding contested issues. On December 22, 2005, the parties filed responses to Order No. 4.


        The parties' filings established that there are no contested factual issues in Docket
 No. 31433 that have not been fully litigated in Docket No. 28840. To the extent AEP Central had
 previously conditionally requested a hearing, that request was withdrawn by AEP Central's
 December 22, 2005 filing. The sole disputed issue is the recoverability of one-half of Cities' witness
· Sarah Goodfriend' s expenses, which the SOAH ALJs had recommended be disallowed in their PFD
 in Docket No. 28840 issued on July 1, 2004. Since there are no contested factual issues that have
 not already been fully litigated, an evidentiary hearing on the merits is not necessary or appropriate.
 The disposition of the sole contested issue is discussed in the subsequent" section of this Order.


        'Docket No. 28840, Order at 60 (Ordering, S) (Aug. IS, 2005).

        ' Open Meeting Tr. at 54-62 (July 29, 2005).




                                                                                                                  18
DOCKET NO. 31433                                          ORDER                                    PAGE3




                        II. Recoverability of One-Half of Dr. Goodfriend's Expenses


       In Docket No. 28840, AEP Central submitted testimony challenging the quality of a survey
that fonned the basis of testimony submitted by Cities witness, Dr. Sarah Goodfriend. 6 Following a
full evidentiary hearing and briefing on this and other issues, the SOAH ALJs recommended that
one-half of Dr. Goodfriend's expenses be disallowed because they found that the methodology of
the survey she conducted was "seriously flawed." 7


       In severing the issue of rate case expenses from Docket No. 28840 to this proceeding, the
Commission intended that the entire evidentiary record in Docket No. 28840 on rate case expenses
as well as the Commission's initial decisions be carried over to this case. Thus, the evidentiary
record on the quality of Dr. Goodfriend' s work underlying her testimony in Docket No. 28840 and
the SOAH ALJs' findings regarding the recoverability of one-half of her expenses are before the
Commission for decision in this proceeding. The purpose of the severance, however, was to
evaluate the detailed supporting documentation on updated rate-case expenses submitted by AEP
Central and Cities.8 This proceeding was not initiated as a forum for Cities to re-litigate Dr.
Goodfriend's expenses.


       The Commission had previously found that the ALJs correctly determined that one-half of
Dr. Goodfriend's expenses should be disallowed9 because the survey she conducted ''was seriously
flawed and that conclusions drawn from the data cannot be reasonably supported under current legal
standards." 10 The Commission reaffinnS this determination, and therefore, the Commission adopts
the SOAH ALJs' finding that one-half of Dr. Goodfriend's expenses should be disallowed. In
addition, as there are no other outstanding contested issues related to the rate-case expense
information submitted in Docket No. 28840 or the additional rate-case expense infonnation


       6
           See Docket No. 28840, Proposal for Decisioo at 121-127, 205 (FOF 212) (Jul. I, 2004).
       7
           Id at 125.
       1
           See Open Meeting Tr. at 62 (Jul. 29, 2005).
       9
           Open Meeting Tr. at 196-198 (January 13, 2005).
       10
            Docket No. 28840, Proposal for Decision at 125 (Jul. I, 2004).




                                                                                                           19
DOCKET NO. 31433                                          ORDER                                         PAGE4


submitted in this docket, the Commission finds that the rate-case expenses of $2,938,130 for AEP
Central and $1,350,299 for Cities are reasonable and necessary.


                  III. The SOAH AL.ls' Findings and Conclusions in Docket No. 28840


         In the PFD issued on July 1, 2004, in Docket No. 28840, the SOAH ALJs included Finding
of Fact Nos. 210 through 216 and Conclusion of Law No. 58 addressing rate case expenses. The
SOAH ALJs' findings were issued prior t-0 the updating by AEP Central and Cities of their rate case
expenses in their filings described in Finding of Fact No. 15. Thus, in order to reflect the updated
factual evidence filed in Docket No. 31433 and certain other corrections described below, the
Commission modifies the SOAH ALJs' Finding of Fact Nos. 210 through 216 as follows.


         Finding of Fact Nos. 22 through 25 of this Order modify the SOAH ALJs' Finding of Fact
No. 210 to reflect the updated amounts of rate case expenses found reasonable and necessary for
AEP Central after reflecting the disallowance recommended by Staff; Finding of Fact No. 27 of
this   Order modifies      the SOAH ALJs' Finding of Fact No. 211 to reflect the updated amount of
Cities' requested rate case expenses. Finding of Fact Nos. 28 and 29 of this Order modify the
SOAH ALJs' Finding of Fact No. 212 to reflect the updating of Dr. Goodfriend's portion of Cities'
requested rate case expenses. Finding of Fact Nos. 31 and 32 of this Order adopt the SOAH ALJs'
Finding of Fact Nos. 214 and 215. Finding of Fact No. 33 of this Order modifies the SOAH ALJs'
Finding of Fact No. 216 to reflect the amounts found reasonable and necessary by the Commission
based on the updated information in this proceeding and corrects it to reflect that the rate case
expenses will be collected through a three-year surcharge and not through cost of service. Finding
of Fact No. 34 of this Order supplements the SOAH ALJs' Finding of Fact No. 256 to reflect the
updated amounts for AEP Central's and Cities' rate case expenses found reasonable and necessary
by this Order. Finding of Fact No. 35 reflects the Commission's policy decision, in accordance
with its decision in Docket No. 30706,11 that AEP Central not be permitted to recover estimated
appeal costs in this proceeding, but that AEP Central be afforded the opportunity to recover in its
next rate case any reasonable and necessary expenses for Docket Nos. 28840 and 31433 that it


         11
              Application of CenterPoinJ Energy Houston Electric, UC for a Competition Transition Charge, Docket No.
30706, Order at 28-29, 47 (COL 28) (Jul. 14, 2005).




                                                                                                                       20
DOCKET NO. 31433                                ORDER                                      PAGES

subsequently incurs that exceed the amounts found reasonable and necessary by this Order. Finally,
Conclusion of Law No. 6 in this Order incorporates the SOAH ALJs' Conclusion of Law No. 58.


       The Commission adopts the following findings of fact and conclusions oflaw:


                                      IV. Findings of Fact


A. Background and Procedural Matters
1.     AEP. Central is an electric utility providing transmission and distribution (T&D) services in
       a 44,000 square·mile area of South Texas that includes the portion of Texas from just south
       of San Antonio to the Mexican border and from Bay City west to Eagle Pass. AEP Central's
       service area is located within the Electric Reliability Council of Texas (ERCOT).


2.     On November 3, 2003, AEP Central filed an application with the Commission to change its
       T&D rates. The Commission assigned AEP Central' s application to Docket No. 28840.


3.     Concurrent with filing its application with the Commission, AEP Central filed a similar
       petition and statement of intent with each incorporated city in its certificated service area
       that retains jurisdiction over its retail rates. Eighty-six (86) cities denied AEP Central's
       petition and statement of intent. AEP Central filed petitions for review of those denials and
       filed motions to consolidate those petitions for review into Docket No. 28840.


4.     On November 4, 2003, the Commission referred AEP Central's application in Docket
       No. 28840 to SOAH to conduct an evidentiary hearing on the merits and issue a PFD.


5.     The following parties intervened and participated in the hearing in Docket No. 28840:
       Cities; Texas Industrial Energy Consumers (TIEC); CPL Retail Energy (CPL Retail);
       Coalition of Commercial Ratepayers (CCR); City of Garland, Alliance for Retail Markets
       (ARM); TXU Business Services (TXU); Texas Legal Services Center and Texas
       Ratepayers' Organization to Save Energy (TLSCROSE); South Texas Electric Cooperative,
       Inc. (STEC); State of Texas; Office of Public Utility Counsel (OPC); and Commission Staff
       (Staff).




                                                                                                       21
DOCKET NO. 31433                               ORDER                                    PAGE6



6.    In Docket No. 28840, AEP Central requested approval of a revenue requirement of $519.9
      million, based on an historical test year of July 1, 2002, through June 30, 2003. Of that
      amount, $426.6 million was for providing retail T&D service (including the portion of the
      ERCOT -wide transmission costs) and $93.3 million for providing wholesale transmission
      service.


7.    The evidentiary hearing on the merits in Docket No. 28840 was held on March 2 through
      March 18, 2004.


8.    On July 1, 2004, the SOAH ALJs assigned to hear Docket No. 28840 issued their PFD. The
      PFD contained certain findings with respect to rate case expenses.


9.    The Commission issued orders on July 28 and August 25, 2004, remanding portions of
      Docket No. 28840 to SOAH, none of which involved rate case expenses.


10.   On November 16, 2004, the SOAH ALJs issued their Remand PFD in Docket No; 28840.


11.   On March 3, 4, and 7, 2005, the Commission held hearings on merger savings and affiliate
      expenses.


12.   On August 15, 2005, the Commission issued its final order in Docket No. 28840. In
      Ordering Paragraph 5 of that order, the Commission severed the determination of the
      reasonableness and necessity of rate case expenses into this proceeding, Docket No. 31433.
      All portions of the evidentiary record in Docket No. 28840 relevant to rate case expenses are
      part of the evidentiary record in this Docket No. 31433.


13.   On August 26, 2005, the presiding officer issued Order No. 1, which required the parties to
      file evidence of rate case expenses and directed AEP Central and Cities to file supporting
                                                           "
      detailed documentation for their requested rate case expenses. Order No. 1 also made all
      parties to Docket No. 28840 parties to this proceeding.




                                                                                                      22
DOCKET NO. 31433                                ORDER                                    PAGE7


14.   On August 29, 2005, Cities requested clarification from the presiding officer regarding the
      extent of the supporting documentation the Cities were required to submit under Order
      No. I.


15.   On August 30, 2005, Order No. 2: Clarification of Order No. 1, was issued informing Cities
      that:

               The entirety of the rate case expenses will be considered in this proceeding.
               To the extent supporting documentation for expenses prior to September
               2004 is in the record of Docket No. 28840, Cities may simply provide the
               relevant cite to the record. If the supporting documentation for expenses is
               not in the Docket No. 28840 record, that information should be submitted in
               this proceeding.


16.   On September 9, 2005, AEP Central and Cities filed supporting documentation for their
      requested rate case expenses, consisting of invoices, timesheets, receipts, etc. On September
      16 and October 10, 2005, AEP Central filed supplemental information related to certain of
      its requested rate case expenses.


17.   On September 19, 2005, the presiding officer established a procedural schedule for this
      docket. In accordance with the procedural schedule, statements of position were due on
      October 14, 2005, and requests for hearing were due on October 28, 2005.


18.   On October 14, 2005, AEP Central, Cities, and Staff filed statements of position. In its
      statement of position, Staff questioned certain items of AEP Central' s rate case expenses as
      lacking adequate supporting documentation.    in its statement of position, AEP Central stated
      that the SOAH ALJs had recommended that           one~half   of Dr. Goodfriend's expenses be
      disallowed and noted that Cities' requested rate case expenses included the entire amount
      billed by Dr. Goodfriend to Cities, and not one-half of that amount. In its statement of
      position, Cities indicated that they did not contest any of AEP Central' s rate case expenses,
      but indicated that if Cities' request associated with Dr. Goodfriend' s work was contested,
      then Cities would urge that the standard applied to Dr. Goodfriend be applied to AEP
      Central' s experts.




                                                                                                       23
DOCKET NO. 31433                                ORDER                                     PAGES


19.   On October 28, 2005, AEP Central filed a motion for ruling on a disputed issue and
      conditionally requested a hearing seeking a Commission ruling on whether, by severing rate
      case expenses from Docket No. 28840, it intended to reopen for litigation the issue of Dr.
      Goodfriend' s expenses which had been fully litigated in Docket No. 28840. AEP Central 's
      pleading also included an identification of the portions of the record in Docket No. 28840
      that addressed the issue of the quality of Dr. Gooclfriend's work and the recovery of her rate
      case expenses.


20.   On December 12, 2005, the presiding officer issued Order No. 4, which requested a
      clarification regarding a contested issue and directed Staff to file a list of disputed factual .
      issues and a list of threshold legal and policy issues that must be addressed before this
      proceeding can be resolved, and permitting AEP Central and Cities to make similar filings.


21.   On December 22, 2005, AEP Central and Cities filed their responses to Order No. 4. In its
      response, AEP Central withdrew its conditional request for a hearing.


22.   Based on the filings of the parties set forth in Finding of Fact Nos. 16, 18, 19, and 21, the
      Commission finds that no factual matters that have not already been fully litigated in Docket
      No. 28840 are at issue or disputed. The only disputed issue in this proceeding involves the
      recoverability of one-half of Cities' witness Gooclfriend's expenses, which has been
      subjected to a full contested case evidentiary hearing, briefing, and the issuance by the
      SOAH ALJs of a PFD in Docket No. 28840.


B.    AEP Central's Rate Case Emenses
23.   Based on its filing of September 9, 2005, as supplemented by its filings of September 16 and
      October 10, 2005, AEP Central sought recovery of $2,962, 734 in recoverable rate case
      expenses for Docket No. 28840 through June 2005.


24.   In its statement of position filed on October 14, 2005, Staff ·questioned whether $24,604 of
      AEP Central's requested rate case expenses were supported by adequate underlying
      documentation and recommended disallowance of these expenses.




                                                                                                          24
DOCKET NO. 31433                                ORDER                                        PAGE9


25.   In its filing of October 28, 2005, AEP Central indicated that it did not contest Staff's
      recommendation to disallow $24,604 of AEP Central's requested rate case expenses.


26.   AEP Central's reasonable and necessary rate case expenses for Docket No. 28840 as of June
      2005 are $2,938,130.


C.    Cities' Rate Case Emenses
27.   In its filing of September 9, 2005, Cities requested rate case expenses for Docket No. 28840
      of $1,391,925. This amount consisted of $1,166,925 in expenses actually incurred through
      July 2005 and $225,000 in estintated expenses including appeals.


28.   Cities' actual expenses of $1,166,925 through July 2005 included $83,253 billed by Cities'
      witness Sarah Goodfriend.


29.   The Commission adopts the SOAH ALJs' finding regarding disallowance of one-half of Dr.
      Goodfriend' s expenses from Docket No. 28840 because of the inadequacies in the survey
      she performed. The record indicates that Dr. Goodfriend has billed the Cities $83,253;
      therefore a disallowance of one-half of her fees is $41,626.


30.   Based on Findings of Fact Nos. 27 through 29, Cities' recoverable rate case expenses are
      $1,350,299.


31.   AEP Central 's proposal to disallow Cities' witness Starnes expenses is not appropriate
      because the principal rate design issues raised by Cities benefit other rate payers.


32.   Cities' rate case expenses are system costs that should be home by all ratepayers because
      other ratepayers benefit from the Cities' participation.


D.    Rate Case Expense Surcharge
33.   Based on Finding of Fact Nos. 26 and 30, the aggregate amount of rate case expenses found
      reasonable and necessary for AEP Central and Cities are $4,288,429.




                                                                                                     25
DOCKET NO. 31433                                 ORDER                                      PAGE IO


34.   It is appropriate for AEP Central to surcharge the aggregate rate case expenses found
      reasonable and necessary in Finding of Fact No. 33 to be collected from all customers over
      three years.


E.    Subsequent Rate Case Expenses
35.   To the extent AEP Central incurs rate case expenses foi: Docket Nos. 28840 and 31433 after
      June 2005, it is reasonable for it to recover such expenses in its next rate clise to the extent it
      demonstrates that such additional expenses are reasonable and necessary. Also, to the extent
      that Cities incur rate case expenses for Docket Nos. 28840 and 31433 after July 2005 that
      cause Cities' aggregate rate case expenses to exceed the amount found recoverable by this
      Order, it is reasonable for AEP Central to recover such expenses in its next rate case to the
      extent found reasonable and necessary.


                                      V. Conclusions of Law


1.    AEP Central is an electric utility as defined by §§ 31.002 of the Public Utility Regulatory
      Act, TEX. UTIL. CODE.ANN.§§ 11.001-66.017 (Vernon 1998 & Supp. 2005) (PURA) and is
      therefore subject to the Commission's jurisdiction under PURA §§ 32.001, 33.051, and
      36.102.


2.    AEP Central is a T&D utility as defined in PURA § 31.002(19).


3.    SOAH had jurisdiction over all matters relating to the conduct of the hearing in Docket No.
      28840, including the preparation ofa Proposal for Decision pursuant to PURA§ 14.053 and
      TEX. Gov'T CODE ANN.§ 2003.049(b).


4.    AEP Central met its burden of proof regarding the amount of its rate case expenses for
      Docket No. 28840 through June 2005 found reasonable and necessary in Finding of Fact No.
      26.




                                                                                                            26
DOCKET NO. 31433                                 ORDER                                   PAGEll

5.     With the exception of the Cities' rate case expenses disallowed in Finding of Fact No. 29,
       Cities met their burden of proof that their rate case expenses for Docket No. 28840 are
      reasonable and necessary.


6.     Cities are entitled to reimbursement for their rate case expenses as customers, as well as for
       being regulatory authorities.


7.     The evidentiary record in Docket No. 28840 on rate case expenses, including the portion
      related to the quality of work performed by Dr. Goodfriend underlying her testimony
       submitted in Docket No. 28840 identified in AEP Central's pleading described in Finding of
       Fact No. 19, is part of the evidentiary record in this case together with the additional
       supporting documentation filed by AEP Central and Cities in this proceeding as discussed in
       Finding of Fact No. 16.


8.    No contested issues of fact beyond those that were fully litigated, argued, and heard by the
       SOAH ALJs in Docket No. 28840 have been raised in this proceeding; therefore, there is no
       need for any further evidentiary hearing on the merits on recoverable rate case expenses in
       addition to those already held in Docket No. 28840.


9.     When the issue of the quality of the work underlying Dr. Gooclfriend's testimony in Docket
       No. 28840 was litigated before and the issue of the recoverability of her rate case expenses
       was briefed to the SOAH ALJs, Cities had the opportunity to challenge the quality of AEP
       Central's   ex~'   substantive work and the recovery of their rate case expenses under the
       standard applied by the SOAH ALJs to Dr. Gooclfriend's expenses. Cities failed to take
       advantage of that opportunity and no additional evidentiary hearing on the merits is
       appropriate in this proceeding as to that matter.


                                       VI. Ordering Paragraphs


       In accordance with these findings of fact and conclusions of law, the Commission issues the
following Order:




                                                                                                        27
DOCKET NO. 31433                                ORDER                                    PAGE 12


1.    The additional supporting documentation filed by AEP Central and Cities on
      September 9, 2005, and by AEP Central on September 16 and October 10, 2005, as
      discussed in Finding of Fact No. 16 above, is admitted into the evidentiary record of this
      Docket No. 31433.


2.    To the extent provided in this order, the requests by AEP Central and Cities for
      determination of their reasonable and necessary rate case expenses for Docket No. 28840 are
      granted.


3.    As set forth in Finding of Fact No. 34, AEP Central is authorized to surcharge, over a three·
      year period, the aggregate rate case expenses for Docket No. 28840 found reasonable and
      necessary in Finding of Fact No. 33.


4.    AEP Central shall file tariff sheets consistent with this Order (compliance tarifi) no later
      than 20 days after receipt of this Order. The Compliance tariff, and all filings related to it,
      shall be filed in Tariff Control Number 32385 and shall be styled: Compliance Tariff of
      AEP Texas Central Company Pursuant to Final Order in Docket No. 31433 Severed from
      Docket No. 28840.      The Filing shall include a transmittal letter stating that the tariffs
      attached are in compliance with this Order, giving the docket number, date of this Order, a
      list of tariff sheets filed, and any other necessary information. The timetable for review of
      the compliance tariff shall be established by the Commission's ALJ assigned to the tariff. In
      the event any sheets are modified or rejected, AEP Central shall file proposed revisions to
      those sheets in accordance with the Commission's ALJ.              All subsequent filings in
      connection with the compliance tariff (i.e., requests for extensions, textulll corrections,
      revisions) shall be filed in the Tariff Control Number provided above, and styled as set forth
      above. After issuance of the final order, no further filings other than those pertaining to a
      motion for rehearing shall be made in this docket. .


5.    As set forth in Finding of Fact No. 35, AEP Central may seek to recover in its next rate case
      expenses in connection with Docket Nos. 28840 and 31433 that it incurs after June 2005 and
      Cities' rate case expenses incU!Ted in connection with Docket No. 28840 and 31433 that




                                                                                                        28
DOCKET NO. 31433                                     ORDER                                     PAGE13


          exceed the amounts authorized to be recovered herein, to the extent such additional expenses
          are found reasonable and necessary.


6.        All other motions, requests for entry of specific findings of fact and conclusions of law, and
          any other requests for general or specific relief, if not expressly granted herein, are denied.


          SIGNED AT AUSTIN, TEXAS the             ~                           TARIFF CONTROL NO. 32385
                     PUBLIC UTILITY COMMISSION OF TEXAS


        COMPLIANCE TARIFF OF AEP TEXAS CENTRAL COMPANY
           PURSUANT TO FINAL ORDER IN DOCKET NO. 31433
                 SEVERED FROM DOCKET NO. 28840


                                MARCH 14, 2006

                             TABLE OF CONTENTS

SECTION                     FILENAME                                PAGE
Transmittal letter          Letter - re Compliance RCE tariff.doc      2
Attachment A                Rate Case Surcharg Rider,doc               3
Attachment B                Rate Case ExP Rider Final Retail.xis      4-7




                                                                        •.                ~··.)                ~.I
                                                                                           _.,.           . '\
                                                                                                                   :..
                                                                                            :;:'              ;'
                                                                                                                      .
                                                                                                                   . ·'
                                                                             '-·
                                                                                                -""J
                                                                                                ...._;.             .. '
                                                                                                                     ,
                                                                                                                   • .,,
                                                                                                                          '
                                                                                                                          _,
                                                                                   ·,··

                                                                                           ',




                                                                                                          1


                                                                                                               IY
                                                                                                                   ~ 30
                                             March 14, 2006
                                                                               AEP Texas Central Company
                                                                               400 WasJ 15Jh StroeJ, SuiJe 1500
                                                                               Austin, lX 78701
James R. Galloway ·
Central Records
Public Utility Commission of Texas
170 I N. Congress
Austin, Texas 78711

       Re:     Tariff Control No. 32385 ·Compliance Tariff ofAEP Texas Central
               Company Pursuant to Final Order in Docket 31433 Severedfrom Docket
               No. 28840

Dear Mr. Galloway:

        Enclosed is the Rider RCS - Rate Case Surcharge tariff sheet for Retail Delivery
Service of AEP Texas Central Company (TCC) filed herewith in compliance with the
Final Order in Docket No. 31433, Proceeding To Consider Rate Case Expenses Severed
From Docket No. 28840 (Application of AEP Texas Central Company For Authority To
Change Rates issued on March 3, 2006. The Rider RCS - Rate Case Surcharge tariff
sheet is the only tariff that is the subject of this filing and is enclosed as Attachment A,
and the worksheets supporting the tariff sheet are enclosed as Attachment B.

        TCC proposes that the attached rate schedules be effective for bills rendered on
and after March 30, 2006, which is the first billing cycle for April 2006. TCC requests
that the Administrative Law Judge (ALJ) assigned. to this Tariff Control Number
establish a procedural schedule allowing for that effective date. TCC requests that the
tariffs be effective for billings on and after the effective date of the tariff to avoid
potential implementation issues for TCC and the Retail Electric Providers.

        As set forth in Attachment B, in addition to the Retail Delivery Service surcharge
set forth in Rider RCS, TCC will also collect the wholesale jurisdictional allocated
portion of the Docket No. 31433 rate case expenses from Wholesale Transmission
customers served under TCC's Open Access Transmission Tariff (OATT).

       If you have any questions, please do not hesitate to contact me at 5124814543.
Thank you for your consideration in this matter.

                                              Sincerely,


                                              ~~~
                                              Regulatory Case Management

cc: All parties ofrecord in Docket No. 28840.
Encl.



                                                                                                                  2


                                                                                                                      31
AEP TEXAS CENTRAL COMPANY                                                             Attachment A
TARJFF FOR ELECTRJC DELIVERY SERVICE
Applicable: Entire System
Chapter:       6             Section: 6.1.1
Section Title: Delivery System Charges
Revision:      Original Effective Date: March 30, 2006

                         6.1.1.14.5        Rider RCS - Rate Case Surcharge

AVAILABILITY:
Rider RCS is desigued to recover Commission approved rate case expenses associated
with PUCT Docket No. 28840. 1 Rider RCS is applicable to electric delivery service from
the Company during the periods this schedule is in effect, and will be billed along with
the other delivery service charges. Charges associated with Rider RCS will be
determined in accordance with the applicable fee listed below. This schedule will be in
effect from the first billing cycle of April 2006 and will end with the last billing cycle of
March2009.

MONTHLY RATE OTHER THAN FOR TRANSMISSION VOLTAGE SERVICE:
The monthly charge shall be determined by multiplying the appropriate Rider RCS Fee in
the table below by the current month's billing kWh.

          Rate Schedule                                                    Fee
          Residential Service                                        $0.000059 per kWh

          Secondary Service Less than or Equal to 10 kW              $0.000119 per kWh

          Secondary Service Greater than I 0 kW                      $0.000047 per kWh

          Primary Service                                            $0.000026 per kWh

          Lighting Service                                           $0.000119 per kWh

MONTHLY RATE FOR TRANSMISSION VOLTAGE SERVICE:
The RCS for the Transmission Service Class shall be collected on a revenue basis by
applying the factor below to Transmission and Distribution base rate revenue. Base rate
revenue is defined as the monthly sum of the distribution system charges, metering
charge, customer service charge, transmission system use charges, and Rider TCRF
charges.

        Rate Schedule                                       Base Revenue Factor
        Transmission Service                                       0.00242

NOTICE:
This Rate Schedule is subject to the Company's Tariff and Applicable Legal Authority.


1
  The Rate Case Expense allocated to Retail Customers is 64.63% of the total approved rate case expenses
in Docket No. 31433 (severed ftom Docket No. 28840). The Rate Case Expense allocated to Wholesale
Transmission Customers is 35.37% of the total approved rate case expense in Docket No. 31433.


                                                  140
                                                                                                           3


                                                                                                               32
                                                                                                  Attachment B
                                                                                                   Page 1 of 4


          Allocation of Rate Case Expenses

           Total Approved Rate Case Expenses (1)                            $4,288,279

           Wholesale Transmission Rate Base Allocation Factor (2)               35.37%
                       Distribution Rate Base Allocation Factor (2)             64.63%

              Wholesale Transmission Total Revenue Requirement            $1,516,933.52
                          Distribution Total Revenue Requirement          $2,771,495.48

          3-Year Recovery Annual Revenue Requirement
                                       Wholesale Transmission              $505,644.51
                                                   Distribution            $923,831.83


          Wholesale Transmission Rate Case Surcharge Factor Development
          Wholesale Transmission Annual Revenue Requirement        $505,645
                                     Test Year ERGOT 4CP kW      53,520,537
                                        per average 4CP per year   $0.00945
               monthly rate case expense surcharge for wholesale
                             transmission service per 4CP kW (3)   $0.00079


Notes:
         1 Final Order Docket No. 31433 Total Rate Case Expenses
           AEP TCC recoverable rate case expenses                           $2,938,130
           Cifies' recoverable rate case expenses                           $1,350, 149
           Total Docket No. 28840 rate case expenses                        $4.288,279

         2 Jurisdictional allocation based on rate base.
           Schedule 2 - Final Order dated August 15, 2005
                                   Wholesale Transmission Rate Base         471,655,044       35.37%
                                                Distribution Rate Base      861,731,781
                                                                         ~~~'"-"-,~~~~~~~
                                                                                              64.63%
                                                                          1,333,386,825      100.00%

         3 In addition to the TCOS wholesale transmission access fee, TCC TSP shall bill a
           monthly rate of $0.00079 per kW of coincident peak demand for three years
           after the effective date of the rate case expense surcharge rider.




                                                                                                                 4


                                                                                                                     33
             LINE             DESCRIPTION                     T&D Revenue            Rate Case
               1                                                Allocator        Expense Allocation             kWh           Surcharge         Revenue      Difference
               2
               3 Annual Rate Case Expense Revenue Requirement                                $923,832
               4
               5 Residential                                          52.32%                 $483,306       8,230,446,543       $0.000059        $485,596       $2,290
               6
               7 Secondary 5 ·1 0 kW                                    3.42%                 $31,565         475,856,859
               8 Lighting                                               5.92%                 $54,662         249,521,076
               9 Total Secondary 5 10 kW                                9.33%                 $86,227         725,377,935      $0.000119          $86,320          $93
              10
              11 Secondary> 10 kW Non-I DR                            26.82%                 $247,760       5,243,542,742
              12 Secondary> 10 kW IDR                                   0.90%                  $8,342         184,389,689
              13 Total Secondary> 10 kW                               27.72%                 $256, 103      5,427,932,431      $0.000047         $255, 113       ($990)
              14
              15 Primary Non-IDR                                       1.02%                   $9,424         330,585,571
              16 Primary IDR                                           5.94%                  $54,832       2 116,659,683
              17 Total Primary                                         6.96%                  $64,256       2,447,245,254      $0.000026          $63,628        ($628)
              18
              19
              20 The rate case expenses to be collected from the Transmission Class shall be collected on a revenue basis by applying the factor
              21 shown below to the total of the distribution service, transmission service, customer service, meter service, and TCRF revenues.
              22
              23                                              T&D Revenue            Rate Case              Proposed          % of T&D
              24                                                Allocator       Expense Allocation        T&D Revenue          Revenue
              25 Transmission                                          3.67%                  $33,940         $13,996,621         0.00242
              26 Transmission Proposed T&D Revenue                                                            $13 996,621         0.00242         $33,872         ($68)
              27
              28 Total Retail                                       100.00%                  $923,832                                           $924,529
              29
              30 Rate Design Difference                                                                                                                          $698
              31 Rate Design Percent Difference                                                                                                                 0.08%
              32                                                                                                                                                               >-
                                                                                                                                                                          "d   ii
              33 Notes:                                                                                                                                                   ~    g.
              34 The Transmission Class rate case expense % of revenue is based on the percent of Transmission Class rate case                                            N~
              35 expense allocation I proposed T&D revenue. The resulting percentage is applied to the total distribution and transmission revenue.                       s, a
                                                                                                                                                                          .... l;:1




        U1

.,,.w
                                                                                                                                                                                        Attachment B
                                                                                                                                                                                          Page3 of4



                          •.; :i;•. i!.Ii;      ~     • § '!
                                                                n     §    ~
                                                                      .... !!!
                                                                                 8•
                                                                                      s    'H~ . !                 !         .!          !              ~   !             ~   !               !
                                                                                                                                                                                         ~- ~ ~ ~
           I              -                     ;;: t1 ..
                                    0                                                                                                              0                 0
                                                                                 d
                   [           ~            "         •         •


           i       ~
                          0    ~    !           a~ !
                                                ~~-~#'f
                                                ;; l:o
                                                                2
                                                                      ··~~
                                                                      ;: ":! ~;
                                                                                           •  ~     §.
                                                                                           :i \:: .. "'
                                                                                                           Iii;\ i:;
                                                                                                           a·! ..      :i:
                                                                                                                             ~u~
                                                                                                                             ;!:   :!!   0   -
                                                                                                                                                   .!       !        ••§~
                                                                                                                                                                     ~8: .•
                                                                                                                                                                     ;;       a -
                                                                                                                                                                                         ...... ••
                                                                                                                                                                                         .~:~
                                                                                                                                                                                         ~:::
                                                                                                                                                                                                              ~
                                                                                                                                                                                                              a
                                                                                                                                                                                                                  !i


           1 .
                          • • § •
                          iio~
                                        ,
                                                Iii~§           a
                                                                ~
                                                                      ~
                                                                      ~
                                                                           q
                                                                           •• !.
                                                                                      ~
                                                                                           5S!~                .. .
                                                                                                           R to .. i;
                                                                                                           o..,. a •.
                                                                                                                       •.
                                                                                                                             "• §•
                                                                                                                             ~i .. g
                                                                                                                                                   ~·§~
                                                                                                                                                   =·:""        .
                                                                                                                                                         ! igd ii~~
                                                                                                                                                                     ~    :i' § g        8"'       PO~
                                                                                                                                                                                                              ~   !!

           .
                                                ;     ... d
                   ~                                                                                       ~


                                                                                                                                                                                        .". ..- •••
                                                                                                                                                                                                              i •


                                                                                                           ..
                                                                                                           "                                       "                 ~            !!.    ::            tl


               ~
                          s
                          ~~-~
                               :g   §   ~
                                                !\ 1!
                                                s!o;        ~ ~       : ,. 8"
                                                                      g~         .. 9      ~-;      ! ~ ;_;" ! 5             Ill: §JI              0


                                                                                                                                         .. ~ i l .. :  z   § 8      ~~p                      ~

                                                                                                                                                                                        i !ii.:~ i:i

                                                                                                              .
                                                                                                                             ~a                                      ~I\ a!
           lf      ~
                                                                                                                                                                                                              •
                          p;p                   ;;q•                  ;    ~ ~       a     • • §I                                                                                                      =
           ·~
           if      ~      :~~..- .. a
                                    .:
                                                :i • •
                                                ~...            ... 5 B " 5
                                                                1l                         3-do~
                                                                                                           ~   5§
                                                                                                           s="s ·~- n
                                                                                                                       ~
                                                                                                                                           - !l ~ ! a ;----
                                                                                                                                                       ;_ 5
                                                                                                                                                   :a ..  a 2,. ..
                                                                                                                                                                              ~ g        ~ ~ !!
                                                                                                                                                                                         ;p~
                                                                                                                                                                                         ":.           ...    a.~
                                                                                                                                                                                                              :
                                                                                                                                                                                                              a
      !f           if     ";:: ..~ .8 ~
                          ~ ~           ~
                                        .:
                                                :::: 1'il   8;
                                                i-::.·"'~ .. ...~     !
                                                                       --
                                                                      ~···
                                                                           ~     §   ~     • : § •
                                                                                           i:::.,;:::
                                                                                                           ,
                                                                                                           :.
                                                                                                           un   a §s
                                                                                                                             ~~
                                                                                                                                   ~
                                                                                                                                         • !i
                                                                                                                                              - • §"
                                                                                                                                                - - •ga•g
                                                                                                                                                   ;~ .. !
                                                                                                                                                                     ;"B§~
                                                                                                                                                                                         "
                                                                                                                                                                                         ·~n
                                                                                                                                                                                         ~
                                                                                                                                                                                         .
                                                                                                                                                                                         •
                                                                                                                                                                                           d,.         . •••••io
           f~~o
           .@to
                          • - 8.. i•
                          ,§
                          ...
                          : -
                          •                     .
                                                ~ 3~ ~
                                                &•" -
                                                                      ;; • 8 ~
                                                                      ~~··
                                                                      •
                                                                                           • - §.
                                                                                           ,
                                                                                           ~ il."
                                                                                                           ;-
                                                                                                                             ~I§=:
                                                                                                           ;. ; ! = ii ~ • • ~q·
                                                                                                                             s
                                                                                                                                                   •    II; ....
                                                                                                                                                                     ~B§i
                                                                                                                                                                     ~~~~
                                                                                                                                                                                        •
                                                                                                                                                                                         s: ~
                                                                                                                                                                                         .. :: ;! ;
                                                                                                                                                                                         ~-
                                                                                                                                                                                                              !~
           p~.
           • @P
                          ~
                          i a;
                               =: 8 ~
                                    0   s a~ ~• ; r.:;
                                                ""
                                                       ....           "•§•
                                                                      ; ::: 0 ..           qu
                                                                                           ~.         - !~ - ; §.
                                                                                                                   d
                                                                                                                    "
                                                                                                                       ~
                                                                                                                             JI~§
                                                                                                                             ~¥id:;
                                                                                                                                             I:    § "§"
                                                                                                                                                   'i; ~    0   ft
                                                                                                                                                                     ~a:§~
                                                                                                                                                                     ~~·~               .
                                                                                                                                                                                        ~
                                                                                                                                                                                         ii
                                                                                                                                                                                              :{a..&:;~
                                                                                                                                                                                              .        " •
                                                                                                                                                                                                              ~~
                                                                                                                                                                                                              ;   0




                               .. ..
                          i =. §                                      ;; SI ....                                                                                                         ...... z:
                                                                                           i ::f ~ .. Ii§ ii~ •~ "~ i• •~ § •
                                        ~                                                                                                          •• §.             i 5' ;:" f
                                                5~g;                  .... ii~~
                                                                                           ~ ~      § ::
                                                                                                                                                                     ....... a.,_                             H
      !f~
                               ;                                                                                                                                                         ii:~
       ..          •
                          ~
                          ~                     ~...            ..    § -
                                                                      •                    •          •              •
                                                                                                                                         0   ...   ~I a"'            18 u 2.
                                                                                                                                                                     "                   ••                   ~o


           l~
           i: !
           -~
                          §~ ! ~
                          ~-.
                                                ~g EfPa•
                                                ~···  -
                                                      ~     0   ...

                                                                      .          0
                                                                                     "'
                                                                                           ~q~
                                                                                           Ii;;.
                                                                                           •
                                                                                                           •• p
                                                                                                           3" ~    0   ..    !i!5
                                                                                                                             •
                                                                                                                                                   •~Eo
                                                                                                                                                     - § 0"          ~·§~
                                                                                                                                                                     ~&··               .••
                                                                                                                                                                                         !~~;
                                                                                                                                                                                              "·
                                                                                                                                                                                                              ;u
                                                                                                                                                                                                              ;;"" :
                                                                                                                                                                                                              ;

                     ••••            3 g 5 ~""§"
                   • n ..                       i.                                              jl B
                                                                                           ;;r; 3          •• §.             I'!?§ 3                                 ~:;:     i   ~
            t                                  5 °.;
                                                § • • -                                    ~ ~.,; N        ~~      0"'       a- t:       "' ..     •~;§~
                                                                                                                                                      •              r~v.e.
                                                                                                                                                                                         l!"iii
                                                                                                                                                                                        o"
                                                                                                                                                                                                   ~.
                                                                                                                                                                                                   o   ;ll.   ~g
                                                                                                                                                                                                              ;o
            !        ;
                                   ~·        ~                                             ~                                 ~                     ;;
                                                                                                                                                                     •                   ~.:
                                                                                                                                                                                         ;

            !
            !
                   ;;:
                          :; !i •• i~:~ •
                          p
                          ~-
                                •• ~ :. ~ ;;
                                             i '§.
                                               ~ .....
                                                ~                     a                    ."5-!
                                                                                               ~      ~    5 ~ § :;
                                                                                                           e·:; ...

                                                                                                           "
                                                                                                                             ;- §
                                                                                                                             ~~
                                                                                                                             '
                                                                                                                                         ..  ~
                                                                                                                                                   5i ! 5
                                                                                                                                                   !
                                                                                                                                                                     j•"•
                                                                                                                                                                     i ~ ~;:
                                                                                                                                                                     i-                 .•
                                                                                                                                                                                         ::I ......
                                                                                                                                                                                         "" .... <>.,
                                                                                                                                                                                         ~ i .••
                                                                                                                                                                                            "                 H
                                                                                                                                                                                                              g
                                                                                                                                                                                                                       ~
               j          ~~~~                  i!. §'!               § •.       8.        :; !~               ~   !               ~     !         .~!               "!!                 .. 8 ...                      •
                          :I ,. ...             ~g·5                  . . n..        ~
                                                                                                           0                 0
                                                                                                                                                                                         i5 Ri 5
                                                                                                                                                                                         :f : ..
                                                                                                                                                                                                       :I
                                                                                                                                                                                                       5      i        .i
            8
               <
                   "                                                                                                                                                                                                   •
                                                                                                                                                                                                                       i0

            ---
            18~
                          ~      ~
                                    •
                          •6•§ • i!:• • '
                                    0

                                      a
                                        ...
                                                2    to     ~   R
                                                                      ;    ~
                                                                                 80 ...:
                                                                                           .• -.
                                                                                           ~=~~
                                                                                           '
                                                                                                           ;~p
                                                                                                           ••
                                                                                                           "
                                                                                                                             s~ ! !
                                                                                                                             ~
                                                                                                                                                   !i.z p ° §p:p:
                                                                                                                                                   !
                                                                                                                                                            0 ~ e.-:.
                                                                                                                                                                     ~
                                                                                                                                                                                         ;: :!; '::.
                                                                                                                                                                                         ~
                                                                                                                                                                                         ~-
                                                                                                                                                                                              i: =
                                                                                                                                                                                                       ~
                                                                                                                                                                                                              •~• •                                                                   AEP Texas Central Company
                                                        Compliance Filing Rate Case Expense Surcharge Rider
                                                                 Transmission Revenue Workpaper

                                                                                                    Billing
                    Transmission                               PFD Price      BiJiing Values     Determinants   PFD Revenue
             Line   Summary
               1    Distribution                                     $0.20   80% Ratcheted kW      16,542,232      $3,308,446
               2    Transmission IDR                                 $1.66    ERGOT Avg 4CP         5,380,448      $8,931,544
               3    Meter                                        $1,640.52     per Customer               504        $826,822
               4    Customer Services Charge IDR                    $18.28     per Customer               504          $9 213
               5    Total Delivery System Charges                                                                 $13,076,026
              6
               7
               8
              9
              10    Total Distribution Revenue Requirement                                                        $13,076,026
              11
              12    TCRF IDR                                    $0.171100    ERGOT Avg 4CP          5,380,448       $920,595
              13
              14    Total PFD T&D Revenue                                                                         $13,996,621
              15
              16
              17                                                                                Distribution       $4,144,482   0.002420   $10,030
              18                                                                                Transmission       $9,852,139   0.002420   $23,842
              19                                                                                Total T&D         $13,996,621   0.002420   $33,872




                                                                                                                                                     "' g.~
                                                                                                                                                     ~
                                                                                                                                                     " 3
                                                                                                                                                     .... "
                                                                                                                                                            -
                                                                                                                                                     ,..,.... ttl
                                                                                                                                                     0      "




     ....,
w
a>
                     DUGGINS WREN                MANN & ROMERO, LLP
                                           POST OFFlCE BOX J 149
                                            AUSTIN, TEXAS 78767

                                         600 CONGRESS, SUITE 1900
                                           AUSTIN, TEXAS 78701

                                          TELEPHONE (512) 744-9.500
                                           TELEFAX (61i) 74+-9399




                                           September 28, 2012


Honorable Donna L. Nelson, Chairman
Honorable Kenneth W. Anderson, Jr.
Honorable Rolando Pablos
Public Utility Commission of Texas
1701 N. Congress Ave.                                                                                        ·:.
Austin, Texas 7870 I


Re:    Docket No. 40742, Compliance Tariff Pursuant to Final Order in Docket No. 38986
       (Application ofEntergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs,
       and Obtain Deferred Accounting Treatment)

       Docket o. 39896; OAH Docket No. XXX-XX-XXXX; Application of Entergy Texas, Inc.
       for Authorz to Change Rates, Reconcile Fuel Costs, and Obtain Deferred Accounting
        Treatment


Dear Commissioners:

        Entergy Texas, Inc. (ETI) has reviewed the corrections to the Commission's final order in
Docket No. 39896 proposed in the motion for rehearing of the Commission Staff. ETI agrees
that these technical corrections are necessary so that the order will be consistent with the Staff
number runs and with the Commission decisions that result in the $27 .7 million revenue increase
approved in this case. ETI further understands that these corrections are not opposed by any
party.

        The date for the filing of compliance tariffs by the Company, under the Commission's
current order, is October 4, 2012. To support implementation of new rates in as timely a fashion
as possible (particularly given that the new rates relate back to service rendered on and after June
30, 2012), to support synchronizing the rate increase with the credit being implemented in ETI
Docket No. 40542, 1 and in light of the absence of opposition to the Staffs proposed changes, it
is ETl's intent to file its compliance tariffs on October 4th consistent with the most current Staff
number run. This number runs produces the $27.7 million revenue increase approved by the
Commission, and reflects the ministerial corrections proposed in the Staffs recent motion for

        1 Application of Entergy Texas, Inc. for Authority to Implement New Rough Production Cost Equalization
Adjustment (RPCEA) Rate.




                                                                                                                   37
DUGGINS WREN MANN & ROMERO,                LLP

 September 28, 2012
 Page2



 rehearing (but not yet reflected in the Commission's order). If the Commission makes any
 changes to its rulings in response to motions for rehearing that affect the approved revenue
 requirement or rates, ETI will address those changes in the tariff compliance process at that time.


                                              Resp




 cc:    Parties of record




                                                                                                 l


                                                                                                       38
                                    PUC DOCKET NO. 34800
                                 SOAH DOCKET NO. XXX-XX-XXXX


APPLICATION OF ENTERGY                               §
GULF STATES, INC. FOR                                §
AUTHORITY TO CHANGE RATES                            §
AND TO RECONCILE FUEL                                §
COSTS                                                §

                                                   ORDER

                                                                                                            1
        This order addresses the application of Entergy Gulf States, Inc. (EGSI)                                for
authority to change rates and reconcile fuel costs. The docket was processed in accordance
with applicable statutes and Public Utility Commission of Texas rules.                                     EGSI,
Commission Staff, the Office of Public Utility Counsel (OPC), the Community
Associations of the Woodlands (CATW), the Entergy Texas, Inc. Service Area Cities'
Steering Committee (Cities), the State of Texas, Texas Industrial Energy Consumers
(TIEC), Texas Legal Services Center (TLSC), Texas Ratepayers' Organization to Save
Energy (Texas ROSE), Wal-Mart Stores Texas, LLC , through their duly authorized
representatives (Wal-Mart) (collectively, signatories) filed a stipulation and settlement
agreement that resolves all of the issues in this proceeding. The Kroger Company and TX
Energy, LLC did not sign the stipulation and do not oppose it.                           Consistent with the
stipulation, EGSI' s application is approved.

        The Commission adopts the following findings of fact and conclusions of law:


                                            I. Findings of Fact

Procedural History
I.       On September 26, 2007, EGSI filed an application for approval of: (I) base rate
         tariffs and riders designed to collect a total non-fuel revenue requirement for the



         ' On December 31, 2007, EGS! jurisdictionally separated pursuant to ~ 39.452(e) of 1he Public U1ility
Regulatory Act (PURA), TEX. UTIL. CODE ANN. Title 2 and Entergy Texas, Inc. (ET!) succeeded to EGSl's certificate of




                                                                                                                       39
PUC Docket No. 34800                                 Order                                            Page 2of15
SOAH Docket No. XXX-XX-XXXX


         Texas retail jurisdiction of $605 million; (2) a set of proposed tariff schedules
         presented in the Electric Utility Rate Filing Package for Generating Utilities (RFP)
         accompanying EGSI's application; (3) a request for final reconciliation of EGSl's
         fuel and purchased power costs for the reconciliation period from January I, 2006
         to March 31, 2007, as well as deferred costs from prior proceedings; and (4) certain
         waivers to the instructions in RFP Schedule V accompanying EGSI' s application.

2.       The 12-month test year used in EGSl's application ended on March 31, 2007.

3.       EGSI provided notice by publication for four consecutive weeks before the
         effective date of the proposed rate change in newspapers having general circulation
         in each county of EGSI's Texas service territory.                   EGSI also mailed notice of its
          proposed rate change to all of its customers. Additionally, EGSI timely served
         notice of its statement of intent to change rates on all municipalities retaining
          original jurisdiction over its rates and services.

4.        The following parties were granted intervenor status in this docket: OPC, Alliance
          for Retail Markets (ARM), CATW, Cities, Kroger Company, State, TIEC, TLSC,
          Texas ROSE, TX Energy, LLC, and Wal-Mart. 2 Commission Staff was also a
          participant in this docket.

5.        On October I, 2007, the Commission referred this case to the State Office of
          Administrative Hearings (SOAH) for processing.

6.        EGSI appealed the rate decisions adopted by the Cities of Chester, Woodville,
          Ames, Dayton, Devers, Liberty, New Waverly, Riverside, Trinity, Bedias,
          Bremond, Caldwell, Calvert, Franklin, Madisonville, Somerville, Patton Village,
          Cut and Shoot, Willis, Plum Grove, Shepherd, Oak Ridge North, Normangee,
          Daisetta, Hardin, Corrigan, Groveton, Anderson, Kosse, North Cleveland,
          Woodloch, Midway, Panorama Village, Taylor Landing, Rose Hill Acres, China,
          Hearne, Bevil Oaks, Colmesneil, Kountz, Nome, Lumberton, and Todd Mission.


 convenience and necessity for its Texas retail jurisdiction. For continuity and ease of reference. EGSI, Comm'ission
 Staff, and intervenors have continued to make rett:Tcnce to EGSI for purposes of pleadings in this docket.
          2
              OPC, ARM, Cities, Kroger Company, Stale, and TIEC were granted party   Slatus   on October 22, 2007. See
 Prehearing Conference Tr. at 6.




                                                                                                                         40
PUC Docket No. 34800                      Order                              Page 3of15
SOAH Docket No. XXX-XX-XXXX


7.     As provided for in Order Nos. 3, 9, 12, 14, and 23, the SOAH administrative law
       judges (ALJs) consolidated EGSI's appeals of the rate decisions adopted by the
       cities in Finding of Fact No. 6.

8.     Cities participated in this case representing the Cities of Beaumont, Bridge City,
       Conroe, Groves, Houston, Huntsville, Navasota, Nederland, Orange, Pine Forest,
       Pinehurst, Port Arthur, Port Neches, Rose City, Shenandoah, Silsbee, Sour Lake,
       Vidor, and West Orange. These municipalities have adopted rates consistent with
       the stipulation discussed below.

9.     The Commission established in its Order on Appeal of Order No. 8 an effective
       date for EGSI's proposed rate change of September 26, 2008.

I 0.   On April 8, 2008, the State filed a motion for partial summary decision regarding
       the continued applicability of the 20% base rate discount for state institutions of
       higher education under § 36.351 of the Public Utility Regulatory Act, TEX. UTIL.
       CODE ANN.§§ l l.OOl-66.016 (Vernon 2007 & Supp. 2008)(PURA).

11.    On July 16, 2008, the SOAH ALJs issued a proposal for decision (PFD)
       recommending that the Commission grant the State's April 18, 2008 motion for
       partial summary decision.

12.    On August 15, 2008, the Commission entered an order adopting the PFD on the
        State's motion for partial summary decision.

13.     The Commission entered an order on November 4, 2008, extending the effective
        date ofEGSI's proposed rate change until November 27, 2008.

 14.    Commission Staff, State, and TIEC filed a non-unanimous stipulation (NUS) on
        May 19, 2008. EGSI and certain other parties filed a separate NUS on May 20, ·
        2008. 3 The EGSI NUS was opposed by Commission Staff, State, and TIEC. A
        hearing was held on both NUSs on June 23 through July 2, 2008.

 15.    At Open Meetings on October 23 and November 5, 2008, the Commission
        considered a PFD from the SOAH ALJs which recommended resolution of the rate




                                                                                             41
PUC Docket No. 34800                               Order                        Page4of15
SOAH Docket No. XXX-XX-XXXX


       case through adoption of the EGSI NUS. On November 7, 2008, the Commission
       issued its order on remand rejecting the PFD and remanding the docket to SOAH
       for a hearing on the merits ofEGSI's original application.

16.    During the November 5, 2008 Open Meeting, EGSI agreed to extend the statutory
       jurisdictional deadline in this docket to March 2, 2009. EGSI subsequently agreed
       to extend the statutory jurisdictional deadline to March 16, 2009. 4

17.    The SOAH ALJs granted ARM's motion to withdraw as an intervenor on
       December 2, 2008, pursuant to Order No. 49.

18.    The hearing on the merits on remand took place on December 3 and 4, 2008, and
       December 8 through December 12, 2008.                    The hearing was recessed on
       December 12, 2008, in order to allow the parties to work on concluding a
       settlement.

19.    On December 16, 2008, the signatories submitted a settlement term sheet to reflect
       their agreement in principle resolving all outstanding issues regarding EGSI's
       application, including those issues raised by the Commission in its November 7,
        2008 order on remand.

20.     On December 16, 2008, the signatories submitted an agreed motion to implement
        interim rates.

21.     On December 19, 2008, the SOAH ALJs filed Order No. 52, granting interim
        approval of rates consistent with the settlement term sheet, effective with bills
        rendered on and after January 28, 2009, for usage on and after December 19, 2008.

22.     On February 5, 2009, the signatories submitted a stipulation resolving all
        outstanding issues in this docket.

23.     On February IO, 2009, the SOAH ALJs filed Order No. 56, returning this docket to
        the Commission.



        3
            The EGSJ NUS was subsequently amended on June 27, 2008.
        4
            EGSJ letter filed February 18. 2009.



                                                                                              42
PUC Docket No. 34800                       Order                              Page 5of15
SOAH Docket No. XXX-XX-XXXX


Description o(the Stipulation and Settlement Agreement

24.    The signatories agree that EGSI will institute an overall increase in base rate
       revenues of$46.7 million.

25.    The signatories agree to a reasonable return on equity for EGSI of I 0.00%.

26.    The signatories agree that the cost of service underlying the base-rate revenue
       increase does not include any unreasonable or unjust expenses.

27.    The signatories agree that EGSI will implement a rate-case-expense rider to recover
       $2.3 million per year for three years. The rate-case expenses will be allocated to
       customer classes based on total base-rate revenues. The rates established under the
       rate-case expense rider will be determined based on energy consumption in
       kilowatt-hours (kWh), except for the Large Industrial Power Service (LIPS)
       customer class, whose rates will be set on a kilowatt (kW) basis.

28.    The Signatories agree to leave the mechanisms for recovery of EGSI's municipal
       franchise-fee riders unchanged as a result of this docket.

29.    The Signatories agree that EGSI's proposed Market Value Energy Rider (MVER)
       will not be offered as a result of this docket.

30.     The signatories agree that the Incremental Purchased Capacity Recovery Rider
        (IPCR) will expire contemporaneously with the implementation of rates approved
        in Order No. 52.

31.     The signatories agree that the base-rate revenue increase, the rate-case expense
        rider and the municipal franchise-fee riders addressed in the stipulation became
        effective for bills rendered on and after January 28, 2009 for usage on and after
        December 19, 2008, as approved in Order No. 52.

32.     The signatories reached the following specific agreements regarding rate design as
        a part of the overall resolution of this docket:

        a.      Supplemental Short Term Service (SSTS). Rate Schedule SSTS will
                terminate six months after a final, appealable order approving the
                stipulation is issued by the Commission in this docket. Beginning with the




                                                                                             43
PUC Docket No. 34800                       Order                                    Page 6of15
SOAH Docket No. XXX-XX-XXXX


              base rates implemented as a result of this stipulation, EGSI will bill SSTS
              usage as follows: (SSTS charges+ LIPS charges)/2.

       b.      Interruptible Service (IS). Rate Schedule IS will be modified as follows:

               i.       30-minute notice service is eliminated;

               ii.      The credit for 5-minute notice service is reduced to $3.75/kW-
               month;

               m.       The credit for no-notice service is reduced to $4.88/kW-month;

               1v.      The credits shall be applied to the· LIPS and LIPS-Time of Use
               (TOU) tariffs (current High Load Factor Service (HLFS) and Large Power
               Service (LPS) customers will be transferred to LIPS); and

               v.       Rate Schedule IS remains closed to new business.

        c.     Competitive Generation Service. EGSl's competitive generation-service
               proposal shall not be withdrawn, but shall be severed from this docket and
               addrt>neons Electric Service Charges. No change shall be made to
                Miscellaneous Electric Service Charges.

        e.     Lighting Class Rates. Lighting-class rates for all lighting fixtures shall be
                designed in a manner so that each fixture is charged a uniform base-rate
                percentage increase as established for the entire lighting class.

        f.     Additional Facilities Charge (AFC).           Rate Schedule AFC, governing
               additional-facilities charge, will be designed to result in a reduction to
                1.49%, with the resulting revenue reduction allocated among those
               customer classes with AFC revenue based on the percentage of AFC
               revenues in each customer class.




                                                                                                 44
PUC Docket No. 34800                       Order                               Page7 oflS
SOAH Docket No. XXX-XX-XXXX


       g.      Economic as Available Power Service/Standby Maintenance Service.
               No substantive changes shall be made as a result of this docket to: (a) Rate
               Schedule EAPS, governing Economic-as-Available Power Service; or (b)
               Rate Schedule SMS, governing Standby Maintenance Service.

       h.      Interconnection Terms and Conditions. No changes shall be made as a
               result of this docket to EGSI's terms and conditions regarding costs for
               interconnection of customers.

       i.      Electric Extension Policy. No changes shall be made as a result of this
               docket to EGSl's electric extension policy.

       j.      Large Interruptible Power Service. The signatories stipulate that the
               contract demand ratchet provisions in Rate Schedule LIPS will be retained;
               provided, however, that the billing demand provision contained in
               Paragraph V of Rate Schedule SSTS will no longer apply to customers
               taking service under Rate Schedule LIPS after Rate Schedule SSTS
               terminates.

33.    The signatories agree to the class-cost allocation set forth in Attachment A to the
        stipulation and further agree that this allocation is reasonable.

34.     The signatories agree to a River Bend nuclear generating station 20-year life
        extension adjustment to EGSl's calculation of nuclear depreciation and
        decommissioning costs effective January 1, 2009.

35.     The signatories agree that EGSI will reduce depreciation expense related to EGSl's
        steam production plants by the amount of $2,731,478 on a total Texas retail basis
        effective January 1, 2009.

 36.    The signatories agree that EGSl will present a new depreciation study as part of its
        next base-rate case, or by January 5, 2010, whichever is earlier.

 37.    The signatories agree that the base-rate increase, rate riders, and associated rate
        design and class-cost allocation agreed to in the stipulation are reasonable and are




                                                                                               45
PUC Docket No. 34800                            Order                                      Page 8of15
SOAH Docket No. XXX-XX-XXXX


        reflected in the rate schedules approved by Order No. 52 and revised by errata
        filings on December 22, 2008, January 27, 2009, and March 5, 2009.

38.     The signatories agree that EGSI will fund its Public Benefit Fund at an annualized
        amount of $2 million.

39.     In order to include a greater portion of the eligible population in the Public Benefit
        Fund program, EGSI agrees to use its best efforts to contract for and implement an
        automatic enrollment program.            EGSl's automatic enrollment program will be
        modeled upon the matching procedures used by other Texas utilities to identify
        eligible customers and will be implemented within 30 days of the Commission's
         filing of the final order in this case.

40.      The signatories agree that EGSl will amend its low-income energy-efficiency
         program on a trial basis as specified in the stipulation.

41.      The signatories agree that the amendment ofEGSl's low-income energy-efficiency
         program does not increase base rates to recover uncollected expenses associated
         with revenues billed under EGSI's energy-efficiency rider approved in Docket
         No. 35626.5

42.      The signatories agree to a fuel disallowance of $4.5 million, booked in the month
         of a final Commission order approving the application, consistent with the
         stipulation.

43.      The signatories agree to adopt Commission Staff's position on the following
         resolution of fuel-related matters set out in Commission Staff's pre-filed direct
         testimony: (a) recovery of sulfur dioxide (S02) and nitrous oxide (NO,) emissions
         revenues recorded in Account 411.8 and expenses recorded in Account 509 will be
         allowed as eligible fuel expense going forward until further order of the
                                                            .
         Commission realigning such costs; (b) special circumstances should be granted to
         treat the costs of natural-gas call options incurred during the reconciliation period



        ' Application of Entergy Texas. Inc. for Approval of an Energy Efficiency Cost Recovery Factor
 (EECRF) Pursuantto PURA § 39. 905(b) and P. U. C. Subst. R. 25. /8/ (f). Docket No. 35626. Order (Aug. 14,
 2008).



                                                                                                              46
-
    PUC Docket No. 34800                       Order                                Page 9of15
    SOAH Docket No. XXX-XX-XXXX


           as eligible fuel expense; ( c) good cause exists to sever and defer the River Bend
           performance-based ratemaking (PBR) calculation for the final seven months of the
           reconciliation period to EGSI's next fuel reconciliation proceeding; and (d) the
           River Bend PBR plan should terminate in light of EGSI's jurisdictional separation.

    Evidence Supporting the Stipulation and Agreement
    44.    Considered in light of (a) the pre-filed testimony by the parties entered into
           evidence, and (b) the additional evidence and testimony presented by the parties
           during the course of the hearing on the merits on EGSI's application, the stipulation
           is the result of compromise from each party, and these efforts, as well as the overall
           result of the stipulation viewed in light of the record evidence as a whole, support
           the reasonableness and benefits of the terms of the stipulation.

    45.    The evidence addressed in finding of fact 44 demonstrates that the rates, terms, and
           conditions resulting from the stipulation are just and reasonable and consistent with
           the public interest when the merits of the issues contested by Commission Staff and
           intervenors are considered.

    46.    The stipulated revenue requirement does not include any amounts for financial-
           based incentive compensation.

    47.    To the extent that affiliate costs are included in the stipulated revenue requirement
           and fuel expense, they are reasonable and necessary for each class of affiliate costs
            presented in EGSl's application.

    48.     To the extent that affiliate costs are included in the stipulated revenue requirement
            and fuel expense, the price charged to EGSI is not higher than the prices charged by
            the supplying affiliate for the same item or class of items to its other affiliates or
            divisions, or a non-affiliated person within the same market area or having the
            same market conditions.

    49.     The Texas retail revenue requirement in the stipulation does not include any of the
            following expenses, whether allocated or direct-billed to EGSI: legislative
            advocacy expenses; entertainment; charitable contributions; advertising expense to
            promote the increased consumption of electricity or to promote the image of the



                                                                                                     47
PUC Docket No. 34800                       Order                                Page 10of15
SOAH Docket No. XXX-XX-XXXX


       electric utility industry; advertising products marketed by other affiliates; civil
       penalties or fines; any other expenses listed in PURA §§ 36.061, 36.062, and
       36.063; payments made to cover costs of an accident, equipment failure, or
       negligence at a utility facility owned by a person or governmental body not selling
       power inside the State of Texas (except those made under an insurance or risk-
       sharing arrangement executed before the date of loss); the costs for processing a
       refund or credit under PURA § 36.110; any profit or loss that results from the sale
       of merchandise not integral to providing utility service; construction work in
       progress in rate base; or plant held for future use in rate base.

50.    EGSI's current supplemental short-term service, Schedule SSTS, should be
       terminated within six months after the filing of a final, appealable Commission
       order in this docket, as provided for in the stipulation.

51.    It is reasonable to modify EGSI's current interruptible service, Schedule IS, in
       accordance with the terms and conditions of the stipulation.

52.    It is reasonable in light of the compromise reached in the stipulation for no
       substantive modifications to be made to EGSI's economic as-available power
       service, Schedule EAPS, or standby maintenance service, Schedule SMS.

53.    The depreciation and decommissioning adjustments for nuclear production assets
       agreed to in the stipulation and consistent with Louisiana rate treatment are
       reasonable.

54.    The depreciation adjustments to EGSI's steam production assets agreed to in the
        stipulation are reasonable.

55.     The increase in storm cost accruals provided for in the stipulation is reasonable.

56.     The low-income programs provided for in the stipulation are reasonable.

57.     EGSI's energy-efficiency costs are recovered through a rider approved by the
        Commission in Docket No. 35626.

58.     The PBR plan for the River Bend nuclear generating station contemplates an
        annual calculation of penalties and rewards. Good cause exists to sever and defer




                                                                                              48
PUC Docket No. 34800                       Order                               Page 11of15
SOAH Docket No. XXX-XX-XXXX


       the PBR calculation for the final seven months of the reconciliation period to
       EGSl's next fuel reconciliation proceeding.

59.    It is reasonable to terminate the application of the PBR plan to the River Bend
       operations on and after January 1, 2008 when Entergy Texas, Inc. no longer has an
       ownership interest in River Bend.

60.    EGSI is entitled to a special circumstances exception for the cost of the natural-gas
       call options because they resulted in increased reliability of supply and reduced fuel
       expense.

61.    The class allocation methodologies described in the stipulation are reasonable.

62.    The total level of invested capital in the Texas retail revenue requirement is
       reasonable.

63.    The EGSI stipulation proposes to collect the existing incremental franchise fees of
       the Cities of Beaumont, Port Arthur, and Conroe as a municipal franchise-fee rider.
       The Commission has reviewed its finding in paragraph 11.E of its remand order of
       November 7, 2008 and determines that the existing incremental franchise fees were
       the result of franchise agreements adopted subsequent to the passage of PURA
       § 39.456.


                                 II. Conclusions of Law


1.      EGSI is a public utility as that term is defined in PURA § 11.004( 1) and an electric
        utility as that term is defined in PURA§ 31.002(6).

2.      The Commission exercises regulatory authority over EGSl and jurisdiction over the
        subject matter of this application pursuant to PURA §§ 14.001, 32.001, 32.101,
        33.002, 33.051, 36.001-36.111, 36.203, 39.452, and 39.455.

3.      SOAH had jurisdiction over matters related to the conduct of the hearing and the
        preparation of a proposal for decision in this docket, pursuant to PURA § 14.053
        and TEX. GoV'T CODE ANN. § 2003.049.




                                                                                                49
PUC Docket No. 34800                              Order                          Page 12 oflS
SOAH Docket No. XXX-XX-XXXX


4.     This docket was processed in accordance with the requirements of PURA and the
                                                    6
       Texas Administrative Procedure Act.

5.     EGSI provided notice of its application in compliance with PURA§ 36.103, P.U.C.
       PROC. R. 22.Sl(a), and P.U.C. SUBST. R. 25.235(b)(l)-(3).

6.     This docket contains no remaining contested issues of fact or law.

7.     The stipulation, taken as a whole, is a just and reasonable resolution of all the
       issues it addresses, results in just and reasonable rates, terms and conditions, is
       supported by a preponderance of the credible evidence in the record, is consistent
       with the relevant provisions of PURA, and is consistent with the public interest.

8.      EGSI has properly accounted for the amount of fuel and IPCR-related revenues
        collected pursuant to the fuel factor and Rider IPCR during the reconciliation
        period.

9       The revenue requirement, cost allocation, revenue distribution, and rate design
        implementing the stipulation result in rates that are just and reasonable, comply
        •· · · .ul!   ratemaking provisions in PURA, and are not unreasonably discriminatory,
        prefer ·-:tial, v             ~ial.


 '"     Sever" ,         ... ,"r;Sl's proposed competitive generation service into a separate
             ·ket >L       '   it"   · ..~addressed separately is reasonable.

        EGS! .,        .;ru1   'cd to a special circumstances exception under P.U.C. SUBST. R.
        ~5.236(a)(6)       for the cost of natural gas call options.

 12.    Consistent with the stipulation, good cause exists to treat EGSI's emissions
        revenues and expenses referenced in finding of fact 43 as eligible fuel expense on a
        going-forward basis until further order of the Commission realigning such costs.

 13.    Based on the evidence in this docket, the overall total invested capital through the
        end of the test year meets the requirement in PURA § 36.053(a) that electric utility
        rates be based on the original cost, less depreciation, of property used by and useful
        to the utility in providing service.

        6
            TEX. GOV'T. CODE ANN. Chapter 2001 (Vernon 2000 and Supp. 2007).



                                                                                                 50
PUC Docket No. 34800                       Order                              Page 13 of15
SOAH Docket No. XXX-XX-XXXX


14.    The Commission has reviewed its finding in paragraph 11.E of its remand order of
       November 7, 2008 and determines that because the existing incremental franchise
       fees were the result of franchise agreements subsequent to the passage of PURA
       § 39.456, they qualify as new franchise agreements and are therefore in compliance
       with PURA§ 39.456 when recovered as a municipal franchise-fee rider.

15.    The final resolution of the instant docket does not impose any conditions,
       obligations, or limitations on EGSI's right to file a base-rate proceeding and obtain
       rate relief in accordance with PURA.

16.    Consistent with the stipulation, EGSI has met its burden of proof in demonstrating
       that it is entitled to the agreed upon level of Texas retail base-rate and rider
       revenue.

17.    Consistent with the stipulation and PURA, EGSI has met its burden of proof in
       demonstrating that the rates are just and reasonable.


                               III. Ordering Paragraphs


       In accordance with these findings of fact and conclusions oflaw, the Commission
issues the following orders:


 I.     Consistent with the stipulation, EGSl's application for authority to (a) change its
        rates; (b) reconcile its fuel and purchased power costs for the Reconciliation Period
        from January 1, 2006 to March 31, 2007, as well as deferred costs from prior
        proceedings; and (c) for other related relief is approved.

2.      Consistent with the stipulation, the rates, terms, and conditions described in this
        order are approved.

 3.     Consistent with the stipulation, the tariffs and riders approved on an interim basis
        by Order No. 52 and revised by errata on December 22, 2008, January 27, 2009,
        and March 5, 2009, are approved.




                                                                                                51
PUC Docket No. 34800                         Order                                 Page 14 of lS
SOAH Docket No. XXX-XX-XXXX


4.     Consistent with the stipulation, EGSI shall implement the low-income programs
       described in this order.

5.     Consistent with the stipulation, EGSl's Competitive Generation Services tariff is
       severed from this docket and shall be addressed in Application of Entergy Texas,



6.
       Inc.for Approval ofCompetitive Generation Services Tariff, Docket No. 36713.

       Consistent with the stipulation, EGSl's storm-cost accruals shall be increased by $2
                                                                                                         I
       million for a total accrual of $3.65 million annually beginning January I, 2009,
       which amount will be incorporated in revenues recovered through base rates.

7.     Consistent with the stipulation, EGSI shall terminate rate schedule SSTS and Rider
       IPCR.
                                                                                                         '
8.     Consistent       with   the   stipulation,    EGSI   shall    adjust   depreciation
       decommissioning expense related to the River Bend nuclear generating station and
       depreciation expense related to EGSI's steam production assets.
                                                                                              and

                                                                                                         I
9.     Consistent with the stipulation, EGSI shall submit a new depreciation study.

10.    Consistent with the stipulation, the Rider IPCR and fuel costs, including coal-
       related costs deferred from prior proceedings are reconciled and approved through
       March 31, 2007.

11.    EGSI shall adjust its fuel over/under recovery balance consistent with the findings
       in this order.

12.    The entry of this order consistent with the stipulation does not indicate the
       Commission's endorsement of any principle or methodology that may underlie the
       stipulation. Neither should entry of this order be regarded as precedent as to the
       appropriateness of any principle or methodology underlying the stipulation.

13.    All other motions, requests for entry of specific findings of fact, conclusions of
       law, and ordering paragraphs, and any other requests for general or specific relief,
        if not expressly granted in this order, are hereby denied.




                                                                                                    52
PUC Docket No. 34800                              Order                   Page 15of15
SOAH Docket No. 4 73-08-0334




         SIGNED AT AUSTIN, TEXAS the _ _ dayofMarch 2009



                                          PUBLIC UTILITY COMMISSION OF TEXAS




                                          DONNA L. NELSON, COMMISSIONER




q.\cadm\ordcrs\tinal\34000\34800fo2.doc




                                                                                        53
                                                                              "'1   ~
                                                                             (:,,,(,"/'.~,.,,
                                     PUC DOCKET NO. 37744                               t..
                                                                                              -..,. I' •,.J~1
                                                                                                                      '~
                                  SOAH DOCKET NO. 473-10-1962- · .,                                             1
                                                                                                                    I J   I...•   c::~'J


 APPLICATION OF ENTERGY TEXAS,                         §       PUBLIC UTILITY COMMISSiON
 INC. FOR AUTHORITY TO CHANGE                          §
 RATES AND RECONCILE FUEL                              §                      OF TEXAS
 COSTS                                                 §


                                                  ORDER


        This Order addresses the application of Entergy Texas, Inc. (ET!) for authority to change
rates and reconcile fuel costs. ET!, Commission Staff, the Office of Public Utility Counsel
(OPUC), the Steering Committee of Cities Served by ET! (Cities), 1 Texas Industrial Energy
Consumers (TIEC), The Kroger Company (Kroger), and Wal-Mart Stores Texas, LLC and
Sam's East, Inc. (collectively Wai-Mart), through their duly authorized representatives entered
into and filed a stipulation and settlement agreement that resolves all of the issues in this
proceeding except the issues related to ETl's proposal for competitive generation service.
Cottonwood Energy, L.P. and the State of Texas agencies and institutions of higher education
(State Agencies) did not join but do not oppose the stipulation.

        The Commission severed the competitive generation service issues into Docket
No. 38951 2 inOrderNo.14.

        The Commission adopts the following findings of fact and conclusions oflaw:




        1
          Steering Committee of Cities is comprised of the Cities of Anahuac, Beawnont, Bridge City, Cleveland,
Conroe, Groves, Houston, Huntsville, Montgomery, Navasota. Nederland, Oak Ridge North, Orange, Pine Forest,
Pinehurst, Port Arthur, Port Neches, Rose City, Shenandoah, Silsbee, Sour Lake, Splendora, Vidor, and West
Orange.
        2
        Application of Entergy Texas. Inc.for Approval of Competitive Generation Service Tariff (Issues Severed
From Docket No. 37744), Docket No. 38951.
PUC Docket No. 37744                           Order                                     Page 2 of 15
SOAH Docket No. XXX-XX-XXXX


                                     I.    Findings of Fact

Procedural History
I.     On December 30, 2009, ET! filed an application requesting approval of (1) base rate
       tariffs and riders designed to collect an overall revenue requirement of $1,758.4 million,
       which includes a total non-fuel retail revenue requirement of $838.3 million (base rate
       revenues of $486 million plus revenue from riders of $352.3 million); (2) a set of
       proposed tariff schedules presented in the Electric Utility Rate Filing Package for
       Generating Utilities (RFP) accompanying ETl's application; (3) a request for finiil
       reconciliation of ET!' s fuel and purchased power costs for the reconciliation period from
       April 1, 2007 to June 30, 2009; and (4) certain waivers to the instructions in RFP
       Schedule V accompanying ETI's application.

2.     The 12-month test year employed in ETl's filing ended on June 30, 2009.

3.     ET! provided notice by publication for four consecutive weeks before the effective date
       of the proposed rate change in newspapers having general circulation in each county of
       ET!' s Texas service territory. ETI also mailed notice of its proposed rate change to all of
       its customers. Additionally, ET! timely served notice of its statement of intent to change
       rates on all municipalities retaining original jurisdiction over its rates and services. ET!
       also published one-time supplemental notice by publication in newspapers and by bill
       insert.

4.     The following parties were granted intervenor status in this docket:          OPUC, Cities,
       Cottonwood, Kroger, State Agencies, TIEC, and Wal-Mart. Commission Staff was also a
       participant in this docket.

5.     On January 4, 2010, the Commission referred this case to the State Office of
        Administrative Hearings (SOAH) for processing.

6.     On February 19, 2010, the ALls issued Order No. 3, which approved an agreement
        between ET!, Staff, Cities, State Agencies, OPUC, TIEC, Kroger, and Wal-Mart, to
        ( 1) establish an interim rate increase of $17 .5 million annually above ET!' s then-existing
        base rates commencing with service rendered on and after May 1, 2010 subject to
        true-up and refund for service rendered prior to September 13, 2010 to the extent final




                                                                                                        55
PUC Docket No. 37744                              Order                                       Page3of 15
SOAH Docket No. XXX-XX-XXXX


       overall rates established by the Commission amounted to less than a $17.5 million rate
       increase; (2) extend the jurisdictional deadline by which the Commission must issue a
       final order on the Company's rate request from July 5, 2010 to November l, 2010;
       (3) establish a September 13, 2010 effective date for rates such that, notwithstanding the
       extension of the jurisdictional deadline, the final overall rates established by the
       Commission would relate back to service rendered on and after September 13, 201 O;
       (4) require ET! to publish supplemental notice, once in newspapers and by a bill insert,
       setting forth the effect of its proposed rate change in terms of the percentage increase in
       non-fuel revenues; and ( 5) establish a procedural schedule and discovery deadlines for
       this proceeding.     Order No. 3 also granted Mr. Kurt Boehm's motion for admission
       pro hac vice as counsel for Kroger and ETI's February 3 and February II, 2010 petitions
       for review of cities' ordinances and motions to consolidate with respect to the rate
       decisions adopted by the Cities of Ames, Anderson, Bedias, Bevil Oaks, Bremond,
       Caldwell, Calvert, Chester, China, Colmesneil, Corrigan, Cut and Shoot, Daisetta,
       Dayton, Devers, Franklin, Groveton, Hardin, Hearne, Iola, Kosse, Kountze, Liberty,
        Lumberton, Madisonville, Midway, New Waverly, Normangee, Nome, Patton Village,
        Plum Grove, Riverside, Rose Hill Acres, Somerville, Taylor Landing, Todd Mission,
       Trinity, and Woodville.

7.     On June 14, 2010, the ALls issued Order No. 6 granting Staff's June l, 2010 motion and
       severing rate case expense issues to Docket No. 38346.3 Through Order No. 6, the AUs
        also granted ETI's March 12, April 29, and May 17 petitions for review and motions to
        consolidate with respect to the rate decisions adopted by the Cities of Anahuac,
        Beaumont, Bridge City, Cleveland, Conroe, Groves, Houston, Huntsville, Montgomery,
        Navasota, Nederland, Oak Ridge North, Orange, Panorama Village, Pine Forest,
        Pinehurst, Port Arthur, Port Neches, Roman Forest, Rose City, Shenandoah, Shepard,
        Silsbee, Sour Lake, Splendora, Vidor, West Orange, Willis, Woodbranch Village, and
        Woodloch.




        3
        Application of Entergy Texas, Inc. for Rate Case Expenses Severed from PUC Docket No. 37744, Docket
No.38346.




                                                                                                              56
PUC Docket No. 37744                                     Order                                              Page4of15
SOAH Docket No. XXX-XX-XXXX


8.      The hearing on the merits commenced on July 13, 2010 and was immediately recessed in
        order to facilitate settlement negotiations.                  The hearing was again convened on
        July 15, 2010, at which time the signatories announced their intent to continue settlement
        discussions to resolve all issues related to the Company's application with the exception
        of those related to ETl's proposal for competitive generation service (CGS) and
        associated riders.

9.      On August 6, 2010, the signatories submitted the stipulation resolving all outstanding
        issues regarding the Company's application with the exception of those related to ET!' s
         CGS proposal. Under the stipulation, ET! will be allowed to implement base rate tariffs
         and riders designed to collect an overall revenue requirement of$1,614.9 million,4 which
         includes a total non-fuel retail revenue requirement of $694.9 million (base rate revenues
         of $599 million plus revenue from riders of $95.9 million).                           The signatories also
         submitted, on August 6, 20 I 0, an agreed motion to revise interim rates and to consolidate
         the severed    rat~case     expense docket. The interim rates requested in the agreed motion
         mirrored the final rates proposed for Commission approval in the stipulation. The agreed
         motion further requested that the ALls consolidate with the instant proceeding Docket
         No. 38346, related to severed Docket No. 37744 rate case expense issues, and admit the
         parties' pre-filed exhibits into evidence.

10.      On July 16 and July 20, 2010, the AUs held the hearing on the merits with respect to
         ETl's CGS proposal.

11.      On August 9, 2010, the AUs issued Order No. 12, granting approval of revised interim
         rates for usage on and after August 15, 2010.

12.      On October 5, 20 I 0, the ALls issued a proposal for decision regarding issues related to
         ETl's CGS proposal.

13.      On October 5, 2010, the AUs issued Order No. 13, ordering the consolidation of Docket
         No. 38346, related to severed             rat~case     expense issues, into the instant proceeding,




         4
           This figure includes fuel at test year prices. If current fuel prices are substituted for test year fuel prices,
the overall revenue requirement figure would be $1,504.0 million.




                                                                                                                              57
PUC Docket No. 37744                               Order                                  Page 5of15
SOAH Docket No. XXX-XX-XXXX


       admitting evidence, and returning this docket to the Commission consistent with the
       agreed motion filed on August 6, 20 I 0.

14.    The    Commission considered         this     Docket at the    November      10, 2010      and
       December I, 2010 open meetings.

15.    On November 30, 20 I 0 ET! filed an unopposed motion to sever the competitive CGS
       issues from the settled issues in this docket. The Commission granted the motion at the
       December I, 2010 open meeting and the Commission's decision was memorialized in
       Order No. 14 issued on December 3, 2010. The CGS issues were severed into Docket
       No. 38951 in Order No. 14.

Description of the stipulation and Settlement Agreement
16.    The signatories to the settlement stipulated that ET! should be allowed to implement an
       initial overall increase in base-rate revenues of $59 million for usage on and after
       August 15, 20 I 0. The signatories further stipulated that they would request approval of
       interim rates by the AU s presiding or by the Commission, as necessary, to ensure timely
        implementation of this initial rate increase. The signatories further stipulated that ET!
       should be allowed to implement an additional overall increase in base-rate revenues of
       $9 million on an annualized basis effective for bills rendered on and after May 2, 2011,
       the first billing cycle for the revenue month of May.

17.    The signatories agreed that ETI's authorized return on equity shall be 10.125% and its
        weighted average cost of capital shall be 8.5209%.

18.     The signatories stipulated that the amount of rate increase authorized under finding of
        fact 16 includes rate-case expenses and contemplates their full amortization in 2010, and
        that this amount constitutes the full and final recovery of all rate-case expenses relating to
        Docket No. 37744.

19.     The signatories stipulated to the amount of transmission and distribution invested capital
        by function as of June 30, 2009 as set out in attachment I to the stipulation.




                                                                                                         58
PUC Docket No. 37744                            Order                                 Page6of15
SOAH Docket No. 473-1"" 1962


20.    The signatories stipulated that the Company's proposed purchased-power recovery rider
       will not be approved in this docket, and purchased capacity costs will be included in
       base rates.

21.    The signatories stipulated that the Company's proposed transmission cost recovery factor
       (TCRF) will not be approved in this docket. The signatories stipulated to the baseline
       values as shown in attachment 2 to the stipulation to be used in the Company's request, if
       any, for a TCRF in a separate proceeding.

22.    The signatories agreed that ETI's proposed cost-of-service adjustment rider and formula
        rate plan will not be approved in this docket.

23.    The signatories stipulated that the Company's proposed renewable-energy-credit rider
        will not be approved in this docket, and the Company's renewable-energy-credit costs
        shall be recovered in base rates. The signatories further stipulated that a transmission
        customer that opts out pursuant to P.U.C. SUBST. R. 25.1730) shall receive a credit that
        offsets the amount of renewable-energy-credit costs that are recovered in base rates from
        the transmission customer.

24.     The signatories agreed that ETI's proposed remote-communications-link rider should be
        approved as filed by the Company.

25.     The signatories agreed that ETI's proposed market-valued-energy-reduction service rider
        will not be approved in this docket.

26.     The signatories reached the following specific agreements regarding rate design as a part
        of the overall resolution of this docket:

        a.     Rate Schedule IS. Rate Schedule IS will be opened to new business.          In the
               Company's next base-rate case, the amount of interruptible credits recoverable
                from Texas retail customers shall be limited to an increase of $1 million more
               than the amount requested in this docket (or a total of $6.8 million); provided,
                however, that in the next rate case, the Company may request an exception to this
                limitation upon a showing that the test-year credit amount in excess of the
                $6.8 million cap is both cost effective and necessary to meet the Company's
                generation reserve margin requirement. The signatories further agreed that the




                                                                                                    59
PUC Docket No. 37744                          Order                                       Page 7of15
SOAH Docket No. XXX-XX-XXXX


              Company will not offer additional interruptible service if the availability of total
              interruptible service supplied by the Company under all interruptible service
              riders exceeds 5% of the projected aggregate Company peak demand unless the
              additional level of interruptible service offered in excess of the 5% cap is both
              cost effective and necessary to meet the Company's generation reserve margin
              requirement. To the extent that the credit amount or participation level exceeds
               the limitations described in this paragraph and the Company includes test-year
               credits over the $6.8 million credit-amount cap or additional participation in
               excess of the 5% participation-level cap in its next rate case, the Company shall
               have the burden to prove whether those test-year credits or participation levels
               meet the standards established in this paragraph for inclusion in the test year. The
               standards in this paragraph are in addition to any requirements in PURA for
               inclusion of costs in rates. The signatories further agreed to the Schedule IS
               revisions shown on attachment 3 to the stipulation.

       b.      Rate Schedule !HE. The signatories agreed that no change shall be made to rate
               schedule !HE in this docket.

       c.      Lighting Class Rates. The signatories stipulated that the language under the
               paragraph relating to rate group C in rate schedule SHL will be revised to reflect
               that, where the Company agrees to install facilities other than its standard street
               light fixture and lamp as provided under Rate Group A, a lump sum payment will
               be required, based upon the installed cost of all facilities excluding the cost of the
               standard street light fixture and lamp, and the customer will be billed under rate
               group A.

       e.      Electric Extension Policy. The signatories agreed to the line-extension terms and
               conditions as reflected in attachment 4 to the stipulation.

        f.     Life-of-Contract    Demand     Ratchet.      The    signatories   agreed    that   the
               life-of-contract demand ratchet provision in rate schedules Large Industrial Power
               Service, Large Industrial Power Service-Time of Day, General Service, General
               Service-Time of Day, Large General Service, and Large General Service-Time of




                                                                                                        60
PUC Docket No. 37744                                Order                                       Page8 oflS
SOAH Docket No. XXX-XX-XXXX


                   Day shall be excluded from rate schedules in ETI's next rate case.                  The
                   signatories further stipulated that the foregoing rate schedules will be revised so
                   that the life-of-contract demand ratchet provision shall not be applicable to new
                   customers and shall not exceed the level in effect on August 15, 2010 for existing
                   customers.

        g.         Residential Customer Charge.          The signatories agreed that the residential
                   customer charge shall be increased to $5.00.

        h.         Non-Sufficient Funds Charge.        The signatories agreed that the non-sufficient
                   funds charge shall be increased to $15.00.

27.     The signatories agreed to the class cost allocation set forth in attachment 5 to
        the stipulation.

28.     The signatories stipulated that the appropriate allocation between ETl's wholesale and
        retail jurisdictions of baseline values and costs to be included in a TCRF is to be
        addressed in the proceeding, if any, in which ET! seeks approval of a TCRF.

29.     The signatories stipulated that no party waives its right to address in any subsequent
        proceeding the appropriate treatment for Texas retail ratemaking purposes of power sales
        between ETI and Entergy Gulf States Louisiana, L.L.C.

30.     The signatories reached the following specific agreements regarding fuel-related issues as
        part of the overall resolution of this docket:

        a.         Agreed Fuel Disallowance. The Company stipulated to a fuel disallowance of
                   $3 .25 million not associated with any particular issue raised by the signatories.
                   The disallowance will be allocated pro rata with interest over each month of the
                   reconciliation period and reflected in the refund in Docket No. 38403.5 The
                   signatories stipulated that the Company's fuel costs shall be finally reconciled for
                   the reconciliation period of April 1, 2007 through June 30, 2009.

        b.         Rider lPCR. The signatories agreed that ETI's eligible Rider IPCR costs fur the


        5
             Application of Entergy Texas, Inc. to Implement an Interim Fuel Refund, Docket No. 38403, Order
(Sept 16. 2010).




                                                                                                               61
PUC Docket No. 37744                              Order                                         Page 9 of15
SOAH Docket No. XXX-XX-XXXX


                period April 1, 2007 through the date the rider terminated shall be finally
                reconciled with a disallowance of $300,000. The signatories further agreed that
                the under-recovered balance of Rider IPCR costs shall be booked as fuel expense
                in the month in which the Commission issues an order adopting the stipulation;
                provided, however, that the under-recovered balance shall be allocated to
                customer classes using A&E4CP.

       c.       Rough Production Cost Equalization (RFCE) Payments. The signatories agreed
                that ET! will credit an additional $18.6 million to Texas fuel-factor customers,
                which the· signatories stipulated represents the remaining portion of RPCE
                payments ETI received in 2007 that were at issue in Docket No. 35269.6 The
                RPCE credit shall be allocated to rate classes based on loss-adjusted kilowatt
                hours at plant for calendar year 2006. For customers in the Large Industrial
                Power Service rate class, the credit will be refunded based on the customer's
                actual kWh usage during the billing months of January 2006 through
                December 2006. Upon issuance of a final order approving the stipulation, the
                RPCEs shall be credited to customers as a separate one-month bill credit in the
                same form as the RFCEA Rider last approved in Docket No. 38098.7 ET! agreed
                that it will terminate all appeals related to Docket No. 35269.

31.     The signatories agreed that ET! will continue its accrual of storm-cost reserves at the
        level of $3 .65 million annually and that this amount shall be subsumed in the base-rate
        revenue increase described in finding of fact 16 above.

32.     The signatories agreed that ET! shall maintain River Bend depreciation rates at current
        levels, i.e., based on a 60-year life. River Bend decommissioning costs will be set at
        $2,019,000 annually, which is based upon a labor-factor escalation rate of 1.67%, an
        energy-factor escalation rate of 0.25%, and a waste-burial-factor-escalation rate of




        6
          Compliance Filing ofEntergy Texas, Inc. Regarding Jurisdictional Allocation of2007 System Agreement
Payments, Docket No. 35269, Order (Jan. 7, 2009).
        7
          Application of Entergy Texas, Inc. for Authorily to Implement New RPCEA Rate, Docket No. 38098,
Order (July I, 2010).




                                                                                                                62
PUC Docket No. 37744                           Order                                    Page 10of15
SOAH Docket No. XXX-XX-XXXX


       I. 71 %, resulting in an overall escalation rate of 3.62%, and net investment yields as
       follows:
                       Nuclear-Decommissioning-Trust Projected Returns
                                    Tax-Qualified        Non-Tax-Qualified
                                     Investments             Investment

                     2010                          5.475%                   5.057%
                     2011                          5.837%                   5.236%
                     2012                          6.306%                   5.567%
                     2013                          6.304%                   5.607%
                     2014                          6.481%                   5.896%
                     2015                          6.493%                   5.909%
                     2016                          6.412%                   5.826%
                     2017                          6.412%                   5.830%
                     2018                          6.364%                   5.790%
                     2019                          6.316%                   5.748%
                     2020                          6.268%                   5.712%
                     2021                          6.220%                   5.670%
                     2022                          2.503%                   5.458%
                     2023                          5.817%                   5.055%
                     2024                          5.382%                   4.628%
                     2025                          5.036%                   4.516%
                   2026-2034                       4.920%                   4.409%

33.     The signatories stipulated that the Company's depreciation rates for non-River Bend
        production plant, transmission, distribution, and general plant will remain at current
        levels and the Company will maintain its accounting records on a prospective basis for
        purposes of depreciation accrual, depreciation reserve, retirements, additions, salvage,
        and cost of removal by FERC account.

Consistencv of the Agreement with PURA and the Commission Requirements
34.     Considered in light of ( 1) the pre-filed testimony by the parties entered into evidence and
        (2) the additional evidence and testimony admitted during the course of the hearing on
        the merits on the Company's application, the stipulation is the result of compromise from
        each signatory, and these efforts, as well as the overall result of the stipulation viewed in
        light of the record evidence as a whole, support the reasonableness and benefits of the
        terms of the stipulation.




                                                                                                        63
PUC Docket No. 37744                           Order                                      Page 11 of lS
SOAH Docket No. XXX-XX-XXXX


35.    The evidence addressed in finding of fact 34 demonstrates that the rates, terms, and
       conditions resulting from the stipulation are just and reasonable and consistent with the
       public interest.

36.    The total level of the Texas retail revenue requirement contemplated by the stipulation
       will allow ET! the opportunity to earn a reasonable return over and above its reasonable
       and necessary operating expense.

37.    The stipulated revenue requirement is consistent with applicable provisions of PURA
       chapter 36 and the Commission's rules.

38.    To the extent that affiliate costs are included in the stipulated revenue requirement and
       fuel expense, they are reasonable and necessary for each class of affiliate costs presented
       in ETl's application.

39.    To the extent that affiliate costs are included in the stipulated revenue requirement and
       fuel expense, the price charged to ETI is not higher than the prices charged by the
       supplying affiliate for the same item or class of items to its other affiliates or divisions, or
       a non-affiliated person within the same market area or having the same market
       conditions.

40.    The retail revenue requirement in the stipulation does not include any expenses
       prohibited from recovery under PURA.

41.    A return on equity of 10.125% and a weighted average cost of capital of 8.5209% for ET!
        should be adopted consistent with the stipulation.

42.    The agreed rate-design provisions and terms and conditions of service included in the
       stipulation are just and reasonable.

43.    The treatment of rate-case expenses described in the stipulation is reasonable.

44.     The Company's proposed remote-communications-link rider as filed by the Company
        is reasonable.

45.     The depreciation rates agreed to in the stipulation are just and reasonable.




                                                                                                          64
PUC Docket No. 37744                           Order                                  Page 12 of lS
SOAH Docket No. XXX-XX-XXXX


46.    The recovery of $2,019,000 annually for decommissioning costs of nuclear production
       assets based on the factors agreed to in the stipulation is reasonable.

47.    A $3.65 million annual storm cost accrual is reasonable.

48.    The class allocation methodologies described in the stipulation are just and reasonable.

49.    The fuel and IPCR-related provisions of the stipulation are reasonable.


                                   II.    Conclusions of Law
I.     ET! is a public utility as that term is defined in PURA§ 11.004(1) and an electric utility
       as that term is defined in PURA § 31.002(6).

2.     The Commission exercises regulatory authority over ET! and jurisdiction over the subject
       matter of this application pursuant to PURA§§ 14.001, 32.001, 32.101, 33.002, 33.051,
       36.001-.111, 36.203, 39.452, and 39.455.

3.     SOAH has jurisdiction over matters related to the conduct of the hearing and the
       preparation of a proposal for decision in this docket, pursuant to PURA § 14.053 and
       TEX. Gov'T CODE ANN. § 2003.049.

4.     This docket was processed in accordance with the requirements of PURA, the Texas
       Administrative Procedure Act, 8 and Commission rules.

5.     ET! provided notice of its application in compliance with PURA§ 36.103, P.U.C. PROC.
       R. 22.5l(a), and P.U.C. SUBST. R. 25.235(b)(l)-(3).

6.     This docket contains no remaining contested issues of fact or law.

7.     The stipulation, taken as a whole, is a just and reasonable resolution of all issues it
       addresses; results in just and reasonable rates, terms, and conditions; is supported by a
       preponderance of the credible evidence in the record; is consistent with the relevant
       provisions of PURA; and is consistent with the public interest.

8.     ET! has properly accounted for the amount of fuel and IPCR-related revenues collected
       pursuant to the fuel factor and Rider IPCR.


       8
           TEX. GOV'TCODEANN. Chapter 2001(Vernon2007 and Supp. 2009).




                                                                                                      65
PUC Docket No. 37744                           Order                                  Page 13 oflS
SOAH Docket No. XXX-XX-XXXX


9.     The revenue requirement, cost allocation, revenue distribution, and rate design
       implementing the stipulation result in rates that are just and reasonable, comply with the
       ratemaking provisions in PURA, and are not unreasonably discriminatory, preferential, or
       prejudicial.

I 0.   Based on the evidence in this docket, the overall total invested capital through the end of
       the test year meets the requirement in PURA § 36.053(a) that electric utility rates be
       based on the original cost, less depreciation, of property used by and useful to the utility
       in providing service.

11.    ET! has met its burden of proof in demonstrating that it is entitled to the level of retail
       base rate and rider revenue set out in the stipulation.

12.    ET! has met its burden of proof in demonstrating that the rates resulting from the
       stipulation are just and reasonable, and consistent with PURA.


                                 III.    Ordering Paragraphs
I.     ETI's application seeking authority to change its rates; reconcile its fuel and purchased
       power costs for the Reconciliation Period from April I, 2007 to June 30, 2009; and fur
       other related relief is approved consistent with the above findings of fact and conclusions
       oflaw.

2.     Rates, terms, and conditions consistent with the stipulation are approved.

3.     The tariffs and riders consistent with the stipulation are approved fur the initial and
       second step rate increases.

4.     ETI's request for waivers ofRFP instructions (RFP Schedule V) is granted.

5.     ETI shall adjust decommissioning expense related to the River Bend Nuclear Generating
       Station consistent with the terms of this Order.

6.     Neither the stipulation and settlement agreement nor this Order constitutes the
       Commission's agreement .with, or consent to, the manner in which ET!, or any entity
        affiliated with ET!, has interacted with any decommissioning trust to which ET! or its
       ratepayers have made contributions or provided funds. Furthermore, this Order in no




                                                                                                      66
PUC Docket No. 37744                           Order                                   Page 14 oflS
SOAH Docket No. XXX-XX-XXXX


       way constitutes a waiver or release of any conduct, whether or not such conduct occurred
       before the date of this Order, that may constitute a violation of any provision of state law,
       including, without limitation, the rules and regulations of this Commission relating to
       nuclear decommissioning trust funds; or prevents the Staff of the Commission from
       opening an investigation and taking enforcement action relating to violations of such
       rules and regulations.

7.     Nothing contained in this Order constitutes the consent or approval, explicit or implied,
       of any modification, amendment or clarification of any power purchase agreement
       between ETI and any other Entergy entity relating to the River Bend Station. Without
       limiting the foregoing, nothing contained in this Order shall constitute the consent or
       approval of any modification, amendment, or clarification of any power purchase
       agreement between ETI and any other Entergy entity relating to the River Bend Station,
       which is made to address any concerns raised by the NRC in its Request for Additional
       Information regarding the River Bend Station dated March 11, 20 I 0.

8.     The Rider IPCR costs and eligible fuel costs requested by ET! are, consistent with this
       Order, reconciled through June 30, 2009, and are approved consistent with the
       stipulation.

9.     ET! shall adjust its fuel over/under recovery balance consistent with the findings in this
       Order.

I 0.    ET! shall file an RPCEA Rider consistent with the above findings of fact and conclusions
       of law to be effective with the first billing cycle of the billing month immediately
       following the effective date of this Order..

11.    Because the final approved    ~tes   are equal to or higher than the interim rates adopted in
        Order No. 3, no refund of the interim rates authorized by Order No. 3 is necessary.

12.     The interim rates approved in Order No. 12 are herby approved for the initial step rate
        increase contemplated by the stipulation, and ET! shall implement the second step rates
        for bills rendered on and after May 2, 2011, the first billing cycle for the revenue month
        of May.




                                                                                                       67
PUC Docket No. 37744                                Order                                 Page 15 oflS
SOAH Docket No. XXX-XX-XXXX


13.       Within 30 days of the date of this Order, ET! shall file a clean copy of all of the tariffS
          and schedules approved in this docket and a clean copy of the attachments to the
          stipulation.

14.       The entry of this Order consistent with the stipulation does not indicate the Commission's
          endorsement of any principle or method that may underlie the stipulation. Neither should
          entry of this Order be regarded as a precedent as to the appropriateness of any principle
          or methodology underlying the stipulation.

15.       All other motions, requests for entry of specific findings of fact, conclusions of law, and
          ordering paragraphs, and any other requests for general or specific relief, if not expressly
          granted in this order, are hereby denied.



          SIGNED AT AUSTIN, TEXAS the \ 6\-h day of December 2010



                                          PUBLIC UTILITY COMMISSION OF TEXAS




                                          DONNA L. NELSON, COMMISSIONER




q:\cadm\orders\final\37000\37744fo.docx




                                                                                                         68
                                     SOAH DOCKET NO. XXX-XX-XXXX
                                        PUC DOCKET NO. 39896

APPLICATION OF ENTERGY TEXAS,                         §      PUBLIC UTILITY COMMISSION
lNC. FOR AUTHORITY TO CHANGE                          §                                     SOAfl Docket No. 473-tl-2979        Supplemeut;it Preliminary Order
Docket No. 39896

                    I. Supplemental Threshold Legal/Policy Determinations


        The following statements of position were reached in consideration of the arguments of
the parties:
Issue No. l     Should the Commission consider Entergy 's proposed purchased-power recovery
                rider in this docket?
        In its application in this docket, Entergy requested approval of a purchased-power
recovery rider to recover all existing purchased capacity costs as well as future capacity costs.
Entergy's proposal includes a mechanism to update the rider annually to reflect increases or
decreases in purchased capacity costs and a reconciliation of costs recovered under the rider in
Entergy's fuel reconciliation cases. To the extent any of the riders proposed by Entergy are not
approved, Entergy has proposed to recover the associated costs through its base rates or other
rate mechanism designed to recover non-tile! production-related costs.
        The Commission finds that Entergy's proposed purchased-power recovery rider should
not be considered in this docket due to the related rulemaking that is pending in Project
No. 39246.3 However, the Commission also finds it is appropriate to determine the amount of
purchased-capacity costs in Entergy's rates in this docket.
Issue No. 2     Is ii appropriate and necessary to establish baseline values in this docket for a
                transmission cost recovery factor and distribution cost recovery factor that will
                be established infature dockets?
        The Commission finds that it is appropriate and necessary to establish in this docket the
baseline values Ihat will be used to calculate Entergy' s transmission cost recovery factor and
distribution cost recovery factor in foture dockets.


                             II. Supplemental [ssues to be Addressed

I.      What is the amount of purchased-capacity costs that are proposed to be included m
        Entergy's base rates?




         3 RtJ/emaking Concerning Recovery oj' Purchased Power l·apacity SOAH Docket No.    ~73-12-2979      Supplemental Preliminary Order                        Page 3 of 4
Docket No. 39896

2.     What are the baseline values that should be used for calculating Entergy's future
       transmission cost recovery factor and distribution cost recovery factor?

       This list of issues is not intended to be exhaustive. The parties and the ALJ are free to
raise and address any issues relevant in this docket that they deem necessary, subject to any
limitations imposed by the ALJ or by the Commission in future orders issued in this docket. The
Commission reserves the right to identify and provide to the ALJ in the future any additional
issues or areas that must be addressed, as permitted under TEX. Gov'TCODE ANN.§ 2003.049(e).


                                   III. Issues Not to be Addressed
       For the reasons discussed, Entergy's request for a purchased-power recovery rider shall
not be addressed in this docket.


                          IV. Effect of Supplemental Preliminary Order

       The Commission's discussion and conclusions in this Order regarding threshold legal and
policy issues and issues that are not to be addressed should be considered dispositive of those
matters. Questions, if any, regarding threshold legal and policy issues and issues that are not to
be addressed may be certified to the Commission for clarification if the SOAH ALJ determines
that such clarification is necessary. As to all other issues, this Order is preliminary in nature and
is entered without prejudice to any party expressing views contrary to this Order before the
SOAH ALJ at hearing. The SOAH ALJ, upon his or her own motion or upon the motion of any
party, may deviate from the non-dispositive rulings of this Order when circumstances dictate that
it is reasonable to do so. Any ruling by the SOAH ALJ that deviates from this Order may be
appealed to the Commission. The Commission will not address whether this Order should be
modified except upon its own motion or the appeal of a SOAH ALJ's order. Furthermore, this
Order is not subject to motions for rehearing or reconsideration.




                                                                                                                 71
                                                                                                        nnoonn
SOAH Docket No. XXX-XX-XXXX                       Sttpplemental Prel!m!nary Order        Page4 of 4
Docket No. J9896




          SIGNED AT AUSTIN, TEXAS the                           \~11y or January 2012.
                                                        PUBLIC UTILITY COMMISSION OF TEXAS




                                                        ROLANDO PABLOS, COMMISSIONER




q:\c:ldm\orders\prcl1m\39000\39896 supp po.docx




                                                                                                                72
                                                                                                      0000000
r ..




                                   ENTERGY TEXAS, INC.
                           PUBLIC UTILITY COMMISSION OF TEXAS
                               SOAH DOCKET NO. XXX-XX-XXXX
                                   PUC DOCKET NO. 40295

       Response of: Entergy Texas, Inc.                 Prepared By: Michael P. Considine
       to the First Set of Data Requests                Sponsoring Witness: Michael P. Considine
       of Requesting Party: Office of Public Utility    Beginning Sequence No; 55 13
       Counsel
                                                        Ending Sequence No.      SS 13
       Question No.: OPUC 1-1                          Part No.:              Addendum:

       Question:

              Please state whether the rate case expenses sought to be recovered in this
       proceeding, Docket No. 40295, include expenses related to the regulatory approval of the
       Calpine Power Purchase Agreement (PPA) sought in PUC Docket No. 39896.


       Response:

       Yes.




          40295                                                                  SS13

                                                                                                   73
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -------




                                        ENTERGY TEXAS, INC.
                                PUBLIC UTILITY COMMISSION OF TEXAS
                                    SOAHDOCKETNO. XXX-XX-XXXX
                                        PUC DOCKET NO. 40295

           Response of: Entergy Texas, Inc.                 Prepared By: Michael P. Considine
           to the First Set of Data Requests                Sponsoring Witness: Michael P. Considine
           of Requesting Party: Office of Public Utility    Beginning Sequence No:S.S J "/
           Counsel
                                                            Ending Sequence No .   .5S   I   tf
           Question No.: OPUC 1-2                          Part No.:               Addendum:

           Question:

                  If your answer to OPUC's RF! No. 1-1 is yes:

                  a.      State the amount of expenses requested in this proceeding that are
                          associated with regulatory approval of the Calpine PPA.

                  b.      State whether the amount of said expenses was also requested as an
                          affiliate expense related to project code F3PPWET308 in Docket No.
                          39896.

                   c.     Provide the basis for recovery of said expenses in Docket No. 40295.

                   d.     Provide a recalculation of your Docket No. 39896 requested recovery
                          without these expenses. Include in your response the underlying data and
                          calculations in native format.


            Response:

                   a.     Costs associated with the regulatory approval of a specific PPA are not
                          accounted for separately. Costs are accumulated on a project level basis
                          and relate to the rate case project as a whole.

                   b.     No.

                   c.     The regulatory approval of the Calpine PPA was part of the overall rate
                          case presented by the Company. The allowance or disallowance of
                          particular costs by the Commission does not preclude the Company from
                          recovering regulatory expenses incurred seeking recovery of such costs.

                    d.     See the response to part a.




        40295                                                                  SS14
                                                                                                       74
                            ENTERGY TEXAS, INC.
                    PUBLIC UTILITY COMMISSION OF TEXAS
                        SOAH DOCKET NO. XXX-XX-XXXX
                            PUC DOCKET NO. 40295

Response of: Entergy Texas, Inc.                 Prepared By: Michael P. Considine
to the First Set of Data Requests                Sponsoring Witness: Michael P. Considine
of Requesting Party: Office of Public Utility    Beginning Sequence No. t>S \       b
Counsel
                                                 Ending Sequence No.
                                                                            5SI'~-

Question No.: OPUC 1-3                          Part No.:               Addendum:

Question:

        If your answer to OPUC's RF! No. 1-1 is no, please provide data and other
information to show that the amount being recovered as an affiliate expense related to
project code F3PPWET308 in Docket No. 39896 has not also been requested for
recovery in this proceeding as a rate case expense.


Response:

See the response to OPUC 1-1.




   40295                                                                   SS15

                                                                                            75
                             ENTERGY TEXAS, INC.
                     PUBLIC UTILITY COMMISSION OF TEXAS
                          SOAH DOCKET NO. XXX-XX-XXXX
                     PUC DOCKET NO. 39896 -2011 ET! Rate Case

Response of: Entergy Texas, Inc.                  Prepared By: J. Stephen Dingle
to the Third Set of Data Requests                 Sponsoring Witness: Patrick J. Cicio
of Requesting Party: Office of Public Utility     Beginning Sequence No.
Counsel
                                                  Ending Sequence No.

Question No.: OPUC 3-17                         Part No.:               Addendum:

Question:

         a.     Please explain why ET! will continue to incur expenses for negotiations
                related to the Calpine purchased power agreement after the test year.

         b.     Explain in detail the Calpine PPA negotiation expenses that will be expected
                to be incurred in 2012 and 2013.

         c.     Provide documentation supporting your response.


Response:

a.       The costs "'corded in Project Code F3PPWET308 include costs associated with
         obtaining regulatory approval for the Calpine Contract, which processes extend
         beyond the test year. The Company expects to incur similar expenses in the
         future on an ongoing basis.

b.       These will be costs associated with responding to issues arising within the
         pending rate case in Texas, as well as participating in LPSC Docket No. U-3032 J.

c.       See the Project Summary for Project Code F3PPWET308 in Exhibit SBT-E.




     39896                                                                 SS466

                                                                                               76
                            ENTERGY TEXAS, INC.
                    PUBLIC UTILITY COMMISSION OF TEXAS
                         SOAH DOCKET NO. XXX-XX-XXXX
                    PUC DOCKET NO. 39896 - 2011 ETI Rate Case

Response of: Entergy Texas, Inc.                 Prepared By; J. Stephen Dingle/Joe
                                                 Bennett
to the Ninth Set of Data Requests                Sponsoring Witness; Patrick J.
                                                 Cicio/Michael P. Considine
of Requesting Party: Office of Public Utility    Beginning Sequence No.SS      '154-
Counsel
                                                 Ending Sequence No.    S$1:s.f-
Question No.: OPUC 9-6                          Part No.:              Addendum:

Question:

       a.      Regarding ETI's response to OPC RF! No. 3-17, is ETI implying that any
               rate case expenses related to the Calpine Contract in Docket No. 39896
               (e.g. RF! responses, legal fees) will be charged to F3PPWET308? Please
               explain your response.

       b.      Are there any other instances where Docket No. 39896 expenses are being
               charged to multiple projects? If so, please identify all costs and the
               associated project numbers.


Response:

       a.      No rate case expenses were charged to that project code, although costs
               for that project code were included in ETI's costs.

       b.      All costs pertaining to Docket No. 39896 should be recorded in Project
               Code F5PPETXO 11.




                                                  177
  39896
                                          ENTERGY TEXAS, INC.                                                       2011 TX Rate Caso
                                                                                                                             Page 1168
                                           PROJECT SUMMARY
                                                                                                                    ESI
    Project Code                          Description                                                       B!ll!ng Method
                                          SPO Calpine PPNProject Houslo                                     OIRECTTX
    F3PPWET308
Test Year Affiliate Billings to ET!:
                               Account                                   Total        Exclusions Pro Forma           Adjusted
234000 - AJP - Affiliate                                                         0   0                        0           0
403100 - Oepreciation Exp-Serv Co AUoc                                       7.241   0                        0       7,241
4031AM-Oeprec Exp biUed from Serv Co                                         5,168   0                        0       5,168
408110 - Employment Taxes                                                   11,679   0                      412     12,091
426500 - other Oeductions                                                        0   0                        0           0
500000 - Oper Supervision & Engineerin                                       1,548   0                       37       1,585
506000 - Misc Steam Power Expenses                                           2,931   0                       70       3,001
920000 - Adm & General Salaries                                            209,513   0                    4,361    213,874
921000 - Office Supplies And Expenses                                        2,035   0                        0       2,035
923000 - Outside seiViOOs EmPiOYed--
                                                               -- ~--1-10.951 C--·----
                                                                                     0
                                                                                                      -----   0
                                                                                                                -·--···--
                                                                                                                   110,951
--·------------------
926000 - Employee Pension & Benefits
                                                  .. ---···--··-· -------·
                                                                        82,844
                                                                                     ~·
                                                                                     0
                                                                                                            ---
                                                                                                           -555
                                                                                                                -·----
                                                                                                                    82,288
930200 - Miscellaneous General Expense                                   -2,271      0                        0      -2,271
Total                                                                  431,639       0                    4.324    435,963
 --------·--               -    ----··   ------                    --~---··-·        '-·----'---.-- -------
Detail Bv Class·
                                Class                                     Total       Exclusions Pro Forma           Adjusted
ENERGY ANO FUEL MANAGEMENT                                                  94,945                0        1,996·          96,941
FEOERAL PRG AFFAIRS                                                          1,206                0       -1,206                0
FOSSIL PLANT OPERATIONS                                                      7,037                0          139            7,176
TREASURY OPERATIONS                                                         12,539                0          245           12,764
HUMAN RESOURCES                                                             37,837                0          .£7           37,770
LEGAL SERVICES                                                             255,552                0        2,916          258,470
OTHER EXPENSES                                                               3,722                0         171             3,893
FINANCIAL SERVICES                                                           6,195                0         124             6,319
OEPRECIATION                                                                12,409                0           0            12,409
TAX SERVICES                                                                   197                0           4               201
Total                                                               i      431,639                0       4,324           435,963

Scope of Work
Statement of Purpose:
The overall purpose of this project is to capture and manage costs associated wi1h the Power Purchase Agreement {PPA} from
Calpine Corporation for Entergy Texas. Inc. (ETJ}.

Primary Aclivilies:
The primary activity associated 'Nilh lhis project is lhe negotiations of the Jong-term PPA for the delivery of electric capacity,
energy and olher associated electric products from the CarviUe Facility for ETJ.

Primary ProducJs or Oetiverables:
The primary products or deliverables of lhis project are an executed and approved Jong-term PPA 'Nilh Calpine Corporation for
the delivery of electric capacity, energy and other associated electric products from the CarviUe facility to meet ETJ"s short and
Jong-term capacity needs.

Justification of Billing Melhod:
The costs associated with lhe project wiU include the inlernal and third-party costs associated 'Nilh the PPA"s negotiations,
Amounts may nol add or tie lo other schedules due lo rounding.                            Project Code   F3PPWET308




                                                                        178
                                                                                                                                         78
                                       ENTERGY TEXAS, INC.                                                    2011 TX Rate Case
                                                                                                                       Page1169
                                        PROJECT SUMMARY
                                                                                                               ESI
    Project Code                       Description                                                      Billing Method
                                       SPO CaJpine ?PA/Project Housto                                   OJRECTTX
    F3PPWET308
development, review and intemaJ/reguJatory approval process. These costs may Jead to the execu)ion of a Jong-term PPA with
Calpine Corporation for the delivery of eJectric capacity, energy and other associated eJectric products from the CarvWe FacUity
Jhat wouJd benefit ETJ and shouJd therefore be charged onJy Jo ETJ via bUling method DJRECTTX.




Amounts may not add or tie Jo other scheduJes due Jo rounding.                      Project Code F3PPWET308




                                                                    179                                                            79
                                                SOAH Docket No. XXX-XX-XXXX
                                                  PUC Docket No. 40295


                                                ETI Exhibit No. 1

                       DOCKET NO. 39896


APPLICATION OF ENTERGY           §    PUBLIC UTILITY COMMISSION
TEXAS, INC. FOR AUTHORITY        §
TO CHANGE RATES AND              §            OF TEXAS
RECONCILE FUEL COSTS             §




                       DIRECT TESTIMONY


                                OF


                     MICHAEL P. CONSIDINE


                            ON BEHALF OF


                      ENTERGY TEXAS, INC.




                        NOVEMBER 2011




                                                                              2
                       ENTERGY TEXAS, INC.
             DIRECT TESTIMONY OF MICHAEL P. CONSIDINE
                          2011 RATE CASE


                           TABLE OF CONTENTS
                                                        Page

I.    Witness Introduction and Qualifications              1

II.   Purpose of Testimony                                 2

II                                                        I
      II                                                  I
      II
                                                          I
            II                                            I
            II                                            I
            II                                            I
            II                                            I
            II                                            I
            II
                                                          I
            II                                            I
II                                                        I
II                                                       II
      II                                                 II
            II                                           II
                   ••                                    II
                                                         II
                   II                                    II
                    •                                    II

                                                               3
       F.    Schedule G -Accounting Information    35


            ••                                     II
                                                   II
             ••                                    II
                                                   II
              ••                                   II
                                                   II
               ••                                  II
                                                   II
                ••                                 II
                                                   II
            ••
             13.     Rate Case Expense Schedules
                                                   II
                                                   II
                                                   52


       II
             •                                     II
                                                   II
       •
       I
                                                   II
                                                   II
       ••                                          II
                                                   II

VI.
        •
       Rate Case Expenses
                                                   II
                                                   60
VII.   Conclusion                                  62




                                                        4
     Entergy Texas, Inc.                                                      Page 1 of62
     Direct Testimony of Michael P. Considine
     2011 Rate Case


1                I.      WITNESS INTRODUCTION AND QUALIFICATIONS

2    Q.      PLEASE STATE YOUR NAME AND BUSINESS ADDRESS.

3    A.      My name is Michael P. Considine.       My business address is 425 West

4            Capitol Avenue, Little Rock, Arkansas 72201. I am employed by Entergy

5            Services, Inc., the service company affiliate of Entergy Texas, Inc. ("ETI"

6            or the "Company") as a Senior Staff Accountant in the Rate Design and

7            Administration Department.

 8

 9   Q.      ON WHOSE BEHALF ARE YOU TESTIFYING IN THIS PROCEEDING?

10 A. I am testifying on behalf of Entergy Texas, Inc. ("ETI" or the "Company").

11

12   Q.      DESCRIBE BRIEFLY YOUR EDUCATIONAL BACKGROUND AND

13           PROFESSIONAL EXPERIENCE.

14 A. I received a Bachelor of Science Degree in Professional Accountancy

15           from Louisiana Tech University in 2000.      I began my career with Alltel

16           Communications, first as an accountant in the general accounting

17           department, and then as a financial analyst in the financial planning

18           department. In October 2001, I accepted a position as an analyst in the

19           Transmission Business Operations department of Entergy Services, Inc.

20           In this regard, I was responsible for Open Access Transmission Tariff

21           ("OATI") monthly billings and the development of enhanced billing

22           processes for OATT customers.       I transferred to the Rate Design and




                                                                                            5
     Entergy Texas, Inc.                                                           Page 2 of 62
     Direct Testimony of Michael P. Considine
     2011 Rate Case


1           Administration Department in September 2003.              In December 2010,

2            accepted my current position in the Regulatory Accounting Department.

3

4    Q.     WHAT ARE YOUR PRINCIPAL AREAS OF RESPONSIBILITY?

5 A. I   provide   general    regulatory   support,   including   the   analysis   and

6            development of rate design and external allocation factors for use in cost-

 7           of-service analyses, for Entergy's six Operating Companies (Entergy

 8           Arkansas, Inc.; Entergy Gulf States Louisiana, L.L.C.; Entergy Louisiana,

 9           LLC; Entergy Mississippi, Inc.; Entergy New Orleans, Inc.; and ETI). I am

10           also responsible for preparation and filing of the Company's monthly Fuel

11           Reports with the Public Utility Commission of Texas (the "Commission"),

12           including the calculation of the monthly over(under)-recovery of fuel

13           expenses.

14

15                              II.     PURPOSE OF TESTIMONY

16   Q.      WHAT IS THE PURPOSE OF YOUR TESTIMONY?

17 A.
II
II
II
II                                                                         I will also address

22           rate case expenses.




                                                                                                  6
     Entergy Texas, Inc.                                                 Page 52 of62
     Direct Testimony of Michael P. Considine
     2011 Rate Case



I
I
3

4                             13.     Rate Case Expense Schedules

I II
I II
I
I
I
10

11   a.
            -PLEASE DESCRIBE SCHEDULE G-14.1.

12   A.      Schedule G-14.1 provides information concerning estimated rate case

13           expenses for this case, detailed by each type of expense.

14

1s   a.
II II
II
II
II
II                               II
II •
II II
II

                                                                                        7
     Entergy Texas, Inc.                                                    Page SO of62
     Direct Testimony of Michael P. Considine
     2011 Rate Case


1

I
I
I II
·-
•
I
I
I II
II 9
II
II
II
II
15

16                                VI.     RATE CASE EXPENSES

17   Q.      WHAT IS THE COMPANY'S ESTIMATE OF RATE CASE EXPENSES

18           ASSOCIATED WITH THIS PROCEEDING?

19   A.      Schedule G-14.1 reflects the estimated rate case expenses that the

20           Company will incur in connection with this rate proceeding.           Total

21           estimated expenses, including expenses of Cities, are $12,350,000 as

22           shown on page 1. The estimated expenses are based on the assumption

23           the case is litigated and reflect estimated expenses to obtain a final order




                                                                                            8
     Entergy Texas, Inc.                                                   Page61 of62
     Direct Testimony of Michael P. Considine
     2011 Rate Case


1           from the PUC. The Company will collect actual expenses related to this

2           case and submit the expense amounts, along with supporting testimony,

3            in accordance with the procedural schedule ultimately adopted by the

4           Administrative Law Judge.

 5
6    Q.     ARE COSTS OF ESI INCLUDED IN RATE CASE EXPENSE?

 7   A.      Yes. ETI uses the services of ESI in preparing rate filings. Employees of

 8           ESI, such as myself, were required and needed to provide support or

 9           testimony in this proceeding.

10
11   Q.      PLEASE       DESCRIBE THE          PROCEDURE    FOR   REVIEWING THE

12           COMPANY'S ACTUAL RATE CASE EXPENSES.

13   A.      There are a number of consultants and outside lawyers involved in

14           preparing this rate case. The consultants have been retained by ESI or

15           the Company or have been retained by legal counsel representing the

16           Company to provide specialized work needed to support the rate filing.

17                   When billings are received from the consultants or through legal

18           counsel, the appropriate personnel review the charges and approve them

19           for payment. The bill is then forwarded to Accounts Payable for payment.

20           Accounts Payable personnel review each bill submitted for payment to

21           determine that proper approval has been made.




                                                                                         9
     Entergy Texas, Inc.                                                    Page62 of62
     Direct Testimony of Michael P. Considine
     2011 Rate Case


1    Q.      HOW DOES THE COMPANY PROPOSE TO RECOVER RATE CASE

2            EXPENSES?

3    A.     The Company proposes that it be permitted to recover these costs over a

4            three-year period, with a return on the unamortized balance.

5

6                                      VII.     CONCLUSION

7    II
••
 I
II
II
II
II          -
14

15   Q.      DOES THIS CONCLUDE YOUR PREFILED DIRECT TESTIMONY?

16   A.      Yes.




                                                                                          10
                                                  SOAH Docket No. XXX-XX-XXXX
                                                    PUC Docket No. 40295


                                                  ETI Exhibit No. 7
                  SOAH DOCKET NO. XXX-XX-XXXX
                    PUCT DOCKET NO. 40295


APPLICATION OF ENTERGY            §    BEFORE THE STATE OFFICE
TEXAS, INC. FOR RATE CASE         §              OF
EXPENSES PERTAINING TO            §    ADMINISTRATIVE HEARINGS
PUC DOCKET NO. 39896              §




                     RE BUTTAL TESTIMONY
                                                                           --
                                                                           ~
                                                                           !"'.:.
                                                                           :;e.
                                                        -<
                                                                             ...
                                                                                                  ENTERGY TEXAS, INC.
           REBUTTAL TESTIMONY OF MICHAEL P. CONSIDINE
                     PUCT DOCKET NO. 40295


                               TABLE OF CONTENTS

                                                                 Page

I.    WITNESS INTRODUCTION                                        1

II.   PURPOSE OF REBUTTAL TESTIMONY                               1

m.    REBUTTAL ISSUES                                             2

      A. Allocation of Rate Case Expenses                         2

      B. Return   011   the Unamortized Balance                   3

      C. Frequency of Rate Cases                                  4

      D. Calpine-Carville PPA                                     5

      E. Costs Billed by Company Consultant Gerald Tucker         7

      F. Depreciation                                             9



                                     EXHIBITS


MPC-R-1: Excerpts from ETl's Response to Staff 9-1, Addendum 3
     Entergy Texas, Inc.                                                     Page 1of11
     Rebuttal Testimony of Michael P. Considine
     PUCT Docket No. 40295


 1                             I.      WITNESS INTRODUCTION

 2   Q.     PLEASE STATE YOUR NAME AND BUSINESS ADDRESS.

 3   A.     My name is Michael P. Considine.       My business address is 425 West

 4          Capitol Avenue, little Rock, Arkansas 72201. I am employed by Entergy

 5          Services, Inc. ("ESI"), the service company affiliate of Entergy Texas, Inc.

 6          ("ETI" or the "Company") as a Manager in the Regulatory Accounting

 7          Department I was formerly a Senior Staff Accountant in the Regulatory

 8          Accounting Department during Docket No. 39896.           As a Manager in

 9          Regulatory Accounting, I am responsible for managing the work of those

1O          gathering, preparing, and analyzing accounting data for the Operating

11           Companies for use in preparing rate filings. This includes coordination of

12           accounting-related schedules and testimony filed with the various

13           regulatory commissions that have jurisdiction over the Operating

14           Companies.

15

16   Q.     ARE YOU THE SAME MICHAEL P. CONSIDINE THAT PREVIOUSLY

17           FILED TESTIMONY IN BOTH DOCKET NO. 39896 AND THIS DOCKET?

18   A.      Yes.

19

20                      II.     PURPOSE OF REBUTTAL TESTIMONY

21   Q.     WHAT IS THE PURPOSE OF THIS REBUTTAL TESTIMONY?

22   A.      The purpose of my rebuttal testimony is to respond to various issues

23           raised in Staff and Intervenor Direct Testimonies and Recommendations
     Entergy Texas, Inc.                                                            Page 2ofi1
     Rebuttal Testimony of Michael P. Considine
     PUCT Docket No. 40295


 1             related to the Company's request to recover Docket No. 39896 rate case

 2             expenses associated with various aspects including issues related to the

 3             Company's request to recover internal rate case expenses. The rebuttal

 4             testimony of witness Stephen F. Morris addresses certain aspects of those

 5             same filings including issues related to outside legal counsel and outside

 6             accounting and consulting firms ("external rate case expenses").

 7

 8                                        !IL      REBUTTAL ISSUES

 9                                   A.         Allocation of Rate Case Exgenses
10
11   Q.        PLEASE ADDRESS STAFF'S APPROACH TO THE ALLOCATION OF

12             RATE CASE EXPENSES.

13   A.        Staff Witness Brian Murphy recommends a class revenue requirement

14             allocator       based      upon    each   class'   Commission-approved   revenue
                                1
15             requirement.         Mr. Murphy recommends that ETl's Schedule RCE-2 rates

16             be set in the compliance phase of this proceeding by multiplying the

17             approved total amount by Staffs recommended class allocator and

18             dividing the resulting class share both by ETl's proposed three-year

19             amortization period and also by ETl's proposed class billing determim.mts. 2

20             Mr. Murphy also recommends that the Company be required to track

21             collection on Rider RCE and terminate billing in the billing month in which

22             the approved amount has been billed.



     1
         Murphy Direct at 4.
     2
         Id. at 5.
     Entergy Texas, Inc.                                                             Page 3of11
     Rebuttal Testimony of Michael P. Considine
     PUCT Docket No. 40295


 1   Q.     DOES ETI OBJECT TO STAFF'S ALLOCATION BASIS?

 2   A.     No, ETI does not object to Staff's approach on allocation.

 3

 4   Q.     DOES THE COMPANY OBJECT TO TRACKING AND TERMINATING

 5          THE RIDER ONCE THE APPROVED AMOUNT HAS BEEN BILLED?

 6   A.     The Company agrees with this approach so long as the final order

 7          includes language following Commission precedent allowing the Company

 8          to seek recovery of any additional rate case expenses accrued after

 9          September 30, 2012 in its subsequent rate case. 3

10

11                         B.      Retum on the Unamortized Balance

12   Q.     PLEASE DESCRIBE STAFF'S RECOMMENDATION FOR THE RETURN

13          ON THE UNAMORTIZED BALANCE.

14   A.     Staff's Recommendations suggest that ET! not be allowed to recover any

15          return on the unamortized balance as the Company had requested for the

16          three-year period over which ETI would be recovering the approved rate

17          case expenses.

18

19   Q.     WHAT IS YOUR VIEW ON THE RETURN ON THE UNAMORTIZED

20          BALANCE?




     3
      Requests for Rate Case Expenses Severed From Docket No. 38339 (Application of CenterPoint
     Energy Houston Electric, LLC for Authority to Change Rates), Docket No. 39127, Order, Finding
     of Fact 26 (Jun. 6, 2011).
     Entergy Texas, Inc.                                                     Page 4of11
     Rebuttal Testimony of Michael P. Considine
     PUCT Docket No. 40295


 1   A      The return is a necessary component of a cost that is amortized over a

 2          period of time. It represents the time value of money and the cost of the

 3          Company's lost opportunity to deploy those funds elsewhere.            The

 4          Company's proposal reflects a reasonable balancing of interests on this

 5          issue as the Company is only proposing a return over the three-year

 6          recovery period and does not propose to recover the lost opportunity costs

 7          on the rate case expenses from the time they were incurred.           If the

 8          Company is not permitted to recover a return on the unamortized portion

 9          of its approved rate case expenses, it will, in effect, incur a disal!owance

10          relative to the amount of rate case expenses approved by the

11          Commission. Therefore, I disagree with Staff's recommendation on this

12          point; the Company should be allowed to recover its return on the

13           unamortized balance.

14

15                               C.      Frequency of Rate Cases

16   Q.      PLEASE SUMMARIZE THE POLICY ISSUES RAISED BY PARTIES

17           REGARDING THE FREQUENCY OF RATE CASES.

18   A.      Both the State Agencies in their Recommendations, and OPUC witness

19           Nathan Benedict point to the frequency of rate cases as a reason the

20           Commission should disallow otherwise reasonable rate case expenses.

21           Mr. Benedict asserts that the Company has filed three base rate cases in

22           a little more than four years and that this frequency places a burden on

23           ratepayers. The State Agencies claim that frequent requests for rate relief
     Entergy Texas, Inc.                                                             Page 5of11
     Rebuttal Testimony of Michael P. Considine
     PUCT Docket No. 40295


 1          for electric utilities are shareholder-driven and because of that, half of rate

 2          case expenses should be paid for by the shareholders.

 3

4    Q.     DO YOU AGREE WITH THE ARGUMENTS MADE REGARDING THE

 5          FREQUENCY OF BASE RATE CASES?

6    A.     No. Rate cases are cost-driven. The Company is permitted to recover its

7           reasonable and necessary costs and to have the opportunity to earn a

 8          reasonable retum cm invested capita!.          Each of ETl's recent base rate

 g          cases has resulted in a rate increase for the Company.                Ironically, the

10          Company has proposed on multiple occasions to establish rate riders to

11          address the Company's rising costs that would substantially reduce the

12          likelihood of the Company filing rate cases as frequently as it has in the

13          last few years. These proposals have been opposed by the same parties

14          who here complain about the frequency of rate cases. Without the ability

15          to recover the increasing level of reasonable expenses through such

16          riders, a utility is left with no recourse but to file a rate case.

17

18                                  D.     Calpine-Carville PPA

19   Q.     PLEASE DESCRIBE OPUC'S RECOMMENDATIONS REGARDING THE

20          CALPINE-CARVILLE PURCHASED POWER AGREEMENT.

21   A.     In its Recommendation and Request for Hearing, OPUC proposes that the

22          Commission disallow the recovery of rate case expenses relating to the

23          regulatory approval of this purchased power agreement ("PPA"). OPUC
     Entergy Texas, Inc.                                                    Page6of11
     Rebuttal Testimony of Michael P. Considine
     PUCT Docket No. 40295


 1          states that the Company has already been granted recovery of costs

 2          associated with the regulatory approval process for the Calpine-Carville

 3          PPA and the Company sought and obtained that regulatory approval in

 4          Docket No. 39896.         Thus, it claims that if the Company were to also

 5          recover those costs as part of its rate case expenses in this docket, it

6           would constitute double recovery.        Specifically, OPUC mentioned a

7           disallowance of the portion of the expenses related to the testimonies of

 8          Company witness Robert Cooper and the billable time of Company

 9          attorney Dick Westerburg.

10

11   Q.     WHAT IS YOUR RESPONSE TO THE DISALLOWANCES SUGGESTED

12          BY OPUC REGARDING THE CALPINE~CARVILLE PPA?

13   A.     OPUC fails to recognize an important distinction between the amounts at

14          issue.      An    individual may have charged time to Project Code

15          F3PPWET308 (that is, the internal project code for the Calpine PPA

16          development costs) as the Calpine PPA was being developed, including

17          time spent determining how regulatory approval of the PPA might

18          generally be obtained and designing the PPA in a manner that would

19          facilitate such approval. These costs would have occurred during the test

20          year and were included for recovery in Docket No. 39896. However, an

21          individual may have also charged time to Project Code F5PPETX011 (that

22          is, the internal project code for the rate case filed by ETI in Docket No.

23          39896) as they developed testimony specifically for Docket No. 39896 or
     Entergy Texas, Inc.                                                                 Page 7of11
     Rebuttal Testimony of Michael P. Considine
     PUCT Docket No. 40295


 1           responded to RFls related to the Calpine PPA during the course of the

2           rate case. These costs would have occurred after the test year. Recovery

 3          of these latter costs was severed from Docket No. 39896 and is now being

4           requested in this docket Costs recorded to Project Code F5PPETX011

 5          are the only costs the Company is proposing to recover in this instant

 6          docket. Therefore, no double recovery exists. 4

 7

 8                E.      Costs Billed by Company Consultant Gerald Tucker

 9   Q.      PLEASE BRIEFLY SUMMARIZE STATE AGENCIES' RECOMMENDED

10           DISALLOWANCE FOR COSTS BILLED BY COMPANY CONSULTANT

11          GERALD TUCKER.

12   A      State Agencies' recommended $116, 119 disallowance is based upon

13          claims that services performed by Mr. Tucker are duplicative and go

14           beyond reviewing affiliate costs.

15

16   Q.      DO YOU AGREE WITH STATE AGENCIES' CHARACTERIZATION OF

17           COSTS BILLED BY MR. TUCKER?

18   A       No. Over the past two decades, the PUCT has at times disallowed large

19           percentages of utilities' affiliate expenses, including those of Entergy Gulf

20           States, Inc. ("EGSI"). One of the concerns raised in the past by the ALJs

21           and the Commission has been an inability to understand the information
     4
       Moreover, on pages 43-44 of her direct testimony in Docket No. 39896, Company witness
     Tumminello provided a detailed description of the controls and review process in affiliate billing
     that ensure actual costs are reflected, and the Commission disallowed no costs due to duplicative
     charges.
     Entergy Texas, Inc.                                                    Page 8of11
     Rebuttal Testimony of Michael P. Considine
     PUCT Docket No. 40295


 1          presented by the utilities. As a result, the Company needs to ensure that

 2          it has experienced personnel to assist in the effective preparation and

 3          presentation of its rate cases. Mr. Tucker brings a level of expertise and

 4          perspective to ensure this effective preparation and presentation. He is an

 5          accountant and thus brings a perspective that the Company's outside

 6          counsel do not bring to a rate case.

 7                  Mr. Tucker has been involved in all ET! (formerly EGSI) rate cases

 8          since Docket No. 16705 in 1997 as well as numerous rate cases filed by

 9          other utilities in Texas.       This extensive experience with ETI and its

10          previous dockets is exactly the reason Mr. Tucker was asked to assist with

11          the review of discovery as well. This review included completeness of the

12          response, consistency with responses in the current and previous cases,

13          and clarity of the response. Mr. Tucker also assisted with preparation for

14          depositions of both Company and intervenor witnesses along with the

15          preparation of Company testimony and rate filing package schedules.

16          With Mr. Tucker's assistance, the Company is better able to provide the

17          information in a clear and accurate manner that allows customer

18          representatives to analyze the Company's costs and requested rates.

19          Likewise, Mr. Tucker's assistance has been necessary to ensure, to the

20          extent possible, that ETl's affiliate charges, in particular, are not

21          susceptible to the substantial affiliate cost disallowance that was ordered




                                            /0
     Entergy Texas, Inc.                                                                Page 9of11
     Rebuttal Testimony of Michae! P. Considine
     PUCT Docket No. 40295


 1          in Docket No. 16705.5 There are very few individuals who have as much

2           rate case experience with the Company as does Mr. Tucker, and there are

 3          no employees at the Company or ESI who have Mr. Tucker's experience

4           with and knowledge of how other Texas utilities present their affiliate costs

 5          and other rate case matters. 6

6

7                                        F.        Depreciation

 8   Q.     PLEASE        DESCRIBE        THE       STATE     AGENCIES'        RECOMMENDED

 9          DISALLOWANCES FOR DEPRECIATION.

10   A.     The State Agencies' reason for disallowing $207 ,683 is that there is no

11          evidence to prove the reasonableness and necessity of this charge as a

12          cost of participation in the base rate case. The State Agencies claim that

13          the "attached detail" referenced in the summary spreadsheet was not

14          attached.

15

16   a.     HOW DO YOU RESPOND TO THE STATE AGENCIES' CLAIMS?

17   A.     The State Agencies are wrong.               The detail State Agencies claims is

18           lacking was in fact provided in the very RFI response State Agencies cites

19           as deficient, ETl's response to Staff 9-1, Addendum 3. Accordingly, I have

20           attached as Exhibit MPC-R-1 those portions of the Company's voluminous




     5
      In Docket No. 16705, all of Entergy Services, lnc.'s affiliate charges to EGSI were disallowed.
     6
      A copy of Mr. Tucker's resume is attached to the rebuttal testimony of Stephen F. Morris as
     Exhibit SFM-R-2.



                                              {{
     Entergy Texas, Inc.                                                              Page 10of11
     Rebuttal Testimony of Michael P. Considine
     PUCT Docket No. 40295


 1           response to Staff 9-1, Addendum 3 that contain the detail relevant to State

 2          Agencies' allegation.

 3                   Page 1 of Exhibit MPC-R-1 is the summary spreadsheet referenced

4           by State Agencies containing the total of $207,683 for "Depreciation and

 5          Amort Expense."         Page 2, the second tab of the same spreadsheet,

6           provides additional information regarding the labor costs that drive the

 7           depreciation and amortization expense at issue, including the segregation

 8           of such labor costs by department The remaining pages of Exhibit MPC-

 9           R-1   are     a spreadsheet entitled "Roadmap to Internal Rate Case
10           Expenses," which breaks down each of the totals comprising the "Internal

11           Rate Case Expenses (Non-Payroll)" category addressed on the summary

12           spreadsheet on Page 1, including the depreciation and amortization

13          expense about which State Agencies complains. 7 Specifically, on Page 8

14           of Exhibit MPC-R-1, this roadmap spreadsheet breaks down the

15           depreciation and amortization total by project code, year, month, resource

16           code, resource description, monthly amount, and journal ID number.

17           Thus, contrary to State Agencies' claim, the Company provided a

18           "roadmap" of detail in support of the expense at issue.




     7
        ETl's Response to Staff RFI 9-1. Addendum 3 is cumulative and includes the original response
     to Staff RFI 9-1, Addendum 1, Addendum 2, and Addendum 3. The roadmap spreadsheet was
     first included in Addendum 1 and was then entitled "Guide to Internal Rate Case Expense
     Invoices." The same spreadsheet was updated in Addendum 2 and retitled "Roadmap to lntemc:d
     Rate Case Expenses" to more accurately reflect its purpose and contents. Again, every
     document and piece of detail provided by the Company in response to Staff RFi 9-1 was
     cumulatively included in Addendum 3, which State Agencies cites as lacking sufficient detail,
     including the original and updated version of the roadmap spreadsheet
     Entergy Texas, Inc.                                                    Page 11of11
     Rebuttal Testimony of Michael P. Considine
     PUCT Docket No. 40295


 1                  Moreover, these costs are a reasonable and necessary part of

 2          providing services.       The use of assets required to support employee

 3          service functions necessarily results in depreciation and amortization cost.

 4          ESl's depreciation expense is thus loaded to all project codes which incur

 5          ESI labor charges. The rate case project code here should likewise be

 6          charged its share of depreciation expense.

 7                  Accordingly, State Agencies' proposed disallowance should be

 8          rejected.

 g

10   Q.     DOES THIS CONCLUDE YOUR REBUTTAL TESTIMONY?

11   A.     Yes.
                                                                                             Exhibit MPC-R-1
                                                                                            Docket No. 40295
                                                                                                    Page 1 of 14




                                                   ENTERGY TEXAS, lNC.
                   RATE CASE EXPENSES PAID AND ACCRUED THROUGH THE MONTH ENDED SEPTEMBER. 30, 2012
                  ET! 6/30/11 COS DOCKET 39896 RATE CASE EXPENSES STAFF DATA REQUEST9-1 ADDENDUM 3

                                                             AMOUNT
• ACCOUNTING
            DELOlTIE & TOUCHE LLP Total                           915,970     SEE ATTACHED DETAIL
            LESS: NON-CONFORMING D&T EXPENSES                      (2.373)
            PRlCEWATERHOUSE COOPERS Ll.P Total                    122,168     SEE ATTACHED DETAIL
            LESS: NON·CONFORM!NG PWC EXPENSES                           (7)
 ACCOUNTING TOTAL                                               1,035,758


 CONSUL TANT$
           DOLORES S STOKES DBA D STOKES CONSUi.TiNG                17,290    SEE ATTACHED DETAIL
           EXPERT POWERHOUSE LLC OBA EXPERGY                       172,752    SEE ATTACHED DETAIL
           FINANCOlNC                                              125,220    SEE ATTACHED DETAIL
           GERALD W TUCKER CPA                                     116,119    SEE ATTACHED DETAIL
           JAY HARTZELL                                             12,825    SEE ATTACHED DETAIL
           MILLER & CHEVALIER CHARTERED                             19.443    SEE ATTACHED DETAIL
           TOWERS WATSON PENNSYLVANIA INC                            2,288    SEE ATTACHED DETAIL
           LESS; NON·CONFORMlNG TWP EXPENSES                           {22)
 CONSULTANTS TOTAL                                                465,915


             DUGGINS WREN MANN & ROMERO LLP                      2,406,607    SEE ATTACHED DETAIL
             LESS: NON-CONFORMING DWMR EXPENSES                        (66)



 l.EGAL TOTAL                                                   2,406,541


  l~TERNAL RATE CASES      EXPENSES !NON-PAYROJ.JJ.
            Business Meals/Entertainment                              3,852   SEE ATTACHED DETAIL
            Cities BiTis·l.awton Law Firm                        1, 117,300   SEE ATTACHED DETAIL
            Computer & Office Supplies                                 WJ     SEE ATTACHED DETAIL
            Court Transcripts                                       38,466    SEE ATTACHED DETAIL
            Depreciation & Amort Expenses                          207,683    SEE ATTACHED DETAIL
            Employ$ Mtgs/Functfons                                   7,762    SEE ATTACHED DETAIL
            Legal Notices                                          100,799    SEE ATTACHED DETAIL
            Lodging                                                 16,959    SEE ATIACHED DETAIL
            Other Employee Expenses                                  3,423    SEE ATTACHED DETAIL
            Other Office & General                                   5,1329   SEE ATTACHED DETAlL
            Pagers/Cellular PhOnes                                       10   SEE ATTACHED DETAIL
            Personal Car M~eage • Local                              2,764    SEE ATTACHED DETAIL
            Postage and Overnight Delivery                           13,699   SEE ATTACHED DETAIL
            Printing, Mailing & Shipping                            12,601    SEE ATTACHED DETAIL
            Sefllice Company Recipient                             346,640    SEE ATTACHED DETAIL
             Temporary Services                                     66,943    SEE ATTACHED DETAIL
            Travel Transportation                                   24,126    SEE ATTACHED DETAIL
            U!IU!y81ns                                               2,51!l   SEE ATTACHED DETAll.
             LESS: NON-CONFORMING COMPANY EXPENSES                    (560)
  INTERNAL RATE CASES EXPENSES (NON-PAYROLL) TOTAL               1,968,581

  ES! PAYROLL, BENEFIT§ & TAXES                                  2,875,781     SEE ATTACHED DETAIL

  f'AIE CA$E EXPENSES .I!jSQUGH 913QL12                          a,752,576
-----··············---


                                                                                                                                                                 Exhibit MPC-R-1
                                                                                                                                                                Docket No. 40295
                                                                                                                                                                    Page 2of14
                                                                                ENTERGY TEXAS. INC.
                                                         RATE CASE PAYROLL FOR ESI EMPLOYEES THROUGH SEPTEMBER 30, :2012
                                                          Ell 6130/11 COS DOCKET 39896 STAFF DATA REQUEST 9·1 ADDENDUM:;


                                 DEPARTl/lEMT                              WAGES            HOURS                                       ACTIVITIES

                                                                                                        14 ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                          ----,,1~4 ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                                                   ASSIST   IN AATE CASE PREPAAA110N & RFI RESPONSES
                                                                                          ---=::!                  ASSIST   IN RATE CASE PREPAAATION & RFI RESPONSES
                                                                                                                   ASSIST   IN RATE CASE PREPARATION & RFI RESPONSES
              """"""'=="""":=---------+--*.:::+-----::"1                                                           ASSIST   IN RATE CASE PREPARATION & RF! RESPONSES
              i,,--__,,...:.....,,...--,,.,,,...,.-~------+-....,,..,--..=-1---~..,.i ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                      -----1---,.,:.;;~,i......--;.:.;.:;.;: ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                                   4
                                                      ----+--~:.;;;;;+.--...:;::;;,;;,i ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                                     ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                                     ASSIST IN RATE CASE !'REPARATION & RFI RESPONSES
                                                                                                     ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                                     ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                                     ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                                     ASSIST IN RATE C~E PREPARATION & Rl'l RESPONSES
                                                                                                     ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                     --~.;.t ASSIST IN RATE:: CASE PREPARATION & RFl RESPONSES
                                                                                                     ASSIST IN RATE CASE PREPARATION & RF1 RESPONSES
                                                                                                     ASSIST tN RATE CASE PREPARATION & RFI RESPONSES
                                                                                                     ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                    · - - - - - 1 · - - r i r . t - - - " ' " " " d ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                                                                     ASSIST IN RAT!:: CASE PREPARATION & RFI RESPONSES
                                                                                     --ru::,;e::l3 ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                                177 ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                 ..;...;.;.;...;.._ _ _ _ _-+--,,;.:.~.:,:;+-.-......;,35d5 ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                                                  73                               ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                                           --~                                     ASSIST IN RATE CASE PREPARATION & Rf'I RESPONSES
                                                         ---+---..,.,~.,+---~33=5,.i                               ASSIST IN RATE CASE PRE!'AAATION & RF! RESPONSES
                                                                                 339                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                       -------=t---"""14                                           ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                  1,721                 22         ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                    ;;.:.;:.:..:::..:=;;;.:..----+---1..:8.:.:.,8::;59;.!.....---29::::.i5         ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                        17,0BS      215                                            ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
              h--"::""-:--....,,..--------1---..-,1""4,""71'"'9+---~245                                            ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                         5,966       45                                            ASSIST IN RATE CASE PREPARATION & Rl'l RESPONSES
                                                                        --T3Jlj(i-·--4.,.,1""4                     ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                  2,758                 18         ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
              """'+""""'_,,_.,..........;...;...._....::;..;_.___+--6::.-'0,,,,S5:-::7;.......--,..,r1"'17         ASSIST IN RATE CASE PREPAAATION & Rl'I RESPONSES
                                     6,810           122                                                           ASSIST IN RATE CASE PREPAAATION & RFI R!:Sf'ONSES
              f=~~==::-----------+--71,"'39o.;3d-·---,2~2                                                          ASSIST IN AATE CASE !'REPARATION & RFl RESPONSES
                                    36,549           427                                                           ASSIST IN RATE CASE !'REPARATION & Rl'I RESPONSES
                                             ------+---:1"'0"',3""915::+----5""19                                  ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                          ;;,;;_-------l--...:9:,;,2;x6~8---;.;i ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                                   794           ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                          '--------!f---,-::-:::-::1--           ASSIST IN RATE CASE PREPARATION & Rl'I RESPONSES
                                                                                                                   ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                                                   ASSIST IN AATE CASE PREPARATION & RFI RESPONSES
              ir:".'::::r?Ei;p;------------1-----;;-;;m----:o.J                                                    ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                                                   ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                           ---,,,,;                ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                                                                                   ASSIST IN RATE CASE PREPARATION & Ri'l RESPONSES
                                                  :::------+---~:I--_-_-_-_                        ...__-i;l-::i   ASSIST IN AATE CASE PREPARATION & RFI RESPONSES
                                                                                                            8      ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                  ;;;._----+---=+---....;;i8                                       ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                                         14        ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                 -----·r---....,,.,,'::-::;,;t---~.,.,e""°'s                       ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                                      184          ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                                           --......,.41.,.i        ASSIST IN RATE CASE PREPARATION & Rl'I RESPONSES
                                                                                                      129          ASSIST IN RATE CASE PREPAAA110N & RFI RESPONSES
                                              :::-r-'-------1f---:=':=I--------..,,-"'1·9°'"                       ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                                  167,308        fii.22                            ASSIST IN RATE CASE PREPARATION & RA RESPONSES
                                                                    1,&5&              49                          ASSIST IN RATE CASE PREPARATION&RFI RESPONSES
                                                                ----asli                 7                         ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                 ::::======:::1:::::::::=1~3~,2:.-'sgcl----_-_-_-...;.10d7         ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                            3,016            29                    ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                               -----+-.--;.1!;,,0.;,,90;.i_ _ _...;1;.;.i2                         ASSIST IN RATE CASE !'REPARATION & FIFI RESPONSES
                                                                              742            15                    ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                                   -(11,584)              (133)                    ASSIST IN RATE CASE PREPARATION & RFl RESPONSES
                                                -----+----'.........,..43,,;7;i----'-~4                            ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                --·---f--_,1,2::.c.2::-:5:-:::6;......._ _1.,,,o.:lo               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                          46,512            4!17                   ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                   1----4.,-,2"'7""71----~4~44                     ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                                            6,820            $1                    ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                             ------+--""2"'s"".s""asi:i----...39"--<9                              ASSIST IN RATE CASI:. PR!:.PARATiON & RFI RESPONSES

               TOTAL !:.SI WAGES                                             2,102,309            32,592
                                                                                              Roadmap to internal Rate Case Expenses - Tab 1
      T'i!>E   oVe~r'       Reikl                                                                        Roadmap to !rli:emal Rate Case Expenses - Tab 1
                 !
    t~
                         6 420254     !KENNEDY REPORTING SERVICE INC        COURT TRANSCRIPTS                      577.10 AP10514750      3491792()    10016007    1204028
         12012
         2012    i       6 420254      KENNEDY REPORTING SER\l!CE INC       COURT TRANSCRIPTS
                                                                                                   ---             209.00 AP10514750      34917962     10016600    1203012
    M    12011           12 077243     CH COMMUNICATIONS INC DBA HENNEMAN   LEGAL NOTICES                           450.00 AP104!l-4125   33$79793     097812!15   7193
    M
    M
         12011
          2011
                     -
                         12 133457
                         12 G01199
                                      jLEEGROUP
                                       HEIJERMAN BROTHERS
                                                                            LEGAL NOTICES
                                                                            LEGAL NOTICES               -+- I
                                                                                                                 89,187.35 AP10484i25
                                                                                                                  5,275.92 APi0484125
                                                                                                                                          33894744
                                                                                                                                          33879798
                                                                                                                                                       007111569
                                                                                                                                                       09781488
                                                                                                                                                                   39573
                                                                                                                                                                   101810
         2012             1 103634     SUMMEROUR PARTNERS U.C               LEGAL NOTICES                         1,500.00 AP104!19545                             1303
    1:   2012             1 133457     LEE GROUP                            LEGAL NOTICES                   I     2,351.50 AP10482545
                                                                                                                                          340420%
                                                                                                                                          34031413
                                                                                                                                                       09813600
                                                                                                                                                       09812338    39579

    ~-
    M
         2012
         2011
                          2 133457
                         10 091644
                                      ILEEGROUP
                                       CITIBANK USA NA
                                                                            LEGAL NOTICES                   I     2,!124.00 AP104$4014 34201217
                                                                                                                       7,61 APE0475498 33590697
                                                                                                                                                       096521140   39792
                                                                            PRINTING, MAILING & SHIPPING                                               097011079   1353358_20
    M    2012             3 113932     MAGIC COURIERS INC                   PRINTING, MAILING & SHIPPING    I       633,QO AP10499£!73 34367252        09900491    0219201263300
    M    2012             3 1139:12    MAGIC COURIERS INC                   PRINTING, MAILING & SHIPPING            582.50 AP10499873 34367276         09900490    012220126015()
    M    2012             3 113932    MAGIC COURIERS INC                    PRINTING, MAILING & SHIPPING           193.00 AP10499!173 343672$4         09900489    0100201219300
    M    2012             3 113932    MAGIC COURIERS INC                    PRINTING, MAILING & SHIPPING    I       62.00 AP104991l73 34367296         0$9004S6    121120119600
    M    2012             3 113932    MAGIC COURIERS INC                    PRINTING, MAil.iNG & SHIPPING   l      S71.00 AP10499873 34357974          09900487    0205201269000
    M    2012             3 134066    SUSAN JOCKIMSEN HOOD                  PRINTING, MA!!.ING & SHIPPING   !     i,215.00 AP10500095 34417557         09800500    2128
    M    2012             4 113932    MAGIC COURIERS INC
                                                                  -         PRINTING, MAltJNG & SHIPPING
                                                                                                            i
                                                                                                                    414.50 AP10505570 34592315         09945533    0318201244450
    M    2012             4 113932    !MAGIC COURIERS INC                   PRINTING. MAlUNG & SHIPPING             314.00 APi0505S79 34592514         09945534    0304201241900
    M    2012             4 11)932    MAGIC COURIERS INC                    PRINTING, MAILING & SHIPPING            819.SO AP10505879     34592587     09945535    0401201266900
    M    2012             5 113932    MAGIC COURIERS INC                    PRINTING, MAILING & SHIPPING            100.00 AP10510655     34774578     09989086    0513201230550
    M    2012             5 113932    MAGIC COUFl.lERS INC                  PRINTING. MAILING & SHIPPING            210.00 A.?10510055    34774677     09989068    0415201225400
    M    2012             5 113932    MAGIC COURIERS INC                    PRINTING, MAILING & SHIPPING            284.00 AP105i0055     34775029     09909087    0429201235900
    M    2012             5 147305    ADVANCED DISCOVERY U.C                PRINTING, MAILING & SHIPPING          6,457.SB APi0510055     34774950     0098923()   649344
    M    2012             6 113932    MAGIC COURIERS INC                    PRINTING, MAILING & SHIPPING             25.00 AP10514750     34918059     10016575    0010201233000
    M     2012   i        7 091644    CITIBANK USA NA                       PRINTING, MAILING & SHIPPING    I       1111.68 APE0519699    F'CARO       100563t>5   1477004_21
    M     2011           11 124398    GUIDANT GROUP INC                     TEMPORARY SERVICES              I       905.34 AP10480635     33801639     09752952    R273643-0·1-66165.!$6
    M     2011           11 124398    GUIDANT GROUP INC                     TEMPORARY SERVICES                      136.99 AP104!!0il35   331301657    0975283&    R295477..0-1·66165-84
    M     2011           11 124398    GUIDANT GROUP !NC                     TEMPORARY SERVICES                      704.34 AP104!lOB35    33801671:!   09752860    R305710-0-1-6615M05

~    M
     M
          2011
          2011
                         11124398
                         12 124398
                                      GUIDANT GROUP INC
                                      GUIDANT GROUP INC
                                                                            TEMPORARY SERVICES
                                                                            TEMPORARY SERVICES
                                                                                                            I'    1,000.95 AP10400835
                                                                                                                    401.19 AP"l04!13223
                                                                                                                                          33001680
                                                                                                                                          33823011
                                                                                                                                                       09752002
                                                                                                                                                       09759311
                                                                                                                                                                   R305768-0-1-66165-107
                                                                                                                                                                   R359765-0-1-·65370-46
     M    2011           12 124396    GUIDANT GROUP INC                     TEMPORARY SERVICES                      568.!!9 AP104&3223    33623073     09759302    R441438--0-1-6637o-91il
     M    2011           12 124398    GUIDANT GROUP INC                     TEMPORARY SERVICES                      397.32 AP10483223     33823101     09759200    R473125.0·1-SG37()-126
     M    2011           12 124398    GUIDANT GROUP INC                     TEMPORARY SERVICES                      496.85 AP10483223     33623159     09759554    R53178&.()..1-66370-174
     M    2011           12 124396    GUIOANT GROUP !NC                     TEMPORARY SERVICES                       511.71 AP10464ll47   33918299     097&4431    R72367S--0-1-07127-81
     M    2011           12 1243!!8   GUIDANT GROUP INC                     TEMPORARY SERVICES                       5!1.71 AP104B5651    33966905     09795246    RS70109-0-1-67519-55
                                                                                                                                                                                             '
     M    2011           12 124398    GUIDANT GROUP INC                     TEMPORARY SERVICES                      722.40 AP104S5651     33966907     09795256    RS70727-0-1-57519-57
                                                                                                            '                                                      S030251l-0-1-S7&27-5!l
     M    2011           12 124398    GU !DANT GROUP INC                    TEMPORARY SERVICES                      577.92 AP10400291     33978309     09798773
     M    2012            1 12439!!   GUIDANT GROUP INC                     TEMPORARY SERVICES                      408.35 APi0488804     33998055     09803506    S1$4592-0-i-66076-114
     M   !2012            1 1.24396   GUIDA."IT GROUP !NC                   TEMPORARY SERVICES              !       254.41 AP104BSS04     34031076     09810506    S23636S-0-1..S8473-96


                                                                                                                                                                                                      ~m
                                                                                                                                                                                                      n x
                                                                                                                                                                                                      :;:                                                                      Roadmap to Internal Rate Case Exj>~nses-Tab 1
            M    2012        1124398        GUIDANT GROUP INC          TEMPORARY SERVICES                460.53 AP10488004 34031148        09810974
            M    2012        1124398        GUIDANT GROUP INC
                                                                 --    TEMPORARY SERVlCES                541.!lO AP104SBB04 34069179       09819123
                                                                                                                                                        S.264579-0-1·68473-158
                                                                                                                                                        S26462S-0·1·6BB12·32
            M    2012        1 124396       GUIDANT GROUP INC          TEMPORARY SERVICES                 303.34    AP104l!8S04 34059256   09!119075    S317960-0-1.Q8612-108
            M    2012        1124398       jGUIOANT GROUP INC          TEMPORARY SERVICES-    I           041.13    AP10490556 34108148    09828110     S335592-0.i-6913S-45
            M    2012        1 124398       GUIDANT GROUP INC          TEMPORARY SERVICES                 283.77    AP10490551S 34108169   09823644     5366851..0-1-59136-66
            M    2012        1 124398       GUIDANT GROUP INC          TEMPORARY SERVICES     ·}        1,566.1!4AP10490551l 34106257      09!!211763   S3$7971--0-1-69136-1M
            M    12012       2 124398      .~UIOANT GROUPINC           TEMPORARY SERVICES                 117.42 AP10492710 34136824       09836565     S439105--0·1-59472-ll4
            M     20121      2 124398      GUIDANT GROUP INC           TEMPORARY SERVICES                 451.65 AP10492710 34136$70       09!136600    S456634-Q..1-69472-130
            M     2012   L   .2 12439&     GUIDANT GROUP INC           TEMPORARY SERVICES                 722.40 Af'10492710 34136940      091136$46    54S163().(l·1-69472-100
            M                2 124398      GUIDANT GROUP INC           TEMPORARY SERVICES               2,724.17 AP10492715 34136801       09836748     8425612-0-1·69472-61
                  201*
            M    12012       2 124391!     GUIDANT GROUP INC           TEMPORARY SERVICES                105.$2 AP10493036 34174543        09644369     fS536019-0-1-69613·98
            M    2012        2 124398      !GUIDANT GROUP !NC          TEMPORARY SERVICES                735.95 AP10493036 34174560        091145113    SS44282-0-1-69813·115
            M    2012        2 124398       GU!OANT GROOP INC          TEMPORARY SERVICES     I           60.22 AP1049303li 34174564       09844!;12    S5454®-0-1-600i3-119
            M    2012    j   2 124398      GUIDANT GROUP INC           TEMPORARY SERVICES               2,724.17 AP10493041     34174342   09644321     S478626.0-1-69ai3-37
            M    2012        2 124398      GUIDANT GROUP INC           TEMPORARY SERVICES                 254.41 AP10494009 34212029       09853075     5633002-0-1-70207-110
            M    2012        2 124396      GUIDANT GROUP INC           TEMPORARY SERVICES                 722-40 AP10494009 34212074       09853383     S68946!l-o.1-70207-155
            M    2012        2 1243911     GUIDANT GROUP INC           TEMPORARY SERVICES               2,332.46 AP10494014 34211955       09853857     S583344-0-1-70207-36
            M    2012        2 124398      !GUIDANT GROUP INC          TEMPORARY SERVICES               1.442.21 AP10494795    34:249064   09862186     S685807..0.1-70545-49
            -
            M    201:2       2 124398      !GUIDANT GROUP INC          TEMPORARY SERVICES                 136.99 AP10494982    34249168    09862437     S712631..0.1-70545-133
            M    2012        2 12439$       GUIDANT GROUP !NC           TEMPORARY SER.VICES               577.92 AP104949S2    34249170    09862436     $712930-0-1-70545-135
                 2012        3 1243$8
            I~
                                            GUIDANT GROUP INC           TEMPORARY SERVICES                254.42 AP10497469    34261327    09670263     S79$668-0-1-70609·98
                 2012        3 124398       GUIDANT GROUP INC           TEMPORARY SERVICES                577.92 AP10497469    34281357    09670571     S800514-0-1-roGO!M 26
            M    2012        3 124396       GUIDANT GROUP INC           TEMPORARY SERVICES              2,385.88 AP10497474    34281280    09870084     S738$49-0-1-7000!>-51
            M    2012        3 124398      !GUIDANT GROUP INC           TEMPORARY SERVICES                117.42 AP10497731    34324093    098791120    5900494-0-1-71240-104
            M    2012        3 124398       GUIDANT GRO\JP INC          TEMPORARY SERVICES                722.40 AP104Sn31     34324207    09879921     S964S67--0-1-71240-1 &!
,....--,.
            M    2012        3 124398       GUIDANT GROUP INC           TEMPORARY SER.VICES             1,210.74 AP1049n3e     34323993    09879787     SB63729-0-1-71240-44
 ~          M    2012
                 2012
                             3 124398
                             3 1243$8
                                            GUIDANT GROUP INC           TEMPORARY SERVICES                749.50 AP10498940    34367915    00691280     8965117-0.1-71624-52
            M                               GUIDANT GROUP INC          !TEMPORARY SERVICES                136.99 AP10496940    34367933    09891156     5973171--0·1·11624·70
            M    2012        3 124398      !GUIDANT GROUP INC           TEMPORARY SERVICES    I         1,335.38 AP10496943    34367907    O!iB90964    S941602-0-i-71624-44
            M    2012 !      3 124398       GUIDANT GROUP INC           TEMPORARY SERVICES                185 92 AP10499811    34403196    09$98482     T084663-0-1-71!102-118
            M    2012        3124398       GUIDANT GROUP INC           iTEMPORARY SERVICES                541.l!O AP1049961i   34403236    098911441    T0916504-1-71902-136
            M    2012        3124398       GUIDANT GROUP INC           TEMPORARY SERVICES               1,638.06 APi0-499814    34403119   09898653     T050743..Q..1-71902·59
            M    2012        3 12439&      GUIDANT GROUP INC           TEMPORARY SERVICES                  39. i4 AP10500962    34441064   09909306     T174551-0-1 ·72251·1i0
            M    2012        3   1243911   GUIDANT GROUP !NC           TEMPORARY SERVICES                 577.92 AP10500002     34441112   09909276     T210366-0-i-72251-158
            M    2012        3   124398    GUIDANT GROUP INC           TEMPORARY SERVICES                 668.70 AP10500006     34440946   09909396     719367-1-72251-32
            M    2012        3   i.24398   GUIDANT GROUP INC           TEMPORARY SERVICES                 417.43 AP10500966     34440947   09909403     719367-1-72251-33
            M    2012        3   124398    GUIDANT GROUP INC           TEMPORARY SERVICES               2.846.60 Af'10500SGO    34440987   09909317     T124402-0-1-72251-53
            M    2012        4   124398    GUIDANT GROUP !NC           TEMPORARY SERVICES                  29.35 AP10502995     34481744   09918922     T257743-0·1-72608-69


                                                                                                                                                                                       0
                                                                                                                                                                                       om
                                                                                                                                                                                       () x
                                                                                                                                                                                       ;. O'l   ..!..
                                                        Roadmap to Intern~! Rate. ~ase Expenses - Tab 1
                                                                                                                                                   ..
    M      2012        4 124398     GUIDANT GROUP INC    TEMPORARY SERVICES                          686.28 AP10502995 34481!l50       09918941         T266245·0-1-72SOB-135
    M      2012        4 124398     GUIDANT GROUP INC    TEMPORARY SERVICES                         979.28 AP10503000 34481719         09910024         1"224020-0·1-72008-44
    M       2012       4 124398     GUIDANT GROUP INC    TEMPORARY SERVICES                           29.:.lS
                                                                                                            AP1050367B  34518260       09926918         T.168655.0-1·73004-56
    M       2012       4 12439$     GUIDANT GROUP INC    TEMPORARY SERVICES
                                                                               -                     577.92 AP1050367!1 34518204       09927111         T379437-0· 1-73004-!IO
     M
    ,______ 2012       4 124398     GUIDANT GROUP INC    TEMPORARY SERVICES                        2,403.68 AP10503684  34516243       09926951         T332620.0·1-73004-39
     M      2012       4 124398     GUIDANT GROUP INC    TEMPORARY SERVICES                          595.98 AP10504402  34558457       09935027         1"472727-0-1-73356-120
     M      2012       4 124398     GUIDANT GROUP INC    TEMPORARY SERV!CES                        1,051.72 AP1050442m-0-1-7S47H3
                                                                                                                                                         V017386-0-1-7$il42-44
                                                                                                                                                         V15190B-0-1-7921S.56
                                                                                                                                                                                --
                                                                                l
    M      2012        I'! 124398   GUIDANT GROUP INC     TEMPORARY SERVICES                           -0.63 AP10524435 35124526       10092192          U26236i-0-i-7BS43-3
    M      2012        !l 124398    GUIDANT GROUP INC     TEMPORARY SERVICES                           -0.63 AP10524435 35124717       10091788          U670743-0-1-71l843-S4
    M      2012        a 124398     GUIDANT GROUP INC     TEMPORARY SERVICES                           -0.82 AP10524435 35124742       10091297          U781454-0-i-76!143-109
    M      2012        8 1243911    GUIDANT GROUP INC     TEMPORARY SERVICES                           -0.03 AP10524435 35124756       10091259          Ull86271l-0-1-7Sll43-123
    M      2012        8 124398     GUIDANT GROUP INC     TEMPORARY SERVICES                         426.90 AP10524710 35235243        10098441          V37096141-00015-47
                                                                                            1,336,1'!7.88 TOTAL TYPENOT=M
                                                                                              626,757.00 TOTAlFROMTYPE=MTAS
                                                                                            1,962,874.88 TOTAL COMPANY DIRECT EXPENSES
                                                                                   ====~(5::6:.;;0.,..Q;.;;0"-) LESS: NON-CONFORMING COMPANY EXPENSES (Sae Add 2 to Staff 9-13 for breakout}
                                                                                            1,962,314.88        TOTAL REQUESiED COMPANY DIRECT EXPENSES



                                                                                                                                                                                               om
                                                                                                                                                                                            87l'r' x::;
                                                                                                                                                                                         ro .,._.. c.:
                                                                                                                                                                                         iJ    (!)
                                                                                                                                                                                                    :::+
                                                                                                                                                                                         ~ ~ • "O
                                                                                                                                                                                                    s:
                                                                                                                                                                                         (j)     .I'- (')
                                                                                                                                                                                         0....., 0
                                                                                                                                                                                                 N '  :;ti
                                                                                                                                                                                         ..... (.0    '
                                                                                                                                                                                         .!'>. U'1 .....
                                                                             Roadmap to Internal Rate Case fxpen~es - Tab 2
                                                                                                                               li:IO'f;iil   ;~~~~¥1W'~lfNatQe~~~i~f~~~~~rt,f~t~ lli\aWi~lNilJll$!J7 \P~ri'Wlll\Gii   1~;nime
                                                                                                                               2395 HESERT,NEAUE D                               33342005            09635193         06251142987
                             9 024     Bw;looss Meals!Emartarnment                    24.09 EEX,_SUMMAAY APi0469IO'I        0010567 TAYLOOJR,JOHN E                              33392500            09646$71         09061i13398
                             91024    }Business Maa!slEnt<>rtainmem      '            69.4SJEEX SUMMARY lAPi0469339 !9013559                 BARRILLEAUX.CHRIS E                 33410594            09653768         091211135036
                                                                         '                                                                   CALOWEU.,BRlAN W                    33417570            09655771         091211145322
                                                                                                                                             TAYl.OR JR.JOHN E                   33554557            0$600104         10001i36244
                                                                                                                                             OOSS,GENEE                          336261111           09700411         101711126842
                                       Business; Mea!s/Enlerta!nmenl                  40.00 EEX_SUMMARY AF'\0476103         e01m::i          CAWGERO,WENDY D                       33657723         00713637          1025114000
                                      lauslness Meals!Entertalnmoot                   15.21 EID\_SUMMARY A?10478515         9012226          HERRINGTON.CHESTER                    33712733         0072&295          i 10311219996
                                      jBus!ness Meals/Enterlalnmenl                 1,132.54 EEX_SUMMARY A?i04ll3434        9010509          FLOOO,JOHN C                          33883061         oon3438           1201311627547
                                       Business Mea!slEnlertalnment                   27.66 EEX_SUMMARY AP10003678          9030496          THIRY,MICHELL.E H                     34533003         00928559          04! 112190093
                                       Business Mea!s!Entertalnmem                    40.77 EEX_SUMMARY AP10504955          9010724          MORGAN,Wn.t.rAM R                     345!'!6077       09'941357         04191268906
                             4 024     Business Mea!s/Entertalnmenl                  207.13 EEX_SUMMAAY AP1050li194         9012152          OOMINO,JOSEPH F                       34593266         00943519          041912415876
                             4 024     E!Yslness Meals/Entertalnment                  50.14 EEX,_SUMMARY API0005873         9041283          OONS!OlNE.MICHAEl P                   34008934         00948155          042612100869
                             5 024     Business Meals/Entertalnmenl                    38.16 EEX SUMMARY      AP10507633    0010645          COOPER.ROBERT R                       34628123         09952004          ()4301200002
                             5 024     Business Meals/Eoteminment                     4$.96 EEX_SUMl.~        -·
                                                                                                              AP10507633    9012356          GARRISON, WINFRED W                   3'«l6109S        09960070          050412325491
                             5 024     6usioos" Mea!s/En!erlalnment                  123.39 EEX_SUMMARY       Af'10507633   9025842          TUMMINEU.0,STEPHANIE 6                34528188         00952733          !l43012139144
                             5 024     Business Meals/Entertainment      l            22.46 EEX._SUMMARY      A.?10507533   9031046          CHIGH!ZOl..A.MAAIA F                  34628237         09952737          0501121i8001
                             5 024    jBusloeSs Meals/Emertainmenl       I            42.91 eex_SUMMARY       AP10507633    9032452          LEBl.MlC,HEATHER G                    $4637593         09954418          043012106541
                             5 024    !Business Meals/Entertaiomenl                  118.46 EEJCSUMMARY       AP10507633    903299$          MCCIJt.LA,MARK F                      34637507         09954423          050112499386
                             5 IJ24    Business MealsJEmer!ainmenl                    21.58 EEX_SUMMARY       API050013B    9010845          COOPER.ROBERT R                       34682301         099639&6          05081243399
                             --·
                             5 024     Busln8$$ Mea!s/Entertalnmeol      I            47.49 EEX_SUMMARY       API0500139    9011616          CICIO,PATRICK J                       34682213         Q'.il964003
                             5 024     Business Mee!s/Errteruolnment                 215.01 EEX_SUMMARY       AP1050813S    0014365          TAU                                                                                                  Roadmap to internal Rate Case Expenses - Tab 2
                                                   BU$ine$s Meals!En!ert.alnrnam
                                                Business MealslE.c::..nt;;..e;,..rta,;.:...in_meo_;:.1_ _~'---------
                                        --·--~l:!s}
                                                   Depreciation & Amort Expe~$                                  •••---                              (Blank Value}
                                                   Oepreclat10o & Amor! Expensas                                                                    (Blank Value)
                                                   O..precla1lon & Amort ~ses
                                                   0eprecla1ion & Amoit Expenses
                                                   Depreciation & Amort Expenses
                                                   Deprecialion & Amor! Expenses
                                                   Depreciation & Amort Expenses
                                                  IDE!)recialion & Amon Expenses
                                                   O@preciatloo & Amert Expenses
                                                   Depractatioo & Amort Expenses



w
.....-.
                                                   Employee Ml9S/Funclioos1Aw111rds
                                                   Employee Mt9s/functions/Awards
                                                   Employae Mtgs/functlooSIAwards
                                                                                                                                                                      33242475
                                                                                                                                                                      33313747
                                                                                                                                                                      33385695
                                                                                                                                                                      33438423
                                                                                                                                                                      33547707
                                                                                                                                                                                  09629333    1327558_21




          F5PPETX011 !2011                                                                                                                                            335<16852
          F5PPETX011 !2011                                                                                                                                            33780590
          F5PPETIC011   !~m                                                                                                                                           33703862
          F5PPETX011    l201!                                                                                        2.72!EEX_SUMMARY                                 33703862    09747976
          F5PPETX011    l2011                                M!9slFunctloos/Awards                                 1S4.95IEEX_SUMMARY                                 3384195!    09795010
          RiPPETX011 12011                                   M!gs/Func!iC.   °'..:..
                                                                               Roadmap to internal Rate Case Expenses - Tab 2
        F5PPETX011     2012     4 IJZl     !Employee MlQslFunciionsJAwards                                                 ITHIRY,MICHELLE H   34533003
        F5PF'ETI«l11   2012     5   IJZT   lEinployea Mt9sll'mciiorn;/Awards                                               CITIBANK USA NA     PCARD
        F5PPETXOi 1    2012     6 r:/1.7   IEmPIOyee Ml9s/FunctionslAwards                                                                     134899356
        F5PPETX011     2012     7 WY       !Employee MlQs/Functloos/Awards                                                                     35038263
        F5PPETX011     2011     7 032      !Lodging                                                                                            33110900
        F5PPETI<011    201 t    9 032      jt.:>d9in9                                                                                          33364230
        F5PPE1'X011 2011        9 032      jLod9i119                                                                                           33417570
        F5PPE1'X011    2011    10 032      }l~9io9                                                                                             33626811
        F5PPETIC011    2011    11 032      ll<>dgin9                                                                                           33712733



                               I
        F5PPETX011     2011    12 032      11..odQing                                                                                          33893001
        F5PPETX011     2012     3 002      ILod9in9                                                                                            34317303
        F5PPETX011 2012
        F5PPETXll11 2012            032
                                     32
                               4 032
                               4 032
                               4 032
                               5 032
                                5 032                                                                           9012358
                                5 032                                                                           ~
                                5 032                                                                           9031046
                                5 002                                                                           !!032452   LEatANC,HEATHER G   34637593    09954418    I04301 zi!l6541
        F5PPETX011     2012                                                                                     9032996    MCCUll..A,MARK F    34637507    09954423    10501 !2499386
        F5PPETX011     2012                                                                                     9010845    COOPER.ROBERT R     34682301    00963986    105081243399
        F5PPETX011     2012                                                                                    10011616    CICIO,PATRICKJ      !34682213   0!!964003   P-712298369
\\. \   F5PPE'TX011    2012                                                                                                                                            050012301566
                                                                                                                                                                       105091200425


r
\ ':    1F5PPETXOi1 2012
                                                                                                                                               34682124    100963985   10507121711
                                                                                                                                                                             2244806




                                                                                                                                                                                               om
                                                                                                                                                                                               0 x
                                                                                                                                                                                               ~   :;;
                                                                                                                                                                                         -0 (j) &
                                                                                                                                                                                          m ~;:::;:
                                                                                                                                                                                         co z $:
                                                                                                                                                                                          m 9 "\'.J
                                                                                                                                                                                         . (')
                                                                                                                                                                                         0     0'
                                                                                                                                                                                         -    N :::0
                                                                                                                                                                                         .t:- «>
                                                                                                                                                                                         ->.       '
                                                                                                                                                                                              c;n ....
                                                                            Roadmap to Internal Rate Case Expenses - Tab 2
                                                                                                                             0012152 iDOMINO,JOSEPH F                                 051712196800
                                                                                                                                      'ROOERTS,RORY Ll.ITHER                          052312172184
                                                                                                                                                                                      000712114113
                                                                                                                                                                                      0524121013113
                                                                                                                                                                                      0608121131171

                                                                                                                                                                                      062212100989
                                                                                                                                                                                      0714118850
                                                                                                                                                                                      08091153600


                               9 028
                              10 028    lather Employ"" l':xpepen..es
                                         Other EmploY&!I E>penses
                                                                        I             49.00,EEX_SU~MARY
                                                                                      3U6EEX_SUMMARY
                                                                                                               r-·-   --:..:.;;;-.i---•rn i----·--·---
                                                                                                                      ---- ·····-· ··- ·····-------·
                              12 028     Olffilr Emp!oyee Expenses                    12.00IEEX.....SUMMAA.Y
                              12 ()2$    Other Employee E>pen"""                     541.23!EEX_SUMMARY                                                                               120011627547
                               1 028    fOlller Employee Expenses                     S3.34IEEX_SUMMARY                                                                               1226116334
                               3 028    jO!Mr Emp~ee ElSeG                       26.00IEEX_SUMMAAY                                                                               03021299207
                               3 028     other Employee Expenses                                                                                                                      :03081280408
    F5PPETX011.l2012      !    3 028     other Employae Exl)eno;es                                                                                             34382946               030412114053
    F5PPETX011    /2012        3 028     Oilier Employee E>penses                                                                                              34444162
    F5PPE1'X011   2012         4 028     Oltier Employee E>pense&                                                                                              34533003
    F5PPETX011    2012         4 026     Other Emplcyoe Elpanses                      4().00 EEX_SUMMARY                                                       346Si096
    !F5PPETX011 2012                                                               --sioo EEX_SUMMARY                                                          34628188
                                                                                      26.00!EEX.JMAMAAY
                                                                                     152.15IEEX....SUMMAAY
                                               Employee Expenses                     101.51 lEEX_SUMMAAY
                                                                                     147.50!EEX_SUMMARY
                                                                                               _SUMMARY
                                        Olhar Employee Exp<1mi;es                               .SUMMARY
                                        Olller Employee E>penses                               _SUMMARY
                                        Other Employee E>pensei;                                                                                                                      050112241:\111
                                        Other Employee expenses                                                                                                                       05071230436$




                                                                                                                                                                                                             a1m
                                                                                                                                                                                                          (") x
                                                                                                                                                                                                       IJ ;>IC :::T
                                                                                                                                                                                                       ru m -·
                                                                                                                                                                                                       oc::i -!:[
                                                                                                                                                                                                       (I)   z-
                                                                                                                                                                                                       .... 0 :s::
                                                                                                                                                                                                        o~ IJ
                                                                                                                                                                                                       0    0 0
                                                                                                                                                                                                       ..,,N'
                                                                                                                                                                                                       ....                                                                                          Roadmap to lnter~al Rate Case Expenses - Tab 2
     F5PPETX011    !2012           51028                                                           15.691EEX_SUMMAAY IAP1050!l908 19010500 IFtoOD,JOHN c
     F5PPETX011    12012           51028                                                          140.00IEEX_SUMMAAY IAP10500()41 !9013546 IMAY JR,PHILUP R
     FSPPETX011    12012           51028                                                          255.00IEEX_SUMMARY lAP10509298 19010060 IWESTS'l.BURG JR.LOUIS R
     F5PPETX011    12012           51028                 Employee Eol!:i~5u~~~v

                                                                                                   S3.25!EEl\JlUMMARY
                                                                                                  172.0S!EEX_SUMMAAY
                                                                                                                        I
                                                                                                                                                                     34637593
                                                                                                                                                                     34682301
                                                                                                                                                                                  09954418
                                                                                                                                                                                  09963988
                                                                                                   SS                                                                34682213     09964003
                                                                                                                                                                     34$82124     099539115
                                                                                                                                                                     34682144     099639112   05\M 12244206
                                                                                                                                                                     34715191     109971260   051412421310
                                                                                                                                                                     34716224     09971159    05111211559
                                                                          -Local                                                                                     34758359     09961193    05181244253
                                                                          -Local
                                                                                                                        APW512621   19012152 !DOMINO.JOSEPH F        134003485    00992751    051712196609




                                                                                                                                                                                                                     0
                                                                                                                                                                                                                     om
                                                                                                                                                                                                                     0 x
                                                                                                                                                                                                              -0 ro
                                                                                                                                                                                                              ro "" :::;
                                                                                                                                                                                                                       -·
                                                                                                                                                                                                              IQ ..... Q:
                                                                                                                                                                                                              ro z ......
                                                                                                                                                                                                              ..... 0    :5:
                                                                                                                                                                                                              ..... :i,. -0
                                                                                                                                                                                                              ooO
                                                                                                                                                                                                              ""'N'
                                                                                                                                                                                                              __,. © ::0
                                                                                                                                                                                                              .;>.   (Ji .:..
                                                                         Roadmap to Internal Rate Case Expenses - Tab 2
                                                                                   49.00 EEX_SUMMAAV
                                                                                     8.33 EEX_SUMMARY AP10512621
                                                                                                                                OBERTS,RORYllJTHER
                                                                                                                                                RG
                                                                                                                                                         134816362
                                                                                                                                                          34843594
                                                                                                                                                                        1-··------- 1----·-
                                                                                                                                                                                     !lfi?31l1172184
                                                                                                                                                                                     000712114113
                                                                                  130.S!!!EEX_SUMMARY !AP105121S28                                       347884(}11                  052412101383
                                                                                   27.75!EEX_SUMMARY !AP10013304                                         34855943                    OOQ812S3871


                                                                                                                                                                                     0816129546
                                                                                                                                                                                     1396371_2!}
                                               and Overnight Delivery                                                         cmBANK USA NA                                          1396371_20
                                      Postaga and O\lemigh! Deli11ary                                                         'cmBANK USA NA                                         1409712_21
                                     iPo:slage and Ovemignt Oeffvery                                                          CITIBANK USA NA                                        1422474_21
                                      Postag<1 an. 01      .!..
                                                                                 Roadmap to Internal Rate Case Experu.>es - Tab 2
                               s 740      1servj;;., Company Recipient                   26,628.05 SCR_SUMMAAY ALOOS11301                    {Blank Value)
                               6 740       Se!Vlce Campany Recipient                      6,534.SS SCfUlUMMARY Al-00516356                   (Blank Value)
                               7140        Sel\llee Campany Recipient                     £,153.14 SCR_SUMMARY Al00521270                    (Blank Value)
                               8140        SQIV!ce Company Recipient                      3,652.41 SCR_Sl.IMMARY AL005.26273                 (Blllnl?m0112012r-        3 031        Travel Transportalion                          686.62 E8USUMMARY l\P10497469          0043693    BOURG.JONATHAN              34317303    00876934
      F5PPETX011 2012     I    3 031      iTravel Transportation                           540 36 EEX_SUMMAR'I' AP10498996        0015259    VONGl504955        9010724    MORGAN,WILUAM R             34566077    09941357
      F5PPEiJW11   2012        4 031        Travel Trall$porta!lon                         575.70 EEX_SUMMARY AP1o505194         !0012152    OOMlNO.JOSEPH F             34593266    09943519
      F5PPETX011   2012        4 031        Travel Transportation                          581.70jEEX_SUMMARY !AP10505873         0041283    CONS!OINE,MICHAEL P         34608934    09948155
      F5PPETX011   2012        5 031        Travel Transportation                          596.20 EEX_SUMMAAY AP10507633          0025842    TIJMMINELLO,STEPHAHJE B     34628188     09252733     lM3012139144
      F5PPETX011   2012        5 031        Travel Transpc'1ation                          1;12.2tl EEX SUMMARY AP10007633        0031046    CHIGH!ZO!.A,MAAIA F         34628237     09952737     060112118001
      F5PPETX011   2012        s    o3!   !Travel Transporta!icn                           594.70 EEX_SUMMAFIY AP10507633         9032452    LEBLANC.HEATHER G           34637593     0995441&     043012106541
                               5    031     Trav&I Transportation                        1,492.45 EEX_SUMMARY AP!0007633          90:12996   MCCULlA.MAAK F              34637507    !099544:23    050112499386
                               s    031     TravQI Transporlalion                        1,117.27 EEX_SUMMARY AP10500139         9011616     CICIO,PATRICK J             34682213    00964003      05071:2298369
                               5    031     Travel Transportallan                        1.900.So EEX_SUMIMRY AP10500139         9014365     TALK!NGTON,MYRA L           34682262    09963$93      050812301556


N     F5PPETX011 l2012
      FSPPE1'X011 2012
                               5
                               5
                                    031
                                    031
                                           Travel Transportation
                                            Travel Tran sportalion
                                                                             -             563.2ll!EEX_SUMMARY AP10508139
                                                                                           787.®jEEX_SUMMARY AP10506783
                                                                                                                                 9041283
                                                                                                                                 9034705
                                                                                                                                             CONSIDINE,MICHA.a P
                                                                                                                                             LBVlS,JAYA
                                                                                                                                                                         34662336
                                                                                                                                                                         34706799
                                                                                                                                                                                     09964120
                                                                                                                                                                                     00009282
                                                                                                                                                                                                   050$1296425
                                                                                                                                                                                                   050112248111

\;:   F5PPETX011 2012
      F5PPETX011 \2012
                               5
                               5
                                    031
                                    031
                                           Travel Transparla!ion
                                            Travel Transportation
                                                                                     -
                                                                                         1,267.00 EEX_SUMl\llARY AP1Cl5tll!903
                                                                                         1,218.90 EEX....SUMMARY AP1o500041
                                                                                                                                 9013658
                                                                                                                                 9013646
                                                                                                                                             BAARILLEAUX.CHF\IS E
                                                                                                                                             MAY JR,PHILUP R
                                                                                                                                                                         34716180
                                                                                                                                                                         w2s1:i;
                                                                                                                                                                                     00$71157
                                                                                                                                                                                     0007$231
                                                                                                                                                                                                   050712304389
                                                                                                                                                                                                   051512268005
                               5    031     TraV&I Transportalfon                          726.94 EEX_SIJMMARY AP10509298        9010060     WESTERBIJRG JR.LOUIS R      34735439    09975315      050912224922
                                           Travel Transportallcn                           638.70 EEX_SUMMARY AP10510290         9035153     MCCLOSKEY.IJ.ARGARET        34777185    00985837      052412115121
                                           !Travel Transportation                           :ro.oo EEX_SUMMARY APB0000002                    (Blank Value}
                                                                                                                                                                   ---
                                           Tr"'"'! Transportation                          21979 EEi(_SUMMAAY AP10512621         9012139     GALBRAf!H,PATRICIA          134843577   100013ll7     00071212238Q
                                           Travel TransportaUon                            479.20 EEX_SUMMAAY A.Pl 0512621       $012152     DOMINO,JOSEPii F            (34603465   00992761      051712196809
                                            Travel Transportation                        1,059.SS EEJ(_SUMMAAY AP 1051:2621      9013£98     ROBERTS.RORY LIJTHER         34816362   00995198      05:2312172184
      F5PPETX011 12012    I    61031      !Travel Transportatioo                            20.00 EEX._SUMMAAY AP10512621        9019330     DOUCET.DONNA                (34788179   09986725      05291266932




                                                                                                                                                                                                                   ..... 0
                                                                                                                                                                                                                          a' m
                                                                                                                                                                                                                             x
                                                                                                                                                                                                                   !»"~
                                                                                                                                                                                                                      (!)
                                                                                                                                                                                                                                   :::r
                                                                                                                                                                                                                                   -·
                                                                                                                                                                                                                   u::i   ......   cr
                                                                                                                                                                                                                   ro z;:;:
                                                                                                                                                                                                                    ...... 0       :!!!:
                                                                                                                                                                                                                   (..) :i,..      "O
                                                                                                                                                                                                                   000
                                                                                                                                                                                                                   - «I
                                                                                                                                                                                                                   ..... rv Al
                                                                                                                                                                                                                            •
                                                                                                                                                                                                                   .i:. 01         .!...
                                                              Roadmap to Internal Rate Case Expenses - Tab 2
    F5PPETI -·
                                                                                                                                                          IC
                                                                                                                                                          ro      2:
                                                                                                                                                               z- .....
                                                                                                                                                          __,, 0     :5:
                                                                                                                                                          ~~ -0
                                                                                                                                                          0    0     (')
                                                                                                                                                          -    I\)   •
                                                                                                                                                          _.. ID :Al
                                                                                                                                                          .j>. 01 ~
                                                 SOAH Docket No. XXX-XX-XXXX
                                                   PUC Docket No. 40295




                  SOAH DOCKET NO. XXX-XX-XXXX
                       DOCKET NO. 40295


APPLICATION OF ENTERGY            §
TEXAS, INC. FOR RATE CASE         §
EXPENSES PERTAINING TO            §              OF
PUC DOCKET NO. 39896              §
                                  §    ADMINISTRATIVE HEARINGS




               SUPPLEMENTAL DIRECT TESTIMONY

                                OF

                     MICHAEL P. CONSIDINE

                            ON BEHALF OF

                      ENTERGY TEXAS, INC.




                       OCTOBER 25, 2012
                         ENTERGY TEXAS, INC.
                  SUPPLEMENTAL DIRECT TESTIMONY OF
                        MICHAEL P. CONSIDINE
                          DOCKET NO. 40295


                               TABLE OF CONTENTS


I.     Witness Introduction                                                     1

II.    Purpose of Supplemental Direct Testimony                                 1

Ill.   Update Regarding Internal Rate Case Expenses                             2

IV.    Recovery of Rate Case Expenses                                           5

                                      EXHIBITS

Exhibit MPC-SD-5              Summary Rate Case Expense Spreadsheet

Exhibit MPC-SD-6              ES! Rate Case Charges to ETI by Affiliate Class




                                                                                    2
     Entergy Texas, Inc.                                                       Page 1of5
     Supplemental Direct Testimony of Michael P. Considine
     Docket No. 40295


 1                             I.      WITNESS INTRODUCTION

2    Q.     PLEASE STATE YOUR NAME AND BUSINESS ADDRESS.

 3   A.     My name is Michael P. Considine.             My business address is 425 West

4           Capitol Avenue, little Rock, Arkansas 72201. I am employed by Entergy

 5          Services, Inc. ("ESI"), the service company affiliate of Entergy Texas, Inc.

 6          ("ETI" or the "Company") as a Manager in the Regulatory Accounting

 7          Department.

 8
 g   Q.     ARE YOU THE SAME MICHAEL P. CONSIDINE THAT PREVIOUSLY

10          FILED TESTIMONY IN BOTH DOCKET NO. 39896 AND THIS DOCKET?

11   A.     Yes.

12

13             II.     PURPOSE OF SUPPLEMENTAL DIRECT TESTIMONY

14   Q.     WHAT IS THE PURPOSE OF THIS ADDITIONAL SUPPLEMENTAL

15           DIRECT TESTIMONY?

16   A.      This supplemental direct testimony supports and updates the Company's

17           request to recover rate case expenses associated with this proceeding.

18           Specifically, I provide the levels of rate case expenses incurred and paid

19           as of September 30, 2012, related to outside accounting services, outside

20           legal counsel, and outside consultants ("external rate case expenses"). I

21           also provide the levels of rate case expenses incurred and paid as of

22           September 30, 2012, related to ETI direct expenses and ESI payroll,

23           benefits, and taxes ("internal rate case expenses"). in addition, I address
     Entergy Texas, Inc.                                                            Page 2 of 5
     Supplemental Direct Testimony of Michael P. Considine
     Docket No. 40295


 1          the reasonableness and necessity of the internal rate case expenses paid

 2          in September 2012. Company witness Stephen Morris has filed direct and

 3          supplemental direct testimony in Docket No. 39896 and supplemental

4           direct testimony in this docket on October 5, 2012 and contemporaneous

 5          with the filing of this testimony addressing the reasonableness and

6           necessity of external rate case expenses.

7

 8          Ill.    UPDATE REGARDING INTERNAL RATE CASE EXPENSES

 g   Q.     SINCE FILING ITS RATE FILING PACKAGE, HAS THE COMPANY

10          PROVIDED ITS INCURRED RATE CASE EXPENSES?

11   A      Yes. On February 21, 2012, in Docket No. 39896, the Company filed its

12          initial responses to Staff's 9th Requests for Information ("RFls"), including

13          schedules of internal and external rate case expenses as of December 31,

14          2011. On March 13, 2012, in Docket No. 39896, the Company filed my

15          first supplemental direct testimony with attached exhibits containing

16          schedules of internal and external rate case expenses as of January 31,

17          2012. On March 16, in Docket No. 39896, the Company provided updates

18          to its responses to Staff's 9th RFls.            On October 5, in this docket, the

19           Company filed my second supplemental direct testimony with attached

20          exhibits containing schedules of internal and external rate case expenses

21           as of August 31, 2012, as well as further updates to its responses to

22           Staff's 9th RFls.
                                                      -------      -------------
     Entergy Texas, Inc.                                                              Page 3 of 5
     Supplemental Direct Testimony of Michael P. Considine
     Docket No. 40295


 1   Q.     DO YOU PROVIDE AN UPDATE REGARDING THE LEVELS OF

2           INCURRED           RATE     CASE      EXPENSES           IN   THIS     PIECE     OF

3           SUPPLEMENTAL DIRECT TESTIMONY?

4    A      Yes. The summary rate case expense spreadsheet, included as part of

 5          the Company's third addendum to its response to Staff RF! 9-1 and filed

6           contemporaneously herewith, is attached as Exhibit MPC-SD-5.                    This

 7          exhibit presents external rate case expenses by vendor and internal rate

 8          case expenses by ETI direct expense category and ES! department. As

 9          shown in Exhibit MPC-SD-5, as of September 30, 2012, the Company had

10          incurred $3,908,214 in external rate case expenses and $4,844,362 in

11          internal rate case expenses. The Company requests recovery of these

12          rate case expenses.

13

14   Q.     HAVE YOU REVIEWED THE INTERNAL RATE CASE EXPENSES

15          PRESENTED IN EXHIBIT MPC-SD-5 TO DETERMINE WHETHER SUCH

16           EXPENSES ARE REASONABLE AND NECESSARY?

17   A      Yes.

18

19   Q.      HOW DID YOU DETERMINE WHETHER THE INCURRED INTERNAL

20           RATE CASE EXPENSES PRESENTED IN EXHIBIT MPC-S0-5 WERE

21           REASONABLE AND NECESSARY?

22   A       Internal   rate    case   expenses      are     all   captured   in   Project Code

23           F5PPETX011. The project code is used only for time and expense related
     Entergy Texas, Inc.                                                       Page4 of 5
     Supplemental Direct Testimony of Michael P. Considine
     Docket No. 40295


 1          to the Docket No. 39896 rate case, and all costs incurred by ESI in this

2           project code are directly billed to ET!. The process through which costs

3           are billed to project codes were described in Company witness Stephanie

4           B. Tumminello's direct testimony from Docket No. 39896. In addition, the

5           Company's affiliate class witnesses from Docket No. 39896, including

 6          those who address the ETI direct charges, explained how the budgeting

7           and cost control processes work within their business units. For example,

 8          timesheet and expense reports are reviewed by supervisors to ensure

 9          accuracy. Also, in Docket No. 39896, Company witness Kevin G. Gardner

10          supported the reasonableness and necessity of the compensation and

11          benefits paid to ESI employees.

12                  In Docket No. 39896, Company witnesses presented direct

13          testimony regarding the various classes of affiliate costs that ETI received

14          from ES!, and my Exhibit MPC-SD-6, attached hereto, shows the ESI rate

15          case charges to ETI by affiliate class.          The processes and practices

16           described in the Company's Docket No. 39896 direct testimony regarding

17           billing, budgeting, cost control, compensation, and benefits remain in

18           effect today.    These processes and practices help to ensure that the

19           requested internal rate case expenses are necessary and reasonable,

20           represent the actual costs of the services, do not include prohibited

21           expenses, do not include charges for duplicative services or expenses,

22           and are no higher than the prices charged to other affiliates, or to non-

23           affiliates, for the same or similar classes of item.
     Entergy Texas, Inc.                                                         Page 5 of 5
     Supplemental Direct Testimony of Michael P. Considine
     Docket No. 40295


1                   Further, a review of the Company's requested rate case expenses

2           is undertaken to determine that only appropriate charges are included in

3           the rate case expense request, and inappropriate charges, such as

4           charges for luxury items or excessive meals charges, are excluded.

 5

 6   Q.     WHAT        DID     YOU      CONCLUDE            WITH    RESPECT    TO     THE

 7          REASONABLENESS              AND      NECESSITY          OF   THE   COMPANY'S

 8          INCURRED INTERNAL RATE CASE EXPENSES?

 9   A      Based on my review and analysis, as described above, the Company's

10          incurred internal rate case expenses are reasonable and necessary.

11

12                     IV.     RECOVERY OF RATE CASE EXPENSES

13   Q.     HOW DOES THE COMPANY PROPOSE TO RECOVER RATE CASE

14           EXPENSES?

15   A      As explained in my direct testimony, the Company proposes that it be

16           permitted to recover all incurred rate case expenses over a three-year

17           period, with a return on the unamortized balance.

18

19   Q.      DOES       THIS      CONCLUDE           YOUR       SUPPLEMENTAL         DIRECT

20           TESTIMONY?

21   A       Yes.
                                                                  ENTERGY TEXAS, !NC.                                                exhibit MPC-S0-5
                                                                                                                                     Docket No. 40295
                                    RATE CASE EXPENSES PAID AND ACCRUED THROUGH THE MONTH ENDED SEPTEMBER 30, 2012
                                                                                                                                            Page 1 of2
                                                   ETI 6/30/11 COS DOCKET 39896 RATE CASE EXPENSES


                                                                               AMOUNT
ACCOUNTING
               DELOITTE & TOUCHE LLP Total                                              915,970
               LESS NON-CONFORMING D&T EXPENSES                                          (2,373)
               PRICEWATERHOUSE COOPERS LLP Total                                        122,168
               LESS NON-CONFORMING PWC EXPENSES                                              (7}
ACCOUNTING TOTAL                                                                   1,035,756        •


!,';ONSULTft,NI~
               DOLORES S STOKES DBA D STOKES CONSULTING                                  17,290
               EXPERT POWERHOUSE LLC DBA EXPERGY                                        172,752
               FINANCO INC                                                              125,220
               GERALD W TUCKER CPA                                                      116,119
               JAY HARTZELL                                                              12,625
               MILLER & CHEVALIER CHARTERED                                              19,443
               TOWERS WATSON PENNSYLVANIA INC                                             2,288
               LESS· NON-CONFORMING TWP EXPENSES                                            (22)
CONSULTANTS TOTAL                                                                       465,915     •



               DUGGINS WREN MANN & ROMERO LLP                                       2,406,607
               LESS NON-CONFORMING DWMR EXPENSES                                            (66}



LEGAL TOTAL                                                                        2,406,541        •



INTERNAL BATE CASES EXPENSES (NQN-PAYRQU,}
               Business Meals/Entertainment                                                3,852
               Cities Bills-Lawton Law Firm                                         1, 117,309
               Computer & Office Supplies                                                    758
               Court Transcripts                                                          38,466
               Depreciation & Amort Expenses                                             207,683
               Employee Mtgs/Functions                                                     7,762
               Legal Notices                                                             100,799
               Lodging                                                                    18,959
               Other Employee Expenses                                                     3,423
               Other Office & General                                                      5,829
               Pagers/Cellular Phones                                                         10
               Personal Car Mileage • Local                                                2,764
               Postage and Overnight Delivery                                              8,699
                   Pnnting, Mailing & Shipping                                            12,601
                   SerY1ce Company Recipient                                             346,MO
                   Temporary Services                                                     66,943
                   Travel Transportation                                                  24, 126
                   Utility Bills                                                           2,518
                   LESS NON-CONFORMING COMPANY EXPENSES                                    (560)
INTERNAL RATE CASES EXPENSES (NON-PAYROLL) TOTAL                                    1,968,581


ES! PAYROLL. BENEFITS & TAXES                                                           2,875,781       See next tab and Ex. MPL-SD-6 for Detail


BATE CASE !iXPEN§ES THRO!,IGH 9130112                                               8,752,576


  •Please refer to the Company's response and addenda to Staff 9-1
· for detail supporting the Accounting, Consultant, and Legal expenses
  addressed above. Amounts for Duggins Wren Mann & Romero, LLP
  include fees and expenses from the following consultants:
  Commonwealth Consulting; Alliance Consulting; Lewis & Ellis;
  Naman, Howell, Smith & Lee; and Vector Advisors.
                                               ENTERGY TEXAS, INC.
                        RATE CASE PAYROLL FOR ES! EMPLOYES THROUGH SEPTEMBER 30, 2012
                                        ET! 6/30/11 COS DOCKET 39896
                                                                                                     Exhibit MPC-S0-5
                                                                                                     Docket No. 40295
           DEPARTMENT              WAGES        HOURS                          ACTIVIHES                   Page 2 of 2

                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFl RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFl RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST JN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                              ASSIST JN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATJON & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST !N RATE CASE PREPARATION & Rfl RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                              ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                               ASSIST lN RATE CASE PREPARATION & RF! RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & Rf! RESPONSES
                                                               ASSIST IN RATE CASE PREPARATION & Rf! RESPONSES
                                                                ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                       (133) ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                ·-==~~~
                                                                ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                          1001 ASSIST IN RATE CASE PREPARATION & RFI RESPONSES

                                                -~--4~          ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                                ASSIST IN RATE CASE PREPARATION & RFI RESPONSES
                                                ·-···'"''"'44
                                                                ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                -··'"'-~~,      ASSIST IN RATE CASE PREPARATION & RF! RESPONSES
                                                ···-···--,,.3..~.8-J                                                     q
TOTAL ES! WAGES                     2,102,309           32,592
                                          Affiliate Rate Case Expenses                                Exhibit MPC-SD-6
                          Payroll, Benefits, Payroll Taxes, and Incentive Costs by Class              Docket No. 40295
                                             Through Sept 30, 2012                                           Page 1of1




                                                                                -+-------·-·-· · · - - - - - - ·..··

* ET! em lo ees with affiliate costs




                                                                                                                         \0
                                              SOAH Docket No. XXX-XX-XXXX
                                                      PUC Docket No. 39896
                                                        ETI 2011 Rate Case
                                                        ETI EXHIBIT NO. 36
                                     DOCKET NO. 39896


              APPLICATION OF ENTERGY            §     PUBLIC UTILITY COMMISSION
              TEXAS, INC. FOR AUTHORITY         §
              TO CHANGE RATES AND               §            OF TEXAS
              RECONCILE FUEL COSTS              §




                                    DIRECT TESTIMONY


                                               OF


                                     KEVIN G. GARDNER


                                          ON BEHALF OF


                                   ENTERGY TEXAS, INC.




                                          November 2011




2011 ETI Rate Case                                                8-149
                                           ENTERGY TEXAS, INC.
                                  DIRECT TESTIMONY OF KEVIN G. GARDNER
                                             2011 RATE CASE


                                            TABLE OF CONTENTS

                                                                                           Page

              I.      Witness Identification and Qualifications                               1 

              II.     Purpose and Organization of Testimony                                   2 

              III.    Relationship Between this Testimony Regarding Compensation and
                      Benefits Costs and the Testimony of ETI’s Other Witnesses               3 

              IV.     Compensation and Benefits Programs                                      4 

                      A.    The Entergy Companies’ Objective in Designing
                            Compensation and Benefits Programs                                4 

                      B.    Compensation Programs                                             5 

                            1.      The Entergy Companies’ Approach to Compensation           5 

                            2.      Description of the Entergy Companies’ Compensation
                                    Program Design                                            9 

                            3.      Additional Detail Regarding the Annual Incentive and
                                    Recognition Programs                                     16 

                            4.      Additional Detail Regarding the Long-Term Incentive
                                    Programs                                                 20 

                            5.      The Test Year Compensation Programs and Costs are
                                    Necessary and Reasonable                                 22 

                            6.      Commission Precedent Regarding Financially Based
                                    Incentive Compensation                                   29 

                      C.    Benefit Plans                                                    33 

                            1.      Description of the Entergy Companies’ Benefit Plans      33 

                            2.      The Test Year Benefit Plans are Necessary and the Costs
                                    are Reasonable                                          37 

                      D.    Other Labor-Related Costs                                        43 




2011 ETI Rate Case                                                             8-150
                     E.    Affiliate Benefits and Compensation Expenses               46 

              V.     Affiliate Expenses for the HUMAN RESOURCES Class                 47 

                     A.    Summary of Affiliate Expenses for the HR Class             47 

                     B.    The HR Class Provides Necessary Services                   54 

                     C.    The HR Class Provides Necessary Services at a Reasonable
                           Cost                                                       62 

                           1.    Objective Evidence                                   62 

                           2.    Budget Planning                                      64 

                           3.    Cost Trends                                          66 

                           4.    Staffing Trends                                      67 

                           5.    Cost Control and Process Improvement Initiatives     68 

                     D.    The “Not Higher Than” and “At Cost” Standards              69 

                     E.    Billing Allocation Methodology                             69 




2011 ETI Rate Case                                                          8-151
                                           EXHIBITS


              KGG-1    Annual Incentive Plan Summaries

              KGG-2    Equity Ownership Plan

              KGG-3    Performance Unit Program Summaries and Management Level 6
                       Operational Incentive Plan

              KGG-4    Incentive Compensation Allocation — Cost Control, Financial,
                       Operational, Safety (Highly Sensitive)

              KGG-5    Towers Watson 2011 BenVal Report (Highly Sensitive)

              KGG-6    Paid Time Off Policies

              KGG-7    Affiliate Families and Functions

              KGG-8    Training Programs and Courses

              KGG-9    Educational Assistance Program Policy

              KGG-10   Saratoga Institute 2010 HR Staffing and Expenditures
                       Comparison

              KGG-A    Affiliate Billings by Class and by Department

              KGG-B    Affiliate Billings by Class and by Project Code

              KGG-C    Affiliate Billings by Class, by Department, and by Project Code

              KGG-D    Pro Forma Adjustments to Affiliate Billings




2011 ETI Rate Case                                                       8-152
              Entergy Texas, Inc.                                                                     Page 1 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                     I.     WITNESS IDENTIFICATION AND QUALIFICATIONS

        2     Q.         PLEASE STATE YOUR NAME, BUSINESS ADDRESS, EMPLOYER AND

        3                JOB TITLE.

        4     A.         My name is Kevin G. Gardner.               My business address is 639 Loyola

        5                Avenue, New Orleans, Louisiana              70113.     I am employed by Entergy

        6                Services, Inc. (“ESI”)1 as Vice President, Human Resources - Total

        7                Rewards.

        8

        9     Q.         ON WHOSE BEHALF ARE YOU TESTIFYING?

       10 A. I am testifying on behalf of Entergy Texas, Inc. (“ETI” or the “Company”).

       11

       12     Q.         PLEASE DESCRIBE YOUR EDUCATIONAL BACKGROUND AND

       13                PROFESSIONAL WORK EXPERIENCE.

       14 A. I earned a Bachelor’s Degree in Business and a Master’s in Business

       15                Administration from the University of South Florida. I was promoted to my

       16                current position effective November 29, 2009. Prior to my current position,

       17                I had been Director of Human Resources (“HR”) – Total Rewards since

       18                May 2005. I joined ESI in 1993 as a Senior Staff Compensation Analyst

       19                and have held a number of leadership roles in Human Resources

       20                including Manager of System Compensation, Director of HR and Director

       21                of HR – Total Rewards. Prior to joining ESI, I was employed by Florida


              1
                     ESI is a subsidiary of Entergy Corporation that provides technical and administrative services
                     to all the Entergy Operating Companies (“EOCs”).




2011 ETI Rate Case                                                                            8-153
              Entergy Texas, Inc.                                                                Page 2 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1               Power Corporation from 1986 to 1993, designing compensation programs

        2               and supporting general HR requirements. Prior to my employment with

        3               Florida Power Corporation, I held positions in general HR administration

        4               and marketing.

        5

        6     Q.        PLEASE DESCRIBE YOUR CURRENT RESPONSIBILITIES AND YOUR

        7               DEPARTMENT.

        8 A. I am responsible for the design, development, and administration of

        9               various compensation and benefits programs for ESI and the EOCs.2

       10

       11                     II.    PURPOSE AND ORGANIZATION OF TESTIMONY

       12     Q.        WHAT IS THE PURPOSE OF YOUR TESTIMONY?

       13     A.        First, I describe the compensation, benefits, and other labor-related costs

       14               incurred by ESI and ETI and the other EOCs that provide services to ETI.

       15               I show how these programs are designed and managed to produce

       16               reasonable, market-competitive compensation and benefits programs.

       17                       Second, I describe the costs of the HR Class of affiliate services

       18               and demonstrate that the costs are reasonable and necessary.




              2
                     The EOCs are ETI; Entergy Arkansas, Inc.; Entergy Gulf States Louisiana, L.L.C.; Entergy
                     Louisiana, LLC; Entergy Mississippi, Inc.; and Entergy New Orleans, Inc.




2011 ETI Rate Case                                                                       8-154
              Entergy Texas, Inc.                                                         Page 3 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.      WHY ARE YOU QUALIFIED TO ADDRESS THESE ISSUES AND TO

        2             PROVIDE THIS TESTIMONY?

        3     A.      My job responsibilities, professional experience, and familiarity with the

        4             human resources department cover the scope of subjects I address in my

        5             testimony.

        6

        7     Q.      DO YOU SPONSOR ANY EXHIBITS?

        8     A.      The list of exhibits to my testimony is contained in the table of contents.

        9

       10     Q.      DO YOU SPONSOR OR CO-SPONSOR ANY SCHEDULES IN THE

       11             RATE FILING PACKAGE (―RFP‖) THAT ETI HAS FILED IN THIS

       12             DOCKET?

       13     A.      Yes, I sponsor Schedules G-1.5, G-2, and G-2.3. I co-sponsor Schedules

       14             G-1.6 and G-2.1 with Company witness Michael P. Considine.

       15

       16            III.   RELATIONSHIP BETWEEN THIS TESTIMONY REGARDING
       17                      COMPENSATION AND BENEFITS COSTS AND THE
       18                         TESTIMONY OF ETI’S OTHER WITNESSES

       19     Q.      WHAT      IS   THE    RELATIONSHIP       BETWEEN       YOUR     TESTIMONY

       20             REGARDING COMPENSATION AND BENEFITS COSTS AND THE

       21             TESTIMONY OF ETI’S OTHER WITNESSES?

       22     A.      Various ETI witnesses support the Test Year (July 2010 through June

       23             2011) costs that contain internal labor dollars (e.g., ESI employee labor or

       24             ETI employee labor) from the perspective of whether the level and types




2011 ETI Rate Case                                                                8-155
              Entergy Texas, Inc.                                                                     Page 4 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                 of activities for various utility and utility support functions are reasonable

        2                 and necessary.          My testimony demonstrates that the underlying

        3                 compensation and benefits costs associated with these activities are the

        4                 product of reasonable and necessary compensation and benefits

        5                 programs that are designed and managed to yield reasonable costs.

        6

        7                        IV.    COMPENSATION AND BENEFITS PROGRAMS

        8            A.      The Entergy Companies’ Objective in Designing Compensation and
        9                                         Benefits Programs

       10     Q.          PLEASE       DESCRIBE         THE      ENTERGY          COMPANIES’          OVERALL

       11                 OBJECTIVE IN DESIGNING THE COMPENSATION AND BENEFITS IT

       12                 PROVIDES.

       13     A.          The Entergy Companies3 must compete with other companies for talent

       14                 based upon the total package of compensation and benefits each offers.

       15                 In order to attract and retain highly qualified employees, the Entergy

       16                 Companies provide a total package of compensation and benefits that is

       17                 equivalent in scope and cost with what other comparable companies

       18                 within the utility business and other industries provide for their employees.

       19                 Although individual components within the total package of compensation

       20                 and benefits programs may be above or below the market for which they

       21                 compete for talent, the Entergy Companies’ overall total compensation


              3
                     I use the name “the Entergy Companies” to mean Entergy Corporation and its subsidiaries
                     including ESI, ETI, and the other EOCs. Each of these subsidiaries is a separate legal entity.
                     All of the Entergy Companies employ the same approach to compensation and benefits that I
                     describe in this testimony.




2011 ETI Rate Case                                                                            8-156
              Entergy Texas, Inc.                                                      Page 5 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            and benefits package is comparable with industry medians. Regardless of

        2            the emphasis any particular company places on individual components of

        3            compensation and benefits, the comparisons among similar companies

        4            should be based upon the total costs of the companies’ benefits and

        5            compensation programs.

        6

        7                                 B.         Compensation Programs

        8                 1.      The Entergy Companies’ Approach to Compensation

        9     Q.     WHAT       FUNDAMENTAL              PRINCIPLES   GUIDE    THE     ENTERGY

       10            COMPANIES’ COMPENSATION PROGRAMS?

       11     A.     The Entergy Companies offer reasonable, competitive pay packages that

       12            are not only tied to each company’s performance but also to individual

       13            employee performance.              Employees are compensated through a

       14            combination of base pay and variable pay programs (e.g., annual

       15            incentive compensation).             The Entergy Companies’ total annual

       16            compensation (i.e., base pay plus annual incentive payments) across all

       17            job classifications is designed to be at market median.

       18

       19     Q.     WHAT DOES IT MEAN THAT THE ENTERGY COMPANIES’ TOTAL

       20            ANNUAL COMPENSATION IS AT MARKET MEDIAN?

       21     A.     It means that the total annual compensation is approximately within +/-

       22            10% of the mid-point of the market based upon nationally recognized

       23            compensation surveys in which the Entergy Companies participate. By




2011 ETI Rate Case                                                             8-157
              Entergy Texas, Inc.                                                        Page 6 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            mid-point of the market, I mean the point at which half the companies in

        2            the surveys pay total annual compensation that exceeds the Entergy

        3            Companies’ total annual compensation and half the companies in the

        4            surveys pay less total annual compensation than do the Entergy

        5            Companies. The Entergy Companies seek to provide compensation that

        6            is within +/- 10% of the mid-point of the market.

        7                  The Entergy Companies apply this design philosophy to base salary

        8            as well as incentive compensation programs (both annual and long-term),

        9            which I will discuss later in my testimony.         In this way, the Entergy

       10            Companies intentionally design their compensation levels to pay the

       11            market median level of compensation if their employees meet the

       12            performance targets that are established. Of course, in any given year,

       13            the actual level of compensation under the incentive compensation

       14            programs may be above or below the market median, but that differential

       15            occurs solely due to actual performance versus the targets.

       16

       17     Q.     WHAT IS THE RELEVANCE OF HOW THE ENTERGY COMPANIES’

       18            COMPENSATION            REGIME   COMPARES           TO   THAT   OF    OTHER

       19            UTILITIES AND THE MARKET?

       20     A.     In the long run, customers benefit from having a utility that is able to offer

       21            and does offer competitive compensation that attracts and keeps qualified

       22            people.     If the Entergy Companies offered substantially below market

       23            compensation, then over time the quality of management and other




2011 ETI Rate Case                                                               8-158
              Entergy Texas, Inc.                                                      Page 7 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            personnel would decline.         As a consequence, so would service to

        2            customers.

        3

        4     Q.     HOW DO YOU ENSURE THAT THE COMPENSATION PROGRAMS

        5            TARGET THE MARKET MEDIAN?

        6     A.     A nationally recognized external independent compensation consultant,

        7            Pay Governance LLC, has been engaged to evaluate and assess the

        8            compensation programs. The consultant offers subject matter expertise

        9            with respect to analyzing market survey data, assessing current market

       10            conditions, reviewing the prevalence of compensation elements and

       11            evaluating market trends in executive compensation.

       12                  The consultant provides compensation information to help ensure

       13            that all the Entergy Companies, including ETI and ESI, provide

       14            competitive compensation packages to attract, retain, motivate, and

       15            reward employees who can contribute to long-term operational and

       16            financial success.

       17                  Moreover,     the    Entergy   Companies   use   numerous    nationally

       18            recognized third-party surveys to evaluate compensation levels. These

       19            surveys provide data to ensure the competitiveness and reasonableness

       20            of pay practices.         The list of recent surveys used by the Entergy

       21            Companies is shown below:




2011 ETI Rate Case                                                             8-159
              Entergy Texas, Inc.                                                                          Page 8 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                                                    Table 1

                        Third-Party Surveys Used by the Entergy Companies' Compensation Department in
                                                       Analyzing Pay Data

                     Publisher Name                     Survey
                     Towers Watson                      Towers Watson Office Personnel Report, 2010
                     Towers Watson                      Towers Watson Tech & Skilled Trades Report, 2010
                     Towers Watson                      Towers Watson Supervisory Mgmt Report, 2010
                     Stanton Group                      Stanton Group Aviation Compensation Survey, 2010
                     Towers Watson                      Towers Watson Professional Specialized Services Personnel, 2010
                     Towers Watson                      Towers Watson Professional Administrative Services Personnel, 2010
                     Towers Watson                      Towers Watson Middle Mgmt Report, 2010
                     Southern Gas Association           Southern Gas Association Energy Compensation Survey, 2009
                     Towers Watson                      Towers Watson Top Mgmt Report, 2010
                     Towers Watson                      Towers Executive CDB (Energy Services), 2010
                     Towers Watson                      Towers Watson Mid-Mgmt & Prof (Energy Services), 2010
                                                        Amer Gas Assn Mgmt, Supv, and Prof & Non-Exempt Comp Survey,
                     Towers Watson                      2010
                     Mercer Human Resource Consulting   Mercer Corp Mktg & Comm, 2009
                     Mercer Human Resource Consulting   Mercer E-commerce Report, 2009
                     Mercer Human Resource Consulting   Mercer Fin, Acctg & Legal, 2009
                     Mercer Human Resource Consulting   Mercer Human Res Mgmt, 2009
                     Mercer Human Resource Consulting   Mercer Info Tech, 2009
                     Mercer Human Resource Consulting   Mercer Logistics & Supp Chn, 2009
                     Mercer Human Resource Consulting   Mercer Executive Survey, 2009
                     Mercer Human Resource Consulting   Mercer Metro Benchmark, 2009
                     Hewitt Associates                  Hewitt Energy Marketing and Trading Compensation Survey, 2010
                     Hewitt Associates                  Hewitt TCM Mgmt and Prof, 2010
                     Hewitt Associates                  Hewitt TCM Exec, 2010
                     EAPDIS                             EAPDIS Non-exempt survey
                     World at Work                      2010-2011 Salary Budget Survey
                     Towers Watson                      2010-2011 Salary Budget Survey
                     Mercer Human Resource Consulting   2010-2011 US Compensation Planning Survey
                     Hewitt Associates                  U.S. Salary Increase Survey for 2010 and 2011

        2

        3     Q.        WHEN ANALYZING TOTAL COMPENSATION, DO THE ENTERGY

        4               COMPANIES COMPARE THEMSELVES WITH PARTICULAR LABOR

        5               MARKETS?

        6     A.        Yes. The Entergy Companies compare themselves with both the utility

        7               industry and general industry in determining total compensation.                           Both




2011 ETI Rate Case                                                                                8-160
              Entergy Texas, Inc.                                                       Page 9 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            comparison groups are used because the Entergy Companies recruit from

        2            and lose talent to both utilities and general industry.    The comparison

        3            recognizes that employees may pursue employment opportunities in either

        4            the utility market or general industry. Thus, the compensation levels must

        5            be competitive with both labor markets. Furthermore, when determining

        6            compensation comparison groups within those markets, the Entergy

        7            Companies compare themselves with companies or operations of similar

        8            size and scope.

        9

       10       2.        Description of the Entergy Companies’ Compensation Program Design

       11     Q.     PLEASE DESCRIBE THE ELEMENTS OF THE ENTERGY COMPANIES’

       12            COMPENSATION PROGRAM.

       13     A.     In general, employee compensation consists of three elements:

       14            1.       base pay;

       15            2.       annual incentives and recognition programs; and

       16            3.       long-term incentives.

       17                     These compensation programs are applicable throughout the

       18            Entergy Companies.          Thus, ETI, ESI, and all of the other Entergy

       19            Companies use the same types of compensation programs.




2011 ETI Rate Case                                                              8-161
              Entergy Texas, Inc.                                                      Page 10 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.     PLEASE DESCRIBE BASE PAY.

        2     A.     Base pay is the basic, non-variable, salary component of compensation.

        3            Base pay is provided to all employees and remains the most common

        4            form of payment throughout industries for all levels of employees. Base

        5            pay is designed to be comparable with base pay in relevant labor markets.

        6            Because most of the Entergy Companies’ peers also provide incentive

        7            compensation, however, comparable base pay amounts will not, by

        8            themselves, produce a market competitive total compensation package.

        9

       10     Q.     PLEASE DESCRIBE THE ANNUAL INCENTIVE PLANS.

       11     A.     During the Test Year, the Entergy Companies had five annual incentive

       12            plans. The five plans and the eligible employee groups were as follows:

       13                    ▪       Executive Annual Incentive Plan (“EAIP”). Participation was

       14            limited to the Entergy Companies’ officers (i.e., the Chief Executive

       15            Officer, Presidents, Executive Vice Presidents, Senior Vice Presidents,

       16            and Vice Presidents).

       17                    ▪       Management Incentive Plan.     Participation was limited to

       18            selected management personnel and key high-level individual contributor

       19            employees.




2011 ETI Rate Case                                                             8-162
              Entergy Texas, Inc.                                                                  Page 11 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                       ▪       Exempt Incentive Plan. Participation was limited to exempt

        2               employees4 who were not eligible for participation in another incentive

        3               plan.

        4                       ▪       Teamsharing Incentive Plan. Participation was limited to full-

        5               time and part-time, non-exempt,5 non-bargaining6 employees who were

        6               ineligible for participation in another incentive plan. Certain non-exempt,

        7               bargaining employees7 also are eligible for participation in this plan where

        8               it has been negotiated into the collective bargaining agreement.

        9                       ▪       Teamsharing        Plan    for    Selected     Bargaining        Units.

       10               Participation was limited to full-time or part-time bargaining employees

       11               where this plan has been negotiated into the agreement.

       12                       Participation requirements and plan design for the five annual

       13               incentive plans are described in the plan summaries presented in Exhibit

       14               KGG-1. This exhibit covers the participation requirements during the Test

       15               Year.




              4
                     Exempt employees are employees who are paid a salary and are exempt from the overtime
                     provisions under the federal wage and hour law.
              5
                     Non-exempt employees refers to employees who are covered under the federal wage and
                     hour law and must be paid overtime for all hours worked in excess of forty hours during a
                     work week.
              6
                     Non-bargaining employees are those not covered by any collective bargaining agreement.
              7
                     Bargaining employees are those whose compensation, benefits, and work rules are covered
                     by a collective bargaining agreement.




2011 ETI Rate Case                                                                         8-163
              Entergy Texas, Inc.                                                      Page 12 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.     PLEASE DESCRIBE THE EQUITY-BASED LONG-TERM INCENTIVES.

        2     A.     Certain employees were eligible to receive stock option awards, restricted

        3            stock, and/or performance units under the Equity Ownership Plan (“EOP”).

        4            The EOP is outlined in Exhibit KGG-2.

        5                    Restricted stock was added to the long-term incentive mix in

        6            January 2011. ML 1 through 4 employees (the Entergy Companies’ most

        7            senior executives) are eligible for both stock options and restricted stock.

        8            ML 5 employees (generally, the Entergy Companies’ directors) are eligible

        9            for restricted stock only.      Restricted stock is designed to deliver

       10            approximately the same value as stock options but using a significantly

       11            smaller number of shares.

       12                    ML 1-4 executives are also eligible to participate in the

       13            Performance Unit Programs, which are also called Long Term Incentive

       14            Plans or “LTIP.”      Each LTIP is based upon a three-year performance

       15            period. The Test Year in this case (July 1, 2010 through June 30, 2011)

       16            affects four of these LTIPs, and costs from the four LTIPs accrued during

       17            the Test Year.          The first applicable plan covers the three-year

       18            performance period of 2008-2010; the second plan covers 2009-2011; the

       19            third plan covers 2010-2012; and the fourth plan covers 2011-2013. Each

       20            plan provides participants with the opportunity to earn performance units

       21            (which I discuss below) based upon the Entergy Companies’ performance

       22            against a pre-set performance goal. The four Performance Unit Program

       23            summaries and plan designs are provided in Exhibit KGG-3.




2011 ETI Rate Case                                                             8-164
              Entergy Texas, Inc.                                                       Page 13 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.     IN YOUR PREVIOUS ANSWER, YOU REFERRED TO PERFORMANCE

        2            UNITS, STOCK OPTIONS, AND RESTRICTED STOCK.                           PLEASE

        3            EXPLAIN THE DISTINCTIONS AMONG THESE INCENTIVE DEVICES.

        4     A.     Under a performance unit plan, an employee is awarded at the start of a

        5            performance period (e.g., a thirty-six month performance cycle), a number

        6            of performance units (“units”), shares of common stock, or cash that is

        7            payable, in whole or in part, at the end of the performance period

        8            depending upon the extent that performance targets are met. If the actual

        9            performance is at the target level, then the employee earns 100% of the

       10            units, shares, or cash. If the actual performance is below the target level,

       11            but above a minimum level, then the employee earns only a portion of the

       12            units, shares, or cash. If the actual result is below the minimum level

       13            (e.g., less than 10% of the target) then no payment is made to the

       14            employee. (A performance unit is the cash equivalent of the stock price

       15            on a certain date.)

       16                    Stock options award employees the right to purchase shares of

       17            common stock at a set price (e.g., $40 per share). If the publicly traded

       18            stock price increases above that set price (e.g., $45 per share), then the

       19            employee has the option to purchase the stock at the set price ($40 in my

       20            example) and choose to either sell the stock at the then publicly traded

       21            stock price ($45 in my example) or retain ownership of the shares.

       22                    Under a restricted stock plan, an employee receives shares of

       23            common stock with restrictions that lift if certain contingencies occur, such




2011 ETI Rate Case                                                              8-165
              Entergy Texas, Inc.                                                        Page 14 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            as if the employee remains with the company for a specific period of time

        2            or the company achieves certain operational or financial goals.              As

        3            mentioned earlier, the Entergy Companies instituted a restricted stock

        4            program effective January 1, 2011 with time based vesting period as part

        5            of its long-term incentive plan.

        6

        7     Q.     DURING THE TEST YEAR, DID THE ENTERGY COMPANIES

        8            IMPLEMENT A NEW INCENTIVE PLAN FOR MANAGEMENT LEVEL 6

        9            EMPLOYEES?

       10     A.     Yes.    During the Test Year, the Entergy Companies added the ML 6

       11            Operational Incentive Plan. The purpose of this plan is to recognize ML 6

       12            employees       (which    generally   include   managers,   superintendents,

       13            supervisors, and other high-level contributors) for their superior leadership

       14            and outstanding performance in the successful operation of the company’s

       15            business and to encourage continuous employment by reinforcing to the

       16            plan participants that they are highly valued members of the company.

       17            The primary areas of focus for outstanding performance include

       18            contributions to increased reliability, plant operations, employee and public

       19            safety, cost control, customer service, and other critical corporate support

       20            functions including finance, legal, human resources, communications,

       21            procurement, IT, etc. This program provides a cash-based payout to the

       22            selected employees based on the decision of their senior leadership team,

       23            and it is designed to provide the median targeted long-term compensation




2011 ETI Rate Case                                                               8-166
              Entergy Texas, Inc.                                                        Page 15 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            for similar ML 6 employees in companies of comparable size. The ML 6

        2            Operational Incentive Plan is described in Exhibit KGG-3.

        3

        4     Q.     HAS THE ADDITION OF RESTRICTED STOCK AND THE ML 6

        5            OPERATIONAL INCENTIVE PLAN INCREASED THE LONG-TERM

        6            OFFERINGS TO THOSE EMPLOYEES ELIGIBLE FOR A LONG-TERM

        7            PAYOUT?

        8     A.     No, the value of the target payout for employees eligible for long term

        9            incentives has not changed, only the form of the payout has changed.

       10

       11     Q.     IS IT APPROPRIATE FOR COMPANIES TO EXERCISE REASONABLE

       12            DISCRETION IN DETERMINING THE ALLOCATION AMONG THE

       13            VARIOUS COMPENSATION COMPONENTS?

       14     A.     Yes. It is common practice for a company to emphasize one form of

       15            compensation over another, depending on the company’s circumstances,

       16            in a way that differs from how other, even similar, companies allocate their

       17            resources among the various compensation components.                There is no

       18            “one size fits all” answer in seeking to attract and keep employees and in

       19            seeking to inspire current employees to do their best. Utilities too should

       20            be allowed to employ reasonable business discretion in allocating

       21            resources among the various commonly used compensation components

       22            so long as the total compensation levels are within reasonable market

       23            levels. As I discuss below, the Entergy Companies have exercised this




2011 ETI Rate Case                                                               8-167
              Entergy Texas, Inc.                                                           Page 16 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                 reasonable discretion to provide for overall compensation at market

        2                 competitive levels by offering market median base pay levels and

        3                 incentive compensation programs that are comparable to those offered by

        4                 similar companies.

        5

        6            3.          Additional Detail Regarding the Annual Incentive and Recognition
        7                                                    Programs

        8     Q.          ARE ANNUAL INCENTIVE COMPENSATION PLANS COMMONLY

        9                 USED BY PRIVATE INDUSTRY?

       10     A.          Yes.     The following Table 2 demonstrates that, during the Test Year,

       11                 annual incentive plans were common among the utilities and energy

       12                 industry and general industries:




2011 ETI Rate Case                                                                  8-168
              Entergy Texas, Inc.                                                     Page 17 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                                           Table 2
                                Prevalence of 2010 Annual Incentive Programs
                                Percentage of Surveyed Companies Reporting
                            Annual Incentive Plans Similar to the Entergy Companies

              World At Work
              2010-2011 Salary Budget Survey
              Use Of Variable Pay                            2008      2009       2010
              Percent of Organizations Using Variable        81%       80%        80%
              Pay

              MERCER
              2010-2011 US Compensation Planning Report
              Use of Variable Executives Mgmt    Professional Office                  Technician
              Pay                                             Personnel               & Skilled
              All (For Profit)  90%       88%        77%          63%                    55%
              Organizations
              By Industry       88%       86%        84%          81%                    84%
              (Energy)

              Towers Watson
              2010-2011 Salary Budget Survey
              Use of Variable          # of          # of Organizations    % of Organizations
              Pay                  Organizations     Using Variable Pay    Using Variable Pay
                                    Responding
              Entire Sample            801                   674                  84%
              (For Profit)
              Industry Sector           91                   74                   81%
              (Utilities & Energy)



        2     Q.     HAVE THE ENTERGY COMPANIES’ MEASURES FOR DETERMINING

        3            ANNUAL INCENTIVES CHANGED IN RECENT YEARS?

        4     A.     Yes.    Effective January 1, 2008, the Entergy Companies replaced the

        5            Entergy Achievement Multiplier (“EAM”), a composite of Entergy

        6            Corporation’s earnings per share and operating cash flow used as a

        7            widespread individual performance measure, with new measures aligned

        8            with meeting operational-based targets.         Each business unit or



2011 ETI Rate Case                                                            8-169
              Entergy Texas, Inc.                                                         Page 18 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            organization within the Entergy Companies designs its own operational-

        2            based targets tailored to the specifics of its operational responsibilities,

        3            focus, and activities (e.g., fossil plant operations will have different targets

        4            than will the HR department). These operational-based targets include

        5            reliability goals (e.g., reduce the frequency and duration of customer

        6            outages), safety goals (e.g., reduce the number of employee accidents),

        7            customer service goals (e.g., improve the speed of answering customer

        8            calls), cost containment (e.g., reduce expenditures, or controlling the rate

        9            of growth in expenditures, such as on vehicle maintenance, etc.) or

       10            spending levels (e.g., complete a project under budget).

       11                    The EAM is still used as a performance measure for Entergy

       12            Corporation executives making up the Office of the Chief Executive and all

       13            EAIP participants in the Finance Department. The EAM is used as a

       14            funding mechanism to ensure adequate funds exist to pay the incentives,

       15            but not as a performance target except as noted above. There has been

       16            no substantial change in the measures used to determine annual

       17            incentives since ETI’s last rate case, Docket No. 37744.

       18

       19     Q.     WHAT MOTIVATED THE CHANGE IN INCENTIVE COMPENSATION

       20            PLAN DESIGN?

       21     A.     The intent of the change was to further re-enforce the link between

       22            incentive compensation and the control employees felt they could have

       23            over the achievement of certain goals, such as safety, customer service,




2011 ETI Rate Case                                                                8-170
              Entergy Texas, Inc.                                                          Page 19 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            operational performance and cost control measures.            These measures

        2            place additional focus on providing safe, cost-effective, and reliable

        3            service to customers.

        4

        5     Q.     DO THE ENTERGY COMPANIES HAVE ANY OTHER INCENTIVE

        6            PROGRAMS?

        7     A.     Yes.    The Entergy Recognition Program allows for the reward of an

        8            employee with a one-time lump sum for exemplary work on a special

        9            project or assignment.          The Impact Award is an important part of the

       10            Entergy Recognition Program.           Impact Awards recognize individual or

       11            team members for outstanding achievement.                Impact Awards are

       12            presented to employees in the form of cash. In general, Impact Awards

       13            recognize employees for their participation and contribution on a special

       14            project or assignment and recognizes significant achievement such as

       15            innovation,     individual      or   team   accomplishment,   sustained       high

       16            performance, extraordinary effort to resolve a problem, special project, act

       17            of heroism, and community service. Nomination of an employee or a team

       18            of employees for an Impact Award is most frequently initiated by the

       19            employee’s immediate manager.




2011 ETI Rate Case                                                                 8-171
              Entergy Texas, Inc.                                                           Page 20 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.      IS IT REASONABLE FOR THE ENTERGY COMPANIES TO HAVE THIS

        2             PROGRAM?

        3     A.      Yes.   The recognition program is a valuable personnel practice.              This

        4             program, which is generally associated with significant cost savings or

        5             improved work processes, helps to boost and maintain employee morale

        6             and productivity, and also contributes to reducing employee turnover by

        7             providing recognition for employee accomplishments.           ETI’s ratepayers

        8             benefit from the program because it encourages creative activity by

        9             employees that results in more cost efficiencies and a more productive

       10             and engaged workforce that provides better service to customers.

       11

       12            4.      Additional Detail Regarding the Long-Term Incentive Programs

       13     Q.      ARE     EQUITY-BASED           LONG-TERM         INCENTIVE    COMPENSATION

       14             PLANS COMMONLY USED BY COMPANIES SUCH AS THE ENTERGY

       15             COMPANIES?

       16     A.      Yes. Equity-based long-term incentive plans are common among publicly

       17             traded companies. The following Table 3 shows that the majority of all

       18             independently-surveyed         publicly-traded    companies   compensate       top

       19             managers through an equity-based long-term incentive program, such as

       20             the LTIP, and 100% of the Entergy Companies’ utility peer group

       21             comprising the Philadelphia Electric index, provide this type of

       22             equity-based executive incentive program. In addition, the table shows

       23             that stock options and other types of equity programs, such as restricted




2011 ETI Rate Case                                                                  8-172
              Entergy Texas, Inc.                                                     Page 21 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            stock, continue to be typical retention tools in both the general industry

        2            and utility companies. This type of equity-based plan places a greater

        3            portion of executive compensation at risk based on corporate performance

        4            compared to executive compensation programs that do not have variable

        5            pay strategies.

        6                                            Table 3

                     Towers Watson’s 2009 Long-Term Incentive Plan Survey (as used in
                     the Entergy Companies’ 2010 Senior Mgmt Competitive
                     Compensation Analysis)
                      LTI Plans    General Industry   Philadelphia
                      Offered                           Electrics
                      Stock             63%               44%
                      Options
                      Performance       69%              100%
                      Plans
                      Restricted        62%               67%
                      Stock
                      Other             13%                0%



        7     Q.     HOW DO THE ENTERGY COMPANIES ENSURE THAT THESE LONG-

        8            TERM INCENTIVES ARE AWARDED AT REASONABLE MARKET

        9            LEVELS?

       10     A.     As I explained earlier, our compensation programs, including the

       11            long-term incentives, are benchmarked by an independent external

       12            consultant to determine their prevalence and ensure they are both

       13            competitive and reasonable by comparing them with the utility industry

       14            and general industry.




2011 ETI Rate Case                                                            8-173
              Entergy Texas, Inc.                                                         Page 22 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                5.      The Test Year Compensation Programs and Costs are
        2                                    Necessary and Reasonable

        3     Q.     DURING THE TEST YEAR, WERE THE ENTERGY COMPANIES’

        4            COMPENSATION PROGRAMS REASONABLE AND NECESSARY?

        5     A.     Yes. In order to provide services to ETI’s customers, it is necessary to

        6            maintain an appropriately compensated workforce.            Employees of all

        7            industries, including utilities, provide services to companies for pay, most

        8            often in the form of base pay and incentive compensation. The Entergy

        9            Companies’ incentive plans are representative of similar plans that are

       10            used widely by utilities, the energy services sector, and all industries as an

       11            element of variable compensation programs.              Further, the Entergy

       12            Companies’ compensation levels are reasonable as described below.

       13

       14     Q.     IN PREPARING A BENCHMARK COMPARISON OF COMPENSATION

       15            LEVELS, HOW SHOULD ONE DEFINE THE “MARKET LEVEL” OF

       16            COMPENSATION?

       17     A.     As discussed above, when using a benchmark analysis to compare

       18            companies’ levels of compensation, it is advisable to view the market level

       19            of compensation as a range (e.g., +/- 10% of a mid-point) rather than a

       20            precise, single point.          Although benchmarking has its place in

       21            compensation       analyses,    and   is   used   by   HR   departments      and

       22            professionals, there are differences in how companies match job

       23            responsibilities with job titles and in how companies complete the




2011 ETI Rate Case                                                                8-174
              Entergy Texas, Inc.                                                       Page 23 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            compensation survey information.      These limitations do not invalidate

        2            benchmark comparisons of compensation levels, but they do add an

        3            element of imprecision to any comparison of compensation by job title.

        4                    Towers Watson provides competitive analysis of the Entergy

        5            Companies’ executive compensation to the market and support for the

        6            Entergy Companies’ approach that a value between 90% and 110% of the

        7            median level of compensation is “at market.”      In fact, Towers Watson

        8            stated in its 2010 Competitive Compensation Analysis that because of

        9            differing job duties, individual characteristics, and experience levels,

       10            Towers Watson believes that a company's pay levels are competitive if

       11            they fall between 85% and 115% of the marketplace.

       12

       13     Q.     WHAT ARE TARGET INCENTIVE COMPENSATION PAYMENTS?

       14     A.     Target incentive compensation payments are the percentages of base pay

       15            that employees would receive if the performance goals being measured

       16            under the incentive plan are achieved at target. The compensation the

       17            employee receives depends upon whether actual performance fails to

       18            meet the targets, meets targets, or exceeds the targets.




2011 ETI Rate Case                                                              8-175
              Entergy Texas, Inc.                                                                   Page 24 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.        FOR THE TEST YEAR, DID THE ENTERGY COMPANIES USE

        2               REASONABLE TARGETS IN ESTABLISHING TARGET INCENTIVE

        3               COMPENSATION PAYMENTS FOR THE ANNUAL INCENTIVE PLANS?

        4     A.        Yes. The following Table 4 shows the Entergy Companies’ 2010 annual

        5               incentive targets.      The table indicates that the survey target incentive

        6               compensation opportunities for employees in the utilities and energy

        7               industry as well in general industries for the Administrative and Clerical,

        8               Technician & Skilled, Professional, Middle Management, and Top

        9               Management employee classifications compare favorably with the targets

       10               for the Entergy Companies’ employees in similar employee classifications.

       11                                          Table 4
       12         2010 Annual Incentive Target Awards as a Percentage of Base Pay at Median8


                           Towers Watson                All For-Profit
                                                                         Utilities & Energy Entergy at
                             2010/2011                  Industries at
                                                                         Industry at Target  Target
                        Salary Budget Survey                Target

                   Administrative and Clerical               5%                   6%                 3.5%

                   Technician & Skilled                      5%                   6%                 3.5%

                   Professional                             10%                  10%                  7%

                   Middle Management                        19%                  18%                 18%

                   Top Management                           40%                  42%                 48%

              8
                     Towers Watson and Mercer Incentive Target Data Reports on 2010-2011 Salary Budget
                     Survey. The “Entergy at Target” data was calculated by averaging the targets of all
                     incumbents in each incentive plan. For Technician & Skilled Non-Exempt employees, this
                     covers participants in the Teamsharing Incentive Plan and the Teamsharing Plan for Selected
                     Bargaining Units. For Professional employees, this covers participants in the Exempt
                     Incentive Plan. For Middle Management employees, this covers participants in the
                     Management Incentive Plan. Top Management includes participants in the Executive Annual
                     Incentive Plan.




2011 ETI Rate Case                                                                          8-176
              Entergy Texas, Inc.                                                               Page 25 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case




                                Mercer                  All For Profit         Energy
                                                                                            Entergy at
                              2010/2011                 Industries at        Industry at
                                                                                             Target
                         Salary Budget Survey               Target             Target

                  Administrative and Clerical                5%                  6%              3.5%

                  Technician & Skilled                       5%                  6%              3.5%

                  Professional                              10%                 10%               7%

                  Middle Management                         20%                20%               18%

                  Top Management                            40%                40%               48%




                       Towers Watson 2010            General        Energy Services
                                                                                           Entergy at
                       Executive Database9         Industries at      Industry at
                                                                                            Target
                                                      Target            Target


                     Middle Management                 25%                 25%                  17%



                     Top Management                    35%                 35%                  32%
                     (Directors)




                     Executives (Officers)             50%                 49%                  48%




              9
                     Developed from Towers Watson’s 2010 Executive Compensation Database – General
                     Industry (companies with revenue between $10 and $20 billion) and Towers Watson 2010
                     Executive Compensation Database – Energy Services Industry (companies with revenue
                     greater than $6 billion). “Entergy at Target” developed by averaging targets for all
                     incumbents in Management Level 6 (Middle Managers), Management Level 5 (Directors) and
                     Management Level 1 thru 4 (Executives).




2011 ETI Rate Case                                                                      8-177
              Entergy Texas, Inc.                                                       Page 26 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.        LET’S TURN NOW TO THE RESULTS OF ANNUAL COMPENSATION.

        2               FOR THE TEST YEAR, WERE THE ENTERGY COMPANIES’ ACTUAL

        3               TOTAL COMPENSATION PAYMENTS FOR BASE PAY AND ANNUAL

        4               INCENTIVE COMPENSATION REASONABLE?

        5     A.        Yes. For the Test Year, the Entergy Companies’ total compensation costs

        6               for base pay and annual incentive compensation were reasonable, based

        7               upon my knowledge of the utility industry and the employment market, my

        8               familiarity with the Entergy Companies, and my experience with

        9               compensation principles. As summarized in the following Table 5, total

       10               annual compensation (defined as base salary and payments under annual

       11               incentive plans) during the Test Year for the employees taken as a whole

       12               was 110% of the market median compensation level.

       13                                        Table 5
       14            ESI and ETI Total Annual Compensation Compared to Market Median

                                                                         Total Annual
                                                                        Compensation
                                                                            for the
                                                       Total Annual       Employees
                                                     Compensation for      using the      Entergy's
                                    Number of         the ESI and ETI   Market Median     % of the
                                  Employees in ESI      Employees -          (50th         Market
                                      and ETI             Entergy         Percentile)      Median
               Totals                  2,621           $334,707,901      $302,957,700       110%




2011 ETI Rate Case                                                              8-178
              Entergy Texas, Inc.                                                      Page 27 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.     FOR THE TEST YEAR, FOR THE LONG-TERM INCENTIVES, DID THE

        2            ENTERGY         COMPANIES        USE    REASONABLE       TARGETS         FOR

        3            ESTABLISHING TARGET INCENTIVE COMPENSATION PAYMENTS?

        4     A.     Yes, each year Pay Governance, the nationally recognized compensation

        5            consultant, provides an analysis of the expected value of the Entergy

        6            Companies’ long-term incentives.         The benchmarked data on the

        7            long-term incentives at market median is presented in the analysis as an

        8            expected dollar amount. This expected dollar amount is then converted

        9            by Pay Governance into target performance units, stock options and

       10            restricted stock.      The ML 6 Operational Incentive Plan utilizes the

       11            expected dollar amount as a guide in determining the target cash payout.

       12            It does not need to be converted to a unit. The Board of Directors reviews

       13            this data and, for 2010 and 2011, approved the recommended targets as

       14            the long-term basis for the Entergy Companies’ Compensation Model.

       15

       16     Q.     WITH REGARD TO THE RESULTS OF THE LONG-TERM INCENTIVES

       17            FOR THE TEST YEAR, WERE THE ENTERGY COMPANIES’ ACTUAL

       18            PERFORMANCE             UNIT    AWARDS      UNDER     THE    LONG-TERM

       19            INCENTIVE PLAN AND STOCK OPTION PLAN REASONABLE?

       20     A.     Yes. As I discussed earlier, the use of equity-based incentive devices in

       21            long-term incentive compensation plans is prevalent among publicly-

       22            traded companies.         In addition, as I discussed earlier, the Entergy

       23            Companies intentionally design the long-term incentive plan to provide




2011 ETI Rate Case                                                             8-179
              Entergy Texas, Inc.                                                      Page 28 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            compensation at the market median.        To that end, and as described

        2            above, the Entergy Companies perform an annual analysis of their target

        3            grant levels under the long-term incentive plan to ensure that the target

        4            levels of grants are set at the market median. Consequently, the Entergy

        5            Companies design the long-term incentive compensation plan to be at

        6            market. But as I also discussed earlier, when actual performance exceeds

        7            the target level of performance, then the actual awards have the potential

        8            to exceed the target level of awards. The converse is true as well: when

        9            actual performance is less than the target, then there is the potential that

       10            the actual awards will be less than the target level of awards. In fact, the

       11            payouts under the Performance Unit Programs in 2010 and 2011 were

       12            both below target. Payouts under the Performance Unit Programs were

       13            57% and 10% of target respectively. Additionally, payouts under the ML 6

       14            Operational Incentive Plan were 98% of target.

       15                    Further, the use of equity-based devices in long-term incentive

       16            compensation plans is a wide-spread practice among general industry.

       17            Again, as I have noted, the Entergy Companies set target compensation

       18            at the market median. As with the performance unit awards, the Entergy

       19            Companies perform an annual analysis of the target level of stock options

       20            and restricted stock that are available for possible award to ensure that

       21            the target level is set at the market median. Thus, by design, the level of

       22            the stock option and restricted stock awards is at market.         Therefore,

       23            given that the Entergy Companies structure the target level of stock option




2011 ETI Rate Case                                                             8-180
              Entergy Texas, Inc.                                                      Page 29 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            and restricted stock awards to be at market, I conclude that the actual

        2            level of stock option and restricted awards for the Test Year is reasonable.

        3

        4     Q.     WHAT CONCLUSION DO YOU DRAW FROM THIS ANALYSIS OF THE

        5            ENTERGY COMPANIES’ COMPENSATION VERSUS THE MARKET?

        6     A.     The Entergy Companies establish compensation targets that reflect the

        7            market median for individual components and in the aggregate.             The

        8            design of the compensation program is reasonable and that design

        9            yielded a reasonable combination of base pay, annual incentive

       10            compensation, and long-term incentive compensation during the Test

       11            Year.

       12

       13            6.      Commission Precedent Regarding Financially Based Incentive
       14                                         Compensation

       15     Q.     ARE YOU AWARE OF COMMISSION PRECEDENT THAT HAS

       16            DISALLOWED FINANCIALLY BASED INCENTIVE COMPENSATION?

       17     A.     Yes. I have been informed by counsel that what the Commission has

       18            termed financially based incentive compensation has been disallowed in

       19            several recent rate cases in Texas.




2011 ETI Rate Case                                                             8-181
             Entergy Texas, Inc.                                                              Page 30 of 77
             Direct Testimony of Kevin G. Gardner
             2011 Rate Case


        1     Q.     IS A PORTION OF THE INCENTIVE COMPENSATION REQUESTED BY

        2            THE COMPANY IN THIS CASE TIED TO ITS PROFITABILITY AND

        3            STOCK PRICE?

        4    A.      Yes.   Based on the methodology used to divide annual incentive pay

        5            between financial and operational measures utilized by the utility (and

        6            accepted by the Commission Staff) in PUCT Docket Nos. 34800 and

        7            37744, approximately 14.1 % of ES l's annual incentive compensation is

        8            tied to financial measures such as profitability and stock price.                See

        9            Exhibit KGG-4.      In addition, all of the equity-based long-term incentive

       10            compensation programs I describe above are tied to such financial

       11            measures. On the other hand, none of the costs of the ML 6 Operational

       12            Incentive Plan are tied to financial measures of profitability or stock price.

       13

       14     Q.     IN LIGHT OF THE PRECEDENT YOU DESCRIBE ABOVE, WHY IS ETI

       15            REQUESTING RECOVERY OF TEST YEAR COMPENSATION COSTS

       16            RELATED TO FINANCIALLY BASED MEASURES?

       17    A.      Pilst, I a111 infem:ied by crnmsel   tba.Ltt:ie-eom~TirCeaent            ,.Wii'ig'""
       18            financially based incentives is not required by statute       or--~nd        that the

       19            Commission retains the authority to         c~L course.                    The facts

       20            and evidence presented are diff       r-El'1lfin   each case, and the Commission

       21            should continue to c. n 1der whether incentive programs, such as the

       22                            scribe above, deserve to be divided into its subparts and, in

       23                                  The operational and financial goals of the Entergy




2011 ET! Rate Case                                                                    8-182
              Entergy Texas, Inc.                                                            Page 31of77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


         1            Companies'     incentive       plans are intertwined    such that operational

        2             measures help the Entergy Companies achieve financial success and the

        3             financial measures help the Entergy Companies achieve operational

        4             success.

        5                    Incentive compensation based on financial metrics is a reasonable,

        6             necessary, and common component of compensation for companies like

        7             the Entergy Companies, including ETI. Such incentive compensation is a

        8             part of the compensation programs of substantially all of ETl's peer

        9             companies.     It is a market necessity that ETI include such pay in its

       10             compensation package so that it can hire and retain talented employees,

       11             and customers benefit from a utility that offers compensation that attracts

       12             and keeps qualified people.

       13                    Further, Co111pa11y witness Jay C. I la1 tzell ide11tifies-emz·-

       14             studies not previously considered by the Commission tha/                      nect

       15             financially based incentive compensation to benefits for cupefliers. As he

       16             testifies, encouraging the financial health of thezom~is in customers'

       17             interests because if a company maintains a      y      cially healthy position, it

       18             will tend to have a lower cost of     cap~ttfut will   in turn benefit customers

       19             through lower rates, andzhe
                                                fi ar;cially healthy company will be more

       20             prepared for emerz ents such as storms. Mr. Hartzell also explains

       21             that, withz1nanc·I health, the costs of doing business with suppliers (of

       22             both go    s and services, including labor) will remain lower because, for

       23



20 II ET! Rate Case                                                                  8-183
              Entergy Texas, Inc.                                                          Page 32 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case




         2            resulting in higher costs that wou            -te-hi    er rates than would

         3

        4                    Additionally, disallowing financial-based performance targets only

         5            serves to encourage utilities to eliminate them, and such an approach

         6            weakens the alignment of employees' financial interests with the interest

         7            of the ratepayers in having an efficiently run and financially healthy utility.

         8            Having only operational targets could encourage utilities to overspend in

         9            some areas and would result in an incomplete, unbalanced incentive

       10             program that would be atypical when compared with American industry in

       11             general and does not create a reasonable mix of incentives.

       12                    Further, to the extent that the total compensation levels are within

       13             market range, it should be at the reasonable discretion of the Entergy

       14             Companies to determine how best to pay their employees, and it is

       15             common practice for a company to emphasize one form of compensation

       16             over another form depending on its circumstances.            It would not be

       17             appropriate to conclude that, for example, all of the compensation paid to

       18             ETI employees is reasonable, so long as it is all paid in the form of base

       19             salary, but that it becomes unreasonable when that same level is partially

       20             paid out in the form of incentive pay.

       21                    Finally, the Commission should also reconsider its precedent

       22             regarding incentive compensation tied to financial performance because

       23             increasing company profitability is a legitimate end for public utilities.




20 II ET! Rate Case                                                                8-184
              Entergy Texas, Inc.                                                        Page 33 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            Investor-owned utilities are authorized by statute to earn a reasonable

        2            return on invested capital, and thus trying to achieve financial targets that

        3            support the utility’s ability to achieve the authorized return is properly

        4            viewed as a legitimate performance goal for a regulated utility. Utilities are

        5            allowed and expected to operate at a profit.        It is not reasonable to

        6            disallow such expenditures as per se unreasonable simply because they

        7            are tied to company profitability.

        8

        9                                        C.   Benefit Plans

       10                 1.       Description of the Entergy Companies’ Benefit Plans

       11     Q.     PLEASE DESCRIBE THE BENEFIT PLANS PROVIDED BY THE

       12            ENTERGY COMPANIES TO THEIR EMPLOYEES.

       13     A.     The benefit plans consist of: (1) medical and dental plans; (2) employee

       14            disability insurance; (3) employee life insurance as well as accidental

       15            death and dismemberment insurance; (4) retirement plans, consisting of

       16            both a defined benefit pension plan and a 401(k) Savings Plan; and (5)

       17            Executive Retirement Benefit Programs.

       18                      The costs of providing many of these programs are shared between

       19            the Entergy Companies and their employees. The cost sharing allows the

       20            Entergy Companies to provide competitive benefits programs to

       21            employees while maintaining total compensation costs that were

       22            comparable with industry medians.




2011 ETI Rate Case                                                               8-185
              Entergy Texas, Inc.                                                                   Page 34 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.        YOU HAVE LISTED FIVE CATEGORIES OF BENEFIT PLANS. PLEASE

        2                DESCRIBE THOSE PLANS.

        3     A.         The following summary describes the various plans offered during the

        4                Test Year.10

        5                1.       Medical and Dental Plans

        6                         Medical Plan. The Entergy Companies use managed doctor and

        7                hospital networks, which reduce claims costs. The BenefitsPlus Medical

        8                Plan provides employees and their dependents comprehensive medical

        9                coverage. The medical plan offers three Preferred Provider Organization

       10                (“PPO”) Plans. The PPO has different deductible levels. All three plans

       11                are provided through a network of health service providers managed by

       12                Aetna.     The Entergy Companies and their employees share premium

       13                costs under this plan.

       14                         Dental Plan. The BenefitsPlus dental plan offers coverage for four

       15                types of services: diagnostic and preventive care; basic restorative care;

       16                major restorative care; and orthodontics.               The plan pays 100% of

       17                diagnostic and preventive care, 80% of basic restorative care, and 50% of

       18                both major restorative care and orthodontics services.                  The Entergy

       19                Companies and their employees share premium costs under this plan.




              10
                     As with my discussion of the compensation programs, although I may describe the benefit
                     plans using the present tense, my testimony describes the offerings and practices during the
                     Test Year.




2011 ETI Rate Case                                                                          8-186
              Entergy Texas, Inc.                                                      Page 35 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            2.      Long-Term Disability Benefit Plan

        2                    The long-term disability program provides a monthly income for

        3            eligible employees who become disabled while actively employed by the

        4            Entergy Companies.          The plan provides either 65% or 40% of the

        5            employees’ monthly income, depending on the option elected by the

        6            employee, and is reduced by any amounts received by the employee from

        7            Worker’s Compensation, Social Security, and other income benefit

        8            sources. The Entergy Companies and their employees share in the cost

        9            of this plan. In the past, an employee had the option to decline coverage

       10            under the plan and instead apply the Entergy Companies’ cost

       11            contribution to other benefit plans that the employee selects. As of 2011,

       12            employees no longer can decline long-term disability coverage, subject to

       13            collective bargaining agreements as applicable.

       14            3.      Life Insurance Benefit Plans

       15                    The Entergy Companies offer eligible employees choices in Life

       16            Insurance and in Accidental Death and Dismemberment Insurance.

       17            Benefit levels range from one-half times base pay to four times annual

       18            base pay. The Entergy Companies pay the premium for the one-half and

       19            one times annual base pay options.          For plans that provide greater

       20            benefits, the employee pays the additional premium.

       21                    In addition to basic employee life coverage, employees may elect

       22            Survivor Income Insurance and Dependent Life Insurance.                These




2011 ETI Rate Case                                                             8-187
              Entergy Texas, Inc.                                                     Page 36 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            programs are provided to allow employees to take advantage of group

        2            rates. Employees pay 100 percent of the cost for these programs.

        3            4.      Retirement Benefit Plans

        4                    The Entergy Companies offers a defined benefit retirement

        5            program and a defined contribution savings plan (a 401(k) savings plan).

        6                    The defined benefit retirement program provides monthly benefits

        7            to retired employees and their contingent annuitants who qualify under the

        8            plan(s). The Entergy Companies pay the entire cost of the program.

        9                    The 401(k) Savings Plan encourages employees to save regularly

       10            for their retirement.       During the Test Year, the Entergy Companies

       11            matched employee contributions seventy cents per dollar up to the first six

       12            percent of eligible earnings.

       13                    Other Post Employment Benefits (“OPEB”) are benefits, excluding

       14            the retirement benefit plans mentioned above, offered to retired

       15            employees such as medical, dental, vision, and life insurance coverage.

       16            Except for life insurance premiums, the Entergy Companies share the

       17            costs of these programs with its retired employees. The Company’s

       18            treatment of OPEB for ratemaking purposes is addressed by Company

       19            witness Considine.

       20            5.      Executive Retirement Benefit Programs

       21                    The Entergy Companies’ executives participate in the same benefit

       22            programs in which most non-bargaining employees participate. In addition

       23            to participating in the same benefit programs available to other




2011 ETI Rate Case                                                            8-188
              Entergy Texas, Inc.                                                       Page 37 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            employees, certain executives also participate in one or more non-

        2            qualified executive retirement program(s).          In general, executive

        3            retirement programs fall into two categories: (1) restoration benefit plans,

        4            which are designed to keep employees whole with respect to certain

        5            limitations placed on tax qualified plans by the Internal Revenue Code of

        6            1986; and (2) supplemental benefit plans, which are designed to provide

        7            executives with a different benefit level than a qualified plan or a

        8            restoration plan would normally provide.

        9

       10            2.      The Test Year Benefit Plans are Necessary and the Costs are
       11                                            Reasonable

       12     Q.     DO THE ENTERGY COMPANIES USE BENCHMARK STUDIES TO

       13            EVALUATE THEIR BENEFIT PLANS?

       14     A.     Yes. The Entergy Companies use the Towers Watson BenVal Report to

       15            evaluate their benefit plans and values. The most recent BenVal Report,

       16            which is from August 2011 and based upon 2010 actual experience and

       17            estimates for 2011, is provided in Exhibit KGG-5.

       18

       19     Q.     FOR THE TEST YEAR, WERE THE ENTERGY COMPANIES’ BENEFITS

       20            PLANS NECESSARY?

       21     A.     Yes. In order to attract and retain a qualified workforce, it is necessary to

       22            incur the cost to provide a competitive benefits package. As indicated by

       23            the Towers Watson BenVal Report, the vast majority of companies in the




2011 ETI Rate Case                                                              8-189
              Entergy Texas, Inc.                                                             Page 38 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1               utility industry offer benefit programs.11 For example, 100% of the peer

        2               group of utility companies in the survey offered medical benefits, life

        3               insurance benefits, defined contribution savings benefits, short-term

        4               disability benefits and long-term disability benefits to active employees

        5               and 90% offered defined benefit retirement benefits to active employees.

        6               For retirees, 75% offered medical benefits and 70% offered life insurance

        7               benefits.

        8

        9     Q.        HAVE THE ENTERGY COMPANIES TAKEN ANY STEPS TO REDUCE

       10               THE COST OF THEIR BENEFITS PLANS?

       11     A.        Yes. The Entergy Companies have taken action to reduce the rate of

       12               growth in the cost of their benefit plans. In all likelihood, however, benefits

       13               costs will continue to increase, but at a slower rate than would otherwise

       14               be the case without these actions.

       15                      The following list provides several examples of actions taken in

       16               recent years to limit the overall cost increases associated with benefits

       17               programs:

       18                              To promote employee welfare, to increase productivity and

       19                               reduce sick leave, and to reduce the rate of cost increases

       20                               for medical, disability, and life insurance benefit plans, the

       21                               Entergy Companies established the Entergy Wellness


              11
                     Please see Exhibit KGG-5 for the Towers Watson 2011 BenVal Report showing the
                     prevalence of benefit programs among companies in the utility industry. In addition,




2011 ETI Rate Case                                                                    8-190
              Entergy Texas, Inc.                                                               Page 39 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                              Program. This Program helps employees eat healthier diets,

        2                              get more exercise, reduce and maintain weight, stop

        3                              smoking, and otherwise improve and maintain their physical

        4                              and psychological health.

        5                             Effective     January   1,   2007,    the   Entergy      Companies

        6                              implemented a consumer directed approach to providing

        7                              medical benefits by introducing: (a) a High Deductible Health

        8                              Plan (“HDHP”) option, which allows eligible employees to

        9                              deposit pre-tax dollars into a Health Savings Account; and

       10                              (b) other medical plan options with higher deductible and co-

       11                              payment levels for office visits and prescription drugs.

       12                             Effective as of January 2007, the employee premium costs

       13                              for the Aetna $500 PPO and $1000 PPO coverage options

       14                              are based on the “buy-up” methodology, which means

       15                              medical plan costs above the cost of the HDHP plan option

       16                              are paid by the employee.

       17                             In 2011, the Entergy Companies consolidated the Retiree

       18                              Medical plan options. The $500 PPO plan and Managed

       19                              Choice Plan were eliminated for retirees of the regulated

       20                              utilities. These retirees now have the same medical plan

       21                              options as active employees.


                     non-qualified restoration benefit plans and non-qualified supplement benefit plans are
                     common among general industry as surveyed by Towers Watson.




2011 ETI Rate Case                                                                      8-191
              Entergy Texas, Inc.                                                          Page 40 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                           The    Entergy   Companies    continue   to    outsource       the

        2                            administration of its 401(k) savings plan, with attendant cost

        3                            savings.

        4                    In addition, plan costs were monitored on a monthly basis and the

        5             costs for providing the various benefit programs were compared against

        6             targets in the budget.

        7

        8     Q.     DURING THE TEST YEAR, WERE THE ENTERGY COMPANIES’

        9            BENEFIT PROGRAMS REASONABLE?

       10     A.     Yes. This is shown in the 2011 Towers Watson BenVal Report, which

       11            compares the Entergy Companies with a peer group of twenty utility

       12            companies and with a group of Fortune 500 companies from general

       13            industry.    These comparisons recognize that the Entergy Companies’

       14            employees may pursue employment opportunities in either the utility

       15            market or general industry, and therefore benefit levels needs to be

       16            competitive with both labor markets.          These comparisons assisted

       17            management in monitoring benefit costs to ensure that the Entergy

       18            Companies’ benefit programs were reasonable and competitive with the

       19            market.




2011 ETI Rate Case                                                                 8-192
              Entergy Texas, Inc.                                                          Page 41 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.     IN COMPARING ONE COMPANY’S BENEFITS VALUES TO THE

        2            BENEFITS VALUES PROVIDED BY COMPARABLE COMPANIES, HOW

        3            SHOULD ONE DEFINE THE “MARKET LEVEL” OF BENEFITS?

        4     A.     As I explained with regard to compensation levels, the market level of

        5            benefits values is reasonably viewed as a range of plus or minus 10% of

        6            the median benefit values offered by comparable companies.                 Market

        7            pricing of benefits values is an inexact science. Thus, the market value is

        8            defined as a range rather than as a single, specific point.

        9

       10     Q.     HOW DO THE ENTERGY COMPANIES’ BENEFIT VALUES COMPARE

       11            WITH THE BENEFITS VALUES OFFERED BY THE PEER GROUP OF

       12            UTILITY COMPANIES AND WITH GENERAL INDUSTRY (FORTUNE

       13            500)?

       14     A.     Based upon the 2011 BenVal Report, the value of the Entergy Companies’

       15            total benefit program was at market when compared with the total value of

       16            benefit programs offered by the peer group of utility companies of similar

       17            revenue size. As shown on the following Table 6, the Entergy Companies’

       18            total benefit value versus the utility peer group was 101% for 2011. The

       19            Entergy Companies’ total benefit program was slightly higher than market

       20            when compared with the total value of benefit programs offered by general

       21            industry (Fortune 500). As shown on Table 6, the Entergy Companies’

       22            total benefit value versus the Fortune 500 companies was 114% for 2011.




2011 ETI Rate Case                                                                 8-193
              Entergy Texas, Inc.                                                        Page 42 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


                                                      Table 6

                                               Entergy Companies
                                    2011 Values of Benefit Plans Compared With
                                       Peer Group of Utility Companies and
                                          General Industry (Fortune 500)

                                                                           Entergy         Entergy
                                                                         Companies        Companies
                                                                          Compared        Compared
                                                                             With         With Peer
                                          Benefit Plans
                                                                         Fortune 500       Group of
                                                                         Companies          Utility
                                                                                          Companies
                                                                            2011             2011

                      Defined Benefit & Defined Contribution Plans
                              Retirement & Savings Plans Combined                140%           103%

                      Health & Welfare Plans (Active Only)
                              Life Insurance                                     84%            103%
                              Medical                                            95%              93%
                              Dental                                             107%             94%
                              Short & Long Term Disability Combined              101%             98%


                      Entire Benefit Program (Active and Retiree                 114%           101%
                      Combined)
        1

        2            While individual components of their benefits programs may be higher or

        3            lower than market median, the Entergy Companies design their programs

        4            to be at market median for the overall package of benefits.




2011 ETI Rate Case                                                               8-194
              Entergy Texas, Inc.                                                                     Page 43 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                                    D.      Other Labor-Related Costs

        2     Q.         DO THE ENTERGY COMPANIES PROVIDE THEIR EMPLOYEES WITH

        3                PAID TIME OFF?

        4     A.         Yes. All of the utility companies surveyed by the Towers Watson 2011

        5                BenVal Report offered paid time off.12

        6                        My Exhibit KGG-6 shows a representative group of the Entergy

        7                Companies’ policies that provide paid time off to employees. These paid

        8                time off policies are: Absenteeism; Short-term Disability; Military Leaves

        9                of Absence; Holidays; and Vacation. These policies are described in the

       10                following list:

                             Absenteeism            Permits 40 hours of paid time off a year for
                                                     compelling reasons, e.g., employee illness or
                                                     spouse, child, or parent illness.

                             Short-term             Permits paid time off, based on years of employee
                              Disability             service, for more than 40 consecutive hours of
                                                     personal illness.

                             Military Leaves        Permits pay differential and the continuation of
                              of Absence             benefits in the case of emergency active duty.

                             Holidays               Permits 10 paid holidays per year to ESI and ETI
                                                     employees.

                             Vacation               Permits vacation, based on years of employment
                                                     service, up to five weeks per year.




              12
                     Please see Exhibit KGG-5, p.4, showing the prevalence of paid time off policies.




2011 ETI Rate Case                                                                            8-195
              Entergy Texas, Inc.                                                                 Page 44 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.        HOW ARE THE COSTS OF THE ENTERGY COMPANIES’ PAID TIME

        2               OFF POLICIES REFLECTED IN TEST YEAR COSTS?

        3     A.        There is no explicit charge for paid time off. Instead, the costs for paid

        4               time off are subsumed within base pay.

        5

        6     Q.        FOR THE TEST YEAR, WERE THE COSTS OF THE PAID TIME OFF

        7               POLICIES INCLUDED WITHIN BASE PAY REASONABLE?

        8     A.        Yes. As I demonstrated earlier, the total annual compensation (base pay

        9               plus annual incentive compensation) during the Test Year was

       10               reasonable. Given that the costs of paid time off are subsumed within the

       11               base pay component of total annual compensation, the costs of the paid

       12               time off policies during the Test Year were reasonable as well. In addition,

       13               the 2011 BenVal Report shows that the Entergy Companies’ vacation and

       14               holiday policies are reasonable because they are valued at 90% of the

       15               market versus the peer group and at 93% of the market versus the

       16               Fortune 500 group (please see Exhibit KGG-5).13




              13
                     The value of the Entergy Companies’ vacation policy versus the peer group was 93% and for
                     the holiday policy was 85%. The combined value of the vacation and holiday policies was
                     90%. The value of the Entergy Companies’ vacation policy versus the Fortune 500 group
                     was 94% and for the holiday policy was 93%. The combined value of the vacation and
                     holiday policies was 93%.




2011 ETI Rate Case                                                                        8-196
              Entergy Texas, Inc.                                                            Page 45 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.     DO THE ENTERGY COMPANIES HAVE RELOCATION ASSISTANCE

        2            POLICIES?

        3     A.     Yes. In order to be competitive in the employment market, it is necessary

        4            to provide relocation assistance to certain categories of employees. The

        5            Entergy Companies’ relocation policies are summarized in the following

        6            Table 7:

                                                       Table 7

                                            Summary of Relocation Policies

                                   Policy                                      Eligibility

                    Relocation Assistance Policy for            Offered to newly-hired, entry-level,
                     Entry-Level New Hires                       exempt employees

                    Relocation Assistance Policy for            Offered to newly-hired, mid-level,
                     Mid-Level New Hires                         exempt employees

                    Relocation Assistance Policy for            Offered to internal exempt
                     Exempt Internal Transfers & High            employees and newly-hired, high
                     Level New Hires                             level, exempt employees

        7

        8     Q.     ARE     THE     ENTERGY         COMPANIES’       RELOCATION         ASSISTANCE

        9            POLICIES AND COSTS REASONABLE?

       10     A.     Yes.      Based upon my professional experience and knowledge of

       11            recruitment and personnel practices, the Entergy Companies’ relocation

       12            assistance policies are consistent with general industry practice. Without

       13            these programs, the total package of compensation and benefits would be

       14            less competitive. In addition, the Entergy Companies’ average relocation




2011 ETI Rate Case                                                                   8-197
              Entergy Texas, Inc.                                                       Page 46 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            costs are comparable to the relocation costs for those companies

        2            surveyed by the Employee Relocation Council (“ERC”). The 2010 ERC
3            survey provides cost information based upon relocation activity in 2010.

        4            The 2010 industry average relocation cost shows that the industry

        5            averages for relocation assistance costs per relocated employee ranged

        6            from $20,168 for renters to $90,081 for homeowners.            The Entergy

        7            Companies’ average relocation assistance amount during the Test Year

        8            was $14,094 for renters and $98,390 for homeowners.

        9

       10                     E.     Affiliate Benefits and Compensation Expenses

       11     Q.     IN   WHAT       CLASS      OR   CLASSES   ARE     ESI’S   BENEFITS        AND

       12            COMPENSATION EXPENSES CHARGED TO ETI?

       13     A.     The expenses for long-term incentives, pensions, OPEB, and executive

       14            retirement benefit programs are reflected in the costs for the Human

       15            Resources Class of affiliate charges. Other compensation and benefits

       16            costs are reflected in the cost components, such as Payroll & Employee

       17            Benefits, of each class of affiliate services that provides ESI labor-related

       18            services to ETI. As Company witness Stephanie B. Tumminello explains,

       19            the costs of these services are captured in project codes and then

       20            allocated and charged to ETI.




2011 ETI Rate Case                                                              8-198
              Entergy Texas, Inc.                                                           Page 47 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.          HOW ARE ESI’S BENEFITS AND COMPENSATION EXPENSES

        2                 CHARGED TO ETI?

        3     A.          ESI employees are responsible for recording their time to project codes

        4                 that are representative of the services being provided. Each ESI project

        5                 code is assigned one billing method which determines which of the

        6                 Entergy Companies will be billed for the labor charges. Payroll-related

        7                 costs such as payroll taxes, employee benefits, certain employee

        8                 compensation, and paid time off are loaded to the projects that each

        9                 individual charges so that each project is fully-loaded with both the direct

       10                 costs assigned to the project as well as ESI's payroll-related overhead

       11                 costs. Company witness Tumminello discusses the Payroll Loader and

       12                 Allocation processes in her testimony.

       13

       14            V.      AFFILIATE EXPENSES FOR THE HUMAN RESOURCES CLASS

       15                       A.     Summary of Affiliate Expenses for the HR Class

       16     Q.          WHICH AFFILIATE CLASS DO YOU SPONSOR?

       17 A. I sponsor the HR Class of affiliate services and expenses.

       18

       19     Q.          WHERE DOES THE HR CLASS FIT INTO THE OVERALL AFFILIATE

       20                 STRUCTURE?

       21     A.          My Exhibit KGG-7 is a diagram that displays the two affiliate families and

       22                 the functions within each family providing services to ETI. The HR Class




2011 ETI Rate Case                                                                  8-199
              Entergy Texas, Inc.                                                      Page 48 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            is found within the Corporate Support family, under the Human Resources

        2            & Administration function.

        3

        4     Q.     EARLIER IN YOUR TESTIMONY YOU DISCUSSED THE ENTERGY

        5            COMPANIES’ BENEFITS AND COMPENSATION PROGRAMS AND

        6            COSTS. HOW DOES THAT EARLIER TESTIMONY RELATE TO YOUR

        7            DISCUSSION HERE ABOUT THE HR CLASS?

        8 A. In this section of my testimony, I discuss the costs specifically associated

        9            with the HR Class described below. Earlier in my testimony (Section IV), I

       10            demonstrated that the compensation rates and benefits programs for the

       11            Entergy Companies’ employees are necessary and the costs of those

       12            programs are reasonable.

       13

       14     Q.     WHAT HR SERVICES DOES THE HR CLASS PROVIDE?

       15     A.     The HR department provides the following seven sub-functions for the

       16            Entergy Companies:

       17                    •       Total Rewards;

       18                    •       Network Operations;

       19                    •       Labor Relations/HR Support;

       20                    •       Talent Management and Inclusion;

       21                    •       HR Compliance;

       22                    •       Field HR Groups; and




2011 ETI Rate Case                                                             8-200
              Entergy Texas, Inc.                                                       Page 49 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                     •      Other    HR&A   (Human   Resources    &      Administration)

        2                            Management.

        3            These sub-functions are described later in my testimony.

        4

        5     Q.     ARE THERE ANY COSTS, OTHER THAN THE COSTS ASSOCIATED

        6            WITH THE SEVEN HR SUB-FUNCTIONS LISTED ABOVE, THAT ARE

        7            INCLUDED IN THE HR CLASS?

        8     A.     Yes. The other predominant costs for the HR Class include the costs (or

        9            credits) of the long-term incentives, pensions, OPEB, and executive

       10            retirement benefit programs.

       11

       12     Q.     WHAT IS THE TOTAL ETI ADJUSTED AMOUNT FOR THE HR CLASS

       13            OF SERVICES?

       14     A.     The total ETI adjusted amount for this class of services is $9,365,982.

       15            The following Table 8 summarizes the following information for the HR

       16            Class:




2011 ETI Rate Case                                                              8-201
              Entergy Texas, Inc.                                                          Page 50 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case




                      Total Billings                 Dollar amount of total Test Year billings from
                                                     ESI to all Entergy companies, plus the dollar
                                                     amount of all other affiliate charges that
                                                     originated from any Entergy company. This is
                                                     the amount from Column (C) of the cost
                                                     exhibits KGG-A, KGG-B, and KGG-C.


                      Total ETI        Adjusted ETI’s adjusted amount for electric cost of
                      Amount                    service after pro forma adjustments and
                                                exclusions.

                      % Direct Billed                The percentage of the ETI adjusted Test Year
                                                     amount that was billed 100% to ETI.

                      % Allocated                    The percentage of the ETI adjusted Test Year
                                                     amount that was allocated to ETI.



                                                       Table 9

                                                                      Total ETI Adjusted
                      Class              Total Billings      Amount       % Direct     % Allocated
                                                                           Billed


                      HR                 $126,624,423      $9,365,982      17.9%            82.1%

        1

        2     Q.     PLEASE        DESCRIBE          THE   EXHIBITS     THAT     SUPPORT          THE

        3            INFORMATION REFLECTED IN TABLE 9.

        4     A.     Attached to my testimony are exhibits showing the calculation of the total

        5            ETI adjusted amount for the HR Class.              In my Exhibit KGG-A, the

        6            information is shown broken down by the departments comprising the

        7            class. My Exhibit KGG-B shows the same information broken down by




2011 ETI Rate Case                                                                 8-202
              Entergy Texas, Inc.                                                         Page 51 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            project code and the billing method assigned to each project code. My

        2            Exhibit KGG-C shows the information by class, department, project code,

        3            and billing method.        For each exhibit, the amounts in the columns

        4            represent the following information:

                     Column (A) –                    Dollar amount of total Test Year billings and
                     Support                         charges from ESI to all Entergy Business
                                                     Units, plus the dollar amount of all other
                                                     affiliate charges to ETI that originated from
                                                     any Entergy Business Unit.

                     Column (B) –                    Dollar amount that was included in the
                     Service Company                 service company recipient allocation.
                     Recipient                       Service company recipient charges are the
                                                     cost of services that ESI provides to itself,
                                                     which in turn are charged to affiliates that
                                                     receive those services. The service
                                                     company recipient allocation process is
                                                     described in the testimony of Company
                                                     witness Tumminello.

                     Column (C) –                    Represents the sum of Columns (A) and (B).
                     Total
                     Column (D) –                    That portion of Column (C) that was billed
                     All Other Business Units        and charged to Business Units other than
                                                     ETI.

                     Column (E) –                    Represents the difference between Columns
                     ETI Per Books                   (C) and (D).

                     Column (F) –                    Represents amounts that are excluded from
                     Exclusions                      ETI electric cost of service. The exclusions
                                                     are described in the testimony of Company
                                                     witness Tumminello.

                     Column (G) –                    Pro Forma Amounts include adjustments for
                     Pro Forma Amount                known and measurable changes, and
                                                     corrections.

                     Column (H) –                    ETI adjusted amount requested for recovery
                     Total ETI Adjusted              in this case for this class (Column (E) plus
                                                     Columns (F) and (G)).



2011 ETI Rate Case                                                                8-203
              Entergy Texas, Inc.                                                       Page 52 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            In her direct testimony, Company witness Tumminello describes the

        2            calculations that take the dollars of support services in Column A to the

        3            Total ETI Adjusted numbers shown on Column H.

        4

        5     Q.     ARE THERE ANY PRO FORMA ADJUSTMENTS TO THIS CLASS?

        6     A.     Yes. The pro forma adjustments for the HR Class are shown on Exhibit

        7            KGG-D, which also indicates the Company witnesses who sponsor those

        8            pro forma adjustments.

        9

       10     Q.     WHAT ARE THE MAJOR COST COMPONENTS OF THE CHARGES

       11            FOR THE HR CLASS?

       12     A.     As shown on Exhibit KGG-A, the total ETI adjusted amount for the HR

       13            Class during the Test Year was $9,365,982. The major cost components

       14            of those charges are as follows:

                                                     Table 10

                         Cost Component                            $         % of Total

                         Payroll & Employee Benefits            $9,067,246       96.8%

                         Service Company Recipient               $126,292         1.3%

                         Outside Services                         $89,393         1.0%

                         Office and Employee Expenses             $73,746         0.8%

                         Other                                     $9,305         0.1%
                                                                $9,365,982     100.0%




2011 ETI Rate Case                                                              8-204
              Entergy Texas, Inc.                                                       Page 53 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.     WHAT IS THE SIGNIFICANCE OF THESE COST CATEGORIES?

        2     A.     Cost components provide a second way of viewing the charges for the HR

        3            Class. As Table 10 shows, 96.8% of the costs are labor costs. I have

        4            already discussed the reasonableness and necessity of the Entergy

        5            Companies’ compensation and benefits costs. Other ETI witnesses

        6            provide support for the other cost categories in Table 10 and, thus,

        7            indirectly help to support the charges for the HR class. In addition to the

        8            labor costs, 1.3% of the costs are service company recipient costs, which

        9            are for services that ESI provides to itself, which in turn are billed to the

       10            affiliates that receive ESI services.      Company witness Tumminello

       11            explains the service company recipient billing process. Two other cost

       12            components are outside services and office and employee expenses, at

       13            1.0% and 0.8% respectively.

       14

       15     Q.     WHAT PORTION OF THE TOTAL ETI ADJUSTED AMOUNT RELATES

       16            TO THE SEVEN HR SUB-FUNCTIONS YOU LISTED ABOVE?

       17     A.     Of the $9,365,982 that is the Total ETI Adjusted Amount for the HR Class,

       18            $1,229,121 is related to the seven HR sub-functions I listed above. The

       19            remainder is related to the other programs I described above that are

       20            included in the HR Class, including the long-term incentives, pensions,

       21            OPEB, and executive retirement benefit programs.




2011 ETI Rate Case                                                              8-205
              Entergy Texas, Inc.                                                    Page 54 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.     WHAT IS THE BREAKDOWN OF THE REQUESTED COSTS AMONG

        2            THE SEVEN SPECIFIC HR SUB-FUNCTIONS YOU LISTED ABOVE?

        3     A.     The following table provides a breakdown of the requested costs among

        4            the seven HR sub-functions, which I describe in more detail later in my

        5            testimony:

                                                     Table 11

                             SUB-FUNCTION                                  COST $
                             Field HR Groups (excluding nuclear)           $505,593


                             Total Rewards                                 $214,147


                             Talent Management and Inclusion               $207,998
                             Network Operations                             $99,023
                             Other HR&A Management                          $95,555
                             Labor Relations/HR Support                     $56,094
                             HR Compliance                                  $50,710


                             TOTAL for the HR CLASS                       $1,229,121



        6

        7                      B.      The HR Class Provides Necessary Services

        8     Q.     ARE      THE     HR    SERVICES     PROVIDED    BY   THE     HR     CLASS

        9            NECESSARY?

       10     A.     Yes.    HR services are among the most critical functions in business.

       11            Without this function, ETI would be unable to provide service to

       12            customers. Unless it has a skilled and motivated workforce, no business



2011 ETI Rate Case                                                           8-206
              Entergy Texas, Inc.                                                      Page 55 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            can succeed. HR management is the business function that focuses on

        2            the effective management, direction, and use of employees. The HR

        3            department, along with line management, is responsible for activities such

        4            as recruiting, selecting, assigning, motivating, compensating, training,

        5            developing, and promoting the employees of the Entergy Companies,

        6            including ETI and ESI.

        7                    The HR department is responsible for handling a large number of

        8            employment and personnel issues such as:

        9                   cultural and workforce demographic changes;

       10                   improving productivity;

       11                   implementing effective compensation, benefits, and rewards
       12                    systems;

       13                   ensuring employee participation in organizational decision-making;

       14                   controlling health care costs;

       15                   developing and retaining employee loyalty to customers and to the
       16                    Entergy Companies;

       17                   maintaining and managing a racial, ethnic, and gender diverse
       18                    workforce; and

       19                   managing complex legal and regulatory issues related to
       20                    employment and labor law compliance and litigation.

       21

       22     Q.     WHAT ARE SOME OF THE SPECIFIC SERVICES THAT THE HR

       23            CLASS PROVIDES TO ETI?

       24     A.     The HR services provided to ETI by these classes can be grouped into

       25            major activities.      On a daily basis, HR employees are involved in




2011 ETI Rate Case                                                             8-207
              Entergy Texas, Inc.                                                    Page 56 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            consulting with ETI’s and ESI’s employees and management on such

        2            matters as professional development, investigating and resolving

        3            grievances, employee issue resolution, discipline, performance planning

        4            and review, policy administration, recruiting, hiring, drug testing, new

        5            employee orientation, benefits and salary administration, background

        6            investigations, labor negotiations, organization design, managing change,

        7            employee relocations, and management training. HR employees advise

        8            ETI and ESI employees and retirees on issues such as retirement,

        9            educational reimbursement, performance planning, company policies,

       10            employee issue resolution, employee relocation, the internal job posting

       11            process, policy interpretation, employee assistance programs, and career

       12            planning.

       13                 Specific services provided by the HR organization to the Entergy

       14            Companies, such as ETI and ESI, include:

       15                 Field HR Groups

       16                  Field HR Groups are assigned to support the HR needs of the

       17            individual businesses and functions throughout the Entergy Companies.

       18            These groups assist management and employees with implementing and

       19            administering all HR policies and programs.       This support includes

       20            activities such as: workforce planning; identifying and developing

       21            employee talent; motivating the workforce; conducting investigations on

       22            employee issues; managing human performance; and providing consulting

       23            on various HR issues.




2011 ETI Rate Case                                                           8-208
              Entergy Texas, Inc.                                                        Page 57 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1             Total Rewards

        2                    The Total Rewards group provides:

        3                           compensation plan design: develop compensation
        4                            strategies; develop pay plans; consult on incentive plan
        5                            development;

        6                           compensation plan analysis: research compensation trends;
        7                            compare compensation and incentive plans to other peer
        8                            companies; consult on compensation issues; analyze
        9                            internal compensation equity;

       10                           plan administration: administer management stock option,
       11                            incentive, and merit processes; develop market reference
       12                            data; interpret rules governing compensation plans;

       13                           benefit plan design: develop benefit strategies; develop
       14                            pricing for benefit programs; evaluate vendor bids; monitor
       15                            compliance of benefits plans with laws and regulations;

       16                           benefit plan analysis: evaluate current plan design against
       17                            the plans of other employers; research benefit trends;
       18                            consult on benefit issues; analyze benefit costs; and

       19                           benefit plan administration: administer compliance activities
       20                            for all benefit programs; interpret rules governing benefit
       21                            programs.

       22                   Talent Management and Inclusion

       23                    System Staffing provides support for identifying, recruiting, and

       24            selecting candidates to fill vacant positions.       This support includes:

       25            developing recruitment strategies; supporting the School Relations

       26            Program; administering the job posting process; administering applicant

       27            testing; and maintaining records on applicants and new hires.

       28                    Inclusion and Leadership Planning provides employee training to

       29            support an inclusive work environment. In addition, this group provides

       30            support to the various Diversity Councils as well as provides reports and



2011 ETI Rate Case                                                               8-209
              Entergy Texas, Inc.                                                       Page 58 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            consulting regarding the diversity of the Entergy Companies’ workforce.

        2            This group also supports management in identifying candidates for

        3            leadership positions through the development and administration of the

        4            succession planning process.

        5                    Employee Development provides employee and leadership training

        6            and development opportunities and performance management processes

        7            to most employees within all business units. Employee and leadership

        8            training and development activities range from new employee orientation

        9            to programs focused on enhancing upper management’s leadership skills.

       10            In this role, the Employee Development group works with employees and

       11            management throughout the Entergy Companies to analyze and provide

       12            training and development solutions.

       13                    Exhibit KGG-8 contains the lists of formal training programs and

       14            computer-based training courses available to all employees for 2010 and

       15            2011.    I am also providing a copy of the Educational Reimbursement

       16            Program policies in place during the Test Year, which outline the eligibility

       17            requirements and the process to participate in the Program. See Exhibit

       18            KGG-9.

       19                   Network Operations

       20                    Network Operations through the HR Service Center administers

       21            new hire orientation, merit support, mass mailings, administrative support

       22            to computer applications, records management, the interactive voice

       23            response system, service awards, benefits billing support, flexible




2011 ETI Rate Case                                                              8-210
              Entergy Texas, Inc.                                                        Page 59 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            spending account data, and processing of family status changes.               In

        2            addition, the HR Service Center provides employees and managers with

        3            information about the Entergy Companies’ HR policies and answers

        4            inquiries about those policies.

        5                   Other HR&A Management

        6                    This    function    covers   general   and   miscellaneous     activities

        7            necessary to the management and operation of the HR&A department.

        8            The HR&A department encompasses the HR functions that I discuss as

        9            well as the administration functions discussed by Company witness

       10            Thomas C. Plauché.

       11                   Labor Relations/HR Support

       12                 The Labor Relations/HR Support group ensures employment policies

       13            and practices comply with the applicable labor laws and supports the

       14            subsidiaries in ensuring that their employees act within these laws. These

       15            activities include: training employees and supervisors regarding applicable

       16            federal and state regulations; preparing affirmative action plans and

       17            research; participating in Office of Federal Contract Compliance Programs

       18            audits; and participating in Equal Employment Opportunity Commission

       19            compliance activities.

       20                 This group supports the negotiation and administration of labor

       21            agreements by providing labor related consulting and assisting in

       22            preparing for and negotiating labor contracts.




2011 ETI Rate Case                                                               8-211
              Entergy Texas, Inc.                                                     Page 60 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                   HR Compliance

        2                    The HR Compliance group assists HR management                    and

        3            employees with implementing and administering HR risk management

        4            activities and process controls. This support includes activities such as:

        5            documenting processes; identifying risks and developing effective control

        6            mechanisms to minimize them; working with the Entergy Companies’

        7            vendors to help them minimize errors and maximize data quality; and

        8            managing HR&A’s Sarbanes-Oxley certification process.

        9

       10     Q.     ARE ANY OF THE HR SERVICES PROVIDED BY THE HR CLASS

       11            DUPLICATED ANYWHERE ELSE IN ESI OR IN ANY OTHER OF THE

       12            ENTERGY COMPANIES?

       13     A.     No.    The HR department is organized on the principle of maintaining

       14            centralized policies and management over personnel issues throughout

       15            the Entergy Companies.

       16

       17     Q.     DO ETI RATEPAYERS BENEFIT FROM THE HR CLASS OF

       18            SERVICES?

       19     A.     Yes. ETI ratepayers benefit from the services provided by the HR Class

       20            because effective HR programs have a direct effect upon ETI’s and ESI’s

       21            ability to obtain and maintain an efficient, productive, and effective

       22            workforce. The HR services provided by this class are designed to attract,

       23            develop, and retain top-talented and highly productive employees. The




2011 ETI Rate Case                                                            8-212
              Entergy Texas, Inc.                                                     Page 61 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            HR policies and programs supported by this class are instrumental in

        2            achieving this goal.

        3

        4     Q.     PLEASE        DESCRIBE          THE   LONG-TERM   INCENTIVES         COSTS

        5            INCLUDED IN THE TOTAL ETI ADJUSTED AMOUNT.

        6 A. I describe the long-term incentives in Section IV.B of my testimony above.

        7            For the reasons described in Section IV.B above, these costs are

        8            reasonable and necessary.

        9

       10     Q.     PLEASE DESCRIBE THE PENSIONS, OPEB, AND EXECUTIVE

       11            RETIREMENT BENEFIT PROGRAMS COSTS INCLUDED IN THE

       12            TOTAL ETI ADJUSTED AMOUNT.

       13     A.     The Entergy Companies’ pensions, OPEB, and executive retirement

       14            benefit programs are described in Section IV.C.1 of my testimony above.

       15            The costs included in the HR Class of costs include interest, expected

       16            return on plan assets, amortization of transition obligations (OPEB and

       17            executive retirement benefit programs only), amortization of prior service

       18            cost, and amortization of gains and losses. For the reasons described in

       19            Section IV.C.1, the costs of these programs are reasonable and

       20            necessary.




2011 ETI Rate Case                                                            8-213
              Entergy Texas, Inc.                                                          Page 62 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            C.       The HR Class Provides Necessary Services at a Reasonable Cost

        2     Q.          ARE THE COSTS OF THE HR CLASS OF SERVICES REASONABLE?

        3     A.          Yes. The costs for the HR class of services are reasonable. By having a

        4                 central HR department establishing and administering key HR policy and

        5                 management functions while also having field groups that provide more

        6                 tailored service to the business units, the Entergy Companies are able to

        7                 operate more efficiently through economies of scale than would otherwise

        8                 be the case.     Charges incurred for administration of the various HR

        9                 programs are minimized within the Entergy Companies by the creation of

       10                 one corporate department rather than each legal entity having a separate

       11                 department, with separate programs. ETI’s HR services can be provided

       12                 with less equivalent employees and without duplication of expertise. ETI

       13                 also gets the benefit of buying major items, such as its benefit programs,

       14                 as part of a larger group.      Another example is that the expense of

       15                 developing infrastructure, such as the HR Service Center, is shared,

       16                 allowing ETI to pay only a portion of the cost.

       17

       18                                      1.     Objective Evidence

       19     Q.          IS THERE ANY OBJECTIVE EVIDENCE THAT SUPPORTS YOUR

       20                 OPINION THAT THE COSTS OF THE HR CLASS IS REASONABLE?

       21     A.          Yes. The HR department regularly assesses its performance as part of its

       22                 management and planning processes. The most recent benchmark was

       23                 produced by the Saratoga Institute and published in 2011 for calendar




2011 ETI Rate Case                                                                 8-214
              Entergy Texas, Inc.                                                     Page 63 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            year 2010. A summary of the results is provided in Exhibit KGG-10. The

        2            Saratoga Institute specializes in providing managers with data to assess

        3            how personnel and compensation practices contribute to a business’s

        4            operations.

        5

        6     Q.     WHAT IS YOUR CONCLUSION FROM THE SARATOGA INSTITUTE

        7            BENCHMARKING STUDY?

        8     A.     The HR department’s costs are reasonable. As demonstrated in Exhibit

        9            KGG-10, the Entergy Companies’ HR Headcount Ratio, which is the total

       10            employee headcount divided by the total HR department employee

       11            headcount, is higher than the median (again, median being the 50%

       12            percentile) for utility companies and for all companies surveyed, and about

       13            the same as the median for companies of the Entergy Companies’

       14            collective size (10,000 to 25,000 employees). For this survey, a higher

       15            number indicates greater efficiency.      The Entergy Companies’ HR

       16            Headcount Ratio is 101, versus Headcount Ratios for the median for utility

       17            companies of 88, for all companies surveyed of 90, and for companies of

       18            the Entergy Companies’ size of 102. Thus, the Entergy Companies’ HR

       19            Headcount is 13% better than the median of the utility companies, 11%

       20            better than the median of all companies surveyed, and about the same as

       21            median for companies of the Entergy Companies’ size. This indicates that

       22            the Entergy Companies’ HR department is operating with fewer

       23            employees than are other companies.




2011 ETI Rate Case                                                            8-215
              Entergy Texas, Inc.                                                     Page 64 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                  This exhibit also shows that the Entergy Companies’ HR cost per

        2            employee is at the median for the utility industry and for all companies

        3            surveyed. For 2010, the Entergy Companies’ cost per employee is $1,548

        4            as compared with the median for utility companies of $1,548, and for all

        5            companies surveyed of $1,495.          Therefore, the Entergy Companies’

        6            expenditure per employee is the same as the median of the utility

        7            companies and about the same as the median for all companies surveyed.

        8

        9     Q.     IS THERE ANY MORE GENERAL BENCHMARKING SUPPORT IN THE

       10            COMPANY’S FILING?

       11     A.     Yes. Although it does not apply explicitly to my class, Company witnesses

       12            Jeanne J. Kenney and Stephanie B. Tumminello address benchmarking

       13            studies that apply to ETI’s costs, which include the cost of HR services.

       14            Ms. Kenney addresses benchmarking applicable to ETI total company

       15            costs, and Ms. Tumminello addresses benchmarking that applies at the

       16            service company (ESI) level.

       17

       18                                      2.    Budget Planning

       19     Q.     DOES THE HR DEPARTMENT HAVE A BUDGETING PROCESS TO

       20            CONTROL COSTS?

       21     A.     Yes. Initial proposed budgets are developed at the manager level within

       22            each HR sub-function. Potential budget increases or decreases due to

       23            changes in business plans are incorporated into the proposed budgets. A




2011 ETI Rate Case                                                            8-216
              Entergy Texas, Inc.                                                     Page 65 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            consolidated draft budget is prepared, including a comparison to the HR

        2            functional spending target and recommendations of items for further

        3            review.     Following a series of budget reviews, a level of funding is

        4            determined for each department in the HR organization that enables HR to

        5            meet its functional spending target. Each department manager prepares a

        6            detailed budget based on the approved funding level which is then entered

        7            into the budget system.         Company witness Donna S. Doucet also

        8            discusses the Entergy Companies’ budgeting process.

        9

       10     Q.     DURING A FISCAL YEAR, DOES THE HR DEPARTMENT MONITOR

       11            ITS ACTUAL EXPENDITURES VERSUS ITS BUDGET?

       12     A.     Yes. Reports are distributed to department management and meetings

       13            are held to review actual and budgeted spending on a monthly and

       14            year-to-date basis.       Spending performance relative to budget is also

       15            reviewed and discussed at departmental staff meetings. Variance reports

       16            are reviewed monthly and appropriate actions are taken if errors are

       17            discovered or actual expenses are greater than budgeted amounts. Major

       18            spending variances to budget are investigated and presented to senior

       19            management. The HR department also manages its budget on a daily

       20            basis. HR department managers and directors review all expense reports

       21            and invoices submitted for payment by their employees in their respective

       22            organizations.      Company witness Doucet also discusses the Entergy

       23            Companies’ cost reporting and monitoring process.




2011 ETI Rate Case                                                            8-217
              Entergy Texas, Inc.                                                        Page 66 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.      ARE HR DEPARTMENT EMPLOYEES HELD ACCOUNTABLE FOR

        2             DEVIATIONS FROM THE BUDGET?

        3     A.      Yes.    Each department manager is held accountable for his or her

        4             department’s budget and must explain variances between actual charges

        5             and budgeted amounts. Employees’ performance objectives include goals

        6             for compliance with budgets and control of expenditures.

        7

        8                                        3.    Cost Trends

        9     Q.      PLEASE DISCUSS RECENT TRENDS IN ACTUAL ETI COSTS

       10             INCURRED WITHIN THE HR CLASS.

       11     A.      Total affiliate O&M charges to ETI for each of the past three calendar

       12             years and the Test Year for this class of services are shown in Table 12

       13             below. These charges have been adjusted to remove costs billed to ETI

       14             from nuclear, gas, and “spin off” department codes. Charges to ETI from

       15             these departments have also been removed from ETI’s Test Year cost of

       16             service.

                                                   Table 12
                                       (Excludes pro forma adjustments)

              Class                  2008              2009           2010           Test Year
                                    ($000s)           ($000s)        ($000s)          ($000s)



              HR                     $9,836           $9,030         $10,541             $9,497




2011 ETI Rate Case                                                               8-218
              Entergy Texas, Inc.                                                           Page 67 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.     WHAT EXPLAINS THE VARIATIONS IN THE COSTS FROM YEAR TO

        2            YEAR FOR THE HR CLASS?

        3     A.     The majority (87%) of the costs for the HR Class are for the long-term

        4            incentives, executive equity awards, pension and OPEB. The primary

        5            drivers for the cost trend are long-term incentives and equity awards.

        6            These costs are impacted by Entergy Corporation's stock price and total

        7            shareholder return, which can fluctuate.

        8

        9                                      4.      Staffing Trends

       10     Q.     PLEASE       PROVIDE        THE    STAFFING         LEVELS   FOR        THE      HR

       11            DEPARTMENT FOR 2008-2010 AND THE TEST YEAR.

       12     A.     The following table shows, as of December 31st for each of the past three

       13            years and as of June 30th for the Test Year, the staffing levels for the HR

       14            Department:

                                                       Table 13

                                               2008            2009           2010           Test Year


                      HR Dept                  102                98          111               119


       15

       16     Q.     WHAT ARE THE REASONS FOR THIS TREND?

       17     A.     Over the past several years, the HR department has been adding staff to

       18            help with increasingly complex regulatory and legislative requirements

       19            associated with employment matters such as healthcare and pensions.




2011 ETI Rate Case                                                                  8-219
              Entergy Texas, Inc.                                                      Page 68 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            This included staff to educate employees about these benefits and

        2            encourage healthy lifestyles.

        3

        4                   5.      Cost Control and Process Improvement Initiatives

        5     Q.     SEPARATE FROM THE BUDGETING PLANNING PROCESS, DOES

        6            THE HR DEPARTMENT TAKE ANY STEPS TO CONTROL ITS COSTS

        7            OR TO IMPROVE ITS SERVICES?

        8     A.     Yes.    The HR department has outsourced many of the administrative

        9            functions supporting the Entergy Companies’ benefits programs. Some of

       10            the functions outsourced include 401(k) and pension services, stock

       11            option administration, and medical claims processing.               The HR

       12            department periodically re-bids various contracts for outsourced services

       13            to ensure that the Entergy Companies are receiving competitive prices

       14            from their suppliers.

       15                    In regard to the costs of the benefits programs themselves that the

       16            HR department administers, the department continues to look for ways to

       17            decrease benefits costs, such as promoting consumer-driven healthcare,

       18            reviewing benefit levels, implementing the Entergy Wellness Program, and

       19            the measures I described in Section IV.




2011 ETI Rate Case                                                             8-220
              Entergy Texas, Inc.                                                         Page 69 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1                    D.      The “Not Higher Than” and “At Cost” Standards

        2     Q.     FOR THOSE COSTS THAT ESI BILLS (EITHER DIRECTLY OR

        3            THROUGH USE OF AN ALLOCATION) TO ETI FOR THE HR CLASS OF

        4            SERVICES, DOES ETI PAY ANY MORE FOR THE SAME OR SIMILAR

        5            SERVICES THAN DOES ANY OTHER AFFILIATE?

        6     A.     No. The price charged to ETI is no higher than the price charged to the

        7            other affiliates. The costs billed for particular services are the actual costs

        8            that ESI incurred for providing those services to ETI. As detailed below,

        9            allocation methods are uniformly applied to each project code and are

       10            rationally selected to link to cost drivers.

       11

       12                              E.      Billing Allocation Methodology

       13     Q.     PLEASE DISTINGUISH BETWEEN COSTS THAT ARE “DIRECT”

       14            BILLED VERSUS COSTS THAT ARE “ALLOCATED.”

       15     A.     Whenever appropriate, costs are direct billed to ETI and other affiliates.

       16            This means the services provided (and associated costs) are caused by,

       17            and benefit, only ETI or whatever entity is the sole cause of the services

       18            and associated costs. Only when costs are incurred that are caused by

       19            ETI and one or more of the other Entergy Companies are such costs billed

       20            by ESI to ETI using an allocation method.




2011 ETI Rate Case                                                                8-221
              Entergy Texas, Inc.                                                                   Page 70 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.        HOW ARE THE COSTS RELATED TO THE SEVEN HR SUB-

        2               FUNCTIONS BILLED TO ETI?

        3     A.        Approximately 93% of the costs related to the seven HR sub-functions14

        4               were billed using one of the following six billing methods:

                                                           Table 14

                         Billing Method                              % of Total ETI             $ of Total ETI
                                                                       Adjusted                   Adjusted
                         EMPLOYAL                                         50%                     $612,796

                         EMPLFRAN                                          19%                      $236,184

                         DIRECTTX                                          10%                      $120,321

                         EMPLOREG                                          6%                       $73,987

                         EMPLOCSS                                          4%                       $53,035

                         EMPLPRES                                          4%                       $50,683




        5     Q.        WHY IS BILLING METHOD EMPLOYAL APPROPRIATE TO USE FOR

        6               THESE COSTS?

        7     A.        For the project codes assigned this billing method, the cost driver is the

        8               number of full and part-time employees corporate-wide.                 For example,

        9               project code F3PCHRSALL (HR Services – All Companies) assigns costs

       10               using billing method EMPLOYAL.                 This project code captures and

       11               manages costs associated with providing HR services to all Entergy


              14
                     As explained previously, of the $9,365,982 that is the Total ETI Adjusted Amount for the HR
                     Class, $1,229,121 is related to the seven HR sub-functions I listed in Table 14.




2011 ETI Rate Case                                                                          8-222
              Entergy Texas, Inc.                                                       Page 71 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            Companies.        The cost of the services provided by project code

        2            F3PCHRSALL is driven by the number of employees. The billing method

        3            that reflects this cost driver is EMPLOYAL – Number of Full and Part-Time

        4            Employees.       For the project codes that assign costs based upon this

        5            billing method, the unit amounts billed to ETI as a result of the application

        6            of this billing method are no higher than the unit amounts billed to other

        7            affiliates for the same or similar service and represent the actual costs of

        8            the services.

        9

       10     Q.     WHY IS BILLING METHOD EMPLFRAN APPROPRIATE TO USE FOR

       11            THESE COSTS?

       12     A.     For the project codes assigned this billing method, the cost driver is the

       13            number of full and part-time employees in the franchise operation support

       14            function.    For example, project code F3PCHRDCSS (HR – Franchise

       15            Opns (Dist) Supt – All) assigns costs using billing method EMPLFRAN –

       16            Employees Franchise Operations. This project code is used to capture

       17            costs for HR services provided for the benefit of the franchise function.

       18            The cost of the services provided by project code F3PCHRDCSS is tied to

       19            the number of employees in the franchise operation support function.

       20            Thus, billing method EMPLFRAN is appropriate because it allocates costs

       21            based upon the number of full and part-time employees in the franchise

       22            support function. For the project codes that assign costs based upon this

       23            billing method, the unit amounts billed to ETI as a result of the application




2011 ETI Rate Case                                                              8-223
              Entergy Texas, Inc.                                                         Page 72 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            of this billing method are no higher than the unit amounts billed to other

        2            affiliates for the same or similar service and represent the actual costs of

        3            the services.

        4

        5     Q.     WHY IS BILLING METHOD DIRECTTX APPROPRIATE TO USE FOR

        6            THESE COSTS?

        7     A.     Billing method DIRECTTX indicates that the work is being billed directly to

        8            ETI (that is, 100 percent of the charges go to ETI). When ESI establishes

        9            a project code to perform work being done only for ETI, the project code is

       10            assigned billing method DIRECTTX. For the project codes assigned a

       11            company specific billing method (such as billing method DIRECTTX), the

       12            cost driver is the company that is billed.        For example, project code

       13            F3PCHRFEGT (HR - EGSI (TX)) uses direct billing method DIRECTTX.

       14            The costs of project code F3PCHRFEGT are driven by the services

       15            specifically for ETI.     The billing method that reflects this cost driver is

       16            DIRECTTX – 100 percent billing to ETI.

       17

       18     Q.     WHY IS BILLING METHOD EMPLOREG APPROPRIATE TO USE FOR

       19            THESE COSTS?

       20     A.     For the project codes assigned this billing method, the cost driver is based

       21            on the number of full and part-time employees at period end for Entergy’s

       22            regulated companies (the regulated utilities such as the EOCs, as well as

       23            the ESI and EOI service companies).              For example, project code




2011 ETI Rate Case                                                                8-224
              Entergy Texas, Inc.                                                       Page 73 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            F3PCHRSREG (HR Services – Regulated Companies) assigns costs

        2            using billing method EMPLOREG – Full and Part-Time Employees –

        3            Regulated Companies.            This project code is used to capture costs

        4            associated with providing HR services for Entergy's regulated companies.

        5            Services provided under this project code are driven by the number of

        6            employees at Entergy's regulated companies. Therefore, billing method

        7            EMPLOREG, which allocates these costs based upon the number of full

        8            and part-time employees of Entergy's regulated companies, is the most

        9            appropriate.     For the project codes that assign costs based upon this

       10            billing method, the unit amounts billed to ETI as a result of the application

       11            of this billing method are no higher than the unit amounts billed to other

       12            affiliates for the same or similar service and represent the actual costs of

       13            the services.

       14

       15     Q.     WHY IS BILLING METHOD EMPLOCSS APPROPRIATE TO USE FOR

       16            THESE COSTS?

       17     A.     For the project codes assigned this billing method, the cost driver is based

       18            on the number of full and part-time employees within Customer Support

       19            Service. For example, project code F3PCHRCALL (HR) assigns costs

       20            using billing method EMPLOCSS – Employees Customer Support

       21            Services.     This project code is used to capture costs associated with

       22            providing HR services for the Entergy Companies' customer service

       23            support function. Services provided under this project code are driven by




2011 ETI Rate Case                                                              8-225
              Entergy Texas, Inc.                                                       Page 74 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            the number of employees at the Entergy Customers' customer support

        2            functions. Therefore, billing method EMPLOCSS, which allocates these

        3            costs based upon the number of full and part-time employees of the

        4            Entergy Companies' customer support function, is the most appropriate.

        5            For the project codes that assign costs based upon this billing method, the

        6            unit amounts billed to ETI as a result of the application of this billing

        7            method are no higher than the unit amounts billed to other affiliates for the

        8            same or similar service and represent the actual costs of the services.

        9

       10     Q.     WHY IS BILLING METHOD EMPLPRES APPROPRIATE TO USE FOR

       11            THESE COSTS?

       12     A.     For the project codes assigned this billing method, the costs are driven by

       13            the number of full and part-time employees in the state president/CEO

       14            function for Entergy's regulated utilities.    For example, project code

       15            F3PCHRPRES           (HR/CEO)   assigns    costs   using    billing    method

       16            EMPLPRES – Employees - State President. This project code is used to

       17            capture costs associated with providing HR services for the state

       18            president/CEO functions for Entergy's regulated utilities.            Services

       19            provided under this project code are driven by the number of employees

       20            that report to the State Presidents at the regulated companies. Therefore,

       21            billing method EMPLPRES, which allocates these costs based upon the

       22            number of full and part-time employees reporting to the State Presidents,

       23            is the most appropriate. For the project codes that assign costs based




2011 ETI Rate Case                                                              8-226
              Entergy Texas, Inc.                                                       Page 75 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            upon this billing method, the unit amounts billed to ETI as a result of the

        2            application of this billing method are no higher than the unit amounts billed

        3            to other affiliates for the same or similar service and represent the actual

        4            costs of the services.

        5

        6     Q.     YOU HAVE ADDRESSED THE BILLING METHODS USED TO BILL 93%

        7            OF THE COSTS ASSOCIATED WITH THE SEVEN HR SUB-

        8            FUNCTIONS. WHY HAVE YOU NOT SPECIFICALLY ADDRESSED THE

        9            REMAINING 7% OF THE COSTS?

       10     A.     The remaining costs are billed through the use of 13 other billing methods.

       11            Given the number of billing methods, project codes, and relative dollar

       12            amounts, I have not gone into detail in this discussion in an effort to keep

       13            the discussion at a manageable level.       The project codes and billing

       14            methods used to bill the remaining 7% of the costs, however, are provided

       15            in Exhibit KGG-B, discussed earlier. A reader may reference this exhibit

       16            and then refer to the specific project code summary contained in Company

       17            witness Tumminello’s testimony for a discussion of the particular billing

       18            method used and the cost drivers for the activities captured in the

       19            particular project code.




2011 ETI Rate Case                                                              8-227
              Entergy Texas, Inc.                                                        Page 76 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1     Q.     HAVE YOU DETERMINED THAT THE COSTS REFLECTED IN THE

        2            REMAINING 7% OF COSTS ASSOCIATED WITH THE SEVEN HR SUB-

        3            FUNCTIONS HAVE BEEN BILLED APPROPRIATELY?

        4     A.     Yes. I have reviewed each of the project codes and the associated billing

        5            methods used to bill the remaining 7% of the costs. The cost drivers

        6            reflected in the billing method used to bill the costs of each project code is

        7            consistent with and reflects the cost drivers of the services captured in

        8            each respective project code.        Therefore, the costs billed to ETI

        9            reasonably reflect the costs of the services received by ETI and are no

       10            higher than the per unit costs charged to other affiliates for the same or

       11            similar types of services.

       12

       13     Q.     HOW ARE THE COSTS OF THE LONG-TERM INCENTIVES IN THE HR

       14            CLASS BILLED TO ETI?

       15     A.     The long-term incentives costs are allocated to ETI using billing method

       16            LBRBILAL – ESI Labor Dollars Billed to Each Company. Thus, these

       17            benefits costs are allocated to the legal entities based on total labor

       18            dollars billed to each legal entity because benefits are part of the

       19            employees' total compensation package and should be allocated in the

       20            same manner as payroll.         Billing method LBRBILAL is appropriate

       21            because it allocates costs based on the total labor dollars that ESI bills to

       22            each company. For the project codes that assign costs based upon this

       23            billing method, the unit amounts billed to ETI as a result of the application




2011 ETI Rate Case                                                               8-228
              Entergy Texas, Inc.                                                      Page 77 of 77
              Direct Testimony of Kevin G. Gardner
              2011 Rate Case


        1            of this billing method are no higher than the unit amounts billed to other

        2            affiliates for the same or similar service and represent the actual costs of

        3            the services.

        4

        5     Q.     HOW ARE THE COSTS OF PENSIONS, OPEB, AND EXECUTIVE

        6            RETIREMENT BENEFITS IN THE HR CLASS OF SERVICES BILLED TO

        7            ETI?

        8     A.     The costs of pensions, OPEB, and executive retirement benefits are

        9            loaded and allocated like other benefit costs as described above in

       10            Section IV.E. As noted above, Company witness Tumminello discusses

       11            the Payroll Loader and Allocation processes in her testimony.

       12

       13     Q.     DOES THIS CONCLUDE YOUR DIRECT TESTIMONY?

       14     A.     Yes.




2011 ETI Rate Case                                                             8-229
            This page has been intentionally left blank.




2011 ETI Rate Case                               8-230
2011 ETI Rate Case   8-231
2011 ETI Rate Case   8-232
2011 ETI Rate Case   8-233
2011 ETI Rate Case   8-234
2011 ETI Rate Case   8-235
2011 ETI Rate Case   8-236
2011 ETI Rate Case   8-237
2011 ETI Rate Case   8-238
2011 ETI Rate Case   8-239
2011 ETI Rate Case   8-240
2011 ETI Rate Case   8-241
2011 ETI Rate Case   8-242
2011 ETI Rate Case   8-243
2011 ETI Rate Case   8-244
2011 ETI Rate Case   8-245
2011 ETI Rate Case   8-246
2011 ETI Rate Case   8-247
2011 ETI Rate Case   8-248
2011 ETI Rate Case   8-249
2011 ETI Rate Case   8-250
2011 ETI Rate Case   8-251
2011 ETI Rate Case   8-252
2011 ETI Rate Case   8-253
2011 ETI Rate Case   8-254
2011 ETI Rate Case   8-255
2011 ETI Rate Case   8-256
2011 ETI Rate Case   8-257
2011 ETI Rate Case   8-258
                     I\)
                           0
2011 ETI Rate Case   8-259
2011 ETI Rate Case   8-260
2011 ETI Rate Case   8-261
2011 ETI Rate Case   8-262
2011 ETI Rate Case   8-263
2011 ETI Rate Case   8-264
2011 ETI Rate Case   8-265
2011 ETI Rate Case   8-266
2011 ETI Rate Case   8-267
2011 ETI Rate Case   8-268
2011 ETI Rate Case   8-269
2011 ETI Rate Case   8-270
2011 ETI Rate Case   8-271
2011 ETI Rate Case   8-272
2011 ETI Rate Case   8-273
2011 ETI Rate Case   8-274
2011 ETI Rate Case   8-275
2011 ETI Rate Case   8-276
2011 ETI Rate Case   8-277
2011 ETI Rate Case   8-278
2011 ETI Rate Case   8-279
2011 ETI Rate Case   8-280
2011 ETI Rate Case   8-281
2011 ETI Rate Case   8-282
2011 ETI Rate Case   8-283
2011 ETI Rate Case   8-284
                                                                                                    Exhibit KGG-2
                                                                                               2011 TX Rate Case
 ANNEXB                                                                                              Page 1 of 14

                 2007 EQUITY OWNERSHIP AND LONG TERM CASH INCENTIVE PLAN
                                                      OF
                             ENTERGY CORPORATION AND SUBSIDIARIES
                       (Effective for Grants and Elections On or After January 1, 2007)

                                                      ARTICLE I

                                                       PURPOSE

 The purposes ofthis 2007 Equity Ownership and Long Term Cash Incentive Plan of Entergy Corporation and
 Subsidiaries are to promote the interests of Entergy (as defined in Section 2.12) and its shareholders by (i) attracting
 and retaining executive personnel and other key employees and directors of outstanding ability; (ii) motivating
 executive personnel and other key employees and directors by means of performance-related incentives, to achieve
 longer-range performance goals; and (iii) enabling such individuals to participate in the long-term growth and
 financial success of Entergy.

                                                      ARTICLE II

                                                    DEFINITIONS

 The following words and phrases shall have the respective meanings under the Plan as hereinafter set forth unless
 the context clearly requires a different meaning:

 2.1     "Award" shall mean the beneficial interest in or right to any Option, Restricted Share, Equity Award, Other
         Stock-Based Award or Performance Award granted from time to time under the Plan by the Committee,
         subject to such restrictions, terms and conditions as the Committee may determine.

 2.2     "Board" shall mean the Board ofDirectors ofEntergy.

 2.3     "Cause" shall mean (a) the continued failure of a Participant to perform substantially all of his or her duties
         (other than any such failure resulting from incapacity due to physical or mental illness); (b) the willful
         engaging by a Participant in gross misconduct that is materially and demonstrably injurious to Entergy; or
         (c) the conviction of, or plea of guilty or nolo contendere to, a felony or other crime which has or may have
         a material adverse affect on a Participant's ability to carry out the Participant's duties or upon the reputation
         of any System Company.

 2.4     "Change in Control" shall mean:

             (a) the purchase or other acquisition by any person, entity or group of persons, acting in concert within
                 the meaning of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934 ("Act"), or any
                 comparable successor provisions, of beneficial ownership (within the meaning of Rule 13d-3
                 promulgated under the Act) of 25 percent or more of either the shares of common stock outstanding
                 immediately following such acquisition or the combined voting power of Entergy Corporation's
                 voting securities entitled to vote generally and outstanding immediately following such acquisition,
                 other than any such purchase or acquisition in connection with a Non-CIC Merger (defined in
                 subsection (b) below);
             (b) the consummation of a merger or consolidation of Entergy Corporation, or any direct or indirect
                 subsidiary of Entergy Corporation with any other corporation, other than a Non-CIC Merger, which
                 shall mean a merger or consolidation immediately following which the individuals who comprise
                 the Board immediately prior thereto constitute at least a majority oft he Board, or the board of
                 directors of the entity surviving such merger or consolidation, or the board of directors of any
                 parent thereof;



2011 ETI Rate Case                                                                            8-285
                                                                                                      Exhibit KGG-2
                                                                                                 2011 TX Rate Case
                                                                                                       Page 2 of 14
                (c) the stockholders of Entergy Corporation approve a plan of complete liquidation or dissolution of
                    Entergy Corporation or there is consummated an agreement for the sale or disposition by Entergy
                    Corporation of all or substantially all of Entergy Corporation's assets; or
                (d) any change in the composition of the Board such that individuals who on the Effective Date
                    constitute the Board and any new director (other than a director whose initial assumption of office
                    is in connection with an actual or threatened election contest, including but not limited to a consent
                    solicitation, relating to the election of directors of Entergy Corporation) whose appointment or
                    election by the Board or nomination for election by Entergy Corporation's stockholders was
                    approved or recommended by a vote of at least two-thirds (2/3) of the directors then still in office
                    who either were directors on such Effective Date or whose appointment, election or nomination for
                    election was previously so approved or recommended, cease for any reason to constitute at least a
                    majority thereof.

        Provided, however, that no Change in Control shall be deemed to occur solely by virtue of (i) the insolvency or
               bankruptcy of Entergy Corporation; or (ii) the transfer of assets of Entergy Corporation to an affiliate of
               Entergy Corporation, provided such affiliate assumes the obligations of the Plan and agrees to continue
               uninterrupted the rights of the Participants under the Plan; or (iii) the consummation of any transaction
               or series of integrated transactions immediately following which the record holders of the common
               stock of Entergy Corporation immediately prior to such transaction or series of transactions continue to
               have substantially the same proportionate ownership in an entity which owns all or substantially all of
               the assets of Entergy Corporation immediately following such transaction or series of transactions.

 2.5        "Change in Control Period" shall mean the period commencing ninety (90) days prior to and ending twenty-
            four (24) calendar months following a Change in Control.

 2.6       "Code" shall mean the Internal Revenue Code of 1986, as amended. Reference in the Plan to any section of
           the Code shall be deemed to include any amendment or successor provisions to such section and any
           regulation under such section.

 2.7       "Committee" shall mean the duly designated Personnel Committee of the Board, comprised solely of two or
           more outside directors of the Board who are non-employee directors under Rule 16b-3 promulgated under
           the Exchange Act, and successor rules and, with respect to Covered Participants, outside directors under
           Code Section 162(m). With respect to Awards granted to Outside Directors, the term "Committee" shall
           mean the Board.

 2.8       "Common Stock" shall mean any authorized share of ownership of Entergy represented by a common stock
           certificate, with par value of$0.01 per share, or any other appropriate instrument evidencing same.

 2.9       "Covered Participant" shall mean a Participant who is a "covered employee" as defined in Code Section
           162(m)(3), or who the Committee believes will be such a covered employee for a Plan Year.

 2.10      "Effective Date" shall mean the effective date of this Plan, as described in Section 3.1.

 2.11      "Employer" shall, except as otherwise determined by the Committee, mean, with respect to a given
           Participant and a given Award, the System Company for whom such Participant is employed at the time an
           Award is granted under this Plan.

 2.12      "Entergy" shall mean Entergy Corporation, a Delaware corporation, and any successor of such corporation
           as a result of any reorganization or merger.

 2.13      "Equity Award" shall mean an Award of a unit whose value is related to the value of shares of Common
           Stock but does not represent actual shares of Common Stock at the time such an Award is granted.
 2.14      "Equity Award Account" shall mean the record of Equity Awards granted to a Participant under the Plan
           solely for accounting purposes, and shall not require a segregation of any Entergy System assets.


                                                             2
2011 ETI Rate Case                                                                              8-286
                                                                                                  Exhibit KGG-2
                                                                                             2011 TX Rate Case
                                                                                                   Page 3 of 14
 2.15    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from time to time, and
         interpretive rulings and regulations.

 2.16    "Fair Market Value" shall mean, as of any date with respect to a share of Common Stock, the closing price
         at which the Common Stock shall have been sold on the applicable date as reported on the New York Stock
         Exchange Composite Transactions Report for that date, or on the preceding trading date if that date was not
         a trading date. The Committee may designate a different time or method of determining the Fair Market
         Value, if appropriate, because o f changes in the hours and methods oft rading on the New York Stock
         Exchange. If the Common Stock ceases to be listed on the New York Stock Exchange, the Committee shall
         designate an alternative exchange, stock market or method of determining the Fair Market Value of the
         Common Stock.

 2.17    "Grant Date" shall mean the date specified by the Committee on which a grant of an Award shall become
         effective, which date shall not be earlier than the date on which the Committee acts with respect to such
         grant.

 2.18    "Operating Cash Flow" shall mean the amount of operating cash flow for any given Performance Period, as
         determined by the Committee based on Entergy Corporation's financial statements and in accordance with
         generally accepted accounting principles.

 2.19    "Options" shall mean incentive stock options or nonstatutory stock options, or both, all as described in
         Article VI of the Plan.

 2.20    "Option Price" shall mean, with respect to each share of Common Stock subject to an Option, the price
         fixed by the Committee at which the share may be purchased pursuant to the exercise of the Option.

 2.21    "Other Stock-Based Award" shall mean an Award other than an Option, Restricted Share, or Equity Award,
         granted from time to time under the Plan by the Committee subject to such restrictions, terms and
         conditions as the Committee may determine and denominated or payable in, valued in whole or in part by
         reference to, or otherwise based on or related to, shares of Common Stock.

 2.22    "Outside Director" shall mean a member of the Board who is not an employee of a System Company.

 2.23    "Participant" shall mean a person who is selected for an Award under this Plan, in accordance with Article
         v.
 2.24    "Performance Goals" shall mean the goals for a Performance Period as established by the Committee and
         against which performance will be measured.

 2.25    "Performance Period" shall mean the period designated by the Committee during which Performance Goals
         must be attained and generally shall not be less than one year in duration.

 2.26   "Performance Award" shall mean an Award awarded subject to attainment of Performance Goals during the
         applicable Performance Period, as more fully described in Article IX.

 2.27    "Plan" shall mean this 2007 Equity Ownership and Long Term Cash Incentive Plan ofEntergy Corporation
         and Subsidiaries, as from time to time amended.

 2.28    "Potential Change in Control" shall be deemed to have occurred if the event set forth in any one of the
         following paragraphs shall have occurred:

              (a) Entergy Corporation or any affiliate or subsidiary company enters into an agreement, the
                  consummation of which would result in the occurrence of a Change in Control; or
              (b) the Board adopts a resolution to the effect that, for purposes of this Plan, a Potential Change in
                  Control has occurred; or
                                                          3
2011 ETI Rate Case                                                                          8-287
                                                                                                 Exhibit KGG-2
                                                                                            2011 TX Rate Case
                                                                                                  Page 4 of 14
             (c) any System Company or any person or entity publicly announces an intention to take or to consider
                 taking actions which, if consummated, would constitute a Change in Control; or
             (d) any person or entity becomes the beneficial owner (as that term is defined in Rule 13d-3 under the
                 Securities Exchange Act of 1934, as amended from time to time), either directly or indirectly, of
                 securities of Entergy Corporation representing 20% or more of either the then outstanding shares of
                 common stock of Entergy Corporation or the combined voting power of Entergy Corporation's then
                 outstanding securities (not including in the calculation of the securities beneficially owned by such
                 person or entity any securities acquired directly from Entergy Corporation or its affiliates).

 2.29    "Restriction Period" shall meant the period designated by the Committee during which Restricted Shares or
         Restricted Share Units shall be subject to a substantial risk of forfeiture and may not be sold, exchanged,
         assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed of, except as otherwise
         provided in the Plan and as the Committee may determine.

 2.30    "Restricted Shares" shall mean shares of Common Stock of Entergy Corporation which are awarded subject
         to restrictions on the holder's right to sell, transfer, pledge or assign such shares and with such other
         restrictions as the Committee may determine, all as described in Article VII of the Plan.

 2.31    "Restricted Share Units" shall mean an Equity Award that is subject to such restrictions on transfer and such
         forfeiture conditions as the Committee deems appropriate, all as described in Article VIII of the Plan.

 2.32    "Retirement" shall mean retirement directly from the service of a System Company in accordance with the
         terms of the Entergy Corporation sponsored qualified defined benefit pension plan in which the Participant
         participates and where the Participant immediately thereafter commences retirement income benefits under
         such plan.

 2.33    "System" shall mean Entergy Corporation and all System Companies and, except in determining whether a
         Change in Control has occurred, shall include any successor thereto.

 2.34    "System Company" shall mean Entergy Corporation and any corporation 80% or more of whose stock
         (based on voting power) or value is owned, directly or indirectly, by Entergy Corporation and any
         partnership or trade or business which is 80% or more controlled, directly or indirectly, by Entergy
         Corporation, and, except in determining whether a Change in Control has occurred, shall include any
         successor thereto.

 2.35    "Total Disability" and "Totally Disabled" shall have such meaning as defined under the Entergy
         Corporation sponsored group insurance plan covering total disability, and determinations of Total Disability
         shall be made by the insurance company providing such coverage on the date on which the Participant,
         whether or not eligible for benefits under such insurance plan, becomes Totally Disabled. However, in the
         absence of such insurance plan or in the event the individual is an Outside Director, the Committee shall
         make such determination.




                                                         4
2011 ETI Rate Case                                                                          8-288
                                                                                                    Exhibit KGG-2
                                                                                               2011 TX Rate Case
                                                                                                     Page 5 of 14
                                                     ARTICLE III

                                         EFFECTIVE DATE AND SCOPE

 3. 1    Effective Date and Duration. The Plan shall become effective as of January 1, 2007, subject to the approval
         of Entergy shareholders at Entergy's 2006 annual meeting of shareholders and receipt of any necessary
         governmental approvals. The Plan shall terminate on the 1Oth anniversary of the Effective Date. The Plan
         shall only govern Awards made on or after its Effective Date.

 3.2     Scope of Awards. Awards under this Plan may be granted in the following forms:
            (a) Options, all as described in Article VI;
            (b) Restricted Shares, as provided in Article VII;
            (c) Equity Awards and related benefits, including Performance Unit Awards and Restricted Unit
                A wards, all as described in Article VIII;
            (d) Performance Awards, as provided in Article IX; and
            (e) Other Stock-Based Awards, as provided in Article X.

 3.3     Stock Subject to Plan. The stock to be issued, transferred or sold under the Plan shall be Common Stock.
         Subject to Section 12.1, the maximum aggregate of 7 million shares of Common Stock shall be available for
         delivery pursuant to Awards of Options, Restricted Shares, Equity Awards or Other Stock-Based Awards
         granted from time to time under the Plan, of which no more than 2 million shares shall be granted as other
         than Options or stock appreciation rights. Any Award, or portion thereof, which is settled in cash shall not
         be applied against the maximum allocation of shares. Shares of Common Stock delivered under this Plan
         shall be authorized but unissued shares or open market shares of Entergy. Shares of Common Stock covered
         by Awards which are not earned, or which are forfeited or terminated for any reason, and Options which
         expire unexercised or which are exchanged for other Awards, shall again be available for subsequent
         Awards under the Plan. Shares received in connection with the exercise of Options by delivery of other
         shares of Common Stock, and shares related to that portion of an A ward utilized for the payment of
         withholding taxes shall not again be available for Awards under the Plan.

                                                     ARTICLE IV

                                                ADMINISTRATION

 4.1     Administration of Plan. The Committee shall operate and administer the Plan and shall have the authority
         to exercise the powers and discretion conferred on it by the Plan, including the right to delegate any
         function to a specified person or persons. The Committee shall have membership composition which
         enables (i) Awards to Section 16 Persons to qualify as exempt from liability under Section 16(b) of the
         Exchange Act and (ii) Awards to Covered Employees to qualify as performance-based compensation as
         provided under Code Section 162(m).

 4.2     Powers of the Committee. The Committee shall administer the Plan in accordance with its terms and shall
         have all powers, authority, and discretion necessary or proper for such purpose. By way of illustration, the
         Committee shall have the following powers:

             (a) The Committee shall have the sole and exclusive power and discretion to grant Awards to
                 Participants under the Plan, to select the Participants to receive Awards, to determine the type, size,
                 terms and conditions of the Awards to be made to each Participant selected, to determine the time
                 when Awards to Participants will be granted, and to prescribe the form of the agreements
                 embodying Awards made under the Plan.

            (b) The Committee shall determine all questions arising in the administration ofthe Plan including, but
                not limited to, the power and discretion to determine eligibility and participation of any individual.



                                                           5
2011 ETI Rate Case                                                                            8-289
                                                                                                  Exhibit KGG-2
                                                                                             2011 TX Rate Case
                                                                                                   Page 6 of 14
             (c) The Committee shall make factual determinations, construe and interpret the Plan, including the
                 intent of the Plan and any ambiguous, disputed or doubtful provisions of the Plan.
             (d) The Committee may adopt such rules and regulations as it shall deem desirable or necessary for the
                 administration of the Plan.

         Notwithstanding the foregoing, the PIan shall be administered by the Board with respect to any A ward
         granted to an Outside Director.

 4.3     Committee Actions. All findings, decisions, or determinations of any type made by the Committee
         pursuant to the Plan, including factual determinations, any interpretation or construction of the Plan, and the
         specific conditions and provisions of the Awards granted under the Plan, shall be final and conclusive and
         shall be binding upon all persons including, without limitation, each Participant, beneficiary, legal
         representative, and any other interested parties. To the maximum extent permitted by applicable law, each
         member of the Committee and the Board shall be indemnified and held harmless by Entergy against and
         from (i) any loss, cost, liability, or expense that may be imposed upon or reasonably incurred by him or her
         in connection with or resulting from any claim, action, suit, or proceeding to which he or she may be a party
         or in which he or she may be involved by reason of any action taken or failure to act under the Plan or any
         Award agreement, and (ii) any and all amounts paid by him or her in settlement thereof, with Entergy's
         approval, or paid by him or her in satisfaction of any judgment in any such claim, action, suit, or proceeding
         against him or her, provided he or she shall give Entergy an opportunity, at its own expense, to handle and
         defend the same before he or she undertakes to handle and defend it on his or her own behalf. The foregoing
         right of indemnification shall not be exclusive of any other rights of indemnification to which such persons
         may be entitled under Entergy's Articles of Incorporation or Bylaws, by contract, as a matter of law, or
         otherwise, or under any power that Entergy may have to indemnifY them or hold them harmless.

 4.4     Delegation of Duties. With the exception of the authority to grant Awards to persons subject to Sections
         16(a) and 16(b) of the Exchange Act, to persons who are Covered Participants, or to make other
         determinations regarding such persons, the Committee may delegate to one or more of its members or to
         one or more agents such administrative duties as it may deem advisable, and the Committee or any person
         to whom it has delegated duties as aforesaid may employ one or more persons to render advice with respect
         to any responsibility the Committee or such person may have under the Plan.

 4.5     Reliance on Reports. The Committee may employ attorneys, consultants, accountants or other persons, and
         the Committee, Entergy and its officers and directors shall be entitled to rely upon the advice, opinions or
         evaluations of any such persons.

 4.6     Non-Uniform Determinations. The Committee's determinations under the Plan, including without
         limitation, determinations as to the key employees or outside directors to receive Awards, the terms and
         provisions of such Awards and the agreement(s) evidencing the same, need not be uniform and may be
         made by it selectively among the key employees or outside directors who receive or are eligible to receive
         Awards under the Plan, whether or not such key employees or outside directors are similarly situated.

 4.7    Effect of Code Section 409A. The Committee shall determine the manner and the extent to which certain
        designated Participants may defer the receipt of certain Awards granted under this Plan to such Participants.
        The terms and conditions of such deferral opportunities shall be set forth in the Participant's Award
        Agreement. To the extent that any Award under this Plan is or may be considered to involve a nonqualified
        deferred compensation plan or deferral subject to Section 409A of the Code, the terms and administration of
        such Award shall comply with the provisions of such Section, applicable IRS guidance and good faith
        reasonable interpretations thereof and, to the extent necessary, shall be modified, replaced, or terminated in
        the discretion of the Committee. Notwithstanding any provision of the Plan or any Award Agreement to the
        contrary, in the event that the Committee determines that any Award may be or become subject to Code
        Section 409A, Entergy may adopt such amendments to the Plan and the affected Award Agreement
        (without Participant consent) or adopt other policies and procedures (including amendments, policies and
        procedures with retroactive effect), or take any other actions, that the Committee determines are necessary
        or appropriate to (i) exclude or exempt the Plan and any Award Agreement from the application of Code
                                                          6
2011 ETI Rate Case                                                                           8-290
                                                                                                  Exhibit KGG-2
                                                                                             2011 TX Rate Case
                                                                                                   Page 7 of 14
         Section 409A and/or preserve the intended tax treatment of the benefits provided with respect to Award, or
         (ii) comply with the requirements of Code Section 409A.

 4.8     Deferral under the Executive Deferred Compensation Plan. Subject to the terms and conditions, and
         according to the procedures, of the Executive Deferred Compensation Plan of Entergy Corporation and
         Subsidiaries or a successor plan or program ("EDCP"), and in accordance with the terms of the applicable
         Equity Award agreement, Equity Awards otherwise payable to Participants under this Plan may be deferred
         under the EDCP.

                                                     ARTICLE V

                                      ELIGIBILITY AND PARTICIPATION

 5.1     Eligibility. Those individuals eligible for Awards under the Plan are (a) Outside Directors and (b) those key
         employees of a System Company determined to have significant responsibility for the continued growth,
         development and financial success of the Companies.

 5.2     Participation. Subject to the provisions of the Plan, and with the exception of grants to Outside Directors as
         determined by the Board, the Committee shall from time to time select from such eligible persons those to
         whom Awards shall be granted and determine the amount of such Award, and such individuals shall
         become Participants.

                                                    ARTICLE VI

                                                 STOCK OPTIONS

 6.1     General Provisions. Options shall be subject to such terms and conditions, shall be exercisable at such time
         or times, and shall be evidenced by such form of Award agreement between the Participant and the
         Employer, as the Committee shall determine; provided, that such determinations are not inconsistent with
         the other provisions of the Plan, including those set forth in this Article.

 6.2     Types of Options. Options may be in the form of either an incentive stock option within the meaning of
         Code Section 422; or a nonstatutory stock option, which are those options that do not constitute an incentive
         stock option within the meaning of Code Section 422.
             (a) If the Award agreement evidencing an Option does not contain a specific designation that it is an
                 incentive stock option, it shall be a nonstatutory stock option award.
             (b) To the extent the Committee elects to grant incentive stock options under the Plan, such incentive
                 stock options shall be subject to the limitations under Section 422 of the Code including, without
                 limitation, the applicable time limitations. The aggregate fair market value (determined in each
                 instance on the Date of Grant of an incentive stock option) of the Common Stock with respect to
                 which an incentive stock option is first exercisable by any Participant in any calendar year shall not
                 exceed $100,000 or any other limit prescribed in the Code for the Participant. To the extent such
                 fair market value exceeds $100,000, such Option shall be treated, for federal income tax purposes,
                 as a nonstatutory stock option.
             (c) As provided in Section 3.3 above, the maximum aggregate number of incentive stock options that
                 may be granted under the Plan shall not exceed two million.


 6.3    Option Price. The Option Price determined by the Committee shall not be less than the Fair Market Value
        on the date the Option is granted. Once determined by the Committee, no price of any Option shall be
        decreased unless that change is authorized by a majority vote of the shareholders of Entergy Corporation.




                                                          7
2011 ETI Rate Case                                                                          8-291
                                                                                                 Exhibit KGG-2
                                                                                            2011 TX Rate Case
                                                                                                  Page 8 of 14
 6.4     Term of Options. Options shall vest and be exercisable in the time-frame determined by the Committee,
         which shall be set forth in the Award agreement, and generally shall have a minimum three-year graded
         vesting period. No Option shall be exercisable after ten years from the date such Option is granted.

 6.5     Payment of Option Price. The purchase price of the shares as to which an Option is exercised shall be paid
         in accordance with such terms and conditions and by such means as the Committee shall determine.

 6.6     Exercise of Options. The specified number of shares with respect to which an Option is exercised shall,
         subject to applicable tax withholding, be issued following receipt by Entergy of (i) notice of the exercise of
         an Option (in accordance with procedures that the Committee shall have specified in the Award agreement
         or otherwise) delivered to Entergy's Secretary or his or her designee, and (ii) payment, as provided in the
         Plan, of the Option Price. The Committee may, in its discretion, accelerate the ability to exercise any Option
         in whole or in part at any time. The Committee may also permit Participants, either on a selective or
         aggregate basis, simultaneously to exercise Options and sell the shares of Common Stock thereby acquired
         pursuant to a brokerage or similar arrangement, approved in advance by the Committee, and use the
         proceeds from such sale as payment of the purchase price of such shares.

 6.7     Payment. To the extent permitted under applicable law and the relevant Option Award Agreement, the
         exercise price of an Option shall be paid to Entergy in full at the time of exercise at the election of the
         Participant (1) in cash, (2) in shares of Common Stock having a Fair Market Value on the exercise date
         equal to the aggregate exercise price of the Option and satisfying such other requirements as may be
         imposed by the Committee, (3) partly in cash and partly in such shares of Common Stock, (4) to the extent
         permitted by the Committee, through the withholding of shares of Common Stock (which would otherwise
         be delivered to the Participant) with an aggregate Fair Market Value on the exercise date equal to the
         aggregate exercise price of the Option, (5) through the delivery of irrevocable instructions to a broker to
         deliver promptly to Entergy an amount equal to the aggregate exercise price of the Option, or (6) any other
         legal consideration that the Committee may deem appropriate. T he Committee may 1imit the extent to
         which shares of Common Stock may be used in exercising Options. No Participant shall have any rights to
         dividends or other rights of a stockholder with respect to shares of Common Stock subject to an Option
         until the Participant has given written notice of exercise of the Option, paid in full for such shares of
         Common Stock and, if applicable, has satisfied any other conditions imposed by the Committee pursuant to
         the Plan.

 6.8     Non-Transferability of Options. Options granted under the Plan shall not be transferable other than by will
         or by the laws of descent and distribution, or pursuant to a qualified domestic relations order as defmed in
         the Code, and Options and rights may be exercised during the lifetime of the Participant only by the
         Participant or by the Participant's guardian or legal representative. Any attempted assignment, transfer,
         pledge, hypothecation or other disposition of an option, or levy of attachment or similar process upon the
         Option not specifically permitted herein shall be null and void and without effect.

 6.9     Beneficiaries. The Participant may designate one or more beneficiaries who shall be entitled to exercise the
         Participant's rights hereunder following the death of the Participant. Such designation shall be made on a
         form supplied by the Committee. In the absence of a valid beneficiary designation, the Participant's rights
         hereunder shall pass pursuant to the Participant's will or by the laws of descent and distribution.

6.10     Maximum Number of Shares. The total number of shares of Common Stock which any single Participant
         may be allowed to purchase pursuant to the exercise of Options or stock appreciation rights granted under
         this Plan shall not exceed 1. 75 million shares, subject to adjustment in the same manner as provided in
         Section 12.1.




                                                          8
2011 ETI Rate Case                                                                          8-292
                                                                                              Exhibit KGG-2
                                                                                         2011 TX Rate Case
                                                                                               Page 9 of 14
 6.11    Termination of Service. Unless a Participant's Award Agreement provides otherwise:

             (a) an Option shall terminate and may no longer be exercised 90 days after the Participant ceases to be
                 a System Company employee for any reason other than termination for Cause, Total Disability,
                 death or Retirement;
             (b) all 0 ptions shall terminate and may no I onger be exercised upon a System Company employee
                 Participant's termination for Cause;
             (c) if a System Company employee's employment is terminated by reason of Total Disability or
                 Retirement, or an Outside Director separates from the Board, all Options held by the Participant
                 will vest and may be exercised within the remaining term of the Option Award; and
             (d) if the Participant dies while in the employ of a System Company or while serving as an Outside
                 Director, the vesting provisions of an Option held by such Participant will vest, and such Option
                 may, within the remaining term of the Option award, be exercised by the legal representative of the
                 Participant's estate, or if it has been distributed as part of the estate, by the person or persons to
                 whom the Participant's rights under the Option shall pass by will or by the applicable laws of
                 descent and distribution.

         In no event may an Option be exercised to any extent by anyone after the expiration or termination of the
         Option.

                                                ARTICLE VII

                                     RESTRICTED SHARE AWARDS

 7.1     Grant of Restricted Shares. The Committee may award Restricted Shares to such key employees and
         Outside Directors whom the Committee determines to be eligible pursuant to the terms of Article V. An
         Award of Restricted Shares may be subject to restrictions on transfer and forfeitability provisions, all as the
         Committee may determine. Such Restricted Shares shall be awarded based on such other terms and
         conditions as the Committee shall from time to time determine subject to the provisions of the Plan;
         provided, however, the Participant shall be entitled to any voting rights relative to such Restricted Shares
         during the Restricted Period as defined below.

 7.2     Award and Delivery of Restricted Shares. At the time an Award of Restricted Shares is made, the
         Committee shall establish the Restricted Period applicable to such an Award. Generally the Restricted
         Period shall not be less than three years from date of grant. Each Award of Restricted Shares may have a
         different Restricted Period. The Committee may, in its sole discretion, at the time an Award is made,
         prescribe conditions for the incremental lapse of restrictions during the Restricted Period and for the lapse
         or termination of restrictions upon the satisfaction of other conditions in addition to or other than the
         expiration of the Restricted Period with respect to all or any portion of the Restricted Shares.

 7.3     Dividends on Restricted Shares. Any and all cash and stock dividends paid with respect to the Restricted
         Shares shall be subject to any restrictions on transfer, forfeitability provisions or reinvestment requirements
         (including, without limitation, the reinvestment of such dividends in the form of Equity Awards) as the
         Committee may, in its discretion, determine.

 7.4     Forfeiture. Upon the forfeiture of any Restricted Shares (including any additional Restricted Shares which
         may result from the reinvestment of cash and stock dividends in accordance with such rules as the
         Committee may establish pursuant to Section 7.3), such forfeited shares shall be surrendered. The
         Participant shall have the same rights and privileges, and be subject to the same restrictions, with respect to
         any additional shares received pursuant to Section 12.1 due to recapitalization, mergers, or the like.

 7.5     Expiration of Restricted Period. Upon the expiration or termination of the Restricted Period and the
         satisfaction of any other conditions prescribed by the Committee or at such earlier time as provided for in
         Section 7.2, the restrictions applicable to the Restricted Shares shall lapse and a stock certificate for the
         number of Restricted Shares with respect to which the restrictions have lapsed shall be delivered, free of all
                                                           9
2011 ETI Rate Case                                                                           8-293
                                                                                                  Exhibit KGG-2
                                                                                            2011 TX Rate Case
                                                                                                  Page 10 of 14
         such restrictions, except any that may be imposed by law, to the Participant or the Participant's beneficiary
         or estate, as the case may be.

                                               ARTICLE VIII

                                             EQUITY AWARDS

 8.1     Issuance of Equity Awards. An Equity Award may be granted to key employees and Outside Directors
         pursuant to the terms of Article V. Equity Awards shall be allocated to a Participant's respective Equity
         Award Account at such time or times, in such amounts, subject to such restrictions and in accordance with
         such terms and conditions as the Committee, in its discretion, may determine.

 8.2     Funding. In the case of Equity Awards granted under the Plan, no shares of Common Stock shall be issued
         at the time the Award is made, and Entergy, the Employer and Plan, or any one oft hem, shall not be
         required to set aside a fund for the payment of any such Award.

 8.3     Maturity of Equity Awards. All Equity Awards granted to a Participant shall become fully matured at time
         or times or under such circumstances as the Committee shall from time to time determine and specify in the
         Agreement.

 8.4     Payment of Equity Awards. A Participant who has received an Equity Award allocated to his Equity Award
         Account shall be entitled to receive a distribution from the Employer with respect toe ach then mature
         Equity Award allocated to his Equity Award Account at such time as any such Equity Award has been
         earned and vested and is no longer subject to a timely and binding deferral election as may be specified in
         the Agreement. All Equity Awards shall be payable in cash.

 8.5     Non-Transferability. Equity Awards granted under the Plan, and any rights and privileges pertaining
         thereto, may not be transferred, assigned, pledged or hypothecated in any manner, by operation of law or
         otherwise, other than by will or by the laws of descent and distribution, and shall not be subject to
         execution, attachment or similar process. The Participant may designate one or more beneficiaries who shall
         be entitled to exercise the Participant's rights hereunder following the death of the Participant. Such
         designation shall be made on a form supplied by the Committee. In the absence of a valid beneficiary
         designation, the Participant's rights hereunder shall pass pursuant to the Participant's will or by the laws of
         descent and distribution.

 8.6     Restricted Share Units. In the discretion of the Committee, the Committee may award a Participant Equity
         Awards in the form of Restricted Share Units, which shall be subject to such terms, restrictions on transfer
         and such forfeiture conditions as the Committee deems appropriate.

                                                ARTICLE IX

                                       PERFORMANCE AWARDS

 9.1     Performance Awards. The Committee may award Performance Awards in the form of (a) performance
         shares or units valued by reference to shares of Common Stock or (b) performance units, which are units
         valued by reference to financial measures or property other than Common Stock, all of which shall be
         subject to such terms and conditions and other restrictions as the Committee shall assign. At the time of
         making grants of Performance Awards, the Committee shall establish such terms and conditions as it shall
         determine applicable to such Awards. Performance Awards may be paid out in cash, Common Stock,
         Restricted Shares, other property or a combination thereof. Recipients of Performance Awards are not
         required to provide consideration other than the rendering of service.

 9.2    Performance Goals. The Committee may determine that an Award shall be subject to the satisfaction of
        such performance goals as established by the Committee. As determined by the Committee, achievement of
        the performance goals may be measured (a) individually, alternatively or in any combination, (b) with

                                                          10
2011 ETI Rate Case                                                                           8-294
                                                                                                    Exhibit KGG-2
                                                                                              2011 TX Rate Case
                                                                                                    Page 11 of 14
         respect to Entergy, a subsidiary, division, business unit, product line, product, or any combination of the
         foregoing, or (c) on an absolute basis, or relative to a target, to a designated comparison group, to results in
         other periods, to an index, or to other external measures. In determining whether a performance goal is met,
         the Committee may exclude the impact of any event or occurrence which the Committee determines should
         appropriately be excluded, such as a restructuring or other nonrecurring charge, an event either not directly
         related to the operations of Entergy or not within the reasonable control of Entergy's management, or a
         change in accounting standards required by U.S. generally accepted accounting principles.

 9.3     Performance-Based Compensation. For an Award that is subject to performance goals and that is intended
         to qualify as "performance-based compensation" under Code Section 162(m), the following additional
         provisions shall apply: (a) the applicable performance goals will be based upon or may relate to one or any
         combination of business criteria such as the performance, efficiency, or profitability measured by specified
         levels or of growth in one or more of the following business criteria as the Committee may determine:
         EBITDA, EBIT, stock price, total shareholder return, market share, sales, earnings per share, costs,
         operating income, net income, operating cash flow, cash flow, net cash flow, fuel cost per million BTU,
         costs per kilowatt hour, retained earnings, budget achievement, return on equity, return on assets, return on
         capital employed, return on invested capital, productivity, return on sales, completion of acquisitions, cash
         available to parent, net operating profit after taxes (NOPAT), economic value added (EVA), expense
         spending, O&M expense, expense, O&M or capital/kwh, capital spending, gross margin, net margin,
         market capitalization, market value, debt ratio, equity ratio, return on assets, profit margin, customer
         growth, or customer satisfaction. The Performance Goals may be stated in terms of absolute 1evels or
         relative to another company or companies or to an index or indices; (b) the Committee may adjust
         downwards, but not upwards, the amount payable pursuant to such Award upon attainment of the
         performance goals; (c) the Committee may not waive the achievement of the applicable performance goals
         except in the case of the death or disability of the grantee, or under such other conditions where such waiver
         will not jeopardize the treatment of other Awards as "performance-based compensation" under Section
          162(m); (d) the Award shall otherwise comply with the requirements of Code Section 162(m), or any
         successor provision thereto, and the regulations thereunder; (e) the Award and payment of any Award under
         this Plan with respect to a relevant Performance Period shall be contingent upon the attainment of the
         applicable Performance Goals. The Committee shall certify in writing prior to payment any such Award
         that such applicable Performance Goals relating to the Award are satisfied. Approved minutes of the
         Committee may be used for this purpose. All Awards to Covered Participants under this Plan shall be
         further subject to such other conditions, restrictions, and requirements as the Committee may determine to
         be necessary or appropriate. The value of Performance Units payable to a single Covered Participant
         pursuant to this Plan shall not exceed .5% of Operating Cash Flow during any applicable Performance
         Period.

                                                 ARTICLE X

                                   OTHER STOCK-BASED AWARDS

 10.1   Terms of Award. Subject to the limits described in Section 3.3 of this Plan, the Committee may make
        Other Stock-Based Awards as it deems appropriate. The terms and conditions of any Other Award shall be
        set forth in the applicable Award agreement or otherwise by the Committee. The circumstances (including
        any applicable Performance Measures) under which, and the number, if any, of, shares of Common Stock or
        the amount of cash that shall then become payable to the holder oft he A ward shall be set forth in the
        applicable agreement or otherwise. The Committee shall in its discretion determine the timing of payment
        of the Award.

10.2    Dividend Equivalent. The Committee may grant an A ward that confers upon the Participant a right to
        receive cash, Common Stock, other Awards or other property equal in value to dividends paid with respect
        to a specified number of shares of Common Stock.




                                                          11
2011 ETI Rate Case                                                                            8-295
                                                                                                 Exhibit KGG-2
                                                                                            2011 TX Rate Case
                                                                                                 Page 12 of 14
                                               ARTICLE XI

                         TERMINATION OR AMENDMENT OF THE PLAN

 11.1    Termination or Amendment. The Committees hall have the right, authority and power to a Iter, a mend,
         modify, suspend, revoke or terminate the Plan in whole or in part at any time, including the adoption of
         amendments deemed necessary or desirable to qualify the Awards under the laws of various states and
         under rules and regulations promulgated by the Securities and Exchange Commission with respect to
         officers and directors who are subject to the provisions of Section 16 of the 1934 Act, to comply with any
         applicable provisions of the Code, including Code Section 162(m), or to correct any defect or supply any
         omission or reconcile any inconsistency in the Plan or in any Award granted under the Plan, without the
         approval of Entergy's shareholders. However, no action shall be taken without the approval of Entergy's
         shareholders that (a) would cause the Plan to no longer comply with Rule 16b-3, or any other regulatory
         requirements; or (b) materially increase the benefits accruing to participants under the Plan, materially
         increase the number of securities that may be issued under the Plan, or materially modify the requirements
         for participation in the Plan. In addition, if exemption from Code Section 162(m) deduction limits is to be
         continued, any such amendment shall be made with Board and shareholder approval if necessary to comply
         with the requirements for the qualified performance-based compensation exception under Code Section
         162(m). Unless authorized by a majority vote of the shareholders of Entergy Corporation, once determined
         by the Committee, no price of any Option shall be decreased.

 11.2    Restrictions on Amendment or Termination. Except as provided in Section 4.7 of the Plan, no amendment
         or termination or modification of the Plan shall in any manner adversely affect any Award previously
         granted without the consent of the Participant, except that prior to a Change in Control, the Committee may
         amend or modify the Plan in a manner that does adversely affect Awards previously granted upon a finding
         by the Committee that the amendment or modification is in the best interest of holders of outstanding
         Awards affected by the amendment or modification.

                                               ARTICLE XII

                                        GENERAL PROVISIONS

 12.1     Adjustments Upon Changes in Capitalization. Notwithstanding any other provisiOn of the Plan, the
          Committee may, at any time, make or provide for such adjustments to the Plan, to the number and class of
          shares available thereunder or to any outstanding Options, Restricted Shares, Equity Awards or Other
          Stock-Based Awards as it shall deem appropriate to prevent dilution or enlargement of rights, including
          adjustments in the event of distributions to holders of Common Stock other than a normal cash dividend,
          changes in the outstanding Common Stock by reason of stock dividends, stock splits, recapitalizations,
          mergers, consolidations, combinations ore xchanges of shares, separations, reorganizations, 1iquidations
          and the like. Any such determination by the Committee shall be conclusive.

 12.2    Fractional Shares. The Employer shall not be required to deliver any fractional share of Common Stock
         but may pay, in lieu thereof, the Fair Market Value of such fractional share to the Participant or the
         Participant's beneficiary or estate, as the case may be. For purposes of this Section 12.2, the Fair Market
         Value shall be determined as of the following dates: (i) the date on which restrictions lapse for Restricted
         Shares or Restricted Share Units, (ii) the date of delivery of Performance Units, (iii) the maturity date for
         Equity Awards other than Restricted Share Units or Performance Units, or (iv) in any case, such other
         dates the Committee may determine.

  12.3   Tax Withholdings. Subject to such terms and conditions as may be established by the Committee, the
         Participant shall pay to Entergy any amount necessary to satisfy applicable federal, state or local tax
         withholding requirements attributable to an Award of Options, Restricted Shares, Performance Units or
         Equity Awards under this Plan promptly upon notification of the amounts due. The Committee may permit
         such amount to be paid by the Participants to be withheld from the shares of Common Stock that otherwise
                                                         12
2011 ETI Rate Case                                                                          8-296
                                                                                                  Exhibit KGG-2
                                                                                            2011 TX Rate Case
                                                                                                   Page 13 of 14
          would be distributed to such Participant upon the exercise of an Option, the lapse of restrictions applicable
          to Restricted Shares, the payment of Performance Units or the maturity of Equity Awards, as applicable, or
          a combination of cash and shares of such Common Stock. Shares related to that portion of an Award
          utilized for the payment of withholding taxes shall not again be available for Awards under the Plan.

 12.4    Legal and Other Requirements. The obligation to sell and deliver Common Stock under the Plan shall be
         subject to all applicable laws, regulations, rules and approvals, including, but not by way of limitation, the
         effectiveness of a registration statement under the Securities Act of 1933 if deemed necessary or appropriate
         by Entergy. Certificates for shares of Common Stock issued hereunder may be legended as the Committee
         shall deem appropriate. Entergy and the Committee reserve the right to restrict, in whole or in part, the
         delivery of Common Stock or other securities pursuant to any Award prior to the satisfaction of all legal
         requirements relating to the issuance of such Common Stock or other securities, to their registration,
         qualification or listing or to an exemption from registration, qualification or listing.

  12.5   Award Agreements. All Awards shall be documented in a written or electronic agreement in a form
         approved by the Committee, which shall include the terms and conditions of the Award.

  12.6    Effect on Other Plans. Awards may be granted singly, in combination or in tandem (except where
          prohibited by applicable law) and may be made in combination or tandem with or as alternatives to,
          awards or grants under any other employee plan maintained by a System Company; provided that the
          adoption of the Plan shall have no effect on awards made or to be made pursuant to other stock plans
          covering the employees of any System Company or successors thereto. Awards under the Plan shall not
          constitute earnings for purposes of any pension plan covering employees of any System Company except
          as otherwise expressly provided in any such pension plan.

 12.7    No Entitlements. A Participant's rights, if any, in respect of or in connection with any Award are derived
         solely from the discretionary decision to permit the individual to participate in the Plan and to benefit from
         a discretionary Award. By accepting an A ward under the Plan, a Participant expressly acknowledges that
         there is no obligation on the part of Entergy, the Committee, or any other entity or individual to continue the
         Plan and/or grant any additional Awards. Any Award granted hereunder is not intended to be compensation
         of a continuing or recurring nature, or part of a Participant's normal or expected compensation, and in no
         way represents any portion of a Participant's salary, compensation, or other remuneration for purposes of
         pension benefits, severance, redundancy, resignation or any other purpose.

 12.8    No Right toE mployment or Service. Neither the Plan nor any Award granted under the Plan shall be
         deemed to give any individual aright to remain an employee, consultant or director of Entergy or any
         System Company. Entergy and any System Company reserves the right to terminate the service of any
         person at any time, and for any reason, subject to applicable laws, Entergy's Articles of Incorporation and
         Bylaws and a written employment agreement (if any), and such terminated person shall be deemed
         irrevocably to have waived any claim to damages or specific performance for breach of contract or
         dismissal, compensation for loss of office, tort or otherwise with respect to the Plan or any outstanding
         Award that is forfeited and/or is terminated by its terms or to any future Award.

  12.9   Notices. Every direction, revocation or notice authorized or required by the Plan shall be deemed delivered
         to Entergy on the date it is personally delivered to the Secretary of Entergy at its principal executive
         offices or three business days after it is sent by registered or certified mail, postage prepaid, addressed to
         the Secretary at such offices, and shall be deemed delivered to a Participant on the date it is personally
         delivered to him or three business days after it is sent by registered or certificate mail, postage prepaid,
         addressed to him at the last address shown for him on the records of Entergy and its Subsidiaries.

 12.10   Applicable Law. All questions pertaining to the validity, construction and administration of the Plan and
         rights and benefits granted hereunder shall be determined in conformity with the laws of the State of
         Delaware, to the extent not preempted or controlled by the laws of the United States and regulations
         thereunder.


                                                          13
2011 ETI Rate Case                                                                           8-297
                                                                                                 Exhibit KGG-2
                                                                                           2011 TX Rate Case
                                                                                                  Page 14 of 14
  12.11    Funding. The Plan shall be totally unfunded. No Participant shall have any interest in any fund or specific
           asset of an Employer by reason of the Plan.

                                                   ARTICLE XIII

                                              CHANGE IN CONTROL

 13.1     Accelerated Vesting. Notwithstanding anything stated herein to the contrary, but subject to any federal
          securities law restrictions on sale and exercise, in the event of a Change in Control:

          (a)     with respect to Restricted Shares or other Awards subject to restrictions and issued under the Plan,
                  all restrictions imposed hereunder shall lapse effective as ofthe date of the Change in Control;

          (b)     if during a Performance Period(s) applicable to a Performance Award granted under the Plan, a
                  Participant shall earn the number of performance shares or performance units which the Participant
                  would have earned as if target performance under the Award was obtained; and

          (c)     any outstanding Options that are not vested shall become vested and exercisable effective as of the
                  date of a Change in Control. If a Participant's employment or service is terminated within 24
                  months following the effective date of a Change in Control, any such vested and exercisable
                  Options may be exercised within the remaining term of the Option Award.

 13.2     Source of Payments. Within thirty (30) days following the date of a Change in Control, or at such other
          time as the System Company may determine in its complete discretion, a System Company may make a
          single irrevocable lump sum contribution to the Trust for Deferred Payments of Entergy Corporation and
          Subsidiaries ("Trust") pursuant to the terms and conditions described in such Trust. To the extent such a
          Trust is created, it shall be a "grantor" trust under the Internal Revenue Code, and the establishment and
          funding of such Trust is not intended to cause Participants to realize current income on amounts contributed
          thereto, and the Trust shall be so interpreted.




                                                          14
2011 ETI Rate Case                                                                         8-298
                                                                                       Exhibit KGG-3
                                                                                  2011 TX Rate Case
                                                                                        Page 1 of 23
                                                                         Exhibit KGG-3 Texas Rate Case


          2008 – 2010 PERFORMANCE UNIT PROGRAM SUMMARY

  1. OBJECTIVES
         The Performance Unit Program is designed to strengthen the link between executive
         compensation and long term shareholder value.
         The Performance Unit Program complements the Executive Annual Incentive Plan by
         tying payouts to the total return to shareholders over a three-year performance period.

  2. WHAT ARE PERFORMANCE UNITS?
         Performance Units are phantom shares of Entergy Corporation common stock. Each
         Performance Unit equals the cash value of one share of Entergy common stock. Each
         Unit also earns the cash equivalent of the dividends paid during the three-year
         performance period.
         Participants earn Performance Units based on their performance relative to corporate
         performance measures and goals.
         At the end of the performance period, restrictions are lifted on Units earned and their
         corresponding cash dividends, as determined by the performance measures. The cash
         value of those earned Units plus accrued dividends is either paid to participants in early
         2011 or deferred in that same time period, if so elected.

  3. KEY DESIGN FEATURES
         Participants will earn Performance Units as follows:
             0% of "Target" for achieving less than “Minimum” performance.
             10% of "Target" for achieving “Minimum” performance.
             100% of "Target" for achieving “Target” performance.
             250% of "Target" for achieving “Maximum” performance.
         Performance Units earned will be calculated by using the actual performance level
         achieved between “Minimum” (10%), “Target” (100%) and “Maximum” (250%)
         performance – rounded to the nearest whole Unit. In no case, however, may a
         participant payout exceed 250% of the target.
         The value associated with the Units earned and their accrued dividends will be paid in
         early 2011 (following the three-year performance period) or deferred -- based upon each
         participant’s election.
         Dividends will be accrued only on the Performance Units earned during the 2008 -2010
         performance period.
         Executives may elect to defer up to 100% of the value associated with the Units earned
         including accrued dividends under either the Executive Deferred Compensation Plan
         (EDCP) or the Equity Ownership Plan (EOP). The plan selected will determine how the
         executive’s deferral is invested.

                                                                                                    1

2011 ETI Rate Case                                                              8-299
                                                                                                  Exhibit KGG-3
                                                                                             2011 TX Rate Case
                                                                                                   Page 2 of 23
                                                                                    Exhibit KGG-3 Texas Rate Case


          2008 – 2010 PERFORMANCE UNIT PROGRAM SUMMARY

         Each participant must provide his/her irrevocable deferral election (to either receive the
         earned Units and dividends in early 2011 or to defer payment) in accordance with
         Entergy’s deferral process. Otherwise, the value of the accrued Performance Units and
         dividends will be paid in cash in early 2011.
         To earn Performance Units, participants must be active employees at the end of the
         Performance Period (12/31/2010) unless retirement, death or disability occurs.
                  Participants include all Entergy System management level 1-4 employees.
                  Retirement, death or disability will cause the Performance Units earned to be
                  prorated for the number of full months of participation.
                  Participants added to the Program after the beginning of the performance period
                  will have their Performance Units prorated to reflect the number of full months as
                  a participant. To receive an award, participation must commence no later than
                  January 1, 2010.
                  Participants whose Management Level changes during the performance period
                  will have their Performance Units prorated to reflect the number of full months as
                  a participant in each of those levels.
                  Participants demoted below an eligible System Management Level during the
                  performance period will have their Performance Units prorated to reflect the
                  number of full months at an eligible System Management Level.
         No single participant may be granted Performance Units whose total value exceeds .5%
         of Entergy’s operating cash flow, and the total value of performance units granted to all
         of the named executive officers in Entergy’s proxy statement may not exceed 1% of
         operating cash flow.

  4. 2008 - 2010 PERFORMANCE UNIT PROGRAM GOALS AND PEER GROUP
      As the following chart illustrates, performance is measured by Entergy’s Total Shareholder
      Return (TSR) relative to the other companies that comprise the Philadelphia Utilities Index
      over the three-year performance period. Minimum, Target and Maximum performance levels
      are set in terms of Entergy’s TSR performance against the Philadelphia Utilities Index
      quartiles.

       Quartiles:              4                      3                   2                     1
       Performance
                             Zero                 Minimum              Target               Maximum
       Levels:
                       25th percentile and       25th to 50th        50th to 75th       75th percentile and
       TSR Ranges:
                             below               percentiles         percentiles              above
                                             Interpolate between Interpolate between
                                             Minimum and Target       Target and        Maximum Payout
       Payouts:            No Payout                                  Maximum
                                              (10% to 100% of                            (250% of Target)
                                                   Target)        (100% to 250% of

                                                                                                               2

2011 ETI Rate Case                                                                         8-300
                                                               Exhibit KGG-3
                                                          2011 TX Rate Case
                                                                Page 3 of 23
                                                 Exhibit KGG-3 Texas Rate Case



II        2008 – 2010 PERFORMANCE UNIT PROGRAM SUMMARY
                                                                                 I
                                       Target)




                                                                            3

2011 ETI Rate Case                                      8-301
                                                                                          Exhibit KGG-3
                                                                                     2011 TX Rate Case
                                                                                           Page 4 of 23
                                                                            Exhibit KGG-3 Texas Rate Case


          2008 – 2010 PERFORMANCE UNIT PROGRAM SUMMARY

      A TSR ranking anywhere in the first quartile gains a maximum award of 250% of Target.
      A TSR ranking in the fourth quartile (bottom) quartile is below the minimum performance
      level resulting in no award (zero pay out).
      A TSR ranking in the second and third quartiles is calculated linearly based on where
      Entergy ranks between the minimum and the median (target), or the median (target) and the
      maximum.
             The company ranking last in the 3rd quartile defines minimum performance.
             Target performance is defined as the median TSR
             The company ranking first in the 1st quartile defines maximum performance.

      The current listing of companies in the Philadelphia Utilities Index includes the following 20
      companies:*


                      Ameren Corp.                               Entergy Corp.
                 American Electric Power                         Exelon Corp.
                        AES Corp.                             Firstenergy Corp.
                Constellation Energy Group                     FPL Group, Inc.
                   CenterPoint Energy                         Northeast Utilities
                  Dominion Resources                              PG&E Corp
                 DTE Energy Holding Co.                    Public Service Enterprise
                   Duke Energy Corp.                        Progress Energy, Inc.
                  Consolidated Edison                            Southern Co.
                   Edison International                      XCEL Energy, Inc.

                                                                        * as of January 2, 2008

      Total shareholder return is the difference between the market price of Entergy Corporation
  common stock at the beginning from the market price at the end of the performance period, plus
  the dividends received during the same period, plus the investment return on those reinvested
  dividends divided by the share price at the beginning of the performance period.
      Example:

                       Date                              Closing Stock Price
                       12/31/07 (Beginning of Period)    $116.50          (actual)
                       12/31/10 (End of Period)          $136.50      (estimated)
                       Difference in Market Price        $20.00       (estimated)
      Assume also that dividends paid to shareholders during the three-year performance period
      are $0.75 per quarter or $9.00 for the three-year period. For the purposes of the Total


                                                                                                       4

2011 ETI Rate Case                                                                   8-302
                                                                                        Exhibit KGG-3
                                                                                   2011 TX Rate Case
                                                                                          Page 5 of 23
                                                                           Exhibit KGG-3 Texas Rate Case


          2008 – 2010 PERFORMANCE UNIT PROGRAM SUMMARY

      Return calculation, we further assume that dividends are immediately reinvested in Entergy
      Corporation common stock, as they are paid, producing a reinvestment return of $0.69 per
      share.
          Total Return during the three-year Performance Period = (Difference in Market Price +
          Dividends Paid + Reinvestment Return on Dividends) divided by the Beginning Stock
          Price and would be calculated as follows:
               Total Return = ($20.00 + $9.00 + $0.69) divided by $116.50
               Total Return = 25.48%

  5. TAX TREATMENT EXAMPLE (Please consult your tax advisor)
          The Company is obligated to withhold taxes on the value of the Performance Units and
          dividends earned by participants. The following is an example of a typical situation
          encountered by a participant. Individual tax circumstance may vary.
               The participant’s “taxable event” should occur at the time of payment; i.e. either in
               early 2011, following the three-year performance period, or at the end of the
               deferral period, if so elected.
          If immediate distribution is elected, then a Participant’s tax withholding requirements are
          satisfied as described in the following example:
              Restrictions lifted on 1,000 Units
              Market value (at a price of $136.50 per Unit)             $136,500.00
              Dividend equivalent cash on 1,000 Units
              ($9.00 per share per year for 3 years)                        9,000.00
              Total reportable W-2 taxable income                       $145,500.00


              Tax Withholding Applied to Reportable Income
              Federal income tax (at the supplemental 25% rate)          $ 36,375.00
              State income tax (e.g., Arkansas @ 7%)                       10,185.00
              FICA tax (6.20%)                                              9,021.00
              Medicare tax (1.45%)                                          2,109.75
              Total tax withholding                                      $ 57,690.75


          Participant receives net cash payment of                        $87,809.25


      If deferral is elected, then the FICA and Medicare tax amounts indicated above are withheld
      in early 2011. Federal and state income taxes are deferred until the payment is made.

                                                                                                      5

2011 ETI Rate Case                                                                8-303
                                                          Exhibit KGG-3
                                                     2011 TX Rate Case
                                                           Page 6 of 23
                                            Exhibit KGG-3 Texas Rate Case


          2008 – 2010 PERFORMANCE UNIT PROGRAM SUMMARY




                                                                       6

2011 ETI Rate Case                                 8-304
                                                                                         Exhibit KGG-3
                                                                                    2011 TX Rate Case
                                                                                          Page 7 of 23
                                                                           Exhibit KGG-3 Texas Rate Case


          2009 – 2011 PERFORMANCE UNIT PROGRAM SUMMARY

  1. OBJECTIVES
         The Performance Unit Program is designed to strengthen the link between executive
         compensation and long term shareholder value.
         The Performance Unit Program complements the Executive Annual Incentive Plan by
         tying payouts to the total return to shareholders over a three-year performance period.

  2. WHAT ARE PERFORMANCE UNITS?
         Performance Units are phantom shares of Entergy Corporation common stock. Each
         Performance Unit equals the cash value of one share of Entergy common stock. Each
         Unit also earns the cash equivalent of the dividends paid during the period of your active
         participation in the Plan. (Note: You will only be eligible to receive dividends paid during
         the time you were an active participant.)
         Participants earn Performance Units based on Entergy’s performance relative the
         financial performance of a select group of Utility peers.
         At the end of the performance period, restrictions are lifted on Units earned and their
         corresponding cash dividends, as determined by the performance measures. The cash
         value of those earned Units plus accrued dividends is either paid to participants in early
         2012 or deferred in that same time period, if so elected.

  3. KEY DESIGN FEATURES
         Participants will earn Performance Units as follows:
             0% of "Target" for achieving less than “Minimum” performance.
             10% of "Target" for achieving “Minimum” performance.
             100% of "Target" for achieving “Target” performance.
             250% of "Target" for achieving “Maximum” performance.
         Performance Units earned will be calculated by using the actual performance level
         achieved between “Minimum” (10%), “Target” (100%) and “Maximum” (250%)
         performance – rounded to the nearest whole Unit. In no case, however, may a
         participant payout exceed 250% of the target.
         The value associated with the Units earned and their accrued dividends (earned for the
         period of participation only) will be paid in early 2012 (following the three-year
         performance period) or deferred -- based upon each participant’s election.
         Dividends will be accrued only on the Performance Units earned during the 2009 -2011
         performance period and only for the period of participation.
         Executives may elect to defer up to 100% of the value associated with the Units earned
         including accrued dividends under either the Executive Deferred Compensation Plan


                                                                                                      1

2011 ETI Rate Case                                                                8-305
                                                                                  Exhibit KGG-3
                                                                             2011 TX Rate Case
                                                                                   Page 8 of 23
                                                                    Exhibit KGG-3 Texas Rate Case


          2009 – 2011 PERFORMANCE UNIT PROGRAM SUMMARY

         (EDCP) or the Equity Ownership Plan (EOP). The plan selected will determine how the
         executive’s deferral is invested.




                                                                                               2

2011 ETI Rate Case                                                         8-306
                                                                                           Exhibit KGG-3
                                                                                      2011 TX Rate Case
                                                                                            Page 9 of 23
                                                                             Exhibit KGG-3 Texas Rate Case


         2009 – 2011 PERFORMANCE UNIT PROGRAM SUMMARY

         Each participant must provide his/her irrevocable deferral election in order to defer
         payment in accordance with Entergy’s deferral process. Otherwise, the value of the
         accrued Performance Units and dividends will be paid in cash in early 2012.
         To earn Performance Units, participants must be active employees at the end of the
         Performance Period (12/31/2011) unless retirement, death or disability occurs.
                 Participants include all Entergy System management level 1-4 employees.
                 A Retiree must have been an Active Participant for a minimum of twelve months in
                 order to receive a payout. Eligible Retirees will be entitled to a pro-rated payout
                 for the number of full months of participation.
                 Participants who retire prior to the completion of twelve months of participation will
                 not be eligible for a payout.
                 Eligible Retirees will receive dividends only for the period of time in which they
                 are an Active Participant. For example if you Retire on January 1, 2010, you will
                 be eligible for pro-rated units for the twelve months in 2009 plus dividends earned
                 only in 2009.
                 Death or disability will cause the Performance Units earned while employed as an
                 eligible participant to be prorated for the number of full months of participation.
                 Participants added to the Program after the beginning of the performance period
                 will have their Performance Units prorated to reflect the number of full months as
                 a participant. Participants added to the program during the eligible performance
                 cycle will be eligible for dividends paid only during the period in which they are
                 active Participants.
                 To receive an award, participation must commence no later than January 1, 2011.
                 That is a participant who becomes eligible for the Performance Unit Program will
                 not be added to an existing program after January 1st of the final year of the
                 program.
                 Participants whose Management Level changes during the performance period
                 will have their Performance Units prorated to reflect the number of full months as
                 a participant in each of those levels.
         Participants demoted below an eligible System Management Level during the
         performance period will have their Performance Units prorated to reflect the number of
         full months at an eligible System Management Level
     No single participant may be granted Performance Units whose total value exceeds .5% of
     Entergy’s operating cash flow, and the total value of performance units granted to all of the
     named executive officers in Entergy’s proxy statement may not exceed 1% of operating cash
     flow.




                                                                                                        3

2011 ETI Rate Case                                                                   8-307
                                                                                                 Exhibit KGG-3
                                                                                            2011 TX Rate Case
                                                                                                 Page 10 of 23
                                                                                   Exhibit KGG-3 Texas Rate Case


          2009 – 2011 PERFORMANCE UNIT PROGRAM SUMMARY


  4. 2009 - 2011 PERFORMANCE UNIT PROGRAM GOALS AND PEER GROUP
      As the following chart illustrates, performance is measured by Entergy’s Total Shareholder
      Return (TSR) relative to the other companies that comprise the Philadelphia Utilities Index
      over the three-year performance period. Minimum, Target and Maximum performance levels
      are set in terms of Entergy’s TSR performance against the Philadelphia Utilities Index
      quartiles.

       Quartiles:            4                      3                    2                     1
       Performance
                           Zero                 Minimum                Target              Maximum
       Levels:
                     25th percentile and       25th to 50th         50th to 75th       75th percentile and
       TSR Ranges:
                           below               percentiles          percentiles              above
                                                                 Interpolate between
                                           Interpolate between
                                                                      Target and
                                           Minimum and Target                          Maximum Payout
       Payouts:          No Payout                                    Maximum
                                            (10% to 100% of                             (250% of Target)
                                                                 (100% to 250% of
                                                Target)
                                                                     Target)

      A TSR ranking anywhere in the first quartile gains a maximum award of 250% of Target.
      A TSR ranking in the fourth quartile (bottom) quartile is below the minimum performance
      level resulting in no award (zero pay out).
      A TSR ranking in the second and third quartiles is calculated linearly based on where
      Entergy ranks between the minimum and the median (target), or the median (target) and the
      maximum.
             The company ranking last in the 3rd quartile defines minimum performance.
             Target performance is defined as the median TSR
             The company ranking first in the 1st quartile defines maximum performance.

      The current listing of companies in the Philadelphia Utilities Index includes the following 20
      companies:*
                       Ameren Corp.                               Entergy Corp.
                American Electric Power                           Exelon Corp.
                        AES Corp.                              Firstenergy Corp.
              Constellation Energy Group                        FPL Group, Inc.
                   CenterPoint Energy                          Northeast Utilities
                  Dominion Resources                               PG&E Corp
               DTE Energy Holding Co.                     Public Service Enterprise
                   Duke Energy Corp.                        Progress Energy, Inc.
                  Consolidated Edison                             Southern Co.
                   Edison International                       XCEL Energy, Inc.


                                                                                                              4

2011 ETI Rate Case                                                                        8-308
                                                                                                   Exhibit KGG-3
                                                                                              2011 TX Rate Case
                                                                                                   Page 11 of 23
                                                                                     Exhibit KGG-3 Texas Rate Case


          2009 – 2011 PERFORMANCE UNIT PROGRAM SUMMARY

                                                                               * as of January 2, 2008

      Total shareholder return is the difference between the market price of Entergy Corporation
      common stock at the beginning from the market price at the end of the performance period,
      plus the dividends received during the same period, plus the investment return on those
      reinvested dividends divided by the share price at the beginning of the performance period.
      Example:

                     Date                             Closing Stock Price
                     01/01/09 (Beginning of Period)   $83.13    (actual closing price on 12/31/208)

                     12/31/11 (End of Period)         $103.13 (estimated)
                     Difference in Market Price       $20.00    (estimated)


      Assume also that dividends paid to shareholders during the three-year performance period
      are $0.75 per quarter or $9.00 for the three-year period. For the purposes of the Total
      Return calculation, we further assume that dividends are immediately reinvested in Entergy
      Corporation common stock, as they are paid, producing a reinvestment return of $0.95 per
      share.
          Total Return during the three-year Performance Period = (Difference in Market Price +
          Dividends Paid + Reinvestment Return on Dividends) divided by the Beginning Stock
          Price and would be calculated as follows:
               Total Return = ($20.00 + $9.00 + $0.95) divided by $83.13
               Total Return = 36.03%

  5. TAX TREATMENT EXAMPLE (Please consult your tax advisor)
          The Company is obligated to withhold taxes on the value of the Performance Units and
          dividends earned by participants. The following is an example of a typical situation
          encountered by a participant. Individual tax circumstance may vary.
               The participant’s “taxable event” should occur at the time of payment; i.e. either in
               early 2012, following the three-year performance period, or at the end of the
               deferral period, if so elected.




                                                                                                                5

2011 ETI Rate Case                                                                             8-309
                                                                                        Exhibit KGG-3
                                                                                   2011 TX Rate Case
                                                                                        Page 12 of 23
                                                                          Exhibit KGG-3 Texas Rate Case


          2009 – 2011 PERFORMANCE UNIT PROGRAM SUMMARY


         If immediate distribution is elected, then a Participant’s tax withholding requirements are
         satisfied as described in the following example:
             Restrictions lifted on 1,000 Units
             Market value (at a price of $103.13 per Unit)             $103,130.00
             Dividend equivalent cash on 1,000 Units
             ($9.00 per share per year for 3 years)                        9,000.00
             Total reportable W-2 taxable income                       $112,130.00


             Tax Withholding Applied to Reportable Income
             Federal income tax (at the supplemental 25% rate)          $ 28,032.50
             State income tax (e.g., Arkansas @ 7%)                        7,849.10
             FICA tax (6.20%)                                              6,952.06
             Medicare tax (1.45%)                                          1,625.89
             Total tax withholding                                      $ 44,459.55


         Participant receives net cash payment of                        $67,670.46


      If deferral is elected, then the FICA and Medicare tax amounts indicated above are withheld
      in early 2012. Federal and state income taxes are deferred until the payment is made.




                                                                                                     6

2011 ETI Rate Case                                                               8-310
                                                                                                         Exhibit KGG-3
                                                                                                    2011 TX Rate Case
                                                                                                         Page 13 of 23
                                                                                                            


                                                                               2011‐2013  
                                                                                                            
    Performance Unit Program Summary 

                 TABLE OF CONTENTS 
Program Objectives                                       1 
What are Performance Units?                              1 
Key Design Features                                      2 
Performance Unit Goals and Peer Group                    4 
Example of Calculation of Total Shareholder Return       5 
Tax Treatment and Example                                6  




 PROGRAM OBJECTIVES 
 The  Performance  Unit  Program  is  designed  to  strengthen  the  link  between  executive 
 compensation and long term shareholder value. 
 The  Performance  Unit  Program  complements  the  Executive  Annual  Incentive  Plan  by 
 linking payouts to the total return to shareholders over a three‐year performance period. 

 WHAT ARE PERFORMANCE UNITS? 
 Performance  Units  are  phantom  shares  of  Entergy  Corporation  common  stock.    Each 
 Performance Unit equals the cash value of one share of Entergy common stock at the end 
 of  a  three‐year  performance  cycle.  Each  Unit  also  earns  the  cash  equivalent  of  the 
 dividends paid during the period of your active participation in the Plan. (Note: You will be 
 eligible to receive dividends paid only for the time you were an active participant.) 
 Participants  earn  Performance  Units  based  on  Entergy’s  performance  relative  to  the 
 financial performance of a select group of Utility peers.  
 At the end of the performance period, as determined by the performance measures and 
 subject to Personnel Committee approval, the cash value of the earned Units plus accrued 
 dividends  are  either  paid  to  participants  soon  after  the  end  of  the  performance  cycle  or 
 deferred in that same time period, if so elected. 




2011 ETI Rate Case                                                                                 8-311
                                                                                                  Exhibit KGG-3
                                                                                             2011 TX Rate Case
                                                                                                  Page 14 of 23


                     KEY DESIGN FEATURES 
                      


                     Eligibility to Participate 
                     Participants include all Entergy System management level 1 through 4 employees. 
                     Performance units are being granted for the 2011‐2013 three year performance cycle. 
                     To  earn  Performance  Units,  you  must  be  an  active  employee  at  the  end  of  the 
                     Performance Period (12/31/2013) unless you retire, become disabled or die during the 
                     performance period. 
                     A Retiree must have been an active participant for a minimum of twelve months in order 
                     to receive a prorated payout.   Participants who retire prior to the completion of twelve 
                     months of participation will not be eligible for a payout.  
                     Participants  can  enter  the  plan,  during  the  performance  cycle,  however  to  receive  an 
                     award, participation must commence no later than January 1, 2013.  That is, a participant 
                     who becomes eligible for the Performance Unit Program will not be added to an existing 
                     program after January 1st of the final year of the program. 
                     No single participant may be granted Performance Units whose total value exceeds .5% 
                     of Entergy’s operating cash flow, and the total value of performance units granted to all 
                     of  the  named  executive  officers  in  Entergy’s  proxy  statement  may  not  exceed  1%  of 
                     operating cash flow. 
                      


                     How Performance Units Payouts are Calculated 
                     Participants will earn Performance Units as follows: 
                         ¾ 0% of "Target" for achieving less than “Minimum” performance. 
                         ¾ 25% of "Target" for achieving “Minimum” performance. 
                         ¾ 100% of "Target" for achieving “Target” performance. 
                         ¾ 200% of "Target" for achieving “Maximum” performance. 
                     Performance Units earned are calculated by using the actual performance level achieved 
                     between  “Minimum”  (25%),  “Target”  (100%)  and  “Maximum”  (200%)  performance, 
                     rounded  to  the  nearest  whole  Unit.    In  no  case,  however,  may  a  participant  payout 
                     exceed 200% of the target. 
                     Dividends  accrue  only  on  the  Performance  Units  earned  during  the  2011‐2013 
                     performance period and only for the period of active participation.   
                     The value associated with the Units earned and their accrued dividends (earned for the 
                     period  of  participation  only)  will  be  paid  in  early  2014  (following  the  three‐year 
                     performance period) or deferred based upon each participant’s election. 
                                                          2
2011 ETI Rate Case                                                                           8-312
                                                                                                              Exhibit KGG-3
                                                                                                         2011 TX Rate Case
                                                                                                              Page 15 of 23


KEY DESIGN FEATURES CONTINUED 
 

Pro‐rated Payouts for Partial Program Participation 
Retirees  with  at  least  12  months  of  participation  in  the  program  will  be  entitled  to  a  pro‐
rated payout for the number of full months of participation.  
Eligible Retirees will receive dividends only for the period of time in which they are an Active 
Participant.  For example if you retire on January 1, 2012, you will be eligible for pro‐rated 
units for the twelve months in 2011 plus dividends earned only in 2011.   
Death  or  disability  will  cause  the  Performance  Units  earned  while  employed  as  an  eligible 
participant to be prorated for the number of full months of participation. 
Participants  whose  Management  Level  changes  during  the  performance  period  will  have 
their  Performance  Units  prorated  to  reflect  the  number  of  full  months  as  a  participant  in 
each of those levels. 
Participants added to the Program after the beginning of the performance period will have 
their  Performance  Units  prorated  to  reflect  the  number  of  full  months  as  a  participant.  
Participants demoted below an eligible System Management Level during the performance 
period will have their Performance Units prorated to reflect the number of full months at an 
eligible System Management Level 
 

Deferral Election 
You may elect to defer up to 100% of the value associated with the Units earned including 
accrued  dividend  equivalents  under  either  the  Executive  Deferred  Compensation  Plan 
(EDCP)  or  the  Equity  Ownership  Plan  (EOP).    The  plan  selected  will  determine  how  your 
elected deferral is invested. 
You must provide an irrevocable deferral election in order to defer payment in accordance 
with Entergy’s deferral process.  Otherwise, the value of the accrued Performance Units and 
dividends will be paid to you in cash in early 2014. 




                                                                      3
    2011 ETI Rate Case                                                                                   8-313
                                                                                                              Exhibit KGG-3
                                                                                                         2011 TX Rate Case
                                                                                                              Page 16 of 23

                     PERFORMANCE UNIT PROGRAM GOALS AND PEER GROUP 
                      

                     As  the  following  chart  illustrates,  performance  is  measured  by  Entergy’s  Total  Shareholder 
                     Return  (TSR)  relative  to  the  other  companies  that  comprise  the  Philadelphia  Utilities  Index 
                     over the three‐year performance period. Minimum, Target and Maximum performance levels 
                     are set in terms of Entergy’s TSR performance against the Philadelphia Utilities Index quartiles.  
                      
                          Quartiles:               4                       3                      2                    1 
                          Performance 
                                                 Zero             Minimum                      Target             Maximum 
                          Levels: 
                                          25th percentile        25th to 50th               50th to 75th        75th percentile 
                          TSR Ranges: 
                                            and below             percentiles                percentiles          and above  
                                                                                   Interpolate 
                                                          Interpolate between 
                                                                                between Target     Maximum 
                                                          Minimum and Target
                          Payouts:         No Payout                             and Maximum        Payout 
                                                              (25% ‐ 100% of 
                                                                                (100%‐ 200% of  (200% of Target)
                                                                  Target)  
                                                                                     Target) 
                     Entergy ranking in the first 1st quartile defines maximum performance. 
                     Target performance is defined as Entergy earning the median TSR. 
                     Entergy ranking last in the 3rd quartile defines minimum performance level.  
                     Entergy TSR ranking anywhere in the first quartile earns a maximum award of 200% of Target.  
                     Entergy TSR ranking in the second and third quartiles is calculated linearly based on where 
                     Entergy ranks between the minimum and the median (target), or the median (target) and the 
                     maximum.  
                     Entergy TSR ranking in the fourth quartile (bottom) quartile is below the minimum 
                     performance level resulting in no award (zero pay out). 
                     The current listing of companies in the Philadelphia Utilities Index includes the following 19 
                     companies: 
                                  Ameren Corp.                                            Entergy Corp. 
                             American Electric Power                                       Exelon Corp. 
                                     AES Corp.                                          FirstEnergy Corp. 
                            Constellation Energy Group                                 Northeast Utilities 
                               CenterPoint Energy                                        NextEra Energy 
                              DTE Energy Holding Co.                                        PG&E Corp 
                                Duke Energy Corp.                               Public Service Enterprise Group 
                               Consolidated Edison                                   Progress Energy, Inc. 
                               Edison International                                   Southern Company 
                                                                                        Xcel Energy, Inc. 
                                                                                         

                                                                   4
2011 ETI Rate Case                                                                                     8-314
                                                                                                              Exhibit KGG-3
                                                                                                         2011 TX Rate Case
                                                                                                              Page 17 of 23


PERFORMANCE UNIT PROGRAM GOALS AND PEER GROUP CONTINUED 
 

Total  Shareholder  Return  (TSR)  is  the  difference  between  the  market  price  of  Entergy 
Corporation  common  stock  at  the  beginning  from  the  market  price  at  the  end  of  the 
performance period, plus the dividends received during the same period, plus the investment 
return  on  those  reinvested  dividends  divided  by  the  share  price  at  the  beginning  of  the 
performance period. 
Example: 
              Date                                    Closing Stock Price 
              01/01/11 (Beginning of Period)          $70.83 (actual closing price on 12/31/2010) 
              12/31/13 (End of Period)                $82.03 (estimated) 
              Difference in Market Price              $12.00 (estimated) 
Assume also that dividends paid to shareholders during the three‐year performance period are 
$0.83  per  quarter  or  $9.96  for  the  three‐year  period.    For  the  purposes  of  the  Total  Return 
calculation,  we  further  assume  that  dividends  are  immediately  reinvested  in  Entergy 
Corporation  common  stock,  as  they  are  paid,  producing  a  reinvestment  return  of  $0.76  per 
share. 
Total  Return  during  the  three‐year  Performance  Period  =  (Difference  in  Market  Price  + 
Dividends Paid + Reinvestment Return on Dividends) divided by the Beginning Stock Price and 
would be calculated as follows: 
            ¯ Total Return = ($12.00 + $9.96 + $0.76) divided by $70.83 
            ¯ Total Return = 32.08% 




                                                                                                      


                                                                       5
    2011 ETI Rate Case                                                                                   8-315
                                                                                                      Exhibit KGG-3
                                                                                                 2011 TX Rate Case
                                                                                                      Page 18 of 23

                         TAXES AND PERFORMANCE UNITS (Please consult your tax advisor) 
                          

                         The Company is obligated to withhold taxes on the value of the Performance Units and 
                         dividends  earned  by  participants.    The  following  is  an  example  of  a  typical  situation 
                         encountered by a participant.  Individual tax circumstance may vary. 
                         The participant’s “taxable event” should occur at the time of payment; i.e. either in early 
                         2014, following the three‐year performance period, or at the end of the deferral period, 
                         if so elected. 

                         TAX TREATMENT EXAMPLE (Please consult your tax advisor) 
                          

                         If  immediate  distribution  is  elected,  then  a  Participant’s  tax  withholding  requirements 
                         are satisfied as described in the following example: 

                                     Restrictions lifted on 1,000 Units 
                                     Market value (at a price of $82.03 per Unit)                             $82,030.00 
                                     Dividend equivalent cash on 1,000 Units 
Attn: Lynsi Brown                    ($9.96 per share per year for 3 years)                                      $9,960.00 
639 Loyola Avenue 
L‐ENT‐14B                            Total reportable W‐2 taxable income                                      $91,990.00 
New Orleans, LA 70113 
(504) 576‐2511                       Tax Withholding Applied to Reportable Income 
                                     Federal income tax (at the supplemental 25% rate)                       $ 22,997.50 
                                     State income tax (e.g., Arkansas @ 7%)                                      6,439.30 
                                     FICA tax (6.20%)                                                            5,703.38 
                                     Medicare tax (1.45%)                                                           1,333.86 
                                     Total tax withholding                                                   $ 36,474.04   
                                 Participant receives net cash payment of                                     $55,515.97 
                                   
                         If  you  elect  to  defer  your  Performance  Unit  payout,  then  the  FICA  and  Medicare  tax 
                         amounts  indicated  above  are  withheld  in  early  2014.    Federal  and  state  income  taxes 
                         would be deferred until the deferred amount is paid out.  




                                                                 6
2011 ETI Rate Case                                                                              8-316
                                                                                           Exhibit KGG-3
                                                                                      2011 TX Rate Case
                                                                                           Page 19 of 23
                                                                                Exhibit KGG-3 Texas Rate Case




                                  ML6 Annual Operational Incentive Plan
                                            (January 2010)
      Plan Objectives:

      The Operational Incentive Plan is designed to recognize key Management Level 6 (“ML6”)
      leaders for their superior leadership and performance in successful operation of the business.
      Primary areas of focus for outstanding performance include contributions to increased
      reliability, plant operations, employee and public safety, cost control, customer service, and
      other critical corporate support functions including finance, legal, human resources,
      communications, procurement, IT, etc.

      Eligible Employees:

      All ML6 leaders who are active, full-time employees on December 31st of each calendar year are
      eligible participants in the Operational Incentive Plan. The annual year-end snapshot will
      identify all eligible ML6 employees. The actual number of employees allowed to receive an
      award is limited to 20% of the eligible population to ensure that those key employees
      contributing to successful operations are recognized for their efforts.

      Targeted Compensation Opportunity:

      The dollars used to fund the Operational Incentive Plan will be determined each year in
      conjunction with the development of the annual Compensation Model, with targeted dollar
      values based on comparable market values.
          Comparable market value is defined as the 50th percentile of the long term component of
          the total target compensation package for ML6 leaders, as surveyed by the company’s
          external compensation consultant, when comparing to companies of comparable size and
          scope.
          The OCE will make the final determination on the available operational incentive pool based
          on this market data along with overall company performance.




                                                   1 of 5

2011 ETI Rate Case                                                                    8-317
                                                                                            Exhibit KGG-3
                                                                                       2011 TX Rate Case
                                                                                            Page 20 of 23
                                                                                 Exhibit KGG-3 Texas Rate Case




      Participant Limits and Maximum Payouts:

          The maximum allowable spending each year is determined by the total funding authorized
          for the Operational Incentive Plan– this funding is based on market data and OCE approval.
          Each OCE members pool is funded based on 15% of their ML6 population. The total
          authorized funding is then allocated to each OCE member based on their proportion of
          target participants relative to the total number of ML 6 target participants system wide.
          This determines the percentage of the total funded pool made available for them to
          distribute to their key contributors.
                     Example Only:
                                                            % of total
                   OCE          Total ML6 Target # of Target                  Allocated
                   Member Population Participants Participants                Dollars
                       1            340          51            20.00%             $600,000
                       2            49            7             2.75%              $82,353
                       3            500          75            29.41%             $882,353
                       4            180          27            10.59%             $317,646
                       5            633          95            37.25%            $1,117,647
                                   1,702        255             100%             $3,000,000
          A per participant target can be calculated by dividing the total funded pool by the number
          of target participants.
                  o For example: $3,000,000/255= $11,764
          Although each OCE member’s funded pool is based on 15% of their ML6 population, the
          maximum number of their ML6 employees that may receive an incentive award each cycle
          is 20% of their total ML6 population based on the 12/31 population snapshot.
                      This rule has no exceptions.
                      Allocation to less than 20% of eligible participants is allowed.
          The maximum payout that an individual participant may receive is 15% of the employee’s
          snapshot salary (based on the 12/31 snapshot).
                      This rule has no exceptions.
          Minimum recommended individual payout that a participant may receive is 5% of the
          employee’s salary (based on the 12/31 snapshot).
                      This is a recommendation. Individual payouts may fall below minimum due to
                      unique circumstances. (However 20% of the OCE’s ML6 population is still the
                      maximum number of participants who may receive an award.)
          Individual awards should be based on the employee’s superior leadership and contribution
          to the success of the company’s operations (as described above), as well as the desire to
          retain the employee.
                      Any employee with an “Improvement Required” PP&R rating is not eligible to
                      receive a payout.
          Unused dollars are not available for future use during the year
          Incentive pool dollars are only to be used to allocate incentives to eligible ML6 employees.




                                                    2 of 5

2011 ETI Rate Case                                                                     8-318
                                                                                            Exhibit KGG-3
                                                                                       2011 TX Rate Case
                                                                                            Page 21 of 23
                                                                                 Exhibit KGG-3 Texas Rate Case




                                            Process and Timeline

           Timeline                      Activity                        Responsible Parties
       October             Assess market and develop target        External compensation consultant
                           compensation value                      (Towers Perrin)
       December            Present recommended incentive           Total Rewards – based on data
                           pool to OCE for approval                and input from compensation
                                                                   consultant
                           Capture snapshot of eligible ML6
                           leaders                                 Total Rewards
       January 11          Develop incentive pool dollar           Total Rewards in conjunction with
                           amounts and eligible population         Field HR
                           listings and disseminate to line
                           management

       January 11-         Develop recommendations on              Field HR to facilitate process
       February 19         individual awards to selected           Line management to make
                           employees                               participant and award
                                                                   recommendations
       February 26         Finalize and approve                    Field HR to facilitate process
                           recommended payouts for                 OCE member approves
                           participants                            recommended roster and payouts
                                                                   to employees

       March 1             Management may start to notify          Total Rewards to provide award
                           participants of award                   notification forms
                                                                   Field HR to facilitate process
                                                                   Line Management to
                                                                   communicate to participants
       On or around        Awards are processed and paid as        Payroll
       1st week in April   normal on-cycle checks for most
                           participants, some participants
                           may receive a paper check
                             Normal on-cycle check allows for
                             direct deposit
                             Any participants whose checks
                             must be cut using the off-cycle
                             process will receive a paper
                             check




                                                   3 of 5

2011 ETI Rate Case                                                                    8-319
                                                                                           Exhibit KGG-3
                                                                                      2011 TX Rate Case
                                                                                           Page 22 of 23
                                                                                Exhibit KGG-3 Texas Rate Case




                                            How It Works
      1. External compensation consultant surveys the market to determine the median targeted
         long term compensation for similar ML6 employees in companies of comparable size. Using
         the target value identified, Total Rewards models the incentive pool based on the eligible
         population and presents a recommendation to the OCE for consideration.

      2. Plan is funded when the OCE approves a pool of dollars based on market data for ML6
         employees (provided by the third party independent consultant) and operational
         performance of the Company.
         Assume – Pool is equal to $3,000,000 and Total ML6 population is 1,702.

      3. In our example each OCE member is provided with a pool of dollars based on their
         proportion of target participants to the total number of target participants system wide.
                                               Target # of      % of Total
                                 Eligible      Participants      Target          Total
                      OCE          ML6        (15% of Eligible Participants    Funded
                    Member Employees ML6 Employees)                              Pool
                        1          340              51           20.00%       $600,000
                        2           49               7            2.75%        $82,353
                        3          500              75           29.41%       $882,353
                        4          180              27           10.59%       $317,646
                        5          633              95           37.25%      $1,117,647
                                  1,702            255            100%       $3,000,000

      4. An average per participant amount can be determined by dividing the total funded pool by
         the target number of participants.
         Per participant amount - $3,000,000/25 = $11,764

      5. Each OCE member may allocate Plan dollars to a maximum of 20% of their ML6 employees.
         Selected employee may not receive more than 15% of their December 31 (end of the year
         snap shot) base salary. It is recommended that selected employee receive no less that 5%
         of their base pay.

                                       Eligible 20% of Eligible
                                        ML6         ML6
                             OCE      Employees  Employees
                              1          340         68
                              2           49         10
                              3          500        100
                              4          180         36
                              5          633        127



                                                   4 of 5

2011 ETI Rate Case                                                                    8-320
                                                                                             Exhibit KGG-3
                                                                                        2011 TX Rate Case
                                                                                             Page 23 of 23
                                                                                  Exhibit KGG-3 Texas Rate Case




      6. Line Mgmt allocates available Plan dollars to selected ML 6 employees.

                             OCE 2 Allocates Assigned Pool of Dollars - $82,353.00
                                                15% of Base
                                                   Salary                        Percent
                                                 (Maximum Recommended               of
                       Employee Base Salary       Allowed)        Payment         Salary
                          1        $121,000       $18,150         $16,830         13.9%
                          2        $113,000       $16,950         $10,700          9.5%
                          3        $134,000       $20,100             $0           0.0%
                          4         $97,000       $14,550             $0           0.0%
                          5        $105,000       $15,750          $9,330          8.9%
                          6        $106,000       $15,900          $7,500          7.1%
                          7        $109,000       $16,350         $11,830         10.9%
                          8        $117,000       $17,550          $9,330          8.0%
                          9        $111,000       $16,650          $8,000          7.2%
                         10        $125,000       $18,750          $8,830          7.1%
                        Totals                                    $82,350


      7. OCE member approves the recommended payment to ML6 employees.

      8. Approved allocation spreadsheet sent to Compensation for review.

      9. Compensation reviews the approved spreadsheets for compliance with Plan.

      10. Once reviewed Compensation submits the spreadsheet to Payroll for processing.




                                                  5 of 5

2011 ETI Rate Case                                                                      8-321
            This page has been intentionally left blank.




2011 ETI Rate Case                               8-322
                                                                                 Exhibit KGG-4
                                                                           2011 TX Rate Case
                                                                      Page 1 of 1 through 1 of 1
                                                                                (Public Version)




                     This exhibit contains information that is highly sensitive and will be

              provided under the terms of the Protective Order (Confidentiality Disclosure

              Agreement) entered in this case.




2011 ETI Rate Case                                                         8-323
            This page has been intentionally left blank.




2011 ETI Rate Case                               8-324
                                                                                  Exhibit KGG-5
                                                                            2011 TX Rate Case
                                                                    Page 1 of 1 through 81 of 81
                                                                                 (Public Version)




                     This exhibit contains information that is highly sensitive and will be

              provided under the terms of the Protective Order (Confidentiality Disclosure

              Agreement) entered in this case.




2011 ETI Rate Case                                                          8-325
            This page has been intentionally left blank.




2011 ETI Rate Case                               8-326
                                                                                   Exhibit KGG-6
                                                                             2011 TX Rate Case
                                                                Page 1 of 212 to Page 212 of 212




              This exhibit contains voluminous information that will be provided on a separate

      DVD accompanying this filing.




2011 ETI Rate Case                                                            8-327
            This page has been intentionally left blank.




2011 ETI Rate Case                               8-328
2011 ETI Rate Case




                                        Families and Functions


                       Operations                     Corporate Support

                       Distribution                     Accounting Entries

                     Customer Service                       Corporate

                        Generation                           Finance

                       Transmission                     Human Resources
                                                         & Administration

                                                            Information
                                                            Technology

                                                           Supply Chain
8-329




                                                                             2011 TX Rate Case
                                                                                  Exhibit KGG-7
                                                                                    Page 1 of 3
2011 ETI Rate Case




                                   Corporate Support Functions & Classes ($ Total ETI Adjusted)


                                                                      Accounting       Human Resources          Information
                           Finance              Corporate                                                                           Supply Chain
                                                                        Entries         & Administration        Technology



                                              Federal PRG
                     Treasury Operations                             Depreciation      Human Resources     Information Technology   Supply Chain
                                                 Affairs
                          S McNeal                                   S Tumminello         K Gardner               J Brown             J Hunter
                                              W Ferguson
                          $811,510                                    $1,777,986         $9,365,982              $6,620,998          $1,424,411
                                               $521,454


                      Financial Services    Utility & Executive
                                                                    Other Expenses       Administration
                          D Doucet            Management
                                                                     S Tumminello         T Plauche
                         $3,529,673               J Domino
                                                                      $1,756,009           $644,557
                                                $1,939,228


                                           Internal & External     Service Company
                        Tax Services
                                            Communications         Recipient Offsets
                         P Galbraith
                                              C Herrington          S Tumminello
                         $2,033,445
                                                $332,317                  $0


                                             Legal Services       Income Tax Expense
                                                R Sloan                R Roberts
                                              $6,691,561               $510,800


                                           Regulatory Services
                                                 P May
                                              $3,965,085
8-330




                                                                                                                                                   2011 TX Rate Case
                                                                                                                                                        Exhibit KGG-7
                                                                                                                                                          Page 2 of 3
2011 ETI Rate Case




                           Operations Functions & Classes ($ Total ETI Adjusted)

                                            Domestic Regulated Utility Operations Group



                                        Customer
                     Distribution                           Transmission        Generation
                                        Service




                     Distribution   Customer Service       Transmission       Energy and Fuel
                     Operations       Operations            Operations         Management
                     S Corkran         A Roman              M McCulla             P Cicio
                      $836,799        $6,403,681            $9,106,198          $3,742,314



                                     Environmental                             Fossil Plant
                     T&D Support
                                       Services                                Operations
                      S Corkran
                                       A Roman                                 W Garrison
                      $750,435
                                       $451,103                                $5,265,241



                                                                                 Nelson 6
                                    Retail Operations
                                                                                Co-Owner
                                       A Roman
                                                                                W Garrison
                                      $1,533,679
                                                                                $8,984,309
8-331




                                                                                                2011 TX Rate Case
                                                                                                     Exhibit KGG-7
                                                                                                       Page 3 of 3
            This page has been intentionally left blank.




2011 ETI Rate Case                               8-332
                                                                                                 Exhibit KGG-8
                                                                                            2011 TX Rate Case
                                                                                                  Page 1 of 18


                                           Entergy Corporation
                                          Employee Development
                                            2010 Workshops

        Workshop                           Target Audience                    Target # of            # of days
                                                                              Participants

Advanced Labor Relations        HR professionals or mid- to upper-level       30 per class                2 days
                                managers with collective bargaining and
                                contract maintenance responsibilities.
                                Supervisor approval required. Not
                                mandatory.
This two-day intensive training program will address the very basic foundation of labor law to the more complex
subjects of unfair labor practices, negotiations, strikes and just cause terminations. Participants will receive
advanced training that will further strengthen their labor relations knowledge and skills through traditional
classroom instruction, case analysis and role playing. The program will be taught by in house Labor Relations
experts who come to the classroom with well over 40 years of combined labor relations experience.

During this program, participants will:

      Learn employee, employer and labor organization’s rights and obligations under the National Labor
       Relations Act.
      Receive practical advice on how to avoid interfering with employee rights.
      Gain an understanding of the National Labor Relations Board and its jurisdiction.
      Learn what an unfair labor practice is and how they are filed with and processed by the National Labor
       Relations Board.
      Be instructed on how a union becomes the official representative of the employees for purposes of
       collective bargaining.
      Be instructed on the employer’s duty to bargain and the various subjects of bargaining.
      Build skills on how to prepare for the collective bargaining process and to conduct yourself at and away
       from the table.
      Study the tools available to the union and to management.
      Study the seven elements of just cause, round out techniques for dealing with grievances, and prepare for
       arbitrations

Advanced Management             Select managers and above. By invitation     45 per class             5 days
Program                        only.

Applying Strategic Thinking Supervisor approval required. Mandatory          30 per class      1 days
to Employee Actions             for supervisors and above.
Participants will learn to develop business strategies for both departments and functions at Entergy and will
develop a working knowledge of scenario planning. Also, through in depth case study analysis, participants will
evaluate the lessons learned from both the successful and unsuccessful strategic initiatives of utility based
companies. The evaluation of case studies, lecture, team activities, and discussion are effectively utilized to
maximize this learning experience.




Behavioral Interviewing        Supervisor approval required. Mandatory          30 per class     2 days
                               for supervisors and above with hiring
                               authority.
During this two day workshop participants learn a new way to hire that will provide them with a set of skills to more
accurately select the right candidate for the job at all levels (craft, non-exempt, and exempt level positions). By

 2011 ETI Rate Case                                                                         8-333
                                                                                                 Exhibit KGG-8
                                                                                            2011 TX Rate Case
                                                                                                  Page 2 of 18


employing Behavioral interviewing techniques, participants ensure that our company interviews applicants, in an
effective, consistent, and legally defensible manner.

During this session the participant will learn:

      How to select the right person: Planning for the success of both the candidate and the organization.
      The Behavioral Interviewing approach: Illustrating the importance of gaining behavioral examples to predict
       performance versus reliance on gut feelings.
      To plan for Selection: Determining both the job-specific and organizational needs for a candidate and the
       appropriate methods for prescreening and interviewing.
      To conduct the Interview: Practicing skills to conduct a legally defensible interview.
      To sell both Entergy and the Opportunity: Emphasizing the importance of promoting the job and the
       opportunity to attract the best candidates.
      To make the Decision: Rating job skills objectively (from entry level apprentice to management level
       openings) to make informed hiring decisions.

Building Your Business          Supervisor approval required. Mandatory       30 per class      1.5 days
Case: Getting Your Project for supervisors and above.
Approved
Participants will learn more in depth financial analysis techniques and business case analysis techniques utilized
by electric companies today. Furthermore, participants will learn to stay within budget constraints while selecting
projects and options that will create the greatest value to Entergy. During this high impact workshop, participants
will be exposed to various project evaluation models, the impact of Capital/O&M expenditures to earnings per
share, key measurements, and how to present projects to senior management.

Career Planning:               Available to all employees. Supervisor       25 per class        1 day
Positioning Yourself for      approval required. Not mandatory.
Advancement

This workshop will help participants learn how to:
    Identify and implement preparation strategies that will position them for greater responsibility
    Effectively identify their personal strengths and areas of needed improvement for career advancement
    Effectively position themselves as the best candidate in highly competitive promotional opportunities
    The workshop includes self-assessment activities, one-on-one coaching, and role-play oriented interviews.
       Activities are designed to help participants identify their strengths and weaknesses and to be better
       prepared to seize promotional opportunities in their future.

Coaching for Outstanding      Supervisor approval required. Mandatory       25 per class        2 days
Job Performance               for supervisors and above.

In this 2-day course, supervisors and managers learn how to keep their employee’s productivity up through
effective coaching. Participants discover the essential components of coaching for performance management as
well as how to customize coaching styles for individual employees. Through role plays and case studies,
participants leave this course with an understanding of the step by step approach to coaching and are able to
implement the concepts learned in their own working environments.




Communicating Up, Down,       Available to all employees. Supervisor        25 per class.       2 days
and Across the                approval required. Mandatory for
Organization                  supervisors and above.


This 2-day course will enable participants to break down the cross organizational barriers and have their voice

 2011 ETI Rate Case                                                                         8-334
                                                                                                   Exhibit KGG-8
                                                                                              2011 TX Rate Case
                                                                                                    Page 3 of 18


heard. Participants learn to use listening and communication skills to create high impact messages. They also
learn techniques to communicate ideas and projects for the listening audience.

Conflict Management            Teaches how to handle difficult situations; 25 per class.      1 day
                              how to keep conflicts, disagreements, and
                              emotions from harming important work
                              relationships Supervisor approval required.
                              Not mandatory.
This 1-day program teaches participants how to handle difficult situations with poise and confidence.
Participants discover how to keep unmanaged conflicts, disagreements and out-of-control emotions from harming
their important working and personal relationships. Participants learn:
     To practice everyday conflict resolution skills
     To overcome personal stumbling blocks to agreement
     To use conflict as a positive motivator
     How your personality affects the way you deal with conflict
     How to express yourself without accusation, sarcasm or hostility
     Effective strategies for defusing an escalating argument
     How to avoid words that act as emotional triggers when you’re dealing with someone who is upset

Creating a Culture of Trust    Supervisor approval required. Mandatory        25 per class.       2 days
                              for supervisors and above

In this course, managers learn and develop the skills necessary to establish and maintain trust with team
members and colleagues. Participants will begin by evaluating their level of trust towards others, identify key
behaviors for developing trusting relationships, and learn specific strategies to create increased trust. Through
activities, role plays, and group discussions, managers will leave this class better prepared to demonstrate
managerial influence and maximize team effectiveness.

Customer Service               Designed to increase customer and               25 per class.     2 days
Excellence                     employee satisfaction, enhance
                               professionalism, and sharpen listening
                               skills. Available to all employes.
                               Supervisor approval required. Not
                               mandatory.
This 2-day interactive training is designed to increase customer and employee satisfaction, enhance
professionalism, and sharpen listening skills. After completing this training, participants are able to:
     Work more collaboratively with customers and coworkers to resolve concerns
     Defuse customers’ anger and focus them on solutions
     Communicate positively, even negative news
     Personalize service to customers
     Recover quickly after difficult customer interactions
     Increase morale and reduce burnout




Developing Your Emotional      Learn how to manage ourselves and            25 per class    1 day
Intelligence                  others around us through personal
                              leadership. Available to all employees.
                              Supervisor approval required. Not
                              mandatory.
Emotional Intelligence, which is our ability to manage ourselves and others around us—is the single greatest

 2011 ETI Rate Case                                                                           8-335
                                                                                                 Exhibit KGG-8
                                                                                            2011 TX Rate Case
                                                                                                  Page 4 of 18


contributor to personal excellence and leadership. In this session, participants learn and assess how well they are
managing their emotions in key relationships. Additionally, participants learn how to leverage emotions for
greater purpose and performance in all aspects of their professional life.

Effective Business           Participants will learn how to effectively     25 per class     2 days
Communications               communicate, both written and orally, in
                             their daily interactions with co-workers and
                             customers. Available to all employees.
                             Supervisor approval required. Not
                             mandatory.
This 2-day class provides essential tools of how to speak and write with skill and polish. At the completion of the
course, employees will be able to:
    Communicate clearly, effectively, and efficiently in writing and face-to-face.
    Deliver negative news with diplomacy and professionalism
    Demonstrate techniques to make written communications quick, concise and productive


Effective Performance           Provides supervisors and above the            25 per class       2 days
Management                     theory and tools to most effectively
                               manage their teams. Supervisor approval
                               required. Mandatory for supervisors and
                               above.
This 2-day course is designed to provide managers at all levels with the theory and tools to most effectively
manage their teams. This course focuses on the philosophy behind performance management and what the
manager’s role is in this process. Participants will discuss what the Return On Investment is for performance
management and review Entergy specific tools used to aid in the Performance Management process. The subject
will be further explored by practical application of the concepts through activities such as performance
conversation role plays, sample PPR reviews, and role plays dealing with difficult employee reactions.


Essentials of Budgeting         Participants learn the fundamentals of     25 per class.    1 day
                                budgeting with an emphasis on planning a
                                reasonable budget and staying within
                                budget. Supervisor approval required.
                                Mandatory for supervisors and above.
In this session participants learn the fundamentals of budgeting with an emphasis on planning a reasonable
budget and staying within the budget. This course enables participants to be successful by energizing them to
help their company and their jobs thrive in the competitive environment.

Four Generations in the        Available to all employees. Supervisor       25 per class.       1 day
Workplace                     approval required. Not mandatory.


Generational-based conflict in the workplace translates into lost productivity, and has adverse effects on
motivation and morale. This program is designed to educate and stimulate positive interaction among team
members of all ages. It will also dramatically reduce workplace conflict and provide employees with strategies for
working with each other more effectively by using the generational differences in positive ways.


High Performance Team Participants will identify their formal and 25 per class.                 2 days
Building              informal roles on the team and how
                      personal accountability for results is critical
                      to team and personal effectiveness.
                       Available to all employees. Supervisory
                      approval required. Not mandatory.

 2011 ETI Rate Case                                                                         8-336
                                                                                                    Exhibit KGG-8
                                                                                               2011 TX Rate Case
                                                                                                     Page 5 of 18


This 2-day course focuses on skills needed to affect the success of a team at an individual level. This session
offers insight and understanding into the characteristics of high performing teams. Participants will learn about the
5 Elements of a Successful Team, the 4 stages teams go through and as importantly how they personally interact,
problem solve and contribute relative to the overall team’s dynamic.

How Entergy Makes              Available to all employees. Mandatory for       25 per class.       1.5 days
Money                          supervisors and above. Supervisor
                               approval required.

Teaches the key fundamentals of financial management and applications to both Entergy specific issues and
utility markets in general. Participants learn the relationship between key Wall Street benchmarks to those of
Entergy’s financial and operating performance. Other topics covered include the interpretation of financial
statements, asset recovery, financial problem solving, advanced rate making, financial spending strategies, and
balance sheet/financial ratio analysis.

Leadership I (Emerging           Available to all employees. Supervisor       25 per class     2.5 days
Leader Forum)                   approval required. Not mandatory.
This 2 1/2 day program is a forum for learning about leadership and your role as a leader. You will learn how to
become an effective leader, influence those around you more effectively and deal with situations regarding conflict
and differences of opinion. Leadership I is designed for individuals who are preparing for a management role and
for employees who act in a leadership role on a project or a team. This course is designed to increase awareness
of skills, tools, and techniques that can be used today to prepare for future leadership or supervisory roles.

Leadership II (Advanced        Available to all employees. Supervisor          25 per class        3 days
Leader Forum)                  approval required. Not mandatory.

This 3-day program will build on and add to the concepts introduced during Leadership I/ Emerging Leader Forum.
Participants will learn about leadership through a variety of simulations and exciting experiential activities.
Leadership I primarily focuses on impacting the individual follower, while Leadership II focuses on leading to
impact a team or group.

Leadership Foundations        Available to all employees. Supervisor          25 per class     2 days
                              approval required. Not mandatory.
Participants in this workshop will be able to Improve trust and influence with peers and superiors, Link their work
to a clear and compelling team purpose, Implement a system for executing on critical priorities and Leverage the
talents of peers and co-workers to achieve unprecedented results

LSU Executive Education        Select managers and above. By invitation 30 per class                5 days
Training                       only.
Program Objectives:
1. To teach participants how to develop a mindset for strategic thinking and leadership - Transferring their thought and
    work processes from the tactical to the strategic
2. To expose and educate participants to Systems Thinking.
3. To enhance the interpersonal and strategic effectiveness of our current and future leaders to get business results.
4. Relationship building with other high potential professionals at Entergy
5. To provide new perspective in participant’s current positions and take actions differently than one might otherwise.



Making the Transition into    Mandatory for New supervisors who have       25 per class    3 days
Management                    assumed their new role within the past 6
                              months. Supervisor approval required.
Participants will discuss and gain a better understanding on how their role changes in going from an individual
contributor to a supervisor or manager and what challenges may lay ahead in their new role. Emphasis will be
placed on leadership skills, emotional intelligence, and team and group dynamics.

  2011 ETI Rate Case                                                                           8-337
                                                                                                 Exhibit KGG-8
                                                                                            2011 TX Rate Case
                                                                                                  Page 6 of 18


Managing Multiple             Available to all employees. Supervisor        25 per class        2 days
Projects, Objectives, and     approval required. Mandatory for
Deadlines                     supervisors and above.

This 2-day training is designed for the busy employee who juggles deadlines, projects, and multiple demands and
has little time to waste. This class will provide you with organizational skills to help get more accomplished faster
and with better results than ever before. Participants will learn to:
    Prioritize competing activities for successful completion
    Better organize daily tasks and activities
    Identify and eliminate “time wasters” through the day

Managing People Fair,         Mandatory for All HR employees and            25 per class        1 day
Square & Legal                supervisors and above. Supervisor
                              approval required.

The content focuses on managing people in a way that adheres to employment law and treating people in a way
that is consistent with our Entergy Shared Values. The workshop is highly interactive and utilizes lecture and
case studies to accelerate learning.

MARC Labor Relations           Supervisors of bargaining employees who 25 per class         3 days
                               want to enhance labor relations and
                               standardize supervisory practices.
                               Supervisor approval required. Mandatory
                               for Supervisors and above
The Management Associated Results Company (MARC) program enables all levels of management to carry out
their labor-relations responsibilities with confidence. The methods in this program provide a responsible and a
responsive approach for dealing with employment-related issues. It is responsive in that it provides proven tools
for the supervisor to use in a hands-on fashion when dealing with the three major areas of:
      Grievance handling
      Job performance improvement counseling
      Administering stepwise discipline or corrective action

Maximizing Interpersonal      Available to all employees. Supervisor         25 per class       1 day
Effectiveness I               approval required. Not mandatory.

In this 1-day workshop, participants will learn practical, proven strategies to improve communications skills,
     interpersonal effectiveness, and stress management in the workplace. Topics covered include:
      Fundamentals of Effective Interpersonal Communication
      Stress and It’s Impact
      Workplace Performance & Emotional/Physical health
      Effective Time Management
Various tools will be utilized to evaluate participants’ level of stress, anxiety, and anger, and other behavioral
areas in which to improve interpersonal effectiveness. Approximately 2 weeks prior to the workshop, participants
will complete a pre-assessment survey to assess their needs relative to interpersonal effectiveness.



Maximizing Interpersonal      Supervisors and above. Supervisor              25 per class       1 day
Effectiveness II              approval required. Not mandatory.

The scope of the challenges to be covered in this 1-day workshop include difficult management-employee
relationships, confrontation, communications and the recognition/handling of employees at risk for workplace
violence. Special attention will be given to the most difficult management challenges regarding these issues.
Approximately 2 weeks prior to the workshop, participants will complete a pre-assessment survey in order to
gather information regarding particular problem areas within his/her area.

 2011 ETI Rate Case                                                                         8-338
                                                                                                     Exhibit KGG-8
                                                                                                2011 TX Rate Case
                                                                                                      Page 7 of 18




Microinequities               Available to all employees. Supervisor         25 per class     1 day
                              approval required. Not mandatory.
This workshop This class gets to the DNA of culture change and is the new paradigm for diversity. This program
effects major changes in the cultural landscape of organizational diversity by addressing the small, yet powerful,
biases communicated in the workplace.
It focuses on one of the most hidden barriers to success; the subtle, usually subconscious messages we all send
that can devalue, discourage and ultimately impair performance in the workplace at all levels of an organization.

Microsoft - Excel I             Available to all employees. Supervisor          10 per class.       1 day
                               approval required. Not mandatory.

This course equips employees with the skills necessary to create, edit, format, and print basic worksheets.

Microsoft - Excel II           Available to all employees. Supervisor       10 per class.   1 day
                              approval required. Not mandatory.
This course is designed for those who already possess a basic knowledge of Excel. This course teaches how to
create templates, import and export data, analyze data, and work with Excel on the web. In addition, this course
helps prepare students preparing for the Microsoft Office Specialist exam in Excel.

Negotiation Skills –           Available to all employees. Supervisor           25 per class        1 day
Mastering the Art of           approval required. Not mandatory.
Negotiations

This workshop teaches stronger negotiating tactics and strategies that will give participants the confidence to
negotiate for what you want and need.
During this session, participants will learn to:
     Understand the essential elements of negotiations
     PREPARE: The single most important key in negotiation success
     Establish negotiation goals and determine your bottom line
     Handle common haggling tactics
· Overcome those universal negotiation bargaining obstacles
· Negotiating tips to use with long-term vendors & contractors

Poised and Powerful Public Available to all employees. Supervisor      15 per class     2 days
Speaking                       approval required. Not mandatory.
This course will walk participants through step-by-step principles, methods, and strategies to perfect their
speaking skills. This 2-day program is designed to help participants:
    Organize their thoughts into a flawless presentation
    Develop a relationship with the audience
    Develop their own “WINNING” speaking style
    Handle every challenge without missing a beat

Presentation Skills             Geared towards supervisors and above           15 per class        2 days
(Executive)                     who make business presentations.
                                Supervisor approval required. Not
                                mandatory.
This training is geared toward individuals who make business presentations and would like to enhance their
communication skills. In this training, participants learn guaranteed techniques to help them become an effective
communicator and presenter. This training is designed to develop skills that make a presentation clear,
interesting and effective in leading to action. During this session, participants will learn and practice skills on their
feet, organize ideas quickly and logically and deliver them persuasively.

  2011 ETI Rate Case                                                                           8-339
                                                                                                      Exhibit KGG-8
                                                                                                 2011 TX Rate Case
                                                                                                       Page 8 of 18


Project Management             Project managers and team members who 25 per class                 2 day
(Technical)                    need to acquire additional tools to
                               effectively manage their people, budgets,
                               suppliers, and schedules. Supervisor
                               approval required. Not mandatory.
This 2-day training is designed to provide basic yet challenging and inclusive treatment of how to manage
projects. The scope of this training will include project integration, project scope, cost and time allocation, quality,
human resources, communications, procurement (including contracts) and risk assessment and management.
Furthermore, the scope will encompass the widely accepted concepts, tools and techniques within the field of
project management based on The Guide to The Project Management Body of Knowledge (PMBOK) principles.

Safety Leadership           Designed to improve employee and              25 per class       1/2 day
                            contractor safety. Mandatory for
                            supervisors and above
This 1/2 day session is designed to provide leaders with the interpersonal skills to assist with improvement of
employee and contractor safety. Special attention will be focused on Entergy’s 12 Safety Principles:
1. All injuries are preventable
2. People are the most critical element
3. Line organizations are responsible for safety
4. All operating exposures can be controlled
5. Management is responsible for establishing a safe work environment and clear expectations for safety performance
6. Safety is good business
7. Management must audit performance
8. Our work is never so urgent or important that we cannot take time to do it safely
9. Deficiencies must be corrected promptly
10. Employees must be trained to safely perform all assigned tasks and accountable for applying these skills on the job
11. Safety is a condition of employment
12. Off-the-job safety is an important part of overall safety efforts

Strategic Thinking             Available to all employees. Supervisor        25 per class       1 day
Principles                     approval required. Not mandatory.
Participants will learn to develop operational goals and to select projects that are aligned with Entergy’s business
strategy. Furthermore, participants will learn the rationale and underlying assumptions for both historic and
current strategies within Entergy and the utility industry in general. Case Studies, lecture, team activities, and
discussion are very effectively utilized to maximize this learning experience.
During this session participants learn:
     The fundamentals of business strategy
     The relevance of strategic thinking to the organization
     The negative consequences of poor strategic thinking
       To align operational goals & financial measurements with Entergy’s business strategy




Stress Management              Available to all employees. Supervisor         25 per class      1 day
                               approval required. Not mandatory.
This session teaches participants practical skills to identify and manage the different sources of stress. As a
positive influence, stress can help compel us to action; it can result in a new awareness and an exciting new
perspective. As a negative influence, it can result in feelings of distrust, rejection, anger & depression, which in
turn can lead to potential health problems. During this session, participants will learn:
     To identify your particular stressors
     To understand stress and your stressors
     To manage performance stress
     How to reduce co-worker and team stress
     How to build defenses against stress
     How to avoid and/or recover from burnout

 2011 ETI Rate Case                                                                             8-340
                                                                                            Exhibit KGG-8
                                                                                       2011 TX Rate Case
                                                                                             Page 9 of 18




      How to take stress out of working relationships
      How to maintain work/life balance
      Simple relaxation techniques that you can do on the job

Visio Professional – Level I      Available to all employees. Supervisor      10 per class     1 day
                                  approval required. Not mandatory.
This session teaches participants to:
- Identify the various types of drawings you can create using Visio and navigate in a Visio document. - Drag
shapes from Visio stencils and resize, rotate, align, and transform them. - Increase your productivity with smart
features, such as numbering shapes automatically, duplicating shapes quickly, and grouping and aligning. -
Create a flowchart or a cross-functional flowchart. - Create an organization chart manually or generate one from a
text file. - Create an office floor plan to scale.




   2011 ETI Rate Case                                                                  8-341
                                                                                                 Exhibit KGG-8
                                                                                            2011 TX Rate Case
                                                                                                 Page 10 of 18



                                           Entergy Corporation
                                          Employee Development
                                            2011 Workshops

                                           Target Audience                     Target # of              # of days
       Workshop                                                               Participants
Advanced Management            Select managers and above. By invitation      45 per class                5 days
Program                       only.

Applying Strategic Thinking Supervisor approval required. Mandatory          30 per class      1 days
to Employee Actions             for supervisors and above.
Participants will learn to develop business strategies for both departments and functions at Entergy and will
develop a working knowledge of scenario planning. Also, through in depth case study analysis, participants will
evaluate the lessons learned from both the successful and unsuccessful strategic initiatives of utility based
companies. The evaluation of case studies, lecture, team activities, and discussion are effectively utilized to
maximize this learning experience.

Behavioral Interviewing        Supervisor approval required. Mandatory          30 per class     2 days
                               for supervisors and above with hiring
                               authority.
During this two day workshop participants learn a new way to hire that will provide them with a set of skills to more
accurately select the right candidate for the job at all levels (craft, non-exempt, and exempt level positions). By
employing Behavioral interviewing techniques, participants ensure that our company interviews applicants, in an
effective, consistent, and legally defensible manner.

During this session the participant will learn:

      How to select the right person: Planning for the success of both the candidate and the organization.
      The Behavioral Interviewing approach: Illustrating the importance of gaining behavioral examples to predict
       performance versus reliance on gut feelings.
      To plan for Selection: Determining both the job-specific and organizational needs for a candidate and the
       appropriate methods for prescreening and interviewing.
      To conduct the Interview: Practicing skills to conduct a legally defensible interview.
      To sell both Entergy and the Opportunity: Emphasizing the importance of promoting the job and the
       opportunity to attract the best candidates.
      To make the Decision: Rating job skills objectively (from entry level apprentice to management level
       openings) to make informed hiring decisions.

Building Your Business          Supervisor approval required. Mandatory       30 per class      1.5 days
Case: Getting Your Project for supervisors and above.
Approved
Participants will learn more in depth financial analysis techniques and business case analysis techniques utilized
by electric companies today. Furthermore, participants will learn to stay within budget constraints while selecting
projects and options that will create the greatest value to Entergy. During this high impact workshop, participants
will be exposed to various project evaluation models, the impact of Capital/O&M expenditures to earnings per
share, key measurements, and how to present projects to senior management.




Career Planning:               Available to all employees. Supervisor        25 per class       1 day
Positioning Yourself for      approval required. Not mandatory.

 2011 ETI Rate Case                                                                         8-342
                                                                                                  Exhibit KGG-8
                                                                                             2011 TX Rate Case
                                                                                                  Page 11 of 18



Advancement

This workshop will help participants learn how to:
    Identify and implement preparation strategies that will position them for greater responsibility
    Effectively identify their personal strengths and areas of needed improvement for career advancement
    Effectively position themselves as the best candidate in highly competitive promotional opportunities
    The workshop includes self-assessment activities, one-on-one coaching, and role-play oriented interviews.
       Activities are designed to help participants identify their strengths and weaknesses and to be better
       prepared to seize promotional opportunities in their future.

Coaching for Outstanding      Supervisor approval required. Mandatory        25 per class        2 days
Job Performance               for supervisors and above.

In this 2-day course, supervisors and managers learn how to keep their employee’s productivity up through
effective coaching. Participants discover the essential components of coaching for performance management as
well as how to customize coaching styles for individual employees. Through role plays and case studies,
participants leave this course with an understanding of the step by step approach to coaching and are able to
implement the concepts learned in their own working environments.

Communicating Up, Down,       Available to all employees. Supervisor         25 per class.       2 days
and Across the                approval required. Mandatory for
Organization                  supervisors and above.


This 2-day course will enable participants to break down the cross organizational barriers and have their voice
heard. Participants learn to use listening and communication skills to create high impact messages. They also
learn techniques to communicate ideas and projects for the listening audience.

Conflict Management            Teaches how to handle difficult situations; 25 per class.      1 day
                              how to keep conflicts, disagreements, and
                              emotions from harming important work
                              relationships Supervisor approval required.
                              Not mandatory.
This 1-day program teaches participants how to handle difficult situations with poise and confidence.
Participants discover how to keep unmanaged conflicts, disagreements and out-of-control emotions from harming
their important working and personal relationships. Participants learn:
     To practice everyday conflict resolution skills
     To overcome personal stumbling blocks to agreement
     To use conflict as a positive motivator
     How your personality affects the way you deal with conflict
     How to express yourself without accusation, sarcasm or hostility
     Effective strategies for defusing an escalating argument
     How to avoid words that act as emotional triggers when you’re dealing with someone who is upset

Creating a Culture of Trust    Supervisor approval required. Mandatory       25 per class.       2 days
                              for supervisors and above

In this course, managers learn and develop the skills necessary to establish and maintain trust with team
members and colleagues. Participants will begin by evaluating their level of trust towards others, identify key
behaviors for developing trusting relationships, and learn specific strategies to create increased trust. Through
activities, role plays, and group discussions, managers will leave this class better prepared to demonstrate
managerial influence and maximize team effectiveness.

Customer Experience           Designed to increase customer and              25 per class.       2 days

 2011 ETI Rate Case                                                                          8-343
                                                                                               Exhibit KGG-8
                                                                                          2011 TX Rate Case
                                                                                               Page 12 of 18




Training                       employee satisfaction, enhance
                               professionalism, and sharpen listening
                               skills. Available to all employes.
                               Supervisor approval required. Not
                               mandatory.
This 2-day interactive training is designed to increase customer and employee satisfaction, enhance
professionalism, and sharpen listening skills. After completing this training, participants are able to:
     Work more collaboratively with customers and coworkers to resolve concerns
     Defuse customers’ anger and focus them on solutions
     Communicate positively, even negative news
     Personalize service to customers
     Recover quickly after difficult customer interactions
     Increase morale and reduce burnout

Developing Your Emotional       Learn how to manage ourselves and            25 per class      1 day
Intelligence                   others around us through personal
                               leadership. Available to all employees.
                               Supervisor approval required. Not
                               mandatory.
Emotional Intelligence, which is our ability to manage ourselves and others around us—is the single greatest
contributor to personal excellence and leadership. In this session, participants learn and assess how well they are
managing their emotions in key relationships. Additionally, participants learn how to leverage emotions for
greater purpose and performance in all aspects of their professional life.

Effective Business           Participants will learn how to effectively     25 per class     2 days
Communications               communicate, both written and orally, in
                             their daily interactions with co-workers and
                             customers. Available to all employees.
                             Supervisor approval required. Not
                             mandatory.
This 2-day class provides essential tools of how to speak and write with skill and polish. At the completion of the
course, employees will be able to:
    Communicate clearly, effectively, and efficiently in writing and face-to-face.
    Deliver negative news with diplomacy and professionalism
    Demonstrate techniques to make written communications quick, concise and productive

Effective Performance           Provides supervisors and above the            25 per class       2 days
Management                     theory and tools to most effectively
                               manage their teams. Supervisor approval
                               required. Mandatory for supervisors and
                               above.
This 2-day course is designed to provide managers at all levels with the theory and tools to most effectively
manage their teams. This course focuses on the philosophy behind performance management and what the
manager’s role is in this process. Participants will discuss what the Return On Investment is for performance
management and review Entergy specific tools used to aid in the Performance Management process. The subject
will be further explored by practical application of the concepts through activities such as performance
conversation role plays, sample PPR reviews, and role plays dealing with difficult employee reactions.




   2011 ETI Rate Case                                                                     8-344
                                                                                                 Exhibit KGG-8
                                                                                            2011 TX Rate Case
                                                                                                 Page 13 of 18



Essentials of Budgeting         Participants learn the fundamentals of     25 per class.    1 day
                                budgeting with an emphasis on planning a
                                reasonable budget and staying within
                                budget. Supervisor approval required.
                                Mandatory for supervisors and above.
In this session participants learn the fundamentals of budgeting with an emphasis on planning a reasonable
budget and staying within the budget. This course enables participants to be successful by energizing them to
help their company and their jobs thrive in the competitive environment.

Four Generations in the        Available to all employees. Supervisor       25 per class.       1 day
Workplace                     approval required. Not mandatory.


Generational-based conflict in the workplace translates into lost productivity, and has adverse effects on
motivation and morale. This program is designed to educate and stimulate positive interaction among team
members of all ages. It will also dramatically reduce workplace conflict and provide employees with strategies for
working with each other more effectively by using the generational differences in positive ways.

High Performance Team Participants will identify their formal and 25 per class.               2 days
Building                      informal roles on the team and how
                              personal accountability for results is critical
                              to team and personal effectiveness.
                               Available to all employees. Supervisory
                              approval required. Not mandatory.
This 2-day course focuses on skills needed to affect the success of a team at an individual level. This session
offers insight and understanding into the characteristics of high performing teams. Participants will learn about the
5 Elements of a Successful Team, the 4 stages teams go through and as importantly how they personally interact,
problem solve and contribute relative to the overall team’s dynamic.

How Entergy Makes             Available to all employees. Mandatory for     25 per class.       1.5 days
Money                         supervisors and above. Supervisor
                              approval required.

Teaches the key fundamentals of financial management and applications to both Entergy specific issues and
utility markets in general. Participants learn the relationship between key Wall Street benchmarks to those of
Entergy’s financial and operating performance. Other topics covered include the interpretation of financial
statements, asset recovery, financial problem solving, advanced rate making, financial spending strategies, and
balance sheet/financial ratio analysis.

Leadership I (Emerging           Available to all employees. Supervisor       25 per class     2.5 days
Leader Forum)                   approval required. Not mandatory.
This 2 1/2 day program is a forum for learning about leadership and your role as a leader. You will learn how to
become an effective leader, influence those around you more effectively and deal with situations regarding conflict
and differences of opinion. Leadership I is designed for individuals who are preparing for a management role and
for employees who act in a leadership role on a project or a team. This course is designed to increase awareness
of skills, tools, and techniques that can be used today to prepare for future leadership or supervisory roles.

Leadership II (Advanced       Available to all employees. Supervisor        25 per class        3 days
Leader Forum)                 approval required. Not mandatory.

This 3-day program will build on and add to the concepts introduced during Leadership I/ Emerging Leader Forum.
Participants will learn about leadership through a variety of simulations and exciting experiential activities.
Leadership I primarily focuses on impacting the individual follower, while Leadership II focuses on leading to
impact a team or group.

 2011 ETI Rate Case                                                                         8-345
                                                                                                   Exhibit KGG-8
                                                                                              2011 TX Rate Case
                                                                                                   Page 14 of 18



Leadership Foundations        Available to all employees. Supervisor          25 per class     2 days
                              approval required. Not mandatory.
Participants in this workshop will be able to Improve trust and influence with peers and superiors, Link their work
to a clear and compelling team purpose, Implement a system for executing on critical priorities and Leverage the
talents of peers and co-workers to achieve unprecedented results

LSU Executive Education        Select managers and above. By invitation 30 per class                5 days
Training                       only.
Program Objectives:
1. To teach participants how to develop a mindset for strategic thinking and leadership - Transferring their thought and
    work processes from the tactical to the strategic
2. To expose and educate participants to Systems Thinking.
3. To enhance the interpersonal and strategic effectiveness of our current and future leaders to get business results.
4. Relationship building with other high potential professionals at Entergy
5. To provide new perspective in participant’s current positions and take actions differently than one might otherwise.


Making the Transition into    Mandatory for New supervisors who have       25 per class    3 days
Management                    assumed their new role within the past 6
                              months. Supervisor approval required.
Participants will discuss and gain a better understanding on how their role changes in going from an individual
contributor to a supervisor or manager and what challenges may lay ahead in their new role. Emphasis will be
placed on leadership skills, emotional intelligence, and team and group dynamics.

Managing Multiple              Available to all employees. Supervisor          25 per class       2 days
Projects, Objectives, and      approval required. Mandatory for
Deadlines                      supervisors and above.

This 2-day training is designed for the busy employee who juggles deadlines, projects, and multiple demands and
has little time to waste. This class will provide you with organizational skills to help get more accomplished faster
and with better results than ever before. Participants will learn to:
    Prioritize competing activities for successful completion
    Better organize daily tasks and activities
    Identify and eliminate “time wasters” through the day

Managing People Fair,          Mandatory for All HR employees and              25 per class       1 day
Square & Legal                 supervisors and above. Supervisor
                               approval required.

The content focuses on managing people in a way that adheres to employment law and treating people in a way
that is consistent with our Entergy Shared Values. The workshop is highly interactive and utilizes lecture and
case studies to accelerate learning.

MARC Labor Relations           Supervisors of bargaining employees who 25 per class         3 days
                               want to enhance labor relations and
                               standardize supervisory practices.
                               Supervisor approval required. Mandatory
                               for Supervisors and above
The Management Associated Results Company (MARC) program enables all levels of management to carry out
their labor-relations responsibilities with confidence. The methods in this program provide a responsible and a
responsive approach for dealing with employment-related issues. It is responsive in that it provides proven tools
for the supervisor to use in a hands-on fashion when dealing with the three major areas of:
      Grievance handling
      Job performance improvement counseling
      Administering stepwise discipline or corrective action

2011 ETI Rate Case                                                                            8-346
                                                                                                 Exhibit KGG-8
                                                                                            2011 TX Rate Case
                                                                                                 Page 15 of 18




Maximizing Interpersonal      Available to all employees. Supervisor        25 per class        1 day
Effectiveness I               approval required. Not mandatory.

In this 1-day workshop, participants will learn practical, proven strategies to improve communications skills,
     interpersonal effectiveness, and stress management in the workplace. Topics covered include:
      Fundamentals of Effective Interpersonal Communication
      Stress and It’s Impact
      Workplace Performance & Emotional/Physical health
      Effective Time Management
Various tools will be utilized to evaluate participants’ level of stress, anxiety, and anger, and other behavioral
areas in which to improve interpersonal effectiveness. Approximately 2 weeks prior to the workshop, participants
will complete a pre-assessment survey to assess their needs relative to interpersonal effectiveness.


Microinequities               Available to all employees. Supervisor         25 per class     1 day
                              approval required. Not mandatory.
This workshop This class gets to the DNA of culture change and is the new paradigm for diversity. This program
effects major changes in the cultural landscape of organizational diversity by addressing the small, yet powerful,
biases communicated in the workplace.
It focuses on one of the most hidden barriers to success; the subtle, usually subconscious messages we all send
that can devalue, discourage and ultimately impair performance in the workplace at all levels of an organization.

Microsoft - Access I           Available to all employees. Supervisor       10 per class.       2 day
                              approval required. Not mandatory.

This 2-day course is designed for individuals who wish to learn the basic and intermediate-level operations of the
Microsoft Access Database program to perform their day to day responsibilities, and to understand the
advantages that using a relational database program can bring to their business processes. Participants will learn
how to design and create a new Access database.

Microsoft - Access II        Available to all employees. Supervisor     10 per class.   2 day
                            approval required. Not mandatory.
This 2-day course is designed for individuals who wish to learn intermediate and advanced operations of the
Microsoft Access Database program. In this course, participants will extend their knowledge into some of the
more specialized and advanced capabilities.

Microsoft – Access III         Available to all employees. Supervisor       10 per class.       1 day
                              approval required. Not mandatory.

This 1-day course is designed for individuals who have a thorough understanding of the basic and advanced user
features of Microsoft Office Access and are interested in learning introductory level administrator skill sets. This
course is also for individuals who may be working in a web-based environment and may need to adapt Access
applications to the environment.

Microsoft - Excel I            Available to all employees. Supervisor       10 per class.       1 day
                              approval required. Not mandatory.

This course equips employees with the skills necessary to create, edit, format, and print basic worksheets.

Microsoft - Excel II           Available to all employees. Supervisor     10 per class.     1 day
                              approval required. Not mandatory.
This course is designed for those who already possess a basic knowledge of Excel. This course teaches how to
create templates, import and export data, analyze data, and work with Excel on the web. In addition, this course

 2011 ETI Rate Case                                                                         8-347
                                                                                                Exhibit KGG-8
                                                                                           2011 TX Rate Case
                                                                                                Page 16 of 18



helps prepare students preparing for the Microsoft Office Specialist exam in Excel.

Microsoft - Excel III         Available to all employees. Supervisor         10 per class.    1 day
                             approval required. Not mandatory.
This 1-day course is designed for students desiring to gain the skills necessary to create macros, collaborate with
others, audit and analyze worksheet data, create PivotTables and PivotCharts, incorporate multiple data sources,
and import and export data

Microsoft – PowerPoint II      Available to all employees. Supervisor       10 per class.       1 day
                              approval required. Not mandatory.

This 1-day course is designed for individuals who want to gain the skills necessary to work with design templates,
various types of diagrams, special effects, custom slide shows, collaboration functionality, and advanced
presentation delivery.

Microsoft - Project I          Available to all employees. Supervisor      10 per class.   1 day
                              approval required. Not mandatory.
This 1-day course is designed for individuals who have an understanding of project management concepts, who
are responsible for creating and modifying project plans, and who need a tool to manage these project plans.

Microsoft – Project II         Available to all employees. Supervisor       10 per class.       1 day
                              approval required. Not mandatory.

This 1-day course is designed for individuals who have an understanding of project management concepts, who
are responsible for creating and modifying project plans, and who need a tool to manage these project plans.

Microsoft – Word II         Available to all employees. Supervisor    10 per class.   1 day
                           approval required. Not mandatory.
This 1-day course is designed for individuals who can create and modify standard business documents in
Microsoft Word 2007 and who need to learn to use Microsoft Word 2007 to create and modify complex business
documents as well as customized Word efficiency tools.

Microsoft – Word III           Available to all employees. Supervisor    10 per class.     1 day
                              approval required. Not mandatory.
This 1-day course is designed for individuals who want to gain skills necessary to manage long documents,
collaborate with others, and secure documents. Participants in this course will learn how to use Word to create,
manage, revise, and distribute long documents/forms.

Negotiation Skills –          Available to all employees. Supervisor        25 per class        1 day
Mastering the Art of          approval required. Not mandatory.
Negotiations

This workshop teaches stronger negotiating tactics and strategies that will give participants the confidence to
negotiate for what you want and need.
During this session, participants will learn to:
     Understand the essential elements of negotiations
     PREPARE: The single most important key in negotiation success
     Establish negotiation goals and determine your bottom line
     Handle common haggling tactics
· Overcome those universal negotiation bargaining obstacles
· Negotiating tips to use with long-term vendors & contractors

    2011 ETI Rate Case                                                                  8-348
                                                                                                     Exhibit KGG-8
                                                                                                2011 TX Rate Case
                                                                                                     Page 17 of 18




Poised and Powerful Public Available to all employees. Supervisor      15 per class     2 days
Speaking                       approval required. Not mandatory.
This course will walk participants through step-by-step principles, methods, and strategies to perfect their
speaking skills. This 2-day program is designed to help participants:
    Organize their thoughts into a flawless presentation
    Develop a relationship with the audience
    Develop their own “WINNING” speaking style
    Handle every challenge without missing a beat

Project Management             Project managers and team members who 25 per class                 2 day
(Technical)                    need to acquire additional tools to
                               effectively manage their people, budgets,
                               suppliers, and schedules. Supervisor
                               approval required. Not mandatory.
This 2-day training is designed to provide basic yet challenging and inclusive treatment of how to manage
projects. The scope of this training will include project integration, project scope, cost and time allocation, quality,
human resources, communications, procurement (including contracts) and risk assessment and management.
Furthermore, the scope will encompass the widely accepted concepts, tools and techniques within the field of
project management based on The Guide to The Project Management Body of Knowledge (PMBOK) principles.

Safety Leadership           Designed to improve employee and              25 per class       1/2 day
                            contractor safety. Mandatory for
                            supervisors and above
This 1/2 day session is designed to provide leaders with the interpersonal skills to assist with improvement of
employee and contractor safety. Special attention will be focused on Entergy’s 12 Safety Principles:
1. All injuries are preventable
2. People are the most critical element
3. Line organizations are responsible for safety
4. All operating exposures can be controlled
5. Management is responsible for establishing a safe work environment and clear expectations for safety performance
6. Safety is good business
7. Management must audit performance
8. Our work is never so urgent or important that we cannot take time to do it safely
9. Deficiencies must be corrected promptly
10. Employees must be trained to safely perform all assigned tasks and accountable for applying these skills on the job
11. Safety is a condition of employment
12. Off-the-job safety is an important part of overall safety efforts

Strategic Thinking             Available to all employees. Supervisor        25 per class       1 day
Principles                     approval required. Not mandatory.
Participants will learn to develop operational goals and to select projects that are aligned with Entergy’s business
strategy. Furthermore, participants will learn the rationale and underlying assumptions for both historic and
current strategies within Entergy and the utility industry in general. Case Studies, lecture, team activities, and
discussion are very effectively utilized to maximize this learning experience.
During this session participants learn:
     The fundamentals of business strategy
     The relevance of strategic thinking to the organization
     The negative consequences of poor strategic thinking
       To align operational goals & financial measurements with Entergy’s business strategy



    2011 ETI Rate Case                                                                         8-349
                                                                                        Exhibit KGG-8
                                                                                   2011 TX Rate Case
                                                                                        Page 18 of 18




Utility Ratemaking             Available to all employees. Supervisor 25 per class      2 days
                               approval required. Not mandatory.
Participants will gain an understanding of all the key concepts important to utility employees at all levels.
Participants will learn about:
    Rate Case Basics
    Ratemaking Issues
    Rate Case Financial Concepts
    Utility Spending Strategies
    State Commission Rules




   2011 ETI Rate Case                                                              8-350
                                                                              Exhibit KGG-9
                                                                         2011 TX Rate Case
                                                                               Page 1 of 27




                                                    ENTERGY SYSTEM
                                                    POLICIES & PROCEDURES
                                                    Page 1 of 9

   Title:   EDUCATIONAL REIMBURSEMENT                Last Revision: 9/14/2009 Rev. 1
            PROGRAM
   Subject Matter Expert: Responsible Officer:       Approved By:
   Danielle Lombard-Sims Terry Seamons               Corporate Compliance Committee

                              I. POLICY SUMMARY
    Eligible Employees can apply for reimbursement for approved Eligible Courses.

    All Eligible Employees must receive written course approval from appropriate
    management as specified in this Policy and then subsequently from the HRSC to be
    eligible for reimbursement.

    Upon successful completion of each approved Eligible Course, the employee will be
    reimbursed for the following expenses up to a maximum annual reimbursement of
    $5,250:

        Registration fees at 100% for a grade of C or better;

        Tuition, required book costs, and required course fees according to the following
        schedule:

            A = 100%;
            B = 90%;
            C = 80%;
            D, F, or Withdrawal = 0%; and
            Courses which are only Pass/Fail will be reimbursed at 100% for a passing
            grade.
            Courses that do not provide a grade will be reimbursed at 100% with a
            certification of completion from the organization providing the course.

    All Entergy employees shall immediately report known, suspected or potential
    violations of this Policy by following the procedures described in the Reporting
    Violations policy.

    Entergy is an equal opportunity employer that promotes the development of all
    employees and encourages each individual to achieve as much success as their
    talents and initiative will allow.

    Please refer to the following detailed Policy for further information.

2011 ETI Rate Case                                                       8-351
                                                                                   Exhibit KGG-9
                                                                              2011 TX Rate Case
                                                                                    Page 2 of 27




                                                         ENTERGY SYSTEM
                                                         POLICIES & PROCEDURES
                                                         Page 2 of 9

     Title:     EDUCATIONAL REIMBURSEMENT                 Last Revision: 9/14/2009 Rev. 1
                PROGRAM

                                    II. DETAILED POLICY
   1.0    PURPOSE AND APPLICABILITY

          The purpose of the Educational Reimbursement Program is to encourage Eligible
          Employees to seek self-improvement and development. This Policy provides specific
          information necessary for employees to obtain course approval and reimbursement for
          completed course work. Entergy will reimburse expenses of Eligible Employees who
          undertake approved outside study that enables them to improve their skill set and
          qualifications in their present positions or would lead to degrees received from
          Accredited institutions where such degrees are considered to be of value to Entergy.

          THIS POLICY APPLIES TO ANY AND ALL EMPLOYEES OF ANY ENTERGY
          SYSTEM COMPANY, UNLESS OTHERWISE EXPRESSLY EXCLUDED.

          THE EXTENT TO WHICH ANY SPECIFIC PROVISION IN THIS POLICY COVERS
          EMPLOYEES WHO ARE REPRESENTED BY A UNION MAY DEPEND ON
          NEGOTIATIONS WITH AND/OR A COLLECTIVE BARGAINING AGREEMENT WITH
          THAT UNION.

          NOTHING CONTAINED IN THIS POLICY SHOULD BE CONSTRUED TO SUGGEST
          THAT EMPLOYEES OF A PARTICULAR SUBSIDIARY OR AFFILIATE OF
          ENTERGY CORPORATION ARE ALSO EMPLOYEES OF ENTERGY
          CORPORATION OR ANY OTHER AFFILIATE OR SUBSIDIARY OF ENTERGY
          CORPORATION. MOREOVER, THIS POLICY DOES NOT CREATE ANY
          EMPLOYMENT RELATIONSHIP BETWEEN ANY PERSON AND ANY ENTERGY
          SYSTEM COMPANY, NOR DOES THIS POLICY CONFER ANY CONTRACTUAL
          RIGHT TO ANY PERSON TO BECOME OR REMAIN AN EMPLOYEE OF ANY
          ENTERGY SYSTEM COMPANY.

   2.0    REFERENCES AND CROSS REFERENCES

          2.1        Entergy System Policies and Procedures:
                           Reimbursement of Business Expenses
                           Reporting Violations

          2.2        U.S. Department of Education Database of Accredited Postsecondary
                     Institutions and Programs

          2.3        EntergyNET – Human Resources Forms
                        Course Approval and Reimbursement Form
                        Student Worksheet

2011 ETI Rate Case                                                            8-352
                                                                                             Exhibit KGG-9
                                                                                        2011 TX Rate Case
                                                                                              Page 3 of 27




                                                               ENTERGY SYSTEM
                                                               POLICIES & PROCEDURES
                                                               Page 3 of 9

       Title:     EDUCATIONAL REIMBURSEMENT                     Last Revision: 9/14/2009 Rev. 1
                  PROGRAM

            3.0      DEFINITIONS

            3.1      Accredited means the status granted by the United States Department of
                     Education to a qualified institution of higher learning, and includes the following
                     requirements:
                         such status has been in effect for at least one year; and
                         the institution must appear in the US Department of Education’s Database of
                         Accredited Programs and Institutions (please reference Section 2.2 of this
                         Policy or the Employee Development Website).

            3.2      Eligible Courses are those courses described in Section 5.1 that are not
                     ineligible under Section 5.2.

            3.3      Eligible Employee is defined as a regular, active, full-time employee. Eligibility
                     to begin the course approval process using the requirements of Policy Section
                     6.1 (which must occur prior to course enrollment in order to qualify for
                     reimbursement per Section 5.3) begins upon date of hire.

            3.4      Entergy, Entergy System Company, or Company is defined as Entergy
                     Corporation and all of its subsidiaries and affiliates in which Entergy Corporation
                     has a direct or indirect majority ownership interest.

            3.5      Policy is defined as this Educational Reimbursement Program policy.

     4.0    RESPONSIBILITY

            4.1      Entergy Management is responsible for ensuring that courses and degree
                     programs relate directly to the Eligible Employee's job or are an appropriate
                     future investment for the Company and for the Eligible Employees that they
                     directly supervise. They are also responsible for approving reimbursements
                     covered by this Policy.

            4.2      The Director, Talent Management and Inclusion is responsible for
                     interpretation of this Policy.

            4.3      The Director, Total Rewards is responsible for administering this Policy.

            4.4      The Senior Vice President, Human Resources & Administration is
                     responsible for approving any deviations from this Policy.

            4.5      All Entergy employees shall immediately report known, suspected or potential
                     violations of this Policy by following the procedures described in the Reporting
                     Violations policy.

     5.0    DETAILS

2011 ETI Rate Case                                                                     8-353
                                                                                              Exhibit KGG-9
                                                                                         2011 TX Rate Case
                                                                                               Page 4 of 27




                                                               ENTERGY SYSTEM
                                                               POLICIES & PROCEDURES
                                                               Page 4 of 9

       Title:     EDUCATIONAL REIMBURSEMENT                     Last Revision: 9/14/2009 Rev. 1
                  PROGRAM

            5.1      Eligible Courses. The following courses are Eligible Courses if (a) they either
                     enable Eligible Employees to meet the qualifications for positions within Entergy
                     or enable them to improve their skills set or qualifications in their present
                     positions and (b) any further conditions specified below are satisfied.
                     5.1.1 Eligible Undergraduate Courses are Accredited college degree programs,
                            Accredited college level courses, and courses offered by area vocational
                            and technical institutions.

                     5.1.2 Eligible Graduate Level Courses are courses in masters programs offered
                           by Accredited institutions. Such programs include the Master of Science in
                           Electrical Engineering and the Master of Business Administration,
                           including an Executive Master of Business Administration (EMBA). For
                           information regarding PhD and JD level courses, please refer to Sections
                           5.1.8 and 5.1.9.

                            The EMBA program, as referred to in this Policy, is different from the
                            Entergy-sponsored EMBA program, which is not covered by this Policy.
                            For information on the Entergy-sponsored EMBA program contact
                            Employee Development or refer to the EntergyNet's Employee
                            Development page.

                     5.1.3 Distance Learning Courses (including correspondence courses) are
                           courses within graduate and undergraduate programs offered by
                           Accredited institutions. In order to be eligible under Section 5.1, distance
                           learning programs must be included in the U.S. Department of Education
                           Database of Accredited Postsecondary Institutions and Programs,
                           referenced at Section 2.2 of this Policy and at the Employee Development
                           website.

                     5.1.4 Preparatory Courses in preparation for professional certification
                           examinations (as noted in section 5.1.5).

                     5.1.5 Professional Exams such as the Certified Public Accountant exam,
                           Professional Engineer Certification, State Bar exam, etc., are eligible
                           provided they are needed to obtain or maintain a professional license and
                           such license is required in the performance of the Eligible Employee’s
                           current job classification responsibilities.

                     5.1.6 College Level Examination Programs (CLEP) if the examination applies to
                           fulfilling requirements of a degree program.

                     5.1.7 "Credit for Life Experiences" if approved by the school in question and if it
                           applies to fulfilling requirements of a degree program.

                     5.1.8 Law Degree Courses – Costs associated with courses within a law degree
                           curriculum are eligible for educational assistance. Law courses are eligible

2011 ETI Rate Case                                                                      8-354
                                                                                               Exhibit KGG-9
                                                                                          2011 TX Rate Case
                                                                                                Page 5 of 27




                                                               ENTERGY SYSTEM
                                                               POLICIES & PROCEDURES
                                                               Page 5 of 9

       Title:     EDUCATIONAL REIMBURSEMENT                      Last Revision: 9/14/2009 Rev. 1
                  PROGRAM

                            only if the course relates directly to the Eligible Employee's job
                            responsibilities at the time of enrollment in the course.

                     5.1.9 Ph.D. Programs Courses - Costs associated with courses within a Ph.D.
                           program are eligible for educational assistance. Ph.D. courses are eligible
                           only if the course relates directly to the Eligible Employee’s job
                           responsibilities at the time of enrollment in the course.

            5.2      Ineligible Courses and Expenses

                     5.2.1 Conferences, Seminars and Workshops - Reimbursement under this
                           Policy does not cover the costs of conferences, seminars, workshops, and
                           other non-credit courses such as computer software courses. Refer to
                           Entergy System Policies and Procedures, Reimbursement of Business
                           Expenses, for guidance.

                     5.2.2 Ineligible Expenses - Late charges, travel expenses, graduation fees,
                           instruments, computers, finance charges, ID cards, parking expenses,
                           insurance fees and auto decal fees are not eligible for reimbursement
                           under this Policy. Costs related to preparing and/or sitting for education-
                           program admission examinations (e.g., GMAT, LSAT) are also ineligible
                           for reimbursement.

            5.3      Conditions for Reimbursement

                     Approval to enroll in an Eligible Course must be obtained prior to enrollment,
                     following the process specified in Section 6.1, in order to qualify for
                     reimbursement under this Policy. The maximum reimbursement of allowable
                     expenses is $5,250 per calendar year (Note: This maximum allowable amount
                     takes into consideration IRS implications). These expenses must be reimbursed
                     in either the year they occurred or the following year only. In order for costs to be
                     reflected in a particular year, employees must follow end-of-year expense
                     recording protocols specified by the Finance Operations Center. Department
                     charge codes are required for course approval and can be obtained from the
                     Eligible Employee’s business unit budget coordinator. Upon completion of each
                     approved Eligible Course, the employee will be reimbursed for the following
                     expenses, subject to Section 5.5 and the annual limit:

                     5.3.1 Registration Fees - 100% of registration fees not tied to specific courses, if
                           all semester grades are C or better.

                     5.3.2 Tuition, Required Book Costs, and Required Course Fees - No
                           reimbursement will be allowed for any expenses related to a course from
                           which an employee has withdrawn or received a grade below C. Tuition,
                           required book costs, and required course fees will be reimbursed
                           according to the following schedule:

2011 ETI Rate Case                                                                        8-355
                                                                                             Exhibit KGG-9
                                                                                        2011 TX Rate Case
                                                                                              Page 6 of 27




                                                              ENTERGY SYSTEM
                                                              POLICIES & PROCEDURES
                                                              Page 6 of 9

       Title:     EDUCATIONAL REIMBURSEMENT                    Last Revision: 9/14/2009 Rev. 1
                  PROGRAM


                                  A = 100%;
                                  B = 90%;
                                  C = 80%; and
                                  Courses that are only Pass/Fail will be reimbursed at 100% for a
                                  passing grade.
                                  Courses that do not provide a grade will be reimbursed at 100%
                                  with a certificate of completion from the organization providing the
                                  course.

                     5.3.3 Preparatory Courses/Professional Exams - Preparatory courses for
                           professional exams are subject to the same approval requirements as
                           other courses eligible for reimbursement under this policy and will only be
                           paid one time; the cost for sitting for professional exams may be paid up to
                           two times during the employee’s tenure with Entergy. Fees for the
                           preparatory courses and professional exams will be paid at 100%, but only
                           after the exam has been successfully completed.

                     5.3.4 CLEP Exams - Successfully completed CLEP exams are reimbursed at
                           100% when the exam is taken to fulfill requirements of a degree program.

                     5.3.5 "Credit for Life Experiences" - "Credit for Life Experiences" is reimbursed
                           at 100% when applied toward a degree program.

                     5.3.6 Compensation Under Another Program - If the employee received
                           compensation under any other program (e.g., the Veterans Readjustment
                           Benefits Act), only those expenses in excess of the total compensation
                           received will be considered under this Policy.

            5.4      Class Attendance - Time necessary for attending classes or completing
                     distance learning courses shall be during the employee's off-duty hours. Class
                     attendance and study time cannot interfere with job responsibilities, including any
                     necessary travel or emergency and overtime work.

            5.5      Resignation, Discharge or Termination

                     5.5.1 If an employee resigns or is discharged for cause prior to the completion
                           of approved Eligible Course work, reimbursement will not be made.
                           However, if an employee is terminated due to a reduction in work force
                           (not including Voluntary Severance), reimbursement will be made (per
                           Section 5.3) for any approved Eligible Course(s) underway at the time of
                           notification of termination if the course(s) is/are successfully completed.

                     5.5.2 All Eligible Employees entering a JD or PhD program will be required to
                           submit a repayment agreement during the tuition approval process. If an
                           employee voluntarily resigns from Entergy within three years after

2011 ETI Rate Case                                                                      8-356
                                                                                              Exhibit KGG-9
                                                                                         2011 TX Rate Case
                                                                                               Page 7 of 27




                                                               ENTERGY SYSTEM
                                                               POLICIES & PROCEDURES
                                                               Page 7 of 9

      Title:      EDUCATIONAL REIMBURSEMENT                     Last Revision: 9/14/2009 Rev. 1
                  PROGRAM

                            completion of a JD or PhD program course, the employee agrees to pay to
                            Entergy 100% of the total reimbursement for costs associated with the
                            course.

            5.6      Equal Opportunity Employer - Entergy is an equal opportunity employer that
                     promotes the development of all employees and encourages each individual to
                     achieve as much success as their talents and initiative will allow.

    6.0     PROCEDURES

            6.1      Course Approval Process

                     6.1.1 Discuss with Immediate Supervisor - An Eligible Employee desiring to
                           apply for educational assistance should contact his or her immediate
                           supervisor to discuss the proposed course(s) and to establish the potential
                           benefits to the Eligible Employee and Entergy.

                     6.1.2 Request for Educational Assistance: Course Approval and
                           Reimbursement Form - The Eligible Employee should complete the
                           Request for Course Approval section of the Course Approval and
                           Reimbursement Form (Refer to Section 2.3) and seek the immediate
                           supervisor’s written approval thereon; see Section 6.1.4 regarding
                           approval. If an employee changes schools, degrees, certifications, or
                           majors, a new application must be submitted.

                     6.1.3 Non-Degree or Non-Certification Courses - Employees enrolled in courses
                           not leading to specific degrees or certifications must gain approval for
                           each enrollment.

                     6.1.4 Approvals – Approval is required for all courses, degree programs or
                           certification programs.
                           6.1.4.1 The Eligible Employee's immediate supervisor reviews the
                                     Request for Course Approval section of the Course Approval and
                                     Reimbursement Form (Refer to Section 2.3), and approves the
                                     request in writing or denies the request.
                           6.1.4.2 Courses within JD and PhD programs require further approval by
                                     a member of System Management Levels 1 through 4 within the
                                     Eligible Employee’s chain of command. Further, JD and PhD
                                     course approval requests must include additional documentation,
                                     in a format specified by Human Resources, where employee and
                                     his/her management describe how the JD or PhD course will
                                     relate directly to the employee’s job responsibilities at the time of
                                     enrollment in the course and the anticipated benefits to Entergy.
                                     Finally, JD and PhD program courses also require approval by the
                                     Senior Vice President, Human Resources & Administration.

2011 ETI Rate Case                                                                      8-357
                                                                                            Exhibit KGG-9
                                                                                       2011 TX Rate Case
                                                                                             Page 8 of 27




                                                              ENTERGY SYSTEM
                                                              POLICIES & PROCEDURES
                                                              Page 8 of 9

       Title:     EDUCATIONAL REIMBURSEMENT                    Last Revision: 9/14/2009 Rev. 1
                  PROGRAM

                     6.1.5 Forward Completed Request for Educational Assistance: Course Approval
                           Section - The Request for Course Approval Section of the Course
                           Approval and Reimbursement Form (Refer to Section 2.3) is then
                           forwarded to the Human Resources Service Center for review to ensure
                           that Policy requirements are met. The Human Resources Service Center
                           will approve the request if all Policy conditions have been met. Eligible
                           Employees should not attend a course/class until they have received
                           approval from the Human Resources Service Center. If an Eligible
                           Employee begins a course/class before receiving approval, their
                           reimbursement request may be denied.

                     6.1.6 Approval Notification - The Human Resources Service Center will return
                           the original approved form to the requesting Eligible Employee as
                           notification to proceed with enrollment.

            6.2      Reimbursement Request Process

                     6.2.1 Completion of Approved Course/Reimbursement - Upon successful
                           completion of an approved course, the employee must complete the
                           Request for Reimbursement section of the Course Approval and
                           Reimbursement Form (Refer to Section 2.3) and have it approved by
                           his/her supervisor. The employee must use the Student Worksheet (Refer
                           to Section 2.3) to calculate reimbursable cost and review the worksheet
                           with his/her immediate supervisor.

                     6.2.2 Reimbursement Approval - The employee’s immediate supervisor will
                           review the request for reimbursement. If all conditions of this Policy have
                           been met, the immediate supervisor will approve the reimbursement. The
                           immediate supervisor approving the reimbursement must ensure that all
                           the original statements or receipts are included with the supporting
                           documentation. This is necessary to prevent reuse of statements or
                           receipts and duplicate reimbursements to the employee. The employee
                           sends the approved form and worksheet (Refer to Section 2.3) and the
                           following items to the Accounts Payable Department for reimbursement.
                           This reimbursement should not be processed through the Expense
                           Account Reporting Log System (EARL).

                           6.2.2.1 An original statement or certificate showing that the employee has
                                   successfully completed the course(s) with a satisfactory grade(s)
                                   which shows the final credit hours earned; and

                           6.2.2.2 Original paid statements or receipts documenting total costs for
                                   tuition, books, and fees for each course.

                     6.2.3 Reimbursement Check - Accounts Payable will send the reimbursement
                           check directly to the employee.

2011 ETI Rate Case                                                                     8-358
                                                                               Exhibit KGG-9
                                                                          2011 TX Rate Case
                                                                                Page 9 of 27




                                                       ENTERGY SYSTEM
                                                       POLICIES & PROCEDURES
                                                       Page 9 of 9

    Title:     EDUCATIONAL REIMBURSEMENT                Last Revision: 9/14/2009 Rev. 1
               PROGRAM


  7.0     ATTACHMENTS

          None

          Note: Consult the HR Forms Web site (Referenced at Section 2.3) to access Course
          Approval and Reimbursement Form and Student Worksheet Form referenced in this
          policy.




2011 ETI Rate Case                                                        8-359
                                                                             Exhibit KGG-9
                                                                        2011 TX Rate Case
                                                                             Page 10 of 27



                                                   ENTERGY SYSTEM
                                                   POLICIES & PROCEDURES
                                                   Page 1 of 9

  Title:   EDUCATIONAL REIMBURSEMENT                Last Revision: 3/04/2011 Rev. 2
           PROGRAM
  Subject Matter Expert: Responsible Officer:       Approved By:
  Danielle Lombard-Sims Renae Conley                Corporate Compliance Committee

                             I. POLICY SUMMARY
   Eligible Employees can apply for reimbursement for approved Eligible Courses.

   All Eligible Employees must receive written course approval from appropriate
   management as specified in this Policy and then subsequently from the HRSC to be
   eligible for reimbursement.

   Upon successful completion of each approved Eligible Course, the employee will be
   reimbursed for the following expenses up to a maximum annual reimbursement of
   $5,250:

       Registration fees at 100% for a grade of C or better;

       Tuition, required book costs, and required course fees according to the following
       schedule:

           A = 100%;
           B = 90%;
           C = 80%;
           D, F, or Withdrawal = 0%; and
           Courses which are only Pass/Fail will be reimbursed at 100% for a passing
           grade.
           Courses that do not provide a grade will be reimbursed at 100% with a
           certification of completion from the organization providing the course.

   All Entergy employees shall immediately report known, suspected or potential
   violations of this Policy by following the procedures described in the Reporting
   Violations policy.

   Entergy is an equal opportunity employer that promotes the development of all
   employees and encourages each individual to achieve as much success as their
   talents and initiative will allow.

   Please refer to the following detailed Policy for further information.


2011 ETI Rate Case                                                      8-360
                                                                                Exhibit KGG-9
                                                                           2011 TX Rate Case
                                                                                Page 11 of 27

                                                      ENTERGY SYSTEM
                                                      POLICIES & PROCEDURES
                                                      Page 2 of 9

   Title:     EDUCATIONAL REIMBURSEMENT                Last Revision: 3/04/2011 Rev. 2
              PROGRAM

                               II. DETAILED POLICY
1.0     PURPOSE AND APPLICABILITY

        The purpose of the Educational Reimbursement Program is to encourage Eligible
        Employees to seek self-improvement and development. This Policy provides specific
        information necessary for employees to obtain course approval and reimbursement for
        completed course work. Entergy will reimburse expenses of Eligible Employees who
        undertake approved outside study that enables them to improve their skill set and
        qualifications in their present positions or would lead to degrees received from
        Accredited institutions where such degrees are considered to be of value to Entergy.

        THIS POLICY APPLIES TO ANY AND ALL EMPLOYEES OF ANY ENTERGY
        SYSTEM COMPANY, UNLESS OTHERWISE EXPRESSLY EXCLUDED.

        THE EXTENT TO WHICH ANY SPECIFIC PROVISION IN THIS POLICY COVERS
        EMPLOYEES WHO ARE REPRESENTED BY A UNION MAY DEPEND ON
        NEGOTIATIONS WITH AND/OR A COLLECTIVE BARGAINING AGREEMENT WITH
        THAT UNION.

        NOTHING CONTAINED IN THIS POLICY SHOULD BE CONSTRUED TO SUGGEST
        THAT EMPLOYEES OF A PARTICULAR SUBSIDIARY OR AFFILIATE OF
        ENTERGY CORPORATION ARE ALSO EMPLOYEES OF ENTERGY
        CORPORATION OR ANY OTHER AFFILIATE OR SUBSIDIARY OF ENTERGY
        CORPORATION. MOREOVER, THIS POLICY DOES NOT CREATE ANY
        EMPLOYMENT RELATIONSHIP BETWEEN ANY PERSON AND ANY ENTERGY
        SYSTEM COMPANY, NOR DOES THIS POLICY CONFER ANY CONTRACTUAL
        RIGHT TO ANY PERSON TO BECOME OR REMAIN AN EMPLOYEE OF ANY
        ENTERGY SYSTEM COMPANY.

2.0     REFERENCES AND CROSS REFERENCES

        2.1     Entergy System Policies and Procedures:
                      Reimbursement of Business Expenses
                      Reporting Violations

        2.2     U.S. Department of Education Database of Accredited Postsecondary
                Institutions and Programs

        2.3     EntergyNET – Human Resources Forms
                   Course Approval and Reimbursement Form
                   Student Worksheet

2011 ETI Rate Case                                                        8-361
                                                                                       Exhibit KGG-9
                                                                                  2011 TX Rate Case
                                                                                       Page 12 of 27
                                                           ENTERGY SYSTEM
                                                           POLICIES & PROCEDURES
                                                           Page 3 of 9

    Title:      EDUCATIONAL REIMBURSEMENT                   Last Revision: 3/04/2011 Rev. 2
                PROGRAM

  3.0     DEFINITIONS

          3.1    Accredited means the status granted by the United States Department of
                 Education to a qualified institution of higher learning, and includes the following
                 requirements:
                     such status has been in effect for at least one year; and
                     the institution must appear in the US Department of Education’s Database of
                     Accredited Programs and Institutions (please reference Section 2.2 of this
                     Policy or the Employee Development Website).

          3.2    Eligible Courses are those courses described in Section 5.1 that are not
                 ineligible under Section 5.2.

          3.3    Eligible Employee is defined as a regular, active, full-time employee. Eligibility
                 to begin the course approval process using the requirements of Policy Section
                 6.1 (which must occur prior to course enrollment in order to qualify for
                 reimbursement per Section 5.3) begins upon date of hire.

          3.4    Entergy, Entergy System Company, or Company is defined as Entergy
                 Corporation and all of its subsidiaries and affiliates in which Entergy Corporation
                 has a direct or indirect majority ownership interest.

          3.5    Policy is defined as this Educational Reimbursement Program policy.

  4.0     RESPONSIBILITY

          4.1    Entergy Management is responsible for ensuring that courses and degree
                 programs relate directly to the Eligible Employee's job or are an appropriate
                 future investment for the Company and for the Eligible Employees that they
                 directly supervise. They are also responsible for approving reimbursements
                 covered by this Policy.

          4.2    The Director, Talent Management and Inclusion is responsible for
                 interpretation of this Policy.

          4.3    The Director, Total Rewards is responsible for administering this Policy.

          4.4    The Executive Vice President, Human Resources & Administration is
                 responsible for approving any deviations from this Policy.

          4.5    All Entergy employees shall immediately report known, suspected or potential
                 violations of this Policy by following the procedures described in the Reporting
                 Violations policy.

  5.0     DETAILS

2011 ETI Rate Case                                                                8-362
                                                                                         Exhibit KGG-9
                                                                                    2011 TX Rate Case
                                                                                         Page 13 of 27
                                                           ENTERGY SYSTEM
                                                           POLICIES & PROCEDURES
                                                           Page 4 of 9

    Title:     EDUCATIONAL REIMBURSEMENT                    Last Revision: 3/04/2011 Rev. 2
               PROGRAM

         5.1     Eligible Courses. The following courses are Eligible Courses if (a) they either
                 enable Eligible Employees to meet the qualifications for positions within Entergy
                 or enable them to improve their skills set or qualifications in their present
                 positions and (b) any further conditions specified below are satisfied.
                 5.1.1 Eligible Undergraduate Courses are Accredited college degree programs,
                        Accredited college level courses, and courses offered by area vocational
                        and technical institutions.

                 5.1.2 Eligible Graduate Level Courses are courses in masters programs offered
                       by Accredited institutions. Such programs include the Master of Science in
                       Electrical Engineering and the Master of Business Administration,
                       including an Executive Master of Business Administration (EMBA). For
                       information regarding PhD and JD level courses, please refer to Sections
                       5.1.8 and 5.1.9.

                        The EMBA program, as referred to in this Policy, is different from the
                        Entergy-sponsored EMBA program, which is not covered by this Policy.
                        For information on the Entergy-sponsored EMBA program contact
                        Employee Development or refer to the EntergyNet's Employee
                        Development page.

                 5.1.3 Distance Learning Courses (including correspondence courses) are
                       courses within graduate and undergraduate programs offered by
                       Accredited institutions. In order to be eligible under Section 5.1, distance
                       learning programs must be included in the U.S. Department of Education
                       Database of Accredited Postsecondary Institutions and Programs,
                       referenced at Section 2.2 of this Policy and at the Employee Development
                       website.

                 5.1.4 Preparatory Courses in preparation for professional certification
                       examinations (as noted in section 5.1.5).

                 5.1.5 Professional Exams such as the Certified Public Accountant exam,
                       Professional Engineer Certification, State Bar exam, etc., are eligible
                       provided they are needed to obtain or maintain a professional license and
                       such license is required in the performance of the Eligible Employee’s
                       current job classification responsibilities.

                 5.1.6 College Level Examination Programs (CLEP) if the examination applies to
                       fulfilling requirements of a degree program.

                 5.1.7 "Credit for Life Experiences" if approved by the school in question and if it
                       applies to fulfilling requirements of a degree program.

                 5.1.8 Law Degree Courses – Costs associated with courses within a law degree
                       curriculum are eligible for educational assistance. Law courses are eligible

2011 ETI Rate Case                                                                 8-363
                                                                                          Exhibit KGG-9
                                                                                     2011 TX Rate Case
                                                                                          Page 14 of 27
                                                           ENTERGY SYSTEM
                                                           POLICIES & PROCEDURES
                                                           Page 5 of 9

    Title:     EDUCATIONAL REIMBURSEMENT                     Last Revision: 3/04/2011 Rev. 2
               PROGRAM

                        only if the course relates directly to the Eligible Employee's job
                        responsibilities at the time of enrollment in the course.

                 5.1.9 Ph.D. Programs Courses - Costs associated with courses within a Ph.D.
                       program are eligible for educational assistance. Ph.D. courses are eligible
                       only if the course relates directly to the Eligible Employee’s job
                       responsibilities at the time of enrollment in the course.

         5.2     Ineligible Courses and Expenses

                 5.2.1 Conferences, Seminars and Workshops - Reimbursement under this
                       Policy does not cover the costs of conferences, seminars, workshops, and
                       other non-credit courses such as computer software courses. Refer to
                       Entergy System Policies and Procedures, Reimbursement of Business
                       Expenses, for guidance.

                 5.2.2 Ineligible Expenses - Late charges, travel expenses, graduation fees,
                       instruments, computers, finance charges, ID cards, parking expenses,
                       insurance fees and auto decal fees are not eligible for reimbursement
                       under this Policy. Costs related to preparing and/or sitting for education-
                       program admission examinations (e.g., GMAT, LSAT) are also ineligible
                       for reimbursement.

         5.3     Conditions for Reimbursement

                 Approval to enroll in an Eligible Course must be obtained prior to enrollment,
                 following the process specified in Section 6.1, in order to qualify for
                 reimbursement under this Policy. The maximum reimbursement of allowable
                 expenses is $5,250 per calendar year (Note: This maximum allowable amount
                 takes into consideration IRS implications). These expenses must be reimbursed
                 in either the year they occurred or the following year only. In order for costs to be
                 reflected in a particular year, employees must follow end-of-year expense
                 recording protocols specified by the Finance Operations Center. Department
                 charge codes are required for course approval and can be obtained from the
                 Eligible Employee’s business unit budget coordinator. Upon completion of each
                 approved Eligible Course, the employee will be reimbursed for the following
                 expenses, subject to Section 5.5 and the annual limit:

                 5.3.1 Registration Fees - 100% of registration fees not tied to specific courses, if
                       all semester grades are C or better.

                 5.3.2 Tuition, Required Book Costs, and Required Course Fees - No
                       reimbursement will be allowed for any expenses related to a course from
                       which an employee has withdrawn or received a grade below C. Tuition,
                       required book costs, and required course fees will be reimbursed
                       according to the following schedule:

2011 ETI Rate Case                                                                   8-364
                                                                                        Exhibit KGG-9
                                                                                   2011 TX Rate Case
                                                                                        Page 15 of 27
                                                          ENTERGY SYSTEM
                                                          POLICIES & PROCEDURES
                                                          Page 6 of 9

    Title:     EDUCATIONAL REIMBURSEMENT                   Last Revision: 3/04/2011 Rev. 2
               PROGRAM


                              A = 100%;
                              B = 90%;
                              C = 80%; and
                              Courses that are only Pass/Fail will be reimbursed at 100% for a
                              passing grade.
                              Courses that do not provide a grade will be reimbursed at 100%
                              with a certificate of completion from the organization providing the
                              course.

                 5.3.3 Preparatory Courses/Professional Exams - Preparatory courses for
                       professional exams are subject to the same approval requirements as
                       other courses eligible for reimbursement under this policy and will only be
                       paid one time; the cost for sitting for professional exams may be paid up to
                       two times during the employee’s tenure with Entergy. Fees for the
                       preparatory courses and professional exams will be paid at 100%, but only
                       after the exam has been successfully completed.

                 5.3.4 CLEP Exams - Successfully completed CLEP exams are reimbursed at
                       100% when the exam is taken to fulfill requirements of a degree program.

                 5.3.5 "Credit for Life Experiences" - "Credit for Life Experiences" is reimbursed
                       at 100% when applied toward a degree program.

                 5.3.6 Compensation Under Another Program - If the employee received
                       compensation under any other program (e.g., the Veterans Readjustment
                       Benefits Act), only those expenses in excess of the total compensation
                       received will be considered under this Policy.

         5.4     Class Attendance - Time necessary for attending classes or completing
                 distance learning courses shall be during the employee's off-duty hours. Class
                 attendance and study time cannot interfere with job responsibilities, including any
                 necessary travel or emergency and overtime work.

         5.5     Resignation, Discharge or Termination

                 5.5.1 If an employee resigns or is discharged for cause prior to the completion
                       of approved Eligible Course work, reimbursement will not be made.
                       However, if an employee is terminated due to a reduction in work force
                       (not including Voluntary Severance), reimbursement will be made (per
                       Section 5.3) for any approved Eligible Course(s) underway at the time of
                       notification of termination if the course(s) is/are successfully completed.

                 5.5.2 All Eligible Employees entering a JD or PhD program will be required to
                       submit a repayment agreement during the tuition approval process. If an
                       employee voluntarily resigns from Entergy within three years after

2011 ETI Rate Case                                                                 8-365
                                                                                        Exhibit KGG-9
                                                                                   2011 TX Rate Case
                                                                                        Page 16 of 27
                                                           ENTERGY SYSTEM
                                                           POLICIES & PROCEDURES
                                                           Page 7 of 9

    Title:     EDUCATIONAL REIMBURSEMENT                    Last Revision: 3/04/2011 Rev. 2
               PROGRAM

                        completion of a JD or PhD program course, the employee agrees to pay to
                        Entergy 100% of the total reimbursement for costs associated with the
                        course.

         5.6     Equal Opportunity Employer - Entergy is an equal opportunity employer that
                 promotes the development of all employees and encourages each individual to
                 achieve as much success as their talents and initiative will allow.

 6.0     PROCEDURES

         6.1     Course Approval Process

                 6.1.1 Discuss with Immediate Supervisor - An Eligible Employee desiring to
                       apply for educational assistance should contact his or her immediate
                       supervisor to discuss the proposed course(s) and to establish the potential
                       benefits to the Eligible Employee and Entergy.

                 6.1.2 Request for Educational Assistance: Course Approval and
                       Reimbursement Form - The Eligible Employee should complete the
                       Request for Course Approval section of the Course Approval and
                       Reimbursement Form (Refer to Section 2.3) and seek the immediate
                       supervisor’s written approval thereon; see Section 6.1.4 regarding
                       approval. If an employee changes schools, degrees, certifications, or
                       majors, a new application must be submitted.

                 6.1.3 Non-Degree or Non-Certification Courses - Employees enrolled in courses
                       not leading to specific degrees or certifications must gain approval for
                       each enrollment.

                 6.1.4 Approvals – Approval is required for all courses, degree programs or
                       certification programs.
                       6.1.4.1 The Eligible Employee's immediate supervisor reviews the
                                 Request for Course Approval section of the Course Approval and
                                 Reimbursement Form (Refer to Section 2.3), and approves the
                                 request in writing or denies the request.
                       6.1.4.2 Courses within JD and PhD programs require further approval by
                                 a member of System Management Levels 1 through 4 within the
                                 Eligible Employee’s chain of command. Further, JD and PhD
                                 course approval requests must include additional documentation,
                                 in a format specified by Human Resources, where employee and
                                 his/her management describe how the JD or PhD course will
                                 relate directly to the employee’s job responsibilities at the time of
                                 enrollment in the course and the anticipated benefits to Entergy.
                                 Finally, JD and PhD program courses also require approval by the
                                 Executive Vice President, Human Resources & Administration.

2011 ETI Rate Case                                                                 8-366
                                                                                        Exhibit KGG-9
                                                                                   2011 TX Rate Case
                                                                                        Page 17 of 27
                                                          ENTERGY SYSTEM
                                                          POLICIES & PROCEDURES
                                                          Page 8 of 9

    Title:     EDUCATIONAL REIMBURSEMENT                   Last Revision: 3/04/2011 Rev. 2
               PROGRAM

                 6.1.5 Forward Completed Request for Educational Assistance: Course Approval
                       Section - The Request for Course Approval Section of the Course
                       Approval and Reimbursement Form (Refer to Section 2.3) is then
                       forwarded to the Human Resources Service Center for review to ensure
                       that Policy requirements are met. The Human Resources Service Center
                       will approve the request if all Policy conditions have been met. Eligible
                       Employees should not attend a course/class until they have received
                       approval from the Human Resources Service Center. If an Eligible
                       Employee begins a course/class before receiving approval, their
                       reimbursement request may be denied.

                 6.1.6 Approval Notification - The Human Resources Service Center will return
                       the original approved form to the requesting Eligible Employee as
                       notification to proceed with enrollment.

         6.2     Reimbursement Request Process

                 6.2.1 Completion of Approved Course/Reimbursement - Upon successful
                       completion of an approved course, the employee must complete the
                       Request for Reimbursement section of the Course Approval and
                       Reimbursement Form (Refer to Section 2.3) and have it approved by
                       his/her supervisor. The employee must use the Student Worksheet (Refer
                       to Section 2.3) to calculate reimbursable cost and review the worksheet
                       with his/her immediate supervisor.

                 6.2.2 Reimbursement Approval - The employee’s immediate supervisor will
                       review the request for reimbursement. If all conditions of this Policy have
                       been met, the immediate supervisor will approve the reimbursement. The
                       immediate supervisor approving the reimbursement must ensure that all
                       the original statements or receipts are included with the supporting
                       documentation. This is necessary to prevent reuse of statements or
                       receipts and duplicate reimbursements to the employee. The employee
                       sends the approved form and worksheet (Refer to Section 2.3) and the
                       following items to the Accounts Payable Department for reimbursement.
                       This reimbursement should not be processed through the Expense
                       Account Reporting Log System (EARL).

                       6.2.2.1 An original statement or certificate showing that the employee has
                               successfully completed the course(s) with a satisfactory grade(s)
                               which shows the final credit hours earned; and

                       6.2.2.2 Original paid statements or receipts documenting total costs for
                               tuition, books, and fees for each course.

                 6.2.3 Reimbursement Check - Accounts Payable will send the reimbursement
                       check directly to the employee.

2011 ETI Rate Case                                                                8-367
                                                                               Exhibit KGG-9
                                                                          2011 TX Rate Case
                                                                               Page 18 of 27




                                                       ENTERGY SYSTEM
                                                       POLICIES & PROCEDURES
                                                       Page 9 of 9

    Title:     EDUCATIONAL REIMBURSEMENT                Last Revision: 3/04/2011 Rev. 2
               PROGRAM

  7.0     ATTACHMENTS

          None

          Note: Consult the HR Forms Web site (Referenced at Section 2.3) to access Course
          Approval and Reimbursement Form and Student Worksheet Form referenced in this
          policy.




2011 ETI Rate Case                                                        8-368
                                                                            Exhibit KGG-9
                                                                       2011 TX Rate Case
                                                                            Page 19 of 27



                                                   ENTERGY SYSTEM
                                                   POLICIES & PROCEDURES
                                                   Page 1 of 9

  Title:   EDUCATIONAL REIMBURSEMENT                Last Revision: 5/09/2011 Rev. 3
           PROGRAM
  Subject Matter Expert: Responsible Officer:       Approved By:
  Mark Antoine           Renae Conley               Corporate Compliance Committee

                              I. POLICY SUMMARY
 Eligible Employees can apply for reimbursement for approved Eligible Courses.

 All Eligible Employees must receive written course approval from appropriate
  management as specified in this Policy and then subsequently from the HRSC to be
  eligible for reimbursement.

 Upon successful completion of each approved Eligible Course, the employee will be
  reimbursed for the following expenses up to a maximum annual reimbursement of
  $5,250:

     Registration fees at 100% for a grade of C or better;

     Tuition, required book costs, and required course fees according to the following
      schedule:

           A = 100%;
           B = 90%;
           C = 80%;
           D, F, or Withdrawal = 0%; and
           Courses which are only Pass/Fail will be reimbursed at 100% for a passing
            grade.
           Courses that do not provide a grade will be reimbursed at 100% with a
            certification of completion from the organization providing the course.

 All Entergy employees shall immediately report known, suspected or potential
  violations of this Policy by following the procedures described in the Reporting
  Violations policy.

 Entergy is an equal opportunity employer that promotes the development of all
  employees and encourages each individual to achieve as much success as their
  talents and initiative will allow.

 Please refer to the following detailed Policy for further information.


2011 ETI Rate Case                                                     8-369
                                                                                      Exhibit KGG-9
                                                                                 2011 TX Rate Case
                                                                                      Page 20 of 27
                                                          ENTERGY SYSTEM
                                                          POLICIES & PROCEDURES
                                                          Page 2 of 9

      Title:      EDUCATIONAL REIMBURSEMENT                Last Revision: 5/09/2011 Rev. 3
                  PROGRAM

                                    II. DETAILED POLICY
    1.0     PURPOSE AND APPLICABILITY

            The purpose of the Educational Reimbursement Program is to encourage Eligible
            Employees to seek self-improvement and development. This Policy provides specific
            information necessary for employees to obtain course approval and reimbursement for
            completed course work. Entergy will reimburse expenses of Eligible Employees who
            undertake approved outside study that enables them to improve their skill set and
            qualifications in their present positions or would lead to degrees received from
            Accredited institutions where such degrees are considered to be of value to Entergy.

            THIS POLICY APPLIES TO ANY AND ALL EMPLOYEES OF ANY ENTERGY
            SYSTEM COMPANY, UNLESS OTHERWISE EXPRESSLY EXCLUDED.

            THE EXTENT TO WHICH ANY SPECIFIC PROVISION IN THIS POLICY COVERS
            EMPLOYEES WHO ARE REPRESENTED BY A UNION MAY DEPEND ON
            NEGOTIATIONS WITH AND/OR A COLLECTIVE BARGAINING AGREEMENT WITH
            THAT UNION.

            NOTHING CONTAINED IN THIS POLICY SHOULD BE CONSTRUED TO SUGGEST
            THAT EMPLOYEES OF A PARTICULAR SUBSIDIARY OR AFFILIATE OF
            ENTERGY CORPORATION ARE ALSO EMPLOYEES OF ENTERGY
            CORPORATION OR ANY OTHER AFFILIATE OR SUBSIDIARY OF ENTERGY
            CORPORATION. MOREOVER, THIS POLICY DOES NOT CREATE ANY
            EMPLOYMENT RELATIONSHIP BETWEEN ANY PERSON AND ANY ENTERGY
            SYSTEM COMPANY, NOR DOES THIS POLICY CONFER ANY CONTRACTUAL
            RIGHT TO ANY PERSON TO BECOME OR REMAIN AN EMPLOYEE OF ANY
            ENTERGY SYSTEM COMPANY.

    2.0     REFERENCES AND CROSS REFERENCES

            2.1      Entergy System Policies and Procedures:
                          Reimbursement of Business Expenses
                          Reporting Violations

            2.2      U.S. Department of Education Database of Accredited Postsecondary
                     Institutions and Programs

            2.3      EntergyNET – Human Resources Forms
                      Course Approval and Reimbursement Form
                      Student Worksheet




2011 ETI Rate Case                                                              8-370
                                                                                            Exhibit KGG-9
                                                                                       2011 TX Rate Case
                                                                                            Page 21 of 27
                                                               ENTERGY SYSTEM
                                                               POLICIES & PROCEDURES
                                                               Page 3 of 9

      Title:      EDUCATIONAL REIMBURSEMENT                     Last Revision: 5/09/2011 Rev. 3
                  PROGRAM

    3.0     DEFINITIONS

            3.1      Accredited means the status granted by the United States Department of
                     Education to a qualified institution of higher learning, and includes the following
                     requirements:
                      such status has been in effect for at least one year; and
                      the institution must appear in the US Department of Education’s Database of
                         Accredited Programs and Institutions (please reference Section 2.2 of this
                         Policy or the Employee Development Website).

            3.2      Eligible Courses are those courses described in Section 5.1 that are not
                     ineligible under Section 5.2.

            3.3      Eligible Employee is defined as a regular, active, full-time employee. Eligibility
                     to begin the course approval process using the requirements of Policy Section
                     6.1 (which must occur prior to course enrollment in order to qualify for
                     reimbursement per Section 5.3) begins upon date of hire.

            3.4      Entergy, Entergy System Company, or Company is defined as Entergy
                     Corporation and all of its subsidiaries and affiliates in which Entergy Corporation
                     has a direct or indirect majority ownership interest.

            3.5      Policy is defined as this Educational Reimbursement Program policy.

    4.0     RESPONSIBILITY

            4.1      Entergy Management is responsible for ensuring that courses and degree
                     programs relate directly to the Eligible Employee's job or are an appropriate
                     future investment for the Company and for the Eligible Employees that they
                     directly supervise. They are also responsible for approving reimbursements
                     covered by this Policy.

            4.2      The Director, Talent Management and Inclusion is responsible for
                     interpretation of this Policy.

            4.3      The Director, Total Rewards is responsible for administering this Policy.

            4.4      The Executive Vice President, Human Resources & Administration is
                     responsible for approving any deviations from this Policy.

            4.5      All Entergy employees shall immediately report known, suspected or potential
                     violations of this Policy by following the procedures described in the Reporting
                     Violations policy.

    5.0     DETAILS



2011 ETI Rate Case                                                                     8-371
                                                                                            Exhibit KGG-9
                                                                                       2011 TX Rate Case
                                                                                            Page 22 of 27
                                                               ENTERGY SYSTEM
                                                               POLICIES & PROCEDURES
                                                               Page 4 of 9

      Title:     EDUCATIONAL REIMBURSEMENT                      Last Revision: 5/09/2011 Rev. 3
                 PROGRAM

           5.1       Eligible Courses. The following courses are Eligible Courses if (a) they either
                     enable Eligible Employees to meet the qualifications for positions within Entergy
                     or enable them to improve their skills set or qualifications in their present
                     positions and (b) any further conditions specified below are satisfied.
                     5.1.1 Eligible Undergraduate Courses are Accredited college degree programs,
                            Accredited college level courses, and courses offered by area vocational
                            and technical institutions.

                     5.1.2 Eligible Graduate Level Courses are courses in masters programs offered
                           by Accredited institutions. Such programs include the Master of Science in
                           Electrical Engineering and the Master of Business Administration,
                           including an Executive Master of Business Administration (EMBA). For
                           information regarding PhD and JD level courses, please refer to Sections
                           5.1.8 and 5.1.9.

                            The EMBA program, as referred to in this Policy, is different from the
                            Entergy-sponsored EMBA program, which is not covered by this Policy.
                            For information on the Entergy-sponsored EMBA program contact
                            Employee Development or refer to the EntergyNet's Employee
                            Development page.

                     5.1.3 Distance Learning Courses (including correspondence courses) are
                           courses within graduate and undergraduate programs offered by
                           Accredited institutions. In order to be eligible under Section 5.1, distance
                           learning programs must be included in the U.S. Department of Education
                           Database of Accredited Postsecondary Institutions and Programs,
                           referenced at Section 2.2 of this Policy and at the Employee Development
                           website.

                     5.1.4 Preparatory Courses in preparation for professional certification
                           examinations (as noted in section 5.1.5).

                     5.1.5 Professional Exams such as the Certified Public Accountant exam,
                           Professional Engineer Certification, State Bar exam, etc., are eligible
                           provided they are needed to obtain or maintain a professional license and
                           such license is required in the performance of the Eligible Employee’s
                           current job classification responsibilities.

                     5.1.6 College Level Examination Programs (CLEP) if the examination applies to
                           fulfilling requirements of a degree program.

                     5.1.7 "Credit for Life Experiences" if approved by the school in question and if it
                           applies to fulfilling requirements of a degree program.

                     5.1.8 Law Degree Courses – Costs associated with courses within a law degree
                           curriculum are eligible for educational assistance. Law courses are eligible


2011 ETI Rate Case                                                                     8-372
                                                                                              Exhibit KGG-9
                                                                                         2011 TX Rate Case
                                                                                              Page 23 of 27
                                                               ENTERGY SYSTEM
                                                               POLICIES & PROCEDURES
                                                               Page 5 of 9

      Title:     EDUCATIONAL REIMBURSEMENT                      Last Revision: 5/09/2011 Rev. 3
                 PROGRAM

                            only if the course relates directly to the Eligible Employee's job
                            responsibilities at the time of enrollment in the course.

                     5.1.9 Ph.D. Programs Courses - Costs associated with courses within a Ph.D.
                           program are eligible for educational assistance. Ph.D. courses are eligible
                           only if the course relates directly to the Eligible Employee’s job
                           responsibilities at the time of enrollment in the course.

           5.2       Ineligible Courses and Expenses

                     5.2.1 Conferences, Seminars and Workshops - Reimbursement under this
                           Policy does not cover the costs of conferences, seminars, workshops, and
                           other non-credit courses such as computer software courses. Refer to
                           Entergy System Policies and Procedures, Reimbursement of Business
                           Expenses, for guidance.

                     5.2.2 Ineligible Expenses - Late charges, travel expenses, graduation fees,
                           instruments, computers, finance charges, ID cards, parking expenses,
                           insurance fees and auto decal fees are not eligible for reimbursement
                           under this Policy. Costs related to preparing and/or sitting for education-
                           program admission examinations (e.g., GMAT, LSAT) are also ineligible
                           for reimbursement.

           5.3       Conditions for Reimbursement

                     Approval to enroll in an Eligible Course must be obtained prior to enrollment,
                     following the process specified in Section 6.1, in order to qualify for
                     reimbursement under this Policy. The maximum reimbursement of allowable
                     expenses is $5,250 per calendar year (Note: This maximum allowable amount
                     takes into consideration IRS implications). Paid receipts for allowable expenses
                     must be submitted for reimbursement within 6 months of completion of the
                     Eligible Course for which such expenses were incurred. Paid receipts for
                     allowable expenses (tuition, required book costs, and required course fees) for
                     an Eligible Course must be submitted together as a single reimbursement and
                     can only be submitted one time for reimbursement. In order for costs to be
                     reflected in a particular year, employees must follow end-of-year expense
                     recording protocols specified by the Finance Operations Center. Department
                     charge codes are required for course approval and can be obtained from the
                     Eligible Employee’s business unit budget coordinator. Upon completion of each
                     approved Eligible Course, the employee will be reimbursed for the following
                     expenses, subject to Section 5.5 and the annual limit:

                     5.3.1 Registration Fees - 100% of registration fees not tied to specific courses, if
                           all semester grades are C or better.




2011 ETI Rate Case                                                                      8-373
                                                                                            Exhibit KGG-9
                                                                                       2011 TX Rate Case
                                                                                            Page 24 of 27
                                                              ENTERGY SYSTEM
                                                              POLICIES & PROCEDURES
                                                              Page 6 of 9

      Title:     EDUCATIONAL REIMBURSEMENT                     Last Revision: 5/09/2011 Rev. 3
                 PROGRAM

                     5.3.2 Tuition, Required Book Costs, and Required Course Fees - No
                           reimbursement will be allowed for any expenses related to a course from
                           which an employee has withdrawn or received a grade below C. Tuition,
                           required book costs, and required course fees will be reimbursed
                           according to the following schedule:

                                  A = 100%;
                                  B = 90%;
                                  C = 80%; and
                                  Courses that are only Pass/Fail will be reimbursed at 100% for a
                                  passing grade.
                                  Courses that do not provide a grade will be reimbursed at 100%
                                  with a certificate of completion from the organization providing the
                                  course.

                     5.3.3 Preparatory Courses/Professional Exams - Preparatory courses for
                           professional exams are subject to the same approval requirements as
                           other courses eligible for reimbursement under this policy and will only be
                           paid one time; the cost for sitting for professional exams may be paid up to
                           two times during the employee’s tenure with Entergy. Fees for the
                           preparatory courses and professional exams will be paid at 100%, but only
                           after the exam has been successfully completed.

                     5.3.4 CLEP Exams - Successfully completed CLEP exams are reimbursed at
                           100% when the exam is taken to fulfill requirements of a degree program.

                     5.3.5 "Credit for Life Experiences" - "Credit for Life Experiences" is reimbursed
                           at 100% when applied toward a degree program.

                     5.3.6 Compensation Under Another Program - If the employee received
                           compensation under any other program (e.g., the Veterans Readjustment
                           Benefits Act), only those expenses in excess of the total compensation
                           received will be considered under this Policy.

           5.4       Class Attendance - Time necessary for attending classes or completing
                     distance learning courses shall be during the employee's off-duty hours. Class
                     attendance and study time cannot interfere with job responsibilities, including any
                     necessary travel or emergency and overtime work.

           5.5       Resignation, Discharge or Termination

                     5.5.1 If an employee resigns or is discharged for cause prior to the completion
                           of approved Eligible Course work, reimbursement will not be made.
                           However, if an employee is terminated due to a reduction in work force
                           (not including Voluntary Severance), reimbursement will be made (per



2011 ETI Rate Case                                                                     8-374
                                                                                            Exhibit KGG-9
                                                                                       2011 TX Rate Case
                                                                                            Page 25 of 27
                                                              ENTERGY SYSTEM
                                                              POLICIES & PROCEDURES
                                                              Page 7 of 9

      Title:     EDUCATIONAL REIMBURSEMENT                     Last Revision: 5/09/2011 Rev. 3
                 PROGRAM

                           Section 5.3) for any approved Eligible Course(s) underway at the time of
                           notification of termination if the course(s) is/are successfully completed.

                     5.5.2 All Eligible Employees entering a JD or PhD program will be required to
                           submit a repayment agreement during the tuition approval process. If an
                           employee voluntarily resigns from Entergy within three years after
                           completion of a JD or PhD program course, the employee agrees to pay to
                           Entergy 100% of the total reimbursement for costs associated with the
                           course.

           5.6       Equal Opportunity Employer - Entergy is an equal opportunity employer that
                     promotes the development of all employees and encourages each individual to
                     achieve as much success as their talents and initiative will allow.

    6.0    PROCEDURES

           6.1       Course Approval Process

                     6.1.1 Discuss with Immediate Supervisor - An Eligible Employee desiring to
                           apply for educational assistance should contact his or her immediate
                           supervisor to discuss the proposed course(s) and to establish the potential
                           benefits to the Eligible Employee and Entergy.

                     6.1.2 Request for Educational Assistance: Course Approval and
                           Reimbursement Form - The Eligible Employee should complete the
                           Request for Course Approval section of the Course Approval and
                           Reimbursement Form (Refer to Section 2.3) and seek the immediate
                           supervisor’s written approval thereon; see Section 6.1.4 regarding
                           approval. If an employee changes schools, degrees, certifications, or
                           majors, a new application must be submitted.

                     6.1.3 Non-Degree or Non-Certification Courses - Employees enrolled in courses
                           not leading to specific degrees or certifications must gain approval for
                           each enrollment.

                     6.1.4 Approvals – Approval is required for all courses, degree programs or
                           certification programs.
                           6.1.4.1 The Eligible Employee's immediate supervisor reviews the
                                     Request for Course Approval section of the Course Approval and
                                     Reimbursement Form (Refer to Section 2.3), and approves the
                                     request in writing or denies the request.
                           6.1.4.2 Courses within JD and PhD programs require further approval by
                                     a member of System Management Levels 1 through 4 within the
                                     Eligible Employee’s chain of command. Further, JD and PhD
                                     course approval requests must include additional documentation,
                                     in a format specified by Human Resources, where employee and


2011 ETI Rate Case                                                                    8-375
                                                                                            Exhibit KGG-9
                                                                                       2011 TX Rate Case
                                                                                            Page 26 of 27
                                                              ENTERGY SYSTEM
                                                              POLICIES & PROCEDURES
                                                              Page 8 of 9

      Title:     EDUCATIONAL REIMBURSEMENT                     Last Revision: 5/09/2011 Rev. 3
                 PROGRAM

                                    his/her management describe how the JD or PhD course will
                                    relate directly to the employee’s job responsibilities at the time of
                                    enrollment in the course and the anticipated benefits to Entergy.
                                    Finally, JD and PhD program courses also require approval by the
                                    Executive Vice President, Human Resources & Administration.

                     6.1.5 Forward Completed Request for Educational Assistance: Course Approval
                           Section - The Request for Course Approval Section of the Course
                           Approval and Reimbursement Form (Refer to Section 2.3) is then
                           forwarded to the Human Resources Service Center for review to ensure
                           that Policy requirements are met. The Human Resources Service Center
                           will approve the request if all Policy conditions have been met. Eligible
                           Employees should not attend a course/class until they have received
                           approval from the Human Resources Service Center. If an Eligible
                           Employee begins a course/class before receiving approval, their
                           reimbursement request may be denied.

                     6.1.6 Approval Notification - The Human Resources Service Center will return
                           the original approved form to the requesting Eligible Employee as
                           notification to proceed with enrollment.

           6.2       Reimbursement Request Process

                     6.2.1 Completion of Approved Course/Reimbursement - Upon successful
                           completion of an approved course, the employee must complete the
                           Request for Reimbursement section of the Course Approval and
                           Reimbursement Form (Refer to Section 2.3) and have it approved by
                           his/her supervisor. The employee must use the Student Worksheet (Refer
                           to Section 2.3) to calculate reimbursable cost and review the worksheet
                           with his/her immediate supervisor.

                     6.2.2 Reimbursement Approval - The employee’s immediate supervisor will
                           review the request for reimbursement. If all conditions of this Policy have
                           been met, the immediate supervisor will approve the reimbursement. The
                           immediate supervisor approving the reimbursement must ensure that all
                           the original statements or receipts are included with the supporting
                           documentation. This is necessary to prevent reuse of statements or
                           receipts and duplicate reimbursements to the employee. The employee
                           sends the approved form and worksheet (Refer to Section 2.3) and the
                           following items to the Accounts Payable Department for reimbursement.
                           This reimbursement should not be processed through the Expense
                           Account Reporting Log System (EARL).

                           6.2.2.1 An original statement or certificate showing that the employee has
                                   successfully completed the course(s) with a satisfactory grade(s)
                                   which shows the final credit hours earned; and


2011 ETI Rate Case                                                                     8-376
                                                                                       Exhibit KGG-9
                                                                                  2011 TX Rate Case
                                                                                       Page 27 of 27
                                                           ENTERGY SYSTEM
                                                           POLICIES & PROCEDURES
                                                           Page 9 of 9

       Title:    EDUCATIONAL REIMBURSEMENT                  Last Revision: 5/09/2011 Rev. 3
                 PROGRAM


                         6.2.2.2 Original paid statements or receipts documenting total costs for
                                 tuition, books, and fees for each course.

                 6.2.3 Reimbursement Check - Accounts Payable will send the reimbursement
                       check directly to the employee.
     7.0     ATTACHMENTS

             None

             Note: Consult the HR Forms Web site (Referenced at Section 2.3) to access Course
             Approval and Reimbursement Form and Student Worksheet Form referenced in this
             policy.




2011 ETI Rate Case                                                               8-377
            This page has been intentionally left blank.




2011 ETI Rate Case                               8-378
                                                                   HR Staffing and Expenditures Comparisons
                                                                                Saratoga Institute




2011 ETI Rate Case
                                                                             2010 Calendar Year Data

                                              HR Cost Per Employee                                                           HR Headcount Ratio
                     1700                                                                               120
                     1500
                                                                                                        100
                     1300
                     1100                                                                                80
                      900
                                                                                                         60
                      700

                      500                                                                                40
                      300
                                                                                                         20
                      100
                     -100                                                                                 0   Entergy 2010    Median Utilities     Median          Median - All
                               Entergy 2010     Median Utilities    Median Companies -   Median - All
                                                                                                                                                 Companies - All
                                                                     All 10,000-25,000




8-379
                                                                        Employees
                                                                                                                                                  10,000-25,000
                                                                                                                                                   Employees
                            Formula:
                                       HR FTE Investment factor (HR Cost Per Employee) = Total HR Expenses / Regular FTE
                                       HR Headcount Ratio = Regular Headcount / Regular HR Headcount
                                                                                                                                                                                 Exhibit KGG-10

                                                                                                                                                                                     Page 1 of 1
                                                                                                                                                                              2011 TX Rate Case
            This page has been intentionally left blank.




2011 ETI Rate Case                               8-380
2011 ETI Rate Case




                                                                                                                            ENTERGY TEXAS, INC.
                                                                                                          Affiliate Billings - by Witness, Class, and Department
                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                              Amounts in Dollars
                                                                                            (A)                  (B)               (C)             (D)         (E)            (F)             (G)            (H)
                                                                                                           Total Billings
                                                                 Billing                                   Service Company                                   ETI Per                        Pro Forma      Total ETI
                                       Class                     Entity       Dept        Support              Recipient          Total      All Other BU's  Books         Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                           EAI          HR411            (9,868)                       -         (9,868)              -      (9,868)           213              79         (9,576)

                     HUMAN RESOURCES                           Total EAI                      (9,868)                    -        (9,868)              -         (9,868)            213             79         (9,576)

                     HUMAN RESOURCES                           EGSLA        HR415             2,913                      -         2,913               -         2,913              (170)           (32)        2,711

                     HUMAN RESOURCES                           Total EGSL                      2,913                     -         2,913               -         2,913              (170)           (32)        2,711

                     HUMAN RESOURCES                           ELL          HR413                 (465)                  -          (465)              -          (465)             341               1            (123)

                     HUMAN RESOURCES                           Total ELL                          (465)                  -          (465)              -          (465)             341               1            (123)

                     HUMAN RESOURCES                           EMI          HR414                  68                    -            68               -            68               (63)            (0)              5

                     HUMAN RESOURCES                           Total EMI                           68                    -            68               -            68               (63)            (0)              5

                     HUMAN RESOURCES                            ESI        CP048           6,892,120                   -       6,892,120      6,115,967        776,153       (134,872)              12        641,292
                     HUMAN RESOURCES                            ESI        CP072          17,102,600                   -      17,102,600     15,639,683      1,462,917        (12,911)               -      1,450,006
                     HUMAN RESOURCES                            ESI        CP074              16,136                   -          16,136         15,026          1,110            (46)             (30)         1,035
                     HUMAN RESOURCES                            ESI        CP076              10,818                   -          10,818         10,622            195           (163)              (0)            32
                     HUMAN RESOURCES                            ESI        CP078              14,445                   -          14,445         12,606          1,838           (741)             (69)         1,028
                     HUMAN RESOURCES                            ESI        CP080          74,726,796                   -      74,726,796     67,563,845      7,162,952     (1,450,962)        (109,264)     5,602,725
                     HUMAN RESOURCES                            ESI        CP081              19,937                   -          19,937         19,937              -              -                -              -
                     HUMAN RESOURCES                            ESI        HR077              13,933                   -          13,933         12,269          1,664         (1,222)              (3)           439
                     HUMAN RESOURCES                            ESI        HR079               3,347                   -           3,347          3,347              -              -                -              -
                     HUMAN RESOURCES                            ESI        HR07T               9,877                   -           9,877          8,406          1,470         (1,037)             (67)           366
                     HUMAN RESOURCES                            ESI        HR401           2,049,021              89,848       2,138,869      2,047,057         91,813             19           (2,205)        89,626
                     HUMAN RESOURCES                            ESI        HR403             757,982              95,493         853,475        811,023         42,451         12,401              890         55,742
                     HUMAN RESOURCES                            ESI        HR416           7,083,444              16,214       7,099,658      6,502,047        597,611       (126,197)         (24,492)       446,923
                     HUMAN RESOURCES                            ESI        HR417           4,512,846             323,165       4,836,011      4,609,146        226,865         (3,516)          (9,202)       214,147
                     HUMAN RESOURCES                            ESI        HR41B               1,066                   -           1,066          1,015             51              -                -             51
                     HUMAN RESOURCES                            ESI        HR41C             952,210              94,029       1,046,239        994,810         51,429           (666)            (104)        50,658
                     HUMAN RESOURCES                            ESI        HR439             111,777              10,405         122,182        116,360          5,822              -              107          5,929
                     HUMAN RESOURCES                            ESI        HR462             966,418              99,198       1,065,616      1,009,072         56,544         (1,432)             982         56,094
                     HUMAN RESOURCES                            ESI        HR463           1,830,602             117,449       1,948,050      1,749,051        199,000         (1,008)           3,619        201,610
8-381




                                                                                                                                                                                                                           2011 TX Rate Case
                     HUMAN RESOURCES                            ESI        HR471             784,879              67,940         852,818        811,493         41,326         (1,162)             666         40,829
                     HUMAN RESOURCES                            ESI        HR494             314,801              33,511         348,313        331,214         17,099              -              321         17,420
                     HUMAN RESOURCES                            ESI        HR4CR           1,123,085              95,338       1,218,423      1,153,300         65,123           (978)            (384)        63,761




                                                                                                                                                                                                                               Exhibit KGG-A
                     HUMAN RESOURCES                            ESI        HR4CW             210,415              20,236         230,651        219,789         10,862           (477)             195         10,580
                     HUMAN RESOURCES                            ESI        HR4J1           2,325,933             237,061       2,562,994      2,263,337        299,657         (1,375)           5,701        303,983




                                                                                                                                                                                                                                  Page 1 of 2
                     HUMAN RESOURCES                            ESI        HR4NY                   -                   -               -              -              -              -                -              -
                     HUMAN RESOURCES                            ESI        HR4PA                   -                   -               -              -              -              -                -              -
                     HUMAN RESOURCES                            ESI        HR4ST             825,090              70,727         895,817        857,967         37,850         (1,582)             818         37,086
                         Amounts may not add or tie to other schedules due to rounding.
                                                                                                                             Gardner, Kevin
2011 ETI Rate Case




                                                                                                                            ENTERGY TEXAS, INC.
                                                                                                          Affiliate Billings - by Witness, Class, and Department
                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                              Amounts in Dollars
                                                                                               (A)               (B)               (C)             (D)         (E)           (F)              (G)           (H)
                                                                                                           Total Billings
                                                                   Billing                                 Service Company                                   ETI Per                       Pro Forma      Total ETI
                                            Class                  Entity      Dept          Support           Recipient          Total      All Other BU's  Books        Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                             ESI         HR4WP               4,981                     -         4,981           4,981            1               -             (1)            -
                     HUMAN RESOURCES                             ESI         HR691           1,554,465              161,979      1,716,443       1,636,260       80,183            (170)         1,590        81,603
                     HUMAN RESOURCES                             ESI         NS43N             512,679                66,353       579,032         574,964        4,068               -         (4,068)            -
                     HUMAN RESOURCES                             ESI         NS475             267,526                33,294       300,820         295,824        4,996            (848)        (4,147)            -
                     HUMAN RESOURCES                             ESI         NS692                 307                     -            307            292           14               -            (14)            -

                     HUMAN RESOURCES                             Total ESI                  124,999,535         1,632,240   126,631,775    115,390,709      11,241,066    (1,728,946)        (139,153)     9,372,966

                     Total HUMAN RESOURCES                                                  124,992,183         1,632,240   126,624,423    115,390,709      11,233,713    (1,728,625)        (139,106)     9,365,982

                     Total for Witness Gardner, Kevin                                       124,992,183         1,632,240   126,624,423    115,390,709      11,233,713    (1,728,625)        (139,106)     9,365,982
8-382




                                                                                                                                                                                                                       2011 TX Rate Case
                                                                                                                                                                                                                           Exhibit KGG-A
                                                                                                                                                                                                                              Page 2 of 2
                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                            Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)                 (B)             (C)             (D)           (E)              (F)              (G)            (H)
                                                                                                                                                                                      Total Billings
                                                                              Activity / Project                                                       ESI Billing                   Service Company                                   ETI Per                          Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support            Recipient          Total      All Other BU's   Books           Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           EAI            F5PCCSS06L           CSC non-ESI loaned labor to LE                    DIRECT             (8,052)                        -     (8,052)              -        (8,052)                -             66          (7,986)
                     HUMAN RESOURCES                           EAI            F5PCMATCOM           MATERIALS TESTING AND COMPLIAN                    DIRECT             (1,311)                        -     (1,311)              -        (1,311)                -             11          (1,300)
                     HUMAN RESOURCES                           EAI            F5PCSCMMOM           SUPPLY CHAIN MATERIALS MGMNT O                    DIRECT               (147)                        -       (147)              -          (147)              147               -               -
                     HUMAN RESOURCES                           EAI            F5PCZUBENF           BENEFITS                                          DIRECT               (292)                        -       (292)              -          (292)                -              2             (290)
                     HUMAN RESOURCES                           EAI            SAPCP25910           PC&R OVERHEAD POOL CHARGES                        DIRECT                (66)                        -         (66)             -           (66)               66               -               -

                     HUMAN RESOURCES                           Total EAI                                                                                                (9,868)                        -     (9,868)              -       (9,868)               213              79         (9,576)

                     HUMAN RESOURCES                           EGSLA         C6PPTSX008            upgrade 230kv bus Mid -County                     DIRECT                155                         -        155               -          155                (155)              -             -
                     HUMAN RESOURCES                           EGSLA         F3PCR56245            BILLING & PAYMENT SOLUTIONS -                     DIRECT                569                         -        569               -          569                   -              (7)          563
                     HUMAN RESOURCES                           EGSLA         F5PCZUBENF            BENEFITS                                          DIRECT              2,174                         -      2,174               -        2,174                   -             (25)        2,148
                     HUMAN RESOURCES                           EGSLA         SAPCP25910            PC&R OVERHEAD POOL CHARGES                        DIRECT                 14                         -         14               -           14                 (14)              -             -

                     HUMAN RESOURCES                           Total EGSL                                                                                                2,913                         -      2,913               -        2,913                (170)            (32)        2,711

                     HUMAN RESOURCES                           ELL           C6PPSHOPTX Capture Transformer Shop Cost                                DIRECT                  (194)                     -         (194)            -            (194)            194                -               -
                     HUMAN RESOURCES                           ELL           F5PCZUBENF BENEFITS                                                     DIRECT                  (124)                     -         (124)            -            (124)              -                1            (123)
                     HUMAN RESOURCES                           ELL           SAPCP25910 PC&R OVERHEAD POOL CHARGES                                   DIRECT                  (147)                     -         (147)            -            (147)            147                -               -

                     HUMAN RESOURCES                           Total ELL                                                                                                     (465)                     -         (465)            -            (465)            341                1            (123)

                     HUMAN RESOURCES                           EMI           F5PCZUBENF            BENEFITS                                          DIRECT                    5                       -           5              -              5                 -              (0)              5
                     HUMAN RESOURCES                           EMI           SAPCP25910            PC&R OVERHEAD POOL CHARGES                        DIRECT                   63                       -          63              -             63               (63)              -               -

                     HUMAN RESOURCES                           Total EMI                                                                                                      68                       -          68              -             68               (63)             (0)              5

                     HUMAN RESOURCES                           ESI           C1PCN60210            DRY FUEL STORAGE - ESI                            DIRCTEOI                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPEQAPP1            EquaGen Software Application E                    DIRECTNI                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPEQFIN1            EquaGen Financial Enhancements                    DIRECTNI                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPEQHR0A            EquaGen HR System Enhancements                    DIRECTNI                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPF1SC05            eSettlement-Eval Receips Settl                    SCPSPALL           (8,273)                     -        (8,273)        (6,993)       (1,280)              429               851               -
                     HUMAN RESOURCES                           ESI           C1PPF2SC05            eSettlement-Services Solution                     SCPSPALL             (160)                     -          (160)          (135)          (25)                8                17               -
                     HUMAN RESOURCES                           ESI           C1PPFAP147            Infrastructure Emerging Proj -                    APPSUPAL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFAP148            Infrastructure Emerging Proj -                    APPSUPAL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFI2015            Change Mjr Corp Bank Partner i                    BNKACCTA                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFI3001            Regulatory Reporting Enhanceme                    CUSTEGOP            2,016                      -         2,016          1,738           278              (278)                -               -
                     HUMAN RESOURCES                           ESI           C1PPFI3EOI            EOI TIME & LABOR 2010                             DIRCTEOI           77,057                      -        77,057         77,057             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFI5207            Payro l Time & Labor - Phase I                    EMPLOYAL           57,474                    135        57,609         54,843         2,765            (2,837)               72               -
                     HUMAN RESOURCES                           ESI           C1PPFI5263            AR/BILL'G/CONTRCT BrkFix 2010-                                           11                      -            11             10             1                (1)                -               -
                     HUMAN RESOURCES                           ESI           C1PPFI5283            PS GL Enhancements - 2007                         GENLEDAL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFI5288            Cost Rpt&Analysis/Int Rpt Enh-                    GENLEDAL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFI5307            Compliance Software System - 2                    ASSTSALL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFI7243            Utility Operations Graphical D                    CUSTEGOP           13,771                      -        13,771         11,870         1,901            (1,901)                -               -
                     HUMAN RESOURCES                           ESI           C1PPFI7249            WSS IIC-View W.O.-Permits, Enr                    CUSTEGOP                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFI7263            RA-UtlOps EntWhsDev-Sales&Mark                    CUSTEGOP                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFI8003            Upgrd COGNOS Platfrm FIN Rpt 2                    GENLEDAL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFI8219            SABRIX 5.0 Upgrade 2008                           ASSTSALL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFI8268            EPM ALLOCATION ENHN - 2008                        GENLEDAL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFI8283            PS GL Enhancements - 2008                         GENLEDAL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFIB095            Wintel Refresh                                    APPSUPAL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFIB118            Wintel SW Refresh & Longhorn C                    APPSUPAL                -                      -             -              -             -                 -                 -               -
8-383




                     HUMAN RESOURCES                           ESI           C1PPFIB130            Ent App Intg Pltfm Upg (WebMet                    APPSUPAL                -                      -             -              -             -                 -                 -               -




                                                                                                                                                                                                                                                                                                        2011 TX Rate Case
                     HUMAN RESOURCES                           ESI           C1PPFIB146            SQL and Oracle Upgrade                            APPSUPAL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFII010            Identity Management                               APPSUPAL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFII043            Relocate Gretna Telecom Hub                       PCNUMALL            3,228                      -         3,228          3,104           124              (124)                -               -
                                                               ESI           C1PPFII17D                                                              APPSUPAL                -                      -             -              -             -                 -                 -               -




                                                                                                                                                                                                                                                                                                            Exhibit KGG-B
                     HUMAN RESOURCES                                                               CFS- Desktop DR Improvements
                     HUMAN RESOURCES                           ESI           C1PPFII19A            CFI-Computing Fac Impl Prgm Mg                    APPSUPAL                -                      -             -              -             -                 -                 -               -




                                                                                                                                                                                                                                                                                                              Page 1 of 58
                     HUMAN RESOURCES                           ESI           C1PPFII19C            CFI-Little Rock IT Equipment                      APPSUPAL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFII26C            CFI-Jackson IT Equipment                          APPSUPAL           (1,352)                     -        (1,352)        (1,148)         (204)              204                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFII26D            DWDM Engineering                                  PCNUMALL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFII26P            CFI-Jackson TelecomApps-Call C                    CUSTCALL                -                      -             -              -             -                 -                 -               -
                     HUMAN RESOURCES                           ESI           C1PPFINRTL            NonReg Time-LBR & Absence Mgmt                    DIRCTENU           87,059                      -        87,059         87,059             -                 -                 -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)              (B)         (C)             (D)            (E)            (F)           (G)            (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                        ESI Billing                Service Company                                ETI Per                      Pro Forma      Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support         Recipient      Total      All Other BU's    Books         Exclusions      Amount        Adjusted
                     HUMAN RESOURCES                           ESI            C1PPFIRGTL           Regulated Time-LBR & Absence M                     EMPOPCPE          132,491              1,263    133,754         121,862        11,893         (11,893)             -                -
                     HUMAN RESOURCES                           ESI            C1PPFISC13           SC Electronic Signature & Rete                     SCPSPXNC               14                  -          14              11             3             (3)             -                -
                     HUMAN RESOURCES                           ESI            C1PPFISC14           Transformer Bar Code Sys (XBS)                     SCLDTMLS                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPFITEOI           EOI TIME & LABOR 2010                              DIRCTEOI                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPFITMS8           2008 Telecom Capital Rplt-Metr                     LVLSVCAL                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPFT7226           Bill Print Optimization/Transi                     CUSEGXTX         (102,481)                 -   (102,481)       (102,481)             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPHR8041           HR Diagnostic - 2008                               EMPLOYAL                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                      EMPLOYAL          (19,461)            19,283       (178)           (238)            61            (89)            28                -
                     HUMAN RESOURCES                           ESI            C1PPHRWH01           HR Warehouse Reporting - 2008                      EMPLOYAL              (26)                 -         (26)            (24)           (1)             1             (0)               -
                     HUMAN RESOURCES                           ESI            C1PPJSPCAP           EGS JSP Cap tal Transition Cos                     ASSTTXLG                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPNXP2R1           Phase 2 transition to full run                     DIRECTNI              113                  -         113            113              -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPRNE001           New Nuc Consortium - Ongoing                       NWDVRBGG            1,907                  -      1,907           1,907              -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPRNE002           New Nuclear Entergy - Ongoing                      NWDVRBGG           40,138                  -     40,138          40,138              -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPRNE010           New Nuclear -Regulatory F ling                     NWDVRBGG           (9,720)                 -     (9,720)         (9,720)             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPRTOSOF           RTO Implement Software ALLCOS                      LOADOPCO            2,573                  -      2,573           2,146           427            (427)             -                -
                     HUMAN RESOURCES                           ESI            C1PPSF0801           Safety Information Mgmt System                     ASSTSALL              271                  -         271            245             26            (26)             -                -
                     HUMAN RESOURCES                           ESI            C1PPSP0008           SPO ELL&ENOI Purchase Option I                     OWNISES2          (27,781)                 -    (27,781)        (27,781)             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPTD2908           EMCC Cap Database                                  TRSBLNOP            4,682                  -      4,682           4,132           550            (550)             -                -
                     HUMAN RESOURCES                           ESI            C1PPTD2923           EMS/SCADA Host Syst Reconf                         TRSBLNOP            1,353                  -      1,353           1,194           159            (159)             -                -
                     HUMAN RESOURCES                           ESI            C1PPTD2932           AFC Systems Capabi ity Project                     LOADOPCO                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPTD2937           TRA Phase II                                       LOADOPCO            4,814                  -      4,814           4,091           723            (723)             -                -
                     HUMAN RESOURCES                           ESI            C1PPTD3002           2008 NERC Cyber Security Compl                     TRSBLNOP          100,306                  -    100,306          88,520        11,786         (11,721)           (65)               -
                     HUMAN RESOURCES                           ESI            C1PPTD3004           Flowgate Financial Rights-Shor                     LOADOPCO           47,619                  -     47,619          40,510         7,109          (7,109)             -                -
                     HUMAN RESOURCES                           ESI            C1PPTD3006           FERC,NERC,SERC Mandate Complia                     TRSBLNOP                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPTD3008           Substation Work Management Pro                     TRSBLNOP                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPTD3022           Conditional Firm/Planning Re-D                     LOADOPCO                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPTD3047           Phase Angle Difference Phase I                     TRSBLNOP                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPTD3063           Real Time Simulation Tools HYP                     TRSBLNOP            9,936                  -      9,936           8,768         1,169          (1,169)             -                -
                     HUMAN RESOURCES                           ESI            C1PPWC085G           WPO - Replace Layer 2/3 Sw tch                     DIRCTENU              146                  -         146            146              -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPWC112J           Disaster Recovery / Business C                     DIRCTENU            3,826                  -      3,826           3,826              -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPWC127G           IAS Technical upgrade                              DIRCTENU            9,020                  -      9,020           9,020              -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPWC142A           Plant INformation System- Hard                     DIRCTENU            2,576                  -      2,576           2,576              -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPWC166G           Cognos Budget Module                               DIRCTENU                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C1PPWS0983           Eng Documentation & Mgmt Sys (                     CAPAOPCO                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PC4C477A           VY PLANT LICENSE RENEWAL                           DIRECT72              981                  -         981            981              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PCP79742           PILGRIM STA LICENSE RENEWAL                        DIRECT57            1,410                  -      1,410           1,410              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP4C477B           VY License Renewal - State App                     DIRECT72            6,758                  -      6,758           6,758              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP4C816A           RHR SW Pump Repl "C"                               DIRECT72            4,383                  -      4,383           4,383              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP4C851A           Secur ty Owner Control Area Fe                     DIRECT72              253                  -         253            253              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP4C851B           Monitoring, Detection & Alarm                      DIRECT72            5,977                  -      5,977           5,977              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP4C851E           Misce laneous Security Mods                        DIRECT72            2,987                  -      2,987           2,987              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP4C870A           Radiological Piping Project                        DIRECT72            5,660                  -      5,660           5,660              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP5C261A           Unit 2 License Renewal                             DIRECT7A           22,312                  -     22,312          22,312              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP5C277A           Minor Add - Maintain SPDES Per                     DIRECT7A                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP5C941A           10CFR73 Fleet Security Project                     DIRECT7A            8,740                  -      8,740           8,740              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP5C941D           Install ROWS system                                DIRECT7A            1,023                  -      1,023           1,023              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP5CA20B           Root Cause - Analysis - Transf                     DIRECT7A              820                  -         820            820              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP5CA20C           Installation of Spare Transfor                     DIRECT7A            1,017                  -      1,017           1,017              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP5CA52A           Radiological Piping Project                        DIRECT7A            1,239                  -      1,239           1,239              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP5CA53A           Evaluate Peening - RPV Head Re                     DIRECT7A              971                  -         971            971              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP5CU100           Unit 1 - 100                                       DIRECT7A           24,059                  -     24,059          24,059              -               -             -                -
8-384




                     HUMAN RESOURCES                           ESI            C2PP6C233A           Unit 3 License Renewal                             DIRECT77           24,215                  -     24,215          24,215              -               -             -                -




                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C2PP6C277A           IP3 SPDES Perm t - Engineering                     DIRECT77                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP6C947A           10CFR73 Fleet Security Project                     DIRECT77            8,517                  -      8,517           8,517              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP6C947D           Install ROWS system.                               DIRECT77            1,024                  -      1,024           1,024              -               -             -                -
                                                               ESI            C2PP6CA40A                                                              DIRECT77            1,239                  -      1,239           1,239              -               -             -                -




                                                                                                                                                                                                                                                                                                  Exhibit KGG-B
                     HUMAN RESOURCES                                                               Radiological Piping Project
                     HUMAN RESOURCES                           ESI            C2PP6CA43A           Evaluate Peening - RPV Head Re                     DIRECT77              971                  -         971            971              -               -             -                -




                                                                                                                                                                                                                                                                                                    Page 2 of 58
                     HUMAN RESOURCES                           ESI            C2PP7C218A           Replace Obsolete LPCI Inverter                     DIRECT78                -                  -           -               -             -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP7C273A           Replace 115kv Station Reserve                      DIRECT78              494                  -         494            494              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP7C274A           Ext Power Uprate Feasibil ty S                     DIRECT78          (57,362)                 -    (57,362)        (57,362)             -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP7C312A           Fleet Security Project 10CFR73                     DIRECT78           19,325                  -     19,325          19,325              -               -             -                -
                     HUMAN RESOURCES                           ESI            C2PP7C312C           Monitoring,Detection,&Alarm sy                     DIRECT78            1,574                  -      1,574           1,574              -               -             -                -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                      ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class and Project
                                                                                                                                                         For the Twelve Months Ended June 30, 2011
                                                                                                                                                                        Amounts in Dollars

                                                                                                                                                                         (A)              (B)               (C)             (D)          (E)            (F)             (G)             (H)
                                                                                                                                                                                     Total Billings
                                                                              Activity / Project                                                         ESI Billing                Service Company                                     ETI Per                       Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                              Activity / Project Description      Method       Support         Recipient            Total      All Other BU's   Books        Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C2PP7C316A           REPLACE 345KV POTENTIAL TRANSF                      DIRECT78              305                       -        305              305             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PP7C330A           Radiological Piping Project                         DIRECT78            2,241                       -      2,241            2,241             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPA79925           Control Room Cooling Upgrade                        DIRECT57              500                       -        500              500             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPA80030           Dry Fuel Storage                                    DIRECT57                -                       -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPA80080           10CFR73 Security - SOCA FENCES                      DIRECT57            3,341                       -      3,341            3,341             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPA80125           Radiological Piping - P lgrim                       DIRECT57            2,241                       -      2,241            2,241             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPB80080           Install Security Detection Equ                      DIRECT57            8,130                       -      8,130            8,130             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPTC210B           NFPA 805 Implementation                             DIRECTNA              529                       -        529              529             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPTC231A           Rx Alloy Mitigation                                 DIRECTNA            1,708                       -      1,708            1,708             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPTC233A           Radiological Piping Project                         DIRECTNA            2,241                       -      2,241            2,241             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPTC242A           Alloy 600 Phase 2                                   DIRECTNA            1,848                       -      1,848            1,848             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPTC258A           Replace MSR's                                       DIRECTNA            1,240                       -      1,240            1,240             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPTC265A           Scoping Study Spent Fuel Regio                      DIRECTNA              847                       -        847              847             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPTC278A           SOCA                                                DIRECTNA            4,864                       -      4,864            4,864             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPTC278B           ROWS                                                DIRECTNA            2,049                       -      2,049            2,049             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPTC278D           Misc                                                DIRECTNA           11,180                       -     11,180           11,180             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPTC829A           Main Station Transformer study                      DIRECTNA                -                       -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC10PG           Sale of Pilgrim Switchyard                          DIRECT57                -                       -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC117A           Replace IP3 Plant Process Comp                      DIRECT77            2,179                       -      2,179            2,179             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC119A           Replace Pilgrim Plant Process                       DIRECT57           15,935                       -     15,935           15,935             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC127A           IAS software upgrade                                DIRECT7A                -                       -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC140A           EDMS Records Mgt upgrade                            DIRECT7A            1,837                       -      1,837            1,837             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC166A           ENN Cognos Budget Module                            DIRECT57                -                       -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC173D           I/O upgrade for 1E qualificati                      DIRECT57             (481)                      -       (481)            (481)            -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC194A           Outage In Processing System                         DIRECT7A            9,953                       -      9,953            9,953             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC220A           IP2 Cyber Secur ty                                  DIRECT7A              181                       -        181              181             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC221A           IP3 Cyber Secur ty                                  DIRECT77              181                       -        181              181             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC222A           JAF Cyber Security                                  DIRECT78            1,078                       -      1,078            1,078             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC223A           Pilgrim Cyber Security                              DIRECT57              489                       -        489              489             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC224A           Palisades Cyber Security                            DIRECTNA              181                       -        181              181             -               -                -               -
                     HUMAN RESOURCES                           ESI            C2PPWC225A           VY Cyber Security                                   DIRECT72              181                       -        181              181             -               -                -               -
                     HUMAN RESOURCES                           ESI            C3PPN60377           APP 2010 NucFleet Application                       DIRECT14              180                       -        180              180             -               -                -               -
                     HUMAN RESOURCES                           ESI            C5PP449606           Gas Serv Storm Rebuild Replace                      DIRCTENO           22,533                       -     22,533           22,533             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6DB275151           INTERNAL - MINDEN N357 REQUEST                      DIRCTELI                -                       -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6DB276087           INTERNAL - MINDEN N357 REQUEST                      DIRCTELI                -                       -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6DB476006           RELIAB,EO,611,621,2345,2346,TR                      DIRCTENO            1,934                       -      1,934            1,934             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PC149000           DISTB LINES REVENUE BLANKET NO                      DIRCTEAI              329                       -        329              329             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PC249000           DIST. LINES REVENUE BLANKET -                       DIRCTELI            9,701                       -      9,701            9,701             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PC249103           DISTB LINES IMP BLANKET-OTHER                       DIRCTELI              849                       -        849              849             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PC249106           STREET LIGHTING MAINT BLANKET                       DIRCTELI              508                       -        508              508             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PC249107           PRIVATE SECURITY LIGHTING MAIN                      DIRCTELI              391                       -        391              391             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PC249108           NON-MANDATED RELOCATIONS ELL                        DIRCTELI              892                       -        892              892             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PC249708           TACTICS TARGETED CIRCUITS/FEE                       DIRCTELI                -                       -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PC349000           DISB. LINES REVENUE BLANKET -                       DIRCTEMI              192                       -        192              192             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PC449000           DIST. LINES REVENUE BLANKET -                       DIRCTENO            8,512                       -      8,512            8,512             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PC449060           REVENUE PRIVATE AREA LIGHTS                         DIRCTENO              808                       -        808              808             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PC449107           PRIVATE SECURITY LIGHTING MAIN                      DIRCTENO            1,690                       -      1,690            1,690             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PC849000           DIST. LINES REVENUE BLANKET -                       DIRECTLG           19,264                       -     19,264           19,264             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PCN32093           S20012 - NOBLE METAL PROJECT                        DIRCTSER              235                       -        235              235             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PCN32144           GRAND GULF EXTENDED POWER UPRA                      DIRCTSER          716,619                       -    716,619          716,619             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PCN70858           RIVER BEND EXTENDED POWER UPRA                                         23,917                       -     23,917           23,917             -               -                -               -
8-385




                     HUMAN RESOURCES                           ESI            C6PCTL3743           LOBLOLLY-HAMMOND NEW LINE-200                       DIRECTLG              953                       -        953              953             -               -                -               -




                                                                                                                                                                                                                                                                                                      2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PCTL3744           LOBLOLLY-HAMMOND NEW L-200 230                      DIRCTELI              915                       -        915              915             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PCTL4433           Johnstown-Porter Bld L827 - EG                      DIRECTTX                -                       -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PCTS4947           Lakeover Add Line Breaker                           DIRCTEMI            5,338                       -      5,338            5,338             -               -                -               -
                                                               ESI            C6PCTS6065                                                               DIRECTLG              229                       -        229              229             -               -                -               -




                                                                                                                                                                                                                                                                                                          Exhibit KGG-B
                     HUMAN RESOURCES                                                               Dow Meter Point Expand for IPP
                     HUMAN RESOURCES                           ESI            C6PCTS7246           JOLIET SUBSTATION- REPLACE 230                      DIRCTENO              245                       -        245              245             -               -                -               -




                                                                                                                                                                                                                                                                                                            Page 3 of 58
                     HUMAN RESOURCES                           ESI            C6PCTS9003           TAMINA SUB CONVERT TO BUSTIE                        DIRECTTX                -                       -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PP749010           Distr Lines Revenue Blnk Non-D                      DIRECTTX              462                       -        462                -           462            (462)               -               -
                     HUMAN RESOURCES                           ESI            C6PPAFFS11           TX Regulatory Reporting Enhanc                      DIRECTTX              507                       -        507                -           507            (507)               -               -
                     HUMAN RESOURCES                           ESI            C6PPAMBSGI           AMI Base, Incremental, EGSL                         DIRECTLG                -                       -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPAMBSGN           AMI BASE Non-Incremental, EGSL                      DIRECTLG           (3,001)                     (1)    (3,002)          (3,002)            -               -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                        Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)             (B)             (C)             (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                  Total Billings
                                                                              Activity / Project                                                       ESI Billing               Service Company                                   ETI Per                    Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support        Recipient          Total      All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPAMGDRN           AMI Demand Response,Non-Incr E                    DIRECTLG                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPAMIENI           AMI Incremental, ENOI                             DIRCTENO                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPAMIN01           ENO AMI Program Mgmt                              DIRCTENO           31,223                     -     31,223          31,223            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPAMLC10           AMI Load Control Pilot Extensi                    DIRECTLG              130                     -        130             130            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0196           ElDoradoEHV Repair fa led AXFM                    DIRCTEAI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0242           EGSL Repair Fa led 138-34.5KV                     DIRECTLG                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0308           EL LLC Purch 230-24kv LTC XFMR                    DIRCTELI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0326           EL LLC Purch 3 Spare Auto XFMR                    DIRCTELI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0336           EGS LLC Replace LTC on Meaux T                    DIRECTLG              545                     -        545             545            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0339           EL LLC Inst 115kV LTC XFMR                        DIRCTELI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0356           EGS LLC Repair 4 AXFMRS Nelson                    DIRECTLG                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0358           EMI Repair failed 115-14.4kV X                    DIRCTEMI              628                     -        628             628            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0361           EL LLC Repl Fiber CTs at Hooke                    DIRCTELI            1,080                     -      1,080           1,080            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0372           ETI Purch Spare 230/69kV AXFMR                    DIRECTTX            1,424                     -      1,424               -        1,424        (1,424)               -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0385           ELL Purch spare 230-14.4kV XFM                    DIRCTELI              882                     -        882             882            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0389           ETI Purch spare 69x34.5kV LTC                     DIRECTTX               36                     -         36               -           36           (36)               -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0390           EAI Purch new spare 115-13.8kV                    DIRCTEAI               36                     -         36              36            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0399           ETI Purch spare 138-13.8kV XFM                    DIRECTTX              302                     -        302               -          302          (302)               -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0417           EGS LLC Purch spare 30-34.5kV                     DIRECTLG               46                     -         46              46            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0426           EGS LLC Refurbish bushings on                     DIRECTLG                5                     -          5               5            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0427           EGS LLC Refurbish bushings on                     DIRECTLG                5                     -          5               5            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0428           EGS LLC Refurbish bushings on                     DIRECTLG                5                     -          5               5            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0445           EAI Refurbish 115-13.8kV XFMR                     DIRCTEAI               23                     -         23              23            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBB0456           EGS LLC Refurbish 500/230 Auto                    DIRECTLG              198                     -        198             198            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBU1055           Napoleon-replacefailedbkrs19T2                    DIRCTENO               79                     -         79              79            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBU1061           Market 115-Replace Bkr. N8103                     DIRCTENO               32                     -         32              32            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBU1083           Labarre-Rplc Snakefarm BU Rela                    DIRCTELI               74                     -         74              74            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBU1087           Snakefarm-replace 3-CCVT's 230                    DIRCTELI              260                     -        260             260            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBU1091           Claiborne - replace OCB N9821                     DIRCTENO               12                     -         12              12            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPBU1117           Harahan - Cinder Block Wall                       DIRCTELI              309                     -        309             309            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40138           Desoto Rpl 1D22 Outdoor Diff                      DIRCTEMI              160                     -        160             160            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40184           Moorhead Upgrade Line Bay                         DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40185           BYRAM REPL FJ22 MAIN                              DIRCTEMI              196                     -        196             196            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40186           DESOTO REPL 1D24 MAIN                             DIRCTEMI              345                     -        345             345            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40187           HOY RD REPL GB24 MAIN                             DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40188           Airport Sub Add Ckt Switcher                      DIRCTEMI               51                     -         51              51            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40189           S JACKSON REPL 6S03 FDR                           DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40190           Airport Sub Add Ckt Switcher                      DIRCTEMI              313                     -        313             313            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40191           Medical Center Add Ckt Sw J45                     DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40192           Medical Center Add Ckt Sw J45                     DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40193           LUCKNEY REPL FH22 MAIN                            DIRCTEMI              363                     -        363             363            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40194           PLUM POINT REPL 1R22 MAIN                         DIRCTEMI              305                     -        305             305            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40195           RAYMOND REPL GC24 MAIN                            DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40196           WESSON REPL 8Y22 MAIN                             DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40211           Bozeman Rd Inst Dist Fault Lo                     DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40212           Grants Ferry Inst Dist Fault                      DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40213           Twinkletown Inst Dist Fault L                     DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40236           Vicksburg, W Repl Failed J316                     DIRCTEMI               40                     -         40              40            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40286           Larson Street Rpl GL22 Main                       DIRCTEMI               32                     -         32              32            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40288           Horn Lake Rpl 1B02 Fdr                            DIRCTEMI              345                     -        345             345            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40289           Horn Lake Rpl 1B05 Fdr                            DIRCTEMI              317                     -        317             317            -             -                -               -
8-386




                     HUMAN RESOURCES                           ESI            C6PPD40290           Byram Rpl FJ24 Main                               DIRCTEMI               31                     -         31              31            -             -                -               -




                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPD40291           Coldwater Rpl 1L03 Fdr                            DIRCTEMI              344                     -        344             344            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40292           Cleveland South Rpl 2K01 Fdr                      DIRCTEMI              403                     -        403             403            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40293           Airport Rpl 6A01 Fdr                              DIRCTEMI              511                     -        511             511            -             -                -               -
                                                               ESI            C6PPD40294                                                             DIRCTEMI              584                     -        584             584            -             -                -               -




                                                                                                                                                                                                                                                                                                  Exhibit KGG-B
                     HUMAN RESOURCES                                                               Airport Rpl 6A03 Fdr
                     HUMAN RESOURCES                           ESI            C6PPD40295           Airport Rpl 6A05 Fdr                              DIRCTEMI              541                     -        541             541            -             -                -               -




                                                                                                                                                                                                                                                                                                    Page 4 of 58
                     HUMAN RESOURCES                           ESI            C6PPD40296           Cleveland Rpl 2C11 Fdr                            DIRCTEMI              174                     -        174             174            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40297           Clinton Ind Rpl FN01 Fdr                          DIRCTEMI              485                     -        485             485            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40298           McComb Rpl 9J02 Fdr                               DIRCTEMI              505                     -        505             505            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40299           Tylertown Rpl 9R05 Fdr                            DIRCTEMI              411                     -        411             411            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40300           Clinton Rpl 6X02 Fdr                              DIRCTEMI              584                     -        584             584            -             -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)              (B)             (C)              (D)           (E)           (F)           (G)             (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                        ESI Billing                Service Company                                     ETI Per                    Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support         Recipient          Total       All Other BU's    Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPD40315           Gloster Rpl HV&LV arresters J                      DIRCTEMI               10                      -         10                10            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40317           Grants Ferry Rpl HV Arrestrs                       DIRCTEMI                6                      -          6                 6            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40325           Kingswood Rpl HV Arresters J4                      DIRCTEMI                8                      -          8                 8            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40326           Kingswood Rpl HV Arresters J4                      DIRCTEMI                8                      -          8                 8            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40327           Mendenhall Rpl 7R02 Fdr                            DIRCTEMI              417                      -        417              417             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40328           Woodvi le Rpl 9W22 Main                            DIRCTEMI              731                      -        731              731             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40337           Raymond Rpl HV Arresters J417                      DIRCTEMI                7                      -          7                 7            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40338           Raymond Rpl HV Arresters J418                      DIRCTEMI                7                      -          7                 7            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40340           Flora Rpl 6D03 Fdr                                 DIRCTEMI              421                      -        421              421             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40341           Cleveland, South Rpl 2K02 Fdr                      DIRCTEMI               60                      -         60                60            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40342           Natchez Rpl 8B03 Fdr                               DIRCTEMI              624                      -        624              624             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40351           Liberty Rpl 9E01 Fdr                               DIRCTEMI              956                      -        956              956             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPD40361           Grenada, S Rpl & Relocate 2W2                      DIRCTEMI                6                      -          6                 6            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDA0368           Hot Springs M lton-rpl Breaker                     DIRCTEAI                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDA0489           Magn Dow Sub Install a D20 RTU                     DIRCTEAI                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDA0500           Cash - Replace RTU                                 DIRCTEAI                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDA0513           Little Rock Arch St - rpl RTU                      DIRCTEAI               96                      -         96                96            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDA0531           Jonesboro - rpl Breakers                           DIRCTEAI                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDA0541           El Dor Jacks-Rpl. 4 Feeder Bre                     DIRCTEAI                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDA0542           Malvern S- Rpl. 1 Main & 2 Fee                     DIRCTEAI                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDA0544           Eudora - 1 Main and 2 Feeders                      DIRCTEAI              125                      -        125              125             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDS0342           Henderson Road Purchase Sub. S                     DIRCTEMI              714                      -        714              714             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDS1140           Angelina Build New 34.5kV Sub                      DIRCTELI                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDS1332           Oakville Build 230kV Substatio                     DIRCTELI           10,921                      -     10,921           10,921             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDS3378           Colonel Glenn Road Site Purcha                     DIRCTEAI               86                      -         86                86            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDS8464           Bayview-Land Purchase                              DIRECTLG                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDS9200           Church Rd build New Substatio                      DIRCTEMI            9,270                      -      9,270            9,270             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDS9398           Calhoun Build New 115kV Sub                        DIRCTELI            1,298                      -      1,298            1,298             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDS9846           Casino Build 69/13.2kV Sub EGL                     DIRECTLG            1,584                      -      1,584            1,584             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDS9957           Mohican BuildNew 69/4.16kV Sub                     DIRECTLG                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDS9969           Geismar 138/34.5kV Sub Install                     DIRECTLG                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDS9971           Dist Wintz New 230/34.5 EGSILA                     DIRECTLG            1,926                      -      1,926            1,926             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDS9972           Dist Briarwood 230/34.5kV Sub                      DIRECTLG            8,320                      -      8,320            8,320             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDSF001           Lake Sub-Upgrade Line Comm/EGS                     DIRECTLG               83                      -         83                83            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDSF002           Contraband-Upgrade Line Comm/E                     DIRECTLG               56                      -         56                56            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDSF010           Youngsville Sub Land Purchase                      DIRECTLG            2,597                      -      2,597            2,597             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDSF011           Youngsville-New 138/13.2kV Sub                     DIRECTLG           27,385                      -     27,385           27,385             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDSG042           Colton Sub-Site Purchase & Sco                     DIRECTLG            6,150                      -      6,150            6,150             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDSL001           Ringold Replace Xfmr                               DIRCTELI               96                      -         96                96            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDSL002           Oak Ridge Repl Xfmr & Convert                      DIRCTELI            4,324                      -      4,324            4,324             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDSL003           Rayville Install 12/20 Auto S                      DIRCTELI              305                      -        305              305             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDW0395           Fort Polk Feasibility & Map Sy                     DIRCTELI            4,451                      -      4,451            4,451             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDW049P           AMI EAI Irrigation LC Pilot                        DIRCTEAI            1,081                      -      1,081            1,081             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDW0518           BR North Blvd 12 DOC Consoles                      DIRECTLG            1,726                      -      1,726            1,726             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPDW051P           AMI EAI Irrigation LC Software                     DIRCTEAI            2,186                      -      2,186            2,186             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPEAIMET           RTO Implement Meters EAI                           DIRCTEAI               89                      -         89                89            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFA7308           2010 CCS Regulatory Compliance                     DIRCTEAI                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFA8207           EAI Time & Labor                                   DIRCTEAI                4                      -          4                 4            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFG7308           2010 CCS Regulatory Comp-EGSL-                     DIRECTLG                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFG8207           EGSL Time & Labor                                  DIRECTLG              224                      -        224              224             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFIB14T           Microwave Replacement Texas 20                     DIRECTTX            4,728                      -      4,728                 -        4,728        (4,728)               -               -
8-387




                     HUMAN RESOURCES                           ESI            C6PPFIB200           NS ANO Infrastructure Upgrade                      DIRCANOC              173                      -        173              173             -             -                -               -




                                                                                                                                                                                                                                                                                                  2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPFIB20A           NS ANO - Cabling                                   DIRCANOC              202                      -        202              202             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFIB20C           NS ANO PBX                                         DIRCANOC            5,610                      -      5,610            5,610             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFIB220           F ber-Backbone North Blvd Dive                     DIRCTELI              (47)                     -        (47)              (47)           -             -                -               -
                                                               ESI            C6PPFIB22G                                                              DIRECTLG              188                      -        188              188             -             -                -               -




                                                                                                                                                                                                                                                                                                      Exhibit KGG-B
                     HUMAN RESOURCES                                                               F ber-Backbone North Blvd Dive
                     HUMAN RESOURCES                           ESI            C6PPFIB26T           Microwave Replacement Texas 20                     DIRECTTX              118                      -        118                 -          118          (118)               -               -




                                                                                                                                                                                                                                                                                                        Page 5 of 58
                     HUMAN RESOURCES                           ESI            C6PPFITCL9           2009 Telecom Capital Replacmnt                     DIRCTELI                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFITEM9           2009 Telecom Capital Replacmnt                     DIRCTEMI                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFL7308           2010 CCS Regulatory Compliance                     DIRCTELI                -                      -          -                 -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFL8207           ELL Time & Labor                                   DIRCTELI              100                      -        100              100             -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFM7308           2010 CCS Regulatory Compliance                     DIRCTEMI                -                      -          -                 -            -             -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                      ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class and Project
                                                                                                                                                         For the Twelve Months Ended June 30, 2011
                                                                                                                                                                        Amounts in Dollars

                                                                                                                                                                         (A)              (B)             (C)              (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                     Total Billings
                                                                              Activity / Project                                                         ESI Billing                Service Company                                    ETI Per                    Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                              Activity / Project Description      Method       Support         Recipient          Total       All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPFM8207           EMI Time & Labor                                    DIRCTEMI                4                      -          4                4            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFN7308           2010 CCS Regulatory Comp-ENOI-                      DIRCTENO                -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFN8207           ENOI Time & Labor                                   DIRCTENO                4                      -          4                4            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFPCA10           PC Insta ls for EAI - 2010                          DIRCTEAI              934                      -        934              934            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFPCA11           PC Insta ls for EAI - 2011                          DIRCTEAI              374                      -        374              374            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFT3001           Regulatory Rpt Busn Spt Texas                       DIRECTTX            7,175                      -      7,175                -        7,175        (7,175)               -               -
                     HUMAN RESOURCES                           ESI            C6PPFT8207           ETI Time & Labor                                    DIRECTTX              456                      -        456                -          456          (456)               -               -
                     HUMAN RESOURCES                           ESI            C6PPFTCL10           2010 Telecom Capital Replacmnt                      DIRCTELI               14                      -         14               14            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFTEM10           2010 Telecom Capital Replacmnt                      DIRCTEMI            2,585                      -      2,585            2,585            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFTEM11           2011 Telecom Capital Replacmnt                      DIRCTEMI              282                      -        282              282            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPFTTHH0           WMS Handheld Device Refresh TX                      DIRECTTX              335                      -        335                -          335          (335)               -               -
                     HUMAN RESOURCES                           ESI            C6PPGG2048           Evergreen Sub Inspect/Repair B                      DIRCTELI             (192)                     -       (192)            (192)           -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPGG2059           Paincourtville Upgrade Underfr                      DIRCTELI                -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPGG2073           St.James Replace S3720                              DIRCTELI               81                      -         81               81            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPGG2074           Larose Install Bulkhead                             DIRCTELI              202                      -        202              202            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPGG2075           McCa l Upgrade UnderFrequency                       DIRCTELI                -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPGG2076           Golden Meadow Upgrade Underfre                      DIRCTELI                -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPGG2077           Raceland Replace Coteau Panel                       DIRCTELI              809                      -        809              809            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPGG2078           Coteau Replace Raceland Panel                       DIRCTELI            1,708                      -      1,708            1,708            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPGG2097           Bayou Verret Replace X4022                          DIRCTELI               33                      -         33               33            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPGN0020           New Nuclear Reg Filing EGSL On                      DIRECTLG            7,614                      -      7,614            7,614            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPHBA798           Purchase AED for TCBY Bldg                          DIRCTEAI                -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPHBG922           Pecue T&D New Service Center                        DIRECTLG            1,642                      -      1,642            1,642            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPLN0020           New Nuclear Reg Filing ELL Ong                      DIRCTELI            8,118                      -      8,118            8,118            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMA2434           Minor Add Pan-DB 230kV                              DIRCTELI              114                      -        114              114            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMA7355           MINOR ADD Additional Chrgs TS                       DIRECTTX              400                      -        400                -          400          (400)               -               -
                     HUMAN RESOURCES                           ESI            C6PPMA9325           Minor Add-Fisher Xfrmr Add                          DIRCTEAI            1,520                      -      1,520            1,520            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMN0020           New Nuclear Reg Filing EMI Ong                      DIRCTEMI            2,178                      -      2,178            2,178            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMR3775           Waggaman replace switch; add                        DIRCTELI              119                      -        119              119            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMR3797           Gretna replace failed meters/                       DIRCTELI                -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMR3802           Estelle repl.Mdar and Quad. r                       DIRCTELI              630                      -        630              630            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMR3804           Holiday install HSOC relaying                       DIRCTELI              623                      -        623              623            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMR3805           Lu ing replace 115 KV breaker                       DIRCTELI               12                      -         12               12            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMR3807           Westwego install HSOC relaying                      DIRCTELI              434                      -        434              434            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMR3808           Estelle repl Mdar/Quad relay                        DIRCTELI              520                      -        520              520            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMR3809           Holiday repl.Gtype switch w t                       DIRCTELI              409                      -        409              409            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMR3813           Barataria repl.13.8 bus tie s                       DIRCTELI              696                      -        696              696            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMR3822           Arabi sub; replace failed tran                      DIRCTELI              275                      -        275              275            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPMR3826           Holiday ; replace S3102 with s                      DIRCTELI            1,218                      -      1,218            1,218            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32459           Replace Feedwater Heater 3C (R                      DIRCTSER            3,432                      -      3,432            3,432            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32465           24 Month Fuel Cycle                                 DIRCTSER            1,071                      -      1,071            1,071            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32518           Grand Gulf License Renewal                          DIRCTSER           75,134                      -     75,134           75,134            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32578           Feedwater Heater Cable Repl.                        DIRCTSER                -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32593           Siemens High Pressure Turbine                       DIRCTSER           13,604                      -     13,604           13,604            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32595           Radial Well Instrumentation Up                      DIRCTSER           11,247                      -     11,247           11,247            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32634           RECIRC PUMP REPLACEMENT (RF17)                      DIRCTSER                -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32644           SSW Cooling Towers A                                DIRCTSER              943                      -        943              943            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32645           10CFR73 Fleet Security Project                      DIRCTSER                -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32647           Power Range Neutron Monitoring                      DIRCTSER           21,936                      -     21,936           21,936            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32663           Auxiliary Cooling Tower Expans                      DIRCTSER            3,768                      -      3,768            3,768            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32672           PUSAR License Amendment Req                         DIRCTSER           44,355                      -     44,355           44,355            -             -                -               -
8-388




                     HUMAN RESOURCES                           ESI            C6PPN32676           Condensate Fu l Flow F ltratio                      DIRCTSER            3,167                      -      3,167            3,167            -             -                -               -




                                                                                                                                                                                                                                                                                                  2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPN32685           MSRV Replacement (RF17)                             DIRCTSER                -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32686           Remote Operated Weapons System                      DIRCTSER            2,049                      -      2,049            2,049            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32688           Secur ty Paving/Road & Civ l                        DIRCTSER                -                      -          -                -            -             -                -               -
                                                               ESI            C6PPN32689                                                               DIRCTSER           25,318                      -     25,318           25,318            -             -                -               -




                                                                                                                                                                                                                                                                                                      Exhibit KGG-B
                     HUMAN RESOURCES                                                               Secur ty SOCA Camera/Video Sys
                     HUMAN RESOURCES                           ESI            C6PPN32715           EPU Steam Dryer Anal & Replace                      DIRCTSER            3,034                      -      3,034            3,034            -             -                -               -




                                                                                                                                                                                                                                                                                                        Page 6 of 58
                     HUMAN RESOURCES                           ESI            C6PPN32717           EPU Turbine Generator Upgrade                       DIRCTSER           15,278                      -     15,278           15,278            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32721           Grand Gulf Heavy Haul Path Mod                      DIRCTSER               18                      -         18               18            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32722           Enriched Boron SLC System                           DIRCTSER            5,393                      -      5,393            5,393            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32723           Reactor Feed Pump Rotor Replac                      DIRCTSER            3,319                      -      3,319            3,319            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPN32724           Fuel Pool Coo ing & Cleanup Sy                      DIRCTSER            6,511                      -      6,511            6,511            -             -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                        Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)              (B)             (C)            (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                        ESI Billing                Service Company                                  ETI Per                        Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support         Recipient          Total     All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPN32728           Balance of Plant Systems Upgra                     DIRCTSER            8,375                      -      8,375          8,375              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN32729           Isophase Bus Duct & Main Xform                     DIRCTSER            2,674                      -      2,674          2,674              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN32730           Moisture Separator Reheaters                       DIRCTSER           23,804                      -     23,804         23,804              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN32731           `EPU - Radial Well Addition (#                     DIRCTSER           18,254                      -     18,254         18,254              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN32732           CCW Heat Exchanger Tube Clean                      DIRCTSER            2,458                      -      2,458          2,458              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN32733           Turbine Generator Auxiliaries                      DIRCTSER           10,613                      -     10,613         10,613              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN32742           Multiple Spurious Operation (M                     DIRCTSER              966                      -         966           966              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN32745           GGN Radiological Piping Projec                     DIRCTSER            2,722                      -      2,722          2,722              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN32778           Standby Serv. Water Capacity M                     DIRCTSER            1,892                      -      1,892          1,892              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN60372           INFRA ANO PC Refresh 2010                          DIRCANOC              890                      -         890           890              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN60387           ANO-C Cyber Secur ty                               DIRCANOC              198                      -         198           198              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN60391           GGNS Cyber Security                                DIRCTSER              198                      -         198           198              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN60392           RBS Cyber Security                                 DIRCTRBS              198                      -         198           198              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN60393           WF3 Cyber Security                                 DIRCTWF3              198                      -         198           198              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN6039A           INFRA ANO PC Refresh 2011                          DIRCANOC              428                      -         428           428              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN66417           Steam Generator Replacement                        DIRCTWF3           90,113                      -     90,113         90,113              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN66436           Repl Reactor Vessel Closure He                     DIRCTWF3            1,739                      -      1,739          1,739              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN66489           Hemyc Fire Wrap                                    DIRCTWF3              703                      -         703           703              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN66702           CEA Repl                                           DIRCTWF3                -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN66785           10CFR73 Fleet Security Project                     DIRCTWF3            2,313                      -      2,313          2,313              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN66799           Remote Operated Weapons                            DIRCTWF3            2,050                      -      2,050          2,050              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN66800           Misc Security Mods                                 DIRCTWF3           14,266                      -     14,266         14,266              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN66828           NFPA 805 Phase 2                                   DIRCTWF3           22,581                      -     22,581         22,581              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN66836           Radiological Piping Project                        DIRCTWF3            2,718                      -      2,718          2,718              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN66876           Cladding Failure Root Cause &                      DIRCTWF3           27,636                      -     27,636         27,636              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN71015           MAIN STATION TRANSFORMER (MTX)                     DIRCTRBS             (630)                     -       (630)          (630)             -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN71159           STX TRANSFORMER REFURBISHMENT                      DIRCTRBS              412                      -         412           412              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN71195           ENGR CODE PROG & NUC SAFTY ANA                     DIRCTRBS               46                      -          46            46              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN71499           SECURITY STUDY/PARK LOT/ROAD                       DIRCTRBS              737                      -         737           737              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN71532           SECURITY MONITRNG/DETECTN/ALA                      DIRCTRBS            1,574                      -      1,574          1,574              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN71534           SECURITY REMOTE OPERATED WEAP                      DIRCTRBS            2,049                      -      2,049          2,049              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN71535           SECURITY MISC. SECURITY MODS                       DIRCTRBS           17,458                      -     17,458         17,458              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN71555           MULTIPLE SPURIOUS OPERATIONS                       DIRCTRBS             (193)                     -       (193)          (193)             -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN71574           RADIOLOGICAL PIPING PROJECT                        DIRCTRBS            2,721                      -      2,721          2,721              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN87125           ANOC Monitoring Detection CAS/                     DIRCANOC           18,346                      -     18,346         18,346              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN87127           ANOC Remote Operated Weapons &                     DIRCANOC            2,563                      -      2,563          2,563              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN87240           ANO2 RX Vessel Head Risk Mgmt.                     DIRCANOC              656                      -         656           656              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN87397           ANO-2 CEDM Purchase                                DIRCANOC               53                      -          53            53              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN87421           ANO1 Main Generator Exciter                        DIRCANOC                -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN87464           ANO1 Main Generator Stator Rew                     DIRCANOC            1,208                      -      1,208          1,208              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN87584           Replace Inadequate Security Eq                     DIRCANOC               37                      -          37            37              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN87613           ANO1 Risk Based Fire Prot (NFP                     DIRCANOC           15,032                      -     15,032         15,032              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN87701           Replace Unit 1 MFP Governor Va                     DIRCANOC            3,049                      -      3,049          3,049              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN87734           ANO2 Risk Based Fire Prot (NFP                     DIRCANOC            4,391                      -      4,391          4,391              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN87845           ANO1 Unit Aux Transformer Repl                     DIRCANOC                -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN87867           ANO1 RCP/Pzr Nozzles (Alloy 60                     DIRCANOC              664                      -         664           664              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN88085           SOCA Fencing & VBS                                 DIRCANOC              706                      -         706           706              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN88087           ANO1 Implement License Renewal                     DIRCANOC            6,297                      -      6,297          6,297              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN88097           ANO1 Alloy 600 Bottom Mounted                      DIRCANOC            1,541                      -      1,541          1,541              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPN88110           ANO Radiological Piping Projec                     DIRCANOC            2,684                      -      2,684          2,684              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1204           Gretna Replace Cap Bank Panel                      DIRCTELI                -                      -           -             -              -                -               -               -
8-389




                     HUMAN RESOURCES                           ESI            C6PPRA1225           Hammond Retire Failed T3 XFMR                      DIRCTELI                -                      -           -             -              -                -               -               -




                                                                                                                                                                                                                                                                                                   2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPRA1241           Joliet Replace 20T1-6                              DIRCTENO                -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1242           Joliet Replace 20T2-6                              DIRCTENO                -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1243           Thibodaux Replace Y0313                            DIRCTELI                -                      -           -             -              -                -               -               -
                                                               ESI            C6PPRA1244                                                              DIRCTELI                -                      -           -             -              -                -               -               -




                                                                                                                                                                                                                                                                                                       Exhibit KGG-B
                     HUMAN RESOURCES                                                               Raceland Replace X3313
                     HUMAN RESOURCES                           ESI            C6PPRA1245           Terrebonne Replace S9148                           DIRCTELI              111                      -         111           111              -                -               -               -




                                                                                                                                                                                                                                                                                                         Page 7 of 58
                     HUMAN RESOURCES                           ESI            C6PPRA1246           St> James Replace S8356                            DIRCTELI                -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1248           Paradis Replace LDAR Raceland                      DIRCTELI              608                      -         608           608              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1250           L Gypsy Madisonville Line Pan                      DIRCTELI            2,501                      -      2,501          2,501              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1253           Almonaster Replace 6T1-6,                          DIRCTENO              814                      -         814           814              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1254           Almonaster Replace 6T2-6                           DIRCTENO              349                      -         349           349              -                -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)             (B)          (C)             (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                        ESI Billing               Service Company                                ETI Per                    Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support        Recipient       Total      All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPRA1255           Tricou Replace 23T4-6                              DIRCTENO              922                  -        922             922            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1260           Market Upgrade Derbigny Line P                     DIRCTENO            2,857                  -      2,857           2,857            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1261           Derbigny Upgrade Market Line P                     DIRCTENO            1,924                  -      1,924           1,924            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1263           Market Upgrade Delta Line Rela                     DIRCTENO            2,521                  -      2,521           2,521            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1264           Delta Upgrade Market Line Rela                     DIRCTENO            1,645                  -      1,645           1,645            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1265           Market Upgrade Ninemile Relayi                     DIRCTENO            1,438                  -      1,438           1,438            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1266           Derbigny Ninemile Relay Upgrad                     DIRCTENO            1,068                  -      1,068           1,068            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1267           Meraux Feeder Fault Locator Pr                     DIRCTELI               13                  -         13              13            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1268           Estelle Feeder Fault Locator                       DIRCTELI               39                  -         39              39            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1269           Peters Rd. Feeder Fault Locato                     DIRCTELI              260                  -        260             260            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1270           Market 230 Fault Location Feed                     DIRCTENO              234                  -        234             234            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1271           S. Forest Feeder Fault Locato                      DIRCTENO               13                  -         13              13            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1272           Tricou Feeder Fault Locator Pr                     DIRCTENO               13                  -         13              13            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1273           G. Outlet Feeder Fault Locator                     DIRCTENO              172                  -        172             172            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1274           Paterson Feeder Fault Location                     DIRCTENO               13                  -         13              13            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1277           Almonaster Feeder Fault Locato                     DIRCTENO               39                  -         39              39            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1283           Evergreen Replace OCB X1122                        DIRCTELI                -                  -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1296           Tricou Feeders 2347,2325 Insta                     DIRCTENO              305                  -        305             305            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1297           Terrebonne T1 & T2 Differenti                      DIRCTELI              206                  -        206             206            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1304           Barataria Ninemile Relay Panel                     DIRCTELI            1,528                  -      1,528           1,528            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1305           Ninemile;Barataria Line Relay                      DIRCTELI            1,469                  -      1,469           1,469            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1306           Barataria G Meadow Line Panel                      DIRCTELI            1,129                  -      1,129           1,129            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1307           G.Meadow Barataria Line Panel                      DIRCTELI            1,720                  -      1,720           1,720            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1308           Golden Meadow Valentine Panel                      DIRCTELI            2,210                  -      2,210           2,210            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1309           Valentine Golden Meadow Panel                      DIRCTELI            2,251                  -      2,251           2,251            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1311           Tricou Add Feeder Breaker (234                     DIRCTENO               42                  -         42              42            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1312           Raceland Upgrade Feeder Bkrs                       DIRCTELI            1,369                  -      1,369           1,369            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1315           Clovelly Install Line Trap                         DIRCTELI              461                  -        461             461            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1316           Ninemile Replace Line Trap                         DIRCTELI               32                  -         32              32            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1320           Waggaman Feeder Fault Locater                      DIRCTELI               33                  -         33              33            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1321           Michoud; Replace N9403                             DIRCTENO              119                  -        119             119            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1322           Alliance Replace W1325                             DIRCTELI               76                  -         76              76            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1323           Gretna Replace W0122                               DIRCTELI               83                  -         83              83            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1324           Ninemile Replace Waterford Pan                     DIRCTELI              543                  -        543             543            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1325           Belle Point Replace C845                           DIRCTELI              442                  -        442             442            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1326           Golden Meadow Replace X3722                        DIRCTELI              378                  -        378             378            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1327           Vacherie Replace X6924                             DIRCTELI               30                  -         30              30            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1332           Destrehan Replace B0915                            DIRCTELI               76                  -         76              76            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRA1333           Hickory Replace Y2911 & Y2912                      DIRCTELI              566                  -        566             566            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRN0001           New Nuclear Consortium                             DIRCTR1                 -                  -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRN0002           New Nuclear - Entergy                              DIRCTR1                 -                  -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRN0010           New Nuclear - Regulatory Fi in                     DIRCTR1                 -                  -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRNM002           New Nuclear EMI - Ongoing GG3                      DIRCTEMI                -                  -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPRNM004           New Nuclear-EMI-Ongoing GG3 CO                     DIRCTEMI              337                  -        337             337            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPSHOPAR           Capture Transformer Shop Cost                      DIRCTEAI            1,832                  -      1,832           1,832            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPSHOPGS           Capture Transformer Costs LG                       DIRECTLG            1,832                  -      1,832           1,832            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPSHOPLA           Capture Transf Shop Cost LA                        DIRCTELI            1,832                  -      1,832           1,832            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPSHOPMS           Capture Transformer Cost MS                        DIRCTEMI            1,832                  -      1,832           1,832            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPSHOPNO           Capture Transformer Shop Cost                      DIRCTENO            1,832                  -      1,832           1,832            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPSHOPTX           Capture Transformer Shop Cost                      DIRECTTX            1,827                  -      1,827               -        1,827        (1,827)               -               -
                     HUMAN RESOURCES                           ESI            C6PPSP0007           EGSLPurchs Ouachita Unit3RegFi                     DIRECTLG                6                  -          6               6            -             -                -               -
8-390




                     HUMAN RESOURCES                           ESI            C6PPSP0012           SPO Project Gator Transact/Tra                     DIRCTELI           46,983                  -     46,983          46,983            -             -                -               -




                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPSP0014           SPO Ouach ta Elec Meter Common                     DIRCTEAI               82                  -         82              82            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPSP0015           SPO Ouach ta Elec Meter Unit 1                     DIRCTEAI                -                  -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPSP0016           SPO Ouach ta Elec Meter Unit 2                     DIRCTEAI               79                  -         79              79            -             -                -               -
                                                               ESI            C6PPSP0019                                                              DIRECTLG                -                  -          -               -            -             -                -               -




                                                                                                                                                                                                                                                                                                Exhibit KGG-B
                     HUMAN RESOURCES                                                               SPO Ouach ta Elec Meter Unit 3
                     HUMAN RESOURCES                           ESI            C6PPSP0029           SPO Evangeline                                     DIRCTELI           13,009                  -     13,009          13,009            -             -                -               -




                                                                                                                                                                                                                                                                                                  Page 8 of 58
                     HUMAN RESOURCES                           ESI            C6PPSP0030           SPO Ouach ta Fuel Meter Common                     DIRCTEAI           39,941                  -     39,941          39,941            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPSP0038           SPO Project Lamar Transaction                      DIRCTEAI           56,871                129     57,000          57,000            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPSP0045           SPO Real Time Calcasieu RTU                        DIRECTLG              113                  -        113             113            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPSP0046           SPO Project Burnet Transaction                     DIRCTEMI           44,404                100     44,504          44,504            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPT60074           Vicksburg Inst Comm Processor                      DIRCTEMI                -                  -          -               -            -             -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)             (B)             (C)             (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                  Total Billings
                                                                              Activity / Project                                                       ESI Billing               Service Company                                   ETI Per                    Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support        Recipient          Total      All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPT60091           Tylertown 9R26 Brk Replacemen                     DIRCTEMI              126                     -        126             126            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPT60155           Itta Bena Upgrade Line Bay                        DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPT60166           Canton, South Inst Dist Fau t                     DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPT60167           Getwell Inst Dist Fault Loc                       DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPT60168           Northpark Inst Dist Fau t Loc                     DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPT60169           Baxter Wilson Rpl J0401 React                     DIRCTEMI              213                     -        213             213            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPT60173           Vicksburg E Add TOC controls-R                    DIRCTEMI            4,324                     -      4,324           4,324            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPT60185           Vicksburg Rpl Ray Braswell Ln                     DIRCTEMI              129                     -        129             129            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPT60187           Ray Braswell Rpl Vicksburg Ln                     DIRCTEMI              865                     -        865             865            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPT60258           BWSES Rpl MOABS 21 23 25 27                       DIRCTEMI              195                     -        195             195            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPT60266           Tunica 230 Rpl Horn Lake Ln P                     DIRCTEMI              290                     -        290             290            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPT60267           Horn Lake Rpl Tunica Line Pan                     DIRCTEMI              612                     -        612             612            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD2009           Greenwood Substation Upgrade                      DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3016           EMS Host Plan Expenses-Entergy                    DIRCTEAI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3151           Oxy Regulation Service                            DIRCTELI               16                     -         16              16            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3168           South Jackson Sub RTU Upgrade                     DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3169           SCADA Workstations Jackson DO                     DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3175           Purchase Generator for SOC                        DIRCTEAI            2,212                     -      2,212           2,212            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3182           S Beaumont PMU Install DOE SGI                    DIRECTTX              991                     -        991               -          991          (991)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3183           Dayton Bulk PMU Install DOE SG                    DIRECTTX            1,891                     -      1,891               -        1,891        (1,891)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3184           Goslin Sub PMU Install DOE SGI                    DIRECTTX            1,185                     -      1,185               -        1,185        (1,185)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3185           Grimes Sub PMU Install DOE SGI                    DIRECTTX            1,043                     -      1,043               -        1,043        (1,043)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3186           Neches Sta Sub PMU Install SGI                    DIRECTTX              801                     -        801               -          801          (801)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3187           China Sub PMU Install DOE SGIG                    DIRECTTX              801                     -        801               -          801          (801)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3188           Nelson Sub PMU Install DOE SGI                    DIRECTLG            1,160                     -      1,160           1,160            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3191           New Security Door Design TOC G                    DIRCTELI              549                     -        549             549            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3192           Additional Voice Recorder Chan                    DIRECTLG               40                     -         40              40            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3193           ANO Sub PMU Installation DOE S                    DIRCTEAI              167                     -        167             167            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3194           El Dorado Sub PMU Install DOE                     DIRCTEAI              167                     -        167             167            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3195           Dell Sub PMU Install DOE SGIG                     DIRCTEAI              167                     -        167             167            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3196           Mabelvale Sub PMU Insta l DOE                     DIRCTEAI              186                     -        186             186            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3197           Ray Braswell PMU Install DOE S                    DIRCTEMI              204                     -        204             204            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3198           Rex Brown PMU Install DOE SGIG                    DIRCTEMI              167                     -        167             167            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3199           Grand Gulf PMU Install DOE SGI                    DIRCTEMI              167                     -        167             167            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3200           Fancy Point PMU Install DOE SG                    DIRECTLG              167                     -        167             167            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3265           Voice Recorder - Baton Rouge D                    DIRCTELI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3266           Voice Recorder - Beaumont DOC                     DIRECTTX                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3267           Voice Recorder - Beaumont TOC                     DIRECTTX                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3268           Voice Recorder - Gretna TOC/DO                    DIRCTELI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3269           Voice Recorder - Jackson DOC                      DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3270           Voice Recorder - Jackson TOC                      DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3271           Voice Recorder - LR TOC/DOC                       DIRCTEAI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3272           Voice Recorder - WestMonroeTOC                    DIRCTELI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3291           LR TOC Mapboard Display (Ph2)                     DIRCTEAI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3304           LR TOC Mapboard Display (Ph3)                     DIRCTEAI            1,906                     -      1,906           1,906            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3306           SMP FRONTEND EQUIP-BATON ROUGE                    DIRECTLG               73                     -         73              73            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3307           LR TOC PEGASUS DEPLOYMENT                         DIRCTEAI            7,729                     -      7,729           7,729            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3311           SMP SCADA SUPPORT-BATON ROUGE                     DIRECTLG           11,135                     -     11,135          11,135            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3312           BEAUMONT DOC PSP REALIGNMENT                      DIRECTTX              372                     -        372               -          372          (372)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3314           BEAUMONT DOC KEYCARD ACCESS SY                    DIRECTTX              480                     -        480               -          480          (480)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3400           Ninemile Sub PMU Install DOE S                    DIRCTELI              167                     -        167             167            -             -                -               -
8-391




                     HUMAN RESOURCES                           ESI            C6PPTD3401           Waterford PMU Install DOE SGIG                    DIRCTELI              335                     -        335             335            -             -                -               -




                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTD3402           Sterlington PMU Install DOE SG                    DIRCTELI              167                     -        167             167            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3403           Michoud Sub PMU Install DOE SG                    DIRCTENO              167                     -        167             167            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3409           West Monroe Install New Firewa                    DIRCTELI            4,588                     -      4,588           4,588            -             -                -               -
                                                               ESI            C6PPTD3423                                                             DIRCTELI               82                     -         82              82            -             -                -               -




                                                                                                                                                                                                                                                                                                  Exhibit KGG-B
                     HUMAN RESOURCES                                                               Sterlington 115kV PMU Installa
                     HUMAN RESOURCES                           ESI            C6PPTD3437           Porter Sub PMU Install DOE SGI                    DIRECTTX               82                     -         82               -           82           (82)               -               -




                                                                                                                                                                                                                                                                                                    Page 9 of 58
                     HUMAN RESOURCES                           ESI            C6PPTD3438           Jacinto Sub PMU Install DOE SG                    DIRECTTX               82                     -         82               -           82           (82)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3560           Grenada Sub Add Fiber Optic Eq                    DIRCTEMI              218                     -        218             218            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD3570           S.Grenada-Add T llatoba LN Bay                    DIRCTEMI           15,898                     -     15,898          15,898            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD4250           Schlater Sub Add Capacitor ba                     DIRCTEMI                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTD4460           Winona Sub Add Capacitor Bank                     DIRCTEMI                -                     -          -               -            -             -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                      ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class and Project
                                                                                                                                                         For the Twelve Months Ended June 30, 2011
                                                                                                                                                                        Amounts in Dollars

                                                                                                                                                                         (A)              (B)             (C)            (D)          (E)            (F)          (G)          (H)
                                                                                                                                                                                     Total Billings
                                                                              Activity / Project                                                         ESI Billing                Service Company                                  ETI Per                    Pro Forma    Total ETI
                                       Class                   Billing Entity       Code                              Activity / Project Description      Method       Support         Recipient          Total     All Other BU's   Books        Exclusions     Amount      Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTFRSAR           Capture Transformer Shop Cost                       DIRCTEAI            2,320                      -      2,320          2,320            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTFRSGS           Capture Transformer Costs GSU                       DIRECTLG                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTFRSLA           Capture Transformer Shop Cost                       DIRCTELI                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTFRSMS           Capture Transformer Cost MS                         DIRCTEMI                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTFRSNO           Capture Transformer Shop Cost                       DIRCTENO                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTFRSTX           Capture Transformer Shop Cost                       DIRECTTX                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA063           Sheridan Repl fld 15kV sw & i                       DIRCTEAI              164                      -         164           164            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA079           Amity Y201,rplc fld Y201-assc                       DIRCTEAI               82                      -          82            82            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA086           Stuttgart N, Upgr OCB C211 & C                      DIRCTEAI              930                      -         930           930            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA095           L.R.Chicot, Repl Failed #1 XFM                      DIRCTEAI              846                      -         846           846            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA110           Dell EHV Rpl failed carrier &                       DIRCTEAI              311                      -         311           311            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA111           ISES Rpl failed carrier & tuni                      DIRCTEAI              419                      -         419           419            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA113           Elaine, Repl fld S9000 w/ D20                       DIRCTEAI               44                      -          44            44            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA133           Sherrill, Insta l Animal Mitig                      DIRCTEAI               51                      -          51            51            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA143           Everton Rd Rpl fail TPU w/ 38                       DIRCTEAI              330                      -         330           330            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA146           Arklahoma, rplc carrier/ln rel                      DIRCTEAI               88                      -          88            88            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA147           Carpenter Dam, rplc line relay                      DIRCTEAI               94                      -          94            94            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA155           Amity SS, Relay imprvmnts Amit                      DIRCTEAI              916                      -         916           916            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA162           Sylvan Hills, Repl B2812 OCB                        DIRCTEAI            1,371                      -      1,371          1,371            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA163           Sylvan Hills, Repl B2835 OCB                        DIRCTEAI            1,538                      -      1,538          1,538            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA170           StuttN SS, Add CMD on B4970 &                       DIRCTEAI                6                      -           6             6            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA171           ForrCityN SS, Add CMD @ B3517&                      DIRCTEAI                3                      -           3             3            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA173           Fisher, Add CMD to B5756                            DIRCTEAI                9                      -           9             9            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA179           McNe l, Repl fld 115kV GCB B32                      DIRCTEAI            1,502                      -      1,502          1,502            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA180           Fordyce, T2 Circuit Switch Upg                      DIRCTEAI              572                      -         572           572            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA190           Hamburg, Upgrade Cir Sw B0777                       DIRCTEAI            1,109                      -      1,109          1,109            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA191           McGehee, Upgrade Cir Sw B0229                       DIRCTEAI              768                      -         768           768            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA206           PB WhHall, Repl fa led RTU                          DIRCTEAI               68                      -          68            68            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA211           W.Memphis EHV, Repl Faild 161                       DIRCTEAI                9                      -           9             9            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA217           Quitman 161kv rplc/rmve B5531                       DIRCTEAI              878                      -         878           878            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTGA232           Eng WO for Trip Coil Monitorin                      DIRCTEAI              607                      -         607           607            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL1144           LOBLOLLY-HAMMOND NEW LINE-200                       DIRECTLG            5,648                      -      5,648          5,648            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL1147           Oakville Alliance Build 230kV                       DIRCTELI            4,197                      -      4,197          4,197            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL1212           COLY-LOBLOLLY, build new 69kV                       DIRECTLG            2,512                      -      2,512          2,512            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL1227           LaStation-Thomas Modify L314                        DIRECTLG                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL1228           LaStation-Mohican, 69kV Cut In                      DIRECTLG                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL1298           Bentwater-Line L-112 Cut-in                         DIRECTTX               47                      -          47             -           47           (47)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL2583           DSG NM-Waggmn-Watfd 115kV to                        DIRCTELI              186                      -         186           186            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL2602           Line 274 Bu ld New 230kV Line                       DIRCTELI            5,720                      -      5,720          5,720            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL2624           DSG Gyp-Hooker River Crossing                       DIRCTELI                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL2644           Lu ing-Amer Cyan 115kV Line U                       DIRCTELI              360                      -         360           360            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL2803           Leeville-Fourchon (L239) T-Li                       DIRCTELI            1,768                      -      1,768          1,768            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL2804           Golden Meadow-Leeville (L148)                       DIRCTELI            1,538                      -      1,538          1,538            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL2953           Line 175 Himex - Blue Water                         DIRECTTX           (2,788)                     -     (2,788)             -       (2,788)        2,788             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL2999           Cheek to Dayotn Bulk Line 88                        DIRECTTX            1,141                      -      1,141              -        1,141        (1,141)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL4200           Jacinto-Lewis Creek 230kV Line                      DIRECTTX            2,788                      -      2,788              -        2,788        (2,788)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL4450           Truman to Harrisburg Tap 161KV                      DIRCTEAI                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL4462           Twinkletown-Ch. Rd Build New                        DIRCTEMI            3,073                      -      3,073          3,073            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL4485           115kV T-Line T.P. to Sunnybroo                      DIRCTEMI           11,716                      -     11,716         11,716            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL4487           Attala-Carthage In-Out for Spe                      DIRCTEMI              210                      -         210           210            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL4488           OakRidge-Delhi Cut In to Carso                      DIRCTELI                -                      -           -             -            -             -             -               -
8-392




                     HUMAN RESOURCES                           ESI            C6PPTL4489           HornLake-THAllen Rebuild 161KV                      DIRCTEMI             (142)                     -       (142)          (142)           -             -             -               -




                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTL4490           Waterways-E. Vicksburg Line Up                      DIRCTEMI            9,755                      -      9,755          9,755            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL4491           Getwell-Senatobia Build New Li                      DIRCTEMI              391                      -         391           391            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL4492           Calhoun Build new 115 kV line                       DIRCTELI            3,527                      -      3,527          3,527            -             -             -               -
                                                               ESI            C6PPTL4493                                                               DIRCTEMI           12,005                      -     12,005         12,005            -             -             -               -




                                                                                                                                                                                                                                                                                                 Exhibit KGG-B
                     HUMAN RESOURCES                                                               Church Rd-Getwell Build New Li




                                                                                                                                                                                                                                                                                                  Page 10 of 58
                     HUMAN RESOURCES                           ESI            C6PPTL4498           Nelson to Moss Bluff New 230kV                      DIRECTLG            3,239                      -      3,239          3,239            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL4499           New 230kV line - Bedico                             DIRCTELI           (2,852)                     -     (2,852)        (2,852)           -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL4533           Line 827 ROW Purchase                               DIRECTTX                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL4587           Cypress - Jacinto New Line-EGS                      DIRECTTX          (31,421)                     -    (31,421)             -      (31,421)       10,438        20,982               -
                     HUMAN RESOURCES                           ESI            C6PPTL4588           Frontier - Grimes New Line-EG                       DIRECTTX           (8,046)                     -     (8,046)             -       (8,046)        1,621         6,425               -
                     HUMAN RESOURCES                           ESI            C6PPTL4913           Line 100 Remove Assets                              DIRECTTX                -                      -           -             -            -             -             -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                        Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)              (B)             (C)            (D)          (E)            (F)          (G)          (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                        ESI Billing                Service Company                                  ETI Per                    Pro Forma    Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support         Recipient          Total     All Other BU's   Books        Exclusions     Amount      Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTL5099           Willow Glen-Conway New 230kV L                     DIRECTLG            7,570                      -      7,570          7,570            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL5275           Hwy 79 Job reimburs. #110123                       DIRCTEAI               32                      -          32            32            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL5400           Merlin-L17 Build In/Out Arran                      DIRECTTX            5,200                      -      5,200              -        5,200        (5,200)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL5430           +Lowe's - Line Relocation                          DIRCTELI                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL5552           Line 552 Upgrade Line                              DIRECTTX              119                      -         119             -          119          (119)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL5563           Line 563 Upgrade Line                              DIRECTTX                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL5591           Line 591 Upgrade Line                              DIRECTTX              156                      -         156             -          156          (156)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7133           DSG 9M-Wag-Watfd 115 to 230kV                      DIRCTELI                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7160           Pros-GH-Dest Mod Lns at Good                       DIRCTELI            2,238                      -      2,238          2,238            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7175           Sterlington-IPCO 115 Upgrade                       DIRCTELI            4,117                      -      4,117          4,117            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7176           IPCO-Bastrop 115 Upgrade Line                      DIRCTELI            5,063                      -      5,063          5,063            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7177           Bastrop-Log Cabin 115 Upgr Li                      DIRCTELI            3,573                      -      3,573          3,573            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7178           WalnutGrove-Swartz 115 Upgr L                      DIRCTELI            6,746                      -      6,746          6,746            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7179           Frostkraft-Rilla 115 Upgr Ln                       DIRCTELI              602                      -         602           602            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7181           Sterlington Auto #2 Tie Ln Up                      DIRCTELI            2,019                      -      2,019          2,019            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7184           CarsonRd-Delhi 115 Reloc at D                      DIRCTELI              107                      -         107           107            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7191           Str-Drew Reloc Ln at Sterling                      DIRCTELI            1,210                      -      1,210          1,210            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7192           Str Gen 7a/b Reroute Line                          DIRCTELI            1,306                      -      1,306          1,306            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7198           Baxter Wilson Auto #2 Tie Lin                      DIRCTEMI              750                      -         750           750            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7202           IronMan-Tezcuco Bu ld New Lin                      DIRCTELI            8,599                      -      8,599          8,599            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7244           Waterford-Tezcuco 230kV Modif                      DIRCTELI              423                      -         423           423            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7299           Tezcuco-Be le Point Relocate                       DIRCTELI              188                      -         188           188            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7311           L.Gypsy-Bayou Stl IronMan Cut                      DIRCTELI              242                      -         242           242            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7396           AUTO11 Champagne-Gu f Krotz S                      DIRECTLG               69                      -          69            69            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7397           AUTO11 Chlomal-Lawtag                              DIRECTLG               70                      -          70            70            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7500           Line 186 Cut In Bayou Labutte                      DIRCTELI            4,896                      -      4,896          4,896            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7502           Line 269 Build New 230kV Line                      DIRCTELI            3,428                      -      3,428          3,428            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7504           Line 730 Relocate 230kV Lines                      DIRCTELI            3,821                      -      3,821          3,821            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7505           Line 740 Relocate 230kV Line                       DIRCTELI            3,387                      -      3,387          3,387            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL7506           Line 186 Relocate deadend, Ib                      DIRCTELI               30                      -          30            30            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8269           JNEC - 1 span of 69kV Echo-Str                     DIRECTTX                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8275           SH242 & IH45 Hwy. Relocation J                     DIRECTTX                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8321           Jennings-Lawtag Upgrd-106 MVA                      DIRECTLG           (9,073)                     -     (9,073)        (9,073)           -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8457           L585 Relocate Guy Str. 69                          DIRECTTX               30                      -          30             -           30           (30)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8507           Kickapoo-Add MOS for Sectional                     DIRECTTX              752                      -         752             -          752          (752)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8508           Hankamer-Add MOS for Sectional                     DIRECTTX              322                      -         322             -          322          (322)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8509           Bayshore Add MOS for Sectional                     DIRECTTX              284                      -         284             -          284          (284)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8511           Saratoga Add MOS for Sectional                     DIRECTTX               90                      -          90             -           90           (90)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8512           Dobbin Add MOS for Sectionaliz                     DIRECTTX              156                      -         156             -          156          (156)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8834           Jonesboro N to Jonesboro Line                      DIRCTEAI               55                      -          55            55            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8835           Manilla AECC to Dell Line Upgr                     DIRCTEAI            1,190                      -      1,190          1,190            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8851           AHTD Hwy 181/81                                    DIRCTEAI                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8866           South Beaumont to Cheek Line 6                     DIRECTTX            2,590                      -      2,590              -        2,590        (2,590)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8873           Line 196 Install New 230 kV-EG                     DIRECTTX                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8906           Quarry to Rivtrin Line 831- EG                     DIRECTTX          (27,833)                     -    (27,833)             -      (27,833)        3,374        24,458               -
                     HUMAN RESOURCES                           ESI            C6PPTL8980           T llatoba-South Grenada Reloc                      DIRCTEMI            4,087                      -      4,087          4,087            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL8990           T llatoba-S.GrenadaBld New 230                     DIRCTEMI            4,302                      -      4,302          4,302            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9028           Golden-Meadow to Fourchon - By                     DIRCTELI              334                      -         334           334            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9378           El Dor-Longwd Cut-in Sarepta                       DIRCTELI                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9379           Sarepta-Sarepta Build New 115                      DIRCTELI              125                      -         125           125            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9394           Lakeover-Northpark Build 115k                      DIRCTEMI            7,824                      -      7,824          7,824            -             -             -               -
8-393




                     HUMAN RESOURCES                           ESI            C6PPTL9397           RayBraswell-Byram Bu ld 115kV                      DIRCTEMI           10,919                      -     10,919         10,919            -             -             -               -




                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTL9407           Lakeover-NEJax Rebuild 115kV                       DIRCTEMI            8,041                      -      8,041          8,041            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9408           Lakeover-Flora Relocate Line                       DIRCTEMI            2,602                      -      2,602          2,602            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9409           Northpark-Luckney Install New                      DIRCTEMI              342                      -         342           342            -             -             -               -
                                                               ESI            C6PPTL9410                                                              DIRCTEMI            1,520                      -      1,520          1,520            -             -             -               -




                                                                                                                                                                                                                                                                                                Exhibit KGG-B
                     HUMAN RESOURCES                                                               Lakeover-NEJax Ln-33 Cut-in t




                                                                                                                                                                                                                                                                                                 Page 11 of 58
                     HUMAN RESOURCES                           ESI            C6PPTL9499           (Reimbursable) Line 499 Upgrad                     DIRECTTX               80                      -          80             -           80           (80)            -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9575           Ster-Crossett N Cut-In to N.Ba                     DIRCTELI            1,106                      -      1,106          1,106            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9582           N.Bastrop Tap Line Upgrade                         DIRCTELI              494                      -         494           494            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9599           Courtableau line cut-in                            DIRECTLG                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9713           GASES-Clinton Ind, river cr xi                     DIRCTEMI                -                      -           -             -            -             -             -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9821           Tamina - Cedar Hill Upgrade L                      DIRECTTX           14,464                      -     14,464              -       14,464       (14,464)            -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                      ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class and Project
                                                                                                                                                         For the Twelve Months Ended June 30, 2011
                                                                                                                                                                        Amounts in Dollars

                                                                                                                                                                         (A)              (B)             (C)              (D)          (E)            (F)             (G)             (H)
                                                                                                                                                                                     Total Billings
                                                                              Activity / Project                                                         ESI Billing                Service Company                                    ETI Per                       Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                              Activity / Project Description      Method       Support         Recipient          Total       All Other BU's   Books        Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTL9961           LG-Bayou Steel, Reroute 230kV                       DIRCTELI                -                      -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9962           LG-Belle Point, Reroute 230kV                       DIRCTELI                -                      -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9963           LG-Luling, Reroute 115kV Circu                      DIRCTELI                -                      -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9964           LG-Unit 2 Circuit Reroute                           DIRCTELI                -                      -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9966           Waterford-Willow Glen 500kV Re                      DIRCTELI                -                      -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTL9967           Brookhaven-McComb Rebuild 115                       DIRCTEMI             (168)                     -       (168)            (168)            -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA161           Hamlet to Ho land Bottoms 161                       DIRCTEAI           13,986                      -     13,986           13,986             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA202           ANO to Russellv lle North Line                      DIRCTEAI              629                      -        629              629             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA204           Grandview to Osage Creek New                        DIRCTEAI           12,522                      -     12,522           12,522             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA205           Hot Sprgs to Bismarck - Upgrd                       DIRCTEAI            3,416                      -      3,416            3,416             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA206           Bismarck to Amity Tap                               DIRCTEAI            5,804                      -      5,804            5,804             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA207           Rsslvll E - Rssllvll S- Line U                      DIRCTEAI               49                      -         49               49             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA208           LR Gaines to NLR Westgate Ln R                      DIRCTEAI            2,464                      -      2,464            2,464             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA209           Benton N. to Benton S. - New L                      DIRCTEAI           19,389                      -     19,389           19,389             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA210           AECC Coffeeville Line Cut In                        DIRCTEAI              675                      -        675              675             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA211           Melbourne to Sage Line Recondu                      DIRCTEAI            3,556                      -      3,556            3,556             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA273           Tap Line No. 262 to Bartholome                      DIRCTELI            1,467                      -      1,467            1,467             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA854           Holland Bottom/KEO 500kV Cut-i                      DIRCTEAI              950                      -        950              950             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA855           Independence/Holland Bottom 50                      DIRCTEAI              755                      -        755              755             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA856           Holland Bottom/Jacksonville N                       DIRCTEAI              823                      -        823              823             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA857           Holland Bottom/Searcy 115 Cut-                      DIRCTEAI              754                      -        754              754             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLA956           L956 Relocate Warren-Mcello L                       DIRCTEAI               21                      -         21               21             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLACJ1           Upgrade Addis to Cajun line se                      DIRECTLG            6,011                      -      6,011            6,011             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLB001           Hamlet 161kV Switchyard Additi                      DIRCTEAI            4,803                      -      4,803            4,803             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLB995           Eureka Springs/Osage Creek 161                      DIRCTEAI              414                      -        414              414             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLB996           Harrison East/Osage Creek 161                       DIRCTEAI              385                      -        385              385             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLB997           Conway West/Hamlet Re-Route                         DIRCTEAI              551                      -        551              551             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLB998           Gold Creek/Sylvan Hi ls Re-Rou                      DIRCTEAI              556                      -        556              556             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLB999           Gold Creek/Quitman Re-route 90                      DIRCTEAI              559                      -        559              559             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLF001           Casino-Contraband, Cut in Casi                      DIRECTLG              333                      -        333              333             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLF002           Casino-Lake Street, Cut in Cas                      DIRECTLG              312                      -        312              312             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLF003           Wintz-St Gabriel,Install L728@                      DIRECTLG                -                      -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLF004           WG-Wintz, Install L718 @ Wintz                      DIRECTLG                -                      -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLF005           Scott-Doc Bonin, Purchase Serv                      DIRECTLG           (2,543)                     -     (2,543)          (2,543)            -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLFST1           Florence to Star line upgrade                       DIRCTEMI              679                      -        679              679             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLG001           Thompson Creek 138kV DEMCO POD                      DIRECTLG            5,569                      -      5,569            5,569             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLG002           Line 711 Cut-In Airline Substa                      DIRECTLG               19                      -         19               19             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLG003           Pt Hudson-Sandy Creek Reroute                       DIRECTLG            3,315                      -      3,315            3,315             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLG101           Meaux to Sellers Road Bld T-L                       DIRECTLG            8,555                      -      8,555            8,555             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLG201           CLECO Sellers Road to LUS Labb                      DIRECTLG           19,742                      -     19,742           19,742             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLG202           Line 255 Relocate poles for A                       DIRECTLG                6                      -          6                6             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLG203           Line 256 Relocate pole for L-                       DIRECTLG              884                      -        884              884             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLG305           L395 Harelson Cut-in Briarwood                      DIRECTLG              787                      -        787              787             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLG306           L395 Willow Glen Cut-in Briarw                      DIRECTLG              691                      -        691              691             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLG307           L333 Pecue/Dawson Creek F ber                       DIRECTLG               26                      -         26               26             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLGM01           GM-Leevi le Build New 115kV T                       DIRCTELI            8,775                      -      8,775            8,775             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLH998           Lone Star 69kV Tap,Insta OPGW                       DIRECTLG               86                      -         86               86             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLH999           Coly-Jones Creek,Relocate 69kV                      DIRECTLG              497                      -        497              497             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLJ001           H'dale-G'Ville Ln 31 Replace D                      DIRCTEMI              839                      -        839              839             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLK001           Bogue Chitto Build new 500 lin                      DIRCTELI                -                      -          -                -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLK002           Loblolly to Hammond (ELL porti                      DIRCTELI            6,631                      -      6,631            6,631             -               -                -               -
8-394




                     HUMAN RESOURCES                           ESI            C6PPTLK003           Independence - Yogi, build new                      DIRCTELI            2,412                      -      2,412            2,412             -               -                -               -




                                                                                                                                                                                                                                                                                                     2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTLK004           Behrman - Gretna move poles fo                      DIRCTELI            1,534                      -      1,534            1,534             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLK005           Behrman-Ptrs Rd move poles for                      DIRCTELI            1,247                      -      1,247            1,247             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLK006           Bmn-Ptrs Rd move poles for JP-                      DIRCTELI            1,373                      -      1,373            1,373             -               -                -               -
                                                               ESI            C6PPTLK007                                                               DIRCTELI            1,233                      -      1,233            1,233             -               -                -               -




                                                                                                                                                                                                                                                                                                         Exhibit KGG-B
                     HUMAN RESOURCES                                                               Bhmn-Port Nickel move poles fo




                                                                                                                                                                                                                                                                                                          Page 12 of 58
                     HUMAN RESOURCES                           ESI            C6PPTLK008           Relocate Derbigny - Tricou Lin                      DIRCTENO            2,296                      -      2,296            2,296             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLK009           Point Pleasant Cut In                               DIRECTLG            4,379                      -      4,379            4,379             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLK010           Lower Coast - Replcae structur                      DIRCTELI              286                      -        286              286             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLL002           Rankin IND Jksn Airport Recond                      DIRCTEMI            2,418                      -      2,418            2,418             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLL003           Oakridge - Dunn 230kV Line                          DIRCTELI              289                      -        289              289             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTLM001           Daisy Land- ExxonMobile 69kVPO                      DIRECTTX              350                      -        350                -           350            (350)               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                        Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)              (B)             (C)            (D)          (E)            (F)           (G)             (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                        ESI Billing                Service Company                                  ETI Per                     Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support         Recipient          Total     All Other BU's   Books        Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTLM002           Daisy Line- ExxonMobile 69kVPO                     DIRECTTX            5,058                      -      5,058              -        5,058         (5,058)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLM003           2010 TexasDOTD Raise 69kV line                     DIRECTTX              927                      -         927             -          927           (927)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLM004           ETI TXDOT I10 raise 69kV line                      DIRECTTX            1,683                      -      1,683              -        1,683         (1,683)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLM005           Gladys - Line 114 New 69kV POD                     DIRECTTX            4,893                      -      4,893              -        4,893         (4,893)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLMAR1           Hill Top - Marshall Cut-In Su                      DIRCTEAI            3,554                      -      3,554          3,554             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLP083           L83 Install Cut-in to College                      DIRECTTX              836                      -         836             -          836           (836)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLP085           L85 (Hearne-Calvert) Uprate L                      DIRECTTX            4,056                      -      4,056              -        4,056         (4,056)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLP183           L183 Install Cut-in to Colleg                      DIRECTTX              824                      -         824             -          824           (824)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLP490           L490 Install Cut-in to Colleg                      DIRECTTX              925                      -         925             -          925           (925)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLP991           Install DE Structure - AAC SS                      DIRECTLG              618                      -         618           618             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLP993           Scott - replace span - Ricahrd                     DIRECTLG               97                      -          97            97             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLP997           Repapco/Zellerbach - GP Line r                     DIRECTLG              866                      -         866           866             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLP998           Port H/Fancy Pt 230 - GP reloc                     DIRECTLG              511                      -         511           511             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLP999           Enjay/Fancy Pt 230 - GP line r                     DIRECTLG              316                      -         316           316             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLQ999           Rvl S to Darl Dam Upgrd to 37                      DIRCTEAI              323                      -         323           323             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLR001           Swartz to Oak Ridge Serve New                      DIRCTELI           10,931                      -     10,931         10,931             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLRPH1           Repapco/Port H-GP Line Relocat                     DIRECTLG            3,435                      -      3,435          3,435             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLS999           Brookhaven-Byram Cut-in to Wy                      DIRCTEMI               15                      -          15            15             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLSJF1           S Jacksn - Florence L upgrade                      DIRCTEMI               56                      -          56            56             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLSWB1           Line Cut-in for Baskin S/S (LA                     DIRCTELI            1,289                      -      1,289          1,289             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLTE01           Sabine-China Build Tallowood C                     DIRECTTX                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLTE04           Tallowood-Clark's Island Build                     DIRECTTX                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLTE05           Tallowood-Clarks Island Conduc                     DIRECTTX                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLTE06           Hartburg-Helbig Bu ld L195 Cut                     DIRECTTX                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLTE08           Harturg-New Sub Conduct CCN S                      DIRECTTX                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLTE09           China-Amelia Conduct CCN Study                     DIRECTTX                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLTE10           Tallowood-Clark Island Bld New                     DIRECTTX                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLTE11           Harturg-New Sub Build New 230                      DIRECTTX                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLTE12           China-Amelia Build New 230kV L                     DIRECTTX                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLV001           Avilla POD T-Line Cut In                           DIRCTEAI            1,117                      -      1,117          1,117             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLV094           L94 Add Sw. outside Navasota                       DIRECTTX               41                      -          41             -            41           (41)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLV096           L96 Install Poles & OPGW                           DIRECTTX               50                      -          50             -            50           (50)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLV111           L486 Install New ERCOT Tie Li                      DIRECTTX              299                      -         299             -          299           (299)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLV998           Promethean Monitoring Device                       DIRCTEAI            1,255                      -      1,255          1,255             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLV999           Hergett-Jonesboro T-Line Upgra                     DIRCTEAI            3,543                      -      3,543          3,543             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLW999           Dewitt T-Line Relocation                           DIRCTEAI            4,105                      -      4,105          4,105             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLX001           Upgrade L-824                                      DIRECTTX           10,907                      -     10,907              -       10,907        (10,907)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLX002           Build turn in structures L-587                     DIRECTTX              885                      -         885             -          885           (885)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLX003           Build bypass caney creek sub                       DIRECTTX            6,410                      -      6,410              -        6,410         (6,410)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLX004           T-LINE TO TIE EXISTING AND NEW                     DIRECTTX            5,950                      -      5,950              -        5,950         (5,950)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLX005           Up Rate L-468 Gallier Elizabet                     DIRECTTX              670                      -         670             -          670           (670)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLX101           McAdams-Pickens Ln Upgr. Ln. 2                     DIRCTEMI            5,097                      -      5,097          5,097             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLX102           Lakeover-McAdam Move to new no                     DIRCTEMI            1,252                      -      1,252          1,252             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLY001           Marydale-Tejac Reconductor 12                      DIRECTLG            9,892                      -      9,892          9,892             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLY002           Jackson to Tejac Reconductor                       DIRECTLG              441                      -         441           441             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLZ001           Sterlington Relocate Gen #7c                       DIRCTELI              764                      -         764           764             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLZ002           Hartburg-McLewis Upgrade to 7                      DIRECTTX           18,515                      -     18,515              -       18,515        (18,515)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLZ005           Alchem-Mono(L397) Upgrade 275                      DIRECTLG            7,525                      -      7,525          7,525             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTLZ006           Mon Junc-Para Upgrade to 170M                      DIRCTEAI            3,043                      -      3,043          3,043             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS1452           Holland Bottom Land Purchase S                     DIRCTEAI            3,853                      -      3,853          3,853             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS1453           Blue Water Sub Install 11MVA                       DIRECTTX          (10,917)                     -    (10,917)             -      (10,917)        10,917                -               -
8-395




                     HUMAN RESOURCES                           ESI            C6PPTS1458           Holland Bottom 500/161kV Sub                       DIRCTEAI           31,179                      -     31,179         31,179             -              -               -               -




                                                                                                                                                                                                                                                                                                2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTS1470           Beauregard Upgrade T3 to 25MVA                     DIRECTLG                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS1539           Oakville Install 230kV Breake                      DIRCTELI            1,730                      -      1,730          1,730             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS1540           Alliance Install 230/115kV Au                      DIRCTELI           11,165                      -     11,165         11,165             -              -               -               -
                                                               ESI            C6PPTS1STR                                                              DIRCTEMI              486                      -         486           486             -              -               -               -




                                                                                                                                                                                                                                                                                                    Exhibit KGG-B
                     HUMAN RESOURCES                                                               Star Substation




                                                                                                                                                                                                                                                                                                     Page 13 of 58
                     HUMAN RESOURCES                           ESI            C6PPTS2069           Coly sub modify - new 230kV li                     DIRECTLG            6,553                      -      6,553          6,553             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS2089           BEDICO, build new 230kV substa                     DIRCTELI                7                      -           7             7             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS2095           Labarre Install Superconducto                      DIRCTELI           (4,828)                     -     (4,828)        (4,828)            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS2096           Metarie Install Superconductor                     DIRCTELI           (1,927)                     -     (1,927)        (1,927)            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS2097           Peters Road Install 230kV Bre                      DIRCTELI            1,105                      -      1,105          1,105             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS2192           Peach Creek Substation Convers                     DIRECTTX              513                      -         513             -          513           (513)               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)              (B)             (C)              (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                        ESI Billing                Service Company                                    ETI Per                    Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support         Recipient          Total       All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTS2193           Caney Creek Substation Convers                     DIRECTTX                6                      -          6                -            6            (6)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS2194           Lewis Creek Install Transform                      DIRECTTX            7,374                      -      7,374                -        7,374        (7,374)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS4731           ETEC Cypress Bulk Texas Mete                       DIRECTTX                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS4772           ETEC Cypress BulkTexas                             DIRECTTX                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS4836           Rolke Rd Sub MINOR ADD Oversig                     DIRECTTX                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS5552           Lynch- Upgrade Line Relay Pane                     DIRCTEAI              137                      -        137              137            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS5553           NLR Dixie-upgrade Line Relay P                     DIRCTEAI              458                      -        458              458            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS5960           Packenham Convert to 230kV Rin                     DIRCTELI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS6764           DSG Waggaman Fdns For New Bus                      DIRCTELI              134                      -        134              134            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS6824           Snake Fm 230kV Add 64.8 MVAr                       DIRCTELI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS6838           DSG Amer Cyanamid Trap & Bus                       DIRCTELI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS6839           DSG Luling Remove Waggaman Li                      DIRCTELI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS6840           DSG Waterford Relays for line                      DIRCTELI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS6886           Hammond, modify for new 230kV                      DIRCTELI            4,233                      -      4,233            4,233            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS6887           Loblolly Modify for new 230kV                      DIRECTLG              835                      -        835              835            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS7338           Dell Reactor Replacement                           DIRCTEAI            1,950                      -      1,950            1,950            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS7369           Johnstown Substation Purchase                      DIRECTTX                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS7390           ANO 2009                                           DIRCTEAI            1,718                      -      1,718            1,718            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS7511           DSG Hooker New trap, panel, C                      DIRCTELI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS7616           Total Petrochemicals - Gu fway                     DIRECTTX                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS7618           Total Petrochemicals Sabine Sw                     DIRECTTX                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS7636           Fawil Upgrade Autotransformer                      DIRECTTX               99                      -         99                -           99           (99)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS7745           South Norco 230 Decommissioni                      DIRCTELI               52                      -         52               52            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS7806           Fancy Point L352 relay upgrade                     DIRECTLG                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS7820           Devil Swamp, La. Replace HCB r                     DIRECTLG                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS7821           Grace,La. Replace HCB relay                        DIRECTLG                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS8872           Dayton ReplaceT1 Differential                      DIRECTTX               10                      -         10                -           10           (10)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS8959           Northpark Install 115kV Ring                       DIRCTEMI            4,176                      -      4,176            4,176            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS8994           T llatoba Sub Ext.bus-Add S Gr                     DIRCTEMI            1,936                      -      1,936            1,936            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9343           Sabine SES Ins. monitoring eq                      DIRECTTX                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9348           Keo Install monitoring equipm                      DIRCTEAI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9370           Sarepta 345kV Build New Sw. S                      DIRCTELI           12,294                      -     12,294           12,294            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9371           Build Sunnybrook Substation                        DIRCTEMI            1,588                      -      1,588            1,588            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9375           Emerson Install 10.8 MVAR Cap                      DIRCTEAI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9376           El Dorado Upgrade Relaying                         DIRCTEAI           10,360                      -     10,360           10,360            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9377           Sarepta 115kV Install New Lin                      DIRCTELI            6,519                      -      6,519            6,519            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9387           Byram Replace Relaying                             DIRCTEMI              367                      -        367              367            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9391           Madison Ave Substation                             DIRCTEMI              230                      -        230              230            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9397           HornLake Energize Autoxfmr                         DIRCTEMI           (3,902)                     -     (3,902)          (3,902)           -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9575           N.Bastrop 115kV Expand Sub                         DIRCTELI            7,207                      -      7,207            7,207            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9705           Magee Sub Replace Switches on                      DIRCTEMI               31                      -         31               31            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9827           Porter Cut In Line 827 - EGSI                      DIRECTTX                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9846           Casino Purchase 69/13.2kV Sub                      DIRECTLG                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9856           Johnstown Bld New Sub-EGSI-TX                      DIRECTTX                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9960           Little Gypsy Pet Coke Reconfig                     DIRCTELI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTS9987           Iberville 230kv Sub Rev Meteri                     DIRCTELI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA091           Gillett-Upgrade Line Relaying                      DIRCTEAI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA092           Stutg Rcsky-Upg Line Relaying                      DIRCTEAI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA180           MINOR ADD-TS5839-LV BAGBY BRKR                     DIRCTEAI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA241           Cofer Rd. Sub Build New Sub                        DIRCTEAI              811                      -        811              811            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA254           Blytheville I-55,Inst Relay Pa                     DIRCTEAI              360                      -        360              360            -              -               -               -
8-396




                     HUMAN RESOURCES                           ESI            C6PPTSA255           Blytheville Elm St, Inst Relay                     DIRCTEAI                -                      -          -                -            -              -               -               -




                                                                                                                                                                                                                                                                                                 2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTSA348           Hardin West Sub, Install Orion                     DIRCTEAI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA349           Marvell Sub, Install Orion 5R                      DIRCTEAI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA356           El Dorado Upgrade Breaker                          DIRCTEAI                -                      -          -                -            -              -               -               -
                                                               ESI            C6PPTSA367                                                              DIRCTEAI                -                      -          -                -            -              -               -               -




                                                                                                                                                                                                                                                                                                     Exhibit KGG-B
                     HUMAN RESOURCES                                                               White Bluff EHV, Auto #1, Repl




                                                                                                                                                                                                                                                                                                      Page 14 of 58
                     HUMAN RESOURCES                           ESI            C6PPTSA377           Jonesboro Sub Upgrades                             DIRCTEAI                -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA378           ANO Upgrade Line Switch and T                      DIRCTEAI              327                      -        327              327            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA382           Grandview Build New Sub                            DIRCTEAI           30,738                      -     30,738           30,738            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA391           Blytheville I-55 North Upgrade                     DIRCTEAI               88                      -         88               88            -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA398           Bismarck 115kV Sub- Upgrade Bu                     DIRCTEAI             (514)                     -       (514)            (514)           -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA399           Russellville N Sub- Upgrade Sw                     DIRCTEAI               37                      -         37               37            -              -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                      ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class and Project
                                                                                                                                                         For the Twelve Months Ended June 30, 2011
                                                                                                                                                                        Amounts in Dollars

                                                                                                                                                                         (A)              (B)             (C)              (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                     Total Billings
                                                                              Activity / Project                                                         ESI Billing                Service Company                                    ETI Per                        Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                              Activity / Project Description      Method       Support         Recipient          Total       All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTSA400           Russellville S Sub- Upgrade Sw                      DIRCTEAI               37                      -         37               37              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA401           Danville Sub- Upgrade Bus & Ju                      DIRCTEAI             (476)                     -       (476)            (476)             -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA404           ANO EHV Sub- Upgrade Switch                         DIRCTEAI              137                      -        137              137              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA421           Crossett N Ster Line Relay Mo                       DIRCTEAI            3,583                      -      3,583            3,583              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA430           AECC Blythev lle North Substat                      DIRCTEAI              433                      -        433              433              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA460           P B East Sub Repl failed Bus t                      DIRCTEAI              134                      -        134              134              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA465           Marion Sub Repl failed SEL-20                       DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA551           Rohwer Sub, Repl "Rusted out"                       DIRCTEAI              410                      -        410              410              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA566           Emerson Sub, Repl failed relay                      DIRCTEAI            2,226                      -      2,226            2,226              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA567           McNe l Sub, Repl failed relayi                      DIRCTEAI            1,792                      -      1,792            1,792              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA568           NLR Levy Sub, Upgrade switches                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA576           Emerson Sub, Repl failed 115kV                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA582           Gr ffithville Sub, Inst/Repl R                      DIRCTEAI              175                      -        175              175              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA584           Helena Central Sub, Inst/Repl                       DIRCTEAI              140                      -        140              140              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA585           Newport Airbase Sub, Inst/Repl                      DIRCTEAI               18                      -         18               18              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA587           Pine Bluff East Sub, Inst/Repl                      DIRCTEAI              212                      -        212              212              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA588           W Memphis Polk Sub, Inst/Repl                       DIRCTEAI               55                      -         55               55              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA589           Sheridan Sub, Inst/repl RTU                         DIRCTEAI              277                      -        277              277              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA600           LR South Sub, Inst Orion Comm                       DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA601           Arklahoma Sub, Inst Orion Comm                      DIRCTEAI               19                      -         19               19              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA602           Brinkley E. Sub, Inst Orion Co                      DIRCTEAI              150                      -        150              150              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA604           E D EHV Sub, Inst (2) Orion Co                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA614           Fordyce O. Sub, Inst Oil filtr                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA631           Russellville N. Sub, Inst Orio                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA658           AECC Coffeeville Substation                         DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA668           Conway S Sub, Repl/Upgrade Swi                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA669           Conway S Sub, Install VAB Swit                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA671           Wrightsville Sub Replace Fa le                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA672           Magnolia S Sub, Repl Breaker A                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA674           Morrilton West, Repl 161KV CS                       DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA677           Blytheville I-55, Relay Replac                      DIRCTEAI              331                      -        331              331              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA680           Woodward Sub, Repl Failed BRKR                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA687           Arklahoma Sub, Relay Improveme                      DIRCTEAI            2,190                      -      2,190            2,190              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA691           Hot Springs Village, Relay Imp                      DIRCTEAI            1,356                      -      1,356            1,356              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA697           DELL EHV Install new carrier                        DIRCTEAI              295                      -        295              295              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA698           Blytheville Elm St, Repl faile                      DIRCTEAI              347                      -        347              347              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA701           L.R. Garland Sub, Grounding Im                      DIRCTEAI               29                      -         29               29              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA704           H.S. EHV- Woodward, Relay Upgr                      DIRCTEAI            5,327                      -      5,327            5,327              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA707           L.R. West, Repl Breakers on T1                      DIRCTEAI            4,801                      -      4,801            4,801              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA708           L.R. West Sub. Repl Breakers o                      DIRCTEAI               62                      -         62               62              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA709           L.R. Palm St, Install Fault Lo                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA710           Almyra Sub, Install Transrupte                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA712           Woodward Sub, Relay Upgrade                         DIRCTEAI            3,061                      -      3,061            3,061              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA713           L.R. Industrial, Install Fault                      DIRCTEAI               19                      -         19               19              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA714           AECC Avilla POD                                     DIRCTEAI            3,882                      -      3,882            3,882              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA715           L R Pinnacle Install Fault L                        DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA716           Russellville N., Install Fault                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA719           Omaha - install switch                              DIRCTEAI               59                      -         59               59              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA725           Carpenter Dam, Insta l Fault L                      DIRCTEAI               38                      -         38               38              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA726           L.R. Alexander, Install Fault                       DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA729           Russellville South, Install Fa                      DIRCTEAI               27                      -         27               27              -                -               -               -
8-397




                     HUMAN RESOURCES                           ESI            C6PPTSA730           England Sub, Install Fault Loc                      DIRCTEAI                -                      -          -                -              -                -               -               -




                                                                                                                                                                                                                                                                                                      2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTSA731           Walnut Ridge North, Install RT                      DIRCTEAI               66                      -         66               66              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA732           Rector, Install RTU                                 DIRCTEAI               15                      -         15               15              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA733           Pocahontas North, Install RTU                       DIRCTEAI               15                      -         15               15              -                -               -               -
                                                               ESI            C6PPTSA735                                                               DIRCTEAI                -                      -          -                -              -                -               -               -




                                                                                                                                                                                                                                                                                                          Exhibit KGG-B
                     HUMAN RESOURCES                                                               Blytheville Northeast, Install




                                                                                                                                                                                                                                                                                                           Page 15 of 58
                     HUMAN RESOURCES                           ESI            C6PPTSA737           Wilson Sub Install Fault Loc                        DIRCTEAI              136                      -        136              136              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA738           Bryant Sub, Install Fault Loc                       DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA739           HS Mtn Va ley, Relay Upgrade                        DIRCTEAI              324                      -        324              324              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA740           El Dorado Donan Sub, Install F                      DIRCTEAI                -                      -          -                -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA741           L.R. South Sub, Install Fault                       DIRCTEAI               58                      -         58               58              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA742           Dumas Sub, Install Fault Loc S                      DIRCTEAI              154                      -        154              154              -                -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                        Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                      ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class and Project
                                                                                                                                                         For the Twelve Months Ended June 30, 2011
                                                                                                                                                                        Amounts in Dollars

                                                                                                                                                                         (A)             (B)             (C)             (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                         ESI Billing               Service Company                                   ETI Per                        Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                              Activity / Project Description      Method       Support        Recipient          Total      All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTSA743           El Dorado Jackson Sub, Install                      DIRCTEAI                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA744           L.R. West Markham Sub, Install                      DIRCTEAI               48                     -         48              48              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA757           Huttig,rplc fld sdnprs rly, TX                      DIRCTEAI                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA758           HS West, Upgrd B0403 Circ Sw                        DIRCTEAI               68                     -         68              68              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA762           Des Arc, Through Fault Mon tor                      DIRCTEAI              131                     -        131             131              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA770           Elaine, Rpl fld 115kV Cir Sw B                      DIRCTEAI              135                     -        135             135              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA777           Beebe Sub Install 22MVAR Cap                        DIRCTEAI               16                     -         16              16              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA778           Batesville, Install Orion                           DIRCTEAI                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA779           L.R.Pinnacle, Through Fault Mo                      DIRCTEAI              806                     -        806             806              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA780           N.L.R.Dixie, Through Fault Mon                      DIRCTEAI              454                     -        454             454              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA781           L.R.Rock Creek, Through Fault                       DIRCTEAI              721                     -        721             721              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA783           Jacksonville North, Relay Impr                      DIRCTEAI            1,202                     -      1,202           1,202              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA800           Osage Creek (AECC) Upgrade                          DIRCTEAI            7,913                     -      7,913           7,913              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA807           Rohwer, Repl fld 115kV Switch                       DIRCTEAI              489                     -        489             489              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA813           L.R.8Th & Woodrow, Add Transfe                      DIRCTEAI              317                     -        317             317              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA814           L.R. South, Add Transfer Trip                       DIRCTEAI              846                     -        846             846              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA815           Elaine, Rpl fld 15kV bus/sw in                      DIRCTEAI               58                     -         58              58              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA841           L.R.Cammack, Insta l Fault Loc                      DIRCTEAI               19                     -         19              19              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA850           Searcy Price Upgrade Relay for                      DIRCTEAI            2,396                     -      2,396           2,396              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA851           Jacksonville N Upgrade Relay H                      DIRCTEAI            3,302                     -      3,302           3,302              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA852           KEO Upgrade Relay for Ho land                       DIRCTEAI            2,602                     -      2,602           2,602              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA853           Independence Upgrade Relay HB                       DIRCTEAI            3,162                     -      3,162           3,162              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA858           Sylvan Hills, Replace 115KV B2                      DIRCTEAI            1,199                     -      1,199           1,199              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA867           L.R.South, Upgr Bus & Swtch on                      DIRCTEAI              231                     -        231             231              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA876           PB East, Rpl fld SEL2020 w/ Or                      DIRCTEAI              276                     -        276             276              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA877           Devalls Bluff, Rpl Fld Regulat                      DIRCTEAI               48                     -         48              48              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA886           L.R.23rd & Spring, Repl Failed                      DIRCTEAI              183                     -        183             183              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA889           Lynch, Relay Impr on Jacksonvi                      DIRCTEAI            5,065                     -      5,065           5,065              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA893           Newport 161kv Repair ground gr                      DIRCTEAI            1,033                     -      1,033           1,033              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA900           Mt Ida, rplc failed TRW D20 RT                      DIRCTEAI              133                     -        133             133              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA912           Gillett, Rpl Fld Eqp & 15kV C&                      DIRCTEAI              148                     -        148             148              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA914           Batesville 161kv Rlp fail VCB                       DIRCTEAI               61                     -         61              61              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA916           ELD Prkrs Chpl,rplc faild sub                       DIRCTEAI              835                     -        835             835              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA937           SherEHV Rpl fld pri relay (Mag                      DIRCTEAI            1,354                     -      1,354           1,354              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA938           Mont S Repl failed RTU                              DIRCTEAI               68                     -         68              68              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA942           WM EHV, Upgrade RTU to D20                          DIRCTEAI            1,697                     -      1,697           1,697              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA950           Hughes, Rpl failed VAB SW 22R2                      DIRCTEAI              183                     -        183             183              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA951           Ark Grid, Trailer 15kv Mble Bk                      DIRCTEAI              286                     -        286             286              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA953           H.S. EHV, rplc (3) fld CCVTs,#                      DIRCTEAI              442                     -        442             442              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA964           Strong, rplc 3 fld 13.8 Mtrng                       DIRCTEAI               46                     -         46              46              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA967           Hughes 161,Rplc Grd Sw to Cir                       DIRCTEAI              115                     -        115             115              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA989           Holland Bottom 500/161 Phase I                      DIRCTEAI               69                     -         69              69              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA992           WM EHV, Upgr 500kV B8814 & Ter                      DIRCTEAI            2,871                     -      2,871           2,871              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA993           Eudora, Rpl fld 15kV vab sw on                      DIRCTEAI              166                     -        166             166              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSA999           Warren East Install 11MVAR Cap                      DIRCTEAI              242                     -        242             242              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSANG1           LAGEN Sterlington (Koch) Inst                       DIRCTELI            4,157                     -      4,157           4,157              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSANG2           Sterlington 115kV SES Rpl. Re                       DIRCTELI            3,099                     -      3,099           3,099              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSANG3           Bartholomew Insta l Meter Pan                       DIRCTELI            2,708                     -      2,708           2,708              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSAS01           Amity SS- Upgrade Switch B0617                      DIRCTEAI            5,893                     -      5,893           5,893              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSB002           Hamlet Sub Modifications                            DIRCTEAI              194                     -        194             194              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSB003           Sylvan Hills Upgrade Relay                          DIRCTEAI              297                     -        297             297              -                -               -               -
8-398




                     HUMAN RESOURCES                           ESI            C6PPTSB005           Quitman Upgrade Relay                               DIRCTEAI               48                     -         48              48              -                -               -               -




                                                                                                                                                                                                                                                                                                    2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTSB006           Conway West Upgrade Relay                           DIRCTEAI               52                     -         52              52              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSB007           Harrison East Upgrade Relay                         DIRCTEAI              641                     -        641             641              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSC001           Wesco Modify Communications                         DIRCTELI               35                     -         35              35              -                -               -               -
                                                               ESI            C6PPTSC002                                                               DIRCTELI              413                     -        413             413              -                -               -               -




                                                                                                                                                                                                                                                                                                        Exhibit KGG-B
                     HUMAN RESOURCES                                                               Leeville 115kV Raise Equipmen




                                                                                                                                                                                                                                                                                                         Page 16 of 58
                     HUMAN RESOURCES                           ESI            C6PPTSF087           Gonzales add SPD T1 T2 T3                           DIRECTLG              546                     -        546             546              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF149           Willow Glen-Upgrade L718 Relay                      DIRECTLG              374                     -        374             374              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF150           St Gabriel-Upgrade Wintz Line                       DIRECTLG               50                     -         50              50              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF210           Olin Substation RTU replacemen                      DIRECTLG              293                     -        293             293              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF211           Champagne RTU replacement                           DIRECTLG               15                     -         15              15              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF212           Mossvi le replace Bus 4 diff p                      DIRECTLG            3,229                     -      3,229           3,229              -                -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                        Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)             (B)             (C)             (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                        ESI Billing               Service Company                                   ETI Per                        Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support        Recipient          Total      All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTSF213           Mossvi le repl 69 KV Capacitor                     DIRECTLG              826                     -        826             826              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF214           Mossvi le replace L660 relay p                     DIRECTLG              405                     -        405             405              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF215           Mossvi le replace OCB 18000                        DIRECTLG               74                     -         74              74              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF220           Carlyss Upgrade Line Relaying                      DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF235           Tiger replace breaker 14325                        DIRECTLG            1,233                     -      1,233           1,233              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF236           Thomas replace capacitor bank                      DIRECTLG            1,795                     -      1,795           1,795              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF237           Wilbert replace capacitor bank                     DIRECTLG            2,406                     -      2,406           2,406              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF247           Carter Sub rep feeder breaker                      DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF248           Solac Sub replace OCB 17410                        DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF249           Solac Sub replace OCB 18360                        DIRECTLG              863                     -        863             863              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF254           Addis L392 replace failed pane                     DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF255           Wilbert failed relay panel                         DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF256           Wilbert replace RTU                                DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF257           Weiner install D20                                 DIRECTLG            3,224                     -      3,224           3,224              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF258           Exxon T1& T4 Metring Addition                      DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF259           Alaska 282F replace DPU                            DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF260           Pecue replace DPU breaker 410F                     DIRECTLG               45                     -         45              45              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF261           Pecue DPU replace 731F                             DIRECTLG               24                     -         24              24              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF262           Pecue Replace DPU 732F                             DIRECTLG              127                     -        127             127              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF263           Pecue Replace DPU 733F                             DIRECTLG               24                     -         24              24              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF264           Capitol Replace DPU 660F                           DIRECTLG              274                     -        274             274              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF265           Addis Replace DPU 200F                             DIRECTLG            1,505                     -      1,505           1,505              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF266           Cohen Replace DPU 710F                             DIRECTLG              196                     -        196             196              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF267           Cohen Replace DPU 737F                             DIRECTLG              280                     -        280             280              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF268           Dawson Creek Replace DPU 632F                      DIRECTLG              462                     -        462             462              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF269           Gonzales Replace DPU 835F                          DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF270           Highland Replace DPU 548F                          DIRECTLG              510                     -        510             510              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF273           Coly L342 replace Primary rela                     DIRECTLG            3,719                     -      3,719           3,719              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF274           Willow Glen L342replacePri.rel                     DIRECTLG            4,598                     -      4,598           4,598              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF275           McKnight L734 replace Pri. rel                     DIRECTLG            7,255                     -      7,255           7,255              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF277           Oak Grove replace DPU 757F                         DIRECTLG              263                     -        263             263              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF278           Oak Grove replace DPU 758F                         DIRECTLG              104                     -        104             104              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF279           Ward Creek replace DPU 245F                        DIRECTLG              472                     -        472             472              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF281           Ward Creek replace DPU 246F                        DIRECTLG              481                     -        481             481              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF282           Ward Creek 247F replace DPU                        DIRECTLG              332                     -        332             332              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF284           Zoar 718F replace DPU relay                        DIRECTLG              243                     -        243             243              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF285           Swan 278F replace DPU                              DIRECTLG              331                     -        331             331              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF309           Duboin L223 insta l relay pane                     DIRECTLG            2,445                     -      2,445           2,445              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF310           Sunset Sub replace breaker 939                     DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF311           Meaux Sub Replace Breaker 8340                     DIRECTLG              570                     -        570             570              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF312           Moril 69KV cap bank & relay pa                     DIRECTLG            3,346                     -      3,346           3,346              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF313           Smith replace feeder breaker 7                     DIRECTLG              603                     -        603             603              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF314           Reigel replace breaker 18340                       DIRECTLG              975                     -        975             975              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF325           Maurice Substation - EGS-LA                        DIRECTLG              128                     -        128             128              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF340           Cosmar Loop Optical upgrade                        DIRECTLG               36                     -         36              36              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF360           East L399 add SEL311C                              DIRECTLG               37                     -         37              37              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF361           Oak Villa L302 add SEL311C                         DIRECTLG            1,911                     -      1,911           1,911              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF364           Elton Feeder Fault Location To                     DIRECTLG               41                     -         41              41              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF365           Contraband Feeder Fault Locati                     DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF366           Sulphur Feeder Fault Location                      DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF367           Solac Feeder Fault Location To                     DIRECTLG                -                     -          -               -              -                -               -               -
8-399




                     HUMAN RESOURCES                           ESI            C6PPTSF370           Tiger replace cap bank and rel                     DIRECTLG            1,023                     -      1,023           1,023              -                -               -               -




                                                                                                                                                                                                                                                                                                   2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTSF371           Geismar replace cap bank and r                     DIRECTLG            1,014                     -      1,014           1,014              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF373           Replace Entergy's RTU at Plant                     DIRECTLG              433                     -        433             433              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF378           Jefferson install D400S RTU                        DIRECTLG               30                     -         30              30              -                -               -               -
                                                               ESI            C6PPTSF379                                                              DIRECTLG              616                     -        616             616              -                -               -               -




                                                                                                                                                                                                                                                                                                       Exhibit KGG-B
                     HUMAN RESOURCES                                                               Delmont install D400S RTU




                                                                                                                                                                                                                                                                                                        Page 17 of 58
                     HUMAN RESOURCES                           ESI            C6PPTSF385           Willow Glen L790 relay upgrade                     DIRECTLG              490                     -        490             490              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF386           Tiger L790 replace relaying                        DIRECTLG              634                     -        634             634              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF390           Geismar Feeder Fault location                      DIRECTLG               38                     -         38              38              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF391           Beauregard install Feeder Faul                     DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF392           Hazel install CCVT L729                            DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF393           Mickens install Feeder Fault L                     DIRECTLG                -                     -          -               -              -                -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                      ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class and Project
                                                                                                                                                         For the Twelve Months Ended June 30, 2011
                                                                                                                                                                        Amounts in Dollars

                                                                                                                                                                         (A)             (B)             (C)             (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                         ESI Billing               Service Company                                   ETI Per                        Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                              Activity / Project Description      Method       Support        Recipient          Total      All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTSF394           Duplessis install Feeder Fault                      DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF397           Gloria enable UF 920F & 921F                        DIRECTLG               10                     -         10              10              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF401           BUTrepl failed pilot wire rela                      DIRECTLG              477                     -        477             477              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF402           PCI repl failed pilot wire rel                      DIRECTLG              319                     -        319             319              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF403           CLS repl failed pilot wire rel                      DIRECTLG              214                     -        214             214              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF404           Carlyss T1 transf ife extensi                       DIRECTLG              227                     -        227             227              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF406           Firestone replace p lot wire r                      DIRECTLG              377                     -        377             377              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF410           Port Hudson Replace Pnl L717                        DIRECTLG            1,274                     -      1,274           1,274              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF411           Repaco Replace L717 relaying                        DIRECTLG            1,104                     -      1,104           1,104              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF422           Meaux replace failed breaker 8                      DIRECTLG                -                     -          -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF429           Coly L741 Replace relaying                          DIRECTLG            1,510                     -      1,510           1,510              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF430           McKnight L741 replace relaying                      DIRECTLG            2,401                     -      2,401           2,401              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF448           Carlyss replace failed OCB 179                      DIRECTLG              541                     -        541             541              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF454           Firestone replace RTU                               DIRECTLG            1,294                     -      1,294           1,294              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF458           Mossvi le Backup Generator                          DIRECTLG              162                     -        162             162              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF461           Toomey repl feeder breaker 202                      DIRECTLG            1,543                     -      1,543           1,543              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF475           Legion Sub Replace battery ban                      DIRECTLG            1,220                     -      1,220           1,220              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF476           Cecelia Sub T2 Circuit Switche                      DIRECTLG              950                     -        950             950              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF499           New Iberia 871F fault location                      DIRECTLG              305                     -        305             305              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF528           Alsen add mos's to line sw's                        DIRECTLG               47                     -         47              47              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF535           Claire add mos to line switche                      DIRECTLG               62                     -         62              62              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF536           Northdale add mos to line sw's                      DIRECTLG              121                     -        121             121              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF537           seventy second add mos to line                      DIRECTLG               59                     -         59              59              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF538           Ellender add MOS's to line swi                      DIRECTLG               69                     -         69              69              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF570           Wintz replace failed transform                      DIRECTLG            1,123                     -      1,123           1,123              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF575           Drus lla replace disc&bypass s                      DIRECTLG              410                     -        410             410              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF580           East replace breaker 995                            DIRECTLG              550                     -        550             550              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF581           Goudchaux replace breaker 590                       DIRECTLG              502                     -        502             502              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF582           julia replace breaker 234                           DIRECTLG              260                     -        260             260              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF583           Hazel replace breaker 346                           DIRECTLG                8                     -          8               8              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF584           Hazel replace breaker 347                           DIRECTLG                8                     -          8               8              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF587           Thomas replace failed S&C swit                      DIRECTLG            1,444                     -      1,444           1,444              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF588           Highland replace disc and bypa                      DIRECTLG              457                     -        457             457              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF606           Shenandoah replace RTU                              DIRECTLG              253                     -        253             253              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF608           Livonia T1 replace CR relays                        DIRECTLG               22                     -         22              22              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF619           Gloria T1& T2 SP labor                              DIRECTLG              258                     -        258             258              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF700           Carencro 741F Feeder Fault Loc                      DIRECTLG               41                     -         41              41              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF701           Reigel 60F&61F feeder fault lo                      DIRECTLG               53                     -         53              53              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF702           Acadia 944F feeder fault locat                      DIRECTLG              908                     -        908             908              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF704           Meaux 862F feeder fault locati                      DIRECTLG               87                     -         87              87              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF705           Lawtag 580F feeder fau t locat                      DIRECTLG              103                     -        103             103              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF706           Scott 903F&906F fault location                      DIRECTLG               41                     -         41              41              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF707           Chlomal 81F feeder fault locat                      DIRECTLG              128                     -        128             128              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF708           Lake 110F feeder fault locatio                      DIRECTLG               53                     -         53              53              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF714           Mossvi le Bus 3 Differential r                      DIRECTLG               99                     -         99              99              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF735           Trousdale failed VCB 461F                           DIRECTLG               61                     -         61              61              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF803           Fairgrounds inst S&C Alldui-ru                      DIRECTLG              103                     -        103             103              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF807           Hazel replace fence with Vanqu                      DIRECTLG              291                     -        291             291              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF811           Tiger replace failed battery s                      DIRECTLG                2                     -          2               2              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF813           Weiner replace fa led battery                       DIRECTLG               14                     -         14              14              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF815           Sharp replace fa led battery s                      DIRECTLG               15                     -         15              15              -                -               -               -
8-400




                     HUMAN RESOURCES                           ESI            C6PPTSF816           Northdale repl batteries&charg                      DIRECTLG               14                     -         14              14              -                -               -               -




                                                                                                                                                                                                                                                                                                    2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTSF817           Greenwell springs repl batt&ch                      DIRECTLG               15                     -         15              15              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSF849           Fairgrounds repl failed transf                      DIRECTLG                6                     -          6               6              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSG002           Airline Sub 230kV DEMCO POD                         DIRECTLG                -                     -          -               -              -                -               -               -
                                                               ESI            C6PPTSG003                                                               DIRECTLG            1,147                     -      1,147           1,147              -                -               -               -




                                                                                                                                                                                                                                                                                                        Exhibit KGG-B
                     HUMAN RESOURCES                                                               Thompson Creek-Install Com. Eq




                                                                                                                                                                                                                                                                                                         Page 18 of 58
                     HUMAN RESOURCES                           ESI            C6PPTSG102           Meaux Install 400MVA AutoXFMR                       DIRECTLG           18,237                     -     18,237          18,237              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSG103           Moril Sub Install 138kV Termi                       DIRECTLG              594                     -        594             594              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSG104           Richard Sub Install 500kV POD                       DIRECTLG            6,628                     -      6,628           6,628              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSG105           Meaux Substation Expansion Pro                      DIRECTLG                6                     -          6               6              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSG202           Wells Install 500kV Terminal                        DIRECTLG            4,640                     -      4,640           4,640              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSG203           Moril Sub Upgrade 69kV Brk &                        DIRECTLG              339                     -        339             339              -                -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                        Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)             (B)             (C)              (D)          (E)            (F)             (G)             (H)
                                                                                                                                                                                  Total Billings
                                                                              Activity / Project                                                       ESI Billing               Service Company                                    ETI Per                       Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support        Recipient          Total       All Other BU's   Books        Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTSG204           Scott Sub Upgrade 69kV Breake                     DIRECTLG            4,469                     -      4,469            4,469             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSG300           Elton Upgrade Cap Bk & Mitigat                    DIRECTLG                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSG301           Thomas Xfmr Uprade for Stupps                     DIRECTLG                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSG302           Willow Glen Upgrade Relay                         DIRECTLG               77                     -          77              77             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSG303           Harelson Upgrade Relay Work                       DIRECTLG               78                     -          78              78             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSG304           Dawson Creek Upgrade F ber                        DIRECTLG               82                     -          82              82             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSG305           Carter Upgrade Cap Bank                           DIRECTLG            1,377                     -      1,377            1,377             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSH001           Colton-Build New 138/13.8kV Su                    DIRECTLG              817                     -         817             817             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSHOPA           Capture Transformer Shop Cost                     DIRCTEAI              323                     -         323             323             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSHOPG           Capture Transformer Costs LG                      DIRECTLG              323                     -         323             323             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSHOPL           Capture Transf Shop Cost LA                       DIRCTELI              323                     -         323             323             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSHOPM           Capture Transformer Cost MS                       DIRCTEMI              323                     -         323             323             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSHOPN           Capture Transformer Shop Cost                     DIRCTENO              323                     -         323             323             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSHOPT           Capture Transformer Shop Cost                     DIRECTTX              322                     -         322               -           322            (322)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSJ001           Lake Charles Bulk - Install XF                    DIRECTLG                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSJ003           Bentwater - Build 138-34.5 Sub                    DIRECTTX              118                     -         118               -           118            (118)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSJ004           Hartburg Disconnect/remove Aut                    DIRECTTX              202                     -         202               -           202            (202)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSJ005           Pickens 230kV Sub Remove line                     DIRCTEMI            1,201                     -      1,201            1,201             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK057           Lucky Insta l 32.4MVAR Cap Ba                     DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK058           Vienna Insta l 32.4MVAR Cap B                     DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK102           Good Hope Rebu ld by Valero                       DIRCTELI           10,736                     -     10,736           10,736             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK103           Prospect Mod GH Line Relaying                     DIRCTELI            3,720                     -      3,720            3,720             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK107           Sterlington 115 Bus Split/Upg                     DIRCTELI           33,951                     -     33,951           33,951             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK108           Sterlington 500 Replace Auto                      DIRCTELI            2,649                     -      2,649            2,649             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK109           Bastrop 115 Bkr/Sw/Relay Upgr                     DIRCTELI           14,408                     -     14,408           14,408             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK110           Walnut Grove 115 Mod fy Fiber                     DIRCTELI               57                     -          57              57             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK111           Riser 115kV Add Cap Bank                          DIRCTELI            1,272                     -      1,272            1,272             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK112           Swartz 115 Str Ln Relay & Sw                      DIRCTELI            2,213                     -      2,213            2,213             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK113           Rilla 115 Repl Switch R1896                       DIRCTELI               27                     -          27              27             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK117           Oak Grove 115 Bastrop Ln Rela                     DIRCTELI            6,334                     -      6,334            6,334             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK131           Delhi 115 Install Reactors                        DIRCTELI              657                     -         657             657             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK143           Frostkraft Upg Ster Ln Relayi                     DIRCTELI            2,775                     -      2,775            2,775             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK163           Tallulah 115 Upgr BW Line Rel                     DIRCTELI              240                     -         240             240             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK164           Iron Man 230 Build New Statio                     DIRCTELI           13,304                     -     13,304           13,304             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK172           Bogalusa 500 Expand Station                       DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK183           Bogue Chitto - Build 500 switc                    DIRCTELI              282                     -         282             282             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK184           Schriever Build new 230 substa                    DIRCTELI            2,936                     -      2,936            2,936             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK192           NORTH BASTROP BREAKER                             DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK195           DRAGOON ROAD RTU UPGRADE                          DIRCTELI               53                     -          53              53             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK197           RIVERTON RTU UPGRADE                              DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK198           JONESBORO RTU UPGRADE                             DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK199           Bogalusa Replace Bkr S2520                        DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK200           SnakeFarm Upgrade Bus                             DIRCTELI               86                     -          86              86             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK205           HAYNESVILLE S. TRANSFORMER FAI                    DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK212           LAMKIN CAPACITOR BANK PANEL                       DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK213           SWARTZ CAPACITOR BANK PANEL                       DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK214           BLACK RIVER CIRCUIT SWITCHERS                     DIRCTELI              659                     -         659             659             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK215           DELHI R4620 BREAKER                               DIRCTELI            2,468                     -      2,468            2,468             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK216           ALTO N1151 BREAKER                                DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK218           HODGE CAPACITOR BANK PANEL                        DIRCTELI            2,089                     -      2,089            2,089             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK219           RED GUM CAPACITOR BANK PANEL                      DIRCTELI            2,551                     -      2,551            2,551             -               -                -               -
8-401




                     HUMAN RESOURCES                           ESI            C6PPTSK220           WINNIFIELD CAPACITOR BANK PANE                    DIRCTELI            3,704                     -      3,704            3,704             -               -                -               -




                                                                                                                                                                                                                                                                                                  2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTSK221           WINNSBORO CAPACITOR BANK PANEL                    DIRCTELI            3,452                     -      3,452            3,452             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK222           LUCKY N4951 BREAKER REPLACEMEN                    DIRCTELI              107                     -         107             107             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK242           MINDEN FAULT LOCATION                             DIRCTELI                -                     -           -               -             -               -                -               -
                                                               ESI            C6PPTSK243                                                             DIRCTELI                -                     -           -               -             -               -                -               -




                                                                                                                                                                                                                                                                                                      Exhibit KGG-B
                     HUMAN RESOURCES                                                               BASTROP FAULT LOCATION




                                                                                                                                                                                                                                                                                                       Page 19 of 58
                     HUMAN RESOURCES                           ESI            C6PPTSK245           HODGE FAULT LOCATION                              DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK246           RISER FAULT LOCATION                              DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK247           ADA FAULT LOCATION                                DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK248           CHENIERE FAULT LOCATION                           DIRCTELI                -                     -           -               -             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK250           Bayou Labutte Build 500kV Sub                     DIRCTELI           20,661                     -     20,661           20,661             -               -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK251           Iberville Add 230kV Line Bay                      DIRCTELI            7,221                     -      7,221            7,221             -               -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                      ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class and Project
                                                                                                                                                         For the Twelve Months Ended June 30, 2011
                                                                                                                                                                        Amounts in Dollars

                                                                                                                                                                         (A)             (B)             (C)              (D)          (E)           (F)          (G)             (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                         ESI Billing               Service Company                                    ETI Per                   Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                              Activity / Project Description      Method       Support        Recipient          Total       All Other BU's   Books       Exclusions     Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTSK252           Evergreen Replace S9550 Bkr                         DIRCTELI            3,319                     -      3,319            3,319            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK253           Melbourne Replace Switches                          DIRCTEAI            1,170                     -      1,170            1,170            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK262           MINDEN CAPACITOR PANEL REPLACE                      DIRCTELI                -                     -           -               -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK272           Behrman sub - Modify station f                      DIRCTELI            4,052                     -      4,052            4,052            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK280           Webre Replace Line Trap                             DIRECTLG              130                     -         130             130            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK281           Willow Glen Replace Breakers                        DIRECTLG           21,131                     -     21,131           21,131            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK283           Point Pleasant design oversigh                      DIRCTELI            8,880                     -      8,880            8,880            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK285           WEST MONROE BACKUP RELAY                            DIRCTELI              435                     -         435             435            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK287           RIVERTON N2011 BREAKER                              DIRCTELI                -                     -           -               -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK302           Evergreen - perform remote end                      DIRCTELI            2,557                     -      2,557            2,557            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK303           Remote end work for Point Plea                      DIRECTLG              596                     -         596             596            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK309           Tezcuco 230 Add Bay 5                               DIRCTELI            4,785                     -      4,785            4,785            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK314           L.Gypsy230 IronMan Ln Relay                         DIRCTELI            1,931                     -      1,931            1,931            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK322           Lu ing Sub - Add two feeders f                      DIRCTELI            7,822                     -      7,822            7,822            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK324           Yogi - Build new substation                         DIRCTELI            3,456                     -      3,456            3,456            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK325           WINNFIELD 230 RELAY PANEL                           DIRCTELI               58                     -          58              58            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK328           COLUMBIA BREAKER N2953                              DIRCTELI              111                     -         111             111            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK373           FROSTKRAFT SEL 311C RELAY                           DIRCTELI              242                     -         242             242            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK374           MONROE SEL 311C RELAY                               DIRCTELI              430                     -         430             430            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK378           GALION KF UPGRADE                                   DIRCTELI                6                     -           6               6            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK379           GRAMBLING KF UPGRADE                                DIRCTELI                6                     -           6               6            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK381           SELMAN FIELD KF UPGRADE                             DIRCTELI               12                     -          12              12            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK400           Arabi Relocate Xfmr #2 to Chal                      DIRCTELI               52                     -          52              52            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK585           Stauffer Install Resistors for                      DIRECTLG            3,249                     -      3,249            3,249            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSK586           Minden Replace 3 Breakers                           DIRCTELI            6,245                     -      6,245            6,245            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSM001           Little Gypsy-Connect New Aux X                      DIRCTELI                -                     -           -               -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSM002           LaStation-Upgrade L784 Relayin                      DIRECTLG                -                     -           -               -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSM003           Kaiser 69kV-Upgrade L784 Relay                      DIRECTLG                -                     -           -               -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSM004           Daisy Sub- ExxonMobile 69kVPOD                      DIRECTTX           10,910                     -     10,910                -       10,910      (10,910)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSM006           Dist Metro Replace Transformer                      DIRECTTX               11                     -          11               -           11          (11)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSM999           Gladys Sub 69kv POD                                 DIRECTTX           10,669                     -     10,669                -       10,669      (10,669)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSMAR2           AECC Marshall - Install Switch                      DIRCTEAI            3,296                     -      3,296            3,296            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSMAR3           Marsha l - Inst FO Cable & Gro                      DIRCTEAI            1,129                     -      1,129            1,129            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSMTN1           Morton Substation                                   DIRCTEMI                -                     -           -               -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP018           Doucette-Install 2 CircuitSwit                      DIRECTTX                -                     -           -               -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP077           Oakridge-138kV Circuit/TxfmrDi                      DIRECTTX              258                     -         258               -          258         (258)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP078           Oakridge-138kVCircu t/Txfmr Di                      DIRECTTX              202                     -         202               -          202         (202)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP079           Cow-UpgradeLineRelaying 138kV                       DIRECTTX              207                     -         207               -          207         (207)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP080           Georgetown-Line Relaying 230kV                      DIRECTTX                -                     -           -               -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP081           Sabine-Relay 138kV L492 230kV                       DIRECTTX               82                     -          82               -           82          (82)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP093           Caldwe l Replace RTU                                DIRECTTX                -                     -           -               -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP235           (Reimbursable) Ko bs 230kV Sub                      DIRECTTX              195                     -         195               -          195         (195)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP257           Conroe Bulk Buss Tie Breaker                        DIRECTTX            2,921                     -      2,921                -        2,921       (2,921)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP259           Navasota Replace Breaker 1644                       DIRECTTX            1,541                     -      1,541                -        1,541       (1,541)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP260           Conroe Replace Breaker 6390                         DIRECTTX            1,901                     -      1,901                -        1,901       (1,901)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP263           McDonald-MOS to 138kV Sw 5982&                      DIRECTTX              659                     -         659               -          659         (659)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP273           Ft Worth-Brkr 15065 T1&T2 Fuse                      DIRECTTX              714                     -         714               -          714         (714)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP274           Evadale Replace Breaker 5635                        DIRECTTX              824                     -         824               -          824         (824)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP289           Lakeside Fault Location Tool                        DIRECTTX               82                     -          82               -           82          (82)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP292           Federal Upgrade RTU                                 DIRECTTX                -                     -           -               -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP293           Sabine Replace OCB 13240                            DIRECTTX                -                     -           -               -            -            -                -               -
8-402




                     HUMAN RESOURCES                           ESI            C6PPTSP294           Johnstown Fault Location Tool                       DIRECTTX                -                     -           -               -            -            -                -               -




                                                                                                                                                                                                                                                                                                2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTSP295           Egypt Fault Location Tool                           DIRECTTX                -                     -           -               -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP296           Memorial Fault Location Tool                        DIRECTTX                -                     -           -               -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP298           Goslin Fau t Location Tool                          DIRECTTX               73                     -          73               -           73          (73)               -               -
                                                               ESI            C6PPTSP299                                                               DIRECTTX              234                     -         234               -          234         (234)               -               -




                                                                                                                                                                                                                                                                                                    Exhibit KGG-B
                     HUMAN RESOURCES                                                               Doucette Upgrade Relaying L-93




                                                                                                                                                                                                                                                                                                     Page 20 of 58
                     HUMAN RESOURCES                           ESI            C6PPTSP301           Goslin Upgrade Line Relaying L                      DIRECTTX               30                     -          30               -           30          (30)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP302           Goslin Upgrade Line Relaying L                      DIRECTTX            2,112                     -      2,112                -        2,112       (2,112)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP303           Metro Upgrade Line Relaying L-                      DIRECTTX            2,103                     -      2,103                -        2,103       (2,103)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP304           Metro Upgrade Line Relaying L-                      DIRECTTX            1,726                     -      1,726                -        1,726       (1,726)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP305           Oakridge Upgrade Line Relaying                      DIRECTTX            2,218                     -      2,218                -        2,218       (2,218)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP307           Sabine Upgrade Line Relaying L                      DIRECTTX            3,238                     -      3,238                -        3,238       (3,238)               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                        Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                      ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class and Project
                                                                                                                                                         For the Twelve Months Ended June 30, 2011
                                                                                                                                                                        Amounts in Dollars

                                                                                                                                                                         (A)             (B)             (C)              (D)           (E)           (F)           (G)             (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                         ESI Billing               Service Company                                    ETI Per                     Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                              Activity / Project Description      Method       Support        Recipient          Total       All Other BU's   Books        Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTSP308           Stonegate Install 138kV Line R                      DIRECTTX            5,979                     -      5,979                -        5,979         (5,979)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP332           Goslin Line Relaying L-803                          DIRECTTX            2,080                     -      2,080                -        2,080         (2,080)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP333           Conroe Line Relaying L-820                          DIRECTTX            1,296                     -      1,296                -        1,296         (1,296)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP334           Conroe Trans. No. 2 Relaying                        DIRECTTX            3,460                     -      3,460                -        3,460         (3,460)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP338           Toledo Bend Replace Sw tch 54                       DIRECTTX              647                     -         647               -          647           (647)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP361           Shepherd Underrated CTs                             DIRECTTX               81                     -          81               -            81           (81)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP400           TX-Dupnt Bmt Sub Bkr Rep 3255                       DIRECTTX                -                     -           -               -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP430           Lamar Sub Remove Assets                             DIRECTTX                -                     -           -               -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP431           Mid County Install Relaying                         DIRECTTX            2,699                     -      2,699                -        2,699         (2,699)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP450           Ninemile 230 Waterford bay upg                      DIRCTELI            1,276                     -      1,276            1,276             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP452           Fancy Point - Upgrade L354 bay                      DIRECTLG              141                     -         141             141             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP454           Carlyss 230 - Replace Sws & ju                      DIRECTLG            4,222                     -      4,222            4,222             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP472           Hooker 230 - replace jumpers                        DIRCTELI               35                     -          35              35             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP500           Grimes Sub Install Relay Equi                       DIRECTTX            6,276                     -      6,276                -        6,276         (6,276)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP533           Dobbin Replace Basic RTU                            DIRECTTX               83                     -          83               -            83           (83)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP536           Huntsvi le Replace Basic RTU                        DIRECTTX               74                     -          74               -            74           (74)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP537           Oakridge Replace Basic RTU                          DIRECTTX               46                     -          46               -            46           (46)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP540           St Gabriel - repl line relays                       DIRECTLG              741                     -         741             741             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP546           Evadale Replace Basic RTU                           DIRECTTX              239                     -         239               -          239           (239)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP548           Clinton - replace switches                          DIRCTEMI               13                     -          13              13             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP549           Willow Glen 500 kV                                  DIRECTLG            1,532                     -      1,532            1,532             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP552           Jasper Circuit Switchers 5362&                      DIRECTTX              213                     -         213               -          213           (213)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP555           Somerville Sub Install Cap Ba                       DIRECTTX            4,737                     -      4,737                -        4,737         (4,737)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP567           Inland Orange Insta l Meterin                       DIRECTTX            3,341                     -      3,341                -        3,341         (3,341)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP588           Navasota 1200 Amp Bkr 16435                         DIRECTTX              264                     -         264               -          264           (264)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP589           Corrigan Replace Breaker 6360                       DIRECTTX              304                     -         304               -          304           (304)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP605           Long John Engineering Study                         DIRECTTX              288                     -         288               -          288           (288)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP666           Tamina Sub Install 138kv Bkr                        DIRECTTX            7,670                     -      7,670                -        7,670         (7,670)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP700           Navasota Install Relay Equipm                       DIRECTTX            5,393                     -      5,393                -        5,393         (5,393)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP900           Bryan Sub Install Relay Equip                       DIRECTTX            4,396                     -      4,396                -        4,396         (4,396)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP911           C. St Junction Install 138kv                        DIRECTTX            7,829                     -      7,829                -        7,829         (7,829)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP987           Merlin sub build new sub                            DIRECTTX           15,345                     -     15,345                -       15,345        (15,345)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSP999           College Station Junction Bu l                       DIRECTTX           16,273                     -     16,273                -       16,273        (16,273)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSQ001           FOUNTAIN LAKE BUILD 33.6 MVA                        DIRCTEAI            3,977                     -      3,977            3,977             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSQ002           Ebony SS Convet to 5 Breaker R                      DIRCTEAI            9,917                     -      9,917            9,917             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSQ003           Pgld Sub Upgrd Switch B6673                         DIRCTEAI            1,937                     -      1,937            1,937             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSQ004           Rusvl S Sub Upgd Switch B8160                       DIRCTEAI            1,604                     -      1,604            1,604             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSQ007           Pangburn Move 36MVAR Cap Bank                       DIRCTEAI            3,409                     -      3,409            3,409             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSR100           Raceland Sub Upgrade Equipmen                       DIRCTELI              474                     -         474             474             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSR101           Coteau Substation Upgrade Con                       DIRCTELI              457                     -         457             457             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSS001           Wynndale Build New 115kV Sub                        DIRCTEMI              364                     -         364             364             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSS002           SpringRidge Rd Build New Line                       DIRCTEMI               93                     -          93              93             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSS003           RayBraswell 115kV Replace Rel                       DIRCTEMI               15                     -          15              15             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSS004           Brookhaven Replace Relaying                         DIRCTEMI               15                     -          15              15             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSS005           Bolton Install 115kV Bkrs                           DIRCTEMI              161                     -         161             161             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTST001           Nelson-Term New 230kV Line L-                       DIRECTLG            1,487                     -      1,487            1,487             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSTE04           Tallowood Build New 230 kV Sub                      DIRECTTX                -                     -           -               -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSTE05           Tallowood Purchase Substation                       DIRECTTX                -                     -           -               -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSTE06           Tallowood Build Access Rd & Br                      DIRECTTX                -                     -           -               -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSTE07           Clark's Island Build New 230k                       DIRECTTX                -                     -           -               -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSTE08           Clark's Island Acquire Sub Si                       DIRECTTX                -                     -           -               -             -              -               -               -
8-403




                     HUMAN RESOURCES                           ESI            C6PPTSTE10           NSS Acquire Subtation Site                          DIRECTTX                -                     -           -               -             -              -               -               -




                                                                                                                                                                                                                                                                                                  2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTSTE11           Hartburg 500kV Install Auto Tr                      DIRECTTX                -                     -           -               -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU002           BaxterW lson Add Auto & Upgr                        DIRCTEMI           12,322                     -     12,322           12,322             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU003           Vicksburg 115 Upgr Bkr & Ln R                       DIRCTEMI            1,013                     -      1,013            1,013             -              -               -               -
                                                               ESI            C6PPTSU004                                                               DIRCTEMI              352                     -         352             352             -              -               -               -




                                                                                                                                                                                                                                                                                                      Exhibit KGG-B
                     HUMAN RESOURCES                                                               Port Gibson 115 Upg BW Ln Rel




                                                                                                                                                                                                                                                                                                       Page 21 of 58
                     HUMAN RESOURCES                           ESI            C6PPTSU005           N Vicksburg 115 Repl BW Ln Re                       DIRCTEMI              884                     -         884             884             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU006           Yazoo C ty MSS Repl BW Line R                       DIRCTEMI              138                     -         138             138             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU007           Conehoma Creek Build Spectra                        DIRCTEMI              418                     -         418             418             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU008           NE Jackson Replace Relaying                         DIRCTEMI              964                     -         964             964             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU009           Franklin 500kV Ring Bus Recon                       DIRCTEMI            1,683                     -      1,683            1,683             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU010           Sterlington 115kV Install Bre                       DIRCTELI               84                     -          84              84             -              -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                        Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)             (B)             (C)             (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                        ESI Billing               Service Company                                   ETI Per                    Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support        Recipient          Total      All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTSU100           Mabelvale 115kV Replace Switc                      DIRCTEAI               16                     -         16              16            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU102           Maume le East SS Replace Swit                      DIRCTEAI              532                     -        532             532            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU105           L.R. Alexander 2x Bundle Bus                       DIRCTEAI              463                     -        463             463            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU110           P B Watson Chapel - Replace Bu                     DIRCTEAI              544                     -        544             544            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU120           Orange Replace Bus                                 DIRECTTX              821                     -        821               -          821          (821)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU121           Lewis Creek Replace Bus                            DIRECTTX              936                     -        936               -          936          (936)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU122           Alden Replace Bus & Install S                      DIRECTTX            1,292                     -      1,292               -        1,292        (1,292)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU123           Conroe Bulk Replace Bus & Dif                      DIRECTTX            5,426                     -      5,426               -        5,426        (5,426)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU124           Goslin Replace Bkr, Switches                       DIRECTTX                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU125           Dupont Sabine #3 Replace CTs                       DIRECTTX                -                     -          -               -            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU126           Cypress Replace Bus                                DIRECTTX              436                     -        436               -          436          (436)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU127           Lumberton Replace Bus                              DIRECTTX              296                     -        296               -          296          (296)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU129           Port Neches Bulk - Install Aux                     DIRECTTX            1,005                     -      1,005               -        1,005        (1,005)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU130           Toledo Bend Replace Breakers                       DIRECTTX            1,244                     -      1,244               -        1,244        (1,244)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU131           Navasota Install CTs                               DIRECTTX               40                     -         40               -           40           (40)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSU132           Toledo Bend Replace Line Bay                       DIRECTTX               27                     -         27               -           27           (27)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSV001           ANO PHVII (2010)                                   DIRCTEAI            9,654                     -      9,654           9,654            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSV002           Avilla POD- Property Purchase                      DIRCTEAI                4                     -          4               4            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSV003           Hamlet XFMR Upgrade                                DIRCTEAI            9,330                     -      9,330           9,330            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSV005           Galloway New 115kV Substation                      DIRCTEAI            3,856                     -      3,856           3,856            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSV100           Lewis Creek Sub Install Relay                      DIRECTTX              828                     -        828               -          828          (828)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSV200           Longmire Sub Instal Relays &                       DIRECTTX            1,787                     -      1,787               -        1,787        (1,787)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSV400           Navasota Sub Install Relays &                      DIRECTTX               63                     -         63               -           63           (63)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSV500           Grimes Sub Install Relays                          DIRECTTX               38                     -         38               -           38           (38)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSV600           Rivtrin Sub Install Relays                         DIRECTTX              634                     -        634               -          634          (634)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSW001           Dewitt INST. 33MVA X-Former                        DIRCTEAI           19,871                     -     19,871          19,871            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSWBS1           Wilbert Sub - Addis-BC 230 Upg                     DIRECTLG              421                     -        421             421            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSWIN1           Replace Transformer at Winnsbo                     DIRCTELI            5,752                     -      5,752           5,752            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSWIN2           Inst. 20MVA Auto & 2 Feeder Br                     DIRCTELI            5,053                     -      5,053           5,053            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSX001           Dayton 138kV Replace Brks&Swi                      DIRECTTX              637                     -        637               -          637          (637)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSX002           Cheek 138kV Replace Breakers a                     DIRECTTX              716                     -        716               -          716          (716)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSX003           S.BMT 138KV Replace Breakers a                     DIRECTTX            3,408                     -      3,408               -        3,408        (3,408)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSX004           Lewis Creek 138kV Install brk                      DIRECTTX            8,451                     -      8,451               -        8,451        (8,451)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSX005           Upgrade Conroe Bulk                                DIRECTTX            1,534                     -      1,534               -        1,534        (1,534)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSX006           Install new 230kV Bay Jacinto                      DIRECTTX            3,314                     -      3,314               -        3,314        (3,314)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSX007           Install protection Conair Sub                      DIRECTTX              148                     -        148               -          148          (148)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSX008           upgrade 230kv bus Mid -County                      DIRECTTX              231                     -        231               -          231          (231)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSX010           Hickory Ridge New Substation S                     DIRECTTX            2,594                     -      2,594               -        2,594        (2,594)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSX100           McAdams Add 2nd Auto                               DIRCTEMI           16,653                     -     16,653          16,653            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSX101           Attala Substation Replace Line                     DIRCTEMI            3,585                     -      3,585           3,585            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSX102           Lakeover Remove Line Trap                          DIRCTEMI            1,266                     -      1,266           1,266            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSX103           Winona Add line panel to S. Gr                     DIRCTEMI               19                     -         19              19            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ001           Ray Braswell Rpl Breakers&Swit                     DIRCTEMI              532                     -        532             532            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ002           Baxter Wilson Rpl Breaker & S                      DIRCTEMI              621                     -        621             621            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ003           Sterlington Relocate 7C to Bus                     DIRCTELI            7,581                     -      7,581           7,581            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ004           Hartburg Rpl Line to Bus Riser                     DIRECTTX              656                     -        656               -          656          (656)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ005           Inland Orange Rpl Bus-Line Ri                      DIRECTTX               84                     -         84               -           84           (84)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ006           McLewis Rpl Switches & Risers                      DIRECTTX            2,590                     -      2,590               -        2,590        (2,590)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ007           Rolling Fork Install 21 MVAR C                     DIRCTEMI            3,059                     -      3,059           3,059            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ008           Yazoo C ty Mun Inst 21 MVAR C                      DIRCTEMI              550                     -        550             550            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ009           Carthage 115 kV Inst 21MVAR C                      DIRCTEMI            4,880                     -      4,880           4,880            -             -                -               -
8-404




                     HUMAN RESOURCES                           ESI            C6PPTSZ010           Tylertown 115kV Inst 21MVAR C                      DIRCTEMI            5,522                     -      5,522           5,522            -             -                -               -




                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPTSZ011           Magee 115 kV Inst 32.4 MVA Ca                      DIRCTEMI              761                     -        761             761            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ012           McComb 115kV Inst 34.2MVAR Ca                      DIRCTEMI              431                     -        431             431            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ014           Hernando(115kV) Split 32.4 Cap                     DIRCTEMI            8,443                     -      8,443           8,443            -             -                -               -
                                                               ESI            C6PPTSZ015                                                              DIRCTEMI            4,841                     -      4,841           4,841            -             -                -               -




                                                                                                                                                                                                                                                                                                   Exhibit KGG-B
                     HUMAN RESOURCES                                                               Hollandale(115kV) Slit 32.4 Ca




                                                                                                                                                                                                                                                                                                    Page 22 of 58
                     HUMAN RESOURCES                           ESI            C6PPTSZ016           PlumPoint(115kV) Sp it 32 4 Ca                     DIRCTEMI            4,967                     -      4,967           4,967            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ017           PortG bson(115kV) Split 32.4Ca                     DIRCTEMI            2,935                     -      2,935           2,935            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ018           Senatoba(115k) Insta l 21.6 Ca                     DIRCTEMI            5,946                     -      5,946           5,946            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ019           Fayette(115kV) Spl t 32.4 Cap                      DIRCTEMI            4,526                     -      4,526           4,526            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ020           Richard 138kV Connect New Gene                     DIRECTLG              804                     -        804             804            -             -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTSZ030           Cosmar Cust Control House Relo                     DIRECTLG            1,109                     -      1,109           1,109            -             -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)              (B)             (C)              (D)          (E)           (F)          (G)             (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                        ESI Billing                Service Company                                    ETI Per                   Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support         Recipient          Total       All Other BU's   Books       Exclusions     Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPTV0531           Nerc Alert Lidar - Mississippi                     DIRCTEMI              473                      -        473              473            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTV0532           Nerc Alert Lidar - Texas                           DIRECTTX              279                      -        279                -          279         (279)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTV0533           Nerc Alert Lider - ELL - South                     DIRCTELI              223                      -        223              223            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTV0534           Nerc Alert Lidar - ELL - North                     DIRCTELI              249                      -        249              249            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTV0535           Nerc Alert Lidar - EGSLA - Eas                     DIRECTLG              136                      -        136              136            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTV0536           Nerc Alert Lidar - EGSLA - Wes                     DIRECTLG              223                      -        223              223            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTV0537           Nerc Alert Lidar - ENOI                            DIRCTENO              110                      -        110              110            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTV0538           Nerc Alert Lidar - Arkansas                        DIRCTEAI            1,827                      -      1,827            1,827            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTX1085           Elizabeth-Replace 69kV OCB 292                     DIRECTTX               82                      -         82                -           82          (82)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTX1169           Meeker 69kV Line OCB 5935                          DIRECTTX                -                      -          -                -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPTX1176           Evadale 69kV Cap Bank OCB 344                      DIRECTTX              239                      -        239                -          239         (239)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTX1179           Fort Worth Replace Basic RTU                       DIRECTTX               50                      -         50                -           50          (50)               -               -
                     HUMAN RESOURCES                           ESI            C6PPTX1180           MidCounty Replace Basic RTU                        DIRECTTX                -                      -          -                -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPVS1002           CLAIBORNE 115KV CAP RELAY UPG                      DIRCTENO                -                      -          -                -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAB044           CDC Carp Dam - DCS PC & Operat                     DIRCTEAI            1,648                      -      1,648            1,648            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAE335           INC 2-series posimetric feeder                     DIRCTEAI            2,340                      -      2,340            2,340            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAN023           RemDam-Replace Stepup Transfor                     DIRCTEAI                -                      -          -                -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAN035           RemDam-RplcCoolingWtrSupplyLin                     DIRCTEAI                -                      -          -                -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAN041           RDC DCS PC & Operating Sys Sof                     DIRCTEAI            1,845                      -      1,845            1,845            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAN044           RD1 Voltage Regulator Replacem                     DIRCTEAI              653                      -        653              653            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAN045           RD2 Voltage Regulator Replacem                     DIRCTEAI              526                      -        526              526            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAN046           RD3 Voltage Regulator Replacem                     DIRCTEAI              583                      -        583              583            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR307           WB1 CAVR Scrubber,Stack,Burner                     DIRCTEAI             (114)                     -       (114)            (114)           -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR308           WB2 CAVR Scrubber,Stack,Burner                     DIRCTEAI             (117)                     -       (117)            (117)           -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR377           Declaratory Order for WB Scrub                     DIRCTEAI                -                      -          -                -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR382           WB1 HP Turbine Upgrade                             DIRCTEAI                -                      -          -                -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR383           WB2 HP Turbine Upgrade                             DIRCTEAI                -                      -          -                -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR385           WB2 IP Turbine Stage 8 Setback                     DIRCTEAI              883                      -        883              883            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR408           WB2 RH Outlet Header Terminal/                     DIRCTEAI            1,087                      -      1,087            1,087            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR420           WBC AF3A & AF3B Feeder Replace                     DIRCTEAI            2,235                      -      2,235            2,235            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR421           WB2 Replace 2 Sets of L-1 Blad                     DIRCTEAI              483                      -        483              483            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR432           WB2 Alterrex Rectifier Replace                     DIRCTEAI            2,401                      -      2,401            2,401            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR444           WB2 Pall Condensate Filtration                     DIRCTEAI              147                      -        147              147            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR451           WB2 LPA L-2 Bucket Replacement                     DIRCTEAI              450                      -        450              450            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR452           WBC Replace Magnetic Separator                     DIRCTEAI              562                      -        562              562            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR455           WBC AF4A Feeder Replacement                        DIRCTEAI              865                      -        865              865            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR458           WBC Feeder Inlet Gates-AF4B,5A                     DIRCTEAI              373                      -        373              373            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR472           WB2 LTSH (Rear) Boiler Tubes                       DIRCTEAI            1,709                      -      1,709            1,709            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR473           WBC RCD Positioner Iso. Transf                     DIRCTEAI              944                      -        944              944            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAR495           WB1 Alterrex Rectifier Upgrade                     DIRCTEAI              251                      -        251              251            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAT029           AT Raw Water development                           DIRCTEMI            1,412                      -      1,412            1,412            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAT037           AT Add tional Boiler Feed Pump                     DIRCTEMI            1,551                      -      1,551            1,551            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAT057           ATC Protection Generator Rela                      DIRCTEMI              847                      -        847              847            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAT059           Attala Secondary Pipeline Tie-                     DIRCTEMI           46,705                      -     46,705           46,705            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAU025           OUA009 - OPC - Plant Blowdown                      DIRCTEAI                -                      -          -                -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAU035           OPC-OUA003-HP Stm to Gland Stm                     DIRCTEAI           (4,884)                     -     (4,884)          (4,884)           -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAU044           OP1-OUA015.012-HRSG Air Attemp                     DIRCTEAI            4,495                      -      4,495            4,495            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAU045           OP2-OUA015.013-HRSG Air Attemp                     DIRCTEAI            6,787                      -      6,787            6,787            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAU069           OP1-OUA001.002 - H2 Seals Upgr                     DIRCTEAI              556                      -        556              556            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAU072           OUA001.011aOPC - Fuel Gas Heat                     DIRCTEAI            2,524                      -      2,524            2,524            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAU073           OUA001.011b.OP1-Fuel Gas Mon                       DIRCTEAI              331                      -        331              331            -            -                -               -
8-405




                     HUMAN RESOURCES                           ESI            C6PPWAU074           OUA001.011c.OP2-Fuel Gas Mont                      DIRCTEAI              399                      -        399              399            -            -                -               -




                                                                                                                                                                                                                                                                                                2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPWAU080           OP1-Hyd Oil Pump Add to Essen                      DIRCTEAI              175                      -        175              175            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAU081           OP2-Hyd Oil Pump Add to Essen                      DIRCTEAI               20                      -         20               20            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWAU084           OP1-Cooling Twr Vibration Sys                      DIRCTEAI              238                      -        238              238            -            -                -               -
                                                               ESI            C6PPWAU085                                                              DIRCTEAI              238                      -        238              238            -            -                -               -




                                                                                                                                                                                                                                                                                                    Exhibit KGG-B
                     HUMAN RESOURCES                                                               OP2-Cooling Twr Vibration Sys




                                                                                                                                                                                                                                                                                                     Page 23 of 58
                     HUMAN RESOURCES                           ESI            C6PPWGA166           LW2 Mn Turb & TBFP Contrls Upg                     DIRECTTX                -                      -          -                -            -            -                -               -
                     HUMAN RESOURCES                           ESI            C6PPWGA200           TX-LWC Purchase Spare Transfor                     DIRECTTX            4,934                      -      4,934                -        4,934       (4,934)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGA229           LW2 Superheater Replacement                        DIRECTTX           14,759                      -     14,759                -       14,759      (14,759)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGA230           LW2 Reheater Replacement                           DIRECTTX           12,245                      -     12,245                -       12,245      (12,245)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGA231           LW2 Static Exciter                                 DIRECTTX            2,674                      -      2,674                -        2,674       (2,674)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGA232           LW2 Generator Rotor Rewind                         DIRECTTX            2,654                      -      2,654                -        2,654       (2,654)               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)              (B)             (C)            (D)          (E)            (F)           (G)             (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                       ESI Billing                Service Company                                  ETI Per                     Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support         Recipient          Total     All Other BU's   Books        Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPWGA233           LW2 Air Preheater Shaft/Rotor                     DIRECTTX           15,402                      -     15,402              -       15,402        (15,402)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGA239           LW2 Turbine Inner Module Uprat                    DIRECTTX           42,718                      -     42,718              -       42,718        (42,718)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGA242           LW1 APH Shaft Replacement                         DIRECTTX            1,099                      -      1,099              -        1,099         (1,099)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGA247           LW1 Replace Reheater                              DIRECTTX              489                      -         489             -          489           (489)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGA248           LW1 Replace Superheater                           DIRECTTX              475                      -         475             -          475           (475)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGA257           LWC Network - East and West Ga                    DIRECTTX              671                      -         671             -          671           (671)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGA259           LW2 Construction Elevator Foun                    DIRECTTX               63                      -          63             -            63           (63)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGA282           LWC Contractor Parking Area                       DIRECTTX              152                      -         152             -          152           (152)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGB008           OP3-OUA015.014-HRSG Oper Study                    DIRCTEAI                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGB028           OP3-OUA015.014-HRSG Air Attemp                    DIRECTLG            5,606                      -      5,606          5,606             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGB043           OP3-Hyd Oil Pump Add to Essen                     DIRECTLG               20                      -          20            20             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGB045           OP3-Clg Tower V bration Sys Up                    DIRECTLG              238                      -         238           238             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGM479           LG-NL6 '07 Rplc 2nd Point Heat                    DIRECTLG                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGM540           LG-NL6 '10 Rplc Main Transform                    DIRECTLG              232                      -         232           232             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGM587           NL6 - CAIR - CAPITAL PROJECT                      DIRECTLG            5,981                      -      5,981          5,981             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGM640           NL4 Rplc 2A & 2B HP FWtrHeater                    DIRECTLG              974                      -         974           974             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP437           TXSB4 Supercritical Startup Va                    DIRECTTX              604                      -         604             -          604           (604)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP438           TXSB4 Supercritical Startup Va                    DIRECTTX              300                      -         300             -          300           (300)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP439           TXSB4 Boiler Control System Up                    DIRECTTX               67                      -          67             -            67           (67)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP445           SB4 Sabine 4 Capital Valves                       DIRECTTX               76                      -          76             -            76           (76)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP446           TXSB4 LP A/B Turbine L-0 Bucke                    DIRECTTX             (656)                     -       (656)             -         (656)           656                -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP448           SB4-Replace Waterwall Tube Pan                    DIRECTTX               67                      -          67             -            67           (67)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP453           TXSB2 Feedwater ByPass Replacm                    DIRECTTX                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP455           SB4 Reheater Spray Regulator a                    DIRECTTX              176                      -         176             -          176           (176)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP456           TXSB4 - 1B High Pressure HTR S                    DIRECTTX              119                      -         119             -          119           (119)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP460           SB4 TBFP Recirc Vv and Blk Vv                     DIRECTTX              229                      -         229             -          229           (229)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP461           SB1 Feedwater ByPass Replacmen                    DIRECTTX                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP468           SB4 LP Turbine Bucket Replacem                    DIRECTTX              837                      -         837             -          837           (837)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP478           SBC PSM Sodium Hypochlorite Ge                    DIRECTTX            4,004                      -      4,004              -        4,004         (4,004)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP479           SB1 Gas Control Valve and Actu                    DIRECTTX            1,406                      -      1,406              -        1,406         (1,406)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP480           SB2 Gas Control Valve and Actu                    DIRECTTX              631                      -         631             -          631           (631)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP497           SB4/5 RSS Transformer Bushing                     DIRECTTX              185                      -         185             -          185           (185)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP500           SB5 Generator Rewind - Strateg                    DIRECTTX            2,712                      -      2,712              -        2,712         (2,712)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP501           SB5 LP Bucket Replmt - Strateg                    DIRECTTX              374                      -         374             -          374           (374)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP502           SB5 - Air Heater Baskets                          DIRECTTX              167                      -         167             -          167           (167)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP507           SB3 Screenwash Pump                               DIRECTTX              810                      -         810             -          810           (810)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP508           SBC Water Plant Regeneration M                    DIRECTTX               84                      -          84             -            84           (84)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP512           SB4 Generator Stator Rew STRAT                    DIRECTTX            1,010                      -      1,010              -        1,010         (1,010)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGP516           SBC CIP Compliance                                DIRECTTX            9,350                      -      9,350              -        9,350         (9,350)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWGS008           TOP- Withdrawal Line Freezing                     DIRECTTX              498                      -         498             -          498           (498)               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLA007           AP2 Gas Pipeline Install                          DIRCTELI              845                      -         845           845             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLB015           BU8 Emerg. Gen. Limestone Pad                     DIRCTELI              175                      -         175           175             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLB016           BU8 Replace Turbine Rotor                         DIRCTELI           16,391                      -     16,391         16,391             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLN355           NP4 - CAIR - CAPITAL PROJECT                      DIRCTELI                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLN457           NM3 IP1 Feedwater Heater Repla                    DIRCTELI              702                      -         702           702             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLN458           NM3 IP2 Feedwater Heater Repla                    DIRCTELI              752                      -         752           752             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLN464           NM3 Generator Stator Rewind                       DIRCTELI              610                      -         610           610             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLN474           NM5 - CAIR - CAPITAL PROJECT                      DIRCTELI            1,469                      -      1,469          1,469             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLN479           NM5 Generator Collector Replac                    DIRCTELI                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLN480           NM5 Generator Rotor Rewind                        DIRCTELI                -                      -           -             -             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLN483           NMC Deepwell #3 Replacment                        DIRCTELI                -                      -           -             -             -              -               -               -
8-406




                     HUMAN RESOURCES                           ESI            C6PPWLN500           NMC - Oil/Water Separator for                     DIRCTELI            5,190                      -      5,190          5,190             -              -               -               -




                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C6PPWLN525           NP4 Purchase Main Transformer                     DIRCTELI            8,914                      -      8,914          8,914             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLR122           ST7-Replace 480 VAC Breakers w                    DIRCTELI              871                      -         871           871             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLR123           ST7 - Steam Turbine Battery Ba                    DIRCTELI                -                      -           -             -             -              -               -               -
                                                               ESI            C6PPWLR132                                                             DIRCTELI              219                      -         219           219             -              -               -               -




                                                                                                                                                                                                                                                                                                   Exhibit KGG-B
                     HUMAN RESOURCES                                                               ST7 Fire Suppression System




                                                                                                                                                                                                                                                                                                    Page 24 of 58
                     HUMAN RESOURCES                           ESI            C6PPWLR137           STC-Surf Imp-Oil/Water Separat                    DIRCTELI              508                      -         508           508             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLT207           WF1 Polisher Controls Modifica                    DIRCTELI            2,346                      -      2,346          2,346             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLT208           WF2 Polisher Control Modificat                    DIRCTELI            8,279                      -      8,279          8,279             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLT261           WFC 4160V Relay Replacments fo                    DIRCTELI              396                      -         396           396             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLT270           WF4 Bus Duct Minor Add                            DIRCTELI            3,090                      -      3,090          3,090             -              -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLT277           WF2 Generator Protective Meter                    DIRCTELI              491                      -         491           491             -              -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)             (B)             (C)              (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                  Total Billings
                                                                              Activity / Project                                                       ESI Billing               Service Company                                    ETI Per                        Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support        Recipient          Total       All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            C6PPWLT295           WF1 - #1 South Cooler tube bun                    DIRCTELI            1,522                     -      1,522            1,522              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLV043           PVC-Gas Yard Expansion                            DIRCTELI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLV066           PV1 - Bleach system for Coolin                    DIRCTELI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLV067           PV1 - Cooling Tower Side Strea                    DIRCTELI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLV076           PV2-Replace Gen Breaker Failur                    DIRCTELI              896                     -         896             896              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLY256           LG1 Ovation Migration & consol                    DIRCTELI              694                     -         694             694              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLY257           LG2 BTG Board Consolidation to                    DIRCTELI              302                     -         302             302              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLY304           LG2 480V Station Service Short                    DIRCTELI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLY308           LG1 480V Station Service Feede                    DIRCTELI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLY314           LG3 - CAIR - CAPITAL PROJECT                      DIRCTELI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLY331           LGC Oily Water Separator at Oi                    DIRCTELI            6,737                     -      6,737            6,737              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLY336           LG2 Boiler Penthouse Roof Addi                    DIRCTELI              194                     -         194             194              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLY344           LG3 Turbine Supervisory/Monito                    DIRCTELI              596                     -         596             596              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLY346           LG3 Cooling Water Heat Exchang                    DIRCTELI              164                     -         164             164              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWLY364           LG2 Turbine Lube Oil Cooler Ad                    DIRCTELI              391                     -         391             391              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWMA207           BW2 Standby Transformer #1                        DIRCTEMI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWMA209           BW2 - CAIR - CAPITAL PROJECT                      DIRCTEMI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWMA212           BW2 PSH Project                                   DIRCTEMI              249                     -         249             249              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWMA226           BW1 Fuel & Aux Air Cntrls Addi                    DIRCTEMI            6,022                     -      6,022            6,022              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWMD155           GA-CAIR Project-Phase 2                           DIRCTEMI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWMD164           GA1 Reverse Osmosis Purchase/I                    DIRCTEMI              137                     -         137             137              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWNK194           MC3 Steam Seal Regulator Repla                    DIRCTENO            1,643                     -      1,643            1,643              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWNK205           MC3 Replace 2 "P" Valves                          DIRCTENO              435                     -         435             435              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWNK236           MC1 Replace Main Transformer F                    DIRCTENO              747                     -         747             747              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWNK238           MC3 Turbine Vibration Monitori                    DIRCTENO            1,768                     -      1,768            1,768              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWNK240           MC1 Replace Starting Transform                    DIRCTENO              691                     -         691             691              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWNK241           MC1 Replace Aux Transformer Fi                    DIRCTENO              615                     -         615             615              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWNK242           MC3 Replace Main Transformer F                    DIRCTENO              837                     -         837             837              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWNK243           MC3 Aux Steam Manual Bypass                       DIRCTENO              561                     -         561             561              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWNZ015           PTC Retire & Demolish Patterso                    DIRCTENO            3,046                     -      3,046            3,046              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWS0534           System Planning Pet Coke Repow                    DIRCTELI            6,603                     -      6,603            6,603              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWS0616           WF4 Black Start Project                           DIRCTELI            1,223                     -      1,223            1,223              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWS0628           SPO W-WOTAB CT Development Spe                    DIRECTTX                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWS0783           Ninemile 6 Development                            DIRCTELI          216,441                     -    216,441          216,441              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWS0880           SPO Calcasieu-EGSL                                DIRECTLG                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWS0984           SPO EGSL Purchase of Ouachita                     DIRECTLG              241                     -         241             241              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWUA002           OPC-OUA010 Plant Storeroom                        DIRCTEAI            4,240                     -      4,240            4,240              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWUA003           OUA012 - OUACHITA IT/TELCOM UP                    DIRCTEAI              342                     -         342             342              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWUA006           OPC-OUA016 MIC Eval/Remediatio                    DIRCTEAI            8,446                     -      8,446            8,446              -                -               -               -
                     HUMAN RESOURCES                           ESI            C6PPWUA010           OUA014-Ouachita Water Plant Up                    DIRCTEAI            3,260                     -      3,260            3,260              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ1214           WINTER STORM DL EAI DIST 01/26                    DIRCTEAI              980                     -         980             980              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ1218           WINTER STORM DL EAI DIST 02/08                    DIRCTEAI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ1222           STORM DL ARK DIST EAI 04/23/10                    DIRCTEAI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ1226           TORNADOES DL ARK DIST EAI 04/3                    DIRCTEAI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ1227           STORM DL ARK DIST EAI 05/14/10                    DIRCTEAI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ1244           STORM DL ARK DIST EAI 1/7/11 I                    DIRCTEAI              702                     -         702             702              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ1248           STORM DL ARK DIST EAI 4/3/11                      DIRCTEAI              137                     -         137             137              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ1249           TORNADO DL EAI DIST 4/14/11                       DIRCTEAI              157                     -         157             157              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ1250           STORM DL EAI DIST 4/19/11-4/24                    DIRCTEAI            1,911                     -      1,911            1,911              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ1251           TORNADOES DL EAI DIST 4/25/11                     DIRCTEAI           19,966                     -     19,966           19,966              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ2432           STORM DMG ELI 1/4 - 1/5/10                        DIRCTELI                -                     -           -               -              -                -               -               -
8-407




                     HUMAN RESOURCES                           ESI            C7PPSJ2437           Storm dmg La ELI 2 12 10 Snow                     DIRCTELI                -                     -           -               -              -                -               -               -




                                                                                                                                                                                                                                                                                                   2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C7PPSJ2441           N La Tornado & Storms 4/23-4/2                    DIRCTELI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ2443           STORM DMG ELI 5/1 thru 5/3/10                     DIRCTELI                -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ2444           STM DMG TS Bonnie LA DIST OPS                     DIRCTELI              385                     -         385             385              -                -               -               -
                                                               ESI            C7PPSJ2445                                                             DIRCTELI                -                     -           -               -              -                -               -               -




                                                                                                                                                                                                                                                                                                       Exhibit KGG-B
                     HUMAN RESOURCES                                                               ELL DIST STORM 05/15 - 05/17/1




                                                                                                                                                                                                                                                                                                        Page 25 of 58
                     HUMAN RESOURCES                           ESI            C7PPSJ2456           ELL DIST 08/11/10 TROPICAL DEP                    DIRCTELI              581                     -         581             581              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ2462           STORM DMG LA DIST ELL 1/8/11 I                    DIRCTELI            6,530                     -      6,530            6,530              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ2463           STORM DMG LA 2-1-11                               DIRCTELI              436                     -         436             436              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ2467           STORM DMG LA DIST ISSUED 3/6/1                    DIRCTELI               22                     -          22              22              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ2469           STORM DMG LA DIST ELL ISS 3/30                    DIRCTELI            2,261                     -      2,261            2,261              -                -               -               -
                     HUMAN RESOURCES                           ESI            C7PPSJ2470           STORM DMG LA DIST ELL 4 4 - 4                     DIRCTELI            1,180                     -      1,180            1,180              -                -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)             (B)             (C)             (D)          (E)           (F)          (G)           (H)
                                                                                                                                                                                  Total Billings
                                                                              Activity / Project                                                       ESI Billing               Service Company                                   ETI Per                   Pro Forma     Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support        Recipient          Total      All Other BU's   Books       Exclusions     Amount       Adjusted
                     HUMAN RESOURCES                           ESI            C7PPSJ2471           STORM DMG LA ELL 4/15/11 - 4/1                    DIRCTELI              113                     -        113             113            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ2474           STORM Dmg ELL 4/25 to 4/27/11                     DIRCTELI           11,003                     -     11,003          11,003            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3179           EMI 01/28/10 Winter Storm Dist                    DIRCTEMI                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3180           EMI 02/11/10 Winter Storm Dist                    DIRCTEMI                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3183           EMI 04/24/10 Tornadoes Distr O                    DIRCTEMI                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3185           EMI 08/11/10 Trop Depress5 Dis                    DIRCTEMI              302                     -        302             302            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3186           EMI MAY 2010 Storm Dist Ops-MS                    DIRCTEMI                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3189           EMI June 2010 Storm Distr Ops-                    DIRCTEMI              142                     -        142             142            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3190           EMI July 2010 Storm Dist Ops-M                    DIRCTEMI              417                     -        417             417            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3196           EMI November 2010 Storm Dist O                    DIRCTEMI               85                     -         85              85            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3197           EMI Storm DistOps 12/31/10 Tor                    DIRCTEMI              177                     -        177             177            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3198           EMI Storm Distr Ops 1/7/11Wint                    DIRCTEMI           18,400                     -     18,400          18,400            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3199           EMI February 2011 Storm DistrO                    DIRCTEMI              164                     -        164             164            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3202           EMI APRIL 2011 Storm Distr Ops                    DIRCTEMI              511                     -        511             511            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3203           EMI Storm Distr Ops 4/15/11                       DIRCTEMI               73                     -         73              73            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3204           EMI StormTornadoes DistrOps 4/                    DIRCTEMI            7,956                     -      7,956           7,956            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3205           EMIStormMSRiverFlood DistrOp4/                    DIRCTEMI              400                     -        400             400            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ3207           EMI MAY 2011 Storm Distr Ops-M                    DIRCTEMI              100                     -        100             100            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ4084           STORM DMG LA DIST OPS ENOI-5/1                    DIRCTENO                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ4085           STM DMG TS BONNIE LA DIST OPS                     DIRCTENO              181                     -        181             181            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ4086           ENOI DIST 08/11/10 TROPICAL DE                    DIRCTENO               31                     -         31              31            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ4088           STORM DMG LA DIST OPS ENOI ISS                    DIRCTENO              465                     -        465             465            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ4089           STORM DMG LA DIST OPS ENOI ISS                    DIRCTENO              197                     -        197             197            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ7207           Storm Dmg Dist TX H.Ike 9/9/08                    DIRECTTX                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ7219           Storm Dmg Dist ETI 5/14/10                        DIRECTTX                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ7231           Storm Dmg Dist ETI 1/9/11                         DIRECTTX              111                     -        111               -          111         (111)            -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ7232           Storm Dmg Dist ETI 2/1/11                         DIRECTTX              111                     -        111               -          111         (111)            -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ7234           Storm Dmg Dist ETI 4/26/11                        DIRECTTX              355                     -        355               -          355         (355)            -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ8399           STM DMG TS BONNIE LA DIST OPS                     DIRECTLG              208                     -        208             208            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ8406           EGSI DIST 08/11/10 TROPICAL DE                    DIRECTLG              237                     -        237             237            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ8409           WINTER STORM DMG LA 2/3 TO 2/5                    DIRECTLG            1,101                     -      1,101           1,101            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ8410           EGSL- Cold Front 3/5/11 - 3/6/                    DIRECTLG                8                     -          8               8            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ8412           STORM DMG LA EGSL 3/29 - 3/31/                    DIRECTLG              658                     -        658             658            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ8413           STORM DMG LA DIST EGSL 4 4 - 4                    DIRECTLG            1,558                     -      1,558           1,558            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ8414           STORM DMG LA EGSL 4/15/11 - 4/                    DIRECTLG                4                     -          4               4            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ8415           STM DMG LA EGSL 4/25 - 4/27/11                    DIRECTLG              787                     -        787             787            -            -             -             -
                     HUMAN RESOURCES                           ESI            C7PPSJ8417           STM DMG EGSL 6/4/11 - 6/9/11                      DIRECTLG              222                     -        222             222            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPD40233           E Jackson Repl 6E01&08 failed                     DIRCTEMI                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPJS1037           Line 731 Addis to Big Cajun                       DIRECTLG                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPJS1046           Houma-Ashland-Chauvin Storm Re                    DIRCTELI              134                     -        134             134            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPJS1076           Line 392 Addis to Wilbert                         DIRECTLG               88                     -         88              88            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPTGA228           Helena South, Install Environ                     DIRCTEAI              197                     -        197             197            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPTGA246           Newport Rpl storm damaged B325                    DIRCTEAI              336                     -        336             336            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPTL4472           North La. Storm L181 Perrvll-                     DIRCTELI              323                     -        323             323            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPTL4473           NLA Storm10 L212 Tallulah-Dar                     DIRCTELI                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPTL5496           Replace Storm Damages                             DIRCTEAI            7,603                     -      7,603           7,603            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPTLA220           Storm Repair Hayti South - Jim                    DIRCTEAI                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPTS2064           Bohemia Sub Katrina - remove                      DIRCTELI                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPTS2066           Empire Sub Remove Transformer                     DIRCTELI                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPTSA428           Hayti So.-Change Bus Node                         DIRCTEAI                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPTSA696           PB Watson Chap Sub, Rpl Fld Br                    DIRCTEAI                -                     -          -               -            -            -             -             -
8-408




                     HUMAN RESOURCES                           ESI            C8PPTSA823           Shoffner Sub, Repl 161 Bus & E                    DIRCTEAI                -                     -          -               -            -            -             -             -




                                                                                                                                                                                                                                                                                        2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            C8PPTSJ002           Keith Lake - Rebuild                              DIRECTTX                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            C8PPTSP119           Gulfrich-Relays,MOS,AC (Ike)                      DIRECTTX            2,086                     -      2,086               -        2,086       (2,086)            -             -
                     HUMAN RESOURCES                           ESI            C8PPTSP164           Neches Station Switchyard (Ike                    DIRECTTX           11,754                     -     11,754               -       11,754      (11,754)            -             -
                                                               ESI            E1PCD10064                                                             CUSEOPCO               69                     -         69              59           10            -            (0)           10




                                                                                                                                                                                                                                                                                            Exhibit KGG-B
                     HUMAN RESOURCES                                                               DISTR WK MGMT-SUBST AOR/COS/SF




                                                                                                                                                                                                                                                                                             Page 26 of 58
                     HUMAN RESOURCES                           ESI            E1PCN01611           U1-General Outage Support                         DIRCANOC                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            E1PCN01637           U1-In/Out Processing                              DIRCANOC                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            E1PCN01638           U1-Maintenance Support                            DIRCANOC                -                     -          -               -            -            -             -             -
                     HUMAN RESOURCES                           ESI            E1PCN01701           U2-General Outage Support                         DIRCANOC            1,345                     -      1,345           1,345            -            -             -             -
                     HUMAN RESOURCES                           ESI            E1PCN01702           U2-Refueling & Fuel Handling                      DIRCANOC              397                     -        397             397            -            -             -             -
                     HUMAN RESOURCES                           ESI            E1PCN01727           U2-In/Out Processing                              DIRCANOC              849                     -        849             849            -            -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)              (B)          (C)             (D)          (E)           (F)             (G)             (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                        ESI Billing                Service Company                                ETI Per                      Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support         Recipient       Total      All Other BU's   Books       Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            E1PCN01738           U2-Alloy 600 Project                               DIRCANOC              403                   -       403              403            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCN07533           FLOW ACCELERATED CORROSION                         DIRCTRBS              629                   -       629              629            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCN07540           OUTAGE IN/OUT PROCESSING                           DIRCTRBS              539                   -       539              539            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCN07552           REFUELNG/FUEL HANDLNG                              DIRCTRBS            1,904                   -     1,904            1,904            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCN07564           OUTAGE SUPPORT ACTIVITIES                          DIRCTRBS            3,289                   -     3,289            3,289            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCN07575           HEAT EXCHANGER MAINTENANCE/TES                     DIRCTRBS              888                   -       888              888            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCN07578           INSERVICE INSPECTION/IWE-IWL P                     DIRCTRBS            1,461                   -     1,461            1,461            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCN08322           OUTAGE IN-PROCESS / OUT-PROCES                     DIRCTWF3              435                   -       435              435            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCN08323           OUTAGE SUPPORT ACTIVITIES                          DIRCTWF3             (354)                  -      (354)            (354)           -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCN08358           ALLOY 600 PROJECT                                  DIRCTWF3            3,791                   -     3,791            3,791            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCN25040           NUCLEAR BUSINESS DEVELOPMENT                       DIRECT14                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCNN5413           NUCLEAR BUSINESS DEVELOPMENT                       DIRECT14          230,952                   -   230,952          230,952            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCR56015           CUSTOM SALES & SERVICE UNIT -                      CUSESOUT          232,321                   -   232,321          232,321            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCR56025           CUSTOM SALES & SERVICE UNIT- M                     DIRCTELI           25,721                   -    25,721           25,721            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCR56220           Sales & Mktg - EAI                                 DIRCTEAI            3,882                   -     3,882            3,882            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCR56221           Sales & Mktg - EMI                                 DIRCTEMI            5,591                   -     5,591            5,591            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCR56222           Sales & Mktg - ELL                                 DIRCTELI            8,879                   -     8,879            8,879            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCR56223           Sales & Mktg - ENOI                                DIRCTENO            6,183                   -     6,183            6,183            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCR56224           Sales & Mktg - EGSI-TX                             DIRECTTX            3,623                   -     3,623                -        3,623                -             (7)        3,616
                     HUMAN RESOURCES                           ESI            E1PCR56225           Sales & Mktg - EGSI - LA                           DIRECTLG            3,565                   -     3,565            3,565            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCR56226           Sales & Mktg - ALL JURIS                           MACCTALL          521,740                 383   522,122          448,095       74,027                -           (157)       73,870
                     HUMAN RESOURCES                           ESI            E1PCR56320           DATALINK - EAI                                     DIRCTEAI                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCR56324           DATALINK - EMI                                     DIRCTEMI               72                   -        72               72            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCR56325           DATALINK - EGSLA                                   DIRECTLG                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCR56326           DATALINK - ALL JURISDICTIONS                       MACCTXTX              784                   -       784              784            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCR73451           TRAINING & PROCESS IMPROVEMENT                     DIRCTEAI                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCR73457           TRAINING & PROCESS IMPROVEMENT                     CUSTCALL          281,993                   -   281,993          251,199       30,794                -            (71)       30,723
                     HUMAN RESOURCES                           ESI            E1PCT00210           JENNINGS MANUFACTURED GAS PLAN                     DIRECTLG              394                   -       394              394            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PCZW0581           LA. STA.-GSU ROAD REPAIRS & WE                     DIRECTLG            1,344                   -     1,344            1,344            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PP591954           Reactor Vessel Inspections                         DIRECT7A                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PP591SHR           Shared Resources                                   DIRECT7A                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPADWEAM           Analytic/Decision Support-EAM                      DIRECTXU            1,216                   -     1,216            1,216            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPAVIANS           Manage Avian Program Exp ESI                       CUSEOPCO            1,388                   -     1,388            1,183          206                -             (0)          206
                     HUMAN RESOURCES                           ESI            E1PPEFF003           EAI ENERGY EFFCNCY NON-INCREME                     DIRCTEAI           12,471                   -    12,471           12,471            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPEFF014           EAI ENERGY EFFCNCYAgri IrrigNo                     DIRCTEAI            3,842                   -     3,842            3,842            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPEFF015           EAI ENERGY EFFCNCYAgri Irrig I                     DIRCTEAI              472                   -       472              472            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPN01744           U2-Switchyard/Transformers >13                     DIRCANOC              283                   -       283              283            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPN09152           SWITCHYARD/TRANSFORMERS >13.8                      DIRCTRBS              386                   -       386              386            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPNG6772           OUTAGE GENERAL SUPPORT                             DIRCTSER                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPNG6774           OUTAGE TRAINING AND INPROCESSI                     DIRCTSER                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPNG6789           OUTAGE REFUEL & FUEL HANDLING                      DIRCTSER                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPNG6794           OUTAGE NDE NON-DESTRUCTIVE TE                      DIRCTSER                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPNG6830           OUTAGE TURBINE GENERATOR MAINT                     DIRCTSER                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPNG6832           OUTAGE MECHANICAL MAINTENANCE                      DIRCTSER                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPNXCRP1           Unwind - Employee                                  DIRECTNI            8,981                   -     8,981            8,981            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPNXCRP2           Unwind - office                                    DIRECTNI            1,519                   -     1,519            1,519            -                -              -             -
                     HUMAN RESOURCES                           ESI            E1PPR56227           Sales & Mktg -All excl TX                          MACCTXTX            2,574                   -     2,574            2,574            -                -              -             -
                     HUMAN RESOURCES                           ESI            E2PPLG11DA           Logistics Jan 2011 DIST Ark                        DIRCTEAI               20                   -        20               20            -                -              -             -
                     HUMAN RESOURCES                           ESI            E2PPLG11DL           Logistics Jan 2011 DIST ELL                        DIRCTELI              130                   -       130              130            -                -              -             -
                     HUMAN RESOURCES                           ESI            E2PPLG11DM           Logistics Jan 2011 DIST Miss                       DIRCTEMI              213                   -       213              213            -                -              -             -
                     HUMAN RESOURCES                           ESI            E2PPLG11TL           Logistics Jan 2011 TRN ELL                         DIRCTELI                2                   -         2                2            -                -              -             -
8-409




                     HUMAN RESOURCES                           ESI            E2PPLG11TM           Logistics Jan 2011 TRN Miss                        DIRCTEMI                6                   -         6                6            -                -              -             -




                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            E2PPSJ1221           T-Grid Storm Damage EAI 1/26/1                     DIRCTEAI                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E2PPSJ1253           T-Grid Storm Dam EAI4/19/11-4/                     DIRCTEAI              485                   -       485              485            -                -              -             -
                     HUMAN RESOURCES                           ESI            E2PPSJ1255           T-Grid Storm Tornadoes EAI 4/2                     DIRCTEAI            2,822                   -     2,822            2,822            -                -              -             -
                                                               ESI            E2PPSJ2447                                                              DIRCTELI              892                   -       892              892            -                -              -             -




                                                                                                                                                                                                                                                                                                Exhibit KGG-B
                     HUMAN RESOURCES                                                               T-Grid Storm O&M ELL 1/7/201 I




                                                                                                                                                                                                                                                                                                 Page 27 of 58
                     HUMAN RESOURCES                           ESI            E2PPSJ2478           T-Grid Storm - ELL 4/25 - 4/27                     DIRCTELI            1,147                   -     1,147            1,147            -                -              -             -
                     HUMAN RESOURCES                           ESI            E2PPSJ2483           T-Grid Storm # for ELL 5/10/20                     DIRCTELI              151                   -       151              151            -                -              -             -
                     HUMAN RESOURCES                           ESI            E2PPSJ3184           T-Grid 4/24/10 Tornadoes EMI                       DIRCTEMI                -                   -         -                -            -                -              -             -
                     HUMAN RESOURCES                           ESI            E2PPSJ3188           T-Grid Storm Damage EMI 1/7/11                     DIRCTEMI            2,117                   -     2,117            2,117            -                -              -             -
                     HUMAN RESOURCES                           ESI            E2PPSJ3206           T-Grid Storm Tornadoes EMI 4/2                     DIRCTEMI            1,734                   -     1,734            1,734            -                -              -             -
                     HUMAN RESOURCES                           ESI            E2PPSJ3208           T-Grid Storm MSRiverFloodEMI4/                     DIRCTEMI            5,070                   -     5,070            5,070            -                -              -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)               (B)          (C)             (D)          (E)           (F)           (G)            (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                       ESI Billing                 Service Company                                ETI Per                    Pro Forma      Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support          Recipient       Total      All Other BU's   Books       Exclusions      Amount        Adjusted
                     HUMAN RESOURCES                           ESI            E2PPSJ8387           Trans-HURRICANE IKE - ETI 9/11                    DIRECTTX               22                    -        22                -           22           (22)             -             -
                     HUMAN RESOURCES                           ESI            E2PPSJ8421           T-Grid Storm EGSL 5/10/11 FLOO                    DIRECTLG              435                    -       435              435            -              -             -             -
                     HUMAN RESOURCES                           ESI            E2PPSJ8422           T-Grid Storm # for EGSL 060511                    DIRECTLG              350                    -       350              350            -              -             -             -
                     HUMAN RESOURCES                           ESI            E2PPSJCIP1           Contractor Invoice Processing                     DIRCTESI            6,356                    -     6,356            6,356            -              -             -             -
                     HUMAN RESOURCES                           ESI            E2PPSJSCC1           System Command Center costs                       DIRCTESI                (0)                  -        (0)              (0)           -              -             -             -
                     HUMAN RESOURCES                           ESI            E2PPWJ0081           ELL Hurricane Gustav Storm Cos                    DIRCTELI                 -                   -         -                -            -              -             -             -
                     HUMAN RESOURCES                           ESI            E2PPWJ0089           EGSI LA Hurricane Gustav Storm                    DIRECTLG                 -                   -         -                -            -              -             -             -
                     HUMAN RESOURCES                           ESI            E2PPWJ0104           EGSI TX Hurricane Ike                             DIRECTTX              224                    -       224                -          224          (224)             -             -
                     HUMAN RESOURCES                           ESI            E2PPWJ0106           HURICANE IKE SABINE COMMON RES                    DIRECTTX                 -                   -         -                -            -              -             -             -
                     HUMAN RESOURCES                           ESI            E2PPWJ0117           RXC Storm Damage Clean Up                         DIRCTEMI            1,497                    -     1,497            1,497            -              -             -             -
                     HUMAN RESOURCES                           ESI            E2PPWJ0121           RX4 Turb-Gen Storm Repairs                        DIRCTEMI            3,731                    -     3,731            3,731            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC380303           CONTINGENCY PLANNING                              DIRECT57            5,343                    -     5,343            5,343            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC380430           Force on Force Expenditures                       DIRECT57            7,882                    -     7,882            7,882            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC390000           DEFAULT PAYROLL PILGRIM                           DIRECT57            3,284                    -     3,284            3,284            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC4B1115           E-PLAN - VERMONT YANKEE                           DIRECT72                 -                   -         -                -            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC4B1120           PUBLIC AFFAIRS - VERMONT YANKE                    DIRECT72            3,693                    -     3,693            3,693            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC4R9083           TRITIUM INFORMATION REVIEW                        DIRECT72                 -                   -         -                -            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC6H0025           NORTHEAST NUC MGT OVERSIGHT- 4                    DIRCTENU              445                    -       445              445            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC6H0026           NORTHEAST MGMT OVERSITE IP2/IP                    SPL77N7A           73,948                    -    73,948           73,948            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC6H0028           ENN NUC MGT OVERSIGHT (1/3 IP                     S7778N7A              849                    -       849              849            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC6H0048           PWR Plant Support                                 DIRCTENU                 -                   -         -                -            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC6H0049           BWR Plant Support                                 DIRCTENU              899                    -       899              899            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC6H00IP           DIRECT SUPPORT TO IP3                             DIRECT77           63,320                    -    63,320           63,320            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC6H00JF           DIRECT SUPPORT TO JAF                             DIRECT78           61,854                    -    61,854           61,854            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC6H00NE           100% NEW ENGLAND (50% VY/ 50%                     DIRCTENU              372                    -       372              372            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC6H00PN           DIRECT SUPPORT TO PILGRIM NPS                     DIRCTENU           61,619                    -    61,619           61,619            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC6H00VY           VERMONT YANKEE 100%                               DIRCTENU          130,049                    -   130,049          130,049            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC6HENNE           ENN EQUAL SPLIT                                   DIRCTENU          405,367                    -   405,367          405,367            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PC6HPNPS           DIRECT SUPPORT TO PILGRIM - LE                    DIRECT57            1,136                    -     1,136            1,136            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCC08500           Executive VP, Operations                          ASSTSALL            4,961                    -     4,961            4,456          505              -            (3)          502
                     HUMAN RESOURCES                           ESI            F3PCC14900           EXPENSES-CHAIRMAN ENTERGY                         DIRCTETR           92,998                    -    92,998           92,998            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCC31255           OPERATIONS-OFFICE OF THE CEO                      ASSTSALL          271,407                    -   271,407          244,465       26,942              -           (60)       26,881
                     HUMAN RESOURCES                           ESI            F3PCC31256           LEADERSHIP CONFERENCE                             EMPLOYAL              306                    -       306              292           14              -            (0)           14
                     HUMAN RESOURCES                           ESI            F3PCCDVCCN           PROJECT GUMBO                                     CUSGOPCO            4,263                    -     4,263            4,263            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCDVDAT           CORPORATE DEVELOPMENT DATA ROO                    LVLSVCAL            6,253                    -     6,253            5,660          593              -            (1)          592
                     HUMAN RESOURCES                           ESI            F3PCCDVETR           CORP DEV-ANALYSIS STRATEGIC ME                    ASSTSALL                 -                   -         -                -            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCE0129           CORPORATE SUSTAINABILITY STRAT                    CAPAOPCO           15,205                    -    15,205           13,561        1,644              -            (4)        1,640
                     HUMAN RESOURCES                           ESI            F3PCCE0193           CORP ENVIORNMENTAL SPECIAL PRO                    CAPAOPCO            2,557                    -     2,557            2,281          276              -            (1)          276
                     HUMAN RESOURCES                           ESI            F3PCCEIE01           CORP ENVIRONMENTAL INITIATIVES                    CAPAOPCO            5,249                    -     5,249            4,682          568              -            (1)          566
                     HUMAN RESOURCES                           ESI            F3PCCEIEU2           CORP ENV INITIATIVES-EXTERNAL                     DIRCTENU            2,557                    -     2,557            2,557            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCEII01           CORP ENVIRONMENTAL INITIATIVES                    CAPAOPCO            5,249                    -     5,249            4,682          568              -            (1)          566
                     HUMAN RESOURCES                           ESI            F3PCCEIIU2           CORP ENV INITIATIVES-INTERNAL                     DIRCTENU            2,557                    -     2,557            2,557            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCEP001           CORPORATE ENVIRONMENTAL POLICY                    CAPAOPCO          107,489                    -   107,489           95,869       11,621        (3,111)           (20)        8,490
                     HUMAN RESOURCES                           ESI            F3PCCEPLOU           CONSUMER ED PROGRAMS - LOUISIA                    CUSELGLA              480                    -       480              480            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCEPNEW           CONSUMER ED PROGRAMS N.O.                         DIRCTENO            4,578                  209     4,787            4,787            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCEPU02           CORP ENV POLICY - UNREGULATED                     DIRCTENU            3,431                    -     3,431            3,431            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCFOENN           CFO OPERATIONS - ENTERGY NUCLE                    DIRCTENU              108                    -       108              108            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCPM001           CORPORATE PERFORMANCE MANAGEME                    ASSTSALL          198,335                    -   198,335          178,595       19,740              -           (46)       19,694
                     HUMAN RESOURCES                           ESI            F3PCCRPEEI           CORPORATE REPORTING - EEI                         ASSTNREG           10,712                    -    10,712           10,712            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCRPEIH           CORP RPTG ANALYSIS & POLICY FO                    DIRECT22              795                    -       795              795            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCRPEIL           CORPORATE REPORTING - EIL                         DIRECT22           13,507                    -    13,507           13,507            -              -             -             -
8-410




                     HUMAN RESOURCES                           ESI            F3PCCRPENI           CORP RPTG ANALYSIS & POLICY FO                    DIRECT14               32                    -        32               32            -              -             -             -




                                                                                                                                                                                                                                                                                         2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PCCRPENU           CORP REPORTING, ANALYSIS & POL                    DIRCTENU            5,005                    -     5,005            5,005            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCSE060           SAFETY & ENVIRONMENTAL SUPPORT                    EMPLOYAL           61,775                    -    61,775           58,842        2,933              -            (7)        2,926
                     HUMAN RESOURCES                           ESI            F3PCCSE075           SAFETY & ENVIRNMNTL COMPLIANCE                    CUSEOPCO           15,109                    -    15,109           12,879        2,230              -            (5)        2,225
                                                               ESI            F3PCCSPEAI                                                             DIRCTEAI            4,878                    -     4,878            4,878            -              -             -             -




                                                                                                                                                                                                                                                                                             Exhibit KGG-B
                     HUMAN RESOURCES                                                               SYSTEM PLANNING - EAI




                                                                                                                                                                                                                                                                                              Page 28 of 58
                     HUMAN RESOURCES                           ESI            F3PCCSPEEI           SYSTEM PLANNING - NONREG - EEI                    ASSTNREG            2,995                    -     2,995            2,995            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCSPELI           SYSTEM PLANNING - ELI                             DIRCTELI            5,939                    -     5,939            5,939            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCSPEMI           SYSTEM PLANNING - EMI                             DIRCTEMI              495                    -       495              495            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCSPENO           SYSTEM PLANNING - ENOI                            DIRCTENO            6,453                    -     6,453            6,453            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCSPGSL           SYSTEM PLANNING - EGSI-LA                         DIRECTLG            2,822                    -     2,822            2,822            -              -             -             -
                     HUMAN RESOURCES                           ESI            F3PCCSPGST           SYSTEM PLANNING - EGSI-TX                         DIRECTTX            6,690                    -     6,690                -        6,690              -           (13)        6,677


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                   ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class and Project
                                                                                                                                                      For the Twelve Months Ended June 30, 2011
                                                                                                                                                                     Amounts in Dollars

                                                                                                                                                                      (A)             (B)          (C)            (D)          (E)           (F)            (G)           (H)
                                                                                                                                                                                 Total Billings
                                                                              Activity / Project                                                      ESI Billing               Service Company                               ETI Per                    Pro Forma      Total ETI
                                       Class                   Billing Entity       Code                           Activity / Project Description      Method       Support        Recipient       Total     All Other BU's   Books       Exclusions      Amount        Adjusted
                     HUMAN RESOURCES                           ESI            F3PCCSPSYS           SYSTEM PLANNING AND STRATEGIC                    ASSTSALL              745                  -       745             674           71             -             (0)            71
                     HUMAN RESOURCES                           ESI            F3PCCSPUTI           SYSTEM PLANNING & STRATEGIC AD                   LOADOPCO          344,650                  -   344,650         291,405       53,245             -           (124)       53,121
                     HUMAN RESOURCES                           ESI            F3PCD10006           FIELD DEVELOPMENT                                CUSTEGOP              374                  -       374             322           52             -             (0)            51
                     HUMAN RESOURCES                           ESI            F3PCD10010           PROGRAM MANAGEMENT - O&M                         CUSTEGOP              332                  -       332             286           46             -             (0)            46
                     HUMAN RESOURCES                           ESI            F3PCD10033           SSS PRELIMINARY PLANNING, SCOP                   CUSTEGOP               17                  -        17              15            2             -             (0)             2
                     HUMAN RESOURCES                           ESI            F3PCD10036           MGR GEN & ADMIN - DISTR SYSTEM                   CUSTEGOP           35,704                  -    35,704          30,771        4,933             -            (12)         4,921
                     HUMAN RESOURCES                           ESI            F3PCD10038           MGR GEN & ADMIN SYSTEM & PROC                    CUSTEGOP                -                  -         -               -            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCD10039           GEN & ADMIN - CUSTOMER SERVICE                   CUSTEGOP           34,613                  -    34,613          29,834        4,778             -            (12)         4,767
                     HUMAN RESOURCES                           ESI            F3PCD10049           REGULATED RETAIL SYSTEMS - O&M                   CUSTEGOP            8,803                  -     8,803           7,588        1,214             -             (3)         1,212
                     HUMAN RESOURCES                           ESI            F3PCD10077           REGULATORY AFFAIRS WORLDOX IMP                   DIRCTENO              261                  -       261             261            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCD10105           CUSTOMER CARE SYSTEM SUPPORT                     CUSEGXTX           62,079                  -    62,079          62,079            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCDG0004           OPERATOR QUAL DEVELOP & TRAIN                    DIRCTENO            2,980                  -     2,980           2,980            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCDG0005           OPERATOR QUAL DEVELOP & TRAIN                    DIRECTLG           12,912                  -    12,912          12,912            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE01591           MISC FERC REG COMM EXP                           LOADOPCO          102,259                  -   102,259          86,444       15,816             -            (36)       15,780
                     HUMAN RESOURCES                           ESI            F3PCE01601           FERC - OPEN ACCESS TRANSMISSIO                   LOADOPCO           70,876                633    71,509          60,444       11,065             -              7        11,072
                     HUMAN RESOURCES                           ESI            F3PCE12802           FERC - SERI RATE CASE                            DIRCTEOI                -                  -         -               -            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE13100           GEN CORP. LEGAL ENTERGY CORP.                    DIRCTETR          288,260                  -   288,260         288,260            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE13240           EOI GEN COUNSEL - LEGAL SUPPOR                   DIRCTEOI           21,191                  -    21,191          21,191            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE13241           GEN. COUNSEL - GGNS LEGAL                        DIRCTEOI            3,546                  -     3,546           3,546            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE13243           GEN. COUNSEL - W3 LEGAL                          DIRCTEOI            7,499                  -     7,499           7,499            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE13248           O/S LEGAL FEES - RIVERBEND                       DIRCTEOI           18,857                  -    18,857          18,857            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE13321           ESI GENERAL LEGAL ADVICE                         LVLSVCAL          492,377                  -   492,377         445,579       46,798             -           (103)       46,694
                     HUMAN RESOURCES                           ESI            F3PCE13401           SYSTEM LEGAL ADVICE- EMPL LIT                    EMPLOREG           34,933                  -    34,933          32,692        2,241             -             (6)         2,235
                     HUMAN RESOURCES                           ESI            F3PCE13610           GEN LEGAL SVCS FOR ENOI                          DIRCTENO               72                  -        72              72            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE13630           GEN LEGAL SVCS FOR EMI                           DIRCTEMI               48                  -        48              48            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE13802           GENERAL LEGAL SERVICES - NON-R                   ASSTNREG            2,132                  -     2,132           2,132            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE13804           GENERAL LEGAL COUNSEL - ETLLC                    DIRECT66            5,125                  -     5,125           5,125            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE14420           REGULATORY AFFAIRS - EAI                         DIRCTEAI          140,435                  -   140,435         140,435            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE14423           REGULATORY AFFAIRS - EMI                         DIRCTEMI           72,242                 86    72,328          72,328            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE14987           FGA-C imate/Environmental                        ASSTSALL           12,786                  -    12,786          11,513        1,273        (1,273)             -              -
                     HUMAN RESOURCES                           ESI            F3PCE75021           SYSTEM GOVERNMENTAL AFFAIRS --                   ASSTSALL           91,931                  -    91,931          82,768        9,163        (9,163)             -              -
                     HUMAN RESOURCES                           ESI            F3PCE99741           Utl Ops ECI & 6-Sigma Improve                    CUSEOPCO                -                  -         -               -            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE99750           PRES- ENT. LA-GEN'L OPS-ELI/EG                   CUSELGLA          288,236                  -   288,236         288,236            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE99755           PRESIDENT-ENOI-GENERAL OPERATI                   DIRCTENO           39,954                  -    39,954          39,954            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE99765           PRESIDENT-EMI-GENERAL OPERATIO                   DIRCTEMI           10,530                  -    10,530          10,530            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCE99795           GROUP PRES - UTILITY OPERATION                   CUSTEGOP          146,170                  -   146,170         125,979       20,191             -            (47)       20,144
                     HUMAN RESOURCES                           ESI            F3PCENODIV           ENO DIVERSITY PROGRAM                            DIRCTENO              140                  -       140             140            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCEPMCOM           ELECTRONIC SUPPLY CHAIN BUS. O                   SCPSPALL           32,286                  -    32,286          28,226        4,059        (1,757)            (6)         2,297
                     HUMAN RESOURCES                           ESI            F3PCES6002           FINANCIAL/OPS MANAGEMENT OF ES                   DIRECT6H            1,899                  -     1,899           1,899            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF05700           CORPORATE PLANNING & ANALYSIS                    ASSTSALL            5,375                  -     5,375           4,829          546             -             (1)           545
                     HUMAN RESOURCES                           ESI            F3PCF07300           CORP PLANNING & ANALYSIS- REGU                   CUSTEGOP          228,141                  -   228,141         196,641       31,500             -            (74)       31,426
                     HUMAN RESOURCES                           ESI            F3PCF10411           EAI -TAX SERVICES                                DIRCTEAI           99,307                  -    99,307          99,307            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF10412           EOI TAX SERVICES                                 DIRCTEOI            7,575                  -     7,575           7,575            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF10413           EPI-TAX SERVICES                                 DIRECT09            4,718                  -     4,718           4,718            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF10414           ESI TAX SERVICES                                 LVLSVCAL           47,603                  -    47,603          43,075        4,528             -            (10)         4,518
                     HUMAN RESOURCES                           ESI            F3PCF10415           ELI - TAX SERVICES                               DIRCTELI          139,389                  -   139,389         139,389            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF10416           EMI-TAX SERVICES                                 DIRCTEMI           63,553                  -    63,553          63,553            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF10417           ENOI-TAX SERVICES                                DIRCTENO          140,228                  -   140,228         140,228            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF10418           SERI-TAX SERVICES                                DIRCTEOI           53,142                  -    53,142          53,142            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF10419           SFI-TAX SERVICES                                 OWNISFI             8,141                  -     8,141           8,141            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF10420           EC-TAX SERVICES                                  DIRCTETR           65,807                  -    65,807          65,807            -             -              -              -
8-411




                     HUMAN RESOURCES                           ESI            F3PCF10427           ENTERGY TECHNOLOGY COMPANY - G                   DIRECT62            3,252                  -     3,252           3,252            -             -              -              -




                                                                                                                                                                                                                                                                                      2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PCF10435           EHI - GENERAL TAX ADVISORY                       DIRECT45              698                  -       698             698            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF10437           ETHC - GENERAL TAX ADVISORY                      DIRECT60            1,660                  -     1,660           1,660            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF10439           ENGC - GENERAL TAX ADVISORY                      DIRECT57           36,205                  -    36,205          36,205            -             -              -              -
                                                               ESI            F3PCF10442                                                            DIRCTEEI           12,623                  -    12,623          12,623            -             -              -              -




                                                                                                                                                                                                                                                                                          Exhibit KGG-B
                     HUMAN RESOURCES                                                               TAX SERVICES - EEI (CORP)




                                                                                                                                                                                                                                                                                           Page 29 of 58
                     HUMAN RESOURCES                           ESI            F3PCF10445           ENTERGY CONSOLIDATED TAX SERVI                   ASSTSALL          961,969                  -   961,969         866,245       95,724             -           (219)       95,505
                     HUMAN RESOURCES                           ESI            F3PCF10448           ENTERGY OPERATING COMPANIES TA                   CUSTEGOP          186,037                  -   186,037         160,333       25,704             -            (57)       25,647
                     HUMAN RESOURCES                           ESI            F3PCF10600           N.Y. TAX SERVICES - IP2, IP3,                    DIRCTENU           10,058                  -    10,058          10,058            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF10610           ENT NUCLEAR NE-IP2,IP3,JAF,EVY                   DIRCTENU          114,116                  -   114,116         114,116            -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF15260           IT - BUSINESS & PROJECT SUPPOR                   CAPAOPCO              171                  -       171             152           18             -             (0)            18
                     HUMAN RESOURCES                           ESI            F3PCF20001           CASH MANAGEMENT - EAI                            DIRCTEAI            4,642                  -     4,642           4,642            -             -              -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                     Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                  ENTERGY TEXAS, INC.
                                                                                                                                                   Affiliate Billings - by Witness, Class and Project
                                                                                                                                                     For the Twelve Months Ended June 30, 2011
                                                                                                                                                                    Amounts in Dollars

                                                                                                                                                                     (A)             (B)             (C)              (D)          (E)           (F)              (G)           (H)
                                                                                                                                                                                Total Billings
                                                                              Activity / Project                                                     ESI Billing               Service Company                                    ETI Per                      Pro Forma      Total ETI
                                       Class                   Billing Entity       Code                          Activity / Project Description      Method       Support        Recipient          Total       All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                           ESI            F3PCF20990           OPERATIONS EXEC VP & CFO                        ASSTSALL          176,258                     -    176,258          158,723       17,536               -            (40)       17,495
                     HUMAN RESOURCES                           ESI            F3PCF21600           CORP RPTG ANALYSIS & POLICY AL                  GENLEDAL          556,312                     -    556,312          523,472       32,840               -            (75)       32,765
                     HUMAN RESOURCES                           ESI            F3PCF22310           EAI FINANCIAL PLANNING                          DIRCTEAI           16,061                     -     16,061           16,061            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF22320           ELI FINANCIAL PLANNING                          DIRCTELI           22,213                     -     22,213           22,213            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF22330           EMI FINANCIAL PLANNING                          DIRCTEMI            5,231                     -      5,231            5,231            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF22340           ENOI FINANCIAL PLANNING                         DIRCTENO            3,405                     -      3,405            3,405            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF22350           SERI FINANCIAL PLANNING                         DIRCTEOI            5,660                     -      5,660            5,660            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF22495           ENTERGY COMMON STOCK ADMIN                      DIRCTETR            8,415                     -      8,415            8,415            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF22511           IR - GENERAL, INQUIRIES & MAIL                  DIRCTETR          248,218                     -    248,218          248,218            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF22514           MEETINGS ANALYSTS/INVESTORS/SH                  DIRCTETR           14,834                     -     14,834           14,834            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23033           GENERAL ACCOUNTING - ESI                        LVLSVCAL          174,456                     -    174,456          157,865       16,591               -            (38)       16,553
                     HUMAN RESOURCES                           ESI            F3PCF23273           GA SFI - FUEL OIL                               OWNISFI            12,541                     -     12,541           12,541            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23425           ACCOUNTS PAYABLE PROCESSING                     APTRNALL          336,883                     -    336,883          308,654       28,229            (364)           (67)       27,798
                     HUMAN RESOURCES                           ESI            F3PCF23428           TREASURY SYSTEMS                                BNKACCTA            8,457                     -      8,457            8,255          202               -             (0)           201
                     HUMAN RESOURCES                           ESI            F3PCF23442           PAYROLL PROCESSING                              PRCHKALL          200,204                     -    200,204          190,491        9,714               -            (22)         9,691
                     HUMAN RESOURCES                           ESI            F3PCF2380G           BUSINESS EVENT PROCESSING-ENUC                  DIRCTENU            2,073                     -      2,073            2,073            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23915           CORP REPORTING ANALYSIS & POLI                  DIRCTEAI           58,790                     -     58,790           58,790            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23916           EAI BUSNSS EVENT DATA PROCSING                  DIRCTEAI           12,340                     -     12,340           12,340            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23917           EAI CO-OWNER BILLINGS                           DIRCTEAI            2,248                     -      2,248            2,248            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23920           CORP REPORTING ANALYSIS & POLI                  DIRCTELI           11,072                     -     11,072           11,072            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23921           ELI BUSINS EVENT DATA PROCSING                  DIRCTELI           31,054                     -     31,054           31,054            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23922           EMI BUSNSS EVENT DATA PROCSING                  DIRCTEMI            8,687                     -      8,687            8,687            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23923           ENGC BSINSS EVENT DATA PROCSIN                  DIRECT57              899                     -         899             899            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23925           CORP REPORTING ANALYSIS & POLI                  DIRCTEMI           43,492                     -     43,492           43,492            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23926           ENOI BSNS EVENT DATA PROCSING                   DIRCTENO            9,066                     -      9,066            9,066            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23928           SYSTEM ENERGY GRAND GULF CO-OW                  DIRCTEOI            1,768                     -      1,768            1,768            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23930           CORP REPORTING ANALYSIS & POLI                  DIRCTENO           33,107                     -     33,107           33,107            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23931           MISC ACCOUNTS RECVBL - PEOPLES                  ARTRNALL          145,420                     -    145,420          129,442       15,978               -            (37)       15,942
                     HUMAN RESOURCES                           ESI            F3PCF23935           CORP REPORTING ANALYSIS & POLI                  DIRCTETR            3,989                     -      3,989            3,989            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23936           MANAGE CASH                                     BNKACCTA           94,832                     -     94,832           92,821        2,011               -             (5)         2,007
                     HUMAN RESOURCES                           ESI            F3PCF23941           BUSINESS EVENT PROCESSING-ACCT                  APTRNALL           15,089                     -     15,089           13,829        1,260              52             (3)         1,308
                     HUMAN RESOURCES                           ESI            F3PCF23942           BUSINESS EVENT PROCESSING - PA                  PRCHKALL           28,658                     -     28,658           27,267        1,390               -             (3)         1,387
                     HUMAN RESOURCES                           ESI            F3PCF23943           BUSINESS EVENT PROCESS - EAI                    DIRCTEAI            2,000                     -      2,000            2,000            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23944           BUSINESS EVENT PROCESS - ELI                    DIRCTELI            1,889                     -      1,889            1,889            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23945           ACCOUNTING SERVICES - EOI                       DIRCTEOI               94                     -          94              94            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23946           BUSINESS EVENT PROCESSING - EO                  DIRCTEOI              749                     -         749             749            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23947           BUSINESS EVENT PROCESS - EMI                    DIRCTEMI            1,783                     -      1,783            1,783            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23948           BUSINESS EVENT PROCESS - ENOI                   DIRCTENO            2,012                     -      2,012            2,012            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF2394L           BUSINESS EVENT PROCESSING - EW                  DIRECT4L            6,498                     -      6,498            6,498            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23950           CORP REPORTING ANALYSIS & POLI                  DIRECT09               51                     -          51              51            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23951           BUSINESS EVENT PROCESS - RETAI                  DIRCTEAI           13,978                     -     13,978           13,978            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23952           BUSINESS EVENT PROCESS - RETAI                  DIRCTELI           15,003                     -     15,003           15,003            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23953           BUSINESS EVENT PROCESS - RETAI                  DIRCTEMI            7,296                     -      7,296            7,296            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23954           BUSINESS EVENT PROCESS - RETAI                  DIRCTENO           11,588                     -     11,588           11,588            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23957           BUSINESS EVENT PROCESSING - ES                  LVLSVCAL            9,922                     -      9,922            8,978          944               -             (2)           942
                     HUMAN RESOURCES                           ESI            F3PCF23958           BUSINESS EVENT PROCESSING - EP                  DIRECT09           12,034                     -     12,034           12,034            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23959           BUSINESS EVENT PROCESSING - EE                  DIRCTEEI            1,434                     -      1,434            1,434            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23961           BUSINESS EVENT PROCESSING - SF                  OWNISFI                 -                     -           -               -            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23962           BUSINESS EVENT PROCESSING - ET                  DIRCTETR                -                     -           -               -            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23964           CORP REPORTING ANALYSIS & POLI                  DIRCTEOI              605                     -         605             605            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23965           ACCOUNTING SERVICES- SERI                       DIRCTEOI            6,234                     -      6,234            6,234            -               -              -              -
8-412




                     HUMAN RESOURCES                           ESI            F3PCF23966           CORP REPORTING ANALYSIS & POLI                  DIRCTEOI              192                     -         192             192            -               -              -              -




                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PCF23967           BUSINESS EVENT PROCESSING - AL                  GENLEDAL           65,174                     -     65,174           61,324        3,850               -             (9)         3,841
                     HUMAN RESOURCES                           ESI            F3PCF23968           REPORTING TOOLS & DATA WAREHOU                  GENLEDAL            3,008                     -      3,008            2,829          178               -             (0)           178
                     HUMAN RESOURCES                           ESI            F3PCF23970           ACCOUNTING SERVICES- RB                         DIRCTEOI            4,141                     -      4,141            4,141            -               -              -              -
                                                               ESI            F3PCF23975                                                           DIRCTEOI            1,028                     -      1,028            1,028            -               -              -              -




                                                                                                                                                                                                                                                                                                Exhibit KGG-B
                     HUMAN RESOURCES                                                               ACCOUNTING SERVICES - ANO




                                                                                                                                                                                                                                                                                                 Page 30 of 58
                     HUMAN RESOURCES                           ESI            F3PCF23977           BUSINESS DATA EVENT PROCESS- I                  DIRECT77              579                     -         579             579            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23978           BUSINESS DATA EVENT PROCESS -                   DIRECT78              587                     -         587             587            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF2397F           BUSINESS EVENT PROCESSING - EN                  DIRECT7F              205                     -         205             205            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF2397G           BUSINESS EVENT PROCESSING - EN                  DIRCTENU                3                     -           3               3            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23980           ACCOUNTING SERVICES - WF3                       DIRCTEOI            1,291                     -      1,291            1,291            -               -              -              -
                     HUMAN RESOURCES                           ESI            F3PCF23986           BUSINESS EVENT PROCESSING - EN                  DIRCTENU               16                     -          16              16            -               -              -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                   ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class and Project
                                                                                                                                                      For the Twelve Months Ended June 30, 2011
                                                                                                                                                                     Amounts in Dollars

                                                                                                                                                                      (A)             (B)             (C)              (D)          (E)           (F)             (G)             (H)
                                                                                                                                                                                 Total Billings
                                                                              Activity / Project                                                      ESI Billing               Service Company                                    ETI Per                      Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                           Activity / Project Description      Method       Support        Recipient          Total       All Other BU's   Books       Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            F3PCF239LA           CORP RPTNG ANALYSIS/POLICY EGS                   DIRECTLG           40,570                     -     40,570           40,570            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF239P2           BUSINESS DATA EVENT PROCESS-IP                   DIRECT7A            1,001                     -      1,001            1,001            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF239TX           CORP RPTNG ANALYSIS/POLICY EGS                   DIRECTTX           46,992                     -     46,992                -       46,992                -           (107)       46,885
                     HUMAN RESOURCES                           ESI            F3PCF239VY           BUSINESS DATA EVENT PROCESS- E                   DIRECT72            1,210                     -      1,210            1,210            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF24001           Property/Casualty Risk Finance                   INSPREAL          165,654                     -    165,654          155,782        9,871                -            (22)        9,849
                     HUMAN RESOURCES                           ESI            F3PCF24036           CORP RPTG ANALYSIS & POLICY- R                   GENLDREG          231,450                     -    231,450          202,529       28,922                -            (69)       28,852
                     HUMAN RESOURCES                           ESI            F3PCF24100           RISK MGMT REGULATED NUCLEAR-E                    DIRCTEOI           17,431                     -     17,431           17,431            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF24110           SYS RISK MNGMT NUCLEAR EAI - A                   DIRCTEOI            2,523                     -      2,523            2,523            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF24120           SYS. RISK MGMT. NUCLEAR ELI -                    DIRCTEOI            3,189                     -      3,189            3,189            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF24150           SYS RISK MGMT NUCLEAR - SERI                     DIRCTEOI            2,308                     -      2,308            2,308            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF24180           SYSRISK MGMT NUCLEAR EGSI - RB                   DIRCTEOI            3,211                     -      3,211            3,211            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF24666           FINANCIAL PROCESS MANAGEMENT -                   GENLEDAL          219,108                     -    219,108          206,177       12,931                -            (29)       12,902
                     HUMAN RESOURCES                           ESI            F3PCF24910           PROPERTY ACCOUNTING- FIXED ASS                   ASSTLOCA            2,006                     -      2,006            1,801          205                -             (1)          205
                     HUMAN RESOURCES                           ESI            F3PCF24930           PROPERTY ACCOUNTING SERVICES-                    DIRCTEOI              773                     -         773             773            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25000           CASH MANAGEMENT - ELL                            DIRCTELI            5,335                     -      5,335            5,335            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25001           CASH MANAGEMENT - EMI                            DIRCTEMI            3,884                     -      3,884            3,884            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25002           CASH MANAGEMENT - ENOI                           DIRCTENO            4,708                     -      4,708            4,708            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25003           CASH MANAGEMENT - SERI                           DIRCTEOI            2,134                     -      2,134            2,134            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25005           CASH MANAGEMENT - ESI                            LVLSVCAL           29,160                     -     29,160           26,381        2,779                -             (7)        2,772
                     HUMAN RESOURCES                           ESI            F3PCF25006           CASH MANAGEMENT - ETR                            DIRCTETR           16,135                     -     16,135           16,135            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25007           CASH MANAGEMENT - SFI                            OWNISFI             5,421                     -      5,421            5,421            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25009           CASH MANAGEMENT - EEI                            DIRCTEEI            1,568                     -      1,568            1,568            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25010           CASH MANAGEMENT - EPI                            DIRECT09              228                     -         228             228            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25012           CASH MANAGEMENT - EOI                            DIRCTEOI            1,542                     -      1,542            1,542            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25013           CASH MANAGEMENT - IP2                            DIRECT7A              187                     -         187             187            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25014           CASH MANAGEMENT - IP3                            DIRECT77              435                     -         435             435            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25015           CASH MANAGEMENT - FITZPATRICK                    DIRECT78              286                     -         286             286            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25017           CASH MANAGEMENT - VERMONT YANK                   DIRECT72              239                     -         239             239            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25019           EAM - ENTERGY ASSET MANAGEMENT                   DIRECTXU            3,183                     -      3,183            3,183            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF25300           DAILY CASH MGT ACTIVITIES                        BNKACCTA           33,325                     -     33,325           32,631          694                -             (2)          692
                     HUMAN RESOURCES                           ESI            F3PCF26000           CASH MANAGEMENT - EIL                            DIRECT22              188                     -         188             188            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26001           FINANCING & SHORT TERM FUNDING                   DIRCTEAI           16,412                     -     16,412           16,412            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26002           FINANCING & SHORT TERM FUNDING                   DIRCTELI           27,169                     -     27,169           27,169            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26003           FINANCING AND SHORT TERM FUNDS                   DIRCTEMI            6,727                     -      6,727            6,727            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26004           FINANCING AND SHORT TERM FUNDI                   DIRCTENO            5,089                     -      5,089            5,089            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26020           FINANCING AND SHORT TERM FUNDI                   DIRCTEOI           10,298                     -     10,298           10,298            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26022           FINANCING & SHORT TERM FUNDING                   LVLSVCAL          117,558                     -    117,558          106,370       11,188                -            (26)       11,163
                     HUMAN RESOURCES                           ESI            F3PCF26023           FINANCING & SHORT TERM FUNDING                   DIRCTETR           33,835                     -     33,835           33,835            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26024           FINANCING & SHORT TERM FUNDING                   OWNISFI             1,347                     -      1,347            1,347            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26028           FINANCING & SHORT TERM FUNDING                   DIRECT14            3,210                     -      3,210            3,210            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26030           EXTERNAL TRUST MANAGEMENT - ND                   DIRCTEOI                -                     -           -               -            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26032           MANAGE EXTERNAL TRUSTS - EAI                     DIRCTEAI           12,144                     -     12,144           12,144            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26033           MANAGE EXTERNAL TRUSTS - ELL                     DIRCTELI            4,828                     -      4,828            4,828            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26034           MANAGE EXTERNAL TRUSTS - EMI                     DIRCTEMI            1,827                     -      1,827            1,827            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26035           MANAGE EXTERNAL TRUSTS - ENOI                    DIRCTENO            2,017                     -      2,017            2,017            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26039           EXTERNAL TRUST MANAGEMENT - PE                   EMPLOYAL           40,454                     -     40,454           38,534        1,920                -             (4)        1,916
                     HUMAN RESOURCES                           ESI            F3PCF26040           EXTERNAL TRUST MANAGEMENT - SA                   EMPLOYAL           17,651                     -     17,651           16,811          840                -             (2)          838
                     HUMAN RESOURCES                           ESI            F3PCF26042           EXTERNAL TRUST MANAGEMENT - SE                   DIRCTEOI            7,203                     -      7,203            7,203            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26043           EXTERNAL TRUST MANAGEMENT - IP                   DIRECT7A            5,638                     -      5,638            5,638            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26044           EXTERNAL TRUST MANAGEMENT - IP                   DIRECT77              821                     -         821             821            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26045           EXTERNAL TRUST MANAGEMENT - JA                   DIRECT78              996                     -         996             996            -                -              -             -
8-413




                     HUMAN RESOURCES                           ESI            F3PCF26046           EXTERNAL TRUST MANAGEMENT-VERM                   DIRECT72            9,354                     -      9,354            9,354            -                -              -             -




                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PCF26048           EAM - ENTERGY ASSET MANAGEMENT                   DIRECTXU            2,287                     -      2,287            2,287            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26049           PILGRIM - MANAGE EXTERNAL TRUS                   DIRECT57            7,552                     -      7,552            7,552            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26060           CASH MANAGEMENT - ETHC                           DIRECT60              520                     -         520             520            -                -              -             -
                                                               ESI            F3PCF26070                                                            DIRECT57              329                     -         329             329            -                -              -             -




                                                                                                                                                                                                                                                                                                 Exhibit KGG-B
                     HUMAN RESOURCES                                                               CASH MANAGEMENT - ENGC




                                                                                                                                                                                                                                                                                                  Page 31 of 58
                     HUMAN RESOURCES                           ESI            F3PCF26075           CASH MANAGEMENT - ENI                            DIRECT14              235                     -         235             235            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26080           CASH MANAGEMENT - ENTERGY THER                   DIRECT66               69                     -          69              69            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26081           EWOM LP - CASH MANAGEMENT                        DIRECT4L              222                     -         222             222            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26082           ESDC (CENTERPOINT)                               DIRECT6H                7                     -           7               7            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PCF26910           REVENUE ACCOUNTING ANALYSIS                      CUSEGALL           52,831                     -     52,831           45,535        7,296                -            (17)        7,279
                     HUMAN RESOURCES                           ESI            F3PCF46750           EEI/EPG/EPMC PENSION & OPEB EX                   DIRCTEEI          397,638                     -    397,638          397,638            -                -              -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                     Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                  ENTERGY TEXAS, INC.
                                                                                                                                                   Affiliate Billings - by Witness, Class and Project
                                                                                                                                                     For the Twelve Months Ended June 30, 2011
                                                                                                                                                                    Amounts in Dollars

                                                                                                                                                                     (A)              (B)         (C)            (D)          (E)           (F)            (G)             (H)
                                                                                                                                                                                 Total Billings
                                                                              Activity / Project                                                     ESI Billing                Service Company                              ETI Per                     Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                          Activity / Project Description      Method       Support         Recipient      Total     All Other BU's   Books       Exclusions       Amount         Adjusted
                     HUMAN RESOURCES                           ESI            F3PCF46761           ETLLC PENSION & OPEB EXPENSES                   DIRECT66          291,059                  -    291,059        291,059            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF46762           EOSI PENSION & OPEB EXPENSES                    DIRECT15          (51,195)                 -    (51,195)       (51,195)           -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF46765           ERLMS PENSION & OPEB EXPENSE                    DIRECT93                -                  -           -             -            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF46766           ERTPB PENSION & OPEB EXPENSE                    DIRECT96                -                  -           -             -            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF46767           ESLTD PENSION & OPEB EXPENSE                    DIRECT95                -                  -           -             -            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF46768           MHK RETAIL LLC PENSION & OPEB                   DIRECT1E           (6,576)                 -     (6,576)        (6,576)           -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF55558           CORPORATE DEVELOPMENT/OVERLAY                   DIRECT4A            3,301                  -      3,301          3,301            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF61505           CONSOL EMPLOYEE COMPENSATION T                  EMPLOYAL          196,655                  -    196,655        187,307        9,348              -             (22)        9,327
                     HUMAN RESOURCES                           ESI            F3PCF61986           EP INT'L HOLDINGS CORP - TAX S                  DIRECT4A           23,069                  -     23,069         23,069            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF62435           ENI - GENERAL TAX ADVISORY                      DIRECT14            4,230                  -      4,230          4,230            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF62438           EIHL - GENERAL TAX SERVICE                      DIRECT22              710                  -         710           710            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF62440           EPG - TAX SERVICES                              DIRCTEEI              797                  -         797           797            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF62535           NUCLEAR ENVIRONMENTAL COSTS-TA                  DIRCTENU          202,988                  -    202,988        202,988            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF62536           MARKET TO MARKET RESEARCH-TAX                   DIRCTETR                -                  -           -             -            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF62537           SECTION 263A RESEARCH-TAX SERV                  SECT263A           11,137                  -     11,137         10,044        1,094              -              (3)        1,090
                     HUMAN RESOURCES                           ESI            F3PCF62545           CAPITAL LOSS PLANNING - TAX SU                  DIRCTETR           33,369                  -     33,369         33,369            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF62548           ELI MTM VIDALIA INITIAL TAX YE                  DIRCTELI           28,388                  -     28,388         28,388            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF62551           ELI RESTRUCTURING                               DIRCTELI                -                  -           -             -            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF62565           UPSA MTM - Decon SERI                           UNPOWSAL              219                  -         219           219            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF62566           CAPTIVE INSURANCE/BENEFITS - T                  DIRCTETR               42                  -          42            42            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF62567           EMI MTM                                         DIRCTEMI                -                  -           -             -            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF62568           ENOI MTM                                        DIRCTENO                -                  -           -             -            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF62570           EAI MTM                                         DIRCTEAI               39                  -          39            39            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCF72271           DATA WAREHOUSE                                  GENLEDAL            2,698                  -      2,698          2,545          153              -              (0)          152
                     HUMAN RESOURCES                           ESI            F3PCF72670           GENERAL ACCOUNTING SYSTEM MAIN                  GENLEDAL           44,989                  -     44,989         42,411        2,578              -              (7)        2,572
                     HUMAN RESOURCES                           ESI            F3PCF72901           MOBILE DATA TERMINAL BASELOAD                   CUSTEGOP              243                  -         243           209           33              -              (0)           33
                     HUMAN RESOURCES                           ESI            F3PCF73027           BUDGET SYSTEM MAINTENANCE                       GENLEDAL           31,723                  -     31,723         29,864        1,860              -              (4)        1,856
                     HUMAN RESOURCES                           ESI            F3PCF73901           AM/FM BASELOAD (SUPPORT)                        DIRECTTX              189                  -         189             -          189              -              (0)          188
                     HUMAN RESOURCES                           ESI            F3PCF74195           TRANSMISSION APPLICATION SUPPO                  TRSBLNOP          452,861                  -    452,861        399,594       53,267              -            (124)       53,143
                     HUMAN RESOURCES                           ESI            F3PCF74341           ISB MAINT                                       LOADWEPI              185                  -         185           158           27              -              (0)           27
                     HUMAN RESOURCES                           ESI            F3PCF74344           GENERATION PLANNING & DISPATCH                  LOADOPCO            1,335                  -      1,335          1,135          199              -              (1)          199
                     HUMAN RESOURCES                           ESI            F3PCF74515           FOSSIL MAINTENANCE MANAGEMENT                   CAPAOPCO            2,542                  -      2,542          2,267          275              -              (1)          274
                     HUMAN RESOURCES                           ESI            F3PCF74585           FOSSIL APPLICATION SUPPORT                      CAPAOPCO            1,607                  -      1,607          1,433          174              -              (0)          173
                     HUMAN RESOURCES                           ESI            F3PCF75175           HRIS MAINTENANCE & ENHANCE                      EMPLOYAL           40,512                  -     40,512         38,589        1,924              -              (4)        1,919
                     HUMAN RESOURCES                           ESI            F3PCF99180           CORP COMPLIANCE TRACKING SYS                    EMPLOYAL          133,869                  -    133,869        127,506        6,363              -             (15)        6,348
                     HUMAN RESOURCES                           ESI            F3PCF99182           RECORDS MANAGEMENT                              RECDMGNT          103,157                  -    103,157         93,941        9,216              -             (21)        9,195
                     HUMAN RESOURCES                           ESI            F3PCF99183           RECORDS MANAGEMENT HARD COPY C                  RECDMGNT            3,126                  -      3,126          2,846          280              -              (1)          280
                     HUMAN RESOURCES                           ESI            F3PCFACALL           FACILITIES SVCS- ALL COS                        SQFTALLC          395,783              6,709    402,492        357,991       44,501              -             109        44,609
                     HUMAN RESOURCES                           ESI            F3PCFAEEIX           FACILITIES SVCS TO EEI                          DIRCTEEI            1,274                  -      1,274          1,274            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCFANUCO           FACILITIES SERVICES - ENUCO -                   DIRCTENU           10,889                  -     10,889         10,889            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCFAPEGL           FACILITIES SVCS- PRES/CEO SUPT                  DIRECTLG           15,347                  -     15,347         15,347            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCFAPELI           FACILITIES SVCS- PRES/CEO SUPT                  DIRCTELI           15,347                  -     15,347         15,347            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCFAPWHS           POWERHOUSE OPERATIONS                           EMPLOYAL              319                  -         319           304           15              -               -            15
                     HUMAN RESOURCES                           ESI            F3PCFARVRB           FACILITIES SVCS- RIVER BEND                     DIRCTEOI                -                  -           -             -            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCFASHRX           FACILITIES SVCS- ESI- HUMAN RE                  DIRCTESI            3,735                  -      3,735          3,735            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCFBLGSU           BELOW THE LINE -GSU                             DIRECTLG              149                  -         149           149            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCFBM001           INFORMATION TECHNOLOGY BENCHMA                  ITSPENDA            6,250                  -      6,250          5,845          404              -              (1)          404
                     HUMAN RESOURCES                           ESI            F3PCFCPO01           CHIEF PROCUREMENT OFFICER                       SCPSPALL           79,405                  -     79,405         69,525        9,881              -             (25)        9,856
                     HUMAN RESOURCES                           ESI            F3PCFCQEAI           ENTERPRISE APPLICATION INTEGRA                  APPSUPAL           10,822                  -     10,822          9,180        1,642              -              (4)        1,638
                     HUMAN RESOURCES                           ESI            F3PCFCQEXC           EXCHANGE                                        PCNUMALL           16,469                  -     16,469         15,840          629              -              (2)          627
                     HUMAN RESOURCES                           ESI            F3PCFCQMVS           MAINFRAME                                       APPSMVSX            2,078                  -      2,078            905        1,173              -              (2)        1,172
8-414




                     HUMAN RESOURCES                           ESI            F3PCFCQNTS           NT SERVERS                                      APPSWINT           12,523                  -     12,523         11,489        1,035            (17)             (1)        1,016




                                                                                                                                                                                                                                                                                      2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PCFCQUNX           UNIX SERVERS                                    APPSUNIX            6,700                  -      6,700          6,152          549            (56)             (1)          492
                     HUMAN RESOURCES                           ESI            F3PCFEXEEI           EXECTUIVE ADVISORY SERVICES -                   DIRCTEEI                -                  -           -             -            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCFEXETR           EXECUTIVE ADVISORY SERVICES -                   DIRCTETR          229,775             17,419    247,194        247,194            -              -               -             -
                                                               ESI            F3PCFF1000                                                           ASSTSALL          118,899                  -    118,899        107,072       11,827              -             (27)       11,800




                                                                                                                                                                                                                                                                                          Exhibit KGG-B
                     HUMAN RESOURCES                                                               FINANCIAL FORECASTING




                                                                                                                                                                                                                                                                                           Page 32 of 58
                     HUMAN RESOURCES                           ESI            F3PCFF1001           OCE SUPPORT                                     ASSTSALL            2,754                  -      2,754          2,481          272              -              (1)          272
                     HUMAN RESOURCES                           ESI            F3PCFF1003           BOARD SUPPORT                                   ASSTSALL           78,159                  -     78,159         70,470        7,689              -             (17)        7,672
                     HUMAN RESOURCES                           ESI            F3PCFIBERO           OPER. & MAINT. OF FIBER OPTIC                   FIBRMREG           16,960                  -     16,960         16,676          284              -              (1)          283
                     HUMAN RESOURCES                           ESI            F3PCFNEPDC           EXECUTIVE PENSION PLAN - EPDC                   DIRECTVH           (7,368)                 -     (7,368)        (7,368)           -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCFNQEXP           NON-QUALIFIED PENSION PLAN - E                  DIRCTEEI           56,245                  -     56,245         56,245            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCFRM106           CORP RISK MGMNT SVCS - ESI ENE                  LOADOPCO            8,072                  -      8,072          6,810        1,261              -              (2)        1,259


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                   ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class and Project
                                                                                                                                                      For the Twelve Months Ended June 30, 2011
                                                                                                                                                                     Amounts in Dollars

                                                                                                                                                                      (A)             (B)          (C)              (D)          (E)          (F)           (G)           (H)
                                                                                                                                                                                 Total Billings
                                                                              Activity / Project                                                      ESI Billing               Service Company                                 ETI Per                   Pro Forma     Total ETI
                                       Class                   Billing Entity       Code                           Activity / Project Description      Method       Support        Recipient       Total       All Other BU's   Books      Exclusions      Amount       Adjusted
                     HUMAN RESOURCES                           ESI            F3PCFRM107           CORP RISK MGMNT SVCS - ENTERGY                   DIRCTETR           16,198                 -      16,198           16,198           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCFRM108           CORP RISK MGMT SVCS-ENTERGY AS                   DIRECTXU            5,257                 -       5,257            5,257           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCFSGRAS           S GULF RAILWAY- ADMIN/TECH SUP                   DIRECTLG                -                 -            -               -           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCFSPREG           CORP. STRATEGIC SVCS FOR REGUL                   LOADOPCO            5,981                 -       5,981            5,053         928             -            (2)         926
                     HUMAN RESOURCES                           ESI            F3PCFT9023           ETC FIBER O&M SUPPORT                            DIRECT62           16,394                 -      16,394           16,394           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCFT9333           ETC - FIBER CAPITAL COSTS                        DIRECT62            1,454                 -       1,454            1,454           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCFVARAS           ADMIN SUPRT - VARIBUS CORPORAT                   DIRECTLG            7,197                 -       7,197            7,197           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCFX2770           HR SERVICE CENTER SUPPORT                        EMPLOYAL                -                 -            -               -           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCFX2815           EDMS PRODUCT LINE SUPPORT                        EMPLOYAL            3,967                 -       3,967            3,777         190             -            (0)         189
                     HUMAN RESOURCES                           ESI            F3PCFX2850           SECRETARIAT LEGAL SUPPORT                        ASSTSALL            3,752                 -       3,752            3,378         374             -            (1)         373
                     HUMAN RESOURCES                           ESI            F3PCFX3255           CIA CONSULTING AND MANAGEMENT                    ITSPENDA           36,072                 -      36,072           33,738       2,334             -            (3)       2,331
                     HUMAN RESOURCES                           ESI            F3PCFX3256           EXECUTIVE SUPPORT & BRD OF DIR                   ITSPENDA           18,018                 -      18,018           16,852       1,166             -            (2)       1,164
                     HUMAN RESOURCES                           ESI            F3PCFX3265           POWERBUILDER FRAMEWORK BASELOA                   APPSUPAL              463                 -          463             392          71             -            (0)          71
                     HUMAN RESOURCES                           ESI            F3PCFX3275           WEB INFRASTRUCTURE MAINTENANCE                   PCNUMALL              823                 -          823             791          31             -            (0)          31
                     HUMAN RESOURCES                           ESI            F3PCFX3290           IT BUSINESS PLANNING AND GOVER                   ITSPENDA           73,136                 -      73,136           68,403       4,732             -            (7)       4,725
                     HUMAN RESOURCES                           ESI            F3PCFX3291           NETWORK SECURITY ASSESSMENT-DA                   APPSUPAL            1,556                 -       1,556            1,316         241             -            (0)         240
                     HUMAN RESOURCES                           ESI            F3PCFX3295           IT STRATEGIC SOURCING & RESULT                   ITSPENDA           72,433                 -      72,433           68,035       4,398             -           (11)       4,387
                     HUMAN RESOURCES                           ESI            F3PCFX3320           TCM QUERY & REPORTING SUPPORT                    GENLEDAL                -                 -            -               -           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCFX3350           A/R & BILLING SUPPORT                            ARTRNALL           12,491                 -      12,491           11,119       1,372             -            (3)       1,369
                     HUMAN RESOURCES                           ESI            F3PCFX3355           Property Software Support                        GENLEDAL           10,734                 -      10,734           10,077         657             -            (1)         655
                     HUMAN RESOURCES                           ESI            F3PCFX3450           CORPORATE REPORTING SYSTEM SUP                   GENLEDAL               19                 -           19              18           1             -            (0)           1
                     HUMAN RESOURCES                           ESI            F3PCFX3555           BOD/EXECUTIVE SUPPORT                            ASSTSALL            3,164                 -       3,164            2,849         314             -            (1)         314
                     HUMAN RESOURCES                           ESI            F3PCFX3620           MMIS MATERIALS MAINT MGMNT INF                   DIRCTESI               18                 -           18              18           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCFX3625           SUPPLY CHAIN - CDW SYSTEMS SUP                   SCDSPALL              999                 -          999             701         299             -            (1)         298
                     HUMAN RESOURCES                           ESI            F3PCFX3640           WHITE AMBER & ITILITI SUPPORT                    SCMATRAN                -                 -            -               -           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCFX3650           WEB PAGE SUPPORT - CORPORATE                     EMPLOYAL            3,910                 -       3,910            3,724         186             -            (0)         186
                     HUMAN RESOURCES                           ESI            F3PCFX3670           CORPORATE COMMUNICATIONS WEB S                   DIRCTETR            7,768                 -       7,768            7,768           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCFX3675           BARCODING SYSTEMS SUPPORT                        SCDSPALL               86                 -           86              55          31             -            (0)          31
                     HUMAN RESOURCES                           ESI            F3PCFX3690           PEARL SUPPORT                                    APTRNALL              120                 -          120             109          11             -            (0)          11
                     HUMAN RESOURCES                           ESI            F3PCFX3695           ATPR SUPPORT                                     APTRNALL            2,408                 -       2,408            2,196         212             -            (1)         211
                     HUMAN RESOURCES                           ESI            F3PCFX3700           OUTSOURCING RELATIONSHIP MANAG                   ITSPENDA           72,378                 -      72,378           67,982       4,396        (1,141)           (7)       3,247
                     HUMAN RESOURCES                           ESI            F3PCFX3701           IT INFRASTRUCTURE/SHARED SERVI                   APPSUPAL           36,369                 -      36,369           30,722       5,646             -            (8)       5,638
                     HUMAN RESOURCES                           ESI            F3PCFX3780           GENERAL LEDGER SUPPORT                           GENLEDAL            7,094                 -       7,094            6,675         418             -            (1)         417
                     HUMAN RESOURCES                           ESI            F3PCFX3785           ORG, JES, BATS, ACBM SUPPORT                     GENLEDAL               17                 -           17              16           1             -            (0)           1
                     HUMAN RESOURCES                           ESI            F3PCFX3790           ESTER SUPPORT                                    PRCHKALL            6,810                 0       6,810            6,480         330             -            (1)         329
                     HUMAN RESOURCES                           ESI            F3PCFX5555           DATA WAREHOUSE TOOLS SUPPORT                     APPSUPAL            2,040                 -       2,040            1,730         310             -            (1)         309
                     HUMAN RESOURCES                           ESI            F3PCG10345           GAS DIVISION DIRECTOR - ENOI E                   DIRCTENO          103,241                 -     103,241          103,241           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCG10347           GAS DIVISION DIRECTOR - EGSI E                   DIRECTLG           80,959                 -      80,959           80,959           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCGSL450           EGSI - 2003 GAS RATE CASE                        DIRECTLG            6,348                 -       6,348            6,348           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCH54070           OPNS OF BUSINESS DEVELOP-OPS/H                   SCPSPALL           21,963                 -      21,963           19,237       2,726          (250)           (6)       2,469
                     HUMAN RESOURCES                           ESI            F3PCH54071           BUSINESS DEVELOPMENT - AR                        DIRCTEAI           22,885                 -      22,885           22,885           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCH54072           BUSINESS DEVELOPMENT - ELI                       DIRCTELI           29,030                 -      29,030           29,030           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCH54073           BUSINESS DEVELOPMENT - MS                        DIRCTEMI           27,837                 -      27,837           27,837           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCH60959           EXECUTIVE FACILITIES SERVICES                    DIRCTETR           58,542                 -      58,542           58,542           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCH86010           PURCHASING & CONTRACTS SUPPORT                   SCPSPXNC          273,455                 -     273,455          224,453      49,002             -          (121)      48,882
                     HUMAN RESOURCES                           ESI            F3PCHABENF           ENTERGY ASSET MGMT INC - BENE                    DIRECTXU          154,762                 -     154,762          154,762           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHIPAA1           HIPAA COMPLIANCE - ALL COMPANI                   EMPLOYAL                -                 -            -               -           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRANOX           HUMAN RESOURCE SERVICES - ANO                    DIRCANOC            1,336                 -       1,336            1,336           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRCALL           HR SVCS- CUST SERV SUPT- ALL C                   EMPLOCSS          697,832            32,704     730,536          670,298      60,238             -         1,022       61,259
                     HUMAN RESOURCES                           ESI            F3PCHRCCSM           HR COMPETITIVE COMPENSATION -                    EMPLOYAL          425,649                 -     425,649          405,502      20,146             -             -       20,146
                     HUMAN RESOURCES                           ESI            F3PCHRDCSS           HR- FRANCHISE OPNS (DIST) SUPT                   EMPLFRAN        1,744,565           178,239   1,922,804        1,653,748     269,056             -         4,493      273,549
8-415




                     HUMAN RESOURCES                           ESI            F3PCHREAIX           HUMAN RESOURCE SERVICES - EAI                    DIRCTEAI              454                46          500             500           -             -             -            -




                                                                                                                                                                                                                                                                                    2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PCHREEI3           HR SERVICES - EEI                                DIRCTEEI            8,712             1,015       9,726            9,726           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHREEI4           HR SVCS - PILGRIM (ENGC)                         DIRECT57            4,401                14       4,414            4,414           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHREEIX           HR SERVICES - NON-REGS NON NUC                   EMPNONRG          103,737               175     103,912          103,912           -             -             -            -
                                                               ESI            F3PCHREGSL                                                            DIRECTLG                -                 -            -               -           -             -             -            -




                                                                                                                                                                                                                                                                                        Exhibit KGG-B
                     HUMAN RESOURCES                                                               HUMAN RESOURCE SERVICES - EGSI




                                                                                                                                                                                                                                                                                         Page 33 of 58
                     HUMAN RESOURCES                           ESI            F3PCHRELIX           HUMAN RESOURCES SERVICES - ELI                   DIRCTELI              438                46          484             484           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHREMIX           HUMAN RESOURCE SERVICES - EMI                    DIRCTEMI              438                46          484             484           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRENOI           HUMAN RESOURCE SERVICES - ENOI                   DIRCTENO              438                46          484             484           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRENUC           HR SERVICES - ENUCO - ALL                        DIRCTENU          786,006            49,691     835,697          835,697           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHREOIX           HUMAN RESOURCE SERVICES - EOI                    DIRCTEOI        1,069,074           112,525   1,181,600        1,181,600           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRFEAI           HR FOSSIL SUPPORT- EAI                           DIRCTEAI                -                 -            -               -           -             -             -            -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                     Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                 ENTERGY TEXAS, INC.
                                                                                                                                                  Affiliate Billings - by Witness, Class and Project
                                                                                                                                                    For the Twelve Months Ended June 30, 2011
                                                                                                                                                                   Amounts in Dollars

                                                                                                                                                                    (A)              (B)           (C)              (D)          (E)          (F)           (G)           (H)
                                                                                                                                                                                Total Billings
                                                                              Activity / Project                                                    ESI Billing                Service Company                                  ETI Per                   Pro Forma     Total ETI
                                       Class                   Billing Entity       Code                         Activity / Project Description      Method        Support        Recipient        Total       All Other BU's   Books      Exclusions      Amount       Adjusted
                     HUMAN RESOURCES                           ESI            F3PCHRFEGL           HR FOSSIL SUPPORT- EGSI (LA)                   DIRECTLG            26,154             2,729       28,882           28,882           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRFEGT           HR FOSSIL SUPPORT- EGSI (TX)                   DIRECTTX           107,722            12,295      120,017                -     120,017             -         2,076      122,093
                     HUMAN RESOURCES                           ESI            F3PCHRFELI           HR FOSSIL SUPPORT- ELI                         DIRCTELI            26,125             2,851       28,976           28,976           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRFITZ           HR SERVICES - JAMES A. FITZPAT                 DIRECT78             2,151               122        2,274            2,274           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRFOSS           HR FOSSIL SUPPORT- ALL COS                     EMPLOFOS           413,551            38,303      451,854          410,596      41,258             -           685       41,942
                     HUMAN RESOURCES                           ESI            F3PCHRGGNX           HUMAN RESOURCE SERVICES - GRAN                 DIRCTSER             2,294                 -        2,294            2,294           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRIP2X           HR SERVICES- INDIAN POINT 2                    DIRECT7A             2,741                 -        2,741            2,741           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRIP3X           HR SERVICES - INDIAN POINT 3                   DIRECT77             1,998                 -        1,998            1,998           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRPRES           HR PRESIDENT/ CEO SUPPORT- ALL                 EMPLPRES           281,425            31,825      313,251          255,372      57,878             -           981       58,859
                     HUMAN RESOURCES                           ESI            F3PCHRRETL           HR RETAIL OPNS SUPPORT- ALL CO                 DIRCTESI               352                 -           352             352           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRRVRB           HUMAN RESOURCE SERVICES - RIVE                 DIRCTRBS            54,871             6,619       61,490           61,490           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRSADM           HR SVCS - ESI ADMINISTRATION                   DIRCTESI            14,030                 -       14,030           14,030           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRSALL           HR SERVICES- ALL COMPANIES                     EMPLOYAL        11,165,683           770,264   11,935,947      11,360,920      575,027          (155)         (194)     574,678
                     HUMAN RESOURCES                           ESI            F3PCHRSDUT           HR SVCS - ESI DOMESTIC UTILITY                 DIRCTESI           102,000                 -      102,000          102,000           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRSEAM           HR SVCS - ENTERGY ASSET MGMT I                 DIRECTXU               865               116           981             981           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRSEXA           HR SVCS - ESI EXTERNAL AFFAIRS                 DIRCTESI           103,372                 -      103,372          103,372           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRSFIN           HR SVCS - ESI FINANCE AND ACCO                 DIRCTESI           277,081                 -      277,081          277,081           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRSHRX           HR SVCS - ESI HUMAN RESOURCES                  DIRCTESI           197,858                 -      197,858          197,858           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRSLEG           HR SVCS - ESI LEGAL                            DIRCTESI            97,814                 -       97,814           97,814           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRSREG           HR SERVICES- REGULATED COMPANI                 EMPLOREG         1,093,492            72,655    1,166,147        1,090,057      76,090             -         1,058       77,147
                     HUMAN RESOURCES                           ESI            F3PCHRTEGT           HR TRANSMISSION SUPPORT- EGSI                  DIRECTTX                16                 -            16               -          16             -             -           16
                     HUMAN RESOURCES                           ESI            F3PCHRTRAN           HUMAN RESOURCE SVCS - TRANSMIS                 EMPLTRAN           404,352            23,488      427,840          392,990      34,850             -           587       35,437
                     HUMAN RESOURCES                           ESI            F3PCHRVTYK           HR SERVICES - VERMONT YANKEE                   DIRECT72             1,220                 -        1,220            1,220           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHRWF3X           HUMAN RESOURCE SERVICES - WATE                 DIRCTWF3               370                 -           370             370           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCHTBENF           BENEFITS - NON-REGULATED                       EMPNONRG               225                 -           225             225           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCLEM100           LEGAL ENTITY MANAGEMENT - ALL                  ASSTSALL                75                 -            75              68           7             -            (0)           7
                     HUMAN RESOURCES                           ESI            F3PCLEM102           LEGAL ENTITY MANAGEMENT - ENNE                 DIRCTENU               201                 -           201             201           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCLEM103           LEGAL ENTITY MANAGEMENT - EWO                  DIRECTXU             4,859                 -        4,859            4,859           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCLEM105           LEGAL ENTITY MGMT - ALL REGULA                 CUSEOPCO               650                 -           650             554          96             -            (0)          95
                     HUMAN RESOURCES                           ESI            F3PCMAWLRM           MANAGING ALTERNATIVE WORKERS                   DIRCTESI               323                 -           323             323           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCMCMSOM           MATERIALS & CONTRACTS MGTMT SY                 SCMATXNU            19,239                 -       19,239           15,940       3,299        (1,615)           (2)       1,681
                     HUMAN RESOURCES                           ESI            F3PCN07010           REFUELING OUTAGE PREP (PRE-OUT                 DIRCTRBS             1,232                 -        1,232            1,232           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN07072           RBS MP&C OUTAGE SUPPORT                        DIRCTRBS               753                 -           753             753           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN07096           SECURITY HEIGHTENED AWARENESS                  DIRCTRBS             2,468                 -        2,468            2,468           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN07606           RBN GENERAL SUPPORT                            DIRCTRBS               630                 -           630             630           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN14999           GRAND GULF GENERAL SUPPORT                     DIRCTSER            17,095                 -       17,095           17,095           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20421           GG EMPLOYEE CONCERNS PROGRAM                   DIRCTSER                 -                 -             -               -           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20424           HQ EMPLOYEE CONCERNS PROGRAM                   DIRCTEOI             4,457                 -        4,457            4,457           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20520           WORK MANAGEMENT SYSTEM (WMS) M                 DIRCTEOI               945                 -           945             945           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20521           IDEAS MAINTENANCE                              DIRCTEOI             3,945                 -        3,945            3,945           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20522           PCRS MAINTENANCE                               DIRCTEOI             4,983                 -        4,983            4,983           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20527           NUCLEAR IT QUICK RESPONSE TEAM                 DIRCTEOI            27,210                 -       27,210           27,210           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20528           ERD SUPPORT (MAINTENANCE)                      DIRCTEOI            25,357                 -       25,357           25,357           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20701           ESI NUCLEAR EMPLOYEES                          DIRCTEOI           405,373                 -      405,373          405,373           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20707           NUCLEAR FUEL MANAGEMENT - UNIT                 SNUCUNIT           172,338                 -      172,338          172,338           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20775           PWR ALLIANCE SUPPORT - ESI                     DIRCTEOI             2,814                 -        2,814            2,814           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20777           BWR ALLIANCE SUPPORT - ESI                     DIRCTEOI             2,813                 -        2,813            2,813           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20780           ESI NUCLEAR EMPLOYEES - ANO                    DIRCTEOI           164,483                 -      164,483          164,483           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20781           ESI NUCLEAR EMPLOYEES - GGNS                   DIRCTEOI           362,278                 -      362,278          362,278           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20782           ESI NUCLEAR EMPLOYEES - RB                     DIRCTEOI           528,640                 -      528,640          528,640           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN20783           ESI NUCLEAR EMPLOYEES - WF3                    DIRCTEOI           222,426                 -      222,426          222,426           -             -             -            -
8-416




                     HUMAN RESOURCES                           ESI            F3PCN20820           PILGRIM SUPPLIER QA SERVICES                   DIRECT57             4,638                 -        4,638            4,638           -             -             -            -




                                                                                                                                                                                                                                                                                    2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PCN20858           NUCLEAR IT QUICK RESPONSE TEAM                 DIRCTEOI               108                 -           108             108           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN26001           METHOD 001 - ANO UNIT 1                        DIRCANOC            15,750                 -       15,750           15,750           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN26002           METHOD 002 - ANO UNIT 2                        DIRCANOC            19,303                 -       19,303           19,303           -             -             -            -
                                                               ESI            F3PCN26003                                                          DIRCANOC             1,173                 -        1,173            1,173           -             -             -            -




                                                                                                                                                                                                                                                                                        Exhibit KGG-B
                     HUMAN RESOURCES                                                               METHOD 003 - ANO COMMON




                                                                                                                                                                                                                                                                                         Page 34 of 58
                     HUMAN RESOURCES                           ESI            F3PCN26004           METHOD 004 - SERI                              DIRCTSER             2,440                 -        2,440            2,440           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN26005           METHOD 005 - WATERFORD 3                       DIRCTWF3             5,398                 -        5,398            5,398           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN26006           METHOD 006 - NUMBER OF PLANT S                 DIRCTEOI                 -                 -             -               -           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN26012           METHOD 012 - NUMBER OF PWRS                    DIRCTEOI            12,569                 -       12,569           12,569           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN26013           METHOD 013 - NUMBER OF BWRS                    DIRCTEOI             5,916                 -        5,916            5,916           -             -             -            -
                     HUMAN RESOURCES                           ESI            F3PCN26031           METHOD 031 - RIVER BEND                        DIRCTRBS             4,683                 -        4,683            4,683           -             -             -            -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)             (B)             (C)              (D)          (E)           (F)            (G)             (H)
                                                                                                                                                                                  Total Billings
                                                                              Activity / Project                                                       ESI Billing               Service Company                                    ETI Per                     Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support        Recipient          Total       All Other BU's   Books       Exclusions       Amount         Adjusted
                     HUMAN RESOURCES                           ESI            F3PCN2SDOE           DOE SPENT FUEL LITIGATION - ES                    SNUCUNIT           55,271                     -     55,271           55,271            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCN90003           ANO Offsite Vo tage Study                         DIRCANOC              273                     -         273             273            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCN91013           TRAINING (PARENT)                                 DIRCANOC              378                     -         378             378            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCN91017           Secur ty Force on Force                           DIRCANOC           14,460                     -     14,460           14,460            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCN91075           ANO MP&C ADMINISTRATION                           DIRCANOC            2,501                     -      2,501            2,501            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCN91126           ANO INPO LOANEE                                   DIRCANOC           21,774                     -     21,774           21,774            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCN91571           PLANT SECURITY SUPERVISION                        DIRCANOC          255,654                     -    255,654          255,654            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCN91573           RAD PROTECTION                                    DIRCANOC            2,006                     -      2,006            2,006            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCN91590           O & M BUDGETING/COST TRACKING                     DIRCANOC              124                     -         124             124            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCNN5415           NUCLEAR BUSINESS OPERATIONS                       DIRCTENU          118,668                     -    118,668          118,668            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCPRCETL           PURCHASING & CONTRACTS SUPPORT                    DIRECT66               31                     -          31              31            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCQQ008M           ADMINISTRATIVE SUPPORT - EPOUS                    DIRECT8M              313                     -         313             313            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR10210           MAJOR ACCOUNTS BILLING - EAI                      DIRCTEAI           27,928                     -     27,928           27,928            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR10212           MAJOR ACCOUNTS BILLING - ELI/E                    CUSEGNL            21,353                     -     21,353           21,353            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR10213           MAJOR ACCOUNTS BILLING - EMI                      DIRCTEMI           15,800                     -     15,800           15,800            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR102G2           BILLING OF CUSTOMERS-ELI (AUTO                    DIRCTELI           78,178                     -     78,178           78,178            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR102GL           BILLING OF CUST-EGSI/LA(OUTSID                    DIRECTLG          105,350                     -    105,350          105,350            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR102GX           BILLING OF CUST-TX DISC(OUTSID                    DIRECTTX           43,201                     -     43,201                -       43,201              -             (98)       43,102
                     HUMAN RESOURCES                           ESI            F3PCR102N2           BILLING OF CUSTOMERS-ENOI (AUT                    DIRCTENO          105,024                     -    105,024          105,024            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR10302           REGION CUSTOMER SERVICES - SOU                    CUSESOUT           87,603                     -     87,603           87,603            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR10310           CUSTOMER RELATIONS - SOUTHERN                     CUSESOUT          170,328                     -    170,328          170,328            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR10360           CUSTOMER ACCOUNTING                               CUSTEGOP           60,048                     -     60,048           51,753        8,295              -             (19)        8,276
                     HUMAN RESOURCES                           ESI            F3PCR10362           MAJOR ACCOUNTS BILLING                            MACCTALL          124,679                     -    124,679          106,780       17,899              -             (42)       17,857
                     HUMAN RESOURCES                           ESI            F3PCR10363           CUSTOMER ACCT SVCS- ELI & ENOI                    CUSEGNL               228                     -         228             228            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR10367           REVENUE ASSURANCE - EMI                           DIRCTEMI           46,157                     -     46,157           46,157            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR10370           CUST ACCTG SRVS - EMI WORK ALL                    DIRCTEMI           17,039                     -     17,039           17,039            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR10385           REVENUE ASSURANCE - ENOI                          DIRCTENO            9,826                     -      9,826            9,826            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR12573           Nat'l Accts Sales & Mktg                          MACCTALL           40,655                     -     40,655           34,753        5,902              -             (14)        5,888
                     HUMAN RESOURCES                           ESI            F3PCR12575           LA ECONOMIC DEVELOPMENT PROGRA                    CUSELGLA          269,411                     -    269,411          269,411            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR12600           Major Accts Sales & Mktg - exc                    MACCTXTX              123                     -         123             123            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR12602           Major Accts Sales & Mktg - inc                    MACCTALL           98,718                     -     98,718           84,544       14,174              -             (34)       14,140
                     HUMAN RESOURCES                           ESI            F3PCR29324           REVENUE ASSURANCE - ADM.                          CUSTEGOP          222,177                     -    222,177          191,478       30,698              -             (73)       30,625
                     HUMAN RESOURCES                           ESI            F3PCR40085           ENTERGY CORPORATION COMMUNICAT                    DIRCTETR          149,859                     -    149,859          149,859            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR40118           UTILITY COMMUNICATIONS                            CUSTEGOP           97,248                     -     97,248           83,818       13,431              -             (31)       13,400
                     HUMAN RESOURCES                           ESI            F3PCR40126           ENTERGY NEW ORLEANS COMMUNICAT                    DIRCTENO           12,702                     -     12,702           12,702            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR40128           ENTERGY ARKANSAS COMMUNICATION                    DIRCTEAI            2,690                     -      2,690            2,690            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR40136           ENTERGY MISSISSIPPI COMMUNICAT                    DIRCTEMI              910                     -         910             910            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR40137           ELI+EGSI-LA COMMUNICATIONS                        CUSELGLA           60,550                     -     60,550           60,550            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR40143           METRO REGION COMMUNICATIONS                       CUSEMETR                -                     -           -               -            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR40170           EOI COMMUNICATIONS                                DIRCTEOI           98,420                     -     98,420           98,420            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR40171           W3 COMMUNICATIONS                                 DIRCTEOI           23,066                     -     23,066           23,066            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR40172           RB COMMUNICATIONS                                 DIRCTEOI           17,352                     -     17,352           17,352            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR40430           EMPLOYEE COMM (REGULATED COMPA                    EMPLOREG            9,762                     -      9,762            9,140          622              -              (1)          621
                     HUMAN RESOURCES                           ESI            F3PCR40500           EMPLOYEE COMM (REG + UNREG COM                    EMPLOYAL           88,136                     -     88,136           83,945        4,191            (17)            (10)        4,165
                     HUMAN RESOURCES                           ESI            F3PCR40520           FOSSIL COMMUNICATIONS                             CAPAOPCO           21,310                     -     21,310           19,006        2,304              -              (5)        2,299
                     HUMAN RESOURCES                           ESI            F3PCR53013           BATON ROUGE LEAD CSM - ESI                        CUSESOUT           77,394                     -     77,394           77,394            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR53095           HEADQUARTER'S CREDIT & COLLECT                    CUSTEGOP          330,456                     -    330,456          284,808       45,647              -            (106)       45,542
                     HUMAN RESOURCES                           ESI            F3PCR53291           ESI REMITTANCE PROCESSING                         CUSEOPCO          215,618                     -    215,618          183,773       31,845              -             (74)       31,772
                     HUMAN RESOURCES                           ESI            F3PCR56136           BUSINESS OFFICE STUDY - ENOI                      DIRCTENO            9,702                     -      9,702            9,702            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR56240           BILLING & PAYMENT SOLUTIONS -                     DIRCTEAI            1,323                     -      1,323            1,323            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR56241           BILLING & PAYMENT SOLUTIONS -                     DIRCTELI            4,153                     -      4,153            4,153            -              -               -             -
8-417




                     HUMAN RESOURCES                           ESI            F3PCR56242           BILLING & PAYMENT SOLUTIONS -                     DIRCTEMI               27                     -          27              27            -              -               -             -




                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PCR56243           BILLING & PAYMENT SOLUTIONS -                     DIRCTENO               12                     -          12              12            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR56244           BILLING & PAYMENT SOLUTIONS -                     DIRECTLG            1,339                     -      1,339            1,339            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR56245           BILLING & PAYMENT SOLUTIONS -                     DIRECTTX            2,250                     -      2,250                -        2,250              -              (5)        2,245
                                                               ESI            F3PCR57265                                                             CUSEOPCO           94,274                     -     94,274           80,351       13,923              -             (32)       13,891




                                                                                                                                                                                                                                                                                                 Exhibit KGG-B
                     HUMAN RESOURCES                                                               INTERVAL BILLING DATA - ESI




                                                                                                                                                                                                                                                                                                  Page 35 of 58
                     HUMAN RESOURCES                           ESI            F3PCR73320           SYSTEM DEVELOP & PROJ MGMT                        CUSTEGOP          152,535                     -    152,535          131,460       21,076              -             (48)       21,027
                     HUMAN RESOURCES                           ESI            F3PCR73322           CUSTOMER BILLING OPERATIONS AD                    CUSTEGOP           34,824                     -     34,824           30,013        4,811              -             (11)        4,800
                     HUMAN RESOURCES                           ESI            F3PCR73323           FIELD METER READING SUPPORT, A                    CUSTEGOP          228,965                     -    228,965          197,339       31,626              -             (74)       31,552
                     HUMAN RESOURCES                           ESI            F3PCR73326           CUSTOMER SERVICE CENTER SUPPOR                    CUSTCALL          511,652                     -    511,652          455,754       55,898              -            (130)       55,768
                     HUMAN RESOURCES                           ESI            F3PCR73328           FIELD METER READING SUPPORT -                     DIRCTEAI           30,186                     -     30,186           30,186            -              -               -             -
                     HUMAN RESOURCES                           ESI            F3PCR73330           FIELD METER READING - ELI                         DIRCTELI           20,403                     -     20,403           20,403            -              -               -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)              (B)          (C)            (D)          (E)          (F)            (G)             (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                       ESI Billing                Service Company                               ETI Per                    Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support         Recipient       Total     All Other BU's   Books      Exclusions       Amount         Adjusted
                     HUMAN RESOURCES                           ESI            F3PCR73332           FIELD METER READING - ENOI                        DIRCTENO           22,473                   -     22,473         22,473           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73333           FIELD CREDIT & COLLECTIONS - S                    CUSESOUT            8,987                   -      8,987          8,987           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73336           FEILD METER READING - EMI                         DIRCTEMI              157                   -         157           157           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73337           INTERVAL BILLING DATA - ELI                       DIRCTELI            6,232                   -      6,232          6,232           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73338           INTERVAL BILLING DATA - ENOI                      DIRCTENO            6,218                   -      6,218          6,218           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73345           QUICK PAYMENT CENTER, ADM                         CUSEOPCO           36,596                   -     36,596         31,190       5,406              -             (13)       5,393
                     HUMAN RESOURCES                           ESI            F3PCR73350           LOAD RESEARCH - EAI                               DIRCTEAI            1,146                   -      1,146          1,146           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73351           INTERVAL BILLING DATA - EMI                       DIRCTEMI           12,116                   -     12,116         12,116           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73353           FIELD CREDIT AND COLLECTIONS-E                    CUSEGNL                 3                   -           3             3           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73372           LOUISIANA CUSTOMER SERVICE CEN                    CUSESOUT                3                   -           3             3           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73374           Jackson Customer Service Cente                    CUSTCALL          845,122                  58    845,180        752,762      92,419            (21)           (216)      92,181
                     HUMAN RESOURCES                           ESI            F3PCR73380           CREDIT SYSTEMS                                    CUSTEGOP          251,643                   -    251,643        216,879      34,764              -             (80)      34,684
                     HUMAN RESOURCES                           ESI            F3PCR73381           CUSTOMER SVC CNTR CREDIT DESK                     CUSTEGOP          159,936                   -    159,936        137,842      22,093              -             (51)      22,042
                     HUMAN RESOURCES                           ESI            F3PCR73382           West Monroe Customer Service C                    CUSTCALL          952,359                  43    952,402        848,304     104,099              -            (243)     103,856
                     HUMAN RESOURCES                           ESI            F3PCR73390           CUSTOMER SVS CTL - ENTERGY BUS                    CUSTEGOP          223,557                   -    223,557        192,679      30,879              -             (72)      30,807
                     HUMAN RESOURCES                           ESI            F3PCR73400           FIELD METER READING -TX DISTRI                    DIRECTTX           40,013                   -     40,013              -      40,013              -             (93)      39,921
                     HUMAN RESOURCES                           ESI            F3PCR73401           FIELD METER READING - EGSI -LA                    DIRECTLG           22,337                   -     22,337         22,337           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73403           CUSTOMER ISSUE RESOLUTION - ES                    CUSTEGOP            6,584                   -      6,584          5,675         910              -              (2)         908
                     HUMAN RESOURCES                           ESI            F3PCR73408           REV ASSURANCE EGSI - LA                           DIRECTLG           31,300                   -     31,300         31,300           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73411           REV ASSURANCE - ELI                               DIRCTELI           45,809                   -     45,809         45,809           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73412           MANAGE PERFORMANCE MEASURE & C                    CUSEOPCO           73,086                   -     73,086         62,288      10,798              -             (24)      10,773
                     HUMAN RESOURCES                           ESI            F3PCR73413           MGMT PERFORMANCE MEASUREMENT-E                    DIRCTEAI              205                   -         205           205           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73414           MGMT PERFORMANCE MEASUREMENT-E                    DIRCTELI                -                   -           -             -           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73415           MGMT PERFORMANCE MEASUREMENT-E                    DIRCTEMI                -                   -           -             -           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73417           MGMT PERFORMANCE MEASUREMENT -                    DIRCTENO                -                   -           -             -           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73433           PERFORMANCE MEASURES & COMP -                     DIRECTTX              241                   -         241             -         241              -              (1)         241
                     HUMAN RESOURCES                           ESI            F3PCR73434           PERFORMANCE MEASURES & COMP- E                    DIRECTLG                -                   -           -             -           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR73492           INTERVAL BILLING DATA-ADM                         CUSEOPCO               12                   -          12            11           2              -              (0)           2
                     HUMAN RESOURCES                           ESI            F3PCR80000           ETR Corporation External Affai                    DIRCTETR           34,969                   -     34,969         34,969           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR80002           STRAT COMM PLANNING - EWO                         DIRCTEEI           (5,524)                  -     (5,524)        (5,524)          -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR80010           ADVERTISING - ETR CORP                            DIRCTETR           21,120                   -     21,120         21,120           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR80015           ADVERTISING - UTILITY                             CUSTEGOP           11,613                   -     11,613         10,008       1,605              -              (4)       1,601
                     HUMAN RESOURCES                           ESI            F3PCR80024           GGNS COMMUNICATIONS                               DIRCTEOI           23,592                   -     23,592         23,592           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR80029           ANO COMMUNICATIONS                                DIRCTEOI            1,324                   -      1,324          1,324           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR80056           EMPLOYEE COMMUNICATIONS - EMI                     DIRCTEMI                -                   -           -             -           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCR93300           NORTHEAST NONREG NUCLEAR EXTRN                    DIRCTENU                -                   -           -             -           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRA2002           ENOI RATE CASE 2002                               DIRCTENO               86                   -          86            86           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRCCS03           CCS SYSTEM SUPPORT                                CUSEGXTX          264,098                   -    264,098        264,098           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRJRACA           Major Accts Sales & Mktg - EAI                    DIRCTEAI           32,664                   -     32,664         32,664           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRJRACG           Major Accts Sales & Mktg -EGS-                    DIRECTLG           58,166                   -     58,166         58,166           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRJRACL           Major Accts Sales & Mktg - ELL                    DIRCTELI           52,056                   -     52,056         52,056           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRJRACM           Major Accts Sales & Mktg - EMI                    DIRCTEMI           25,443                   -     25,443         25,443           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRJRACN           Major Accts Sales & Mktg - ENO                    DIRCTENO              586                   -         586           586           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRJRACT           Major Accts Sales & Mktg - EGS                    DIRECTTX           51,773                   -     51,773              -      51,773              -            (119)      51,654
                     HUMAN RESOURCES                           ESI            F3PCRM1005           RISK MGMT ENTERGY CORP                            DIRCTETR            4,358                   -      4,358          4,358           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRM1006           EAI FOSSIL                                        DIRCTEAI            4,043                   -      4,043          4,043           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRM1008           ELL FOSSIL                                        DIRCTELI           14,880                   -     14,880         14,880           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRM1009           EMI FOSSIL                                        DIRCTEMI            2,392                   -      2,392          2,392           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRM1010           ENOI FOSSIL                                       DIRCTENO            4,201                   -      4,201          4,201           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRM1016           AUDIT ESI HUMAN RESOURCES                         EMPLOYAL           33,208                   -     33,208         31,634       1,574              -              (3)       1,570
                     HUMAN RESOURCES                           ESI            F3PCRM1021           AUDIT ESI INFORMATION TECHNO                      DIRCTESI              180                   -         180           180           -              -               -            -
8-418




                     HUMAN RESOURCES                           ESI            F3PCRM1022           AUDIT ESI LEGAL SERVICES                          DIRCTESI            1,188                   -      1,188          1,188           -              -               -            -




                                                                                                                                                                                                                                                                                       2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PCRM1024           AUDIT ESI SUPPLY CHAIN                            SCPSPALL           17,656                   -     17,656         15,216       2,440              -              (7)       2,433
                     HUMAN RESOURCES                           ESI            F3PCRM1025           AUDIT ESI CORPORATE                               DIRCTESI                -                   -           -             -           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRM1026           AUDIT ESI CUSTOMER SERVICE S                      DIRCTESI                -                   -           -             -           -              -               -            -
                                                               ESI            F3PCRM1027                                                             CAPAOPCO            6,535                   -      6,535          5,829         707              -              (2)         705




                                                                                                                                                                                                                                                                                           Exhibit KGG-B
                     HUMAN RESOURCES                                                               AUDIT ESI FOSSIL PLANT OPERA




                                                                                                                                                                                                                                                                                            Page 36 of 58
                     HUMAN RESOURCES                           ESI            F3PCRM1029           AUDIT ESI JURISDICTIONAL OPE                      DIRCTESI                -                   -           -             -           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRM1030           AUDIT ENTERGY ARKANSAS-PRES/                      DIRCTEAI            9,193                   -      9,193          9,193           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRM1031           AUDIT ENTERGY MISSISSIPPI-PR                      DIRCTEMI            2,914                   -      2,914          2,914           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRM1032           AUDIT ENTERGY LOUISIANA-PRES                      DIRCTELI           (8,115)                  -     (8,115)        (8,115)          -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRM1033           AUDIT ENTERGY NEW ORLEANS-PR                      DIRCTENO            2,704                   -      2,704          2,704           -              -               -            -
                     HUMAN RESOURCES                           ESI            F3PCRM1035           AUDIT ENTERGY OPERATIONS NUC                      DIRCTEOI           16,505                   -     16,505         16,505           -              -               -            -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)             (B)             (C)            (D)          (E)           (F)          (G)             (H)
                                                                                                                                                                                  Total Billings
                                                                              Activity / Project                                                       ESI Billing               Service Company                                  ETI Per                   Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support        Recipient          Total     All Other BU's   Books       Exclusions     Amount         Adjusted
                     HUMAN RESOURCES                           ESI            F3PCRM1038           AUDIT ENTERGY COPR                                DIRCTETR              894                     -       894             894            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCRM1041           AUDIT SVCS - NUCLEAR BUSINESS                     DIRECT14           15,178                     -    15,178          15,178            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCRM2020           RISK MGMT ESI TRANSMISSION                        DIRCTESI              269                     -       269             269            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCRM2027           RISK MGMT ESI FOSSIL PLANT O                      CAPAOPCO           22,700                     -    22,700          20,246        2,454            -              (6)        2,448
                     HUMAN RESOURCES                           ESI            F3PCRM2037           RISK MGMT ENTERGY ENTERPRISE                      DIRCTEEI              218                     -       218             218            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCRMSTAR           STARS MAINTENANCE                                 PLLOSSAL           12,186                     -    12,186          10,033        2,154            -              (5)        2,149
                     HUMAN RESOURCES                           ESI            F3PCRNTACA           Nat'l Accts Sales & Mktg - EAI                    DIRCTEAI           26,035                     -    26,035          26,035            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCRNTACG           Nat'l Accts Sales & Mktg - EGS                    DIRECTLG           25,746                     -    25,746          25,746            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCRNTACL           Nat'l Accts Sales & Mktg - ELL                    DIRCTELI           26,406                     -    26,406          26,406            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCRNTACM           Nat'l Accts Sales & Mktg - EMI                    DIRCTEMI           18,509                     -    18,509          18,509            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCRNTACN           Nat'l Accts Sales & Mktg - ENO                    DIRCTENO           10,260                     -    10,260          10,260            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCSAFEOM           SAFETY AND ENVIROMENTAL O&M CH                    EMPLOYAL          138,866                     -   138,866         132,268        6,597            -             (15)        6,582
                     HUMAN RESOURCES                           ESI            F3PCSCSCOR           SUPPLY CHAIN OPERATIONS REFERE                    SCPSPXNC            6,419                     -     6,419           5,378        1,041            -              (2)        1,039
                     HUMAN RESOURCES                           ESI            F3PCSYSAGR           SYSTEM AGREEMENT-2001                             CUSEOPCO          322,511                     -   322,511         274,891       47,620            -            (112)       47,508
                     HUMAN RESOURCES                           ESI            F3PCSYSRAF           SYSTEM REGULATORY AFFAIRS-FEDE                    LOADOPCO          246,676                     -   246,676         208,638       38,038            -             (88)       37,950
                     HUMAN RESOURCES                           ESI            F3PCSYSRAS           SYSTEM REGULATORY AFFAIRS-STAT                    CUSTEGOP          332,590                     -   332,590         286,646       45,944            -            (105)       45,839
                     HUMAN RESOURCES                           ESI            F3PCT10322           SOUTHERN FRANCHISE DISTR OPER                     CUSESOUT           10,167                     -    10,167          10,167            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT10395           CLAIMS MANAGEMENT - EAI                           DIRCTEAI           40,956                     -    40,956          40,956            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT10397           CLAIMS MANAGEMENT - EMI                           DIRCTEMI           34,641                     -    34,641          34,641            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT10398           CLAIMS MANGEMENT - ENOI Electr                    DIRCTENO           22,251                     -    22,251          22,251            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT10399           CLAIMS MANAGEMENT - EGSL Elect                    DIRECTLG           30,745                     -    30,745          30,745            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT10400           CLAIMS MANAGEMENT - ETI Texas                     DIRECTTX           27,113                     -    27,113               -       27,113            -             (61)       27,053
                     HUMAN RESOURCES                           ESI            F3PCT10465           CLAIMS MANAGEMENT - ELL                           DIRCTELI           32,944                     -    32,944          32,944            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT15470           OPNS INTERCONNECTION AGREEMENT                    TRSBLNOP           72,748                     -    72,748          64,190        8,558            -             (20)        8,538
                     HUMAN RESOURCES                           ESI            F3PCT29320           SKILLS TRAINING CUST. SERV- HE                    CUSEOPCO          158,119                     -   158,119         134,763       23,356            -             (53)       23,303
                     HUMAN RESOURCES                           ESI            F3PCT29400           OPERATIONS SAFETY - HEADQUARTE                    CUSTEGOP          107,357                     -   107,357          92,522       14,835            -             (34)       14,801
                     HUMAN RESOURCES                           ESI            F3PCT29406           OPERATIONS SAFETY - TEXAS DIST                    DIRECTTX                -                     -         -               -            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT53062           TRANSPORTATION SERVICES                           VEHCLALL          337,839                     -   337,839         296,048       41,791      (41,446)             (1)          344
                     HUMAN RESOURCES                           ESI            F3PCT53070           OPN, T/D SYSTEM PERFORMANCE                       CUSEOPCO          158,972                     -   158,972         135,508       23,464            -             (58)       23,406
                     HUMAN RESOURCES                           ESI            F3PCT53084           ENVIRONMENTAL SUPPORT - ELI                       DIRCTELI            2,528                     -     2,528           2,528            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT53085           OPN, MGR, ENVIRONMENTAL MGMT                      CUSEOPCO           84,238                     -    84,238          71,794       12,444            -             (29)       12,415
                     HUMAN RESOURCES                           ESI            F3PCT53086           ENVIRONMENTAL SUPPORT - EAI                       DIRCTEAI            4,155                     -     4,155           4,155            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT53088           ENVIRONMENTAL SUPPORT - EMI                       DIRCTEMI              510                     -       510             510            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT53089           ENVIRONMENTAL SUPPORT - ENOI                      DIRCTENO              402                     -       402             402            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT53092           ENVIRONMENTAL SUPPORT - EGSI-T                    DIRECTTX            2,682                     -     2,682               -        2,682            -              (5)        2,677
                     HUMAN RESOURCES                           ESI            F3PCT53095           ENVIRONMENTAL SUPPORT - EGSI-L                    DIRECTLG              190                     -       190             190            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT53130           OPN,MGR, CLAIMS MANAGEMENT                        CUSTEGOP           60,643                     -    60,643          52,265        8,378            -             (19)        8,359
                     HUMAN RESOURCES                           ESI            F3PCT53250           ENVIRN MGMNT TRANS SUPPORT - E                    TRSBLNOP           30,730                     -    30,730          27,116        3,614            -              (9)        3,605
                     HUMAN RESOURCES                           ESI            F3PCT53251           ENVIRN MGMT TRANSMISSION SUPP                     DIRCTEAI              145                     -       145             145            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT53252           ENVIRN MGMT TRANSMISSION SUPP                     DIRCTELI                -                     -         -               -            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT53253           ENVRN MGMT TRANSMISSION SUPP E                    DIRCTEMI              184                     -       184             184            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT53254           ENVRN MGMT TRANSMISSION SUPP E                    DIRCTENO              251                     -       251             251            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCT54052           Trans Regulatory Support/Polic                    TRSBLNOP          159,793                     -   159,793         140,999       18,794            -             (45)       18,749
                     HUMAN RESOURCES                           ESI            F3PCT54065           OPNS OF PURCHASING & CONT-DCS                     SCMATRAN               17                     -        17              15            3            -              (0)            3
                     HUMAN RESOURCES                           ESI            F3PCTBLLPL           BELOW THE LINE - LPL                              DIRCTELI                -                     -         -               -            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCTDAM01           ASSEST PLANNING AND MANAGEMENT                    CUSEOPCO              686                     -       686             584          102            -              (0)          101
                     HUMAN RESOURCES                           ESI            F3PCTDAM02           ASSET PLANNING & MANAGMENT - L                    CUSTELLA            4,136                     -     4,136           4,136            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCTDAM06           ASSET PLANNING & MGMT - LOUISI                    DIRCTELI              661                     -       661             661            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCTDAM09           ASSET PLANNING & MGMT - EGSI L                    DIRECTLG            1,107                     -     1,107           1,107            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCTDAM10           ASSET PLANNING & MGMT - ENOI                      DIRCTENO                -                     -         -               -            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCTDAMAG           DAMAGE CLAIMS OF ENTERGY PROPE                    CUSTEGOP            8,984                     -     8,984           7,743        1,241            -              (2)        1,239
8-419




                     HUMAN RESOURCES                           ESI            F3PCTDCA01           MANAGE BUDGETS - ESI                              CUSEOPCO           36,420                     -    36,420          31,041        5,378            -             (12)        5,366




                                                                                                                                                                                                                                                                                         2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PCTDCA02           MANAGE BUDGET - LOUISIANA ALL                     CUSTELLA           21,984                     -    21,984          21,984            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCTDCA08           MANAGE BUDGETS - Texas EGS-TX                     DIRECTTX            3,242                     -     3,242               -        3,242            -              (6)        3,236
                     HUMAN RESOURCES                           ESI            F3PCTDDS07           DISTRIBUTION STANDARDS - ESI-A                    CUSEOPCO           17,824                     -    17,824          15,192        2,632            -              (6)        2,626
                                                               ESI            F3PCTDDS13                                                             CUSEOPCO                -                     -         -               -            -            -               -             -




                                                                                                                                                                                                                                                                                             Exhibit KGG-B
                     HUMAN RESOURCES                                                               DISTRIBUTION WORK PROCESSES-ES




                                                                                                                                                                                                                                                                                              Page 37 of 58
                     HUMAN RESOURCES                           ESI            F3PCTDDS23           TRANSPORTATION - ENOI                             DIRCTENO           53,349                     -    53,349          53,349            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCTDDS24           TRANSPORTATION- ELI                               DIRCTELI          190,470                     -   190,470         190,470            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCTDDS26           CUSTOMER SERVICE SUPPORT - O&M                    CUSTEGOP          254,553                     -   254,553         219,383       35,170            -             (81)       35,089
                     HUMAN RESOURCES                           ESI            F3PCTDDS71           CSS MANAGE & CONSULT ARKANSAS                     DIRCTEAI              334                     -       334             334            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCTDDS72           CSS MANAGE & CONSULT LOUISIANA                    DIRCTELI              119                     -       119             119            -            -               -             -
                     HUMAN RESOURCES                           ESI            F3PCTDDS73           CSS MANAGE & CONSULT MISSISSIP                    DIRCTEMI              283                     -       283             283            -            -               -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                   ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class and Project
                                                                                                                                                      For the Twelve Months Ended June 30, 2011
                                                                                                                                                                     Amounts in Dollars

                                                                                                                                                                      (A)             (B)              (C)             (D)          (E)          (F)             (G)             (H)
                                                                                                                                                                                 Total Billings
                                                                              Activity / Project                                                      ESI Billing               Service Company                                    ETI Per                     Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                           Activity / Project Description      Method       Support        Recipient          Total       All Other BU's   Books      Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            F3PCTDDS74           CSS MANAGE & CONSULT LOUISIANA                   DIRCTENO                -                     -           -               -           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTDDS76           CSS MANAGE & CONSULT TEXAS EGS                   DIRECTTX              334                     -         334               -         334                -             (1)         333
                     HUMAN RESOURCES                           ESI            F3PCTDOR01           OUTAGE RESPONSE                                  CUSTEGOP          103,530                     -     103,530          89,228      14,302                -            954       15,256
                     HUMAN RESOURCES                           ESI            F3PCTDPM01           SYS SERV PROJECT MANAGEMENT -                    CUSEOPCO           52,192                     -      52,192          44,483       7,708                -            (17)       7,692
                     HUMAN RESOURCES                           ESI            F3PCTDPQ01           DISTR POWER QUALITY ESI                          CUSEOPCO           15,451                     -      15,451          13,168       2,283                -             (5)       2,277
                     HUMAN RESOURCES                           ESI            F3PCTDPQ06           DISTR POWER QUALITY - BILL ELI                   DIRCTELI            2,197                     -       2,197           2,197           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTDPQ10           DISTR POWER QUALITY - BILL ENO                   DIRCTENO            1,200                     -       1,200           1,200           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTDS007           PROCESS TRAINING - EGSI-LA                       DIRECTLG               64                     -          64              64           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTDS008           PROCESS TRAINING - LOUISIANA                     DIRCTELI              290                     -         290             290           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTDS010           PROCESS & SKILLS TRAINING ADMI                   EMPLFRAN          141,796                     -     141,796         122,025      19,771                -            (46)      19,725
                     HUMAN RESOURCES                           ESI            F3PCTDTR02           SKILLS TRAINING - ARKANSAS                       DIRCTEAI           42,375                     -      42,375          42,375           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTDTR03           SKILLS TRAINING - EMI                            DIRCTEMI           47,286                     -      47,286          47,286           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTDTR06           SKILLS TRAINING - EGSI TX                        DIRECTTX           32,166                     -      32,166               -      32,166                -            (74)      32,092
                     HUMAN RESOURCES                           ESI            F3PCTDTR07           SKILLS TRAINING - EGSI LA                        DIRECTLG           14,177                     -      14,177          14,177           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTDTR08           SKILLS TRAINING - LOUISIANA EL                   DIRCTELI           35,757                     -      35,757          35,757           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTDTR09           SKILLS TRAINING - ENOI ELECTRI                   DIRCTENO           20,492                     -      20,492          20,492           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTDVM01           VEGETATION MANAGMENT - ESI                       CUSEOPCO           66,273                     -      66,273          56,484       9,789                -            (23)       9,767
                     HUMAN RESOURCES                           ESI            F3PCTDVM02           VEGETATION MGMT - LOUISIANA AL                   CUSTELLA           23,987                     -      23,987          23,987           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTE4465           ER LIGHTING PROGRAM EXPENSE E                    CUSEOPCO            1,506                     -       1,506           1,284         222                -             (0)         222
                     HUMAN RESOURCES                           ESI            F3PCTJAUSE           JOINT USE WITH THIRD PARTY - E                   DIRCTEAI            2,276                     -       2,276           2,276           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTJGUSE           JOINT USE WITH THIRD PARTY - E                   DIRECTTX            1,147                     -       1,147               -       1,147                -             (2)       1,144
                     HUMAN RESOURCES                           ESI            F3PCTJLUSE           JOINT USE WITH THIRD PARTY - E                   DIRCTELI            1,301                     -       1,301           1,301           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTJMUSE           JOINT USE WITH THIRD PARTY - E                   DIRCTEMI            1,251                     -       1,251           1,251           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTJNUSE           JOINT USE WITH THIRD PARTY - E                   DIRCTENO            1,135                     -       1,135           1,135           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTJTUSE           JOINT USE WITH 3RD PARTIES - A                   CUSEOPCO           35,858                     -      35,858          30,562       5,296                -            (12)       5,284
                     HUMAN RESOURCES                           ESI            F3PCTJUUSE           JOINT USE WITH THIRD PARTY -EG                   DIRECTLG            1,391                     -       1,391           1,391           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTPUBLC           PUPLIC CLAIMS                                    CUSTEGOP            2,562                     -       2,562           2,208         354                -             (1)         353
                     HUMAN RESOURCES                           ESI            F3PCTTDS07           TRANSMISSION LINES O&M EXP -                     DIRCTEAI              617                     -         617             617           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS08           TRANSMISSION LINES O&M EXP -                     DIRCTEMI            3,427                     -       3,427           3,427           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS09           TRANSMISSION LINES O&M EXP -                     DIRCTELI           15,824                     -      15,824          15,824           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS10           Transmission Lines O&M Texas                     DIRECTTX                -                     -           -               -           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS11           TRANSMISSION LINES O&M EXP -                     DIRCTENO            8,437                     -       8,437           8,437           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS12           TRANSMISSION LINES O&M EXPENS                    TRALINOP          161,687                     -     161,687         137,619      24,068                -            (56)      24,012
                     HUMAN RESOURCES                           ESI            F3PCTTDS15           Transmission Lines O&M EGS LA                    DIRECTLG           11,110                     -      11,110          11,110           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS17           Substation Maintenance EGSI LA                   DIRECTLG           26,004                     -      26,004          26,004           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS19           SUBSTATION/SYSTEM PROT MAINT -                   DIRCTEAI            1,229                     -       1,229           1,229           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS20           SUBSTATION MAINTENANCE                           TRASUBOP          268,169                     -     268,169         240,203      27,966                -            (63)      27,904
                     HUMAN RESOURCES                           ESI            F3PCTTDS21           SUBSTATION/SYSTEM PROT MAINT -                   DIRCTELI           34,518                     -      34,518          34,518           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS22           SUBSTATION/SYSTEM PROT MAINT -                   DIRCTEMI            3,662                     -       3,662           3,662           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS23           Substation Maintenance - Texas                   DIRECTTX            2,170                     -       2,170               -       2,170                -             (4)       2,166
                     HUMAN RESOURCES                           ESI            F3PCTTDS24           SUBSTATION/SYSTEM PROT MAINT -                   DIRCTENO           21,783                     -      21,783          21,783           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS28           DISTRIBUTION O&M EXPENSE -EMI                    DIRCTEMI            1,570                     -       1,570           1,570           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS29           DISTRIBUTION O&M EXPENSE -ELI                    DIRCTELI           47,164                     -      47,164          47,164           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS30           DISTRIBUTION O&M EXPENSE -EGSI                   DIRECTLG           62,512                     -      62,512          62,512           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS31           DISTRIBUTION O&M EXPENSE - ENO                   DIRCTENO           48,740                     -      48,740          48,740           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS38           TRANSMISSION O&M MGMT/SUPPORT                    TRSBLNOP        1,020,324                     -   1,020,324         900,291     120,033                -           (274)     119,759
                     HUMAN RESOURCES                           ESI            F3PCTTDS46           DISTRIBUTION O&M EXP - METRO E                   CUSEMETR          167,911                     -     167,911         167,911           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS47           DISTR O&M EXPENSE - LOUISIANA                    CUSTELLA          479,924                     -     479,924         479,924           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS51           TRANSMISSION OPERATIONS EAI                      DIRCTEAI            9,522                     -       9,522           9,522           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS52           Transmission Operations EGS LA                   DIRECTLG          148,438                     -     148,438         148,438           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS53           TRANSMISSION OPERATIONS ELI                      DIRCTELI          191,792                     -     191,792         191,792           -                -              -            -
8-420




                     HUMAN RESOURCES                           ESI            F3PCTTDS54           TRANSMISSION OPERATIONS - EMI                    DIRCTEMI            7,256                     -       7,256           7,256           -                -              -            -




                                                                                                                                                                                                                                                                                           2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PCTTDS55           TRANSMISSION OPERATIONS ENOI                     DIRCTENO          125,977                     -     125,977         125,977           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS56           Transmission Operations TEXAS                    DIRECTTX          153,274                     -     153,274               -     153,274                -           (353)     152,921
                     HUMAN RESOURCES                           ESI            F3PCTTDS71           TRANSMISSION MANAGEMENT/SUPPOR                   DIRCTEAI           38,666                     -      38,666          38,666           -                -              -            -
                                                               ESI            F3PCTTDS72                                                            DIRECTLG           19,645                     -      19,645          19,645           -                -              -            -




                                                                                                                                                                                                                                                                                               Exhibit KGG-B
                     HUMAN RESOURCES                                                               Transmission Mgt/Support EGS L




                                                                                                                                                                                                                                                                                                Page 38 of 58
                     HUMAN RESOURCES                           ESI            F3PCTTDS73           TRANSMISSION MANAGEMENT/SUPPOR                   DIRCTELI           12,174                     -      12,174          12,174           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS74           TRANSMISSION MANAGEMENT/SUPPOR                   DIRCTEMI           21,297                     -      21,297          21,297           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS75           TRANSMISSION MANAGEMENT/SUPPOR                   DIRCTENO            9,435                     -       9,435           9,435           -                -              -            -
                     HUMAN RESOURCES                           ESI            F3PCTTDS76           Transmission Mgt/Support TEXAS                   DIRECTTX           40,889                     -      40,889               -      40,889                -            (88)      40,800
                     HUMAN RESOURCES                           ESI            F3PCTWCOMP           WORKER'S COMPENSATION CLAIMS                     COMCLAIM           78,578                     -      78,578          72,233       6,345                -            (15)       6,330
                     HUMAN RESOURCES                           ESI            F3PCTXEMHI           EWO MARKETING HOLDING, INC - T                   DIRECT4L           12,289                     -      12,289          12,289           -                -              -            -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                     Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                  ENTERGY TEXAS, INC.
                                                                                                                                                   Affiliate Billings - by Witness, Class and Project
                                                                                                                                                     For the Twelve Months Ended June 30, 2011
                                                                                                                                                                    Amounts in Dollars

                                                                                                                                                                     (A)             (B)              (C)             (D)          (E)          (F)          (G)           (H)
                                                                                                                                                                                Total Billings
                                                                              Activity / Project                                                     ESI Billing               Service Company                                    ETI Per                  Pro Forma     Total ETI
                                       Class                   Billing Entity       Code                          Activity / Project Description      Method       Support        Recipient          Total       All Other BU's   Books      Exclusions     Amount       Adjusted
                     HUMAN RESOURCES                           ESI            F3PCTXENFH           ENTERGY NUC FINANCE HOLDING-TA                  DIRECT7A              915                     -         915             915           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXENFI           ENTERGY NUCLEAR FINANCE, INC-T                  DIRECT7A              553                     -         553             553           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXEPGH           TAX SUPPORT FOR ENTERGY POWER                   DIRECT8F            2,382                     -       2,382           2,382           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXEPGO           TAX SUPPORT FOR ENTERGY POWER                   DIRECT8G           46,829                     -      46,829          46,829           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXEPRS           ENTERGY POWER RS CORP - TAX SU                  DIRECTX6              149                     -         149             149           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXETLG           TLG SERVICES - TAX SUPPORT                      DIRCLOVH            2,334                     -       2,334           2,334           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXII2L           ETR INTL INVESTMENT NO2 LLC-TA                  DIRECT22           22,937                     -      22,937          22,937           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXIP2L           ENTERGY NUC INDIAN POINT 2 LLC                  DIRCTENU           25,215                     -      25,215          25,215           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXIP3L           ENT NUC INDIAN POINT3, LLC - T                  DIRECT77            7,704                     -       7,704           7,704           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXNFCO           ENTERGY NUCLEAR FUELS CO - TAX                  DIRCTENU              695                     -         695             695           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXNFPL           ENTERGY NUCLEAR FITZPATRICK-TA                  DIRECT78           32,306                     -      32,306          32,306           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXNHC1           ENTERGY NUCLEAR HOLDING CO #1-                  DIRCTENU            1,029                     -       1,029           1,029           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXNHC2           ENTERGY NUCLEAR HOLDING CO2-TA                  DIRCTENU              397                     -         397             397           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXNHC3           ENTERGY NUCLEAR HOLDING CO3-TA                  DIRECT14           10,827                     -      10,827          10,827           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXNHCO           ENTERGY NUCLEAR HOLDING CO - T                  DIRECT14              210                     -         210             210           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXNNY1           ENTERGY NUCLEAR NY INVEST I-TA                  DIRCTENU            7,171                     -       7,171           7,171           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXNNYI           ENTERGY NUC NY INVESTMENT III-                  DIRECT14              192                     -         192             192           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXNOPI           ENTERGY NUCLEAR OPERATIONS-TAX                  DIRCTENU            8,279                     -       8,279           8,279           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXNPCO           ENTERGY NUCLEAR POTOMAC CO-TAX                  DIRECT14              586                     -         586             586           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXNPFS           ENTERGY NUCLEAR PFS CO - TAX S                  DIRECT14              118                     -         118             118           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXNVIC           ENTERGY NUC VERMONT INVEST CO-                  DIRECT14           16,010                     -      16,010          16,010           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXNVYL           ENTERGY NUC VERMONT YANKEE LLC                  DIRECT72           26,220                     -      26,220          26,220           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXPDCV           EAM - Tax Services                              DIRECTXU           28,651                     -      28,651          28,651           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXPECC           ENTERGY POWER E&C CORP - TAX S                  DIRECT1Q              310                     -         310             310           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXRESO           ENTERGY RESOURCES, INC. - TAX                   DIRECT1B            1,315                     -       1,315           1,315           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXRTLB           ENTERGY RETAIL TX LP-B - TAX S                  DIRECT96              169                     -         169             169           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCTXVHCI           ENTERGY VENTURES HOLDING CO-TA                  DIRECT1E               10                     -          10              10           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCUD00-2           LOWENBURG 7.5 RETURN SUIT                       DIRCTENO              223                     -         223             223           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCUD99-2           GORDON SUIT                                     DIRCTENO            2,841                     -       2,841           2,841           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCW10227           ENVIRONMENTAL SUPPORT - TX                      DIRECTTX           33,413                     -      33,413               -      33,413            -           (77)      33,335
                     HUMAN RESOURCES                           ESI            F3PCW14171           TRAINING DEVELOPMENT                            CAPAOPCO          106,731                     -     106,731          95,192      11,539            -           (28)      11,511
                     HUMAN RESOURCES                           ESI            F3PCW14172           SAFETY GROUP SERVICES                           CAPAOPCO          264,571                     -     264,571         235,968      28,603            -           (66)      28,537
                     HUMAN RESOURCES                           ESI            F3PCW15745           AWARDS & RECOGNITION PROGRAM                    CAPAOPCO                -                     -           -               -           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCW15822           RESOURCE PLANNING COORDINATOR                   LOADOPCO           23,138                     -      23,138          19,572       3,567            -            (8)       3,558
                     HUMAN RESOURCES                           ESI            F3PCW15830           SYSTEM GENERATION PLANNING                      LOADOPCO          299,832                     -     299,832         253,510      46,322            -          (107)      46,215
                     HUMAN RESOURCES                           ESI            F3PCW15840           PLANNING MODELING & ANALYSIS G                  LOADOPCO           53,970                     -      53,970          45,648       8,322            -           (19)       8,303
                     HUMAN RESOURCES                           ESI            F3PCW18100           OPNS-GAS SUPPLY                                 CAPXCOPC          217,021                     -     217,021         187,363      29,658            -           (70)      29,588
                     HUMAN RESOURCES                           ESI            F3PCW18200           OPNS-OIL SUPPLY                                 OWNISFI            26,207                     -      26,207          26,207           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCW18300           OPNS-COAL SUPPLY                                COALARGS          143,933                     -     143,933         143,933           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCW19501           WHOLESALE PURCHASING & SALES                    LOADOPCO          273,491                     -     273,491         231,235      42,256            -           (98)      42,158
                     HUMAN RESOURCES                           ESI            F3PCW19510           ENERGY MANAGEMENT OPERATIONS                    LOADOPCO          414,024                     -     414,024         349,684      64,340            -          (143)      64,198
                     HUMAN RESOURCES                           ESI            F3PCW19511           ENERGY MANAGEMENT OPERATIONS P                  LOADOPCO          262,710                     -     262,710         222,040      40,670            -           (93)      40,576
                     HUMAN RESOURCES                           ESI            F3PCW19512           ENERGY MGMT - FUEL & ENERGY AN                  LOADOPCO          176,448                     -     176,448         149,093      27,354            -           (62)      27,293
                     HUMAN RESOURCES                           ESI            F3PCW29607           POWER SYSTEM ACCOUNTING                         LOADWEPI           77,743                     -      77,743          65,790      11,954            -           (28)      11,925
                     HUMAN RESOURCES                           ESI            F3PCW29608           TRANSMISSION POWER SYSTEM OPER                  LOADOPCO        3,018,597                     -   3,018,597       2,551,407     467,190            -        (1,069)     466,121
                     HUMAN RESOURCES                           ESI            F3PCW29609           TRANS POWER SYSTEM OPERATIONS                   DIRCTEAI               61                     -          61              61           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCW29616           TRANS POWER SYS OPERATIONS - L                  DIRCTELI           47,104                     -      47,104          47,104           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCW36535           MANAGER OF COST CONTROL AND AN                  CAPAOPCO          203,364                     -     203,364         181,378      21,986            -           (51)      21,935
                     HUMAN RESOURCES                           ESI            F3PCW36555           PURCHASING & CONTRACTS SUPPORT                  SCFSPALL          226,038                     -     226,038         194,860      31,178      (14,269)          (39)      16,870
                     HUMAN RESOURCES                           ESI            F3PCW51400           SFI FUEL OIL O&M                                DIRCTSFI               51                     -          51              51           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCW54035           VICE PRESIDENT OF ENERGY MANAG                  LOADOPCO            7,890                     -       7,890           6,685       1,205            -            (2)       1,203
8-421




                     HUMAN RESOURCES                           ESI            F3PCW55555           VP FOSSIL GENERATION                            CAPAOPCO          105,336                     -     105,336          93,948      11,388            -           (26)      11,362




                                                                                                                                                                                                                                                                                     2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PCW58030           ENVIRONMENTAL SUPPORT - AR                      DIRCTEAI          105,137                     -     105,137         105,137           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCW58040           ENVIRONMENT SUPPORT - MS                        DIRCTEMI           69,204                     -      69,204          69,204           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCW58050           ENVIRONMENTAL SUPPORT - ELI, E                  CUSTELLA          122,121                     -     122,121         122,121           -            -             -            -
                                                               ESI            F3PCW58075                                                           CAPAOPCO            1,064                     -       1,064             949         115            -            (0)         115




                                                                                                                                                                                                                                                                                         Exhibit KGG-B
                     HUMAN RESOURCES                                                               ENVIRONMENTAL COMPLIANCE ASSES




                                                                                                                                                                                                                                                                                          Page 39 of 58
                     HUMAN RESOURCES                           ESI            F3PCWE0010           GENERATION ASSETS MANAGEMENT                    CAPAOPCO           57,955                     -      57,955          51,689       6,266            -           (15)       6,251
                     HUMAN RESOURCES                           ESI            F3PCWE0020           MGR - Business Processes                        CAPAOPCO           98,600                     -      98,600          87,940      10,660            -           (23)      10,636
                     HUMAN RESOURCES                           ESI            F3PCWE0023           MP&C - PLANT OPS, ARK                           DIRCTEAI           30,266                     -      30,266          30,266           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCWE0024           MP&C - PLANT OPS, LA                            DIRCTELI           26,464                     -      26,464          26,464           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCWE0025           MP&C - PLANT OPS, MISS                          DIRCTEMI           27,090                     -      27,090          27,090           -            -             -            -
                     HUMAN RESOURCES                           ESI            F3PCWE0026           MP&C - PLANT OPS, NOPSI                         DIRCTENO           13,679                     -      13,679          13,679           -            -             -            -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)             (B)          (C)              (D)           (E)           (F)            (G)           (H)
                                                                                                                                                                                  Total Billings
                                                                              Activity / Project                                                       ESI Billing               Service Company                                 ETI Per                     Pro Forma      Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support        Recipient       Total       All Other BU's   Books        Exclusions      Amount        Adjusted
                     HUMAN RESOURCES                           ESI            F3PCWE0027           MP&C - PLANT OPS, EGSI                            LOADTXLG           22,331                  -     22,331           12,272       10,059         (1,913)           (19)         8,126
                     HUMAN RESOURCES                           ESI            F3PCWE0031           EGSI - ENGIN & TECH SUPPORT                       DIRECTLG           40,135                  -     40,135           40,135             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCWE0032           SAFETY PERFORMANCE RECOGNITION                    CAPAOPCO              164                  -         164             146            18              -            (0)            18
                     HUMAN RESOURCES                           ESI            F3PCWE0033           SPOTLIGHT ON SAFETY PROGRAM                       CAPAOPCO                -                  -           -               -             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCWE0034           DIRECTOR - PLANT SUPPORT                          CAPAOPCO           43,291                  -     43,291           38,611        4,680               -           (11)         4,670
                     HUMAN RESOURCES                           ESI            F3PCWE0035           MANAGER - BUSINESS SUPPORT                        CAPAOPCO          198,384                  -    198,384          176,937       21,448               -           (53)       21,395
                     HUMAN RESOURCES                           ESI            F3PCWE0046           PLANT SUPPORT SERVICES - BIG C                    ASSTTXLG           12,831                  -     12,831            7,462        5,369               -           (13)         5,355
                     HUMAN RESOURCES                           ESI            F3PCWE0057           BRAO & TECH SUPPORT ROUTINE/DI                    DIRECTLG           33,501                  -     33,501           33,501             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCWE0058           AWARDS & RECOGNITIONS PROGRAM                     LOADOPCO                0                  -           0               0             0              -             -              0
                     HUMAN RESOURCES                           ESI            F3PCWE0063           EMO APPLICATION SUPPORT                           LOADOPCO              888                  -         888             756          133               -            (0)           132
                     HUMAN RESOURCES                           ESI            F3PCWE0064           LONG TERM ENERGY                                  LOADOPCO           58,914                  -     58,914           49,788        9,126               -           (22)         9,104
                     HUMAN RESOURCES                           ESI            F3PCWE0070           PURCHASING SUPPORT (L. BUUCK)                     DIRECTLG            5,297                  -      5,297            5,297             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCWE0073           FOSSIL INFORMATION TECHNOLOGY                     CAPAOPCO          133,752                  -    133,752          119,292       14,460               -           (33)       14,427
                     HUMAN RESOURCES                           ESI            F3PCWE0092           EMS OPERATIONS & MAINTENANCE S                    LOADOPCO          167,013                  -    167,013          141,221       25,791               -           (59)       25,732
                     HUMAN RESOURCES                           ESI            F3PCWE0111           NTEC PROJECT O&M SUPPORT-EEI                      DIRECT8M                -                  -           -               -             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCWE0125           Six Sigma Operations SR8                          LOADOPCO           66,660                  -     66,660           56,424       10,237               -           (24)       10,212
                     HUMAN RESOURCES                           ESI            F3PCWE0133           EMO INFORMATION TECHNOLOGY SUP                    LOADOPCO           22,996                  -     22,996           19,558        3,438               -            (9)         3,429
                     HUMAN RESOURCES                           ESI            F3PCWE0135           NEL. 6 JOINT OWNERSHIP PART. A                    DIRECTLG              969                  -         969             969             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCWE0140           EMO REGULATORY AFFAIRS                            LOADOPCO           95,071                  -     95,071           80,437       14,635               -           (35)       14,599
                     HUMAN RESOURCES                           ESI            F3PCWE0151           FOSSIL DIVERSITY INITIATIVE -                     CAPAOPCO            1,767                  -      1,767            1,576          191               -            (0)           191
                     HUMAN RESOURCES                           ESI            F3PCWE0155           BELOW THE LINE - ENVIRONMENTAL                    CAPAOPCO              770                  -         770             687            83           (83)             -              -
                     HUMAN RESOURCES                           ESI            F3PCWE0169           ENTERGY THERMAL O&M MGMT SERVI                    DIRECT66                -                  -           -               -             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCWE0171           EPOUS MANAGEMENT SUPPORT                          DIRECT8M                -                  -           -               -             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCWE0187           FOSSIL IT SUPPORT FOR 2003-200                    CAPAOPCO                -                  -           -               -             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCWE0200           E&C Technical Support-SU1                         CAPAOPCO          346,506                  -    346,506          309,045       37,461               -           (84)       37,377
                     HUMAN RESOURCES                           ESI            F3PCWE0268           ENVIRONMENTAL SUPPORT-DIRECTOR                    CAPAOPCO           54,509                  -     54,509           48,616        5,893               -           (14)         5,879
                     HUMAN RESOURCES                           ESI            F3PCWE0288           VP POWER PLANT OPS                                CAPAOPCO           54,053                  -     54,053           48,210        5,844               -           (13)         5,831
                     HUMAN RESOURCES                           ESI            F3PCWE0289           DIRECTOR - BUSINESS SERVICE                       CAPAOPCO           63,847                  -     63,847           56,945        6,903               -           (16)         6,886
                     HUMAN RESOURCES                           ESI            F3PCWEC601           ENVIRONMENTAL SERVICES ADMINIS                    CAPAOPCO           51,069                  -     51,069           45,548        5,521               -           (13)         5,508
                     HUMAN RESOURCES                           ESI            F3PCWEC680           WASTE PROGRAMS - FOSSIL                           CAPAOPCO           20,639                  -     20,639           18,408        2,231               -            (5)         2,226
                     HUMAN RESOURCES                           ESI            F3PCWEC685           AIR PROGRAMS FOSSIL                               CAPAOPCO           38,686                  -     38,686           34,504        4,182               -           (10)         4,172
                     HUMAN RESOURCES                           ESI            F3PCWEC686           WATER PROGRAMS - FOSSIL                           CAPAOPCO           12,718                  -     12,718           11,343        1,375               -            (3)         1,372
                     HUMAN RESOURCES                           ESI            F3PCWEC687           RESPONSE PROGRAMS - FOSSIL                        CAPAOPCO           22,838                  -     22,838           20,369        2,469               -            (6)         2,463
                     HUMAN RESOURCES                           ESI            F3PCWEC688           CONTINUOUS AIR EMISSION MONITO                    CAPAOPCO           68,644                  -     68,644           61,223        7,421               -           (17)         7,404
                     HUMAN RESOURCES                           ESI            F3PCWEC690           ENVIRONMENTAL TRAINING PLAN                       CAPAOPCO              151                  -         151             135            16              -            (3)            14
                     HUMAN RESOURCES                           ESI            F3PCWN0046           PROPERTY&LIABILITY INS POLICY                     DIRECTLG              907                  -         907             907             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCWN0064           NISCO LEGAL DEPARTMENT LITIGAT                    DIRECTLG            1,150                  -      1,150            1,150             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCWS0327           SAIC LABOR CHARGES TO PMDC                        CAPAOPCO            3,122                  -      3,122            2,784          338               -            (1)           337
                     HUMAN RESOURCES                           ESI            F3PCZG0794           WF1 Outage--Boiler & Auxi iari                    DIRCTELI              433                  -         433             433             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCZG0797           WF2 Turbine Valves 2006/2009                      DIRCTELI            3,251                  -      3,251            3,251             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCZGASAG           GAS ADMINISTRATIVE                                CUSGOPCO          156,169                  -    156,169          156,169             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCZGASVP           GAS OPERATIONS ESI VP MANAGEME                    CUSGOPCO            7,593                  -      7,593            7,593             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCZU1571           EGSI TX FUEL RELATED MATTERS                      DIRECTTX           23,118                  -     23,118                -       23,118               -           (48)       23,069
                     HUMAN RESOURCES                           ESI            F3PCZU1580           EGSI/LA -- GAS RATE CASE                          DIRECTLG                -                  -           -               -             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCZU1582           EGSI LA 3RD EARNINGS REVIEW                       DIRECTLG                -                  -           -               -             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PCZU1603           LP&L/LPSC EARNINGS REVIEW DOC                     DIRCTELI            4,456                  -      4,456            4,456             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PP1CDETR           Corp Dvlpmnt - Entergy Corp                       DIRCTETR           98,361                  -     98,361           98,361             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PP1E2EPM           End-to-End Process Mgmnt                          LVLSVCAL           33,142                222     33,364           30,199        3,166             (2)            (6)         3,158
                     HUMAN RESOURCES                           ESI            F3PP1TWEED           Project Tweed                                     DIRCTETR          143,238                 71    143,308          143,308             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PP33SCAR           Storm Cost Accounting Readines                    CUSEOPCO           11,819                  -     11,819           10,073        1,746            (23)            (3)         1,720
                     HUMAN RESOURCES                           ESI            F3PP3RGNF2           Pilgrim Global Nuclear Fuel                       DIRECT57              674                  -         674             674             -              -             -              -
8-422




                     HUMAN RESOURCES                           ESI            F3PP451901           GENERAL OUTAGE SUPPORT                            DIRECT72            9,346                  -      9,346            9,346             -              -             -              -




                                                                                                                                                                                                                                                                                          2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PP4R9885           FORCE ON FORCE EXERCISE                           DIRECT72           16,922                  -     16,922           16,922             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PP4R9886           TRITIUM DETECTION INVESTIGATIO                    DIRECT72           58,285                  -     58,285           58,285             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PP4R9951           PSB Docket 7600                                   DIRECT72            3,591                  -      3,591            3,591             -              -             -              -
                                                               ESI            F3PP4R9952                                                             DIRECT72              546                  -         546             546             -              -             -              -




                                                                                                                                                                                                                                                                                              Exhibit KGG-B
                     HUMAN RESOURCES                                                               Tritium Discovery Well GZ-24




                                                                                                                                                                                                                                                                                               Page 40 of 58
                     HUMAN RESOURCES                           ESI            F3PP4RGNF2           VY Global Nuclear Fuel                            DIRECT72              674                  -         674             674             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PP6H0PAL           Direct Support to Palisades                       DIRECTNA           83,264                  -     83,264           83,264             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PP6HGAMA           ENNE BWR Global Nuclear Fuel                      DIRCTENU                -                  -           -               -             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PP6HHOST           ENNE Hosting/server support/SO                    DIRCTENU            5,074                  -      5,074            5,074             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PP6HINDS           Indus Passport                                    DIRCTENU           13,997                  -     13,997           13,997             -              -             -              -
                     HUMAN RESOURCES                           ESI            F3PP6HPLSE           Analysis of Contractor secur v                    DIRECTNA            1,016                  -      1,016            1,016             -              -             -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)              (B)          (C)            (D)          (E)           (F)             (G)             (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                        ESI Billing                Service Company                               ETI Per                      Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support         Recipient       Total     All Other BU's   Books       Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            F3PP6HSPES           IP2 / IP3 SPEDES Permit                            DIRCTENU           11,283                   -     11,283         11,283            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PP6WAREH           MATERIAL CONTROL                                   DIRECT77            4,977                   -      4,977          4,977            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PP781901           General Outage Support Activit                     DIRECT78           11,101                   -     11,101         11,101            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PP781904           In-Service Inspections IWE/IWL                     DIRECT78            4,127                   -      4,127          4,127            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PP78PTRX           Potential Transformer Work                         DIRECT78            1,981                   -      1,981          1,981            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PP7NFONF           Secur ty Force on Force Drills                     DIRECT78            5,731                   -      5,731          5,731            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PP7NXFMR           Stn Reserve Transformer Prep                       DIRECT78                -                   -           -             -            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PP7RGNF2           JAF Global Nuclear Fuel                            DIRECT78              669                   -         669           669            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPADSENI           Analytic/Decision Support-ENI                      DIRCTENU           74,798                   -     74,798         74,798            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPADSENT           Analytic/Decision Support-Ente                     ASSTSALL          102,231                   -    102,231         92,028       10,204                -            (24)       10,180
                     HUMAN RESOURCES                           ESI            F3PPADSREG           Analytic/Decision Support-Util                     ASSTSREG           39,016                   -     39,016         33,356        5,660                -            (15)        5,645
                     HUMAN RESOURCES                           ESI            F3PPADTFL9           ELL Fuel Audit 2005-2009                           DIRCTELI            9,024                   -      9,024          9,024            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPAMIEXN           AMI Pilot ENO A&G Exp non-incr                     DIRCTENO          (16,867)                  -    (16,867)       (16,867)           -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPAMISTG           AMI Strategy Expense                               CUSEOPCO           88,190                   1     88,191         75,171       13,020                -            (33)       12,987
                     HUMAN RESOURCES                           ESI            F3PPAMPDEV           Advanced Mgmt Dev Program                          EMPLOYAL           15,002                   -     15,002         14,294          708                -              -           708
                     HUMAN RESOURCES                           ESI            F3PPAPSCLG           APSC Complaint - FERC Investig                     CUSEOPCO                -                   -           -             -            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPBL1425           Below the Line-LG000 & L0000 S                     CUSELGLA                -                   -           -             -            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPBLANCO           Project White                                      DIRCTETR           37,212                   -     37,212         37,212            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPBOCE01           Operating Committee                                LOADOPCO                -                   -           -             -            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPC31258           CEO MEETINGS WITH EMPLOYEES                        EMPLOYAL              114                   -         114           109            5                -             (0)            5
                     HUMAN RESOURCES                           ESI            F3PPCAO001           Chief Administrative Officer                       ASSTSALL          195,960               1,365    197,325        177,695       19,630                -            (18)       19,612
                     HUMAN RESOURCES                           ESI            F3PPCCS010           Climate Consulting Services                        ASSTSALL           43,435                   -     43,435         39,107        4,328                -            (10)        4,317
                     HUMAN RESOURCES                           ESI            F3PPCOO001           CHIEF OPERATING OFFICER                            ASSTSALL           83,855                   -     83,855         75,504        8,351                -            (19)        8,332
                     HUMAN RESOURCES                           ESI            F3PPCOS09G           EGSL Cost of Service (TY 2009)                     DIRECTLG               25                   -          25            25            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPCOS09L           ELL Cost of Service (TY 2009)                      DIRCTELI               25                   -          25            25            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPCPLITA           2009 Fall Lighting Campaign EA                     DIRCTEAI            2,226                   -      2,226          2,226            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPCPLITG           2009 Fall Lighting Campaign EG                     DIRECTLG            2,893                   -      2,893          2,893            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPCPLITL           2009 Fall Lighting Campaign EL                     DIRCTELI            5,096                   -      5,096          5,096            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPCPLITM           2009 Fall Lighting Campaign EM                     DIRCTEMI            2,498                   -      2,498          2,498            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPCPLITN           Lighting Campaign ENOI                             DIRCTENO            2,703                   -      2,703          2,703            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPCPMUTL           CORPORATE PERFORMANCE MGMT UTL                     EMPXRTNC            4,353                   -      4,353          3,959          394                -             (1)          393
                     HUMAN RESOURCES                           ESI            F3PPCRENEW           Cooper Contract Renewal                            DIRECT7T            6,194                   -      6,194          6,194            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPCRPSTM           (   ) Corporate O&M Storm Supp                     LVLSVCAL              916                 105      1,022            925           96                -              2            98
                     HUMAN RESOURCES                           ESI            F3PPCSE021           SH&E Compliance Audits - ETI                       DIRECTTX              494                   -         494             -          494                -             (1)          493
                     HUMAN RESOURCES                           ESI            F3PPCSE076           SH&E Compliance Audits - ELI                       DIRCTELI            1,794                   -      1,794          1,794            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPCSE078           SH&E Compliance Audits - EAI                       DIRCTEAI                -                   -           -             -            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPCSE083           SH&E Compliance Audits - ENFZ                      DIRECT78              879                   -         879           879            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPCYBERV           Cyber Vulnerability Assessment                     LOADOPCO            5,401                   -      5,401          4,595          806                -             (2)          804
                     HUMAN RESOURCES                           ESI            F3PPD10115           Dist Work Mgmt O&M-DIS/DSS/ADS                     CUSTEGOP           31,285                   -     31,285         26,965        4,320                -            (10)        4,310
                     HUMAN RESOURCES                           ESI            F3PPD10116           Dist Work Mgmt O&M-LAMP Street                     CUSEOPCO            1,854                   -      1,854          1,580          274                -             (1)          273
                     HUMAN RESOURCES                           ESI            F3PPD10117           Dist Work Mgmt O&M-WTS Waste T                     CUSEOPCO                6                   -           6             5            1                -             (0)            1
                     HUMAN RESOURCES                           ESI            F3PPD10119           Dist Work Mgmt O&M-CTS Contrac                     CUSTEGOP           12,017                   -     12,017         10,358        1,659                -             (3)        1,656
                     HUMAN RESOURCES                           ESI            F3PPD10120           Dist Oper Appl O&M-AM/FM Suppo                     CUSTEGOP           39,887                   -     39,887         34,378        5,509                -            (13)        5,496
                     HUMAN RESOURCES                           ESI            F3PPD10121           Dist Oper Appl O&M-AutoCAD                         CUSEOPCO              847                   -         847           722          125                -             (0)          124
                     HUMAN RESOURCES                           ESI            F3PPD10123           Dist Oper Appl O&M-EPO&SAISO S                     CUSEOPCO            4,839                   -      4,839          4,125          715                -             (2)          713
                     HUMAN RESOURCES                           ESI            F3PPD10124           Dist Oper Appl O&M-PDD/ECOS Sp                     CUSTEGOP           20,500                   -     20,500         17,667        2,833                -             (7)        2,826
                     HUMAN RESOURCES                           ESI            F3PPD10128           ARCS/Itron/MV90 Support                            CUSTEGOP            3,346                   -      3,346          2,885          461                -             (1)          460
                     HUMAN RESOURCES                           ESI            F3PPD10129           Bil ing Determinate Proc/Major                     CUSTEGOP            3,092                   -      3,092          2,665          427                -             (1)          426
                     HUMAN RESOURCES                           ESI            F3PPD10130           Customer Care System Interface                     CUSEGXTX            3,944                   -      3,944          3,944            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPD10131           CIS/AIS & Core Support                             DIRECTTX           40,262                   -     40,262              -       40,262                -           (103)       40,159
                     HUMAN RESOURCES                           ESI            F3PPD10132           Electronic Data Interchange Su                     CUSEOPCO              781                   -         781           666          115                -             (0)          115
8-423




                     HUMAN RESOURCES                           ESI            F3PPD10133           Internet B ll Presentment & Pm                     CUSEGXTX              536                   -         536           536            -                -              -             -




                                                                                                                                                                                                                                                                                           2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PPD10134           MAB Load Research Support                          CUSTEGOP            2,251                   -      2,251          1,940          311                -             (1)          310
                     HUMAN RESOURCES                           ESI            F3PPD10137           Bill Delivery Support                              CUSEGXTX           33,661                   -     33,661         33,661            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPD10139           Mobius Support                                     CUSTEGOP               26                   -          26            22            4                -             (0)            4
                                                               ESI            F3PPD10140                                                              CUSEOPCO           12,310                   -     12,310         10,490        1,820                -             (4)        1,816




                                                                                                                                                                                                                                                                                               Exhibit KGG-B
                     HUMAN RESOURCES                                                               Large Power Bi ling System for




                                                                                                                                                                                                                                                                                                Page 41 of 58
                     HUMAN RESOURCES                           ESI            F3PPD10141           CIMS Support                                       CUSEGXTX              137                   -         137           137            -                -              -             -
                     HUMAN RESOURCES                           ESI            F3PPD10142           Customer Service Field Applica                     CUSTEGOP              664                   -         664           572           92                -             (0)           91
                     HUMAN RESOURCES                           ESI            F3PPD10143           Mgr. Gen & Admin - Cust System                     CUSTEGOP               16                   -          16            14            2                -             (0)            2
                     HUMAN RESOURCES                           ESI            F3PPD10146           Dist Work Mgmt-Cyndrus Support                     VEHCLALL            1,414                   -      1,414          1,239          174                -             (0)          174
                     HUMAN RESOURCES                           ESI            F3PPD10147           Regulatory Litigation Support                      CUSTEGOP                5                   -           5             5            1                -             (0)            1
                     HUMAN RESOURCES                           ESI            F3PPD10150           TaxWare Support                                    CUSTEGOP            1,835                   -      1,835          1,582          253                -             (1)          252


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)             (B)          (C)              (D)          (E)           (F)            (G)            (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                        ESI Billing               Service Company                                 ETI Per                     Pro Forma      Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support        Recipient       Total       All Other BU's   Books       Exclusions       Amount        Adjusted
                     HUMAN RESOURCES                           ESI            F3PPD10158           CCS Agent Care System                              CUSEGXTX           16,200                  -     16,200           16,200            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPD10160           Mgr Gen & Admin-Reporting&Anal                     CUSTEGOP           24,145                  -     24,145           20,810        3,335              -             (8)        3,328
                     HUMAN RESOURCES                           ESI            F3PPD10161           ePlus (Web Self Service) Suppo                     CUSTEGOP            5,797                  -      5,797            4,998          799              -             (2)          797
                     HUMAN RESOURCES                           ESI            F3PPD10163           Economic Development Support                       CUSTEGOP               11                  -          11               9            2              -             (0)            1
                     HUMAN RESOURCES                           ESI            F3PPD10165           Trans Work Mgmt App Support                        TRSBLNOP           46,310                  -     46,310           40,860        5,450              -            (12)        5,438
                     HUMAN RESOURCES                           ESI            F3PPD10166           Gen & Admin - Customer Mgmt. S                     CUSTEGOP           18,179                  -     18,179           15,658        2,521              -             (4)        2,518
                     HUMAN RESOURCES                           ESI            F3PPDBNVIT           Defined Benef t New Vendor Ini                     EMPLOYAL            2,785                  -      2,785            2,655          130              -              -           130
                     HUMAN RESOURCES                           ESI            F3PPDERNNE           Nuclear NE Derivatives Complia                     DIRCTENU           13,306                  -     13,306           13,306            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPDIBEWM           EMI-IBEW Entergy Contract Nego                     DIRCTEMI           86,520              7,450     93,970           93,970            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPDOWPPA           Dow 3 Year PPA (2011-2014)                         DIRECTLG              977                  -         977             977            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPDSMALL           DSM/Energy Efficiency -All Jur                     CUSTEGOP              518                  -         518             446           72              -            (72)            -
                     HUMAN RESOURCES                           ESI            F3PPE01600           FERC Compliance Plan                               LOADOPCO            5,228                  -      5,228            4,435          793              -             (2)          792
                     HUMAN RESOURCES                           ESI            F3PPE13807           General Legal Services - EAM                       DIRECTXU           19,994                  -     19,994           19,994            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE14430           EAI United Way Meeting Expense                                           178                  -         178             178            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE14432           EAI SPP RTO Study                                  DIRCTEAI            1,267                  -      1,267            1,267            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE14434           EAI POST SYS AGMT INCREMENTAL                      DIRCTEAI           11,053                  -     11,053           11,053            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE14435           EAI POST SYS AGMT NON-INCREMEN                     DIRCTEAI              532                  -         532             532            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE14436           EAI MISO RTO STUDY                                 DIRCTEAI              175                  -         175             175            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE98GSN           Integrated Energy Mgmt ENOI Ga                     DIRCTENO            1,790                  -      1,790            1,790            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE9974N           Utl ECI Continuing Improve ENO                     DIRCTENO            5,455                  -      5,455            5,455            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE9974S           Utl ECI Continuing Improve ESI                     CUSEOPCO          157,065                  -    157,065          133,863       23,202              -            (53)       23,149
                     HUMAN RESOURCES                           ESI            F3PPE997LA           ECI Continue Improve LA (G,L,N                     CUSTELLA           60,898                  -     60,898           60,898            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE9981A           Integrated Energy Mgmt EAI                         DIRCTEAI              165                  -         165             165            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE9981G           Integrated Energy Mgmt EGSL                        DIRECTLG            1,209                  -      1,209            1,209            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE9981L           Integrated Energy Mgmt ELL                         DIRCTELI            1,162                  -      1,162            1,162            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE9981M           Integrated Energy Mgmt EMI                         DIRCTEMI               89                  -          89              89            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE9981N           Integrated Energy Mgmt ENOI el                     DIRCTENO           12,268                  -     12,268           12,268            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPE9981S           Integrated Energy Mgmt ESI                         CUSEOPCO          248,314                  -    248,314          211,647       36,667              -            (89)       36,578
                     HUMAN RESOURCES                           ESI            F3PPE9981T           Integrated Energy Mgmt ETI                         DIRECTTX               13                  -          13               -           13              -             (0)           13
                     HUMAN RESOURCES                           ESI            F3PPE99GAS           Utl ECI Continuing Improve GAS                     CUSGOPCO              564                  -         564             564            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEAI011           EAI 2011 Rate Filing                               DIRCTEAI            5,572                  -      5,572            5,572            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEAIMIS           MISO Transition EAI Path 1 cos                     DIRCTEAI            8,875                  -      8,875            8,875            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEAIPAT           Maintain EAI Paths 2 and 3 RTO                     DIRCTEAI              841                  -         841             841            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEAM022           EAM ADMINISTRATIVE SUPPORT                         DIRECTXU           16,553                  -     16,553           16,553            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEAM032           EAM - Project White Deer                           DIRECTXU               94                  -          94              94            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEASTIN           Willard Eastin etal                                LVLSVCAL              705                  -         705             638           67              -             (0)           67
                     HUMAN RESOURCES                           ESI            F3PPEDEH04           Entergy District Energy Holdin                     DIRECT66            1,186                  -      1,186            1,186            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEGSFRP           EGSI LPSC Formula Rate Plan Fi                     DIRECTLG           15,471                  -     15,471           15,471            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEGSJSP           EGS Separation Plan Subdocket                      DIRECTLG                -                  -           -               -            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEGSLMI           MISO Transition EGSL costs                         DIRECTLG               25                  -          25              25            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPELEGAS           ENO Elec & ENO EGS Gas Expense                     CUSENLGG            5,451                  -      5,451            5,451            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPELLALG           ELL Algiers Specific Rate Issu                     DIRCTELI                -                  -           -               -            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPELLMIS           MISO Transition ELL costs                          DIRCTELI               11                  -          11              11            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPELLSEC           ELL Securitization H.Gustav&Ik                     DIRCTELI           13,890                  -     13,890           13,890            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEMI381           EMI-2010 PMR Docket 2008-UN-38                     DIRCTEMI            1,327                  -      1,327            1,327            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEMI388           EMI-2010 FRP Docket 2008-UN-38                     DIRCTEMI            7,596                  -      7,596            7,596            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEMI884           EMI-2010 ECR Docket 2008-UN-88                     DIRCTEMI           10,431                  -     10,431           10,431            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEMIMIS           MISO Transition EMI costs                          DIRCTEMI            1,017                  -      1,017            1,017            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPEMISAS           EMI's Stand Alone Structure                        DIRCTEMI            1,983                  -      1,983            1,983            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPENEREF           ENO Energy Efficiency Project                      DIRCTENO               39                  -          39              39            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPENESMT           CNO Ener Smart N O Ener Eff Pr                     DIRCTENO            5,252                  -      5,252            5,252            -              -              -             -
8-424




                     HUMAN RESOURCES                           ESI            F3PPENN004           Entergy Nuclear Nebraska, LLC                      DIRECT7T            3,723                  -      3,723            3,723            -              -              -             -




                                                                                                                                                                                                                                                                                          2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PPENOFRP           ENO Annual FRP Filing 2010-12                      DIRCTENO           54,863                  -     54,863           54,863            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPENOIMI           MISO Transition ENOI costs                         DIRCTENO               30                  -          30              30            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPENSMPR           Energy Smart Programs                              DIRCTENO            1,693                  -      1,693            1,693            -              -              -             -
                                                               ESI            F3PPEPGC04                                                              DIRECTVB              770                  -         770             770            -              -              -             -




                                                                                                                                                                                                                                                                                              Exhibit KGG-B
                     HUMAN RESOURCES                                                               EAM Restructuring




                                                                                                                                                                                                                                                                                               Page 42 of 58
                     HUMAN RESOURCES                           ESI            F3PPEPI001           Environmental Programs & Infra                     CAPAOPCO            2,245                  -      2,245            2,002          243              -             (2)          241
                     HUMAN RESOURCES                           ESI            F3PPEQHR01           HR - EQUAGEN                                       DIRCTENU            6,731                  -      6,731            6,731            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPERFXXQ           Electronic Request for X                           SCPSPALL           12,491                  -     12,491           10,996        1,495            (47)            (3)        1,445
                     HUMAN RESOURCES                           ESI            F3PPESLNNR           ESL Nuc Northeast Retail                           DIRECT95            7,568                  -      7,568            7,568            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPETEGSL           Executive Timesheets- EGSL                         DIRECTLG              728                  -         728             728            -              -              -             -
                     HUMAN RESOURCES                           ESI            F3PPETENOI           Executive Timesheet- ENOI                          DIRCTENO            3,578                  -      3,578            3,578            -              -              -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)             (B)         (C)              (D)           (E)           (F)           (G)           (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                        ESI Billing               Service Company                                ETI Per                    Pro Forma      Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support        Recipient      Total       All Other BU's   Books        Exclusions     Amount        Adjusted
                     HUMAN RESOURCES                           ESI            F3PPETHICS           Ethics Line Investigations                         EMPLOYAL           80,043                 -     80,043           76,241        3,803             -             (9)         3,794
                     HUMAN RESOURCES                           ESI            F3PPETIMIS           MISO Transition ETI costs                          DIRECTTX            2,029                 -      2,029                -        2,029             -         (2,029)             -
                     HUMAN RESOURCES                           ESI            F3PPETRNUC           Executive Timesheets- Reg Nuc                      DIRCTEOI            4,090                 -      4,090            4,090             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPETSEAI           Executives Time and Expenses-E                     DIRCTEAI            5,980                 -      5,980            5,980             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPETSELI           Executive Timesheets- ELI                          DIRCTELI            5,390                 -      5,390            5,390             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPETSEMI           Executive Timesheets- EMI                          DIRCTEMI            2,294                 -      2,294            2,294             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPETSETI           Executive Time and Expenses-ET                     DIRECTTX            6,685                 -      6,685                -        6,685             -            (14)         6,671
                     HUMAN RESOURCES                           ESI            F3PPETSETR           Executive Timesheets-ETR                           DIRCTETR          277,091            17,607    294,698          294,698             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPETSNRG           Executive Timesheets- Non Reg                      DIRCTENU            7,380                 -      7,380            7,380             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPETSREG           Executive Timesheets- Reg Co's                     CUSTEGOP           16,327                 -     16,327           14,072        2,255             -             (5)         2,250
                     HUMAN RESOURCES                           ESI            F3PPETXSEC           ETI Securitization Hurricane I                     DIRECTTX              917                 -         917               -          917        18,098           (152)       18,864
                     HUMAN RESOURCES                           ESI            F3PPF10611           ENNE-IP2,IP3,JAF,EVY,ENGC-Tax                      DIRCTENU           40,127                 -     40,127           40,127             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF14981           FGA-Util ty                                        CUSTEGOP           52,253                 -     52,253           45,038        7,215        (7,215)             -              -
                     HUMAN RESOURCES                           ESI            F3PPF14982           SYSTEM GOVT'L AFFAIRS - #2                         CUSTEGOP            3,173                 -      3,173            2,735          439          (439)             -              -
                     HUMAN RESOURCES                           ESI            F3PPF14983           SYSTEM GOVT'L AFFAIRS - #3                         CUSTEGOP           19,535                 -     19,535           16,836        2,699        (2,699)             -              -
                     HUMAN RESOURCES                           ESI            F3PPF14984           FGA-Systemwide Issues                              ASSTSALL           51,794                 -     51,794           44,771        7,023        (7,023)             -              -
                     HUMAN RESOURCES                           ESI            F3PPF14986           SYSTEM GOVT'L AFFAIRS - #4                         CUSTEGOP           31,058                 -     31,058           26,769        4,288        (4,288)             -              -
                     HUMAN RESOURCES                           ESI            F3PPF15115           FGA-VP/General Office                              CUSTEGOP           21,065                 -     21,065           18,155        2,910        (2,910)             -              -
                     HUMAN RESOURCES                           ESI            F3PPF21601           Accounting Controls                                GENLEDAL           38,971                 -     38,971           36,668        2,303             -             (5)         2,297
                     HUMAN RESOURCES                           ESI            F3PPF2235L           EGS-LA FINANCIAL PLANNING                          DIRECTLG           21,318                 -     21,318           21,318             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF2235T           EGS-TX FINANCIAL PLANNING                          DIRECTTX            7,055                 -      7,055                -        7,055             -            (12)         7,043
                     HUMAN RESOURCES                           ESI            F3PPF24300           RISK MGMT ESI                                      LVLSVCAL              168                 -         168             152            16            -             (0)            16
                     HUMAN RESOURCES                           ESI            F3PPF25020           CASH MANAGEMENT - ELH                              DIRECTLH            1,182                 -      1,182            1,182             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF25022           CASH MANAGEMENT - ELP                              DIRECTLP              763                 -         763             763             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF26041           Palisades - Manage External Tr                     DIRECTNA            4,927                 -      4,927            4,927             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF263A2           Sect 263 A - Phase 2                               DIRCTEOI           69,031                 -     69,031           69,031             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30128           ELL Securitization                                 DIRCTELI               61                 -          61              61             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30129           EGS-LA Securitization                              DIRECTLG               47                 -          47              47             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30140           CASH MANAGEMENT - ETI                              DIRECTTX            4,325                 -      4,325                -        4,325             -             (8)         4,317
                     HUMAN RESOURCES                           ESI            F3PPF30141           CASH MANAGEMENT - EGS-LA                           DIRECTLG            4,502                 -      4,502            4,502             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30142           Financing and S.T. Funding ETI                     DIRECTTX            6,805                 -      6,805                -        6,805             -            (13)         6,792
                     HUMAN RESOURCES                           ESI            F3PPF30143           Financing and S.T. Funding EGS                     DIRECTLG           11,126                 -     11,126           11,126             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30144           External Trust Mgmt - ETI                          DIRECTTX            1,579                 -      1,579                -        1,579             -             (3)         1,576
                     HUMAN RESOURCES                           ESI            F3PPF30145           External Trust Mgmt - EGS LA                       DIRECTLG            1,991                 -      1,991            1,991             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30146           Manage External Trusts - ETI                       DIRECTTX            6,950                 -      6,950                -        6,950             -            (14)         6,936
                     HUMAN RESOURCES                           ESI            F3PPF30147           Manage External Trusts - EGS L                     DIRECTLG            3,714                 -      3,714            3,714             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30151           Risk Management Fossil- EGS LA                     DIRECTLG            6,560                 -      6,560            6,560             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30152           Risk Management Fossil- EGS TX                     DIRECTTX            6,583                 -      6,583                -        6,583             -            (13)         6,570
                     HUMAN RESOURCES                           ESI            F3PPF30155           Secur tization ADM & SVC costs                     DIRECTTX            2,562                 -      2,562                -        2,562             -             (5)         2,557
                     HUMAN RESOURCES                           ESI            F3PPF30162           EAI$     MM FMBS      %due / /                     DIRCTEAI              291                 -         291             291             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30183           Cash Management - EGS Holdings                     DIRECTHH              732                 -         732             732             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30186           ENOI $        MM FMBS        % DUE / /             DIRCTENO              240                 -         240             240             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30196           SERI 2009 LOC Renewal                              DIRCTSER                -                 -           -               -             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30197           ETI $         MM FMBS            %D                DIRECTTX                -                 -           -               -             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30199           ELL $400MM FMBS 5.40% DUE11/1/                     DIRCTELI                -                 -           -               -             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30207           SERI 2010 LOC Renewal                              DIRCTSER                -                 -           -               -             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30208           ELL $150MM FMBS 6% due 3/15/40                     DIRCTELI                -                 -           -               -             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30209           ELL Property Restatement                           DIRCTELI                -                 -           -               -             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30210           EMI $80MM FMBS 6.2% Due 4/15/4                     DIRCTEMI                -                 -           -               -             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30212           ETI $200MM FMBS 3.6% due 06/01                     DIRECTTX              452                 -         452               -          452          (370)            (0)            82
                     HUMAN RESOURCES                           ESI            F3PPF30219           SERI 2010 LOC Renewal                              DIRCTSER              441                 -         441             441             -            -              -              -
8-425




                     HUMAN RESOURCES                           ESI            F3PPF30220           ETR $500MM Equity Units Notes                      DIRCTETR            2,121                 -      2,121            2,121             -            -              -              -




                                                                                                                                                                                                                                                                                         2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PPF30226           ETR $550M 3.625% Notes due 9/1                     DIRCTETR           11,158                 -     11,158           11,158             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30227           SERI $    MM FMBs . % due / /                      DIRCTSER              153                 -         153             153             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30228           ELL $    MM PCRB       % due                       DIRCTELI            5,334                 -      5,334            5,334             -            -              -              -
                                                               ESI            F3PPF30230                                                              DIRECTLG            4,930                 -      4,930            4,930             -            -              -              -




                                                                                                                                                                                                                                                                                             Exhibit KGG-B
                     HUMAN RESOURCES                                                               EGSL $        MM PCRB     % due / /




                                                                                                                                                                                                                                                                                              Page 43 of 58
                     HUMAN RESOURCES                           ESI            F3PPF30238           ETI 4__MM FMBs _ _% due _/_/_                      DIRECTTX              789                 -         789               -          789          (733)            (0)            57
                     HUMAN RESOURCES                           ESI            F3PPF30242           ELL $    MM FMB.4.44% due 1/15/2                   DIRCTELI            3,169                 -      3,169            3,169             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30243           ELL $150 MM FMB 5.875% due 6/1                     DIRCTELI            3,430                 -      3,430            3,430             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30244           ETR $450M 5.125% Notes due 9/1                     DIRCTETR            1,854                 -      1,854            1,854             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30245           EGSL $250MM FMB 3.95% due 10/1                     DIRECTLG            2,457                 -      2,457            2,457             -            -              -              -
                     HUMAN RESOURCES                           ESI            F3PPF30246           EAI $225MM FMB 5.75% due 11/1/                     DIRCTEAI            3,680                 -      3,680            3,680             -            -              -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)              (B)          (C)             (D)          (E)            (F)             (G)             (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                       ESI Billing                Service Company                                ETI Per                       Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support         Recipient       Total      All Other BU's   Books        Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            F3PPF30248           EGSL $     MM PCRB .       % due   /              DIRECTLG               65                   -        65               65            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF30249           EAI $350MM FMB 3.75% due 2/15/                    DIRCTEAI            2,776                   -     2,776            2,776            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF30250           ENOI $25MM FMBS 5.10% due 12/1                    DIRCTENO            3,981                   -     3,981            3,981            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF30251           EMI $150MM FMBS 6.00% due 5/1/                    DIRCTEMI            4,070                   -     4,070            4,070            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF30252           EGSL $    MM FMBs . % due / /                     DIRECTLG              226                   -       226              226            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF30253           ELL $    MM FMBs . % due / /                      DIRCTELI            1,455                   -     1,455            1,455            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF30254           EMI 4__MM FMBs _ _% due _/_/                      DIRCTEMI              230                   -       230              230            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF30255           EAI $    MM FMBs . % due / /                      DIRCTEAI              581                   -       581              581            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF30257           ELL $200MM FMB 4.8% due 5/1/20                    DIRCTELI            1,125                   -     1,125            1,125            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF30258           EMI $125MM FMBS 3.25% Due 6/1/                    DIRCTEMI            1,153                   -     1,153            1,153            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF46770           Ent Nuc Nebraska Pension & OPE                    DIRECT7T          260,558                   -   260,558          260,558            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF46771           ESDCL (6H) - Pension & OPEB Ex                    DIRECT6H           58,632                   -    58,632           58,632            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF46772           Ent Power Ops UK - Pension & O                    DIRECT8D          (32,658)                  -   (32,658)         (32,658)           -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF46774           EPU Pension & OPEB Expenses                       DIRECT8M           69,996                   -    69,996           69,996            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF61999           Ent Pwr Operations Corp-Tax Su                    DIRECTVH              272                   -       272              272            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF62001           EPDC - Tax Services                               DIRECTVH           15,031                   -    15,031           15,031            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF62443           EEI - Damhead Creek-Tax Servic                    DIRECTVH            4,722                   -     4,722            4,722            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF62445           EEI - Maritza - Tax Services                      DIRECTVH                -                   -         -                -            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF62450           EP Edegel - Tax Service                           DIRECTVH            1,382                   -     1,382            1,382            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF62471           EPGC - General Tax Advisory                       DIRECTVB              582                   -       582              582            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF62580           ENT NUC POWER MARKETING, LLC-T                    DIRNG000           38,793                   -    38,793           38,793            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF62599           RS Cogen/PPG-Lake Charles Tax                     DIRECTX6            1,184                   -     1,184            1,184            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF72675           PS EPM Allocations Support                        GENLEDAL           18,016                   -    18,016           16,957        1,059                 -             (2)        1,057
                     HUMAN RESOURCES                           ESI            F3PPF72685           PS P-Card Support                                 APTRNALL           10,582                   -    10,582            9,702          880                 -             (2)          877
                     HUMAN RESOURCES                           ESI            F3PPF72700           Cognos Reporting Support                          GENLEDAL           71,736                   -    71,736           67,501        4,235                 -            (10)        4,225
                     HUMAN RESOURCES                           ESI            F3PPF72701           Regulatory Reporting Support                      CUSTEGOP           22,559                   -    22,559           19,434        3,125                 -             (5)        3,120
                     HUMAN RESOURCES                           ESI            F3PPF99ARS           Records Management-Utility Ops                    CUSEOPCO               13                   -        13               11            2                 -             (0)            1
                     HUMAN RESOURCES                           ESI            F3PPF99COP           Records Management-Competitive                    DIRCTEEI              147                   -       147              147            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF99CSF           Records Management-Corporate S                    GENLEDAL               16                   -        16               15            1                 -             (0)            1
                     HUMAN RESOURCES                           ESI            F3PPF99CSS           Records Management-CSS                            CUSTEGOP            2,076                   -     2,076            1,789          287                 -           (104)          183
                     HUMAN RESOURCES                           ESI            F3PPF99EAI           Records Management-EAI                            DIRCTEAI              152                   -       152              152            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF99ELI           Records Management-ELI                            DIRCTELI              230                   -       230              230            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF99EMI           Records Management-EMI                            DIRCTEMI              111                   -       111              111            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF99ENO           Records Management-ENOI                           DIRCTENO               54                   -        54               54            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF99ETX           Records Management - ETX                          DIRECTTX              176                   -       176                -          176                 -             (0)          176
                     HUMAN RESOURCES                           ESI            F3PPF99EWC           RM - Wholesale Commodity Busin                    SENUCALL               84                   -        84               84            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF99EXT           Records Management-External Af                    GENLEDAL                9                   -         9                8            1                 -             (0)            1
                     HUMAN RESOURCES                           ESI            F3PPF99FCS           Records Management-F&CS                           GENLEDAL              451                   -       451              424           27                 -             12            39
                     HUMAN RESOURCES                           ESI            F3PPF99FOS           Records Management-Fossil                         CAPAOPCO              279                   -       279              249           30                 -             (0)           30
                     HUMAN RESOURCES                           ESI            F3PPF99HRA           Records Management - HR & Admi                    GENLEDAL              586                   -       586              551           34                 -             (0)           34
                     HUMAN RESOURCES                           ESI            F3PPF99IEM           Records Management - IEM                          GENLEDAL                -                   -         -                -            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF99LEG           Records Management-Legal Servi                    GENLEDAL              150                   -       150              141            9                 -             (0)            9
                     HUMAN RESOURCES                           ESI            F3PPF99MKT           Records Management-Marketing                      CUSTEGOP               22                   -        22               19            3                 -             (1)            2
                     HUMAN RESOURCES                           ESI            F3PPF99NUC           Records Management - Nuclear (                    DIRCTEOI               17                   -        17               17            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPF99PMG           Records Management-Perf. Manag                    GENLEDAL                3                   -         3                3            0                 -             (0)            0
                     HUMAN RESOURCES                           ESI            F3PPF99REG           Records Management-Regulatory                     CUSTEGOP                5                   -         5                4            1                 -             (0)            0
                     HUMAN RESOURCES                           ESI            F3PPF99SCH           Records Management - Supply Ch                    GENLEDAL               73                   -        73               69            4                 -             (0)            4
                     HUMAN RESOURCES                           ESI            F3PPF99SPO           Records Management - SPO                          LOADOPCO              120                   -       120              102           19                 -             (0)           18
                     HUMAN RESOURCES                           ESI            F3PPF99TRA           Records Management-Transmissio                    TRSBLNOP              545                   -       545              481           64                 -             (0)           64
                     HUMAN RESOURCES                           ESI            F3PPF99UGS           Records Management-UtilityGp S                    GENLEDAL               14                   -        14               13            1                 -             (0)            1
                     HUMAN RESOURCES                           ESI            F3PPFER676           Implement FERC Order 676 NAESB                    LOADOPCO           (5,787)                  -    (5,787)          (4,923)        (864)                -              7          (857)
8-426




                     HUMAN RESOURCES                           ESI            F3PPFER729           Implement FERC Order 729 NERC                     LOADOPCO           (3,374)                  -    (3,374)          (2,870)        (504)                -              4          (500)




                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PPFERSPF           FERC Single Point of Failure A                    TRASUBOP                -                   -         -                -            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPFLAD10           Fleet Invoice Process Audit 20                    VEHCLALL            2,939                   -     2,939            2,573          366                 -             (1)          365
                     HUMAN RESOURCES                           ESI            F3PPFM2045           RM Entergy Thermal LLC                            DIRECT66            2,440                   -     2,440            2,440            -                 -              -             -
                                                               ESI            F3PPFRM011                                                             DIRCTENU           37,193                   -    37,193           37,193            -                 -              -             -




                                                                                                                                                                                                                                                                                                 Exhibit KGG-B
                     HUMAN RESOURCES                                                               CORP RISK MGMNT SVCS-ENTERGY N




                                                                                                                                                                                                                                                                                                  Page 44 of 58
                     HUMAN RESOURCES                           ESI            F3PPFRM11A           Corp Risk Mgmnt Svcs - EAI                        DIRCTEAI              551                   -       551              551            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPFRM11L           Corp Risk Mgmnt Svcs - ELL                        DIRCTELI              946                   -       946              946            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPFRM11M           Corp Risk Mgmnt Svcs - EMI                        DIRCTEMI              337                   -       337              337            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPFRM11N           Corp Risk Mgmnt Svcs - ENOI                       DIRCTENO              884                   -       884              884            -                 -              -             -
                     HUMAN RESOURCES                           ESI            F3PPFRM127           OCRO - Bus Cont Plan Managemen                    LBRBILAL           26,551               1,742    28,293           25,564        2,729                 -             27         2,757
                     HUMAN RESOURCES                           ESI            F3PPFRM1LG           Corp Risk Mgmnt Svcs - EGS-LA                     DIRECTLG              248                   -       248              248            -                 -              -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                       ENTERGY TEXAS, INC.
                                                                                                                                                        Affiliate Billings - by Witness, Class and Project
                                                                                                                                                          For the Twelve Months Ended June 30, 2011
                                                                                                                                                                         Amounts in Dollars

                                                                                                                                                                          (A)             (B)           (C)             (D)           (E)           (F)            (G)           (H)
                                                                                                                                                                                     Total Billings
                                                                              Activity / Project                                                          ESI Billing               Service Company                                 ETI Per                     Pro Forma      Total ETI
                                       Class                   Billing Entity       Code                               Activity / Project Description      Method       Support        Recipient       Total       All Other BU's   Books        Exclusions      Amount        Adjusted
                     HUMAN RESOURCES                           ESI            F3PPFRM1TX           Corp Risk Mgmnt Svcs - ETI                           DIRECTTX              633                 -          633               -          633              -             (1)           631
                     HUMAN RESOURCES                           ESI            F3PPFX3259           Inventory Planning System Supp                       SCTDSPAL            3,138                 -        3,138           2,159          979              -             (2)           976
                     HUMAN RESOURCES                           ESI            F3PPFX3261           F le Shared Services-SupCh                           SCPSPALL              114                 -          114              97            18             -             (0)            18
                     HUMAN RESOURCES                           ESI            F3PPFX3296           Process Control Cyber Security                       CUSEOPCO              137                 -          137             117            20             -             (0)            20
                     HUMAN RESOURCES                           ESI            F3PPFX3685           Supply Chain Applications Supp                       SCMATRAN            2,334                 -        2,334           1,988          346              -             (1)           345
                     HUMAN RESOURCES                           ESI            F3PPFX3702           IT Vendor Management Office Su                       ITSPENDA           50,066                 -       50,066          46,941        3,125              -             (6)         3,119
                     HUMAN RESOURCES                           ESI            F3PPFX3703           StreamliningInformationMngmt (                       ITSPENDA           16,917                 -       16,917          15,874        1,043              -             (2)         1,041
                     HUMAN RESOURCES                           ESI            F3PPFX5307           Compliance Software System Sup                       ASSTSALL           12,344                 -       12,344          11,109        1,236              -             (3)         1,233
                     HUMAN RESOURCES                           ESI            F3PPFX9313           Automated Account Rec (AAR) Su                       GENLEDAL            1,111                 -        1,111           1,039            72             -             (0)            72
                     HUMAN RESOURCES                           ESI            F3PPFXERSP           Evaluated Receipts Settlement                        SCPSPALL            8,433                 -        8,433           7,128        1,305              -            (11)         1,294
                     HUMAN RESOURCES                           ESI            F3PPFXOPMO           IT Enterprise Program Manageme                       ITSPENDA           30,342                 -       30,342          28,469        1,873              -             (4)         1,869
                     HUMAN RESOURCES                           ESI            F3PPFXTHRM           Thermal IT Support                                   DIRECT66            1,178                 -        1,178           1,178             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPGFRP10           EGSL LPSC Formula Rate Plan TY                       DIRECTLG           16,072                 -       16,072          16,072             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPGLASEC           EGSLA Securitization H.Gustav&                       DIRECTLG           13,501                 -       13,501          13,501             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPGRSP10           EGSL RATE STABLIZATN (TY 2009/                       DIRECTLG           15,253                 -       15,253          15,253             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPH54075           BUSINESS DEVELOPMENT - TX                            DIRECTTX           11,725                 -       11,725               -       11,725         (3,452)           (16)         8,257
                     HUMAN RESOURCES                           ESI            F3PPHIPPO1           Project X                                            DIRCTETR           60,959                 -       60,959          60,959             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPHRAHTM           All Hands Meeting for HR&A                           EMPLOYAL           66,060              (193)      65,867          62,708        3,159              -           (114)         3,045
                     HUMAN RESOURCES                           ESI            F3PPHRAREG           HR&A REGULATORY SUPPORT                              EMPLOREG          184,974            12,766      197,740         184,797       12,942              -            309        13,252
                     HUMAN RESOURCES                           ESI            F3PPHRBENE           Benef ts diagnostic project                          EMPLOYAL          138,927                 -      138,927         132,384        6,543              -             (1)         6,542
                     HUMAN RESOURCES                           ESI            F3PPHRLEAV           Leave Of Absence Outsourcing P                       EMPLOYAL                -                 -            -               -             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPHRNPAL           HR SERVICES - PALISADES                              DIRECTNA            2,827                 -        2,827           2,827             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPHRSEMO           HR Svcs - System Planning                            DIRCTESI          108,841                 -      108,841         108,841             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPHRSSPC           HR SVS - ESI SUPPLY CHAIN                            DIRCTESI           75,019                 -       75,019          75,019             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPHRTFMN           HR Transformation - O&M Costs                        EMPLOYAL        1,610,586           145,664    1,756,250       1,672,080       84,170              -         (2,557)       81,613
                     HUMAN RESOURCES                           ESI            F3PPIHSUPP           INDUSTRIAL HYGIENE EQUIP & SUP                       EMPLOYAL            3,085                 -        3,085           2,941          145              -             (0)           144
                     HUMAN RESOURCES                           ESI            F3PPINTAUD           Internal Audit Services                              ASSTSALL          322,152                 -      322,152         290,119       32,032              -            (73)       31,959
                     HUMAN RESOURCES                           ESI            F3PPINVDOJ           DOJ Anti Trust Investigation                         CUSEOPCO           84,634                 -       84,634          72,122       12,512              -            (25)       12,487
                     HUMAN RESOURCES                           ESI            F3PPIR0001           ST (STRAIGHT TIME) PAYROLL - I                       DIRCTENU            4,544                 -        4,544           4,544             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPISP717           Integration Planning Studies 7                       LOADOPCO           16,474                 -       16,474          13,952        2,522              -             (7)         2,516
                     HUMAN RESOURCES                           ESI            F3PPL10425           EGS-LA Tax Services                                  DIRECTLG          110,462                 -      110,462         110,462             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPL10443           EGS-LA Tax Services-Below the                        DIRECTLG              711                 -          711             711             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPL23949           BUSINESS EVENT PROCESS - EGS-L                       DIRECTLG            1,881                 -        1,881           1,881             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPL23956           BUS EVENT PROCESS - RETAIL EGS                       DIRECTLG           13,386                 -       13,386          13,386             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPL62569           EGS-LA MTM                                           DIRECTLG              397                 -          397             397             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPLEGPAL           LEGAL SERVICES - PALISADES                           DIRECTNA            4,986                 -        4,986           4,986             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPLEGSTM           Katrina/Rita Insurance Recover                       DIRCTETR           47,217                 -       47,217          47,217             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPLEGUTL           Legal Services - Regulated Uti                       LOADOPCO          293,022                 -      293,022         247,593       45,429              -           (101)       45,328
                     HUMAN RESOURCES                           ESI            F3PPLFRP10           ELL LPSC Formula Rate Plan TY                        DIRCTELI           14,146                 -       14,146          14,146             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPLGYPSY           Little Gypsy Securitization                          DIRCTELI           18,447                 -       18,447          18,447             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPLIGHTN           Project Lightning                                    ASSTEWCB              323                 -          323             323             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPLTTX10           2010 Winter Lighting Promo Tex                       DIRECTTX            2,222                 -        2,222               -        2,222              -             (5)         2,217
                     HUMAN RESOURCES                           ESI            F3PPM08001           WATERFORD 3 GENERAL SUPPORT                          DIRCTWF3           22,187                 -       22,187          22,187             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPM08235           SECURITY SERVICES AT WATERFORD                       DIRCTWF3          150,597                 -      150,597         150,597             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPMMALL2           Middle Market Mkt Dev - All Ju                       MACCTALL           25,987                 -       25,987          22,249        3,738              -             (9)         3,729
                     HUMAN RESOURCES                           ESI            F3PPMSEE10           MS Docket2010-AD-02 Ergy Effic                       DIRCTEMI               10                 -           10              10             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPMSFA10           2010 EMI Fuel Aud t                                  DIRCTEMI           14,876                 -       14,876          14,876             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPMSRULE           MPSC Confidentiality Rule Maki                       DIRCTEMI               39                 -           39              39             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPN08511           NRC Triennial Force on Force E                       DIRCTWF3           24,416                 -       24,416          24,416             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPN09305           RIVER FLOODING PREPS                                 DIRCTRBS              133                 -          133             133             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPN09565           INPO ATV Team                                        DIRCTWF3                -                 -            -               -             -             -              -              -
8-427




                     HUMAN RESOURCES                           ESI            F3PPN09573           Secur ty Working Hours Review                        DIRCTWF3            1,772                 -        1,772           1,772             -             -              -              -




                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PPN09574           WF3 Planners Union Campaign                          DIRCTWF3            3,726               323        4,050           4,050             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPN09578           SGR Cladding Fa lure Recovery                        DIRCTWF3              140                 -          140             140             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPN09580           2011 Flood Prep & Response                           DIRCTWF3              133                 -          133             133             -             -              -              -
                                                               ESI            F3PPN16198                                                                DIRCTSER                -                 -            -               -             -             -              -              -




                                                                                                                                                                                                                                                                                                 Exhibit KGG-B
                     HUMAN RESOURCES                                                               14 Bus MCC Power Loss




                                                                                                                                                                                                                                                                                                  Page 45 of 58
                     HUMAN RESOURCES                           ESI            F3PPN16209           GGNS FLOOD PREPS & OUTAGE COST                       DIRCTSER               53                 -           53              53             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPN16211           Grand Gulf Strike Contingency                        DIRCTSER              128                 -          128             128             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPN20236           WATERFORD 3 CYCLE 15 RELOAD                          DIRCTWF3                -                 -            -               -             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPN20239           ANO-1 Cycle 21 Reload                                DIRCANOC                -                 -            -               -             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPN20245           WATERFORD 3 CYCLE 16 RELOAD                          DIRCTWF3           12,961                 -       12,961          12,961             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPN20246           ANO-2 Cycle 20 Reload                                DIRCANOC            2,032                 -        2,032           2,032             -             -              -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                         Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                      ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class and Project
                                                                                                                                                         For the Twelve Months Ended June 30, 2011
                                                                                                                                                                        Amounts in Dollars

                                                                                                                                                                         (A)              (B)           (C)              (D)          (E)           (F)             (G)            (H)
                                                                                                                                                                                     Total Billings
                                                                              Activity / Project                                                         ESI Billing                Service Company                                  ETI Per                      Pro Forma      Total ETI
                                       Class                   Billing Entity       Code                              Activity / Project Description      Method       Support         Recipient       Total        All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                           ESI            F3PPN20515           Educational Reimbursement                           DIRCTEOI                8                   -           8                8            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPN20518           Computer Software Maint Agreem                      DIRCTEOI            1,364                   -       1,364            1,364            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPN20535           P3E Scheduling Software Mainte                      DIRCTEOI            5,757                   -       5,757            5,757            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPN20536           INDUS Software Maintenance                          DIRCTEOI           10,920                   -      10,920           10,920            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPN20706           ESI Nuclear - Unit Split                            SNUCUNIT           55,699                   -      55,699           55,699            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPN20713           ESI Nuclear - Site Split                            SNUCSITE        6,033,748                   -   6,033,748        6,033,748            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPN20772           ESI Nuclear Employees - BWR Su                      BWRSNUCA          125,415                   -     125,415          125,415            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPN20773           ESI Nuclear Employees - PWR Su                      PWRSNUCA           33,477                   -      33,477           33,477            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPN2SECU           Secur ty Force Analysis                             DIRCTEOI           20,016               1,000      21,016           21,016            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPN90022           NRC Security Investigation                          DIRCANOC            2,226                   -       2,226            2,226            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPN91009           ECI activities                                      DIRCANOC            5,040                   -       5,040            5,040            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPN9F201           ANO2 Aug 2010 EDG (2K-4B) Forc                      DIRCANOC            4,649                   -       4,649            4,649            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNIGNCO           Genco Implementation                                DIRECTNI                -                   -           -                -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNIROLL           Rolling Readiness                                   DIRECTNI           25,496                 364      25,860           25,860            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN5548           NPNP Project Support                                DIRECT14                -                   -           -                -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN5552           Dom COLA Support                                    DIRECT14           54,397                   -      54,397           54,397            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN5554           BEA Licensing Strategy & Dev S                      DIRECT14            2,981                   -       2,981            2,981            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN5555           BEA Implement Hazard Assessmen                      DIRECT14            3,939                   -       3,939            3,939            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN5556           BEA Sizing the NGNP EPZ                             DIRECT14            3,437                   -       3,437            3,437            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN5557           BEA General Tech Support Servi                      DIRECT14              146                   -         146              146            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN5558           BEA Regulatory Gap Analysis                         DIRECT14            1,159                   -       1,159            1,159            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN5559           Maple Options                                       DIRECT14           13,419                   -      13,419           13,419            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN5572           CH2MHill Support                                    DIRECT14              425                   -         425              425            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN6762           License Renewal - Pilgrim Impl                      DIRECT14            5,620                   -       5,620            5,620            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN6862           License Renewal - VY Implement                      DIRECT14            7,882                   -       7,882            7,882            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN6962           License Renewal - Palisades Im                      DIRECT14           14,377                   -      14,377           14,377            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN7062           License Renewal - JAF Implemen                      DIRECT14            3,579                   -       3,579            3,579            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN7162           License Renewal - IP2 Implemen                      DIRECT14              229                   -         229              229            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN7262           License Renewal - IP3 Implemen                      DIRECT14              157                   -         157              157            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN7362           Cooper Implementation                               DIRECT14            2,399                   -       2,399            2,399            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN7462           TVA Sequoyah LR                                     DIRECT14           26,999                   -      26,999           26,999            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN7562           TVA - BFN Study                                     DIRECT14                -                   -           -                -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN7662           Pilgrim LR Continuation                             DIRECT14            7,609                   -       7,609            7,609            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN7862           Oconee Impl Study Project                           DIRECT14            4,378                   -       4,378            4,378            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNN7962           FERMI LR Readiness Review                           DIRECT14            2,101                   -       2,101            2,101            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNNE263           ENNE - Section 263A                                 DIRCTENU           13,955                   -      13,955           13,955            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNNEMTM           ENNE - MTM                                          DIRCTENU           23,742                   -      23,742           23,742            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNNIPOA           IPEC Options Analysis                               SPL77N7A               88                   -          88               88            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNPM002           Wholesale C B Vermont Yank via                      DIRNG000              442                   -         442              442            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNPM006           Wholesale 5Split IP2,IP3,JAF,P                      DIRNG000           35,580                   -      35,580           35,580            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNPM010           Wholesale C B - Palisades via                       DIRNG000            1,172                   -       1,172            1,172            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNPM106           6 Split- IP2/3, JAF, Pil, VY,                       DIRCTENU                -                   -           -                -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNPM110           Direct Palisades                                    DIRCTND               628                   -         628              628            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNTOVER           TLG Allocated Overhead - TLG o                      DIRCLOVH              615                   -         615              615            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNTUNAL           TLG Unallocated Overhead - TLG                      DIRECT84              117                   -         117              117            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNU0002           New Nuclear Administration                          NWDVRBGG            5,389                   -       5,389            5,389            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNUCLEN           Nuclear Communications                              DIRCTENU            9,766                   -       9,766            9,766            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNUCLER           Nuclear Comm. (North & South)                       SNUCSITE           55,544                   -      55,544           55,544            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNVASV6           Ventyx Asset Su te V6 Upgrade                       SNUCSITE              144                   -         144              144            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNXONGO           On-going Nuclear Service Costs                      DIRECTNI              192                   -         192              192            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPNXRECR           Enexus Recurring                                    DIRECTNI         (665,264)                  -    (665,264)        (665,264)           -                -             -             -
8-428




                     HUMAN RESOURCES                           ESI            F3PPORIGIN           Project Genesis                                     DIRCTETR            8,618                   -       8,618            8,618            -                -             -             -




                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PPPCS001           Critical Infrastructure Protec                      CAPAOPCO          188,018                   -     188,018          167,691       20,327                -           (42)       20,285
                     HUMAN RESOURCES                           ESI            F3PPPGA010           PGA Audit 2010                                      DIRECTLG            4,437                   -       4,437            4,437            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPPMUPGR           Performance Management Sys Upg                      CUSEOPCO              193                   -         193              164           28                -            (0)           28
                                                               ESI            F3PPPNPSSL                                                               DIRECT57           18,668                   -      18,668           18,668            -                -             -             -




                                                                                                                                                                                                                                                                                                  Exhibit KGG-B
                     HUMAN RESOURCES                                                               Pilgrim Sale & Leaseback




                                                                                                                                                                                                                                                                                                   Page 46 of 58
                     HUMAN RESOURCES                           ESI            F3PPPORTSM           Ports & Services Mitigation                         LOADOPCO              132                   -         132              113           20                -            (0)           20
                     HUMAN RESOURCES                           ESI            F3PPQQ002F           HARRISON COUNTY PROJ- O&M                           DIRECT8M            8,456                   -       8,456            8,456            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPR102GA           Bil ing of Customers-EAI (Auto                      DIRCTEAI           19,121                   -      19,121           19,121            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPR1031G           CUSTOMER RELATIONS - EGSL                           DIRECTLG           20,627                   -      20,627           20,627            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPR1031L           CUSTOMER RELATIONS - ELL                            DIRCTELI           28,106                   -      28,106           28,106            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPR103LA           CUSTOMER ACCT SVCS- LA (L,LG,N                      CUSTELLA           19,426                   -      19,426           19,426            -                -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                        Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)              (B)          (C)            (D)          (E)            (F)             (G)            (H)
                                                                                                                                                                                    Total Billings
                                                                              Activity / Project                                                        ESI Billing                Service Company                               ETI Per                       Pro Forma      Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support         Recipient       Total     All Other BU's   Books        Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                           ESI            F3PPR10CCS           CCS CUSTOMER ACCOUNTING                            CUSEGXTX          113,171                   -    113,171        113,171            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPR10HAM           CUST ACCOUNTING ESI HAMMOND                        CUSTEXTX           24,657                   -     24,657         24,657            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPR40203           EGSI-Louisiana Communications                      DIRECTLG                -                   -           -             -            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPR41133           TEXAS COMMUNICATIONS                               DIRECTTX              885                   -         885             -          885                 -            (2)          883
                     HUMAN RESOURCES                           ESI            F3PPR56420           WHOLESALE - EAI                                    DIRCTEAI           56,587                   -     56,587         56,587            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPR56422           Wholesale - Fort Polk Project                      DIRCTELI               65                   -          65            65            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPR56620           WHOLESALE - EGSI LA                                DIRECTLG           24,574                   -     24,574         24,574            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPR56640           WHOLESALE - EGS-TX                                 DIRECTTX           27,447                   -     27,447              -       27,447                 -           (64)       27,383
                     HUMAN RESOURCES                           ESI            F3PPR56720           WHOLESALE - EMI                                    DIRCTEMI            7,953                   -      7,953          7,953            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPR56920           Wholesale - All Jurisdictions                      MACCTALL                -                   -           -             -            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPR733BM           Beaumont Customer Service Cent                     CUSTCALL           (2,035)                  -     (2,035)        (1,809)        (226)                -             2          (224)
                     HUMAN RESOURCES                           ESI            F3PPR733BR           Baton Rouge Customer Service C                     CUSTCALL          132,659                   -    132,659        118,156       14,503                 -           (34)       14,469
                     HUMAN RESOURCES                           ESI            F3PPR733CA           Central Administration Costs                       CUSTCALL           47,419                   -     47,419         42,238        5,180                 -           (18)        5,162
                     HUMAN RESOURCES                           ESI            F3PPR733LR           Little Rock Customer Service C                     CUSTCALL              279                   -         279           249           30                 -            (0)           30
                     HUMAN RESOURCES                           ESI            F3PPR733NO           New Orleans Customer Service C                     CUSTCALL          147,230                   -    147,230        131,147       16,083                 -           (38)       16,045
                     HUMAN RESOURCES                           ESI            F3PPR733TX           CIS/AIS System Support EGSI-TX                     DIRECTTX            7,356                   -      7,356              -        7,356                 -           (15)        7,341
                     HUMAN RESOURCES                           ESI            F3PPR7340T           REV ASSURANCE ETI TEXAS                            DIRECTTX            4,093                   -      4,093              -        4,093                 -            (9)        4,084
                     HUMAN RESOURCES                           ESI            F3PPRC2008           ENOI 2008 RATE CASE                                DIRCTENO           11,200                 779     11,979         11,979            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPREALL2           Residential Market Dev - ALL J                     CUSTEGOP           66,478                   -     66,478         57,293        9,184                 -           (21)        9,164
                     HUMAN RESOURCES                           ESI            F3PPREEGL2           Residential Market Develop - E                     DIRECTLG              680                   -         680           680            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPREEMI2           Residential Market Develop - E                     DIRCTEMI               29                   -          29            29            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPRES001           Regulated Ut lity Electric Rel                     CUSEOPCO          118,585                   -    118,585        101,070       17,515                 -           (40)       17,475
                     HUMAN RESOURCES                           ESI            F3PPRES002           Non-Reg Nuc Electric Reliab                        SENUCALL            8,275                   -      8,275          8,275            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPRES003           EAM Electric Reliabi ity Stand                     DIRECT3C            2,850                   -      2,850          2,850            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPRM103L           AUDIT EGS-LG                                       DIRECTLG            4,815                   -      4,815          4,815            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPRM103T           AUDIT EGS-TX                                       DIRECTTX            5,345                   -      5,345              -        5,345                 -           (12)        5,333
                     HUMAN RESOURCES                           ESI            F3PPRM1045           Risk Management - EAM                              DIRECTXU            2,210                   -      2,210          2,210            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPRNTACX           Nat'l Accts Sales & Mktg - EGS                     DIRECTTX                -                   -           -             -            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPRTXMSA           Texas Municipal Streetlight Au                     DIRECTTX            2,820                   -      2,820              -        2,820                 -            (6)        2,814
                     HUMAN RESOURCES                           ESI            F3PPSAMT11           Severe Accident Management Tea                     SNUCSITE            3,404                   -      3,404          3,404            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSBALL2           Small Business Mkt Dev - ALL J                     CUSTEGOP            2,975                   -      2,975          2,563          412                 -            (1)          411
                     HUMAN RESOURCES                           ESI            F3PPSBEAI2           Small Business Mkt Dev - EAI                       DIRCTEAI            7,459                   -      7,459          7,459            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSBEGL2           Small Business Mkt Dev - EGS-L                     DIRECTLG            3,923                   -      3,923          3,923            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSBEGT2           Small Business Mkt Dev - EGS-T                     DIRECTTX            4,147                   -      4,147              -        4,147                 -            (8)        4,139
                     HUMAN RESOURCES                           ESI            F3PPSBELL2           Small Business Mkt Dev - ELL                       DIRCTELI            7,254                   -      7,254          7,254            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSBEMI2           Small Business Mkt Dev - EMI                       DIRCTEMI            4,500                   -      4,500          4,500            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSBENO2           Small Business Mkt Dev - ENOI                      DIRCTENO            1,688                   -      1,688          1,688            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSCOUT1           Project Scout (VY Litigation A                     DIRECT72           32,194                   -     32,194         32,194            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSCSCCD           Supply Chain Score Card                            SCPSPXNC               46                   -          46            36           10                 -            (0)           10
                     HUMAN RESOURCES                           ESI            F3PPSMARTG           Smart Grid Tracking                                TRSBLNOP                -                   -           -             -            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSMGRBS           Smart Grid Business Case Exp                       CUSEOPCO              883                   -         883           753          130                 -            (0)          130
                     HUMAN RESOURCES                           ESI            F3PPSPCDSK           CSC Specialty Desks                                CUSTCALL          222,480                   -    222,480        198,164       24,316                 -           (57)       24,259
                     HUMAN RESOURCES                           ESI            F3PPSPE001           SPO NISCO JOPOA MANAGEMENT EXP                     DIRECTLG              590                   -         590           590            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSPE002           SPO 2009 Renewable RFI Expense                     LOADOPCO            3,394                   -      3,394          2,887          507                 -            (1)          506
                     HUMAN RESOURCES                           ESI            F3PPSPE003           SPO Summer 2009 RFP Expense                        LOADOPCO           51,425                  53     51,478         43,750        7,728                 -           (21)        7,707
                     HUMAN RESOURCES                           ESI            F3PPSPE006           SPO ISES Mining Asset Evaluati                     DIRCTEAI              896                   -         896           896            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSPE007           SPO July 2009 Flexible Baseloa                     LOADOPCO                9                   -           9             8            1                 -            (0)            1
                     HUMAN RESOURCES                           ESI            F3PPSPE010           SPO Diversity In tiative                           LOADOPCO              478                   -         478           405           73                 -            (0)           73
                     HUMAN RESOURCES                           ESI            F3PPSPE011           SPO NISCO Contract                                 DIRECTLG           10,902                   -     10,902         10,902            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSPE012           SPO White Bluff Co-FiringActiv                     DIRCTEAI                -                   -           -             -            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSPE015           SPO Compliance and Business Su                     LOADOPCO          149,726                   -    149,726        126,428       23,297                 -           (51)       23,247
8-429




                     HUMAN RESOURCES                           ESI            F3PPSPE017           SPO 2010 Renewable RFP                             LOADOPCO           12,995                   -     12,995         11,055        1,940                 -            (5)        1,936




                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PPSPE018           SPO VP of Strategic Initiative                     LOADOPCO           72,370                   -     72,370         61,302       11,069                 -           (25)       11,044
                     HUMAN RESOURCES                           ESI            F3PPSPE024           SPO Power Delivery & Tech Serv                     LOADOPCO           55,970                   -     55,970         47,282        8,687                 -           (18)        8,669
                     HUMAN RESOURCES                           ESI            F3PPSPE025           SPO 2010 Renewable RFP - LA on                     CUSELGLA           77,695                   -     77,695         77,695            -                 -             -             -
                                                               ESI            F3PPSPE026                                                              DIRECTLG               31                   -          31            31            -                 -             -             -




                                                                                                                                                                                                                                                                                                Exhibit KGG-B
                     HUMAN RESOURCES                                                               SPO Project Houston PPA




                                                                                                                                                                                                                                                                                                 Page 47 of 58
                     HUMAN RESOURCES                           ESI            F3PPSPE027           SPO ESI Project Houston PPA                        DIRCTESI               53                   -          53            53            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSPE042           SPO Expense ISES Purchase Opti                     OWNISES2           54,091                   -     54,091         54,091            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSPE045           PMO Support Initiative - EAI                       DIRCTEAI            1,027                   -      1,027          1,027            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSPE048           SPO Cottonwood Expense                             LOADOPCO               44                   -          44            37            7                 -            (0)            7
                     HUMAN RESOURCES                           ESI            F3PPSPE049           SPO 2011 EAI RFP                                   DIRCTEAI              382                   -         382           382            -                 -             -             -
                     HUMAN RESOURCES                           ESI            F3PPSPSENI           Strategic Planning SVCS-ENI                        DIRCTENU              101                   -         101           101            -                 -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)             (B)             (C)              (D)           (E)           (F)            (G)           (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                        ESI Billing               Service Company                                    ETI Per                     Pro Forma      Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support        Recipient          Total       All Other BU's   Books        Exclusions      Amount        Adjusted
                     HUMAN RESOURCES                           ESI            F3PPSPSENT           Strategic Planning SVCS-Enterg                     ASSTSALL           53,659                     -     53,659           48,320        5,339              -            (13)         5,326
                     HUMAN RESOURCES                           ESI            F3PPSPSREG           Strategic Planning SVCS-Utilit                     ASSTSREG            2,179                     -      2,179            1,857          321              -             (1)           321
                     HUMAN RESOURCES                           ESI            F3PPSYRIP2           System Regulatory Affairs -IP2                     DIRECT7A            1,443                     -      1,443            1,443             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPSYRIP3           System Regulatory Affairs -IP3                     DIRECT77            1,443                     -      1,443            1,443             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPT00242           ELI San Angelo Electric Servic                     DIRCTELI              810                     -         810             810             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPT00243           EGSI-LA San Angelo Electric Se                     DIRECTLG              353                     -         353             353             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPT00245           EGSI-TX San Angelo Electric Se                     DIRECTTX              458                     -         458               -          458              -             (1)           457
                     HUMAN RESOURCES                           ESI            F3PPT10443           EGS-TX Tax Serives-Below the l                     DIRECTTX              351                     -         351               -          351           (351)             -              -
                     HUMAN RESOURCES                           ESI            F3PPT104GG           CLAIMS MGMT EGSL GAS                               DIRECTLG            4,532                     -      4,532            4,532             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPT104NG           CLAIMS MANGEMNT ENOI GAS                           DIRCTENO            5,568                     -      5,568            5,568             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPT11981           RFO Reactor Head Inspection                        DIRECTNA            1,553                     -      1,553            1,553             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPT23949           BUSINESS EVENT PROCESS - EGS-T                     DIRECTTX            3,850                     -      3,850                -        3,850              -             (8)         3,841
                     HUMAN RESOURCES                           ESI            F3PPT23956           BUS EVENT PROCESS - RETAIL EGS                     DIRECTTX           13,428                     -     13,428                -       13,428              -            (32)       13,396
                     HUMAN RESOURCES                           ESI            F3PPT53258           ENVRN MGMT TRANSMISSION SUPP T                     DIRECTTX               82                     -          82               -            82             -             (0)            81
                     HUMAN RESOURCES                           ESI            F3PPT62569           EGS-TX MTM                                         DIRECTTX                -                     -           -               -             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTAIDD5           IDD5 Method of Tax Accounting                      ASSTSALL            6,597                     -      6,597            5,950          647              -            483          1,130
                     HUMAN RESOURCES                           ESI            F3PPTAPROP           Units of Property Method of Ta                     ASSTSALL           34,130                     -     34,130           30,791        3,339              -             (6)         3,333
                     HUMAN RESOURCES                           ESI            F3PPTCGS11           TX Docket Competitive Generati                     DIRECTTX           15,698                     -     15,698                -       15,698              -            (25)       15,673
                     HUMAN RESOURCES                           ESI            F3PPTCRF11           TX Transm Cost Recovery Rider                      DIRECTTX              230                     -         230               -          230              -             (0)           230
                     HUMAN RESOURCES                           ESI            F3PPTDDS36           TRANSPORTATION - EGSI-LA                           DIRECTLG            5,025                     -      5,025            5,025             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTDDS37           TRANSPORTATION - EMI                               DIRCTEMI           31,193                     -     31,193           31,193             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTDDS38           TRANSPORTATION - Texas ETI                         DIRECTTX            5,253                     -      5,253                -        5,253         (5,253)             -              -
                     HUMAN RESOURCES                           ESI            F3PPTDDS39           TRANSPORTATION - EAI b lling                       DIRCTEAI           25,083                     -     25,083           25,083             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTDERSC           Entergy Regional State Committ                     LOADOPCO          102,781                     -    102,781           86,608       16,173              -            (33)       16,140
                     HUMAN RESOURCES                           ESI            F3PPTDERSD           MISO Transition ALL OPCO                           LOADOPCO           38,793                     -     38,793           32,354        6,439              -         (6,439)             -
                     HUMAN RESOURCES                           ESI            F3PPTDHY11           Transmission Compliance FERC A                     TRSBLNOP           55,847                     -     55,847           49,277        6,570              -            (17)         6,553
                     HUMAN RESOURCES                           ESI            F3PPTDHY12           Transmission Compliance Softwa                     TRSBLNOP            4,688                     -      4,688            4,136          551              -             (1)           550
                     HUMAN RESOURCES                           ESI            F3PPTDHY13           Procedure Development Complian                     TRSBLNOP            6,170                     -      6,170            5,444          725              -             (2)           724
                     HUMAN RESOURCES                           ESI            F3PPTDHY14           SERC Self-Reports                                  TRSBLNOP            3,125                     -      3,125            2,757          368              -             (1)           367
                     HUMAN RESOURCES                           ESI            F3PPTDHY15           SERC Aud ts                                        TRSBLNOP            7,043                     -      7,043            6,215          828              -             (2)           825
                     HUMAN RESOURCES                           ESI            F3PPTDHY16           SERC/NERC Enforcement Items                        TRSBLNOP           26,415                     -     26,415           23,307        3,108              -             (7)         3,101
                     HUMAN RESOURCES                           ESI            F3PPTDHY17           SERC/NERC/FERC Support/Trainin                     TRSBLNOP           24,496                     -     24,496           21,615        2,881              -             (6)         2,875
                     HUMAN RESOURCES                           ESI            F3PPTDHY19           Dept of Justice Investigations                     LOADOPCO              246                     -         246             205            41             -             (0)            41
                     HUMAN RESOURCES                           ESI            F3PPTDHY22           EMI Jurisdictional Compliance                      DIRCTEMI              340                     -         340             340             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTIELIN           Tie Line Data Alignment Six Si                     LOADOPCO              371                     -         371             314            56             -             (0)            56
                     HUMAN RESOURCES                           ESI            F3PPTOPC49           TOPC Hire Expense Tracking                         LOADOPCO                -                     -           -               -             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTPAL01           Plant Support                                      DIRECTNA            3,399                     -      3,399            3,399             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTPHY21           ETI Jurisdictional Comp iance                      DIRECTTX                9                     -           9               -             9             -             (0)             9
                     HUMAN RESOURCES                           ESI            F3PPTPHY23           ENOI Jurisdictional Compliance                     DIRCTENO                9                     -           9               9             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTPLEAM           TAX PLANNING & COUNSEL - EAM                       DIRECTXU           28,483                     -     28,483           28,483             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTRCOM7           Communications Emp Exp                             DIRECTNA                -                     -           -               -             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTREORG           Transmission Re-Organization                       TRSBLNOP            4,134                     -      4,134            3,648          486              -             (1)           485
                     HUMAN RESOURCES                           ESI            F3PPTRGFOF           Secur ty FOF                                       DIRECTNA            8,491                     -      8,491            8,491             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTX6262           StCharles Parish Property Tax                      DIRCTELI              539                     -         539             539             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTXEVCO           EP Ventures Corp - Tax Support                     DIRECTXY            1,421                     -      1,421            1,421             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTXEVLP           EP Ventures LP - Tax Support                       DIRECTXY            3,682                     -      3,682            3,682             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTXNPAL           Entergy Nuclear Palisades, LLC                     DIRECTNA           17,777                     -     17,777           17,777             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTXNREG           Entergy Non-regulated - Tax Se                     ASSTNREG            3,055                     -      3,055            3,055             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPTXSWAR           Warren Power LLC Tax Support                       DIRECTX8              772                     -         772             772             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPUD0702           ENO Gas Infrastructure Rebuild                     DIRCTENO              161                     -         161             161             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPUD0703           ETR Sys Agreement and EAI With                     DIRCTENO           12,889                     -     12,889           12,889             -             -              -              -
8-430




                     HUMAN RESOURCES                           ESI            F3PPUD0801           ENO Treatment of Future Remedy                     DIRCTENO               20                     -          20              20             -             -              -              -




                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PPUD0802           ENO Integrated Resource Plan                       DIRCTENO              993                     -         993             993             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPUD1002           ENO PGA Correc Revis Investiga                     DIRCTENO            5,291                     -      5,291            5,291             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPUTLDER           Utility Derivatives Compliance                     LOADOPCO           14,881                     -     14,881           12,572        2,309              -             (5)         2,304
                                                               ESI            F3PPUTLMTM                                                              LOADOPCO            4,169                     -      4,169            3,535          634              -             (1)           633




                                                                                                                                                                                                                                                                                                  Exhibit KGG-B
                     HUMAN RESOURCES                                                               Utility MTM Election Support




                                                                                                                                                                                                                                                                                                   Page 48 of 58
                     HUMAN RESOURCES                           ESI            F3PPWCBEAM           Wholesale Commodity Business -                     DIRECTXU           18,759                     -     18,759           18,759             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPWCBEPM           Wholesale Commodity Business -                     DIRNG000              740                     -         740             740             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPWCBETC           Wholesale Commodity Business -                     DIRECT66           19,239                     -     19,239           19,239             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPWCBI23           Wholesale Commodity Bus.- IP2                      DIRCTENU            2,466                     -      2,466            2,466             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPWCBNGC           Wholesale Commodity Business -                     DIRECT57               40                     -          40              40             -             -              -              -
                     HUMAN RESOURCES                           ESI            F3PPWCBNNE           Wholesale Commodity Business -                     SENUCALL          434,001                     -    434,001          434,001             -             -              -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)             (B)          (C)              (D)          (E)           (F)             (G)            (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                        ESI Billing               Service Company                                 ETI Per                      Pro Forma      Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support        Recipient       Total       All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                           ESI            F3PPWCBNVY           Wholesale Commodity Business -                     DIRECT72            2,412                  -      2,412            2,412            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0292           System Planning Asset Manageme                     LOADOPCO           51,724                  -     51,724           43,646        8,078                -           (19)        8,059
                     HUMAN RESOURCES                           ESI            F3PPWE0305           Fossil IT- EAI Support                             DIRCTEAI            7,760                  -      7,760            7,760            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0306           Fossil IT- ELI Support                             DIRCTELI            1,004                  -      1,004            1,004            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0307           Fossil IT- EMI Support                             DIRCTEMI            6,669                  -      6,669            6,669            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0309           Virtual Resource Center - SU5                      CAPAOPCO           45,830                  -     45,830           40,875        4,955                -           (12)        4,943
                     HUMAN RESOURCES                           ESI            F3PPWE0310           Fossil IT- ENOI Support                            DIRCTENO               60                  -          60              60            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0315           Dir. Southeast Region-TXT ELI                      CAPASTHN           70,261                  -     70,261           70,261            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0336           LASTA Outage Superintendent Ex                     DIRECTLG           35,548                  -     35,548           35,548            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0360           Self Supply Project Team-Admin                     LOADOPCO           47,517                  -     47,517           40,239        7,278                -           (18)        7,259
                     HUMAN RESOURCES                           ESI            F3PPWE0361           CAIR/CAMR NOx/Mercury Compl St                     CAPAOPCO            1,864                  -      1,864            1,662          201                -            (0)          201
                     HUMAN RESOURCES                           ESI            F3PPWE0365           Monroe ACM clean up-ELRA                           DIRCTELI              657                  -         657             657            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0372           EMI Union Negotiation Fossil                       DIRCTEMI            2,844                124      2,968            2,968            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0375           SAIC Designated Srv for Fossil                     CAPAOPCO            6,629                  -      6,629            5,912          717                -            (2)          714
                     HUMAN RESOURCES                           ESI            F3PPWE0376           Fossil Talent Pipeline Process                     CAPAOPCO            6,092                  -      6,092            5,433          659                -            (1)          657
                     HUMAN RESOURCES                           ESI            F3PPWE0383           Dir. Capital Projects STB                          CAPAOPCO           84,156                  -     84,156           75,058        9,098                -           (20)        9,078
                     HUMAN RESOURCES                           ESI            F3PPWE0402           SPO Regulatory Compliance                          LOADOPCO           92,249                  -     92,249           77,939       14,310                -           (32)       14,278
                     HUMAN RESOURCES                           ESI            F3PPWE0403           SPO Performance Mngmnt/Special                     LOADOPCO           70,815                  -     70,815           59,829       10,986                -           (26)       10,961
                     HUMAN RESOURCES                           ESI            F3PPWE0409           Business Support SPF EAI                           DIRCTEAI            3,098                  -      3,098            3,098            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0410           Business Support SPF ELI                           DIRCTELI            1,736                  -      1,736            1,736            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0411           Business Support SPF EMI                           DIRCTEMI            2,682                  -      2,682            2,682            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0412           Business Support SPF ENOI                          DIRCTENO                -                  -           -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0420           SPO EGSL-SupplyProcuremt/Asset                     DIRECTLG              771                  -         771             771            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0427           Dir. Northwest Region-EAI & EG                     CAPANWES           71,387                  -     71,387           51,233       20,154                -           (46)       20,107
                     HUMAN RESOURCES                           ESI            F3PPWE0428           Dir. Central Region-EGS LA & E                     CAPACENT           45,319                  -     45,319           45,319            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0431           Director, Capital Projects                         CAPAOPCO              818                  -         818             730           88                -            (1)           88
                     HUMAN RESOURCES                           ESI            F3PPWE0432           SPOManagement of Sys IRP Activ                     LOADOPCO              230                  -         230             195           35                -            (0)           35
                     HUMAN RESOURCES                           ESI            F3PPWE0437           SPO Expense KGen Hinds                             DIRCTEMI                -                  -           -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0438           SPO Expense KGen Hot Springs                       DIRCTEAI                -                  -           -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0446           Mgr. Business Processes SR8 EA                     DIRCTEAI            3,537                  -      3,537            3,537            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0447           Mgr. Business Processes SR8 EL                     DIRCTELI            6,768                  -      6,768            6,768            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0448           Mgr. Business Processes SR8 EM                     DIRCTEMI            4,876                  -      4,876            4,876            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0449           Mgr. Business Processes SR8 EN                     DIRCTENO            6,079                  -      6,079            6,079            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0453           White Bluff Scrubber Act 310 F                     DIRCTEAI                -                  -           -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0469           FSFTN-EAI FosTraining Developm                     DIRCTEAI            7,179                  -      7,179            7,179            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0470           FSFTN-ELL FosTraining Developm                     DIRCTELI           15,682                  -     15,682           15,682            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0471           FSFTN-EMI FosTraining Developm                     DIRCTEMI            5,495                  -      5,495            5,495            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0472           FSFTN-ENOI FosTraining Develop                     DIRCTENO            2,181                  -      2,181            2,181            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0477           EPA Stack and Fuel Sampling -                      DIRCTEMI                -                  -           -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0486           Director, Fleet Maintenance SU                     CAPAOPCO          132,571                  -    132,571          118,239       14,332                -           (31)       14,302
                     HUMAN RESOURCES                           ESI            F3PPWE0487           Manager, Performance Monitorin                     CAPAOPCO          147,602                  -    147,602          131,644       15,957                -           (36)       15,921
                     HUMAN RESOURCES                           ESI            F3PPWE0490           Lake Catherine 4 Betterment St                     DIRCTEAI           17,215                  -     17,215           17,215            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0491           Director, Compliance & Op Supp                     CAPAOPCO          225,075                  -    225,075          200,742       24,333                -           (51)       24,282
                     HUMAN RESOURCES                           ESI            F3PPWE0497           Michoud Plant Assessment                           DIRCTENO            4,283                  -      4,283            4,283            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0498           Ninemile Plant Assessment                          DIRCTELI            4,229                  -      4,229            4,229            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0504           M0000 - CIP Walkdown                               DIRCTEMI            1,060                  -      1,060            1,060            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0505           N0000 - CIP Walkdown                               DIRCTENO              340                  -         340             340            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0506           A0000 - CIP Walkdown                               DIRCTEAI              450                  -         450             450            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0507           L0000 - CIP Walkdown                               DIRCTELI            1,464                  -      1,464            1,464            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0508           EAI Protection System Equip Li                     DIRCTEAI            3,132                  -      3,132            3,132            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0509           ELL Protection System Equip Li                     DIRCTELI            3,661                  -      3,661            3,661            -                -             -             -
8-431




                     HUMAN RESOURCES                           ESI            F3PPWE0510           EGSL Protection System Equip L                     DIRECTLG            3,505                  -      3,505            3,505            -                -             -             -




                                                                                                                                                                                                                                                                                           2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PPWE0511           EMI Protection System Equip Li                     DIRCTEMI               35                  -          35              35            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0512           ENOI Protection System Equip L                     DIRCTENO              284                  -         284             284            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWE0513           ETI Protection System Equip Li                     DIRECTTX            2,016                  -      2,016                -        2,016                -            (5)        2,011
                                                               ESI            F3PPWE0514                                                              CAPAOPCO               80                  -          80              71            9                -            (0)            9




                                                                                                                                                                                                                                                                                               Exhibit KGG-B
                     HUMAN RESOURCES                                                               ESI - Protection System Equip




                                                                                                                                                                                                                                                                                                Page 49 of 58
                     HUMAN RESOURCES                           ESI            F3PPWE0515           ESI Compliance Culture Trainin                     CAPAOPCO              935                  -         935             834          101                -            (0)          101
                     HUMAN RESOURCES                           ESI            F3PPWE0516           EPA Section 114 Request for In                     DIRCTEAI           15,091                  -     15,091           15,091            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWEL003           Fossil IT Support - FIT LG000                      DIRECTLG              658                  -         658             658            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWEL006           Business Support SPF LG                            DIRECTLG                -                  -           -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWEL011           Union IBEW 2286 LA NON REIMB                       DIRECTLG            9,193              1,022     10,214           10,214            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPWEL014           Mgr. Business Processes SR8 EG                     DIRECTLG                -                  -           -               -            -                -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)              (B)          (C)            (D)          (E)           (F)             (G)             (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                       ESI Billing                Service Company                               ETI Per                      Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support         Recipient       Total     All Other BU's   Books       Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            F3PPWEL019           FSFTN-EGSL FosTraining Develop                    DIRECTLG            2,018                   -      2,018          2,018           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPWEL020           EPA Stack and Fuel Sampling -                     DIRECTLG              434                   -         434           434           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPWELGGN           EGS Tech Services Suppt LG000                     DIRECTLG          157,772                   -    157,772        157,772           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPWEOAGN           EAI-Engineering-Tech Support                      DIRCTEAI          370,742                   -    370,742        370,742           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPWEOGGN           EGS TX-Engineering-Tech Suppor                    DIRECTTX          108,251                   -    108,251              -     108,251                -            (306)     107,944
                     HUMAN RESOURCES                           ESI            F3PPWEOLGN           ELI-Engineering- Tech Support                     DIRCTELI          423,969                   -    423,969        423,969           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPWEOMGN           EMI-Engineering-Tech Support                      DIRCTEMI          221,897                   -    221,897        221,897           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPWEONGN           ENOI-Engineering-Tech Support                     DIRCTENO          100,454                   -    100,454        100,454           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPWEOSGN           General System-ENG-Tech Suppor                    CAPAOPCO          114,259                   -    114,259        101,906      12,353                -             (46)      12,307
                     HUMAN RESOURCES                           ESI            F3PPWET004           Fossil IT Support - FIT TX000                     DIRECTTX              973                   -         973             -         973                -              (2)         970
                     HUMAN RESOURCES                           ESI            F3PPWET007           Business Support SPF TX                           DIRECTTX            3,154                   -      3,154              -       3,154                -              (5)       3,149
                     HUMAN RESOURCES                           ESI            F3PPWET012           Union IBEW 2286 TX NON REIMB                      DIRECTTX            6,224                 553      6,776              -       6,776                -             124        6,900
                     HUMAN RESOURCES                           ESI            F3PPWET014           Mgr. Business Processes SR8 TX                    DIRECTTX            3,094                   -      3,094              -       3,094                -              (7)       3,088
                     HUMAN RESOURCES                           ESI            F3PPWET015           LWC Long Term Reliability Eng                     DIRECTTX          (19,129)                  -    (19,129)             -     (19,129)               -              43      (19,086)
                     HUMAN RESOURCES                           ESI            F3PPWET017           FSFTN-ETI FosTraining Developm                    DIRECTTX            3,616                   -      3,616              -       3,616                -              (8)       3,608
                     HUMAN RESOURCES                           ESI            F3PPWET300           SPO 2008 Western Region RFP-Te                    DIRECTTX               96                   -          96             -          96                -              (0)          96
                     HUMAN RESOURCES                           ESI            F3PPWET301           SPO ETI-SupplyProcuremt/AssetM                    DIRECTTX                -                   -           -             -           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPWET302           SPO 2008 Winter Western Region                    DIRECTTX            1,320                   -      1,320              -       1,320                -              (2)       1,318
                     HUMAN RESOURCES                           ESI            F3PPWET304           SPO Frontier 10 Year PPA                          DIRECTTX             (256)                  -       (256)             -        (256)               -               1         (255)
                     HUMAN RESOURCES                           ESI            F3PPWET305           SPO WWOTAB Expense                                DIRECTTX                -                   -           -             -           -                -            (520)        (520)
                     HUMAN RESOURCES                           ESI            F3PPWET306           SPO 2011 Western Region RFP                       DIRECTTX           10,033                   -     10,033              -      10,033                -             (15)      10,018
                     HUMAN RESOURCES                           ESI            F3PPWET308           SPO Calpine PPA/Project Housto                    DIRECTTX           37,798                  38     37,837              -      37,837                -             (67)      37,770
                     HUMAN RESOURCES                           ESI            F3PPWETGGN           ETI Tech Services Supt TX000                      DIRECTTX          195,092                   -    195,092              -     195,092             (226)           (383)     194,482
                     HUMAN RESOURCES                           ESI            F3PPWN0098           LG-NL8 CAIR Environmental Supp                    DIRECTLG              319                   -         319           319           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPWN0103           LG-NISCO Air In Leakage Testin                    DIRECTLG            1,759                   -      1,759          1,759           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPWN0104           NISCO 2010 Outage Support OptS                    DIRECTLG           25,340                   -     25,340         25,340           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPWN0106           NL8-NISCO Unit Performance Tes                    DIRECTLG            1,331                   -      1,331          1,331           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPWN0107           NL8- NISCO Unit Outage Support                    DIRECTLG               17                   -          17            17           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPWRRNTY           Warranty/Asset Bifurcation                        ASSTSALL            5,701                   -      5,701          5,133         568                -              (1)         567
                     HUMAN RESOURCES                           ESI            F3PPX10425           EGS-TX Tax Services                               DIRECTTX           96,143                   -     96,143              -      96,143                -            (216)      95,928
                     HUMAN RESOURCES                           ESI            F3PPZB0092           MCC Plant Support Non-Cap Labo                    DIRCTENO              727                   -         727           727           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZB0161           Arkansas Fossil IT Support                        DIRCTEAI            1,514                   -      1,514          1,514           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZB0212           LA1 2A STG Generator Breaker O                    DIRECTLG              637                   -         637           637           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG1493           LG3 Boiler Repairs 11                             DIRCTELI              548                   -         548           548           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG1695           MC2 Turbine HP IP-LP LP Insp                      DIRCTENO            3,848                   -      3,848          3,848           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG1876           WF1 Auxi iary Outage                              DIRCTELI              174                   -         174           174           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG1915           LE2 Un t 2 Blr/Aux Spring Outa                    DIRECTTX                -                   -           -             -           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG1938           MC3 Boiler Outage 2011                            DIRCTENO            6,754                   -      6,754          6,754           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG1991           BW1 Boiler/Auxiliaries Outage                     DIRCTEMI            6,600                   -      6,600          6,600           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG1996           BW2 Boiler/Auxiliaries Outage                     DIRCTEMI            7,810                   -      7,810          7,810           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2082           2008 Spring Boiler Outage                         DIRCTEMI              331                   -         331           331           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2146           WF2 Turbine HP/IP Inspection                      DIRCTELI           10,163                   -     10,163         10,163           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2192           TXSB4 HP/IP Turbine Outage                        DIRECTTX            1,401                   -      1,401              -       1,401                -              (3)       1,398
                     HUMAN RESOURCES                           ESI            F3PPZG2200           TXSB2 Major Outage Schedule Pl                    DIRECTTX                -                   -           -             -           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2202           TXSB3 2010 Pre Summer Run Outa                    DIRECTTX                -                   -           -             -           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2216           LG1 Boiler Repairs                                DIRCTELI            1,131                   -      1,131          1,131           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2221           PV1-Spring Reliability Outage-                    DIRCTELI            3,112                   -      3,112          3,112           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2257           PV1-Spring Reliability Outage-                    DIRCTELI              428                   -         428           428           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2261           OP1-GTSpring Reliability Outag                    DIRCTEAI            3,856                   -      3,856          3,856           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2265           OP3-GT Reliab lity Out-Fall 20                    DIRCTEAI                -                   -           -             -           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2272           OP2-GTSpring Reliability Outag                    DIRCTEAI            2,800                   -      2,800          2,800           -                -               -            -
8-432




                     HUMAN RESOURCES                           ESI            F3PPZG2281           LG2 Turbine Valve& Generator O                    DIRCTELI           10,427                   -     10,427         10,427           -                -               -            -




                                                                                                                                                                                                                                                                                          2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PPZG2374           WB2 Auxiliary Process Outage 2                    DIRCTEAI                -                   -           -             -           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2378           TXSB5 2010 Pre Summer Run Outa                    DIRECTTX                -                   -           -             -           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2384           DL1 VALVE OUTAGE                                  DIRCTEMI              565                   -         565           565           -                -               -            -
                                                               ESI            F3PPZG2385                                                             DIRCTEMI              689                   -         689           689           -                -               -            -




                                                                                                                                                                                                                                                                                              Exhibit KGG-B
                     HUMAN RESOURCES                                                               DL2 VALVE OUTAGE




                                                                                                                                                                                                                                                                                               Page 50 of 58
                     HUMAN RESOURCES                           ESI            F3PPZG2397           ATC Major Outage                                  DIRCTEMI            5,877                   -      5,877          5,877           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2412           WF1 Maintain 4-HP Control Valv                    DIRCTELI              757                   -         757           757           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2419           LG3 E&W Forced Draft Fan Inlet                    DIRCTELI            1,415                   -      1,415          1,415           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2445           NM5 Unplanned Exciter Outage                      DIRCTELI                -                   -           -             -           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2451           LG2 Boiler Repairs                                DIRCTELI              443                   -         443           443           -                -               -            -
                     HUMAN RESOURCES                           ESI            F3PPZG2498           WB2 Steam Process Outage 2010                     DIRCTEAI              161                   -         161           161           -                -               -            -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)             (B)             (C)             (D)          (E)           (F)             (G)            (H)
                                                                                                                                                                                  Total Billings
                                                                              Activity / Project                                                       ESI Billing               Service Company                                   ETI Per                      Pro Forma      Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support        Recipient          Total      All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                           ESI            F3PPZG2515           LA1 5A CT Major Outage 2Q10                       DIRECTLG              170                     -        170             170            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2535           OP3-GT Fall Reliability Outage                    DIRECTLG               70                     -         70              70            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2581           ST7-Spring Outage -11                             DIRCTELI            1,337                     -      1,337           1,337            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2607           LG3 Auxiliary Outage Repairs 1                    DIRCTELI              654                     -        654             654            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2616           SB5 Turbine/Generator Full Tra                    DIRECTTX            9,836                     -      9,836               -        9,836                -           (16)        9,820
                     HUMAN RESOURCES                           ESI            F3PPZG2653           WB2 Auxiliary Process Spring O                    DIRCTEAI              266                     -        266             266            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2658           WB1 Energy Conversion Fall Out                    DIRCTEAI              111                     -        111             111            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2663           WB2 Energy Conversion Outage                      DIRCTEAI            1,491                     -      1,491           1,491            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2670           WB1 Energy Conversion Spring O                    DIRCTEAI            1,332                     -      1,332           1,332            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2684           WB1 Steam Process Outage                          DIRCTEAI            1,290                     -      1,290           1,290            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2688           WB2 Steam Process Outage                          DIRCTEAI            1,175                     -      1,175           1,175            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2742           LA1 4A CT CI Outage (2Q11)                        DIRECTLG            2,055                     -      2,055           2,055            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2743           LA1 4A Heat Recovery Steam Gen                    DIRECTLG              168                     -        168             168            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2786           BU8 Forced Outage                                 DIRCTELI            7,606                     -      7,606           7,606            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2790           NM4 Main Transformer Repairs                      DIRCTELI            8,371                     -      8,371           8,371            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2791           LA1 5A Turbine Lube Oil Leak                      DIRECTLG            1,193                     -      1,193           1,193            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2792           LG3 Generator Terminal Stand O                    DIRCTELI               70                     -         70              70            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2801           LG3 Turbine Outage-Full Train                     DIRCTELI            2,556                     -      2,556           2,556            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2804           LG3 Boiler Chemical Cleaning                      DIRCTELI            1,449                     -      1,449           1,449            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2811           WG2 Turbine Outage O+M                            DIRECTLG           10,080                     -     10,080          10,080            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2816           PV1-1-2 Cold Reheat Tees Outag                    DIRCTELI            1,137                     -      1,137           1,137            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2828           SB3 Pre Summer Outage                             DIRECTTX              381                     -        381               -          381                -            (1)          381
                     HUMAN RESOURCES                           ESI            F3PPZG2832           RX5 Power Turbine Bearing Outa                    DIRCTEMI            2,846                     -      2,846           2,846            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2847           LA1 5A Exciter Outage                             DIRECTLG            2,917                     -      2,917           2,917            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2848           GA1 2011 SPRING OUTAGE                            DIRCTEMI            5,358                     -      5,358           5,358            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2855           LA1 4A Preheater Leak                             DIRECTLG              432                     -        432             432            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG2897           WB1 Steam Process Fall Outage                     DIRCTEAI              111                     -        111             111            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZG3067           LA1 3A STG Balance/Fuse Outage                    DIRECTLG              791                     -        791             791            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW4531           MC3 Repair E CWP Inlet Flange                     DIRCTENO              155                     -        155             155            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW4656           Spindletop Gas Storage Fac lit                    DIRECTTX           14,260                     -     14,260               -       14,260                -           (32)       14,228
                     HUMAN RESOURCES                           ESI            F3PPZW5709           LG-LA1 Project Front End Loadi                    DIRECTLG                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW5779           GA1 - CAIR - O&M PROJECT                          DIRCTEMI                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW5785           LG1 - CAIR - O&M PROJECT                          DIRCTELI                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW5797           NL6 - CAIR - O&M PROJECT                          DIRECTLG              987                     -        987             987            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW5861           BW2 Boiler Chemical Cleaning                      DIRCTEMI                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW6114           SB4 5 Year Generator Minor Out                    DIRECTTX                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW6207           BW1-CAIR-O&M Project                              DIRCTEMI                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW6208           BW2-CAIR-O&M Project                              DIRCTEMI            2,677                     -      2,677           2,677            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW6299           LA1 5A DC Connection to DC Sys                    DIRECTLG                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW6375           WF2 Main Steam/Hot Reheat/Cold                    DIRCTELI            1,595                     -      1,595           1,595            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW6406           TXSB4 Seam Welded Hot Reheat P                    DIRECTTX                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW6675           TXSB2 Valves - Repair                             DIRECTTX                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW6787           TX-LW2 Turbine Inspection & Re                    DIRECTTX                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW6991           NL6 FD,PA,ID FanInternal Rpr                      DIRECTLG              385                     -        385             385            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW7054           TXSB4 A&B Forced Draft Fan Rep                    DIRECTTX               67                     -         67               -           67                -            (0)           67
                     HUMAN RESOURCES                           ESI            F3PPZW7073           BW2 Main TG Alignment & Repair                    DIRCTEMI            4,841                     -      4,841           4,841            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW7135           LG1 Stack and Transition Engin                    DIRCTELI            1,209                     -      1,209           1,209            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW7143           PV1-NDE of HP, HRH & CRH Pipin                    DIRCTELI                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW7158           LG3 - CAIR - O&M PROJECT                          DIRCTELI                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW7304           LG-LA1 5A Mark 6E Control Upgr                    DIRECTLG            4,465                     -      4,465           4,465            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW7309           LG-LA1 PRV #1 & PRV #2 Valve R                    DIRECTLG                -                     -          -               -            -                -             -             -
8-433




                     HUMAN RESOURCES                           ESI            F3PPZW7336           LA1 Replace 5A HRSG Perforate                     DIRECTLG                -                     -          -               -            -                -             -             -




                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F3PPZW7355           LA1 4A/5A Gas Meter Segregatio                    DIRECTLG                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW7362           LA1 Reverse Osmosis Single Fai                    DIRECTLG            1,094                     -      1,094           1,094            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW7370           LA1 Refurbish 6A Boiler Feed P                    DIRECTLG                -                     -          -               -            -                -             -             -
                                                               ESI            F3PPZW7371                                                             DIRECTLG              315                     -        315             315            -                -             -             -




                                                                                                                                                                                                                                                                                                Exhibit KGG-B
                     HUMAN RESOURCES                                                               LA1 5A/9 Deaerator Inspection




                                                                                                                                                                                                                                                                                                 Page 51 of 58
                     HUMAN RESOURCES                           ESI            F3PPZW7372           LA1 Replace 3A Exhaust Stack F                    DIRECTLG              787                     -        787             787            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW7375           LA1 Control Air System Upgrade                    DIRECTLG            4,079                     -      4,079           4,079            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW7380           LA1 Project Front End Loading                     DIRECTLG              569                     -        569             569            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW7422           WGC-Willow Glen Life Extension                    DIRECTLG              908                     -        908             908            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW7427           LA1 4A Generator Outage                           DIRECTLG                -                     -          -               -            -                -             -             -
                     HUMAN RESOURCES                           ESI            F3PPZW7475           LG1 Gas Piping Corrosion Prote                    DIRCTELI               90                     -         90              90            -                -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)             (B)             (C)             (D)          (E)           (F)          (G)           (H)
                                                                                                                                                                                  Total Billings
                                                                              Activity / Project                                                       ESI Billing               Service Company                                   ETI Per                   Pro Forma     Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support        Recipient          Total      All Other BU's   Books       Exclusions     Amount       Adjusted
                     HUMAN RESOURCES                           ESI            F3PPZW7478           LG3 Gas Piping Corrosion Prote                    DIRCTELI              259                     -        259             259            -            -             -              -
                     HUMAN RESOURCES                           ESI            F3PPZW7793           SB5 Circ Water Inlet and Outle                    DIRECTTX              447                     -        447               -          447            -            (1)           446
                     HUMAN RESOURCES                           ESI            F3PPZW7794           SB5 APH drive gear and pin rac                    DIRECTTX               52                     -         52               -           52            -            (0)            52
                     HUMAN RESOURCES                           ESI            F3PPZW7936           SB5 B Cooling Tower Fill Repla                    DIRECTTX              999                     -        999               -          999            -            (2)           998
                     HUMAN RESOURCES                           ESI            F3PPZW7942           WF2 Main BFP Complete Pump Ove                    DIRCTELI            1,651                     -      1,651           1,651            -            -             -              -
                     HUMAN RESOURCES                           ESI            F3PPZW7943           WF2 Pipe Hanger Inspection, Ad                    DIRCTELI            2,742                     -      2,742           2,742            -            -             -              -
                     HUMAN RESOURCES                           ESI            F3PPZW7967           LA1 4A HRSG Startup Regulator                     DIRECTLG              199                     -        199             199            -            -             -              -
                     HUMAN RESOURCES                           ESI            F3PPZW7973           LA1 Replace 2 PI Servers                          DIRECTLG              213                     -        213             213            -            -             -              -
                     HUMAN RESOURCES                           ESI            F3PPZW8128           WB Turbine Upgrade Cance latio                    DIRCTEAI                -                     -          -               -            -            -             -              -
                     HUMAN RESOURCES                           ESI            F3PPZW8177           BU8 Emergency Generator Rental                    DIRCTELI            3,759                     -      3,759           3,759            -            -             -              -
                     HUMAN RESOURCES                           ESI            F3PPZW8212           OPC-HP Steam to Gland Steam St                    DIRCTEAI            5,924                     -      5,924           5,924            -            -             -              -
                     HUMAN RESOURCES                           ESI            F3PPZW8220           LA1 Acadian Gas Line for Unit                     DIRECTLG            8,842                     -      8,842           8,842            -            -             -              -
                     HUMAN RESOURCES                           ESI            F3PPZW8269           LA1 Low Stm Flow Stdy/Modif 20                    DIRECTLG            1,795                     -      1,795           1,795            -            -             -              -
                     HUMAN RESOURCES                           ESI            F3PPZW8272           LA1 PRV #3 Desuperheater Spray                    DIRECTLG               45                     -         45              45            -            -             -              -
                     HUMAN RESOURCES                           ESI            F3PPZW8311           WB & ISES Exciter Contingency                     DIRCTEAI              180                     -        180             180            -            -             -              -
                     HUMAN RESOURCES                           ESI            F3PPZW8363           SB4 LP Turbine Bucket Repair                      DIRECTTX              578                     -        578               -          578            -            (1)           578
                     HUMAN RESOURCES                           ESI            F3PPZW8780           BWC MS River Flood - May 2011                     DIRCTEMI            2,435                     -      2,435           2,435            -            -             -              -
                     HUMAN RESOURCES                           ESI            F3PPZW8782           AP2 Post Acquisition Team Acti                    DIRCTELI              468                     -        468             468            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4DBTW8642           PROVIDE GENERATOR PARALLEL OPE                    DIRCTELI              668                     -        668             668            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PCT99002           Occidental Chem Romeville Main                    DIRCTELI                -                     -          -               -            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PCW90340           TB MISC HYDRAULIC POWER GENERA                    DIRECTTX              129                     -        129               -          129         (129)            -              -
                     HUMAN RESOURCES                           ESI            F4PCW90341           TB MTC SUPERVISION, ENGR                          DIRECTTX           24,248                     -     24,248               -       24,248      (24,248)            -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0464           Fac Sty Conste lation Energy P                    DIRCTEAI                -                     -          -               -            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0470           Feasibility Sty Phoenix Renewa                    DIRCTEAI                -                     -          -               -            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0471           Fac Sty Conste lation Energy                      DIRCTEAI              471                     -        471             471            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0472           Feasibility Sty SWPP Clean Lin                    DIRCTEAI                -                     -          -               -            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0473           Fac. Sty DENL move to LAGEN                       DIRCTEAI              754                     -        754             754            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0474           Fac Sty NLR Electric Point of                     DIRCTEAI            1,049                     -      1,049           1,049            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0475           Fac Sty SWPP LGIP PID233                          DIRCTEAI              292                     -        292             292            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0476           Fac Sty Plum Pt Impl Phase I                      DIRCTEAI            1,824                     -      1,824           1,824            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0477           Fac Sty NRG Modify WMUC BA                        DIRCTEAI            4,799                     -      4,799           4,799            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0478           Fac Sty NRG Modify CNWY Bal Au                    DIRCTEAI            6,643                     -      6,643           6,643            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0479           Fac Sty SWPP for 620MW PID240                     DIRCTEAI            1,043                     -      1,043           1,043            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0480           Fac Sty SWPP ASA2010-006 Affec                    DIRCTEAI              371                     -        371             371            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0481           Fac Sty Carg ll Power Markets                     DIRCTEAI              402                     -        402             402            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0482           Fac Sty PUPP add ties SPO                         DIRCTEAI               50                     -         50              50            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0483           Fac Sty Plum Pt Impl Phase II                     DIRCTEAI            8,484                     -      8,484           8,484            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0484           Fac Sty Louisiana Generating B                    DIRCTEAI            1,400                     -      1,400           1,400            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0486           Fac Sty Louisiana Generating L                    DIRCTEAI            1,369                     -      1,369           1,369            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0488           Fac Sty Southern Cross Transmi                    DIRCTEAI               99                     -         99              99            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0489           Fac Sty SWPP Oasis 74789476                       DIRCTEAI               90                     -         90              90            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0490           FACILITY STY SWPP OASIS 750094                    DIRCTEAI              120                     -        120             120            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPAR0491           Facil ty STY FOR ASA-2011                         DIRCTEAI              740                     -        740             740            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPEGS148           Mutual Assist EGSL GAS NMGC 2/                    DIRECTLG              106                     -        106             106            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPEMI138           Mutual Assist EMI AEP 12/19/09                    DIRCTEMI                -                     -          -               -            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPENG134           Mutual Assist ENOI Gas NMGC 2/                    DIRCTENO              123                     -        123             123            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPGS0455           Fac Sty Waste Mgmt for Interco                    DIRECTLG                -                     -          -               -            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPGS0456           Fac Sty SWPP Oasis 1694305/430                    DIRECTLG                -                     -          -               -            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPGS0458           Fac Sty SWPP Oasis 73561076                       DIRECTLG                -                     -          -               -            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPGS0459           Fac Sty SWPP Oasis 73595626                       DIRECTLG                -                     -          -               -            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPGS0460           Fac Sty SWPP Oasis 73619116                       DIRECTLG                -                     -          -               -            -            -             -              -
8-434




                     HUMAN RESOURCES                           ESI            F4PPGS0461           Lyondell-Basse l-Lake Charles                     DIRECTLG              202                     -        202             202            -            -             -              -




                                                                                                                                                                                                                                                                                         2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F4PPGS0462           Fac Sty Georgia Pacific Reloc                     DIRECTLG            2,707                     -      2,707           2,707            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPGS0463           Shell Chemical Woodstock Islan                    DIRECTLG              413                     -        413             413            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPGS0464           Fac Sty SWPP Oasis 1668165                        DIRECTLG                -                     -          -               -            -            -             -              -
                                                               ESI            F4PPGS0465                                                             DIRECTLG            3,837                     -      3,837           3,837            -            -             -              -




                                                                                                                                                                                                                                                                                             Exhibit KGG-B
                     HUMAN RESOURCES                                                               Fac Sty Westlake Vinyls Geisma




                                                                                                                                                                                                                                                                                              Page 52 of 58
                     HUMAN RESOURCES                           ESI            F4PPGS0466           Fac Sty SWPP PID 246                              DIRECTLG            3,554                     -      3,554           3,554            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPGS0467           Fac Sty Total Petrochem @ Cosm                    DIRECTLG            1,050                     -      1,050           1,050            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPGS0469           Fac. Sty for NRG, Oasis #74236                    DIRECTLG               78                     -         78              78            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPGS0470           Fac Sty for NRG, Oasis #742367                    DIRECTLG               78                     -         78              78            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPGS0471           Fac Sty for NRG, Oasis #742367                    DIRECTLG              104                     -        104             104            -            -             -              -
                     HUMAN RESOURCES                           ESI            F4PPGS0473           Fac Sty SWPP Oasis 1668165                        DIRECTLG            1,314                     -      1,314           1,314            -            -             -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)              (B)             (C)            (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                       ESI Billing                Service Company                                  ETI Per                    Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method       Support         Recipient          Total     All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                           ESI            F4PPGS0474           Fac Sty PL Olefins LLC Petrolo                    DIRECTLG            2,988                      -      2,988          2,988            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPGS0477           FAC STY SWPP 13MW PID #244                        DIRECTLG              128                      -         128           128            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPGS0480           FACILITY STDY SWPP OASIS 74899                    DIRECTLG              190                      -         190           190            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPGS0481           FEASIBILITY STY PID 271 ELEMEN                    DIRECTLG               79                      -          79            79            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPGS0482           FEASIBILITY STY REQUEST PID 27                    DIRECTLG               52                      -          52            52            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPGS0483           FACILITY STUDY SM GEN PID 258                     DIRECTLG               85                      -          85            85            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPGS0484           FEASIBILITY STY SM GEN PID 272                    DIRECTLG               88                      -          88            88            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPGS0485           FACILITY STY OASIS 748998889                      DIRECTLG              103                      -         103           103            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPGS0486           FEASIBILITY STY SM GENERATOR P                    DIRECTLG               91                      -          91            91            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPGS0487           FEASIBILITY STY SM GEN PID 279                    DIRECTLG               41                      -          41            41            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPIBWU11           2011 IBEW-EGSL Cntrct Negotns                     DIRECTLG              119                      -         119           119            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0315           Eng Study DOTD Route LA 57 Rel                    DIRCTELI              658                      -         658           658            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0322           Fac Sty Shintech 220 MW Load E                    DIRCTELI                -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0324           CLECO Transition Valley Meter                     DIRCTELI                -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0326           Fac Sty LA DOTD Relocate Facil                    DIRCTELI              355                      -         355           355            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0330           Scope Sty Constellation Energy                    DIRCTELI                -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0331           Fac Sty SNF Holding Company                       DIRCTELI                -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0333           Interconnect Sty SWPP Valero P                    DIRCTELI            3,207                      -      3,207          3,207            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0334           Fac Sty Air Products & Chemica                    DIRCTELI              483                      -         483           483            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0335           SNF Holding EPC Design Support                    DIRCTELI             (489)                     -       (489)          (489)           -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0341           Fac Sty CECD Reserve Sharing                      DIRCTELI              749                      -         749           749            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0342           Shintech Relay Settings @ Iber                    DIRCTELI              210                      -         210           210            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0345           Fac Sty Nucor Steel Louisiana                     DIRCTELI            1,084                      -      1,084          1,084            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0346           FAC STY AIR PRODUCTS COVENT                       DIRCTELI              267                      -         267           267            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0347           FEASIBILITY STY FOR REQUEST PI                    DIRCTELI               44                      -          44            44            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0348           FEASIBILITY STY PID 273                           DIRCTELI               96                      -          96            96            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0349           FEASIBILITY STY PID 274 ORMAT                     DIRCTELI               64                      -          64            64            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0350           FEASIBILITY STY REQUEST PID 27                    DIRCTELI               55                      -          55            55            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0351           FACILITY STY SWPP YEARLY NETWK                    DIRCTELI              304                      -         304           304            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPLA0352           System Impact Study                               DIRCTELI               32                      -          32            32            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPMS0220           SMEPA Install Remote Switches                     DIRCTEMI               19                      -          19            19            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPMS0236           Interconnection Sty Southwest                     DIRCTEMI              195                      -         195           195            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPMS0239           AP Holding Southaven Disconnec                    DIRCTEMI                -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPMS0240           ARK Engin for AC Interference                     DIRCTEMI                -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPMS0242           Fac Sty SWPP on PID238 for K-G                    DIRCTEMI            1,613                      -      1,613          1,613            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPMS0243           Fac Sty NRG KGEN Hinds/LAGN                       DIRCTEMI            3,405                      -      3,405          3,405            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPMS0245           Fac Sty SWPP Oasis 74035217 NR                    DIRCTEMI              358                      -         358           358            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPMS0246           Fac Sty SWPP NRG Oasis 7423367                    DIRCTEMI              490                      -         490           490            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPMS0247           FACILITY STY SWPP OASIS 749000                    DIRCTEMI               52                      -          52            52            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPMS0248           FACILITY STY SWPP OASIS 748999                    DIRCTEMI               69                      -          69            69            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPMS0249           FACILITY STY SWPP OASIS 750094                    DIRCTEMI               90                      -          90            90            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPMS0250           FACILITY STY SWPP OASIS 749000                    DIRCTEMI            2,322                      -      2,322          2,322            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPMS0251           FACILITY STY SWPP OASIS 749000                    DIRCTEMI               59                      -          59            59            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPNP0616           Fac Sty SWPP on PID 228                           DIRCTENO                -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0024           Fac Sty Total Petrochemicals R                    DIRECTTX              287                      -         287             -          287          (287)               -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0031           City of Kirbyville Upg NITSA S                    DIRECTTX                -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0034           Eastman Chemical Plant Ryan Gr                    DIRECTTX                -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0038           Fac Sty SHECO TPC 40                              DIRECTTX              197                      -         197             -          197          (197)               -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0039           Fac Sty SWPP Oasis 1567817                        DIRECTTX                -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0041           Fac Sty Texas Eastern Spindlet                    DIRECTTX            1,314                      -      1,314              -        1,314        (1,314)               -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0050           Fac Sty Louisiana Generating                      DIRECTTX            2,050                      -      2,050              -        2,050        (2,050)               -               -
8-435




                     HUMAN RESOURCES                           ESI            F4PPTX0051           Fac Sty Motiva Enterprises LLC                    DIRECTTX            8,170                      -      8,170              -        8,170        (8,170)               -               -




                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F4PPTX0053           Fac Sty SWPP Oasis 74597193 &                     DIRECTTX            1,978                      -      1,978              -        1,978        (1,978)               -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0054           FAC STY SWPP OAS74799834 36 37                    DIRECTTX               99                      -          99             -           99           (99)               -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0055           FAC STY SWPP OASIS 74728369                       DIRECTTX              140                      -         140             -          140          (140)               -               -
                                                               ESI            F4PPTX0056                                                             DIRECTTX            1,070                      -      1,070              -        1,070        (1,070)               -               -




                                                                                                                                                                                                                                                                                                  Exhibit KGG-B
                     HUMAN RESOURCES                                                               FAC STY SWPP OASIS 74728395




                                                                                                                                                                                                                                                                                                   Page 53 of 58
                     HUMAN RESOURCES                           ESI            F4PPTX0057           FAC STY SWPP OASIS 74728400                       DIRECTTX               74                      -          74             -           74           (74)               -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0058           FAC STY SWPP OASIS 74728415                       DIRECTTX               83                      -          83             -           83           (83)               -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0059           FAC STY SWPP OASIS 74728420                       DIRECTTX               50                      -          50             -           50           (50)               -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0061           FACILITY STY SWPP 74846159                        DIRECTTX              719                      -         719             -          719          (719)               -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0063           FACILITY STY LA GEN                               DIRECTTX            1,125                      -      1,125              -        1,125        (1,125)               -               -
                     HUMAN RESOURCES                           ESI            F4PPTX0064           FACILITY STY Southcoast Wind P                    DIRECTTX            1,035                      -      1,035              -        1,035        (1,035)               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                      ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class and Project
                                                                                                                                                         For the Twelve Months Ended June 30, 2011
                                                                                                                                                                        Amounts in Dollars

                                                                                                                                                                         (A)              (B)             (C)             (D)           (E)           (F)           (G)             (H)
                                                                                                                                                                                     Total Billings
                                                                              Activity / Project                                                         ESI Billing                Service Company                                   ETI Per                     Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                              Activity / Project Description      Method       Support         Recipient          Total      All Other BU's   Books        Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                           ESI            F4PPTX0067           Facil ties Study re-routing of                      DIRECTTX              456                      -       456                -          456           (456)              -            -
                     HUMAN RESOURCES                           ESI            F5PC25116F           ELI FUEL AUDIT 2001                                 DIRCTELI              343                      -       343              343             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PC27103F           2003 EGSI-LA FUEL AUDIT                             DIRECTLG               43                      -        43               43             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PC6H0IP2           DIRECT SUPPORT TO IP2                               DIRECT7A           13,359                      -    13,359           13,359             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCCMEGII           CM SUPPORT F/ENTERGY GLOBAL IN                      DIRECT76              371                      -       371              371             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCCMEUKE           CM SUPPORT FOR ENTERGY UK ENTE                      DIRECT48                -                      -         -                -             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCCNNON2           COOPER NUC STATION SUPPORT - N                      DIRECT7T            1,527                      -     1,527            1,527             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCCR1002           COOPER NUC STATION SUPPORT SVC                      DIRECT7T           13,353                      -    13,353           13,353             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCCSS01L           PS ASSET MANAGEMENT FOR LE                          CUSEOPCO              661                      -       661              563            98              -             (0)          97
                     HUMAN RESOURCES                           ESI            F5PCD10093           WEB DEVELOPMENT SUPPORT                             CUSTEGOP              673                      -       673              580            93              -             (0)          92
                     HUMAN RESOURCES                           ESI            F5PCD10106           BUSINESS WAREHOUSE SUPPORT                          CUSEGRXT           46,644                      -    46,644           46,644             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCD10108           CCS REMEDY TESTING                                  CUSEGXTX            2,152                      -     2,152            2,152             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCDW0168           LA-DISTR EMPLOYEE DEVELOPMENT                       CUSTELLA              286                      -       286              286             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCDW0202           INDEPENDENT SAFETY ASSESSMENT                       EMPLFRAN                -                      -         -                -             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCE13601           GENERAL LITIGATION-ELI                              DIRCTELI          297,645                      -   297,645          297,645             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCE13611           GENERAL LITIGATION-ENOI                             DIRCTENO          121,450                      -   121,450          121,450             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCE13621           GENERAL LITIGATION-EAI                              DIRCTEAI          196,706                      -   196,706          196,706             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCE13631           GENERAL LITIGATION- EMI                             DIRCTEMI           38,254                      -    38,254           38,254             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCE13751           GENERAL LITIGATION- EGSI-LA                         DIRECTLG          219,061                      -   219,061          219,061             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCE13756           GENERAL LITIGATION EGSI-TX                          DIRECTTX          190,052                      -   190,052                -     190,052                -           (439)     189,613
                     HUMAN RESOURCES                           ESI            F5PCE13759           JENKINS CLASS ACTION SUIT                           DIRECTTX           24,830                      -    24,830                -       24,830               -            (59)      24,772
                     HUMAN RESOURCES                           ESI            F5PCE14426           REGULATORY AFFAIRS - EAI                            DIRCTEAI            3,184                      -     3,184            3,184             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCEDIVER           DIVERSITY TRAINING                                  DIRCTESI           (9,038)                     -    (9,038)          (9,038)            -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCELI350           ELI 2003 RATE CASE                                  DIRCTELI            1,192                      -     1,192            1,192             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCERRMOM           EQUIP. REFURBISHMENT & REPAIR                       SCLDTMLS              141                      -       141              118            23              -             (0)          23
                     HUMAN RESOURCES                           ESI            F5PCF96930           BENCHMARKING PHASE II                               LOADWEOI            4,220                      -     4,220            3,569          651               -             (1)         649
                     HUMAN RESOURCES                           ESI            F5PCGSL350           EGS 2001 SYSTEM AGREEMENT CASE                      DIRECTLG            1,100                      -     1,100            1,100             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCGSL351           ELI 2001 SYSTEM AGREEMENT CASE                      DIRCTELI            3,580                      -     3,580            3,580             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCGSL400           GULF STATES-9TH EARNINGS REVIE                      DIRECTLG               55                      -        55               55             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCGSL500           EGS FUEL AUDIT                                      DIRECTLG            6,130                      -     6,130            6,130             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCINREOM           INVESTMENT RECOVERY                                 SCPSPXNC           51,688                      -    51,688           42,430        9,259               -            (23)       9,236
                     HUMAN RESOURCES                           ESI            F5PCINREVH           INVESTMENT RECOVERY - VEHICLES                      VEHCLALL            8,624                      -     8,624            7,556        1,068               -             (2)       1,066
                     HUMAN RESOURCES                           ESI            F5PCLIHPPC           CONSUMER EDUCATION PROGRAMS                         CUSEOPCO           32,610                      -    32,610           27,795        4,816               -            (11)       4,805
                     HUMAN RESOURCES                           ESI            F5PCMATCOM           MATERIALS TESTING AND COMPLIAN                      SCLDTMLS              466                      -       466              392            75              -             (0)          74
                     HUMAN RESOURCES                           ESI            F5PCMCMSCL           PASSPORT- SC MATERIALS MANAGEM                      SCMATRAN           78,064                      -    78,064           66,644       11,420        (11,420)              -            -
                     HUMAN RESOURCES                           ESI            F5PCNN5462           LICENSE RENEWAL                                     DIRECT14                -                      -         -                -             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCNN5489           TECHNOLOGY DEVELOPMENT                              DIRECT14          (17,109)                     -   (17,109)         (17,109)            -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCNN5862           LICENSE RENEWAL-VERMONT YANKEE                      DIRECT14            8,273                      -     8,273            8,273             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCNN6062           LICENSE RENEWAL - FITZPATRICK                       DIRECT14                -                      -         -                -             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCNN6162           LICENSE RENEWAL - IP2                               DIRECT14           32,150                      -    32,150           32,150             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCNN6262           LICENSE RENEWAL - COOPER                            DIRECT14           14,019                      -    14,019           14,019             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCNN6362           LICENSE RENEWAL - IP3                               DIRECT14           42,458                      -    42,458           42,458             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCNN6462           LICENSE RENEWAL - INTERNATIONA                      DIRECT14            2,129                      -     2,129            2,129             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCNN6562           LICENSE RENEWAL - REVIEW                            DIRECT14              116                      -       116              116             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCQQ4345           WARREN POWER-O&M                                    DIRECT8M                5                      -         5                5             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCR104SA           BILLING OF ELI EMI ENOI CUST                        CUSEEAST              232                      -       232              232             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCR73500           ELECTRONIC BILLING                                  CUSTEGOP           10,576                      -    10,576            9,114        1,461               -             (3)       1,459
                     HUMAN RESOURCES                           ESI            F5PCRTOEGS           EGS RTO MATTERS                                     DIRECTLG              162                      -       162              162             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCRTOELI           ELI RTO MATTERS                                     DIRCTELI              146                      -       146              146             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCSAFECN           SAFETY ORG SAFETY COUNCIL MEET                      EMPLOYAL              141                      -       141              135             7              -             (0)           7
                     HUMAN RESOURCES                           ESI            F5PCSAFTEE           SAFTEY TRAINING LOADER ELECTRI                      CUSEOPCO           10,019                      -    10,019            8,539        1,480         (1,480)              -            -
8-436




                     HUMAN RESOURCES                           ESI            F5PCSAFTEG           SAFTEY TRAINING LOADER GAS CUS                      CUSGOPCO            6,910                      -     6,910            6,910             -              -              -            -




                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F5PCSCMMOM           SUPPLY CHAIN MATERIALS MGMNT O                      SCDSPALL          229,700                      -   229,700          161,856       67,843        (67,843)              -            -
                     HUMAN RESOURCES                           ESI            F5PCSVCAWD           SERVICE AWARDS                                      DIRCTESI            1,889                      -     1,889            1,889             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCTNGTCS           COMPETITIVE STRATEGEY-EGS TX D                      DIRECTTX                -                      -         -                -             -              -              -            -
                                                               ESI            F5PCTTDS58                                                               LOADOPCO          105,628                      -   105,628           89,209       16,419               -            (37)      16,382




                                                                                                                                                                                                                                                                                                  Exhibit KGG-B
                     HUMAN RESOURCES                                                               TRANSMISSION OPERATIONS




                                                                                                                                                                                                                                                                                                   Page 54 of 58
                     HUMAN RESOURCES                           ESI            F5PCTTDS70           TRANS MAINTENANCE LINES & SUB                       TRSBLNOP           84,595                      -    84,595           74,643        9,952               -            (23)       9,929
                     HUMAN RESOURCES                           ESI            F5PCTXEGII           TAX SUPPORT FOR ENTERGY GLOBAL                      DIRECT76           14,439                      -    14,439           14,439             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCZBDEPT           SUPERVISION & SUPPORT - HUMAN                       DIRCTESI                -                      -         -                -             -              -              -            -
                     HUMAN RESOURCES                           ESI            F5PCZCDEPT           SUPERVISION & SUPPORT - CORPOR                      LBRCORPT            8,823                      -     8,823            8,531          292               -             (0)         292
                     HUMAN RESOURCES                           ESI            F5PCZCONEX           COMMUNITY CONNECTORS - BELOW T                      ASSTSALL              250                      -       250              226            24           (24)              -            -
                     HUMAN RESOURCES                           ESI            F5PCZCONOP           CONTRIBUTION OPERATIONS - BELO                      ASSTSALL           97,926                      -    97,926           88,167        9,759         (9,746)            (13)           -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                        Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                    ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                      Amounts in Dollars

                                                                                                                                                                       (A)              (B)           (C)             (D)          (E)           (F)             (G)             (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                       ESI Billing                Service Company                                 ETI Per                      Pro Forma       Total ETI
                                       Class                   Billing Entity       Code                            Activity / Project Description      Method        Support        Recipient        Total      All Other BU's   Books       Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                           ESI            F5PCZD4450           GOVERNMENTAL                                      DIRCTWF3               289                 -          289             289            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZD7387           LAKE CHARLES MGP SITE                             DIRECTLG             2,874                 -        2,874           2,874            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZECDEV           ECONOMIC DEVELOPMENT - BELOW T                    CUSEOPCO                65                 -           65              55           10               -             (10)            -
                     HUMAN RESOURCES                           ESI            F5PCZEDUCA           EDUCATION INITIATIVES - BELOW                     ASSTSALL                 -                 -            -               -            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZFCLSR           VOICE & VIDEO LOCAL SERVICE                       TELXGENS             1,018                 -        1,018             963           55               -              (0)           55
                     HUMAN RESOURCES                           ESI            F5PCZFCTRN           REGULATD NON-BACKBONE FIBER                       PCNUMXNR           124,098                 -      124,098         117,764        6,333               -             (15)        6,319
                     HUMAN RESOURCES                           ESI            F5PCZFCTWR           2-WAY RADIOS COMMUNICATION SER                    RADIOALL            83,290                 -       83,290          74,694        8,596               -             (20)        8,576
                     HUMAN RESOURCES                           ESI            F5PCZFCWAN           WIDE AREA NETWORK (WAN) SERVIC                    PCNUMALL             2,778                 -        2,778           2,672          106               -              (0)          105
                     HUMAN RESOURCES                           ESI            F5PCZFDEPT           SUPERVISION & SUPPORT - FINANC                    LBRFINAN                 -                 -            -               -            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZFDMAC           DESKTOP MOVES/ADDS/CHANGES                        PCNUMXNR             4,461                 -        4,461           4,233          228               -              (0)          227
                     HUMAN RESOURCES                           ESI            F5PCZFDMNT           DESKTOP MAINTENANCE & SUPP                        PCNUMXNR            27,623                 -       27,623          26,212        1,411               -              (3)        1,408
                     HUMAN RESOURCES                           ESI            F5PCZFDSER           DESKTOP SERVICES                                  PCNUMALL            58,290                 -       58,290          56,074        2,216               -              (5)        2,211
                     HUMAN RESOURCES                           ESI            F5PCZFLMNT           LAN - DESKTOP                                     PCNUMXNR             8,202                 -        8,202           7,784          418               -              (1)          418
                     HUMAN RESOURCES                           ESI            F5PCZFOUND           ENTERGY CHARITABLE FOUNDATION                     ASSTSALL             6,275                 -        6,275           5,648          627            (627)              -             -
                     HUMAN RESOURCES                           ESI            F5PCZFRMAC           TWO WAY RADIO MOVES/ADDS/CHANG                    CUSEOPCO             7,496                 -        7,496           6,388        1,108               -              (2)        1,106
                     HUMAN RESOURCES                           ESI            F5PCZFVMAC           VOICE & VIDEO MOVES ADDS CHANG                    TELPHALL            25,110                 -       25,110          23,689        1,421               -              (3)        1,417
                     HUMAN RESOURCES                           ESI            F5PCZFVMNT           VOICE & VIDEO MAINTENANCE & SU                    TELPHALL            64,551                 -       64,551          60,895        3,656               -              (8)        3,647
                     HUMAN RESOURCES                           ESI            F5PCZKDEPT           SUPERVISION & SUPPORT - CUSTOM                    DIRCTESI            10,948                 -       10,948          10,948            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZLDEPT           SUPERVISION & SUPPORT - LEGAL                     LBRLEGAL           275,261                 -      275,261         235,401       39,860               -             (93)       39,767
                     HUMAN RESOURCES                           ESI            F5PCZLEPAC           POLITICAL ACTION COMMITTEE- EX                    DIRCTETR            37,485                 -       37,485          37,485            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZNDEPT           SUPERVISION & SUPPORT - NUCLEA                    DIRCTESI               696                 -          696             696            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZPDEPT           SUPERVISION & SUPPORT - PUBLIC                    LBREXAFF           105,499                 -      105,499          98,822        6,677             (18)            (15)        6,644
                     HUMAN RESOURCES                           ESI            F5PCZPTOXX           PAID TIME OFF                                     LBRBILAL                57                 -           57              51            5               -              (0)            5
                     HUMAN RESOURCES                           ESI            F5PCZQ1207           SYSTEM AGREEMENT ADMINISTRATOR                    LOADOPCO            16,963                 -       16,963          14,337        2,626               -              (6)        2,620
                     HUMAN RESOURCES                           ESI            F5PCZSDEPT           SUPERVISION & SUPPORT - SUPPLY                    LBRSUPCN           263,169                 -      263,169         209,040       54,129             (14)           (127)       53,988
                     HUMAN RESOURCES                           ESI            F5PCZU1422           REGULATORY AFFAIRS - LP&L                         DIRCTELI            75,233                 -       75,233          75,233            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZU1424           REGULATORY AFFAIRS - NOPSI                        DIRCTENO            52,543                 -       52,543          52,543            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZU1425           REGULATORY COORDINAT.-ELI & EG                    CUSELPSC           233,404                 -      233,404         233,404            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZU1573           REGULATORY AFFAIRS -- 100% EGS                    DIRECTTX           132,868                 -      132,868               -      132,868               -            (292)      132,576
                     HUMAN RESOURCES                           ESI            F5PCZU1574           REGULATORY AFFAIRS - 100% TX G                    DIRECTTX            12,641                 -       12,641               -       12,641               -             (24)       12,618
                     HUMAN RESOURCES                           ESI            F5PCZU1579           REGULATORY AFFAIRS -- 100% EGS                    DIRECTLG            73,902                 -       73,902          73,902            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZU5402           LOUISIANA GOVERNMENTAL AFFAIRS                    CUSELGLA            15,858                 -       15,858          15,858            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZU5403           LOUISIANA GOVERNMENTAL AFFAIRS                    CUSTELLA           133,475                 -      133,475         133,475            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZUBENF           BENEFITS                                          LBRBILAL           210,229            16,525      226,754         205,399       21,355               -              69        21,425
                     HUMAN RESOURCES                           ESI            F5PCZUBENQ           NON-QUALIFIED POST-RETIREMENT                     LBRBILAL        12,005,974                 -   12,005,974     10,855,198     1,150,776               -              12     1,150,788
                     HUMAN RESOURCES                           ESI            F5PCZUDEPT           SUPERVISION & SUPPORT - DOMEST                    LBRUTOPN           398,536                 -      398,536         334,216       64,320               -            (145)       64,175
                     HUMAN RESOURCES                           ESI            F5PCZUELEC           ENOI REGULATORY ELECTRIC                          DIRCTENO            16,704                 -       16,704          16,704            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZUGAS1           ENOI REGULATORY GAS                               DIRCTENO            13,824                 -       13,824          13,824            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZXDEPT           SUPERVISION & SUPPORT-FINANCIA                    LBRFINAN                 -                 -            -               -            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZXXNEO           NEW EMPLOYEE ORIENTATION                          EMPLOREG                45                 -           45              42            3               -               -             3
                     HUMAN RESOURCES                           ESI            F5PCZY323L           ROUTINE SPILL RESPONSE(CS-LP&L                    DIRCTELI               422                 -          422             422            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZY338A           EAI T&D PCB AND OIL SPILL RESP                    DIRCTEAI             2,186                 -        2,186           2,186            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZYDEPT           SUPERVISION & SUPPORT - INFO.                     LBRINFOR                 -                 -            -               -            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZYP32L           MISC. ENV. PROPERTY ASSESSMENT                    DIRCTELI                 -                 -            -               -            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZYP34A           MISC ENV PROPERTY ASSESSMENTS                     DIRCTEAI                 -                 -            -               -            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZZ0150           SHAREHOLDER/DIRECTOR EXPENSES                     ASSTSALL           602,496                 -      602,496         544,211       58,285               -              (3)       58,282
                     HUMAN RESOURCES                           ESI            F5PCZZ4040           TEAMSHARE INCENTIVE COMPENSATI                    LBRBILAL                20                 -           20              18            2               -              (0)            2
                     HUMAN RESOURCES                           ESI            F5PCZZ4045           LONG-TERM EXECUTIVE INCENTIVE                     LBRBILAL         2,236,203                 -    2,236,203       2,023,199      213,003               -               -       213,003
                     HUMAN RESOURCES                           ESI            F5PCZZ4070           IMPACT AWARDS                                     DIRCTESI             1,946                 -        1,946           1,946            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZZ4075           REWARD POINTS PROGRAM                             DIRCTESI                 -                 -            -               -            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PCZZ4080           EQUITY AWARDS                                     LBRBILAL           862,588                 -      862,588         779,128       83,460               -               -        83,460
8-437




                     HUMAN RESOURCES                           ESI            F5PCZZ4090           RESTRICTED SHARE AWARDS                           LBRBILAL         3,571,827                 -    3,571,827       3,225,571      346,256               -               -       346,256




                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F5PCZZ8602           ESI/EBS GIFTS/ REWARDS                            EMPLOYAL             9,168               675        9,843           9,367          476               -            (109)          367
                     HUMAN RESOURCES                           ESI            F5PP10011U           Show Cause Docket No. 10-011-U                    DIRCTEAI            59,832                 -       59,832          59,832            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PP27469A           LPSC Docket U-27469 Avoided Co                    CUSELGLA               260                 -          260             260            -               -               -             -
                                                               ESI            F5PP4RFERC                                                             LVLSVCAL               817                 -          817             739           78               -              (0)           78




                                                                                                                                                                                                                                                                                                Exhibit KGG-B
                     HUMAN RESOURCES                                                               FERC Audit




                                                                                                                                                                                                                                                                                                 Page 55 of 58
                     HUMAN RESOURCES                           ESI            F5PPACCADM           Access Administration - O&M                       LOADOPCO            13,216                 -       13,216          11,118        2,099               -              (4)        2,095
                     HUMAN RESOURCES                           ESI            F5PPARKECR           ECR Prudency Review                               DIRCTEAI               942                 -          942             942            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PPBBSAFT           Behavioral Based Safety Traini                    TRSBLNOP               340                 -          340             300           40               -              (0)           40
                     HUMAN RESOURCES                           ESI            F5PPBCNAVF           Avian Flu Contingency Planning                    EMPLOYAL            36,003               344       36,347          34,611        1,736               -              (1)        1,736
                     HUMAN RESOURCES                           ESI            F5PPBPOILS           BP Oil Sp ll                                      DIRCTELI             2,134                 -        2,134           2,134            -               -               -             -
                     HUMAN RESOURCES                           ESI            F5PPBULKPW           Minimize of Bulk Power Supply                     LOADOPCO            13,576                 -       13,576          11,401        2,174               -              (4)        2,170


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class and Project
                                                                                                                                                        For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars

                                                                                                                                                                        (A)             (B)         (C)              (D)          (E)          (F)           (G)           (H)
                                                                                                                                                                                   Total Billings
                                                                              Activity / Project                                                        ESI Billing               Service Company                                ETI Per                   Pro Forma     Total ETI
                                       Class                   Billing Entity       Code                             Activity / Project Description      Method       Support        Recipient      Total       All Other BU's   Books      Exclusions      Amount       Adjusted
                     HUMAN RESOURCES                           ESI            F5PPCDSRMP           Project Sam Rayburn                                DIRECTXU            6,189                 -      6,189            6,189           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPCIP007           CIP 007 R1 Testing - O&M                           LOADOPCO              173                 -         173             145          28             -            (0)           28
                     HUMAN RESOURCES                           ESI            F5PPCIPPDV           CIP Procedure Development & Ma                     LOADOPCO            7,674                 -      7,674            6,463       1,211             -            (2)        1,209
                     HUMAN RESOURCES                           ESI            F5PPCIPRMP           CIP Related Mitigation Plan &                      LOADOPCO           33,552                 -     33,552           28,262       5,290             -           (10)        5,280
                     HUMAN RESOURCES                           ESI            F5PPCIPUNC           General Unclassified CIP Costs                     LOADOPCO           88,221                 -     88,221           74,818      13,403             -           (31)       13,372
                     HUMAN RESOURCES                           ESI            F5PPCITSUP           Business Support - Corp IT                         LBRINFOR           16,854                 -     16,854           15,145       1,709             -            (3)        1,706
                     HUMAN RESOURCES                           ESI            F5PPCSCSUP           BUSINESS SUPPORT - SUPPLY CHAI                     LBRSUPCN            4,309                 -      4,309            3,636         673             -            (1)          672
                     HUMAN RESOURCES                           ESI            F5PPD10154           MDT Wireless Telecom Serv                          CUSTEGOP           62,186                 -     62,186           53,599       8,587             -           (21)        8,566
                     HUMAN RESOURCES                           ESI            F5PPD10156           Dist. Work Mgmt - DriveCam Sup                     CUSTELLA            1,353                 -      1,353            1,353           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPD10157           PC Coordinator Support                             CUSEOPCO            2,457                 -      2,457            2,093         364             -            (1)          363
                     HUMAN RESOURCES                           ESI            F5PPD10162           Util Ops Cust Data Warehouse S                     CUSTEGOP            2,637                 -      2,637            2,273         364             -            (1)          363
                     HUMAN RESOURCES                           ESI            F5PPDOEETR           DOE-Dept of Energy Studies Coo                     LOADOPCO            9,093                 -      9,093            7,694       1,399             -            (3)        1,396
                     HUMAN RESOURCES                           ESI            F5PPDOESMG           DOE Smart Grid Phasor Project                      TRSBLNOP               21                 -          21              18           3             -            (1)            3
                     HUMAN RESOURCES                           ESI            F5PPE13641           Civil Investigation Demand -                       DIRCTEMI            1,255                 -      1,255            1,255           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPE14427           Regulatory Info RFIs-EAI-Dock                      DIRCTEAI            5,974                 -      5,974            5,974           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPEA2006           EAI GENERAL RATE CASE                              DIRCTEAI              556                 -         556             556           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPEA2009           EAI GENERAL RATE CASE 2009                         DIRCTEAI           15,595                 -     15,595           15,595           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPEAISEC           EAI Securitization - 2009 Ice                      DIRCTEAI           17,263                 -     17,263           17,263           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPEAM023           Sale of EAM Shares                                 DIRECTVB                -                 -           -               -           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPEAM028           EAM - Sale of Harrison County                      DIRECTXU            2,303                 -      2,303            2,303           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPEAM046           EPI Sale of ISES 2                                 DIRECT09                -                 -           -               -           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPECIJDS           ECI JD Power Small Business Su                     CUSEOPCO                -                 -           -               -           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPEGSGUS           EGS-LA Storm Recovery Costs-Gu                     DIRECTLG            4,657                 -      4,657            4,657           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPELIAME           ELI - Energy America                               DIRCTELI              720                 -         720             720           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPELLGUS           ELL Storm Recovery Costs - Gus                     DIRCTELI            5,695                 -      5,695            5,695           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPEMI009           2009 Mississippi Rate Case Sup                     DIRCTEMI              246                 -         246             246           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPENOGUS           ENOI Storm Recovery Costs - Gu                     DIRCTENO                -                 -           -               -           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPERG100           Systemwide Ergonomics In tiati                     EMPLOYAL           18,898               555     19,454           18,524         930            (1)            2           931
                     HUMAN RESOURCES                           ESI            F5PPETX009           2009 Texas Rate Case Support                       DIRECTTX          161,706             1,556    163,261                -     163,261        (2,431)     (160,830)            -
                     HUMAN RESOURCES                           ESI            F5PPETX011           2011 Texas Rate Case Support                       DIRECTTX            2,821                 -      2,821                -       2,821             -            (4)        2,817
                     HUMAN RESOURCES                           ESI            F5PPETXRFI           2009 Texas Ike Recovery Filing                     DIRECTTX              101                 -         101               -         101             -            (0)          100
                     HUMAN RESOURCES                           ESI            F5PPFAC009           FAC-009 Mitigation Plan Data A                     TRALINOP          242,584                 -    242,584          206,308      36,276             -           (92)       36,183
                     HUMAN RESOURCES                           ESI            F5PPFALCON           Project Falcon                                     DIRECTNI           99,271             8,399    107,670          107,670           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPFERCCM           FERC Compliance Program                            EMPLOREG          134,057                 -    134,057          125,503       8,553             -           (19)        8,534
                     HUMAN RESOURCES                           ESI            F5PPFINSUP           BUSINESS SUPPORT - FINANCE                         LBRFINAN           68,646                 -     68,646           62,805       5,842             -           (14)        5,828
                     HUMAN RESOURCES                           ESI            F5PPFPILVA           Valuation of Pilgrim Plant                         DIRCTETR              683                 -         683             683           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPFX3258           IT Integrated Energy Managemen                     CUSEOPCO           11,947                 -     11,947           10,185       1,762             -            (5)        1,757
                     HUMAN RESOURCES                           ESI            F5PPFX4000           BUCIO-Operations Support                           LOADOPCO            3,128                 -      3,128            2,609         519             -            (1)          519
                     HUMAN RESOURCES                           ESI            F5PPGEFBUS           Gas Operations Efficient Busin                     CUSGOPCO            8,411                 -      8,411            8,411           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPGST007           2007 Texas Rate Case Support                       DIRECTTX            1,728                 -      1,728                -       1,728             -        (1,728)            -
                     HUMAN RESOURCES                           ESI            F5PPGSTRRF           2006 Texas Rita Recovery Filin                     DIRECTTX               28                 -          28               -          28             -           (28)            -
                     HUMAN RESOURCES                           ESI            F5PPGSTTTF           2005 Texas Tariff Filings                          DIRECTTX              248                 -         248               -         248             -          (248)            -
                     HUMAN RESOURCES                           ESI            F5PPGUSL00           Gustav Cost Audit - ELL                            DIRCTELI                -                 -           -               -           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPGUSLG0           Gustav Cost Audit - EGSL                           DIRECTLG               31                 -          31              31           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPHREXEC           HR Executive Financial Counsel                     ASSTSALL            7,311                 -      7,311            6,570         741             -          (741)            -
                     HUMAN RESOURCES                           ESI            F5PPHRLEV2           Leave of Absence Outsourcing P                     EMPLOYAL          126,578            11,642    138,221          131,559       6,662             -           117         6,779
                     HUMAN RESOURCES                           ESI            F5PPIBWG10           2010 IBEW-EGSL Contract Negoti                     DIRECTLG            3,515                 -      3,515            3,515           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPIBWG11           2011 IBEW-EGSL Contract Negoti                     DIRECTLG            8,398               661      9,059            9,059           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPIBWT10           2010 IBEW-ETI Contract Negotia                     DIRECTTX                -                 -           -               -           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPIBWT11           2011 IBEW-ETI Contract Negotia                     DIRECTTX            8,155               780      8,935                -       8,935             -           148         9,083
                     HUMAN RESOURCES                           ESI            F5PPICC000           Integrated Customer Communicat                     CUSTEGOP            5,903                 -      5,903            5,089         814             -            (3)          811
8-438




                     HUMAN RESOURCES                           ESI            F5PPICCCSV           ICC - Customer Service                             CUSTEGOP           56,372                 -     56,372           48,583       7,790             -           (17)        7,773




                                                                                                                                                                                                                                                                                      2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F5PPICCEMP           ICC - Employee Education Initi                     EMPLOREG              584                 -         584             547          37             -            (0)           37
                     HUMAN RESOURCES                           ESI            F5PPIFRS12           Intl Finl Rptng Stds Conversio                     GENLEDAL              519                 -         519             489          30             -            (0)           30
                     HUMAN RESOURCES                           ESI            F5PPIKETX0           Ike Ins Claim & Cost Audit - E                     DIRECTTX              141                 -         141               -         141          (141)            -             -
                                                               ESI            F5PPJEER11                                                              SNUCSITE           36,006                 -     36,006           36,006           -             -             -             -




                                                                                                                                                                                                                                                                                          Exhibit KGG-B
                     HUMAN RESOURCES                                                               Japan Earthquake Emergency Res




                                                                                                                                                                                                                                                                                           Page 56 of 58
                     HUMAN RESOURCES                           ESI            F5PPJUMPST           Entergy JumpStart Program                          EMPLOYAL           15,177               432     15,609           14,865         744             -          (194)          549
                     HUMAN RESOURCES                           ESI            F5PPKATGAS           Katrina Gas Claims & Cost Audi                     DIRCTENO              483                 -         483             483           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPKETTLE           Project Kettle                                     DIRECTXU            7,209                 -      7,209            7,209           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPKRYPTN           Project Krypton                                    DIRECT14          387,542             4,811    392,354          392,354           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPLEGGG3           REGULATORY FILINGS-GRD GULF 3                      DIRCTEMI            2,165                 -      2,165            2,165           -             -             -             -
                     HUMAN RESOURCES                           ESI            F5PPLEGNIS           REGULATORY FILINGS - NISCO                         DIRECTLG            4,349                 -      4,349            4,349           -             -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                       ENTERGY TEXAS, INC.
                                                                                                                                                        Affiliate Billings - by Witness, Class and Project
                                                                                                                                                          For the Twelve Months Ended June 30, 2011
                                                                                                                                                                         Amounts in Dollars

                                                                                                                                                                          (A)              (B)          (C)            (D)          (E)           (F)          (G)           (H)
                                                                                                                                                                                      Total Billings
                                                                              Activity / Project                                                          ESI Billing                Service Company                               ETI Per                   Pro Forma     Total ETI
                                       Class                   Billing Entity       Code                               Activity / Project Description      Method       Support         Recipient       Total     All Other BU's   Books       Exclusions     Amount       Adjusted
                     HUMAN RESOURCES                           ESI            F5PPLEGRB3           Regulatory Filings - River Ben                       CUSELGLA            2,731                  -       2,731          2,731           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPLOGIST           Logistic Storm Reserve Project                       CUSEOPCO             (179)                 -        (179)          (152)        (26)           11             0          (16)
                     HUMAN RESOURCES                           ESI            F5PPLOGMON           Log Monitoring & Alerting - O&                       LOADOPCO            7,124                  -       7,124          5,987       1,137             -            (2)       1,135
                     HUMAN RESOURCES                           ESI            F5PPLPSCEE           LPSC Energy Efficiency R-31106                       CUSELPSC            1,741                  -       1,741          1,741           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPLRSOLT           System Officer Labor Team                            EMPLOYAL           12,839                687      13,526         12,874         652             -             7          659
                     HUMAN RESOURCES                           ESI            F5PPMPSC09           2009 EMI Rate Case                                   DIRCTEMI                -                  -            -             -           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPMSFA09           2009 EMI Fuel Aud t Horne Grou                       DIRCTEMI              305                  -          305           305           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPMSFA9A           2009 EMI Fuel Aud t McFadden G                       DIRCTEMI              207                  -          207           207           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPN20240           GGNS Global Nuclear Fuel                             DIRCTSER              674                  -          674           674           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPN20241           RBS Global Nuclear Fuel                              DIRCTRBS              971                  -          971           971           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPN20243           ENS BWR Global Nuclear Fuel                          DIRCTEOI                -                  -            -             -           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPNN7762           License Renewal - Taiwan                             DIRECT14            3,411                  -       3,411          3,411           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPORGSJV           ESI Direct EquaGen Org Costs                         DIRECTNI            5,688                  -       5,688          5,688           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPORGSSP           ESI Direct Enexus Org Costs                          DIRECTNI            1,667                  -       1,667          1,667           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPOWNSFI           SFI Restructuring                                    OWNISFI               405                  -          405           405           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPPAPDIS           Paper Barrier Case                                   DIRCTEAI              489                  -          489           489           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPPATCYB           Patch of Cyber Assets - O&M                          LOADOPCO            1,698                  -       1,698          1,429         270             -            (1)         269
                     HUMAN RESOURCES                           ESI            F5PPPBLUFF           Pine Bluff Energy vs EAI                             DIRCTEAI                -                  -            -             -           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPPCWIND           Project Saint                                        DIRECT4F              398                  -          398           398           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPPHYACC           Physical Access Sys Maint Test                       TRSBLNOP              829                  -          829           731          98             -            (0)          97
                     HUMAN RESOURCES                           ESI            F5PPQQ004F           Top Deer JV Admin - Non Billab                       DIRECT4F           16,383                  -      16,383         16,383           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPQQ2003           NTEC - Asset Management                              DIRECTXY                5                  -            5             5           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPQQ2006           EPDC - ADMIN                                         DIRECTVH               23                  -           23            23           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPQQ2009           RS Cogen - Asset Management                          DIRECTX6                -                  -            -             -           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPQQ2017           Top Deer JV Admin - Billable                         DIRECT4F            1,773                  -       1,773          1,773           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPQQ2034           EPGLLC - A&G                                         DIRECTVB                5                  -            5             5           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPQQ2035           EPGOC - ADMIN                                        DIRECT8G              838                  -          838           838           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPRDDUCT           Display, Database Update Corr                        LOADOPCO           10,676                  -      10,676          8,999       1,677             -            (4)       1,673
                     HUMAN RESOURCES                           ESI            F5PPREVERE           PROJECT REVERE                                       DIRECTXU            1,256                  -       1,256          1,256           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPRITA09           Rita Insurance Claim & Cost Au                       STORMCST             (150)                 -        (150)          (107)        (43)           43             -            -
                     HUMAN RESOURCES                           ESI            F5PPRTOIMP           RTO Implementation                                   LOADOPCO            2,394                  -       2,394          1,996         397             -          (397)           -
                     HUMAN RESOURCES                           ESI            F5PPRTUCLT           RTU Comm Line Testing & Coor R                       LOADOPCO           17,476                  -      17,476         14,737       2,739             -            (5)       2,734
                     HUMAN RESOURCES                           ESI            F5PPRTUTSC           RTU Troubleshooting & Checkout                       LOADOPCO            7,063                  -       7,063          5,944       1,120             -            (2)       1,117
                     HUMAN RESOURCES                           ESI            F5PPSAFTEL           SAFETY TRAINING LOADER ELEC LA                       CUSTELLA           24,779                  -      24,779         24,779           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPSPE044           PMO Support Initiative-System-                       LOADOPCO           46,083                231      46,314         38,626       7,688           (23)       (7,665)           -
                     HUMAN RESOURCES                           ESI            F5PPSPPCBA           ICT/RTO Cost Benefit Analysis                        LOADOPCO            8,572                  -       8,572          7,225       1,347             -        (1,347)           -
                     HUMAN RESOURCES                           ESI            F5PPSUPDIS           SC- Distribution Procurement                         SCDSPALL          294,905                  -     294,905        208,530      86,375       (61,666)          (61)      24,648
                     HUMAN RESOURCES                           ESI            F5PPSUPICT           Support of ICT                                       LOADOPCO           57,272                  -      57,272         48,313       8,959             -           (19)       8,940
                     HUMAN RESOURCES                           ESI            F5PPSUPTRN           SC- Transmission Proc Support                        SCTSPALL          298,687                  -     298,687        242,066      56,622       (40,583)          (38)      16,000
                     HUMAN RESOURCES                           ESI            F5PPSWNFLU           Swine Flu Contingency Planning                       EMPLOYAL               63                  -           63            60           3             -            (0)           3
                     HUMAN RESOURCES                           ESI            F5PPTCANCL           TransmissionCancel Cap WO's to                       TRSBLNOP           34,336                  -      34,336         30,294       4,042             -           (18)       4,024
                     HUMAN RESOURCES                           ESI            F5PPTHMPSN           Norwood Thompson Park Playgrou                       DIRCTETR            3,182                  -       3,182          3,182           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPTPTSAB           Transmission Safety Advisory B                       TRSBLNOP            4,876                  -       4,876          4,303         574             -            (1)         572
                     HUMAN RESOURCES                           ESI            F5PPTRAVEN           PROJECT RAVEN                                        DIRCTETR           37,869                  -      37,869         35,769       2,100             -        (2,100)           -
                     HUMAN RESOURCES                           ESI            F5PPTRGCPR           EGSI-TX Certify Power Region                         DIRECTTX                -                  -            -             -           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPTRISTE           Project Blue                                         DIRCTETR           12,087                  -      12,087         12,087           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPTVPPRO           Voluntary Protection Program                         TRSBLNOP            1,624                  -       1,624          1,433         191             -            (0)         191
                     HUMAN RESOURCES                           ESI            F5PPU29956           Waterford 4 Blackstart                               DIRCTELI               37                  -           37            37           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPU30021           Integrated Resource Plan                             CUSELGLA               38                  -           38            38           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPUSSAFE           Utility Support Safety Program                       EMPLOCSS              424                  -          424           391          33             -            (0)          33
                     HUMAN RESOURCES                           ESI            F5PPWE0474           NOx Sustainability OIS Operato                       CAPAOPCO                -                  -            -             -           -             -             -            -
8-439




                     HUMAN RESOURCES                           ESI            F5PPWE0485           2010 EPA Request for Informati                       CAPAOPCO            9,974                  -       9,974          8,895       1,078             -            (2)       1,076




                                                                                                                                                                                                                                                                                        2011 TX Rate Case
                     HUMAN RESOURCES                           ESI            F5PPWE0495           Carbon Capture Study                                 CAPAOPCO            7,095                  -       7,095          6,328         767             -            (2)         765
                     HUMAN RESOURCES                           ESI            F5PPWE0496           PMDC PlantView Project                               CAPAOPCO            8,115                  -       8,115          7,238         877             -            (1)         876
                     HUMAN RESOURCES                           ESI            F5PPZEPHYR           Project Zephyr                                       DIRECT4F                -                  -            -             -           -             -             -            -
                                                               ESI            F5PPZNQBDU                                                                EMPLOREG        3,766,361                  -   3,766,361      3,525,289     241,073             -             -      241,073




                                                                                                                                                                                                                                                                                            Exhibit KGG-B
                     HUMAN RESOURCES                                                               NON-QUAL PENSION/BENF-DOM UTL




                                                                                                                                                                                                                                                                                             Page 57 of 58
                     HUMAN RESOURCES                           ESI            F5PPZUWELL           Entergy Wellness Program                             EMPLOYAL          185,375             11,624     196,999        187,497       9,502          (449)          114        9,166
                     HUMAN RESOURCES                           ESI            F5PPZZ4046           Long Term Exec Incent - ELI St                       CUSELGLA           35,214                  -      35,214         35,214           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPZZ4047           Long Term Exec Incent - ENOI P                       DIRCTENO            4,039                  -       4,039          4,039           -             -             -            -
                     HUMAN RESOURCES                           ESI            F5PPZZ4091           Restricted Stock Incentive                           LBRBILAL        1,445,135                  -   1,445,135      1,309,894     135,242             -             -      135,242
                     HUMAN RESOURCES                           ESI            F5PPZZ580B           REGULATORY AFFAIRS-A&G                               CUSTEGOP              306                  -          306           264          42             -            (0)          42
                     HUMAN RESOURCES                           ESI            SAPCFIGNPR           CAPITAL MAINTENANCE PROCESSING                       APPSUPAL                -                  -            -             -           -             -             -            -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                         Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                       ENTERGY TEXAS, INC.
                                                                                                                                                        Affiliate Billings - by Witness, Class and Project
                                                                                                                                                          For the Twelve Months Ended June 30, 2011
                                                                                                                                                                         Amounts in Dollars

                                                                                                                                                                           (A)               (B)                (C)             (D)           (E)           (F)            (G)           (H)
                                                                                                                                                                                        Total Billings
                                                                                 Activity / Project                                                       ESI Billing                  Service Company                                      ETI Per                     Pro Forma      Total ETI
                                            Class                 Billing Entity       Code                            Activity / Project Description      Method        Support          Recipient             Total      All Other BU's   Books        Exclusions      Amount        Adjusted
                     HUMAN RESOURCES                              ESI            SAPCP25910           PC&R OVERHEAD POOL CHARGES                        CEAOUTAL         1,964,657                       -     1,964,657       1,736,463     228,194       (227,385)           (809)               -
                     HUMAN RESOURCES                              ESI            SAPCP25911           PC&R OVERHEAD POOL CHARGES                        DIRCTENU                  -                      -              -              -            -               -             -                -
                     HUMAN RESOURCES                              ESI            SAPCPCPLAP           PC&R OVERHEAD POOL                                                        13                       -             13             13            -               -             -                -
                     HUMAN RESOURCES                              ESI            SAPCPCPLEO           PC&R OVERHEAD POOL - ECH                          DIRCTEOI                  -                      -              -              -            -               -             -                -
                     HUMAN RESOURCES                              ESI            SAPCPCPLGL           PC&R OVERHEAD POOL - EGSI - EL                                             (5)                     -             (5)            (5)           -               -             -                -
                     HUMAN RESOURCES                              ESI            SAPCPCPLLP           PC&R OVERHEAD POOL                                                        50                       -             50             50            -               -             -                -
                     HUMAN RESOURCES                              ESI            SAPPIT1000           Office of the CIO Cap tal Susp                    ITSPENDA           207,575                       -       207,575         194,849       12,726        (12,726)             -                -
                     HUMAN RESOURCES                              ESI            SDPCE29004           CAPITAL SUSPENSE, DISTR WIRES,                    DIRCTEAI            11,795                       -        11,795          11,795            -               -             -                -
                     HUMAN RESOURCES                              ESI            SDPCL79005           CAP SUSPENSE, DISTR ESI, LA-G,                    CUSTELLA           421,874                       -       421,874         421,874            -               -             -                -
                     HUMAN RESOURCES                              ESI            SDPCM79005           CAP SUSPENSE, DISTR ESI, METRO                    CUSEMETR            69,984                       -        69,984          69,984            -               -             -                -
                     HUMAN RESOURCES                              ESI            SDPCR60007           CAPITAL SUSPENSE DISTRIBUTION                     DIRCTEMI            20,187                       -        20,187          20,187            -               -             -                -
                     HUMAN RESOURCES                              ESI            SDPCR79005           CAPITAL SUSPENSE, DIST,EGSI-LA                    DIRECTLG           167,141                       -       167,141         167,141            -               -             -                -
                     HUMAN RESOURCES                              ESI            SDPCS79005           CAP SUSPENSE, DISTR ESI, SOUTH                    CUSESOUT             8,798                       -         8,798           8,798            -               -             -                -
                     HUMAN RESOURCES                              ESI            SDPCT30070           CAPITAL SUSPENSE, DISTR WIRES,                    DIRCTELI           111,603                       -       111,603         111,603            -               -             -                -
                     HUMAN RESOURCES                              ESI            SDPCT59005           CAPITAL SUSPENSE, ELEC DISTRIB                    DIRCTENO            27,015                       -        27,015          27,015            -               -             -                -
                     HUMAN RESOURCES                              ESI            SDPCT79005           CAPITAL SUSPENSE, DIST EGSI-TX                    DIRECTTX            30,481                       -        30,481               -       30,481        (26,347)        (4,134)               -
                     HUMAN RESOURCES                              ESI            SDPCTA0528           DISTRIBUTION CAPITAL SUSPENSE                     CUSEOPCO           622,521                       -       622,521         530,570       91,951        (92,020)            69                -
                     HUMAN RESOURCES                              ESI            SFPCE29000           FOSSIL CAPITAL SUSPENSE - EAI                     DIRCTEAI               992                       -            992            992            -               -             -                -
                     HUMAN RESOURCES                              ESI            SFPCR79002           FOSSIL CAPITAL SUSPENSE - ETI                     DIRECTTX             2,723                       -         2,723               -        2,723         (2,723)             -                -
                     HUMAN RESOURCES                              ESI            SFPCW30010           FOSSIL CAPITAL SUSPENSE - ELI                     DIRCTELI             2,055                       -         2,055           2,055            -               -             -                -
                     HUMAN RESOURCES                              ESI            SFPCW59003           FOSSIL CAPITAL SUSPENSE - ENOI                    DIRCTENO             1,694                       -         1,694           1,694            -               -             -                -
                     HUMAN RESOURCES                              ESI            SFPCW60005           FOSSIL CAPITAL SUSPENSE - EMI                     DIRCTEMI             1,870                       -         1,870           1,870            -               -             -                -
                     HUMAN RESOURCES                              ESI            SFPCWS0059           FOSSIL CAPITAL SUSPENSE - ESI                     CAPAOPCO           214,328                       -       214,328         191,156       23,171        (23,171)             -                -
                     HUMAN RESOURCES                              ESI            SFPPL79002           FOSSIL CAPITAL SUSPENSE - EGSL                    DIRECTLG             2,074                       -         2,074           2,074            -               -             -                -
                     HUMAN RESOURCES                              ESI            SGPCG59006           GAS DISTRIBUTION ENOI O/H GAS                     DIRCTENO           129,108                       -       129,108         129,108            -               -             -                -
                     HUMAN RESOURCES                              ESI            SGPCR79008           GAS DISTRIBUTION EGSI O/H-CHAR                    DIRECTLG            83,750                       -        83,750          83,750            -               -             -                -
                     HUMAN RESOURCES                              ESI            SNPC5CSUSP           CAPITAL SUSPENSE - IP2 7A                         DIRECT7A             9,705                       -         9,705           9,705            -               -             -                -
                     HUMAN RESOURCES                              ESI            SNPC6CSUSP           CAPITAL SUSPENSE - IP3 77                         DIRECT77             9,705                       -         9,705           9,705            -               -             -                -
                     HUMAN RESOURCES                              ESI            SNPCN30001           Capital Overheads - Grand Gulf                    DIRCTEOI             9,851                       -         9,851           9,851            -               -             -                -
                     HUMAN RESOURCES                              ESI            SNPCN60237           CAPITAL SUSPENSE - ECHELON                        DIRCTEOI           277,229                       -       277,229         277,229            -               -             -                -
                     HUMAN RESOURCES                              ESI            SNPCN65000           OVERHEADS-WF3 SITE ENG & SUPER                    DIRCTWF3            12,360                       -        12,360          12,360            -               -             -                -
                     HUMAN RESOURCES                              ESI            SNPCN79003           RIVERBEND SITE OVERHEAD ENG &                     DIRCTRBS             7,261                       -         7,261           7,261            -               -             -                -
                     HUMAN RESOURCES                              ESI            SNPCN85001           ANO SITE OVERHEADS ENG & SUPER                    DIRCANOC            24,346                       -        24,346          24,346            -               -             -                -
                     HUMAN RESOURCES                              ESI            SNPCP8SUSP           CAPITAL SUSPENSE - ENUCO 80                       DIRCTENU           291,285                       -       291,285         291,285            -               -             -                -
                     HUMAN RESOURCES                              ESI            SNPPTCSUSP           CAPITAL SUSPENSE - Palisades N                    DIRECTNA            11,554                       -        11,554          11,554            -               -             -                -
                     HUMAN RESOURCES                              ESI            STPCE29002           Arkansas Cap Suspense Transmis                    DIRCTEAI           166,300                       -       166,300         166,300            -               -             -                -
                     HUMAN RESOURCES                              ESI            STPCT30030           ELL Capital Suspense Transmiss                    DIRCTELI           282,868                       -       282,868         282,868            -               -             -                -
                     HUMAN RESOURCES                              ESI            STPCT59004           ENOI Capital Suspense Transmis                    DIRCTENO            41,944                       -        41,944          41,944            -               -             -                -
                     HUMAN RESOURCES                              ESI            STPCT60006           EMI Capital Suspense Transmiss                    DIRCTEMI           246,668                       -       246,668         246,668            -               -             -                -
                     HUMAN RESOURCES                              ESI            STPCTA0527           TRANSMISSION CAPITAL SUSPENSE                     TRANSPND         2,071,214                       -     2,071,214       1,797,688     273,526       (273,526)              -                -
                     HUMAN RESOURCES                              ESI            STPPGL7900           Gulf States LA Transm Cap Susp                    DIRECTLG           260,976                       -       260,976         260,976            -               -             -                -
                     HUMAN RESOURCES                              ESI            STPPTD00LA           Capital Suspense T&D Grid ESI                     CUSTELLA            60,723                       -        60,723          60,723            -               -             -                -
                     HUMAN RESOURCES                              ESI            STPPTD0EAI           Capital Suspense T&D Grid EAI                     DIRCTEAI                63                       -             63             63            -               -             -                -
                     HUMAN RESOURCES                              ESI            STPPTD0ELL           Capital Suspense T&D Grid ELL                     DIRCTELI            11,502                       -        11,502          11,502            -               -             -                -
                     HUMAN RESOURCES                              ESI            STPPTD0EMI           Capital Suspense T&D Grid EMI                     DIRCTEMI               959                       -            959            959            -               -             -                -
                     HUMAN RESOURCES                              ESI            STPPTD0ETI           Capital Suspense T&D Grid ETI                     DIRECTTX               341                       -            341              -          341           (341)             -                -
                     HUMAN RESOURCES                              ESI            STPPTDEGSL           Capital Suspense T&D Grid EGSL                    DIRECTLG            11,287                       -        11,287          11,287            -               -             -                -
                     HUMAN RESOURCES                              ESI            STPPTDENOI           Capital Suspense T&D Grid ENOI                    DIRCTENO             7,367                       -         7,367           7,367            -               -             -                -
                     HUMAN RESOURCES                              ESI            STPPTDS527           Capital Suspense TGrid ESI all                    CUSEOPCO           137,814                       -       137,814         117,454       20,359        (20,359)             -                -
                     HUMAN RESOURCES                              ESI            STPPTX7900           Texas Trans Capital Suspense                      DIRECTTX           274,459                       -       274,459               -     274,459       (274,459)              -                -
8-440




                     HUMAN RESOURCES                              Total ESI                                                                                             124,999,535          1,632,240       126,631,775    115,390,709     11,241,066    (1,728,946)     (139,153)     9,372,966




                                                                                                                                                                                                                                                                                                       2011 TX Rate Case
                     Total HUMAN RESOURCES                                                                                                                              124,992,183          1,632,240       126,624,423    115,390,709     11,233,713    (1,728,625)     (139,106)     9,365,982

                                                                                                                                                                        124,992,183          1,632,240       126,624,423    115,390,709     11,233,713    (1,728,625)     (139,106)     9,365,982




                                                                                                                                                                                                                                                                                                           Exhibit KGG-B
                     Total Gardner, Kevin




                                                                                                                                                                                                                                                                                                            Page 58 of 58
                              Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                          Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                              ENTERGY TEXAS, INC.
                                                                                                                                         Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                   For the Twelve Months Ended June 30, 2011
                                                                                                                                                                Amounts in Dollars
                                                                                                                                                                            (A)                 (B)               (C)             (D)           (E)              (F)              (G)            (H)
                                                                                                                                                                                           Total Billings
                                                                                        Activity / Project                                               ESI BIlling                      Service Company                                     ETI Per                          Pro Forma       Total ETI
                                       Class                  Billing Entity     Dept         Code                Activity / Project Description          Method          Support            Recipient            Total      All Other BU's   Books           Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          EAI              HR411    F5PCCSS06L CSC non-ESI loaned labor to LE                      DIRECT                (8,052)                        -       (8,052)              -        (8,052)                -             66          (7,986)
                     HUMAN RESOURCES                          EAI              HR411    F5PCMATCOM MATERIALS TESTING AND COMPLIAN                      DIRECT                (1,311)                        -       (1,311)              -        (1,311)                -             11          (1,300)
                     HUMAN RESOURCES                          EAI              HR411    F5PCSCMMOM SUPPLY CHAIN MATERIALS MGMNT O                      DIRECT                  (147)                        -         (147)              -          (147)              147               -               -
                     HUMAN RESOURCES                          EAI              HR411    F5PCZUBENF BENEFITS                                            DIRECT                  (292)                        -         (292)              -          (292)                -              2             (290)
                     HUMAN RESOURCES                          EAI              HR411    SAPCP25910 PC&R OVERHEAD POOL CHARGES                          DIRECT                   (66)                        -           (66)             -           (66)               66               -               -

                     HUMAN RESOURCES                          EAI              HR411    Total                                                                                 (9,868)                       -       (9,868)              -       (9,868)               213              79         (9,576)

                     HUMAN RESOURCES                          Total EAI                                                                                                       (9,868)                       -       (9,868)              -       (9,868)               213              79         (9,576)

                     HUMAN RESOURCES                          EGSLA            HR415    C6PPTSX008      upgrade 230kv bus Mid -County                  DIRECT                   155                         -          155               -          155                (155)              -             -
                     HUMAN RESOURCES                          EGSLA            HR415    F3PCR56245      BILLING & PAYMENT SOLUTIONS -                  DIRECT                   569                         -          569               -          569                   -              (7)          563
                     HUMAN RESOURCES                          EGSLA            HR415    F5PCZUBENF      BENEFITS                                       DIRECT                 2,174                         -        2,174               -        2,174                   -             (25)        2,148
                     HUMAN RESOURCES                          EGSLA            HR415    SAPCP25910      PC&R OVERHEAD POOL CHARGES                     DIRECT                    14                         -           14               -           14                 (14)              -             -

                     HUMAN RESOURCES                          EGSLA            HR415    Total                                                                                 2,913                         -        2,913               -        2,913                (170)            (32)        2,711

                     HUMAN RESOURCES                          Total EGSL                                                                                                      2,913                         -        2,913               -        2,913                (170)            (32)        2,711

                     HUMAN RESOURCES                          ELL              HR413    C6PPSHOPTX      Capture Transformer Shop Cost                  DIRECT                     (194)                     -           (194)            -            (194)            194                -               -
                     HUMAN RESOURCES                          ELL              HR413    F5PCZUBENF      BENEFITS                                       DIRECT                     (124)                     -           (124)            -            (124)              -                1            (123)
                     HUMAN RESOURCES                          ELL              HR413    SAPCP25910      PC&R OVERHEAD POOL CHARGES                     DIRECT                     (147)                     -           (147)            -            (147)            147                -               -

                     HUMAN RESOURCES                          ELL              HR413    Total                                                                                     (465)                     -           (465)            -            (465)            341               1             (123)

                     HUMAN RESOURCES                          Total ELL                                                                                                           (465)                     -           (465)            -            (465)            341               1             (123)

                     HUMAN RESOURCES                          EMI              HR414    F5PCZUBENF      BENEFITS                                       DIRECT                       5                       -             5              -              5                 -              (0)              5
                     HUMAN RESOURCES                          EMI              HR414    SAPCP25910      PC&R OVERHEAD POOL CHARGES                     DIRECT                      63                       -            63              -             63               (63)              -               -

                     HUMAN RESOURCES                          EMI              HR414    Total                                                                                      68                       -            68              -             68               (63)             (0)              5

                     HUMAN RESOURCES                          Total EMI                                                                                                            68                       -            68              -             68               (63)             (0)              5

                     HUMAN RESOURCES                          ESI              CP048    C6PPTL4450      Truman to Harrisburg Tap 161KV                 DIRCTEAI                    -                        -            -               -            -                -                 -             -
                     HUMAN RESOURCES                          ESI              CP048    F3PPNXRECR      Enexus Recurring                               DIRECTNI           (1,060,481)                       -   (1,060,481)     (1,060,481)           -                -                 -             -
                     HUMAN RESOURCES                          ESI              CP048    F3PPWCBNNE      Wholesale Commod ty Business -                 SENUCALL               98,854                        -       98,854          98,854            -                -                 -             -
                     HUMAN RESOURCES                          ESI              CP048    F5PCZUBENQ      NON-QUALIFIED POST-RETIREMENT                  LBRBILAL              (15,587)                       -      (15,587)        (14,149)      (1,439)               -                12        (1,427)
                     HUMAN RESOURCES                          ESI              CP048    F5PCZZ4045      LONG-TERM EXECUTIVE INCENTIVE                  LBRBILAL            2,236,203                        -    2,236,203       2,023,199      213,003                -                 -       213,003
                     HUMAN RESOURCES                          ESI              CP048    F5PCZZ4080      EQUITY AWARDS                                  LBRBILAL              862,588                        -      862,588         779,128       83,460                -                 -        83,460
                     HUMAN RESOURCES                          ESI              CP048    F5PCZZ4090      RESTRICTED SHARE AWARDS                        LBRBILAL            3,571,827                        -    3,571,827       3,225,571      346,256                -                 -       346,256
                     HUMAN RESOURCES                          ESI              CP048    F5PPZZ4046      Long Term Exec Incent - ELI St                 CUSELGLA               35,214                        -       35,214          35,214            -                -                 -             -
                     HUMAN RESOURCES                          ESI              CP048    F5PPZZ4047      Long Term Exec Incent - ENOI P                 DIRCTENO                4,039                        -        4,039           4,039            -                -                 -             -
                     HUMAN RESOURCES                          ESI              CP048    SAPCFIGNPR      CAPITAL MAINTENANCE PROCESSING                 APPSUPAL                    -                        -            -               -            -                -                 -             -
                     HUMAN RESOURCES                          ESI              CP048    SAPCP25910      PC&R OVERHEAD POOL CHARGES                     CEAOUTAL            1,159,463                        -    1,159,463       1,024,591      134,872         (134,872)                -             -

                     HUMAN RESOURCES                          ESI              CP048    Total                                                                              6,892,120                        -    6,892,120       6,115,967      776,153         (134,872)               12       641,292

                     HUMAN RESOURCES                          ESI              CP072    F3PCE99750      PRES- ENT LA-GEN'L OPS-ELI/EG                  CUSELGLA              171,581                        -      171,581         171,581            -                -                  -             -
                     HUMAN RESOURCES                          ESI              CP072    F3PCE99755      PRESIDENT-ENOI-GENERAL OPERATI                 DIRCTENO               39,954                        -       39,954          39,954            -                -                  -             -
                     HUMAN RESOURCES                          ESI              CP072    F3PCF46750      EEI/EPG/EPMC PENSION & OPEB EX                 DIRCTEEI              140,887                        -      140,887         140,887            -                -                  -             -
                     HUMAN RESOURCES                          ESI              CP072    F3PCF46761      ETLLC PENSION & OPEB EXPENSES                  DIRECT66                9,923                        -        9,923           9,923            -                -                  -             -
                     HUMAN RESOURCES                          ESI              CP072    F3PCF46762      EOSI PENSION & OPEB EXPENSES                   DIRECT15                1,359                        -        1,359           1,359            -                -                  -             -
8-441




                                                              ESI              CP072    F3PCFNQEXP                                                     DIRCTEEI               56,245                        -       56,245          56,245            -                -                  -             -




                                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES                                                                    NON-QUALIFIED PENSION PLAN - E
                     HUMAN RESOURCES                          ESI              CP072    F3PCHABENF      ENTERGY ASSET MGMT INC - BENE                  DIRECTXU               65,400                        -       65,400          65,400            -                -                  -             -
                     HUMAN RESOURCES                          ESI              CP072    F3PPF46770      Ent Nuc Nebraska Pension & OPE                 DIRECT7T              131,696                        -      131,696         131,696            -                -                  -             -
                     HUMAN RESOURCES                          ESI              CP072    F5PCZUBENQ      NON-QUALIFIED POST-RETIREMENT                  LBRBILAL           12,021,562                        -   12,021,562      10,869,346    1,152,215                -                  -     1,152,215




                                                                                                                                                                                                                                                                                                                   Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP072    F5PCZZ0150      SHAREHOLDER/DIRECTOR EXPENSES                  ASSTSALL              586,561                        -      586,561         529,843       56,718                -                  -        56,718
                     HUMAN RESOURCES                          ESI              CP072    F5PPZNQBDU      NON-QUAL PENSION/BENF-DOM UTL                  EMPLOREG            3,766,361                        -    3,766,361       3,525,289      241,073                -                  -       241,073




                                                                                                                                                                                                                                                                                                                     Page 1 of 88
                     HUMAN RESOURCES                          ESI              CP072    SAPCP25910      PC&R OVERHEAD POOL CHARGES                     CEAOUTAL              111,072                        -      111,072          98,160       12,911          (12,911)                 -             -

                     HUMAN RESOURCES                          ESI              CP072    Total                                                                             17,102,600                        -   17,102,600      15,639,683    1,462,917          (12,911)                 -     1,450,006

                     HUMAN RESOURCES                          ESI              CP074    C1PPFII043      Relocate Gretna Telecom Hub                    PCNUMALL                      -                      -              -             -               -                 -              -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                       Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)             (D)          (E)            (F)             (G)             (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                  Service Company                                    ETI Per                       Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books        Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP074     C1PPFII26D           DWDM Engineering                                      PCNUMALL                   -                      -          -               -             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C1PPTD3002           2008 NERC Cyber Security Compl                        TRSBLNOP                 371                      -        371             327            44             (44)             -               -
                     HUMAN RESOURCES                          ESI              CP074     C6PPDA0513           Little Rock Arch St - rpl RTU                         DIRCTEAI                  15                      -         15              15             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C6PPFIB20A           NS ANO - Cabling                                      DIRCANOC                 202                      -        202             202             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C6PPFIB20C           NS ANO PBX                                            DIRCANOC               5,385                      -      5,385           5,385             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C6PPTD3016           EMS Host Plan Expenses-Entergy                        DIRCTEAI                   -                      -          -               -             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C6PPTD3265           Voice Recorder - Baton Rouge D                        DIRCTELI                   -                      -          -               -             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C6PPTD3271           Voice Recorder - LR TOC/DOC                           DIRCTEAI                   -                      -          -               -             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C6PPTD3304           LR TOC Mapboard Display (Ph3)                         DIRCTEAI                   -                      -          -               -             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C6PPTSA391           Blythev lle I-55 North Upgrade                        DIRCTEAI                  33                      -         33              33             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C6PPTSA707           L R West Repl Breakers on T1                          DIRCTEAI                   7                      -          7               7             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C6PPTSA742           Dumas Sub Insta l Fault Loc S                         DIRCTEAI                  18                      -         18              18             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C6PPTSA951           Ark Grid Trailer 15kv Mble Bk                         DIRCTEAI                   7                      -          7               7             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C6PPTSV003           Hamlet XFMR Upgrade                                   DIRCTEAI                  15                      -         15              15             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C7PPSJ1251           TORNADOES DL EAI DIST 4/25/11                         DIRCTEAI                 148                      -        148             148             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C7PPSJ2474           STORM Dmg ELL 4/25 to 4/27/11                         DIRCTELI                  95                      -         95              95             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     C7PPSJ3204           EMI StormTornadoes DistrOps 4/                        DIRCTEMI                  64                      -         64              64             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     E2PPSJ1255           T-Grid Storm Tornadoes EAI 4/2                        DIRCTEAI                  21                      -         21              21             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     E2PPSJ2478           T-Grid Storm - ELL 4/25 - 4/27                        DIRCTELI                  14                      -         14              14             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     E2PPSJ3206           T-Grid Storm Tornadoes EMI 4/2                        DIRCTEMI                  11                      -         11              11             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     F3PCFIBERO           OPER & MAINT OF FIBER OPTIC                           FIBRMREG                 202                      -        202             200             2               -             (0)              2
                     HUMAN RESOURCES                          ESI              CP074     F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL                  10                      -         10               9             0               -             (0)              0
                     HUMAN RESOURCES                          ESI              CP074     F3PCR73332           FIELD METER READING - ENOI                            DIRCTENO                 200                      -        200             200             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     F3PCR73350           LOAD RESEARCH - EAI                                   DIRCTEAI                  48                      -         48              48             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     F3PCT53062           TRANSPORTATION SERVICES                               VEHCLALL                   3                      -          3               2             0              (0)             -               -
                     HUMAN RESOURCES                          ESI              CP074     F3PCT53085           OPN MGR ENVIRONMENTAL MGMT                            CUSEOPCO                 576                      -        576             490            85               -             (1)             85
                     HUMAN RESOURCES                          ESI              CP074     F3PCT53250           ENVIRN MGMNT TRANS SUPPORT - E                        TRSBLNOP                  12                      -         12              11             1               -             (0)              1
                     HUMAN RESOURCES                          ESI              CP074     F3PCT53251           ENVIRN MGMT TRANSMISSION SUPP                         DIRCTEAI                   -                      -          -               -             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     F3PCW29608           TRANSMISSION POWER SYSTEM OPER                        LOADOPCO                 127                      -        127             107            20               -             (0)             19
                     HUMAN RESOURCES                          ESI              CP074     F3PPCPLITA           2009 Fall Lighting Campaign EA                        DIRCTEAI                  59                      -         59              59             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     F3PPCPLITL           2009 Fall Lighting Campaign EL                        DIRCTELI                   7                      -          7               7             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     F3PPCPLITM           2009 Fall Lighting Campaign EM                        DIRCTEMI                  34                      -         34              34             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     F3PPCPLITN           Lighting Campaign ENOI                                DIRCTENO                   2                      -          2               2             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     F3PPE9974S           Utl ECI Continuing Improve ESI                        CUSEOPCO                 543                      -        543             463            80               -             (1)             79
                     HUMAN RESOURCES                          ESI              CP074     F3PPLTTX10           2010 Winter Lighting Promo Tex                        DIRECTTX                   5                      -          5               -             5               -             (0)              5
                     HUMAN RESOURCES                          ESI              CP074     F3PPR103LA           CUSTOMER ACCT SVCS- LA (L LG N                        CUSTELLA                   0                      -          0               0             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     F3PPR733CA           Central Administration Costs                          CUSTCALL               6,652                      -      6,652           5,928           724               -             (6)            718
                     HUMAN RESOURCES                          ESI              CP074     F3PPR733LR           Little Rock Customer Service C                        CUSTCALL                 279                      -        279             249            30               -             (0)             30
                     HUMAN RESOURCES                          ESI              CP074     F3PPTDDS39           TRANSPORTATION - EAI billing                          DIRCTEAI                   2                      -          2               2             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     F3PPTDERSD           MISO Transition ALL OPCO                              LOADOPCO                 130                      -        130             109            22               -            (22)              -
                     HUMAN RESOURCES                          ESI              CP074     F3PPWE0305           Fossil IT- EAI Support                                DIRCTEAI                  85                      -         85              85             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     F5PCSAFTEE           SAFTEY TRAINING LOADER ELECTRI                        CUSEOPCO                  12                      -         12              10             2              (2)             -               -
                     HUMAN RESOURCES                          ESI              CP074     F5PCZFCTRN           REGULATD NON-BACKBONE FIBER                           PCNUMXNR                 125                      -        125             119             6               -             (0)              6
                     HUMAN RESOURCES                          ESI              CP074     F5PCZPTOXX           PAID TIME OFF                                         LBRBILAL                  57                      -         57              51             5               -             (0)              5
                     HUMAN RESOURCES                          ESI              CP074     F5PCZZ4070           IMPACT AWARDS                                         DIRCTESI                   4                      -          4               4             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     F5PPACCADM           Access Administration - O&M                           LOADOPCO                  26                      -         26              22             4               -             (0)              4
                     HUMAN RESOURCES                          ESI              CP074     F5PPCIPRMP           CIP Related Mitigation Plan &                         LOADOPCO                  12                      -         12              10             2               -             (0)              2
                     HUMAN RESOURCES                          ESI              CP074     F5PPCIPUNC           General Unclassified CIP Costs                        LOADOPCO                 297                      -        297             249            48               -             (0)             48
                     HUMAN RESOURCES                          ESI              CP074     F5PPERG100           Systemwide Ergonomics Initiati                        EMPLOYAL                   7                      -          7               7             0               -             (0)              0
                     HUMAN RESOURCES                          ESI              CP074     F5PPICC000           Integrated Customer Communicat                        CUSTEGOP                   -                      -          -               -             -               -              -               -
                     HUMAN RESOURCES                          ESI              CP074     F5PPLOGMON           Log Monitoring & Alerting - O&                        LOADOPCO                   6                      -          6               5             1               -             (0)              1
                     HUMAN RESOURCES                          ESI              CP074     F5PPPATCYB           Patch of Cyber Assets - O&M                           LOADOPCO                  69                      -         69              58            10               -             (0)             10
                     HUMAN RESOURCES                          ESI              CP074     F5PPPHYACC           Physical Access Sys Maint Test                        TRSBLNOP                 138                      -        138             122            16               -             (0)             16
8-442




                                                              ESI              CP074     F5PPRTUCLT                                                                 LOADOPCO                   -                      -          -               -             -               -              -               -




                                                                                                                                                                                                                                                                                                                    2011 TX Rate Case
                     HUMAN RESOURCES                                                                          RTU Comm Line Testing & Coor R


                     HUMAN RESOURCES                          ESI              CP074     Total                                                                                            16,136                      -     16,136         15,026         1,110              (46)           (30)         1,035




                                                                                                                                                                                                                                                                                                                        Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP076     C1PPFAP148           Infrastructure Emerging Proj -                        APPSUPAL                   -                      -          -              -              -               -                -               -
                     HUMAN RESOURCES                          ESI              CP076     C1PPFII043           Relocate Gretna Telecom Hub                           PCNUMALL               3,132                      -      3,132          3,012            120            (120)               -               -




                                                                                                                                                                                                                                                                                                                          Page 2 of 88
                     HUMAN RESOURCES                          ESI              CP076     C1PPFII26P           CFI-Jackson TelecomApps-Call C                        CUSTCALL                   -                      -          -              -              -               -                -               -
                     HUMAN RESOURCES                          ESI              CP076     C1PPFITMS8           2008 Telecom Capital Rplt-Metr                        LVLSVCAL                   -                      -          -              -              -               -                -               -
                     HUMAN RESOURCES                          ESI              CP076     C6PC249000           DIST LINES REVENUE BLANKET -                          DIRCTELI                  17                      -         17             17              -               -                -               -
                     HUMAN RESOURCES                          ESI              CP076     C6PPBB0361           EL LLC Repl Fiber CTs at Hooke                        DIRCTELI               1,080                      -      1,080          1,080              -               -                -               -
                     HUMAN RESOURCES                          ESI              CP076     C6PPBU1117           Harahan - Cinder Block Wall                           DIRCTELI                 309                      -        309            309              -               -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)              (D)          (E)              (F)             (G)            (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                   Service Company                                    ETI Per                         Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books          Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP076     C6PPFIB14T           Microwave Replacement Texas 20                        DIRECTTX                  43                      -         43                -              43           (43)               -             -
                     HUMAN RESOURCES                          ESI              CP076     C6PPTD3272           Voice Recorder - WestMonroeTOC                        DIRCTELI                   -                      -          -                -               -              -               -             -
                     HUMAN RESOURCES                          ESI              CP076     C6PPTS9960           Little Gypsy Pet Coke Reconfig                        DIRCTELI                   -                      -          -                -               -              -               -             -
                     HUMAN RESOURCES                          ESI              CP076     C6PPTSK250           Bayou Labutte Bu ld 500kV Sub                         DIRCTELI                 161                      -        161              161               -              -               -             -
                     HUMAN RESOURCES                          ESI              CP076     C7PPSJ1214           WINTER STORM DL EAI DIST 01/26                        DIRCTEAI                   -                      -          -                -               -              -               -             -
                     HUMAN RESOURCES                          ESI              CP076     E2PPSJCIP1           Contractor Invoice Processing                         DIRCTESI                  48                      -         48               48               -              -               -             -
                     HUMAN RESOURCES                          ESI              CP076     F3PCE99750           PRES- ENT LA-GEN'L OPS-ELI/EG                         CUSELGLA                  41                      -         41               41               -              -               -             -
                     HUMAN RESOURCES                          ESI              CP076     F3PCF21600           CORP RPTG ANALYSIS & POLICY AL                        GENLEDAL                  34                      -         34               32               2              -              (0)            2
                     HUMAN RESOURCES                          ESI              CP076     F3PCR10302           REGION CUSTOMER SERVICES - SOU                        CUSESOUT                   2                      -          2                2               -              -               -             -
                     HUMAN RESOURCES                          ESI              CP076     F3PCR73332           FIELD METER READING - ENOI                            DIRCTENO               3,022                      -      3,022            3,022               -              -               -             -
                     HUMAN RESOURCES                          ESI              CP076     F3PCT53130           OPN MGR CLAIMS MANAGEMENT                             CUSTEGOP                   6                      -          6                5               1              -              (0)            1
                     HUMAN RESOURCES                          ESI              CP076     F3PCTTDS46           DISTRIBUTION O&M EXP - METRO E                        CUSEMETR                 300                      -        300              300               -              -               -             -
                     HUMAN RESOURCES                          ESI              CP076     F3PPWEOLGN           ELI-Engineering- Tech Support                         DIRCTELI                 289                      -        289              289               -              -               -             -
                     HUMAN RESOURCES                          ESI              CP076     F5PPICCCSV           ICC - Customer Service                                CUSTEGOP                 213                      -        213              184              30              -              (0)           29
                     HUMAN RESOURCES                          ESI              CP076     SDPCM79005           CAP SUSPENSE DISTR ESI METRO                          CUSEMETR               1,972                      -      1,972            1,972               -              -               -             -
                     HUMAN RESOURCES                          ESI              CP076     STPCT30030           ELL Capital Suspense Transmiss                        DIRCTELI                 148                      -        148              148               -              -               -             -

                     HUMAN RESOURCES                          ESI              CP076     Total                                                                                            10,818                      -     10,818          10,622            195              (163)            (0)           32

                     HUMAN RESOURCES                          ESI              CP078     C1PPFII043           Relocate Gretna Telecom Hub                           PCNUMALL                   -                      -          -               -              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     C1PPFII26C           CFI-Jackson IT Equipment                              APPSUPAL                  29                      -         29              25              4                (4)             -              -
                     HUMAN RESOURCES                          ESI              CP078     C1PPFII26P           CFI-Jackson TelecomApps-Call C                        CUSTCALL                   -                      -          -               -              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     C1PPTD3002           2008 NERC Cyber Security Compl                        TRSBLNOP                   -                      -          -               -              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     C6PPFIB20C           NS ANO PBX                                            DIRCANOC                  67                      -         67              67              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     C6PPTD3269           Voice Recorder - Jackson DOC                          DIRCTEMI                   -                      -          -               -              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     C6PPTD3270           Voice Recorder - Jackson TOC                          DIRCTEMI                   -                      -          -               -              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     C7PPSJ1251           TORNADOES DL EAI DIST 4/25/11                         DIRCTEAI                  51                      -         51              51              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     C7PPSJ2474           STORM Dmg ELL 4/25 to 4/27/11                         DIRCTELI                  33                      -         33              33              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     C7PPSJ3204           EMI StormTornadoes DistrOps 4/                        DIRCTEMI                  22                      -         22              22              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     E2PPSJ1255           T-Grid Storm Tornadoes EAI 4/2                        DIRCTEAI                   7                      -          7               7              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     E2PPSJ2478           T-Grid Storm - ELL 4/25 - 4/27                        DIRCTELI                   5                      -          5               5              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     E2PPSJ3206           T-Grid Storm Tornadoes EMI 4/2                        DIRCTEMI                   4                      -          4               4              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     F3PCFIBERO           OPER & MAINT OF FIBER OPTIC                           FIBRMREG                 115                      -        115             112              3                 -             (0)             3
                     HUMAN RESOURCES                          ESI              CP078     F3PCHRENUC           HR SERVICES - ENUCO - ALL                             DIRCTENU                  59                      -         59              59              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     F3PCHREOIX           HUMAN RESOURCE SERVICES - EOI                         DIRCTEOI                  36                      -         36              36              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     F3PCR29324           REVENUE ASSURANCE - ADM                               CUSTEGOP               3,441                      -      3,441           2,964            477                 -             (3)           474
                     HUMAN RESOURCES                          ESI              CP078     F3PCR73332           FIELD METER READING - ENOI                            DIRCTENO                 283                      -        283             283              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     F3PCTDPM01           SYS SERV PROJECT MANAGEMENT -                         CUSEOPCO               1,797                      -      1,797           1,532            266                 -             (2)           264
                     HUMAN RESOURCES                          ESI              CP078     F3PCTTDS20           SUBSTATION MAINTENANCE                                TRASUBOP               1,797                      -      1,797           1,610            188                 -             (1)           186
                     HUMAN RESOURCES                          ESI              CP078     F3PCTTDS38           TRANSMISSION O&M MGMT/SUPPORT                         TRSBLNOP                 724                      -        724             639             85                 -             (1)            85
                     HUMAN RESOURCES                          ESI              CP078     F3PPN20713           ESI Nuclear - Site Split                              SNUCSITE                  85                      -         85              85              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     F3PPTDDS37           TRANSPORTATION - EMI                                  DIRCTEMI                   2                      -          2               2              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     F3PPTDERSD           MISO Transition ALL OPCO                              LOADOPCO                 373                      -        373             311             62                 -            (62)             -
                     HUMAN RESOURCES                          ESI              CP078     F5PPICCCSV           ICC - Customer Service                                CUSTEGOP                 122                      -        122             105             17                 -             (0)            17
                     HUMAN RESOURCES                          ESI              CP078     F5PPZUWELL           Entergy Wellness Program                              EMPLOYAL                   -                      -          -               -              -                 -              -              -
                     HUMAN RESOURCES                          ESI              CP078     SDPCTA0528           DISTRIBUTION CAPITAL SUSPENSE                         CUSEOPCO               2,696                      -      2,696           2,298            398              (398)             -              -
                     HUMAN RESOURCES                          ESI              CP078     STPCTA0527           TRANSMISSION CAPITAL SUSPENSE                         TRANSPND               2,696                      -      2,696           2,358            338              (338)             -              -

                     HUMAN RESOURCES                          ESI              CP078     Total                                                                                            14,445                      -     14,445          12,606         1,838               (741)           (69)        1,028

                     HUMAN RESOURCES                          ESI              CP080     C1PCN60210           DRY FUEL STORAGE - ESI                                DIRCTEOI                   -                      -          -               -             -                -                -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPEQAPP1           EquaGen Software Application E                        DIRECTNI                   -                      -          -               -             -                -                -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPEQFIN1           EquaGen Financial Enhancements                        DIRECTNI                   -                      -          -               -             -                -                -                -
8-443




                                                              ESI              CP080     C1PPEQHR0A                                                                 DIRECTNI                   -                      -          -               -             -                -                -                -




                                                                                                                                                                                                                                                                                                                      2011 TX Rate Case
                     HUMAN RESOURCES                                                                          EquaGen HR System Enhancements
                     HUMAN RESOURCES                          ESI              CP080     C1PPF1SC05           eSettlement-Eval Receips Settl                        SCPSPALL              (8,273)                     -     (8,273)         (6,993)       (1,280)             429              851                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPF2SC05           eSettlement-Services Solution                         SCPSPALL                (160)                     -       (160)           (135)          (25)               8               17                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFAP147           Infrastructure Emerging Proj -                        APPSUPAL                   -                      -          -               -             -                -                -                -




                                                                                                                                                                                                                                                                                                                          Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C1PPFAP148           Infrastructure Emerging Proj -                        APPSUPAL                   -                      -          -               -             -                -                -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI2015           Change Mjr Corp Bank Partner i                        BNKACCTA                   -                      -          -               -             -                -                -                -




                                                                                                                                                                                                                                                                                                                            Page 3 of 88
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI3001           Regulatory Reporting Enhanceme                        CUSTEGOP               2,016                      -      2,016           1,738           278             (278)               -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI3EOI           EOI TIME & LABOR 2010                                 DIRCTEOI              72,459                      -     72,459          72,459             -                -                -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI5207           Payroll Time & Labor - Phase I                        EMPLOYAL              56,212                      -     56,212          53,515         2,697           (2,768)              71                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI5263           AR/BILL'G/CONTRCT BrkFix 2010-                                                  11                      -         11              10             1               (1)               -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI5283           PS GL Enhancements - 2007                             GENLEDAL                   -                      -          -               -             -                -                -                -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)              (D)          (E)            (F)          (G)            (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                   Service Company                                    ETI Per                    Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books        Exclusions     Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI5288           Cost Rpt&Analysis/Int Rpt Enh-                        GENLEDAL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI5307           Compliance Software System - 2                        ASSTSALL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI7243           Util ty Operations Graphical D                        CUSTEGOP              13,242                      -     13,242           11,414        1,829        (1,829)             -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI7249           WSS IIC-View W O -Perm ts Enr                         CUSTEGOP                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI7263           RA-UtlOps EntWhsDev-Sales&Mark                        CUSTEGOP                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI8003           Upgrd COGNOS Platfrm_FIN Rpt 2                        GENLEDAL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI8219           SABRIX 5 0 Upgrade 2008                               ASSTSALL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI8268           EPM ALLOCATION ENHN - 2008                            GENLEDAL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFI8283           PS GL Enhancements - 2008                             GENLEDAL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFIB095           Wintel Refresh                                        APPSUPAL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFIB118           Wintel SW Refresh & Longhorn C                        APPSUPAL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFIB130           Ent App Intg Pltfm Upg (WebMet                        APPSUPAL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFIB146           SQL and Oracle Upgrade                                APPSUPAL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFII010           Ident ty Management                                   APPSUPAL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFII043           Relocate Gretna Telecom Hub                           PCNUMALL                  86                      -         86               83            3            (3)             -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFII17D           CFS- Desktop DR Improvements                          APPSUPAL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFII19A           CFI-Computing Fac Impl Prgm Mg                        APPSUPAL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFII19C           CFI-L ttle Rock IT Equipment                          APPSUPAL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFII26C           CFI-Jackson IT Equipment                              APPSUPAL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFII26D           DWDM Engineering                                      PCNUMALL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFII26P           CFI-Jackson TelecomApps-Call C                        CUSTCALL                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFINRTL           NonReg Time-LBR & Absence Mgmt                        DIRCTENU              81,266                      -     81,266           81,266            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFIRGTL           Regulated Time-LBR & Absence M                        EMPOPCPE             118,317                      -    118,317          107,802       10,515       (10,515)             -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFISC13           SC Electronic Signature & Rete                        SCPSPXNC                  14                      -         14               11            3            (3)             -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFISC14           Transformer Bar Code Sys (XBS)                        SCLDTMLS                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFITEOI           EOI TIME & LABOR 2010                                 DIRCTEOI                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPFT7226           B ll Print Optimization/Transi                        CUSEGXTX            (101,565)                     -   (101,565)        (101,565)           -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                         EMPLOYAL              61,558                      -     61,558           58,640        2,918        (2,946)            28                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPHRWH01           HR Warehouse Reporting - 2008                         EMPLOYAL                 (26)                     -        (26)             (24)          (1)            1             (0)               -
                     HUMAN RESOURCES                          ESI              CP080     C1PPJSPCAP           EGS JSP Capital Transition Cos                        ASSTTXLG                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPNXP2R1           Phase 2 transition to full run                        DIRECTNI                 113                      -        113              113            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPRNE001           New Nuc Consortium - Ongoing                          NWDVRBGG               1,907                      -      1,907            1,907            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPRNE002           New Nuclear Entergy - Ongoing                         NWDVRBGG              35,843                      -     35,843           35,843            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPRNE010           New Nuclear -Regulatory Filing                        NWDVRBGG              (9,720)                     -     (9,720)          (9,720)           -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPRTOSOF           RTO Implement Software ALLCOS                         LOADOPCO               2,573                      -      2,573            2,146          427          (427)             -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPSF0801           Safety Information Mgmt System                        ASSTSALL                 271                      -        271              245           26           (26)             -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPSP0008           SPO ELL&ENOI Purchase Option I                        OWNISES2             (27,781)                     -    (27,781)         (27,781)           -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPTD2908           EMCC Cap Database                                     TRSBLNOP               4,059                      -      4,059            3,582          477          (477)             -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPTD2923           EMS/SCADA Host Syst Reconf                            TRSBLNOP                 355                      -        355              314           42           (42)             -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPTD2932           AFC Systems Capabil ty Project                        LOADOPCO                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPTD2937           TRA Phase II                                          LOADOPCO               4,186                      -      4,186            3,557          629          (629)             -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPTD3002           2008 NERC Cyber Security Compl                        TRSBLNOP              82,480                      -     82,480           72,788        9,692        (9,626)           (65)               -
                     HUMAN RESOURCES                          ESI              CP080     C1PPTD3004           Flowgate Financial Rights-Shor                        LOADOPCO              39,533                      -     39,533           33,631        5,902        (5,902)             -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPTD3006           FERC NERC SERC Mandate Complia                        TRSBLNOP                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPTD3008           Substation Work Management Pro                        TRSBLNOP                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPTD3022           Conditional Firm/Planning Re-D                        LOADOPCO                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPTD3047           Phase Angle D fference Phase I                        TRSBLNOP                   -                      -          -                -            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPTD3063           Real Time Simulation Tools HYP                        TRSBLNOP               9,656                      -      9,656            8,520        1,136        (1,136)             -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPWC085G           WPO - Replace Layer 2/3 Switch                        DIRCTENU                 146                      -        146              146            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPWC112J           Disaster Recovery / Business C                        DIRCTENU               3,674                      -      3,674            3,674            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPWC127G           IAS Technical upgrade                                 DIRCTENU               8,868                      -      8,868            8,868            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPWC142A           Plant INformation System- Hard                        DIRCTENU               2,473                      -      2,473            2,473            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C1PPWC166G           Cognos Budget Module                                  DIRCTENU                   -                      -          -                -            -             -              -                -
8-444




                                                              ESI              CP080     C1PPWS0983                                                                 CAPAOPCO                   -                      -          -                -            -             -              -                -




                                                                                                                                                                                                                                                                                                                 2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Eng Documentation & Mgmt Sys (
                     HUMAN RESOURCES                          ESI              CP080     C2PC4C477A           VY PLANT LICENSE RENEWAL                              DIRECT72                 981                      -        981              981            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C2PCP79742           PILGRIM STA LICENSE RENEWAL                           DIRECT57               1,410                      -      1,410            1,410            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C2PP4C477B           VY License Renewal - State App                        DIRECT72               6,758                      -      6,758            6,758            -             -              -                -




                                                                                                                                                                                                                                                                                                                     Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C2PP4C816A           RHR SW Pump Repl "C"                                  DIRECT72               4,232                      -      4,232            4,232            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C2PP4C851A           Security Owner Control Area Fe                        DIRECT72                 253                      -        253              253            -             -              -                -




                                                                                                                                                                                                                                                                                                                       Page 4 of 88
                     HUMAN RESOURCES                          ESI              CP080     C2PP4C851B           Monitoring Detection & Alarm                          DIRECT72               5,756                      -      5,756            5,756            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C2PP4C851E           Miscellaneous Security Mods                           DIRECT72               2,868                      -      2,868            2,868            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C2PP4C870A           Radiological Piping Project                           DIRECT72               5,660                      -      5,660            5,660            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C2PP5C261A           Unit 2 License Renewal                                DIRECT7A              21,115                      -     21,115           21,115            -             -              -                -
                     HUMAN RESOURCES                          ESI              CP080     C2PP5C277A           Minor Add - Maintain SPDES Per                        DIRECT7A                   -                      -          -                -            -             -              -                -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                            ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                 For the Twelve Months Ended June 30, 2011
                                                                                                                                                                              Amounts in Dollars
                                                                                                                                                                                          (A)              (B)             (C)            (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                                      Total Billings
                                                                                         Activity / Project                                                            ESI BIlling                   Service Company                                  ETI Per                        Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                              Activity / Project Description         Method          Support         Recipient          Total     All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C2PP5C941A           10CFR73 Fleet Security Project                         DIRECT7A               8,500                      -      8,500          8,500              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP5C941D           Install ROWS system                                    DIRECT7A               1,023                      -      1,023          1,023              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP5CA20B           Root Cause - Analysis - Transf                         DIRECT7A                 820                      -         820           820              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP5CA20C           Installation of Spare Transfor                         DIRECT7A               1,017                      -      1,017          1,017              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP5CA52A           Radiological Piping Project                            DIRECT7A               1,239                      -      1,239          1,239              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP5CA53A           Evaluate Peening - RPV Head Re                         DIRECT7A                 971                      -         971           971              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP5CU100           Unit 1 - 100                                           DIRECT7A              22,285                      -     22,285         22,285              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP6C233A           Unit 3 License Renewal                                 DIRECT77              22,927                      -     22,927         22,927              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP6C277A           IP3 SPDES Permit - Engineering                         DIRECT77                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP6C947A           10CFR73 Fleet Security Project                         DIRECT77               8,274                      -      8,274          8,274              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP6C947D           Install ROWS system                                    DIRECT77               1,024                      -      1,024          1,024              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP6CA40A           Radiological Piping Project                            DIRECT77               1,239                      -      1,239          1,239              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP6CA43A           Evaluate Peening - RPV Head Re                         DIRECT77                 971                      -         971           971              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP7C218A           Replace Obsolete LPCI Inverter                         DIRECT78                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP7C273A           Replace 115kv Station Reserve                          DIRECT78                 494                      -         494           494              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP7C274A           Ext Power Uprate Feasibi ity S                         DIRECT78             (56,254)                     -    (56,254)       (56,254)             -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP7C312A           Fleet Secur ty Project 10CFR73                         DIRECT78              17,488                      -     17,488         17,488              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP7C312C           Monitoring Detection &Alarm sy                         DIRECT78               1,574                      -      1,574          1,574              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP7C316A           REPLACE 345KV POTENTIAL TRANSF                         DIRECT78                 305                      -         305           305              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PP7C330A           Radiological Piping Project                            DIRECT78               2,241                      -      2,241          2,241              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPA79925           Control Room Cooling Upgrade                           DIRECT57                 500                      -         500           500              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPA80030           Dry Fuel Storage                                       DIRECT57                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPA80080           10CFR73 Secur ty - SOCA FENCES                         DIRECT57               2,620                      -      2,620          2,620              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPA80125           Radiological Piping - P lgrim                          DIRECT57               2,241                      -      2,241          2,241              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPB80080           Install Security Detection Equ                         DIRECT57               7,830                      -      7,830          7,830              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPTC210B           NFPA 805 Implementation                                DIRECTNA                 529                      -         529           529              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPTC231A           Rx Alloy Mitigation                                    DIRECTNA               1,708                      -      1,708          1,708              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPTC233A           Radiological Piping Project                            DIRECTNA               2,241                      -      2,241          2,241              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPTC242A           A loy 600 Phase 2                                      DIRECTNA               1,848                      -      1,848          1,848              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPTC258A           Replace MSR's                                          DIRECTNA               1,240                      -      1,240          1,240              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPTC265A           Scoping Study Spent Fuel Regio                         DIRECTNA                 847                      -         847           847              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPTC278A           SOCA                                                   DIRECTNA               4,736                      -      4,736          4,736              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPTC278B           ROWS                                                   DIRECTNA               2,049                      -      2,049          2,049              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPTC278D           Misc                                                   DIRECTNA              10,344                      -     10,344         10,344              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPTC829A           Main Station Transformer study                         DIRECTNA                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC10PG           Sale of P lgrim Switchyard                             DIRECT57                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC117A           Replace IP3 Plant Process Comp                         DIRECT77               1,411                      -      1,411          1,411              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC119A           Replace Pilgrim Plant Process                          DIRECT57              13,873                      -     13,873         13,873              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC127A           IAS software upgrade                                   DIRECT7A                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC140A           EDMS Records Mgt upgrade                               DIRECT7A               1,837                      -      1,837          1,837              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC166A           ENN Cognos Budget Module                               DIRECT57                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC173D           I/O upgrade for 1E qualificati                         DIRECT57                (481)                     -       (481)          (481)             -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC194A           Outage In Processing System                            DIRECT7A               9,953                      -      9,953          9,953              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC220A           IP2 Cyber Security                                     DIRECT7A                 181                      -         181           181              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC221A           IP3 Cyber Security                                     DIRECT77                 181                      -         181           181              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC222A           JAF Cyber Security                                     DIRECT78               1,078                      -      1,078          1,078              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC223A           P lgrim Cyber Security                                 DIRECT57                 489                      -         489           489              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC224A           Palisades Cyber Security                               DIRECTNA                 181                      -         181           181              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C2PPWC225A           VY Cyber Secur ty                                      DIRECT72                 181                      -         181           181              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C3PPN60377           APP 2010 NucFleet Application                          DIRECT14                 180                      -         180           180              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C5PP449606           Gas Serv Storm Rebu ld Replace                         DIRCTENO              20,706                      -     20,706         20,706              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6DB275151           INTERNAL - MINDEN N357 REQUEST                         DIRCTELI                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6DB276087           INTERNAL - MINDEN N357 REQUEST                         DIRCTELI                   -                      -           -             -              -                -               -               -
8-445




                                                              ESI              CP080     C6DB476006                                                                  DIRCTENO               1,934                      -      1,934          1,934              -                -               -               -




                                                                                                                                                                                                                                                                                                                     2011 TX Rate Case
                     HUMAN RESOURCES                                                                          RELIAB EO 611 621 2345 2346 TR
                     HUMAN RESOURCES                          ESI              CP080     C6PC149000           DISTB LINES REVENUE BLANKET NO                         DIRCTEAI                 329                      -         329           329              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PC249000           DIST LINES REVENUE BLANKET -                           DIRCTELI               8,896                      -      8,896          8,896              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PC249103           DISTB LINES IMP BLANKET-OTHER                          DIRCTELI                 849                      -         849           849              -                -               -               -




                                                                                                                                                                                                                                                                                                                         Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PC249106           STREET LIGHTING MAINT BLANKET                          DIRCTELI                 508                      -         508           508              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PC249107           PRIVATE SECURITY LIGHTING MAIN                         DIRCTELI                 391                      -         391           391              -                -               -               -




                                                                                                                                                                                                                                                                                                                           Page 5 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PC249108           NON-MANDATED RELOCATIONS ELL                           DIRCTELI                 892                      -         892           892              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PC249708           TACTICS TARGETED CIRCUITS/FEE                          DIRCTELI                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PC349000           DISB LINES REVENUE BLANKET -                           DIRCTEMI                 192                      -         192           192              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PC449000           DIST LINES REVENUE BLANKET -                           DIRCTENO               7,818                      -      7,818          7,818              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PC449060           REVENUE PRIVATE AREA LIGHTS                            DIRCTENO                 808                      -         808           808              -                -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                     Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)            (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                   Service Company                                  ETI Per                    Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support         Recipient          Total     All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PC449107           PRIVATE SECURITY LIGHTING MAIN                       DIRCTENO               1,690                      -      1,690          1,690            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PC849000           DIST LINES REVENUE BLANKET -                         DIRECTLG              17,874                      -     17,874         17,874            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PCN32093           S20012 - NOBLE METAL PROJECT                         DIRCTSER                 235                      -         235           235            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PCN32144           GRAND GULF EXTENDED POWER UPRA                       DIRCTSER             660,157                      -    660,157        660,157            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PCN70858           RIVER BEND EXTENDED POWER UPRA                                             23,917                      -     23,917         23,917            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PCTL3743           LOBLOLLY-HAMMOND NEW LINE-200                        DIRECTLG                 953                      -         953           953            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PCTL3744           LOBLOLLY-HAMMOND NEW L-200 230                       DIRCTELI                 915                      -         915           915            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PCTL4433           Johnstown-Porter Bld L827 - EG                       DIRECTTX                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PCTS4947           Lakeover Add Line Breaker                            DIRCTEMI               5,338                      -      5,338          5,338            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PCTS6065           Dow Meter Point Expand for IPP                       DIRECTLG                 229                      -         229           229            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PCTS7246           JOLIET SUBSTATION- REPLACE 230                       DIRCTENO                 245                      -         245           245            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PCTS9003           TAMINA SUB CONVERT TO BUSTIE                         DIRECTTX                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PP749010           Distr Lines Revenue Blnk Non-D                       DIRECTTX                 462                      -         462             -          462          (462)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPAFFS11           TX Regulatory Reporting Enhanc                       DIRECTTX                 507                      -         507             -          507          (507)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPAMBSGI           AMI Base Incremental EGSL                            DIRECTLG                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPAMBSGN           AMI BASE Non-Incremental EGSL                        DIRECTLG              (2,963)                     -     (2,963)        (2,963)           -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPAMGDRN           AMI Demand Response Non-Incr E                       DIRECTLG                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPAMIENI           AMI Incremental ENOI                                 DIRCTENO                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPAMIN01           ENO AMI Program Mgmt                                 DIRCTENO              29,436                      -     29,436         29,436            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPAMLC10           AMI Load Control Pilot Extensi                       DIRECTLG                 130                      -         130           130            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0196           E DoradoEHV Repair fa led AXFM                       DIRCTEAI                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0242           EGSL Repair Failed 138-34 5KV                        DIRECTLG                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0308           EL LLC Purch 230-24kv LTC XFMR                       DIRCTELI                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0326           EL LLC Purch 3 Spare Auto XFMR                       DIRCTELI                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0336           EGS LLC Replace LTC on Meaux T                       DIRECTLG                 504                      -         504           504            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0339           EL LLC Inst 115kV LTC XFMR                           DIRCTELI                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0356           EGS LLC Repair 4 AXFMRS Nelson                       DIRECTLG                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0358           EMI Repair failed 115-14 4kV X                       DIRCTEMI                 628                      -         628           628            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0372           ETI Purch Spare 230/69kV AXFMR                       DIRECTTX               1,424                      -      1,424              -        1,424        (1,424)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0385           ELL Purch spare 230-14 4kV XFM                       DIRCTELI                 882                      -         882           882            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0389           ETI Purch spare 69x34 5kV LTC                        DIRECTTX                  36                      -          36             -           36           (36)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0390           EAI Purch new spare 115-13 8kV                       DIRCTEAI                  36                      -          36            36            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0399           ETI Purch spare 138-13 8kV XFM                       DIRECTTX                 302                      -         302             -          302          (302)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0417           EGS LLC Purch spare 30-34 5kV                        DIRECTLG                  46                      -          46            46            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0426           EGS LLC Refurbish bushings on                        DIRECTLG                   5                      -           5             5            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0427           EGS LLC Refurbish bushings on                        DIRECTLG                   5                      -           5             5            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0428           EGS LLC Refurbish bushings on                        DIRECTLG                   5                      -           5             5            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0445           EAI Refurbish 115-13 8kV XFMR                        DIRCTEAI                  23                      -          23            23            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBB0456           EGS LLC Refurbish 500/230 Auto                       DIRECTLG                 198                      -         198           198            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBU1055           Napoleon-replacefailedbkrs19T2                       DIRCTENO                  79                      -          79            79            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBU1061           Market 115-Replace Bkr N8103                         DIRCTENO                  32                      -          32            32            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBU1083           Labarre-Rplc Snakefarm BU Rela                       DIRCTELI                  74                      -          74            74            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBU1087           Snakefarm-replace 3-CCVT's 230                       DIRCTELI                 260                      -         260           260            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPBU1091           Claiborne - replace OCB N9821                        DIRCTENO                  12                      -          12            12            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40138           Desoto Rpl 1D22 Outdoor Diff                         DIRCTEMI                 160                      -         160           160            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40184           Moorhead Upgrade Line Bay                            DIRCTEMI                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40185           BYRAM REPL FJ22 MAIN                                 DIRCTEMI                 196                      -         196           196            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40186           DESOTO REPL 1D24 MAIN                                DIRCTEMI                 345                      -         345           345            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40187           HOY RD REPL GB24 MAIN                                DIRCTEMI                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40188           Airport Sub Add Ckt Switcher                         DIRCTEMI                  51                      -          51            51            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40189           S JACKSON REPL 6S03 FDR                              DIRCTEMI                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40190           Airport Sub Add Ckt Switcher                         DIRCTEMI                 313                      -         313           313            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40191           Medical Center Add Ckt Sw J45                        DIRCTEMI                   -                      -           -             -            -             -                -               -
8-446




                                                              ESI              CP080     C6PPD40192                                                                DIRCTEMI                   -                      -           -             -            -             -                -               -




                                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Medical Center Add Ckt Sw J45
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40193           LUCKNEY REPL FH22 MAIN                               DIRCTEMI                 363                      -         363           363            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40194           PLUM POINT REPL 1R22 MAIN                            DIRCTEMI                 305                      -         305           305            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40195           RAYMOND REPL GC24 MAIN                               DIRCTEMI                   -                      -           -             -            -             -                -               -




                                                                                                                                                                                                                                                                                                                   Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40196           WESSON REPL 8Y22 MAIN                                DIRCTEMI                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40211           Bozeman Rd Inst Dist Fault Lo                        DIRCTEMI                   -                      -           -             -            -             -                -               -




                                                                                                                                                                                                                                                                                                                     Page 6 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40212           Grants Ferry Inst Dist Fault                         DIRCTEMI                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40213           Twinkletown Inst Dist Fault L                        DIRCTEMI                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40236           Vicksburg W Repl Failed J316                         DIRCTEMI                  40                      -          40            40            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40286           Larson Street Rpl GL22 Main                          DIRCTEMI                  32                      -          32            32            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40288           Horn Lake Rpl 1B02 Fdr                               DIRCTEMI                 345                      -         345           345            -             -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)             (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                  Service Company                                    ETI Per                    Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40289           Horn Lake Rpl 1B05 Fdr                                DIRCTEMI                 317                      -        317             317            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40290           Byram Rpl FJ24 Main                                   DIRCTEMI                  31                      -         31              31            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40291           Coldwater Rpl 1L03 Fdr                                DIRCTEMI                 344                      -        344             344            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40292           Cleveland South Rpl 2K01 Fdr                          DIRCTEMI                 403                      -        403             403            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40293           Airport Rpl 6A01 Fdr                                  DIRCTEMI                 511                      -        511             511            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40294           Airport Rpl 6A03 Fdr                                  DIRCTEMI                 584                      -        584             584            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40295           Airport Rpl 6A05 Fdr                                  DIRCTEMI                 541                      -        541             541            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40296           Cleveland Rpl 2C11 Fdr                                DIRCTEMI                 174                      -        174             174            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40297           Clinton Ind Rpl FN01 Fdr                              DIRCTEMI                 485                      -        485             485            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40298           McComb Rpl 9J02 Fdr                                   DIRCTEMI                 505                      -        505             505            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40299           Tylertown Rpl 9R05 Fdr                                DIRCTEMI                 411                      -        411             411            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40300           Clinton Rpl 6X02 Fdr                                  DIRCTEMI                 584                      -        584             584            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40315           Gloster Rpl HV&LV arresters J                         DIRCTEMI                  10                      -         10              10            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40317           Grants Ferry Rpl HV Arrestrs                          DIRCTEMI                   6                      -          6               6            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40325           Kingswood Rpl HV Arresters J4                         DIRCTEMI                   8                      -          8               8            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40326           Kingswood Rpl HV Arresters J4                         DIRCTEMI                   8                      -          8               8            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40327           Mendenhall Rpl 7R02 Fdr                               DIRCTEMI                 417                      -        417             417            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40328           Woodville Rpl 9W22 Main                               DIRCTEMI                 731                      -        731             731            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40337           Raymond Rpl HV Arresters J417                         DIRCTEMI                   7                      -          7               7            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40338           Raymond Rpl HV Arresters J418                         DIRCTEMI                   7                      -          7               7            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40340           Flora Rpl 6D03 Fdr                                    DIRCTEMI                 421                      -        421             421            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40341           Cleveland South Rpl 2K02 Fdr                          DIRCTEMI                  60                      -         60              60            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40342           Natchez Rpl 8B03 Fdr                                  DIRCTEMI                 624                      -        624             624            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40351           Liberty Rpl 9E01 Fdr                                  DIRCTEMI                 956                      -        956             956            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPD40361           Grenada S Rpl & Relocate 2W2                          DIRCTEMI                   6                      -          6               6            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDA0368           Hot Springs Milton-rpl Breaker                        DIRCTEAI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDA0489           Magn Dow Sub Insta l a D20 RTU                        DIRCTEAI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDA0500           Cash - Replace RTU                                    DIRCTEAI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDA0513           Little Rock Arch St - rpl RTU                         DIRCTEAI                  81                      -         81              81            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDA0531           Jonesboro - rpl Breakers                              DIRCTEAI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDA0541           El Dor Jacks-Rpl 4 Feeder Bre                         DIRCTEAI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDA0542           Malvern S- Rpl 1 Main & 2 Fee                         DIRCTEAI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDA0544           Eudora - 1 Main and 2 Feeders                         DIRCTEAI                 125                      -        125             125            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDS0342           Henderson Road Purchase Sub S                         DIRCTEMI                 714                      -        714             714            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDS1140           Angelina Build New 34 5kV Sub                         DIRCTELI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDS1332           Oakville Build 230kV Substatio                        DIRCTELI              10,696                      -     10,696          10,696            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDS3378           Colonel Glenn Road Site Purcha                        DIRCTEAI                  86                      -         86              86            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDS8464           Bayview-Land Purchase                                 DIRECTLG                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDS9200           Church Rd build New Substatio                         DIRCTEMI               8,987                      -      8,987           8,987            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDS9398           Calhoun Build New 115kV Sub                           DIRCTELI               1,298                      -      1,298           1,298            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDS9846           Casino Build 69/13 2kV Sub EGL                        DIRECTLG               1,584                      -      1,584           1,584            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDS9957           Mohican BuildNew 69/4 16kV Sub                        DIRECTLG                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDS9969           Geismar 138/34 5kV Sub Install                        DIRECTLG                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDS9971           Dist Wintz New 230/34 5 EGSILA                        DIRECTLG               1,898                      -      1,898           1,898            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDS9972           Dist Briarwood 230/34 5kV Sub                         DIRECTLG               7,614                      -      7,614           7,614            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDSF001           Lake Sub-Upgrade Line Comm/EGS                        DIRECTLG                  83                      -         83              83            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDSF002           Contraband-Upgrade Line Comm/E                        DIRECTLG                  56                      -         56              56            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDSF010           Youngsville Sub Land Purchase                         DIRECTLG               2,133                      -      2,133           2,133            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDSF011           Youngsville-New 138/13 2kV Sub                        DIRECTLG              26,089                      -     26,089          26,089            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDSG042           Colton Sub-Site Purchase & Sco                        DIRECTLG               6,150                      -      6,150           6,150            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDSL001           Ringold Replace Xfmr                                  DIRCTELI                  96                      -         96              96            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDSL002           Oak Ridge Repl Xfmr & Convert                         DIRCTELI               4,324                      -      4,324           4,324            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDSL003           Rayvi le Install 12/20 Auto S                         DIRCTELI                 305                      -        305             305            -             -                -               -
8-447




                                                              ESI              CP080     C6PPDW0395                                                                 DIRCTELI               4,451                      -      4,451           4,451            -             -                -               -




                                                                                                                                                                                                                                                                                                                 2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Fort Po k Feasibil ty & Map Sy
                     HUMAN RESOURCES                          ESI              CP080     C6PPDW049P           AMI EAI Irrigation LC Pilot                           DIRCTEAI               1,081                      -      1,081           1,081            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDW0518           BR North Blvd 12 DOC Consoles                         DIRECTLG               1,726                      -      1,726           1,726            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPDW051P           AMI EAI Irrigation LC Software                        DIRCTEAI               2,186                      -      2,186           2,186            -             -                -               -




                                                                                                                                                                                                                                                                                                                     Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPEAIMET           RTO Implement Meters EAI                              DIRCTEAI                  89                      -         89              89            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFA7308           2010 CCS Regulatory Comp iance                        DIRCTEAI                   -                      -          -               -            -             -                -               -




                                                                                                                                                                                                                                                                                                                       Page 7 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPFA8207           EAI Time & Labor                                      DIRCTEAI                   4                      -          4               4            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFG7308           2010 CCS Regulatory Comp-EGSL-                        DIRECTLG                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFG8207           EGSL Time & Labor                                     DIRECTLG                 224                      -        224             224            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFIB14T           Microwave Replacement Texas 20                        DIRECTTX               4,501                      -      4,501               -        4,501        (4,501)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFIB200           NS ANO Infrastructure Upgrade                         DIRCANOC                 173                      -        173             173            -             -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)              (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                   Service Company                                    ETI Per                    Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPFIB20C           NS ANO PBX                                            DIRCANOC                 158                      -        158              158            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFIB220           Fiber-Backbone North Blvd Dive                        DIRCTELI                (188)                     -       (188)            (188)           -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFIB22G           Fiber-Backbone North Blvd Dive                        DIRECTLG                 188                      -        188              188            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFITCL9           2009 Telecom Capital Replacmnt                        DIRCTELI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFITEM9           2009 Telecom Capital Replacmnt                        DIRCTEMI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFL7308           2010 CCS Regulatory Comp iance                        DIRCTELI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFL8207           ELL Time & Labor                                      DIRCTELI                 100                      -        100              100            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFM7308           2010 CCS Regulatory Comp iance                        DIRCTEMI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFM8207           EMI Time & Labor                                      DIRCTEMI                   4                      -          4                4            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFN7308           2010 CCS Regulatory Comp-ENOI-                        DIRCTENO                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFN8207           ENOI Time & Labor                                     DIRCTENO                   4                      -          4                4            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFPCA10           PC Installs for EAI - 2010                            DIRCTEAI                 934                      -        934              934            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFPCA11           PC Installs for EAI - 2011                            DIRCTEAI                 374                      -        374              374            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFT3001           Regulatory Rpt Busn Spt Texas                         DIRECTTX               7,175                      -      7,175                -        7,175        (7,175)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFT8207           ETI Time & Labor                                      DIRECTTX                 456                      -        456                -          456          (456)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFTCL10           2010 Telecom Capital Replacmnt                        DIRCTELI                  14                      -         14               14            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFTEM10           2010 Telecom Capital Replacmnt                        DIRCTEMI               2,482                      -      2,482            2,482            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFTEM11           2011 Telecom Capital Replacmnt                        DIRCTEMI                 282                      -        282              282            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPFTTHH0           WMS Handheld Device Refresh TX                        DIRECTTX                 335                      -        335                -          335          (335)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPGG2048           Evergreen Sub Inspect/Repair B                        DIRCTELI                (192)                     -       (192)            (192)           -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPGG2059           Paincourtville Upgrade Underfr                        DIRCTELI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPGG2073           St James Replace S3720                                DIRCTELI                  81                      -         81               81            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPGG2074           Larose Install Bulkhead                               DIRCTELI                 202                      -        202              202            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPGG2075           McCall Upgrade UnderFrequency                         DIRCTELI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPGG2076           Golden Meadow Upgrade Underfre                        DIRCTELI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPGG2077           Raceland Replace Coteau Panel                         DIRCTELI                 809                      -        809              809            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPGG2078           Coteau Replace Raceland Panel                         DIRCTELI               1,708                      -      1,708            1,708            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPGG2097           Bayou Verret Replace X4022                            DIRCTELI                  33                      -         33               33            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPGN0020           New Nuclear Reg Filing EGSL On                        DIRECTLG               7,311                      -      7,311            7,311            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPHBG922           Pecue T&D New Service Center                          DIRECTLG               1,642                      -      1,642            1,642            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPLN0020           New Nuclear Reg Filing ELL Ong                        DIRCTELI               7,796                      -      7,796            7,796            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMA2434           Minor Add Pan-DB 230kV                                DIRCTELI                 114                      -        114              114            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMA7355           MINOR ADD Additional Chrgs TS                         DIRECTTX                 400                      -        400                -          400          (400)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMA9325           Minor Add-Fisher Xfrmr Add                            DIRCTEAI               1,520                      -      1,520            1,520            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMN0020           New Nuclear Reg Filing EMI Ong                        DIRCTEMI               2,178                      -      2,178            2,178            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMR3775           Waggaman replace switch add                           DIRCTELI                 119                      -        119              119            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMR3797           Gretna replace failed meters/                         DIRCTELI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMR3802           Estelle repl Mdar and Quad r                          DIRCTELI                 630                      -        630              630            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMR3804           Holiday install HSOC relaying                         DIRCTELI                 623                      -        623              623            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMR3805           Luling replace 115 KV breaker                         DIRCTELI                  12                      -         12               12            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMR3807           Westwego install HSOC relaying                        DIRCTELI                 434                      -        434              434            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMR3808           Estelle repl Mdar/Quad relay                          DIRCTELI                 520                      -        520              520            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMR3809           Holiday repl Gtype switch wit                         DIRCTELI                 409                      -        409              409            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMR3813           Barataria repl 13 8 bus tie s                         DIRCTELI                 696                      -        696              696            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMR3822           Arabi sub replace failed tran                         DIRCTELI                 275                      -        275              275            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPMR3826           Holiday replace S3102 w th s                          DIRCTELI               1,218                      -      1,218            1,218            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32459           Replace Feedwater Heater 3C (R                        DIRCTSER               3,432                      -      3,432            3,432            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32465           24 Month Fuel Cycle                                   DIRCTSER               1,071                      -      1,071            1,071            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32518           Grand Gulf License Renewal                            DIRCTSER              71,155                      -     71,155           71,155            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32578           Feedwater Heater Cable Repl                           DIRCTSER                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32593           Siemens High Pressure Turbine                         DIRCTSER              12,458                      -     12,458           12,458            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32595           Radial Well Instrumentation Up                        DIRCTSER              10,149                      -     10,149           10,149            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32634           RECIRC PUMP REPLACEMENT (RF17)                        DIRCTSER                   -                      -          -                -            -             -                -               -
8-448




                                                              ESI              CP080     C6PPN32644                                                                 DIRCTSER                 943                      -        943              943            -             -                -               -




                                                                                                                                                                                                                                                                                                                  2011 TX Rate Case
                     HUMAN RESOURCES                                                                          SSW Cooling Towers A
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32645           10CFR73 Fleet Security Project                        DIRCTSER                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32647           Power Range Neutron Mon toring                        DIRCTSER              20,838                      -     20,838           20,838            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32663           Aux liary Coo ing Tower Expans                        DIRCTSER               3,768                      -      3,768            3,768            -             -                -               -




                                                                                                                                                                                                                                                                                                                      Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32672           PUSAR License Amendment Req                           DIRCTSER              40,353                      -     40,353           40,353            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32676           Condensate Full Flow F ltratio                        DIRCTSER               3,167                      -      3,167            3,167            -             -                -               -




                                                                                                                                                                                                                                                                                                                        Page 8 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32685           MSRV Replacement (RF17)                               DIRCTSER                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32686           Remote Operated Weapons System                        DIRCTSER               2,049                      -      2,049            2,049            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32688           Security Paving/Road & Civil                          DIRCTSER                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32689           Security SOCA Camera/Video Sys                        DIRCTSER              23,335                      -     23,335           23,335            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32715           EPU Steam Dryer Anal & Replace                        DIRCTSER               3,034                      -      3,034            3,034            -             -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)            (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                   Service Company                                  ETI Per                        Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total     All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32717           EPU Turbine Generator Upgrade                         DIRCTSER              14,332                      -     14,332         14,332              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32722           Enriched Boron SLC System                             DIRCTSER               5,182                      -      5,182          5,182              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32723           Reactor Feed Pump Rotor Replac                        DIRCTSER               3,319                      -      3,319          3,319              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32724           Fuel Pool Cooling & Cleanup Sy                        DIRCTSER               6,387                      -      6,387          6,387              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32728           Balance of Plant Systems Upgra                        DIRCTSER               8,375                      -      8,375          8,375              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32729           Isophase Bus Duct & Main Xform                        DIRCTSER               2,674                      -      2,674          2,674              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32730           Moisture Separator Reheaters                          DIRCTSER              22,828                      -     22,828         22,828              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32731           `EPU - Radial Well Addition (#                        DIRCTSER              17,096                      -     17,096         17,096              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32732           CCW Heat Exchanger Tube Clean                         DIRCTSER               2,458                      -      2,458          2,458              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32733           Turbine Generator Auxiliaries                         DIRCTSER               9,940                      -      9,940          9,940              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32742           Multiple Spurious Operation (M                        DIRCTSER                 966                      -         966           966              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32745           GGN Radiological Piping Projec                        DIRCTSER               2,722                      -      2,722          2,722              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN32778           Standby Serv Water Capac ty M                         DIRCTSER               1,892                      -      1,892          1,892              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN60372           INFRA ANO PC Refresh 2010                             DIRCANOC                 890                      -         890           890              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN60387           ANO-C Cyber Security                                  DIRCANOC                 198                      -         198           198              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN60391           GGNS Cyber Security                                   DIRCTSER                 198                      -         198           198              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN60392           RBS Cyber Security                                    DIRCTRBS                 198                      -         198           198              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN60393           WF3 Cyber Security                                    DIRCTWF3                 198                      -         198           198              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN6039A           INFRA ANO PC Refresh 2011                             DIRCANOC                 428                      -         428           428              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN66417           Steam Generator Replacement                           DIRCTWF3              82,220                      -     82,220         82,220              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN66436           Repl Reactor Vessel Closure He                        DIRCTWF3               1,739                      -      1,739          1,739              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN66489           Hemyc Fire Wrap                                       DIRCTWF3                 703                      -         703           703              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN66702           CEA Repl                                              DIRCTWF3                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN66785           10CFR73 Fleet Security Project                        DIRCTWF3               2,313                      -      2,313          2,313              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN66799           Remote Operated Weapons                               DIRCTWF3               2,050                      -      2,050          2,050              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN66800           Misc Security Mods                                    DIRCTWF3              12,865                      -     12,865         12,865              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN66828           NFPA 805 Phase 2                                      DIRCTWF3              21,568                      -     21,568         21,568              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN66836           Radiological Piping Project                           DIRCTWF3               2,718                      -      2,718          2,718              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN66876           Cladding Failure Root Cause &                         DIRCTWF3              27,636                      -     27,636         27,636              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN71015           MAIN STATION TRANSFORMER (MTX)                        DIRCTRBS                (630)                     -       (630)          (630)             -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN71159           STX TRANSFORMER REFURBISHMENT                         DIRCTRBS                 412                      -         412           412              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN71195           ENGR CODE PROG & NUC SAFTY ANA                        DIRCTRBS                  46                      -          46            46              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN71499           SECURITY STUDY/PARK LOT/ROAD                          DIRCTRBS                 737                      -         737           737              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN71532           SECURITY MONITRNG/DETECTN/ALA                         DIRCTRBS               1,574                      -      1,574          1,574              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN71534           SECURITY REMOTE OPERATED WEAP                         DIRCTRBS               2,049                      -      2,049          2,049              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN71535           SECURITY MISC SECURITY MODS                           DIRCTRBS              16,054                      -     16,054         16,054              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN71555           MULTIPLE SPURIOUS OPERATIONS                          DIRCTRBS                (193)                     -       (193)          (193)             -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN71574           RADIOLOGICAL PIPING PROJECT                           DIRCTRBS               2,721                      -      2,721          2,721              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN87125           ANOC Mon toring Detection CAS/                        DIRCANOC              16,850                      -     16,850         16,850              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN87127           ANOC Remote Operated Weapons &                        DIRCANOC               2,563                      -      2,563          2,563              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN87240           ANO2 RX Vessel Head Risk Mgmt                         DIRCANOC                 656                      -         656           656              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN87397           ANO-2 CEDM Purchase                                   DIRCANOC                  53                      -          53            53              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN87421           ANO1 Main Generator Exciter                           DIRCANOC                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN87464           ANO1 Main Generator Stator Rew                        DIRCANOC               1,208                      -      1,208          1,208              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN87584           Replace Inadequate Security Eq                        DIRCANOC                  37                      -          37            37              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN87613           ANO1 Risk Based Fire Prot (NFP                        DIRCANOC              14,735                      -     14,735         14,735              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN87701           Replace Unit 1 MFP Governor Va                        DIRCANOC               3,049                      -      3,049          3,049              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN87734           ANO2 Risk Based Fire Prot (NFP                        DIRCANOC               4,391                      -      4,391          4,391              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN87845           ANO1 Unit Aux Transformer Repl                        DIRCANOC                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN87867           ANO1 RCP/Pzr Nozzles (Alloy 60                        DIRCANOC                 664                      -         664           664              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN88085           SOCA Fencing & VBS                                    DIRCANOC                 706                      -         706           706              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN88087           ANO1 Implement License Renewal                        DIRCANOC               6,177                      -      6,177          6,177              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPN88097           ANO1 Alloy 600 Bottom Mounted                         DIRCANOC               1,541                      -      1,541          1,541              -                -               -               -
8-449




                                                              ESI              CP080     C6PPN88110                                                                 DIRCANOC               2,684                      -      2,684          2,684              -                -               -               -




                                                                                                                                                                                                                                                                                                                    2011 TX Rate Case
                     HUMAN RESOURCES                                                                          ANO Radiological Piping Projec
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1204           Gretna Replace Cap Bank Panel                         DIRCTELI                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1225           Hammond Retire Fa led T3 XFMR                         DIRCTELI                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1241           Joliet Replace 20T1-6                                 DIRCTENO                   -                      -           -             -              -                -               -               -




                                                                                                                                                                                                                                                                                                                        Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1242           Joliet Replace 20T2-6                                 DIRCTENO                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1243           Thibodaux Replace Y0313                               DIRCTELI                   -                      -           -             -              -                -               -               -




                                                                                                                                                                                                                                                                                                                          Page 9 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1244           Raceland Replace X3313                                DIRCTELI                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1245           Terrebonne Replace S9148                              DIRCTELI                 111                      -         111           111              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1246           St> James Replace S8356                               DIRCTELI                   -                      -           -             -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1248           Paradis Replace LDAR Raceland                         DIRCTELI                 608                      -         608           608              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1250           L Gypsy Madisonv lle Line Pan                         DIRCTELI               2,501                      -      2,501          2,501              -                -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)             (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                  Service Company                                    ETI Per                    Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1253           Almonaster Replace 6T1-6                              DIRCTENO                 814                      -        814             814            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1254           Almonaster Replace 6T2-6                              DIRCTENO                 349                      -        349             349            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1255           Tricou Replace 23T4-6                                 DIRCTENO                 922                      -        922             922            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1260           Market Upgrade Derbigny Line P                        DIRCTENO               2,857                      -      2,857           2,857            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1261           Derbigny Upgrade Market Line P                        DIRCTENO               1,924                      -      1,924           1,924            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1263           Market Upgrade Delta Line Rela                        DIRCTENO               2,521                      -      2,521           2,521            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1264           Delta Upgrade Market Line Rela                        DIRCTENO               1,645                      -      1,645           1,645            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1265           Market Upgrade Ninemile Relayi                        DIRCTENO               1,438                      -      1,438           1,438            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1266           Derbigny Ninem le Relay Upgrad                        DIRCTENO               1,068                      -      1,068           1,068            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1267           Meraux Feeder Fault Locator Pr                        DIRCTELI                  13                      -         13              13            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1268           Estelle Feeder Fault Locator                          DIRCTELI                  39                      -         39              39            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1269           Peters Rd Feeder Fault Locato                         DIRCTELI                 260                      -        260             260            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1270           Market 230 Fault Location Feed                        DIRCTENO                 234                      -        234             234            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1271           S Forest Feeder Fau t Locato                          DIRCTENO                  13                      -         13              13            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1272           Tricou Feeder Fau t Locator Pr                        DIRCTENO                  13                      -         13              13            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1273           G Outlet Feeder Fault Locator                         DIRCTENO                 172                      -        172             172            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1274           Paterson Feeder Fault Location                        DIRCTENO                  13                      -         13              13            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1277           Almonaster Feeder Fault Locato                        DIRCTENO                  39                      -         39              39            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1283           Evergreen Replace OCB X1122                           DIRCTELI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1296           Tricou Feeders 2347 2325 Insta                        DIRCTENO                 305                      -        305             305            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1297           Terrebonne T1 & T2 Differenti                         DIRCTELI                 206                      -        206             206            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1304           Barataria Ninemile Relay Panel                        DIRCTELI               1,528                      -      1,528           1,528            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1305           Ninemile Barataria Line Relay                         DIRCTELI               1,469                      -      1,469           1,469            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1306           Barataria G Meadow Line Panel                         DIRCTELI               1,129                      -      1,129           1,129            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1307           G Meadow Barataria Line Panel                         DIRCTELI               1,720                      -      1,720           1,720            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1308           Golden Meadow Valentine Panel                         DIRCTELI               2,210                      -      2,210           2,210            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1309           Valentine Golden Meadow Panel                         DIRCTELI               2,251                      -      2,251           2,251            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1311           Tricou Add Feeder Breaker (234                        DIRCTENO                  42                      -         42              42            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1312           Raceland Upgrade Feeder Bkrs                          DIRCTELI               1,369                      -      1,369           1,369            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1315           Clovelly Install Line Trap                            DIRCTELI                 461                      -        461             461            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1316           Ninemile Replace Line Trap                            DIRCTELI                  32                      -         32              32            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1320           Waggaman Feeder Fau t Locater                         DIRCTELI                  33                      -         33              33            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1321           Michoud Replace N9403                                 DIRCTENO                 119                      -        119             119            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1322           A liance Replace W1325                                DIRCTELI                  76                      -         76              76            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1323           Gretna Replace W0122                                  DIRCTELI                  83                      -         83              83            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1324           Ninemile Replace Waterford Pan                        DIRCTELI                 543                      -        543             543            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1325           Belle Point Replace C845                              DIRCTELI                 442                      -        442             442            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1326           Golden Meadow Replace X3722                           DIRCTELI                 378                      -        378             378            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1327           Vacherie Replace X6924                                DIRCTELI                  30                      -         30              30            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1332           Destrehan Replace B0915                               DIRCTELI                  76                      -         76              76            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRA1333           Hickory Replace Y2911 & Y2912                         DIRCTELI                 566                      -        566             566            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRN0001           New Nuclear Consortium                                DIRCTR1                    -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRN0002           New Nuclear - Entergy                                 DIRCTR1                    -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRN0010           New Nuclear - Regulatory Filin                        DIRCTR1                    -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRNM002           New Nuclear EMI - Ongoing GG3                         DIRCTEMI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPRNM004           New Nuclear-EMI-Ongoing GG3 CO                        DIRCTEMI                 337                      -        337             337            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPSHOPAR           Capture Transformer Shop Cost                         DIRCTEAI               1,832                      -      1,832           1,832            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPSHOPGS           Capture Transformer Costs LG                          DIRECTLG               1,832                      -      1,832           1,832            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPSHOPLA           Capture Transf Shop Cost LA                           DIRCTELI               1,832                      -      1,832           1,832            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPSHOPMS           Capture Transformer Cost MS                           DIRCTEMI               1,832                      -      1,832           1,832            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPSHOPNO           Capture Transformer Shop Cost                         DIRCTENO               1,832                      -      1,832           1,832            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPSHOPTX           Capture Transformer Shop Cost                         DIRECTTX               1,827                      -      1,827               -        1,827        (1,827)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPSP0007           EGSLPurchs Ouach ta Un t3RegFi                        DIRECTLG                   6                      -          6               6            -             -                -               -
8-450




                                                              ESI              CP080     C6PPSP0012                                                                 DIRCTELI              41,986                      -     41,986          41,986            -             -                -               -




                                                                                                                                                                                                                                                                                                                 2011 TX Rate Case
                     HUMAN RESOURCES                                                                          SPO Project Gator Transact/Tra
                     HUMAN RESOURCES                          ESI              CP080     C6PPSP0014           SPO Ouachita Elec Meter Common                        DIRCTEAI                  82                      -         82              82            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPSP0015           SPO Ouachita Elec Meter Unit 1                        DIRCTEAI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPSP0016           SPO Ouachita Elec Meter Unit 2                        DIRCTEAI                  79                      -         79              79            -             -                -               -




                                                                                                                                                                                                                                                                                                                     Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPSP0019           SPO Ouachita Elec Meter Unit 3                        DIRECTLG                   -                      -          -               -            -             -                -               -




                                                                                                                                                                                                                                                                                                                      Page 10 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPSP0029           SPO Evangeline                                        DIRCTELI              12,570                      -     12,570          12,570            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPSP0030           SPO Ouachita Fuel Meter Common                        DIRCTEAI              36,439                      -     36,439          36,439            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPSP0038           SPO Project Lamar Transaction                         DIRCTEAI              55,196                      -     55,196          55,196            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPSP0046           SPO Project Burnet Transaction                        DIRCTEMI              43,015                      -     43,015          43,015            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPT60074           Vicksburg Inst Comm Processor                         DIRCTEMI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPT60091           Tylertown 9R26 Brk Replacemen                         DIRCTEMI                 126                      -        126             126            -             -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)             (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                  Service Company                                    ETI Per                    Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPT60155           Itta Bena Upgrade Line Bay                           DIRCTEMI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPT60166           Canton South Inst Dist Fault                         DIRCTEMI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPT60167           Getwell Inst Dist Fault Loc                          DIRCTEMI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPT60168           Northpark Inst Dist Fau t Loc                        DIRCTEMI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPT60169           Baxter Wilson Rpl J0401 React                        DIRCTEMI                 213                      -        213             213            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPT60173           Vicksburg E Add TOC controls-R                       DIRCTEMI               4,160                      -      4,160           4,160            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPT60185           Vicksburg Rpl Ray Braswell Ln                        DIRCTEMI                 129                      -        129             129            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPT60187           Ray Braswell Rpl Vicksburg Ln                        DIRCTEMI                 865                      -        865             865            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPT60258           BWSES Rpl MOABS 21 23 25 27                          DIRCTEMI                 195                      -        195             195            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPT60266           Tunica 230 Rpl Horn Lake Ln P                        DIRCTEMI                 290                      -        290             290            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPT60267           Horn Lake Rpl Tunica Line Pan                        DIRCTEMI                 612                      -        612             612            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD2009           Greenwood Substation Upgrade                         DIRCTEMI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3016           EMS Host Plan Expenses-Entergy                       DIRCTEAI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3151           Oxy Regulation Service                               DIRCTELI                  16                      -         16              16            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3168           South Jackson Sub RTU Upgrade                        DIRCTEMI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3169           SCADA Workstations Jackson DO                        DIRCTEMI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3175           Purchase Generator for SOC                           DIRCTEAI               2,212                      -      2,212           2,212            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3182           S Beaumont PMU Install DOE SGI                       DIRECTTX                 991                      -        991               -          991          (991)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3183           Dayton Bulk PMU Install DOE SG                       DIRECTTX               1,891                      -      1,891               -        1,891        (1,891)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3184           Goslin Sub PMU Install DOE SGI                       DIRECTTX               1,173                      -      1,173               -        1,173        (1,173)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3185           Grimes Sub PMU Install DOE SGI                       DIRECTTX               1,043                      -      1,043               -        1,043        (1,043)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3186           Neches Sta Sub PMU Install SGI                       DIRECTTX                 801                      -        801               -          801          (801)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3187           China Sub PMU Install DOE SGIG                       DIRECTTX                 801                      -        801               -          801          (801)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3188           Nelson Sub PMU Install DOE SGI                       DIRECTLG               1,160                      -      1,160           1,160            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3191           New Security Door Design TOC G                       DIRCTELI                 549                      -        549             549            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3192           Additional Voice Recorder Chan                       DIRECTLG                  40                      -         40              40            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3193           ANO Sub PMU Installation DOE S                       DIRCTEAI                 167                      -        167             167            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3194           El Dorado Sub PMU Install DOE                        DIRCTEAI                 167                      -        167             167            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3195           Dell Sub PMU Install DOE SGIG                        DIRCTEAI                 167                      -        167             167            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3196           Mabelvale Sub PMU Install DOE                        DIRCTEAI                 186                      -        186             186            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3197           Ray Braswell PMU Install DOE S                       DIRCTEMI                 204                      -        204             204            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3198           Rex Brown PMU Install DOE SGIG                       DIRCTEMI                 167                      -        167             167            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3199           Grand Gulf PMU Install DOE SGI                       DIRCTEMI                 167                      -        167             167            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3200           Fancy Point PMU Install DOE SG                       DIRECTLG                 167                      -        167             167            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3265           Voice Recorder - Baton Rouge D                       DIRCTELI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3266           Voice Recorder - Beaumont DOC                        DIRECTTX                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3267           Voice Recorder - Beaumont TOC                        DIRECTTX                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3268           Voice Recorder - Gretna TOC/DO                       DIRCTELI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3269           Voice Recorder - Jackson DOC                         DIRCTEMI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3270           Voice Recorder - Jackson TOC                         DIRCTEMI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3271           Voice Recorder - LR TOC/DOC                          DIRCTEAI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3272           Voice Recorder - WestMonroeTOC                       DIRCTELI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3291           LR TOC Mapboard Display (Ph2)                        DIRCTEAI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3304           LR TOC Mapboard Display (Ph3)                        DIRCTEAI               1,865                      -      1,865           1,865            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3306           SMP FRONTEND EQUIP-BATON ROUGE                       DIRECTLG                  73                      -         73              73            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3307           LR TOC PEGASUS DEPLOYMENT                            DIRCTEAI               7,445                      -      7,445           7,445            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3311           SMP SCADA SUPPORT-BATON ROUGE                        DIRECTLG              10,762                      -     10,762          10,762            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3312           BEAUMONT DOC PSP REALIGNMENT                         DIRECTTX                 357                      -        357               -          357          (357)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3314           BEAUMONT DOC KEYCARD ACCESS SY                       DIRECTTX                 478                      -        478               -          478          (478)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3400           Ninemile Sub PMU Install DOE S                       DIRCTELI                 167                      -        167             167            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3401           Waterford PMU Install DOE SGIG                       DIRCTELI                 335                      -        335             335            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3402           Sterlington PMU Install DOE SG                       DIRCTELI                 167                      -        167             167            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3403           Michoud Sub PMU Install DOE SG                       DIRCTENO                 167                      -        167             167            -             -                -               -
8-451




                                                              ESI              CP080     C6PPTD3409                                                                DIRCTELI               4,409                      -      4,409           4,409            -             -                -               -




                                                                                                                                                                                                                                                                                                                2011 TX Rate Case
                     HUMAN RESOURCES                                                                          West Monroe Install New Firewa
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3423           Sterlington 115kV PMU Installa                       DIRCTELI                  82                      -         82              82            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3437           Porter Sub PMU Install DOE SGI                       DIRECTTX                  82                      -         82               -           82           (82)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3438           Jacinto Sub PMU Install DOE SG                       DIRECTTX                  82                      -         82               -           82           (82)               -               -




                                                                                                                                                                                                                                                                                                                    Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3560           Grenada Sub Add Fiber Optic Eq                       DIRCTEMI                 218                      -        218             218            -             -                -               -




                                                                                                                                                                                                                                                                                                                     Page 11 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD3570           S Grenada-Add Tillatoba LN Bay                       DIRCTEMI              15,655                      -     15,655          15,655            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD4250           Schlater Sub Add Capacitor ba                        DIRCTEMI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTD4460           Winona Sub Add Capacitor Bank                        DIRCTEMI                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTFRSAR           Capture Transformer Shop Cost                        DIRCTEAI               2,320                      -      2,320           2,320            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTFRSGS           Capture Transformer Costs GSU                        DIRECTLG                   -                      -          -               -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTFRSLA           Capture Transformer Shop Cost                        DIRCTELI                   -                      -          -               -            -             -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)              (D)          (E)            (F)          (G)          (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                   Service Company                                    ETI Per                    Pro Forma    Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books        Exclusions     Amount      Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPTFRSMS           Capture Transformer Cost MS                           DIRCTEMI                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTFRSNO           Capture Transformer Shop Cost                         DIRCTENO                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTFRSTX           Capture Transformer Shop Cost                         DIRECTTX                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA063           Sheridan Repl fld 15kV sw & i                         DIRCTEAI                 164                      -        164              164            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA079           Amity Y201 rplc fld Y201-assc                         DIRCTEAI                  82                      -         82               82            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA086           Stuttgart N Upgr OCB C211 & C                         DIRCTEAI                 930                      -        930              930            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA095           L R Chicot Repl Failed #1 XFM                         DIRCTEAI                 846                      -        846              846            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA110           Dell EHV Rpl failed carrier &                         DIRCTEAI                 311                      -        311              311            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA111           ISES Rpl failed carrier & tuni                        DIRCTEAI                 419                      -        419              419            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA113           Elaine Repl fld S9000 w/ D20                          DIRCTEAI                  44                      -         44               44            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA133           Sherrill Install Animal Mitig                         DIRCTEAI                  51                      -         51               51            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA143           Everton Rd Rpl fail TPU w/ 38                         DIRCTEAI                 330                      -        330              330            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA146           Arklahoma rplc carrier/ln rel                         DIRCTEAI                  88                      -         88               88            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA147           Carpenter Dam rplc ine relay                          DIRCTEAI                  94                      -         94               94            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA155           Amity SS Relay imprvmnts Amit                         DIRCTEAI                 916                      -        916              916            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA162           Sylvan Hills Repl B2812 OCB                           DIRCTEAI               1,371                      -      1,371            1,371            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA163           Sylvan Hills Repl B2835 OCB                           DIRCTEAI               1,538                      -      1,538            1,538            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA170           StuttN SS Add CMD on B4970 &                          DIRCTEAI                   6                      -          6                6            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA171           ForrCityN SS Add CMD @ B3517&                         DIRCTEAI                   3                      -          3                3            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA173           Fisher Add CMD to B5756                               DIRCTEAI                   9                      -          9                9            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA179           McNeil Repl fld 115kV GCB B32                         DIRCTEAI               1,502                      -      1,502            1,502            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA180           Fordyce T2 Circuit Switch Upg                         DIRCTEAI                 572                      -        572              572            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA190           Hamburg Upgrade Cir Sw B0777                          DIRCTEAI               1,109                      -      1,109            1,109            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA191           McGehee Upgrade Cir Sw B0229                          DIRCTEAI                 768                      -        768              768            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA206           PB WhHall Repl failed RTU                             DIRCTEAI                  68                      -         68               68            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA211           W Memphis EHV Repl Faild 161                          DIRCTEAI                   9                      -          9                9            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA217           Quitman 161kv rplc/rmve B5531                         DIRCTEAI                 878                      -        878              878            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTGA232           Eng WO for Trip Coil Monitorin                        DIRCTEAI                 607                      -        607              607            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL1144           LOBLOLLY-HAMMOND NEW LINE-200                         DIRECTLG               5,497                      -      5,497            5,497            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL1147           Oakville_Alliance Build 230kV                         DIRCTELI               4,197                      -      4,197            4,197            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL1212           COLY-LOBLOLLY build new 69kV                          DIRECTLG               2,512                      -      2,512            2,512            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL1227           LaStation-Thomas Modify L314                          DIRECTLG                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL1228           LaStation-Mohican 69kV Cut In                         DIRECTLG                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL1298           Bentwater-Line L-112 Cut-in                           DIRECTTX                  47                      -         47                -           47           (47)            -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL2583           DSG NM-Waggmn-Watfd 115kV to                          DIRCTELI                 186                      -        186              186            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL2602           Line 274 Build New 230kV Line                         DIRCTELI               5,720                      -      5,720            5,720            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL2624           DSG Gyp-Hooker River Crossing                         DIRCTELI                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL2644           Luling-Amer Cyan 115kV Line U                         DIRCTELI                 360                      -        360              360            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL2803           Leeville-Fourchon (L239) T-Li                         DIRCTELI               1,768                      -      1,768            1,768            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL2804           Golden Meadow-Leev lle (L148)                         DIRCTELI               1,538                      -      1,538            1,538            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL2953           Line 175 Himex - Blue Water                           DIRECTTX              (2,788)                     -     (2,788)               -       (2,788)        2,788             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL2999           Cheek to Dayotn Bulk Line 88                          DIRECTTX               1,141                      -      1,141                -        1,141        (1,141)            -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4200           Jacinto-Lewis Creek 230kV Line                        DIRECTTX               2,685                      -      2,685                -        2,685        (2,685)            -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4450           Truman to Harrisburg Tap 161KV                        DIRCTEAI                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4462           Twinkletown-Ch Rd Build New                           DIRCTEMI               3,073                      -      3,073            3,073            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4485           115kV T-Line T P to Sunnybroo                         DIRCTEMI              10,593                      -     10,593           10,593            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4487           Attala-Carthage In-Out for Spe                        DIRCTEMI                 210                      -        210              210            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4488           OakRidge-Delhi Cut In to Carso                        DIRCTELI                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4489           HornLake-THA len Rebuild 161KV                        DIRCTEMI                (142)                     -       (142)            (142)           -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4490           Waterways-E Vicksburg Line Up                         DIRCTEMI               9,394                      -      9,394            9,394            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4491           Getwell-Senatobia Build New Li                        DIRCTEMI                 391                      -        391              391            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4492           Calhoun Build new 115 kV line                         DIRCTELI               3,527                      -      3,527            3,527            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4493           Church Rd-Getwell Build New Li                        DIRCTEMI              11,660                      -     11,660           11,660            -             -             -               -
8-452




                                                              ESI              CP080     C6PPTL4498                                                                 DIRECTLG               3,239                      -      3,239            3,239            -             -             -               -




                                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Nelson to Moss Bluff New 230kV
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4499           New 230kV line - Bedico                               DIRCTELI              (2,852)                     -     (2,852)          (2,852)           -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4533           Line 827 ROW Purchase                                 DIRECTTX                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4587           Cypress - Jacinto New Line-EGS                        DIRECTTX             (29,982)                     -    (29,982)               -      (29,982)       10,438        19,543               -




                                                                                                                                                                                                                                                                                                                   Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4588           Frontier - Grimes New Line-EG                         DIRECTTX              (7,607)                     -     (7,607)               -       (7,607)        1,621         5,986               -




                                                                                                                                                                                                                                                                                                                    Page 12 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL4913           Line 100 Remove Assets                                DIRECTTX                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL5099           W llow Glen-Conway New 230kV L                        DIRECTLG               7,337                      -      7,337            7,337            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL5275           Hwy 79 Job reimburs #110123                           DIRCTEAI                  32                      -         32               32            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL5400           Mer in-L17 Build In/Out Arran                         DIRECTTX               5,009                      -      5,009                -        5,009        (5,009)            -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL5430           +Lowe's - Line Relocation                             DIRCTELI                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL5552           Line 552 Upgrade Line                                 DIRECTTX                 119                      -        119                -          119          (119)            -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)              (D)          (E)            (F)          (G)          (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                   Service Company                                    ETI Per                    Pro Forma    Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books        Exclusions     Amount      Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL5563           Line 563 Upgrade Line                                DIRECTTX                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL5591           Line 591 Upgrade Line                                DIRECTTX                 156                      -        156                -          156          (156)            -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7133           DSG 9M-Wag-Watfd 115 to 230kV                        DIRCTELI                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7160           Pros-GH-Dest Mod Lns at Good                         DIRCTELI               2,238                      -      2,238            2,238            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7175           Sterlington-IPCO 115 Upgrade                         DIRCTELI               4,117                      -      4,117            4,117            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7176           IPCO-Bastrop 115 Upgrade Line                        DIRCTELI               4,942                      -      4,942            4,942            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7177           Bastrop-Log Cabin 115 Upgr Li                        DIRCTELI               3,460                      -      3,460            3,460            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7178           WalnutGrove-Swartz 115 Upgr L                        DIRCTELI               5,658                      -      5,658            5,658            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7179           Frostkraft-Rilla 115 Upgr Ln                         DIRCTELI                 602                      -        602              602            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7181           Sterlington Auto #2 Tie Ln Up                        DIRCTELI               2,019                      -      2,019            2,019            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7184           CarsonRd-Delhi 115 Reloc at D                        DIRCTELI                 107                      -        107              107            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7191           Str-Drew Reloc Ln at Sterling                        DIRCTELI               1,210                      -      1,210            1,210            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7192           Str Gen 7a/b Reroute Line                            DIRCTELI               1,306                      -      1,306            1,306            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7198           Baxter Wilson Auto #2 Tie Lin                        DIRCTEMI                 750                      -        750              750            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7202           IronMan-Tezcuco Build New Lin                        DIRCTELI               7,835                      -      7,835            7,835            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7244           Waterford-Tezcuco 230kV Modif                        DIRCTELI                 423                      -        423              423            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7299           Tezcuco-Belle Point Relocate                         DIRCTELI                 188                      -        188              188            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7311           L Gypsy-Bayou Stl IronMan Cut                        DIRCTELI                 242                      -        242              242            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7396           AUTO11 Champagne-Gulf Krotz S                        DIRECTLG                  69                      -         69               69            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7397           AUTO11 Chlomal-Lawtag                                DIRECTLG                  70                      -         70               70            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7500           Line 186 Cut In Bayou Labutte                        DIRCTELI               4,896                      -      4,896            4,896            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7502           Line 269 Bu ld New 230kV Line                        DIRCTELI               3,305                      -      3,305            3,305            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7504           Line 730 Relocate 230kV Lines                        DIRCTELI               3,690                      -      3,690            3,690            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7505           Line 740 Relocate 230kV Line                         DIRCTELI               3,387                      -      3,387            3,387            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL7506           Line 186 Relocate deadend Ib                         DIRCTELI                  30                      -         30               30            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8269           JNEC - 1 span of 69kV Echo-Str                       DIRECTTX                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8275           SH242 & IH45 Hwy Relocation J                        DIRECTTX                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8321           Jennings-Lawtag Upgrd-106 MVA                        DIRECTLG              (8,892)                     -     (8,892)          (8,892)           -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8457           L585 Relocate Guy Str 69                             DIRECTTX                  30                      -         30                -           30           (30)            -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8507           Kickapoo-Add MOS for Sectional                       DIRECTTX                 752                      -        752                -          752          (752)            -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8508           Hankamer-Add MOS for Sectional                       DIRECTTX                 322                      -        322                -          322          (322)            -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8509           Bayshore Add MOS for Sectional                       DIRECTTX                 284                      -        284                -          284          (284)            -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8511           Saratoga Add MOS for Sectional                       DIRECTTX                  90                      -         90                -           90           (90)            -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8512           Dobbin Add MOS for Sectionaliz                       DIRECTTX                 156                      -        156                -          156          (156)            -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8834           Jonesboro N to Jonesboro Line                        DIRCTEAI                  55                      -         55               55            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8835           Manilla AECC to Dell Line Upgr                       DIRCTEAI               1,190                      -      1,190            1,190            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8851           AHTD Hwy 181/81                                      DIRCTEAI                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8866           South Beaumont to Cheek Line 6                       DIRECTTX               2,590                      -      2,590                -        2,590        (2,590)            -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8873           Line 196 Install New 230 kV-EG                       DIRECTTX                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8906           Quarry to Rivtrin Line 831- EG                       DIRECTTX             (27,154)                     -    (27,154)               -      (27,154)        3,374        23,779               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8980           Tillatoba-South Grenada Reloc                        DIRCTEMI               4,087                      -      4,087            4,087            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL8990           Tillatoba-S GrenadaBld New 230                       DIRCTEMI               4,147                      -      4,147            4,147            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9028           Golden-Meadow to Fourchon - By                       DIRCTELI                 334                      -        334              334            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9378           El Dor-Longwd Cut-in Sarepta                         DIRCTELI                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9379           Sarepta-Sarepta Build New 115                        DIRCTELI                 125                      -        125              125            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9394           Lakeover-Northpark Build 115k                        DIRCTEMI               6,932                      -      6,932            6,932            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9397           RayBraswe l-Byram Bu ld 115kV                        DIRCTEMI              10,693                      -     10,693           10,693            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9407           Lakeover-NEJax Rebuild 115kV                         DIRCTEMI               7,757                      -      7,757            7,757            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9408           Lakeover-Flora Relocate Line                         DIRCTEMI               2,602                      -      2,602            2,602            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9409           Northpark-Luckney Install New                        DIRCTEMI                 342                      -        342              342            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9410           Lakeover-NEJax Ln-33 Cut-in t                        DIRCTEMI               1,520                      -      1,520            1,520            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9499           (Reimbursable) Line 499 Upgrad                       DIRECTTX                  80                      -         80                -           80           (80)            -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9575           Ster-Crossett N Cut-In to N Ba                       DIRCTELI               1,106                      -      1,106            1,106            -             -             -               -
8-453




                                                              ESI              CP080     C6PPTL9582                                                                DIRCTELI                 494                      -        494              494            -             -             -               -




                                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                                                                          N Bastrop Tap Line Upgrade
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9599           Courtableau line cut-in                              DIRECTLG                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9713           GASES-Clinton Ind river cr xi                        DIRCTEMI                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9821           Tamina - Cedar Hill Upgrade L                        DIRECTTX              12,876                      -     12,876                -       12,876       (12,876)            -               -




                                                                                                                                                                                                                                                                                                                  Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9961           LG-Bayou Steel Reroute 230kV                         DIRCTELI                   -                      -          -                -            -             -             -               -




                                                                                                                                                                                                                                                                                                                   Page 13 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9962           LG-Belle Point Reroute 230kV                         DIRCTELI                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9963           LG-Luling Reroute 115kV Circu                        DIRCTELI                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9964           LG-Unit 2 Circuit Reroute                            DIRCTELI                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9966           Waterford-Wi low Glen 500kV Re                       DIRCTELI                   -                      -          -                -            -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTL9967           Brookhaven-McComb Rebuild 115                        DIRCTEMI                (168)                     -       (168)            (168)           -             -             -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA161           Hamlet to Holland Bottoms 161                        DIRCTEAI              13,136                      -     13,136           13,136            -             -             -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                            ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                 For the Twelve Months Ended June 30, 2011
                                                                                                                                                                              Amounts in Dollars
                                                                                                                                                                                          (A)              (B)             (C)              (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                                      Total Billings
                                                                                         Activity / Project                                                            ESI BIlling                   Service Company                                    ETI Per                    Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                              Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA202           ANO to Russe lville North Line                         DIRCTEAI                 629                      -        629              629            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA204           Grandview to Osage Creek New                           DIRCTEAI              11,574                      -     11,574           11,574            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA205           Hot Sprgs to Bismarck - Upgrd                          DIRCTEAI               3,416                      -      3,416            3,416            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA206           Bismarck to Amity Tap                                  DIRCTEAI               5,620                      -      5,620            5,620            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA207           Rsslvll E - Rssllvll S- Line U                         DIRCTEAI                  49                      -         49               49            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA208           LR Gaines to NLR Westgate Ln R                         DIRCTEAI               2,464                      -      2,464            2,464            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA209           Benton N to Benton S - New L                           DIRCTEAI              18,182                      -     18,182           18,182            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA210           AECC Coffeeville Line Cut In                           DIRCTEAI                 675                      -        675              675            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA211           Melbourne to Sage Line Recondu                         DIRCTEAI               2,814                      -      2,814            2,814            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA273           Tap Line No 262 to Bartholome                          DIRCTELI               1,467                      -      1,467            1,467            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA854           Holland Bottom/KEO 500kV Cut-i                         DIRCTEAI                 950                      -        950              950            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA855           Independence/Holland Bottom 50                         DIRCTEAI                 755                      -        755              755            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA856           Holland Bottom/Jacksonville N                          DIRCTEAI                 823                      -        823              823            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA857           Holland Bottom/Searcy 115 Cut-                         DIRCTEAI                 754                      -        754              754            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLA956           L956 Relocate Warren-Mcello L                          DIRCTEAI                  21                      -         21               21            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLACJ1           Upgrade Addis to Cajun line se                         DIRECTLG               5,772                      -      5,772            5,772            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLB001           Hamlet 161kV Switchyard Additi                         DIRCTEAI               4,803                      -      4,803            4,803            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLB995           Eureka Springs/Osage Creek 161                         DIRCTEAI                 414                      -        414              414            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLB996           Harrison East/Osage Creek 161                          DIRCTEAI                 385                      -        385              385            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLB997           Conway West/Hamlet Re-Route                            DIRCTEAI                 551                      -        551              551            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLB998           Gold Creek/Sylvan Hills Re-Rou                         DIRCTEAI                 556                      -        556              556            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLB999           Gold Creek/Qu tman Re-route 90                         DIRCTEAI                 559                      -        559              559            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLF001           Casino-Contraband Cut in Casi                          DIRECTLG                 333                      -        333              333            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLF002           Casino-Lake Street Cut in Cas                          DIRECTLG                 312                      -        312              312            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLF003           Wintz-St Gabriel Install L728@                         DIRECTLG                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLF004           WG-Wintz Install L718 @ Wintz                          DIRECTLG                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLF005           Scott-Doc Bonin Purchase Serv                          DIRECTLG              (2,543)                     -     (2,543)          (2,543)           -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLFST1           Florence to Star line upgrade                          DIRCTEMI                 679                      -        679              679            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLG001           Thompson Creek 138kV DEMCO POD                         DIRECTLG               5,383                      -      5,383            5,383            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLG002           Line 711 Cut-In Airline Substa                         DIRECTLG                  19                      -         19               19            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLG003           Pt Hudson-Sandy Creek Reroute                          DIRECTLG               3,207                      -      3,207            3,207            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLG101           Meaux to Se lers Road Bld T-L                          DIRECTLG               7,675                      -      7,675            7,675            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLG201           CLECO Sellers Road to LUS Labb                         DIRECTLG              18,745                      -     18,745           18,745            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLG202           Line 255 Relocate poles for A                          DIRECTLG                   6                      -          6                6            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLG203           Line 256 Relocate pole for L-                          DIRECTLG                 884                      -        884              884            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLG305           L395 Harelson Cut-in Briarwood                         DIRECTLG                 787                      -        787              787            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLG306           L395 Willow Glen Cut-in Briarw                         DIRECTLG                 691                      -        691              691            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLG307           L333 Pecue/Dawson Creek Fiber                          DIRECTLG                  26                      -         26               26            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLGM01           GM-Leevi le Build New 115kV T                          DIRCTELI               7,985                      -      7,985            7,985            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLH998           Lone Star 69kV Tap Insta OPGW                          DIRECTLG                  86                      -         86               86            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLH999           Coly-Jones Creek Relocate 69kV                         DIRECTLG                 497                      -        497              497            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLJ001           H'dale-G'Ville Ln 31 Replace D                         DIRCTEMI                 839                      -        839              839            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLK001           Bogue Chitto Build new 500 lin                         DIRCTELI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLK002           Loblolly to Hammond (ELL porti                         DIRCTELI               6,448                      -      6,448            6,448            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLK003           Independence - Yogi build new                          DIRCTELI               2,412                      -      2,412            2,412            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLK004           Behrman - Gretna move poles fo                         DIRCTELI               1,534                      -      1,534            1,534            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLK005           Behrman-Ptrs Rd move poles for                         DIRCTELI               1,247                      -      1,247            1,247            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLK006           Bmn-Ptrs Rd move poles for JP-                         DIRCTELI               1,373                      -      1,373            1,373            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLK007           Bhmn-Port Nickel move poles fo                         DIRCTELI               1,233                      -      1,233            1,233            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLK008           Relocate Derbigny - Tricou Lin                         DIRCTENO               2,296                      -      2,296            2,296            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLK009           Point Pleasant Cut In                                  DIRECTLG               4,244                      -      4,244            4,244            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLK010           Lower Coast - Replcae structur                         DIRCTELI                 286                      -        286              286            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLL002           Rankin IND Jksn Airport Recond                         DIRCTEMI               2,418                      -      2,418            2,418            -             -                -               -
8-454




                                                              ESI              CP080     C6PPTLL003                                                                  DIRCTELI                 289                      -        289              289            -             -                -               -




                                                                                                                                                                                                                                                                                                                   2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Oakridge - Dunn 230kV Line
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLM001           Daisy Land- ExxonMobile 69kVPO                         DIRECTTX                 350                      -        350                -          350          (350)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLM002           Daisy Line- ExxonMobile 69kVPO                         DIRECTTX               4,902                      -      4,902                -        4,902        (4,902)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLM003           2010 TexasDOTD Raise 69kV line                         DIRECTTX                 927                      -        927                -          927          (927)               -               -




                                                                                                                                                                                                                                                                                                                       Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLM004           ETI TXDOT I10 raise 69kV line                          DIRECTTX               1,683                      -      1,683                -        1,683        (1,683)               -               -




                                                                                                                                                                                                                                                                                                                        Page 14 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLM005           Gladys - Line 114 New 69kV POD                         DIRECTTX               4,893                      -      4,893                -        4,893        (4,893)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLMAR1           Hi l Top - Marshall Cut-In Su                          DIRCTEAI               3,554                      -      3,554            3,554            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLP083           L83 Install Cut-in to College                          DIRECTTX                 836                      -        836                -          836          (836)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLP085           L85 (Hearne-Calvert) Uprate L                          DIRECTTX               4,056                      -      4,056                -        4,056        (4,056)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLP183           L183 Install Cut-in to Colleg                          DIRECTTX                 824                      -        824                -          824          (824)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLP490           L490 Install Cut-in to Colleg                          DIRECTTX                 925                      -        925                -          925          (925)               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                     Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)              (D)          (E)            (F)          (G)             (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                   Service Company                                    ETI Per                    Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books        Exclusions     Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLP991           Install DE Structure - AAC SS                         DIRECTLG                 618                      -        618              618            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLP993           Scott - replace span - Ricahrd                        DIRECTLG                  97                      -         97               97            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLP997           Repapco/Zellerbach - GP Line r                        DIRECTLG                 866                      -        866              866            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLP998           Port H/Fancy Pt 230 - GP reloc                        DIRECTLG                 511                      -        511              511            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLP999           Enjay/Fancy Pt 230 - GP line r                        DIRECTLG                 316                      -        316              316            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLQ999           Rvl S to Darl Dam Upgrd to 37                         DIRCTEAI                 323                      -        323              323            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLR001           Swartz to Oak Ridge Serve New                         DIRCTELI              10,780                      -     10,780           10,780            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLRPH1           Repapco/Port H-GP Line Relocat                        DIRECTLG               3,435                      -      3,435            3,435            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLS999           Brookhaven-Byram Cut-in to Wy                         DIRCTEMI                  15                      -         15               15            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLSJF1           S Jacksn - Florence L upgrade                         DIRCTEMI                  56                      -         56               56            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLSWB1           Line Cut-in for Baskin S/S (LA                        DIRCTELI               1,289                      -      1,289            1,289            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLTE01           Sabine-China Build Tallowood C                        DIRECTTX                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLTE04           Tallowood-Clark's Island Build                        DIRECTTX                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLTE05           Tallowood-Clarks Island Conduc                        DIRECTTX                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLTE06           Hartburg-Helbig Build L195 Cut                        DIRECTTX                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLTE08           Harturg-New Sub Conduct CCN S                         DIRECTTX                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLTE09           China-Amelia Conduct CCN Study                        DIRECTTX                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLTE10           Tallowood-Clark Island Bld New                        DIRECTTX                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLTE11           Harturg-New Sub Build New 230                         DIRECTTX                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLTE12           China-Amelia Build New 230kV L                        DIRECTTX                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLV001           Avilla POD T-Line Cut In                              DIRCTEAI               1,117                      -      1,117            1,117            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLV094           L94 Add Sw outside Navasota                           DIRECTTX                  41                      -         41                -           41           (41)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLV096           L96 Install Poles & OPGW                              DIRECTTX                  50                      -         50                -           50           (50)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLV111           L486 Install New ERCOT Tie Li                         DIRECTTX                 299                      -        299                -          299          (299)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLV998           Promethean Monitoring Device                          DIRCTEAI               1,255                      -      1,255            1,255            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLV999           Hergett-Jonesboro T-Line Upgra                        DIRCTEAI               3,543                      -      3,543            3,543            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLW999           Dewitt T-Line Relocation                              DIRCTEAI               3,997                      -      3,997            3,997            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLX001           Upgrade L-824                                         DIRECTTX              10,562                      -     10,562                -       10,562       (10,562)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLX002           Build turn in structures L-587                        DIRECTTX                 885                      -        885                -          885          (885)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLX003           Build bypass caney creek sub                          DIRECTTX               6,179                      -      6,179                -        6,179        (6,179)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLX004           T-LINE TO TIE EXISTING AND NEW                        DIRECTTX               5,751                      -      5,751                -        5,751        (5,751)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLX005           Up Rate L-468 Gallier Elizabet                        DIRECTTX                 670                      -        670                -          670          (670)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLX101           McAdams-Pickens Ln Upgr Ln 2                          DIRCTEMI               4,917                      -      4,917            4,917            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLX102           Lakeover-McAdam Move to new no                        DIRCTEMI               1,252                      -      1,252            1,252            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLY001           Marydale-Tejac Reconductor 12                         DIRECTLG               9,579                      -      9,579            9,579            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLY002           Jackson to Tejac Reconductor                          DIRECTLG                 441                      -        441              441            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLZ001           Sterlington Relocate Gen #7c                          DIRCTELI                 764                      -        764              764            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLZ002           Hartburg-McLewis Upgrade to 7                         DIRECTTX              18,073                      -     18,073                -       18,073       (18,073)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLZ005           Alchem-Mono(L397) Upgrade 275                         DIRECTLG               7,249                      -      7,249            7,249            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTLZ006           Mon Junc-Para Upgrade to 170M                         DIRCTEAI               3,043                      -      3,043            3,043            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS1452           Holland Bottom Land Purchase S                        DIRCTEAI               2,976                      -      2,976            2,976            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS1453           Blue Water Sub Install 11MVA                          DIRECTTX             (10,917)                     -    (10,917)               -      (10,917)       10,917                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS1458           Holland Bottom 500/161kV Sub                          DIRCTEAI              29,154                      -     29,154           29,154            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS1470           Beauregard Upgrade T3 to 25MVA                        DIRECTLG                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS1539           Oakville Install 230kV Breake                         DIRCTELI               1,730                      -      1,730            1,730            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS1540           A liance Install 230/115kV Au                         DIRCTELI              10,934                      -     10,934           10,934            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS1STR           Star Substation                                       DIRCTEMI                 486                      -        486              486            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS2069           Coly sub modify - new 230kV li                        DIRECTLG               5,474                      -      5,474            5,474            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS2089           BEDICO build new 230kV substa                         DIRCTELI                   7                      -          7                7            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS2095           Labarre Install Superconducto                         DIRCTELI              (4,828)                     -     (4,828)          (4,828)           -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS2096           Metarie Install Superconductor                        DIRCTELI              (1,927)                     -     (1,927)          (1,927)           -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS2097           Peters Road Install 230kV Bre                         DIRCTELI               1,105                      -      1,105            1,105            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS2192           Peach Creek Substation Convers                        DIRECTTX                 513                      -        513                -          513          (513)               -               -
8-455




                                                              ESI              CP080     C6PPTS2193                                                                 DIRECTTX                   6                      -          6                -            6            (6)               -               -




                                                                                                                                                                                                                                                                                                                  2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Caney Creek Substation Convers
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS2194           Lewis Creek Insta l Transform                         DIRECTTX               6,162                      -      6,162                -        6,162        (6,162)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS4731           ETEC Cypress Bulk Texas Mete                          DIRECTTX                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS4772           ETEC Cypress BulkTexas                                DIRECTTX                   -                      -          -                -            -             -                -               -




                                                                                                                                                                                                                                                                                                                      Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS4836           Rolke Rd Sub MINOR ADD Oversig                        DIRECTTX                   -                      -          -                -            -             -                -               -




                                                                                                                                                                                                                                                                                                                       Page 15 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS5552           Lynch- Upgrade Line Relay Pane                        DIRCTEAI                 137                      -        137              137            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS5553           NLR Dixie-upgrade Line Relay P                        DIRCTEAI                 458                      -        458              458            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS5960           Packenham Convert to 230kV Rin                        DIRCTELI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS6764           DSG Waggaman Fdns For New Bus                         DIRCTELI                 134                      -        134              134            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS6824           Snake Fm 230kV Add 64 8 MVAr                          DIRCTELI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS6838           DSG Amer Cyanamid Trap & Bus                          DIRCTELI                   -                      -          -                -            -             -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)              (D)          (E)              (F)            (G)             (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                   Service Company                                    ETI Per                        Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books          Exclusions       Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS6839           DSG Lu ing Remove Waggaman Li                         DIRCTELI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS6840           DSG Waterford Relays for line                         DIRCTELI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS6886           Hammond modify for new 230kV                          DIRCTELI               4,233                      -      4,233            4,233               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS6887           Loblolly Mod fy for new 230kV                         DIRECTLG                 835                      -        835              835               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS7338           Dell Reactor Replacement                              DIRCTEAI               1,950                      -      1,950            1,950               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS7369           Johnstown Substation Purchase                         DIRECTTX                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS7390           ANO 2009                                              DIRCTEAI               1,718                      -      1,718            1,718               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS7511           DSG Hooker New trap panel C                           DIRCTELI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS7616           Total Petrochemicals - Gulfway                        DIRECTTX                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS7618           Total Petrochemicals Sabine Sw                        DIRECTTX                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS7636           Fawil Upgrade Autotransformer                         DIRECTTX                  99                      -         99                -              99            (99)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS7745           South Norco 230 Decommissioni                         DIRCTELI                  52                      -         52               52               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS7806           Fancy Point L352 relay upgrade                        DIRECTLG                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS7820           Devil Swamp La Replace HCB r                          DIRECTLG                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS7821           Grace La Replace HCB relay                            DIRECTLG                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS8872           Dayton ReplaceT1 D fferential                         DIRECTTX                  10                      -         10                -              10            (10)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS8959           Northpark Install 115kV Ring                          DIRCTEMI               3,305                      -      3,305            3,305               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS8994           Tillatoba Sub Ext bus-Add S Gr                        DIRCTEMI               1,936                      -      1,936            1,936               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9343           Sabine SES Ins mon toring eq                          DIRECTTX                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9348           Keo Install mon toring equipm                         DIRCTEAI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9370           Sarepta 345kV Build New Sw S                          DIRCTELI              10,768                      -     10,768           10,768               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9371           Build Sunnybrook Substation                           DIRCTEMI               1,588                      -      1,588            1,588               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9375           Emerson Install 10 8 MVAR Cap                         DIRCTEAI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9376           El Dorado Upgrade Relaying                            DIRCTEAI              10,022                      -     10,022           10,022               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9377           Sarepta 115kV Install New Lin                         DIRCTELI               6,327                      -      6,327            6,327               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9387           Byram Replace Relaying                                DIRCTEMI                 367                      -        367              367               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9391           Madison Ave Substation                                DIRCTEMI                 230                      -        230              230               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9397           HornLake Energize Autoxfmr                            DIRCTEMI              (3,902)                     -     (3,902)          (3,902)              -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9575           N Bastrop 115kV Expand Sub                            DIRCTELI               5,925                      -      5,925            5,925               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9705           Magee Sub Replace Switches on                         DIRCTEMI                  31                      -         31               31               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9827           Porter Cut In Line 827 - EGSI                         DIRECTTX                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9846           Casino Purchase 69/13 2kV Sub                         DIRECTLG                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9856           Johnstown Bld New Sub-EGSI-TX                         DIRECTTX                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9960           Little Gypsy Pet Coke Reconfig                        DIRCTELI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTS9987           Iberv lle 230kv Sub Rev Meteri                        DIRCTELI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA091           Gillett-Upgrade Line Relaying                         DIRCTEAI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA092           Stutg Rcsky-Upg Line Relaying                         DIRCTEAI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA180           MINOR ADD-TS5839-LV BAGBY BRKR                        DIRCTEAI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA241           Cofer Rd Sub Build New Sub                            DIRCTEAI                 811                      -        811              811               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA254           Blythev lle I-55 Inst Relay Pa                        DIRCTEAI                 360                      -        360              360               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA255           Blythev lle Elm St Inst Relay                         DIRCTEAI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA348           Hardin West Sub Install Orion                         DIRCTEAI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA349           Marve l Sub Install Orion 5R                          DIRCTEAI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA356           El Dorado Upgrade Breaker                             DIRCTEAI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA367           White Bluff EHV Auto #1 Repl                          DIRCTEAI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA377           Jonesboro Sub Upgrades                                DIRCTEAI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA378           ANO Upgrade Line Switch and T                         DIRCTEAI                 327                      -        327              327               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA382           Grandview Build New Sub                               DIRCTEAI              28,962                      -     28,962           28,962               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA391           Blythev lle I-55 North Upgrade                        DIRCTEAI                  55                      -         55               55               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA398           Bismarck 115kV Sub- Upgrade Bu                        DIRCTEAI                (514)                     -       (514)            (514)              -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA399           Russellville N Sub- Upgrade Sw                        DIRCTEAI                  37                      -         37               37               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA400           Russellville S Sub- Upgrade Sw                        DIRCTEAI                  37                      -         37               37               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA401           Danville Sub- Upgrade Bus & Ju                        DIRCTEAI                (476)                     -       (476)            (476)              -              -                -               -
8-456




                                                              ESI              CP080     C6PPTSA404                                                                 DIRCTEAI                 137                      -        137              137               -              -                -               -




                                                                                                                                                                                                                                                                                                                      2011 TX Rate Case
                     HUMAN RESOURCES                                                                          ANO EHV Sub- Upgrade Sw tch
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA421           Crossett N Ster Line Relay Mo                         DIRCTEAI               3,583                      -      3,583            3,583               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA430           AECC Blytheville North Substat                        DIRCTEAI                 433                      -        433              433               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA460           P B East Sub Repl failed Bus t                        DIRCTEAI                 134                      -        134              134               -              -                -               -




                                                                                                                                                                                                                                                                                                                          Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA465           Marion Sub Repl failed SEL-20                         DIRCTEAI                   -                      -          -                -               -              -                -               -




                                                                                                                                                                                                                                                                                                                           Page 16 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA551           Rohwer Sub Repl "Rusted out"                          DIRCTEAI                 410                      -        410              410               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA566           Emerson Sub Repl fa led relay                         DIRCTEAI               2,226                      -      2,226            2,226               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA567           McNeil Sub Repl failed relayi                         DIRCTEAI               1,792                      -      1,792            1,792               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA568           NLR Levy Sub Upgrade switches                         DIRCTEAI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA576           Emerson Sub Repl fa led 115kV                         DIRCTEAI                   -                      -          -                -               -              -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA582           Griffithville Sub Inst/Repl R                         DIRCTEAI                 175                      -        175              175               -              -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)             (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                  Service Company                                    ETI Per                        Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA584           Helena Central Sub Inst/Repl                          DIRCTEAI                 140                      -        140             140              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA585           Newport Airbase Sub Inst/Repl                         DIRCTEAI                  18                      -         18              18              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA587           Pine Bluff East Sub Inst/Repl                         DIRCTEAI                 212                      -        212             212              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA588           W Memphis Polk Sub Inst/Repl                          DIRCTEAI                  55                      -         55              55              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA589           Sheridan Sub Inst/repl RTU                            DIRCTEAI                 277                      -        277             277              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA600           LR South Sub Inst Orion Comm                          DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA601           Arklahoma Sub Inst Orion Comm                         DIRCTEAI                  19                      -         19              19              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA602           Brinkley E Sub Inst Orion Co                          DIRCTEAI                 150                      -        150             150              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA604           E D EHV Sub Inst (2) Orion Co                         DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA614           Fordyce O Sub Inst Oil filtr                          DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA631           Russellville N Sub Inst Orio                          DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA658           AECC Coffeeville Substation                           DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA668           Conway S Sub Repl/Upgrade Swi                         DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA669           Conway S Sub Install VAB Swit                         DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA671           Wrightsville Sub Replace Faile                        DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA672           Magnolia S Sub Repl Breaker A                         DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA674           Morrilton West Repl 161KV CS                          DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA677           Blythev lle I-55 Relay Replac                         DIRCTEAI                 331                      -        331             331              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA680           Woodward Sub Repl Failed BRKR                         DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA687           Arklahoma Sub Relay Improveme                         DIRCTEAI               2,190                      -      2,190           2,190              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA691           Hot Springs Vi lage Relay Imp                         DIRCTEAI               1,356                      -      1,356           1,356              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA697           DELL EHV Install new carrier                          DIRCTEAI                 295                      -        295             295              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA698           Blythev lle Elm St Repl faile                         DIRCTEAI                 347                      -        347             347              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA701           L R Garland Sub Grounding Im                          DIRCTEAI                  29                      -         29              29              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA704           H S EHV- Woodward Relay Upgr                          DIRCTEAI               5,119                      -      5,119           5,119              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA707           L R West Repl Breakers on T1                          DIRCTEAI               4,635                      -      4,635           4,635              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA708           L R West Sub Repl Breakers o                          DIRCTEAI                  62                      -         62              62              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA709           L R Palm St Install Fault Lo                          DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA710           Almyra Sub Install Transrupte                         DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA712           Woodward Sub Relay Upgrade                            DIRCTEAI               2,946                      -      2,946           2,946              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA713           L R Industrial Install Fau t                          DIRCTEAI                  19                      -         19              19              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA714           AECC Avilla POD                                       DIRCTEAI               2,679                      -      2,679           2,679              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA715           L R Pinnacle Install Fault L                          DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA716           Russellville N Insta l Fault                          DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA719           Omaha - install sw tch                                DIRCTEAI                  59                      -         59              59              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA725           Carpenter Dam Install Fault L                         DIRCTEAI                  38                      -         38              38              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA726           L R Alexander Install Fault                           DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA729           Russellville South Install Fa                         DIRCTEAI                  27                      -         27              27              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA730           England Sub Install Fault Loc                         DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA731           Walnut Ridge North Install RT                         DIRCTEAI                  66                      -         66              66              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA732           Rector Install RTU                                    DIRCTEAI                  15                      -         15              15              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA733           Pocahontas North Install RTU                          DIRCTEAI                  15                      -         15              15              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA735           Blythev lle Northeast Install                         DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA737           W lson Sub Install Fault Loc                          DIRCTEAI                 136                      -        136             136              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA738           Bryant Sub Install Fault Loc                          DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA739           HS Mtn Va ley Relay Upgrade                           DIRCTEAI                 324                      -        324             324              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA740           El Dorado Donan Sub Install F                         DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA741           L R South Sub Install Fault                           DIRCTEAI                  58                      -         58              58              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA742           Dumas Sub Insta l Fault Loc S                         DIRCTEAI                 136                      -        136             136              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA743           El Dorado Jackson Sub Insta l                         DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA744           L R West Markham Sub Install                          DIRCTEAI                  48                      -         48              48              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA757           Huttig rplc fld sdnprs rly TX                         DIRCTEAI                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA758           HS West Upgrd B0403 Circ Sw                           DIRCTEAI                  68                      -         68              68              -                -               -               -
8-457




                                                              ESI              CP080     C6PPTSA762                                                                 DIRCTEAI                 131                      -        131             131              -                -               -               -




                                                                                                                                                                                                                                                                                                                     2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Des Arc Through Fault Monitor
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA770           Elaine Rpl fld 115kV Cir Sw B                         DIRCTEAI                 135                      -        135             135              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA777           Beebe Sub Install 22MVAR Cap                          DIRCTEAI                  16                      -         16              16              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA778           Batesvi le Install Orion                              DIRCTEAI                   -                      -          -               -              -                -               -               -




                                                                                                                                                                                                                                                                                                                         Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA779           L R Pinnacle Through Fault Mo                         DIRCTEAI                 806                      -        806             806              -                -               -               -




                                                                                                                                                                                                                                                                                                                          Page 17 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA780           N L R Dixie Through Fau t Mon                         DIRCTEAI                 454                      -        454             454              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA781           L R Rock Creek Through Fault                          DIRCTEAI                 721                      -        721             721              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA783           Jacksonville North Relay Impr                         DIRCTEAI               1,202                      -      1,202           1,202              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA800           Osage Creek (AECC) Upgrade                            DIRCTEAI               7,703                      -      7,703           7,703              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA807           Rohwer Repl fld 115kV Switch                          DIRCTEAI                 489                      -        489             489              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA813           L R 8Th & Woodrow Add Transfe                         DIRCTEAI                 317                      -        317             317              -                -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)             (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                  Service Company                                    ETI Per                        Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA814           L R South Add Transfer Trip                           DIRCTEAI                 846                      -        846             846              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA815           Elaine Rpl fld 15kV bus/sw in                         DIRCTEAI                  58                      -         58              58              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA841           L R Cammack Install Fault Loc                         DIRCTEAI                  19                      -         19              19              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA850           Searcy Price Upgrade Relay for                        DIRCTEAI               2,396                      -      2,396           2,396              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA851           Jacksonville N Upgrade Relay H                        DIRCTEAI               3,302                      -      3,302           3,302              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA852           KEO Upgrade Relay for Holland                         DIRCTEAI               2,602                      -      2,602           2,602              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA853           Independence Upgrade Relay HB                         DIRCTEAI               3,162                      -      3,162           3,162              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA858           Sylvan Hills Replace 115KV B2                         DIRCTEAI               1,199                      -      1,199           1,199              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA867           L R South Upgr Bus & Swtch on                         DIRCTEAI                 231                      -        231             231              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA876           PB East Rpl fld SEL2020 w/ Or                         DIRCTEAI                 276                      -        276             276              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA877           Devalls Bluff Rpl Fld Regulat                         DIRCTEAI                  48                      -         48              48              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA886           L R 23rd & Spring Repl Failed                         DIRCTEAI                 183                      -        183             183              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA889           Lynch Relay Impr on Jacksonvi                         DIRCTEAI               4,866                      -      4,866           4,866              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA893           Newport 161kv Repair ground gr                        DIRCTEAI               1,033                      -      1,033           1,033              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA900           Mt Ida rplc failed TRW D20 RT                         DIRCTEAI                 133                      -        133             133              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA912           Gillett Rpl Fld Eqp & 15kV C&                         DIRCTEAI                 148                      -        148             148              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA914           Batesvi le 161kv Rlp fail VCB                         DIRCTEAI                  61                      -         61              61              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA916           ELD Prkrs Chpl rplc faild sub                         DIRCTEAI                 835                      -        835             835              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA937           SherEHV Rpl fld pri relay (Mag                        DIRCTEAI               1,354                      -      1,354           1,354              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA938           Mont S Repl failed RTU                                DIRCTEAI                  68                      -         68              68              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA942           WM EHV Upgrade RTU to D20                             DIRCTEAI               1,697                      -      1,697           1,697              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA950           Hughes Rpl failed VAB SW 22R2                         DIRCTEAI                 183                      -        183             183              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA951           Ark Grid Trailer 15kv Mble Bk                         DIRCTEAI                 279                      -        279             279              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA953           H S EHV rplc (3) fld CCVTs #                          DIRCTEAI                 442                      -        442             442              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA964           Strong rplc 3 fld 13 8 Mtrng                          DIRCTEAI                  46                      -         46              46              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA967           Hughes 161 Rplc Grd Sw to Cir                         DIRCTEAI                 115                      -        115             115              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA989           Holland Bottom 500/161 Phase I                        DIRCTEAI                  69                      -         69              69              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA992           WM EHV Upgr 500kV B8814 & Ter                         DIRCTEAI               2,871                      -      2,871           2,871              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA993           Eudora Rpl fld 15kV vab sw on                         DIRCTEAI                 166                      -        166             166              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSA999           Warren East Install 11MVAR Cap                        DIRCTEAI                 242                      -        242             242              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSANG1           LAGEN Sterlington (Koch) Inst                         DIRCTELI               4,038                      -      4,038           4,038              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSANG2           Sterlington 115kV SES Rpl Re                          DIRCTELI               3,099                      -      3,099           3,099              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSANG3           Bartholomew Install Meter Pan                         DIRCTELI               2,708                      -      2,708           2,708              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSAS01           Amity SS- Upgrade Switch B0617                        DIRCTEAI               5,691                      -      5,691           5,691              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSB002           Hamlet Sub Mod fications                              DIRCTEAI                 194                      -        194             194              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSB003           Sylvan Hills Upgrade Relay                            DIRCTEAI                 297                      -        297             297              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSB005           Quitman Upgrade Relay                                 DIRCTEAI                  48                      -         48              48              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSB006           Conway West Upgrade Relay                             DIRCTEAI                  52                      -         52              52              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSB007           Harrison East Upgrade Relay                           DIRCTEAI                 641                      -        641             641              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSC001           Wesco Modify Communications                           DIRCTELI                  35                      -         35              35              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSC002           Leeville 115kV Raise Equipmen                         DIRCTELI                 413                      -        413             413              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF087           Gonzales add SPD T1 T2 T3                             DIRECTLG                 546                      -        546             546              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF149           W llow Glen-Upgrade L718 Relay                        DIRECTLG                 374                      -        374             374              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF150           St Gabriel-Upgrade Wintz Line                         DIRECTLG                  50                      -         50              50              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF210           Olin Substation RTU replacemen                        DIRECTLG                 293                      -        293             293              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF211           Champagne RTU replacement                             DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF212           Mossville replace Bus 4 d ff p                        DIRECTLG               3,229                      -      3,229           3,229              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF213           Mossville repl 69 KV Capacitor                        DIRECTLG                 826                      -        826             826              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF214           Mossville replace L660 relay p                        DIRECTLG                 405                      -        405             405              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF215           Mossville replace OCB 18000                           DIRECTLG                  74                      -         74              74              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF220           Carlyss Upgrade Line Relaying                         DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF235           Tiger replace breaker 14325                           DIRECTLG               1,233                      -      1,233           1,233              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF236           Thomas replace capacitor bank                         DIRECTLG               1,795                      -      1,795           1,795              -                -               -               -
8-458




                                                              ESI              CP080     C6PPTSF237                                                                 DIRECTLG               2,406                      -      2,406           2,406              -                -               -               -




                                                                                                                                                                                                                                                                                                                     2011 TX Rate Case
                     HUMAN RESOURCES                                                                          W lbert replace capacitor bank
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF247           Carter Sub rep feeder breaker                         DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF248           Solac Sub replace OCB 17410                           DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF249           Solac Sub replace OCB 18360                           DIRECTLG                 863                      -        863             863              -                -               -               -




                                                                                                                                                                                                                                                                                                                         Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF254           Addis L392 replace failed pane                        DIRECTLG                   -                      -          -               -              -                -               -               -




                                                                                                                                                                                                                                                                                                                          Page 18 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF255           W lbert failed relay panel                            DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF256           W lbert replace RTU                                   DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF257           Weiner install D20                                    DIRECTLG               3,200                      -      3,200           3,200              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF258           Exxon T1& T4 Metring Addition                         DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF259           Alaska 282F replace DPU                               DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF260           Pecue replace DPU breaker 410F                        DIRECTLG                  45                      -         45              45              -                -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                            ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                 For the Twelve Months Ended June 30, 2011
                                                                                                                                                                              Amounts in Dollars
                                                                                                                                                                                          (A)              (B)             (C)             (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                                      Total Billings
                                                                                         Activity / Project                                                            ESI BIlling                  Service Company                                    ETI Per                        Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                              Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF261           Pecue DPU replace 731F                                 DIRECTLG                  24                      -         24              24              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF262           Pecue Replace DPU 732F                                 DIRECTLG                 127                      -        127             127              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF263           Pecue Replace DPU 733F                                 DIRECTLG                  24                      -         24              24              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF264           Capitol Replace DPU 660F                               DIRECTLG                 274                      -        274             274              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF265           Addis Replace DPU 200F                                 DIRECTLG               1,505                      -      1,505           1,505              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF266           Cohen Replace DPU 710F                                 DIRECTLG                 196                      -        196             196              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF267           Cohen Replace DPU 737F                                 DIRECTLG                 280                      -        280             280              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF268           Dawson Creek Replace DPU 632F                          DIRECTLG                 462                      -        462             462              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF269           Gonzales Replace DPU 835F                              DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF270           Highland Replace DPU 548F                              DIRECTLG                 510                      -        510             510              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF273           Coly L342 replace Primary rela                         DIRECTLG               3,572                      -      3,572           3,572              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF274           W llow Glen L342replacePri rel                         DIRECTLG               4,413                      -      4,413           4,413              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF275           McKnight L734 replace Pri rel                          DIRECTLG               6,968                      -      6,968           6,968              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF277           Oak Grove replace DPU 757F                             DIRECTLG                 263                      -        263             263              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF278           Oak Grove replace DPU 758F                             DIRECTLG                 104                      -        104             104              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF279           Ward Creek replace DPU 245F                            DIRECTLG                 472                      -        472             472              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF281           Ward Creek replace DPU 246F                            DIRECTLG                 481                      -        481             481              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF282           Ward Creek 247F replace DPU                            DIRECTLG                 332                      -        332             332              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF284           Zoar 718F replace DPU relay                            DIRECTLG                 243                      -        243             243              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF285           Swan 278F replace DPU                                  DIRECTLG                 331                      -        331             331              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF309           Duboin L223 install relay pane                         DIRECTLG               2,445                      -      2,445           2,445              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF310           Sunset Sub replace breaker 939                         DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF311           Meaux Sub Replace Breaker 8340                         DIRECTLG                 570                      -        570             570              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF312           Mor l 69KV cap bank & relay pa                         DIRECTLG               3,328                      -      3,328           3,328              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF313           Smith replace feeder breaker 7                         DIRECTLG                 603                      -        603             603              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF314           Reigel replace breaker 18340                           DIRECTLG                 975                      -        975             975              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF325           Maurice Substation - EGS-LA                            DIRECTLG                 128                      -        128             128              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF340           Cosmar Loop Optical upgrade                            DIRECTLG                  36                      -         36              36              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF360           East L399 add SEL311C                                  DIRECTLG                  37                      -         37              37              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF361           Oak Vi la L302 add SEL311C                             DIRECTLG               1,911                      -      1,911           1,911              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF364           E ton Feeder Fault Location To                         DIRECTLG                  41                      -         41              41              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF365           Contraband Feeder Fault Locati                         DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF366           Sulphur Feeder Fault Location                          DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF367           Solac Feeder Fau t Location To                         DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF370           Tiger replace cap bank and rel                         DIRECTLG               1,023                      -      1,023           1,023              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF371           Geismar replace cap bank and r                         DIRECTLG               1,014                      -      1,014           1,014              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF373           Replace Entergy's RTU at Plant                         DIRECTLG                 433                      -        433             433              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF378           Jefferson install D400S RTU                            DIRECTLG                  30                      -         30              30              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF379           Delmont install D400S RTU                              DIRECTLG                 616                      -        616             616              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF385           W llow Glen L790 relay upgrade                         DIRECTLG                 490                      -        490             490              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF386           Tiger L790 replace relaying                            DIRECTLG                 634                      -        634             634              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF390           Geismar Feeder Fault location                          DIRECTLG                  38                      -         38              38              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF391           Beauregard install Feeder Faul                         DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF392           Hazel install CCVT L729                                DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF393           Mickens install Feeder Fault L                         DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF394           Duplessis install Feeder Fault                         DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF397           Gloria enable UF 920F & 921F                           DIRECTLG                  10                      -         10              10              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF401           BUTrepl failed p lot wire rela                         DIRECTLG                 477                      -        477             477              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF402           PCI repl failed pilot wire rel                         DIRECTLG                 319                      -        319             319              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF403           CLS repl failed pilot wire rel                         DIRECTLG                 214                      -        214             214              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF404           Carlyss T1 transf life extensi                         DIRECTLG                 227                      -        227             227              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF406           Firestone replace pilot wire r                         DIRECTLG                 377                      -        377             377              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF410           Port Hudson Replace Pnl L717                           DIRECTLG               1,274                      -      1,274           1,274              -                -               -               -
8-459




                                                              ESI              CP080     C6PPTSF411                                                                  DIRECTLG               1,104                      -      1,104           1,104              -                -               -               -




                                                                                                                                                                                                                                                                                                                      2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Repaco Replace L717 relaying
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF422           Meaux replace failed breaker 8                         DIRECTLG                   -                      -          -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF429           Coly L741 Replace relaying                             DIRECTLG               1,510                      -      1,510           1,510              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF430           McKnight L741 replace relaying                         DIRECTLG               2,401                      -      2,401           2,401              -                -               -               -




                                                                                                                                                                                                                                                                                                                          Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF448           Carlyss replace failed OCB 179                         DIRECTLG                 541                      -        541             541              -                -               -               -




                                                                                                                                                                                                                                                                                                                           Page 19 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF454           Firestone replace RTU                                  DIRECTLG               1,294                      -      1,294           1,294              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF458           Mossville Backup Generator                             DIRECTLG                 162                      -        162             162              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF461           Toomey repl feeder breaker 202                         DIRECTLG               1,543                      -      1,543           1,543              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF475           Legion Sub Replace battery ban                         DIRECTLG               1,220                      -      1,220           1,220              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF476           Cecelia Sub T2 Circuit Sw tche                         DIRECTLG                 950                      -        950             950              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF499           New Iberia 871F fau t location                         DIRECTLG                 305                      -        305             305              -                -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                     Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)             (D)          (E)            (F)             (G)             (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                  Service Company                                    ETI Per                       Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books        Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF535           Claire add mos to line switche                        DIRECTLG                  62                      -         62              62             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF536           Northdale add mos to line sw's                        DIRECTLG                  74                      -         74              74             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF537           seventy second add mos to line                        DIRECTLG                  12                      -         12              12             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF538           E lender add MOS's to line swi                        DIRECTLG                  69                      -         69              69             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF570           Wintz replace fa led transform                        DIRECTLG               1,123                      -      1,123           1,123             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF575           Drusilla replace disc&bypass s                        DIRECTLG                 410                      -        410             410             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF580           East replace breaker 995                              DIRECTLG                 550                      -        550             550             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF581           Goudchaux replace breaker 590                         DIRECTLG                 502                      -        502             502             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF582           julia replace breaker 234                             DIRECTLG                 260                      -        260             260             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF583           Hazel replace breaker 346                             DIRECTLG                   8                      -          8               8             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF584           Hazel replace breaker 347                             DIRECTLG                   8                      -          8               8             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF587           Thomas replace failed S&C swit                        DIRECTLG               1,444                      -      1,444           1,444             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF588           Highland replace disc and bypa                        DIRECTLG                 457                      -        457             457             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF606           Shenandoah replace RTU                                DIRECTLG                 253                      -        253             253             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF608           Livonia T1 replace CR relays                          DIRECTLG                  22                      -         22              22             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF619           Gloria T1& T2 SP labor                                DIRECTLG                 258                      -        258             258             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF700           Carencro 741F Feeder Fau t Loc                        DIRECTLG                  41                      -         41              41             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF701           Reigel 60F&61F feeder fault lo                        DIRECTLG                  53                      -         53              53             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF702           Acadia 944F feeder fault locat                        DIRECTLG                 908                      -        908             908             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF704           Meaux 862F feeder fault locati                        DIRECTLG                  87                      -         87              87             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF705           Lawtag 580F feeder fau t locat                        DIRECTLG                 103                      -        103             103             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF706           Scott 903F&906F fault location                        DIRECTLG                  41                      -         41              41             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF707           Chlomal 81F feeder fault locat                        DIRECTLG                 128                      -        128             128             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF708           Lake 110F feeder fault locatio                        DIRECTLG                  53                      -         53              53             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF714           Mossville Bus 3 Differential r                        DIRECTLG                  99                      -         99              99             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF735           Trousdale failed VCB 461F                             DIRECTLG                  61                      -         61              61             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF803           Fairgrounds inst S&C Alldui-ru                        DIRECTLG                 103                      -        103             103             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF807           Hazel replace fence with Vanqu                        DIRECTLG                 291                      -        291             291             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF811           Tiger replace failed battery s                        DIRECTLG                   2                      -          2               2             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF813           Weiner replace failed battery                         DIRECTLG                  14                      -         14              14             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF815           Sharp replace failed battery s                        DIRECTLG                  15                      -         15              15             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF816           Northdale repl batteries&charg                        DIRECTLG                  14                      -         14              14             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF817           Greenwe l springs repl batt&ch                        DIRECTLG                  15                      -         15              15             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSF849           Fairgrounds repl failed transf                        DIRECTLG                   6                      -          6               6             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG002           Airline Sub 230kV DEMCO POD                           DIRECTLG                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG003           Thompson Creek-Install Com Eq                         DIRECTLG               1,147                      -      1,147           1,147             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG102           Meaux Install 400MVA AutoXFMR                         DIRECTLG              16,625                      -     16,625          16,625             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG103           Mor l Sub Install 138kV Termi                         DIRECTLG                 594                      -        594             594             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG104           Richard Sub Insta l 500kV POD                         DIRECTLG               5,562                      -      5,562           5,562             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG105           Meaux Substation Expansion Pro                        DIRECTLG                   6                      -          6               6             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG202           Wells Install 500kV Terminal                          DIRECTLG               4,470                      -      4,470           4,470             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG203           Mor l Sub Upgrade 69kV Brk &                          DIRECTLG                 339                      -        339             339             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG204           Scott Sub Upgrade 69kV Breake                         DIRECTLG               4,469                      -      4,469           4,469             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG300           E ton Upgrade Cap Bk & Mitigat                        DIRECTLG                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG301           Thomas Xfmr Uprade for Stupps                         DIRECTLG                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG302           W llow Glen Upgrade Relay                             DIRECTLG                  77                      -         77              77             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG303           Harelson Upgrade Relay Work                           DIRECTLG                  78                      -         78              78             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG304           Dawson Creek Upgrade Fiber                            DIRECTLG                  82                      -         82              82             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSG305           Carter Upgrade Cap Bank                               DIRECTLG               1,381                      -      1,381           1,381             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSH001           Colton-Build New 138/13 8kV Su                        DIRECTLG                 817                      -        817             817             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSHOPA           Capture Transformer Shop Cost                         DIRCTEAI                 323                      -        323             323             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSHOPG           Capture Transformer Costs LG                          DIRECTLG                 323                      -        323             323             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSHOPL           Capture Transf Shop Cost LA                           DIRCTELI                 323                      -        323             323             -               -                -               -
8-460




                                                              ESI              CP080     C6PPTSHOPM                                                                 DIRCTEMI                 323                      -        323             323             -               -                -               -




                                                                                                                                                                                                                                                                                                                    2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Capture Transformer Cost MS
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSHOPN           Capture Transformer Shop Cost                         DIRCTENO                 323                      -        323             323             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSHOPT           Capture Transformer Shop Cost                         DIRECTTX                 322                      -        322               -           322            (322)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSJ001           Lake Charles Bulk - Install XF                        DIRECTLG                   -                      -          -               -             -               -                -               -




                                                                                                                                                                                                                                                                                                                        Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSJ003           Bentwater - Build 138-34 5 Sub                        DIRECTTX                 118                      -        118               -           118            (118)               -               -




                                                                                                                                                                                                                                                                                                                         Page 20 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSJ004           Hartburg Disconnect/remove Aut                        DIRECTTX                 202                      -        202               -           202            (202)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSJ005           Pickens 230kV Sub Remove line                         DIRCTEMI               1,201                      -      1,201           1,201             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK057           Lucky Install 32 4MVAR Cap Ba                         DIRCTELI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK058           Vienna Install 32 4MVAR Cap B                         DIRCTELI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK102           Good Hope Rebuild by Valero                           DIRCTELI              10,521                      -     10,521          10,521             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK103           Prospect Mod GH Line Relaying                         DIRCTELI               3,720                      -      3,720           3,720             -               -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                            ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                 For the Twelve Months Ended June 30, 2011
                                                                                                                                                                              Amounts in Dollars
                                                                                                                                                                                          (A)              (B)             (C)              (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                                      Total Billings
                                                                                         Activity / Project                                                            ESI BIlling                  Service Company                                     ETI Per                        Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                              Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK107           Sterlington 115 Bus Split/Upg                          DIRCTELI              31,817                      -     31,817           31,817              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK108           Sterlington 500 Replace Auto                           DIRCTELI               2,649                      -      2,649            2,649              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK109           Bastrop 115 Bkr/Sw/Relay Upgr                          DIRCTELI              13,269                      -     13,269           13,269              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK110           Walnut Grove 115 Mod fy Fiber                          DIRCTELI                  57                      -          57              57              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK111           Riser 115kV Add Cap Bank                               DIRCTELI               1,272                      -      1,272            1,272              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK112           Swartz 115 Str Ln Relay & Sw                           DIRCTELI               2,213                      -      2,213            2,213              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK113           Ri la 115 Repl Switch R1896                            DIRCTELI                  27                      -          27              27              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK117           Oak Grove 115 Bastrop Ln Rela                          DIRCTELI               6,145                      -      6,145            6,145              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK131           Delhi 115 Install Reactors                             DIRCTELI                 657                      -         657             657              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK143           Frostkraft Upg Ster Ln Relayi                          DIRCTELI               2,775                      -      2,775            2,775              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK163           Tallulah 115 Upgr BW Line Rel                          DIRCTELI                 240                      -         240             240              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK164           Iron Man 230 Build New Statio                          DIRCTELI              12,427                      -     12,427           12,427              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK172           Bogalusa 500 Expand Station                            DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK183           Bogue Chitto - Build 500 switc                         DIRCTELI                 282                      -         282             282              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK184           Schriever Build new 230 substa                         DIRCTELI               2,936                      -      2,936            2,936              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK192           NORTH BASTROP BREAKER                                  DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK195           DRAGOON ROAD RTU UPGRADE                               DIRCTELI                  53                      -          53              53              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK197           RIVERTON RTU UPGRADE                                   DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK198           JONESBORO RTU UPGRADE                                  DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK199           Bogalusa Replace Bkr S2520                             DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK200           SnakeFarm Upgrade Bus                                  DIRCTELI                  86                      -          86              86              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK205           HAYNESVILLE S TRANSFORMER FAI                          DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK212           LAMKIN CAPACITOR BANK PANEL                            DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK213           SWARTZ CAPACITOR BANK PANEL                            DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK214           BLACK RIVER CIRCUIT SWITCHERS                          DIRCTELI                 659                      -         659             659              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK215           DELHI R4620 BREAKER                                    DIRCTELI               2,468                      -      2,468            2,468              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK216           ALTO N1151 BREAKER                                     DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK218           HODGE CAPACITOR BANK PANEL                             DIRCTELI               2,089                      -      2,089            2,089              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK219           RED GUM CAPACITOR BANK PANEL                           DIRCTELI               2,551                      -      2,551            2,551              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK220           WINNIFIELD CAPACITOR BANK PANE                         DIRCTELI               3,704                      -      3,704            3,704              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK221           WINNSBORO CAPACITOR BANK PANEL                         DIRCTELI               3,452                      -      3,452            3,452              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK222           LUCKY N4951 BREAKER REPLACEMEN                         DIRCTELI                 107                      -         107             107              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK242           MINDEN FAULT LOCATION                                  DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK243           BASTROP FAULT LOCATION                                 DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK245           HODGE FAULT LOCATION                                   DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK246           RISER FAULT LOCATION                                   DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK247           ADA FAULT LOCATION                                     DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK248           CHENIERE FAULT LOCATION                                DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK250           Bayou Labutte Bu ld 500kV Sub                          DIRCTELI              18,202                      -     18,202           18,202              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK251           Iberv lle Add 230kV Line Bay                           DIRCTELI               6,968                      -      6,968            6,968              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK252           Evergreen Replace S9550 Bkr                            DIRCTELI               3,199                      -      3,199            3,199              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK253           Melbourne Replace Switches                             DIRCTEAI               1,170                      -      1,170            1,170              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK262           MINDEN CAPACITOR PANEL REPLACE                         DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK272           Behrman sub - Modify station f                         DIRCTELI               3,912                      -      3,912            3,912              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK280           Webre Replace Line Trap                                DIRECTLG                 130                      -         130             130              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK281           W llow Glen Replace Breakers                           DIRECTLG              19,928                      -     19,928           19,928              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK283           Point Pleasant design oversigh                         DIRCTELI               8,607                      -      8,607            8,607              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK285           WEST MONROE BACKUP RELAY                               DIRCTELI                 435                      -         435             435              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK287           RIVERTON N2011 BREAKER                                 DIRCTELI                   -                      -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK302           Evergreen - perform remote end                         DIRCTELI               2,557                      -      2,557            2,557              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK303           Remote end work for Point Plea                         DIRECTLG                 596                      -         596             596              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK309           Tezcuco 230 Add Bay 5                                  DIRCTELI               4,785                      -      4,785            4,785              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK314           L Gypsy230 IronMan Ln Relay                            DIRCTELI               1,931                      -      1,931            1,931              -                -               -               -
8-461




                                                              ESI              CP080     C6PPTSK322                                                                  DIRCTELI               7,822                      -      7,822            7,822              -                -               -               -




                                                                                                                                                                                                                                                                                                                       2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Luling Sub - Add two feeders f
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK324           Yogi - Build new substation                            DIRCTELI               3,456                      -      3,456            3,456              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK325           WINNFIELD 230 RELAY PANEL                              DIRCTELI                  58                      -          58              58              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK328           COLUMBIA BREAKER N2953                                 DIRCTELI                 111                      -         111             111              -                -               -               -




                                                                                                                                                                                                                                                                                                                           Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK373           FROSTKRAFT SEL 311C RELAY                              DIRCTELI                 242                      -         242             242              -                -               -               -




                                                                                                                                                                                                                                                                                                                            Page 21 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK374           MONROE SEL 311C RELAY                                  DIRCTELI                 430                      -         430             430              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK378           GALION KF UPGRADE                                      DIRCTELI                   6                      -           6               6              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK379           GRAMBLING KF UPGRADE                                   DIRCTELI                   6                      -           6               6              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK381           SELMAN FIELD KF UPGRADE                                DIRCTELI                  12                      -          12              12              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK400           Arabi Relocate Xfmr #2 to Chal                         DIRCTELI                  52                      -          52              52              -                -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK585           Stauffer Install Resistors for                         DIRECTLG               3,249                      -      3,249            3,249              -                -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                     Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                            ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                 For the Twelve Months Ended June 30, 2011
                                                                                                                                                                              Amounts in Dollars
                                                                                                                                                                                          (A)              (B)             (C)              (D)          (E)           (F)          (G)             (H)
                                                                                                                                                                                                      Total Billings
                                                                                         Activity / Project                                                            ESI BIlling                  Service Company                                     ETI Per                   Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                              Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books       Exclusions     Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSK586           Minden Replace 3 Breakers                              DIRCTELI               5,463                      -      5,463            5,463            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSM001           Little Gypsy-Connect New Aux X                         DIRCTELI                   -                      -           -               -            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSM002           LaStation-Upgrade L784 Relayin                         DIRECTLG                   -                      -           -               -            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSM003           Kaiser 69kV-Upgrade L784 Relay                         DIRECTLG                   -                      -           -               -            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSM004           Daisy Sub- ExxonMobile 69kVPOD                         DIRECTTX               9,896                      -      9,896                -        9,896       (9,896)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSM006           Dist Metro Replace Transformer                         DIRECTTX                  11                      -          11               -           11          (11)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSM999           Gladys Sub 69kv POD                                    DIRECTTX              10,350                      -     10,350                -       10,350      (10,350)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSMAR2           AECC Marsha l - Install Switch                         DIRCTEAI               3,296                      -      3,296            3,296            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSMAR3           Marshall - Inst FO Cable & Gro                         DIRCTEAI               1,129                      -      1,129            1,129            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSMTN1           Morton Substation                                      DIRCTEMI                   -                      -           -               -            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP018           Doucette-Install 2 CircuitSwit                         DIRECTTX                   -                      -           -               -            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP077           Oakridge-138kV Circuit/TxfmrDi                         DIRECTTX                 258                      -         258               -          258         (258)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP078           Oakridge-138kVCircuit/Txfmr Di                         DIRECTTX                 202                      -         202               -          202         (202)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP079           Cow-UpgradeLineRelaying 138kV                          DIRECTTX                 207                      -         207               -          207         (207)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP080           Georgetown-Line Relaying 230kV                         DIRECTTX                   -                      -           -               -            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP081           Sabine-Relay 138kV L492 230kV                          DIRECTTX                  82                      -          82               -           82          (82)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP093           Caldwell Replace RTU                                   DIRECTTX                   -                      -           -               -            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP235           (Reimbursable) Kolbs 230kV Sub                         DIRECTTX                 195                      -         195               -          195         (195)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP257           Conroe Bulk Buss Tie Breaker                           DIRECTTX               2,921                      -      2,921                -        2,921       (2,921)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP259           Navasota Replace Breaker 1644                          DIRECTTX               1,541                      -      1,541                -        1,541       (1,541)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP260           Conroe Replace Breaker 6390                            DIRECTTX               1,901                      -      1,901                -        1,901       (1,901)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP263           McDonald-MOS to 138kV Sw 5982&                         DIRECTTX                 659                      -         659               -          659         (659)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP273           Ft Worth-Brkr 15065 T1&T2 Fuse                         DIRECTTX                 714                      -         714               -          714         (714)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP274           Evadale Replace Breaker 5635                           DIRECTTX                 824                      -         824               -          824         (824)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP289           Lakeside Fault Location Tool                           DIRECTTX                  82                      -          82               -           82          (82)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP293           Sabine Replace OCB 13240                               DIRECTTX                   -                      -           -               -            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP294           Johnstown Fault Location Tool                          DIRECTTX                   -                      -           -               -            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP295           Egypt Fault Location Tool                              DIRECTTX                   -                      -           -               -            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP296           Memorial Fault Location Tool                           DIRECTTX                   -                      -           -               -            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP298           Goslin Fau t Location Tool                             DIRECTTX                  73                      -          73               -           73          (73)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP299           Doucette Upgrade Relaying L-93                         DIRECTTX                 234                      -         234               -          234         (234)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP301           Goslin Upgrade Line Relaying L                         DIRECTTX                  30                      -          30               -           30          (30)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP302           Goslin Upgrade Line Relaying L                         DIRECTTX               2,112                      -      2,112                -        2,112       (2,112)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP303           Metro Upgrade Line Relaying L-                         DIRECTTX               2,103                      -      2,103                -        2,103       (2,103)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP304           Metro Upgrade Line Relaying L-                         DIRECTTX               1,726                      -      1,726                -        1,726       (1,726)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP305           Oakridge Upgrade Line Relaying                         DIRECTTX               2,218                      -      2,218                -        2,218       (2,218)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP307           Sabine Upgrade Line Relaying L                         DIRECTTX               3,111                      -      3,111                -        3,111       (3,111)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP308           Stonegate Install 138kV Line R                         DIRECTTX               5,749                      -      5,749                -        5,749       (5,749)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP332           Goslin Line Relaying L-803                             DIRECTTX               2,080                      -      2,080                -        2,080       (2,080)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP333           Conroe Line Relaying L-820                             DIRECTTX               1,296                      -      1,296                -        1,296       (1,296)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP334           Conroe Trans No 2 Relaying                             DIRECTTX               3,353                      -      3,353                -        3,353       (3,353)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP338           Toledo Bend Replace Switch 54                          DIRECTTX                 647                      -         647               -          647         (647)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP361           Shepherd Underrated CTs                                DIRECTTX                  81                      -          81               -           81          (81)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP400           TX-Dupnt Bmt Sub Bkr Rep 3255                          DIRECTTX                   -                      -           -               -            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP430           Lamar Sub Remove Assets                                DIRECTTX                   -                      -           -               -            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP431           Mid County Install Relaying                            DIRECTTX               2,593                      -      2,593                -        2,593       (2,593)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP450           Ninemile 230 Waterford bay upg                         DIRCTELI               1,276                      -      1,276            1,276            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP452           Fancy Point - Upgrade L354 bay                         DIRECTLG                 141                      -         141             141            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP454           Carlyss 230 - Replace Sws & ju                         DIRECTLG               4,222                      -      4,222            4,222            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP472           Hooker 230 - replace jumpers                           DIRCTELI                  35                      -          35              35            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP500           Grimes Sub Install Relay Equi                          DIRECTTX               5,488                      -      5,488                -        5,488       (5,488)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP533           Dobbin Replace Basic RTU                               DIRECTTX                  83                      -          83               -           83          (83)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP536           Huntsville Replace Basic RTU                           DIRECTTX                  74                      -          74               -           74          (74)               -               -
8-462




                                                              ESI              CP080     C6PPTSP537                                                                  DIRECTTX                  46                      -          46               -           46          (46)               -               -




                                                                                                                                                                                                                                                                                                                  2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Oakridge Replace Basic RTU
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP540           St Gabriel - repl line relays                          DIRECTLG                 741                      -         741             741            -            -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP546           Evadale Replace Basic RTU                              DIRECTTX                 239                      -         239               -          239         (239)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP548           Clinton - replace switches                             DIRCTEMI                  13                      -          13              13            -            -                -               -




                                                                                                                                                                                                                                                                                                                      Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP549           W llow Glen 500 kV                                     DIRECTLG               1,532                      -      1,532            1,532            -            -                -               -




                                                                                                                                                                                                                                                                                                                       Page 22 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP552           Jasper Circu t Switchers 5362&                         DIRECTTX                 213                      -         213               -          213         (213)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP555           Somerville Sub Install Cap Ba                          DIRECTTX               4,737                      -      4,737                -        4,737       (4,737)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP567           Inland Orange Install Meterin                          DIRECTTX               3,341                      -      3,341                -        3,341       (3,341)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP588           Navasota 1200 Amp Bkr 16435                            DIRECTTX                 264                      -         264               -          264         (264)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP589           Corrigan Replace Breaker 6360                          DIRECTTX                 304                      -         304               -          304         (304)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP605           Long John Engineering Study                            DIRECTTX                 288                      -         288               -          288         (288)               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                     Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)              (D)           (E)           (F)           (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                  Service Company                                     ETI Per                     Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books        Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP666           Tamina Sub Install 138kv Bkr                         DIRECTTX               7,427                      -      7,427                -        7,427         (7,427)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP700           Navasota Install Relay Equipm                        DIRECTTX               5,154                      -      5,154                -        5,154         (5,154)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP900           Bryan Sub Install Relay Equip                        DIRECTTX               4,222                      -      4,222                -        4,222         (4,222)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP911           C St Junction Install 138kv                          DIRECTTX               7,829                      -      7,829                -        7,829         (7,829)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP987           Mer in sub build new sub                             DIRECTTX              13,872                      -     13,872                -       13,872        (13,872)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSP999           College Station Junction Buil                        DIRECTTX              13,977                      -     13,977                -       13,977        (13,977)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSQ001           FOUNTAIN LAKE BUILD 33 6 MVA                         DIRCTEAI               3,977                      -      3,977            3,977             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSQ002           Ebony SS Convet to 5 Breaker R                       DIRCTEAI               9,917                      -      9,917            9,917             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSQ003           Pgld Sub Upgrd Sw tch B6673                          DIRCTEAI               1,937                      -      1,937            1,937             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSQ004           Rusvl S Sub Upgd Switch B8160                        DIRCTEAI               1,604                      -      1,604            1,604             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSQ007           Pangburn Move 36MVAR Cap Bank                        DIRCTEAI               3,409                      -      3,409            3,409             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSR100           Raceland Sub Upgrade Equipmen                        DIRCTELI                 474                      -         474             474             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSR101           Coteau Substation Upgrade Con                        DIRCTELI                 457                      -         457             457             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSS001           Wynndale Build New 115kV Sub                         DIRCTEMI                 364                      -         364             364             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSS002           SpringRidge Rd Build New Line                        DIRCTEMI                  93                      -          93              93             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSS003           RayBraswe l 115kV Replace Rel                        DIRCTEMI                  15                      -          15              15             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSS004           Brookhaven Replace Relaying                          DIRCTEMI                  15                      -          15              15             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSS005           Bolton Install 115kV Bkrs                            DIRCTEMI                 161                      -         161             161             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTST001           Nelson-Term New 230kV Line L-                        DIRECTLG               1,487                      -      1,487            1,487             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSTE04           Tallowood Build New 230 kV Sub                       DIRECTTX                   -                      -           -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSTE05           Tallowood Purchase Substation                        DIRECTTX                   -                      -           -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSTE06           Tallowood Build Access Rd & Br                       DIRECTTX                   -                      -           -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSTE07           Clark's Island Build New 230k                        DIRECTTX                   -                      -           -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSTE08           Clark's Island Acquire Sub Si                        DIRECTTX                   -                      -           -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSTE10           NSS Acquire Subtation Site                           DIRECTTX                   -                      -           -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSTE11           Hartburg 500kV Install Auto Tr                       DIRECTTX                   -                      -           -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU002           BaxterWilson Add Auto & Upgr                         DIRCTEMI              10,777                      -     10,777           10,777             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU003           Vicksburg 115 Upgr Bkr & Ln R                        DIRCTEMI               1,013                      -      1,013            1,013             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU004           Port Gibson 115 Upg BW Ln Rel                        DIRCTEMI                 352                      -         352             352             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU005           N Vicksburg 115 Repl BW Ln Re                        DIRCTEMI                 884                      -         884             884             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU006           Yazoo City MSS Repl BW Line R                        DIRCTEMI                 138                      -         138             138             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU007           Conehoma Creek Build Spectra                         DIRCTEMI                 418                      -         418             418             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU008           NE Jackson Replace Relaying                          DIRCTEMI                 964                      -         964             964             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU009           Franklin 500kV Ring Bus Recon                        DIRCTEMI               1,683                      -      1,683            1,683             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU010           Sterlington 115kV Install Bre                        DIRCTELI                  84                      -          84              84             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU100           Mabelvale 115kV Replace Switc                        DIRCTEAI                  16                      -          16              16             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU102           Maumelle East SS Replace Swit                        DIRCTEAI                 532                      -         532             532             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU105           L R Alexander 2x Bundle Bus                          DIRCTEAI                 463                      -         463             463             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU110           P B Watson Chapel - Replace Bu                       DIRCTEAI                 544                      -         544             544             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU120           Orange Replace Bus                                   DIRECTTX                 821                      -         821               -          821           (821)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU121           Lewis Creek Replace Bus                              DIRECTTX                 936                      -         936               -          936           (936)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU122           Alden Replace Bus & Install S                        DIRECTTX               1,292                      -      1,292                -        1,292         (1,292)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU123           Conroe Bulk Replace Bus & Dif                        DIRECTTX               5,426                      -      5,426                -        5,426         (5,426)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU124           Goslin Replace Bkr Switches                          DIRECTTX                   -                      -           -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU125           Dupont Sabine #3 Replace CTs                         DIRECTTX                   -                      -           -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU126           Cypress Replace Bus                                  DIRECTTX                 436                      -         436               -          436           (436)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU127           Lumberton Replace Bus                                DIRECTTX                 296                      -         296               -          296           (296)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU129           Port Neches Bulk - Install Aux                       DIRECTTX               1,005                      -      1,005                -        1,005         (1,005)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU130           Toledo Bend Replace Breakers                         DIRECTTX               1,244                      -      1,244                -        1,244         (1,244)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU131           Navasota Install CTs                                 DIRECTTX                  40                      -          40               -            40           (40)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSU132           Toledo Bend Replace Line Bay                         DIRECTTX                  27                      -          27               -            27           (27)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSV001           ANO PHVII (2010)                                     DIRCTEAI               9,436                      -      9,436            9,436             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSV002           Avilla POD- Property Purchase                        DIRCTEAI                   4                      -           4               4             -              -               -               -
8-463




                                                              ESI              CP080     C6PPTSV003                                                                DIRCTEAI               9,119                      -      9,119            9,119             -              -               -               -




                                                                                                                                                                                                                                                                                                                  2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Hamlet XFMR Upgrade
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSV005           Galloway New 115kV Substation                        DIRCTEAI               3,856                      -      3,856            3,856             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSV100           Lewis Creek Sub Install Relay                        DIRECTTX                 828                      -         828               -          828           (828)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSV200           Longmire Sub Instal Relays &                         DIRECTTX               1,787                      -      1,787                -        1,787         (1,787)               -               -




                                                                                                                                                                                                                                                                                                                      Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSV400           Navasota Sub Insta l Relays &                        DIRECTTX                  63                      -          63               -            63           (63)               -               -




                                                                                                                                                                                                                                                                                                                       Page 23 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSV500           Grimes Sub Install Relays                            DIRECTTX                  38                      -          38               -            38           (38)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSV600           Rivtrin Sub Install Relays                           DIRECTTX                 634                      -         634               -          634           (634)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSW001           Dewitt INST 33MVA X-Former                           DIRCTEAI              18,804                      -     18,804           18,804             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSWBS1           W lbert Sub - Addis-BC 230_Upg                       DIRECTLG                 421                      -         421             421             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSWIN1           Replace Transformer at Winnsbo                       DIRCTELI               5,526                      -      5,526            5,526             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSWIN2           Inst 20MVA Auto & 2 Feeder Br                        DIRCTELI               4,900                      -      4,900            4,900             -              -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)              (D)           (E)           (F)           (G)             (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                   Service Company                                    ETI Per                     Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books        Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSX001           Dayton 138kV Replace Brks&Swi                         DIRECTTX                 637                      -        637                -          637           (637)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSX002           Cheek 138kV Replace Breakers a                        DIRECTTX                 716                      -        716                -          716           (716)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSX003           S BMT 138KV Replace Breakers a                        DIRECTTX               3,279                      -      3,279                -        3,279         (3,279)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSX004           Lewis Creek 138kV Insta l brk                         DIRECTTX               7,585                      -      7,585                -        7,585         (7,585)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSX005           Upgrade Conroe Bulk                                   DIRECTTX               1,521                      -      1,521                -        1,521         (1,521)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSX006           Install new 230kV Bay Jacinto                         DIRECTTX               2,479                      -      2,479                -        2,479         (2,479)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSX007           Install protection Conair Sub                         DIRECTTX                 148                      -        148                -          148           (148)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSX008           upgrade 230kv bus Mid -County                         DIRECTTX                 231                      -        231                -          231           (231)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSX010           Hickory Ridge New Substation S                        DIRECTTX               2,594                      -      2,594                -        2,594         (2,594)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSX100           McAdams Add 2nd Auto                                  DIRCTEMI              15,267                      -     15,267           15,267             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSX101           Attala Substation Replace Line                        DIRCTEMI               3,585                      -      3,585            3,585             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSX102           Lakeover Remove Line Trap                             DIRCTEMI               1,266                      -      1,266            1,266             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSX103           Winona Add line panel to S Gr                         DIRCTEMI                  19                      -         19               19             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ001           Ray Braswell Rpl Breakers&Sw t                        DIRCTEMI                 532                      -        532              532             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ002           Baxter Wilson Rpl Breaker & S                         DIRCTEMI                 621                      -        621              621             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ003           Sterlington Relocate 7C to Bus                        DIRCTELI               7,581                      -      7,581            7,581             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ004           Hartburg Rpl Line to Bus Riser                        DIRECTTX                 656                      -        656                -          656           (656)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ005           Inland Orange Rpl Bus-Line Ri                         DIRECTTX                  84                      -         84                -            84           (84)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ006           McLewis Rpl Switches & Risers                         DIRECTTX               2,590                      -      2,590                -        2,590         (2,590)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ007           Rolling Fork Install 21 MVAR C                        DIRCTEMI               3,059                      -      3,059            3,059             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ008           Yazoo City Mun Inst 21 MVAR C                         DIRCTEMI                 550                      -        550              550             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ009           Carthage 115 kV Inst 21MVAR C                         DIRCTEMI               4,880                      -      4,880            4,880             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ010           Tylertown 115kV Inst 21MVAR C                         DIRCTEMI               5,522                      -      5,522            5,522             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ011           Magee 115 kV Inst 32 4 MVA Ca                         DIRCTEMI                 761                      -        761              761             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ012           McComb 115kV Inst 34 2MVAR Ca                         DIRCTEMI                 431                      -        431              431             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ014           Hernando(115kV) Split 32 4 Cap                        DIRCTEMI               8,161                      -      8,161            8,161             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ015           Hollandale(115kV) Slit 32 4 Ca                        DIRCTEMI               4,841                      -      4,841            4,841             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ016           PlumPoint(115kV) Spl t 32 4 Ca                        DIRCTEMI               4,789                      -      4,789            4,789             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ017           PortGibson(115kV) Split 32 4Ca                        DIRCTEMI               2,935                      -      2,935            2,935             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ018           Senatoba(115k) Install 21 6 Ca                        DIRCTEMI               5,946                      -      5,946            5,946             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ019           Fayette(115kV) Split 32 4 Cap                         DIRCTEMI               4,526                      -      4,526            4,526             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ020           Richard 138kV Connect New Gene                        DIRECTLG                 804                      -        804              804             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTSZ030           Cosmar Cust Control House Relo                        DIRECTLG               1,109                      -      1,109            1,109             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTV0531           Nerc Alert Lidar - Mississippi                        DIRCTEMI                 473                      -        473              473             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTV0532           Nerc Alert Lidar - Texas                              DIRECTTX                 279                      -        279                -          279           (279)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTV0533           Nerc Alert Lider - ELL - South                        DIRCTELI                 223                      -        223              223             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTV0534           Nerc Alert Lidar - ELL - North                        DIRCTELI                 249                      -        249              249             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTV0535           Nerc Alert Lidar - EGSLA - Eas                        DIRECTLG                 136                      -        136              136             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTV0536           Nerc Alert Lidar - EGSLA - Wes                        DIRECTLG                 223                      -        223              223             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTV0537           Nerc Alert Lidar - ENOI                               DIRCTENO                 110                      -        110              110             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTV0538           Nerc Alert Lidar - Arkansas                           DIRCTEAI               1,827                      -      1,827            1,827             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTX1085           E izabeth-Replace 69kV OCB 292                        DIRECTTX                  82                      -         82                -            82           (82)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTX1169           Meeker 69kV Line OCB 5935                             DIRECTTX                   -                      -          -                -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTX1176           Evadale 69kV Cap Bank OCB 344                         DIRECTTX                 239                      -        239                -          239           (239)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTX1179           Fort Worth Replace Basic RTU                          DIRECTTX                  50                      -         50                -            50           (50)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPTX1180           MidCounty Replace Basic RTU                           DIRECTTX                   -                      -          -                -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPVS1002           CLAIBORNE 115KV CAP RELAY UPG                         DIRCTENO                   -                      -          -                -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAB044           CDC Carp Dam - DCS PC & Operat                        DIRCTEAI               1,648                      -      1,648            1,648             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAE335           INC 2-series posimetric feeder                        DIRCTEAI               2,340                      -      2,340            2,340             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAN023           RemDam-Replace Stepup Transfor                        DIRCTEAI                   -                      -          -                -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAN035           RemDam-RplcCoolingWtrSupplyLin                        DIRCTEAI                   -                      -          -                -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAN041           RDC DCS PC & Operating Sys Sof                        DIRCTEAI               1,845                      -      1,845            1,845             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAN044           RD1 Voltage Regulator Replacem                        DIRCTEAI                 653                      -        653              653             -              -               -               -
8-464




                                                              ESI              CP080     C6PPWAN045                                                                 DIRCTEAI                 526                      -        526              526             -              -               -               -




                                                                                                                                                                                                                                                                                                                   2011 TX Rate Case
                     HUMAN RESOURCES                                                                          RD2 Voltage Regulator Replacem
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAN046           RD3 Voltage Regulator Replacem                        DIRCTEAI                 583                      -        583              583             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR307           WB1 CAVR Scrubber Stack Burner                        DIRCTEAI                (114)                     -       (114)            (114)            -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR308           WB2 CAVR Scrubber Stack Burner                        DIRCTEAI                (117)                     -       (117)            (117)            -              -               -               -




                                                                                                                                                                                                                                                                                                                       Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR377           Declaratory Order for WB Scrub                        DIRCTEAI                   -                      -          -                -             -              -               -               -




                                                                                                                                                                                                                                                                                                                        Page 24 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR382           WB1 HP Turbine Upgrade                                DIRCTEAI                   -                      -          -                -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR383           WB2 HP Turbine Upgrade                                DIRCTEAI                   -                      -          -                -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR385           WB2 IP Turbine Stage 8 Setback                        DIRCTEAI                 883                      -        883              883             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR408           WB2 RH Outlet Header Terminal/                        DIRCTEAI               1,087                      -      1,087            1,087             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR420           WBC AF3A & AF3B Feeder Replace                        DIRCTEAI               2,235                      -      2,235            2,235             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR421           WB2 Replace 2 Sets of L-1 Blad                        DIRCTEAI                 483                      -        483              483             -              -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)            (D)          (E)            (F)          (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                   Service Company                                  ETI Per                    Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support         Recipient          Total     All Other BU's   Books        Exclusions     Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR432           WB2 Alterrex Rect fier Replace                       DIRCTEAI               2,401                      -      2,401          2,401            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR444           WB2 Pall Condensate Filtration                       DIRCTEAI                 147                      -         147           147            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR451           WB2 LPA L-2 Bucket Replacement                       DIRCTEAI                 450                      -         450           450            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR452           WBC Replace Magnetic Separator                       DIRCTEAI                 562                      -         562           562            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR455           WBC AF4A Feeder Replacement                          DIRCTEAI                 865                      -         865           865            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR458           WBC Feeder Inlet Gates-AF4B 5A                       DIRCTEAI                 373                      -         373           373            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR472           WB2 LTSH (Rear) Boiler Tubes                         DIRCTEAI               1,709                      -      1,709          1,709            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR473           WBC RCD Positioner Iso Transf                        DIRCTEAI                 944                      -         944           944            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAR495           WB1 Alterrex Rect fier Upgrade                       DIRCTEAI                 251                      -         251           251            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAT029           AT Raw Water development                             DIRCTEMI               1,412                      -      1,412          1,412            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAT037           AT Additional Bo ler Feed Pump                       DIRCTEMI               1,551                      -      1,551          1,551            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAT057           ATC Protection Generator Rela                        DIRCTEMI                 847                      -         847           847            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAT059           Attala Secondary Pipeline Tie-                       DIRCTEMI              44,360                      -     44,360         44,360            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAU025           OUA009 - OPC - Plant Blowdown                        DIRCTEAI                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAU035           OPC-OUA003-HP Stm to Gland Stm                       DIRCTEAI              (4,884)                     -     (4,884)        (4,884)           -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAU044           OP1-OUA015 012-HRSG Air Attemp                       DIRCTEAI               4,337                      -      4,337          4,337            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAU045           OP2-OUA015 013-HRSG Air Attemp                       DIRCTEAI               6,555                      -      6,555          6,555            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAU069           OP1-OUA001 002 - H2 Seals Upgr                       DIRCTEAI                 556                      -         556           556            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAU072           OUA001 011aOPC - Fuel Gas Heat                       DIRCTEAI               2,524                      -      2,524          2,524            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAU073           OUA001 011b OP1-Fuel Gas Mon                         DIRCTEAI                 331                      -         331           331            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAU074           OUA001 011c OP2-Fuel Gas Mont                        DIRCTEAI                 399                      -         399           399            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAU080           OP1-Hyd Oil Pump Add to Essen                        DIRCTEAI                 175                      -         175           175            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAU081           OP2-Hyd Oil Pump Add to Essen                        DIRCTEAI                  20                      -          20            20            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAU084           OP1-Cooling Twr Vibration Sys                        DIRCTEAI                 238                      -         238           238            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWAU085           OP2-Cooling Twr Vibration Sys                        DIRCTEAI                 238                      -         238           238            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA166           LW2 Mn Turb & TBFP Contrls Upg                       DIRECTTX                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA200           TX-LWC Purchase Spare Transfor                       DIRECTTX               4,934                      -      4,934              -        4,934        (4,934)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA229           LW2 Superheater Replacement                          DIRECTTX              13,479                      -     13,479              -       13,479       (13,479)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA230           LW2 Reheater Replacement                             DIRECTTX              11,070                      -     11,070              -       11,070       (11,070)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA231           LW2 Static Exciter                                   DIRECTTX               2,674                      -      2,674              -        2,674        (2,674)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA232           LW2 Generator Rotor Rewind                           DIRECTTX               2,654                      -      2,654              -        2,654        (2,654)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA233           LW2 Air Preheater Shaft/Rotor                        DIRECTTX              14,895                      -     14,895              -       14,895       (14,895)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA239           LW2 Turbine Inner Module Uprat                       DIRECTTX              39,971                      -     39,971              -       39,971       (39,971)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA242           LW1 APH Shaft Replacement                            DIRECTTX               1,099                      -      1,099              -        1,099        (1,099)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA247           LW1 Replace Reheater                                 DIRECTTX                 489                      -         489             -          489          (489)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA248           LW1 Replace Superheater                              DIRECTTX                 475                      -         475             -          475          (475)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA257           LWC Network - East and West Ga                       DIRECTTX                 671                      -         671             -          671          (671)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA259           LW2 Construction Elevator Foun                       DIRECTTX                  63                      -          63             -           63           (63)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGA282           LWC Contractor Parking Area                          DIRECTTX                 152                      -         152             -          152          (152)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGB008           OP3-OUA015 014-HRSG Oper Study                       DIRCTEAI                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGB028           OP3-OUA015 014-HRSG Air Attemp                       DIRECTLG               5,402                      -      5,402          5,402            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGB043           OP3-Hyd Oil Pump Add to Essen                        DIRECTLG                  20                      -          20            20            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGB045           OP3-Clg Tower Vibration Sys Up                       DIRECTLG                 238                      -         238           238            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGM479           LG-NL6 '07 Rplc 2nd Point Heat                       DIRECTLG                   -                      -           -             -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGM540           LG-NL6 '10 Rplc Main Transform                       DIRECTLG                 232                      -         232           232            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGM587           NL6 - CAIR - CAPITAL PROJECT                         DIRECTLG               4,937                      -      4,937          4,937            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGM640           NL4 Rplc 2A & 2B HP FWtrHeater                       DIRECTLG                 974                      -         974           974            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP437           TXSB4 Supercritical Startup Va                       DIRECTTX                 604                      -         604             -          604          (604)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP438           TXSB4 Supercritical Startup Va                       DIRECTTX                 300                      -         300             -          300          (300)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP439           TXSB4 Boiler Control System Up                       DIRECTTX                  67                      -          67             -           67           (67)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP445           SB4 Sabine 4 Cap tal Valves                          DIRECTTX                  76                      -          76             -           76           (76)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP446           TXSB4 LP A/B Turbine L-0 Bucke                       DIRECTTX                (656)                     -       (656)             -         (656)          656                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP448           SB4-Replace Waterwall Tube Pan                       DIRECTTX                  67                      -          67             -           67           (67)               -               -
8-465




                                                              ESI              CP080     C6PPWGP453                                                                DIRECTTX                   -                      -           -             -            -             -                -               -




                                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES                                                                          TXSB2 Feedwater ByPass Replacm
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP455           SB4 Reheater Spray Regulator a                       DIRECTTX                 176                      -         176             -          176          (176)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP456           TXSB4 - 1B High Pressure HTR S                       DIRECTTX                 119                      -         119             -          119          (119)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP460           SB4 TBFP Recirc Vv and Blk Vv                        DIRECTTX                 229                      -         229             -          229          (229)               -               -




                                                                                                                                                                                                                                                                                                                   Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP461           SB1 Feedwater ByPass Replacmen                       DIRECTTX                   -                      -           -             -            -             -                -               -




                                                                                                                                                                                                                                                                                                                    Page 25 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP468           SB4 LP Turbine Bucket Replacem                       DIRECTTX                 837                      -         837             -          837          (837)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP478           SBC PSM Sodium Hypochlorite Ge                       DIRECTTX               4,004                      -      4,004              -        4,004        (4,004)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP479           SB1 Gas Control Valve and Actu                       DIRECTTX               1,406                      -      1,406              -        1,406        (1,406)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP480           SB2 Gas Control Valve and Actu                       DIRECTTX                 631                      -         631             -          631          (631)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP497           SB4/5 RSS Transformer Bushing                        DIRECTTX                 185                      -         185             -          185          (185)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP500           SB5 Generator Rewind - Strateg                       DIRECTTX               2,712                      -      2,712              -        2,712        (2,712)               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)            (D)           (E)           (F)           (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                  Service Company                                   ETI Per                     Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support        Recipient           Total     All Other BU's   Books        Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP501           SB5 LP Bucket Replmt - Strateg                       DIRECTTX                 374                      -       374               -          374           (374)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP502           SB5 - Air Heater Baskets                             DIRECTTX                 167                      -       167               -          167           (167)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP507           SB3 Screenwash Pump                                  DIRECTTX                 810                      -       810               -          810           (810)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP508           SBC Water Plant Regeneration M                       DIRECTTX                  84                      -        84               -            84           (84)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP512           SB4 Generator Stator Rew STRAT                       DIRECTTX               1,010                      -     1,010               -        1,010         (1,010)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGP516           SBC CIP Compliance                                   DIRECTTX               9,350                      -     9,350               -        9,350         (9,350)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWGS008           TOP- Withdrawal Line Freezing                        DIRECTTX                 498                      -       498               -          498           (498)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLA007           AP2 Gas Pipeline Install                             DIRCTELI                 845                      -       845             845             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLB015           BU8 Emerg Gen Limestone Pad                          DIRCTELI                 175                      -       175             175             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLB016           BU8 Replace Turbine Rotor                            DIRCTELI              15,954                      -    15,954          15,954             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLN355           NP4 - CAIR - CAPITAL PROJECT                         DIRCTELI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLN457           NM3 IP1 Feedwater Heater Repla                       DIRCTELI                 702                      -       702             702             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLN458           NM3 IP2 Feedwater Heater Repla                       DIRCTELI                 752                      -       752             752             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLN464           NM3 Generator Stator Rewind                          DIRCTELI                 610                      -       610             610             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLN474           NM5 - CAIR - CAPITAL PROJECT                         DIRCTELI               1,469                      -     1,469           1,469             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLN479           NM5 Generator Collector Replac                       DIRCTELI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLN480           NM5 Generator Rotor Rewind                           DIRCTELI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLN483           NMC Deepwell #3 Replacment                           DIRCTELI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLN500           NMC - Oil/Water Separator for                        DIRCTELI               4,984                      -     4,984           4,984             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLN525           NP4 Purchase Main Transformer                        DIRCTELI               8,914                      -     8,914           8,914             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLR122           ST7-Replace 480 VAC Breakers w                       DIRCTELI                 871                      -       871             871             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLR123           ST7 - Steam Turbine Battery Ba                       DIRCTELI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLR132           ST7 Fire Suppression System                          DIRCTELI                 219                      -       219             219             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLR137           STC-Surf Imp-Oil/Water Separat                       DIRCTELI                 508                      -       508             508             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLT207           WF1 Polisher Controls Modifica                       DIRCTELI               2,346                      -     2,346           2,346             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLT208           WF2 Polisher Control Modificat                       DIRCTELI               8,279                      -     8,279           8,279             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLT261           WFC 4160V Relay Replacments fo                       DIRCTELI                 396                      -       396             396             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLT270           WF4 Bus Duct Minor Add                               DIRCTELI               3,090                      -     3,090           3,090             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLT277           WF2 Generator Protective Meter                       DIRCTELI                 491                      -       491             491             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLT295           WF1 - #1 South Cooler tube bun                       DIRCTELI               1,522                      -     1,522           1,522             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLV043           PVC-Gas Yard Expansion                               DIRCTELI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLV066           PV1 - Bleach system for Coolin                       DIRCTELI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLV067           PV1 - Cooling Tower Side Strea                       DIRCTELI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLV076           PV2-Replace Gen Breaker Failur                       DIRCTELI                 896                      -       896             896             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLY256           LG1 Ovation Migration & consol                       DIRCTELI                 694                      -       694             694             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLY257           LG2 BTG Board Consolidation to                       DIRCTELI                 302                      -       302             302             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLY304           LG2 480V Station Service Short                       DIRCTELI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLY308           LG1 480V Station Service Feede                       DIRCTELI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLY314           LG3 - CAIR - CAPITAL PROJECT                         DIRCTELI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLY331           LGC Oily Water Separator at Oi                       DIRCTELI               6,584                      -     6,584           6,584             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLY336           LG2 Boiler Penthouse Roof Addi                       DIRCTELI                 194                      -       194             194             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLY344           LG3 Turbine Supervisory/Monito                       DIRCTELI                 596                      -       596             596             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLY346           LG3 Cooling Water Heat Exchang                       DIRCTELI                 164                      -       164             164             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWLY364           LG2 Turbine Lube Oil Cooler Ad                       DIRCTELI                 391                      -       391             391             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWMA207           BW2 Standby Transformer #1                           DIRCTEMI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWMA209           BW2 - CAIR - CAPITAL PROJECT                         DIRCTEMI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWMA212           BW2 PSH Project                                      DIRCTEMI                 249                      -       249             249             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWMA226           BW1 Fuel & Aux Air Cntrls Addi                       DIRCTEMI               5,783                      -     5,783           5,783             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWMD155           GA-CAIR Project-Phase 2                              DIRCTEMI                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWMD164           GA1 Reverse Osmosis Purchase/I                       DIRCTEMI                 137                      -       137             137             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWNK194           MC3 Steam Seal Regulator Repla                       DIRCTENO               1,643                      -     1,643           1,643             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWNK205           MC3 Replace 2 "P" Valves                             DIRCTENO                 435                      -       435             435             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWNK236           MC1 Replace Main Transformer F                       DIRCTENO                 747                      -       747             747             -              -               -               -
8-466




                                                              ESI              CP080     C6PPWNK238                                                                DIRCTENO               1,768                      -     1,768           1,768             -              -               -               -




                                                                                                                                                                                                                                                                                                                2011 TX Rate Case
                     HUMAN RESOURCES                                                                          MC3 Turbine Vibration Monitori
                     HUMAN RESOURCES                          ESI              CP080     C6PPWNK240           MC1 Replace Starting Transform                       DIRCTENO                 691                      -       691             691             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWNK241           MC1 Replace Aux Transformer Fi                       DIRCTENO                 615                      -       615             615             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWNK242           MC3 Replace Main Transformer F                       DIRCTENO                 837                      -       837             837             -              -               -               -




                                                                                                                                                                                                                                                                                                                    Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C6PPWNK243           MC3 Aux Steam Manual Bypass                          DIRCTENO                 561                      -       561             561             -              -               -               -




                                                                                                                                                                                                                                                                                                                     Page 26 of 88
                     HUMAN RESOURCES                          ESI              CP080     C6PPWNZ015           PTC Retire & Demolish Patterso                       DIRCTENO               3,046                      -     3,046           3,046             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWS0534           System Planning Pet Coke Repow                       DIRCTELI               4,588                      -     4,588           4,588             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWS0616           WF4 Black Start Project                              DIRCTELI               1,223                      -     1,223           1,223             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWS0628           SPO W-WOTAB CT Development Spe                       DIRECTTX                   -                      -         -               -             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWS0783           Ninemile 6 Development                               DIRCTELI             207,718                      -   207,718         207,718             -              -               -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWS0880           SPO Calcasieu-EGSL                                   DIRECTLG                   -                      -         -               -             -              -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)             (D)          (E)            (F)             (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                  Service Company                                    ETI Per                       Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books        Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C6PPWS0984           SPO EGSL Purchase of Ouachita                        DIRECTLG                 241                      -        241             241             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWUA002           OPC-OUA010 Plant Storeroom                           DIRCTEAI               4,091                      -      4,091           4,091             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWUA003           OUA012 - OUACHITA IT/TELCOM UP                       DIRCTEAI                 342                      -        342             342             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWUA006           OPC-OUA016 MIC Eval/Remediatio                       DIRCTEAI               8,111                      -      8,111           8,111             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C6PPWUA010           OUA014-Ouachita Water Plant Up                       DIRCTEAI               3,260                      -      3,260           3,260             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ1214           WINTER STORM DL EAI DIST 01/26                       DIRCTEAI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ1218           WINTER STORM DL EAI DIST 02/08                       DIRCTEAI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ1222           STORM DL ARK DIST EAI 04/23/10                       DIRCTEAI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ1226           TORNADOES DL ARK DIST EAI 04/3                       DIRCTEAI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ1227           STORM DL ARK DIST EAI 05/14/10                       DIRCTEAI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ1244           STORM DL ARK DIST EAI 1/7/11 I                       DIRCTEAI                 702                      -        702             702             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ1248           STORM DL ARK DIST EAI 4/3/11                         DIRCTEAI                 137                      -        137             137             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ1249           TORNADO DL EAI DIST 4/14/11                          DIRCTEAI                 157                      -        157             157             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ1250           STORM DL EAI DIST 4/19/11-4/24                       DIRCTEAI               1,911                      -      1,911           1,911             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ1251           TORNADOES DL EAI DIST 4/25/11                        DIRCTEAI              19,727                      -     19,727          19,727             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2432           STORM DMG ELI 1/4 - 1/5/10                           DIRCTELI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2437           Storm dmg La ELI 2 12 10 Snow                        DIRCTELI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2441           N La Tornado & Storms 4/23-4/2                       DIRCTELI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2443           STORM DMG ELI 5/1 thru 5/3/10                        DIRCTELI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2444           STM DMG TS Bonnie LA DIST OPS                        DIRCTELI                 385                      -        385             385             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2445           ELL DIST STORM 05/15 - 05/17/1                       DIRCTELI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2456           ELL DIST 08/11/10 TROPICAL DEP                       DIRCTELI                 581                      -        581             581             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2462           STORM DMG LA DIST ELL 1/8/11 I                       DIRCTELI               6,530                      -      6,530           6,530             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2463           STORM DMG LA 2-1-11                                  DIRCTELI                 436                      -        436             436             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2467           STORM DMG LA DIST ISSUED 3/6/1                       DIRCTELI                  22                      -         22              22             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2469           STORM DMG LA DIST ELL ISS 3/30                       DIRCTELI               2,261                      -      2,261           2,261             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2470           STORM DMG LA DIST ELL 4 4 - 4                        DIRCTELI               1,180                      -      1,180           1,180             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2471           STORM DMG LA ELL 4/15/11 - 4/1                       DIRCTELI                 113                      -        113             113             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ2474           STORM Dmg ELL 4/25 to 4/27/11                        DIRCTELI              10,849                      -     10,849          10,849             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3179           EMI 01/28/10 Winter Storm Dist                       DIRCTEMI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3180           EMI 02/11/10 Winter Storm Dist                       DIRCTEMI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3183           EMI 04/24/10 Tornadoes Distr O                       DIRCTEMI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3185           EMI 08/11/10 Trop Depress5 Dis                       DIRCTEMI                 302                      -        302             302             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3186           EMI MAY 2010 Storm Dist Ops-MS                       DIRCTEMI                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3189           EMI June 2010 Storm Distr Ops-                       DIRCTEMI                 142                      -        142             142             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3190           EMI July 2010 Storm Dist Ops-M                       DIRCTEMI                 417                      -        417             417             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3196           EMI November 2010 Storm Dist O                       DIRCTEMI                  85                      -         85              85             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3197           EMI Storm DistOps 12/31/10 Tor                       DIRCTEMI                 177                      -        177             177             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3198           EMI Storm Distr Ops 1/7/11Wint                       DIRCTEMI              18,400                      -     18,400          18,400             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3199           EMI February 2011 Storm DistrO                       DIRCTEMI                 164                      -        164             164             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3202           EMI APRIL 2011 Storm Distr Ops                       DIRCTEMI                 511                      -        511             511             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3203           EMI Storm Distr Ops 4/15/11                          DIRCTEMI                  73                      -         73              73             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3204           EMI StormTornadoes DistrOps 4/                       DIRCTEMI               7,854                      -      7,854           7,854             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3205           EMIStormMSRiverFlood DistrOp4/                       DIRCTEMI                 400                      -        400             400             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ3207           EMI MAY 2011 Storm Distr Ops-M                       DIRCTEMI                 100                      -        100             100             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ4084           STORM DMG LA DIST OPS ENOI-5/1                       DIRCTENO                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ4085           STM DMG TS BONNIE LA DIST OPS                        DIRCTENO                 181                      -        181             181             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ4086           ENOI DIST 08/11/10 TROPICAL DE                       DIRCTENO                  31                      -         31              31             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ4088           STORM DMG LA DIST OPS ENOI ISS                       DIRCTENO                 465                      -        465             465             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ4089           STORM DMG LA DIST OPS ENOI ISS                       DIRCTENO                 197                      -        197             197             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ7207           Storm Dmg Dist TX H Ike 9/9/08                       DIRECTTX                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ7219           Storm Dmg Dist ETI 5/14/10                           DIRECTTX                   -                      -          -               -             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ7231           Storm Dmg Dist ETI 1/9/11                            DIRECTTX                 111                      -        111               -           111            (111)               -               -
8-467




                                                              ESI              CP080     C7PPSJ7232                                                                DIRECTTX                 111                      -        111               -           111            (111)               -               -




                                                                                                                                                                                                                                                                                                                   2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Storm Dmg Dist ETI 2/1/11
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ7234           Storm Dmg Dist ETI 4/26/11                           DIRECTTX                 355                      -        355               -           355            (355)               -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ8399           STM DMG TS BONNIE LA DIST OPS                        DIRECTLG                 208                      -        208             208             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ8406           EGSI DIST 08/11/10 TROPICAL DE                       DIRECTLG                 237                      -        237             237             -               -                -               -




                                                                                                                                                                                                                                                                                                                       Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ8409           WINTER STORM DMG LA 2/3 TO 2/5                       DIRECTLG               1,101                      -      1,101           1,101             -               -                -               -




                                                                                                                                                                                                                                                                                                                        Page 27 of 88
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ8410           EGSL- Cold Front 3/5/11 - 3/6/                       DIRECTLG                   8                      -          8               8             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ8412           STORM DMG LA EGSL 3/29 - 3/31/                       DIRECTLG                 658                      -        658             658             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ8413           STORM DMG LA DIST EGSL 4 4 - 4                       DIRECTLG               1,558                      -      1,558           1,558             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ8414           STORM DMG LA EGSL 4/15/11 - 4/                       DIRECTLG                   4                      -          4               4             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ8415           STM DMG LA EGSL 4/25 - 4/27/11                       DIRECTLG                 787                      -        787             787             -               -                -               -
                     HUMAN RESOURCES                          ESI              CP080     C7PPSJ8417           STM DMG EGSL 6/4/11 - 6/9/11                         DIRECTLG                 222                      -        222             222             -               -                -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)             (D)          (E)           (F)          (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                   Service Company                                   ETI Per                   Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support         Recipient          Total      All Other BU's   Books       Exclusions     Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     C8PPD40233           E Jackson Repl 6E01&08 failed                        DIRCTEMI                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPJS1037           Line 731 Addis to Big Cajun                          DIRECTLG                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPJS1046           Houma-Ashland-Chauvin Storm Re                       DIRCTELI                 134                      -       134              134            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPJS1076           Line 392 Addis to Wilbert                            DIRECTLG                  88                      -        88               88            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTGA228           Helena South Install Environ                         DIRCTEAI                 197                      -       197              197            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTGA246           Newport Rpl storm damaged B325                       DIRCTEAI                 336                      -       336              336            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTL4472           North La Storm L181 Perrvll-                         DIRCTELI                 323                      -       323              323            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTL4473           NLA Storm10 L212 Tallulah-Dar                        DIRCTELI                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTL5496           Replace Storm Damages                                DIRCTEAI               7,603                      -     7,603            7,603            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTLA220           Storm Repair Hayti South - Jim                       DIRCTEAI                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTS2064           Bohemia Sub Katrina - remove                         DIRCTELI                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTS2066           Empire Sub Remove Transformer                        DIRCTELI                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTSA428           Hayti So -Change Bus Node                            DIRCTEAI                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTSA696           PB Watson Chap Sub Rpl Fld Br                        DIRCTEAI                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTSA823           Shoffner Sub Repl 161 Bus & E                        DIRCTEAI                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTSJ002           Keith Lake - Rebuild                                 DIRECTTX                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTSP119           Gulfrich-Relays MOS AC (Ike)                         DIRECTTX               2,086                      -     2,086                -        2,086       (2,086)              -             -
                     HUMAN RESOURCES                          ESI              CP080     C8PPTSP164           Neches Station Switchyard (Ike                       DIRECTTX              10,543                      -    10,543                -       10,543      (10,543)              -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCD10064           DISTR WK MGMT-SUBST AOR/COS/SF                       CUSEOPCO                  62                      -        62               53            9            -              (0)            9
                     HUMAN RESOURCES                          ESI              CP080     E1PCN01611           U1-General Outage Support                            DIRCANOC                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN01637           U1-In/Out Processing                                 DIRCANOC                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN01638           U1-Maintenance Support                               DIRCANOC                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN01701           U2-General Outage Support                            DIRCANOC               1,345                      -     1,345            1,345            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN01702           U2-Refueling & Fuel Handling                         DIRCANOC                 397                      -       397              397            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN01727           U2-In/Out Processing                                 DIRCANOC                 849                      -       849              849            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN01738           U2-Alloy 600 Project                                 DIRCANOC                 403                      -       403              403            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN07533           FLOW ACCELERATED CORROSION                           DIRCTRBS                 629                      -       629              629            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN07540           OUTAGE IN/OUT PROCESSING                             DIRCTRBS                 539                      -       539              539            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN07552           REFUELNG/FUEL HANDLNG                                DIRCTRBS               1,904                      -     1,904            1,904            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN07564           OUTAGE SUPPORT ACTIVITIES                            DIRCTRBS               3,289                      -     3,289            3,289            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN07575           HEAT EXCHANGER MAINTENANCE/TES                       DIRCTRBS                 888                      -       888              888            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN07578           INSERVICE INSPECTION/IWE-IWL P                       DIRCTRBS               1,461                      -     1,461            1,461            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN08322           OUTAGE IN-PROCESS / OUT-PROCES                       DIRCTWF3                 435                      -       435              435            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN08323           OUTAGE SUPPORT ACTIVITIES                            DIRCTWF3                (354)                     -      (354)            (354)           -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN08358           ALLOY 600 PROJECT                                    DIRCTWF3               3,791                      -     3,791            3,791            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCN25040           NUCLEAR BUSINESS DEVELOPMENT                         DIRECT14                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCNN5413           NUCLEAR BUSINESS DEVELOPMENT                         DIRECT14             216,538                      -   216,538          216,538            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCR56015           CUSTOM SALES & SERVICE UNIT -                        CUSESOUT             214,591                      -   214,591          214,591            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCR56025           CUSTOM SALES & SERVICE UNIT- M                       DIRCTELI              23,725                      -    23,725           23,725            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCR56220           Sales & Mktg - EAI                                   DIRCTEAI               3,776                      -     3,776            3,776            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCR56221           Sales & Mktg - EMI                                   DIRCTEMI               5,408                      -     5,408            5,408            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCR56222           Sales & Mktg - ELL                                   DIRCTELI               8,592                      -     8,592            8,592            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCR56223           Sales & Mktg - ENOI                                  DIRCTENO               5,975                      -     5,975            5,975            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCR56224           Sales & Mktg - EGSI-TX                               DIRECTTX               3,518                      -     3,518                -        3,518            -              (7)        3,511
                     HUMAN RESOURCES                          ESI              CP080     E1PCR56225           Sales & Mktg - EGSI - LA                             DIRECTLG               3,461                      -     3,461            3,461            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCR56226           Sales & Mktg - ALL JURIS                             MACCTALL             483,779                      -   483,779          415,453       68,327            -            (136)       68,191
                     HUMAN RESOURCES                          ESI              CP080     E1PCR56320           DATALINK - EAI                                       DIRCTEAI                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCR56324           DATALINK - EMI                                       DIRCTEMI                  72                      -        72               72            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCR56325           DATALINK - EGSLA                                     DIRECTLG                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCR56326           DATALINK - ALL JURISDICTIONS                         MACCTXTX                 784                      -       784              784            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCR73451           TRAINING & PROCESS IMPROVEMENT                       DIRCTEAI                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PCR73457           TRAINING & PROCESS IMPROVEMENT                       CUSTCALL             260,540                      -   260,540          232,114       28,426            -             (58)       28,369
                     HUMAN RESOURCES                          ESI              CP080     E1PCT00210           JENNINGS MANUFACTURED GAS PLAN                       DIRECTLG                 394                      -       394              394            -            -               -             -
8-468




                                                              ESI              CP080     E1PCZW0581                                                                DIRECTLG               1,344                      -     1,344            1,344            -            -               -             -




                                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                                                                          LA STA -GSU ROAD REPAIRS & WE
                     HUMAN RESOURCES                          ESI              CP080     E1PP591954           Reactor Vessel Inspections                           DIRECT7A                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PP591SHR           Shared Resources                                     DIRECT7A                   -                      -         -                -            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PPADWEAM           Analytic/Decision Support-EAM                        DIRECTXU               1,216                      -     1,216            1,216            -            -               -             -




                                                                                                                                                                                                                                                                                                                Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     E1PPAVIANS           Manage Avian Program Exp ESI                         CUSEOPCO               1,388                      -     1,388            1,183          206            -              (0)          206




                                                                                                                                                                                                                                                                                                                 Page 28 of 88
                     HUMAN RESOURCES                          ESI              CP080     E1PPEFF003           EAI ENERGY EFFCNCY NON-INCREME                       DIRCTEAI              12,181                      -    12,181           12,181            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PPEFF014           EAI ENERGY EFFCNCYAgri IrrigNo                       DIRCTEAI               3,735                      -     3,735            3,735            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PPEFF015           EAI ENERGY EFFCNCYAgri Irrig I                       DIRCTEAI                 472                      -       472              472            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PPN01744           U2-Switchyard/Transformers >13                       DIRCANOC                 283                      -       283              283            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PPN09152           SWITCHYARD/TRANSFORMERS >13 8                        DIRCTRBS                 386                      -       386              386            -            -               -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PPNG6772           OUTAGE GENERAL SUPPORT                               DIRCTSER                   -                      -         -                -            -            -               -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)             (D)          (E)           (F)             (G)            (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                   Service Company                                   ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total      All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     E1PPNG6774           OUTAGE TRAINING AND INPROCESSI                        DIRCTSER                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PPNG6789           OUTAGE REFUEL & FUEL HANDLING                         DIRCTSER                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PPNG6794           OUTAGE NDE NON-DESTRUCTIVE TE                         DIRCTSER                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PPNG6830           OUTAGE TURBINE GENERATOR MAINT                        DIRCTSER                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PPNG6832           OUTAGE MECHANICAL MAINTENANCE                         DIRCTSER                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PPNXCRP1           Unwind - Employee                                     DIRECTNI               8,625                      -     8,625            8,625            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PPNXCRP2           Unwind - office                                       DIRECTNI               1,519                      -     1,519            1,519            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E1PPR56227           Sales & Mktg -A l excl TX                             MACCTXTX               2,574                      -     2,574            2,574            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPLG11DA           Logistics Jan 2011 DIST Ark                           DIRCTEAI                  20                      -        20               20            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPLG11DL           Logistics Jan 2011 DIST ELL                           DIRCTELI                 130                      -       130              130            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPLG11DM           Logistics Jan 2011 DIST Miss                          DIRCTEMI                 213                      -       213              213            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPLG11TL           Logistics Jan 2011 TRN ELL                            DIRCTELI                   2                      -         2                2            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPLG11TM           Logistics Jan 2011 TRN Miss                           DIRCTEMI                   6                      -         6                6            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJ1221           T-Grid Storm Damage EAI 1/26/1                        DIRCTEAI                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJ1253           T-Grid Storm Dam EAI4/19/11-4/                        DIRCTEAI                 485                      -       485              485            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJ1255           T-Grid Storm Tornadoes EAI 4/2                        DIRCTEAI               2,788                      -     2,788            2,788            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJ2447           T-Grid Storm O&M ELL 1/7/201 I                        DIRCTELI                 892                      -       892              892            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJ2478           T-Grid Storm - ELL 4/25 - 4/27                        DIRCTELI               1,124                      -     1,124            1,124            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJ2483           T-Grid Storm # for ELL 5/10/20                        DIRCTELI                 151                      -       151              151            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJ3184           T-Grid 4/24/10 Tornadoes EMI                          DIRCTEMI                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJ3188           T-Grid Storm Damage EMI 1/7/11                        DIRCTEMI               2,117                      -     2,117            2,117            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJ3206           T-Grid Storm Tornadoes EMI 4/2                        DIRCTEMI               1,717                      -     1,717            1,717            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJ3208           T-Grid Storm MSRiverFloodEMI4/                        DIRCTEMI               5,070                      -     5,070            5,070            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJ8387           Trans-HURRICANE IKE - ETI 9/11                        DIRECTTX                  22                      -        22                -           22             (22)             -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJ8421           T-Grid Storm EGSL 5/10/11 FLOO                        DIRECTLG                 435                      -       435              435            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJ8422           T-Grid Storm # for EGSL 060511                        DIRECTLG                 350                      -       350              350            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJCIP1           Contractor Invoice Processing                         DIRCTESI               6,309                      -     6,309            6,309            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPSJSCC1           System Command Center costs                           DIRCTESI                  (0)                     -        (0)              (0)           -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPWJ0081           ELL Hurricane Gustav Storm Cos                        DIRCTELI                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPWJ0089           EGSI LA Hurricane Gustav Storm                        DIRECTLG                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPWJ0104           EGSI TX Hurricane Ike                                 DIRECTTX                 224                      -       224                -          224            (224)             -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPWJ0106           HURICANE IKE_SABINE COMMON_RES                        DIRECTTX                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPWJ0117           RXC Storm Damage Clean Up                             DIRCTEMI               1,497                      -     1,497            1,497            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     E2PPWJ0121           RX4 Turb-Gen Storm Repairs                            DIRCTEMI               3,731                      -     3,731            3,731            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC380303           CONTINGENCY PLANNING                                  DIRECT57               5,131                      -     5,131            5,131            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC380430           Force on Force Expenditures                           DIRECT57               7,882                      -     7,882            7,882            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC390000           DEFAULT PAYROLL PILGRIM                               DIRECT57               3,154                      -     3,154            3,154            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC4B1115           E-PLAN - VERMONT YANKEE                               DIRECT72                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC4B1120           PUBLIC AFFAIRS - VERMONT YANKE                        DIRECT72               3,547                      -     3,547            3,547            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC4R9083           TRITIUM INFORMATION REVIEW                            DIRECT72                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC6H0025           NORTHEAST NUC MGT OVERSIGHT- 4                        DIRCTENU                 445                      -       445              445            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC6H0026           NORTHEAST MGMT OVERSITE IP2/IP                        SPL77N7A              67,664                      -    67,664           67,664            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC6H0028           ENN NUC MGT OVERSIGHT (1/3 IP                         S7778N7A                 849                      -       849              849            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC6H0048           PWR Plant Support                                     DIRCTENU                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC6H0049           BWR Plant Support                                     DIRCTENU                 899                      -       899              899            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC6H00IP           DIRECT SUPPORT TO IP3                                 DIRECT77              59,230                      -    59,230           59,230            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC6H00JF           DIRECT SUPPORT TO JAF                                 DIRECT78              56,866                      -    56,866           56,866            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC6H00NE           100% NEW ENGLAND (50% VY/ 50%                         DIRCTENU                 372                      -       372              372            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC6H00PN           DIRECT SUPPORT TO PILGRIM NPS                         DIRCTENU              56,855                      -    56,855           56,855            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC6H00VY           VERMONT YANKEE 100%                                   DIRCTENU             119,845                      -   119,845          119,845            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC6HENNE           ENN EQUAL SPLIT                                       DIRCTENU             374,162                      -   374,162          374,162            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PC6HPNPS           DIRECT SUPPORT TO PILGRIM - LE                        DIRECT57               1,136                      -     1,136            1,136            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCC08500           Executive VP Operations                               ASSTSALL               2,066                      -     2,066            1,856          210               -             (0)          210
8-469




                                                              ESI              CP080     F3PCC14900                                                                 DIRCTETR              83,704                      -    83,704           83,704            -               -              -             -




                                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES                                                                          EXPENSES-CHAIRMAN ENTERGY
                     HUMAN RESOURCES                          ESI              CP080     F3PCC31255           OPERATIONS-OFFICE OF THE CEO                          ASSTSALL             253,250                      -   253,250          228,156       25,094               -            (50)       25,044
                     HUMAN RESOURCES                          ESI              CP080     F3PCC31256           LEADERSHIP CONFERENCE                                 EMPLOYAL                 306                      -       306              292           14               -             (0)           14
                     HUMAN RESOURCES                          ESI              CP080     F3PCCDVCCN           PROJECT GUMBO                                         CUSGOPCO                 611                      -       611              611            -               -              -             -




                                                                                                                                                                                                                                                                                                                   Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PCCDVDAT           CORPORATE DEVELOPMENT DATA ROO                        LVLSVCAL               6,130                      -     6,130            5,549          582               -             (1)          581




                                                                                                                                                                                                                                                                                                                    Page 29 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PCCDVETR           CORP DEV-ANALYSIS STRATEGIC ME                        ASSTSALL                   -                      -         -                -            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCE0129           CORPORATE SUSTAINABILITY STRAT                        CAPAOPCO              14,044                      -    14,044           12,526        1,518               -             (3)        1,515
                     HUMAN RESOURCES                          ESI              CP080     F3PCCE0193           CORP ENVIORNMENTAL SPECIAL PRO                        CAPAOPCO               2,557                      -     2,557            2,281          276               -             (1)          276
                     HUMAN RESOURCES                          ESI              CP080     F3PCCEIE01           CORP ENVIRONMENTAL INITIATIVES                        CAPAOPCO               5,114                      -     5,114            4,561          553               -             (1)          552
                     HUMAN RESOURCES                          ESI              CP080     F3PCCEIEU2           CORP ENV INITIATIVES-EXTERNAL                         DIRCTENU               2,557                      -     2,557            2,557            -               -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCEII01           CORP ENVIRONMENTAL INITIATIVES                        CAPAOPCO               5,114                      -     5,114            4,561          553               -             (1)          552


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                         ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                              For the Twelve Months Ended June 30, 2011
                                                                                                                                                                           Amounts in Dollars
                                                                                                                                                                                       (A)              (B)             (C)              (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                                   Total Billings
                                                                                         Activity / Project                                                         ESI BIlling                  Service Company                                     ETI Per                    Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                           Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PCCEIIU2           CORP ENV INITIATIVES-INTERNAL                       DIRCTENU               2,557                      -      2,557            2,557            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCEP001           CORPORATE ENVIRONMENTAL POLICY                      CAPAOPCO              99,493                      -     99,493           88,736       10,756        (2,922)            (16)        7,818
                     HUMAN RESOURCES                          ESI              CP080     F3PCCEPLOU           CONSUMER ED PROGRAMS - LOUISIA                      CUSELGLA                  56                      -          56              56            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCEPNEW           CONSUMER ED PROGRAMS N O                            DIRCTENO               3,429                      -      3,429            3,429            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCEPU02           CORP ENV POLICY - UNREGULATED                       DIRCTENU               3,431                      -      3,431            3,431            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCFOENN           CFO OPERATIONS - ENTERGY NUCLE                      DIRCTENU                 108                      -         108             108            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCPM001           CORPORATE PERFORMANCE MANAGEME                      ASSTSALL             183,486                      -    183,486          165,257       18,229             -             (37)       18,192
                     HUMAN RESOURCES                          ESI              CP080     F3PCCRPEEI           CORPORATE REPORTING - EEI                           ASSTNREG               9,849                      -      9,849            9,849            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCRPEIH           CORP RPTG ANALYSIS & POLICY FO                      DIRECT22                 795                      -         795             795            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCRPEIL           CORPORATE REPORTING - EIL                           DIRECT22              12,349                      -     12,349           12,349            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCRPENI           CORP RPTG ANALYSIS & POLICY FO                      DIRECT14                  32                      -          32              32            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCRPENU           CORP REPORTING ANALYSIS & POL                       DIRCTENU               4,875                      -      4,875            4,875            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCSE060           SAFETY & ENVIRONMENTAL SUPPORT                      EMPLOYAL              57,231                      -     57,231           54,516        2,715             -              (5)        2,709
                     HUMAN RESOURCES                          ESI              CP080     F3PCCSE075           SAFETY & ENVIRNMNTL COMPLIANCE                      CUSEOPCO              13,750                      -     13,750           11,720        2,030             -              (4)        2,026
                     HUMAN RESOURCES                          ESI              CP080     F3PCCSPEAI           SYSTEM PLANNING - EAI                               DIRCTEAI               4,878                      -      4,878            4,878            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCSPEEI           SYSTEM PLANNING - NONREG - EEI                      ASSTNREG               2,995                      -      2,995            2,995            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCSPELI           SYSTEM PLANNING - ELI                               DIRCTELI               5,736                      -      5,736            5,736            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCSPEMI           SYSTEM PLANNING - EMI                               DIRCTEMI                 495                      -         495             495            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCSPENO           SYSTEM PLANNING - ENOI                              DIRCTENO               6,244                      -      6,244            6,244            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCSPGSL           SYSTEM PLANNING - EGSI-LA                           DIRECTLG               2,822                      -      2,822            2,822            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCCSPGST           SYSTEM PLANNING - EGSI-TX                           DIRECTTX               6,524                      -      6,524                -        6,524             -             (13)        6,511
                     HUMAN RESOURCES                          ESI              CP080     F3PCCSPSYS           SYSTEM PLANNING AND STRATEGIC                       ASSTSALL                 745                      -         745             674           71             -              (0)           71
                     HUMAN RESOURCES                          ESI              CP080     F3PCCSPUTI           SYSTEM PLANNING & STRATEGIC AD                      LOADOPCO             316,295                      -    316,295          267,283       49,011             -            (100)       48,912
                     HUMAN RESOURCES                          ESI              CP080     F3PCD10006           FIELD DEVELOPMENT                                   CUSTEGOP                 341                      -         341             294           47             -              (0)           47
                     HUMAN RESOURCES                          ESI              CP080     F3PCD10010           PROGRAM MANAGEMENT - O&M                            CUSTEGOP                 291                      -         291             251           40             -              (0)           40
                     HUMAN RESOURCES                          ESI              CP080     F3PCD10033           SSS PRELIMINARY PLANNING SCOP                       CUSTEGOP                  15                      -          15              13            2             -              (0)            2
                     HUMAN RESOURCES                          ESI              CP080     F3PCD10036           MGR GEN & ADMIN - DISTR SYSTEM                      CUSTEGOP              32,656                      -     32,656           28,144        4,512             -              (9)        4,503
                     HUMAN RESOURCES                          ESI              CP080     F3PCD10038           MGR GEN & ADMIN SYSTEM & PROC                       CUSTEGOP                   -                      -           -               -            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCD10039           GEN & ADMIN - CUSTOMER SERVICE                      CUSTEGOP              31,693                      -     31,693           27,317        4,376             -              (9)        4,367
                     HUMAN RESOURCES                          ESI              CP080     F3PCD10049           REGULATED RETAIL SYSTEMS - O&M                      CUSTEGOP               8,417                      -      8,417            7,256        1,161             -              (3)        1,159
                     HUMAN RESOURCES                          ESI              CP080     F3PCD10077           REGULATORY AFFAIRS WORLDOX IMP                      DIRCTENO                 240                      -         240             240            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCD10105           CUSTOMER CARE SYSTEM SUPPORT                        CUSEGXTX              56,647                      -     56,647           56,647            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCDG0004           OPERATOR QUAL DEVELOP & TRAIN                       DIRCTENO               2,980                      -      2,980            2,980            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCDG0005           OPERATOR QUAL DEVELOP & TRAIN                       DIRECTLG              11,921                      -     11,921           11,921            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE01591           MISC FERC REG COMM EXP                              LOADOPCO              94,911                      -     94,911           80,192       14,719             -             (30)       14,689
                     HUMAN RESOURCES                          ESI              CP080     F3PCE01601           FERC - OPEN ACCESS TRANSMISSIO                      LOADOPCO              60,811                      -     60,811           51,353        9,458             -             (19)        9,439
                     HUMAN RESOURCES                          ESI              CP080     F3PCE12802           FERC - SERI RATE CASE                               DIRCTEOI                   -                      -           -               -            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE13100           GEN CORP LEGAL ENTERGY CORP                         DIRCTETR             266,155                      -    266,155          266,155            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE13240           EOI GEN COUNSEL - LEGAL SUPPOR                      DIRCTEOI              19,983                      -     19,983           19,983            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE13241           GEN COUNSEL - GGNS LEGAL                            DIRCTEOI               3,546                      -      3,546            3,546            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE13243           GEN COUNSEL - W3 LEGAL                              DIRCTEOI               7,363                      -      7,363            7,363            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE13248           O/S LEGAL FEES - RIVERBEND                          DIRCTEOI              16,659                      -     16,659           16,659            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE13321           ESI GENERAL LEGAL ADVICE                            LVLSVCAL             459,342                      -    459,342          415,721       43,621             -             (86)       43,535
                     HUMAN RESOURCES                          ESI              CP080     F3PCE13401           SYSTEM LEGAL ADVICE- EMPL LIT                       EMPLOREG              31,234                      -     31,234           29,231        2,004             -              (5)        1,999
                     HUMAN RESOURCES                          ESI              CP080     F3PCE13610           GEN LEGAL SVCS FOR ENOI                             DIRCTENO                  72                      -          72              72            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE13630           GEN LEGAL SVCS FOR EMI                              DIRCTEMI                  48                      -          48              48            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE13802           GENERAL LEGAL SERVICES - NON-R                      ASSTNREG               2,132                      -      2,132            2,132            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE13804           GENERAL LEGAL COUNSEL - ETLLC                       DIRECT66               5,125                      -      5,125            5,125            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE14420           REGULATORY AFFAIRS - EAI                            DIRCTEAI             131,334                      -    131,334          131,334            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE14423           REGULATORY AFFAIRS - EMI                            DIRCTEMI              66,236                      -     66,236           66,236            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE14987           FGA-Climate/Environmental                           ASSTSALL              11,902                      -     11,902           10,719        1,183        (1,183)              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE75021           SYSTEM GOVERNMENTAL AFFAIRS --                      ASSTSALL              85,397                      -     85,397           76,899        8,498        (8,498)              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE99741           Utl Ops ECI & 6-Sigma Improve                       CUSEOPCO                   -                      -           -               -            -             -               -             -
8-470




                                                              ESI              CP080     F3PCE99750                                                               CUSELGLA             107,519                      -    107,519          107,519            -             -               -             -




                                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                                                                          PRES- ENT LA-GEN'L OPS-ELI/EG
                     HUMAN RESOURCES                          ESI              CP080     F3PCE99765           PRESIDENT-EMI-GENERAL OPERATIO                      DIRCTEMI              10,113                      -     10,113           10,113            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCE99795           GROUP PRES - UTILITY OPERATION                      CUSTEGOP             134,908                      -    134,908          116,270       18,638             -             (38)       18,600
                     HUMAN RESOURCES                          ESI              CP080     F3PCENODIV           ENO DIVERSITY PROGRAM                               DIRCTENO                 140                      -         140             140            -             -               -             -




                                                                                                                                                                                                                                                                                                                 Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PCEPMCOM           ELECTRONIC SUPPLY CHAIN BUS O                       SCPSPALL              29,840                      -     29,840           26,159        3,681        (1,588)             (5)        2,088




                                                                                                                                                                                                                                                                                                                  Page 30 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PCES6002           FINANCIAL/OPS MANAGEMENT OF ES                      DIRECT6H               1,899                      -      1,899            1,899            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF05700           CORPORATE PLANNING & ANALYSIS                       ASSTSALL               5,168                      -      5,168            4,643          525             -              (1)          524
                     HUMAN RESOURCES                          ESI              CP080     F3PCF07300           CORP PLANNING & ANALYSIS- REGU                      CUSTEGOP             210,358                      -    210,358          181,310       29,048             -             (61)       28,987
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10411           EAI -TAX SERVICES                                   DIRCTEAI              90,988                      -     90,988           90,988            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10412           EOI TAX SERVICES                                    DIRCTEOI               7,340                      -      7,340            7,340            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10413           EPI-TAX SERVICES                                    DIRECT09               4,575                      -      4,575            4,575            -             -               -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                  Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                       ENTERGY TEXAS, INC.
                                                                                                                                                  Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                            For the Twelve Months Ended June 30, 2011
                                                                                                                                                                         Amounts in Dollars
                                                                                                                                                                                     (A)              (B)             (C)              (D)           (E)           (F)              (G)           (H)
                                                                                                                                                                                                 Total Billings
                                                                                         Activity / Project                                                       ESI BIlling                  Service Company                                     ETI Per                       Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                         Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books        Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10414           ESI TAX SERVICES                                  LVLSVCAL              44,158                      -     44,158           39,961        4,197                -             (8)         4,188
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10415           ELI - TAX SERVICES                                DIRCTELI             128,596                      -    128,596          128,596             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10416           EMI-TAX SERVICES                                  DIRCTEMI              58,420                      -     58,420           58,420             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10417           ENOI-TAX SERVICES                                 DIRCTENO             131,780                      -    131,780          131,780             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10418           SERI-TAX SERVICES                                 DIRCTEOI              48,073                      -     48,073           48,073             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10419           SFI-TAX SERVICES                                  OWNISFI                7,959                      -      7,959            7,959             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10420           EC-TAX SERVICES                                   DIRCTETR              60,204                      -     60,204           60,204             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10427           ENTERGY TECHNOLOGY COMPANY - G                    DIRECT62               3,252                      -      3,252            3,252             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10435           EHI - GENERAL TAX ADVISORY                        DIRECT45                 698                      -         698             698             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10437           ETHC - GENERAL TAX ADVISORY                       DIRECT60               1,660                      -      1,660            1,660             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10439           ENGC - GENERAL TAX ADVISORY                       DIRECT57              33,346                      -     33,346           33,346             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10442           TAX SERVICES - EEI (CORP)                         DIRCTEEI              11,332                      -     11,332           11,332             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10445           ENTERGY CONSOLIDATED TAX SERVI                    ASSTSALL             893,438                      -    893,438          804,686       88,752                -           (181)       88,571
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10448           ENTERGY OPERATING COMPANIES TA                    CUSTEGOP             173,571                      -    173,571          149,586       23,985                -            (48)       23,937
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10600           N Y TAX SERVICES - IP2 IP3                        DIRCTENU               9,381                      -      9,381            9,381             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF10610           ENT NUCLEAR NE-IP2 IP3 JAF EVY                    DIRCTENU             105,657                      -    105,657          105,657             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF15260           IT - BUSINESS & PROJECT SUPPOR                    CAPAOPCO                 150                      -         150             133            16               -             (0)            16
                     HUMAN RESOURCES                          ESI              CP080     F3PCF20001           CASH MANAGEMENT - EAI                             DIRCTEAI               4,526                      -      4,526            4,526             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF20990           OPERATIONS EXEC VP & CFO                          ASSTSALL             163,386                      -    163,386          147,160       16,226                -            (33)       16,193
                     HUMAN RESOURCES                          ESI              CP080     F3PCF21600           CORP RPTG ANALYSIS & POLICY AL                    GENLEDAL             513,243                      -    513,243          482,745       30,498                -            (62)       30,437
                     HUMAN RESOURCES                          ESI              CP080     F3PCF22310           EAI FINANCIAL PLANNING                            DIRCTEAI              14,626                      -     14,626           14,626             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF22320           ELI FINANCIAL PLANNING                            DIRCTELI              20,582                      -     20,582           20,582             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF22330           EMI FINANCIAL PLANNING                            DIRCTEMI               5,090                      -      5,090            5,090             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF22340           ENOI FINANCIAL PLANNING                           DIRCTENO               3,405                      -      3,405            3,405             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF22350           SERI FINANCIAL PLANNING                           DIRCTEOI               5,546                      -      5,546            5,546             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF22495           ENTERGY COMMON STOCK ADMIN                        DIRCTETR               7,740                      -      7,740            7,740             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF22511           IR - GENERAL INQUIRIES & MAIL                     DIRCTETR             227,333                      -    227,333          227,333             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF22514           MEETINGS ANALYSTS/INVESTORS/SH                    DIRCTETR              14,672                      -     14,672           14,672             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23033           GENERAL ACCOUNTING - ESI                          LVLSVCAL             160,957                      -    160,957          145,664       15,293                -            (31)       15,262
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23273           GA SFI - FUEL OIL                                 OWNISFI               11,408                      -     11,408           11,408             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23425           ACCOUNTS PAYABLE PROCESSING                       APTRNALL             308,949                      -    308,949          283,179       25,769             (320)           (53)       25,396
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23428           TREASURY SYSTEMS                                  BNKACCTA               7,923                      -      7,923            7,734          189                -             (0)           188
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23442           PAYROLL PROCESSING                                PRCHKALL             185,204                      -    185,204          176,216        8,988                -            (18)         8,969
                     HUMAN RESOURCES                          ESI              CP080     F3PCF2380G           BUSINESS EVENT PROCESSING-ENUC                    DIRCTENU               2,073                      -      2,073            2,073             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23915           CORP REPORTING ANALYSIS & POLI                    DIRCTEAI              54,352                      -     54,352           54,352             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23916           EAI BUSNSS EVENT DATA PROCSING                    DIRCTEAI              11,111                      -     11,111           11,111             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23917           EAI CO-OWNER BILLINGS                             DIRCTEAI               2,248                      -      2,248            2,248             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23920           CORP REPORTING ANALYSIS & POLI                    DIRCTELI               9,775                      -      9,775            9,775             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23921           ELI BUSINS EVENT DATA PROCSING                    DIRCTELI              28,801                      -     28,801           28,801             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23922           EMI BUSNSS EVENT DATA PROCSING                    DIRCTEMI               7,910                      -      7,910            7,910             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23923           ENGC BSINSS EVENT DATA PROCSIN                    DIRECT57                 899                      -         899             899             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23925           CORP REPORTING ANALYSIS & POLI                    DIRCTEMI              40,122                      -     40,122           40,122             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23926           ENOI BSNS EVENT DATA PROCSING                     DIRCTENO               8,241                      -      8,241            8,241             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23928           SYSTEM ENERGY GRAND GULF CO-OW                    DIRCTEOI               1,768                      -      1,768            1,768             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23930           CORP REPORTING ANALYSIS & POLI                    DIRCTENO              30,624                      -     30,624           30,624             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23931           MISC ACCOUNTS RECVBL - PEOPLES                    ARTRNALL             134,344                      -    134,344          119,582       14,762                -            (30)       14,732
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23935           CORP REPORTING ANALYSIS & POLI                    DIRCTETR               3,873                      -      3,873            3,873             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23936           MANAGE CASH                                       BNKACCTA              87,497                      -     87,497           85,664        1,833                -             (4)         1,829
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23941           BUSINESS EVENT PROCESSING-ACCT                    APTRNALL              14,058                      -     14,058           12,888        1,169                -             (2)         1,167
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23942           BUSINESS EVENT PROCESSING - PA                    PRCHKALL              26,243                      -     26,243           24,970        1,273                -             (3)         1,271
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23943           BUSINESS EVENT PROCESS - EAI                      DIRCTEAI               2,000                      -      2,000            2,000             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23944           BUSINESS EVENT PROCESS - ELI                      DIRCTELI               1,889                      -      1,889            1,889             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23945           ACCOUNTING SERVICES - EOI                         DIRCTEOI                  94                      -          94              94             -               -              -              -
8-471




                                                              ESI              CP080     F3PCF23946                                                             DIRCTEOI                 749                      -         749             749             -               -              -              -




                                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                                                                          BUSINESS EVENT PROCESSING - EO
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23947           BUSINESS EVENT PROCESS - EMI                      DIRCTEMI               1,783                      -      1,783            1,783             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23948           BUSINESS EVENT PROCESS - ENOI                     DIRCTENO               2,012                      -      2,012            2,012             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF2394L           BUSINESS EVENT PROCESSING - EW                    DIRECT4L               5,846                      -      5,846            5,846             -               -              -              -




                                                                                                                                                                                                                                                                                                                  Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23950           CORP REPORTING ANALYSIS & POLI                    DIRECT09                  51                      -          51              51             -               -              -              -




                                                                                                                                                                                                                                                                                                                   Page 31 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23951           BUSINESS EVENT PROCESS - RETAI                    DIRCTEAI              12,969                      -     12,969           12,969             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23952           BUSINESS EVENT PROCESS - RETAI                    DIRCTELI              13,995                      -     13,995           13,995             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23953           BUSINESS EVENT PROCESS - RETAI                    DIRCTEMI               7,132                      -      7,132            7,132             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23954           BUSINESS EVENT PROCESS - RETAI                    DIRCTENO              10,614                      -     10,614           10,614             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23957           BUSINESS EVENT PROCESSING - ES                    LVLSVCAL               9,657                      -      9,657            8,738          918                -             (2)           916
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23958           BUSINESS EVENT PROCESSING - EP                    DIRECT09              11,213                      -     11,213           11,213             -               -              -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                         ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                              For the Twelve Months Ended June 30, 2011
                                                                                                                                                                           Amounts in Dollars
                                                                                                                                                                                       (A)              (B)             (C)              (D)          (E)           (F)             (G)            (H)
                                                                                                                                                                                                   Total Billings
                                                                                         Activity / Project                                                         ESI BIlling                  Service Company                                     ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                           Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23959           BUSINESS EVENT PROCESSING - EE                      DIRCTEEI               1,434                      -      1,434            1,434            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23961           BUSINESS EVENT PROCESSING - SF                      OWNISFI                    -                      -           -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23962           BUSINESS EVENT PROCESSING - ET                      DIRCTETR                   -                      -           -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23964           CORP REPORTING ANALYSIS & POLI                      DIRCTEOI                 605                      -         605             605            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23965           ACCOUNTING SERVICES- SERI                           DIRCTEOI               6,076                      -      6,076            6,076            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23966           CORP REPORTING ANALYSIS & POLI                      DIRCTEOI                 192                      -         192             192            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23967           BUSINESS EVENT PROCESSING - AL                      GENLEDAL              59,806                      -     59,806           56,248        3,558                -            (7)        3,551
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23968           REPORTING TOOLS & DATA WAREHOU                      GENLEDAL               3,008                      -      3,008            2,829          178                -            (0)          178
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23970           ACCOUNTING SERVICES- RB                             DIRCTEOI               4,029                      -      4,029            4,029            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23975           ACCOUNTING SERVICES - ANO                           DIRCTEOI               1,028                      -      1,028            1,028            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23977           BUSINESS DATA EVENT PROCESS- I                      DIRECT77                 579                      -         579             579            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23978           BUSINESS DATA EVENT PROCESS -                       DIRECT78                 587                      -         587             587            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF2397F           BUSINESS EVENT PROCESSING - EN                      DIRECT7F                 205                      -         205             205            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF2397G           BUSINESS EVENT PROCESSING - EN                      DIRCTENU                   3                      -           3               3            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23980           ACCOUNTING SERVICES - WF3                           DIRCTEOI               1,291                      -      1,291            1,291            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF23986           BUSINESS EVENT PROCESSING - EN                      DIRCTENU                  16                      -          16              16            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF239LA           CORP RPTNG ANALYSIS/POLICY EGS                      DIRECTLG              37,323                      -     37,323           37,323            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF239P2           BUSINESS DATA EVENT PROCESS-IP                      DIRECT7A               1,001                      -      1,001            1,001            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF239TX           CORP RPTNG ANALYSIS/POLICY EGS                      DIRECTTX              43,555                      -     43,555                -       43,555                -           (88)       43,466
                     HUMAN RESOURCES                          ESI              CP080     F3PCF239VY           BUSINESS DATA EVENT PROCESS- E                      DIRECT72               1,210                      -      1,210            1,210            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF24001           Property/Casualty Risk Finance                      INSPREAL             153,541                      -    153,541          144,381        9,160                -           (18)        9,141
                     HUMAN RESOURCES                          ESI              CP080     F3PCF24036           CORP RPTG ANALYSIS & POLICY- R                      GENLDREG             215,576                      -    215,576          189,015       26,560                -           (57)       26,504
                     HUMAN RESOURCES                          ESI              CP080     F3PCF24100           RISK MGMT REGULATED NUCLEAR-E                       DIRCTEOI              15,686                      -     15,686           15,686            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF24110           SYS RISK MNGMT NUCLEAR EAI - A                      DIRCTEOI               2,523                      -      2,523            2,523            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF24120           SYS RISK MGMT NUCLEAR ELI -                         DIRCTEOI               3,189                      -      3,189            3,189            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF24150           SYS RISK MGMT NUCLEAR - SERI                        DIRCTEOI               2,308                      -      2,308            2,308            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF24180           SYSRISK MGMT NUCLEAR EGSI - RB                      DIRCTEOI               3,211                      -      3,211            3,211            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF24666           FINANCIAL PROCESS MANAGEMENT -                      GENLEDAL             203,206                      -    203,206          191,139       12,067                -           (24)       12,042
                     HUMAN RESOURCES                          ESI              CP080     F3PCF24910           PROPERTY ACCOUNTING- FIXED ASS                      ASSTLOCA               1,731                      -      1,731            1,554          177                -            (0)          177
                     HUMAN RESOURCES                          ESI              CP080     F3PCF24930           PROPERTY ACCOUNTING SERVICES-                       DIRCTEOI                 773                      -         773             773            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25000           CASH MANAGEMENT - ELL                               DIRCTELI               5,203                      -      5,203            5,203            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25001           CASH MANAGEMENT - EMI                               DIRCTEMI               3,884                      -      3,884            3,884            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25002           CASH MANAGEMENT - ENOI                              DIRCTENO               4,578                      -      4,578            4,578            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25003           CASH MANAGEMENT - SERI                              DIRCTEOI               2,134                      -      2,134            2,134            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25005           CASH MANAGEMENT - ESI                               LVLSVCAL              26,844                      -     26,844           24,288        2,556                -            (5)        2,551
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25006           CASH MANAGEMENT - ETR                               DIRCTETR              14,945                      -     14,945           14,945            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25007           CASH MANAGEMENT - SFI                               OWNISFI                5,275                      -      5,275            5,275            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25009           CASH MANAGEMENT - EEI                               DIRCTEEI               1,568                      -      1,568            1,568            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25010           CASH MANAGEMENT - EPI                               DIRECT09                 228                      -         228             228            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25012           CASH MANAGEMENT - EOI                               DIRCTEOI               1,542                      -      1,542            1,542            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25013           CASH MANAGEMENT - IP2                               DIRECT7A                 187                      -         187             187            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25014           CASH MANAGEMENT - IP3                               DIRECT77                 435                      -         435             435            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25015           CASH MANAGEMENT - FITZPATRICK                       DIRECT78                 286                      -         286             286            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25017           CASH MANAGEMENT - VERMONT YANK                      DIRECT72                 239                      -         239             239            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25019           EAM - ENTERGY ASSET MANAGEMENT                      DIRECTXU               3,081                      -      3,081            3,081            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF25300           DAILY CASH MGT ACTIVITIES                           BNKACCTA              31,039                      -     31,039           30,401          638                -            (1)          637
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26000           CASH MANAGEMENT - EIL                               DIRECT22                 188                      -         188             188            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26001           FINANCING & SHORT TERM FUNDING                      DIRCTEAI              14,868                      -     14,868           14,868            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26002           FINANCING & SHORT TERM FUNDING                      DIRCTELI              25,865                      -     25,865           25,865            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26003           FINANCING AND SHORT TERM FUNDS                      DIRCTEMI               6,727                      -      6,727            6,727            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26004           FINANCING AND SHORT TERM FUNDI                      DIRCTENO               4,967                      -      4,967            4,967            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26020           FINANCING AND SHORT TERM FUNDI                      DIRCTEOI               9,130                      -      9,130            9,130            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26022           FINANCING & SHORT TERM FUNDING                      LVLSVCAL             108,898                      -    108,898           98,543       10,355                -           (21)       10,334
8-472




                                                              ESI              CP080     F3PCF26023                                                               DIRCTETR              31,455                      -     31,455           31,455            -                -             -             -




                                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                                                                          FINANCING & SHORT TERM FUNDING
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26024           FINANCING & SHORT TERM FUNDING                      OWNISFI                1,347                      -      1,347            1,347            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26028           FINANCING & SHORT TERM FUNDING                      DIRECT14               3,210                      -      3,210            3,210            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26030           EXTERNAL TRUST MANAGEMENT - ND                      DIRCTEOI                   -                      -           -               -            -                -             -             -




                                                                                                                                                                                                                                                                                                                  Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26032           MANAGE EXTERNAL TRUSTS - EAI                        DIRCTEAI              11,323                      -     11,323           11,323            -                -             -             -




                                                                                                                                                                                                                                                                                                                   Page 32 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26033           MANAGE EXTERNAL TRUSTS - ELL                        DIRCTELI               4,723                      -      4,723            4,723            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26034           MANAGE EXTERNAL TRUSTS - EMI                        DIRCTEMI               1,827                      -      1,827            1,827            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26035           MANAGE EXTERNAL TRUSTS - ENOI                       DIRCTENO               2,017                      -      2,017            2,017            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26039           EXTERNAL TRUST MANAGEMENT - PE                      EMPLOYAL              37,545                      -     37,545           35,764        1,781                -            (4)        1,777
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26040           EXTERNAL TRUST MANAGEMENT - SA                      EMPLOYAL              16,267                      -     16,267           15,494          774                -            (2)          772
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26042           EXTERNAL TRUST MANAGEMENT - SE                      DIRCTEOI               7,028                      -      7,028            7,028            -                -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                  Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                        ENTERGY TEXAS, INC.
                                                                                                                                                   Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                             For the Twelve Months Ended June 30, 2011
                                                                                                                                                                          Amounts in Dollars
                                                                                                                                                                                      (A)              (B)             (C)              (D)          (E)           (F)            (G)             (H)
                                                                                                                                                                                                  Total Billings
                                                                                         Activity / Project                                                        ESI BIlling                  Service Company                                     ETI Per                     Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                          Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books       Exclusions       Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26043           EXTERNAL TRUST MANAGEMENT - IP                     DIRECT7A               5,514                      -      5,514            5,514            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26044           EXTERNAL TRUST MANAGEMENT - IP                     DIRECT77                 821                      -         821             821            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26045           EXTERNAL TRUST MANAGEMENT - JA                     DIRECT78                 996                      -         996             996            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26046           EXTERNAL TRUST MANAGEMENT-VERM                     DIRECT72               9,137                      -      9,137            9,137            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26048           EAM - ENTERGY ASSET MANAGEMENT                     DIRECTXU               2,287                      -      2,287            2,287            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26049           PILGRIM - MANAGE EXTERNAL TRUS                     DIRECT57               6,790                      -      6,790            6,790            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26060           CASH MANAGEMENT - ETHC                             DIRECT60                 520                      -         520             520            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26070           CASH MANAGEMENT - ENGC                             DIRECT57                 329                      -         329             329            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26075           CASH MANAGEMENT - ENI                              DIRECT14                 235                      -         235             235            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26080           CASH MANAGEMENT - ENTERGY THER                     DIRECT66                  69                      -          69              69            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26081           EWOM LP - CASH MANAGEMENT                          DIRECT4L                 222                      -         222             222            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26082           ESDC (CENTERPOINT)                                 DIRECT6H                   7                      -           7               7            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF26910           REVENUE ACCOUNTING ANALYSIS                        CUSEGALL              48,452                      -     48,452           41,760        6,692              -             (14)        6,678
                     HUMAN RESOURCES                          ESI              CP080     F3PCF55558           CORPORATE DEVELOPMENT/OVERLAY                      DIRECT4A               3,191                      -      3,191            3,191            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF61505           CONSOL EMPLOYEE COMPENSATION T                     EMPLOYAL             182,056                      -    182,056          173,409        8,647              -             (18)        8,630
                     HUMAN RESOURCES                          ESI              CP080     F3PCF61986           EP INT'L HOLDINGS CORP - TAX S                     DIRECT4A              19,936                      -     19,936           19,936            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62435           ENI - GENERAL TAX ADVISORY                         DIRECT14               4,092                      -      4,092            4,092            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62438           EIHL - GENERAL TAX SERVICE                         DIRECT22                 710                      -         710             710            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62440           EPG - TAX SERVICES                                 DIRCTEEI                 797                      -         797             797            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62535           NUCLEAR ENVIRONMENTAL COSTS-TA                     DIRCTENU             183,153                      -    183,153          183,153            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62536           MARKET TO MARKET RESEARCH-TAX                      DIRCTETR                   -                      -           -               -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62537           SECTION 263A RESEARCH-TAX SERV                     SECT263A               9,626                      -      9,626            8,729          898              -              (2)          896
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62545           CAPITAL LOSS PLANNING - TAX SU                     DIRCTETR              32,969                      -     32,969           32,969            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62548           ELI MTM VIDALIA INITIAL TAX YE                     DIRCTELI              27,816                      -     27,816           27,816            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62551           ELI RESTRUCTURING                                  DIRCTELI                   -                      -           -               -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62565           UPSA MTM - Decon SERI                              UNPOWSAL                 219                      -         219             219            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62566           CAPTIVE INSURANCE/BENEFITS - T                     DIRCTETR                  42                      -          42              42            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62567           EMI MTM                                            DIRCTEMI                   -                      -           -               -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62568           ENOI MTM                                           DIRCTENO                   -                      -           -               -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF62570           EAI MTM                                            DIRCTEAI                  39                      -          39              39            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCF72271           DATA WAREHOUSE                                     GENLEDAL               2,392                      -      2,392            2,256          136              -              (0)          136
                     HUMAN RESOURCES                          ESI              CP080     F3PCF72670           GENERAL ACCOUNTING SYSTEM MAIN                     GENLEDAL              40,911                      -     40,911           38,555        2,356              -              (5)        2,351
                     HUMAN RESOURCES                          ESI              CP080     F3PCF72901           MOBILE DATA TERMINAL BASELOAD                      CUSTEGOP                 219                      -         219             189           30              -              (0)           30
                     HUMAN RESOURCES                          ESI              CP080     F3PCF73027           BUDGET SYSTEM MAINTENANCE                          GENLEDAL              29,154                      -     29,154           27,434        1,720              -              (4)        1,717
                     HUMAN RESOURCES                          ESI              CP080     F3PCF73901           AM/FM BASELOAD (SUPPORT)                           DIRECTTX                 176                      -         176               -          176              -              (0)          175
                     HUMAN RESOURCES                          ESI              CP080     F3PCF74195           TRANSMISSION APPLICATION SUPPO                     TRSBLNOP             417,773                      -    417,773          368,629       49,144              -            (101)       49,043
                     HUMAN RESOURCES                          ESI              CP080     F3PCF74341           ISB MAINT                                          LOADWEPI                 163                      -         163             139           24              -              (0)           24
                     HUMAN RESOURCES                          ESI              CP080     F3PCF74344           GENERATION PLANNING & DISPATCH                     LOADOPCO               1,231                      -      1,231            1,047          184              -              (0)          183
                     HUMAN RESOURCES                          ESI              CP080     F3PCF74515           FOSSIL MAINTENANCE MANAGEMENT                      CAPAOPCO               2,349                      -      2,349            2,095          254              -              (1)          253
                     HUMAN RESOURCES                          ESI              CP080     F3PCF74585           FOSSIL APPLICATION SUPPORT                         CAPAOPCO               1,414                      -      1,414            1,261          153              -              (0)          153
                     HUMAN RESOURCES                          ESI              CP080     F3PCF75175           HRIS MAINTENANCE & ENHANCE                         EMPLOYAL              37,612                      -     37,612           35,828        1,784              -              (4)        1,781
                     HUMAN RESOURCES                          ESI              CP080     F3PCF99180           CORP COMPLIANCE TRACKING SYS                       EMPLOYAL             123,450                      -    123,450          117,587        5,863              -             (12)        5,851
                     HUMAN RESOURCES                          ESI              CP080     F3PCF99182           RECORDS MANAGEMENT                                 RECDMGNT              95,389                      -     95,389           86,870        8,519              -             (17)        8,501
                     HUMAN RESOURCES                          ESI              CP080     F3PCF99183           RECORDS MANAGEMENT HARD COPY C                     RECDMGNT               3,020                      -      3,020            2,749          271              -              (1)          270
                     HUMAN RESOURCES                          ESI              CP080     F3PCFACALL           FACILITIES SVCS- ALL COS                           SQFTALLC             296,345                      -    296,345          263,873       32,472              -             (66)       32,406
                     HUMAN RESOURCES                          ESI              CP080     F3PCFAEEIX           FACILITIES SVCS TO EEI                             DIRCTEEI               1,274                      -      1,274            1,274            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFANUCO           FACILITIES SERVICES - ENUCO -                      DIRCTENU              10,057                      -     10,057           10,057            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFAPEGL           FACILITIES SVCS- PRES/CEO SUPT                     DIRECTLG              14,142                      -     14,142           14,142            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFAPELI           FACILITIES SVCS- PRES/CEO SUPT                     DIRCTELI              14,142                      -     14,142           14,142            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFARVRB           FACILITIES SVCS- RIVER BEND                        DIRCTEOI                   -                      -           -               -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFBLGSU           BELOW THE LINE -GSU                                DIRECTLG                 149                      -         149             149            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFBM001           INFORMATION TECHNOLOGY BENCHMA                     ITSPENDA               6,250                      -      6,250            5,845          404              -              (1)          404
                     HUMAN RESOURCES                          ESI              CP080     F3PCFCPO01           CHIEF PROCUREMENT OFFICER                          SCPSPALL              73,289                      -     73,289           64,355        8,934              -             (20)        8,915
8-473




                                                              ESI              CP080     F3PCFCQEAI                                                              APPSUPAL               9,501                      -      9,501            8,058        1,443              -              (3)        1,440




                                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                                                                          ENTERPRISE APPLICATION INTEGRA
                     HUMAN RESOURCES                          ESI              CP080     F3PCFCQEXC           EXCHANGE                                           PCNUMALL              14,827                      -     14,827           14,261          566              -              (1)          565
                     HUMAN RESOURCES                          ESI              CP080     F3PCFCQMVS           MAINFRAME                                          APPSMVSX               2,078                      -      2,078              905        1,173              -              (2)        1,172
                     HUMAN RESOURCES                          ESI              CP080     F3PCFCQNTS           NT SERVERS                                         APPSWINT              12,524                      -     12,524           11,489        1,035            (17)             (1)        1,016




                                                                                                                                                                                                                                                                                                                 Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PCFCQUNX           UNIX SERVERS                                       APPSUNIX               6,700                      -      6,700            6,152          549            (56)             (1)          492




                                                                                                                                                                                                                                                                                                                  Page 33 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PCFEXEEI           EXECTUIVE ADVISORY SERVICES -                      DIRCTEEI                   -                      -           -               -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFEXETR           EXECUTIVE ADVISORY SERVICES -                      DIRCTETR              53,716                      -     53,716           53,716            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFF1000           FINANCIAL FORECASTING                              ASSTSALL             110,419                      -    110,419           99,454       10,964              -             (22)       10,942
                     HUMAN RESOURCES                          ESI              CP080     F3PCFF1001           OCE SUPPORT                                        ASSTSALL               2,181                      -      2,181            1,967          214              -              (0)          214
                     HUMAN RESOURCES                          ESI              CP080     F3PCFF1003           BOARD SUPPORT                                      ASSTSALL              73,141                      -     73,141           65,963        7,178              -             (13)        7,165
                     HUMAN RESOURCES                          ESI              CP080     F3PCFIBERO           OPER & MAINT OF FIBER OPTIC                        FIBRMREG              15,004                      -     15,004           14,745          258              -              (0)          258


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                 Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                         ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                              For the Twelve Months Ended June 30, 2011
                                                                                                                                                                           Amounts in Dollars
                                                                                                                                                                                       (A)              (B)             (C)              (D)           (E)           (F)            (G)          (H)
                                                                                                                                                                                                   Total Billings
                                                                                         Activity / Project                                                         ESI BIlling                  Service Company                                     ETI Per                     Pro Forma     Total ETI
                                       Class                  Billing Entity      Dept         Code                           Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books        Exclusions      Amount       Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PCFRM106           CORP RISK MGMNT SVCS - ESI ENE                      LOADOPCO               7,885                      -      7,885            6,652        1,234              -            (2)         1,231
                     HUMAN RESOURCES                          ESI              CP080     F3PCFRM107           CORP RISK MGMNT SVCS - ENTERGY                      DIRCTETR              14,838                      -     14,838           14,838             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFRM108           CORP RISK MGMT SVCS-ENTERGY AS                      DIRECTXU               5,112                      -      5,112            5,112             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFSGRAS           S GULF RAILWAY- ADMIN/TECH SUP                      DIRECTLG                   -                      -           -               -             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFSPREG           CORP STRATEGIC SVCS FOR REGUL                       LOADOPCO               5,826                      -      5,826            4,922          905              -            (2)           903
                     HUMAN RESOURCES                          ESI              CP080     F3PCFT9023           ETC FIBER O&M SUPPORT                               DIRECT62              15,965                      -     15,965           15,965             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFT9333           ETC - FIBER CAPITAL COSTS                           DIRECT62               1,454                      -      1,454            1,454             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFVARAS           ADMIN SUPRT - VARIBUS CORPORAT                      DIRECTLG               7,002                      -      7,002            7,002             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX2770           HR SERVICE CENTER SUPPORT                           EMPLOYAL                   -                      -           -               -             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX2815           EDMS PRODUCT LINE SUPPORT                           EMPLOYAL               3,678                      -      3,678            3,502          176              -            (0)           176
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX2850           SECRETARIAT LEGAL SUPPORT                           ASSTSALL               3,727                      -      3,727            3,355          372              -            (1)           371
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3255           CIA CONSULTING AND MANAGEMENT                       ITSPENDA              36,072                      -     36,072           33,738        2,334              -            (3)         2,331
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3256           EXECUTIVE SUPPORT & BRD OF DIR                      ITSPENDA              18,018                      -     18,018           16,852        1,166              -            (2)         1,164
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3265           POWERBUILDER FRAMEWORK BASELOA                      APPSUPAL                 437                      -         437             370            67             -            (0)            67
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3275           WEB INFRASTRUCTURE MAINTENANCE                      PCNUMALL                 771                      -         771             741            29             -            (0)            29
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3290           IT BUSINESS PLANNING AND GOVER                      ITSPENDA              73,136                      -     73,136           68,403        4,732              -            (7)         4,725
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3291           NETWORK SECURITY ASSESSMENT-DA                      APPSUPAL               1,556                      -      1,556            1,316          241              -            (0)           240
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3295           IT STRATEGIC SOURCING & RESULT                      ITSPENDA              65,739                      -     65,739           61,739        4,000              -            (8)         3,991
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3320           TCM QUERY & REPORTING SUPPORT                       GENLEDAL                   -                      -           -               -             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3350           A/R & BILLING SUPPORT                               ARTRNALL              11,348                      -     11,348           10,101        1,247              -            (3)         1,244
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3355           Property Software Support                           GENLEDAL              10,060                      -     10,060            9,439          620              -            (1)           619
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3450           CORPORATE REPORTING SYSTEM SUP                      GENLEDAL                  17                      -          17              16             1             -            (0)             1
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3555           BOD/EXECUTIVE SUPPORT                               ASSTSALL               3,164                      -      3,164            2,849          314              -            (1)           314
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3620           MMIS MATERIALS MAINT MGMNT INF                      DIRCTESI                  16                      -          16              16             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3625           SUPPLY CHAIN - CDW SYSTEMS SUP                      SCDSPALL                 979                      -         979             688          292              -            (1)           291
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3640           WHITE AMBER & ITILITI SUPPORT                       SCMATRAN                   -                      -           -               -             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3650           WEB PAGE SUPPORT - CORPORATE                        EMPLOYAL               3,798                      -      3,798            3,617          181              -            (0)           180
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3670           CORPORATE COMMUNICATIONS WEB S                      DIRCTETR               7,570                      -      7,570            7,570             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3675           BARCODING SYSTEMS SUPPORT                           SCDSPALL                  77                      -          77              49            28             -            (0)            28
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3690           PEARL SUPPORT                                       APTRNALL                 109                      -         109              99            10             -            (0)            10
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3695           ATPR SUPPORT                                        APTRNALL               2,117                      -      2,117            1,930          186              -            (0)           186
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3700           OUTSOURCING RELATIONSHIP MANAG                      ITSPENDA              66,079                      -     66,079           62,058        4,021         (1,001)           (6)         3,014
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3701           IT INFRASTRUCTURE/SHARED SERVI                      APPSUPAL              36,369                      -     36,369           30,722        5,646              -            (8)         5,638
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3780           GENERAL LEDGER SUPPORT                              GENLEDAL               6,922                      -      6,922            6,513          409              -            (1)           408
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3785           ORG JES BATS ACBM SUPPORT                           GENLEDAL                  15                      -          15              14             1             -            (0)             1
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX3790           ESTER SUPPORT                                       PRCHKALL               6,467                      -      6,467            6,154          313              -            (1)           312
                     HUMAN RESOURCES                          ESI              CP080     F3PCFX5555           DATA WAREHOUSE TOOLS SUPPORT                        APPSUPAL               1,900                      -      1,900            1,611          289              -            (1)           288
                     HUMAN RESOURCES                          ESI              CP080     F3PCG10345           GAS DIVISION DIRECTOR - ENOI E                      DIRCTENO              92,814                      -     92,814           92,814             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCG10347           GAS DIVISION DIRECTOR - EGSI E                      DIRECTLG              73,838                      -     73,838           73,838             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCGSL450           EGSI - 2003 GAS RATE CASE                           DIRECTLG               6,108                      -      6,108            6,108             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCH54070           OPNS OF BUSINESS DEVELOP-OPS/H                      SCPSPALL              20,254                      -     20,254           17,793        2,461           (250)           (5)         2,206
                     HUMAN RESOURCES                          ESI              CP080     F3PCH54071           BUSINESS DEVELOPMENT - AR                           DIRCTEAI              21,287                      -     21,287           21,287             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCH54072           BUSINESS DEVELOPMENT - ELI                          DIRCTELI              27,093                      -     27,093           27,093             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCH54073           BUSINESS DEVELOPMENT - MS                           DIRCTEMI              25,997                      -     25,997           25,997             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCH60959           EXECUTIVE FACILITIES SERVICES                       DIRCTETR              53,749                      -     53,749           53,749             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCH86010           PURCHASING & CONTRACTS SUPPORT                      SCPSPXNC             252,699                      -    252,699          208,176       44,522              -           (95)       44,427
                     HUMAN RESOURCES                          ESI              CP080     F3PCHIPAA1           HIPAA COMPLIANCE - ALL COMPANI                      EMPLOYAL                   -                      -           -               -             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRANOX           HUMAN RESOURCE SERVICES - ANO                       DIRCANOC               1,315                      -      1,315            1,315             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRCALL           HR SVCS- CUST SERV SUPT- ALL C                      EMPLOCSS              97,858                      -     97,858           90,260        7,598              -           (15)         7,583
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRDCSS           HR- FRANCHISE OPNS (DIST) SUPT                      EMPLFRAN             249,153                      -    249,153          214,432       34,721              -           (71)       34,650
                     HUMAN RESOURCES                          ESI              CP080     F3PCHREAIX           HUMAN RESOURCE SERVICES - EAI                       DIRCTEAI                 114                      -         114             114             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHREEI3           HR SERVICES - EEI                                   DIRCTEEI               1,131                      -      1,131            1,131             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHREEI4           HR SVCS - PILGRIM (ENGC)                            DIRECT57               1,983                      -      1,983            1,983             -             -              -             -
8-474




                                                              ESI              CP080     F3PCHREEIX                                                               EMPNONRG                 369                      -         369             369             -             -              -             -




                                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                                                                          HR SERVICES - NON-REGS NON_NUC
                     HUMAN RESOURCES                          ESI              CP080     F3PCHREGSL           HUMAN RESOURCE SERVICES - EGSI                      DIRECTLG                   -                      -           -               -             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRELIX           HUMAN RESOURCES SERVICES - ELI                      DIRCTELI                  97                      -          97              97             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHREMIX           HUMAN RESOURCE SERVICES - EMI                       DIRCTEMI                  97                      -          97              97             -             -              -             -




                                                                                                                                                                                                                                                                                                                 Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRENOI           HUMAN RESOURCE SERVICES - ENOI                      DIRCTENO                  97                      -          97              97             -             -              -             -




                                                                                                                                                                                                                                                                                                                  Page 34 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRENUC           HR SERVICES - ENUCO - ALL                           DIRCTENU             169,097                      -    169,097          169,097             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHREOIX           HUMAN RESOURCE SERVICES - EOI                       DIRCTEOI             197,809                      -    197,809          197,809             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRFEAI           HR FOSSIL SUPPORT- EAI                              DIRCTEAI                   -                      -           -               -             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRFEGL           HR FOSSIL SUPPORT- EGSI (LA)                        DIRECTLG               3,948                      -      3,948            3,948             -             -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRFEGT           HR FOSSIL SUPPORT- EGSI (TX)                        DIRECTTX              15,347                      -     15,347                -       15,347              -           (31)       15,316
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRFELI           HR FOSSIL SUPPORT- ELI                              DIRCTELI               3,506                      -      3,506            3,506             -             -              -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                  Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                 ENTERGY TEXAS, INC.
                                                                                                                                            Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                      For the Twelve Months Ended June 30, 2011
                                                                                                                                                                   Amounts in Dollars
                                                                                                                                                                               (A)              (B)              (C)              (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                           Total Billings
                                                                                         Activity / Project                                                 ESI BIlling                  Service Company                                      ETI Per                    Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                  Activity / Project Description          Method          Support        Recipient            Total       All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRFITZ HR SERVICES - JAMES A FITZPAT                         DIRECT78               1,018                      -       1,018            1,018            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRFOSS HR FOSSIL SUPPORT- ALL COS                            EMPLOFOS              60,966                      -      60,966           55,511        5,456             -             (11)        5,444
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRGGNX HUMAN RESOURCE SERVICES - GRAN                        DIRCTSER               2,294                      -       2,294            2,294            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRIP2X HR SERVICES- INDIAN POINT 2                           DIRECT7A               1,683                      -       1,683            1,683            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRIP3X HR SERVICES - INDIAN POINT 3                          DIRECT77                 939                      -          939             939            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRPRES HR PRESIDENT/ CEO SUPPORT- ALL                        EMPLPRES              40,660                      -      40,660           33,135        7,525             -             (15)        7,510
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRRETL HR RETAIL OPNS SUPPORT- ALL CO                        DIRCTESI                  99                      -           99              99            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRRVRB HUMAN RESOURCE SERVICES - RIVE                        DIRCTRBS               5,862                      -       5,862            5,862            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRSADM HR SVCS - ESI ADMINISTRATION                          DIRCTESI               1,976                      -       1,976            1,976            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRSALL HR SERVICES- ALL COMPANIES                            EMPLOYAL           1,463,511                      -   1,463,511        1,393,992       69,520             -            (143)       69,377
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRSDUT HR SVCS - ESI DOMESTIC UTILITY                        DIRCTESI              14,676                      -      14,676           14,676            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRSEAM HR SVCS - ENTERGY ASSET MGMT I                        DIRECTXU                 143                      -          143             143            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRSEXA HR SVCS - ESI EXTERNAL AFFAIRS                        DIRCTESI              13,993                      -      13,993           13,993            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRSFIN HR SVCS - ESI FINANCE AND ACCO                        DIRCTESI              39,249                      -      39,249           39,249            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRSHRX HR SVCS - ESI HUMAN RESOURCES                         DIRCTESI              28,719                      -      28,719           28,719            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRSLEG HR SVCS - ESI LEGAL                                   DIRCTESI              13,592                      -      13,592           13,592            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRSREG HR SERVICES- REGULATED COMPANI                        EMPLOREG             210,600                      -     210,600          197,155       13,445             -             (28)       13,418
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRTEGT HR TRANSMISSION SUPPORT- EGSI                         DIRECTTX                   -                      -            -               -            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRTRAN HUMAN RESOURCE SVCS - TRANSMIS                        EMPLTRAN              58,937                      -      58,937           54,409        4,529             -              (9)        4,519
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRVTYK HR SERVICES - VERMONT YANKEE                          DIRECT72               1,196                      -       1,196            1,196            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCHRWF3X HUMAN RESOURCE SERVICES - WATE                        DIRCTWF3                 356                      -          356             356            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCLEM100 LEGAL ENTITY MANAGEMENT - ALL                         ASSTSALL                  75                      -           75              68            7             -              (0)            7
                     HUMAN RESOURCES                          ESI              CP080     F3PCLEM102 LEGAL ENTITY MANAGEMENT - ENNE                        DIRCTENU                 201                      -          201             201            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCLEM103 LEGAL ENTITY MANAGEMENT - EWO                         DIRECTXU               4,716                      -       4,716            4,716            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCLEM105 LEGAL ENTITY MGMT - ALL REGULA                        CUSEOPCO                 650                      -          650             554           96             -              (0)           95
                     HUMAN RESOURCES                          ESI              CP080     F3PCMAWLRM MANAGING ALTERNATIVE WORKERS                          DIRCTESI                 323                      -          323             323            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCMCMSOM MATERIALS & CONTRACTS MGTMT SY                        SCMATXNU              19,239                      -      19,239           15,940        3,299        (1,615)             (2)        1,681
                     HUMAN RESOURCES                          ESI              CP080     F3PCN07010 REFUELING OUTAGE PREP (PRE-OUT                        DIRCTRBS               1,232                      -       1,232            1,232            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN07072 RBS MP&C OUTAGE SUPPORT                               DIRCTRBS                 753                      -          753             753            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN07096 SECURITY HEIGHTENED AWARENESS                         DIRCTRBS                   -                      -            -               -            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN07606 RBN GENERAL SUPPORT                                   DIRCTRBS                 630                      -          630             630            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN14999 GRAND GULF GENERAL SUPPORT                            DIRCTSER              15,534                      -      15,534           15,534            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20421 GG EMPLOYEE CONCERNS PROGRAM                          DIRCTSER                   -                      -            -               -            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20424 HQ EMPLOYEE CONCERNS PROGRAM                          DIRCTEOI               4,281                      -       4,281            4,281            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20520 WORK MANAGEMENT SYSTEM (WMS) M                        DIRCTEOI                 832                      -          832             832            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20521 IDEAS MAINTENANCE                                     DIRCTEOI               3,564                      -       3,564            3,564            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20522 PCRS MAINTENANCE                                      DIRCTEOI               4,378                      -       4,378            4,378            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20527 NUCLEAR IT QUICK RESPONSE TEAM                        DIRCTEOI              25,080                      -      25,080           25,080            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20528 ERD SUPPORT (MAINTENANCE)                             DIRCTEOI              22,463                      -      22,463           22,463            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20701 ESI NUCLEAR EMPLOYEES                                 DIRCTEOI             374,442                      -     374,442          374,442            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20707 NUCLEAR FUEL MANAGEMENT - UNIT                        SNUCUNIT             154,433                      -     154,433          154,433            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20775 PWR ALLIANCE SUPPORT - ESI                            DIRCTEOI               2,706                      -       2,706            2,706            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20777 BWR ALLIANCE SUPPORT - ESI                            DIRCTEOI               2,705                      -       2,705            2,705            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20780 ESI NUCLEAR EMPLOYEES - ANO                           DIRCTEOI             151,554                      -     151,554          151,554            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20781 ESI NUCLEAR EMPLOYEES - GGNS                          DIRCTEOI             323,046                      -     323,046          323,046            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20782 ESI NUCLEAR EMPLOYEES - RB                            DIRCTEOI             488,543                      -     488,543          488,543            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20783 ESI NUCLEAR EMPLOYEES - WF3                           DIRCTEOI             207,263                      -     207,263          207,263            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20820 PILGRIM SUPPLIER QA SERVICES                          DIRECT57               4,638                      -       4,638            4,638            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN20858 NUCLEAR IT QUICK RESPONSE TEAM                        DIRCTEOI                  98                      -           98              98            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN26001 METHOD 001 - ANO UNIT 1                               DIRCANOC              14,612                      -      14,612           14,612            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN26002 METHOD 002 - ANO UNIT 2                               DIRCANOC              17,969                      -      17,969           17,969            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN26003 METHOD 003 - ANO COMMON                               DIRCANOC               1,173                      -       1,173            1,173            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN26004 METHOD 004 - SERI                                     DIRCTSER               1,786                      -       1,786            1,786            -             -               -             -
8-475




                                                              ESI              CP080     F3PCN26005 METHOD 005 - WATERFORD 3                              DIRCTWF3               5,398                      -       5,398            5,398            -             -               -             -




                                                                                                                                                                                                                                                                                                      2011 TX Rate Case
                     HUMAN RESOURCES
                     HUMAN RESOURCES                          ESI              CP080     F3PCN26006 METHOD 006 - NUMBER OF PLANT S                        DIRCTEOI                   -                      -            -               -            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN26012 METHOD 012 - NUMBER OF PWRS                           DIRCTEOI              12,277                      -      12,277           12,277            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN26013 METHOD 013 - NUMBER OF BWRS                           DIRCTEOI               5,694                      -       5,694            5,694            -             -               -             -




                                                                                                                                                                                                                                                                                                          Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PCN26031 METHOD 031 - RIVER BEND                               DIRCTRBS               4,497                      -       4,497            4,497            -             -               -             -




                                                                                                                                                                                                                                                                                                           Page 35 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PCN2SDOE DOE SPENT FUEL LITIGATION - ES                        SNUCUNIT              51,318                      -      51,318           51,318            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN90003 ANO Offsite Voltage Study                             DIRCANOC                 273                      -          273             273            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN91013 TRAINING (PARENT)                                     DIRCANOC                 378                      -          378             378            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN91017 Security Force on Force                               DIRCANOC              14,243                      -      14,243           14,243            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN91075 ANO MP&C ADMINISTRATION                               DIRCANOC               2,501                      -       2,501            2,501            -             -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN91126 ANO INPO LOANEE                                       DIRCANOC              19,162                      -      19,162           19,162            -             -               -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                          Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)              (D)          (E)           (F)            (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                  Service Company                                     ETI Per                     Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books       Exclusions       Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PCN91571           PLANT SECURITY SUPERVISION                           DIRCANOC             236,556                      -    236,556          236,556            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN91573           RAD PROTECTION                                       DIRCANOC               2,006                      -      2,006            2,006            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCN91590           O & M BUDGETING/COST TRACKING                        DIRCANOC                 124                      -         124             124            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCNN5415           NUCLEAR BUSINESS OPERATIONS                          DIRCTENU             108,543                      -    108,543          108,543            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCPRCETL           PURCHASING & CONTRACTS SUPPORT                       DIRECT66                  31                      -          31              31            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCQQ008M           ADMINISTRATIVE SUPPORT - EPOUS                       DIRECT8M                 313                      -         313             313            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR10210           MAJOR ACCOUNTS BILLING - EAI                         DIRCTEAI              25,580                      -     25,580           25,580            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR10212           MAJOR ACCOUNTS BILLING - ELI/E                       CUSEGNL               20,174                      -     20,174           20,174            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR10213           MAJOR ACCOUNTS BILLING - EMI                         DIRCTEMI              14,731                      -     14,731           14,731            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR102G2           BILLING OF CUSTOMERS-ELI (AUTO                       DIRCTELI              71,836                      -     71,836           71,836            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR102GL           BILLING OF CUST-EGSI/LA(OUTSID                       DIRECTLG              97,364                      -     97,364           97,364            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR102GX           BILLING OF CUST-TX DISC(OUTSID                       DIRECTTX              40,082                      -     40,082                -       40,082              -             (81)       40,001
                     HUMAN RESOURCES                          ESI              CP080     F3PCR102N2           BILLING OF CUSTOMERS-ENOI (AUT                       DIRCTENO              96,881                      -     96,881           96,881            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR10302           REGION CUSTOMER SERVICES - SOU                       CUSESOUT              81,661                      -     81,661           81,661            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR10310           CUSTOMER RELATIONS - SOUTHERN                        CUSESOUT             155,917                      -    155,917          155,917            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR10360           CUSTOMER ACCOUNTING                                  CUSTEGOP              55,574                      -     55,574           47,896        7,678              -             (16)        7,663
                     HUMAN RESOURCES                          ESI              CP080     F3PCR10362           MAJOR ACCOUNTS BILLING                               MACCTALL             114,781                      -    114,781           98,371       16,410              -             (34)       16,377
                     HUMAN RESOURCES                          ESI              CP080     F3PCR10363           CUSTOMER ACCT SVCS- ELI & ENOI                       CUSEGNL                  228                      -         228             228            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR10367           REVENUE ASSURANCE - EMI                              DIRCTEMI              42,571                      -     42,571           42,571            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR10370           CUST ACCTG SRVS - EMI WORK ALL                       DIRCTEMI              15,669                      -     15,669           15,669            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR10385           REVENUE ASSURANCE - ENOI                             DIRCTENO               9,571                      -      9,571            9,571            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR12573           Nat'l Accts Sales & Mktg                             MACCTALL              37,447                      -     37,447           32,028        5,419              -             (12)        5,408
                     HUMAN RESOURCES                          ESI              CP080     F3PCR12575           LA ECONOMIC DEVELOPMENT PROGRA                       CUSELGLA             247,124                      -    247,124          247,124            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR12600           Major Accts Sales & Mktg - exc                       MACCTXTX                 123                      -         123             123            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR12602           Major Accts Sales & Mktg - inc                       MACCTALL              90,235                      -     90,235           77,337       12,898              -             (27)       12,871
                     HUMAN RESOURCES                          ESI              CP080     F3PCR29324           REVENUE ASSURANCE - ADM                              CUSTEGOP             201,562                      -    201,562          173,708       27,853              -             (56)       27,797
                     HUMAN RESOURCES                          ESI              CP080     F3PCR40085           ENTERGY CORPORATION COMMUNICAT                       DIRCTETR             138,605                      -    138,605          138,605            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR40118           UTILITY COMMUNICATIONS                               CUSTEGOP              89,777                      -     89,777           77,376       12,401              -             (26)       12,375
                     HUMAN RESOURCES                          ESI              CP080     F3PCR40126           ENTERGY NEW ORLEANS COMMUNICAT                       DIRCTENO              10,575                      -     10,575           10,575            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR40128           ENTERGY ARKANSAS COMMUNICATION                       DIRCTEAI               2,690                      -      2,690            2,690            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR40136           ENTERGY MISSISSIPPI COMMUNICAT                       DIRCTEMI                 910                      -         910             910            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR40137           ELI+EGSI-LA COMMUNICATIONS                           CUSELGLA              55,724                      -     55,724           55,724            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR40143           METRO REGION COMMUNICATIONS                          CUSEMETR                   -                      -           -               -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR40170           EOI COMMUNICATIONS                                   DIRCTEOI              89,966                      -     89,966           89,966            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR40171           W3 COMMUNICATIONS                                    DIRCTEOI              21,335                      -     21,335           21,335            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR40172           RB COMMUNICATIONS                                    DIRCTEOI              16,941                      -     16,941           16,941            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR40430           EMPLOYEE COMM (REGULATED COMPA                       EMPLOREG               8,980                      -      8,980            8,409          572              -              (1)          571
                     HUMAN RESOURCES                          ESI              CP080     F3PCR40500           EMPLOYEE COMM (REG + UNREG COM                       EMPLOYAL              80,706                      -     80,706           76,871        3,835            (17)             (8)        3,810
                     HUMAN RESOURCES                          ESI              CP080     F3PCR40520           FOSSIL COMMUNICATIONS                                CAPAOPCO              19,825                      -     19,825           17,681        2,143              -              (4)        2,139
                     HUMAN RESOURCES                          ESI              CP080     F3PCR53013           BATON ROUGE LEAD CSM - ESI                           CUSESOUT              72,349                      -     72,349           72,349            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR53095           HEADQUARTER'S CREDIT & COLLECT                       CUSTEGOP             304,958                      -    304,958          262,826       42,132              -             (86)       42,046
                     HUMAN RESOURCES                          ESI              CP080     F3PCR53291           ESI REMITTANCE PROCESSING                            CUSEOPCO             199,131                      -    199,131          169,715       29,415              -             (60)       29,355
                     HUMAN RESOURCES                          ESI              CP080     F3PCR56136           BUSINESS OFFICE STUDY - ENOI                         DIRCTENO               9,423                      -      9,423            9,423            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR56240           BILLING & PAYMENT SOLUTIONS -                        DIRCTEAI               1,323                      -      1,323            1,323            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR56241           BILLING & PAYMENT SOLUTIONS -                        DIRCTELI               4,044                      -      4,044            4,044            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR56242           BILLING & PAYMENT SOLUTIONS -                        DIRCTEMI                  27                      -          27              27            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR56243           BILLING & PAYMENT SOLUTIONS -                        DIRCTENO                  12                      -          12              12            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR56244           BILLING & PAYMENT SOLUTIONS -                        DIRECTLG               1,339                      -      1,339            1,339            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR56245           BILLING & PAYMENT SOLUTIONS -                        DIRECTTX               2,250                      -      2,250                -        2,250              -              (5)        2,245
                     HUMAN RESOURCES                          ESI              CP080     F3PCR57265           INTERVAL BILLING DATA - ESI                          CUSEOPCO              87,224                      -     87,224           74,340       12,884              -             (26)       12,858
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73320           SYSTEM DEVELOP & PROJ MGMT                           CUSTEGOP             140,736                      -    140,736          121,287       19,449              -             (39)       19,410
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73322           CUSTOMER BILLING OPERATIONS AD                       CUSTEGOP              32,031                      -     32,031           27,605        4,426              -              (9)        4,417
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73323           FIELD METER READING SUPPORT A                        CUSTEGOP             210,427                      -    210,427          181,357       29,070              -             (60)       29,010
8-476




                                                              ESI              CP080     F3PCR73326                                                                CUSTCALL             472,205                      -    472,205          420,661       51,544              -            (105)       51,439




                                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES                                                                          CUSTOMER SERVICE CENTER SUPPOR
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73328           FIELD METER READING SUPPORT -                        DIRCTEAI              28,142                      -     28,142           28,142            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73330           FIELD METER READING - ELI                            DIRCTELI              18,911                      -     18,911           18,911            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73332           FIELD METER READING - ENOI                           DIRCTENO              17,688                      -     17,688           17,688            -              -               -             -




                                                                                                                                                                                                                                                                                                                   Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73333           FIELD CREDIT & COLLECTIONS - S                       CUSESOUT               8,777                      -      8,777            8,777            -              -               -             -




                                                                                                                                                                                                                                                                                                                    Page 36 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73336           FEILD METER READING - EMI                            DIRCTEMI                 157                      -         157             157            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73337           INTERVAL BILLING DATA - ELI                          DIRCTELI               6,072                      -      6,072            6,072            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73338           INTERVAL BILLING DATA - ENOI                         DIRCTENO               6,060                      -      6,060            6,060            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73345           QUICK PAYMENT CENTER ADM                             CUSEOPCO              33,269                      -     33,269           28,353        4,916              -             (10)        4,906
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73350           LOAD RESEARCH - EAI                                  DIRCTEAI               1,080                      -      1,080            1,080            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73351           INTERVAL BILLING DATA - EMI                          DIRCTEMI              11,814                      -     11,814           11,814            -              -               -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)             (D)          (E)           (F)            (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                   Service Company                                   ETI Per                     Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support         Recipient          Total      All Other BU's   Books       Exclusions       Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73353           FIELD CREDIT AND COLLECTIONS-E                       CUSEGNL                    3                      -         3                3            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73372           LOUISIANA CUSTOMER SERVICE CEN                       CUSESOUT                   3                      -         3                3            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73374           Jackson Customer Service Cente                       CUSTCALL             777,144                      -   777,144          692,235       84,909            (21)           (176)       84,712
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73380           CREDIT SYSTEMS                                       CUSTEGOP             232,035                      -   232,035          199,975       32,061              -             (65)       31,996
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73381           CUSTOMER SVC CNTR CREDIT DESK                        CUSTEGOP             147,589                      -   147,589          127,198       20,391              -             (42)       20,350
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73382           West Monroe Customer Service C                       CUSTCALL             876,887                      -   876,887          781,124       95,764              -            (197)       95,567
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73390           CUSTOMER SVS CTL - ENTERGY BUS                       CUSTEGOP             205,892                      -   205,892          177,449       28,443              -             (59)       28,385
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73400           FIELD METER READING -TX DISTRI                       DIRECTTX              36,855                      -    36,855                -       36,855              -             (75)       36,780
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73401           FIELD METER READING - EGSI -LA                       DIRECTLG              20,833                      -    20,833           20,833            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73403           CUSTOMER ISSUE RESOLUTION - ES                       CUSTEGOP               6,413                      -     6,413            5,527          886              -              (2)          884
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73408           REV ASSURANCE EGSI - LA                              DIRECTLG              28,380                      -    28,380           28,380            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73411           REV ASSURANCE - ELI                                  DIRCTELI              42,233                      -    42,233           42,233            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73412           MANAGE PERFORMANCE MEASURE & C                       CUSEOPCO              67,850                      -    67,850           57,824       10,026              -             (20)       10,006
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73413           MGMT PERFORMANCE MEASUREMENT-E                       DIRCTEAI                 205                      -       205              205            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73414           MGMT PERFORMANCE MEASUREMENT-E                       DIRCTELI                   -                      -         -                -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73415           MGMT PERFORMANCE MEASUREMENT-E                       DIRCTEMI                   -                      -         -                -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73417           MGMT PERFORMANCE MEASUREMENT -                       DIRCTENO                   -                      -         -                -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73433           PERFORMANCE MEASURES & COMP -                        DIRECTTX                 241                      -       241                -          241              -              (1)          241
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73434           PERFORMANCE MEASURES & COMP- E                       DIRECTLG                   -                      -         -                -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR73492           INTERVAL BILLING DATA-ADM                            CUSEOPCO                  12                      -        12               11            2              -              (0)            2
                     HUMAN RESOURCES                          ESI              CP080     F3PCR80000           ETR Corporation External Affai                       DIRCTETR              32,011                      -    32,011           32,011            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR80002           STRAT COMM PLANNING - EWO                            DIRCTEEI              (5,305)                     -    (5,305)          (5,305)           -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR80010           ADVERTISING - ETR CORP                               DIRCTETR              19,453                      -    19,453           19,453            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR80015           ADVERTISING - UTILITY                                CUSTEGOP              10,839                      -    10,839            9,341        1,498              -              (3)        1,495
                     HUMAN RESOURCES                          ESI              CP080     F3PCR80024           GGNS COMMUNICATIONS                                  DIRCTEOI              22,008                      -    22,008           22,008            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR80029           ANO COMMUNICATIONS                                   DIRCTEOI               1,324                      -     1,324            1,324            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR80056           EMPLOYEE COMMUNICATIONS - EMI                        DIRCTEMI                   -                      -         -                -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCR93300           NORTHEAST NONREG NUCLEAR EXTRN                       DIRCTENU                   -                      -         -                -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRA2002           ENOI RATE CASE 2002                                  DIRCTENO                  86                      -        86               86            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRCCS03           CCS SYSTEM SUPPORT                                   CUSEGXTX             243,536                      -   243,536          243,536            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRJRACA           Major Accts Sales & Mktg - EAI                       DIRCTEAI              30,338                      -    30,338           30,338            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRJRACG           Major Accts Sales & Mktg -EGS-                       DIRECTLG              54,046                      -    54,046           54,046            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRJRACL           Major Accts Sales & Mktg - ELL                       DIRCTELI              48,152                      -    48,152           48,152            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRJRACM           Major Accts Sales & Mktg - EMI                       DIRCTEMI              23,430                      -    23,430           23,430            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRJRACN           Major Accts Sales & Mktg - ENO                       DIRCTENO                 586                      -       586              586            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRJRACT           Major Accts Sales & Mktg - EGS                       DIRECTTX              47,881                      -    47,881                -       47,881              -             (97)       47,784
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1005           RISK MGMT ENTERGY CORP                               DIRCTETR               4,253                      -     4,253            4,253            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1006           EAI FOSSIL                                           DIRCTEAI               4,043                      -     4,043            4,043            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1008           ELL FOSSIL                                           DIRCTELI              13,806                      -    13,806           13,806            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1009           EMI FOSSIL                                           DIRCTEMI               2,392                      -     2,392            2,392            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1010           ENOI FOSSIL                                          DIRCTENO               4,056                      -     4,056            4,056            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1016           AUDIT ESI HUMAN RESOURCES                            EMPLOYAL              31,030                      -    31,030           29,561        1,469              -              (3)        1,466
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1021           AUDIT ESI INFORMATION TECHNO                         DIRCTESI                 166                      -       166              166            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1022           AUDIT ESI LEGAL SERVICES                             DIRCTESI               1,188                      -     1,188            1,188            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1024           AUDIT ESI SUPPLY CHAIN                               SCPSPALL              15,662                      -    15,662           13,530        2,132              -              (5)        2,127
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1025           AUDIT ESI CORPORATE                                  DIRCTESI                   -                      -         -                -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1026           AUDIT ESI CUSTOMER SERVICE S                         DIRCTESI                   -                      -         -                -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1027           AUDIT ESI FOSSIL PLANT OPERA                         CAPAOPCO               5,774                      -     5,774            5,150          624              -              (1)          623
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1029           AUDIT ESI JURISDICTIONAL OPE                         DIRCTESI                   -                      -         -                -            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1030           AUDIT ENTERGY ARKANSAS-PRES/                         DIRCTEAI               9,000                      -     9,000            9,000            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1031           AUDIT ENTERGY MISSISSIPPI-PR                         DIRCTEMI               2,914                      -     2,914            2,914            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1032           AUDIT ENTERGY LOUISIANA-PRES                         DIRCTELI              (8,157)                     -    (8,157)          (8,157)           -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1033           AUDIT ENTERGY NEW ORLEANS-PR                         DIRCTENO               2,704                      -     2,704            2,704            -              -               -             -
8-477




                                                              ESI              CP080     F3PCRM1035                                                                DIRCTEOI              14,798                      -    14,798           14,798            -              -               -             -




                                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                                                                          AUDIT ENTERGY OPERATIONS NUC
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1038           AUDIT ENTERGY COPR                                   DIRCTETR                 894                      -       894              894            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM1041           AUDIT SVCS - NUCLEAR BUSINESS                        DIRECT14              14,373                      -    14,373           14,373            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM2020           RISK MGMT ESI TRANSMISSION                           DIRCTESI                 269                      -       269              269            -              -               -             -




                                                                                                                                                                                                                                                                                                                  Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM2027           RISK MGMT ESI FOSSIL PLANT O                         CAPAOPCO              20,510                      -    20,510           18,293        2,217              -              (5)        2,213




                                                                                                                                                                                                                                                                                                                   Page 37 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PCRM2037           RISK MGMT ENTERGY ENTERPRISE                         DIRCTEEI                 218                      -       218              218            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRMSTAR           STARS MAINTENANCE                                    PLLOSSAL              11,163                      -    11,163            9,181        1,982              -              (4)        1,978
                     HUMAN RESOURCES                          ESI              CP080     F3PCRNTACA           Nat'l Accts Sales & Mktg - EAI                       DIRCTEAI              24,085                      -    24,085           24,085            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRNTACG           Nat'l Accts Sales & Mktg - EGS                       DIRECTLG              23,796                      -    23,796           23,796            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRNTACL           Nat'l Accts Sales & Mktg - ELL                       DIRCTELI              24,418                      -    24,418           24,418            -              -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCRNTACM           Nat'l Accts Sales & Mktg - EMI                       DIRCTEMI              17,105                      -    17,105           17,105            -              -               -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                         ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                              For the Twelve Months Ended June 30, 2011
                                                                                                                                                                           Amounts in Dollars
                                                                                                                                                                                       (A)              (B)             (C)              (D)          (E)           (F)          (G)            (H)
                                                                                                                                                                                                   Total Billings
                                                                                         Activity / Project                                                         ESI BIlling                  Service Company                                     ETI Per                   Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                           Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books       Exclusions     Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PCRNTACN           Nat'l Accts Sales & Mktg - ENO                      DIRCTENO              10,007                      -     10,007           10,007            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCSAFEOM           SAFETY AND ENVIROMENTAL O&M CH                      EMPLOYAL             128,405                      -    128,405          122,310        6,095            -            (12)        6,083
                     HUMAN RESOURCES                          ESI              CP080     F3PCSCSCOR           SUPPLY CHAIN OPERATIONS REFERE                      SCPSPXNC               6,296                      -      6,296            5,282        1,015            -             (2)        1,012
                     HUMAN RESOURCES                          ESI              CP080     F3PCSYSAGR           SYSTEM AGREEMENT-2001                               CUSEOPCO             296,634                      -    296,634          252,827       43,806            -            (91)       43,715
                     HUMAN RESOURCES                          ESI              CP080     F3PCSYSRAF           SYSTEM REGULATORY AFFAIRS-FEDE                      LOADOPCO             227,588                      -    227,588          192,400       35,188            -            (72)       35,116
                     HUMAN RESOURCES                          ESI              CP080     F3PCSYSRAS           SYSTEM REGULATORY AFFAIRS-STAT                      CUSTEGOP             308,446                      -    308,446          265,831       42,615            -            (87)       42,528
                     HUMAN RESOURCES                          ESI              CP080     F3PCT10322           SOUTHERN FRANCHISE DISTR OPER                       CUSESOUT               9,896                      -      9,896            9,896            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT10395           CLAIMS MANAGEMENT - EAI                             DIRCTEAI              37,885                      -     37,885           37,885            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT10397           CLAIMS MANAGEMENT - EMI                             DIRCTEMI              31,915                      -     31,915           31,915            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT10398           CLAIMS MANGEMENT - ENOI Electr                      DIRCTENO              20,529                      -     20,529           20,529            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT10399           CLAIMS MANAGEMENT - EGSL Elect                      DIRECTLG              28,641                      -     28,641           28,641            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT10400           CLAIMS MANAGEMENT - ETI Texas                       DIRECTTX              25,235                      -     25,235                -       25,235            -            (50)       25,185
                     HUMAN RESOURCES                          ESI              CP080     F3PCT10465           CLAIMS MANAGEMENT - ELL                             DIRCTELI              30,459                      -     30,459           30,459            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT15470           OPNS INTERCONNECTION AGREEMENT                      TRSBLNOP              66,674                      -     66,674           58,830        7,844            -            (16)        7,829
                     HUMAN RESOURCES                          ESI              CP080     F3PCT29320           SKILLS TRAINING CUST SERV- HE                       CUSEOPCO             146,950                      -    146,950          125,240       21,710            -            (44)       21,666
                     HUMAN RESOURCES                          ESI              CP080     F3PCT29400           OPERATIONS SAFETY - HEADQUARTE                      CUSTEGOP              99,394                      -     99,394           85,657       13,737            -            (27)       13,710
                     HUMAN RESOURCES                          ESI              CP080     F3PCT29406           OPERATIONS SAFETY - TEXAS DIST                      DIRECTTX                   -                      -           -               -            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53062           TRANSPORTATION SERVICES                             VEHCLALL             312,259                      -    312,259          273,608       38,652      (38,320)            (1)          331
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53070           OPN T/D SYSTEM PERFORMANCE                          CUSEOPCO             144,230                      -    144,230          122,939       21,291            -            (45)       21,246
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53084           ENVIRONMENTAL SUPPORT - ELI                         DIRCTELI               2,528                      -      2,528            2,528            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53085           OPN MGR ENVIRONMENTAL MGMT                          CUSEOPCO              77,490                      -     77,490           66,041       11,449            -            (23)       11,426
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53086           ENVIRONMENTAL SUPPORT - EAI                         DIRCTEAI               4,030                      -      4,030            4,030            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53088           ENVIRONMENTAL SUPPORT - EMI                         DIRCTEMI                 510                      -         510             510            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53089           ENVIRONMENTAL SUPPORT - ENOI                        DIRCTENO                 402                      -         402             402            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53092           ENVIRONMENTAL SUPPORT - EGSI-T                      DIRECTTX               2,682                      -      2,682                -        2,682            -             (5)        2,677
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53095           ENVIRONMENTAL SUPPORT - EGSI-L                      DIRECTLG                 190                      -         190             190            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53130           OPN MGR CLAIMS MANAGEMENT                           CUSTEGOP              55,998                      -     55,998           48,261        7,737            -            (16)        7,722
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53250           ENVIRN MGMNT TRANS SUPPORT - E                      TRSBLNOP              28,184                      -     28,184           24,869        3,315            -             (7)        3,308
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53251           ENVIRN MGMT TRANSMISSION SUPP                       DIRCTEAI                 140                      -         140             140            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53252           ENVIRN MGMT TRANSMISSION SUPP                       DIRCTELI                   -                      -           -               -            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53253           ENVRN MGMT TRANSMISSION SUPP E                      DIRCTEMI                 184                      -         184             184            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT53254           ENVRN MGMT TRANSMISSION SUPP E                      DIRCTENO                 251                      -         251             251            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCT54052           Trans Regulatory Support/Polic                      TRSBLNOP             145,411                      -    145,411          128,307       17,104            -            (36)       17,069
                     HUMAN RESOURCES                          ESI              CP080     F3PCT54065           OPNS OF PURCHASING & CONT-DCS                       SCMATRAN                  15                      -          15              13            2            -             (0)            2
                     HUMAN RESOURCES                          ESI              CP080     F3PCTBLLPL           BELOW THE LINE - LPL                                DIRCTELI                   -                      -           -               -            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDAM01           ASSEST PLANNING AND MANAGEMENT                      CUSEOPCO                 686                      -         686             584          102            -             (0)          101
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDAM02           ASSET PLANNING & MANAGMENT - L                      CUSTELLA               4,028                      -      4,028            4,028            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDAM06           ASSET PLANNING & MGMT - LOUISI                      DIRCTELI                 661                      -         661             661            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDAM09           ASSET PLANNING & MGMT - EGSI L                      DIRECTLG               1,107                      -      1,107            1,107            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDAM10           ASSET PLANNING & MGMT - ENOI                        DIRCTENO                   -                      -           -               -            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDAMAG           DAMAGE CLAIMS OF ENTERGY PROPE                      CUSTEGOP               8,750                      -      8,750            7,541        1,209            -             (2)        1,206
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDCA01           MANAGE BUDGETS - ESI                                CUSEOPCO              33,622                      -     33,622           28,656        4,966            -            (10)        4,956
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDCA02           MANAGE BUDGET - LOUISIANA ALL                       CUSTELLA              20,029                      -     20,029           20,029            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDCA08           MANAGE BUDGETS - Texas EGS-TX                       DIRECTTX               3,242                      -      3,242                -        3,242            -             (6)        3,236
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDDS07           DISTRIBUTION STANDARDS - ESI-A                      CUSEOPCO              16,399                      -     16,399           13,977        2,422            -             (5)        2,417
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDDS13           DISTRIBUTION WORK PROCESSES-ES                      CUSEOPCO                   -                      -           -               -            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDDS23           TRANSPORTATION - ENOI                               DIRCTENO              49,357                      -     49,357           49,357            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDDS24           TRANSPORTATION- ELI                                 DIRCTELI             176,304                      -    176,304          176,304            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDDS26           CUSTOMER SERVICE SUPPORT - O&M                      CUSTEGOP             235,059                      -    235,059          202,577       32,482            -            (65)       32,417
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDDS71           CSS MANAGE & CONSULT ARKANSAS                       DIRCTEAI                 334                      -         334             334            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDDS72           CSS MANAGE & CONSULT LOUISIANA                      DIRCTELI                 119                      -         119             119            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDDS73           CSS MANAGE & CONSULT MISSISSIP                      DIRCTEMI                 283                      -         283             283            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDDS74           CSS MANAGE & CONSULT LOUISIANA                      DIRCTENO                   -                      -           -               -            -            -              -             -
8-478




                                                              ESI              CP080     F3PCTDDS76                                                               DIRECTTX                 334                      -         334               -          334            -             (1)          333




                                                                                                                                                                                                                                                                                                           2011 TX Rate Case
                     HUMAN RESOURCES                                                                          CSS MANAGE & CONSULT TEXAS EGS
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDOR01           OUTAGE RESPONSE                                     CUSTEGOP              95,276                      -     95,276           82,112       13,164            -            883        14,046
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDPM01           SYS SERV PROJECT MANAGEMENT -                       CUSEOPCO              48,955                      -     48,955           41,725        7,230            -            (15)        7,215
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDPQ01           DISTR POWER QUALITY ESI                             CUSEOPCO              14,288                      -     14,288           12,177        2,111            -             (4)        2,107




                                                                                                                                                                                                                                                                                                               Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDPQ06           DISTR POWER QUALITY - BILL ELI                      DIRCTELI               2,197                      -      2,197            2,197            -            -              -             -




                                                                                                                                                                                                                                                                                                                Page 38 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDPQ10           DISTR POWER QUALITY - BILL ENO                      DIRCTENO               1,200                      -      1,200            1,200            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDS007           PROCESS TRAINING - EGSI-LA                          DIRECTLG                  64                      -          64              64            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDS008           PROCESS TRAINING - LOUISIANA                        DIRCTELI                 290                      -         290             290            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDS010           PROCESS & SKILLS TRAINING ADMI                      EMPLFRAN             130,790                      -    130,790          112,566       18,224            -            (37)       18,187
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDTR02           SKILLS TRAINING - ARKANSAS                          DIRCTEAI              39,020                      -     39,020           39,020            -            -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDTR03           SKILLS TRAINING - EMI                               DIRCTEMI              43,864                      -     43,864           43,864            -            -              -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                  Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                         ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                              For the Twelve Months Ended June 30, 2011
                                                                                                                                                                           Amounts in Dollars
                                                                                                                                                                                       (A)              (B)             (C)              (D)          (E)           (F)              (G)           (H)
                                                                                                                                                                                                   Total Billings
                                                                                         Activity / Project                                                         ESI BIlling                  Service Company                                     ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                           Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDTR06           SKILLS TRAINING - EGSI TX                           DIRECTTX              29,651                      -     29,651                -       29,651                -           (60)       29,592
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDTR07           SKILLS TRAINING - EGSI LA                           DIRECTLG              12,844                      -     12,844           12,844            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDTR08           SKILLS TRAINING - LOUISIANA EL                      DIRCTELI              32,937                      -     32,937           32,937            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDTR09           SKILLS TRAINING - ENOI ELECTRI                      DIRCTENO              18,791                      -     18,791           18,791            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDVM01           VEGETATION MANAGMENT - ESI                          CUSEOPCO              61,012                      -     61,012           51,998        9,014                -           (18)         8,996
                     HUMAN RESOURCES                          ESI              CP080     F3PCTDVM02           VEGETATION MGMT - LOUISIANA AL                      CUSTELLA              21,883                      -     21,883           21,883            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTE4465           ER LIGHTING PROGRAM EXPENSE E                       CUSEOPCO               1,506                      -      1,506            1,284          222                -            (0)           222
                     HUMAN RESOURCES                          ESI              CP080     F3PCTJAUSE           JOINT USE WITH THIRD PARTY - E                      DIRCTEAI               2,276                      -      2,276            2,276            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTJGUSE           JOINT USE WITH THIRD PARTY - E                      DIRECTTX               1,147                      -      1,147                -        1,147                -            (2)         1,144
                     HUMAN RESOURCES                          ESI              CP080     F3PCTJLUSE           JOINT USE WITH THIRD PARTY - E                      DIRCTELI               1,301                      -      1,301            1,301            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTJMUSE           JOINT USE WITH THIRD PARTY - E                      DIRCTEMI               1,251                      -      1,251            1,251            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTJNUSE           JOINT USE WITH THIRD PARTY - E                      DIRCTENO               1,135                      -      1,135            1,135            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTJTUSE           JOINT USE WITH 3RD PARTIES - A                      CUSEOPCO              32,954                      -     32,954           28,086        4,868                -           (10)         4,858
                     HUMAN RESOURCES                          ESI              CP080     F3PCTJUUSE           JOINT USE WITH THIRD PARTY -EG                      DIRECTLG               1,391                      -      1,391            1,391            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTPUBLC           PUPLIC CLAIMS                                       CUSTEGOP               2,562                      -      2,562            2,208          354                -            (1)           353
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS07           TRANSMISSION LINES O&M EXP -                        DIRCTEAI                 617                      -         617             617            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS08           TRANSMISSION LINES O&M EXP -                        DIRCTEMI               3,427                      -      3,427            3,427            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS09           TRANSMISSION LINES O&M EXP -                        DIRCTELI              14,676                      -     14,676           14,676            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS10           Transmission Lines O&M Texas                        DIRECTTX                   -                      -           -               -            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS11           TRANSMISSION LINES O&M EXP -                        DIRCTENO               8,219                      -      8,219            8,219            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS12           TRANSMISSION LINES O&M EXPENS                       TRALINOP             148,850                      -    148,850          126,704       22,146                -           (45)       22,101
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS15           Transmission Lines O&M EGS LA                       DIRECTLG              10,770                      -     10,770           10,770            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS17           Substation Maintenance EGSI LA                      DIRECTLG              23,887                      -     23,887           23,887            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS19           SUBSTATION/SYSTEM PROT MAINT -                      DIRCTEAI               1,229                      -      1,229            1,229            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS20           SUBSTATION MAINTENANCE                              TRASUBOP             249,330                      -    249,330          223,319       26,011                -           (52)       25,959
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS21           SUBSTATION/SYSTEM PROT MAINT -                      DIRCTELI              31,998                      -     31,998           31,998            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS22           SUBSTATION/SYSTEM PROT MAINT -                      DIRCTEMI               3,662                      -      3,662            3,662            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS23           Substation Maintenance - Texas                      DIRECTTX               2,170                      -      2,170                -        2,170                -            (4)         2,166
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS24           SUBSTATION/SYSTEM PROT MAINT -                      DIRCTENO              20,154                      -     20,154           20,154            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS28           DISTRIBUTION O&M EXPENSE -EMI                       DIRCTEMI               1,570                      -      1,570            1,570            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS29           DISTRIBUTION O&M EXPENSE -ELI                       DIRCTELI              43,188                      -     43,188           43,188            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS30           DISTRIBUTION O&M EXPENSE -EGSI                      DIRECTLG              57,670                      -     57,670           57,670            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS31           DISTRIBUTION O&M EXPENSE - ENO                      DIRCTENO              45,094                      -     45,094           45,094            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS38           TRANSMISSION O&M MGMT/SUPPORT                       TRSBLNOP             944,483                      -    944,483          833,361     111,122                 -          (224)     110,898
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS46           DISTRIBUTION O&M EXP - METRO E                      CUSEMETR             154,354                      -    154,354          154,354            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS47           DISTR O&M EXPENSE - LOUISIANA                       CUSTELLA             442,865                      -    442,865          442,865            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS51           TRANSMISSION OPERATIONS EAI                         DIRCTEAI               9,278                      -      9,278            9,278            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS52           Transmission Operations EGS LA                      DIRECTLG             137,080                      -    137,080          137,080            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS53           TRANSMISSION OPERATIONS ELI                         DIRCTELI             176,780                      -    176,780          176,780            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS54           TRANSMISSION OPERATIONS - EMI                       DIRCTEMI               7,090                      -      7,090            7,090            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS55           TRANSMISSION OPERATIONS ENOI                        DIRCTENO             116,103                      -    116,103          116,103            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS56           Transmission Operations TEXAS                       DIRECTTX             141,651                      -    141,651                -     141,651                 -          (287)     141,364
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS71           TRANSMISSION MANAGEMENT/SUPPOR                      DIRCTEAI              36,037                      -     36,037           36,037            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS72           Transmission Mgt/Support EGS L                      DIRECTLG              19,118                      -     19,118           19,118            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS73           TRANSMISSION MANAGEMENT/SUPPOR                      DIRCTELI              11,837                      -     11,837           11,837            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS74           TRANSMISSION MANAGEMENT/SUPPOR                      DIRCTEMI              19,908                      -     19,908           19,908            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS75           TRANSMISSION MANAGEMENT/SUPPOR                      DIRCTENO               9,196                      -      9,196            9,196            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTTDS76           Transmission Mgt/Support TEXAS                      DIRECTTX              38,703                      -     38,703                -       38,703                -           (79)       38,624
                     HUMAN RESOURCES                          ESI              CP080     F3PCTWCOMP           WORKER'S COMPENSATION CLAIMS                        COMCLAIM              72,572                      -     72,572           66,713        5,859                -           (12)         5,848
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXEMHI           EWO MARKETING HOLDING INC - T                       DIRECT4L              11,226                      -     11,226           11,226            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXENFH           ENTERGY NUC FINANCE HOLDING-TA                      DIRECT7A                 915                      -         915             915            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXENFI           ENTERGY NUCLEAR FINANCE INC-T                       DIRECT7A                 553                      -         553             553            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXEPGH           TAX SUPPORT FOR ENTERGY POWER                       DIRECT8F               2,382                      -      2,382            2,382            -                -             -              -
8-479




                                                              ESI              CP080     F3PCTXEPGO                                                               DIRECT8G              42,127                      -     42,127           42,127            -                -             -              -




                                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES                                                                          TAX SUPPORT FOR ENTERGY POWER
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXEPRS           ENTERGY POWER RS CORP - TAX SU                      DIRECTX6                 149                      -         149             149            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXETLG           TLG SERVICES - TAX SUPPORT                          DIRCLOVH               2,334                      -      2,334            2,334            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXII2L           ETR INTL INVESTMENT NO2 LLC-TA                      DIRECT22              22,835                      -     22,835           22,835            -                -             -              -




                                                                                                                                                                                                                                                                                                                   Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXIP2L           ENTERGY NUC INDIAN POINT 2 LLC                      DIRCTENU              24,345                      -     24,345           24,345            -                -             -              -




                                                                                                                                                                                                                                                                                                                    Page 39 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXIP3L           ENT NUC INDIAN POINT3 LLC - T                       DIRECT77               7,490                      -      7,490            7,490            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXNFCO           ENTERGY NUCLEAR FUELS CO - TAX                      DIRCTENU                 695                      -         695             695            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXNFPL           ENTERGY NUCLEAR FITZPATRICK-TA                      DIRECT78              30,107                      -     30,107           30,107            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXNHC1           ENTERGY NUCLEAR HOLDING CO #1-                      DIRCTENU               1,029                      -      1,029            1,029            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXNHC2           ENTERGY NUCLEAR HOLDING CO2-TA                      DIRCTENU                 397                      -         397             397            -                -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXNHC3           ENTERGY NUCLEAR HOLDING CO3-TA                      DIRECT14              10,017                      -     10,017           10,017            -                -             -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                  Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                        ENTERGY TEXAS, INC.
                                                                                                                                                   Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                             For the Twelve Months Ended June 30, 2011
                                                                                                                                                                          Amounts in Dollars
                                                                                                                                                                                      (A)              (B)              (C)             (D)          (E)          (F)          (G)             (H)
                                                                                                                                                                                                  Total Billings
                                                                                         Activity / Project                                                        ESI BIlling                  Service Company                                     ETI Per                  Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                          Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books      Exclusions     Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXNHCO           ENTERGY NUCLEAR HOLDING CO - T                     DIRECT14                 210                      -         210             210           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXNNY1           ENTERGY NUCLEAR NY INVEST I-TA                     DIRCTENU               7,026                      -       7,026           7,026           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXNNYI           ENTERGY NUC NY INVESTMENT III-                     DIRECT14                 192                      -         192             192           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXNOPI           ENTERGY NUCLEAR OPERATIONS-TAX                     DIRCTENU               8,075                      -       8,075           8,075           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXNPCO           ENTERGY NUCLEAR POTOMAC CO-TAX                     DIRECT14                 586                      -         586             586           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXNPFS           ENTERGY NUCLEAR PFS CO - TAX S                     DIRECT14                 118                      -         118             118           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXNVIC           ENTERGY NUC VERMONT INVEST CO-                     DIRECT14              14,932                      -      14,932          14,932           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXNVYL           ENTERGY NUC VERMONT YANKEE LLC                     DIRECT72              24,719                      -      24,719          24,719           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXPDCV           EAM - Tax Services                                 DIRECTXU              26,701                      -      26,701          26,701           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXPECC           ENTERGY POWER E&C CORP - TAX S                     DIRECT1Q                 310                      -         310             310           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXRESO           ENTERGY RESOURCES INC - TAX                        DIRECT1B               1,315                      -       1,315           1,315           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXRTLB           ENTERGY RETAIL TX LP-B - TAX S                     DIRECT96                 169                      -         169             169           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCTXVHCI           ENTERGY VENTURES HOLDING CO-TA                     DIRECT1E                  10                      -          10              10           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCUD00-2           LOWENBURG 7 5 RETURN SUIT                          DIRCTENO                 223                      -         223             223           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCUD99-2           GORDON SUIT                                        DIRCTENO               2,729                      -       2,729           2,729           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCW10227           ENVIRONMENTAL SUPPORT - TX                         DIRECTTX              30,803                      -      30,803               -      30,803            -             (62)      30,741
                     HUMAN RESOURCES                          ESI              CP080     F3PCW14171           TRAINING DEVELOPMENT                               CAPAOPCO              97,439                      -      97,439          86,905      10,534            -             (22)      10,513
                     HUMAN RESOURCES                          ESI              CP080     F3PCW14172           SAFETY GROUP SERVICES                              CAPAOPCO             243,836                      -     243,836         217,475      26,361            -             (54)      26,308
                     HUMAN RESOURCES                          ESI              CP080     F3PCW15745           AWARDS & RECOGNITION PROGRAM                       CAPAOPCO                   -                      -           -               -           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCW15822           RESOURCE PLANNING COORDINATOR                      LOADOPCO              21,220                      -      21,220          17,940       3,280            -              (7)       3,274
                     HUMAN RESOURCES                          ESI              CP080     F3PCW15830           SYSTEM GENERATION PLANNING                         LOADOPCO             275,745                      -     275,745         233,019      42,726            -             (87)      42,639
                     HUMAN RESOURCES                          ESI              CP080     F3PCW15840           PLANNING MODELING & ANALYSIS G                     LOADOPCO              49,757                      -      49,757          42,064       7,693            -             (16)       7,677
                     HUMAN RESOURCES                          ESI              CP080     F3PCW18100           OPNS-GAS SUPPLY                                    CAPXCOPC             199,573                      -     199,573         172,300      27,274            -             (56)      27,217
                     HUMAN RESOURCES                          ESI              CP080     F3PCW18200           OPNS-OIL SUPPLY                                    OWNISFI               24,043                      -      24,043          24,043           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCW18300           OPNS-COAL SUPPLY                                   COALARGS             132,766                      -     132,766         132,766           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCW19501           WHOLESALE PURCHASING & SALES                       LOADOPCO             251,147                      -     251,147         212,227      38,920            -             (79)      38,841
                     HUMAN RESOURCES                          ESI              CP080     F3PCW19510           ENERGY MANAGEMENT OPERATIONS                       LOADOPCO             385,331                      -     385,331         325,274      60,057            -            (119)      59,938
                     HUMAN RESOURCES                          ESI              CP080     F3PCW19511           ENERGY MANAGEMENT OPERATIONS P                     LOADOPCO             242,026                      -     242,026         204,444      37,582            -             (76)      37,506
                     HUMAN RESOURCES                          ESI              CP080     F3PCW19512           ENERGY MGMT - FUEL & ENERGY AN                     LOADOPCO             163,350                      -     163,350         137,951      25,399            -             (51)      25,348
                     HUMAN RESOURCES                          ESI              CP080     F3PCW29607           POWER SYSTEM ACCOUNTING                            LOADWEPI              70,757                      -      70,757          59,839      10,918            -             (22)      10,896
                     HUMAN RESOURCES                          ESI              CP080     F3PCW29608           TRANSMISSION POWER SYSTEM OPER                     LOADOPCO           2,784,618                      -   2,784,618       2,352,360     432,258            -            (872)     431,385
                     HUMAN RESOURCES                          ESI              CP080     F3PCW29609           TRANS POWER SYSTEM OPERATIONS                      DIRCTEAI                  61                      -          61              61           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCW29616           TRANS POWER SYS OPERATIONS - L                     DIRCTELI              43,656                      -      43,656          43,656           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCW36535           MANAGER OF COST CONTROL AND AN                     CAPAOPCO             187,468                      -     187,468         167,201      20,267            -             (41)      20,226
                     HUMAN RESOURCES                          ESI              CP080     F3PCW36555           PURCHASING & CONTRACTS SUPPORT                     SCFSPALL             208,847                      -     208,847         180,143      28,704      (13,145)            (32)      15,527
                     HUMAN RESOURCES                          ESI              CP080     F3PCW51400           SFI FUEL OIL O&M                                   DIRCTSFI                  51                      -          51              51           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCW54035           VICE PRESIDENT OF ENERGY MANAG                     LOADOPCO               7,908                      -       7,908           6,700       1,207            -              (3)       1,205
                     HUMAN RESOURCES                          ESI              CP080     F3PCW55555           VP FOSSIL GENERATION                               CAPAOPCO              97,081                      -      97,081          86,586      10,496            -             (21)      10,474
                     HUMAN RESOURCES                          ESI              CP080     F3PCW58030           ENVIRONMENTAL SUPPORT - AR                         DIRCTEAI              96,862                      -      96,862          96,862           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCW58040           ENVIRONMENT SUPPORT - MS                           DIRCTEMI              63,345                      -      63,345          63,345           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCW58050           ENVIRONMENTAL SUPPORT - ELI E                      CUSTELLA             112,023                      -     112,023         112,023           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCW58075           ENVIRONMENTAL COMPLIANCE ASSES                     CAPAOPCO               1,064                      -       1,064             949         115            -              (0)         115
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0010           GENERATION ASSETS MANAGEMENT                       CAPAOPCO              52,874                      -      52,874          47,158       5,716            -             (12)       5,705
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0020           MGR - Business Processes                           CAPAOPCO              92,444                      -      92,444          82,450       9,994            -             (20)       9,975
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0023           MP&C - PLANT OPS ARK                               DIRCTEAI              28,605                      -      28,605          28,605           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0024           MP&C - PLANT OPS LA                                DIRCTELI              24,194                      -      24,194          24,194           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0025           MP&C - PLANT OPS MISS                              DIRCTEMI              25,391                      -      25,391          25,391           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0026           MP&C - PLANT OPS NOPSI                             DIRCTENO              12,945                      -      12,945          12,945           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0027           MP&C - PLANT OPS EGSI                              LOADTXLG              20,762                      -      20,762          11,392       9,370       (1,913)            (15)       7,442
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0031           EGSI - ENGIN & TECH SUPPORT                        DIRECTLG              37,201                      -      37,201          37,201           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0032           SAFETY PERFORMANCE RECOGNITION                     CAPAOPCO                 164                      -         164             146          18            -              (0)          18
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0033           SPOTLIGHT ON SAFETY PROGRAM                        CAPAOPCO                   -                      -           -               -           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0034           DIRECTOR - PLANT SUPPORT                           CAPAOPCO              40,205                      -      40,205          35,859       4,347            -              (9)       4,338
8-480




                                                              ESI              CP080     F3PCWE0035                                                              CAPAOPCO             179,492                      -     179,492         160,087      19,405            -             (41)      19,364




                                                                                                                                                                                                                                                                                                         2011 TX Rate Case
                     HUMAN RESOURCES                                                                          MANAGER - BUSINESS SUPPORT
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0046           PLANT SUPPORT SERVICES - BIG C                     ASSTTXLG              11,667                      -      11,667           6,789       4,878            -             (11)       4,868
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0057           BRAO & TECH SUPPORT ROUTINE/DI                     DIRECTLG              31,173                      -      31,173          31,173           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0058           AWARDS & RECOGNITIONS PROGRAM                      LOADOPCO                   0                      -           0               0           0            -               -            0




                                                                                                                                                                                                                                                                                                             Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0063           EMO APPLICATION SUPPORT                            LOADOPCO                 806                      -         806             686         120            -              (0)         120




                                                                                                                                                                                                                                                                                                              Page 40 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0064           LONG TERM ENERGY                                   LOADOPCO              53,249                      -      53,249          44,969       8,280            -             (17)       8,264
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0070           PURCHASING SUPPORT (L BUUCK)                       DIRECTLG               5,190                      -       5,190           5,190           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0073           FOSSIL INFORMATION TECHNOLOGY                      CAPAOPCO             124,464                      -     124,464         111,008      13,456            -             (27)      13,429
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0092           EMS OPERATIONS & MAINTENANCE S                     LOADOPCO             153,944                      -     153,944         130,104      23,840            -             (49)      23,792
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0111           NTEC PROJECT O&M SUPPORT-EEI                       DIRECT8M                   -                      -           -               -           -            -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0125           Six Sigma Operations SR8                           LOADOPCO              60,956                      -      60,956          51,571       9,385            -             (20)       9,365


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                 Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)            (D)           (E)           (F)             (G)          (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                   Service Company                                  ETI Per                      Pro Forma     Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support         Recipient          Total     All Other BU's   Books        Exclusions       Amount       Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0133           EMO INFORMATION TECHNOLOGY SUP                       LOADOPCO              20,547                      -     20,547         17,474        3,073               -            (7)         3,065
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0135           NEL 6 JOINT OWNERSHIP PART A                         DIRECTLG                 969                      -         969           969             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0140           EMO REGULATORY AFFAIRS                               LOADOPCO              86,245                      -     86,245         72,928       13,317               -           (27)       13,289
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0151           FOSSIL DIVERSITY INITIATIVE -                        CAPAOPCO               1,767                      -      1,767          1,576          191               -            (0)           191
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0155           BELOW THE LINE - ENVIRONMENTAL                       CAPAOPCO                 770                      -         770           687            83            (83)             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0169           ENTERGY THERMAL O&M MGMT SERVI                       DIRECT66                   -                      -           -             -             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0171           EPOUS MANAGEMENT SUPPORT                             DIRECT8M                   -                      -           -             -             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0187           FOSSIL IT SUPPORT FOR 2003-200                       CAPAOPCO                   -                      -           -             -             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0200           E&C Technical Support-SU1                            CAPAOPCO             324,165                      -    324,165        289,119       35,046               -           (72)       34,974
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0268           ENVIRONMENTAL SUPPORT-DIRECTOR                       CAPAOPCO              49,984                      -     49,984         44,580        5,404               -           (11)         5,393
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0288           VP POWER PLANT OPS                                   CAPAOPCO              50,369                      -     50,369         44,923        5,445               -           (10)         5,435
                     HUMAN RESOURCES                          ESI              CP080     F3PCWE0289           DIRECTOR - BUSINESS SERVICE                          CAPAOPCO              58,764                      -     58,764         52,411        6,353               -           (13)         6,340
                     HUMAN RESOURCES                          ESI              CP080     F3PCWEC601           ENVIRONMENTAL SERVICES ADMINIS                       CAPAOPCO              47,185                      -     47,185         42,084        5,101               -           (10)         5,091
                     HUMAN RESOURCES                          ESI              CP080     F3PCWEC680           WASTE PROGRAMS - FOSSIL                              CAPAOPCO              19,133                      -     19,133         17,064        2,068               -            (4)         2,064
                     HUMAN RESOURCES                          ESI              CP080     F3PCWEC685           AIR PROGRAMS FOSSIL                                  CAPAOPCO              35,256                      -     35,256         31,444        3,812               -            (8)         3,804
                     HUMAN RESOURCES                          ESI              CP080     F3PCWEC686           WATER PROGRAMS - FOSSIL                              CAPAOPCO              12,417                      -     12,417         11,075        1,342               -            (3)         1,340
                     HUMAN RESOURCES                          ESI              CP080     F3PCWEC687           RESPONSE PROGRAMS - FOSSIL                           CAPAOPCO              21,098                      -     21,098         18,817        2,281               -            (5)         2,276
                     HUMAN RESOURCES                          ESI              CP080     F3PCWEC688           CONTINUOUS AIR EMISSION MONITO                       CAPAOPCO              63,337                      -     63,337         56,490        6,847               -           (14)         6,834
                     HUMAN RESOURCES                          ESI              CP080     F3PCWEC690           ENVIRONMENTAL TRAINING PLAN                          CAPAOPCO                 151                      -         151           135            16              -            (3)            14
                     HUMAN RESOURCES                          ESI              CP080     F3PCWN0046           PROPERTY&LIABILITY INS POLICY                        DIRECTLG                 907                      -         907           907             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWN0064           NISCO LEGAL DEPARTMENT LITIGAT                       DIRECTLG               1,150                      -      1,150          1,150             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCWS0327           SAIC LABOR CHARGES TO PMDC                           CAPAOPCO               2,842                      -      2,842          2,535          307               -            (1)           306
                     HUMAN RESOURCES                          ESI              CP080     F3PCZG0794           WF1 Outage--Boiler & Auxiliari                       DIRCTELI                 433                      -         433           433             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCZG0797           WF2 Turbine Valves 2006/2009                         DIRCTELI               3,251                      -      3,251          3,251             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCZGASAG           GAS ADMINISTRATIVE                                   CUSGOPCO             144,235                      -    144,235        144,235             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCZGASVP           GAS OPERATIONS ESI VP MANAGEME                       CUSGOPCO               7,291                      -      7,291          7,291             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCZU1571           EGSI TX FUEL RELATED MATTERS                         DIRECTTX              22,418                      -     22,418              -       22,418               -           (48)       22,370
                     HUMAN RESOURCES                          ESI              CP080     F3PCZU1580           EGSI/LA -- GAS RATE CASE                             DIRECTLG                   -                      -           -             -             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCZU1582           EGSI LA 3RD EARNINGS REVIEW                          DIRECTLG                   -                      -           -             -             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PCZU1603           LP&L/LPSC EARNINGS REVIEW DOC                        DIRCTELI               4,331                      -      4,331          4,331             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP1CDETR           Corp Dvlpmnt - Entergy Corp                          DIRCTETR              90,910                      -     90,910         90,910             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP1E2EPM           End-to-End Process Mgmnt                             LVLSVCAL              25,778                      -     25,778         23,341        2,436              (2)           (5)         2,430
                     HUMAN RESOURCES                          ESI              CP080     F3PP1TWEED           Project Tweed                                        DIRCTETR              79,228                      -     79,228         79,228             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP33SCAR           Storm Cost Accounting Readines                       CUSEOPCO              11,528                      -     11,528          9,825        1,703             (23)           (3)         1,677
                     HUMAN RESOURCES                          ESI              CP080     F3PP3RGNF2           P lgrim Global Nuclear Fuel                          DIRECT57                 674                      -         674           674             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP451901           GENERAL OUTAGE SUPPORT                               DIRECT72               9,346                      -      9,346          9,346             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP4R9885           FORCE ON FORCE EXERCISE                              DIRECT72              15,674                      -     15,674         15,674             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP4R9886           TRITIUM DETECTION INVESTIGATIO                       DIRECT72              47,671                      -     47,671         47,671             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP4R9951           PSB Docket 7600                                      DIRECT72               3,591                      -      3,591          3,591             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP4R9952           Tr tium Discovery Well GZ-24                         DIRECT72                 546                      -         546           546             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP4RGNF2           VY Global Nuclear Fuel                               DIRECT72                 674                      -         674           674             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP6H0PAL           Direct Support to Pa isades                          DIRECTNA              76,867                      -     76,867         76,867             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP6HGAMA           ENNE BWR Global Nuclear Fuel                         DIRCTENU                   -                      -           -             -             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP6HHOST           ENNE Hosting/server support/SO                       DIRCTENU               4,413                      -      4,413          4,413             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP6HINDS           Indus Passport                                       DIRCTENU              12,471                      -     12,471         12,471             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP6HPLSE           Analysis of Contractor secur v                       DIRECTNA               1,016                      -      1,016          1,016             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP6HSPES           IP2 / IP3 SPEDES Perm t                              DIRCTENU              10,288                      -     10,288         10,288             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP6WAREH           MATERIAL CONTROL                                     DIRECT77               4,977                      -      4,977          4,977             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP781901           General Outage Support Activit                       DIRECT78              11,101                      -     11,101         11,101             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP781904           In-Service Inspections IWE/IWL                       DIRECT78               4,127                      -      4,127          4,127             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP78PTRX           Potential Transformer Work                           DIRECT78               1,888                      -      1,888          1,888             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP7NFONF           Security Force on Force Drills                       DIRECT78               5,731                      -      5,731          5,731             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PP7NXFMR           Stn Reserve Transformer Prep                         DIRECT78                   -                      -           -             -             -              -              -             -
8-481




                                                              ESI              CP080     F3PP7RGNF2                                                                DIRECT78                 669                      -         669           669             -              -              -             -




                                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                                                                          JAF Global Nuclear Fuel
                     HUMAN RESOURCES                          ESI              CP080     F3PPADSENI           Analytic/Decision Support-ENI                        DIRCTENU              64,302                      -     64,302         64,302             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPADSENT           Analytic/Decision Support-Ente                       ASSTSALL              93,994                      -     93,994         84,628        9,366               -           (20)         9,346
                     HUMAN RESOURCES                          ESI              CP080     F3PPADSREG           Analytic/Decision Support-Util                       ASSTSREG              34,592                      -     34,592         29,593        4,999               -           (11)         4,988




                                                                                                                                                                                                                                                                                                                 Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PPADTFL9           ELL Fuel Audit 2005-2009                             DIRCTELI               9,024                      -      9,024          9,024             -              -              -             -




                                                                                                                                                                                                                                                                                                                  Page 41 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PPAMIEXN           AMI Pilot ENO A&G Exp non-incr                       DIRCTENO             (16,173)                     -    (16,173)       (16,173)            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPAMISTG           AMI Strategy Expense                                 CUSEOPCO              81,735                      -     81,735         69,667       12,069               -           (28)       12,041
                     HUMAN RESOURCES                          ESI              CP080     F3PPAPSCLG           APSC Complaint - FERC Investig                       CUSEOPCO                   -                      -           -             -             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPBL1425           Below the Line-LG000 & L0000 S                       CUSELGLA                   -                      -           -             -             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPBLANCO           Project White                                        DIRCTETR              33,955                      -     33,955         33,955             -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPBOCE01           Operating Committee                                  LOADOPCO                   -                      -           -             -             -              -              -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)            (D)          (E)           (F)              (G)          (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                  Service Company                                   ETI Per                      Pro Forma     Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support        Recipient           Total     All Other BU's   Books       Exclusions        Amount       Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PPC31258           CEO MEETINGS WITH EMPLOYEES                           EMPLOYAL                 114                      -       114             109            5                -           (0)            5
                     HUMAN RESOURCES                          ESI              CP080     F3PPCAO001           Chief Administrative Officer                          ASSTSALL             177,327                      -   177,327         159,700       17,627                -          (36)       17,590
                     HUMAN RESOURCES                          ESI              CP080     F3PPCCS010           Climate Consulting Services                           ASSTSALL              40,091                      -    40,091          36,104        3,987                -           (8)        3,979
                     HUMAN RESOURCES                          ESI              CP080     F3PPCOO001           CHIEF OPERATING OFFICER                               ASSTSALL              78,912                      -    78,912          71,064        7,848                -          (16)        7,832
                     HUMAN RESOURCES                          ESI              CP080     F3PPCOS09G           EGSL Cost of Service (TY 2009)                        DIRECTLG                  25                      -        25              25            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPCOS09L           ELL Cost of Service (TY 2009)                         DIRCTELI                  25                      -        25              25            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPCPLITA           2009 Fall Lighting Campaign EA                        DIRCTEAI               2,167                      -     2,167           2,167            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPCPLITG           2009 Fall Lighting Campaign EG                        DIRECTLG               2,891                      -     2,891           2,891            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPCPLITL           2009 Fall Lighting Campaign EL                        DIRCTELI               4,924                      -     4,924           4,924            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPCPLITM           2009 Fall Lighting Campaign EM                        DIRCTEMI               2,456                      -     2,456           2,456            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPCPLITN           Lighting Campaign ENOI                                DIRCTENO               2,695                      -     2,695           2,695            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPCPMUTL           CORPORATE PERFORMANCE MGMT UTL                        EMPXRTNC               4,186                      -     4,186           3,807          379                -           (1)          378
                     HUMAN RESOURCES                          ESI              CP080     F3PPCRENEW           Cooper Contract Renewal                               DIRECT7T               4,863                      -     4,863           4,863            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPCRPSTM           (___) Corporate O&M Storm Supp                        LVLSVCAL                 145                      -       145             132           14                -           (0)           14
                     HUMAN RESOURCES                          ESI              CP080     F3PPCSE021           SH&E Compliance Audits - ETI                          DIRECTTX                 494                      -       494               -          494                -           (1)          493
                     HUMAN RESOURCES                          ESI              CP080     F3PPCSE076           SH&E Compliance Audits - ELI                          DIRCTELI               1,794                      -     1,794           1,794            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPCSE078           SH&E Compliance Audits - EAI                          DIRCTEAI                   -                      -         -               -            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPCSE083           SH&E Compliance Audits - ENFZ                         DIRECT78                 879                      -       879             879            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPCYBERV           Cyber Vulnerabi ity Assessment                        LOADOPCO               5,187                      -     5,187           4,412          774                -           (2)          772
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10115           Dist Work Mgmt O&M-DIS/DSS/ADS                        CUSTEGOP              28,439                      -    28,439          24,511        3,928                -           (8)        3,920
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10116           Dist Work Mgmt O&M-LAMP Street                        CUSEOPCO               1,850                      -     1,850           1,577          273                -           (1)          272
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10117           Dist Work Mgmt O&M-WTS Waste T                        CUSEOPCO                   6                      -         6               5            1                -           (0)            1
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10119           Dist Work Mgmt O&M-CTS Contrac                        CUSTEGOP              11,594                      -    11,594           9,993        1,601                -           (3)        1,598
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10120           Dist Oper Appl O&M-AM/FM Suppo                        CUSTEGOP              36,699                      -    36,699          31,629        5,070                -          (10)        5,059
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10121           Dist Oper Appl O&M-AutoCAD                            CUSEOPCO                 783                      -       783             667          115                -           (0)          115
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10123           Dist Oper Appl O&M-EPO&SAISO S                        CUSEOPCO               4,638                      -     4,638           3,953          685                -           (1)          683
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10124           Dist Oper Appl O&M-PDD/ECOS Sp                        CUSTEGOP              18,868                      -    18,868          16,260        2,608                -           (5)        2,603
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10128           ARCS/Itron/MV90 Support                               CUSTEGOP               3,002                      -     3,002           2,588          414                -           (1)          413
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10129           B lling Determinate Proc/Major                        CUSTEGOP               2,835                      -     2,835           2,443          391                -           (1)          391
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10130           Customer Care System Interface                        CUSEGXTX               3,497                      -     3,497           3,497            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10131           CIS/AIS & Core Support                                DIRECTTX              36,569                      -    36,569               -       36,569                -          (85)       36,484
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10132           Electronic Data Interchange Su                        CUSEOPCO                 679                      -       679             579          100                -           (0)          100
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10133           Internet B ll Presentment & Pm                        CUSEGXTX                 465                      -       465             465            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10134           MAB Load Research Support                             CUSTEGOP               2,165                      -     2,165           1,865          299                -           (1)          299
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10137           B ll Delivery Support                                 CUSEGXTX              30,555                      -    30,555          30,555            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10139           Mobius Support                                        CUSTEGOP                  23                      -        23              20            3                -           (0)            3
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10140           Large Power Billing System for                        CUSEOPCO              11,539                      -    11,539           9,832        1,707                -           (3)        1,703
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10141           CIMS Support                                          CUSEGXTX                 126                      -       126             126            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10142           Customer Service Field Applica                        CUSTEGOP                 608                      -       608             524           84                -           (0)           84
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10143           Mgr Gen & Admin - Cust System                         CUSTEGOP                  16                      -        16              14            2                -           (0)            2
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10146           Dist Work Mgmt-Cyndrus Support                        VEHCLALL               1,374                      -     1,374           1,204          169                -           (0)          169
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10147           Regulatory Litigation Support                         CUSTEGOP                   5                      -         5               5            1                -           (0)            1
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10150           TaxWare Support                                       CUSTEGOP               1,609                      -     1,609           1,387          222                -           (1)          221
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10158           CCS Agent Care System                                 CUSEGXTX              14,704                      -    14,704          14,704            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10160           Mgr Gen & Admin-Reporting&Anal                        CUSTEGOP              22,177                      -    22,177          19,113        3,064                -           (6)        3,058
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10161           ePlus (Web Se f Service) Suppo                        CUSTEGOP               5,130                      -     5,130           4,422          707                -           (2)          706
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10163           Economic Development Support                          CUSTEGOP                  11                      -        11               9            2                -           (0)            1
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10165           Trans Work Mgmt App Support                           TRSBLNOP              43,287                      -    43,287          38,192        5,095                -          (10)        5,085
                     HUMAN RESOURCES                          ESI              CP080     F3PPD10166           Gen & Admin - Customer Mgmt S                         CUSTEGOP              18,179                      -    18,179          15,658        2,521                -           (4)        2,518
                     HUMAN RESOURCES                          ESI              CP080     F3PPDERNNE           Nuclear NE Derivatives Complia                        DIRCTENU              13,306                      -    13,306          13,306            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPDIBEWM           EMI-IBEW Entergy Contract Nego                        DIRCTEMI              16,690                      -    16,690          16,690            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPDOWPPA           Dow 3 Year PPA (2011-2014)                            DIRECTLG                 977                      -       977             977            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPDSMALL           DSM/Energy Efficiency -All Jur                        CUSTEGOP                 518                      -       518             446           72                -          (72)            -
8-482




                                                              ESI              CP080     F3PPE01600                                                                 LOADOPCO               5,051                      -     5,051           4,284          767                -           (2)          765




                                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                                                                          FERC Compliance Plan
                     HUMAN RESOURCES                          ESI              CP080     F3PPE13807           General Legal Services - EAM                          DIRECTXU              18,597                      -    18,597          18,597            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPE14432           EAI SPP RTO Study                                     DIRCTEAI               1,267                      -     1,267           1,267            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPE14434           EAI POST SYS AGMT INCREMENTAL                         DIRCTEAI              11,053                      -    11,053          11,053            -                -             -            -




                                                                                                                                                                                                                                                                                                                 Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PPE14435           EAI POST SYS AGMT NON-INCREMEN                        DIRCTEAI                 532                      -       532             532            -                -             -            -




                                                                                                                                                                                                                                                                                                                  Page 42 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PPE14436           EAI MISO RTO STUDY                                    DIRCTEAI                 175                      -       175             175            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPE98GSN           Integrated Energy Mgmt ENOI Ga                        DIRCTENO               1,790                      -     1,790           1,790            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPE9974N           Utl ECI Continuing Improve ENO                        DIRCTENO               5,337                      -     5,337           5,337            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPE9974S           Utl ECI Continuing Improve ESI                        CUSEOPCO             146,137                      -   146,137         124,550       21,587                -          (44)       21,543
                     HUMAN RESOURCES                          ESI              CP080     F3PPE997LA           ECI Continue Improve LA (G L N                        CUSTELLA              56,026                      -    56,026          56,026            -                -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPE9981A           Integrated Energy Mgmt EAI                            DIRCTEAI                 165                      -       165             165            -                -             -            -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)              (D)          (E)           (F)          (G)           (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                  Service Company                                     ETI Per                   Pro Forma     Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books       Exclusions     Amount       Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PPE9981G           Integrated Energy Mgmt EGSL                           DIRECTLG               1,209                      -      1,209            1,209            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPE9981L           Integrated Energy Mgmt ELL                            DIRCTELI               1,162                      -      1,162            1,162            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPE9981M           Integrated Energy Mgmt EMI                            DIRCTEMI                  89                      -          89              89            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPE9981N           Integrated Energy Mgmt ENOI el                        DIRCTENO              12,104                      -     12,104           12,104            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPE9981S           Integrated Energy Mgmt ESI                            CUSEOPCO             225,698                      -    225,698          192,364       33,334            -           (69)       33,265
                     HUMAN RESOURCES                          ESI              CP080     F3PPE9981T           Integrated Energy Mgmt ETI                            DIRECTTX                  13                      -          13               -           13            -            (0)           13
                     HUMAN RESOURCES                          ESI              CP080     F3PPE99GAS           Utl ECI Continuing Improve GAS                        CUSGOPCO                 564                      -         564             564            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEAI011           EAI 2011 Rate Filing                                  DIRCTEAI               5,572                      -      5,572            5,572            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEAIMIS           MISO Transition EAI Path 1 cos                        DIRCTEAI               8,875                      -      8,875            8,875            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEAIPAT           Maintain EAI Paths 2 and 3 RTO                        DIRCTEAI                 841                      -         841             841            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEAM022           EAM ADMINISTRATIVE SUPPORT                            DIRECTXU              15,377                      -     15,377           15,377            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEAM032           EAM - Project White Deer                              DIRECTXU                  94                      -          94              94            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEASTIN           W llard Eastin etal                                   LVLSVCAL                 705                      -         705             638           67            -            (0)           67
                     HUMAN RESOURCES                          ESI              CP080     F3PPEDEH04           Entergy District Energy Holdin                        DIRECT66               1,186                      -      1,186            1,186            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEGSFRP           EGSI LPSC Formula Rate Plan Fi                        DIRECTLG              13,121                      -     13,121           13,121            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEGSJSP           EGS Separation Plan Subdocket                         DIRECTLG                   -                      -           -               -            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEGSLMI           MISO Transition EGSL costs                            DIRECTLG                  25                      -          25              25            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPELEGAS           ENO Elec & ENO EGS Gas Expense                        CUSENLGG               1,879                      -      1,879            1,879            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPELLALG           ELL Algiers Specific Rate Issu                        DIRCTELI                   -                      -           -               -            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPELLMIS           MISO Transition ELL costs                             DIRCTELI                  11                      -          11              11            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPELLSEC           ELL Securitization H Gustav&Ik                        DIRCTELI              12,808                      -     12,808           12,808            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEMI381           EMI-2010 PMR Docket 2008-UN-38                        DIRCTEMI               1,327                      -      1,327            1,327            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEMI388           EMI-2010 FRP Docket 2008-UN-38                        DIRCTEMI               7,596                      -      7,596            7,596            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEMI884           EMI-2010 ECR Docket 2008-UN-88                        DIRCTEMI              10,078                      -     10,078           10,078            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEMIMIS           MISO Transition EMI costs                             DIRCTEMI               1,017                      -      1,017            1,017            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEMISAS           EMI's Stand Alone Structure                           DIRCTEMI               1,983                      -      1,983            1,983            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPENEREF           ENO Energy Efficiency Project                         DIRCTENO                  39                      -          39              39            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPENESMT           CNO Ener Smart N O Ener Eff Pr                        DIRCTENO               5,075                      -      5,075            5,075            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPENN004           Entergy Nuclear Nebraska LLC                          DIRECT7T               3,614                      -      3,614            3,614            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPENOFRP           ENO Annual FRP Filing 2010-12                         DIRCTENO              51,494                      -     51,494           51,494            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPENOIMI           MISO Transition ENOI costs                            DIRCTENO                  30                      -          30              30            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPENSMPR           Energy Smart Programs                                 DIRCTENO               1,693                      -      1,693            1,693            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEPGC04           EAM Restructuring                                     DIRECTVB                 770                      -         770             770            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPEPI001           Environmental Programs & Infra                        CAPAOPCO                   -                      -           -               -            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPERFXXQ           Electronic Request for X                              SCPSPALL              12,184                      -     12,184           10,736        1,448          (47)           (3)        1,397
                     HUMAN RESOURCES                          ESI              CP080     F3PPESLNNR           ESL Nuc Northeast Retail                              DIRECT95               7,338                      -      7,338            7,338            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPETEGSL           Executive Timesheets- EGSL                            DIRECTLG                 728                      -         728             728            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPETENOI           Executive Timesheet- ENOI                             DIRCTENO               3,455                      -      3,455            3,455            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPETHICS           Ethics Line Investigations                            EMPLOYAL              74,546                      -     74,546           71,008        3,539            -            (7)        3,532
                     HUMAN RESOURCES                          ESI              CP080     F3PPETIMIS           MISO Transition ETI costs                             DIRECTTX               2,029                      -      2,029                -        2,029            -        (2,029)            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPETRNUC           Executive Timesheets- Reg Nuc                         DIRCTEOI               3,500                      -      3,500            3,500            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPETSEAI           Executives Time and Expenses-E                        DIRCTEAI               5,322                      -      5,322            5,322            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPETSELI           Executive Timesheets- ELI                             DIRCTELI               5,259                      -      5,259            5,259            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPETSEMI           Executive Timesheets- EMI                             DIRCTEMI               2,294                      -      2,294            2,294            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPETSETI           Executive Time and Expenses-ET                        DIRECTTX               6,470                      -      6,470                -        6,470            -           (14)        6,456
                     HUMAN RESOURCES                          ESI              CP080     F3PPETSETR           Executive Timesheets-ETR                              DIRCTETR             137,772                      -    137,772          137,772            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPETSNRG           Executive Timesheets- Non Reg                         DIRCTENU               7,161                      -      7,161            7,161            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPETSREG           Executive Timesheets- Reg Co's                        CUSTEGOP              15,064                      -     15,064           12,984        2,081            -            (4)        2,076
                     HUMAN RESOURCES                          ESI              CP080     F3PPETXSEC           ETI Securitization Hurricane I                        DIRECTTX                 917                      -         917               -          917       17,924          (151)       18,690
                     HUMAN RESOURCES                          ESI              CP080     F3PPF10611           ENNE-IP2 IP3 JAF EVY ENGC-Tax                         DIRCTENU              38,552                      -     38,552           38,552            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF14981           FGA-Utility                                           CUSTEGOP              46,917                      -     46,917           40,438        6,479       (6,479)            -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF14982           SYSTEM GOVT L AFFAIRS - #2                            CUSTEGOP               3,173                      -      3,173            2,735          439         (439)            -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF14983           SYSTEM GOVT L AFFAIRS - #3                            CUSTEGOP              18,054                      -     18,054           15,560        2,495       (2,495)            -             -
8-483




                                                              ESI              CP080     F3PPF14984                                                                 ASSTSALL              47,841                      -     47,841           41,364        6,478       (6,478)            -             -




                                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                                                                          FGA-Systemwide Issues
                     HUMAN RESOURCES                          ESI              CP080     F3PPF14986           SYSTEM GOVT L AFFAIRS - #4                            CUSTEGOP              28,341                      -     28,341           24,427        3,914       (3,914)            -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF15115           FGA-VP/General Office                                 CUSTEGOP              19,459                      -     19,459           16,771        2,689       (2,689)            -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF21601           Accounting Controls                                   GENLEDAL              35,924                      -     35,924           33,787        2,137            -            (4)        2,133




                                                                                                                                                                                                                                                                                                                Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PPF2235L           EGS-LA FINANCIAL PLANNING                             DIRECTLG              19,598                      -     19,598           19,598            -            -             -             -




                                                                                                                                                                                                                                                                                                                 Page 43 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PPF2235T           EGS-TX FINANCIAL PLANNING                             DIRECTTX               7,055                      -      7,055                -        7,055            -           (12)        7,043
                     HUMAN RESOURCES                          ESI              CP080     F3PPF24300           RISK MGMT ESI                                         LVLSVCAL                 168                      -         168             152           16            -            (0)           16
                     HUMAN RESOURCES                          ESI              CP080     F3PPF25020           CASH MANAGEMENT - ELH                                 DIRECTLH               1,182                      -      1,182            1,182            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF25022           CASH MANAGEMENT - ELP                                 DIRECTLP                 763                      -         763             763            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF26041           Palisades - Manage External Tr                        DIRECTNA               4,811                      -      4,811            4,811            -            -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF263A2           Sect 263 A - Phase 2                                  DIRCTEOI              64,626                      -     64,626           64,626            -            -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)             (D)          (E)           (F)             (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                  Service Company                                    ETI Per                      Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books       Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30128           ELL Securitization                                   DIRCTELI                  61                      -         61              61            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30129           EGS-LA Securitization                                DIRECTLG                  47                      -         47              47            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30140           CASH MANAGEMENT - ETI                                DIRECTTX               4,218                      -      4,218               -        4,218               -              (8)        4,210
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30141           CASH MANAGEMENT - EGS-LA                             DIRECTLG               4,383                      -      4,383           4,383            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30142           Financing and S T Funding ETI                        DIRECTTX               6,639                      -      6,639               -        6,639               -             (13)        6,626
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30143           Financing and S T Funding EGS                        DIRECTLG              10,227                      -     10,227          10,227            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30144           External Trust Mgmt - ETI                            DIRECTTX               1,579                      -      1,579               -        1,579               -              (3)        1,576
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30145           External Trust Mgmt - EGS LA                         DIRECTLG               1,991                      -      1,991           1,991            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30146           Manage External Trusts - ETI                         DIRECTTX               6,753                      -      6,753               -        6,753               -             (14)        6,739
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30147           Manage External Trusts - EGS L                       DIRECTLG               3,714                      -      3,714           3,714            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30151           Risk Management Fossil- EGS LA                       DIRECTLG               5,877                      -      5,877           5,877            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30152           Risk Management Fossil- EGS TX                       DIRECTTX               6,440                      -      6,440               -        6,440               -             (13)        6,428
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30155           Securitization ADM & SVC costs                       DIRECTTX               2,562                      -      2,562               -        2,562               -              (5)        2,557
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30162           EAI$__MM FMBS__%due_/_/_                             DIRCTEAI                 291                      -        291             291            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30183           Cash Management - EGS Holdings                       DIRECTHH                 732                      -        732             732            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30186           ENOI $____MM FMBS___% DUE _/_/                       DIRCTENO                 240                      -        240             240            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30196           SERI 2009 LOC Renewal                                DIRCTSER                   -                      -          -               -            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30197           ETI $_____ MM FMBS _______ % D                       DIRECTTX                   -                      -          -               -            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30199           ELL $400MM FMBS 5 40% DUE11/1/                       DIRCTELI                   -                      -          -               -            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30207           SERI 2010 LOC Renewal                                DIRCTSER                   -                      -          -               -            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30208           ELL $150MM FMBS 6% due 3/15/40                       DIRCTELI                   -                      -          -               -            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30209           ELL Property Restatement                             DIRCTELI                   -                      -          -               -            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30210           EMI $80MM FMBS 6 2% Due 4/15/4                       DIRCTEMI                   -                      -          -               -            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30212           ETI $200MM FMBS 3 6% due 06/01                       DIRECTTX                 452                      -        452               -          452            (370)             (0)           82
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30219           SERI 2010 LOC Renewal                                DIRCTSER                 441                      -        441             441            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30220           ETR $500MM Equ ty Units Notes                        DIRCTETR               2,121                      -      2,121           2,121            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30226           ETR $550M 3 625% Notes due 9/1                       DIRCTETR              10,715                      -     10,715          10,715            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30227           SERI $__MM FMBs _ _% due _/_/_                       DIRCTSER                 153                      -        153             153            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30228           ELL $__MM PCRB __% due _____                         DIRCTELI               5,131                      -      5,131           5,131            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30230           EGSL $___MM PCRB __% due _/_/_                       DIRECTLG               4,744                      -      4,744           4,744            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30238           ETI 4__MM FMBs _ _% due _/_/_                        DIRECTTX                 789                      -        789               -          789            (733)             (0)           57
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30242           ELL $__MM FMB 4 44% due 1/15/2                       DIRCTELI               3,169                      -      3,169           3,169            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30243           ELL $150 MM FMB 5 875% due 6/1                       DIRCTELI               3,297                      -      3,297           3,297            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30244           ETR $450M 5 125% Notes due 9/1                       DIRCTETR               1,854                      -      1,854           1,854            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30245           EGSL $250MM FMB 3 95% due 10/1                       DIRECTLG               2,457                      -      2,457           2,457            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30246           EAI $225MM FMB 5 75% due 11/1/                       DIRCTEAI               3,546                      -      3,546           3,546            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30248           EGSL $___MM PCRB _ __% due __/                       DIRECTLG                  65                      -         65              65            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30249           EAI $350MM FMB 3 75% due 2/15/                       DIRCTEAI               2,670                      -      2,670           2,670            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30250           ENOI $25MM FMBS 5 10% due 12/1                       DIRCTENO               3,981                      -      3,981           3,981            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30251           EMI $150MM FMBS 6 00% due 5/1/                       DIRCTEMI               4,070                      -      4,070           4,070            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30252           EGSL $__MM FMBs _ _% due _/_/_                       DIRECTLG                 226                      -        226             226            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30253           ELL $__MM FMBs _ _% due _/_/_                        DIRCTELI               1,455                      -      1,455           1,455            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30254           EMI 4__MM FMBs _ _% due _/_/                         DIRCTEMI                 230                      -        230             230            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30255           EAI $ __MM FMBs _ _% due _/_/_                       DIRCTEAI                 581                      -        581             581            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30257           ELL $200MM FMB 4 8% due 5/1/20                       DIRCTELI               1,125                      -      1,125           1,125            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF30258           EMI $125MM FMBS 3 25% Due 6/1/                       DIRCTEMI               1,153                      -      1,153           1,153            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF61999           Ent Pwr Operations Corp-Tax Su                       DIRECTVH                 272                      -        272             272            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF62001           EPDC - Tax Services                                  DIRECTVH              14,790                      -     14,790          14,790            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF62443           EEI - Damhead Creek-Tax Servic                       DIRECTVH               4,722                      -      4,722           4,722            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF62445           EEI - Maritza - Tax Services                         DIRECTVH                   -                      -          -               -            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF62450           EP Edegel - Tax Service                              DIRECTVH               1,382                      -      1,382           1,382            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF62471           EPGC - General Tax Advisory                          DIRECTVB                 582                      -        582             582            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF62580           ENT NUC POWER MARKETING LLC-T                        DIRNG000              36,541                      -     36,541          36,541            -               -               -             -
8-484




                                                              ESI              CP080     F3PPF62599                                                                DIRECTX6               1,184                      -      1,184           1,184            -               -               -             -




                                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES                                                                          RS Cogen/PPG-Lake Charles Tax
                     HUMAN RESOURCES                          ESI              CP080     F3PPF72675           PS EPM Allocations Support                           GENLEDAL              16,509                      -     16,509          15,532          977               -              (2)          975
                     HUMAN RESOURCES                          ESI              CP080     F3PPF72685           PS P-Card Support                                    APTRNALL               9,735                      -      9,735           8,930          805               -              (2)          803
                     HUMAN RESOURCES                          ESI              CP080     F3PPF72700           Cognos Reporting Support                             GENLEDAL              66,063                      -     66,063          62,136        3,926               -              (8)        3,919




                                                                                                                                                                                                                                                                                                                   Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PPF72701           Regulatory Reporting Support                         CUSTEGOP              22,373                      -     22,373          19,273        3,099               -              (5)        3,094




                                                                                                                                                                                                                                                                                                                    Page 44 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99ARS           Records Management-Util ty Ops                       CUSEOPCO                  13                      -         13              11            2               -              (0)            1
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99COP           Records Management-Competitive                       DIRCTEEI                 147                      -        147             147            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99CSF           Records Management-Corporate S                       GENLEDAL                  16                      -         16              15            1               -              (0)            1
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99CSS           Records Management-CSS                               CUSTEGOP               2,076                      -      2,076           1,789          287               -            (104)          183
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99EAI           Records Management-EAI                               DIRCTEAI                 152                      -        152             152            -               -               -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99ELI           Records Management-ELI                               DIRCTELI                 230                      -        230             230            -               -               -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)             (D)          (E)            (F)           (G)            (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                   Service Company                                   ETI Per                     Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total      All Other BU's   Books        Exclusions      Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99EMI           Records Management-EMI                                DIRCTEMI                 111                      -       111              111            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99ENO           Records Management-ENOI                               DIRCTENO                  54                      -        54               54            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99ETX           Records Management - ETX                              DIRECTTX                 176                      -       176                -          176              -             (0)          176
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99EWC           RM - Wholesale Commodity Busin                        SENUCALL                  84                      -        84               84            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99EXT           Records Management-External Af                        GENLEDAL                   9                      -         9                8            1              -             (0)            1
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99FCS           Records Management-F&CS                               GENLEDAL                 451                      -       451              424           27              -             12            39
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99FOS           Records Management-Fossil                             CAPAOPCO                 279                      -       279              249           30              -             (0)           30
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99HRA           Records Management - HR & Admi                        GENLEDAL                 586                      -       586              551           34              -             (0)           34
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99IEM           Records Management - IEM                              GENLEDAL                   -                      -         -                -            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99LEG           Records Management-Legal Servi                        GENLEDAL                 150                      -       150              141            9              -             (0)            9
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99MKT           Records Management-Marketing                          CUSTEGOP                  22                      -        22               19            3              -             (1)            2
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99NUC           Records Management - Nuclear (                        DIRCTEOI                  17                      -        17               17            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99PMG           Records Management-Perf Manag                         GENLEDAL                   3                      -         3                3            0              -             (0)            0
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99REG           Records Management-Regulatory                         CUSTEGOP                   5                      -         5                4            1              -             (0)            0
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99SCH           Records Management - Supply Ch                        GENLEDAL                  73                      -        73               69            4              -             (0)            4
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99SPO           Records Management - SPO                              LOADOPCO                 120                      -       120              102           19              -             (0)           18
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99TRA           Records Management-Transmissio                        TRSBLNOP                 545                      -       545              481           64              -             (0)           64
                     HUMAN RESOURCES                          ESI              CP080     F3PPF99UGS           Records Management-Util tyGp S                        GENLEDAL                  14                      -        14               13            1              -             (0)            1
                     HUMAN RESOURCES                          ESI              CP080     F3PPFER676           Implement FERC Order 676 NAESB                        LOADOPCO              (5,787)                     -    (5,787)          (4,923)        (864)             -              7          (857)
                     HUMAN RESOURCES                          ESI              CP080     F3PPFER729           Implement FERC Order 729 NERC                         LOADOPCO              (3,374)                     -    (3,374)          (2,870)        (504)             -              4          (500)
                     HUMAN RESOURCES                          ESI              CP080     F3PPFERSPF           FERC Single Point of Failure A                        TRASUBOP                   -                      -         -                -            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPFLAD10           Fleet Invoice Process Aud t 20                        VEHCLALL               2,939                      -     2,939            2,573          366              -             (1)          365
                     HUMAN RESOURCES                          ESI              CP080     F3PPFM2045           RM Entergy Thermal LLC                                DIRECT66               2,440                      -     2,440            2,440            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPFRM011           CORP RISK MGMNT SVCS-ENTERGY N                        DIRCTENU              34,473                      -    34,473           34,473            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPFRM11A           Corp Risk Mgmnt Svcs - EAI                            DIRCTEAI                 551                      -       551              551            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPFRM11L           Corp Risk Mgmnt Svcs - ELL                            DIRCTELI                 946                      -       946              946            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPFRM11M           Corp Risk Mgmnt Svcs - EMI                            DIRCTEMI                 337                      -       337              337            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPFRM11N           Corp Risk Mgmnt Svcs - ENOI                           DIRCTENO                 884                      -       884              884            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPFRM127           OCRO - Bus Cont Plan Managemen                        LBRBILAL              11,876                      -    11,876           10,726        1,149              -             (2)        1,147
                     HUMAN RESOURCES                          ESI              CP080     F3PPFRM1LG           Corp Risk Mgmnt Svcs - EGS-LA                         DIRECTLG                 248                      -       248              248            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPFRM1TX           Corp Risk Mgmnt Svcs - ETI                            DIRECTTX                 633                      -       633                -          633              -             (1)          631
                     HUMAN RESOURCES                          ESI              CP080     F3PPFX3259           Inventory Planning System Supp                        SCTDSPAL               2,984                      -     2,984            2,055          928              -             (2)          926
                     HUMAN RESOURCES                          ESI              CP080     F3PPFX3261           File Shared Services-SupCh                            SCPSPALL                 114                      -       114               97           18              -             (0)           18
                     HUMAN RESOURCES                          ESI              CP080     F3PPFX3296           Process Control Cyber Security                        CUSEOPCO                 137                      -       137              117           20              -             (0)           20
                     HUMAN RESOURCES                          ESI              CP080     F3PPFX3685           Supply Chain Applications Supp                        SCMATRAN               2,058                      -     2,058            1,753          305              -             (1)          304
                     HUMAN RESOURCES                          ESI              CP080     F3PPFX3702           IT Vendor Management Office Su                        ITSPENDA              48,443                      -    48,443           45,415        3,028              -             (6)        3,023
                     HUMAN RESOURCES                          ESI              CP080     F3PPFX3703           StreamliningInformationMngmt (                        ITSPENDA              16,525                      -    16,525           15,505        1,020              -             (2)        1,018
                     HUMAN RESOURCES                          ESI              CP080     F3PPFX5307           Compliance Software System Sup                        ASSTSALL              11,458                      -    11,458           10,312        1,146              -             (2)        1,143
                     HUMAN RESOURCES                          ESI              CP080     F3PPFX9313           Automated Account Rec (AAR) Su                        GENLEDAL               1,111                      -     1,111            1,039           72              -             (0)           72
                     HUMAN RESOURCES                          ESI              CP080     F3PPFXERSP           Evaluated Receipts Settlement                         SCPSPALL               8,433                      -     8,433            7,128        1,305              -            (11)        1,294
                     HUMAN RESOURCES                          ESI              CP080     F3PPFXOPMO           IT Enterprise Program Manageme                        ITSPENDA              28,509                      -    28,509           26,745        1,764              -             (3)        1,761
                     HUMAN RESOURCES                          ESI              CP080     F3PPFXTHRM           Thermal IT Support                                    DIRECT66               1,178                      -     1,178            1,178            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPGFRP10           EGSL LPSC Formula Rate Plan TY                        DIRECTLG              16,072                      -    16,072           16,072            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPGLASEC           EGSLA Securitization H Gustav&                        DIRECTLG              12,576                      -    12,576           12,576            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPGRSP10           EGSL RATE STABLIZATN (TY 2009/                        DIRECTLG              14,812                      -    14,812           14,812            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPH54075           BUSINESS DEVELOPMENT - TX                             DIRECTTX              11,508                      -    11,508                -       11,508         (3,452)           (16)        8,040
                     HUMAN RESOURCES                          ESI              CP080     F3PPHIPPO1           Project X                                             DIRCTETR              57,256                      -    57,256           57,256            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPHRAHTM           A l Hands Meeting for HR&A                            EMPLOYAL                 670                      -       670              638           32              -             (0)           32
                     HUMAN RESOURCES                          ESI              CP080     F3PPHRAREG           HR&A REGULATORY SUPPORT                               EMPLOREG              26,975                      -    26,975           25,250        1,726              -             (4)        1,722
                     HUMAN RESOURCES                          ESI              CP080     F3PPHRBENE           Benefits diagnostic project                           EMPLOYAL               1,507                      -     1,507            1,435           72              -             (0)           72
                     HUMAN RESOURCES                          ESI              CP080     F3PPHRLEAV           Leave Of Absence Outsourcing P                        EMPLOYAL                   -                      -         -                -            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPHRNPAL           HR SERVICES - PALISADES                               DIRECTNA                 552                      -       552              552            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPHRSEMO           HR Svcs - System Planning                             DIRCTESI              15,334                      -    15,334           15,334            -              -              -             -
8-485




                                                              ESI              CP080     F3PPHRSSPC                                                                 DIRCTESI              11,076                      -    11,076           11,076            -              -              -             -




                                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES                                                                          HR SVS - ESI SUPPLY CHAIN
                     HUMAN RESOURCES                          ESI              CP080     F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL             226,830                      -   226,830          216,165       10,665              -            (19)       10,646
                     HUMAN RESOURCES                          ESI              CP080     F3PPIHSUPP           INDUSTRIAL HYGIENE EQUIP & SUP                        EMPLOYAL               3,085                      -     3,085            2,941          145              -             (0)          144
                     HUMAN RESOURCES                          ESI              CP080     F3PPINTAUD           Internal Audit Services                               ASSTSALL             298,875                      -   298,875          269,211       29,664              -            (60)       29,604




                                                                                                                                                                                                                                                                                                                   Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PPINVDOJ           DOJ Anti Trust Investigation                          CUSEOPCO              81,394                      -    81,394           69,359       12,035              -            (23)       12,012




                                                                                                                                                                                                                                                                                                                    Page 45 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PPIR0001           ST (STRAIGHT TIME) PAYROLL - I                        DIRCTENU               4,544                      -     4,544            4,544            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPISP717           Integration Planning Studies 7                        LOADOPCO              14,480                      -    14,480           12,255        2,224              -             (5)        2,220
                     HUMAN RESOURCES                          ESI              CP080     F3PPL10425           EGS-LA Tax Services                                   DIRECTLG             101,996                      -   101,996          101,996            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPL10443           EGS-LA Tax Services-Below the                         DIRECTLG                 711                      -       711              711            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPL23949           BUSINESS EVENT PROCESS - EGS-L                        DIRECTLG               1,881                      -     1,881            1,881            -              -              -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPL23956           BUS EVENT PROCESS - RETAIL EGS                        DIRECTLG              12,098                      -    12,098           12,098            -              -              -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                             ENTERGY TEXAS, INC.
                                                                                                                                                        Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                  For the Twelve Months Ended June 30, 2011
                                                                                                                                                                               Amounts in Dollars
                                                                                                                                                                                           (A)              (B)              (C)             (D)          (E)           (F)             (G)            (H)
                                                                                                                                                                                                       Total Billings
                                                                                         Activity / Project                                                             ESI BIlling                  Service Company                                     ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                               Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PPL62569           EGS-LA MTM                                              DIRECTLG                 397                      -         397             397            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPLEGPAL           LEGAL SERVICES - PALISADES                              DIRECTNA               4,986                      -       4,986           4,986            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPLEGSTM           Katrina/Rita Insurance Recover                          DIRCTETR              43,608                      -      43,608          43,608            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPLEGUTL           Legal Services - Regulated Uti                          LOADOPCO             272,870                      -     272,870         230,450       42,420                -           (85)       42,335
                     HUMAN RESOURCES                          ESI              CP080     F3PPLFRP10           ELL LPSC Formula Rate Plan TY                           DIRCTELI              14,146                      -      14,146          14,146            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPLGYPSY           Little Gypsy Securitization                             DIRCTELI              18,447                      -      18,447          18,447            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPLIGHTN           Project Lightning                                       ASSTEWCB                 323                      -         323             323            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPLTTX10           2010 Winter Lighting Promo Tex                          DIRECTTX               2,215                      -       2,215               -        2,215                -            (5)        2,210
                     HUMAN RESOURCES                          ESI              CP080     F3PPM08001           WATERFORD 3 GENERAL SUPPORT                             DIRCTWF3              18,103                      -      18,103          18,103            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPM08235           SECURITY SERVICES AT WATERFORD                          DIRCTWF3             140,393                      -     140,393         140,393            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPMMALL2           Middle Market Mkt Dev - All Ju                          MACCTALL              23,919                      -      23,919          20,492        3,427                -            (7)        3,420
                     HUMAN RESOURCES                          ESI              CP080     F3PPMSEE10           MS Docket2010-AD-02 Ergy Effic                          DIRCTEMI                  10                      -          10              10            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPMSFA10           2010 EMI Fuel Audit                                     DIRCTEMI              14,508                      -      14,508          14,508            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPMSRULE           MPSC Confidentia ity Rule Maki                          DIRCTEMI                  39                      -          39              39            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN08511           NRC Triennial Force on Force E                          DIRCTWF3              19,769                      -      19,769          19,769            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN09305           RIVER FLOODING PREPS                                    DIRCTRBS                 133                      -         133             133            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN09565           INPO ATV Team                                           DIRCTWF3                   -                      -           -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN09573           Security Working Hours Review                           DIRCTWF3               1,772                      -       1,772           1,772            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN09574           WF3 Planners Union Campaign                             DIRCTWF3                 595                      -         595             595            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN09578           SGR Cladding Failure Recovery                           DIRCTWF3                 140                      -         140             140            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN09580           2011 Flood Prep & Response                              DIRCTWF3                 133                      -         133             133            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN16198           14 Bus MCC Power Loss                                   DIRCTSER                   -                      -           -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN16209           GGNS FLOOD PREPS & OUTAGE COST                          DIRCTSER                  53                      -          53              53            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN20236           WATERFORD 3 CYCLE 15 RELOAD                             DIRCTWF3                   -                      -           -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN20239           ANO-1 Cycle 21 Reload                                   DIRCANOC                   -                      -           -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN20245           WATERFORD 3 CYCLE 16 RELOAD                             DIRCTWF3              12,626                      -      12,626          12,626            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN20246           ANO-2 Cycle 20 Reload                                   DIRCANOC               2,032                      -       2,032           2,032            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN20515           Educational Reimbursement                               DIRCTEOI                   8                      -           8               8            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN20518           Computer Software Maint Agreem                          DIRCTEOI               1,364                      -       1,364           1,364            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN20535           P3E Scheduling Software Mainte                          DIRCTEOI               5,016                      -       5,016           5,016            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN20536           INDUS Software Maintenance                              DIRCTEOI               9,630                      -       9,630           9,630            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN20706           ESI Nuclear - Unit Split                                SNUCUNIT              51,333                      -      51,333          51,333            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN20713           ESI Nuclear - Site Split                                SNUCSITE           5,568,828                      -   5,568,828       5,568,828            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN20772           ESI Nuclear Employees - BWR Su                          BWRSNUCA             113,490                      -     113,490         113,490            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN20773           ESI Nuclear Employees - PWR Su                          PWRSNUCA              29,223                      -      29,223          29,223            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN2SECU           Security Force Analysis                                 DIRCTEOI               2,108                      -       2,108           2,108            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN90022           NRC Security Investigation                              DIRCANOC               2,167                      -       2,167           2,167            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN91009           ECI activities                                          DIRCANOC               5,040                      -       5,040           5,040            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPN9F201           ANO2 Aug 2010 EDG (2K-4B) Forc                          DIRCANOC               4,465                      -       4,465           4,465            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNIGNCO           Genco Implementation                                    DIRECTNI                   -                      -           -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNIROLL           Rolling Readiness                                       DIRECTNI              12,312                      -      12,312          12,312            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN5548           NPNP Project Support                                    DIRECT14                   -                      -           -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN5552           Dom COLA Support                                        DIRECT14              48,386                      -      48,386          48,386            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN5554           BEA Licensing Strategy & Dev S                          DIRECT14               2,981                      -       2,981           2,981            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN5555           BEA Implement Hazard Assessmen                          DIRECT14               3,819                      -       3,819           3,819            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN5556           BEA Sizing the NGNP EPZ                                 DIRECT14               3,317                      -       3,317           3,317            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN5557           BEA General Tech Support Servi                          DIRECT14                 146                      -         146             146            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN5558           BEA Regulatory Gap Analysis                             DIRECT14               1,159                      -       1,159           1,159            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN5559           Maple Options                                           DIRECT14              11,331                      -      11,331          11,331            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN5572           CH2MH ll Support                                        DIRECT14                 425                      -         425             425            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN6762           License Renewal - Pilgrim Impl                          DIRECT14               5,494                      -       5,494           5,494            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN6862           License Renewal - VY Implement                          DIRECT14               7,763                      -       7,763           7,763            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN6962           License Renewal - Palisades Im                          DIRECT14              12,825                      -      12,825          12,825            -                -             -             -
8-486




                                                              ESI              CP080     F3PPNN7062                                                                   DIRECT14               3,579                      -       3,579           3,579            -                -             -             -




                                                                                                                                                                                                                                                                                                                  2011 TX Rate Case
                     HUMAN RESOURCES                                                                          License Renewal - JAF Implemen
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN7162           License Renewal - IP2 Implemen                          DIRECT14                 229                      -         229             229            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN7262           License Renewal - IP3 Implemen                          DIRECT14                 157                      -         157             157            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN7362           Cooper Implementation                                   DIRECT14               2,399                      -       2,399           2,399            -                -             -             -




                                                                                                                                                                                                                                                                                                                      Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN7462           TVA Sequoyah LR                                         DIRECT14              25,190                      -      25,190          25,190            -                -             -             -




                                                                                                                                                                                                                                                                                                                       Page 46 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN7562           TVA - BFN Study                                         DIRECT14                   -                      -           -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN7662           P lgrim LR Continuation                                 DIRECT14               7,436                      -       7,436           7,436            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN7862           Oconee Impl Study Project                               DIRECT14               4,378                      -       4,378           4,378            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNN7962           FERMI LR Readiness Review                               DIRECT14               2,101                      -       2,101           2,101            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNNE263           ENNE - Section 263A                                     DIRCTENU              13,538                      -      13,538          13,538            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNNEMTM           ENNE - MTM                                              DIRCTENU              21,814                      -      21,814          21,814            -                -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                            ENTERGY TEXAS, INC.
                                                                                                                                                       Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                 For the Twelve Months Ended June 30, 2011
                                                                                                                                                                              Amounts in Dollars
                                                                                                                                                                                          (A)              (B)             (C)            (D)          (E)           (F)             (G)            (H)
                                                                                                                                                                                                      Total Billings
                                                                                         Activity / Project                                                            ESI BIlling                  Service Company                                   ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                              Activity / Project Description         Method          Support        Recipient           Total     All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PPNNIPOA           IPEC Options Analysis                                  SPL77N7A                  88                      -        88              88            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNPM002           Wholesale C B Vermont Yank via                         DIRNG000                   -                      -         -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNPM006           Wholesale 5Split IP2 IP3 JAF P                         DIRNG000              32,803                      -    32,803          32,803            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNPM010           Wholesale C B - Palisades via                          DIRNG000               1,172                      -     1,172           1,172            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNPM106           6 Split- IP2/3 JAF P l VY                              DIRCTENU                   -                      -         -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNPM110           Direct Palisades                                       DIRCTND                  628                      -       628             628            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNTOVER           TLG Allocated Overhead - TLG o                         DIRCLOVH                 615                      -       615             615            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNTUNAL           TLG Una located Overhead - TLG                         DIRECT84                 117                      -       117             117            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNU0002           New Nuclear Administration                             NWDVRBGG               5,254                      -     5,254           5,254            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNUCLEN           Nuclear Communications                                 DIRCTENU               8,623                      -     8,623           8,623            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNUCLER           Nuclear Comm (North & South)                           SNUCSITE              54,047                      -    54,047          54,047            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNVASV6           Ventyx Asset Suite V6 Upgrade                          SNUCSITE                 144                      -       144             144            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNXONGO           On-going Nuclear Service Costs                         DIRECTNI                 192                      -       192             192            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPNXRECR           Enexus Recurring                                       DIRECTNI             301,485                      -   301,485         301,485            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPORIGIN           Project Genesis                                        DIRCTETR               8,618                      -     8,618           8,618            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPPCS001           Critical Infrastructure Protec                         CAPAOPCO             179,102                      -   179,102         159,739       19,363                -           (38)       19,325
                     HUMAN RESOURCES                          ESI              CP080     F3PPPGA010           PGA Audit 2010                                         DIRECTLG               4,335                      -     4,335           4,335            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPPMUPGR           Performance Management Sys Upg                         CUSEOPCO                 176                      -       176             150           26                -            (0)           26
                     HUMAN RESOURCES                          ESI              CP080     F3PPPNPSSL           P lgrim Sale & Leaseback                               DIRECT57              18,222                      -    18,222          18,222            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPPORTSM           Ports & Services M tigation                            LOADOPCO                 132                      -       132             113           20                -            (0)           20
                     HUMAN RESOURCES                          ESI              CP080     F3PPQQ002F           HARRISON COUNTY PROJ- O&M                              DIRECT8M               8,233                      -     8,233           8,233            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPR102GA           B lling of Customers-EAI (Auto                         DIRCTEAI              17,722                      -    17,722          17,722            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPR1031G           CUSTOMER RELATIONS - EGSL                              DIRECTLG              20,083                      -    20,083          20,083            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPR1031L           CUSTOMER RELATIONS - ELL                               DIRCTELI              27,326                      -    27,326          27,326            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPR103LA           CUSTOMER ACCT SVCS- LA (L LG N                         CUSTELLA              17,838                      -    17,838          17,838            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPR10CCS           CCS CUSTOMER ACCOUNTING                                CUSEGXTX             104,353                      -   104,353         104,353            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPR10HAM           CUST ACCOUNTING ESI HAMMOND                            CUSTEXTX              22,596                      -    22,596          22,596            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPR40203           EGSI-Louisiana Communications                          DIRECTLG                   -                      -         -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPR41133           TEXAS COMMUNICATIONS                                   DIRECTTX                 885                      -       885               -          885                -            (2)          883
                     HUMAN RESOURCES                          ESI              CP080     F3PPR56420           WHOLESALE - EAI                                        DIRCTEAI              52,991                      -    52,991          52,991            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPR56422           Wholesale - Fort Polk Project                          DIRCTELI                  65                      -        65              65            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPR56620           WHOLESALE - EGSI LA                                    DIRECTLG              23,944                      -    23,944          23,944            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPR56640           WHOLESALE - EGS-TX                                     DIRECTTX              25,253                      -    25,253               -       25,253                -           (51)       25,202
                     HUMAN RESOURCES                          ESI              CP080     F3PPR56720           WHOLESALE - EMI                                        DIRCTEMI               7,754                      -     7,754           7,754            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPR56920           Wholesale - All Jurisdictions                          MACCTALL                   -                      -         -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPR733BR           Baton Rouge Customer Service C                         CUSTCALL             122,135                      -   122,135         108,794       13,341                -           (28)       13,313
                     HUMAN RESOURCES                          ESI              CP080     F3PPR733CA           Central Administration Costs                           CUSTCALL              34,819                      -    34,819          31,019        3,800                -            (8)        3,792
                     HUMAN RESOURCES                          ESI              CP080     F3PPR733NO           New Orleans Customer Service C                         CUSTCALL             135,270                      -   135,270         120,507       14,763                -           (30)       14,733
                     HUMAN RESOURCES                          ESI              CP080     F3PPR733TX           CIS/AIS System Support EGSI-TX                         DIRECTTX               7,154                      -     7,154               -        7,154                -           (15)        7,139
                     HUMAN RESOURCES                          ESI              CP080     F3PPR7340T           REV ASSURANCE ETI TEXAS                                DIRECTTX               3,930                      -     3,930               -        3,930                -            (9)        3,921
                     HUMAN RESOURCES                          ESI              CP080     F3PPRC2008           ENOI 2008 RATE CASE                                    DIRCTENO               4,119                      -     4,119           4,119            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPREALL2           Residential Market Dev - ALL J                         CUSTEGOP              61,972                      -    61,972          53,409        8,563                -           (17)        8,546
                     HUMAN RESOURCES                          ESI              CP080     F3PPREEGL2           Residential Market Develop - E                         DIRECTLG                 680                      -       680             680            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPREEMI2           Residential Market Develop - E                         DIRCTEMI                  29                      -        29              29            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPRES001           Regulated Utility Electric Rel                         CUSEOPCO             109,574                      -   109,574          93,386       16,187                -           (33)       16,154
                     HUMAN RESOURCES                          ESI              CP080     F3PPRES002           Non-Reg Nuc Electric Reliab                            SENUCALL               8,044                      -     8,044           8,044            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPRES003           EAM Electric Reliabil ty Stand                         DIRECT3C               2,850                      -     2,850           2,850            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPRM103L           AUDIT EGS-LG                                           DIRECTLG               4,627                      -     4,627           4,627            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPRM103T           AUDIT EGS-TX                                           DIRECTTX               5,152                      -     5,152               -        5,152                -           (12)        5,140
                     HUMAN RESOURCES                          ESI              CP080     F3PPRM1045           Risk Management - EAM                                  DIRECTXU               2,210                      -     2,210           2,210            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPRNTACX           Nat'l Accts Sales & Mktg - EGS                         DIRECTTX                   -                      -         -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPRTXMSA           Texas Municipal Streetlight Au                         DIRECTTX               2,716                      -     2,716               -        2,716                -            (6)        2,710
                     HUMAN RESOURCES                          ESI              CP080     F3PPSAMT11           Severe Accident Management Tea                         SNUCSITE               3,404                      -     3,404           3,404            -                -             -             -
8-487




                                                              ESI              CP080     F3PPSBALL2                                                                  CUSTEGOP               2,975                      -     2,975           2,563          412                -            (1)          411




                                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Small Business Mkt Dev - ALL J
                     HUMAN RESOURCES                          ESI              CP080     F3PPSBEAI2           Small Business Mkt Dev - EAI                           DIRCTEAI               6,825                      -     6,825           6,825            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSBEGL2           Small Business Mkt Dev - EGS-L                         DIRECTLG               3,812                      -     3,812           3,812            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSBEGT2           Small Business Mkt Dev - EGS-T                         DIRECTTX               4,029                      -     4,029               -        4,029                -            (8)        4,021




                                                                                                                                                                                                                                                                                                                   Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PPSBELL2           Small Business Mkt Dev - ELL                           DIRCTELI               6,635                      -     6,635           6,635            -                -             -             -




                                                                                                                                                                                                                                                                                                                    Page 47 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PPSBEMI2           Small Business Mkt Dev - EMI                           DIRCTEMI               4,372                      -     4,372           4,372            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSBENO2           Small Business Mkt Dev - ENOI                          DIRCTENO               1,688                      -     1,688           1,688            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSCOUT1           Project Scout (VY Litigation A                         DIRECT72              32,194                      -    32,194          32,194            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSCSCCD           Supply Chain Score Card                                SCPSPXNC                  46                      -        46              36           10                -            (0)           10
                     HUMAN RESOURCES                          ESI              CP080     F3PPSMARTG           Smart Grid Tracking                                    TRSBLNOP                   -                      -         -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSMGRBS           Smart Grid Business Case Exp                           CUSEOPCO                 883                      -       883             753          130                -            (0)          130


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                     Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)              (D)           (E)           (F)            (G)           (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                  Service Company                                     ETI Per                     Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books        Exclusions      Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPCDSK           CSC Specialty Desks                                   CUSTCALL             205,308                      -    205,308          182,888       22,420              -            (46)       22,374
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE001           SPO NISCO JOPOA MANAGEMENT EXP                        DIRECTLG                 590                      -         590             590             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE002           SPO 2009 Renewable RFI Expense                        LOADOPCO               3,394                      -      3,394            2,887          507              -             (1)           506
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE003           SPO Summer 2009 RFP Expense                           LOADOPCO              43,224                      -     43,224           36,728        6,496              -            (15)         6,481
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE006           SPO ISES Mining Asset Evaluati                        DIRCTEAI                   -                      -           -               -             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE007           SPO July 2009 Flexible Baseloa                        LOADOPCO                   9                      -           9               8             1             -             (0)             1
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE010           SPO Diversity Initiative                              LOADOPCO                 478                      -         478             405            73             -             (0)            73
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE011           SPO NISCO Contract                                    DIRECTLG              10,550                      -     10,550           10,550             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE012           SPO White Bluff Co-FiringActiv                        DIRCTEAI                   -                      -           -               -             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE015           SPO Compliance and Business Su                        LOADOPCO             140,254                      -    140,254          118,370       21,883              -            (43)       21,840
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE017           SPO 2010 Renewable RFP                                LOADOPCO              12,995                      -     12,995           11,055        1,940              -             (5)         1,936
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE018           SPO VP of Strategic Initiative                        LOADOPCO              67,681                      -     67,681           57,313       10,369              -            (22)       10,347
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE024           SPO Power Delivery & Tech Serv                        LOADOPCO              53,307                      -     53,307           45,017        8,290              -            (17)         8,273
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE025           SPO 2010 Renewable RFP - LA on                        CUSELGLA              74,146                      -     74,146           74,146             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE026           SPO Project Houston PPA                               DIRECTLG                  31                      -          31              31             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE027           SPO ESI Project Houston PPA                           DIRCTESI                  53                      -          53              53             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE042           SPO Expense ISES Purchase Opti                        OWNISES2              54,091                      -     54,091           54,091             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE045           PMO Support In tiative - EAI                          DIRCTEAI               1,027                      -      1,027            1,027             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE048           SPO Cottonwood Expense                                LOADOPCO                  44                      -          44              37             7             -             (0)             7
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPE049           SPO 2011 EAI RFP                                      DIRCTEAI                 382                      -         382             382             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPSENI           Strategic Planning SVCS-ENI                           DIRCTENU                 101                      -         101             101             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPSENT           Strategic Planning SVCS-Enterg                        ASSTSALL              48,794                      -     48,794           43,950        4,844              -            (10)         4,834
                     HUMAN RESOURCES                          ESI              CP080     F3PPSPSREG           Strategic Planning SVCS-Uti it                        ASSTSREG               2,179                      -      2,179            1,857          321              -             (1)           321
                     HUMAN RESOURCES                          ESI              CP080     F3PPSYRIP2           System Regulatory Affairs -IP2                        DIRECT7A               1,443                      -      1,443            1,443             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPSYRIP3           System Regulatory Affairs -IP3                        DIRECT77               1,443                      -      1,443            1,443             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPT00242           ELI San Angelo Electric Servic                        DIRCTELI                 810                      -         810             810             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPT00243           EGSI-LA San Angelo Electric Se                        DIRECTLG                 353                      -         353             353             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPT00245           EGSI-TX San Angelo Electric Se                        DIRECTTX                 458                      -         458               -          458              -             (1)           457
                     HUMAN RESOURCES                          ESI              CP080     F3PPT10443           EGS-TX Tax Serives-Below the l                        DIRECTTX                 351                      -         351               -          351           (351)             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPT104GG           CLAIMS MGMT EGSL GAS                                  DIRECTLG               4,417                      -      4,417            4,417             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPT104NG           CLAIMS MANGEMNT ENOI GAS                              DIRCTENO               5,428                      -      5,428            5,428             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPT11981           RFO Reactor Head Inspection                           DIRECTNA               1,553                      -      1,553            1,553             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPT23949           BUSINESS EVENT PROCESS - EGS-T                        DIRECTTX               3,724                      -      3,724                -        3,724              -             (8)         3,716
                     HUMAN RESOURCES                          ESI              CP080     F3PPT23956           BUS EVENT PROCESS - RETAIL EGS                        DIRECTTX              12,268                      -     12,268                -       12,268              -            (25)       12,243
                     HUMAN RESOURCES                          ESI              CP080     F3PPT53258           ENVRN MGMT TRANSMISSION SUPP T                        DIRECTTX                  82                      -          82               -            82             -             (0)            81
                     HUMAN RESOURCES                          ESI              CP080     F3PPT62569           EGS-TX MTM                                            DIRECTTX                   -                      -           -               -             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTAIDD5           IDD5 Method of Tax Accounting                         ASSTSALL               6,484                      -      6,484            5,849          635              -            474          1,110
                     HUMAN RESOURCES                          ESI              CP080     F3PPTAPROP           Units of Property Method of Ta                        ASSTSALL              33,589                      -     33,589           30,305        3,284              -             (6)         3,278
                     HUMAN RESOURCES                          ESI              CP080     F3PPTCGS11           TX Docket Competitive Generati                        DIRECTTX              15,698                      -     15,698                -       15,698              -            (25)       15,673
                     HUMAN RESOURCES                          ESI              CP080     F3PPTCRF11           TX Transm Cost Recovery Rider                         DIRECTTX                 230                      -         230               -          230              -             (0)           230
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDDS36           TRANSPORTATION - EGSI-LA                              DIRECTLG               4,919                      -      4,919            4,919             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDDS37           TRANSPORTATION - EMI                                  DIRCTEMI              29,048                      -     29,048           29,048             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDDS38           TRANSPORTATION - Texas ETI                            DIRECTTX               5,147                      -      5,147                -        5,147         (5,147)             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDDS39           TRANSPORTATION - EAI billing                          DIRCTEAI              23,177                      -     23,177           23,177             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDERSC           Entergy Regional State Committ                        LOADOPCO              97,487                      -     97,487           82,105       15,382              -            (29)       15,354
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDERSD           MISO Transition ALL OPCO                              LOADOPCO              38,178                      -     38,178           31,841        6,337              -         (6,337)             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDHY11           Transmission Compliance FERC A                        TRSBLNOP              49,414                      -     49,414           43,600        5,814              -            (12)         5,802
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDHY12           Transmission Compliance Softwa                        TRSBLNOP               4,552                      -      4,552            4,016          535              -             (1)           534
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDHY13           Procedure Development Complian                        TRSBLNOP               5,972                      -      5,972            5,270          702              -             (2)           701
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDHY14           SERC Self-Reports                                     TRSBLNOP               3,125                      -      3,125            2,757          368              -             (1)           367
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDHY15           SERC Aud ts                                           TRSBLNOP               6,135                      -      6,135            5,414          721              -             (2)           719
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDHY16           SERC/NERC Enforcement Items                           TRSBLNOP              24,642                      -     24,642           21,743        2,900              -             (6)         2,894
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDHY17           SERC/NERC/FERC Support/Trainin                        TRSBLNOP              22,930                      -     22,930           20,232        2,697              -             (6)         2,692
8-488




                                                              ESI              CP080     F3PPTDHY19                                                                 LOADOPCO                 246                      -         246             205            41             -             (0)            41




                                                                                                                                                                                                                                                                                                                2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Dept of Justice Investigations
                     HUMAN RESOURCES                          ESI              CP080     F3PPTDHY22           EMI Jurisdictional Compliance                         DIRCTEMI                 340                      -         340             340             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTIELIN           Tie Line Data Alignment Six Si                        LOADOPCO                 371                      -         371             314            56             -             (0)            56
                     HUMAN RESOURCES                          ESI              CP080     F3PPTOPC49           TOPC Hire Expense Tracking                            LOADOPCO                   -                      -           -               -             -             -              -              -




                                                                                                                                                                                                                                                                                                                    Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PPTPAL01           Plant Support                                         DIRECTNA               3,293                      -      3,293            3,293             -             -              -              -




                                                                                                                                                                                                                                                                                                                     Page 48 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PPTPHY21           ETI Jurisdictional Comp iance                         DIRECTTX                   9                      -           9               -             9             -             (0)             9
                     HUMAN RESOURCES                          ESI              CP080     F3PPTPHY23           ENOI Jurisdictional Compliance                        DIRCTENO                   9                      -           9               9             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTPLEAM           TAX PLANNING & COUNSEL - EAM                          DIRECTXU              26,810                      -     26,810           26,810             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTRCOM7           Communications Emp Exp                                DIRECTNA                   -                      -           -               -             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTREORG           Transmission Re-Organization                          TRSBLNOP               3,989                      -      3,989            3,520          469              -             (1)           468
                     HUMAN RESOURCES                          ESI              CP080     F3PPTRGFOF           Security FOF                                          DIRECTNA               8,491                      -      8,491            8,491             -             -              -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)            (D)          (E)           (F)             (G)            (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                  Service Company                                   ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support        Recipient           Total     All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PPTX6262           StCharles Parish Property Tax                        DIRCTELI                 539                      -       539             539            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTXEVCO           EP Ventures Corp - Tax Support                       DIRECTXY               1,421                      -     1,421           1,421            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTXEVLP           EP Ventures LP - Tax Support                         DIRECTXY               3,682                      -     3,682           3,682            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTXNPAL           Entergy Nuclear Palisades LLC                        DIRECTNA              16,691                      -    16,691          16,691            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTXNREG           Entergy Non-regulated - Tax Se                       ASSTNREG               2,954                      -     2,954           2,954            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPTXSWAR           Warren Power LLC Tax Support                         DIRECTX8                 772                      -       772             772            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPUD0702           ENO Gas Infrastructure Rebuild                       DIRCTENO                 161                      -       161             161            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPUD0703           ETR Sys Agreement and EAI With                       DIRCTENO              12,630                      -    12,630          12,630            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPUD0801           ENO Treatment of Future Remedy                       DIRCTENO                  20                      -        20              20            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPUD0802           ENO Integrated Resource Plan                         DIRCTENO                 993                      -       993             993            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPUD1002           ENO PGA Correc Revis Investiga                       DIRCTENO               5,090                      -     5,090           5,090            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPUTLDER           Util ty Derivatives Compliance                       LOADOPCO              14,497                      -    14,497          12,246        2,251                -            (5)        2,247
                     HUMAN RESOURCES                          ESI              CP080     F3PPUTLMTM           Util ty MTM Election Support                         LOADOPCO               4,032                      -     4,032           3,418          614                -            (1)          613
                     HUMAN RESOURCES                          ESI              CP080     F3PPWCBEAM           Wholesale Commod ty Business -                       DIRECTXU              17,833                      -    17,833          17,833            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWCBEPM           Wholesale Commod ty Business -                       DIRNG000                 740                      -       740             740            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWCBETC           Wholesale Commod ty Business -                       DIRECT66              18,278                      -    18,278          18,278            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWCBI23           Wholesale Commod ty Bus - IP2                        DIRCTENU               2,466                      -     2,466           2,466            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWCBNGC           Wholesale Commod ty Business -                       DIRECT57                  40                      -        40              40            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWCBNNE           Wholesale Commod ty Business -                       SENUCALL             319,742                      -   319,742         319,742            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWCBNVY           Wholesale Commod ty Business -                       DIRECT72               2,412                      -     2,412           2,412            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0292           System Planning Asset Manageme                       LOADOPCO              47,001                      -    47,001          39,628        7,373                -           (14)        7,358
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0305           Fossil IT- EAI Support                               DIRCTEAI               7,370                      -     7,370           7,370            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0306           Fossil IT- ELI Support                               DIRCTELI               1,004                      -     1,004           1,004            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0307           Fossil IT- EMI Support                               DIRCTEMI               6,556                      -     6,556           6,556            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0309           Virtual Resource Center - SU5                        CAPAOPCO              42,239                      -    42,239          37,672        4,566                -            (9)        4,557
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0310           Fossil IT- ENOI Support                              DIRCTENO                  60                      -        60              60            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0315           Dir Southeast Region-TXT_ ELI                        CAPASTHN              64,887                      -    64,887          64,887            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0336           LASTA Outage Superintendent_Ex                       DIRECTLG              32,887                      -    32,887          32,887            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0360           Self Supply Project Team-Admin                       LOADOPCO              42,560                      -    42,560          36,022        6,538                -           (14)        6,524
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0361           CAIR/CAMR NOx/Mercury Compl St                       CAPAOPCO               1,864                      -     1,864           1,662          201                -            (0)          201
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0365           Monroe ACM clean up-ELRA                             DIRCTELI                 657                      -       657             657            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0372           EMI Union Negotiation Fossil                         DIRCTEMI                 262                      -       262             262            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0375           SAIC Designated Srv for Fossil                       CAPAOPCO               5,399                      -     5,399           4,815          584                -            (1)          582
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0376           Fossil Talent Pipeline Process                       CAPAOPCO               5,877                      -     5,877           5,242          635                -            (1)          634
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0383           Dir Capital Projects_STB                             CAPAOPCO              78,965                      -    78,965          70,428        8,537                -           (17)        8,520
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0402           SPO Regulatory Compliance                            LOADOPCO              85,389                      -    85,389          72,103       13,286                -           (27)       13,259
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0403           SPO Performance Mngmnt/Special                       LOADOPCO              64,698                      -    64,698          54,625       10,073                -           (20)       10,053
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0409           Business Support_SPF_EAI                             DIRCTEAI               3,098                      -     3,098           3,098            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0410           Business Support _SPF_ELI                            DIRCTELI               1,736                      -     1,736           1,736            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0411           Business Support_SPF_EMI                             DIRCTEMI               2,682                      -     2,682           2,682            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0412           Business Support_SPF_ENOI                            DIRCTENO                   -                      -         -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0420           SPO EGSL-SupplyProcuremt/Asset                       DIRECTLG                 771                      -       771             771            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0427           Dir Northwest Region-EAI & EG                        CAPANWES              65,928                      -    65,928          47,315       18,612                -           (38)       18,575
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0428           Dir Central Region-EGS_LA & E                        CAPACENT              41,465                      -    41,465          41,465            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0431           Director Cap tal Projects                            CAPAOPCO                   -                      -         -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0432           SPOManagement of Sys IRP Activ                       LOADOPCO                 230                      -       230             195           35                -            (0)           35
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0437           SPO Expense KGen Hinds                               DIRCTEMI                   -                      -         -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0438           SPO Expense KGen Hot Springs                         DIRCTEAI                   -                      -         -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0446           Mgr Business Processes_SR8_EA                        DIRCTEAI               3,396                      -     3,396           3,396            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0447           Mgr Business Processes_SR8_EL                        DIRCTELI               6,598                      -     6,598           6,598            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0448           Mgr Business Processes_SR8_EM                        DIRCTEMI               4,690                      -     4,690           4,690            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0449           Mgr Business Processes_SR8_EN                        DIRCTENO               5,935                      -     5,935           5,935            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0453           White Bluff Scrubber Act 310 F                       DIRCTEAI                   -                      -         -               -            -                -             -             -
8-489




                                                              ESI              CP080     F3PPWE0469                                                                DIRCTEAI               6,924                      -     6,924           6,924            -                -             -             -




                                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                                                                          FSFTN-EAI FosTraining Developm
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0470           FSFTN-ELL FosTraining Developm                       DIRCTELI              15,335                      -    15,335          15,335            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0471           FSFTN-EMI FosTraining Developm                       DIRCTEMI               5,495                      -     5,495           5,495            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0472           FSFTN-ENOI FosTraining Develop                       DIRCTENO               2,181                      -     2,181           2,181            -                -             -             -




                                                                                                                                                                                                                                                                                                                 Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0477           EPA Stack and Fuel Sampling -                        DIRCTEMI                   -                      -         -               -            -                -             -             -




                                                                                                                                                                                                                                                                                                                  Page 49 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0486           Director Fleet Maintenance_SU                        CAPAOPCO             125,930                      -   125,930         112,315       13,614                -           (28)       13,586
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0487           Manager Performance Monitorin                        CAPAOPCO             138,272                      -   138,272         123,324       14,949                -           (32)       14,917
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0490           Lake Catherine 4 Betterment St                       DIRCTEAI              16,681                      -    16,681          16,681            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0491           Director Compliance & Op Supp                        CAPAOPCO             214,162                      -   214,162         191,008       23,153                -           (47)       23,107
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0497           Michoud Plant Assessment                             DIRCTENO               4,283                      -     4,283           4,283            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0498           Ninemile Plant Assessment                            DIRCTELI               4,229                      -     4,229           4,229            -                -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                        ENTERGY TEXAS, INC.
                                                                                                                                                   Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                             For the Twelve Months Ended June 30, 2011
                                                                                                                                                                          Amounts in Dollars
                                                                                                                                                                                      (A)              (B)             (C)            (D)          (E)           (F)             (G)             (H)
                                                                                                                                                                                                  Total Billings
                                                                                         Activity / Project                                                        ESI BIlling                   Service Company                                  ETI Per                      Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                          Activity / Project Description         Method          Support         Recipient          Total     All Other BU's   Books       Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0504 M0000 - CIP Walkdown                                         DIRCTEMI               1,060                      -      1,060          1,060           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0505 N0000 - CIP Walkdown                                         DIRCTENO                 340                      -         340           340           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0506 A0000 - CIP Walkdown                                         DIRCTEAI                 450                      -         450           450           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0507 L0000 - CIP Walkdown                                         DIRCTELI               1,464                      -      1,464          1,464           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0508 EAI Protection System Equip Li                               DIRCTEAI               3,020                      -      3,020          3,020           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0509 ELL Protection System Equip Li                               DIRCTELI               3,524                      -      3,524          3,524           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0510 EGSL Protection System Equip L                               DIRECTLG               3,385                      -      3,385          3,385           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0511 EMI Protection System Equip Li                               DIRCTEMI                  35                      -          35            35           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0512 ENOI Protection System Equip L                               DIRCTENO                 284                      -         284           284           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0513 ETI Protection System Equip Li                               DIRECTTX               2,016                      -      2,016              -       2,016                -              (5)       2,011
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0514 ESI - Protection System Equip                                CAPAOPCO                  80                      -          80            71           9                -              (0)           9
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0515 ESI Compliance Culture Trainin                               CAPAOPCO                 935                      -         935           834         101                -              (0)         101
                     HUMAN RESOURCES                          ESI              CP080     F3PPWE0516 EPA Section 114 Request for In                               DIRCTEAI              15,091                      -     15,091         15,091           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWEL003 Fossil IT Support - FIT_LG000                                DIRECTLG                 658                      -         658           658           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWEL006 Business Support_SPF_LG                                      DIRECTLG                   -                      -           -             -           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWEL011 Union IBEW 2286_LA_NON_REIMB                                 DIRECTLG                 880                      -         880           880           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWEL014 Mgr Business Processes_SR8_EG                                DIRECTLG                   -                      -           -             -           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWEL019 FSFTN-EGSL FosTraining Develop                               DIRECTLG               2,018                      -      2,018          2,018           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWEL020 EPA Stack and Fuel Sampling -                                DIRECTLG                 434                      -         434           434           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWELGGN EGS_Tech Services Suppt_LG000                                DIRECTLG             147,801                      -    147,801        147,801           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWEOAGN EAI-Engineering-Tech Support                                 DIRCTEAI             342,842                      -    342,842        342,842           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWEOGGN EGS TX-Engineering-Tech Suppor                               DIRECTTX              93,670                      -     93,670              -      93,670                -            (217)      93,453
                     HUMAN RESOURCES                          ESI              CP080     F3PPWEOLGN ELI-Engineering- Tech Support                                DIRCTELI             394,027                      -    394,027        394,027           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWEOMGN EMI-Engineering-Tech Support                                 DIRCTEMI             206,414                      -    206,414        206,414           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWEONGN ENOI-Engineering-Tech Support                                DIRCTENO              93,169                      -     93,169         93,169           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWEOSGN General System-ENG-Tech Suppor                               CAPAOPCO              81,406                      -     81,406         72,605       8,801                -             (18)       8,783
                     HUMAN RESOURCES                          ESI              CP080     F3PPWET004 Fossil IT Support - FIT_TX000                                DIRECTTX                 973                      -         973             -         973                -              (2)         970
                     HUMAN RESOURCES                          ESI              CP080     F3PPWET007 Business Support_SPF_TX                                      DIRECTTX               3,154                      -      3,154              -       3,154                -              (5)       3,149
                     HUMAN RESOURCES                          ESI              CP080     F3PPWET012 Union IBEW 2286_TX_NON_REIMB                                 DIRECTTX                 804                      -         804             -         804                -              (1)         803
                     HUMAN RESOURCES                          ESI              CP080     F3PPWET014 Mgr Business Processes_SR8_TX                                DIRECTTX               2,983                      -      2,983              -       2,983                -              (7)       2,976
                     HUMAN RESOURCES                          ESI              CP080     F3PPWET015 LWC Long Term Reliability Eng                                DIRECTTX             (18,370)                     -    (18,370)             -     (18,370)               -              43      (18,327)
                     HUMAN RESOURCES                          ESI              CP080     F3PPWET017 FSFTN-ETI FosTraining Developm                               DIRECTTX               3,472                      -      3,472              -       3,472                -              (8)       3,464
                     HUMAN RESOURCES                          ESI              CP080     F3PPWET300 SPO 2008 Western Region RFP-Te                               DIRECTTX                  96                      -          96             -          96                -              (0)          96
                     HUMAN RESOURCES                          ESI              CP080     F3PPWET301 SPO ETI-SupplyProcuremt/AssetM                               DIRECTTX                   -                      -           -             -           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWET302 SPO 2008 Winter Western Region                               DIRECTTX               1,320                      -      1,320              -       1,320                -              (2)       1,318
                     HUMAN RESOURCES                          ESI              CP080     F3PPWET304 SPO Frontier 10 Year PPA                                     DIRECTTX                (256)                     -       (256)             -        (256)               -               1         (255)
                     HUMAN RESOURCES                          ESI              CP080     F3PPWET305 SPO WWOTAB Expense                                           DIRECTTX                   -                      -           -             -           -                -            (507)        (507)
                     HUMAN RESOURCES                          ESI              CP080     F3PPWET306 SPO 2011 Western Region RFP                                  DIRECTTX              10,033                      -     10,033              -      10,033                -             (15)      10,018
                     HUMAN RESOURCES                          ESI              CP080     F3PPWET308 SPO Calpine PPA/Project Housto                               DIRECTTX              36,818                      -     36,818              -      36,818                -             (72)      36,746
                     HUMAN RESOURCES                          ESI              CP080     F3PPWETGGN ETI_Tech Services Supt_TX000                                 DIRECTTX             187,966                      -    187,966              -     187,966             (226)           (355)     187,385
                     HUMAN RESOURCES                          ESI              CP080     F3PPWN0098 LG-NL8 CAIR Environmental Supp                               DIRECTLG                 319                      -         319           319           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWN0103 LG-NISCO Air In Leakage Testin                               DIRECTLG               1,759                      -      1,759          1,759           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWN0104 NISCO 2010 Outage Support OptS                               DIRECTLG              23,357                      -     23,357         23,357           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWN0106 NL8-NISCO Unit Performance Tes                               DIRECTLG               1,331                      -      1,331          1,331           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWN0107 NL8- NISCO Un t Outage Support                               DIRECTLG                  17                      -          17            17           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPWRRNTY Warranty/Asset Bifurcation                                   ASSTSALL               5,054                      -      5,054          4,552         502                -              (1)         501
                     HUMAN RESOURCES                          ESI              CP080     F3PPX10425         EGS-TX Tax Services                                  DIRECTTX              89,051                      -     89,051              -      89,051                -            (174)      88,877
                     HUMAN RESOURCES                          ESI              CP080     F3PPZB0092         MCC Plant Support Non-Cap Labo                       DIRCTENO                 727                      -         727           727           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZB0161         Arkansas Fossil IT Support                           DIRCTEAI               1,514                      -      1,514          1,514           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZB0212         LA1 2A STG Generator Breaker O                       DIRECTLG                 637                      -         637           637           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG1493 LG3 Boiler Repairs 11                                        DIRCTELI                 548                      -         548           548           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG1695 MC2 Turbine HP IP-LP LP Insp                                 DIRCTENO               3,848                      -      3,848          3,848           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG1876 WF1 Auxi iary Outage                                         DIRCTELI                 174                      -         174           174           -                -               -            -
8-490




                                                              ESI              CP080     F3PPZG1915 LE2 Unit 2 Blr/Aux Spring Outa                               DIRECTTX                   -                      -           -             -           -                -               -            -




                                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG1938 MC3 Boiler Outage 2011                                       DIRCTENO               6,754                      -      6,754          6,754           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG1991 BW1 Boiler/Auxiliaries Outage                                DIRCTEMI               6,360                      -      6,360          6,360           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG1996 BW2 Boiler/Auxiliaries Outage                                DIRCTEMI               6,481                      -      6,481          6,481           -                -               -            -




                                                                                                                                                                                                                                                                                                                Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2082 2008 Spring Boiler Outage                                    DIRCTEMI                 331                      -         331           331           -                -               -            -




                                                                                                                                                                                                                                                                                                                 Page 50 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2146 WF2 Turbine HP/IP Inspection                                 DIRCTELI               9,961                      -      9,961          9,961           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2192 TXSB4 HP/IP Turbine Outage                                   DIRECTTX               1,401                      -      1,401              -       1,401                -              (3)       1,398
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2200 TXSB2 Major Outage Schedule Pl                               DIRECTTX                   -                      -           -             -           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2202 TXSB3 2010 Pre Summer Run Outa                               DIRECTTX                   -                      -           -             -           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2216 LG1 Boiler Repairs                                           DIRCTELI               1,131                      -      1,131          1,131           -                -               -            -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2221 PV1-Spring Re iab lity Outage-                               DIRCTELI               3,112                      -      3,112          3,112           -                -               -            -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                 Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)             (D)          (E)           (F)             (G)            (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                  Service Company                                    ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2257           PV1-Spring Re iab lity Outage-                       DIRCTELI                 428                      -        428             428            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2261           OP1-GTSpring Reliability Outag                       DIRCTEAI               3,856                      -      3,856           3,856            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2265           OP3-GT Reliability Out-Fall 20                       DIRCTEAI                   -                      -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2272           OP2-GTSpring Reliability Outag                       DIRCTEAI               2,800                      -      2,800           2,800            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2281           LG2 Turbine Valve& Generator O                       DIRCTELI               8,765                      -      8,765           8,765            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2374           WB2 Auxiliary Process Outage 2                       DIRCTEAI                   -                      -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2378           TXSB5 2010 Pre Summer Run Outa                       DIRECTTX                   -                      -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2384           DL1 VALVE OUTAGE                                     DIRCTEMI                 565                      -        565             565            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2385           DL2 VALVE OUTAGE                                     DIRCTEMI                 689                      -        689             689            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2397           ATC Major Outage                                     DIRCTEMI               5,877                      -      5,877           5,877            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2412           WF1 Maintain 4-HP Control Valv                       DIRCTELI                 757                      -        757             757            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2419           LG3 E&W Forced Draft Fan Inlet                       DIRCTELI               1,415                      -      1,415           1,415            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2445           NM5 Unplanned Exciter Outage                         DIRCTELI                   -                      -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2451           LG2 Boiler Repairs                                   DIRCTELI                 443                      -        443             443            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2498           WB2 Steam Process Outage 2010                        DIRCTEAI                 161                      -        161             161            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2515           LA1 5A CT Major Outage 2Q10                          DIRECTLG                 170                      -        170             170            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2535           OP3-GT Fall Re iability Outage                       DIRECTLG                  70                      -         70              70            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2581           ST7-Spring Outage -11                                DIRCTELI               1,337                      -      1,337           1,337            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2607           LG3 Auxiliary Outage Repairs 1                       DIRCTELI                 654                      -        654             654            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2616           SB5 Turbine/Generator Full Tra                       DIRECTTX               9,836                      -      9,836               -        9,836                -           (16)        9,820
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2653           WB2 Auxiliary Process Spring O                       DIRCTEAI                 266                      -        266             266            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2658           WB1 Energy Conversion Fa l Out                       DIRCTEAI                 111                      -        111             111            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2663           WB2 Energy Conversion Outage                         DIRCTEAI               1,491                      -      1,491           1,491            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2670           WB1 Energy Conversion Spring O                       DIRCTEAI               1,332                      -      1,332           1,332            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2684           WB1 Steam Process Outage                             DIRCTEAI               1,290                      -      1,290           1,290            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2688           WB2 Steam Process Outage                             DIRCTEAI               1,175                      -      1,175           1,175            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2742           LA1 4A CT CI Outage (2Q11)                           DIRECTLG               2,055                      -      2,055           2,055            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2743           LA1 4A Heat Recovery Steam Gen                       DIRECTLG                 168                      -        168             168            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2786           BU8 Forced Outage                                    DIRCTELI               7,320                      -      7,320           7,320            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2790           NM4 Main Transformer Repairs                         DIRCTELI               8,040                      -      8,040           8,040            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2791           LA1 5A Turbine Lube Oil Leak                         DIRECTLG               1,193                      -      1,193           1,193            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2792           LG3 Generator Terminal Stand O                       DIRCTELI                  70                      -         70              70            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2801           LG3 Turbine Outage-Full Train                        DIRCTELI               2,556                      -      2,556           2,556            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2804           LG3 Boiler Chemical Cleaning                         DIRCTELI               1,449                      -      1,449           1,449            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2811           WG2 Turbine Outage O+M                               DIRECTLG               9,737                      -      9,737           9,737            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2816           PV1-1-2 Cold Reheat Tees Outag                       DIRCTELI               1,137                      -      1,137           1,137            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2828           SB3 Pre Summer Outage                                DIRECTTX                 381                      -        381               -          381                -            (1)          381
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2832           RX5 Power Turbine Bearing Outa                       DIRCTEMI               2,733                      -      2,733           2,733            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2847           LA1 5A Exciter Outage                                DIRECTLG               2,917                      -      2,917           2,917            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2848           GA1 2011 SPRING OUTAGE                               DIRCTEMI               5,358                      -      5,358           5,358            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2855           LA1 4A Preheater Leak                                DIRECTLG                 432                      -        432             432            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG2897           WB1 Steam Process Fall Outage                        DIRCTEAI                 111                      -        111             111            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZG3067           LA1 3A STG Balance/Fuse Outage                       DIRECTLG                 791                      -        791             791            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW4531           MC3 Repair E CWP Inlet Flange                        DIRCTENO                 155                      -        155             155            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW4656           Spindletop Gas Storage Facilit                       DIRECTTX              13,441                      -     13,441               -       13,441                -           (28)       13,412
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW5709           LG-LA1 Project Front End Loadi                       DIRECTLG                   -                      -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW5779           GA1 - CAIR - O&M PROJECT                             DIRCTEMI                   -                      -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW5785           LG1 - CAIR - O&M PROJECT                             DIRCTELI                   -                      -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW5797           NL6 - CAIR - O&M PROJECT                             DIRECTLG                 987                      -        987             987            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW5861           BW2 Boiler Chemical Cleaning                         DIRCTEMI                   -                      -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW6114           SB4 5 Year Generator Minor Out                       DIRECTTX                   -                      -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW6207           BW1-CAIR-O&M Project                                 DIRCTEMI                   -                      -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW6208           BW2-CAIR-O&M Project                                 DIRCTEMI               2,571                      -      2,571           2,571            -                -             -             -
8-491




                                                              ESI              CP080     F3PPZW6299                                                                DIRECTLG                   -                      -          -               -            -                -             -             -




                                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                                                                          LA1 5A DC Connection to DC Sys
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW6375           WF2 Main Steam/Hot Reheat/Cold                       DIRCTELI               1,595                      -      1,595           1,595            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW6406           TXSB4 Seam Welded Hot Reheat P                       DIRECTTX                   -                      -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW6675           TXSB2 Valves - Repair                                DIRECTTX                   -                      -          -               -            -                -             -             -




                                                                                                                                                                                                                                                                                                                  Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW6787           TX-LW2 Turbine Inspection & Re                       DIRECTTX                   -                      -          -               -            -                -             -             -




                                                                                                                                                                                                                                                                                                                   Page 51 of 88
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW6991           NL6 FD PA ID FanInternal Rpr                         DIRECTLG                 385                      -        385             385            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7054           TXSB4 A&B Forced Draft Fan Rep                       DIRECTTX                  67                      -         67               -           67                -            (0)           67
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7073           BW2 Main TG Alignment & Repair                       DIRCTEMI               3,429                      -      3,429           3,429            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7135           LG1 Stack and Transition Engin                       DIRCTELI               1,209                      -      1,209           1,209            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7143           PV1-NDE of HP HRH & CRH Pipin                        DIRCTELI                   -                      -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7158           LG3 - CAIR - O&M PROJECT                             DIRCTELI                   -                      -          -               -            -                -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)              (D)          (E)           (F)          (G)           (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                  Service Company                                     ETI Per                   Pro Forma     Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books       Exclusions     Amount       Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7304           LG-LA1 5A Mark 6E Control Upgr                       DIRECTLG               3,714                      -      3,714            3,714            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7309           LG-LA1 PRV #1 & PRV #2 Valve R                       DIRECTLG                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7336           LA1 Replace 5A HRSG Perforate                        DIRECTLG                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7355           LA1 4A/5A Gas Meter Segregatio                       DIRECTLG                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7362           LA1 Reverse Osmosis Single Fai                       DIRECTLG               1,094                      -      1,094            1,094            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7370           LA1 Refurbish 6A Boiler Feed P                       DIRECTLG                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7371           LA1 5A/9 Deaerator Inspection                        DIRECTLG                 315                      -         315             315            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7372           LA1 Replace 3A Exhaust Stack F                       DIRECTLG                 787                      -         787             787            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7375           LA1 Control Air System Upgrade                       DIRECTLG               3,917                      -      3,917            3,917            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7380           LA1 Project Front End Loading                        DIRECTLG                 569                      -         569             569            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7422           WGC-Willow Glen Life Extension                       DIRECTLG                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7427           LA1 4A Generator Outage                              DIRECTLG                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7475           LG1 Gas Piping Corrosion Prote                       DIRCTELI                  90                      -          90              90            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7478           LG3 Gas Piping Corrosion Prote                       DIRCTELI                 259                      -         259             259            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7793           SB5 Circ Water Inlet and Outle                       DIRECTTX                 447                      -         447               -          447            -            (1)           446
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7794           SB5 APH drive gear and pin rac                       DIRECTTX                  52                      -          52               -           52            -            (0)            52
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7936           SB5 B Cooling Tower Fill Repla                       DIRECTTX                 999                      -         999               -          999            -            (2)           998
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7942           WF2 Main BFP Complete Pump Ove                       DIRCTELI               1,651                      -      1,651            1,651            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7943           WF2 Pipe Hanger Inspection Ad                        DIRCTELI               2,633                      -      2,633            2,633            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7967           LA1 4A HRSG Startup Regulator                        DIRECTLG                 199                      -         199             199            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW7973           LA1 Replace 2 PI Servers                             DIRECTLG                 213                      -         213             213            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW8128           WB Turbine Upgrade Cancellatio                       DIRCTEAI                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW8177           BU8 Emergency Generator Rental                       DIRCTELI               3,610                      -      3,610            3,610            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW8212           OPC-HP Steam to Gland Steam St                       DIRCTEAI               5,689                      -      5,689            5,689            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW8220           LA1 Acadian Gas Line for Unit                        DIRECTLG               8,842                      -      8,842            8,842            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW8269           LA1 Low Stm Flow Stdy/Modif 20                       DIRECTLG               1,795                      -      1,795            1,795            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW8272           LA1 PRV #3 Desuperheater Spray                       DIRECTLG                  45                      -          45              45            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW8311           WB & ISES Exciter Contingency                        DIRCTEAI                 180                      -         180             180            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW8363           SB4 LP Turbine Bucket Repair                         DIRECTTX                 578                      -         578               -          578            -            (1)           578
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW8780           BWC MS River Flood - May 2011                        DIRCTEMI               2,435                      -      2,435            2,435            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F3PPZW8782           AP2 Post Acquis tion Team Acti                       DIRCTELI                 468                      -         468             468            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4DBTW8642           PROVIDE GENERATOR PARALLEL OPE                       DIRCTELI                 668                      -         668             668            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PCT99002           Occidental Chem Romevi le Main                       DIRCTELI                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PCW90340           TB MISC HYDRAULIC POWER GENERA                       DIRECTTX                 129                      -         129               -          129         (129)            -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PCW90341           TB MTC SUPERVISION ENGR                              DIRECTTX              22,367                      -     22,367                -       22,367      (22,367)            -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0464           Fac Sty Constellation Energy P                       DIRCTEAI                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0470           Feas b lity Sty Phoenix Renewa                       DIRCTEAI                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0471           Fac Sty Constellation Energy                         DIRCTEAI                 471                      -         471             471            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0472           Feas b lity Sty SWPP Clean Lin                       DIRCTEAI                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0473           Fac Sty DENL move to LAGEN                           DIRCTEAI                 754                      -         754             754            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0474           Fac Sty NLR Electric Point of                        DIRCTEAI               1,049                      -      1,049            1,049            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0475           Fac Sty SWPP LGIP PID233                             DIRCTEAI                 292                      -         292             292            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0476           Fac Sty Plum Pt Impl Phase I                         DIRCTEAI               1,824                      -      1,824            1,824            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0477           Fac Sty NRG Modify WMUC BA                           DIRCTEAI               4,647                      -      4,647            4,647            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0478           Fac Sty NRG Modify CNWY Bal Au                       DIRCTEAI               6,420                      -      6,420            6,420            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0479           Fac Sty SWPP for 620MW PID240                        DIRCTEAI               1,043                      -      1,043            1,043            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0480           Fac Sty SWPP ASA2010-006 Affec                       DIRCTEAI                 371                      -         371             371            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0481           Fac Sty Cargill Power Markets                        DIRCTEAI                 402                      -         402             402            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0482           Fac Sty PUPP add ties SPO                            DIRCTEAI                  50                      -          50              50            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0483           Fac Sty Plum Pt Impl Phase II                        DIRCTEAI               8,356                      -      8,356            8,356            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0484           Fac Sty Louisiana Generating B                       DIRCTEAI               1,400                      -      1,400            1,400            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0486           Fac Sty Louisiana Generating L                       DIRCTEAI               1,369                      -      1,369            1,369            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0488           Fac Sty Southern Cross Transmi                       DIRCTEAI                  99                      -          99              99            -            -             -              -
8-492




                                                              ESI              CP080     F4PPAR0489                                                                DIRCTEAI                  90                      -          90              90            -            -             -              -




                                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Fac Sty SWPP Oasis 74789476
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0490           FACILITY STY SWPP OASIS 750094                       DIRCTEAI                 120                      -         120             120            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPAR0491           Facility STY FOR ASA-2011                            DIRCTEAI                 740                      -         740             740            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPEGS148           Mutual Assist EGSL GAS NMGC 2/                       DIRECTLG                 106                      -         106             106            -            -             -              -




                                                                                                                                                                                                                                                                                                                Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F4PPEMI138           Mutual Assist EMI AEP 12/19/09                       DIRCTEMI                   -                      -           -               -            -            -             -              -




                                                                                                                                                                                                                                                                                                                 Page 52 of 88
                     HUMAN RESOURCES                          ESI              CP080     F4PPENG134           Mutual Assist ENOI Gas NMGC 2/                       DIRCTENO                 123                      -         123             123            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0455           Fac Sty Waste Mgmt for Interco                       DIRECTLG                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0456           Fac Sty SWPP Oasis 1694305/430                       DIRECTLG                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0458           Fac Sty SWPP Oasis 73561076                          DIRECTLG                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0459           Fac Sty SWPP Oasis 73595626                          DIRECTLG                   -                      -           -               -            -            -             -              -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0460           Fac Sty SWPP Oasis 73619116                          DIRECTLG                   -                      -           -               -            -            -             -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)              (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                   Service Company                                    ETI Per                    Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0461           Lyonde l-Bassell-Lake Charles                        DIRECTLG                 202                      -        202              202            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0462           Fac Sty Georgia Pacific Reloc                        DIRECTLG               2,593                      -      2,593            2,593            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0463           Shell Chemical Woodstock Islan                       DIRECTLG                 413                      -        413              413            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0464           Fac Sty SWPP Oasis 1668165                           DIRECTLG                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0465           Fac Sty Westlake Vinyls Geisma                       DIRECTLG               3,837                      -      3,837            3,837            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0466           Fac Sty SWPP PID 246                                 DIRECTLG               3,453                      -      3,453            3,453            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0467           Fac Sty Total Petrochem @ Cosm                       DIRECTLG               1,050                      -      1,050            1,050            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0469           Fac Sty for NRG Oasis #74236                         DIRECTLG                  78                      -         78               78            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0470           Fac Sty for NRG Oasis #742367                        DIRECTLG                  78                      -         78               78            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0471           Fac Sty for NRG Oasis #742367                        DIRECTLG                 104                      -        104              104            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0473           Fac Sty SWPP Oasis 1668165                           DIRECTLG               1,314                      -      1,314            1,314            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0474           Fac Sty PL Olefins LLC Petrolo                       DIRECTLG               2,988                      -      2,988            2,988            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0477           FAC STY SWPP 13MW PID #244                           DIRECTLG                 128                      -        128              128            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0480           FACILITY STDY SWPP OASIS 74899                       DIRECTLG                 190                      -        190              190            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0481           FEASIBILITY STY PID 271 ELEMEN                       DIRECTLG                  79                      -         79               79            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0482           FEASIBILITY STY REQUEST PID 27                       DIRECTLG                  52                      -         52               52            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0483           FACILITY STUDY SM GEN PID 258                        DIRECTLG                  85                      -         85               85            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0484           FEASIBILITY STY SM GEN PID 272                       DIRECTLG                  88                      -         88               88            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0485           FACILITY STY OASIS 748998889                         DIRECTLG                 103                      -        103              103            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0486           FEASIBILITY STY SM GENERATOR P                       DIRECTLG                  91                      -         91               91            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPGS0487           FEASIBILITY STY SM GEN PID 279                       DIRECTLG                  41                      -         41               41            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPIBWU11           2011 IBEW-EGSL Cntrct Negotns                        DIRECTLG                 119                      -        119              119            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0315           Eng Study DOTD Route LA 57 Rel                       DIRCTELI                 658                      -        658              658            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0322           Fac Sty Shintech 220 MW Load E                       DIRCTELI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0324           CLECO Transition Valley Meter                        DIRCTELI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0326           Fac Sty LA DOTD Relocate Facil                       DIRCTELI                 355                      -        355              355            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0330           Scope Sty Constellation Energy                       DIRCTELI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0331           Fac Sty SNF Holding Company                          DIRCTELI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0333           Interconnect Sty SWPP Valero P                       DIRCTELI               3,207                      -      3,207            3,207            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0334           Fac Sty Air Products & Chemica                       DIRCTELI                 483                      -        483              483            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0335           SNF Holding EPC Design Support                       DIRCTELI                (489)                     -       (489)            (489)           -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0341           Fac Sty CECD Reserve Sharing                         DIRCTELI                 749                      -        749              749            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0342           Shintech Relay Settings @ Iber                       DIRCTELI                 210                      -        210              210            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0345           Fac Sty Nucor Steel Louisiana                        DIRCTELI               1,084                      -      1,084            1,084            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0346           FAC STY AIR PRODUCTS COVENT                          DIRCTELI                 267                      -        267              267            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0347           FEASIBILITY STY FOR REQUEST PI                       DIRCTELI                  44                      -         44               44            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0348           FEASIBILITY STY PID 273                              DIRCTELI                  96                      -         96               96            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0349           FEASIBILITY STY PID 274 ORMAT                        DIRCTELI                  64                      -         64               64            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0350           FEASIBILITY STY REQUEST PID 27                       DIRCTELI                  55                      -         55               55            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0351           FACILITY STY SWPP YEARLY NETWK                       DIRCTELI                 304                      -        304              304            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPLA0352           System Impact Study                                  DIRCTELI                  32                      -         32               32            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPMS0220           SMEPA Install Remote Switches                        DIRCTEMI                  19                      -         19               19            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPMS0236           Interconnection Sty Southwest                        DIRCTEMI                 195                      -        195              195            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPMS0239           AP Holding Southaven Disconnec                       DIRCTEMI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPMS0240           ARK Engin for AC Interference                        DIRCTEMI                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPMS0242           Fac Sty SWPP on PID238 for K-G                       DIRCTEMI               1,613                      -      1,613            1,613            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPMS0243           Fac Sty NRG KGEN Hinds/LAGN                          DIRCTEMI               3,274                      -      3,274            3,274            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPMS0245           Fac Sty SWPP Oasis 74035217 NR                       DIRCTEMI                 358                      -        358              358            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPMS0246           Fac Sty SWPP NRG Oasis 7423367                       DIRCTEMI                 490                      -        490              490            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPMS0247           FACILITY STY SWPP OASIS 749000                       DIRCTEMI                  52                      -         52               52            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPMS0248           FACILITY STY SWPP OASIS 748999                       DIRCTEMI                  69                      -         69               69            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPMS0249           FACILITY STY SWPP OASIS 750094                       DIRCTEMI                  90                      -         90               90            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPMS0250           FACILITY STY SWPP OASIS 749000                       DIRCTEMI               2,322                      -      2,322            2,322            -             -                -               -
8-493




                                                              ESI              CP080     F4PPMS0251                                                                DIRCTEMI                  59                      -         59               59            -             -                -               -




                                                                                                                                                                                                                                                                                                                 2011 TX Rate Case
                     HUMAN RESOURCES                                                                          FACILITY STY SWPP OASIS 749000
                     HUMAN RESOURCES                          ESI              CP080     F4PPNP0616           Fac Sty SWPP on PID 228                              DIRCTENO                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0024           Fac Sty Total Petrochemicals R                       DIRECTTX                 287                      -        287                -          287          (287)               -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0031           City of Kirbyv lle Upg NITSA S                       DIRECTTX                   -                      -          -                -            -             -                -               -




                                                                                                                                                                                                                                                                                                                     Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0034           Eastman Chemical Plant Ryan Gr                       DIRECTTX                   -                      -          -                -            -             -                -               -




                                                                                                                                                                                                                                                                                                                      Page 53 of 88
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0038           Fac Sty SHECO TPC 40                                 DIRECTTX                 197                      -        197                -          197          (197)               -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0039           Fac Sty SWPP Oasis 1567817                           DIRECTTX                   -                      -          -                -            -             -                -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0041           Fac Sty Texas Eastern Spindlet                       DIRECTTX               1,314                      -      1,314                -        1,314        (1,314)               -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0050           Fac Sty Louisiana Generating                         DIRECTTX               2,050                      -      2,050                -        2,050        (2,050)               -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0051           Fac Sty Motiva Enterprises LLC                       DIRECTTX               8,170                      -      8,170                -        8,170        (8,170)               -               -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0053           Fac Sty SWPP Oasis 74597193 &                        DIRECTTX               1,978                      -      1,978                -        1,978        (1,978)               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)             (D)          (E)          (F)           (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                   Service Company                                   ETI Per                   Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support         Recipient          Total      All Other BU's   Books      Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0054         FAC STY SWPP OAS74799834_36_37                         DIRECTTX                  99                      -        99                -          99           (99)              -            -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0055         FAC STY SWPP OASIS 74728369                            DIRECTTX                 140                      -       140                -         140          (140)              -            -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0056         FAC STY SWPP OASIS 74728395                            DIRECTTX               1,070                      -     1,070                -       1,070        (1,070)              -            -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0057         FAC STY SWPP OASIS 74728400                            DIRECTTX                  74                      -        74                -          74           (74)              -            -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0058         FAC STY SWPP OASIS 74728415                            DIRECTTX                  83                      -        83                -          83           (83)              -            -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0059         FAC STY SWPP OASIS 74728420                            DIRECTTX                  50                      -        50                -          50           (50)              -            -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0061         FACILITY STY SWPP 74846159                             DIRECTTX                 719                      -       719                -         719          (719)              -            -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0063         FACILITY STY LA GEN                                    DIRECTTX               1,125                      -     1,125                -       1,125        (1,125)              -            -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0064         FACILITY STY Southcoast Wind P                         DIRECTTX               1,035                      -     1,035                -       1,035        (1,035)              -            -
                     HUMAN RESOURCES                          ESI              CP080     F4PPTX0067         Facilities Study re-routing of                         DIRECTTX                 456                      -       456                -         456          (456)              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PC25116F         ELI FUEL AUDIT 2001                                    DIRCTELI                 343                      -       343              343           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PC27103F         2003 EGSI-LA FUEL AUDIT                                DIRECTLG                  43                      -        43               43           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PC6H0IP2         DIRECT SUPPORT TO IP2                                  DIRECT7A              13,046                      -    13,046           13,046           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCCMEGII CM SUPPORT F/ENTERGY GLOBAL IN                                 DIRECT76                 371                      -       371              371           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCCMEUKE CM SUPPORT FOR ENTERGY UK ENTE                                 DIRECT48                   -                      -         -                -           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCCNNON2 COOPER NUC STATION SUPPORT - N                                 DIRECT7T               1,527                      -     1,527            1,527           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCCR1002 COOPER NUC STATION SUPPORT SVC                                 DIRECT7T              13,126                      -    13,126           13,126           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCCSS01L PS ASSET MANAGEMENT FOR LE                                     CUSEOPCO                 661                      -       661              563          98              -             (0)          97
                     HUMAN RESOURCES                          ESI              CP080     F5PCD10093 WEB DEVELOPMENT SUPPORT                                        CUSTEGOP                 597                      -       597              515          82              -             (0)          82
                     HUMAN RESOURCES                          ESI              CP080     F5PCD10106 BUSINESS WAREHOUSE SUPPORT                                     CUSEGRXT              42,788                      -    42,788           42,788           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCD10108 CCS REMEDY TESTING                                             CUSEGXTX               2,149                      -     2,149            2,149           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCDW0168 LA-DISTR EMPLOYEE DEVELOPMENT                                  CUSTELLA                 286                      -       286              286           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCDW0202 INDEPENDENT SAFETY ASSESSMENT                                  EMPLFRAN                   -                      -         -                -           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCE13601         GENERAL LITIGATION-ELI                                 DIRCTELI             275,255                      -   275,255          275,255           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCE13611         GENERAL LITIGATION-ENOI                                DIRCTENO             110,748                      -   110,748          110,748           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCE13621         GENERAL LITIGATION-EAI                                 DIRCTEAI             181,936                      -   181,936          181,936           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCE13631         GENERAL LITIGATION- EMI                                DIRCTEMI              34,455                      -    34,455           34,455           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCE13751         GENERAL LITIGATION- EGSI-LA                            DIRECTLG             201,944                      -   201,944          201,944           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCE13756         GENERAL LITIGATION EGSI-TX                             DIRECTTX             175,155                      -   175,155                -     175,155              -           (353)     174,801
                     HUMAN RESOURCES                          ESI              CP080     F5PCE13759         JENKINS CLASS ACTION SUIT                              DIRECTTX              23,006                      -    23,006                -      23,006              -            (50)      22,956
                     HUMAN RESOURCES                          ESI              CP080     F5PCE14426         REGULATORY AFFAIRS - EAI                               DIRCTEAI               3,184                      -     3,184            3,184           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCEDIVER DIVERSITY TRAINING                                             DIRCTESI               2,749                      -     2,749            2,749           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCELI350         ELI 2003 RATE CASE                                     DIRCTELI               1,192                      -     1,192            1,192           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCERRMOM EQUIP REFURBISHMENT & REPAIR                                   SCLDTMLS                 141                      -       141              118          23              -             (0)          23
                     HUMAN RESOURCES                          ESI              CP080     F5PCF96930         BENCHMARKING PHASE II                                  LOADWEOI               4,108                      -     4,108            3,474         634              -             (1)         633
                     HUMAN RESOURCES                          ESI              CP080     F5PCGSL350 EGS 2001 SYSTEM AGREEMENT CASE                                 DIRECTLG               1,100                      -     1,100            1,100           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCGSL351 ELI 2001 SYSTEM AGREEMENT CASE                                 DIRCTELI               3,580                      -     3,580            3,580           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCGSL400 GULF STATES-9TH EARNINGS REVIE                                 DIRECTLG                  55                      -        55               55           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCGSL500 EGS FUEL AUDIT                                                 DIRECTLG               5,933                      -     5,933            5,933           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCINREOM INVESTMENT RECOVERY                                            SCPSPXNC              47,736                      -    47,736           39,330       8,405              -            (18)       8,388
                     HUMAN RESOURCES                          ESI              CP080     F5PCINREVH INVESTMENT RECOVERY - VEHICLES                                 VEHCLALL               8,409                      -     8,409            7,367       1,042              -             (2)       1,040
                     HUMAN RESOURCES                          ESI              CP080     F5PCLIHPPC CONSUMER EDUCATION PROGRAMS                                    CUSEOPCO              30,435                      -    30,435           25,940       4,495              -             (9)       4,486
                     HUMAN RESOURCES                          ESI              CP080     F5PCMATCOM MATERIALS TESTING AND COMPLIAN                                 SCLDTMLS                 466                      -       466              392          75              -             (0)          74
                     HUMAN RESOURCES                          ESI              CP080     F5PCMCMSCL PASSPORT- SC MATERIALS MANAGEM                                 SCMATRAN              69,973                      -    69,973           59,752      10,222       (10,222)              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCNN5462 LICENSE RENEWAL                                                DIRECT14                   -                      -         -                -           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCNN5489 TECHNOLOGY DEVELOPMENT                                         DIRECT14             (17,109)                     -   (17,109)         (17,109)          -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCNN5862 LICENSE RENEWAL-VERMONT YANKEE                                 DIRECT14               8,062                      -     8,062            8,062           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCNN6062 LICENSE RENEWAL - FITZPATRICK                                  DIRECT14                   -                      -         -                -           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCNN6162 LICENSE RENEWAL - IP2                                          DIRECT14              29,542                      -    29,542           29,542           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCNN6262 LICENSE RENEWAL - COOPER                                       DIRECT14              11,881                      -    11,881           11,881           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCNN6362 LICENSE RENEWAL - IP3                                          DIRECT14              39,389                      -    39,389           39,389           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCNN6462 LICENSE RENEWAL - INTERNATIONA                                 DIRECT14               2,129                      -     2,129            2,129           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCNN6562 LICENSE RENEWAL - REVIEW                                       DIRECT14                 116                      -       116              116           -              -              -            -
8-494




                                                              ESI              CP080     F5PCQQ4345 WARREN POWER-O&M                                               DIRECT8M                   5                      -         5                5           -              -              -            -




                                                                                                                                                                                                                                                                                                           2011 TX Rate Case
                     HUMAN RESOURCES
                     HUMAN RESOURCES                          ESI              CP080     F5PCR104SA BILLING OF ELI EMI ENOI CUST                                   CUSEEAST                 232                      -       232              232           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCR73500 ELECTRONIC BILLING                                             CUSTEGOP              10,320                      -    10,320            8,894       1,426              -             (3)       1,423
                     HUMAN RESOURCES                          ESI              CP080     F5PCRTOEGS EGS RTO MATTERS                                                DIRECTLG                 162                      -       162              162           -              -              -            -




                                                                                                                                                                                                                                                                                                               Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F5PCRTOELI ELI RTO MATTERS                                                DIRCTELI                 146                      -       146              146           -              -              -            -




                                                                                                                                                                                                                                                                                                                Page 54 of 88
                     HUMAN RESOURCES                          ESI              CP080     F5PCSAFECN SAFETY ORG SAFETY COUNCIL MEET                                 EMPLOYAL                 140                      -       140              133           7              -             (0)           7
                     HUMAN RESOURCES                          ESI              CP080     F5PCSAFTEE SAFTEY TRAINING LOADER ELECTRI                                 CUSEOPCO               9,998                      -     9,998            8,521       1,477        (1,477)              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCSAFTEG SAFTEY TRAINING LOADER GAS CUS                                 CUSGOPCO               6,798                      -     6,798            6,798           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCSCMMOM SUPPLY CHAIN MATERIALS MGMNT O                                 SCDSPALL             212,477                      -   212,477          150,844      61,633       (61,633)              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCTNGTCS COMPETITIVE STRATEGEY-EGS TX D                                 DIRECTTX                   -                      -         -                -           -              -              -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PCTTDS58 TRANSMISSION OPERATIONS                                        LOADOPCO              97,977                      -    97,977           82,701      15,277              -            (30)      15,246


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)              (D)           (E)           (F)            (G)           (H)
                                                                                                                                                                                                    Total Billings
                                                                                         Activity / Project                                                          ESI BIlling                  Service Company                                     ETI Per                     Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                            Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books        Exclusions      Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F5PCTTDS70           TRANS MAINTENANCE LINES & SUB                        TRSBLNOP              77,665                      -     77,665           68,527        9,138              -            (18)         9,119
                     HUMAN RESOURCES                          ESI              CP080     F5PCTXEGII           TAX SUPPORT FOR ENTERGY GLOBAL                       DIRECT76              12,811                      -     12,811           12,811             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZCDEPT           SUPERVISION & SUPPORT - CORPOR                       LBRCORPT               3,568                      -      3,568            3,466          101              -             (0)           101
                     HUMAN RESOURCES                          ESI              CP080     F5PCZCONOP           CONTRIBUTION OPERATIONS - BELO                       ASSTSALL              90,392                      -     90,392           81,400        8,993         (8,980)           (12)             -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZD4450           GOVERNMENTAL                                         DIRCTWF3                 289                      -         289             289             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZD7387           LAKE CHARLES MGP SITE                                DIRECTLG               2,874                      -      2,874            2,874             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZECDEV           ECONOMIC DEVELOPMENT - BELOW T                       CUSEOPCO                  57                      -          57              48             8             -             (8)             -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZEDUCA           EDUCATION INITIATIVES - BELOW                        ASSTSALL                   -                      -           -               -             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZFCLSR           VOICE & VIDEO LOCAL SERVICE                          TELXGENS               1,013                      -      1,013              958            55             -             (0)            55
                     HUMAN RESOURCES                          ESI              CP080     F5PCZFCTRN           REGULATD NON-BACKBONE FIBER                          PCNUMXNR             114,485                      -    114,485          108,647        5,838              -            (12)         5,826
                     HUMAN RESOURCES                          ESI              CP080     F5PCZFCTWR           2-WAY RADIOS COMMUNICATION SER                       RADIOALL              76,757                      -     76,757           68,843        7,914              -            (16)         7,897
                     HUMAN RESOURCES                          ESI              CP080     F5PCZFCWAN           WIDE AREA NETWORK (WAN) SERVIC                       PCNUMALL               2,778                      -      2,778            2,672          106              -             (0)           105
                     HUMAN RESOURCES                          ESI              CP080     F5PCZFDEPT           SUPERVISION & SUPPORT - FINANC                       LBRFINAN                   -                      -           -               -             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZFDMAC           DESKTOP MOVES/ADDS/CHANGES                           PCNUMXNR               4,342                      -      4,342            4,120          222              -             (0)           221
                     HUMAN RESOURCES                          ESI              CP080     F5PCZFDMNT           DESKTOP MAINTENANCE & SUPP                           PCNUMXNR              25,096                      -     25,096           23,816        1,281              -             (3)         1,278
                     HUMAN RESOURCES                          ESI              CP080     F5PCZFDSER           DESKTOP SERVICES                                     PCNUMALL              53,106                      -     53,106           51,087        2,019              -             (4)         2,015
                     HUMAN RESOURCES                          ESI              CP080     F5PCZFLMNT           LAN - DESKTOP                                        PCNUMXNR               7,986                      -      7,986            7,579          407              -             (1)           406
                     HUMAN RESOURCES                          ESI              CP080     F5PCZFOUND           ENTERGY CHARITABLE FOUNDATION                        ASSTSALL               6,098                      -      6,098            5,489          609           (609)             -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZFRMAC           TWO WAY RADIO MOVES/ADDS/CHANG                       CUSEOPCO               7,320                      -      7,320            6,238        1,082              -             (2)         1,080
                     HUMAN RESOURCES                          ESI              CP080     F5PCZFVMAC           VOICE & VIDEO MOVES ADDS CHANG                       TELPHALL              22,948                      -     22,948           21,647        1,302              -             (3)         1,299
                     HUMAN RESOURCES                          ESI              CP080     F5PCZFVMNT           VOICE & VIDEO MAINTENANCE & SU                       TELPHALL              59,441                      -     59,441           56,066        3,375              -             (7)         3,368
                     HUMAN RESOURCES                          ESI              CP080     F5PCZKDEPT           SUPERVISION & SUPPORT - CUSTOM                       DIRCTESI              10,736                      -     10,736           10,736             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZLDEPT           SUPERVISION & SUPPORT - LEGAL                        LBRLEGAL             254,484                      -    254,484          217,695       36,789              -            (76)       36,713
                     HUMAN RESOURCES                          ESI              CP080     F5PCZLEPAC           POLITICAL ACTION COMMITTEE- EX                       DIRCTETR              34,132                      -     34,132           34,132             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZPDEPT           SUPERVISION & SUPPORT - PUBLIC                       LBREXAFF              96,406                      -     96,406           90,237        6,168            (18)           (12)         6,137
                     HUMAN RESOURCES                          ESI              CP080     F5PCZQ1207           SYSTEM AGREEMENT ADMINISTRATOR                       LOADOPCO              15,678                      -     15,678           13,244        2,435              -             (5)         2,430
                     HUMAN RESOURCES                          ESI              CP080     F5PCZSDEPT           SUPERVISION & SUPPORT - SUPPLY                       LBRSUPCN             243,930                      -    243,930          194,104       49,826            (14)          (104)       49,708
                     HUMAN RESOURCES                          ESI              CP080     F5PCZU1422           REGULATORY AFFAIRS - LP&L                            DIRCTELI              69,384                      -     69,384           69,384             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZU1424           REGULATORY AFFAIRS - NOPSI                           DIRCTENO              48,322                      -     48,322           48,322             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZU1425           REGULATORY COORDINAT -ELI & EG                       CUSELPSC             216,032                      -    216,032          216,032             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZU1573           REGULATORY AFFAIRS -- 100% EGS                       DIRECTTX             124,544                      -    124,544                -     124,544               -           (249)     124,295
                     HUMAN RESOURCES                          ESI              CP080     F5PCZU1574           REGULATORY AFFAIRS - 100% TX G                       DIRECTTX              12,394                      -     12,394                -       12,394              -            (24)       12,370
                     HUMAN RESOURCES                          ESI              CP080     F5PCZU1579           REGULATORY AFFAIRS -- 100% EGS                       DIRECTLG              67,840                      -     67,840           67,840             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZU5402           LOUISIANA GOVERNMENTAL AFFAIRS                       CUSELGLA              14,618                      -     14,618           14,618             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZU5403           LOUISIANA GOVERNMENTAL AFFAIRS                       CUSTELLA             122,533                      -    122,533          122,533             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZUBENF           BENEFITS                                             LBRBILAL               6,001                      -      6,001            5,422          579              -             (1)           578
                     HUMAN RESOURCES                          ESI              CP080     F5PCZUDEPT           SUPERVISION & SUPPORT - DOMEST                       LBRUTOPN             372,671                      -    372,671          312,886       59,785              -           (121)       59,664
                     HUMAN RESOURCES                          ESI              CP080     F5PCZUELEC           ENOI REGULATORY ELECTRIC                             DIRCTENO              15,551                      -     15,551           15,551             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZUGAS1           ENOI REGULATORY GAS                                  DIRCTENO              12,584                      -     12,584           12,584             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZXDEPT           SUPERVISION & SUPPORT-FINANCIA                       LBRFINAN                   -                      -           -               -             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZY323L           ROUTINE SPILL RESPONSE(CS-LP&L                       DIRCTELI                 422                      -         422             422             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZY338A           EAI T&D PCB AND OIL SPILL RESP                       DIRCTEAI               2,186                      -      2,186            2,186             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZYDEPT           SUPERVISION & SUPPORT - INFO                         LBRINFOR                   -                      -           -               -             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZYP32L           MISC ENV PROPERTY ASSESSMENT                         DIRCTELI                   -                      -           -               -             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZYP34A           MISC ENV PROPERTY ASSESSMENTS                        DIRCTEAI                   -                      -           -               -             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZZ0150           SHAREHOLDER/DIRECTOR EXPENSES                        ASSTSALL              15,235                      -     15,235           13,740        1,496              -             (3)         1,493
                     HUMAN RESOURCES                          ESI              CP080     F5PCZZ4040           TEAMSHARE INCENTIVE COMPENSATI                       LBRBILAL                  20                      -          20              18             2             -             (0)             2
                     HUMAN RESOURCES                          ESI              CP080     F5PCZZ4070           IMPACT AWARDS                                        DIRCTESI                   0                      -           0               0             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZZ4075           REWARD POINTS PROGRAM                                DIRCTESI                   -                      -           -               -             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PCZZ8602           ESI/EBS GIFTS/ REWARDS                               EMPLOYAL                  10                      -          10               9             0             -             (0)             0
                     HUMAN RESOURCES                          ESI              CP080     F5PP10011U           Show Cause Docket No 10-011-U                        DIRCTEAI              54,513                      -     54,513           54,513             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PP27469A           LPSC Docket U-27469 Avoided Co                       CUSELGLA                 260                      -         260             260             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PP4RFERC           FERC Audit                                           LVLSVCAL                 817                      -         817             739            78             -             (0)            78
8-495




                                                              ESI              CP080     F5PPACCADM                                                                LOADOPCO              12,964                      -     12,964           10,903        2,061              -             (4)         2,057




                                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Access Administration - O&M
                     HUMAN RESOURCES                          ESI              CP080     F5PPARKECR           ECR Prudency Review                                  DIRCTEAI                 942                      -         942             942             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPBBSAFT           Behavioral Based Safety Traini                       TRSBLNOP                 340                      -         340             300            40             -             (0)            40
                     HUMAN RESOURCES                          ESI              CP080     F5PPBCNAVF           Avian Flu Contingency Planning                       EMPLOYAL              29,606                      -     29,606           28,198        1,408              -             (3)         1,405




                                                                                                                                                                                                                                                                                                                   Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F5PPBPOILS           BP Oil Sp ll                                         DIRCTELI               2,134                      -      2,134            2,134             -             -              -              -




                                                                                                                                                                                                                                                                                                                    Page 55 of 88
                     HUMAN RESOURCES                          ESI              CP080     F5PPBULKPW           Minimize of Bulk Power Supply                        LOADOPCO              13,388                      -     13,388           11,241        2,146              -             (4)         2,142
                     HUMAN RESOURCES                          ESI              CP080     F5PPCDSRMP           Project Sam Rayburn                                  DIRECTXU               6,189                      -      6,189            6,189             -             -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPCIP007           CIP 007 R1 Testing - O&M                             LOADOPCO                 173                      -         173             145            28             -             (0)            28
                     HUMAN RESOURCES                          ESI              CP080     F5PPCIPPDV           CIP Procedure Development & Ma                       LOADOPCO               7,525                      -      7,525            6,336        1,189              -             (2)         1,187
                     HUMAN RESOURCES                          ESI              CP080     F5PPCIPRMP           CIP Related Mitigation Plan &                        LOADOPCO              32,860                      -     32,860           27,674        5,186              -            (10)         5,176
                     HUMAN RESOURCES                          ESI              CP080     F5PPCIPUNC           General Unclassified CIP Costs                       LOADOPCO              82,430                      -     82,430           69,896       12,534              -            (27)       12,506


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)              (B)             (C)            (D)          (E)            (F)              (G)           (H)
                                                                                                                                                                                                     Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                   Service Company                                  ETI Per                       Pro Forma      Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total     All Other BU's   Books        Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F5PPCITSUP           Business Support - Corp IT                            LBRINFOR              16,669                      -     16,669         14,981        1,688                -             (3)         1,685
                     HUMAN RESOURCES                          ESI              CP080     F5PPCSCSUP           BUSINESS SUPPORT - SUPPLY CHAI                        LBRSUPCN               4,309                      -      4,309          3,636          673                -             (1)           672
                     HUMAN RESOURCES                          ESI              CP080     F5PPD10154           MDT Wireless Telecom Serv                             CUSTEGOP              56,668                      -     56,668         48,842        7,826                -            (16)         7,810
                     HUMAN RESOURCES                          ESI              CP080     F5PPD10156           Dist Work Mgmt - DriveCam Sup                         CUSTELLA               1,328                      -      1,328          1,328             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPD10157           PC Coordinator Support                                CUSEOPCO               2,457                      -      2,457          2,093          364                -             (1)           363
                     HUMAN RESOURCES                          ESI              CP080     F5PPD10162           Util Ops Cust Data Warehouse S                        CUSTEGOP               2,402                      -      2,402          2,071          331                -             (1)           330
                     HUMAN RESOURCES                          ESI              CP080     F5PPDOEETR           DOE-Dept of Energy Studies Coo                        LOADOPCO               8,831                      -      8,831          7,471        1,360                -             (3)         1,357
                     HUMAN RESOURCES                          ESI              CP080     F5PPDOESMG           DOE Smart Grid Phasor Project                         TRSBLNOP                (871)                     -       (871)          (769)        (101)               -              0           (101)
                     HUMAN RESOURCES                          ESI              CP080     F5PPE13641           Civ l Investigation Demand -                          DIRCTEMI               1,255                      -      1,255          1,255             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPE14427           Regulatory Info RFIs-EAI-Dock                         DIRCTEAI               4,920                      -      4,920          4,920             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPEA2006           EAI GENERAL RATE CASE                                 DIRCTEAI                 556                      -         556           556             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPEA2009           EAI GENERAL RATE CASE 2009                            DIRCTEAI               6,483                      -      6,483          6,483             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPEAISEC           EAI Securitization - 2009 Ice                         DIRCTEAI              14,526                      -     14,526         14,526             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPEAM023           Sale of EAM Shares                                    DIRECTVB                   -                      -           -             -             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPEAM028           EAM - Sale of Harrison County                         DIRECTXU               2,303                      -      2,303          2,303             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPEAM046           EPI Sale of ISES 2                                    DIRECT09                   -                      -           -             -             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPECIJDS           ECI JD Power Small Business Su                        CUSEOPCO                   -                      -           -             -             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPEGSGUS           EGS-LA Storm Recovery Costs-Gu                        DIRECTLG               3,918                      -      3,918          3,918             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPELIAME           ELI - Energy America                                  DIRCTELI                 720                      -         720           720             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPELLGUS           ELL Storm Recovery Costs - Gus                        DIRCTELI               4,826                      -      4,826          4,826             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPEMI009           2009 Mississippi Rate Case Sup                        DIRCTEMI                 246                      -         246           246             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPENOGUS           ENOI Storm Recovery Costs - Gu                        DIRCTENO                   -                      -           -             -             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPERG100           Systemwide Ergonomics Initiati                        EMPLOYAL              13,421                      -     13,421         12,782          639               (1)            (1)           637
                     HUMAN RESOURCES                          ESI              CP080     F5PPETX009           2009 Texas Rate Case Support                          DIRECTTX             122,854                      -    122,854              -     122,854                 -      (122,854)              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPETX011           2011 Texas Rate Case Support                          DIRECTTX               2,821                      -      2,821              -        2,821                -             (4)         2,817
                     HUMAN RESOURCES                          ESI              CP080     F5PPETXRFI           2009 Texas Ike Recovery Filing                        DIRECTTX                 101                      -         101             -          101                -             (0)           100
                     HUMAN RESOURCES                          ESI              CP080     F5PPFAC009           FAC-009 M tigation Plan Data A                        TRALINOP             219,955                      -    219,955        187,069       32,886                -            (75)       32,811
                     HUMAN RESOURCES                          ESI              CP080     F5PPFALCON           Project Falcon                                        DIRECTNI              73,896                      -     73,896         73,896             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPFERCCM           FERC Compliance Program                               EMPLOREG             125,440                      -    125,440        117,441        7,999                -            (16)         7,983
                     HUMAN RESOURCES                          ESI              CP080     F5PPFINSUP           BUSINESS SUPPORT - FINANCE                            LBRFINAN              63,348                      -     63,348         57,952        5,396                -            (11)         5,385
                     HUMAN RESOURCES                          ESI              CP080     F5PPFPILVA           Valuation of Pilgrim Plant                            DIRCTETR                 683                      -         683           683             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPFX3258           IT Integrated Energy Managemen                        CUSEOPCO              10,715                      -     10,715          9,135        1,580                -             (4)         1,576
                     HUMAN RESOURCES                          ESI              CP080     F5PPFX4000           BUCIO-Operations Support                              LOADOPCO               3,128                      -      3,128          2,609          519                -             (1)           519
                     HUMAN RESOURCES                          ESI              CP080     F5PPGEFBUS           Gas Operations Efficient Busin                        CUSGOPCO               8,187                      -      8,187          8,187             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPGST007           2007 Texas Rate Case Support                          DIRECTTX               1,728                      -      1,728              -        1,728                -         (1,728)             -
                     HUMAN RESOURCES                          ESI              CP080     F5PPGSTRRF           2006 Texas Rita Recovery F lin                        DIRECTTX                  28                      -          28             -            28               -            (28)             -
                     HUMAN RESOURCES                          ESI              CP080     F5PPGSTTTF           2005 Texas Tariff Filings                             DIRECTTX                 248                      -         248             -          248                -           (248)             -
                     HUMAN RESOURCES                          ESI              CP080     F5PPGUSL00           Gustav Cost Audit - ELL                               DIRCTELI                   -                      -           -             -             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPGUSLG0           Gustav Cost Audit - EGSL                              DIRECTLG                  31                      -          31            31             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPHRLEV2           Leave of Absence Outsourcing P                        EMPLOYAL              16,656                      -     16,656         15,868          788                -             (2)           786
                     HUMAN RESOURCES                          ESI              CP080     F5PPIBWG10           2010 IBEW-EGSL Contract Negoti                        DIRECTLG                 131                      -         131           131             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPIBWG11           2011 IBEW-EGSL Contract Negoti                        DIRECTLG               1,101                      -      1,101          1,101             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPIBWT10           2010 IBEW-ETI Contract Negotia                        DIRECTTX                   -                      -           -             -             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPIBWT11           2011 IBEW-ETI Contract Negotia                        DIRECTTX                 663                      -         663             -          663                -             (1)           662
                     HUMAN RESOURCES                          ESI              CP080     F5PPICC000           Integrated Customer Communicat                        CUSTEGOP               4,333                      -      4,333          3,736          598                -             (1)           596
                     HUMAN RESOURCES                          ESI              CP080     F5PPICCCSV           ICC - Customer Service                                CUSTEGOP              53,138                      -     53,138         45,794        7,343                -            (15)         7,329
                     HUMAN RESOURCES                          ESI              CP080     F5PPICCEMP           ICC - Employee Education Initi                        EMPLOREG                 584                      -         584           547            37               -             (0)            37
                     HUMAN RESOURCES                          ESI              CP080     F5PPIFRS12           Intl Finl Rptng Stds Conversio                        GENLEDAL                 519                      -         519           489            30               -             (0)            30
                     HUMAN RESOURCES                          ESI              CP080     F5PPIKETX0           Ike Ins Claim & Cost Audit - E                        DIRECTTX                 141                      -         141             -          141             (141)             -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPJEER11           Japan Earthquake Emergency Res                        SNUCSITE              36,006                      -     36,006         36,006             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPJUMPST           Entergy JumpStart Program                             EMPLOYAL                 796                      -         796           758            38               -             (0)            38
                     HUMAN RESOURCES                          ESI              CP080     F5PPKATGAS           Katrina Gas Claims & Cost Audi                        DIRCTENO                 483                      -         483           483             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPKETTLE           Project Kettle                                        DIRECTXU               6,928                      -      6,928          6,928             -               -              -              -
8-496




                                                              ESI              CP080     F5PPKRYPTN                                                                 DIRECT14             189,422                      -    189,422        189,422             -               -              -              -




                                                                                                                                                                                                                                                                                                                 2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Project Krypton
                     HUMAN RESOURCES                          ESI              CP080     F5PPLEGGG3           REGULATORY FILINGS-GRD GULF 3                         DIRCTEMI               2,165                      -      2,165          2,165             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPLEGNIS           REGULATORY FILINGS - NISCO                            DIRECTLG               4,349                      -      4,349          4,349             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPLEGRB3           Regulatory Filings - River Ben                        CUSELGLA               2,731                      -      2,731          2,731             -               -              -              -




                                                                                                                                                                                                                                                                                                                     Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     F5PPLOGIST           Logistic Storm Reserve Project                        CUSEOPCO                (179)                     -       (179)          (152)         (26)              11              0            (16)




                                                                                                                                                                                                                                                                                                                      Page 56 of 88
                     HUMAN RESOURCES                          ESI              CP080     F5PPLOGMON           Log Monitoring & Alerting - O&                        LOADOPCO               7,011                      -      7,011          5,890        1,120                -             (2)         1,118
                     HUMAN RESOURCES                          ESI              CP080     F5PPLPSCEE           LPSC Energy Efficiency R-31106                        CUSELPSC               1,741                      -      1,741          1,741             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPLRSOLT           System Officer Labor Team                             EMPLOYAL               3,358                      -      3,358          3,198          161                -             (0)           160
                     HUMAN RESOURCES                          ESI              CP080     F5PPMPSC09           2009 EMI Rate Case                                    DIRCTEMI                   -                      -           -             -             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPMSFA09           2009 EMI Fuel Audit Horne Grou                        DIRCTEMI                 305                      -         305           305             -               -              -              -
                     HUMAN RESOURCES                          ESI              CP080     F5PPMSFA9A           2009 EMI Fuel Audit McFadden G                        DIRCTEMI                 207                      -         207           207             -               -              -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                             ENTERGY TEXAS, INC.
                                                                                                                                                        Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                  For the Twelve Months Ended June 30, 2011
                                                                                                                                                                               Amounts in Dollars
                                                                                                                                                                                           (A)              (B)              (C)              (D)          (E)           (F)          (G)           (H)
                                                                                                                                                                                                       Total Billings
                                                                                         Activity / Project                                                             ESI BIlling                   Service Company                                     ETI Per                   Pro Forma     Total ETI
                                       Class                  Billing Entity      Dept         Code                               Activity / Project Description         Method          Support         Recipient          Total        All Other BU's   Books       Exclusions     Amount       Adjusted
                     HUMAN RESOURCES                          ESI              CP080     F5PPN20240           GGNS Global Nuclear Fuel                                DIRCTSER                 674                      -         674              674           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPN20241           RBS Global Nuclear Fuel                                 DIRCTRBS                 971                      -         971              971           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPN20243           ENS BWR Global Nuclear Fuel                             DIRCTEOI                   -                      -           -                -           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPNN7762           License Renewal - Taiwan                                DIRECT14               3,277                      -       3,277            3,277           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPORGSJV           ESI Direct EquaGen Org Costs                            DIRECTNI               6,397                      -       6,397            6,397           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPORGSSP           ESI Direct Enexus Org Costs                             DIRECTNI                  19                      -          19               19           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPOWNSFI           SFI Restructuring                                       OWNISFI                  405                      -         405              405           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPPAPDIS           Paper Barrier Case                                      DIRCTEAI                 489                      -         489              489           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPPATCYB           Patch of Cyber Assets - O&M                             LOADOPCO               1,630                      -       1,630            1,371         259             -            (0)         259
                     HUMAN RESOURCES                          ESI              CP080     F5PPPBLUFF           Pine Bluff Energy vs EAI                                DIRCTEAI                   -                      -           -                -           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPPCWIND           Project Saint                                           DIRECT4F                 398                      -         398              398           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPPHYACC           Physical Access Sys Maint Test                          TRSBLNOP                 691                      -         691              609          81             -            (0)          81
                     HUMAN RESOURCES                          ESI              CP080     F5PPQQ004F           Top Deer JV Admin - Non B llab                          DIRECT4F              15,177                      -      15,177           15,177           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPQQ2003           NTEC - Asset Management                                 DIRECTXY                   5                      -           5                5           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPQQ2006           EPDC - ADMIN                                            DIRECTVH                  23                      -          23               23           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPQQ2009           RS Cogen - Asset Management                             DIRECTX6                   -                      -           -                -           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPQQ2017           Top Deer JV Admin - Billable                            DIRECT4F               1,773                      -       1,773            1,773           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPQQ2034           EPGLLC - A&G                                            DIRECTVB                   5                      -           5                5           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPQQ2035           EPGOC - ADMIN                                           DIRECT8G                 838                      -         838              838           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPRDDUCT           Display Database Update Corr                            LOADOPCO               9,478                      -       9,478            7,981       1,498             -            (3)       1,495
                     HUMAN RESOURCES                          ESI              CP080     F5PPREVERE           PROJECT REVERE                                          DIRECTXU                 311                      -         311              311           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPRITA09           Rita Insurance Claim & Cost Au                          STORMCST                (150)                     -        (150)            (107)        (43)           43             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPRTOIMP           RTO Implementation                                      LOADOPCO               2,394                      -       2,394            1,996         397             -          (397)           -
                     HUMAN RESOURCES                          ESI              CP080     F5PPRTUCLT           RTU Comm Line Testing & Coor R                          LOADOPCO              17,098                      -      17,098           14,416       2,682             -            (5)       2,677
                     HUMAN RESOURCES                          ESI              CP080     F5PPRTUTSC           RTU Troubleshooting & Checkout                          LOADOPCO               6,931                      -       6,931            5,831       1,099             -            (2)       1,097
                     HUMAN RESOURCES                          ESI              CP080     F5PPSAFTEL           SAFETY TRAINING LOADER ELEC LA                          CUSTELLA              22,541                      -      22,541           22,541           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPSPE044           PMO Support In tiative-System-                          LOADOPCO              44,112                      -      44,112           36,789       7,322           (23)       (7,300)           -
                     HUMAN RESOURCES                          ESI              CP080     F5PPSPPCBA           ICT/RTO Cost Benefit Analysis                           LOADOPCO               8,392                      -       8,392            7,072       1,320             -        (1,320)           -
                     HUMAN RESOURCES                          ESI              CP080     F5PPSUPDIS           SC- Distr bution Procurement                            SCDSPALL             272,800                      -     272,800          194,396      78,404       (55,925)          (49)      22,430
                     HUMAN RESOURCES                          ESI              CP080     F5PPSUPICT           Support of ICT                                          LOADOPCO              53,582                      -      53,582           45,174       8,408             -           (16)       8,392
                     HUMAN RESOURCES                          ESI              CP080     F5PPSUPTRN           SC- Transmission Proc Support                           SCTSPALL             276,734                      -     276,734          224,924      51,810       (37,093)          (31)      14,686
                     HUMAN RESOURCES                          ESI              CP080     F5PPSWNFLU           Swine Flu Contingency Planning                          EMPLOYAL                  63                      -          63               60           3             -            (0)           3
                     HUMAN RESOURCES                          ESI              CP080     F5PPTCANCL           TransmissionCancel Cap WO's to                          TRSBLNOP              31,639                      -      31,639           27,914       3,725             -           (16)       3,709
                     HUMAN RESOURCES                          ESI              CP080     F5PPTHMPSN           Norwood Thompson Park Playgrou                          DIRCTETR               3,056                      -       3,056            3,056           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPTPTSAB           Transmission Safety Advisory B                          TRSBLNOP               4,737                      -       4,737            4,180         557             -            (1)         556
                     HUMAN RESOURCES                          ESI              CP080     F5PPTRAVEN           PROJECT RAVEN                                           DIRCTETR              35,831                      -      35,831           33,971       1,860             -        (1,860)           -
                     HUMAN RESOURCES                          ESI              CP080     F5PPTRGCPR           EGSI-TX Certify Power Region                            DIRECTTX                   -                      -           -                -           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPTRISTE           Project Blue                                            DIRCTETR              10,738                      -      10,738           10,738           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPTVPPRO           Voluntary Protection Program                            TRSBLNOP               1,624                      -       1,624            1,433         191             -            (0)         191
                     HUMAN RESOURCES                          ESI              CP080     F5PPU29956           Waterford 4 Blackstart                                  DIRCTELI                  37                      -          37               37           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPU30021           Integrated Resource Plan                                CUSELGLA                  38                      -          38               38           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPUSSAFE           Util ty Support Safety Program                          EMPLOCSS                 424                      -         424              391          33             -            (0)          33
                     HUMAN RESOURCES                          ESI              CP080     F5PPWE0474           NOx Sustainabil ty OIS Operato                          CAPAOPCO                   -                      -           -                -           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPWE0485           2010 EPA Request for Informati                          CAPAOPCO               9,582                      -       9,582            8,546       1,036             -            (2)       1,034
                     HUMAN RESOURCES                          ESI              CP080     F5PPWE0495           Carbon Capture Study                                    CAPAOPCO               6,858                      -       6,858            6,117         741             -            (2)         740
                     HUMAN RESOURCES                          ESI              CP080     F5PPWE0496           PMDC PlantView Project                                  CAPAOPCO               8,115                      -       8,115            7,238         877             -            (1)         876
                     HUMAN RESOURCES                          ESI              CP080     F5PPZEPHYR           Project Zephyr                                          DIRECT4F                   -                      -           -                -           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     F5PPZUWELL           Entergy Wellness Program                                EMPLOYAL              61,205                      -      61,205           58,282       2,923             -            (6)       2,917
                     HUMAN RESOURCES                          ESI              CP080     F5PPZZ4091           Restricted Stock Incentive                              LBRBILAL           1,445,135                      -   1,445,135        1,309,894     135,242             -             -      135,242
                     HUMAN RESOURCES                          ESI              CP080     F5PPZZ580B           REGULATORY AFFAIRS-A&G                                  CUSTEGOP                 306                      -         306              264          42             -            (0)          42
                     HUMAN RESOURCES                          ESI              CP080     SAPCP25910           PC&R OVERHEAD POOL CHARGES                              CEAOUTAL             539,770                      -     539,770          477,124      62,646       (61,837)         (809)           -
                     HUMAN RESOURCES                          ESI              CP080     SAPCP25911           PC&R OVERHEAD POOL CHARGES                              DIRCTENU                   -                      -           -                -           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     SAPCPCPLEO           PC&R OVERHEAD POOL - ECH                                DIRCTEOI                   -                      -           -                -           -             -             -            -
8-497




                                                              ESI              CP080     SAPPIT1000                                                                   ITSPENDA             190,926                      -     190,926          179,190      11,736       (11,736)            -            -




                                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Office of the CIO Capital Susp
                     HUMAN RESOURCES                          ESI              CP080     SDPCE29004           CAPITAL SUSPENSE DISTR WIRES                            DIRCTEAI              10,693                      -      10,693           10,693           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     SDPCL79005           CAP SUSPENSE DISTR ESI LA-G                             CUSTELLA             389,596                      -     389,596          389,596           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     SDPCM79005           CAP SUSPENSE DISTR ESI METRO                            CUSEMETR              61,967                      -      61,967           61,967           -             -             -            -




                                                                                                                                                                                                                                                                                                                  Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              CP080     SDPCR60007           CAPITAL SUSPENSE DISTRIBUTION                           DIRCTEMI              18,159                      -      18,159           18,159           -             -             -            -




                                                                                                                                                                                                                                                                                                                   Page 57 of 88
                     HUMAN RESOURCES                          ESI              CP080     SDPCR79005           CAPITAL SUSPENSE DIST EGSI-LA                           DIRECTLG             153,508                      -     153,508          153,508           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     SDPCS79005           CAP SUSPENSE DISTR ESI SOUTH                            CUSESOUT               8,608                      -       8,608            8,608           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     SDPCT30070           CAPITAL SUSPENSE DISTR WIRES                            DIRCTELI             102,590                      -     102,590          102,590           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     SDPCT59005           CAPITAL SUSPENSE ELEC DISTRIB                           DIRCTENO              24,658                      -      24,658           24,658           -             -             -            -
                     HUMAN RESOURCES                          ESI              CP080     SDPCT79005           CAPITAL SUSPENSE DIST EGSI-TX                           DIRECTTX              28,236                      -      28,236                -      28,236       (24,227)       (4,009)           -
                     HUMAN RESOURCES                          ESI              CP080     SDPCTA0528           DISTRIBUTION CAPITAL SUSPENSE                           CUSEOPCO             577,552                      -     577,552          492,232      85,320       (85,320)            -            -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                      Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)               (B)               (C)                (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                                      Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                    Service Company                                        ETI Per                        Pro Forma       Total ETI
                                       Class                  Billing Entity      Dept         Code                             Activity / Project Description         Method          Support          Recipient            Total         All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              CP080     SFPCE29000           FOSSIL CAPITAL SUSPENSE - EAI                         DIRCTEAI                 992                       -          992                992           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SFPCR79002           FOSSIL CAPITAL SUSPENSE - ETI                         DIRECTTX               2,723                       -        2,723                  -       2,723          (2,723)                  -               -
                     HUMAN RESOURCES                          ESI              CP080     SFPCW30010           FOSSIL CAPITAL SUSPENSE - ELI                         DIRCTELI               2,055                       -        2,055              2,055           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SFPCW59003           FOSSIL CAPITAL SUSPENSE - ENOI                        DIRCTENO               1,694                       -        1,694              1,694           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SFPCW60005           FOSSIL CAPITAL SUSPENSE - EMI                         DIRCTEMI               1,870                       -        1,870              1,870           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SFPCWS0059           FOSSIL CAPITAL SUSPENSE - ESI                         CAPAOPCO             197,461                       -      197,461            176,113      21,348         (21,348)                  -               -
                     HUMAN RESOURCES                          ESI              CP080     SFPPL79002           FOSSIL CAPITAL SUSPENSE - EGSL                        DIRECTLG               2,074                       -        2,074              2,074           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SGPCG59006           GAS DISTRIBUTION ENOI O/H GAS                         DIRCTENO             119,604                       -      119,604            119,604           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SGPCR79008           GAS DISTRIBUTION EGSI O/H-CHAR                        DIRECTLG              77,985                       -       77,985             77,985           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SNPC5CSUSP           CAPITAL SUSPENSE - IP2 7A                             DIRECT7A               8,927                       -        8,927              8,927           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SNPC6CSUSP           CAPITAL SUSPENSE - IP3 77                             DIRECT77               8,928                       -        8,928              8,928           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SNPCN30001           Capital Overheads - Grand Gulf                        DIRCTEOI               8,509                       -        8,509              8,509           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SNPCN60237           CAPITAL SUSPENSE - ECHELON                            DIRCTEOI             254,524                       -      254,524            254,524           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SNPCN65000           OVERHEADS-WF3 SITE ENG & SUPER                        DIRCTWF3              11,488                       -       11,488             11,488           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SNPCN79003           RIVERBEND SITE OVERHEAD ENG &                         DIRCTRBS               7,261                       -        7,261              7,261           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SNPCN85001           ANO SITE OVERHEADS ENG & SUPER                        DIRCANOC              22,614                       -       22,614             22,614           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SNPCP8SUSP           CAPITAL SUSPENSE - ENUCO 80                           DIRCTENU             267,838                       -      267,838            267,838           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     SNPPTCSUSP           CAPITAL SUSPENSE - Palisades N                        DIRECTNA              10,696                       -       10,696             10,696           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     STPCE29002           Arkansas Cap Suspense Transmis                        DIRCTEAI             152,554                       -      152,554            152,554           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     STPCT30030           ELL Capital Suspense Transmiss                        DIRCTELI             260,732                       -      260,732            260,732           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     STPCT59004           ENOI Capital Suspense Transmis                        DIRCTENO              38,783                       -       38,783             38,783           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     STPCT60006           EMI Capital Suspense Transmiss                        DIRCTEMI             227,955                       -      227,955            227,955           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     STPCTA0527           TRANSMISSION CAPITAL SUSPENSE                         TRANSPND           1,915,180                       -    1,915,180          1,666,708     248,472        (248,472)                  -               -
                     HUMAN RESOURCES                          ESI              CP080     STPPGL7900           Gulf States LA Transm Cap Susp                        DIRECTLG             240,165                       -      240,165            240,165           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     STPPTD00LA           Capital Suspense T&D Grid ESI                         CUSTELLA              56,119                       -       56,119             56,119           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     STPPTD0EAI           Capital Suspense T&D Grid EAI                         DIRCTEAI                  63                       -           63                 63           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     STPPTD0ELL           Capital Suspense T&D Grid ELL                         DIRCTELI              10,478                       -       10,478             10,478           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     STPPTD0EMI           Capital Suspense T&D Grid EMI                         DIRCTEMI                 959                       -          959                959           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     STPPTD0ETI           Capital Suspense T&D Grid ETI                         DIRECTTX                 341                       -          341                  -         341            (341)                  -               -
                     HUMAN RESOURCES                          ESI              CP080     STPPTDEGSL           Capital Suspense T&D Grid EGSL                        DIRECTLG              10,439                       -       10,439             10,439           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     STPPTDENOI           Capital Suspense T&D Grid ENOI                        DIRCTENO               7,176                       -        7,176              7,176           -               -                   -               -
                     HUMAN RESOURCES                          ESI              CP080     STPPTDS527           Capital Suspense TGrid ESI all                        CUSEOPCO             128,425                       -      128,425            109,452      18,973         (18,973)                  -               -
                     HUMAN RESOURCES                          ESI              CP080     STPPTX7900           Texas Trans Capital Suspense                          DIRECTTX             252,885                       -      252,885                  -     252,885        (252,885)                  -               -

                     HUMAN RESOURCES                          ESI              CP080     Total                                                                                         74,726,796                      -   74,726,796        67,563,845     7,162,952     (1,450,962)        (109,264)      5,602,725

                     HUMAN RESOURCES                          ESI              CP081     C6PPN32721           Grand Gulf Heavy Haul Path Mod                        DIRCTSER                  18                       -           18                18               -                -               -               -
                     HUMAN RESOURCES                          ESI              CP081     F3PC6H00PN           DIRECT SUPPORT TO PILGRIM NPS                         DIRCTENU                 231                       -          231               231               -                -               -               -
                     HUMAN RESOURCES                          ESI              CP081     F3PCN20780           ESI NUCLEAR EMPLOYEES - ANO                           DIRCTEOI                  64                       -           64                64               -                -               -               -
                     HUMAN RESOURCES                          ESI              CP081     F3PCN20781           ESI NUCLEAR EMPLOYEES - GGNS                          DIRCTEOI               7,537                       -        7,537             7,537               -                -               -               -
                     HUMAN RESOURCES                          ESI              CP081     F3PCN20782           ESI NUCLEAR EMPLOYEES - RB                            DIRCTEOI                  25                       -           25                25               -                -               -               -
                     HUMAN RESOURCES                          ESI              CP081     F3PCN91126           ANO INPO LOANEE                                       DIRCANOC                   2                       -            2                 2               -                -               -               -
                     HUMAN RESOURCES                          ESI              CP081     F3PPN20713           ESI Nuclear - Site Split                              SNUCSITE               6,236                       -        6,236             6,236               -                -               -               -
                     HUMAN RESOURCES                          ESI              CP081     F3PPN20772           ESI Nuclear Employees - BWR Su                        BWRSNUCA               2,092                       -        2,092             2,092               -                -               -               -
                     HUMAN RESOURCES                          ESI              CP081     SNPCN60237           CAPITAL SUSPENSE - ECHELON                            DIRCTEOI               1,680                       -        1,680             1,680               -                -               -               -
                     HUMAN RESOURCES                          ESI              CP081     SNPCP8SUSP           CAPITAL SUSPENSE - ENUCO 80                           DIRCTENU               2,052                       -        2,052             2,052               -                -               -               -

                     HUMAN RESOURCES                          ESI              CP081     Total                                                                                            19,937                       -       19,937            19,937               -                -               -               -

                     HUMAN RESOURCES                          ESI              HR077     C1PPFII043           Relocate Gretna Telecom Hub                           PCNUMALL                    90                     -              90               87             3            (3)              -                  -
                     HUMAN RESOURCES                          ESI              HR077     C6PPBB0336           EGS LLC Replace LTC on Meaux T                        DIRECTLG                    69                     -              69               69             -             -               -                  -
                     HUMAN RESOURCES                          ESI              HR077     C6PPFIB220           Fiber-Backbone North Blvd Dive                        DIRCTELI                   142                     -             142              142             -             -               -                  -
                     HUMAN RESOURCES                          ESI              HR077     C6PPSP0045           SPO Real Time Calcasieu RTU                           DIRECTLG                   113                     -             113              113             -             -               -                  -
8-498




                                                              ESI              HR077     C6PPTD3265                                                                 DIRCTELI                     -                     -               -                -             -             -               -                  -




                                                                                                                                                                                                                                                                                                                           2011 TX Rate Case
                     HUMAN RESOURCES                                                                          Voice Recorder - Baton Rouge D
                     HUMAN RESOURCES                          ESI              HR077     C6PPTSF312           Mor l 69KV cap bank & relay pa                        DIRECTLG                    35                     -              35               35             -             -               -                  -
                     HUMAN RESOURCES                          ESI              HR077     C6PPTSF528           Alsen add mos's to line sw's                          DIRECTLG                    47                     -              47               47             -             -               -                  -
                     HUMAN RESOURCES                          ESI              HR077     C6PPTSF536           Northdale add mos to line sw's                        DIRECTLG                    47                     -              47               47             -             -               -                  -




                                                                                                                                                                                                                                                                                                                               Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR077     C6PPTSF537           seventy second add mos to line                        DIRECTLG                    47                     -              47               47             -             -               -                  -




                                                                                                                                                                                                                                                                                                                                Page 58 of 88
                     HUMAN RESOURCES                          ESI              HR077     C6PPTSG102           Meaux Install 400MVA AutoXFMR                         DIRECTLG                   120                     -             120              120             -             -               -                  -
                     HUMAN RESOURCES                          ESI              HR077     C6PPTSG104           Richard Sub Insta l 500kV POD                         DIRECTLG                    98                     -              98               98             -             -               -                  -
                     HUMAN RESOURCES                          ESI              HR077     C6PPTSP292           Federal Upgrade RTU                                   DIRECTTX                     -                     -               -                -             -             -               -                  -
                     HUMAN RESOURCES                          ESI              HR077     F3PCCEPLOU           CONSUMER ED PROGRAMS - LOUISIA                        CUSELGLA                   424                     -             424              424             -             -               -                  -
                     HUMAN RESOURCES                          ESI              HR077     F3PCF23442           PAYROLL PROCESSING                                    PRCHKALL                    47                     -              47               44             2             -              (0)                 2
                     HUMAN RESOURCES                          ESI              HR077     F3PCG10345           GAS DIVISION DIRECTOR - ENOI E                        DIRCTENO                   154                     -             154              154             -             -               -                  -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                         ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                              For the Twelve Months Ended June 30, 2011
                                                                                                                                                                           Amounts in Dollars
                                                                                                                                                                                       (A)               (B)             (C)                (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                        Activity / Project                                                          ESI BIlling                    Service Company                                      ETI Per                        Pro Forma       Total ETI
                                       Class                  Billing Entity     Dept         Code                            Activity / Project Description         Method          Support          Recipient          Total         All Other BU's   Books         Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              HR077    F3PCG10347           GAS DIVISION DIRECTOR - EGSI E                       DIRECTLG                 154                       -        154                154             -                -             -                -
                     HUMAN RESOURCES                          ESI              HR077    F3PCHRSALL           HR SERVICES- ALL COMPANIES                           EMPLOYAL                   6                       -          6                  6             0                -            (0)               0
                     HUMAN RESOURCES                          ESI              HR077    F3PCTDPM01           SYS SERV PROJECT MANAGEMENT -                        CUSEOPCO                 891                       -        891                759           132                -            (1)             131
                     HUMAN RESOURCES                          ESI              HR077    F3PCTTDS12           TRANSMISSION LINES O&M EXPENS                        TRALINOP                 891                       -        891                759           132                -            (1)             131
                     HUMAN RESOURCES                          ESI              HR077    F3PCTTDS20           SUBSTATION MAINTENANCE                               TRASUBOP               1,520                       -      1,520              1,361           159                -            (1)             158
                     HUMAN RESOURCES                          ESI              HR077    F3PCTTDS47           DISTR O&M EXPENSE - LOUISIANA                        CUSTELLA                  43                       -         43                 43             -                -             -                -
                     HUMAN RESOURCES                          ESI              HR077    F3PCWE0057           BRAO & TECH SUPPORT ROUTINE/DI                       DIRECTLG                   -                       -          -                  -             -                -             -                -
                     HUMAN RESOURCES                          ESI              HR077    F3PPCPLITA           2009 Fall Lighting Campaign EA                       DIRCTEAI                   1                       -          1                  1             -                -             -                -
                     HUMAN RESOURCES                          ESI              HR077    F3PPCPLITG           2009 Fall Lighting Campaign EG                       DIRECTLG                   1                       -          1                  1             -                -             -                -
                     HUMAN RESOURCES                          ESI              HR077    F3PPCPLITL           2009 Fall Lighting Campaign EL                       DIRCTELI                   3                       -          3                  3             -                -             -                -
                     HUMAN RESOURCES                          ESI              HR077    F3PPCPLITM           2009 Fall Lighting Campaign EM                       DIRCTEMI                   8                       -          8                  8             -                -             -                -
                     HUMAN RESOURCES                          ESI              HR077    F3PPCPLITN           Lighting Campaign ENOI                               DIRCTENO                   2                       -          2                  2             -                -             -                -
                     HUMAN RESOURCES                          ESI              HR077    F3PPLTTX10           2010 Winter Lighting Promo Tex                       DIRECTTX                   2                       -          2                  -             2                -            (0)               2
                     HUMAN RESOURCES                          ESI              HR077    F3PPR733BR           Baton Rouge Customer Service C                       CUSTCALL                   4                       -          4                  4             0                -            (0)               0
                     HUMAN RESOURCES                          ESI              HR077    F5PPFAC009           FAC-009 M tigation Plan Data A                       TRALINOP                  95                       -         95                 81            14                -            (0)              14
                     HUMAN RESOURCES                          ESI              HR077    SDPCTA0528           DISTRIBUTION CAPITAL SUSPENSE                        CUSEOPCO               2,949                       -      2,949              2,513           436             (436)            -                -
                     HUMAN RESOURCES                          ESI              HR077    SGPCG59006           GAS DISTRIBUTION ENOI O/H GAS                        DIRCTENO                  17                       -         17                 17             -                -             -                -
                     HUMAN RESOURCES                          ESI              HR077    SGPCR79008           GAS DISTRIBUTION EGSI O/H-CHAR                       DIRECTLG                  17                       -         17                 17             -                -             -                -
                     HUMAN RESOURCES                          ESI              HR077    STPCTA0527           TRANSMISSION CAPITAL SUSPENSE                        TRANSPND               2,949                       -      2,949              2,602           347             (347)            -                -
                     HUMAN RESOURCES                          ESI              HR077    STPPTDS527           Capital Suspense TGrid ESI all                       CUSEOPCO               2,949                       -      2,949              2,513           436             (436)            -                -

                     HUMAN RESOURCES                          ESI              HR077    Total                                                                                           13,933                       -     13,933            12,269         1,664          (1,222)             (3)             439

                     HUMAN RESOURCES                          ESI              HR079    F3PCG10345           GAS DIVISION DIRECTOR - ENOI E                       DIRCTENO               2,425                       -      2,425             2,425               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR079    F3PCG10347           GAS DIVISION DIRECTOR - EGSI E                       DIRECTLG                 907                       -        907               907               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR079    F3PCTTDS47           DISTR O&M EXPENSE - LOUISIANA                        CUSTELLA                  13                       -         13                13               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR079    F3PPCPLITG           2009 Fall Lighting Campaign EG                       DIRECTLG                   0                       -          0                 0               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR079    F3PPCPLITN           Lighting Campaign ENOI                               DIRCTENO                   2                       -          2                 2               -                -               -               -

                     HUMAN RESOURCES                          ESI              HR079    Total                                                                                            3,347                       -      3,347             3,347               -                -               -               -

                     HUMAN RESOURCES                          ESI              HR07T    C1PPFI7243           Util ty Operations Graphical D                       CUSTEGOP                   123                     -           123              106           17              (17)            -               -
                     HUMAN RESOURCES                          ESI              HR07T    C1PPTD2923           EMS/SCADA Host Syst Reconf                           TRSBLNOP                     -                     -             -                -            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    C1PPTD3002           2008 NERC Cyber Security Compl                       TRSBLNOP                     -                     -             -                -            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPDS9971           Dist Wintz New 230/34 5 EGSILA                       DIRECTLG                    27                     -            27               27            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPFIB26T           Microwave Replacement Texas 20                       DIRECTTX                   118                     -           118                -          118             (118)            -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTD3184           Goslin Sub PMU Install DOE SGI                       DIRECTTX                    11                     -            11                -           11              (11)            -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTD3312           BEAUMONT DOC PSP REALIGNMENT                         DIRECTTX                    15                     -            15                -           15              (15)            -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTD3314           BEAUMONT DOC KEYCARD ACCESS SY                       DIRECTTX                     2                     -             2                -            2               (2)            -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTS9846           Casino Purchase 69/13 2kV Sub                        DIRECTLG                     -                     -             -                -            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTSF211           Champagne RTU replacement                            DIRECTLG                    15                     -            15               15            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTSF257           Weiner install D20                                   DIRECTLG                    24                     -            24               24            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTSF274           W llow Glen L342replacePri rel                       DIRECTLG                     3                     -             3                3            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTSG103           Mor l Sub Install 138kV Termi                        DIRECTLG                     -                     -             -                -            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTSG305           Carter Upgrade Cap Bank                              DIRECTLG                     5                     -             5                5            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTSJ003           Bentwater - Build 138-34 5 Sub                       DIRECTTX                     -                     -             -                -            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTSP293           Sabine Replace OCB 13240                             DIRECTTX                     -                     -             -                -            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTSP700           Navasota Install Relay Equipm                        DIRECTTX                    30                     -            30                -           30              (30)            -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTSP999           College Station Junction Buil                        DIRECTTX                    18                     -            18                -           18              (18)            -               -
                     HUMAN RESOURCES                          ESI              HR07T    C6PPTSX005           Upgrade Conroe Bulk                                  DIRECTTX                    12                     -            12                -           12              (12)            -               -
                     HUMAN RESOURCES                          ESI              HR07T    C7PPSJ1251           TORNADOES DL EAI DIST 4/25/11                        DIRCTEAI                    39                     -            39               39            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    C7PPSJ2474           STORM Dmg ELL 4/25 to 4/27/11                        DIRCTELI                    25                     -            25               25            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    C7PPSJ3204           EMI StormTornadoes DistrOps 4/                       DIRCTEMI                    17                     -            17               17            -                -             -               -
8-499




                                                              ESI              HR07T    E1PCR56226                                                                MACCTALL                     -                     -             -                -            -                -             -               -




                                                                                                                                                                                                                                                                                                                       2011 TX Rate Case
                     HUMAN RESOURCES                                                                         Sales & Mktg - ALL JURIS
                     HUMAN RESOURCES                          ESI              HR07T    E2PPSJ1255           T-Grid Storm Tornadoes EAI 4/2                       DIRCTEAI                     6                     -             6                6            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    E2PPSJ2478           T-Grid Storm - ELL 4/25 - 4/27                       DIRCTELI                     4                     -             4                4            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    E2PPSJ3206           T-Grid Storm Tornadoes EMI 4/2                       DIRCTEMI                     3                     -             3                3            -                -             -               -




                                                                                                                                                                                                                                                                                                                           Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR07T    F3PCR73332           FIELD METER READING - ENOI                           DIRCTENO                   328                     -           328              328            -                -             -               -




                                                                                                                                                                                                                                                                                                                            Page 59 of 88
                     HUMAN RESOURCES                          ESI              HR07T    F3PCTDDS07           DISTRIBUTION STANDARDS - ESI-A                       CUSEOPCO                    27                     -            27               23            4                -            (0)              4
                     HUMAN RESOURCES                          ESI              HR07T    F3PCTDPM01           SYS SERV PROJECT MANAGEMENT -                        CUSEOPCO                   627                     -           627              534           93                -            (1)             92
                     HUMAN RESOURCES                          ESI              HR07T    F3PCTTDS12           TRANSMISSION LINES O&M EXPENS                        TRALINOP                     -                     -             -                -            -                -             -               -
                     HUMAN RESOURCES                          ESI              HR07T    F3PCTTDS20           SUBSTATION MAINTENANCE                               TRASUBOP                   432                     -           432              387           45                -            (0)             45
                     HUMAN RESOURCES                          ESI              HR07T    F3PCW54035           VICE PRESIDENT OF ENERGY MANAG                       LOADOPCO                   189                     -           189              160           28                -            (0)             28
                     HUMAN RESOURCES                          ESI              HR07T    F3PP78PTRX           Potential Transformer Work                           DIRECT78                    92                     -            92               92            -                -             -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                  Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)               (B)              (C)              (D)          (E)            (F)              (G)            (H)
                                                                                                                                                                                                     Total Billings
                                                                                        Activity / Project                                                           ESI BIlling                    Service Company                                     ETI Per                       Pro Forma       Total ETI
                                       Class                  Billing Entity     Dept         Code                             Activity / Project Description         Method          Support          Recipient          Total        All Other BU's   Books        Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              HR07T    F3PPE9974S           Utl ECI Continuing Improve ESI                        CUSEOPCO                  61                       -          61               52             9               -            (0)               9
                     HUMAN RESOURCES                          ESI              HR07T    F3PPR733BM           Beaumont Customer Service Cent                        CUSTCALL               1,537                       -       1,537            1,369           168               -            (1)             167
                     HUMAN RESOURCES                          ESI              HR07T    F3PPTDERSD           MISO Transition ALL OPCO                              LOADOPCO                  21                       -          21               17             3               -            (3)               -
                     HUMAN RESOURCES                          ESI              HR07T    F5PCSAFTEE           SAFTEY TRAINING LOADER ELECTRI                        CUSEOPCO                   9                       -           9                8             1              (1)             -               -
                     HUMAN RESOURCES                          ESI              HR07T    F5PPCIPRMP           CIP Related Mitigation Plan &                         LOADOPCO                  16                       -          16               13             3               -            (0)               3
                     HUMAN RESOURCES                          ESI              HR07T    F5PPCIPUNC           General Unclassified CIP Costs                        LOADOPCO                  19                       -          19               16             3               -            (0)               3
                     HUMAN RESOURCES                          ESI              HR07T    F5PPFAC009           FAC-009 M tigation Plan Data A                        TRALINOP                  11                       -          11                9             2               -            (0)               2
                     HUMAN RESOURCES                          ESI              HR07T    F5PPICCCSV           ICC - Customer Service                                CUSTEGOP                  83                       -          83               71            12               -            (0)              11
                     HUMAN RESOURCES                          ESI              HR07T    F5PPRTUCLT           RTU Comm Line Testing & Coor R                        LOADOPCO                   -                       -           -                -             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR07T    F5PPRTUTSC           RTU Troubleshooting & Checkout                        LOADOPCO                  18                       -          18               15             3               -            (0)               3
                     HUMAN RESOURCES                          ESI              HR07T    SDPCTA0528           DISTRIBUTION CAPITAL SUSPENSE                         CUSEOPCO               3,175                       -       3,175            2,706           469            (407)          (62)               -
                     HUMAN RESOURCES                          ESI              HR07T    STPCTA0527           TRANSMISSION CAPITAL SUSPENSE                         TRANSPND                  59                       -          59               50             9              (9)             -               -
                     HUMAN RESOURCES                          ESI              HR07T    STPPTDS527           Capital Suspense TGrid ESI all                        CUSEOPCO               2,678                       -       2,678            2,282           396            (396)             -               -

                     HUMAN RESOURCES                          ESI              HR07T    Total                                                                                              9,877                      -       9,877           8,406         1,470         (1,037)              (67)           366

                     HUMAN RESOURCES                          ESI              HR401    C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                         EMPLOYAL                 (366)               (22)           (387)           (368)          (19)             19              -               -
                     HUMAN RESOURCES                          ESI              HR401    F3PCFACALL           FACILITIES SVCS- ALL COS                              SQFTALLC               71,981              6,545          78,526          69,565         8,961               -            184           9,145
                     HUMAN RESOURCES                          ESI              HR401    F3PCFEXETR           EXECUTIVE ADVISORY SERVICES -                         DIRCTETR              172,326             17,419         189,745         189,745             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F3PCHRCCSM           HR COMPETITIVE COMPENSATION -                         EMPLOYAL              425,649                  -         425,649         405,502        20,146               -              -          20,146
                     HUMAN RESOURCES                          ESI              HR401    F3PCHRDCSS           HR- FRANCHISE OPNS (DIST) SUPT                        EMPLFRAN                    -                  -               -               -             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F3PCHRENUC           HR SERVICES - ENUCO - ALL                             DIRCTENU                  222                  6             228             228             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F3PCHREOIX           HUMAN RESOURCE SERVICES - EOI                         DIRCTEOI                  222                  6             228             228             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F3PCHRRVRB           HUMAN RESOURCE SERVICES - RIVE                        DIRCTRBS                  169                  -             169             169             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F3PCHRSADM           HR SVCS - ESI ADMINISTRATION                          DIRCTESI                    1                  -               1               1             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL            1,079,493             43,477       1,122,970       1,069,063        53,907               -         (1,592)         52,315
                     HUMAN RESOURCES                          ESI              HR401    F3PCHRSHRX           HR SVCS - ESI HUMAN RESOURCES                         DIRCTESI                   96                  -              96              96             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F3PCTTDS38           TRANSMISSION O&M MGMT/SUPPORT                         TRSBLNOP                    -                  -               -               -             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F3PP1E2EPM           End-to-End Process Mgmnt                              LVLSVCAL                1,396                222           1,618           1,462           155               -              3             158
                     HUMAN RESOURCES                          ESI              HR401    F3PPETENOI           Executive Timesheet- ENOI                             DIRCTENO                   14                  -              14              14             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F3PPETRNUC           Executive Timesheets- Reg Nuc                         DIRCTEOI                    -                  -               -               -             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F3PPETSEAI           Executives Time and Expenses-E                        DIRCTEAI                   15                  -              15              15             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F3PPETSETR           Executive Timesheets-ETR                              DIRCTETR              129,445             17,607         147,052         147,052             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F3PPHRAHTM           A l Hands Meeting for HR&A                            EMPLOYAL               55,797                  -          55,797          53,119         2,678               -           (105)          2,572
                     HUMAN RESOURCES                          ESI              HR401    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL               96,038              3,808          99,845          95,137         4,708               -             38           4,747
                     HUMAN RESOURCES                          ESI              HR401    F5PCSVCAWD           SERVICE AWARDS                                        DIRCTESI                  178                  -             178             178             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F5PCZBDEPT           SUPERVISION & SUPPORT - HUMAN                         DIRCTESI                    -                  -               -               -             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F5PCZCDEPT           SUPERVISION & SUPPORT - CORPOR                        LBRCORPT                   65                  -              65              62             2               -              -               2
                     HUMAN RESOURCES                          ESI              HR401    F5PCZZ8602           ESI/EBS GIFTS/ REWARDS                                EMPLOYAL                  850                 92             942             896            46               -              1              47
                     HUMAN RESOURCES                          ESI              HR401    F5PPFALCON           Project Falcon                                        DIRECTNI                 (564)                 -            (564)           (564)            -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F5PPHREXEC           HR Executive Financial Counsel                        ASSTSALL                7,311                  -           7,311           6,570           741               -           (741)              -
                     HUMAN RESOURCES                          ESI              HR401    F5PPKRYPTN           Project Krypton                                       DIRECT14                  148                  1             148             148             -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F5PPLRSOLT           System Officer Labor Team                             EMPLOYAL                9,360                687          10,047           9,562           486               -              8             493
                     HUMAN RESOURCES                          ESI              HR401    F5PPORGSJV           ESI Direct EquaGen Org Costs                          DIRECTNI                 (604)                 -            (604)           (604)            -               -              -               -
                     HUMAN RESOURCES                          ESI              HR401    F5PPORGSSP           ESI Direct Enexus Org Costs                           DIRECTNI                 (219)                 -            (219)           (219)            -               -              -               -

                     HUMAN RESOURCES                          ESI              HR401    Total                                                                                          2,049,021             89,848       2,138,869       2,047,057        91,813              19         (2,205)         89,626

                     HUMAN RESOURCES                          ESI              HR403    C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                         EMPLOYAL             (263,040)             1,320        (261,720)       (249,171)      (12,549)       12,549                  -             -
                     HUMAN RESOURCES                          ESI              HR403    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL            1,007,970             90,117       1,098,087       1,044,987        53,100          (148)               851        53,803
                     HUMAN RESOURCES                          ESI              HR403    F3PCHRSDUT           HR SVCS - ESI DOMESTIC UTILITY                        DIRCTESI                    -                  -               -               -             -             -                  -             -
                     HUMAN RESOURCES                          ESI              HR403    F3PPHRAHTM           A l Hands Meeting for HR&A                            EMPLOYAL                  348                  -             348             331            17             -                  -            17
                     HUMAN RESOURCES                          ESI              HR403    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL               35,142              4,009          39,151          37,276         1,875             -                 38         1,913
8-500




                                                              ESI              HR403    F5PCEDIVER                                                                 DIRCTESI              (11,832)                 -         (11,832)        (11,832)            -             -                  -             -




                                                                                                                                                                                                                                                                                                                    2011 TX Rate Case
                     HUMAN RESOURCES                                                                         DIVERSITY TRAINING
                     HUMAN RESOURCES                          ESI              HR403    F5PCSVCAWD           SERVICE AWARDS                                        DIRCTESI                   43                  -              43              43             -             -                  -             -
                     HUMAN RESOURCES                          ESI              HR403    F5PCZBDEPT           SUPERVISION & SUPPORT - HUMAN                         DIRCTESI                    -                  -               -               -             -             -                  -             -
                     HUMAN RESOURCES                          ESI              HR403    F5PCZCDEPT           SUPERVISION & SUPPORT - CORPOR                        LBRCORPT                    -                  -               -               -             -             -                  -             -




                                                                                                                                                                                                                                                                                                                        Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR403    F5PCZUDEPT           SUPERVISION & SUPPORT - DOMEST                        LBRUTOPN                    -                  -               -               -             -             -                  -             -




                                                                                                                                                                                                                                                                                                                         Page 60 of 88
                     HUMAN RESOURCES                          ESI              HR403    F5PPERG100           Systemwide Ergonomics Initiati                        EMPLOYAL                    -                  -               -               -             -             -                  -             -
                     HUMAN RESOURCES                          ESI              HR403    F5PPFALCON           Project Falcon                                        DIRECTNI              (10,812)                31         (10,782)        (10,782)            -             -                  -             -
                     HUMAN RESOURCES                          ESI              HR403    F5PPZUWELL           Entergy Wellness Program                              EMPLOYAL                  163                 16             180             171             9             -                  0             9

                     HUMAN RESOURCES                          ESI              HR403    Total                                                                                           757,982              95,493        853,475          811,023        42,451        12,401                890        55,742



                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)             (D)          (E)            (F)           (G)         (H)
                                                                                                                                                                                                    Total Billings
                                                                                        Activity / Project                                                           ESI BIlling                   Service Company                                   ETI Per                     Pro Forma   Total ETI
                                       Class                  Billing Entity     Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total      All Other BU's   Books        Exclusions      Amount     Adjusted
                     HUMAN RESOURCES                          ESI              HR416    C1PPFI3EOI           EOI TIME & LABOR 2010                                 DIRCTEOI               4,598                      -      4,598           4,598            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPFI5207           Payroll Time & Labor - Phase I                        EMPLOYAL                 (15)                     -         (15)           (14)          (1)             -            1               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPFI7243           Util ty Operations Graphical D                        CUSTEGOP                 405                      -         405            350           56            (56)           -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPFII043           Relocate Gretna Telecom Hub                           PCNUMALL                 (81)                     -         (81)           (78)          (3)             3            -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPFII26C           CFI-Jackson IT Equipment                              APPSUPAL              (1,381)                     -     (1,381)         (1,173)        (208)           208            -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPFII26D           DWDM Engineering                                      PCNUMALL                   -                      -           -              -            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPFINRTL           NonReg Time-LBR & Absence Mgmt                        DIRCTENU               5,793                      -      5,793           5,793            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPFIRGTL           Regulated Time-LBR & Absence M                        EMPOPCPE               4,780                      -      4,780           4,349          431           (431)           -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPFITMS8           2008 Telecom Capital Rplt-Metr                        LVLSVCAL                   -                      -           -              -            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPFT7226           B ll Print Optimization/Transi                        CUSEGXTX                (916)                     -       (916)           (916)           -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                         EMPLOYAL               8,824                      -      8,824           8,400          423           (424)           0               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPRNE002           New Nuclear Entergy - Ongoing                         NWDVRBGG               4,294                      -      4,294           4,294            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPTD2908           EMCC Cap Database                                     TRSBLNOP                 623                      -         623            550           73            (73)           -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPTD2923           EMS/SCADA Host Syst Reconf                            TRSBLNOP                 997                      -         997            880          117           (117)           -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPTD2937           TRA Phase II                                          LOADOPCO                 627                      -         627            534           94            (94)           -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPTD3002           2008 NERC Cyber Security Compl                        TRSBLNOP              17,456                      -     17,456          15,405        2,051         (2,051)           -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPTD3004           Flowgate Financial Rights-Shor                        LOADOPCO               8,087                      -      8,087           6,880        1,207         (1,207)           -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPTD3063           Real Time Simulation Tools HYP                        TRSBLNOP                 281                      -         281            248           33            (33)           -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPWC112J           Disaster Recovery / Business C                        DIRCTENU                 152                      -         152            152            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPWC127G           IAS Technical upgrade                                 DIRCTENU                 152                      -         152            152            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C1PPWC142A           Plant INformation System- Hard                        DIRCTENU                 102                      -         102            102            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PP4C816A           RHR SW Pump Repl "C"                                  DIRECT72                 151                      -         151            151            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PP4C851B           Monitoring Detection & Alarm                          DIRECT72                 221                      -         221            221            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PP4C851E           Miscellaneous Security Mods                           DIRECT72                 119                      -         119            119            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PP5C261A           Unit 2 License Renewal                                DIRECT7A               1,197                      -      1,197           1,197            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PP5C941A           10CFR73 Fleet Security Project                        DIRECT7A                 241                      -         241            241            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PP5CU100           Unit 1 - 100                                          DIRECT7A               1,774                      -      1,774           1,774            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PP6C233A           Unit 3 License Renewal                                DIRECT77               1,289                      -      1,289           1,289            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PP6C947A           10CFR73 Fleet Security Project                        DIRECT77                 243                      -         243            243            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PP7C274A           Ext Power Uprate Feasibi ity S                        DIRECT78              (1,107)                     -     (1,107)         (1,107)           -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PP7C312A           Fleet Secur ty Project 10CFR73                        DIRECT78               1,837                      -      1,837           1,837            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PPA80080           10CFR73 Secur ty - SOCA FENCES                        DIRECT57                 721                      -         721            721            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PPB80080           Install Security Detection Equ                        DIRECT57                 300                      -         300            300            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PPTC278A           SOCA                                                  DIRECTNA                 128                      -         128            128            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PPTC278D           Misc                                                  DIRECTNA                 836                      -         836            836            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PPWC10PG           Sale of P lgrim Switchyard                            DIRECT57                   -                      -           -              -            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PPWC117A           Replace IP3 Plant Process Comp                        DIRECT77                 768                      -         768            768            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C2PPWC119A           Replace Pilgrim Plant Process                         DIRECT57               2,061                      -      2,061           2,061            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C5PP449606           Gas Serv Storm Rebu ld Replace                        DIRCTENO               1,827                      -      1,827           1,827            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PC249000           DIST LINES REVENUE BLANKET -                          DIRCTELI                 788                      -         788            788            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PC449000           DIST LINES REVENUE BLANKET -                          DIRCTENO                 694                      -         694            694            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PC849000           DIST LINES REVENUE BLANKET -                          DIRECTLG               1,389                      -      1,389           1,389            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PCN32144           GRAND GULF EXTENDED POWER UPRA                        DIRCTSER              55,720                      -     55,720          55,720            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPAMBSGN           AMI BASE Non-Incremental EGSL                         DIRECTLG                 (27)                     -         (27)           (27)           -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPAMIN01           ENO AMI Program Mgmt                                  DIRCTENO               1,787                      -      1,787           1,787            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPBB0336           EGS LLC Replace LTC on Meaux T                        DIRECTLG                 (28)                     -         (28)           (28)           -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPDS1332           Oakville Build 230kV Substatio                        DIRCTELI                 225                      -         225            225            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPDS9200           Church Rd build New Substatio                         DIRCTEMI                 283                      -         283            283            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPDS9972           Dist Briarwood 230/34 5kV Sub                         DIRECTLG                 706                      -         706            706            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPDSF010           Youngsville Sub Land Purchase                         DIRECTLG                 464                      -         464            464            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPDSF011           Youngsville-New 138/13 2kV Sub                        DIRECTLG               1,296                      -      1,296           1,296            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPFIB14T           Microwave Replacement Texas 20                        DIRECTTX                 184                      -         184              -          184           (184)           -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPFTEM10           2010 Telecom Capital Replacmnt                        DIRCTEMI                 103                      -         103            103            -              -            -               -
8-501




                                                              ESI              HR416    C6PPGN0020                                                                 DIRECTLG                 302                      -         302            302            -              -            -               -




                                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                                                                         New Nuclear Reg Filing EGSL On
                     HUMAN RESOURCES                          ESI              HR416    C6PPLN0020           New Nuclear Reg Filing ELL Ong                        DIRCTELI                 322                      -         322            322            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN32518           Grand Gulf License Renewal                            DIRCTSER               3,979                      -      3,979           3,979            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN32593           Siemens High Pressure Turbine                         DIRCTSER               1,146                      -      1,146           1,146            -              -            -               -




                                                                                                                                                                                                                                                                                                                 Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    C6PPN32595           Radial Well Instrumentation Up                        DIRCTSER               1,097                      -      1,097           1,097            -              -            -               -




                                                                                                                                                                                                                                                                                                                  Page 61 of 88
                     HUMAN RESOURCES                          ESI              HR416    C6PPN32647           Power Range Neutron Mon toring                        DIRCTSER               1,098                      -      1,098           1,098            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN32672           PUSAR License Amendment Req                           DIRCTSER               4,002                      -      4,002           4,002            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN32689           Security SOCA Camera/Video Sys                        DIRCTSER               1,744                      -      1,744           1,744            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN32717           EPU Turbine Generator Upgrade                         DIRCTSER                 947                      -         947            947            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN32722           Enriched Boron SLC System                             DIRCTSER                 211                      -         211            211            -              -            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN32724           Fuel Pool Cooling & Cleanup Sy                        DIRCTSER                 123                      -         123            123            -              -            -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                         ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                              For the Twelve Months Ended June 30, 2011
                                                                                                                                                                           Amounts in Dollars
                                                                                                                                                                                       (A)              (B)             (C)              (D)          (E)            (F)           (G)          (H)
                                                                                                                                                                                                   Total Billings
                                                                                        Activity / Project                                                          ESI BIlling                   Service Company                                    ETI Per                     Pro Forma    Total ETI
                                       Class                  Billing Entity     Dept         Code                            Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books        Exclusions      Amount      Adjusted
                     HUMAN RESOURCES                          ESI              HR416    C6PPN32730           Moisture Separator Reheaters                         DIRCTSER                 976                      -        976              976            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN32731           `EPU - Radial Well Addition (#                       DIRCTSER               1,158                      -      1,158            1,158            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN32733           Turbine Generator Auxiliaries                        DIRCTSER                 673                      -        673              673            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN66417           Steam Generator Replacement                          DIRCTWF3               7,894                      -      7,894            7,894            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN66800           Misc Security Mods                                   DIRCTWF3               1,162                      -      1,162            1,162            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN66828           NFPA 805 Phase 2                                     DIRCTWF3               1,013                      -      1,013            1,013            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN71535           SECURITY MISC SECURITY MODS                          DIRCTRBS               1,165                      -      1,165            1,165            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN87125           ANOC Mon toring Detection CAS/                       DIRCANOC               1,257                      -      1,257            1,257            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN87613           ANO1 Risk Based Fire Prot (NFP                       DIRCANOC                 297                      -        297              297            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPN88087           ANO1 Implement License Renewal                       DIRCANOC                 120                      -        120              120            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPSP0012           SPO Project Gator Transact/Tra                       DIRCTELI               4,997                      -      4,997            4,997            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPSP0029           SPO Evangeline                                       DIRCTELI                 440                      -        440              440            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPSP0030           SPO Ouachita Fuel Meter Common                       DIRCTEAI               3,501                      -      3,501            3,501            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPSP0038           SPO Project Lamar Transaction                        DIRCTEAI                 805                      -        805              805            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPSP0046           SPO Project Burnet Transaction                       DIRCTEMI                 763                      -        763              763            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPT60173           Vicksburg E Add TOC controls-R                       DIRCTEMI                 164                      -        164              164            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTD3304           LR TOC Mapboard Display (Ph3)                        DIRCTEAI                  41                      -         41               41            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTD3307           LR TOC PEGASUS DEPLOYMENT                            DIRCTEAI                 284                      -        284              284            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTD3311           SMP SCADA SUPPORT-BATON ROUGE                        DIRECTLG                 374                      -        374              374            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTD3409           West Monroe Install New Firewa                       DIRCTELI                 179                      -        179              179            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTD3570           S Grenada-Add Tillatoba LN Bay                       DIRCTEMI                 244                      -        244              244            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL1144           LOBLOLLY-HAMMOND NEW LINE-200                        DIRECTLG                 151                      -        151              151            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL4200           Jacinto-Lewis Creek 230kV Line                       DIRECTTX                 103                      -        103                -          103           (103)            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL4485           115kV T-Line T P to Sunnybroo                        DIRCTEMI               1,122                      -      1,122            1,122            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL4490           Waterways-E Vicksburg Line Up                        DIRCTEMI                 361                      -        361              361            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL4493           Church Rd-Getwell Build New Li                       DIRCTEMI                 345                      -        345              345            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL4587           Cypress - Jacinto New Line-EGS                       DIRECTTX              (1,439)                     -     (1,439)               -       (1,439)             -         1,439               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL4588           Frontier - Grimes New Line-EG                        DIRECTTX                (439)                     -       (439)               -         (439)             -           439               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL5099           W llow Glen-Conway New 230kV L                       DIRECTLG                 232                      -        232              232            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL5400           Mer in-L17 Build In/Out Arran                        DIRECTTX                 191                      -        191                -          191           (191)            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL7176           IPCO-Bastrop 115 Upgrade Line                        DIRCTELI                 120                      -        120              120            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL7177           Bastrop-Log Cabin 115 Upgr Li                        DIRCTELI                 113                      -        113              113            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL7178           WalnutGrove-Swartz 115 Upgr L                        DIRCTELI               1,088                      -      1,088            1,088            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL7202           IronMan-Tezcuco Build New Lin                        DIRCTELI                 764                      -        764              764            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL7502           Line 269 Bu ld New 230kV Line                        DIRCTELI                 123                      -        123              123            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL7504           Line 730 Relocate 230kV Lines                        DIRCTELI                 131                      -        131              131            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL8321           Jennings-Lawtag Upgrd-106 MVA                        DIRECTLG                (181)                     -       (181)            (181)           -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL8906           Quarry to Rivtrin Line 831- EG                       DIRECTTX                (679)                     -       (679)               -         (679)             -           679               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL8990           Tillatoba-S GrenadaBld New 230                       DIRCTEMI                 154                      -        154              154            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL9394           Lakeover-Northpark Build 115k                        DIRCTEMI                 893                      -        893              893            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL9397           RayBraswe l-Byram Bu ld 115kV                        DIRCTEMI                 227                      -        227              227            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL9407           Lakeover-NEJax Rebuild 115kV                         DIRCTEMI                 284                      -        284              284            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL9821           Tamina - Cedar Hill Upgrade L                        DIRECTTX               1,588                      -      1,588                -        1,588         (1,588)            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL9961           LG-Bayou Steel Reroute 230kV                         DIRCTELI                   -                      -          -                -            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL9962           LG-Belle Point Reroute 230kV                         DIRCTELI                   -                      -          -                -            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL9963           LG-Luling Reroute 115kV Circu                        DIRCTELI                   -                      -          -                -            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL9964           LG-Unit 2 Circuit Reroute                            DIRCTELI                   -                      -          -                -            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTL9967           Brookhaven-McComb Rebuild 115                        DIRCTEMI                   -                      -          -                -            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLA161           Hamlet to Holland Bottoms 161                        DIRCTEAI                 849                      -        849              849            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLA204           Grandview to Osage Creek New                         DIRCTEAI                 948                      -        948              948            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLA206           Bismarck to Amity Tap                                DIRCTEAI                 184                      -        184              184            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLA209           Benton N to Benton S - New L                         DIRCTEAI               1,207                      -      1,207            1,207            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLA211           Melbourne to Sage Line Recondu                       DIRCTEAI                 742                      -        742              742            -              -             -               -
8-502




                                                              ESI              HR416    C6PPTLACJ1                                                                DIRECTLG                 238                      -        238              238            -              -             -               -




                                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                                                                         Upgrade Addis to Cajun line se
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLG001           Thompson Creek 138kV DEMCO POD                       DIRECTLG                 186                      -        186              186            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLG003           Pt Hudson-Sandy Creek Reroute                        DIRECTLG                 109                      -        109              109            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLG101           Meaux to Se lers Road Bld T-L                        DIRECTLG                 880                      -        880              880            -              -             -               -




                                                                                                                                                                                                                                                                                                                  Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLG201           CLECO Sellers Road to LUS Labb                       DIRECTLG                 997                      -        997              997            -              -             -               -




                                                                                                                                                                                                                                                                                                                   Page 62 of 88
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLGM01           GM-Leevi le Build New 115kV T                        DIRCTELI                 790                      -        790              790            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLK002           Loblolly to Hammond (ELL porti                       DIRCTELI                 183                      -        183              183            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLK009           Point Pleasant Cut In                                DIRECTLG                 134                      -        134              134            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLM002           Daisy Line- ExxonMobile 69kVPO                       DIRECTTX                 156                      -        156                -          156           (156)            -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLR001           Swartz to Oak Ridge Serve New                        DIRCTELI                 151                      -        151              151            -              -             -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLW999           Dewitt T-Line Relocation                             DIRCTEAI                 107                      -        107              107            -              -             -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                  Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                         ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                              For the Twelve Months Ended June 30, 2011
                                                                                                                                                                           Amounts in Dollars
                                                                                                                                                                                       (A)               (B)             (C)              (D)          (E)           (F)           (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                        Activity / Project                                                          ESI BIlling                    Service Company                                    ETI Per                    Pro Forma       Total ETI
                                       Class                  Billing Entity     Dept         Code                            Activity / Project Description         Method          Support          Recipient          Total       All Other BU's   Books       Exclusions      Amount         Adjusted
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLX001           Upgrade L-824                                        DIRECTTX                 345                       -        345                -          345          (345)               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLX003           Build bypass caney creek sub                         DIRECTTX                 231                       -        231                -          231          (231)               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLX004           T-LINE TO TIE EXISTING AND NEW                       DIRECTTX                 199                       -        199                -          199          (199)               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLX101           McAdams-Pickens Ln Upgr Ln 2                         DIRCTEMI                 180                       -        180              180            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLY001           Marydale-Tejac Reconductor 12                        DIRECTLG                 313                       -        313              313            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLZ002           Hartburg-McLewis Upgrade to 7                        DIRECTTX                 442                       -        442                -          442          (442)               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTLZ005           Alchem-Mono(L397) Upgrade 275                        DIRECTLG                 276                       -        276              276            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTS1452           Holland Bottom Land Purchase S                       DIRCTEAI                 877                       -        877              877            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTS1458           Holland Bottom 500/161kV Sub                         DIRCTEAI               2,026                       -      2,026            2,026            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTS1540           A liance Install 230/115kV Au                        DIRCTELI                 231                       -        231              231            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTS2069           Coly sub modify - new 230kV li                       DIRECTLG               1,079                       -      1,079            1,079            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTS2194           Lewis Creek Insta l Transform                        DIRECTTX               1,211                       -      1,211                -        1,211        (1,211)               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTS5960           Packenham Convert to 230kV Rin                       DIRCTELI                    -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTS7745           South Norco 230 Decommissioni                        DIRCTELI                    -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTS8959           Northpark Install 115kV Ring                         DIRCTEMI                 872                       -        872              872            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTS9370           Sarepta 345kV Build New Sw S                         DIRCTELI               1,526                       -      1,526            1,526            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTS9376           El Dorado Upgrade Relaying                           DIRCTEAI                 338                       -        338              338            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTS9377           Sarepta 115kV Install New Lin                        DIRCTELI                 193                       -        193              193            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTS9575           N Bastrop 115kV Expand Sub                           DIRCTELI               1,282                       -      1,282            1,282            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTS9960           Little Gypsy Pet Coke Reconfig                       DIRCTELI                    -                      -          -                -            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSA382           Grandview Build New Sub                              DIRCTEAI               1,776                       -      1,776            1,776            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSA704           H S EHV- Woodward Relay Upgr                         DIRCTEAI                 208                       -        208              208            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSA707           L R West Repl Breakers on T1                         DIRCTEAI                 159                       -        159              159            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSA712           Woodward Sub Relay Upgrade                           DIRCTEAI                 115                       -        115              115            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSA714           AECC Avilla POD                                      DIRCTEAI               1,204                       -      1,204            1,204            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSA800           Osage Creek (AECC) Upgrade                           DIRCTEAI                 210                       -        210              210            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSA889           Lynch Relay Impr on Jacksonvi                        DIRCTEAI                 199                       -        199              199            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSANG1           LAGEN Sterlington (Koch) Inst                        DIRCTELI                 119                       -        119              119            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSAS01           Amity SS- Upgrade Switch B0617                       DIRCTEAI                 202                       -        202              202            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSF273           Coly L342 replace Primary rela                       DIRECTLG                 148                       -        148              148            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSF274           W llow Glen L342replacePri rel                       DIRECTLG                 182                       -        182              182            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSF275           McKnight L734 replace Pri rel                        DIRECTLG                 287                       -        287              287            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSF312           Mor l 69KV cap bank & relay pa                       DIRECTLG                 (17)                      -        (17)             (17)           -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSG102           Meaux Install 400MVA AutoXFMR                        DIRECTLG               1,492                       -      1,492            1,492            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSG104           Richard Sub Insta l 500kV POD                        DIRECTLG                 967                       -        967              967            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSG202           Wells Install 500kV Terminal                         DIRECTLG                 169                       -        169              169            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSG305           Carter Upgrade Cap Bank                              DIRECTLG                   (8)                     -         (8)              (8)           -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSK102           Good Hope Rebuild by Valero                          DIRCTELI                 215                       -        215              215            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSK107           Sterlington 115 Bus Split/Upg                        DIRCTELI               2,134                       -      2,134            2,134            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSK109           Bastrop 115 Bkr/Sw/Relay Upgr                        DIRCTELI               1,139                       -      1,139            1,139            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSK117           Oak Grove 115 Bastrop Ln Rela                        DIRCTELI                 188                       -        188              188            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSK164           Iron Man 230 Build New Statio                        DIRCTELI                 877                       -        877              877            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSK250           Bayou Labutte Bu ld 500kV Sub                        DIRCTELI               2,297                       -      2,297            2,297            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSK251           Iberv lle Add 230kV Line Bay                         DIRCTELI                 253                       -        253              253            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSK252           Evergreen Replace S9550 Bkr                          DIRCTELI                 119                       -        119              119            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSK272           Behrman sub - Modify station f                       DIRCTELI                 140                       -        140              140            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSK281           W llow Glen Replace Breakers                         DIRECTLG               1,204                       -      1,204            1,204            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSK283           Point Pleasant design oversigh                       DIRCTELI                 273                       -        273              273            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSK586           Minden Replace 3 Breakers                            DIRCTELI                 782                       -        782              782            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSM004           Daisy Sub- ExxonMobile 69kVPOD                       DIRECTTX               1,013                       -      1,013                -        1,013        (1,013)               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSM999           Gladys Sub 69kv POD                                  DIRECTTX                 319                       -        319                -          319          (319)               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSP307           Sabine Upgrade Line Relaying L                       DIRECTTX                 127                       -        127                -          127          (127)               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSP308           Stonegate Install 138kV Line R                       DIRECTTX                 229                       -        229                -          229          (229)               -               -
8-503




                                                              ESI              HR416    C6PPTSP334                                                                DIRECTTX                 107                       -        107                -          107          (107)               -               -




                                                                                                                                                                                                                                                                                                                 2011 TX Rate Case
                     HUMAN RESOURCES                                                                         Conroe Trans No 2 Relaying
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSP431           Mid County Install Relaying                          DIRECTTX                 106                       -        106                -          106          (106)               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSP500           Grimes Sub Install Relay Equi                        DIRECTTX                 789                       -        789                -          789          (789)               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSP666           Tamina Sub Install 138kv Bkr                         DIRECTTX                 243                       -        243                -          243          (243)               -               -




                                                                                                                                                                                                                                                                                                                     Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSP700           Navasota Install Relay Equipm                        DIRECTTX                 209                       -        209                -          209          (209)               -               -




                                                                                                                                                                                                                                                                                                                      Page 63 of 88
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSP900           Bryan Sub Install Relay Equip                        DIRECTTX                 174                       -        174                -          174          (174)               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSP987           Mer in sub build new sub                             DIRECTTX               1,473                       -      1,473                -        1,473        (1,473)               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSP999           College Station Junction Buil                        DIRECTTX               2,278                       -      2,278                -        2,278        (2,278)               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSU002           BaxterWilson Add Auto & Upgr                         DIRCTEMI               1,545                       -      1,545            1,545            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSV001           ANO PHVII (2010)                                     DIRCTEAI                 218                       -        218              218            -              -               -               -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSV003           Hamlet XFMR Upgrade                                  DIRCTEAI                 196                       -        196              196            -              -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                  Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                         ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                              For the Twelve Months Ended June 30, 2011
                                                                                                                                                                           Amounts in Dollars
                                                                                                                                                                                       (A)              (B)             (C)              (D)          (E)           (F)           (G)            (H)
                                                                                                                                                                                                   Total Billings
                                                                                        Activity / Project                                                          ESI BIlling                  Service Company                                     ETI Per                    Pro Forma      Total ETI
                                       Class                  Billing Entity     Dept         Code                            Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books       Exclusions      Amount        Adjusted
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSW001           Dewitt INST 33MVA X-Former                           DIRCTEAI               1,067                      -      1,067            1,067            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSWIN1           Replace Transformer at Winnsbo                       DIRCTELI                 226                      -         226             226            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSWIN2           Inst 20MVA Auto & 2 Feeder Br                        DIRCTELI                 152                      -         152             152            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSX003           S BMT 138KV Replace Breakers a                       DIRECTTX                 128                      -         128               -          128          (128)             -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSX004           Lewis Creek 138kV Insta l brk                        DIRECTTX                 866                      -         866               -          866          (866)             -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSX006           Install new 230kV Bay Jacinto                        DIRECTTX                 835                      -         835               -          835          (835)             -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSX100           McAdams Add 2nd Auto                                 DIRCTEMI               1,386                      -      1,386            1,386            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSZ014           Hernando(115kV) Split 32 4 Cap                       DIRCTEMI                 283                      -         283             283            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPTSZ016           PlumPoint(115kV) Spl t 32 4 Ca                       DIRCTEMI                 178                      -         178             178            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWAR382           WB1 HP Turbine Upgrade                               DIRCTEAI                   -                      -           -               -            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWAR383           WB2 HP Turbine Upgrade                               DIRCTEAI                   -                      -           -               -            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWAT059           Attala Secondary Pipeline Tie-                       DIRCTEMI               2,345                      -      2,345            2,345            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWAU044           OP1-OUA015 012-HRSG Air Attemp                       DIRCTEAI                 158                      -         158             158            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWAU045           OP2-OUA015 013-HRSG Air Attemp                       DIRCTEAI                 232                      -         232             232            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWGA229           LW2 Superheater Replacement                          DIRECTTX               1,280                      -      1,280                -        1,280        (1,280)             -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWGA230           LW2 Reheater Replacement                             DIRECTTX               1,176                      -      1,176                -        1,176        (1,176)             -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWGA233           LW2 Air Preheater Shaft/Rotor                        DIRECTTX                 506                      -         506               -          506          (506)             -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWGA239           LW2 Turbine Inner Module Uprat                       DIRECTTX               2,747                      -      2,747                -        2,747        (2,747)             -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWGB028           OP3-OUA015 014-HRSG Air Attemp                       DIRECTLG                 204                      -         204             204            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWGM587           NL6 - CAIR - CAPITAL PROJECT                         DIRECTLG               1,043                      -      1,043            1,043            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWLB016           BU8 Replace Turbine Rotor                            DIRCTELI                 437                      -         437             437            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWLN500           NMC - Oil/Water Separator for                        DIRCTELI                 206                      -         206             206            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWLY331           LGC Oily Water Separator at Oi                       DIRCTELI                 153                      -         153             153            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWMA226           BW1 Fuel & Aux Air Cntrls Addi                       DIRCTEMI                 239                      -         239             239            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWS0534           System Planning Pet Coke Repow                       DIRCTELI               2,015                      -      2,015            2,015            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWS0628           SPO W-WOTAB CT Development Spe                       DIRECTTX                   -                      -           -               -            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWS0783           Ninemile 6 Development                               DIRCTELI               8,723                      -      8,723            8,723            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWUA002           OPC-OUA010 Plant Storeroom                           DIRCTEAI                 149                      -         149             149            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C6PPWUA006           OPC-OUA016 MIC Eval/Remediatio                       DIRCTEAI                 335                      -         335             335            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C7PPSJ1214           WINTER STORM DL EAI DIST 01/26                       DIRCTEAI                 980                      -         980             980            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    C8PPTSP164           Neches Station Switchyard (Ike                       DIRECTTX               1,211                      -      1,211                -        1,211        (1,211)             -             -
                     HUMAN RESOURCES                          ESI              HR416    E1PCD10064           DISTR WK MGMT-SUBST AOR/COS/SF                       CUSEOPCO                   7                      -           7               6            1             -             (0)            1
                     HUMAN RESOURCES                          ESI              HR416    E1PCNN5413           NUCLEAR BUSINESS DEVELOPMENT                         DIRECT14              14,368                      -     14,368           14,368            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    E1PCR56015           CUSTOM SALES & SERVICE UNIT -                        CUSESOUT              17,730                      -     17,730           17,730            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    E1PCR56025           CUSTOM SALES & SERVICE UNIT- M                       DIRCTELI               1,997                      -      1,997            1,997            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    E1PCR56220           Sales & Mktg - EAI                                   DIRCTEAI                 106                      -         106             106            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    E1PCR56221           Sales & Mktg - EMI                                   DIRCTEMI                 183                      -         183             183            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    E1PCR56222           Sales & Mktg - ELL                                   DIRCTELI                 287                      -         287             287            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    E1PCR56223           Sales & Mktg - ENOI                                  DIRCTENO                 208                      -         208             208            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    E1PCR56224           Sales & Mktg - EGSI-TX                               DIRECTTX                 105                      -         105               -          105             -              -           105
                     HUMAN RESOURCES                          ESI              HR416    E1PCR56225           Sales & Mktg - EGSI - LA                             DIRECTLG                 104                      -         104             104            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    E1PCR56226           Sales & Mktg - ALL JURIS                             MACCTALL              35,159                      -     35,159           29,872        5,287             -            (30)        5,258
                     HUMAN RESOURCES                          ESI              HR416    E1PCR73457           TRAINING & PROCESS IMPROVEMENT                       CUSTCALL              21,453                      -     21,453           19,085        2,368             -            (13)        2,355
                     HUMAN RESOURCES                          ESI              HR416    E1PPEFF003           EAI ENERGY EFFCNCY NON-INCREME                       DIRCTEAI                 291                      -         291             291            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    E1PPEFF014           EAI ENERGY EFFCNCYAgri IrrigNo                       DIRCTEAI                 107                      -         107             107            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    E1PPNXCRP1           Unwind - Employee                                    DIRECTNI                 356                      -         356             356            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PC380303           CONTINGENCY PLANNING                                 DIRECT57                 212                      -         212             212            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PC390000           DEFAULT PAYROLL PILGRIM                              DIRECT57                 130                      -         130             130            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PC4B1120           PUBLIC AFFAIRS - VERMONT YANKE                       DIRECT72                 147                      -         147             147            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PC6H0026           NORTHEAST MGMT OVERSITE IP2/IP                       SPL77N7A               6,230                      -      6,230            6,230            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PC6H00IP           DIRECT SUPPORT TO IP3                                DIRECT77               4,090                      -      4,090            4,090            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PC6H00JF           DIRECT SUPPORT TO JAF                                DIRECT78               4,966                      -      4,966            4,966            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PC6H00PN           DIRECT SUPPORT TO PILGRIM NPS                        DIRCTENU               4,476                      -      4,476            4,476            -             -              -             -
8-504




                                                              ESI              HR416    F3PC6H00VY                                                                DIRCTENU              10,174                      -     10,174           10,174            -             -              -             -




                                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                                                                         VERMONT YANKEE 100%
                     HUMAN RESOURCES                          ESI              HR416    F3PC6HENNE           ENN EQUAL SPLIT                                      DIRCTENU              31,205                      -     31,205           31,205            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCC08500           Executive VP Operations                              ASSTSALL               2,894                      -      2,894            2,600          294             -             (2)          292
                     HUMAN RESOURCES                          ESI              HR416    F3PCC14900           EXPENSES-CHAIRMAN ENTERGY                            DIRCTETR               9,294                      -      9,294            9,294            -             -              -             -




                                                                                                                                                                                                                                                                                                                Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F3PCC31255           OPERATIONS-OFFICE OF THE CEO                         ASSTSALL              18,157                      -     18,157           16,310        1,847             -            (10)        1,837




                                                                                                                                                                                                                                                                                                                 Page 64 of 88
                     HUMAN RESOURCES                          ESI              HR416    F3PCCDVCCN           PROJECT GUMBO                                        CUSGOPCO               3,652                      -      3,652            3,652            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCCDVDAT           CORPORATE DEVELOPMENT DATA ROO                       LVLSVCAL                 123                      -         123             111           12             -              -            12
                     HUMAN RESOURCES                          ESI              HR416    F3PCCE0129           CORPORATE SUSTAINABILITY STRAT                       CAPAOPCO               1,161                      -      1,161            1,035          125             -             (1)          125
                     HUMAN RESOURCES                          ESI              HR416    F3PCCEIE01           CORP ENVIRONMENTAL INITIATIVES                       CAPAOPCO                 135                      -         135             121           15             -              -            15
                     HUMAN RESOURCES                          ESI              HR416    F3PCCEII01           CORP ENVIRONMENTAL INITIATIVES                       CAPAOPCO                 135                      -         135             121           15             -              -            15
                     HUMAN RESOURCES                          ESI              HR416    F3PCCEP001           CORPORATE ENVIRONMENTAL POLICY                       CAPAOPCO               7,997                      -      7,997            7,132          865          (189)            (4)          671


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                  Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                       ENTERGY TEXAS, INC.
                                                                                                                                                  Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                            For the Twelve Months Ended June 30, 2011
                                                                                                                                                                         Amounts in Dollars
                                                                                                                                                                                     (A)              (B)             (C)             (D)          (E)           (F)             (G)            (H)
                                                                                                                                                                                                 Total Billings
                                                                                        Activity / Project                                                        ESI BIlling                  Service Company                                    ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity     Dept         Code                          Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F3PCCEPNEW           CONSUMER ED PROGRAMS N O                           DIRCTENO                 142                      -        142             142            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCCPM001           CORPORATE PERFORMANCE MANAGEME                     ASSTSALL              14,849                      -     14,849          13,338        1,511               -             (8)        1,502
                     HUMAN RESOURCES                          ESI              HR416    F3PCCRPEEI           CORPORATE REPORTING - EEI                          ASSTNREG                 863                      -        863             863            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCCRPEIL           CORPORATE REPORTING - EIL                          DIRECT22               1,158                      -      1,158           1,158            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCCRPENU           CORP REPORTING ANALYSIS & POL                      DIRCTENU                 130                      -        130             130            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCCSE060           SAFETY & ENVIRONMENTAL SUPPORT                     EMPLOYAL               4,544                      -      4,544           4,326          218               -             (1)          217
                     HUMAN RESOURCES                          ESI              HR416    F3PCCSE075           SAFETY & ENVIRNMNTL COMPLIANCE                     CUSEOPCO               1,359                      -      1,359           1,159          200               -             (1)          199
                     HUMAN RESOURCES                          ESI              HR416    F3PCCSPELI           SYSTEM PLANNING - ELI                              DIRCTELI                 204                      -        204             204            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCCSPENO           SYSTEM PLANNING - ENOI                             DIRCTENO                 210                      -        210             210            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCCSPGST           SYSTEM PLANNING - EGSI-TX                          DIRECTTX                 166                      -        166               -          166               -              -           166
                     HUMAN RESOURCES                          ESI              HR416    F3PCCSPUTI           SYSTEM PLANNING & STRATEGIC AD                     LOADOPCO              28,355                      -     28,355          24,122        4,233               -            (24)        4,209
                     HUMAN RESOURCES                          ESI              HR416    F3PCD10006           FIELD DEVELOPMENT                                  CUSTEGOP                  33                      -         33              28            5               -             (0)            5
                     HUMAN RESOURCES                          ESI              HR416    F3PCD10010           PROGRAM MANAGEMENT - O&M                           CUSTEGOP                  41                      -         41              36            6               -             (0)            6
                     HUMAN RESOURCES                          ESI              HR416    F3PCD10033           SSS PRELIMINARY PLANNING SCOP                      CUSTEGOP                   2                      -          2               2            0               -             (0)            0
                     HUMAN RESOURCES                          ESI              HR416    F3PCD10036           MGR GEN & ADMIN - DISTR SYSTEM                     CUSTEGOP               3,048                      -      3,048           2,628          420               -             (3)          418
                     HUMAN RESOURCES                          ESI              HR416    F3PCD10039           GEN & ADMIN - CUSTOMER SERVICE                     CUSTEGOP               2,920                      -      2,920           2,517          403               -             (2)          400
                     HUMAN RESOURCES                          ESI              HR416    F3PCD10049           REGULATED RETAIL SYSTEMS - O&M                     CUSTEGOP                 385                      -        385             332           53               -             (0)           53
                     HUMAN RESOURCES                          ESI              HR416    F3PCD10077           REGULATORY AFFAIRS WORLDOX IMP                     DIRCTENO                  21                      -         21              21            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCD10105           CUSTOMER CARE SYSTEM SUPPORT                       CUSEGXTX               5,432                      -      5,432           5,432            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCDG0005           OPERATOR QUAL DEVELOP & TRAIN                      DIRECTLG                 991                      -        991             991            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCE01591           MISC FERC REG COMM EXP                             LOADOPCO               7,349                      -      7,349           6,252        1,097               -             (6)        1,091
                     HUMAN RESOURCES                          ESI              HR416    F3PCE01601           FERC - OPEN ACCESS TRANSMISSIO                     LOADOPCO               4,506                      -      4,506           3,834          673               -             (4)          669
                     HUMAN RESOURCES                          ESI              HR416    F3PCE13100           GEN CORP LEGAL ENTERGY CORP                        DIRCTETR              22,105                      -     22,105          22,105            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCE13240           EOI GEN COUNSEL - LEGAL SUPPOR                     DIRCTEOI               1,208                      -      1,208           1,208            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCE13243           GEN COUNSEL - W3 LEGAL                             DIRCTEOI                 136                      -        136             136            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCE13248           O/S LEGAL FEES - RIVERBEND                         DIRCTEOI               2,198                      -      2,198           2,198            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCE13321           ESI GENERAL LEGAL ADVICE                           LVLSVCAL              33,035                      -     33,035          29,858        3,177               -            (18)        3,159
                     HUMAN RESOURCES                          ESI              HR416    F3PCE13401           SYSTEM LEGAL ADVICE- EMPL LIT                      EMPLOREG               3,699                      -      3,699           3,461          238               -             (1)          236
                     HUMAN RESOURCES                          ESI              HR416    F3PCE14420           REGULATORY AFFAIRS - EAI                           DIRCTEAI               9,101                      -      9,101           9,101            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCE14423           REGULATORY AFFAIRS - EMI                           DIRCTEMI               5,379                      -      5,379           5,379            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCE14987           FGA-Climate/Environmental                          ASSTSALL                 884                      -        884             794           90             (90)             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCE75021           SYSTEM GOVERNMENTAL AFFAIRS --                     ASSTSALL               6,533                      -      6,533           5,869          665            (665)             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCE99750           PRES- ENT LA-GEN'L OPS-ELI/EG                      CUSELGLA               9,096                      -      9,096           9,096            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCE99765           PRESIDENT-EMI-GENERAL OPERATIO                     DIRCTEMI                 418                      -        418             418            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCE99795           GROUP PRES - UTILITY OPERATION                     CUSTEGOP              11,262                      -     11,262           9,709        1,553               -             (9)        1,544
                     HUMAN RESOURCES                          ESI              HR416    F3PCEPMCOM           ELECTRONIC SUPPLY CHAIN BUS O                      SCPSPALL               2,445                      -      2,445           2,067          378            (169)            (1)          208
                     HUMAN RESOURCES                          ESI              HR416    F3PCF05700           CORPORATE PLANNING & ANALYSIS                      ASSTSALL                 207                      -        207             186           21               -              -            21
                     HUMAN RESOURCES                          ESI              HR416    F3PCF07300           CORP PLANNING & ANALYSIS- REGU                     CUSTEGOP              17,783                      -     17,783          15,331        2,452               -            (13)        2,439
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10411           EAI -TAX SERVICES                                  DIRCTEAI               8,319                      -      8,319           8,319            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10412           EOI TAX SERVICES                                   DIRCTEOI                 235                      -        235             235            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10413           EPI-TAX SERVICES                                   DIRECT09                 142                      -        142             142            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10414           ESI TAX SERVICES                                   LVLSVCAL               3,445                      -      3,445           3,114          331               -             (2)          329
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10415           ELI - TAX SERVICES                                 DIRCTELI              10,793                      -     10,793          10,793            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10416           EMI-TAX SERVICES                                   DIRCTEMI               5,133                      -      5,133           5,133            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10417           ENOI-TAX SERVICES                                  DIRCTENO               8,449                      -      8,449           8,449            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10418           SERI-TAX SERVICES                                  DIRCTEOI               5,069                      -      5,069           5,069            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10419           SFI-TAX SERVICES                                   OWNISFI                  183                      -        183             183            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10420           EC-TAX SERVICES                                    DIRCTETR               5,604                      -      5,604           5,604            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10439           ENGC - GENERAL TAX ADVISORY                        DIRECT57               2,860                      -      2,860           2,860            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10442           TAX SERVICES - EEI (CORP)                          DIRCTEEI               1,290                      -      1,290           1,290            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10445           ENTERGY CONSOLIDATED TAX SERVI                     ASSTSALL              68,532                      -     68,532          61,559        6,972               -            (38)        6,934
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10448           ENTERGY OPERATING COMPANIES TA                     CUSTEGOP              12,466                      -     12,466          10,747        1,719               -             (9)        1,710
                     HUMAN RESOURCES                          ESI              HR416    F3PCF10600           N Y TAX SERVICES - IP2 IP3                         DIRCTENU                 677                      -        677             677            -               -              -             -
8-505




                                                              ESI              HR416    F3PCF10610                                                              DIRCTENU               8,460                      -      8,460           8,460            -               -              -             -




                                                                                                                                                                                                                                                                                                           2011 TX Rate Case
                     HUMAN RESOURCES                                                                         ENT NUCLEAR NE-IP2 IP3 JAF EVY
                     HUMAN RESOURCES                          ESI              HR416    F3PCF15260           IT - BUSINESS & PROJECT SUPPOR                     CAPAOPCO                  21                      -         21              19            2               -             (0)            2
                     HUMAN RESOURCES                          ESI              HR416    F3PCF20001           CASH MANAGEMENT - EAI                              DIRCTEAI                 116                      -        116             116            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF20990           OPERATIONS EXEC VP & CFO                           ASSTSALL              12,873                      -     12,873          11,563        1,310               -             (7)        1,302




                                                                                                                                                                                                                                                                                                               Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F3PCF21600           CORP RPTG ANALYSIS & POLICY AL                     GENLEDAL              43,035                      -     43,035          40,695        2,339               -            (13)        2,326




                                                                                                                                                                                                                                                                                                                Page 65 of 88
                     HUMAN RESOURCES                          ESI              HR416    F3PCF22310           EAI FINANCIAL PLANNING                             DIRCTEAI               1,435                      -      1,435           1,435            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF22320           ELI FINANCIAL PLANNING                             DIRCTELI               1,631                      -      1,631           1,631            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF22330           EMI FINANCIAL PLANNING                             DIRCTEMI                 141                      -        141             141            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF22350           SERI FINANCIAL PLANNING                            DIRCTEOI                 114                      -        114             114            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF22495           ENTERGY COMMON STOCK ADMIN                         DIRCTETR                 675                      -        675             675            -               -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF22511           IR - GENERAL INQUIRIES & MAIL                      DIRCTETR              20,885                      -     20,885          20,885            -               -              -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                        ENTERGY TEXAS, INC.
                                                                                                                                                   Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                             For the Twelve Months Ended June 30, 2011
                                                                                                                                                                          Amounts in Dollars
                                                                                                                                                                                      (A)              (B)             (C)             (D)          (E)           (F)            (G)            (H)
                                                                                                                                                                                                  Total Billings
                                                                                        Activity / Project                                                         ESI BIlling                   Service Company                                   ETI Per                     Pro Forma      Total ETI
                                       Class                  Billing Entity     Dept         Code                           Activity / Project Description         Method          Support         Recipient          Total      All Other BU's   Books       Exclusions       Amount        Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F3PCF22514           MEETINGS ANALYSTS/INVESTORS/SH                      DIRCTETR                 162                      -       162              162            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23033           GENERAL ACCOUNTING - ESI                            LVLSVCAL              13,499                      -    13,499           12,201        1,298              -             (7)        1,291
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23273           GA SFI - FUEL OIL                                   OWNISFI                1,134                      -     1,134            1,134            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23425           ACCOUNTS PAYABLE PROCESSING                         APTRNALL              27,934                      -    27,934           25,474        2,460            (44)           (14)        2,402
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23428           TREASURY SYSTEMS                                    BNKACCTA                 534                      -       534              521           13              -             (0)           13
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23442           PAYROLL PROCESSING                                  PRCHKALL              14,954                      -    14,954           14,230          724              -             (4)          720
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23915           CORP REPORTING ANALYSIS & POLI                      DIRCTEAI               4,438                      -     4,438            4,438            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23916           EAI BUSNSS EVENT DATA PROCSING                      DIRCTEAI               1,230                      -     1,230            1,230            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23920           CORP REPORTING ANALYSIS & POLI                      DIRCTELI               1,297                      -     1,297            1,297            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23921           ELI BUSINS EVENT DATA PROCSING                      DIRCTELI               2,253                      -     2,253            2,253            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23922           EMI BUSNSS EVENT DATA PROCSING                      DIRCTEMI                 777                      -       777              777            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23925           CORP REPORTING ANALYSIS & POLI                      DIRCTEMI               3,371                      -     3,371            3,371            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23926           ENOI BSNS EVENT DATA PROCSING                       DIRCTENO                 825                      -       825              825            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23930           CORP REPORTING ANALYSIS & POLI                      DIRCTENO               2,483                      -     2,483            2,483            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23931           MISC ACCOUNTS RECVBL - PEOPLES                      ARTRNALL              11,076                      -    11,076            9,860        1,216              -             (7)        1,209
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23935           CORP REPORTING ANALYSIS & POLI                      DIRCTETR                 116                      -       116              116            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23936           MANAGE CASH                                         BNKACCTA               7,336                      -     7,336            7,157          178              -             (1)          177
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23941           BUSINESS EVENT PROCESSING-ACCT                      APTRNALL               1,031                      -     1,031              940           91             52             (1)          141
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23942           BUSINESS EVENT PROCESSING - PA                      PRCHKALL               2,415                      -     2,415            2,298          117              -             (1)          116
                     HUMAN RESOURCES                          ESI              HR416    F3PCF2394L           BUSINESS EVENT PROCESSING - EW                      DIRECT4L                 652                      -       652              652            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23951           BUSINESS EVENT PROCESS - RETAI                      DIRCTEAI               1,010                      -     1,010            1,010            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23952           BUSINESS EVENT PROCESS - RETAI                      DIRCTELI               1,008                      -     1,008            1,008            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23953           BUSINESS EVENT PROCESS - RETAI                      DIRCTEMI                 165                      -       165              165            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23954           BUSINESS EVENT PROCESS - RETAI                      DIRCTENO                 974                      -       974              974            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23957           BUSINESS EVENT PROCESSING - ES                      LVLSVCAL                 265                      -       265              240           26              -              -            26
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23958           BUSINESS EVENT PROCESSING - EP                      DIRECT09                 821                      -       821              821            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23965           ACCOUNTING SERVICES- SERI                           DIRCTEOI                 158                      -       158              158            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23967           BUSINESS EVENT PROCESSING - AL                      GENLEDAL               5,368                      -     5,368            5,076          292              -             (2)          290
                     HUMAN RESOURCES                          ESI              HR416    F3PCF23970           ACCOUNTING SERVICES- RB                             DIRCTEOI                 112                      -       112              112            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF239LA           CORP RPTNG ANALYSIS/POLICY EGS                      DIRECTLG               3,247                      -     3,247            3,247            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF239TX           CORP RPTNG ANALYSIS/POLICY EGS                      DIRECTTX               3,438                      -     3,438                -        3,438              -            (19)        3,419
                     HUMAN RESOURCES                          ESI              HR416    F3PCF24001           Property/Casualty Risk Finance                      INSPREAL              12,113                      -    12,113           11,401          712              -             (4)          708
                     HUMAN RESOURCES                          ESI              HR416    F3PCF24036           CORP RPTG ANALYSIS & POLICY- R                      GENLDREG              15,875                      -    15,875           13,514        2,361              -            (13)        2,349
                     HUMAN RESOURCES                          ESI              HR416    F3PCF24100           RISK MGMT REGULATED NUCLEAR-E                       DIRCTEOI               1,745                      -     1,745            1,745            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF24666           FINANCIAL PROCESS MANAGEMENT -                      GENLEDAL              15,902                      -    15,902           15,037          864              -             (5)          860
                     HUMAN RESOURCES                          ESI              HR416    F3PCF24910           PROPERTY ACCOUNTING- FIXED ASS                      ASSTLOCA                 275                      -       275              247           28              -             (0)           28
                     HUMAN RESOURCES                          ESI              HR416    F3PCF25000           CASH MANAGEMENT - ELL                               DIRCTELI                 132                      -       132              132            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF25002           CASH MANAGEMENT - ENOI                              DIRCTENO                 130                      -       130              130            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF25005           CASH MANAGEMENT - ESI                               LVLSVCAL               2,315                      -     2,315            2,092          223              -             (1)          221
                     HUMAN RESOURCES                          ESI              HR416    F3PCF25006           CASH MANAGEMENT - ETR                               DIRCTETR               1,190                      -     1,190            1,190            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF25007           CASH MANAGEMENT - SFI                               OWNISFI                  146                      -       146              146            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF25019           EAM - ENTERGY ASSET MANAGEMENT                      DIRECTXU                 102                      -       102              102            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF25300           DAILY CASH MGT ACTIVITIES                           BNKACCTA               2,286                      -     2,286            2,230           56              -             (0)           55
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26001           FINANCING & SHORT TERM FUNDING                      DIRCTEAI               1,544                      -     1,544            1,544            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26002           FINANCING & SHORT TERM FUNDING                      DIRCTELI               1,304                      -     1,304            1,304            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26004           FINANCING AND SHORT TERM FUNDI                      DIRCTENO                 122                      -       122              122            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26020           FINANCING AND SHORT TERM FUNDI                      DIRCTEOI               1,169                      -     1,169            1,169            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26022           FINANCING & SHORT TERM FUNDING                      LVLSVCAL               8,660                      -     8,660            7,827          833              -             (5)          828
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26023           FINANCING & SHORT TERM FUNDING                      DIRCTETR               2,380                      -     2,380            2,380            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26032           MANAGE EXTERNAL TRUSTS - EAI                        DIRCTEAI                 821                      -       821              821            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26033           MANAGE EXTERNAL TRUSTS - ELL                        DIRCTELI                 105                      -       105              105            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26039           EXTERNAL TRUST MANAGEMENT - PE                      EMPLOYAL               2,909                      -     2,909            2,770          140              -             (1)          139
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26040           EXTERNAL TRUST MANAGEMENT - SA                      EMPLOYAL               1,384                      -     1,384            1,318           66              -             (0)           66
8-506




                                                              ESI              HR416    F3PCF26042                                                               DIRCTEOI                 175                      -       175              175            -              -              -             -




                                                                                                                                                                                                                                                                                                           2011 TX Rate Case
                     HUMAN RESOURCES                                                                         EXTERNAL TRUST MANAGEMENT - SE
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26043           EXTERNAL TRUST MANAGEMENT - IP                      DIRECT7A                 124                      -       124              124            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26046           EXTERNAL TRUST MANAGEMENT-VERM                      DIRECT72                 217                      -       217              217            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26049           PILGRIM - MANAGE EXTERNAL TRUS                      DIRECT57                 761                      -       761              761            -              -              -             -




                                                                                                                                                                                                                                                                                                               Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F3PCF26910           REVENUE ACCOUNTING ANALYSIS                         CUSEGALL               4,379                      -     4,379            3,775          604              -             (3)          600




                                                                                                                                                                                                                                                                                                                Page 66 of 88
                     HUMAN RESOURCES                          ESI              HR416    F3PCF46750           EEI/EPG/EPMC PENSION & OPEB EX                      DIRCTEEI             256,752                      -   256,752          256,752            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF46761           ETLLC PENSION & OPEB EXPENSES                       DIRECT66             281,136                      -   281,136          281,136            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF46762           EOSI PENSION & OPEB EXPENSES                        DIRECT15             (52,554)                     -   (52,554)         (52,554)           -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF46765           ERLMS PENSION & OPEB EXPENSE                        DIRECT93                   -                      -         -                -            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF46766           ERTPB PENSION & OPEB EXPENSE                        DIRECT96                   -                      -         -                -            -              -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF46767           ESLTD PENSION & OPEB EXPENSE                        DIRECT95                   -                      -         -                -            -              -              -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                 Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                        ENTERGY TEXAS, INC.
                                                                                                                                                   Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                             For the Twelve Months Ended June 30, 2011
                                                                                                                                                                          Amounts in Dollars
                                                                                                                                                                                      (A)               (B)             (C)             (D)          (E)           (F)             (G)            (H)
                                                                                                                                                                                                   Total Billings
                                                                                        Activity / Project                                                         ESI BIlling                    Service Company                                   ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity     Dept         Code                           Activity / Project Description         Method          Support          Recipient          Total      All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F3PCF46768           MHK RETAIL LLC PENSION & OPEB                       DIRECT1E              (6,576)                      -     (6,576)         (6,576)           -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF55558           CORPORATE DEVELOPMENT/OVERLAY                       DIRECT4A                 111                       -         111            111            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF61505           CONSOL EMPLOYEE COMPENSATION T                      EMPLOYAL              14,599                       -     14,599          13,898          701                -            (4)          697
                     HUMAN RESOURCES                          ESI              HR416    F3PCF61986           EP INT'L HOLDINGS CORP - TAX S                      DIRECT4A               3,133                       -      3,133           3,133            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF62435           ENI - GENERAL TAX ADVISORY                          DIRECT14                 138                       -         138            138            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF62535           NUCLEAR ENVIRONMENTAL COSTS-TA                      DIRCTENU              19,835                       -     19,835          19,835            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF62537           SECTION 263A RESEARCH-TAX SERV                      SECT263A               1,511                       -      1,511           1,315          196                -            (1)          195
                     HUMAN RESOURCES                          ESI              HR416    F3PCF62545           CAPITAL LOSS PLANNING - TAX SU                      DIRCTETR                 400                       -         400            400            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF62548           ELI MTM VIDALIA INITIAL TAX YE                      DIRCTELI                 573                       -         573            573            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF62551           ELI RESTRUCTURING                                   DIRCTELI                    -                      -           -              -            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF62566           CAPTIVE INSURANCE/BENEFITS - T                      DIRCTETR                    -                      -           -              -            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCF72271           DATA WAREHOUSE                                      GENLEDAL                 306                       -         306            290           17                -            (0)           17
                     HUMAN RESOURCES                          ESI              HR416    F3PCF72670           GENERAL ACCOUNTING SYSTEM MAIN                      GENLEDAL               4,078                       -      4,078           3,856          222                -            (1)          220
                     HUMAN RESOURCES                          ESI              HR416    F3PCF72901           MOBILE DATA TERMINAL BASELOAD                       CUSTEGOP                  24                       -          24             20            3                -            (0)            3
                     HUMAN RESOURCES                          ESI              HR416    F3PCF73027           BUDGET SYSTEM MAINTENANCE                           GENLEDAL               2,569                       -      2,569           2,430          140                -            (1)          139
                     HUMAN RESOURCES                          ESI              HR416    F3PCF73901           AM/FM BASELOAD (SUPPORT)                            DIRECTTX                  13                       -          13              -           13                -            (0)           13
                     HUMAN RESOURCES                          ESI              HR416    F3PCF74195           TRANSMISSION APPLICATION SUPPO                      TRSBLNOP              35,088                       -     35,088          30,965        4,123                -           (23)        4,100
                     HUMAN RESOURCES                          ESI              HR416    F3PCF74341           ISB MAINT                                           LOADWEPI                  22                       -          22             19            3                -            (0)            3
                     HUMAN RESOURCES                          ESI              HR416    F3PCF74344           GENERATION PLANNING & DISPATCH                      LOADOPCO                 104                       -         104             88           16                -            (0)           15
                     HUMAN RESOURCES                          ESI              HR416    F3PCF74515           FOSSIL MAINTENANCE MANAGEMENT                       CAPAOPCO                 193                       -         193            172           21                -            (0)           21
                     HUMAN RESOURCES                          ESI              HR416    F3PCF74585           FOSSIL APPLICATION SUPPORT                          CAPAOPCO                 193                       -         193            172           21                -            (0)           21
                     HUMAN RESOURCES                          ESI              HR416    F3PCF75175           HRIS MAINTENANCE & ENHANCE                          EMPLOYAL               2,900                       -      2,900           2,761          139                -            (1)          138
                     HUMAN RESOURCES                          ESI              HR416    F3PCF99180           CORP COMPLIANCE TRACKING SYS                        EMPLOYAL              10,419                       -     10,419           9,919          500                -            (3)          497
                     HUMAN RESOURCES                          ESI              HR416    F3PCF99182           RECORDS MANAGEMENT                                  RECDMGNT               7,769                       -      7,769           7,071          697                -            (4)          694
                     HUMAN RESOURCES                          ESI              HR416    F3PCF99183           RECORDS MANAGEMENT HARD COPY C                      RECDMGNT                 106                       -         106             97           10                -             -            10
                     HUMAN RESOURCES                          ESI              HR416    F3PCFACALL           FACILITIES SVCS- ALL COS                            SQFTALLC              24,255                       -     24,255          21,560        2,695                -           (15)        2,680
                     HUMAN RESOURCES                          ESI              HR416    F3PCFANUCO           FACILITIES SERVICES - ENUCO -                       DIRCTENU                 832                       -         832            832            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFAPEGL           FACILITIES SVCS- PRES/CEO SUPT                      DIRECTLG               1,206                       -      1,206           1,206            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFAPELI           FACILITIES SVCS- PRES/CEO SUPT                      DIRCTELI               1,206                       -      1,206           1,206            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFBM001           INFORMATION TECHNOLOGY BENCHMA                      ITSPENDA                    -                      -           -              -            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFCPO01           CHIEF PROCUREMENT OFFICER                           SCPSPALL               6,116                       -      6,116           5,170          946                -            (5)          941
                     HUMAN RESOURCES                          ESI              HR416    F3PCFCQEAI           ENTERPRISE APPLICATION INTEGRA                      APPSUPAL               1,321                       -      1,321           1,122          199                -            (1)          198
                     HUMAN RESOURCES                          ESI              HR416    F3PCFCQEXC           EXCHANGE                                            PCNUMALL               1,642                       -      1,642           1,579           63                -            (0)           62
                     HUMAN RESOURCES                          ESI              HR416    F3PCFCQMVS           MAINFRAME                                           APPSMVSX                    0                      -           0              0            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFCQNTS           NT SERVERS                                          APPSWINT                   (0)                     -          (0)            (0)           -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFCQUNX           UNIX SERVERS                                        APPSUNIX                    -                      -           -              -            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFEXETR           EXECUTIVE ADVISORY SERVICES -                       DIRCTETR               3,733                       -      3,733           3,733            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFF1000           FINANCIAL FORECASTING                               ASSTSALL               8,481                       -      8,481           7,618          863                -            (5)          858
                     HUMAN RESOURCES                          ESI              HR416    F3PCFF1001           OCE SUPPORT                                         ASSTSALL                 573                       -         573            514           58                -            (0)           58
                     HUMAN RESOURCES                          ESI              HR416    F3PCFF1003           BOARD SUPPORT                                       ASSTSALL               5,018                       -      5,018           4,508          511                -            (3)          507
                     HUMAN RESOURCES                          ESI              HR416    F3PCFIBERO           OPER & MAINT OF FIBER OPTIC                         FIBRMREG               1,639                       -      1,639           1,618           20                -            (0)           20
                     HUMAN RESOURCES                          ESI              HR416    F3PCFNEPDC           EXECUTIVE PENSION PLAN - EPDC                       DIRECTVH              (7,368)                      -     (7,368)         (7,368)           -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFRM106           CORP RISK MGMNT SVCS - ESI ENE                      LOADOPCO                 186                       -         186            158           28                -             -            28
                     HUMAN RESOURCES                          ESI              HR416    F3PCFRM107           CORP RISK MGMNT SVCS - ENTERGY                      DIRCTETR               1,360                       -      1,360           1,360            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFRM108           CORP RISK MGMT SVCS-ENTERGY AS                      DIRECTXU                 145                       -         145            145            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFSPREG           CORP STRATEGIC SVCS FOR REGUL                       LOADOPCO                 155                       -         155            132           23                -             -            23
                     HUMAN RESOURCES                          ESI              HR416    F3PCFT9023           ETC FIBER O&M SUPPORT                               DIRECT62                 429                       -         429            429            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFVARAS           ADMIN SUPRT - VARIBUS CORPORAT                      DIRECTLG                 195                       -         195            195            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX2815           EDMS PRODUCT LINE SUPPORT                           EMPLOYAL                 288                       -         288            274           14                -            (0)           14
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX2850           SECRETARIAT LEGAL SUPPORT                           ASSTSALL                  25                       -          25             22            3                -            (0)            3
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3255           CIA CONSULTING AND MANAGEMENT                       ITSPENDA                   (0)                     -          (0)            (0)           0                -             0             0
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3256           EXECUTIVE SUPPORT & BRD OF DIR                      ITSPENDA                    -                      -           -              -            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3265           POWERBUILDER FRAMEWORK BASELOA                      APPSUPAL                  26                       -          26             22            4                -            (0)            4
8-507




                                                              ESI              HR416    F3PCFX3275                                                               PCNUMALL                  52                       -          52             50            2                -            (0)            2




                                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                                                                         WEB INFRASTRUCTURE MAINTENANCE
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3290           IT BUSINESS PLANNING AND GOVER                      ITSPENDA                    0                      -           0              0            -                -            (0)           (0)
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3291           NETWORK SECURITY ASSESSMENT-DA                      APPSUPAL                    -                      -           -              -            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3295           IT STRATEGIC SOURCING & RESULT                      ITSPENDA               6,694                       -      6,694           6,296          398                -            (2)          396




                                                                                                                                                                                                                                                                                                                  Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3350           A/R & BILLING SUPPORT                               ARTRNALL               1,143                       -      1,143           1,017          126                -            (1)          125




                                                                                                                                                                                                                                                                                                                   Page 67 of 88
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3355           Property Software Support                           GENLEDAL                 674                       -         674            638           37                -            (0)           36
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3450           CORPORATE REPORTING SYSTEM SUP                      GENLEDAL                    2                      -           2              2            0                -            (0)            0
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3620           MMIS MATERIALS MAINT MGMNT INF                      DIRCTESI                    2                      -           2              2            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3625           SUPPLY CHAIN - CDW SYSTEMS SUP                      SCDSPALL                  20                       -          20             13            7                -            (0)            7
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3650           WEB PAGE SUPPORT - CORPORATE                        EMPLOYAL                 112                       -         112            107            5                -            (0)            5
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3670           CORPORATE COMMUNICATIONS WEB S                      DIRCTETR                 199                       -         199            199            -                -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                 Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                ENTERGY TEXAS, INC.
                                                                                                                                           Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                     For the Twelve Months Ended June 30, 2011
                                                                                                                                                                  Amounts in Dollars
                                                                                                                                                                              (A)              (B)             (C)            (D)          (E)           (F)              (G)          (H)
                                                                                                                                                                                          Total Billings
                                                                                        Activity / Project                                                 ESI BIlling                  Service Company                                   ETI Per                      Pro Forma     Total ETI
                                       Class                  Billing Entity     Dept         Code                  Activity / Project Description          Method          Support        Recipient           Total     All Other BU's   Books       Exclusions        Amount       Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3675 BARCODING SYSTEMS SUPPORT                             SCDSPALL                   9                      -         9               6            3               -            (0)            3
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3690 PEARL SUPPORT                                         APTRNALL                  11                      -        11              10            1               -            (0)            1
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3695 ATPR SUPPORT                                          APTRNALL                 291                      -       291             266           26               -            (0)           26
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3700 OUTSOURCING RELATIONSHIP MANAG                        ITSPENDA               6,299                      -     6,299           5,924          375            (140)           (1)          233
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3701 IT INFRASTRUCTURE/SHARED SERVI                        APPSUPAL                   -                      -         -               -            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3780 GENERAL LEDGER SUPPORT                                GENLEDAL                 172                      -       172             163            9               -              -            9
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3785 ORG JES BATS ACBM SUPPORT                             GENLEDAL                   2                      -         2               2            0               -            (0)            0
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX3790 ESTER SUPPORT                                         PRCHKALL                 338                      -       338             321           16               -            (0)           16
                     HUMAN RESOURCES                          ESI              HR416    F3PCFX5555 DATA WAREHOUSE TOOLS SUPPORT                          APPSUPAL                 140                      -       140             118           21               -            (0)           21
                     HUMAN RESOURCES                          ESI              HR416    F3PCG10345 GAS DIVISION DIRECTOR - ENOI E                        DIRCTENO               7,847                      -     7,847           7,847            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCG10347 GAS DIVISION DIRECTOR - EGSI E                        DIRECTLG               6,060                      -     6,060           6,060            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCGSL450 EGSI - 2003 GAS RATE CASE                             DIRECTLG                 239                      -       239             239            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCH54070 OPNS OF BUSINESS DEVELOP-OPS/H                        SCPSPALL               1,708                      -     1,708           1,444          264               -            (1)          263
                     HUMAN RESOURCES                          ESI              HR416    F3PCH54071 BUSINESS DEVELOPMENT - AR                             DIRCTEAI               1,598                      -     1,598           1,598            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCH54072 BUSINESS DEVELOPMENT - ELI                            DIRCTELI               1,938                      -     1,938           1,938            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCH54073 BUSINESS DEVELOPMENT - MS                             DIRCTEMI               1,840                      -     1,840           1,840            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCH60959 EXECUTIVE FACILITIES SERVICES                         DIRCTETR               4,794                      -     4,794           4,794            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCH86010 PURCHASING & CONTRACTS SUPPORT                        SCPSPXNC              20,757                      -    20,757          16,277        4,480               -           (25)        4,455
                     HUMAN RESOURCES                          ESI              HR416    F3PCHABENF ENTERGY ASSET MGMT INC - BENE                         DIRECTXU              89,362                      -    89,362          89,362            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRCALL HR SVCS- CUST SERV SUPT- ALL C                        EMPLOCSS               8,280                      -     8,280           7,634          646               -            (4)          642
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRDCSS HR- FRANCHISE OPNS (DIST) SUPT                        EMPLFRAN              19,426                      -    19,426          16,696        2,730               -           (15)        2,715
                     HUMAN RESOURCES                          ESI              HR416    F3PCHREEIX HR SERVICES - NON-REGS NON_NUC                        EMPNONRG             102,215                      -   102,215         102,215            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRENUC HR SERVICES - ENUCO - ALL                             DIRCTENU              12,935                      -    12,935          12,935            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCHREOIX HUMAN RESOURCE SERVICES - EOI                         DIRCTEOI              14,206                      -    14,206          14,206            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRFEGL HR FOSSIL SUPPORT- EGSI (LA)                          DIRECTLG                 129                      -       129             129            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRFEGT HR FOSSIL SUPPORT- EGSI (TX)                          DIRECTTX               1,284                      -     1,284               -        1,284               -            (7)        1,277
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRFOSS HR FOSSIL SUPPORT- ALL COS                            EMPLOFOS               4,800                      -     4,800           4,373          427               -            (2)          425
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRPRES HR PRESIDENT/ CEO SUPPORT- ALL                        EMPLPRES               3,606                      -     3,606           2,935          670               -            (4)          666
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRSALL HR SERVICES- ALL COMPANIES                            EMPLOYAL             154,608                      -   154,608         147,215        7,393               -           (31)        7,362
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRSDUT HR SVCS - ESI DOMESTIC UTILITY                        DIRCTESI               1,461                      -     1,461           1,461            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRSEXA HR SVCS - ESI EXTERNAL AFFAIRS                        DIRCTESI                 971                      -       971             971            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRSFIN HR SVCS - ESI FINANCE AND ACCO                        DIRCTESI               3,236                      -     3,236           3,236            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRSHRX HR SVCS - ESI HUMAN RESOURCES                         DIRCTESI               2,555                      -     2,555           2,555            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRSLEG HR SVCS - ESI LEGAL                                   DIRCTESI               1,055                      -     1,055           1,055            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRSREG HR SERVICES- REGULATED COMPANI                        EMPLOREG              18,000                      -    18,000          16,844        1,157               -            (6)        1,150
                     HUMAN RESOURCES                          ESI              HR416    F3PCHRTRAN HUMAN RESOURCE SVCS - TRANSMIS                        EMPLTRAN               5,267                      -     5,267           4,871          396               -            (2)          394
                     HUMAN RESOURCES                          ESI              HR416    F3PCHTBENF BENEFITS - NON-REGULATED                              EMPNONRG                   -                      -         -               -            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCLEM103 LEGAL ENTITY MANAGEMENT - EWO                         DIRECTXU                 144                      -       144             144            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCMCMSOM MATERIALS & CONTRACTS MGTMT SY                        SCMATXNU                   -                      -         -               -            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN07096 SECURITY HEIGHTENED AWARENESS                         DIRCTRBS               2,468                      -     2,468           2,468            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN14999 GRAND GULF GENERAL SUPPORT                            DIRCTSER               1,561                      -     1,561           1,561            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20424 HQ EMPLOYEE CONCERNS PROGRAM                          DIRCTEOI                 176                      -       176             176            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20520 WORK MANAGEMENT SYSTEM (WMS) M                        DIRCTEOI                 113                      -       113             113            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20521 IDEAS MAINTENANCE                                     DIRCTEOI                 381                      -       381             381            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20522 PCRS MAINTENANCE                                      DIRCTEOI                 605                      -       605             605            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20527 NUCLEAR IT QUICK RESPONSE TEAM                        DIRCTEOI               2,130                      -     2,130           2,130            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20528 ERD SUPPORT (MAINTENANCE)                             DIRCTEOI               2,894                      -     2,894           2,894            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20701 ESI NUCLEAR EMPLOYEES                                 DIRCTEOI              30,931                      -    30,931          30,931            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20707 NUCLEAR FUEL MANAGEMENT - UNIT                        SNUCUNIT              15,522                      -    15,522          15,522            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20775 PWR ALLIANCE SUPPORT - ESI                            DIRCTEOI                 108                      -       108             108            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20777 BWR ALLIANCE SUPPORT - ESI                            DIRCTEOI                 108                      -       108             108            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20780 ESI NUCLEAR EMPLOYEES - ANO                           DIRCTEOI              12,763                      -    12,763          12,763            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20781 ESI NUCLEAR EMPLOYEES - GGNS                          DIRCTEOI              31,608                      -    31,608          31,608            -               -              -            -
8-508




                                                              ESI              HR416    F3PCN20782 ESI NUCLEAR EMPLOYEES - RB                            DIRCTEOI              39,995                      -    39,995          39,995            -               -              -            -




                                                                                                                                                                                                                                                                                                  2011 TX Rate Case
                     HUMAN RESOURCES
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20783 ESI NUCLEAR EMPLOYEES - WF3                           DIRCTEOI              15,153                      -    15,153          15,153            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN20858 NUCLEAR IT QUICK RESPONSE TEAM                        DIRCTEOI                  11                      -        11              11            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN26001 METHOD 001 - ANO UNIT 1                               DIRCANOC               1,138                      -     1,138           1,138            -               -              -            -




                                                                                                                                                                                                                                                                                                      Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F3PCN26002 METHOD 002 - ANO UNIT 2                               DIRCANOC               1,334                      -     1,334           1,334            -               -              -            -




                                                                                                                                                                                                                                                                                                       Page 68 of 88
                     HUMAN RESOURCES                          ESI              HR416    F3PCN26004 METHOD 004 - SERI                                     DIRCTSER                 654                      -       654             654            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN26012 METHOD 012 - NUMBER OF PWRS                           DIRCTEOI                 292                      -       292             292            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN26013 METHOD 013 - NUMBER OF BWRS                           DIRCTEOI                 222                      -       222             222            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN26031 METHOD 031 - RIVER BEND                               DIRCTRBS                 186                      -       186             186            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN2SDOE DOE SPENT FUEL LITIGATION - ES                        SNUCUNIT               3,952                      -     3,952           3,952            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN91017 Security Force on Force                               DIRCANOC                 217                      -       217             217            -               -              -            -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                         Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                         ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                              For the Twelve Months Ended June 30, 2011
                                                                                                                                                                           Amounts in Dollars
                                                                                                                                                                                       (A)              (B)             (C)            (D)          (E)           (F)             (G)            (H)
                                                                                                                                                                                                   Total Billings
                                                                                        Activity / Project                                                          ESI BIlling                   Service Company                                  ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity     Dept         Code                            Activity / Project Description         Method          Support         Recipient          Total     All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F3PCN91126           ANO INPO LOANEE                                      DIRCANOC               2,611                      -      2,611          2,611            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCN91571           PLANT SECURITY SUPERVISION                           DIRCANOC              19,097                      -     19,097         19,097            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCNN5415           NUCLEAR BUSINESS OPERATIONS                          DIRCTENU              10,125                      -     10,125         10,125            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR10210           MAJOR ACCOUNTS BILLING - EAI                         DIRCTEAI               2,348                      -      2,348          2,348            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR10212           MAJOR ACCOUNTS BILLING - ELI/E                       CUSEGNL                1,180                      -      1,180          1,180            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR10213           MAJOR ACCOUNTS BILLING - EMI                         DIRCTEMI               1,069                      -      1,069          1,069            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR102G2           BILLING OF CUSTOMERS-ELI (AUTO                       DIRCTELI               6,342                      -      6,342          6,342            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR102GL           BILLING OF CUST-EGSI/LA(OUTSID                       DIRECTLG               7,986                      -      7,986          7,986            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR102GX           BILLING OF CUST-TX DISC(OUTSID                       DIRECTTX               3,118                      -      3,118              -        3,118                -           (17)        3,101
                     HUMAN RESOURCES                          ESI              HR416    F3PCR102N2           BILLING OF CUSTOMERS-ENOI (AUT                       DIRCTENO               8,143                      -      8,143          8,143            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR10302           REGION CUSTOMER SERVICES - SOU                       CUSESOUT               5,940                      -      5,940          5,940            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR10310           CUSTOMER RELATIONS - SOUTHERN                        CUSESOUT              14,410                      -     14,410         14,410            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR10360           CUSTOMER ACCOUNTING                                  CUSTEGOP               4,474                      -      4,474          3,857          617                -            (3)          613
                     HUMAN RESOURCES                          ESI              HR416    F3PCR10362           MAJOR ACCOUNTS BILLING                               MACCTALL               9,898                      -      9,898          8,410        1,489                -            (8)        1,480
                     HUMAN RESOURCES                          ESI              HR416    F3PCR10367           REVENUE ASSURANCE - EMI                              DIRCTEMI               3,586                      -      3,586          3,586            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR10370           CUST ACCTG SRVS - EMI WORK ALL                       DIRCTEMI               1,370                      -      1,370          1,370            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR10385           REVENUE ASSURANCE - ENOI                             DIRCTENO                 255                      -         255           255            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR12573           Nat'l Accts Sales & Mktg                             MACCTALL               3,208                      -      3,208          2,725          482                -            (3)          480
                     HUMAN RESOURCES                          ESI              HR416    F3PCR12575           LA ECONOMIC DEVELOPMENT PROGRA                       CUSELGLA              22,287                      -     22,287         22,287            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR12602           Major Accts Sales & Mktg - inc                       MACCTALL               8,483                      -      8,483          7,207        1,276                -            (8)        1,268
                     HUMAN RESOURCES                          ESI              HR416    F3PCR29324           REVENUE ASSURANCE - ADM                              CUSTEGOP              17,174                      -     17,174         14,806        2,368                -           (14)        2,354
                     HUMAN RESOURCES                          ESI              HR416    F3PCR40085           ENTERGY CORPORATION COMMUNICAT                       DIRCTETR              11,254                      -     11,254         11,254            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR40118           UTILITY COMMUNICATIONS                               CUSTEGOP               7,472                      -      7,472          6,442        1,030                -            (6)        1,025
                     HUMAN RESOURCES                          ESI              HR416    F3PCR40126           ENTERGY NEW ORLEANS COMMUNICAT                       DIRCTENO               2,126                      -      2,126          2,126            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR40137           ELI+EGSI-LA COMMUNICATIONS                           CUSELGLA               4,826                      -      4,826          4,826            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR40170           EOI COMMUNICATIONS                                   DIRCTEOI               8,454                      -      8,454          8,454            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR40171           W3 COMMUNICATIONS                                    DIRCTEOI               1,730                      -      1,730          1,730            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR40172           RB COMMUNICATIONS                                    DIRCTEOI                 410                      -         410           410            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR40430           EMPLOYEE COMM (REGULATED COMPA                       EMPLOREG                 782                      -         782           731           50                -            (0)           50
                     HUMAN RESOURCES                          ESI              HR416    F3PCR40500           EMPLOYEE COMM (REG + UNREG COM                       EMPLOYAL               7,430                      -      7,430          7,074          357                -            (2)          355
                     HUMAN RESOURCES                          ESI              HR416    F3PCR40520           FOSSIL COMMUNICATIONS                                CAPAOPCO               1,485                      -      1,485          1,325          161                -            (1)          160
                     HUMAN RESOURCES                          ESI              HR416    F3PCR53013           BATON ROUGE LEAD CSM - ESI                           CUSESOUT               5,045                      -      5,045          5,045            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR53095           HEADQUARTER'S CREDIT & COLLECT                       CUSTEGOP              25,497                      -     25,497         21,982        3,515                -           (20)        3,496
                     HUMAN RESOURCES                          ESI              HR416    F3PCR53291           ESI REMITTANCE PROCESSING                            CUSEOPCO              16,488                      -     16,488         14,058        2,430                -           (14)        2,416
                     HUMAN RESOURCES                          ESI              HR416    F3PCR56136           BUSINESS OFFICE STUDY - ENOI                         DIRCTENO                 278                      -         278           278            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR56241           BILLING & PAYMENT SOLUTIONS -                        DIRCTELI                 109                      -         109           109            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR57265           INTERVAL BILLING DATA - ESI                          CUSEOPCO               7,050                      -      7,050          6,011        1,039                -            (6)        1,033
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73320           SYSTEM DEVELOP & PROJ MGMT                           CUSTEGOP              11,800                      -     11,800         10,173        1,627                -            (9)        1,617
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73322           CUSTOMER BILLING OPERATIONS AD                       CUSTEGOP               2,793                      -      2,793          2,408          385                -            (2)          383
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73323           FIELD METER READING SUPPORT A                        CUSTEGOP              18,538                      -     18,538         15,982        2,556                -           (14)        2,541
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73326           CUSTOMER SERVICE CENTER SUPPOR                       CUSTCALL              39,447                      -     39,447         35,093        4,354                -           (25)        4,330
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73328           FIELD METER READING SUPPORT -                        DIRCTEAI               2,045                      -      2,045          2,045            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73330           FIELD METER READING - ELI                            DIRCTELI               1,491                      -      1,491          1,491            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73332           FIELD METER READING - ENOI                           DIRCTENO                 953                      -         953           953            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73333           FIELD CREDIT & COLLECTIONS - S                       CUSESOUT                 210                      -         210           210            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73337           INTERVAL BILLING DATA - ELI                          DIRCTELI                 160                      -         160           160            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73338           INTERVAL BILLING DATA - ENOI                         DIRCTENO                 159                      -         159           159            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73345           QUICK PAYMENT CENTER ADM                             CUSEOPCO               3,327                      -      3,327          2,837          490                -            (3)          487
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73350           LOAD RESEARCH - EAI                                  DIRCTEAI                  17                      -          17            17            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73351           INTERVAL BILLING DATA - EMI                          DIRCTEMI                 302                      -         302           302            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73374           Jackson Customer Service Cente                       CUSTCALL              67,524                      -     67,524         60,071        7,453                -           (42)        7,411
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73380           CREDIT SYSTEMS                                       CUSTEGOP              19,607                      -     19,607         16,904        2,703                -           (15)        2,688
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73381           CUSTOMER SVC CNTR CREDIT DESK                        CUSTEGOP              12,346                      -     12,346         10,644        1,702                -           (10)        1,693
8-509




                                                              ESI              HR416    F3PCR73382                                                                CUSTCALL              75,131                      -     75,131         66,838        8,293                -           (47)        8,246




                                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                                                                         West Monroe Customer Service C
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73390           CUSTOMER SVS CTL - ENTERGY BUS                       CUSTEGOP              17,665                      -     17,665         15,230        2,436                -           (14)        2,422
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73400           FIELD METER READING -TX DISTRI                       DIRECTTX               3,158                      -      3,158              -        3,158                -           (18)        3,140
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73401           FIELD METER READING - EGSI -LA                       DIRECTLG               1,504                      -      1,504          1,504            -                -             -             -




                                                                                                                                                                                                                                                                                                                Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73403           CUSTOMER ISSUE RESOLUTION - ES                       CUSTEGOP                 172                      -         172           148           24                -             -            24




                                                                                                                                                                                                                                                                                                                 Page 69 of 88
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73408           REV ASSURANCE EGSI - LA                              DIRECTLG               2,920                      -      2,920          2,920            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73411           REV ASSURANCE - ELI                                  DIRCTELI               3,576                      -      3,576          3,576            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR73412           MANAGE PERFORMANCE MEASURE & C                       CUSEOPCO               5,236                      -      5,236          4,464          772                -            (4)          767
                     HUMAN RESOURCES                          ESI              HR416    F3PCR80000           ETR Corporation External Affai                       DIRCTETR               2,959                      -      2,959          2,959            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR80002           STRAT COMM PLANNING - EWO                            DIRCTEEI                (219)                     -       (219)          (219)           -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCR80010           ADVERTISING - ETR CORP                               DIRCTETR               1,667                      -      1,667          1,667            -                -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                  Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                         ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                              For the Twelve Months Ended June 30, 2011
                                                                                                                                                                           Amounts in Dollars
                                                                                                                                                                                       (A)              (B)             (C)              (D)          (E)            (F)            (G)          (H)
                                                                                                                                                                                                   Total Billings
                                                                                        Activity / Project                                                          ESI BIlling                   Service Company                                    ETI Per                     Pro Forma     Total ETI
                                       Class                  Billing Entity     Dept         Code                            Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books        Exclusions      Amount       Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F3PCR80015           ADVERTISING - UTILITY                                CUSTEGOP                 773                      -        773              667          107              -            (1)           106
                     HUMAN RESOURCES                          ESI              HR416    F3PCR80024           GGNS COMMUNICATIONS                                  DIRCTEOI               1,584                      -      1,584            1,584             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRCCS03           CCS SYSTEM SUPPORT                                   CUSEGXTX              20,562                      -     20,562           20,562             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRJRACA           Major Accts Sales & Mktg - EAI                       DIRCTEAI               2,326                      -      2,326            2,326             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRJRACG           Major Accts Sales & Mktg -EGS-                       DIRECTLG               4,119                      -      4,119            4,119             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRJRACL           Major Accts Sales & Mktg - ELL                       DIRCTELI               3,903                      -      3,903            3,903             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRJRACM           Major Accts Sales & Mktg - EMI                       DIRCTEMI               2,012                      -      2,012            2,012             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRJRACT           Major Accts Sales & Mktg - EGS                       DIRECTTX               3,892                      -      3,892                -        3,892              -           (22)         3,870
                     HUMAN RESOURCES                          ESI              HR416    F3PCRM1005           RISK MGMT ENTERGY CORP                               DIRCTETR                 105                      -        105              105             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRM1008           ELL FOSSIL                                           DIRCTELI               1,074                      -      1,074            1,074             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRM1010           ENOI FOSSIL                                          DIRCTENO                 146                      -        146              146             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRM1016           AUDIT ESI HUMAN RESOURCES                            EMPLOYAL               2,178                      -      2,178            2,073          105              -            (1)           104
                     HUMAN RESOURCES                          ESI              HR416    F3PCRM1021           AUDIT ESI INFORMATION TECHNO                         DIRCTESI                  14                      -         14               14             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRM1024           AUDIT ESI SUPPLY CHAIN                               SCPSPALL               1,994                      -      1,994            1,686          309              -            (2)           307
                     HUMAN RESOURCES                          ESI              HR416    F3PCRM1027           AUDIT ESI FOSSIL PLANT OPERA                         CAPAOPCO                 761                      -        761              679            82             -            (1)            82
                     HUMAN RESOURCES                          ESI              HR416    F3PCRM1030           AUDIT ENTERGY ARKANSAS-PRES/                         DIRCTEAI                 193                      -        193              193             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRM1032           AUDIT ENTERGY LOUISIANA-PRES                         DIRCTELI                  41                      -         41               41             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRM1035           AUDIT ENTERGY OPERATIONS NUC                         DIRCTEOI               1,707                      -      1,707            1,707             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRM1041           AUDIT SVCS - NUCLEAR BUSINESS                        DIRECT14                 804                      -        804              804             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRM2027           RISK MGMT ESI FOSSIL PLANT O                         CAPAOPCO               2,189                      -      2,189            1,953          237              -            (1)           235
                     HUMAN RESOURCES                          ESI              HR416    F3PCRMSTAR           STARS MAINTENANCE                                    PLLOSSAL               1,023                      -      1,023              851          172              -            (1)           171
                     HUMAN RESOURCES                          ESI              HR416    F3PCRNTACA           Nat'l Accts Sales & Mktg - EAI                       DIRCTEAI               1,950                      -      1,950            1,950             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRNTACG           Nat'l Accts Sales & Mktg - EGS                       DIRECTLG               1,950                      -      1,950            1,950             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRNTACL           Nat'l Accts Sales & Mktg - ELL                       DIRCTELI               1,988                      -      1,988            1,988             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRNTACM           Nat'l Accts Sales & Mktg - EMI                       DIRCTEMI               1,404                      -      1,404            1,404             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCRNTACN           Nat'l Accts Sales & Mktg - ENO                       DIRCTENO                 252                      -        252              252             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCSAFEOM           SAFETY AND ENVIROMENTAL O&M CH                       EMPLOYAL              10,460                      -     10,460            9,958          502              -            (3)           499
                     HUMAN RESOURCES                          ESI              HR416    F3PCSCSCOR           SUPPLY CHAIN OPERATIONS REFERE                       SCPSPXNC                 122                      -        122               96            26             -              -            26
                     HUMAN RESOURCES                          ESI              HR416    F3PCSYSAGR           SYSTEM AGREEMENT-2001                                CUSEOPCO              25,877                      -     25,877           22,063        3,814              -           (21)         3,792
                     HUMAN RESOURCES                          ESI              HR416    F3PCSYSRAF           SYSTEM REGULATORY AFFAIRS-FEDE                       LOADOPCO              19,088                      -     19,088           16,239        2,850              -           (16)         2,834
                     HUMAN RESOURCES                          ESI              HR416    F3PCSYSRAS           SYSTEM REGULATORY AFFAIRS-STAT                       CUSTEGOP              24,082                      -     24,082           20,762        3,320              -           (18)         3,302
                     HUMAN RESOURCES                          ESI              HR416    F3PCT10322           SOUTHERN FRANCHISE DISTR OPER                        CUSESOUT                 271                      -        271              271             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCT10395           CLAIMS MANAGEMENT - EAI                              DIRCTEAI               3,071                      -      3,071            3,071             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCT10397           CLAIMS MANAGEMENT - EMI                              DIRCTEMI               2,725                      -      2,725            2,725             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCT10398           CLAIMS MANGEMENT - ENOI Electr                       DIRCTENO               1,722                      -      1,722            1,722             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCT10399           CLAIMS MANAGEMENT - EGSL Elect                       DIRECTLG               2,104                      -      2,104            2,104             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCT10400           CLAIMS MANAGEMENT - ETI Texas                        DIRECTTX               1,878                      -      1,878                -        1,878              -           (10)         1,868
                     HUMAN RESOURCES                          ESI              HR416    F3PCT10465           CLAIMS MANAGEMENT - ELL                              DIRCTELI               2,485                      -      2,485            2,485             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCT15470           OPNS INTERCONNECTION AGREEMENT                       TRSBLNOP               6,074                      -      6,074            5,360          714              -            (4)           709
                     HUMAN RESOURCES                          ESI              HR416    F3PCT29320           SKILLS TRAINING CUST SERV- HE                        CUSEOPCO              11,169                      -     11,169            9,523        1,646              -            (9)         1,637
                     HUMAN RESOURCES                          ESI              HR416    F3PCT29400           OPERATIONS SAFETY - HEADQUARTE                       CUSTEGOP               7,962                      -      7,962            6,865        1,098              -            (6)         1,092
                     HUMAN RESOURCES                          ESI              HR416    F3PCT53062           TRANSPORTATION SERVICES                              VEHCLALL              25,577                      -     25,577           22,438        3,139         (3,126)             -            13
                     HUMAN RESOURCES                          ESI              HR416    F3PCT53070           OPN T/D SYSTEM PERFORMANCE                           CUSEOPCO              14,742                      -     14,742           12,569        2,173              -           (12)         2,160
                     HUMAN RESOURCES                          ESI              HR416    F3PCT53085           OPN MGR ENVIRONMENTAL MGMT                           CUSEOPCO               6,173                      -      6,173            5,263          910              -            (5)           905
                     HUMAN RESOURCES                          ESI              HR416    F3PCT53086           ENVIRONMENTAL SUPPORT - EAI                          DIRCTEAI                 125                      -        125              125             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCT53130           OPN MGR CLAIMS MANAGEMENT                            CUSTEGOP               4,639                      -      4,639            3,999          640              -            (4)           636
                     HUMAN RESOURCES                          ESI              HR416    F3PCT53250           ENVIRN MGMNT TRANS SUPPORT - E                       TRSBLNOP               2,534                      -      2,534            2,236          298              -            (2)           296
                     HUMAN RESOURCES                          ESI              HR416    F3PCT53251           ENVIRN MGMT TRANSMISSION SUPP                        DIRCTEAI                   5                      -          5                5             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCT54052           Trans Regulatory Support/Polic                       TRSBLNOP              14,382                      -     14,382           12,692        1,690              -           (10)         1,680
                     HUMAN RESOURCES                          ESI              HR416    F3PCT54065           OPNS OF PURCHASING & CONT-DCS                        SCMATRAN                   2                      -          2                2             0             -            (0)             0
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDAM02           ASSET PLANNING & MANAGMENT - L                       CUSTELLA                 107                      -        107              107             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDAMAG           DAMAGE CLAIMS OF ENTERGY PROPE                       CUSTEGOP                 234                      -        234              202            32             -              -            32
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDCA01           MANAGE BUDGETS - ESI                                 CUSEOPCO               2,798                      -      2,798            2,386          412              -            (2)           410
8-510




                                                              ESI              HR416    F3PCTDCA02                                                                CUSTELLA               1,956                      -      1,956            1,956             -             -              -             -




                                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                                                                         MANAGE BUDGET - LOUISIANA ALL
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDDS07           DISTRIBUTION STANDARDS - ESI-A                       CUSEOPCO               1,398                      -      1,398            1,192          206              -            (1)           205
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDDS23           TRANSPORTATION - ENOI                                DIRCTENO               3,992                      -      3,992            3,992             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDDS24           TRANSPORTATION- ELI                                  DIRCTELI              14,166                      -     14,166           14,166             -             -              -             -




                                                                                                                                                                                                                                                                                                                  Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDDS26           CUSTOMER SERVICE SUPPORT - O&M                       CUSTEGOP              19,494                      -     19,494           16,806        2,688              -           (15)         2,672




                                                                                                                                                                                                                                                                                                                   Page 70 of 88
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDOR01           OUTAGE RESPONSE                                      CUSTEGOP               8,255                      -      8,255            7,117        1,138              -            72          1,210
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDPM01           SYS SERV PROJECT MANAGEMENT -                        CUSEOPCO                 (78)                     -        (78)             (66)         (11)             -             2            (10)
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDPQ01           DISTR POWER QUALITY ESI                              CUSEOPCO               1,163                      -      1,163              991          171              -            (1)           170
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDS010           PROCESS & SKILLS TRAINING ADMI                       EMPLFRAN              11,006                      -     11,006            9,459        1,547              -            (9)         1,538
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDTR02           SKILLS TRAINING - ARKANSAS                           DIRCTEAI               3,355                      -      3,355            3,355             -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDTR03           SKILLS TRAINING - EMI                                DIRCTEMI               3,422                      -      3,422            3,422             -             -              -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                  Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                       ENTERGY TEXAS, INC.
                                                                                                                                                  Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                            For the Twelve Months Ended June 30, 2011
                                                                                                                                                                         Amounts in Dollars
                                                                                                                                                                                     (A)              (B)             (C)              (D)          (E)           (F)              (G)           (H)
                                                                                                                                                                                                 Total Billings
                                                                                        Activity / Project                                                        ESI BIlling                  Service Company                                     ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity     Dept         Code                          Activity / Project Description         Method          Support        Recipient           Total       All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDTR06           SKILLS TRAINING - EGSI TX                          DIRECTTX               2,515                      -      2,515                -        2,515                -           (14)         2,500
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDTR07           SKILLS TRAINING - EGSI LA                          DIRECTLG               1,333                      -      1,333            1,333            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDTR08           SKILLS TRAINING - LOUISIANA EL                     DIRCTELI               2,820                      -      2,820            2,820            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDTR09           SKILLS TRAINING - ENOI ELECTRI                     DIRCTENO               1,701                      -      1,701            1,701            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDVM01           VEGETATION MANAGMENT - ESI                         CUSEOPCO               5,261                      -      5,261            4,486          775                -            (4)           771
                     HUMAN RESOURCES                          ESI              HR416    F3PCTDVM02           VEGETATION MGMT - LOUISIANA AL                     CUSTELLA               2,104                      -      2,104            2,104            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTJTUSE           JOINT USE WITH 3RD PARTIES - A                     CUSEOPCO               2,904                      -      2,904            2,476          428                -            (2)           425
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS09           TRANSMISSION LINES O&M EXP -                       DIRCTELI               1,147                      -      1,147            1,147            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS11           TRANSMISSION LINES O&M EXP -                       DIRCTENO                 218                      -         218             218            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS12           TRANSMISSION LINES O&M EXPENS                      TRALINOP              11,946                      -     11,946           10,157        1,790                -           (10)         1,780
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS15           Transmission Lines O&M EGS LA                      DIRECTLG                 341                      -         341             341            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS17           Substation Maintenance EGSI LA                     DIRECTLG               2,117                      -      2,117            2,117            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS20           SUBSTATION MAINTENANCE                             TRASUBOP              15,090                      -     15,090           13,526        1,563                -            (8)         1,556
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS21           SUBSTATION/SYSTEM PROT MAINT -                     DIRCTELI               2,521                      -      2,521            2,521            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS24           SUBSTATION/SYSTEM PROT MAINT -                     DIRCTENO               1,629                      -      1,629            1,629            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS29           DISTRIBUTION O&M EXPENSE -ELI                      DIRCTELI               3,977                      -      3,977            3,977            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS30           DISTRIBUTION O&M EXPENSE -EGSI                     DIRECTLG               4,842                      -      4,842            4,842            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS31           DISTRIBUTION O&M EXPENSE - ENO                     DIRCTENO               3,646                      -      3,646            3,646            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS38           TRANSMISSION O&M MGMT/SUPPORT                      TRSBLNOP              75,117                      -     75,117           66,291        8,826                -           (49)         8,777
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS46           DISTRIBUTION O&M EXP - METRO E                     CUSEMETR              13,257                      -     13,257           13,257            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS47           DISTR O&M EXPENSE - LOUISIANA                      CUSTELLA              37,003                      -     37,003           37,003            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS51           TRANSMISSION OPERATIONS EAI                        DIRCTEAI                 243                      -         243             243            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS52           Transmission Operations EGS LA                     DIRECTLG              11,358                      -     11,358           11,358            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS53           TRANSMISSION OPERATIONS ELI                        DIRCTELI              15,012                      -     15,012           15,012            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS54           TRANSMISSION OPERATIONS - EMI                      DIRCTEMI                 166                      -         166             166            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS55           TRANSMISSION OPERATIONS ENOI                       DIRCTENO               9,874                      -      9,874            9,874            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS56           Transmission Operations TEXAS                      DIRECTTX              11,623                      -     11,623                -       11,623                -           (65)       11,557
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS71           TRANSMISSION MANAGEMENT/SUPPOR                     DIRCTEAI               2,630                      -      2,630            2,630            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS72           Transmission Mgt/Support EGS L                     DIRECTLG                 527                      -         527             527            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS73           TRANSMISSION MANAGEMENT/SUPPOR                     DIRCTELI                 337                      -         337             337            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS74           TRANSMISSION MANAGEMENT/SUPPOR                     DIRCTEMI               1,389                      -      1,389            1,389            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS75           TRANSMISSION MANAGEMENT/SUPPOR                     DIRCTENO                 239                      -         239             239            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTTDS76           Transmission Mgt/Support TEXAS                     DIRECTTX               2,186                      -      2,186                -        2,186                -            (9)         2,177
                     HUMAN RESOURCES                          ESI              HR416    F3PCTWCOMP           WORKER'S COMPENSATION CLAIMS                       COMCLAIM               6,006                      -      6,006            5,521          485                -            (3)           482
                     HUMAN RESOURCES                          ESI              HR416    F3PCTXEMHI           EWO MARKETING HOLDING INC - T                      DIRECT4L               1,064                      -      1,064            1,064            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTXEPGO           TAX SUPPORT FOR ENTERGY POWER                      DIRECT8G               4,702                      -      4,702            4,702            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTXII2L           ETR INTL INVESTMENT NO2 LLC-TA                     DIRECT22                 102                      -         102             102            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTXIP2L           ENTERGY NUC INDIAN POINT 2 LLC                     DIRCTENU                 870                      -         870             870            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTXIP3L           ENT NUC INDIAN POINT3 LLC - T                      DIRECT77                 213                      -         213             213            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTXNFPL           ENTERGY NUCLEAR FITZPATRICK-TA                     DIRECT78               2,199                      -      2,199            2,199            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTXNHC3           ENTERGY NUCLEAR HOLDING CO3-TA                     DIRECT14                 811                      -         811             811            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTXNNY1           ENTERGY NUCLEAR NY INVEST I-TA                     DIRCTENU                 145                      -         145             145            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTXNOPI           ENTERGY NUCLEAR OPERATIONS-TAX                     DIRCTENU                 204                      -         204             204            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTXNVIC           ENTERGY NUC VERMONT INVEST CO-                     DIRECT14               1,077                      -      1,077            1,077            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTXNVYL           ENTERGY NUC VERMONT YANKEE LLC                     DIRECT72               1,501                      -      1,501            1,501            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCTXPDCV           EAM - Tax Services                                 DIRECTXU               1,950                      -      1,950            1,950            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCUD99-2           GORDON SUIT                                        DIRCTENO                 113                      -         113             113            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCW10227           ENVIRONMENTAL SUPPORT - TX                         DIRECTTX               2,609                      -      2,609                -        2,609                -           (15)         2,595
                     HUMAN RESOURCES                          ESI              HR416    F3PCW14171           TRAINING DEVELOPMENT                               CAPAOPCO               9,292                      -      9,292            8,287        1,005                -            (6)           999
                     HUMAN RESOURCES                          ESI              HR416    F3PCW14172           SAFETY GROUP SERVICES                              CAPAOPCO              20,735                      -     20,735           18,493        2,242                -           (13)         2,229
                     HUMAN RESOURCES                          ESI              HR416    F3PCW15822           RESOURCE PLANNING COORDINATOR                      LOADOPCO               1,919                      -      1,919            1,632          286                -            (2)           285
                     HUMAN RESOURCES                          ESI              HR416    F3PCW15830           SYSTEM GENERATION PLANNING                         LOADOPCO              24,087                      -     24,087           20,491        3,596                -           (20)         3,576
                     HUMAN RESOURCES                          ESI              HR416    F3PCW15840           PLANNING MODELING & ANALYSIS G                     LOADOPCO               4,213                      -      4,213            3,584          629                -            (3)           626
8-511




                                                              ESI              HR416    F3PCW18100                                                              CAPXCOPC              17,447                      -     17,447           15,063        2,384                -           (13)         2,371




                                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                                                                         OPNS-GAS SUPPLY
                     HUMAN RESOURCES                          ESI              HR416    F3PCW18200           OPNS-OIL SUPPLY                                    OWNISFI                2,164                      -      2,164            2,164            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCW18300           OPNS-COAL SUPPLY                                   COALARGS              11,167                      -     11,167           11,167            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCW19501           WHOLESALE PURCHASING & SALES                       LOADOPCO              22,344                      -     22,344           19,008        3,336                -           (19)         3,317




                                                                                                                                                                                                                                                                                                                 Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F3PCW19510           ENERGY MANAGEMENT OPERATIONS                       LOADOPCO              28,693                      -     28,693           24,409        4,284                -           (23)         4,260




                                                                                                                                                                                                                                                                                                                  Page 71 of 88
                     HUMAN RESOURCES                          ESI              HR416    F3PCW19511           ENERGY MANAGEMENT OPERATIONS P                     LOADOPCO              20,684                      -     20,684           17,596        3,088                -           (18)         3,070
                     HUMAN RESOURCES                          ESI              HR416    F3PCW19512           ENERGY MGMT - FUEL & ENERGY AN                     LOADOPCO              13,097                      -     13,097           11,142        1,955                -           (11)         1,944
                     HUMAN RESOURCES                          ESI              HR416    F3PCW29607           POWER SYSTEM ACCOUNTING                            LOADWEPI               6,986                      -      6,986            5,951        1,036                -            (6)         1,029
                     HUMAN RESOURCES                          ESI              HR416    F3PCW29608           TRANSMISSION POWER SYSTEM OPER                     LOADOPCO             233,852                      -    233,852          198,939       34,912                -          (196)       34,716
                     HUMAN RESOURCES                          ESI              HR416    F3PCW29616           TRANS POWER SYS OPERATIONS - L                     DIRCTELI               3,448                      -      3,448            3,448            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR416    F3PCW36535           MANAGER OF COST CONTROL AND AN                     CAPAOPCO              15,896                      -     15,896           14,178        1,719                -           (10)         1,709


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)            (D)          (E)            (F)            (G)          (H)
                                                                                                                                                                                                    Total Billings
                                                                                        Activity / Project                                                           ESI BIlling                   Service Company                                  ETI Per                     Pro Forma     Total ETI
                                       Class                  Billing Entity     Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total     All Other BU's   Books        Exclusions      Amount       Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F3PCW36555           PURCHASING & CONTRACTS SUPPORT                        SCFSPALL              17,191                      -     17,191         14,717        2,474         (1,123)           (8)         1,343
                     HUMAN RESOURCES                          ESI              HR416    F3PCW54035           VICE PRESIDENT OF ENERGY MANAG                        LOADOPCO                (207)                     -       (207)          (176)         (31)              -            1            (30)
                     HUMAN RESOURCES                          ESI              HR416    F3PCW55555           VP FOSSIL GENERATION                                  CAPAOPCO               8,255                      -      8,255          7,362          892               -           (5)           887
                     HUMAN RESOURCES                          ESI              HR416    F3PCW58030           ENVIRONMENTAL SUPPORT - AR                            DIRCTEAI               8,275                      -      8,275          8,275             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCW58040           ENVIRONMENT SUPPORT - MS                              DIRCTEMI               5,859                      -      5,859          5,859             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCW58050           ENVIRONMENTAL SUPPORT - ELI E                         CUSTELLA              10,098                      -     10,098         10,098             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0010           GENERATION ASSETS MANAGEMENT                          CAPAOPCO               5,081                      -      5,081          4,531          549               -           (3)           546
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0020           MGR - Business Processes                              CAPAOPCO               6,155                      -      6,155          5,490          665               -           (4)           662
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0023           MP&C - PLANT OPS ARK                                  DIRCTEAI               1,661                      -      1,661          1,661             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0024           MP&C - PLANT OPS LA                                   DIRCTELI               2,269                      -      2,269          2,269             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0025           MP&C - PLANT OPS MISS                                 DIRCTEMI               1,699                      -      1,699          1,699             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0026           MP&C - PLANT OPS NOPSI                                DIRCTENO                 733                      -         733           733             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0027           MP&C - PLANT OPS EGSI                                 LOADTXLG               1,569                      -      1,569            880          689               -           (4)           685
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0031           EGSI - ENGIN & TECH SUPPORT                           DIRECTLG               2,934                      -      2,934          2,934             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0034           DIRECTOR - PLANT SUPPORT                              CAPAOPCO               3,086                      -      3,086          2,752          334               -           (2)           332
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0035           MANAGER - BUSINESS SUPPORT                            CAPAOPCO              18,892                      -     18,892         16,850        2,042               -          (12)         2,030
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0046           PLANT SUPPORT SERVICES - BIG C                        ASSTTXLG               1,164                      -      1,164            674          490               -           (3)           488
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0057           BRAO & TECH SUPPORT ROUTINE/DI                        DIRECTLG               2,329                      -      2,329          2,329             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0063           EMO APPLICATION SUPPORT                               LOADOPCO                  83                      -          83            70            12              -           (0)            12
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0064           LONG TERM ENERGY                                      LOADOPCO               5,665                      -      5,665          4,819          846               -           (5)           840
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0070           PURCHASING SUPPORT (L BUUCK)                          DIRECTLG                 107                      -         107           107             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0073           FOSSIL INFORMATION TECHNOLOGY                         CAPAOPCO               9,287                      -      9,287          8,283        1,004               -           (5)           999
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0092           EMS OPERATIONS & MAINTENANCE S                        LOADOPCO              13,068                      -     13,068         11,117        1,951               -          (11)         1,940
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0125           Six Sigma Operations_SR8                              LOADOPCO               5,704                      -      5,704          4,853          852               -           (5)           847
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0133           EMO INFORMATION TECHNOLOGY SUP                        LOADOPCO               2,449                      -      2,449          2,084          366               -           (2)           364
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0140           EMO REGULATORY AFFAIRS                                LOADOPCO               8,826                      -      8,826          7,508        1,318               -           (8)         1,310
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0200           E&C Technical Support-SU1                             CAPAOPCO              22,341                      -     22,341         19,925        2,415               -          (12)         2,403
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0268           ENVIRONMENTAL SUPPORT-DIRECTOR                        CAPAOPCO               4,525                      -      4,525          4,036          489               -           (3)           486
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0288           VP POWER PLANT OPS                                    CAPAOPCO               3,685                      -      3,685          3,286          398               -           (2)           396
                     HUMAN RESOURCES                          ESI              HR416    F3PCWE0289           DIRECTOR - BUSINESS SERVICE                           CAPAOPCO               5,084                      -      5,084          4,534          550               -           (3)           546
                     HUMAN RESOURCES                          ESI              HR416    F3PCWEC601           ENVIRONMENTAL SERVICES ADMINIS                        CAPAOPCO               3,884                      -      3,884          3,464          420               -           (2)           418
                     HUMAN RESOURCES                          ESI              HR416    F3PCWEC680           WASTE PROGRAMS - FOSSIL                               CAPAOPCO               1,506                      -      1,506          1,343          163               -           (1)           162
                     HUMAN RESOURCES                          ESI              HR416    F3PCWEC685           AIR PROGRAMS FOSSIL                                   CAPAOPCO               3,430                      -      3,430          3,060          371               -           (2)           369
                     HUMAN RESOURCES                          ESI              HR416    F3PCWEC686           WATER PROGRAMS - FOSSIL                               CAPAOPCO                 301                      -         301           269            33              -             -            33
                     HUMAN RESOURCES                          ESI              HR416    F3PCWEC687           RESPONSE PROGRAMS - FOSSIL                            CAPAOPCO               1,740                      -      1,740          1,552          188               -           (1)           187
                     HUMAN RESOURCES                          ESI              HR416    F3PCWEC688           CONTINUOUS AIR EMISSION MONITO                        CAPAOPCO               5,306                      -      5,306          4,733          574               -           (3)           570
                     HUMAN RESOURCES                          ESI              HR416    F3PCWS0327           SAIC LABOR CHARGES TO PMDC                            CAPAOPCO                 280                      -         280           250            30              -           (0)            30
                     HUMAN RESOURCES                          ESI              HR416    F3PCZGASAG           GAS ADMINISTRATIVE                                    CUSGOPCO              11,934                      -     11,934         11,934             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCZGASVP           GAS OPERATIONS ESI VP MANAGEME                        CUSGOPCO                 301                      -         301           301             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PCZU1571           EGSI TX FUEL RELATED MATTERS                          DIRECTTX                 700                      -         700             -          700               -             -           700
                     HUMAN RESOURCES                          ESI              HR416    F3PCZU1603           LP&L/LPSC EARNINGS REVIEW DOC                         DIRCTELI                 125                      -         125           125             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PP1CDETR           Corp Dvlpmnt - Entergy Corp                           DIRCTETR               7,452                      -      7,452          7,452             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PP1E2EPM           End-to-End Process Mgmnt                              LVLSVCAL               5,969                      -      5,969          5,395          574               -           (4)           570
                     HUMAN RESOURCES                          ESI              HR416    F3PP33SCAR           Storm Cost Accounting Readines                        CUSEOPCO                 292                      -         292           249            43              -             -            43
                     HUMAN RESOURCES                          ESI              HR416    F3PP4R9885           FORCE ON FORCE EXERCISE                               DIRECT72               1,247                      -      1,247          1,247             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PP4R9886           TRITIUM DETECTION INVESTIGATIO                        DIRECT72              10,614                      -     10,614         10,614             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PP6H0PAL           Direct Support to Pa isades                           DIRECTNA               6,326                      -      6,326          6,326             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PP6HHOST           ENNE Hosting/server support/SO                        DIRCTENU                 661                      -         661           661             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PP6HINDS           Indus Passport                                        DIRCTENU               1,527                      -      1,527          1,527             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PP6HSPES           IP2 / IP3 SPEDES Perm t                               DIRCTENU                 995                      -         995           995             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPADSENI           Analytic/Decision Support-ENI                         DIRCTENU              10,496                      -     10,496         10,496             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPADSENT           Analytic/Decision Support-Ente                        ASSTSALL               8,238                      -      8,238          7,399          838               -           (5)           833
                     HUMAN RESOURCES                          ESI              HR416    F3PPADSREG           Analytic/Decision Support-Util                        ASSTSREG               4,424                      -      4,424          3,763          660               -           (4)           656
8-512




                                                              ESI              HR416    F3PPAMIEXN                                                                 DIRCTENO                (694)                     -       (694)          (694)            -              -             -             -




                                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                                                                         AMI Pilot ENO A&G Exp non-incr
                     HUMAN RESOURCES                          ESI              HR416    F3PPAMISTG           AMI Strategy Expense                                  CUSEOPCO               6,443                      -      6,443          5,493          950               -           (5)           945
                     HUMAN RESOURCES                          ESI              HR416    F3PPBLANCO           Project White                                         DIRCTETR               3,257                      -      3,257          3,257             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPCAO001           Chief Administrative Officer                          ASSTSALL               9,025                      -      9,025          8,107          918               -           (4)           915




                                                                                                                                                                                                                                                                                                                 Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F3PPCCS010           Climate Consulting Services                           ASSTSALL               3,344                      -      3,344          3,004          340               -           (2)           338




                                                                                                                                                                                                                                                                                                                  Page 72 of 88
                     HUMAN RESOURCES                          ESI              HR416    F3PPCOO001           CHIEF OPERATING OFFICER                               ASSTSALL               4,943                      -      4,943          4,440          503               -           (2)           501
                     HUMAN RESOURCES                          ESI              HR416    F3PPCPLITL           2009 Fall Lighting Campaign EL                        DIRCTELI                 163                      -         163           163             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPCPMUTL           CORPORATE PERFORMANCE MGMT UTL                        EMPXRTNC                 167                      -         167           152            15              -             -            15
                     HUMAN RESOURCES                          ESI              HR416    F3PPCRENEW           Cooper Contract Renewal                               DIRECT7T               1,331                      -      1,331          1,331             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPCYBERV           Cyber Vulnerabi ity Assessment                        LOADOPCO                 214                      -         214           182            32              -             -            32
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10115           Dist Work Mgmt O&M-DIS/DSS/ADS                        CUSTEGOP               2,845                      -      2,845          2,453          392               -           (2)           390


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)             (D)          (E)           (F)              (G)          (H)
                                                                                                                                                                                                    Total Billings
                                                                                        Activity / Project                                                           ESI BIlling                  Service Company                                    ETI Per                      Pro Forma     Total ETI
                                       Class                  Billing Entity     Dept         Code                             Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books       Exclusions        Amount       Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10116           Dist Work Mgmt O&M-LAMP Street                        CUSEOPCO                   4                      -          4               3            1               -            (0)            1
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10119           Dist Work Mgmt O&M-CTS Contrac                        CUSTEGOP                 423                      -        423             365           58               -            (0)           58
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10120           Dist Oper Appl O&M-AM/FM Suppo                        CUSTEGOP               3,188                      -      3,188           2,749          440               -            (2)          437
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10121           Dist Oper Appl O&M-AutoCAD                            CUSEOPCO                  64                      -         64              54            9               -            (0)            9
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10123           Dist Oper Appl O&M-EPO&SAISO S                        CUSEOPCO                 201                      -        201             172           30               -            (0)           30
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10124           Dist Oper Appl O&M-PDD/ECOS Sp                        CUSTEGOP               1,633                      -      1,633           1,408          225               -            (1)          224
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10128           ARCS/Itron/MV90 Support                               CUSTEGOP                 344                      -        344             297           47               -            (0)           47
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10129           B lling Determinate Proc/Major                        CUSTEGOP                 257                      -        257             222           36               -            (0)           35
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10130           Customer Care System Interface                        CUSEGXTX                 447                      -        447             447            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10131           CIS/AIS & Core Support                                DIRECTTX               3,693                      -      3,693               -        3,693               -           (18)        3,674
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10132           Electronic Data Interchange Su                        CUSEOPCO                 101                      -        101              86           15               -            (0)           15
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10133           Internet B ll Presentment & Pm                        CUSEGXTX                  70                      -         70              70            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10134           MAB Load Research Support                             CUSTEGOP                  86                      -         86              74           12               -            (0)           12
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10137           B ll Delivery Support                                 CUSEGXTX               3,105                      -      3,105           3,105            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10139           Mobius Support                                        CUSTEGOP                   2                      -          2               2            0               -            (0)            0
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10140           Large Power Billing System for                        CUSEOPCO                 771                      -        771             657          114               -            (1)          113
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10141           CIMS Support                                          CUSEGXTX                  11                      -         11              11            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10142           Customer Service Field Applica                        CUSTEGOP                  56                      -         56              48            8               -            (0)            8
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10146           Dist Work Mgmt-Cyndrus Support                        VEHCLALL                  40                      -         40              35            5               -            (0)            5
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10150           TaxWare Support                                       CUSTEGOP                 225                      -        225             194           31               -            (0)           31
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10158           CCS Agent Care System                                 CUSEGXTX               1,496                      -      1,496           1,496            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10160           Mgr Gen & Admin-Reporting&Anal                        CUSTEGOP               1,968                      -      1,968           1,697          271               -            (2)          270
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10161           ePlus (Web Se f Service) Suppo                        CUSTEGOP                 667                      -        667             575           92               -            (1)           92
                     HUMAN RESOURCES                          ESI              HR416    F3PPD10165           Trans Work Mgmt App Support                           TRSBLNOP               3,023                      -      3,023           2,668          355               -            (2)          353
                     HUMAN RESOURCES                          ESI              HR416    F3PPDIBEWM           EMI-IBEW Entergy Contract Nego                        DIRCTEMI                 683                      -        683             683            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPE01600           FERC Compliance Plan                                  LOADOPCO                 177                      -        177             151           26               -              -           26
                     HUMAN RESOURCES                          ESI              HR416    F3PPE13807           General Legal Services - EAM                          DIRECTXU               1,396                      -      1,396           1,396            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPE9974N           Utl ECI Continuing Improve ENO                        DIRCTENO                 118                      -        118             118            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPE9974S           Utl ECI Continuing Improve ESI                        CUSEOPCO              10,324                      -     10,324           8,799        1,525               -            (8)        1,517
                     HUMAN RESOURCES                          ESI              HR416    F3PPE997LA           ECI Continue Improve LA (G L N                        CUSTELLA               4,872                      -      4,872           4,872            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPE9981N           Integrated Energy Mgmt ENOI el                        DIRCTENO                 164                      -        164             164            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPE9981S           Integrated Energy Mgmt ESI                            CUSEOPCO              22,617                      -     22,617          19,283        3,333               -           (20)        3,313
                     HUMAN RESOURCES                          ESI              HR416    F3PPEAM022           EAM ADMINISTRATIVE SUPPORT                            DIRECTXU               1,176                      -      1,176           1,176            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPEGSFRP           EGSI LPSC Formula Rate Plan Fi                        DIRECTLG               2,350                      -      2,350           2,350            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPELEGAS           ENO Elec & ENO EGS Gas Expense                        CUSENLGG               3,572                      -      3,572           3,572            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPELLSEC           ELL Securitization H Gustav&Ik                        DIRCTELI               1,082                      -      1,082           1,082            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPEMI884           EMI-2010 ECR Docket 2008-UN-88                        DIRCTEMI                 353                      -        353             353            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPENESMT           CNO Ener Smart N O Ener Eff Pr                        DIRCTENO                 177                      -        177             177            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPENN004           Entergy Nuclear Nebraska LLC                          DIRECT7T                 109                      -        109             109            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPENOFRP           ENO Annual FRP Filing 2010-12                         DIRCTENO               3,369                      -      3,369           3,369            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPEPI001           Environmental Programs & Infra                        CAPAOPCO               2,245                      -      2,245           2,002          243               -            (2)          241
                     HUMAN RESOURCES                          ESI              HR416    F3PPERFXXQ           Electronic Request for X                              SCPSPALL                 307                      -        307             260           48               -              -           48
                     HUMAN RESOURCES                          ESI              HR416    F3PPESLNNR           ESL Nuc Northeast Retail                              DIRECT95                 230                      -        230             230            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPETENOI           Executive Timesheet- ENOI                             DIRCTENO                 110                      -        110             110            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPETHICS           Ethics Line Investigations                            EMPLOYAL               5,497                      -      5,497           5,233          264               -            (1)          262
                     HUMAN RESOURCES                          ESI              HR416    F3PPETRNUC           Executive Timesheets- Reg Nuc                         DIRCTEOI                 590                      -        590             590            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPETSEAI           Executives Time and Expenses-E                        DIRCTEAI                 642                      -        642             642            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPETSELI           Executive Timesheets- ELI                             DIRCTELI                 130                      -        130             130            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPETSETI           Executive Time and Expenses-ET                        DIRECTTX                 216                      -        216               -          216               -              -          216
                     HUMAN RESOURCES                          ESI              HR416    F3PPETSETR           Executive Timesheets-ETR                              DIRCTETR               9,874                      -      9,874           9,874            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPETSNRG           Executive Timesheets- Non Reg                         DIRCTENU                 219                      -        219             219            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPETSREG           Executive Timesheets- Reg Co's                        CUSTEGOP               1,263                      -      1,263           1,089          174               -            (1)          173
                     HUMAN RESOURCES                          ESI              HR416    F3PPETXSEC           ETI Securitization Hurricane I                        DIRECTTX                   -                      -          -               -            -             175            (1)          173
8-513




                                                              ESI              HR416    F3PPF10611                                                                 DIRCTENU               1,575                      -      1,575           1,575            -               -              -            -




                                                                                                                                                                                                                                                                                                             2011 TX Rate Case
                     HUMAN RESOURCES                                                                         ENNE-IP2 IP3 JAF EVY ENGC-Tax
                     HUMAN RESOURCES                          ESI              HR416    F3PPF14981           FGA-Utility                                           CUSTEGOP               5,336                      -      5,336           4,600          736            (736)             -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF14983           SYSTEM GOVT L AFFAIRS - #3                            CUSTEGOP               1,480                      -      1,480           1,276          204            (204)             -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF14984           FGA-Systemwide Issues                                 ASSTSALL               3,953                      -      3,953           3,408          545            (545)             -            -




                                                                                                                                                                                                                                                                                                                 Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F3PPF14986           SYSTEM GOVT L AFFAIRS - #4                            CUSTEGOP               2,717                      -      2,717           2,342          375            (375)             -            -




                                                                                                                                                                                                                                                                                                                  Page 73 of 88
                     HUMAN RESOURCES                          ESI              HR416    F3PPF15115           FGA-VP/General Office                                 CUSTEGOP               1,605                      -      1,605           1,384          221            (221)             -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF21601           Accounting Controls                                   GENLEDAL               3,047                      -      3,047           2,881          166               -            (1)          165
                     HUMAN RESOURCES                          ESI              HR416    F3PPF2235L           EGS-LA FINANCIAL PLANNING                             DIRECTLG               1,720                      -      1,720           1,720            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF26041           Palisades - Manage External Tr                        DIRECTNA                 117                      -        117             117            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF263A2           Sect 263 A - Phase 2                                  DIRCTEOI               4,406                      -      4,406           4,406            -               -              -            -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF30140           CASH MANAGEMENT - ETI                                 DIRECTTX                 107                      -        107               -          107               -              -          107


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)             (D)          (E)           (F)             (G)            (H)
                                                                                                                                                                                                    Total Billings
                                                                                        Activity / Project                                                           ESI BIlling                   Service Company                                   ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity     Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total      All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F3PPF30141           CASH MANAGEMENT - EGS-LA                              DIRECTLG                 120                      -       120              120            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF30142           Financing and S T Funding ETI                         DIRECTTX                 166                      -       166                -          166                -             -           166
                     HUMAN RESOURCES                          ESI              HR416    F3PPF30143           Financing and S T Funding EGS                         DIRECTLG                 899                      -       899              899            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF30146           Manage External Trusts - ETI                          DIRECTTX                 197                      -       197                -          197                -             -           197
                     HUMAN RESOURCES                          ESI              HR416    F3PPF30151           Risk Management Fossil- EGS LA                        DIRECTLG                 682                      -       682              682            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF30152           Risk Management Fossil- EGS TX                        DIRECTTX                 143                      -       143                -          143                -             -           143
                     HUMAN RESOURCES                          ESI              HR416    F3PPF30226           ETR $550M 3 625% Notes due 9/1                        DIRCTETR                 443                      -       443              443            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF30228           ELL $__MM PCRB __% due _____                          DIRCTELI                 204                      -       204              204            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF30230           EGSL $___MM PCRB __% due _/_/_                        DIRECTLG                 187                      -       187              187            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF30243           ELL $150 MM FMB 5 875% due 6/1                        DIRCTELI                 133                      -       133              133            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF30246           EAI $225MM FMB 5 75% due 11/1/                        DIRCTEAI                 134                      -       134              134            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF30249           EAI $350MM FMB 3 75% due 2/15/                        DIRCTEAI                 106                      -       106              106            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF46770           Ent Nuc Nebraska Pension & OPE                        DIRECT7T             128,862                      -   128,862          128,862            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF46771           ESDCL (6H) - Pension & OPEB Ex                        DIRECT6H              58,632                      -    58,632           58,632            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF46772           Ent Power Ops UK - Pension & O                        DIRECT8D             (32,658)                     -   (32,658)         (32,658)           -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF46774           EPU Pension & OPEB Expenses                           DIRECT8M              69,996                      -    69,996           69,996            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF62001           EPDC - Tax Services                                   DIRECTVH                 241                      -       241              241            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF62580           ENT NUC POWER MARKETING LLC-T                         DIRNG000               2,252                      -     2,252            2,252            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPF72675           PS EPM Allocations Support                            GENLEDAL               1,507                      -     1,507            1,425           82                -            (0)           81
                     HUMAN RESOURCES                          ESI              HR416    F3PPF72685           PS P-Card Support                                     APTRNALL                 847                      -       847              772           75                -            (0)           74
                     HUMAN RESOURCES                          ESI              HR416    F3PPF72700           Cognos Reporting Support                              GENLEDAL               5,673                      -     5,673            5,364          308                -            (2)          307
                     HUMAN RESOURCES                          ESI              HR416    F3PPF72701           Regulatory Reporting Support                          CUSTEGOP                 186                      -       186              161           26                -             -            26
                     HUMAN RESOURCES                          ESI              HR416    F3PPFRM011           CORP RISK MGMNT SVCS-ENTERGY N                        DIRCTENU               2,720                      -     2,720            2,720            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPFRM127           OCRO - Bus Cont Plan Managemen                        LBRBILAL               1,227                      -     1,227            1,109          119                -            (1)          118
                     HUMAN RESOURCES                          ESI              HR416    F3PPFX3259           Inventory Planning System Supp                        SCTDSPAL                 154                      -       154              104           50                -            (0)           50
                     HUMAN RESOURCES                          ESI              HR416    F3PPFX3685           Supply Chain Applications Supp                        SCMATRAN                 276                      -       276              235           41                -            (0)           41
                     HUMAN RESOURCES                          ESI              HR416    F3PPFX3702           IT Vendor Management Office Su                        ITSPENDA               1,622                      -     1,622            1,526           97                -            (0)           96
                     HUMAN RESOURCES                          ESI              HR416    F3PPFX3703           StreamliningInformationMngmt (                        ITSPENDA                 392                      -       392              369           23                -             -            23
                     HUMAN RESOURCES                          ESI              HR416    F3PPFX5307           Compliance Software System Sup                        ASSTSALL                 886                      -       886              796           90                -            (0)           90
                     HUMAN RESOURCES                          ESI              HR416    F3PPFXOPMO           IT Enterprise Program Manageme                        ITSPENDA               1,833                      -     1,833            1,724          109                -            (1)          108
                     HUMAN RESOURCES                          ESI              HR416    F3PPGLASEC           EGSLA Securitization H Gustav&                        DIRECTLG                 924                      -       924              924            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPGRSP10           EGSL RATE STABLIZATN (TY 2009/                        DIRECTLG                 441                      -       441              441            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPH54075           BUSINESS DEVELOPMENT - TX                             DIRECTTX                 217                      -       217                -          217                -             -           217
                     HUMAN RESOURCES                          ESI              HR416    F3PPHIPPO1           Project X                                             DIRCTETR               3,703                      -     3,703            3,703            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPHRAREG           HR&A REGULATORY SUPPORT                               EMPLOREG               1,956                      -     1,956            1,830          126                -            (1)          125
                     HUMAN RESOURCES                          ESI              HR416    F3PPHRBENE           Benefits diagnostic project                           EMPLOYAL               1,190                      -     1,190            1,133           57                -            (0)           57
                     HUMAN RESOURCES                          ESI              HR416    F3PPHRSEMO           HR Svcs - System Planning                             DIRCTESI               1,214                      -     1,214            1,214            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPHRSSPC           HR SVS - ESI SUPPLY CHAIN                             DIRCTESI               1,242                      -     1,242            1,242            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL               5,433                      -     5,433            5,173          261                -            (1)          260
                     HUMAN RESOURCES                          ESI              HR416    F3PPINTAUD           Internal Audit Services                               ASSTSALL              23,277                      -    23,277           20,909        2,368                -           (13)        2,355
                     HUMAN RESOURCES                          ESI              HR416    F3PPINVDOJ           DOJ Anti Trust Investigation                          CUSEOPCO               3,240                      -     3,240            2,762          477                -            (2)          476
                     HUMAN RESOURCES                          ESI              HR416    F3PPISP717           Integration Planning Studies 7                        LOADOPCO               1,995                      -     1,995            1,697          298                -            (2)          296
                     HUMAN RESOURCES                          ESI              HR416    F3PPL10425           EGS-LA Tax Services                                   DIRECTLG               8,466                      -     8,466            8,466            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPL23956           BUS EVENT PROCESS - RETAIL EGS                        DIRECTLG               1,288                      -     1,288            1,288            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPLEGSTM           Katrina/Rita Insurance Recover                        DIRCTETR               3,609                      -     3,609            3,609            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPLEGUTL           Legal Services - Regulated Uti                        LOADOPCO              20,152                      -    20,152           17,143        3,008                -           (16)        2,992
                     HUMAN RESOURCES                          ESI              HR416    F3PPM08001           WATERFORD 3 GENERAL SUPPORT                           DIRCTWF3               4,084                      -     4,084            4,084            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPM08235           SECURITY SERVICES AT WATERFORD                        DIRCTWF3              10,204                      -    10,204           10,204            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPMMALL2           Middle Market Mkt Dev - All Ju                        MACCTALL               2,068                      -     2,068            1,757          311                -            (2)          309
                     HUMAN RESOURCES                          ESI              HR416    F3PPMSFA10           2010 EMI Fuel Audit                                   DIRCTEMI                 368                      -       368              368            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPN08511           NRC Triennial Force on Force E                        DIRCTWF3               4,647                      -     4,647            4,647            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPN20245           WATERFORD 3 CYCLE 16 RELOAD                           DIRCTWF3                 335                      -       335              335            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPN20535           P3E Scheduling Software Mainte                        DIRCTEOI                 741                      -       741              741            -                -             -             -
8-514




                                                              ESI              HR416    F3PPN20536                                                                 DIRCTEOI               1,290                      -     1,290            1,290            -                -             -             -




                                                                                                                                                                                                                                                                                                              2011 TX Rate Case
                     HUMAN RESOURCES                                                                         INDUS Software Maintenance
                     HUMAN RESOURCES                          ESI              HR416    F3PPN20706           ESI Nuclear - Unit Split                              SNUCUNIT               4,366                      -     4,366            4,366            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPN20713           ESI Nuclear - Site Split                              SNUCSITE             458,331                      -   458,331          458,331            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPN20772           ESI Nuclear Employees - BWR Su                        BWRSNUCA               9,833                      -     9,833            9,833            -                -             -             -




                                                                                                                                                                                                                                                                                                                  Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F3PPN20773           ESI Nuclear Employees - PWR Su                        PWRSNUCA               4,255                      -     4,255            4,255            -                -             -             -




                                                                                                                                                                                                                                                                                                                   Page 74 of 88
                     HUMAN RESOURCES                          ESI              HR416    F3PPN9F201           ANO2 Aug 2010 EDG (2K-4B) Forc                        DIRCANOC                 184                      -       184              184            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNIROLL           Rolling Readiness                                     DIRECTNI               9,849                      -     9,849            9,849            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNN5552           Dom COLA Support                                      DIRECT14               6,012                      -     6,012            6,012            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNN5555           BEA Implement Hazard Assessmen                        DIRECT14                 121                      -       121              121            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNN5556           BEA Sizing the NGNP EPZ                               DIRECT14                 119                      -       119              119            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNN5559           Maple Options                                         DIRECT14               2,088                      -     2,088            2,088            -                -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)             (C)              (D)          (E)            (F)             (G)            (H)
                                                                                                                                                                                                    Total Billings
                                                                                        Activity / Project                                                           ESI BIlling                   Service Company                                    ETI Per                       Pro Forma      Total ETI
                                       Class                  Billing Entity     Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books        Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F3PPNN6762           License Renewal - Pilgrim Impl                        DIRECT14                 126                      -        126              126            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNN6862           License Renewal - VY Implement                        DIRECT14                 119                      -        119              119            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNN6962           License Renewal - Palisades Im                        DIRECT14               1,552                      -      1,552            1,552            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNN7462           TVA Sequoyah LR                                       DIRECT14               1,809                      -      1,809            1,809            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNN7662           P lgrim LR Continuation                               DIRECT14                 173                      -        173              173            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNNE263           ENNE - Section 263A                                   DIRCTENU                 417                      -        417              417            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNNEMTM           ENNE - MTM                                            DIRCTENU               1,929                      -      1,929            1,929            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNPM002           Wholesale C B Vermont Yank via                        DIRNG000                 442                      -        442              442            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNPM006           Wholesale 5Split IP2 IP3 JAF P                        DIRNG000               2,777                      -      2,777            2,777            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNU0002           New Nuclear Administration                            NWDVRBGG                 134                      -        134              134            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNUCLEN           Nuclear Communications                                DIRCTENU               1,143                      -      1,143            1,143            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNUCLER           Nuclear Comm (North & South)                          SNUCSITE               1,498                      -      1,498            1,498            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPNXRECR           Enexus Recurring                                      DIRECTNI              93,732                      -     93,732           93,732            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPPCS001           Critical Infrastructure Protec                        CAPAOPCO               8,915                      -      8,915            7,952          964                 -            (4)          959
                     HUMAN RESOURCES                          ESI              HR416    F3PPPGA010           PGA Audit 2010                                        DIRECTLG                 101                      -        101              101            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPPMUPGR           Performance Management Sys Upg                        CUSEOPCO                  17                      -         17               14            2                 -            (0)            2
                     HUMAN RESOURCES                          ESI              HR416    F3PPPNPSSL           P lgrim Sale & Leaseback                              DIRECT57                 445                      -        445              445            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPQQ002F           HARRISON COUNTY PROJ- O&M                             DIRECT8M                 223                      -        223              223            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPR102GA           B lling of Customers-EAI (Auto                        DIRCTEAI               1,399                      -      1,399            1,399            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPR1031G           CUSTOMER RELATIONS - EGSL                             DIRECTLG                 544                      -        544              544            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPR1031L           CUSTOMER RELATIONS - ELL                              DIRCTELI                 781                      -        781              781            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPR103LA           CUSTOMER ACCT SVCS- LA (L LG N                        CUSTELLA               1,589                      -      1,589            1,589            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPR10CCS           CCS CUSTOMER ACCOUNTING                               CUSEGXTX               8,818                      -      8,818            8,818            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPR10HAM           CUST ACCOUNTING ESI HAMMOND                           CUSTEXTX               2,061                      -      2,061            2,061            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPR56420           WHOLESALE - EAI                                       DIRCTEAI               3,597                      -      3,597            3,597            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPR56620           WHOLESALE - EGSI LA                                   DIRECTLG                 630                      -        630              630            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPR56640           WHOLESALE - EGS-TX                                    DIRECTTX               2,193                      -      2,193                -        2,193                 -           (13)        2,181
                     HUMAN RESOURCES                          ESI              HR416    F3PPR56720           WHOLESALE - EMI                                       DIRCTEMI                 199                      -        199              199            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPR733BM           Beaumont Customer Service Cent                        CUSTCALL              (3,572)                     -     (3,572)          (3,177)        (394)                -             3          (391)
                     HUMAN RESOURCES                          ESI              HR416    F3PPR733BR           Baton Rouge Customer Service C                        CUSTCALL              10,520                      -     10,520            9,359        1,161                 -            (7)        1,155
                     HUMAN RESOURCES                          ESI              HR416    F3PPR733CA           Central Administration Costs                          CUSTCALL               5,948                      -      5,948            5,292          657                 -            (5)          652
                     HUMAN RESOURCES                          ESI              HR416    F3PPR733NO           New Orleans Customer Service C                        CUSTCALL              11,959                      -     11,959           10,639        1,320                 -            (8)        1,312
                     HUMAN RESOURCES                          ESI              HR416    F3PPR733TX           CIS/AIS System Support EGSI-TX                        DIRECTTX                 202                      -        202                -          202                 -             -           202
                     HUMAN RESOURCES                          ESI              HR416    F3PPR7340T           REV ASSURANCE ETI TEXAS                               DIRECTTX                 162                      -        162                -          162                 -             -           162
                     HUMAN RESOURCES                          ESI              HR416    F3PPRC2008           ENOI 2008 RATE CASE                                   DIRCTENO                 169                      -        169              169            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPREALL2           Residential Market Dev - ALL J                        CUSTEGOP               4,506                      -      4,506            3,885          621                 -            (3)          618
                     HUMAN RESOURCES                          ESI              HR416    F3PPRES001           Regulated Utility Electric Rel                        CUSEOPCO               9,011                      -      9,011            7,683        1,328                 -            (7)        1,321
                     HUMAN RESOURCES                          ESI              HR416    F3PPRES002           Non-Reg Nuc Electric Reliab                           SENUCALL                 231                      -        231              231            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPRM103L           AUDIT EGS-LG                                          DIRECTLG                 189                      -        189              189            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPRM103T           AUDIT EGS-TX                                          DIRECTTX                 193                      -        193                -          193                 -             -           193
                     HUMAN RESOURCES                          ESI              HR416    F3PPRTXMSA           Texas Municipal Streetlight Au                        DIRECTTX                 104                      -        104                -          104                 -             -           104
                     HUMAN RESOURCES                          ESI              HR416    F3PPSBEAI2           Small Business Mkt Dev - EAI                          DIRCTEAI                 634                      -        634              634            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPSBEGL2           Small Business Mkt Dev - EGS-L                        DIRECTLG                 112                      -        112              112            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPSBEGT2           Small Business Mkt Dev - EGS-T                        DIRECTTX                 118                      -        118                -          118                 -             -           118
                     HUMAN RESOURCES                          ESI              HR416    F3PPSBELL2           Small Business Mkt Dev - ELL                          DIRCTELI                 619                      -        619              619            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPSBEMI2           Small Business Mkt Dev - EMI                          DIRCTEMI                 128                      -        128              128            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPSPCDSK           CSC Specialty Desks                                   CUSTCALL              17,171                      -     17,171           15,276        1,895                 -           (11)        1,885
                     HUMAN RESOURCES                          ESI              HR416    F3PPSPE003           SPO Summer 2009 RFP Expense                           LOADOPCO               7,776                      -      7,776            6,615        1,161                 -            (7)        1,153
                     HUMAN RESOURCES                          ESI              HR416    F3PPSPE006           SPO ISES Mining Asset Evaluati                        DIRCTEAI                 896                      -        896              896            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPSPE011           SPO NISCO Contract                                    DIRECTLG                 352                      -        352              352            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPSPE015           SPO Compliance and Business Su                        LOADOPCO               9,472                      -      9,472            8,058        1,414                 -            (7)        1,407
                     HUMAN RESOURCES                          ESI              HR416    F3PPSPE018           SPO VP of Strategic Initiative                        LOADOPCO               4,689                      -      4,689            3,989          700                 -            (3)          697
                     HUMAN RESOURCES                          ESI              HR416    F3PPSPE024           SPO Power Delivery & Tech Serv                        LOADOPCO               2,662                      -      2,662            2,265          397                 -            (2)          396
8-515




                                                              ESI              HR416    F3PPSPE025                                                                 CUSELGLA               3,549                      -      3,549            3,549            -                 -             -             -




                                                                                                                                                                                                                                                                                                                 2011 TX Rate Case
                     HUMAN RESOURCES                                                                         SPO 2010 Renewable RFP - LA on
                     HUMAN RESOURCES                          ESI              HR416    F3PPSPE027           SPO ESI Project Houston PPA                           DIRCTESI                   -                      -          -                -            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPSPSENT           Strategic Planning SVCS-Enterg                        ASSTSALL               4,865                      -      4,865            4,370          495                 -            (3)          492
                     HUMAN RESOURCES                          ESI              HR416    F3PPT104GG           CLAIMS MGMT EGSL GAS                                  DIRECTLG                 115                      -        115              115            -                 -             -             -




                                                                                                                                                                                                                                                                                                                     Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F3PPT104NG           CLAIMS MANGEMNT ENOI GAS                              DIRCTENO                 140                      -        140              140            -                 -             -             -




                                                                                                                                                                                                                                                                                                                      Page 75 of 88
                     HUMAN RESOURCES                          ESI              HR416    F3PPT23949           BUSINESS EVENT PROCESS - EGS-T                        DIRECTTX                 126                      -        126                -          126                 -             -           126
                     HUMAN RESOURCES                          ESI              HR416    F3PPT23956           BUS EVENT PROCESS - RETAIL EGS                        DIRECTTX               1,160                      -      1,160                -        1,160                 -            (7)        1,153
                     HUMAN RESOURCES                          ESI              HR416    F3PPTAIDD5           IDD5 Method of Tax Accounting                         ASSTSALL                 113                      -        113              102           12                 -             9            20
                     HUMAN RESOURCES                          ESI              HR416    F3PPTAPROP           Units of Property Method of Ta                        ASSTSALL                 541                      -        541              486           55                 -             -            55
                     HUMAN RESOURCES                          ESI              HR416    F3PPTDDS36           TRANSPORTATION - EGSI-LA                              DIRECTLG                 106                      -        106              106            -                 -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPTDDS37           TRANSPORTATION - EMI                                  DIRCTEMI               2,143                      -      2,143            2,143            -                 -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                  ENTERGY TEXAS, INC.
                                                                                                                                             Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                       For the Twelve Months Ended June 30, 2011
                                                                                                                                                                    Amounts in Dollars
                                                                                                                                                                                (A)              (B)             (C)              (D)          (E)            (F)           (G)            (H)
                                                                                                                                                                                            Total Billings
                                                                                        Activity / Project                                                   ESI BIlling                   Service Company                                    ETI Per                     Pro Forma      Total ETI
                                       Class                  Billing Entity     Dept         Code                     Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books        Exclusions      Amount        Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F3PPTDDS38 TRANSPORTATION - Texas ETI                              DIRECTTX                 106                      -        106                -          106           (106)             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPTDDS39 TRANSPORTATION - EAI billing                            DIRCTEAI               1,904                      -      1,904            1,904             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPTDERSC Entergy Regional State Committ                          LOADOPCO               5,293                      -      5,293            4,503          790               -            (4)          786
                     HUMAN RESOURCES                          ESI              HR416    F3PPTDHY11 Transmission Compliance FERC A                          TRSBLNOP               6,433                      -      6,433            5,677          756               -            (5)          751
                     HUMAN RESOURCES                          ESI              HR416    F3PPTDHY12 Transmission Compliance Softwa                          TRSBLNOP                 136                      -        136              120            16              -             -            16
                     HUMAN RESOURCES                          ESI              HR416    F3PPTDHY13 Procedure Development Complian                          TRSBLNOP                 198                      -        198              175            23              -             -            23
                     HUMAN RESOURCES                          ESI              HR416    F3PPTDHY15 SERC Aud ts                                             TRSBLNOP                 908                      -        908              801          107               -            (1)          106
                     HUMAN RESOURCES                          ESI              HR416    F3PPTDHY16 SERC/NERC Enforcement Items                             TRSBLNOP               1,772                      -      1,772            1,564          208               -            (1)          207
                     HUMAN RESOURCES                          ESI              HR416    F3PPTDHY17 SERC/NERC/FERC Support/Trainin                          TRSBLNOP               1,566                      -      1,566            1,382          184               -            (1)          183
                     HUMAN RESOURCES                          ESI              HR416    F3PPTPAL01 Plant Support                                           DIRECTNA                 106                      -        106              106             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPTPLEAM TAX PLANNING & COUNSEL - EAM                            DIRECTXU               1,673                      -      1,673            1,673             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPTREORG Transmission Re-Organization                            TRSBLNOP                 145                      -        145              128            17              -             -            17
                     HUMAN RESOURCES                          ESI              HR416    F3PPTXNPAL Entergy Nuclear Palisades LLC                           DIRECTNA               1,086                      -      1,086            1,086             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPTXNREG Entergy Non-regulated - Tax Se                          ASSTNREG                 101                      -        101              101             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPUD0703 ETR Sys Agreement and EAI With                          DIRCTENO                 259                      -        259              259             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPUD1002 ENO PGA Correc Revis Investiga                          DIRCTENO                 201                      -        201              201             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPUTLDER Util ty Derivatives Compliance                          LOADOPCO                 384                      -        384              326            57              -             -            57
                     HUMAN RESOURCES                          ESI              HR416    F3PPUTLMTM Util ty MTM Election Support                            LOADOPCO                 137                      -        137              117            20              -             -            20
                     HUMAN RESOURCES                          ESI              HR416    F3PPWCBEAM Wholesale Commod ty Business -                          DIRECTXU                 926                      -        926              926             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWCBETC Wholesale Commod ty Business -                          DIRECT66                 961                      -        961              961             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWCBNNE Wholesale Commod ty Business -                          SENUCALL              15,405                      -     15,405           15,405             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0292 System Planning Asset Manageme                          LOADOPCO               4,723                      -      4,723            4,018          705               -            (5)          701
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0305 Fossil IT- EAI Support                                  DIRCTEAI                 305                      -        305              305             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0307 Fossil IT- EMI Support                                  DIRCTEMI                 113                      -        113              113             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0309 Virtual Resource Center - SU5                           CAPAOPCO               3,591                      -      3,591            3,203          388               -            (2)          386
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0315 Dir Southeast Region-TXT_ ELI                           CAPASTHN               5,373                      -      5,373            5,373             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0336 LASTA Outage Superintendent_Ex                          DIRECTLG               2,661                      -      2,661            2,661             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0360 Self Supply Project Team-Admin                          LOADOPCO               4,957                      -      4,957            4,217          740               -            (4)          735
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0372 EMI Union Negotiation Fossil                            DIRCTEMI                 884                      -        884              884             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0375 SAIC Designated Srv for Fossil                          CAPAOPCO               1,230                      -      1,230            1,097          133               -            (1)          132
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0376 Fossil Talent Pipeline Process                          CAPAOPCO                 215                      -        215              192            23              -             -            23
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0383 Dir Capital Projects_STB                                CAPAOPCO               5,192                      -      5,192            4,630          561               -            (3)          558
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0402 SPO Regulatory Compliance                               LOADOPCO               6,860                      -      6,860            5,836        1,024               -            (6)        1,018
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0403 SPO Performance Mngmnt/Special                          LOADOPCO               6,117                      -      6,117            5,204          913               -            (5)          908
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0427 Dir Northwest Region-EAI & EG                           CAPANWES               5,459                      -      5,459            3,918        1,541               -            (9)        1,532
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0428 Dir Central Region-EGS_LA & E                           CAPACENT               3,854                      -      3,854            3,854             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0431 Director Cap tal Projects                               CAPAOPCO                 818                      -        818              730            88              -            (1)           88
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0446 Mgr Business Processes_SR8_EA                           DIRCTEAI                 140                      -        140              140             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0447 Mgr Business Processes_SR8_EL                           DIRCTELI                 171                      -        171              171             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0448 Mgr Business Processes_SR8_EM                           DIRCTEMI                 186                      -        186              186             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0449 Mgr Business Processes_SR8_EN                           DIRCTENO                 144                      -        144              144             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0469 FSFTN-EAI FosTraining Developm                          DIRCTEAI                 255                      -        255              255             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0470 FSFTN-ELL FosTraining Developm                          DIRCTELI                 347                      -        347              347             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0486 Director Fleet Maintenance_SU                           CAPAOPCO               6,641                      -      6,641            5,923          718               -            (3)          715
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0487 Manager Performance Monitorin                           CAPAOPCO               9,329                      -      9,329            8,321        1,009               -            (4)        1,004
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0490 Lake Catherine 4 Betterment St                          DIRCTEAI                 534                      -        534              534             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0491 Director Compliance & Op Supp                           CAPAOPCO              10,913                      -     10,913            9,734        1,180               -            (5)        1,175
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0508 EAI Protection System Equip Li                          DIRCTEAI                 112                      -        112              112             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0509 ELL Protection System Equip Li                          DIRCTELI                 137                      -        137              137             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWE0510 EGSL Protection System Equip L                          DIRECTLG                 120                      -        120              120             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWELGGN EGS_Tech Services Suppt_LG000                           DIRECTLG               9,971                      -      9,971            9,971             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWEOAGN EAI-Engineering-Tech Support                            DIRCTEAI              27,900                      -     27,900           27,900             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWEOGGN EGS TX-Engineering-Tech Suppor                          DIRECTTX              14,581                      -     14,581                -       14,581               -           (89)       14,491
8-516




                                                              ESI              HR416    F3PPWEOLGN ELI-Engineering- Tech Support                           DIRCTELI              29,653                      -     29,653           29,653             -              -             -             -




                                                                                                                                                                                                                                                                                                       2011 TX Rate Case
                     HUMAN RESOURCES
                     HUMAN RESOURCES                          ESI              HR416    F3PPWEOMGN EMI-Engineering-Tech Support                            DIRCTEMI              15,483                      -     15,483           15,483             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWEONGN ENOI-Engineering-Tech Support                           DIRCTENO               7,284                      -      7,284            7,284             -              -             -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPWEOSGN General System-ENG-Tech Suppor                          CAPAOPCO              32,853                      -     32,853           29,301        3,552               -           (27)        3,525




                                                                                                                                                                                                                                                                                                           Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F3PPWET014 Mgr Business Processes_SR8_TX                           DIRECTTX                 111                      -        111                -          111               -             -           111




                                                                                                                                                                                                                                                                                                            Page 76 of 88
                     HUMAN RESOURCES                          ESI              HR416    F3PPWET015 LWC Long Term Reliability Eng                           DIRECTTX                (760)                     -       (760)               -         (760)              -             -          (760)
                     HUMAN RESOURCES                          ESI              HR416    F3PPWET017 FSFTN-ETI FosTraining Developm                          DIRECTTX                 143                      -        143                -          143               -             -           143
                     HUMAN RESOURCES                          ESI              HR416    F3PPWET305 SPO WWOTAB Expense                                      DIRECTTX                   -                      -          -                -             -              -           (13)          (13)
                     HUMAN RESOURCES                          ESI              HR416    F3PPWET308 SPO Calpine PPA/Project Housto                          DIRECTTX                 738                      -        738                -          738               -             -           738
                     HUMAN RESOURCES                          ESI              HR416    F3PPWETGGN ETI_Tech Services Supt_TX000                            DIRECTTX               7,126                      -      7,126                -        7,126               -           (28)        7,097
                     HUMAN RESOURCES                          ESI              HR416    F3PPWN0104 NISCO 2010 Outage Support OptS                          DIRECTLG               1,983                      -      1,983            1,983             -              -             -             -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                           Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                       ENTERGY TEXAS, INC.
                                                                                                                                                  Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                            For the Twelve Months Ended June 30, 2011
                                                                                                                                                                         Amounts in Dollars
                                                                                                                                                                                     (A)              (B)             (C)             (D)          (E)           (F)            (G)          (H)
                                                                                                                                                                                                 Total Billings
                                                                                        Activity / Project                                                        ESI BIlling                  Service Company                                    ETI Per                    Pro Forma     Total ETI
                                       Class                  Billing Entity     Dept         Code                          Activity / Project Description         Method          Support        Recipient           Total      All Other BU's   Books       Exclusions      Amount       Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F3PPWRRNTY Warranty/Asset Bifurcation                                   ASSTSALL                 647                      -        647             581           66             -            (0)            65
                     HUMAN RESOURCES                          ESI              HR416    F3PPX10425         EGS-TX Tax Services                                  DIRECTTX               7,093                      -      7,093               -        7,093             -           (42)         7,051
                     HUMAN RESOURCES                          ESI              HR416    F3PPZG1991 BW1 Boiler/Auxiliaries Outage                                DIRCTEMI                 240                      -        240             240            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZG1996 BW2 Boiler/Auxiliaries Outage                                DIRCTEMI               1,329                      -      1,329           1,329            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZG2146 WF2 Turbine HP/IP Inspection                                 DIRCTELI                 202                      -        202             202            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZG2281 LG2 Turbine Valve& Generator O                               DIRCTELI               1,662                      -      1,662           1,662            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZG2786 BU8 Forced Outage                                            DIRCTELI                 286                      -        286             286            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZG2790 NM4 Main Transformer Repairs                                 DIRCTELI                 331                      -        331             331            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZG2811 WG2 Turbine Outage O+M                                       DIRECTLG                 343                      -        343             343            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZG2832 RX5 Power Turbine Bearing Outa                               DIRCTEMI                 113                      -        113             113            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZW4656 Spindletop Gas Storage Facilit                               DIRECTTX                 819                      -        819               -          819             -            (3)           816
                     HUMAN RESOURCES                          ESI              HR416    F3PPZW6208 BW2-CAIR-O&M Project                                         DIRCTEMI                 106                      -        106             106            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZW7073 BW2 Main TG Alignment & Repair                               DIRCTEMI               1,413                      -      1,413           1,413            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZW7304 LG-LA1 5A Mark 6E Control Upgr                               DIRECTLG                 750                      -        750             750            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZW7375 LA1 Control Air System Upgrade                               DIRECTLG                 162                      -        162             162            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZW7422 WGC-Willow Glen Life Extension                               DIRECTLG                 908                      -        908             908            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZW7943 WF2 Pipe Hanger Inspection Ad                                DIRCTELI                 109                      -        109             109            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZW8128 WB Turbine Upgrade Cancellatio                               DIRCTEAI                   -                      -          -               -            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZW8177 BU8 Emergency Generator Rental                               DIRCTELI                 149                      -        149             149            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F3PPZW8212 OPC-HP Steam to Gland Steam St                               DIRCTEAI                 235                      -        235             235            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F4PCW90341 TB MTC SUPERVISION ENGR                                      DIRECTTX               1,881                      -      1,881               -        1,881        (1,881)             -             -
                     HUMAN RESOURCES                          ESI              HR416    F4PPAR0477 Fac Sty NRG Modify WMUC BA                                   DIRCTEAI                 152                      -        152             152            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F4PPAR0478 Fac Sty NRG Modify CNWY Bal Au                               DIRCTEAI                 223                      -        223             223            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F4PPAR0483 Fac Sty Plum Pt Impl Phase II                                DIRCTEAI                 128                      -        128             128            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F4PPGS0462 Fac Sty Georgia Pacific Reloc                                DIRECTLG                 113                      -        113             113            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F4PPGS0466 Fac Sty SWPP PID 246                                         DIRECTLG                 101                      -        101             101            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F4PPLA0322         Fac Sty Shintech 220 MW Load E                       DIRCTELI                   -                      -          -               -            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F4PPMS0243 Fac Sty NRG KGEN Hinds/LAGN                                  DIRCTEMI                 132                      -        132             132            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PC6H0IP2         DIRECT SUPPORT TO IP2                                DIRECT7A                 313                      -        313             313            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCCR1002 COOPER NUC STATION SUPPORT SVC                               DIRECT7T                 227                      -        227             227            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCD10093 WEB DEVELOPMENT SUPPORT                                      CUSTEGOP                  76                      -         76              65           10             -            (0)            10
                     HUMAN RESOURCES                          ESI              HR416    F5PCD10106 BUSINESS WAREHOUSE SUPPORT                                   CUSEGRXT               3,856                      -      3,856           3,856            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCD10108 CCS REMEDY TESTING                                           CUSEGXTX                   4                      -          4               4            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCE13601         GENERAL LITIGATION-ELI                               DIRCTELI              22,391                      -     22,391          22,391            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCE13611         GENERAL LITIGATION-ENOI                              DIRCTENO              10,702                      -     10,702          10,702            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCE13621         GENERAL LITIGATION-EAI                               DIRCTEAI              14,771                      -     14,771          14,771            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCE13631         GENERAL LITIGATION- EMI                              DIRCTEMI               3,799                      -      3,799           3,799            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCE13751         GENERAL LITIGATION- EGSI-LA                          DIRECTLG              17,117                      -     17,117          17,117            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCE13756         GENERAL LITIGATION EGSI-TX                           DIRECTTX              14,898                      -     14,898               -       14,898             -           (86)       14,812
                     HUMAN RESOURCES                          ESI              HR416    F5PCE13759         JENKINS CLASS ACTION SUIT                            DIRECTTX               1,825                      -      1,825               -        1,825             -            (9)         1,816
                     HUMAN RESOURCES                          ESI              HR416    F5PCF96930         BENCHMARKING PHASE II                                LOADWEOI                 111                      -        111              95           17             -              -            17
                     HUMAN RESOURCES                          ESI              HR416    F5PCGSL500 EGS FUEL AUDIT                                               DIRECTLG                 196                      -        196             196            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCINREOM INVESTMENT RECOVERY                                          SCPSPXNC               3,953                      -      3,953           3,099          853             -            (5)           848
                     HUMAN RESOURCES                          ESI              HR416    F5PCINREVH INVESTMENT RECOVERY - VEHICLES                               VEHCLALL                 215                      -        215             188           26             -              -            26
                     HUMAN RESOURCES                          ESI              HR416    F5PCLIHPPC CONSUMER EDUCATION PROGRAMS                                  CUSEOPCO               2,175                      -      2,175           1,855          321             -            (2)           319
                     HUMAN RESOURCES                          ESI              HR416    F5PCMCMSCL PASSPORT- SC MATERIALS MANAGEM                               SCMATRAN               8,090                      -      8,090           6,892        1,198        (1,198)             -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCNN5862 LICENSE RENEWAL-VERMONT YANKEE                               DIRECT14                 210                      -        210             210            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCNN6162 LICENSE RENEWAL - IP2                                        DIRECT14               2,607                      -      2,607           2,607            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCNN6262 LICENSE RENEWAL - COOPER                                     DIRECT14               2,138                      -      2,138           2,138            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCNN6362 LICENSE RENEWAL - IP3                                        DIRECT14               3,069                      -      3,069           3,069            -             -              -             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCR73500 ELECTRONIC BILLING                                           CUSTEGOP                 256                      -        256             220           35             -              -            35
                     HUMAN RESOURCES                          ESI              HR416    F5PCSAFECN SAFETY ORG SAFETY COUNCIL MEET                               EMPLOYAL                   1                      -          1               1            0             -            (0)             0
                     HUMAN RESOURCES                          ESI              HR416    F5PCSAFTEG SAFTEY TRAINING LOADER GAS CUS                               CUSGOPCO                 112                      -        112             112            -             -              -             -
8-517




                                                              ESI              HR416    F5PCSCMMOM SUPPLY CHAIN MATERIALS MGMNT O                               SCDSPALL              17,223                      -     17,223          11,013        6,210        (6,210)             -             -




                                                                                                                                                                                                                                                                                                         2011 TX Rate Case
                     HUMAN RESOURCES
                     HUMAN RESOURCES                          ESI              HR416    F5PCTTDS58 TRANSMISSION OPERATIONS                                      LOADOPCO               7,650                      -      7,650           6,508        1,142             -            (6)         1,136
                     HUMAN RESOURCES                          ESI              HR416    F5PCTTDS70 TRANS MAINTENANCE LINES & SUB                                TRSBLNOP               6,931                      -      6,931           6,116          814             -            (5)           810
                     HUMAN RESOURCES                          ESI              HR416    F5PCTXEGII         TAX SUPPORT FOR ENTERGY GLOBAL                       DIRECT76               1,628                      -      1,628           1,628            -             -              -             -




                                                                                                                                                                                                                                                                                                             Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F5PCZCDEPT SUPERVISION & SUPPORT - CORPOR                               LBRCORPT                 136                      -        136             132            4             -              -             4




                                                                                                                                                                                                                                                                                                              Page 77 of 88
                     HUMAN RESOURCES                          ESI              HR416    F5PCZCONOP CONTRIBUTION OPERATIONS - BELO                               ASSTSALL               7,533                      -      7,533           6,767          766          (766)           (1)             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCZECDEV ECONOMIC DEVELOPMENT - BELOW T                               CUSEOPCO                   8                      -          8               7            1             -            (1)             -
                     HUMAN RESOURCES                          ESI              HR416    F5PCZFCTRN REGULATD NON-BACKBONE FIBER                                  PCNUMXNR               9,488                      -      9,488           8,999          489             -            (3)           486
                     HUMAN RESOURCES                          ESI              HR416    F5PCZFCTWR 2-WAY RADIOS COMMUNICATION SER                               RADIOALL               6,533                      -      6,533           5,851          682             -            (4)           679
                     HUMAN RESOURCES                          ESI              HR416    F5PCZFDMAC DESKTOP MOVES/ADDS/CHANGES                                   PCNUMXNR                 119                      -        119             113            6             -              -             6
                     HUMAN RESOURCES                          ESI              HR416    F5PCZFDMNT DESKTOP MAINTENANCE & SUPP                                   PCNUMXNR               2,526                      -      2,526           2,396          130             -            (1)           129


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)         (C)              (D)           (E)           (F)             (G)           (H)
                                                                                                                                                                                                    Total Billings
                                                                                        Activity / Project                                                           ESI BIlling                  Service Company                                 ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity     Dept         Code                             Activity / Project Description         Method          Support        Recipient       Total       All Other BU's   Books        Exclusions       Amount        Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F5PCZFDSER           DESKTOP SERVICES                                      PCNUMALL               5,184                  -      5,184            4,987          198               -             (1)           196
                     HUMAN RESOURCES                          ESI              HR416    F5PCZFLMNT           LAN - DESKTOP                                         PCNUMXNR                 216                  -         216             205            11              -              -             11
                     HUMAN RESOURCES                          ESI              HR416    F5PCZFOUND           ENTERGY CHARITABLE FOUNDATION                         ASSTSALL                 177                  -         177             159            18            (18)             -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PCZFRMAC           TWO WAY RADIO MOVES/ADDS/CHANG                        CUSEOPCO                 176                  -         176             150            26              -              -             26
                     HUMAN RESOURCES                          ESI              HR416    F5PCZFVMAC           VOICE & VIDEO MOVES ADDS CHANG                        TELPHALL               2,161                  -      2,161            2,043          119               -             (1)           118
                     HUMAN RESOURCES                          ESI              HR416    F5PCZFVMNT           VOICE & VIDEO MAINTENANCE & SU                        TELPHALL               5,110                  -      5,110            4,829          281               -             (2)           279
                     HUMAN RESOURCES                          ESI              HR416    F5PCZKDEPT           SUPERVISION & SUPPORT - CUSTOM                        DIRCTESI                 212                  -         212             212             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PCZLDEPT           SUPERVISION & SUPPORT - LEGAL                         LBRLEGAL              20,777                  -     20,777           17,706        3,071               -            (17)         3,055
                     HUMAN RESOURCES                          ESI              HR416    F5PCZLEPAC           POLITICAL ACTION COMMITTEE- EX                        DIRCTETR               3,353                  -      3,353            3,353             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PCZPDEPT           SUPERVISION & SUPPORT - PUBLIC                        LBREXAFF               9,094                  -      9,094            8,585          509               -             (3)           506
                     HUMAN RESOURCES                          ESI              HR416    F5PCZQ1207           SYSTEM AGREEMENT ADMINISTRATOR                        LOADOPCO               1,285                  -      1,285            1,093          192               -             (1)           191
                     HUMAN RESOURCES                          ESI              HR416    F5PCZSDEPT           SUPERVISION & SUPPORT - SUPPLY                        LBRSUPCN              19,234                  -     19,234           14,932        4,302               -            (23)         4,279
                     HUMAN RESOURCES                          ESI              HR416    F5PCZU1422           REGULATORY AFFAIRS - LP&L                             DIRCTELI               5,849                  -      5,849            5,849             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PCZU1424           REGULATORY AFFAIRS - NOPSI                            DIRCTENO               4,221                  -      4,221            4,221             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PCZU1425           REGULATORY COORDINAT -ELI & EG                        CUSELPSC              17,373                  -     17,373           17,373             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PCZU1573           REGULATORY AFFAIRS -- 100% EGS                        DIRECTTX               8,324                  -      8,324                -        8,324               -            (43)         8,281
                     HUMAN RESOURCES                          ESI              HR416    F5PCZU1574           REGULATORY AFFAIRS - 100% TX G                        DIRECTTX                 248                  -         248               -          248               -              -            248
                     HUMAN RESOURCES                          ESI              HR416    F5PCZU1579           REGULATORY AFFAIRS -- 100% EGS                        DIRECTLG               6,062                  -      6,062            6,062             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PCZU5402           LOUISIANA GOVERNMENTAL AFFAIRS                        CUSELGLA               1,240                  -      1,240            1,240             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PCZU5403           LOUISIANA GOVERNMENTAL AFFAIRS                        CUSTELLA              10,942                  -     10,942           10,942             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PCZUBENF           BENEFITS                                              LBRBILAL             189,789             16,214    206,002          186,616       19,387               -             64        19,450
                     HUMAN RESOURCES                          ESI              HR416    F5PCZUDEPT           SUPERVISION & SUPPORT - DOMEST                        LBRUTOPN              25,865                  -     25,865           21,330        4,535               -            (25)         4,510
                     HUMAN RESOURCES                          ESI              HR416    F5PCZUELEC           ENOI REGULATORY ELECTRIC                              DIRCTENO               1,153                  -      1,153            1,153             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PCZUGAS1           ENOI REGULATORY GAS                                   DIRCTENO               1,241                  -      1,241            1,241             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PCZZ0150           SHAREHOLDER/DIRECTOR EXPENSES                         ASSTSALL                 700                  -         700             628            71              -             (0)            71
                     HUMAN RESOURCES                          ESI              HR416    F5PP10011U           Show Cause Docket No 10-011-U                         DIRCTEAI               5,319                  -      5,319            5,319             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPACCADM           Access Administration - O&M                           LOADOPCO                 226                  -         226             192            34              -              -             34
                     HUMAN RESOURCES                          ESI              HR416    F5PPBCNAVF           Avian Flu Contingency Planning                        EMPLOYAL               3,183                  -      3,183            3,030          153               -             (1)           152
                     HUMAN RESOURCES                          ESI              HR416    F5PPBULKPW           Minimize of Bulk Power Supply                         LOADOPCO                 188                  -         188             160            28              -              -             28
                     HUMAN RESOURCES                          ESI              HR416    F5PPCIPPDV           CIP Procedure Development & Ma                        LOADOPCO                 149                  -         149             126            22              -              -             22
                     HUMAN RESOURCES                          ESI              HR416    F5PPCIPRMP           CIP Related Mitigation Plan &                         LOADOPCO                 664                  -         664             565            99              -              -             99
                     HUMAN RESOURCES                          ESI              HR416    F5PPCIPUNC           General Unclassified CIP Costs                        LOADOPCO               5,475                  -      5,475            4,658          817               -             (3)           814
                     HUMAN RESOURCES                          ESI              HR416    F5PPCITSUP           Business Support - Corp IT                            LBRINFOR                 185                  -         185             163            21              -              -             21
                     HUMAN RESOURCES                          ESI              HR416    F5PPD10154           MDT Wireless Telecom Serv                             CUSTEGOP               5,518                  -      5,518            4,757          761               -             (4)           756
                     HUMAN RESOURCES                          ESI              HR416    F5PPD10156           Dist Work Mgmt - DriveCam Sup                         CUSTELLA                  25                  -          25              25             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPD10162           Util Ops Cust Data Warehouse S                        CUSTEGOP                 235                  -         235             203            32              -             (0)            32
                     HUMAN RESOURCES                          ESI              HR416    F5PPDOEETR           DOE-Dept of Energy Studies Coo                        LOADOPCO                 262                  -         262             223            39              -              -             39
                     HUMAN RESOURCES                          ESI              HR416    F5PPDOESMG           DOE Smart Grid Phasor Project                         TRSBLNOP                 892                  -         892             787          105               -             (1)           104
                     HUMAN RESOURCES                          ESI              HR416    F5PPE14427           Regulatory Info RFIs-EAI-Dock                         DIRCTEAI               1,054                  -      1,054            1,054             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPEA2009           EAI GENERAL RATE CASE 2009                            DIRCTEAI               8,397                  -      8,397            8,397             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPEAISEC           EAI Securitization - 2009 Ice                         DIRCTEAI               2,737                  -      2,737            2,737             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPEGSGUS           EGS-LA Storm Recovery Costs-Gu                        DIRECTLG                 739                  -         739             739             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPELLGUS           ELL Storm Recovery Costs - Gus                        DIRCTELI                 869                  -         869             869             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPERG100           Systemwide Ergonomics Initiati                        EMPLOYAL               1,639                  -      1,639            1,560            79              -             (0)            78
                     HUMAN RESOURCES                          ESI              HR416    F5PPETX009           2009 Texas Rate Case Support                          DIRECTTX              24,566                  -     24,566                -       24,566               -        (24,566)             -
                     HUMAN RESOURCES                          ESI              HR416    F5PPFAC009           FAC-009 M tigation Plan Data A                        TRALINOP              22,523                  -     22,523           19,149        3,374               -            (18)         3,356
                     HUMAN RESOURCES                          ESI              HR416    F5PPFALCON           Project Falcon                                        DIRECTNI              34,584                  -     34,584           34,584             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPFERCCM           FERC Compliance Program                               EMPLOREG               8,616                  -      8,616            8,063          554               -             (3)           551
                     HUMAN RESOURCES                          ESI              HR416    F5PPFINSUP           BUSINESS SUPPORT - FINANCE                            LBRFINAN               5,298                  -      5,298            4,853          446               -             (2)           443
                     HUMAN RESOURCES                          ESI              HR416    F5PPFX3258           IT Integrated Energy Managemen                        CUSEOPCO               1,232                  -      1,232            1,050          182               -             (1)           181
                     HUMAN RESOURCES                          ESI              HR416    F5PPGEFBUS           Gas Operations Efficient Busin                        CUSGOPCO                 224                  -         224             224             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPHRLEV2           Leave of Absence Outsourcing P                        EMPLOYAL               1,207                  -      1,207            1,149            58              -             (0)            58
                     HUMAN RESOURCES                          ESI              HR416    F5PPICC000           Integrated Customer Communicat                        CUSTEGOP               1,570                  -      1,570            1,353          216               -             (2)           215
8-518




                                                              ESI              HR416    F5PPICCCSV                                                                 CUSTEGOP               2,817                  -      2,817            2,428          388               -             (2)           387




                                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                                                                         ICC - Customer Service
                     HUMAN RESOURCES                          ESI              HR416    F5PPKETTLE           Project Kettle                                        DIRECTXU                 281                  -         281             281             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPKRYPTN           Project Krypton                                       DIRECT14              12,520                  -     12,520           12,520             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPLOGMON           Log Monitoring & Alerting - O&                        LOADOPCO                 108                  -         108              92            16              -              -             16




                                                                                                                                                                                                                                                                                                                Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR416    F5PPLRSOLT           System Officer Labor Team                             EMPLOYAL                 120                  -         120             114             6              -              -              6




                                                                                                                                                                                                                                                                                                                 Page 78 of 88
                     HUMAN RESOURCES                          ESI              HR416    F5PPNN7762           License Renewal - Taiwan                              DIRECT14                 134                  -         134             134             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPORGSSP           ESI Direct Enexus Org Costs                           DIRECTNI               1,867                  -      1,867            1,867             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPQQ004F           Top Deer JV Admin - Non B llab                        DIRECT4F               1,205                  -      1,205            1,205             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPRDDUCT           Display Database Update Corr                          LOADOPCO               1,197                  -      1,197            1,018          179               -             (1)           177
                     HUMAN RESOURCES                          ESI              HR416    F5PPREVERE           PROJECT REVERE                                        DIRECTXU                 946                  -         946             946             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPRTUCLT           RTU Comm Line Testing & Coor R                        LOADOPCO                 378                  -         378             321            56              -              0             56


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                         ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                              For the Twelve Months Ended June 30, 2011
                                                                                                                                                                           Amounts in Dollars
                                                                                                                                                                                       (A)               (B)              (C)             (D)          (E)            (F)            (G)           (H)
                                                                                                                                                                                                    Total Billings
                                                                                        Activity / Project                                                          ESI BIlling                    Service Company                                    ETI Per                     Pro Forma      Total ETI
                                       Class                  Billing Entity     Dept         Code                            Activity / Project Description         Method          Support          Recipient          Total       All Other BU's   Books        Exclusions      Amount        Adjusted
                     HUMAN RESOURCES                          ESI              HR416    F5PPRTUTSC           RTU Troubleshooting & Checkout                       LOADOPCO                 115                       -        115               98           17             -               0             17
                     HUMAN RESOURCES                          ESI              HR416    F5PPSAFTEL           SAFETY TRAINING LOADER ELEC LA                       CUSTELLA               2,239                       -      2,239            2,239            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPSPPCBA           ICT/RTO Cost Benefit Analysis                        LOADOPCO                 180                       -        180              153           27             -             (27)             -
                     HUMAN RESOURCES                          ESI              HR416    F5PPSUPDIS           SC- Distr bution Procurement                         SCDSPALL              22,105                       -     22,105           14,134        7,971        (5,741)            (12)         2,218
                     HUMAN RESOURCES                          ESI              HR416    F5PPSUPICT           Support of ICT                                       LOADOPCO               3,690                       -      3,690            3,139          551             -              (3)           548
                     HUMAN RESOURCES                          ESI              HR416    F5PPSUPTRN           SC- Transmission Proc Support                        SCTSPALL              21,954                       -     21,954           17,142        4,812        (3,491)             (7)         1,314
                     HUMAN RESOURCES                          ESI              HR416    F5PPTCANCL           TransmissionCancel Cap WO's to                       TRSBLNOP               2,697                       -      2,697            2,380          317             -              (2)           315
                     HUMAN RESOURCES                          ESI              HR416    F5PPTHMPSN           Norwood Thompson Park Playgrou                       DIRCTETR                 126                       -        126              126            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPTPTSAB           Transmission Safety Advisory B                       TRSBLNOP                 139                       -        139              122           16             -               -             16
                     HUMAN RESOURCES                          ESI              HR416    F5PPTRAVEN           PROJECT RAVEN                                        DIRCTETR               2,038                       -      2,038            1,798          239             -            (239)             -
                     HUMAN RESOURCES                          ESI              HR416    F5PPTRISTE           Project Blue                                         DIRCTETR               1,349                       -      1,349            1,349            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    F5PPWE0485           2010 EPA Request for Informati                       CAPAOPCO                 391                       -        391              349           42             -               -             42
                     HUMAN RESOURCES                          ESI              HR416    F5PPWE0495           Carbon Capture Study                                 CAPAOPCO                 232                       -        232              207           25             -               -             25
                     HUMAN RESOURCES                          ESI              HR416    F5PPZUWELL           Entergy Wellness Program                             EMPLOYAL               4,731                       -      4,731            4,504          227             -              (1)           226
                     HUMAN RESOURCES                          ESI              HR416    SAPCP25910           PC&R OVERHEAD POOL CHARGES                           CEAOUTAL             154,352                       -    154,352          136,588       17,764       (17,764)              -              -
                     HUMAN RESOURCES                          ESI              HR416    SAPCPCPLAP           PC&R OVERHEAD POOL                                                             13                       -         13               13            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SAPCPCPLGL           PC&R OVERHEAD POOL - EGSI - EL                                                  (5)                     -         (5)              (5)           -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SAPCPCPLLP           PC&R OVERHEAD POOL                                                             50                       -         50               50            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SAPPIT1000           Office of the CIO Capital Susp                       ITSPENDA              16,649                       -     16,649           15,659          991          (991)              -              -
                     HUMAN RESOURCES                          ESI              HR416    SDPCE29004           CAPITAL SUSPENSE DISTR WIRES                         DIRCTEAI               1,101                       -      1,101            1,101            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SDPCL79005           CAP SUSPENSE DISTR ESI LA-G                          CUSTELLA              32,277                       -     32,277           32,277            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SDPCM79005           CAP SUSPENSE DISTR ESI METRO                         CUSEMETR               6,045                       -      6,045            6,045            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SDPCR60007           CAPITAL SUSPENSE DISTRIBUTION                        DIRCTEMI               2,028                       -      2,028            2,028            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SDPCR79005           CAPITAL SUSPENSE DIST EGSI-LA                        DIRECTLG              13,633                       -     13,633           13,633            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SDPCS79005           CAP SUSPENSE DISTR ESI SOUTH                         CUSESOUT                 191                       -        191              191            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SDPCT30070           CAPITAL SUSPENSE DISTR WIRES                         DIRCTELI               9,014                       -      9,014            9,014            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SDPCT59005           CAPITAL SUSPENSE ELEC DISTRIB                        DIRCTENO               2,357                       -      2,357            2,357            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SDPCT79005           CAPITAL SUSPENSE DIST EGSI-TX                        DIRECTTX               2,246                       -      2,246                -        2,246        (2,120)           (125)             -
                     HUMAN RESOURCES                          ESI              HR416    SDPCTA0528           DISTRIBUTION CAPITAL SUSPENSE                        CUSEOPCO              36,150                       -     36,150           30,822        5,328        (5,458)            131              -
                     HUMAN RESOURCES                          ESI              HR416    SFPCWS0059           FOSSIL CAPITAL SUSPENSE - ESI                        CAPAOPCO              16,867                       -     16,867           15,044        1,824        (1,824)              -              -
                     HUMAN RESOURCES                          ESI              HR416    SGPCG59006           GAS DISTRIBUTION ENOI O/H GAS                        DIRCTENO               9,487                       -      9,487            9,487            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SGPCR79008           GAS DISTRIBUTION EGSI O/H-CHAR                       DIRECTLG               5,748                       -      5,748            5,748            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SNPC5CSUSP           CAPITAL SUSPENSE - IP2 7A                            DIRECT7A                 778                       -        778              778            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SNPC6CSUSP           CAPITAL SUSPENSE - IP3 77                            DIRECT77                 778                       -        778              778            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SNPCN30001           Capital Overheads - Grand Gulf                       DIRCTEOI               1,343                       -      1,343            1,343            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SNPCN60237           CAPITAL SUSPENSE - ECHELON                           DIRCTEOI              21,025                       -     21,025           21,025            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SNPCN65000           OVERHEADS-WF3 SITE ENG & SUPER                       DIRCTWF3                 872                       -        872              872            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SNPCN85001           ANO SITE OVERHEADS ENG & SUPER                       DIRCANOC               1,732                       -      1,732            1,732            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SNPCP8SUSP           CAPITAL SUSPENSE - ENUCO 80                          DIRCTENU              21,360                       -     21,360           21,360            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    SNPPTCSUSP           CAPITAL SUSPENSE - Palisades N                       DIRECTNA                 858                       -        858              858            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    STPCE29002           Arkansas Cap Suspense Transmis                       DIRCTEAI              13,746                       -     13,746           13,746            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    STPCT30030           ELL Capital Suspense Transmiss                       DIRCTELI              21,989                       -     21,989           21,989            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    STPCT59004           ENOI Capital Suspense Transmis                       DIRCTENO               3,160                       -      3,160            3,160            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    STPCT60006           EMI Capital Suspense Transmiss                       DIRCTEMI              18,712                       -     18,712           18,712            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    STPCTA0527           TRANSMISSION CAPITAL SUSPENSE                        TRANSPND             150,329                       -    150,329          125,970       24,359       (24,359)              -              -
                     HUMAN RESOURCES                          ESI              HR416    STPPGL7900           Gulf States LA Transm Cap Susp                       DIRECTLG              20,810                       -     20,810           20,810            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    STPPTD00LA           Capital Suspense T&D Grid ESI                        CUSTELLA               4,603                       -      4,603            4,603            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    STPPTD0ELL           Capital Suspense T&D Grid ELL                        DIRCTELI               1,023                       -      1,023            1,023            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    STPPTDEGSL           Capital Suspense T&D Grid EGSL                       DIRECTLG                 848                       -        848              848            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    STPPTDENOI           Capital Suspense T&D Grid ENOI                       DIRCTENO                 191                       -        191              191            -             -               -              -
                     HUMAN RESOURCES                          ESI              HR416    STPPTDS527           Capital Suspense TGrid ESI all                       CUSEOPCO               3,762                       -      3,762            3,207          554          (554)              -              -
                     HUMAN RESOURCES                          ESI              HR416    STPPTX7900           Texas Trans Capital Suspense                         DIRECTTX              21,573                       -     21,573                -       21,573       (21,573)              -              -
8-519




                                                              ESI              HR416    Total                                                                                         7,083,444             16,214       7,099,658      6,502,047      597,611       (126,197)       (24,492)      446,923




                                                                                                                                                                                                                                                                                                               2011 TX Rate Case
                     HUMAN RESOURCES


                     HUMAN RESOURCES                          ESI              HR417    C1PPFI5207           Payroll Time & Labor - Phase I                       EMPLOYAL                  (5)                  (0)           (5)             (5)           (0)             0              0              -
                     HUMAN RESOURCES                          ESI              HR417    C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                        EMPLOYAL              22,643                2,487        25,129          23,933         1,196         (1,196)             0              -




                                                                                                                                                                                                                                                                                                                   Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR417    C6PPAMBSGN           AMI BASE Non-Incremental EGSL                        DIRECTLG                 (11)                  (1)          (12)            (12)            -              -              -              -




                                                                                                                                                                                                                                                                                                                    Page 79 of 88
                     HUMAN RESOURCES                          ESI              HR417    E1PCD10064           DISTR WK MGMT-SUBST AOR/COS/SF                       CUSEOPCO                   -                    -             -               -             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR417    F3PCCPM001           CORPORATE PERFORMANCE MANAGEME                       ASSTSALL                   -                    -             -               -             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR417    F3PCD10006           FIELD DEVELOPMENT                                    CUSTEGOP                   -                    -             -               -             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR417    F3PCD10010           PROGRAM MANAGEMENT - O&M                             CUSTEGOP                   -                    -             -               -             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR417    F3PCD10049           REGULATED RETAIL SYSTEMS - O&M                       CUSTEGOP                   -                    -             -               -             -              -              -              -
                     HUMAN RESOURCES                          ESI              HR417    F3PCD10077           REGULATORY AFFAIRS WORLDOX IMP                       DIRCTENO                   -                    -             -               -             -              -              -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                  Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                     ENTERGY TEXAS, INC.
                                                                                                                                                Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                          For the Twelve Months Ended June 30, 2011
                                                                                                                                                                       Amounts in Dollars
                                                                                                                                                                                   (A)               (B)          (C)              (D)          (E)           (F)             (G)           (H)
                                                                                                                                                                                                Total Billings
                                                                                        Activity / Project                                                      ESI BIlling                    Service Company                                 ETI Per                      Pro Forma     Total ETI
                                       Class                  Billing Entity     Dept         Code                        Activity / Project Description         Method          Support          Recipient      Total        All Other BU's   Books       Exclusions        Amount       Adjusted
                     HUMAN RESOURCES                          ESI              HR417    F3PCD10105 CUSTOMER CARE SYSTEM SUPPORT                               CUSEGXTX                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCE01601         FERC - OPEN ACCESS TRANSMISSIO                     LOADOPCO                4,711                546       5,257            4,470         787                 -           24          812
                     HUMAN RESOURCES                          ESI              HR417    F3PCE14423         REGULATORY AFFAIRS - EMI                           DIRCTEMI                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF10414         ESI TAX SERVICES                                   LVLSVCAL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF15260         IT - BUSINESS & PROJECT SUPPOR                     CAPAOPCO                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF23425         ACCOUNTS PAYABLE PROCESSING                        APTRNALL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF23428         TREASURY SYSTEMS                                   BNKACCTA                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF23442         PAYROLL PROCESSING                                 PRCHKALL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF26910         REVENUE ACCOUNTING ANALYSIS                        CUSEGALL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF72271         DATA WAREHOUSE                                     GENLEDAL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF72670         GENERAL ACCOUNTING SYSTEM MAIN                     GENLEDAL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF72901         MOBILE DATA TERMINAL BASELOAD                      CUSTEGOP                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF73027         BUDGET SYSTEM MAINTENANCE                          GENLEDAL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF73901         AM/FM BASELOAD (SUPPORT)                           DIRECTTX                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF74195         TRANSMISSION APPLICATION SUPPO                     TRSBLNOP                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF74341         ISB MAINT                                          LOADWEPI                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF74344         GENERATION PLANNING & DISPATCH                     LOADOPCO                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF74515         FOSSIL MAINTENANCE MANAGEMENT                      CAPAOPCO                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF74585         FOSSIL APPLICATION SUPPORT                         CAPAOPCO                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCF99182         RECORDS MANAGEMENT                                 RECDMGNT                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFAPWHS POWERHOUSE OPERATIONS                                      EMPLOYAL                   98                  -          98               93           5                 -            -            5
                     HUMAN RESOURCES                          ESI              HR417    F3PCFCQEAI ENTERPRISE APPLICATION INTEGRA                             APPSUPAL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFCQEXC EXCHANGE                                                   PCNUMALL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFCQMVS MAINFRAME                                                  APPSMVSX                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFCQNTS NT SERVERS                                                 APPSWINT                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFCQUNX UNIX SERVERS                                               APPSUNIX                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX2815 EDMS PRODUCT LINE SUPPORT                                  EMPLOYAL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX2850 SECRETARIAT LEGAL SUPPORT                                  ASSTSALL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3265 POWERBUILDER FRAMEWORK BASELOA                             APPSUPAL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3275 WEB INFRASTRUCTURE MAINTENANCE                             PCNUMALL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3290 IT BUSINESS PLANNING AND GOVER                             ITSPENDA                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3350 A/R & BILLING SUPPORT                                      ARTRNALL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3355 Property Software Support                                  GENLEDAL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3620 MMIS MATERIALS MAINT MGMNT INF                             DIRCTESI                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3625 SUPPLY CHAIN - CDW SYSTEMS SUP                             SCDSPALL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3640 WHITE AMBER & ITILITI SUPPORT                              SCMATRAN                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3650 WEB PAGE SUPPORT - CORPORATE                               EMPLOYAL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3670 CORPORATE COMMUNICATIONS WEB S                             DIRCTETR                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3675 BARCODING SYSTEMS SUPPORT                                  SCDSPALL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3690 PEARL SUPPORT                                              APTRNALL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3695 ATPR SUPPORT                                               APTRNALL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX3790 ESTER SUPPORT                                              PRCHKALL                    5                  0           5                5           0                 -            0            0
                     HUMAN RESOURCES                          ESI              HR417    F3PCFX5555 DATA WAREHOUSE TOOLS SUPPORT                               APPSUPAL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCHRDCSS HR- FRANCHISE OPNS (DIST) SUPT                             EMPLFRAN                  (31)                 -         (31)             (27)         (4)                -           (0)          (5)
                     HUMAN RESOURCES                          ESI              HR417    F3PCHRENUC HR SERVICES - ENUCO - ALL                                  DIRCTENU              367,100             17,321     384,421          384,421           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCHREOIX HUMAN RESOURCE SERVICES - EOI                              DIRCTEOI                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCHRFITZ HR SERVICES - JAMES A FITZPAT                              DIRECT78                1,108                122       1,231            1,231           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCHRFOSS HR FOSSIL SUPPORT- ALL COS                                 EMPLOFOS                2,434                225       2,660            2,419         241                 -            5          246
                     HUMAN RESOURCES                          ESI              HR417    F3PCHRSALL HR SERVICES- ALL COMPANIES                                 EMPLOYAL            2,884,785            218,716   3,103,500        2,953,956     149,544                 -        2,210      151,754
                     HUMAN RESOURCES                          ESI              HR417    F3PCHRSREG HR SERVICES- REGULATED COMPANI                             EMPLOREG              332,624             29,052     361,676          337,911      23,765                 -          449       24,214
                     HUMAN RESOURCES                          ESI              HR417    F3PCHTBENF BENEFITS - NON-REGULATED                                   EMPNONRG                  225                  -         225              225           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCMCMSOM MATERIALS & CONTRACTS MGTMT SY                             SCMATXNU                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCN20520 WORK MANAGEMENT SYSTEM (WMS) M                             DIRCTEOI                    -                  -           -                -           -                 -            -            -
8-520




                                                              ESI              HR417    F3PCN20521 IDEAS MAINTENANCE                                          DIRCTEOI                    -                  -           -                -           -                 -            -            -




                                                                                                                                                                                                                                                                                                       2011 TX Rate Case
                     HUMAN RESOURCES
                     HUMAN RESOURCES                          ESI              HR417    F3PCN20522 PCRS MAINTENANCE                                           DIRCTEOI                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCN20527 NUCLEAR IT QUICK RESPONSE TEAM                             DIRCTEOI                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCN20528 ERD SUPPORT (MAINTENANCE)                                  DIRCTEOI                    -                  -           -                -           -                 -            -            -




                                                                                                                                                                                                                                                                                                           Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR417    F3PCN20858 NUCLEAR IT QUICK RESPONSE TEAM                             DIRCTEOI                    -                  -           -                -           -                 -            -            -




                                                                                                                                                                                                                                                                                                            Page 80 of 88
                     HUMAN RESOURCES                          ESI              HR417    F3PCR40500 EMPLOYEE COMM (REG + UNREG COM                             EMPLOYAL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCR53291 ESI REMITTANCE PROCESSING                                  CUSEOPCO                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCR73326 CUSTOMER SERVICE CENTER SUPPOR                             CUSTCALL                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCR73380 CREDIT SYSTEMS                                             CUSTEGOP                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCRM1021 AUDIT ESI INFORMATION TECHNO                               DIRCTESI                    -                  -           -                -           -                 -            -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCSYSRAS SYSTEM REGULATORY AFFAIRS-STAT                             CUSTEGOP                   62                  -          62               54           9                 -            -            9


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                              Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)          (C)            (D)          (E)           (F)            (G)           (H)
                                                                                                                                                                                                    Total Billings
                                                                                        Activity / Project                                                           ESI BIlling                  Service Company                                ETI Per                     Pro Forma     Total ETI
                                       Class                  Billing Entity     Dept         Code                             Activity / Project Description         Method          Support        Recipient        Total     All Other BU's   Books       Exclusions       Amount       Adjusted
                     HUMAN RESOURCES                          ESI              HR417    F3PCTDPQ01           DISTR POWER QUALITY ESI                               CUSEOPCO                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCW29607           POWER SYSTEM ACCOUNTING                               LOADWEPI                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCWE0063           EMO APPLICATION SUPPORT                               LOADOPCO                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCWE0073           FOSSIL INFORMATION TECHNOLOGY                         CAPAOPCO                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCWE0187           FOSSIL IT SUPPORT FOR 2003-200                        CAPAOPCO                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PCWS0327           SAIC LABOR CHARGES TO PMDC                            CAPAOPCO                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PP1TWEED           Project Tweed                                         DIRCTETR              64,009                 71     64,080          64,080            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PP6HHOST           ENNE Hosting/server support/SO                        DIRCTENU                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PP6HINDS           Indus Passport                                        DIRCTENU                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPAMISTG           AMI Strategy Expense                                  CUSEOPCO                  11                  1         12              11            2              -              0            2
                     HUMAN RESOURCES                          ESI              HR417    F3PPAMPDEV           Advanced Mgmt Dev Program                             EMPLOYAL                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPCRPSTM           (___) Corporate O&M Storm Supp                        LVLSVCAL                 771                105        876             794           82              -              2           84
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10115           Dist Work Mgmt O&M-DIS/DSS/ADS                        CUSTEGOP                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10116           Dist Work Mgmt O&M-LAMP Street                        CUSEOPCO                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10119           Dist Work Mgmt O&M-CTS Contrac                        CUSTEGOP                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10120           Dist Oper Appl O&M-AM/FM Suppo                        CUSTEGOP                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10121           Dist Oper Appl O&M-AutoCAD                            CUSEOPCO                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10123           Dist Oper Appl O&M-EPO&SAISO S                        CUSEOPCO                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10124           Dist Oper Appl O&M-PDD/ECOS Sp                        CUSTEGOP                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10128           ARCS/Itron/MV90 Support                               CUSTEGOP                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10129           B lling Determinate Proc/Major                        CUSTEGOP                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10130           Customer Care System Interface                        CUSEGXTX                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10131           CIS/AIS & Core Support                                DIRECTTX                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10132           Electronic Data Interchange Su                        CUSEOPCO                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10133           Internet B ll Presentment & Pm                        CUSEGXTX                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10134           MAB Load Research Support                             CUSTEGOP                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10137           B ll Delivery Support                                 CUSEGXTX                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10140           Large Power Billing System for                        CUSEOPCO                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10141           CIMS Support                                          CUSEGXTX                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10142           Customer Service Field Applica                        CUSTEGOP                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10146           Dist Work Mgmt-Cyndrus Support                        VEHCLALL                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10150           TaxWare Support                                       CUSTEGOP                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10158           CCS Agent Care System                                 CUSEGXTX                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPD10161           ePlus (Web Se f Service) Suppo                        CUSTEGOP                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPDBNVIT           Defined Benefit New Vendor Ini                        EMPLOYAL               2,785                  -      2,785           2,655          130              -              -          130
                     HUMAN RESOURCES                          ESI              HR417    F3PPF72700           Cognos Reporting Support                              GENLEDAL                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPFX3685           Supply Chain Applications Supp                        SCMATRAN                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPFX5307           Compliance Software System Sup                        ASSTSALL                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPFXOPMO           IT Enterprise Program Manageme                        ITSPENDA                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPHRAHTM           A l Hands Meeting for HR&A                            EMPLOYAL                 283                (53)       230             219           10              -              -           10
                     HUMAN RESOURCES                          ESI              HR417    F3PPHRAREG           HR&A REGULATORY SUPPORT                               EMPLOREG             153,399             12,560    165,958         155,054       10,904              -            309       11,213
                     HUMAN RESOURCES                          ESI              HR417    F3PPHRBENE           Benefits diagnostic project                           EMPLOYAL             135,144                  -    135,144         128,782        6,362              -              -        6,362
                     HUMAN RESOURCES                          ESI              HR417    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL             219,151             24,979    244,130         232,370       11,759              -            238       11,998
                     HUMAN RESOURCES                          ESI              HR417    F3PPN20535           P3E Scheduling Software Mainte                        DIRCTEOI                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPN20536           INDUS Software Maintenance                            DIRCTEOI                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPN2SECU           Security Force Analysis                               DIRCTEOI               9,458                  -      9,458           9,458            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPPMUPGR           Performance Management Sys Upg                        CUSEOPCO                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPRC2008           ENOI 2008 RATE CASE                                   DIRCTENO               6,768                765      7,533           7,533            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPWE0372           EMI Union Negotiation Fossil                          DIRCTEMI                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F3PPWE0375           SAIC Designated Srv for Fossil                        CAPAOPCO                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F5PCD10093           WEB DEVELOPMENT SUPPORT                               CUSTEGOP                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F5PCEDIVER           DIVERSITY TRAINING                                    DIRCTESI                  45                  -         45              45            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F5PCMCMSCL           PASSPORT- SC MATERIALS MANAGEM                        SCMATRAN                   -                  -          -               -            -              -              -            -
8-521




                                                              ESI              HR417    F5PCSVCAWD                                                                 DIRCTESI                 866                  -        866             866            -              -              -            -




                                                                                                                                                                                                                                                                                                        2011 TX Rate Case
                     HUMAN RESOURCES                                                                         SERVICE AWARDS
                     HUMAN RESOURCES                          ESI              HR417    F5PCZBDEPT           SUPERVISION & SUPPORT - HUMAN                         DIRCTESI                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F5PCZCDEPT           SUPERVISION & SUPPORT - CORPOR                        LBRCORPT               4,483                  -      4,483           4,319          164              -              -          164
                     HUMAN RESOURCES                          ESI              HR417    F5PCZCONEX           COMMUNITY CONNECTORS - BELOW T                        ASSTSALL                 250                  -        250             226           24            (24)             -            -




                                                                                                                                                                                                                                                                                                            Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR417    F5PCZCONOP           CONTRIBUTION OPERATIONS - BELO                        ASSTSALL                   -                  -          -               -            -              -              -            -




                                                                                                                                                                                                                                                                                                             Page 81 of 88
                     HUMAN RESOURCES                          ESI              HR417    F5PCZFCLSR           VOICE & VIDEO LOCAL SERVICE                           TELXGENS                   5                  -          5               5            0              -              -            0
                     HUMAN RESOURCES                          ESI              HR417    F5PCZFDSER           DESKTOP SERVICES                                      PCNUMALL                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F5PCZUBENF           BENEFITS                                              LBRBILAL              11,547                  -     11,547          10,463        1,084              -              -        1,084
                     HUMAN RESOURCES                          ESI              HR417    F5PPBCNAVF           Avian Flu Contingency Planning                        EMPLOYAL               3,215                344      3,559           3,384          175              -              3          179
                     HUMAN RESOURCES                          ESI              HR417    F5PPD10154           MDT Wireless Telecom Serv                             CUSTEGOP                   -                  -          -               -            -              -              -            -
                     HUMAN RESOURCES                          ESI              HR417    F5PPD10156           Dist Work Mgmt - DriveCam Sup                         CUSTELLA                   -                  -          -               -            -              -              -            -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)              (C)             (D)          (E)              (F)             (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                        Activity / Project                                                           ESI BIlling                   Service Company                                    ETI Per                         Pro Forma       Total ETI
                                       Class                  Billing Entity     Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total       All Other BU's   Books          Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI              HR417    F5PPD10162           Util Ops Cust Data Warehouse S                        CUSTEGOP                   -                  -              -                -            -                -               -               -
                     HUMAN RESOURCES                          ESI              HR417    F5PPEA2009           EAI GENERAL RATE CASE 2009                            DIRCTEAI                 714                  -            714              714            -                -               -               -
                     HUMAN RESOURCES                          ESI              HR417    F5PPERG100           Systemwide Ergonomics Initiati                        EMPLOYAL               3,831                555          4,386            4,175          212                -               4             216
                     HUMAN RESOURCES                          ESI              HR417    F5PPETX009           2009 Texas Rate Case Support                          DIRECTTX              12,942              1,410         14,352                -       14,352           (1,847)        (12,505)              -
                     HUMAN RESOURCES                          ESI              HR417    F5PPFALCON           Project Falcon                                        DIRECTNI              (3,653)             2,490         (1,162)          (1,162)           -                -               -               -
                     HUMAN RESOURCES                          ESI              HR417    F5PPHREXEC           HR Executive Financial Counsel                        ASSTSALL                   -                  -              -                -            -                -               -               -
                     HUMAN RESOURCES                          ESI              HR417    F5PPHRLEV2           Leave of Absence Outsourcing P                        EMPLOYAL                 100                 92            192              182           10                -               0              10
                     HUMAN RESOURCES                          ESI              HR417    F5PPKRYPTN           Project Krypton                                       DIRECT14             157,808                406        158,214          158,214            -                -               -               -
                     HUMAN RESOURCES                          ESI              HR417    F5PPORGSJV           ESI Direct EquaGen Org Costs                          DIRECTNI                   -                  -              -                -            -                -               -               -
                     HUMAN RESOURCES                          ESI              HR417    F5PPSPE044           PMO Support In tiative-System-                        LOADOPCO                 295                 38            334              278           55                -             (55)              -
                     HUMAN RESOURCES                          ESI              HR417    F5PPZUWELL           Entergy Wellness Program                              EMPLOYAL             112,873             10,933        123,805          117,809        5,997             (449)            114           5,661
                     HUMAN RESOURCES                          ESI              HR417    SAPCP25910           PC&R OVERHEAD POOL CHARGES                            CEAOUTAL                   -                  -              -                -            -                -               -               -

                     HUMAN RESOURCES                          ESI              HR417    Total                                                                                          4,512,846           323,165       4,836,011      4,609,146      226,865            (3,516)         (9,202)       214,147

                     HUMAN RESOURCES                          ESI              HR41B    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL                  64                      -         64                61              3                -               -            3
                     HUMAN RESOURCES                          ESI              HR41B    F3PPHRBENE           Benefits diagnostic project                           EMPLOYAL               1,002                      -      1,002               954             48                -               -           48

                     HUMAN RESOURCES                          ESI              HR41B    Total                                                                                             1,066                      -      1,066           1,015               51                -               -           51

                     HUMAN RESOURCES                          ESI              HR41C    C1PPHR8041           HR Diagnostic - 2008                                  EMPLOYAL                   -                  -              -               -             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                         EMPLOYAL               3,436                 92          3,528           3,357           171               (171)              -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PC6H0026           NORTHEAST MGMT OVERSITE IP2/IP                        SPL77N7A                  25                  -             25              25             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PCE01601           FERC - OPEN ACCESS TRANSMISSIO                        LOADOPCO                 849                 87            935             788           147                  -               5           152
                     HUMAN RESOURCES                          ESI              HR41C    F3PCE14423           REGULATORY AFFAIRS - EMI                              DIRCTEMI                 627                 86            713             713             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PCHRANOX           HUMAN RESOURCE SERVICES - ANO                         DIRCANOC                  21                  -             21              21             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PCHREEI4           HR SVCS - PILGRIM (ENGC)                              DIRECT57                  25                  -             25              25             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PCHRENUC           HR SERVICES - ENUCO - ALL                             DIRCTENU              10,087                681         10,768          10,768             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PCHREOIX           HUMAN RESOURCE SERVICES - EOI                         DIRCTEOI               9,676                681         10,357          10,357             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PCHRFITZ           HR SERVICES - JAMES A FITZPAT                         DIRECT78                  25                  -             25              25             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PCHRRVRB           HUMAN RESOURCE SERVICES - RIVE                        DIRCTRBS                  15                  -             15              15             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL             773,601             74,429        848,030         806,919        41,111                  -             711        41,823
                     HUMAN RESOURCES                          ESI              HR41C    F3PCHRTRAN           HUMAN RESOURCE SVCS - TRANSMIS                        EMPLTRAN                 116                  -            116             107             9                  -               -             9
                     HUMAN RESOURCES                          ESI              HR41C    F3PCHRVTYK           HR SERVICES - VERMONT YANKEE                          DIRECT72                  24                  -             24              24             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PCHRWF3X           HUMAN RESOURCE SERVICES - WATE                        DIRCTWF3                  15                  -             15              15             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PPAMPDEV           Advanced Mgmt Dev Program                             EMPLOYAL                   -                  -              -               -             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PPEGSFRP           EGSI LPSC Formula Rate Plan Fi                        DIRECTLG                   -                  -              -               -             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PPHRAHTM           A l Hands Meeting for HR&A                            EMPLOYAL                (340)               (37)          (377)           (359)          (19)                 -              (0)          (19)
                     HUMAN RESOURCES                          ESI              HR41C    F3PPHRAREG           HR&A REGULATORY SUPPORT                               EMPLOREG                   -                  -              -               -             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PPHRBENE           Benefits diagnostic project                           EMPLOYAL                  84                  -             84              80             4                  -               -             4
                     HUMAN RESOURCES                          ESI              HR41C    F3PPHRNPAL           HR SERVICES - PALISADES                               DIRECTNA                  25                  -             25              25             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL             158,918             17,835        176,753         168,234         8,519                  -             174         8,693
                     HUMAN RESOURCES                          ESI              HR41C    F3PPRC2008           ENOI 2008 RATE CASE                                   DIRCTENO                 144                 14            158             158             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F5PCELI350           ELI 2003 RATE CASE                                    DIRCTELI                   -                  -              -               -             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F5PCSVCAWD           SERVICE AWARDS                                        DIRCTESI                 179                  -            179             179             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F5PCZU1573           REGULATORY AFFAIRS -- 100% EGS                        DIRECTTX                   -                  -              -               -             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F5PPEA2009           EAI GENERAL RATE CASE 2009                            DIRCTEAI                   -                  -              -               -             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F5PPETX009           2009 Texas Rate Case Support                          DIRECTTX               1,343                146          1,489               -         1,489               (495)           (994)            -
                     HUMAN RESOURCES                          ESI              HR41C    F5PPFALCON           Project Falcon                                        DIRECTNI              (6,622)                16         (6,606)         (6,606)            -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F5PPMSFA9A           2009 EMI Fuel Audit McFadden G                        DIRCTEMI                   -                  -              -               -             -                  -               -             -
                     HUMAN RESOURCES                          ESI              HR41C    F5PPZUWELL           Entergy Wellness Program                              EMPLOYAL                 (63)                 -            (63)            (60)           (3)                 -              (0)           (3)

                     HUMAN RESOURCES                          ESI              HR41C    Total                                                                                           952,210             94,029       1,046,239        994,810        51,429               (666)           (104)       50,658
8-522




                                                                                                                                                                                                                                                                                                                      2011 TX Rate Case
                     HUMAN RESOURCES                          ESI              HR439    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL             107,550               9,967       117,517         111,917         5,600                   -           102          5,702
                     HUMAN RESOURCES                          ESI              HR439    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL               4,228                 438         4,666           4,443           223                   -             5            227




                                                                                                                                                                                                                                                                                                                          Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR439    Total                                                                                           111,777             10,405        122,182         116,360         5,822                   -           107          5,929




                                                                                                                                                                                                                                                                                                                           Page 82 of 88
                     HUMAN RESOURCES                          ESI              HR462    C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                         EMPLOYAL              26,359              2,837         29,196          27,764         1,432           (1,432)                 -               -
                     HUMAN RESOURCES                          ESI              HR462    C6PPSP0038           SPO Project Lamar Transaction                         DIRCTEAI                 242                 33            275             275             -                -                  -               -
                     HUMAN RESOURCES                          ESI              HR462    F3PCHREEI4           HR SVCS - PILGRIM (ENGC)                              DIRECT57                 144                 14            157             157             -                -                  -               -
                     HUMAN RESOURCES                          ESI              HR462    F3PCHRENUC           HR SERVICES - ENUCO - ALL                             DIRCTENU              12,076              1,847         13,923          13,923             -                -                  -               -
                     HUMAN RESOURCES                          ESI              HR462    F3PCHREOIX           HUMAN RESOURCE SERVICES - EOI                         DIRCTEOI             190,130             25,526        215,656         215,656             -                -                  -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)          (C)             (D)          (E)           (F)              (G)           (H)
                                                                                                                                                                                                    Total Billings
                                                                                        Activity / Project                                                           ESI BIlling                   Service Company                                ETI Per                      Pro Forma      Total ETI
                                       Class                  Billing Entity     Dept         Code                             Activity / Project Description         Method          Support         Recipient      Total       All Other BU's   Books       Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                          ESI              HR462    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL                 520                 22        542              516           26                -            0              27
                     HUMAN RESOURCES                          ESI              HR462    F3PCHRSREG           HR SERVICES- REGULATED COMPANI                        EMPLOREG             461,318             38,822    500,140          467,371       32,769                -          577         33,346
                     HUMAN RESOURCES                          ESI              HR462    F3PPAMPDEV           Advanced Mgmt Dev Program                             EMPLOYAL                   -                  -          -                -            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR462    F3PPDIBEWM           EMI-IBEW Entergy Contract Nego                        DIRCTEMI              32,731              3,436     36,167           36,167            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR462    F3PPHRAHTM           A l Hands Meeting for HR&A                            EMPLOYAL                 569                  -        569              542           27                -             -             27
                     HUMAN RESOURCES                          ESI              HR462    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL             220,753             24,189    244,942          233,132       11,810                -          211         12,022
                     HUMAN RESOURCES                          ESI              HR462    F3PPN09574           WF3 Planners Union Campaign                           DIRCTWF3               3,132                323      3,455            3,455            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR462    F3PPN16211           Grand Gulf Strike Contingency                         DIRCTSER                 128                  -        128              128            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR462    F3PPSPE003           SPO Summer 2009 RFP Expense                           LOADOPCO                 425                 53        478              407           71                -            1              73
                     HUMAN RESOURCES                          ESI              HR462    F3PPSPE027           SPO ESI Project Houston PPA                           DIRCTESI                   -                  -          -                -            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR462    F3PPWE0372           EMI Union Negotiation Fossil                          DIRCTEMI                 412                  -        412              412            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR462    F3PPWEL011           Union IBEW 2286_LA_NON_REIMB                          DIRECTLG               3,375                389      3,764            3,764            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR462    F3PPWET012           Union IBEW 2286_TX_NON_REIMB                          DIRECTTX               3,077                301      3,377                -        3,377                -           68           3,445
                     HUMAN RESOURCES                          ESI              HR462    F3PPWET308           SPO Calpine PPA/Project Housto                        DIRECTTX                 242                 38        281                -          281                -            6             286
                     HUMAN RESOURCES                          ESI              HR462    F5PCSVCAWD           SERVICE AWARDS                                        DIRCTESI                   -                  -          -                -            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR462    F5PCZCDEPT           SUPERVISION & SUPPORT - CORPOR                        LBRCORPT                  89                  -         89               84            5                -             -              5
                     HUMAN RESOURCES                          ESI              HR462    F5PPFALCON           Project Falcon                                        DIRECTNI              (6,788)                 -     (6,788)          (6,788)           -                -             -              -
                     HUMAN RESOURCES                          ESI              HR462    F5PPIBWG10           2010 IBEW-EGSL Contract Negoti                        DIRECTLG               3,383                  -      3,383            3,383            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR462    F5PPIBWG11           2011 IBEW-EGSL Contract Negoti                        DIRECTLG               7,297                661      7,958            7,958            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR462    F5PPIBWT10           2010 IBEW-ETI Contract Negotia                        DIRECTTX                   -                  -          -                -            -                -             -              -
                     HUMAN RESOURCES                          ESI              HR462    F5PPIBWT11           2011 IBEW-ETI Contract Negotia                        DIRECTTX               6,078                628      6,706                -        6,706                -          118           6,824
                     HUMAN RESOURCES                          ESI              HR462    F5PPZUWELL           Entergy Wellness Program                              EMPLOYAL                 724                 79        803              764           39                -            1              40

                     HUMAN RESOURCES                          ESI              HR462    Total                                                                                           966,418             99,198   1,065,616      1,009,072        56,544        (1,432)              982       56,094

                     HUMAN RESOURCES                          ESI              HR463    C1PPFIRGTL           Regulated Time-LBR & Absence M                        EMPOPCPE               4,758                604      5,362           4,882          480             (480)            -             -
                     HUMAN RESOURCES                          ESI              HR463    C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                         EMPLOYAL               9,742              1,146     10,888          10,366          522             (522)            -             -
                     HUMAN RESOURCES                          ESI              HR463    C6PPHBA798           Purchase AED for TCBY Bldg                            DIRCTEAI                   -                  -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    C6PPSP0038           SPO Project Lamar Transaction                         DIRCTEAI                 627                 96        723             723            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    C6PPSP0046           SPO Project Burnet Transaction                        DIRCTEMI                 627                100        727             727            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PCFASHRX           FACILITIES SVCS- ESI- HUMAN RE                        DIRCTESI               3,735                  -      3,735           3,735            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRDCSS           HR- FRANCHISE OPNS (DIST) SUPT                        EMPLFRAN                   -                  -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PCHREOIX           HUMAN RESOURCE SERVICES - EOI                         DIRCTEOI                  63                  -         63              63            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRFEGL           HR FOSSIL SUPPORT- EGSI (LA)                          DIRECTLG              22,077              2,729     24,806          24,806            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRFEGT           HR FOSSIL SUPPORT- EGSI (TX)                          DIRECTTX              91,091             12,295    103,385               -      103,385                -         2,115       105,500
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRFELI           HR FOSSIL SUPPORT- ELI                                DIRCTELI              22,619              2,851     25,470          25,470            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRFOSS           HR FOSSIL SUPPORT- ALL COS                            EMPLOFOS             274,551             30,108    304,659         276,748       27,911                -           547        28,457
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRPRES           HR PRESIDENT/ CEO SUPPORT- ALL                        EMPLPRES              61,962              8,441     70,404          57,398       13,005                -           260        13,265
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRRETL           HR RETAIL OPNS SUPPORT- ALL CO                        DIRCTESI                 253                  -        253             253            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRSADM           HR SVCS - ESI ADMINISTRATION                          DIRCTESI               7,569                  -      7,569           7,569            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL             206,039             17,682    223,722         212,912       10,810               (7)          125        10,928
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRSEAM           HR SVCS - ENTERGY ASSET MGMT I                        DIRECTXU                 722                116        838             838            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRSEXA           HR SVCS - ESI EXTERNAL AFFAIRS                        DIRCTESI              76,923                  -     76,923          76,923            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRSFIN           HR SVCS - ESI FINANCE AND ACCO                        DIRCTESI             172,855                  -    172,855         172,855            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRSHRX           HR SVCS - ESI HUMAN RESOURCES                         DIRCTESI             148,363                  -    148,363         148,363            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRSLEG           HR SVCS - ESI LEGAL                                   DIRCTESI              67,326                  -     67,326          67,326            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRSREG           HR SERVICES- REGULATED COMPANI                        EMPLOREG              27,552                188     27,740          25,963        1,777                -             4         1,781
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRTEGT           HR TRANSMISSION SUPPORT- EGSI                         DIRECTTX                  16                  -         16               -           16                -             -            16
                     HUMAN RESOURCES                          ESI              HR463    F3PCHRTRAN           HUMAN RESOURCE SVCS - TRANSMIS                        EMPLTRAN             320,278             22,071    342,350         314,183       28,167                -           563        28,730
                     HUMAN RESOURCES                          ESI              HR463    F3PPAMPDEV           Advanced Mgmt Dev Program                             EMPLOYAL               4,112                  -      4,112           3,921          192                -             -           192
                     HUMAN RESOURCES                          ESI              HR463    F3PPCAO001           Chief Administrative Officer                          ASSTSALL               9,607              1,365     10,973           9,888        1,085                -            22         1,107
                     HUMAN RESOURCES                          ESI              HR463    F3PPFRM127           OCRO - Bus Cont Plan Managemen                        LBRBILAL              13,448              1,742     15,191          13,729        1,461                -            30         1,492
                     HUMAN RESOURCES                          ESI              HR463    F3PPHRAHTM           A l Hands Meeting for HR&A                            EMPLOYAL               2,925                  -      2,925           2,785          140                -             -           140
8-523




                                                              ESI              HR463    F3PPHRSEMO                                                                 DIRCTESI              88,887                  -     88,887          88,887            -                -             -             -




                                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                                                                         HR Svcs - System Planning
                     HUMAN RESOURCES                          ESI              HR463    F3PPHRSSPC           HR SVS - ESI SUPPLY CHAIN                             DIRCTESI              55,619                  -     55,619          55,619            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL             131,588             14,066    145,655         138,628        7,027                -           138         7,165
                     HUMAN RESOURCES                          ESI              HR463    F3PPWE0372           EMI Union Negotiation Fossil                          DIRCTEMI               1,286                124      1,410           1,410            -                -             -             -




                                                                                                                                                                                                                                                                                                                Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR463    F3PPWEL011           Union IBEW 2286_LA_NON_REIMB                          DIRECTLG               4,938                632      5,570           5,570            -                -             -             -




                                                                                                                                                                                                                                                                                                                 Page 83 of 88
                     HUMAN RESOURCES                          ESI              HR463    F3PPWET012           Union IBEW 2286_TX_NON_REIMB                          DIRECTTX               2,343                252      2,595               -        2,595                -            57         2,652
                     HUMAN RESOURCES                          ESI              HR463    F5PCSVCAWD           SERVICE AWARDS                                        DIRCTESI                  66                  -         66              66            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F5PCZBDEPT           SUPERVISION & SUPPORT - HUMAN                         DIRCTESI                   -                  -          -               -            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F5PCZCDEPT           SUPERVISION & SUPPORT - CORPOR                        LBRCORPT                  16                  -         16              16            0                -             -             0
                     HUMAN RESOURCES                          ESI              HR463    F5PCZZ4070           IMPACT AWARDS                                         DIRCTESI               1,855                  -      1,855           1,855            -                -             -             -
                     HUMAN RESOURCES                          ESI              HR463    F5PCZZ8602           ESI/EBS GIFTS/ REWARDS                                EMPLOYAL               4,489                 76      4,565           4,349          216                -          (116)          100


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                         ENTERGY TEXAS, INC.
                                                                                                                                                    Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                              For the Twelve Months Ended June 30, 2011
                                                                                                                                                                           Amounts in Dollars
                                                                                                                                                                                       (A)              (B)           (C)           (D)          (E)            (F)             (G)             (H)
                                                                                                                                                                                                   Total Billings
                                                                                        Activity / Project                                                          ESI BIlling                   Service Company                               ETI Per                       Pro Forma       Total ETI
                                       Class                  Billing Entity   Dept           Code                            Activity / Project Description         Method          Support         Recipient       Total     All Other BU's   Books        Exclusions        Amount         Adjusted
                     HUMAN RESOURCES                          ESI            HR463      F5PPFALCON           Project Falcon                                       DIRECTNI             (12,550)                532    (12,019)       (12,019)            -                -              -             -
                     HUMAN RESOURCES                          ESI            HR463      F5PPSPE044           PMO Support In tiative-System-                       LOADOPCO                 698                  75         773           645           128                -           (128)            -
                     HUMAN RESOURCES                          ESI            HR463      F5PPZUWELL           Entergy Wellness Program                             EMPLOYAL               1,526                 156      1,682          1,600            82                -              2            84

                     HUMAN RESOURCES                          ESI          HR463        Total                                                                                         1,830,602           117,449    1,948,050    1,749,051      199,000          (1,008)          3,619        201,610

                     HUMAN RESOURCES                          ESI          HR471        C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                        EMPLOYAL              21,660              2,263      23,923        22,761         1,162         (1,162)               -              -
                     HUMAN RESOURCES                          ESI          HR471        E1PCR56226           Sales & Mktg - ALL JURIS                             MACCTALL               2,801                383       3,183         2,770           413              -                8            421
                     HUMAN RESOURCES                          ESI          HR471        F3PCCEPNEW           CONSUMER ED PROGRAMS N O                             DIRCTENO               1,008                209       1,217         1,217             -              -                -              -
                     HUMAN RESOURCES                          ESI          HR471        F3PCFAPWHS           POWERHOUSE OPERATIONS                                EMPLOYAL                  98                  -          98            93             5              -                -              5
                     HUMAN RESOURCES                          ESI          HR471        F3PCHRDCSS           HR- FRANCHISE OPNS (DIST) SUPT                       EMPLFRAN                 403                  -         403           347            55              -                -             55
                     HUMAN RESOURCES                          ESI          HR471        F3PCHREAIX           HUMAN RESOURCE SERVICES - EAI                        DIRCTEAI                 341                 46         387           387             -              -                -              -
                     HUMAN RESOURCES                          ESI          HR471        F3PCHREEIX           HR SERVICES - NON-REGS NON_NUC                       EMPNONRG               1,294                175       1,469         1,469             -              -                -              -
                     HUMAN RESOURCES                          ESI          HR471        F3PCHRELIX           HUMAN RESOURCES SERVICES - ELI                       DIRCTELI                 340                 46         387           387             -              -                -              -
                     HUMAN RESOURCES                          ESI          HR471        F3PCHREMIX           HUMAN RESOURCE SERVICES - EMI                        DIRCTEMI                 340                 46         387           387             -              -                -              -
                     HUMAN RESOURCES                          ESI          HR471        F3PCHRENOI           HUMAN RESOURCE SERVICES - ENOI                       DIRCTENO                 341                 46         387           387             -              -                -              -
                     HUMAN RESOURCES                          ESI          HR471        F3PCHRENUC           HR SERVICES - ENUCO - ALL                            DIRCTENU                   -                  -           -             -             -              -                -              -
                     HUMAN RESOURCES                          ESI          HR471        F3PCHREOIX           HUMAN RESOURCE SERVICES - EOI                        DIRCTEOI                 341                 46         387           387             -              -                -              -
                     HUMAN RESOURCES                          ESI          HR471        F3PCHRFOSS           HR FOSSIL SUPPORT- ALL COS                           EMPLOFOS                 340                 38         379           344            34              -                1             35
                     HUMAN RESOURCES                          ESI          HR471        F3PCHRSALL           HR SERVICES- ALL COMPANIES                           EMPLOYAL             714,859             60,346     775,205       737,585        37,620              -              616         38,237
                     HUMAN RESOURCES                          ESI          HR471        F3PCHRSHRX           HR SVCS - ESI HUMAN RESOURCES                        DIRCTESI               3,205                  -       3,205         3,205             -              -                -              -
                     HUMAN RESOURCES                          ESI          HR471        F3PCR73320           SYSTEM DEVELOP & PROJ MGMT                           CUSTEGOP                   -                  -           -             -             -              -                -              -
                     HUMAN RESOURCES                          ESI          HR471        F3PPAMPDEV           Advanced Mgmt Dev Program                            EMPLOYAL                 929                  -         929           885            44              -                -             44
                     HUMAN RESOURCES                          ESI          HR471        F3PPHRAHTM           A l Hands Meeting for HR&A                           EMPLOYAL                  10                  -          10            10             0              -                -              0
                     HUMAN RESOURCES                          ESI          HR471        F3PPHRTFMN           HR Transformation - O&M Costs                        EMPLOYAL              35,114              4,121      39,235        37,352         1,883              -               38          1,921
                     HUMAN RESOURCES                          ESI          HR471        F3PPN2SECU           Security Force Analysis                              DIRCTEOI                   -                  -           -             -             -              -                -              -
                     HUMAN RESOURCES                          ESI          HR471        F5PCSVCAWD           SERVICE AWARDS                                       DIRCTESI                   -                  -           -             -             -              -                -              -
                     HUMAN RESOURCES                          ESI          HR471        F5PCZCDEPT           SUPERVISION & SUPPORT - CORPOR                       LBRCORPT                  20                  -          20            20             1              -                -              1
                     HUMAN RESOURCES                          ESI          HR471        F5PCZXXNEO           NEW EMPLOYEE ORIENTATION                             EMPLOREG                  45                  -          45            42             3              -                -              3
                     HUMAN RESOURCES                          ESI          HR471        F5PPFALCON           Project Falcon                                       DIRECTNI                (572)                 5        (567)         (567)            -              -                -              -
                     HUMAN RESOURCES                          ESI          HR471        F5PPJUMPST           Entergy JumpStart Program                            EMPLOYAL               1,083                 82       1,165         1,108            57              -                1             58
                     HUMAN RESOURCES                          ESI          HR471        F5PPZUWELL           Entergy Wellness Program                             EMPLOYAL                 878                 86         965           917            47              -                1             48

                     HUMAN RESOURCES                          ESI          HR471        Total                                                                                          784,879             67,940     852,818       811,493        41,326         (1,162)             666         40,829

                     HUMAN RESOURCES                          ESI          HR494        F3PCFACALL           FACILITIES SVCS- ALL COS                             SQFTALLC               2,405                164       2,569         2,284           284                 -             6            291
                     HUMAN RESOURCES                          ESI          HR494        F3PCHRCALL           HR SVCS- CUST SERV SUPT- ALL C                       EMPLOCSS                  19                  2          21            19             2                 -             0              2
                     HUMAN RESOURCES                          ESI          HR494        F3PCHRDCSS           HR- FRANCHISE OPNS (DIST) SUPT                       EMPLFRAN                 163                 29         192           166            27                 -             1             27
                     HUMAN RESOURCES                          ESI          HR494        F3PCHRPRES           HR PRESIDENT/ CEO SUPPORT- ALL                       EMPLPRES                  16                  3          19            16             4                 -             0              4
                     HUMAN RESOURCES                          ESI          HR494        F3PCHRSALL           HR SERVICES- ALL COMPANIES                           EMPLOYAL             119,023             12,529     131,552       125,209         6,342                 -           130          6,472
                     HUMAN RESOURCES                          ESI          HR494        F3PCHRSDUT           HR SVCS - ESI DOMESTIC UTILITY                       DIRCTESI                   3                  -           3             3             -                 -             -              -
                     HUMAN RESOURCES                          ESI          HR494        F3PPHRTFMN           HR Transformation - O&M Costs                        EMPLOYAL             189,840             20,430     210,270       200,160        10,110                 -           177         10,287
                     HUMAN RESOURCES                          ESI          HR494        F5PCZUBENF           BENEFITS                                             LBRBILAL               2,892                311       3,204         2,898           306                 -             7            313
                     HUMAN RESOURCES                          ESI          HR494        F5PPZUWELL           Entergy Wellness Program                             EMPLOYAL                 439                 44         483           459            24                 -             0             24

                     HUMAN RESOURCES                          ESI          HR494        Total                                                                                          314,801             33,511     348,313       331,214        17,099                 -           321         17,420

                     HUMAN RESOURCES                          ESI          HR4CR        C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                        EMPLOYAL              17,972              1,728      19,700        18,731           968             (968)              -             -
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCFAPWHS           POWERHOUSE OPERATIONS                                EMPLOYAL                 123                  -         123           117             6                -               -             6
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHRCALL           HR SVCS- CUST SERV SUPT- ALL C                       EMPLOCSS              27,939              1,544      29,483        27,027         2,456                -              50         2,506
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHRDCSS           HR- FRANCHISE OPNS (DIST) SUPT                       EMPLFRAN              77,804              9,673      87,477        75,228        12,248                -             252        12,500
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHREEIX           HR SERVICES - NON-REGS NON_NUC                       EMPNONRG                (142)                 -        (142)         (142)            -                -               -             -
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHRENUC           HR SERVICES - ENUCO - ALL                            DIRCTENU              30,946              4,094      35,041        35,041             -                -               -             -
8-524




                                                              ESI          HR4CR        F3PCHREOIX                                                                DIRCTEOI              30,579              4,028      34,607        34,607             -                -               -             -




                                                                                                                                                                                                                                                                                                           2011 TX Rate Case
                     HUMAN RESOURCES                                                                         HUMAN RESOURCE SERVICES - EOI
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHRFOSS           HR FOSSIL SUPPORT- ALL COS                           EMPLOFOS              26,093              3,006      29,099        26,428         2,672                -              54         2,726
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHRPRES           HR PRESIDENT/ CEO SUPPORT- ALL                       EMPLPRES                 393                 54         446           363            83                -               2            85
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHRSADM           HR SVCS - ESI ADMINISTRATION                         DIRCTESI                 548                  -         548           548             -                -               -             -




                                                                                                                                                                                                                                                                                                               Exhibit KGG-C
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHRSALL           HR SERVICES- ALL COMPANIES                           EMPLOYAL             826,975             66,510     893,485       850,336        43,150                -            (394)       42,756




                                                                                                                                                                                                                                                                                                                Page 84 of 88
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHRSDUT           HR SVCS - ESI DOMESTIC UTILITY                       DIRCTESI               4,457                  -       4,457         4,457             -                -               -             -
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHRSEXA           HR SVCS - ESI EXTERNAL AFFAIRS                       DIRCTESI               1,665                  -       1,665         1,665             -                -               -             -
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHRSFIN           HR SVCS - ESI FINANCE AND ACCO                       DIRCTESI              10,627                  -      10,627        10,627             -                -               -             -
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHRSHRX           HR SVCS - ESI HUMAN RESOURCES                        DIRCTESI               2,258                  -       2,258         2,258             -                -               -             -
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHRSLEG           HR SVCS - ESI LEGAL                                  DIRCTESI               2,830                  -       2,830         2,830             -                -               -             -
                     HUMAN RESOURCES                          ESI          HR4CR        F3PCHRSREG           HR SERVICES- REGULATED COMPANI                       EMPLOREG              23,785              1,804      25,589        23,898         1,691                -              35         1,726


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                  Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)              (B)              (C)           (D)           (E)           (F)              (G)             (H)
                                                                                                                                                                                                    Total Billings
                                                                                        Activity / Project                                                           ESI BIlling                   Service Company                                  ETI Per                       Pro Forma        Total ETI
                                       Class                  Billing Entity     Dept         Code                             Activity / Project Description         Method          Support         Recipient          Total     All Other BU's   Books        Exclusions        Amount          Adjusted
                     HUMAN RESOURCES                          ESI              HR4CR    F3PCHRTRAN           HUMAN RESOURCE SVCS - TRANSMIS                        EMPLTRAN               6,704                 503         7,207          6,606          601                -             12             613
                     HUMAN RESOURCES                          ESI              HR4CR    F3PPHRAHTM           A l Hands Meeting for HR&A                            EMPLOYAL                 223                   -            223           213            11               -              -              11
                     HUMAN RESOURCES                          ESI              HR4CR    F3PPHRSSPC           HR SVS - ESI SUPPLY CHAIN                             DIRCTESI                (118)                  -          (118)          (118)            -               -              -                -
                     HUMAN RESOURCES                          ESI              HR4CR    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL               6,233                 760         6,993          6,658          335                -              7             342
                     HUMAN RESOURCES                          ESI              HR4CR    F3PPNIROLL           Rolling Readiness                                     DIRECTNI               3,335                 364         3,699          3,699             -               -              -                -
                     HUMAN RESOURCES                          ESI              HR4CR    F5PCSVCAWD           SERVICE AWARDS                                        DIRCTESI                 123                   -            123           123             -               -              -                -
                     HUMAN RESOURCES                          ESI              HR4CR    F5PCZBDEPT           SUPERVISION & SUPPORT - HUMAN                         DIRCTESI                   -                   -              -             -             -               -              -                -
                     HUMAN RESOURCES                          ESI              HR4CR    F5PCZCDEPT           SUPERVISION & SUPPORT - CORPOR                        LBRCORPT                  75                   -             75            71             4               -              -                4
                     HUMAN RESOURCES                          ESI              HR4CR    F5PPETX009           2009 Texas Rate Case Support                          DIRECTTX                 196                  21            217             -          217               (9)          (207)               -
                     HUMAN RESOURCES                          ESI              HR4CR    F5PPFALCON           Project Falcon                                        DIRECTNI               7,270                 811         8,082          8,082             -               -              -                -
                     HUMAN RESOURCES                          ESI              HR4CR    F5PPJUMPST           Entergy JumpStart Program                             EMPLOYAL              13,298                 350        13,648         12,999          649                -           (195)            453
                     HUMAN RESOURCES                          ESI              HR4CR    F5PPORGSJV           ESI Direct EquaGen Org Costs                          DIRECTNI                 274                  29            303           303             -               -              -                -
                     HUMAN RESOURCES                          ESI              HR4CR    F5PPZUWELL           Entergy Wellness Program                              EMPLOYAL                 621                  58            679           645            33               -              1              34

                     HUMAN RESOURCES                          ESI              HR4CR    Total                                                                                          1,123,085            95,338       1,218,423    1,153,300        65,123             (978)            (384)       63,761

                     HUMAN RESOURCES                          ESI              HR4CW    C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                         EMPLOYAL               8,901                961          9,862         9,384           477             (477)              -              -
                     HUMAN RESOURCES                          ESI              HR4CW    F3PCHRENUC           HR SERVICES - ENUCO - ALL                             DIRCTENU               8,816              1,008          9,824         9,824             -                -               -              -
                     HUMAN RESOURCES                          ESI              HR4CW    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL             180,070             17,118        197,187       187,646         9,542                -             178          9,720
                     HUMAN RESOURCES                          ESI              HR4CW    F3PCHRSREG           HR SERVICES- REGULATED COMPANI                        EMPLOREG               8,901                725          9,626         8,988           637                -              13            650
                     HUMAN RESOURCES                          ESI              HR4CW    F3PPHRAHTM           A l Hands Meeting for HR&A                            EMPLOYAL                 171                  -            171           163             8                -               -              8
                     HUMAN RESOURCES                          ESI              HR4CW    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL               3,693                425          4,118         3,921           197                -               4            201
                     HUMAN RESOURCES                          ESI              HR4CW    F3PPN20713           ESI Nuclear - Site Split                              SNUCSITE                   -                  -              -             -             -                -               -              -
                     HUMAN RESOURCES                          ESI              HR4CW    F5PPFALCON           Project Falcon                                        DIRECTNI                (137)                 -           (137)         (137)            -                -               -              -

                     HUMAN RESOURCES                          ESI              HR4CW    Total                                                                                           210,415             20,236        230,651       219,789        10,862             (477)            195         10,580

                     HUMAN RESOURCES                          ESI              HR4J1    C1PPFIRGTL           Regulated Time-LBR & Absence M                        EMPOPCPE                4,636               660           5,295        4,828           467             (467)            -               -
                     HUMAN RESOURCES                          ESI              HR4J1    C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                         EMPLOYAL               17,039             1,703          18,743       17,835           908             (908)            -               -
                     HUMAN RESOURCES                          ESI              HR4J1    C6PPHBA798           Purchase AED for TCBY Bldg                            DIRCTEAI                    -                 -               -            -             -                -             -               -
                     HUMAN RESOURCES                          ESI              HR4J1    F3PCFACALL           FACILITIES SVCS- ALL COS                              SQFTALLC                  239                 -             239          214            26                -             -              26
                     HUMAN RESOURCES                          ESI              HR4J1    F3PCHRCALL           HR SVCS- CUST SERV SUPT- ALL C                        EMPLOCSS              538,951            29,826         568,777      521,411        47,366                -           946          48,312
                     HUMAN RESOURCES                          ESI              HR4J1    F3PCHRDCSS           HR- FRANCHISE OPNS (DIST) SUPT                        EMPLFRAN            1,320,025           159,180       1,479,204    1,272,103       207,101                -         4,078         211,180
                     HUMAN RESOURCES                          ESI              HR4J1    F3PCHRFOSS           HR FOSSIL SUPPORT- ALL COS                            EMPLOFOS                    -                 -               -            -             -                -             -               -
                     HUMAN RESOURCES                          ESI              HR4J1    F3PCHRPRES           HR PRESIDENT/ CEO SUPPORT- ALL                        EMPLPRES              174,294            23,279         197,573      161,083        36,490                -           736          37,227
                     HUMAN RESOURCES                          ESI              HR4J1    F3PCHRRVRB           HUMAN RESOURCE SERVICES - RIVE                        DIRCTRBS               48,825             6,619          55,445       55,445             -                -             -               -
                     HUMAN RESOURCES                          ESI              HR4J1    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL                1,583               128           1,711        1,628            83                -             1              85
                     HUMAN RESOURCES                          ESI              HR4J1    F3PCHRSDUT           HR SVCS - ESI DOMESTIC UTILITY                        DIRCTESI               77,382                 -          77,382       77,382             -                -             -               -
                     HUMAN RESOURCES                          ESI              HR4J1    F3PCHRSREG           HR SERVICES- REGULATED COMPANI                        EMPLOREG                  590                 -             590          552            37                -             -              37
                     HUMAN RESOURCES                          ESI              HR4J1    F3PCHRTRAN           HUMAN RESOURCE SVCS - TRANSMIS                        EMPLTRAN                    -                 -               -            -             -                -             -               -
                     HUMAN RESOURCES                          ESI              HR4J1    F3PPAMPDEV           Advanced Mgmt Dev Program                             EMPLOYAL                5,848                 -           5,848        5,567           281                -             -             281
                     HUMAN RESOURCES                          ESI              HR4J1    F3PPDIBEWM           EMI-IBEW Entergy Contract Nego                        DIRCTEMI               36,416             4,014          40,430       40,430             -                -             -               -
                     HUMAN RESOURCES                          ESI              HR4J1    F3PPE14430           EAI United Way Meeting Expense                                                  178                 -             178          178             -                -             -               -
                     HUMAN RESOURCES                          ESI              HR4J1    F3PPHRAHTM           A l Hands Meeting for HR&A                            EMPLOYAL                2,494              (103)          2,390        2,277           113                -            (1)            112
                     HUMAN RESOURCES                          ESI              HR4J1    F3PPHRAREG           HR&A REGULATORY SUPPORT                               EMPLOREG                2,645               206           2,851        2,664           187                -             5             192
                     HUMAN RESOURCES                          ESI              HR4J1    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL               75,707             8,047          83,755       79,737         4,018                -            82           4,100
                     HUMAN RESOURCES                          ESI              HR4J1    F3PPTDERSD           MISO Transition ALL OPCO                              LOADOPCO                   91                 -              91           76            15                -           (15)              -
                     HUMAN RESOURCES                          ESI              HR4J1    F5PCSVCAWD           SERVICE AWARDS                                        DIRCTESI                  138                 -             138          138             -                -             -               -
                     HUMAN RESOURCES                          ESI              HR4J1    F5PCZBDEPT           SUPERVISION & SUPPORT - HUMAN                         DIRCTESI                    -                 -               -            -             -                -             -               -
                     HUMAN RESOURCES                          ESI              HR4J1    F5PCZCDEPT           SUPERVISION & SUPPORT - CORPOR                        LBRCORPT                    2                 -               2            2             0                -             -               0
                     HUMAN RESOURCES                          ESI              HR4J1    F5PCZZ8602           ESI/EBS GIFTS/ REWARDS                                EMPLOYAL                3,819               507           4,326        4,112           214                -             6             220
                     HUMAN RESOURCES                          ESI              HR4J1    F5PPFALCON           Project Falcon                                        DIRECTNI                1,380             1,564           2,944        2,944             -                -             -               -
                     HUMAN RESOURCES                          ESI              HR4J1    F5PPHRLEV2           Leave of Absence Outsourcing P                        EMPLOYAL               10,212             1,061          11,273       10,726           547                -            11             558
8-525




                                                              ESI              HR4J1    F5PPIBWG10                                                                 DIRECTLG                    -                 -               -            -             -                -             -               -




                                                                                                                                                                                                                                                                                                                 2011 TX Rate Case
                     HUMAN RESOURCES                                                                         2010 IBEW-EGSL Contract Negoti
                     HUMAN RESOURCES                          ESI              HR4J1    F5PPIBWT10           2010 IBEW-ETI Contract Negotia                        DIRECTTX                    -                 -               -            -             -                -             -               -
                     HUMAN RESOURCES                          ESI              HR4J1    F5PPIBWT11           2011 IBEW-ETI Contract Negotia                        DIRECTTX                1,414               152           1,566            -         1,566                -            31           1,597
                     HUMAN RESOURCES                          ESI              HR4J1    F5PPSPE044           PMO Support In tiative-System-                        LOADOPCO                  978               117           1,095          913           182                -          (182)              -




                                                                                                                                                                                                                                                                                                                     Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR4J1    F5PPZUWELL           Entergy Wellness Program                              EMPLOYAL                1,047               100           1,147        1,091            56                -             1              57




                                                                                                                                                                                                                                                                                                                      Page 85 of 88
                     HUMAN RESOURCES                          ESI              HR4J1    Total                                                                                          2,325,933           237,061       2,562,994    2,263,337       299,657         (1,375)          5,701         303,983

                     HUMAN RESOURCES                          ESI              HR4NY    F3PC6H0026           NORTHEAST MGMT OVERSITE IP2/IP                        SPL77N7A                    -                     -           -             -             -                -               -              -

                     HUMAN RESOURCES                          ESI              HR4NY    Total                                                                                                  -                     -           -             -             -                -               -              -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                          ENTERGY TEXAS, INC.
                                                                                                                                                     Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                               For the Twelve Months Ended June 30, 2011
                                                                                                                                                                            Amounts in Dollars
                                                                                                                                                                                        (A)               (B)             (C)              (D)          (E)             (F)             (G)             (H)
                                                                                                                                                                                                     Total Billings
                                                                                        Activity / Project                                                           ESI BIlling                    Service Company                                    ETI Per                        Pro Forma       Total ETI
                                       Class                  Billing Entity     Dept         Code                             Activity / Project Description         Method          Support          Recipient          Total       All Other BU's   Books         Exclusions        Amount         Adjusted

                     HUMAN RESOURCES                          ESI              HR4PA    F3PCN20707           NUCLEAR FUEL MANAGEMENT - UNIT                        SNUCUNIT                     -                     -           -               -              -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4PA    F3PPN20713           ESI Nuclear - Site Split                              SNUCSITE                     -                     -           -               -              -                -               -               -

                     HUMAN RESOURCES                          ESI              HR4PA    Total                                                                                                   -                     -           -               -              -                -               -               -

                     HUMAN RESOURCES                          ESI              HR4ST    C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                         EMPLOYAL              29,430               2,843        32,273           30,691         1,582          (1,582)               -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRCALL           HR SVCS- CUST SERV SUPT- ALL C                        EMPLOCSS              24,786               1,332        26,118           23,947         2,170               -               44          2,215
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRDCSS           HR- FRANCHISE OPNS (DIST) SUPT                        EMPLFRAN              77,623               9,358        86,980           74,803        12,177               -              249         12,426
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHREEI3           HR SERVICES - EEI                                     DIRCTEEI               7,581               1,015         8,596            8,596             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHREEI4           HR SVCS - PILGRIM (ENGC)                              DIRECT57               2,249                   -         2,249            2,249             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRENUC           HR SERVICES - ENUCO - ALL                             DIRCTENU              70,847               9,895        80,742           80,742             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHREOIX           HUMAN RESOURCE SERVICES - EOI                         DIRCTEOI             120,363              15,196       135,559          135,559             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRFOSS           HR FOSSIL SUPPORT- ALL COS                            EMPLOFOS              44,366               4,925        49,291           44,774         4,517               -               92          4,608
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRIP2X           HR SERVICES- INDIAN POINT 2                           DIRECT7A               1,059                   -         1,059            1,059             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRIP3X           HR SERVICES - INDIAN POINT 3                          DIRECT77               1,059                   -         1,059            1,059             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRPRES           HR PRESIDENT/ CEO SUPPORT- ALL                        EMPLPRES                 495                  48           543              442           101               -                2            103
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRSADM           HR SVCS - ESI ADMINISTRATION                          DIRCTESI               3,935                   -         3,935            3,935             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL             251,637              16,221       267,857          254,919        12,938               -              127         13,065
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRSDUT           HR SVCS - ESI DOMESTIC UTILITY                        DIRCTESI               4,020                   -         4,020            4,020             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRSEXA           HR SVCS - ESI EXTERNAL AFFAIRS                        DIRCTESI               9,820                   -         9,820            9,820             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRSFIN           HR SVCS - ESI FINANCE AND ACCO                        DIRCTESI              51,115                   -        51,115           51,115             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRSHRX           HR SVCS - ESI HUMAN RESOURCES                         DIRCTESI              12,660                   -        12,660           12,660             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRSLEG           HR SVCS - ESI LEGAL                                   DIRCTESI              13,011                   -        13,011           13,011             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRSREG           HR SERVICES- REGULATED COMPANI                        EMPLOREG             (25,292)             (1,804)      (27,096)         (25,309)       (1,788)              -              (38)        (1,826)
                     HUMAN RESOURCES                          ESI              HR4ST    F3PCHRTRAN           HUMAN RESOURCE SVCS - TRANSMIS                        EMPLTRAN              13,049                 914        13,963           12,814         1,149               -               23          1,172
                     HUMAN RESOURCES                          ESI              HR4ST    F3PPAMPDEV           Advanced Mgmt Dev Program                             EMPLOYAL               4,112                   -         4,112            3,921           192               -                -            192
                     HUMAN RESOURCES                          ESI              HR4ST    F3PPHRAHTM           A l Hands Meeting for HR&A                            EMPLOYAL                 699                   -           699              665            34               -                -             34
                     HUMAN RESOURCES                          ESI              HR4ST    F3PPHRNPAL           HR SERVICES - PALISADES                               DIRECTNA               2,249                   -         2,249            2,249             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PPHRSEMO           HR Svcs - System Planning                             DIRCTESI               3,406                   -         3,406            3,406             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PPHRSSPC           HR SVS - ESI SUPPLY CHAIN                             DIRCTESI               7,201                   -         7,201            7,201             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL              93,104              10,553       103,657           98,680         4,977               -              101          5,078
                     HUMAN RESOURCES                          ESI              HR4ST    F3PPN20713           ESI Nuclear - Site Split                              SNUCSITE                   -                   -             -                -             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F5PCSVCAWD           SERVICE AWARDS                                        DIRCTESI                   -                   -             -                -             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F5PCZBDEPT           SUPERVISION & SUPPORT - HUMAN                         DIRCTESI                   -                   -             -                -             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F5PCZCDEPT           SUPERVISION & SUPPORT - CORPOR                        LBRCORPT                  55                   -            55               53             2               -                -              2
                     HUMAN RESOURCES                          ESI              HR4ST    F5PCZFVMNT           VOICE & VIDEO MAINTENANCE & SU                        TELPHALL                   -                   -             -                -             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F5PCZSDEPT           SUPERVISION & SUPPORT - SUPPLY                        LBRSUPCN                   5                   -             5                4             1               -                -              1
                     HUMAN RESOURCES                          ESI              HR4ST    F5PPETX009           2009 Texas Rate Case Support                          DIRECTTX                (196)                (21)         (217)               -          (217)              -              217              -
                     HUMAN RESOURCES                          ESI              HR4ST    F5PPFALCON           Project Falcon                                        DIRECTNI                 764                 237         1,002            1,002             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F5PPORGSJV           ESI Direct EquaGen Org Costs                          DIRECTNI                (379)                (29)         (409)            (409)            -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F5PPORGSSP           ESI Direct Enexus Org Costs                           DIRECTNI                   -                   -             -                -             -               -                -              -
                     HUMAN RESOURCES                          ESI              HR4ST    F5PPZUWELL           Entergy Wellness Program                              EMPLOYAL                 258                  45           303              288            15               -                0             15

                     HUMAN RESOURCES                          ESI              HR4ST    Total                                                                                           825,090              70,727       895,817          857,967        37,850          (1,582)             818         37,086

                     HUMAN RESOURCES                          ESI              HR4WP    C6PCN32144           GRAND GULF EXTENDED POWER UPRA                        DIRCTSER                 742                       -        742             742               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4WP    C6PPN32689           Security SOCA Camera/Video Sys                        DIRCTSER                 239                       -        239             239               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4WP    C6PPN66800           Misc Security Mods                                    DIRCTWF3                 239                       -        239             239               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4WP    C6PPN71535           SECURITY MISC SECURITY MODS                           DIRCTRBS                 239                       -        239             239               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4WP    C6PPN87125           ANOC Mon toring Detection CAS/                        DIRCANOC                 239                       -        239             239               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4WP    E1PCNN5413           NUCLEAR BUSINESS DEVELOPMENT                          DIRECT14                  46                       -         46              46               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4WP    F3PC6H0026           NORTHEAST MGMT OVERSITE IP2/IP                        SPL77N7A                  29                       -         29              29               -                -               -               -
8-526




                                                              ESI              HR4WP    F3PC6H00JF                                                                 DIRECT78                  22                       -         22              22               -                -               -               -




                                                                                                                                                                                                                                                                                                                      2011 TX Rate Case
                     HUMAN RESOURCES                                                                         DIRECT SUPPORT TO JAF
                     HUMAN RESOURCES                          ESI              HR4WP    F3PC6H00PN           DIRECT SUPPORT TO PILGRIM NPS                         DIRCTENU                  58                       -         58              58               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4WP    F3PC6H00VY           VERMONT YANKEE 100%                                   DIRCTENU                  29                       -         29              29               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4WP    F3PC6HENNE           ENN EQUAL SPLIT                                       DIRCTENU                   -                       -          -               -               -                -               -               -




                                                                                                                                                                                                                                                                                                                          Exhibit KGG-C
                     HUMAN RESOURCES                          ESI              HR4WP    F3PCE13248           O/S LEGAL FEES - RIVERBEND                            DIRCTEOI                   -                       -          -               -               -                -               -               -




                                                                                                                                                                                                                                                                                                                           Page 86 of 88
                     HUMAN RESOURCES                          ESI              HR4WP    F3PCN20707           NUCLEAR FUEL MANAGEMENT - UNIT                        SNUCUNIT               2,383                       -      2,383           2,383               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4WP    F3PCN20780           ESI NUCLEAR EMPLOYEES - ANO                           DIRCTEOI                 102                       -        102             102               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4WP    F3PCN20781           ESI NUCLEAR EMPLOYEES - GGNS                          DIRCTEOI                  88                       -         88              88               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4WP    F3PCN20782           ESI NUCLEAR EMPLOYEES - RB                            DIRCTEOI                  78                       -         78              78               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4WP    F3PCN20783           ESI NUCLEAR EMPLOYEES - WF3                           DIRCTEOI                  10                       -         10              10               -                -               -               -
                     HUMAN RESOURCES                          ESI              HR4WP    F3PP6H0PAL           Direct Support to Pa isades                           DIRECTNA                  71                       -         71              71               -                -               -               -


                           Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                   Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                                         (A)               (B)                (C)                (D)           (E)             (F)             (G)            (H)
                                                                                                                                                                                                      Total Billings
                                                                                         Activity / Project                                                           ESI BIlling                    Service Company                                         ETI Per                         Pro Forma      Total ETI
                                       Class                   Billing Entity     Dept         Code                             Activity / Project Description         Method          Support          Recipient             Total         All Other BU's   Books          Exclusions        Amount        Adjusted
                     HUMAN RESOURCES                           ESI              HR4WP    F3PPN20713           ESI Nuclear - Site Split                              SNUCSITE                269                        -              269             269              -                 -             -                -
                     HUMAN RESOURCES                           ESI              HR4WP    F3PPN90022           NRC Security Investigation                            DIRCANOC                  60                       -               60              60              -                 -             -                -
                     HUMAN RESOURCES                           ESI              HR4WP    F5PPWE0495           Carbon Capture Study                                  CAPAOPCO                   5                       -                5               4              1                 -            (1)               -
                     HUMAN RESOURCES                           ESI              HR4WP    SNPCP8SUSP           CAPITAL SUSPENSE - ENUCO 80                           DIRCTENU                  35                       -               35              35              -                 -             -                -

                     HUMAN RESOURCES                           ESI              HR4WP    Total                                                                                             4,981                       -         4,981             4,981               1                 -            (1)               -

                     HUMAN RESOURCES                           ESI              HR691    C1PPFI5207           Payroll Time & Labor - Phase I                        EMPLOYAL                1,282                135             1,417             1,347            70                (70)            -              -
                     HUMAN RESOURCES                           ESI              HR691    C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                         EMPLOYAL                  547                 53               601               580            20                (20)            -              -
                     HUMAN RESOURCES                           ESI              HR691    F3PCFACALL           FACILITIES SVCS- ALL COS                              SQFTALLC                  557                  -               557               495            62                  -             -             62
                     HUMAN RESOURCES                           ESI              HR691    F3PCHREEI4           HR SVCS - PILGRIM (ENGC)                              DIRECT57                    -                  -                 -                 -             -                  -             -              -
                     HUMAN RESOURCES                           ESI              HR691    F3PCHRENUC           HR SERVICES - ENUCO - ALL                             DIRCTENU               35,522              5,431            40,953            40,953             -                  -             -              -
                     HUMAN RESOURCES                           ESI              HR691    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL            1,310,092            134,283         1,444,375         1,374,435        69,941                  -         1,308         71,248
                     HUMAN RESOURCES                           ESI              HR691    F3PCHRSREG           HR SERVICES- REGULATED COMPANI                        EMPLOREG               35,415              3,867            39,283            36,683         2,599                  -            52          2,652
                     HUMAN RESOURCES                           ESI              HR691    F3PCR73374           Jackson Customer Service Cente                        CUSTCALL                  455                 58               513               456            57                  -             1             58
                     HUMAN RESOURCES                           ESI              HR691    F3PCR73382           West Monroe Customer Service C                        CUSTCALL                  341                 43               385               342            42                  -             1             43
                     HUMAN RESOURCES                           ESI              HR691    F3PPHRAHTM           A l Hands Meeting for HR&A                            EMPLOYAL                2,074                  -             2,074             1,975           100                  -             -            100
                     HUMAN RESOURCES                           ESI              HR691    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL               37,058              3,798            40,856            38,884         1,972                  -            39          2,012
                     HUMAN RESOURCES                           ESI              HR691    F3PPN2SECU           Security Force Analysis                               DIRCTEOI                8,450              1,000             9,450             9,450             -                  -             -              -
                     HUMAN RESOURCES                           ESI              HR691    F5PCSVCAWD           SERVICE AWARDS                                        DIRCTESI                  297                  -               297               297             -                  -             -              -
                     HUMAN RESOURCES                           ESI              HR691    F5PCZCDEPT           SUPERVISION & SUPPORT - CORPOR                        LBRCORPT                  313                  -               313               304             9                  -             -              9
                     HUMAN RESOURCES                           ESI              HR691    F5PCZZ4070           IMPACT AWARDS                                         DIRCTESI                   86                  -                86                86             -                  -             -              -
                     HUMAN RESOURCES                           ESI              HR691    F5PPERG100           Systemwide Ergonomics Initiati                        EMPLOYAL                    -                  -                 -                 -             -                  -             -              -
                     HUMAN RESOURCES                           ESI              HR691    F5PPETX009           2009 Texas Rate Case Support                          DIRECTTX                    -                  -                 -                 -             -                (80)           80              -
                     HUMAN RESOURCES                           ESI              HR691    F5PPFALCON           Project Falcon                                        DIRECTNI               22,598              2,713            25,311            25,311             -                  -             -              -
                     HUMAN RESOURCES                           ESI              HR691    F5PPGST007           2007 Texas Rate Case Support                          DIRECTTX                    -                  -                 -                 -             -                  -             -              -
                     HUMAN RESOURCES                           ESI              HR691    F5PPHRLEV2           Leave of Absence Outsourcing P                        EMPLOYAL               98,404             10,490           108,893           103,634         5,259                  -           108          5,367
                     HUMAN RESOURCES                           ESI              HR691    F5PPZUWELL           Entergy Wellness Program                              EMPLOYAL                  974                106             1,081             1,028            53                  -             1             54

                     HUMAN RESOURCES                           ESI              HR691    Total                                                                                          1,554,465            161,979         1,716,443         1,636,260        80,183               (170)        1,590         81,603

                     HUMAN RESOURCES                           ESI              NS43N    F3PCHRANOX           HUMAN RESOURCE SERVICES - ANO                         DIRCANOC                   -                   -                -                  -             -                   -            -                 -
                     HUMAN RESOURCES                           ESI              NS43N    F3PCHREOIX           HUMAN RESOURCE SERVICES - EOI                         DIRCTEOI             435,726              57,634          493,360            493,360             -                   -            -                 -
                     HUMAN RESOURCES                           ESI              NS43N    F3PCHRRVRB           HUMAN RESOURCE SERVICES - RIVE                        DIRCTRBS                   -                   -                -                  -             -                   -            -                 -
                     HUMAN RESOURCES                           ESI              NS43N    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL              76,119               8,719           84,838             80,777         4,061                   -       (4,061)                -
                     HUMAN RESOURCES                           ESI              NS43N    F3PPHRAHTM           A l Hands Meeting for HR&A                            EMPLOYAL                 137                   -              137                131             7                   -           (7)                -
                     HUMAN RESOURCES                           ESI              NS43N    F3PPNIROLL           Rolling Readiness                                     DIRECTNI                   -                   -                -                  -             -                   -            -                 -
                     HUMAN RESOURCES                           ESI              NS43N    F3PPNXRECR           Enexus Recurring                                      DIRECTNI                   -                   -                -                  -             -                   -            -                 -
                     HUMAN RESOURCES                           ESI              NS43N    F3PPWE0372           EMI Union Negotiation Fossil                          DIRCTEMI                   -                   -                -                  -             -                   -            -                 -
                     HUMAN RESOURCES                           ESI              NS43N    F5PCSVCAWD           SERVICE AWARDS                                        DIRCTESI                   -                   -                -                  -             -                   -            -                 -
                     HUMAN RESOURCES                           ESI              NS43N    F5PCZNDEPT           SUPERVISION & SUPPORT - NUCLEA                        DIRCTESI                 696                   -              696                696             -                   -            -                 -
                     HUMAN RESOURCES                           ESI              NS43N    F5PPZUWELL           Entergy Wellness Program                              EMPLOYAL                   -                   -                -                  -             -                   -            -                 -

                     HUMAN RESOURCES                           ESI              NS43N    Total                                                                                           512,679              66,353          579,032            574,964         4,068                   -       (4,068)                -

                     HUMAN RESOURCES                           ESI              NS475    C1PPHR8800           PS HCM (Human Cap Mgmt) Upgrd                         EMPLOYAL              15,835                1,871           17,706            16,858           848               (848)            -                 -
                     HUMAN RESOURCES                           ESI              NS475    F3PCHRENUC           HR SERVICES - ENUCO - ALL                             DIRCTENU              68,298                9,407           77,705            77,705             -                  -             -                 -
                     HUMAN RESOURCES                           ESI              NS475    F3PCHREOIX           HUMAN RESOURCE SERVICES - EOI                         DIRCTEOI              69,924                9,406           79,330            79,330             -                  -             -                 -
                     HUMAN RESOURCES                           ESI              NS475    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL               6,861                    -            6,861             6,541           320                  -          (320)                -
                     HUMAN RESOURCES                           ESI              NS475    F3PPEQHR01           HR - EQUAGEN                                          DIRCTENU               6,731                    -            6,731             6,731             -                  -             -                 -
                     HUMAN RESOURCES                           ESI              NS475    F3PPHRTFMN           HR Transformation - O&M Costs                         EMPLOYAL              71,756                8,206           79,961            76,134         3,828                  -        (3,828)                -
                     HUMAN RESOURCES                           ESI              NS475    F5PPFALCON           Project Falcon                                        DIRECTNI                 477                    -              477               477             -                  -             -                 -
                     HUMAN RESOURCES                           ESI              NS475    F5PPKRYPTN           Project Krypton                                       DIRECT14              27,646                4,404           32,050            32,050             -                  -             -                 -
8-527




                                                                                                                                                                                                                                                                                                                            2011 TX Rate Case
                     HUMAN RESOURCES                           ESI              NS475    Total                                                                                           267,526              33,294          300,820            295,824         4,996               (848)       (4,147)                -

                     HUMAN RESOURCES                           ESI              NS692    F3PCHRSALL           HR SERVICES- ALL COMPANIES                            EMPLOYAL                   307                     -              307              292             14                -           (14)               -




                                                                                                                                                                                                                                                                                                                                Exhibit KGG-C
                                                                                                                                                                                                                                                                                                                                 Page 87 of 88
                     HUMAN RESOURCES                           ESI              NS692    Total                                                                                                 307                     -              307              292             14                -           (14)               -

                     HUMAN RESOURCES                           Total ESI                                                                                                              124,999,535          1,632,240       126,631,775      115,390,709      11,241,066     (1,728,946)        (139,153)     9,372,966

                     Total HUMAN RESOURCES                                                                                                                                            124,992,183          1,632,240       126,624,423      115,390,709      11,233,713     (1,728,625)        (139,106)     9,365,982



                            Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                                                           ENTERGY TEXAS, INC.
                                                                                                                                      Affiliate Billings - by Witness, Class, Department and Project
                                                                                                                                                For the Twelve Months Ended June 30, 2011
                                                                                                                                                             Amounts in Dollars
                                                                                                                                                                         (A)              (B)            (C)           (D)           (E)           (F)            (G)          (H)
                                                                                                                                                                                     Total Billings
                                                                                           Activity / Project                                         ESI BIlling                   Service Company                                 ETI Per                    Pro Forma     Total ETI
                                           Class                 Billing Entity   Dept           Code           Activity / Project Description         Method           Support        Recipient         Total    All Other BU's    Books       Exclusions      Amount       Adjusted
                     Total Gardner Kevin                                                                                                                              124,992,183         1,632,240   126,624,423 115,390,709      11,233,713    (1,728,625)     (139,106)    9,365,982
8-528




                                                                                                                                                                                                                                                                                          2011 TX Rate Case
                                                                                                                                                                                                                                                                                              Exhibit KGG-C
                                                                                                                                                                                                                                                                                               Page 88 of 88
                              Amounts may not add or tie to other schedules due to rounding.
                                                                                                                                                                    Gardner, Kevin
2011 ETI Rate Case




                                                                                                                          ENTERGY TEXAS, INC.                                                                EXHIBIT KGG-D
                                                                                               Affiliate Billings - Pro Forma Summary - By Witness, Class, & Pro Forma                                     2011 TX Rate Case
                                                                                                               For the Twelve Months Ended June 30, 2011                                                          Page 1 of 1
                                                                                                                            Amounts in Dollars

                                                                     Billing    Pro Forma
                                           Class                     Entity      Number                                  Pro Forma Description                                      Supporting Witness   Pro Forma
                     HUMAN RESOURCES                               EAI         AJ22           Affiliate Portion of Employee Changes and Wage Increases                   Considine, Michael P                    79

                                                                   EAI                                                                                                                                           79

                     HUMAN RESOURCES                               EGSLA       AJ22           Affiliate Portion of Employee Changes and Wage Increases                   Considine, Michael P                    (32)

                                                                   EGSLA                                                                                                                                         (32)

                     HUMAN RESOURCES                               ELL         AJ22           Affiliate Portion of Employee Changes and Wage Increases                   Considine, Michael P                      1

                                                                   ELL                                                                                                                                             1

                     HUMAN RESOURCES                               EMI         AJ22           Affiliate Portion of Employee Changes and Wage Increases                   Considine, Michael P                     (0)

                                                                   EMI                                                                                                                                            (0)

                     HUMAN RESOURCES                               ESI         AJ16           Remove MISO Costs                                                          Considine, Michael P               (17,878)
                     HUMAN RESOURCES                               ESI         AJ18           Affiliate Portion of Interest Expense                                      Considine, Michael P                     -
                     HUMAN RESOURCES                               ESI         AJ21-03        Remove Rate Case Support Costs                                             Considine, Michael P              (162,558)
                     HUMAN RESOURCES                               ESI         AJ21-04        PwC - Changes in Billing Methods                                           Tumminello, Stephanie B                388
                     HUMAN RESOURCES                               ESI         AJ21-05        Remove Ticket Costs                                                        Barrilleaux, Chris                  (1,677)
                     HUMAN RESOURCES                               ESI         AJ21-07        Remove Non-Recoverable Costs                                               Barrilleaux, Chris                  (5,394)
                     HUMAN RESOURCES                               ESI         AJ21-10        Remove Nuclear Costs                                                       Barrilleaux, Chris                  (8,230)
                     HUMAN RESOURCES                               ESI         AJ21-11        Correct Capital Projects                                                   Tumminello, Stephanie B             47,902
                     HUMAN RESOURCES                               ESI         AJ21-14        Billing Method change for Project F3PCTDOR01                               Tumminello, Stephanie B                988
                     HUMAN RESOURCES                               ESI         AJ22           Affiliate Portion of Employee Changes and Wage Increases                   Considine, Michael P                 7,307

                                                                   ESI                                                                                                                                     (139,153)

                     HUMAN RESOURCES                               Total                                                                                                                                   (139,106)

                     Total                                                                                                                                                                                 (139,106)
8-529




                             Amounts may not add or tie to other schedules due to rounding.                                                                                                                  EXHIBIT KGG-D
                                                                                                                                                                                                                 Page 1 of 1
            This page has been intentionally left blank.




2011 ETI Rate Case                               8-530
                                 SOAH Docket No. XXX-XX-XXXX
                                         PUC Docket No. 39896
                                            ETI 2011 Rate Case
                                            ETI EXHIBIT NO. 50
                  SOAH DOCKET NO. XXX-XX-XXXX
                     PUC DOCKET NO. 39896

APPLICATION OF ENTERGY         §
TEXAS, INC. FOR AUTHORITY TO   §             BEFORE THE
CHANGE RATES, RECONCILE        §           STATE OFFICE OF
FUEL COSTS, AND OBTAIN         §       ADMINISTRATIVE HEARINGS
DEFERRED ACCOUNTING            §
TREATMENT                      §




                     REBUTTAL TESTIMONY


                               OF


                       KEVIN G. GARDNER


                         ON BEHALF OF


                     ENTERGY TEXAS, INC.




                          APRIL 2012




                                                                 1
                          ENTERGY TEXAS, INC.
                REBUTTAL TESTIMONY OF KEVIN G. GARDNER
                         PUC DOCKET NO. 39896


                            TABLE OF CONTENTS
                                                             Page

I.      Introduction                                            1 

II.     Incentive Compensation                                  2 

III.    Allegations Regarding Base Pay and Benefits Levels     10 

IV.     Supplemental Executive Retirement Benefits Plans       14 

V.      Relocation Costs                                       17 




                                                                2
     Entergy Texas, Inc.                                                     Page 1 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1                                    I.       INTRODUCTION

2    Q.     PLEASE STATE YOUR NAME AND BUSINESS ADDRESS.

3    A.     My name is Kevin G. Gardner.           My business address is 639 Loyola

4           Avenue, New Orleans, Louisiana 70113.

5

6    Q.     DID YOU PREVIOUSLY FILE DIRECT TESTIMONY ON BEHALF OF

7           ENTERGY TEXAS, INC. (“ETI” OR “THE COMPANY”) IN THIS

8           PROCEEDING?

9    A.     Yes, I did.

10

11   Q.     WHAT IS THE PURPOSE OF YOUR REBUTTAL TESTIMONY?

12   A.     The purpose of my rebuttal testimony is to address issues raised in the

13          Direct Testimonies of Public Utility Commission of Texas (“Commission” or

14          “PUCT”) Staff witness Anna Givens, Cities witness Mark Garrett, and

15          Texas Industrial Energy Consumers (“TIEC”) witness Jeffry Pollock

16          regarding ETI’s requested recovery of its incentive compensation costs. I

17          also address Mr. Garrett’s recommendations to disallow amounts

18          associated with allegedly above-market base pay and employee benefits.

19          Finally, I address the recommendations of Mr. Garrett and Office of Public

20          Utility Counsel (“OPUC”) witness Carol Szerszen to disallow the

21          supplemental retirement benefits costs included in ETI’s cost of service.




                                                                                        3
     Entergy Texas, Inc.                                                     Page 2 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1                            II.     INCENTIVE COMPENSATION

2    Q.     DO YOU HAVE ANY OVERALL OBSERVATIONS ON THE PROPOSED

3           TREATMENT OF THE COMPANY’S INCENTIVE COMPENSATION BY

4           OTHER PARTIES?

5    A.     Yes. The Staff, Cities, and TIEC propose significant disallowances for the

6           Company’s incentive compensation programs. In some instances, their

7           recommendations exceed the treatment of these types of costs in prior

8           PUCT proceedings. The Company’s incentive programs play an important

9           role in serving ETI’s customers.        Primarily, the Company’s incentive

10          programs achieve the following indispensable goals:

11          1.      Allow the Company to attract and retain reliable, experienced, and

12                  highly trained employees who ensure that ETI provides safe and

13                  reliable electric service to our customers.

14          2.      Maintain compensation within reasonable market levels by

15                  establishing a balanced portfolio of “at risk” incentives to be paid

16                  only when established customer-focused goals are met.

17          3.      Ensure “at risk” compensation is only delivered when performance

18                  goals are met and allow the Company’s total compensation costs to

19                  be more directly tied to performance.

20          4.      Create safety, operational, customer, and cost control goals that

21                  help establish a clear line of sight between employees and the

22                  customers they serve.




                                                                                       4
     Entergy Texas, Inc.                                                   Page 3 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1                   For these reasons and as detailed in my direct testimony, the

2           Commission should further evaluate its stance in general on incentive

3           compensation.       The Company has attempted to resolve many of the

4           concerns raised in those prior proceedings by changing the annual

5           incentive program for the majority of employees to be even more customer

6           focused.     This “line of sight” between employees and current annual

7           incentive goals, which focus on safety, operational, and cost control,

8           provide an increased benefit to its customers. My direct testimony and

9           that of Company witness Dr. Jay Hartzell explained these changes and

10          provided additional evidence on the customer benefits of all incentive

11          compensation.

12

13   Q.     PLEASE        SUMMARIZE           STAFF   AND   INTERVENOR      WITNESS

14          RECOMMENDATIONS               FOR    ETI’S   INCENTIVE   COMPENSATION

15          COSTS.

16 A. In her pages 15-22, Staff witness Givens recommends that portions of the

17          annual and long-term incentive compensation costs tied to financial goals

18          should be disallowed. She calculates a total of $5,609,093 in such costs.

19                  As summarized on his page 45, TIEC witness Pollock recommends

20          a $6.2 million disallowance for costs related to annual and long-term

21          incentive compensation plan goals that are tied to financial measures.

22          Mr. Pollock bases his proposed disallowance on Commission precedent of

23          disallowing incentive compensation based on financial measures.



                                                                                        5
     Entergy Texas, Inc.                                                   Page 4 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1                   As detailed in Table 3 on his page 49, Cities witness Garrett

2           recommends removing 100% of ETI’s costs related to the Company’s

3           long-term incentive compensation because all of these programs are tied

4           to “financial” goals. He also recommends removing 35% of the costs of

5           each of the Company’s annual incentive plans based on his determination

6           that 35% of the goals used in these plans are “financial” in nature.

7           Further, he recommends on his pages 52-53 that the pro forma rate base

8           should be decreased by $9,835,111 for capitalized annual and long-term

9           incentive compensation costs going back as far as January 2008 related

10          to “financial” goals. Finally, Mr. Garrett asserts on his pages 50-51 that

11          the Commission might consider disallowing all of ETI’s incentive

12          compensation costs because the Company uses the Entergy Achievement

13          Multiplier (“EAM”) as a funding mechanism as part of its annual incentive

14          compensation plans.

15

16   Q.     DO     YOU     AGREE       THAT   INCENTIVE   COMPENSATION        COSTS

17          RELATED TO FINANCIAL GOALS SUCH AS PROFITIBILITY AND

18          STOCK PRICE SHOULD BE DISALLOWED BY THE COMMISSION?

19   A.     No.    The Company should be able to recover its financially related

20          incentive compensation costs because (1) customers benefit from these

21          costs and goals, (2) such costs are a necessary business expense, and

22          (3) the Company’s level of such costs was reasonable. Because they are

23          necessary, reasonable, and benefit customers, the Company’s financially



                                                                                     6
     Entergy Texas, Inc.                                                  Page 5 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1           related incentive compensation costs should be recoverable whether such

2           costs are related to the Company’s annual incentive plans, long-term

3           incentive plans, or the Company’s capital costs.

4

5    Q.     HOW DO CUSTOMERS BENEFIT FROM FINANCIALLY BASED GOALS

6           SUCH AS PROFITIBILITY AND STOCK PRICE?

7    A.     Having incentive compensation related to financial goals is standard for

8           companies such the Entergy Companies, and the Entergy Companies

9           must offer competitive incentive compensation programs in order to

10          compete and retain talented employees. Customers benefit from a utility

11          that attracts and retains qualified personnel.      Further, having only

12          operational and safety goals in the incentive compensation plans could

13          encourage utility personnel to overspend in some areas and would result

14          in an unbalanced incentive compensation program. Customers benefit by

15          having the utility personnel balance the operational/safety goals with

16          financial goals.      The direct testimony of Company witness Hartzell

17          identifies other important benefits to customers.




                                                                                    7
     Entergy Texas, Inc.                                                           Page 6 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1    Q.     ON      HIS      PAGES       47-48,        MR.    GARRETT         RECOMMENDS

2           DISALLOWANCE OF ALL INCENTIVE COMPENSATION EXPENSES

3           THAT ARE BASED ON COST CONTROL MEASURES.                               DO YOU

4           AGREE WITH THIS RECOMMENDATION?

5    A.     No, rejecting incentive compensation linked to cost control measures is

6           short-sighted and ignores the benefits to customers that result from these

7           measures. It is difficult to accept that the Commission would penalize a

8           utility’s efforts to foster cost control as a goal.        Neither TIEC witness

9           Pollock nor Staff witness Givens seeks to disallow incentive costs tied to

10          cost control measures. Mr. Garrett even admits on his page 31, line 6 that

11          incentive plans that motivate employees to achieve increased cost control

12          efficiencies should be encouraged. The Commission should encourage

13          cost control efficiencies by allowing the Company to recover its incentive

14          compensation costs related to cost control goals.

15

16   Q.     PLEASE        EXPLAIN      THE       NATURE      OF    THE   COST     CONTROL

17          MEASURES AND HOW CUSTOMERS BENEFIT FROM THOSE GOALS.

18   A.     The Entergy Companies’ cost control goals focus on the customer by

19          encouraging      increased        productivity   and   improved   efficiencies   in

20          operational performance. Almost every business, non-profit organization,

21          governmental agency, and household uses a budget as a tool to meet its

22          cost control objectives.      Customers benefit from cost control goals in

23          multiple ways:



                                                                                             8
     Entergy Texas, Inc.                                                        Page 7 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1                      When the cost control efforts affect fuel, purchased power

2                       energy, and energy efficiency costs, customers are directly

3                       benefited through the periodic adjustment of the rates that

4                       recover     these     costs   and    the     Commission-prescribed

5                       reconciliations of those costs.

6                      When the cost control efforts relate to capital projects,

7                       customers are directly benefitted when those costs are

8                       incorporated into the utility’s rate base.

9                      When cost control measures relate to other O&M costs during a

10                      test year, customers are directly benefitted in the rates set

11                      based upon that test year’s costs.

12                     Cost controls measures related to non-test-year O&M costs

13                      directly benefit customers because savings achieved in a

14                      particular year often carry over for several years, any one of

15                      which may be a test year.

16                  To exclude annual incentive costs based on cost control measures

17          because of a difference in the timing of when a portion of these efforts

18          may benefit shareholders versus customers is an extreme position that

19          should be rejected. To the contrary, creating an environment where cost

20          control by employees is encouraged every year is exactly what utilities

21          should be doing.

22                  Further, the operational focus of cost control is directly linked to the

23          customer. This is one reason why the Company has a major focus on



                                                                                          9
     Entergy Texas, Inc.                                                    Page 8 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1           continuous improvement. This continuous improvement model energizes

2           the workforce to continually look for better ways to run the business more

3           efficiently, which results in lower costs and customer bills.          Our

4           employees’ focus is directed on the customer, not the shareholder, as the

5           beneficiary of their cost savings, improved efficiencies, and process

6           improvements.

7

8    Q.     PLEASE DESCRIBE HOW THE CONTINOUS IMPROVEMENT MODEL

9           IS IMPLEMENTED AT ETI AND HOW IT TIES COST CONTROL TO

10          CUSTOMER INTEREST.

11   A.     Entergy’s continuous improvement model encourages employees to look

12          at their daily activities and implement changes to streamline processes

13          and eliminate unnecessary processes. The intent is that these improved

14          activities will result in increased productivity and efficiencies that will

15          ultimately benefit our customers.

16

17   Q.     ON PAGE 39, MR. GARRETT PURPORTS TO EXPLAIN THE

18          IMPORTANCE           OF    THE    DISTINCTION   BETWEEN        FINANCIAL

19          PERFORMANCE MEASURES AND OPERATIONAL MEASURES.                          DO

20          YOU AGREE WITH HIS ANALYSIS?

21   A.     No.    In terms of their benefit to customers, I firmly disagree with the

22          position that there is a meaningful distinction between “financial”

23          performance incentive targets and “operational” incentive performance



                                                                                     10
     Entergy Texas, Inc.                                                    Page 9 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1           targets. The earnings or net income encouraged by financial targets are

2           specifically and directly the product of employee efforts to control or

3           manage costs, operate efficiently and improve efficiency, and to provide

4           strong customer service.          Improved earnings are achieved by better

5           margins — i.e., more efficient operations, by improved performance and

6           cost management.         The critical goal of incentives is to obtain these

7           improved margins without sacrificing quality of service. That is what a

8           balanced incentive program achieves.

9

10   Q.     WHAT DOES MR. GARRETT RECOMMEND IN HIS ANALYSIS OF THE

11          EAM AND THE ANNUAL INCENTIVE PLANS?

12   A.     On his pages 50-51, Mr. Garrett’s relies on the use of the EAM as the

13          basis for the possible disallowance of all annual incentive payments.

14

15   Q.     IS IT REASONABLE TO DISALLOW INCENTIVE COMPENSATION

16          COSTS BECAUSE THE OVERALL FUNDING MECHANISM (THE EAM)

17          IS FINANCIAL IN NATURE?

18   A.     No. It only makes common sense, from the Company’s and customers’

19          perspective, to ensure that the Company is able to afford to pay out the

20          annual incentive payments before it does so. Funding mechanisms within

21          incentive plans such as the EAM simply support the Company’s financial

22          capacity to pay for operational performance-based programs.             The

23          benefits that the ratepayers receive from the operational-based goals in



                                                                                     11
     Entergy Texas, Inc.                                                        Page 10 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1                the incentive compensation plans are in no way diminished by the fact that

2                the Company requires a funding mechanism to ensure its capability to pay

3                out incentives.

4                       Lack of prudent financial controls would not be in the best interest

5                of the Company’s customers, employees, or shareholders. All companies,

6                whether categorized as regulated utilities or general industries, must

7                employ sound financial management.

8

9    Q.          DO YOU AGREE WITH MR. GARRETT’S STATEMENTS ON HIS

10               PAGES 49-50 AND 52 THAT AN EVEN LARGER DISALLOWANCE OF

11               INCENTIVE COMPENSATION COSTS MAY BE MERITED BY THE

12               COMPANY’S LEVELS OF CUSTOMER SATISFACTION?

13   A.          No, as explained in the rebuttal testimony of Company witness

14               Vernon Pierce, the facts support the exact opposite result.

15

16        III.      ALLEGATIONS REGARDING BASE PAY AND BENEFITS LEVELS

17   Q.          PLEASE DESCRIBE THE TESTIMONY OF MR. GARRETT REGARDING

18               ABOVE-MARKET BASE PAY.

19   A.          On his pages 25-27, Mr. Garrett alleges that the Company’s base pay

20               levels are 2% above market. He then asserts that ratepayers should only

21               be asked to pay the necessary market-based price for employee pay, and

22               he recommends a 2% downward adjustment to base pay costs to “bring

23               the Company’s base pay down to a market-based level.”



                                                                                          12
     Entergy Texas, Inc.                                                              Page 11 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1    Q.      DO YOU AGREE WITH HIS ALLEGATIONS AND RECOMMENDATION?

2    A.      No. The Company’s base pay is not 2% above market. The Company’s

3            test year base pay was 2% above market median.                     For the reasons

4            explained below, being “at market” means being within a reasonable

5            range, such as +/-10%, of the market median; therefore, the Company’s

6            base pay levels are at market.1

7                    As indicated in my direct testimony, the Entergy Companies have

8            established a pay philosophy that is competitive with the market. The

9            Entergy Companies focus wages on a reasonable range around the

10           50th percentile of the market. That is the point at which half the companies

11           in the surveys pay total annual compensation that exceeds the market's

12           total annual compensation midpoint and half the companies in the surveys

13           pay less than the market's total annual compensation midpoint.                    The

14           Entergy Companies consider this to be a competitive but reasonable pay

15           philosophy.

16                   To obtain market data, the Entergy Companies participate in well-

17           established and highly-regarded surveys from providers such as Towers

18           Watson, Mercer and AON Hewitt (formerly, Hewitt Associates). However,

19           no two jobs, even within the same organization, are likely to be identical,

20           much less between organizations. There are many jobs that cannot be

21           matched at all and must be slotted internally. The details of the survey

     1
          Further, as I indicated on page 23 of my direct testimony, some compensation consultants
          would even use a +/- 15 percent range for pay levels. At this point, the Entergy Companies
          continue to target +/- 10 percent in establishing compensation levels.




                                                                                                 13
     Entergy Texas, Inc.                                                   Page 12 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1           data can vary among participating organizations.            As a result,

2           benchmarking jobs to the market is an inexact science.

3                   Although benchmarking has its place in compensation analyses,

4           and is commonly used by HR departments and professionals, there are

5           differences in how companies match job responsibilities with job titles and

6           in how companies complete the compensation survey information. These

7           limitations do not invalidate benchmark comparisons of compensation

8           levels, but they do add an element of imprecision to any comparison of

9           compensation by job title.

10                  With this in mind, when using a benchmark analysis to compare

11          companies' levels of compensation, it is advisable to view the market level

12          of compensation as a range (e.g., +/- 10% of a mid-point) rather than a

13          precise, single point. Market data for numerous positions move from year

14          to year, so the Entergy Companies see annual compensation of +/-10% of

15          market median as both a reasonable and necessary expense to provide

16          service to the public. This approach is not just an Entergy Companies'

17          point of view, but one commonly used by compensation consultants.




                                                                                     14
     Entergy Texas, Inc.                                                               Page 13 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1    Q.       PLEASE       DESCRIBE         THE      ALLEGATIONS           OF    MR.    GARRETT

2             REGARDING ABOVE-MARKET BENEFITS.

3    A.       On his pages 58-59, Mr. Garrett states that the value of the Company’s

4             employment benefit plans is 14% above market when compared to a peer

5             group of Fortune 500 companies. He then asserts that ratepayers should

6             only be asked to pay the market-based price for employee costs, and

7             recommends a 14% downward adjustment to the Company’s employee

8             benefits expense.

9

10   Q.       DO YOU AGREE WITH MR. GARRETT’S ALLEGATIONS AND

11            RECOMMENDATION?

12   A.       No. The value of the Company’s benefits plans is not 14% above market.

13            Table 6 on page 42 of my direct testimony shows that the value of the

14            Entergy Companies’ benefits plans is only 1% above the market median of

15            the peer group of utility companies. As noted with regard to base pay,

16            being “at market” means being within 10% of the market median; therefore

17            the Company’s benefits levels are at market with regard to its peer group

18            of utility companies.2      Even if one gives equal weight to the reported

19            benefits plan values of the Fortune 500 companies and the peer utilities,

20            the value of the Company’s benefit plans is at market. Moreover, the peer

21            group of utility companies provides a more appropriate comparison for the

22            Company’s benefits plans because utilities often need to attract more
     2
          Nowhere did I purport to identify a “peer group of Fortune 500 companies.”




                                                                                                 15
     Entergy Texas, Inc.                                                           Page 14 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1               long-term employees than Fortune 500 companies, such as the nation’s

2               large retail companies. Experienced, long-term employees are needed to

3               operate and manage the utility infrastructure. Employee retention is thus

4               a particularly important issue for utilities, and benefits plans play an

5               important role in achieving strong retention rates.          Accordingly, the

6               Company’s benefit plan levels are well within a reasonable range, and no

7               disallowance should be required.

8

9         IV.      SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFITS PLANS

10   Q.         PLEASE DESCRIBE THE ISSUE RAISED BY THE STAFF, CITIES AND

11              OPUC    WITNESSES        REGARDING         SUPPLEMENTAL          EXECUTIVE

12              RETIREMENT PLANS.

13   A.         The Company provides three types of supplemental executive retirement

14              plans that are addressed by Staff witness Givens, Cities witness Garrett

15              and OPUC witness Szerszen. The plans include the Pension Equalization

16              Plan, the Supplemental Retirement Plan, and the System Executive

17              Retirement Plan. The plans are further described in Schedule G-2 to the

18              Company’s Rate Filing Package. Ms. Givens recommends, on her pages

19              22-23, and Mr. Garrett recommends, on his page 55, a disallowance of

20              both ETI and ESI-billed costs for these programs, quantifying the total

21              amount as $2,114,931.3 Dr. Szerszen recommends a disallowance of the


     3
          Company witness Tumminello identifies $112,531 of these ESI costs that should not have
          been charged to ETI.



                                                                                             16
     Entergy Texas, Inc.                                                           Page 15 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1            portion of these costs allocated from ESI to ETI, which she quantifies at

2            $1,391,861.4 Mr. Garrett argues that these costs are not necessary to

3            provide utility service but are instead discretionary payments that should

4            be funded by shareholders.          Dr. Szerszen contends that ETI has not

5            shown that these costs are necessary to provide utility service, and that

6            the ESI allocation method is unjustified.           Ms. Givens describes the

7            payments as excessive. I disagree with each of these contentions.

8

9    Q.      WHY ARE THE COSTS OF THESE PLANS REASONABLE AND

10           NECESSARY?

11   A.      Supplemental executive retirement plans are established for the purpose

12           of attracting, retaining, and motivating highly competent and qualified

13           leaders.      In   particular,   the   Pension    Equalization Plan provides

14           supplemental retirement benefits to account for the fact that Internal

15           Revenue Code regulations limit the level of retirement benefits that qualify

16           for tax treatment favorable to ETI and Entergy Corporation. The existence

17           of this supplemental benefit program allows the Company to pay

18           retirement benefits to these employees that are proportionate to the

19           compensation they receive while active in their employment.

20                   In addition, the Supplemental Retirement Plan and the System

21           Executive Retirement Plan provide supplemental benefits beyond the


     4
          Company witness Tumminello identifies $112,531 of these costs that should not have been
          charged to ETI.



                                                                                              17
     Entergy Texas, Inc.                                                    Page 16 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1           amounts restricted in the qualified plan to some participants to attract,

2           retain, and motivate employees.

3                   These retirement benefits are widely provided by companies within

4           the utility business sector. Accordingly, ETI needs to offer them in order to

5           be competitive in the employment market with peer companies, and

6           thereby to retain and adequately compensate these employees in terms of

7           future retirement benefits. For these reasons, I conclude that the costs to

8           ETI of these plans are reasonable and necessary.

9

10   Q.     OPUC WITNESS SZERSZEN SUGGESTS THAT AN ADDITIONAL

11          REASON TO DENY RECOVERY OF ESI AFFILIATE CHARGES FOR

12          SUPPLEMENTAL RETIREMENT BENEFITS IS THAT THERE IS NO

13          CAUSAL RELATIONSHIP BETWEEN THESE TYPES OF COSTS AND

14          THE ALLOCATION METHOD USED TO BILL ETI ITS SHARE. WHICH

15          COMPANY WITNESSES ADDRESSES THIS ISSUE?

16   A.     Company witness Stephanie B. Tumminello addresses this issue.




                                                                                      18
     Entergy Texas, Inc.                                                    Page 17 of 18
     Rebuttal Testimony of Kevin G. Gardner
     Docket No. 39896


1                                 V.     RELOCATION COSTS

2    Q.     WHAT IS MS. GIVENS’ POSITION ON EMPLOYEE RELOCATION

3           ASSISTANCE,            AND        DO     YOU    AGREE        WITH      HER

4           RECOMMENDATION?

5    A.     On her page 24, Staff witness Givens recommends that this type of

6           expense be disallowed based on their removal from cost of service in

7           Lower Colorado River Authority Docket No. 28906 and the level of

8           ETI’s annual compensation. I disagree with her recommendation.

9           Finding of Fact No. 86 in the Commission’s final order in Docket

10          No. 28906 states that “LCRA’s wages are competitive, thus a bonus or

11          moving allowance is not necessary to attract quality personnel.” For

12          the employee market in which ETI operates, however, most peer

13          companies offer moving assistance. Such assistance is expected by

14          employees, and the Company would be placed at a competitive

15          disadvantage if it did not offer it.

16                  Further, though Ms. Givens points to the Company’s level of

17          annual compensation as a basis for disallowing this benefit cost, she

18          sought to disallow no other benefits costs. Just as the Company’s level

19          of compensation does not merit disallowing medical and dental benefits

20          costs, it does not merit disallowing relocation cost benefits if the level of

21          such costs is reasonable.              Ms. Givens does not dispute the

22          reasonableness of the amount. In fact, as I indicated by my direct



                                                                                      19
    Entergy Texas, Inc.                                                     Page 18 of 18
    Rebuttal Testimony of Kevin G. Gardner                          Revised – Errata No. 7
    Docket No. 39896


1           testimony on page 46, the Entergy Companies’ average relocation

2           assistance amounts during the test year were reasonable when

3           compared to 2010 industry average relocation costs as reported by the

4           Employee Relocation Council. Recovery of this expense should be

5           authorized.1

6    

7   Q.      DOES THIS CONCLUDE YOUR REBUTTAL TESTIMONY?

8   A.      Yes.




    1
         Staff witness Givens also recommends a disallowance related to certain executive
         perquisites; the Company is not opposing that adjustment.
                                      SOAH Docket No. XXX-XX-XXXX
                                              PUC Docket No. 39896
                                                ETI 2011 Rate Case
                                                ETI EXHIBIT NO. 15
                             DOCKET NO. 39896


      APPLICATION OF ENTERGY           §    PUBLIC UTILITY COMMISSION
      TEXAS, INC. FOR AUTHORITY        §
      TO CHANGE RATES AND              §            OF TEXAS
      RECONCILE FUEL COSTS             §




                            DIRECT TESTIMONY


                                      OF


                           JAY C. HARTZELL, Ph.D.


                                  ON BEHALF OF


                           ENTERGY TEXAS, INC.




                              NOVEMBER 2011




2011 ETI Rate Case                                       5-1
                               ENTERGY TEXAS, INC.
                     DIRECT TESTIMONY OF JAY C. HARTZELL, Ph.D.
                                  2011 RATE CASE


                                    TABLE OF CONTENTS

                                                                                  Page

      I.      Background and Introduction                                             1

      II.     Overview of the Issues Surrounding Incentive Compensation               3

      III.    The False Dichotomy Between Compensation Tied to "Financial"
              Measures and Compensation Tied to "Operational" Measures; and
              the Benefits of Cost Control, Profitability, and Stock Price Measures   9

      IV.     Costs to Customers of Discouraging the Use of Incentive
              Compensation That is Linked to Cost Control, Profitability and
              Stock Prices                                                            22

      V.      Response to Common Arguments Against Incentive Compensation
              Linked to Cost Control, Profitability and Stock Prices from the
              Customers' Perspective                                                  28

      VI.     Conclusion                                                              31



                                           EXHIBITS

      EXHIBIT JCH-1        Curriculum Vitae of Jay C. Hartzell




2011 ETI Rate Case                                                      5-2
      Entergy Texas, Inc.                                                      Page 1 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1                          I.      BACKGROUND AND INTRODUCTION

2     Q.      PLEASE STATE YOUR NAME, TITLE, AND BUSINESS ADDRESS.

3     A.      My name is Jay C. Hartzell. I am the Chair of the Finance Department,

4             Professor of Finance, and the Allied Bancshares Centennial Fellow at the

5             McCombs School of Business at the University of Texas at Austin. My

6             business address is Department of Finance, The University of Texas at

7             Austin, 1 University Station B6600, Austin, Texas 78712.

8

9     Q.      ON WHOSE BEHALF ARE YOU TESTIFYING?

10 A. I am testifying on behalf of Entergy Texas, Inc. ("ETI" or the "Company").

11

12    Q.      PLEASE STATE YOUR EDUCATION, PROFESSIONAL AND WORK

13            EXPERIENCE.

14 A. I obtained a Bachelor of Science degree (cum laude) from Trinity

15            University in May 1991, with majors in Business Administration and

16            Economics. After graduating, I went to work as a consultant for Hewitt

17            Associates in The Woodlands, Texas. Hewitt is a consulting firm that

18            specializes in benefits and compensation. While there, I specialized in the

19            area of defined contribution plans. I left Hewitt to go to graduate school at

20            the University of Texas at Austin in 1993. I completed my PhD in finance

21            there in May 1998.          Upon graduating, I took a job as an Assistant

22            Professor of Finance at New York University's Stern School of Business,

23            where I worked until 2001. At that time, the University of Texas at Austin




2011 ETI Rate Case                                                       5-3
      Entergy Texas, Inc.                                                   Page 2 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             hired me as an Assistant Professor at the McCombs School of Business

2             ("McCombs School"), where I have worked since. I was promoted to the

3             rank of Associate Professor (with tenure), effective in the fall of 2006.

4             Beginning in the fall of 2008, I was given the title of Allied Bancshares

5             Centennial Fellow. I also now serve as the Executive Director of the Real

6             Estate Finance and Investment Center at the McCombs School. As of

7             September 2011, I was promoted to Professor and assumed the duties of

8             the Chair of the Finance Department.     My current curriculum vitae is

9             attached as Exhibit JCH-1.

10

11    Q.      HAVE YOU PREVIOUSLY TESTIFIED BEFORE A REGULATORY

12            COMMISSION?

13    A.      Yes. I have submitted written testimony on incentive compensation issues

14            and testified on behalf of the Company before the Public Utility

15            Commission of Texas ("Commission" or "PUCT") in PUCT Docket Nos.

16            34800 and 37744, and on behalf of Entergy Louisiana, LLC before the

17            Louisiana Public Service Commission on incentive compensation issues in

18            Docket No. U-20925. I have also submitted written testimony on behalf of

19            Entergy Arkansas, Inc. before the Arkansas Public Service Commission

20            on incentive compensation issues in Docket No. 09-084-U.




2011 ETI Rate Case                                                    5-4
      Entergy Texas, Inc.                                                     Page 3 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             II.     OVERVIEW OF THE ISSUES SURROUNDING INCENTIVE
2                                  COMPENSATION

3     Q.      WHAT FORMS OF INCENTIVE COMPENSATION DO YOU FOCUS ON

4             IN YOUR TESTIMONY?

5     A.      The focus of my testimony is on incentive compensation that is linked to

6             cost control measures (for operating costs and capital expenditures),

7             profitability measures (including earnings and operating cash flow), and

8             stock prices. Compensation that is linked to these sorts of measures – for

9             companies generally and for ETI in particular – include annual incentive

10            plans, long-term incentive plans, restricted stock grants, and stock option

11            grants. The compensation could come in the form of cash (as in annual

12            incentive plans), stock or stock-based units (as in ETI's long-term

13            incentive plan, or "LTIP"), or options.

14

15    Q.      WHAT IS YOUR UNDERSTANDING OF HOW COMPENSATION BASED

16            ON COST CONTROLS, PROFITABILITY AND STOCK PRICES HAS

17            BEEN CHARACTERIZED IN RECENT PUCT RATE DECISIONS?

18 A. In such cases, compensation that is linked to cost controls, profitability

19            and stock prices as discussed in the previous question has commonly

20            been referred to as incentive compensation that is based on "financial

21            measures."      This category of incentives has been distinguished from

22            incentive compensation that is based on measures that are not

23            denominated in dollars, such as customer satisfaction, reliability, and




2011 ETI Rate Case                                                     5-5
      Entergy Texas, Inc.                                                               Page 4 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             safety metrics, which has commonly been categorized as incentive

2             compensation based on "operational measures." As I discuss later in my

3             testimony, I view this as a false dichotomy for the purposes of assessing

4             whether     customers      benefit   from   a   particular   form    of    incentive

5             compensation.

6

7     Q.      WHY DO FIRMS USE INCENTIVE COMPENSATION IN GENERAL, AND

8             COMPENSATION BASED ON COST CONTROLS, PROFITABILITY AND

9             STOCK PRICES MORE SPECIFICALLY?

10 A. Incentive compensation is a prevalent tool used to attract, motivate, and

11            retain the qualified and talented employees needed to ensure that a

12            business can continue to operate successfully. To understand why it is so

13            widely used, it is first useful to draw a distinction between the level and

14            form of compensation. The level of compensation can be thought of as

15            the total dollar value of compensation received by an employee from all

16            sources, including salary, cash incentive-based pay, the value of

17            long-term incentives such as stock performance units and options granted,

18            and the value of benefits. In order to attract and retain employees, this

19            level needs to be in line with the labor market for a particular type of

20            employee, whether it is an engineer, a maintenance worker, or a chief

21            executive officer. Otherwise, all things equal, that same employee will

22            take a job with a company that is offering the more attractive level of pay




2011 ETI Rate Case                                                           5-6
      Entergy Texas, Inc.                                                         Page 5 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             and benefits. Company witness Kevin G. Gardner discusses the overall

2             reasonableness of ETI's level of compensation in his direct testimony.

3

4     Q.      HOW DOES THE FORM OF COMPENSATION DIFFER FROM THE

5             LEVEL OF COMPENSATION?

6     A.      The form of compensation can be thought of as the split of total

7             compensation across these components – for example, how much is paid

8             via salary versus annual incentive-based compensation. Holding the total

9             level of compensation fixed at the proper market level, the form of

10            compensation is important because it can help motivate employees to

11            engage in behaviors that positively impact the operational efficiency of the

12            firm, or positively affect its cost structure. At the same time, the form of

13            compensation is important to attract and retain certain types of employees

14            that offer a skill set or a particular talent that is important to the company's

15            operations. For example, if a compensation plan provides for incentive

16            payments if goals are met – such as controlling costs at some level – then

17            according to basic economic theory, employees will be motivated to work

18            harder toward those goals. More subtly, such incentive pay will tend to

19            attract and retain employees who believe that they are especially good at

20            controlling costs because they will expect higher compensation under

21            such a plan. This implies that a firm seeking to manage costs will find it

22            valuable to institute such an incentive compensation plan as part of the




2011 ETI Rate Case                                                         5-7
      Entergy Texas, Inc.                                                      Page 6 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             design of the form of compensation, while keeping the level of

2             compensation at a competitive market-based amount.

3

4     Q.      WHAT       IS   YOUR       UNDERSTANDING       OF   THE    COMMISSION'S

5             PREVIOUS VIEW ON ALLOWING THE RECOVERY OF INCENTIVE

6             COMPENSATION EXPENSE THROUGH RATES?

7     A.      My understanding of the Commission's recent rulings on this issue is that

8             the Commission has distinguished between compensation tied to what it

9             has termed operational measures and compensation tied to what it has

10            termed financial measures. Generally, the Commission has not allowed

11            for the recovery of incentive compensation tied to financial measures

12            through rates, but has allowed for the recovery of incentive compensation

13            tied to operational measures. The core rationale for this distinction has

14            been that it has not been sufficiently demonstrated that incentive

15            compensation linked to financial measures is in the public interest or of

16            direct benefit to customers.        The decisions in those previous cases,

17            however, do not reflect a review or consideration of the relevant literature

18            or other matters I discuss below, all of which support a conclusion that

19            allowing utilities to use incentive pay based on cost control, profitability,

20            and stock prices is properly viewed as in the public interest and is

21            expected to be of direct benefit to customers.




2011 ETI Rate Case                                                       5-8
      Entergy Texas, Inc.                                                     Page 7 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1     Q.      HOW WOULD YOU SUMMARIZE YOUR OPINION ON THE ISSUE OF

2             WHETHER          INCENTIVE          COMPENSATION     BASED     ON   COST

3             CONTROLS,         PROFITABILITY,       AND   STOCK    PRICES    BENEFITS

4             CUSTOMERS?

5 A. In my opinion, a well-designed compensation plan that includes incentive

6             compensation tied to cost controls, profitability, and stock prices would

7             tend to provide greater benefits to customers than an otherwise similar

8             compensation plan that did not include any such incentive compensation.

9             I discuss the details below, but the overarching basis for my opinion is as

10            stated above: incentive compensation based on cost control, profitability,

11            and stock prices helps companies attract, motivate, and retain talented

12            employees, and by doing so, both customers and shareholders directly

13            benefit. Moreover, if ETI's incentive compensation were only based on

14            non-dollar-based measures such as safety and reliability, customers

15            would tend to be worse off, because such a plan would not provide

16            employees with incentives to look after the financial health of the

17            Company. The important point is that customers and shareholders both

18            benefit from well-designed, balanced compensation plans that provide

19            employees with the appropriate level of compensation and that include

20            incentives based on cost control, profitability, stock prices, and

21            non-dollar-based measures such as reliability, safety and customer

22            satisfaction.




2011 ETI Rate Case                                                     5-9
      Entergy Texas, Inc.                                                     Page 8 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1     Q.      IS YOUR OPINION THAT CUSTOMERS WILL TEND TO BENEFIT

2             FROM INCENTIVE COMPENSATION TIED TO COST CONTROLS,

3             PROFITABILITY AND STOCK PRICES SUPPORTED BY EMPIRICAL

4             EVIDENCE?

5     A.      Yes.       As I discuss in more detail below, there are multiple studies

6             published in peer-reviewed journals that report evidence that is consistent

7             with my testimony. Published empirical research has shown that workers

8             respond to incentive plans in a manner consistent with the intent behind

9             the plans' design. Thus, if a company adopts a compensation plan that

10            includes incentives based on customer welfare and stock price, one can

11            expect managers to take actions to improve customer welfare and

12            maximize stock price (holding all else equal).    There is also empirical

13            evidence that following the adoption of long-term incentive plans that

14            provide for stock-based compensation, managers’ interests appear more

15            closely aligned with those of the firms’ customers. In addition, there is

16            evidence that stockholders’ and customers’ interests tend to be aligned,

17            rather than opposed, suggesting that incentive compensation linked to

18            stock prices is likely to improve customer satisfaction rather than detract

19            from it.




2011 ETI Rate Case                                                     5-10
      Entergy Texas, Inc.                                                           Page 9 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1          III.         THE FALSE DICHOTOMY BETWEEN COMPENSATION TIED TO
2                          "FINANCIAL" MEASURES AND COMPENSATION TIED TO
3                        "OPERATIONAL" MEASURES; AND THE BENEFITS OF COST
4                        CONTROL, PROFITABILITY, AND STOCK PRICE MEASURES

5     Q.          DO     YOU     AGREE      WITH    THE     OPINION     THAT       INCENTIVE

6                 COMPENSATION LINKED TO WHAT THE COMMISSION HAS TERMED

7                 "FINANCIAL MEASURES" DOES NOT PROVIDE DIRECT BENEFITS TO

8                 CUSTOMERS?

9     A.          No.    Based on its previous rulings, the Commission appears to be

10                categorizing as "financial" all incentive performance measures that have

11                been labeled as such by the utility and that are based on dollar amounts.

12                These include not only measures such as earnings per share, but also

13                measures designed to promote cost containment.1          In reading these

14                decisions and the debates among the parties discussed therein, much of

15                the discussion seems to take it as given that incentives linked to financial

16                (or dollar-based) measures, regardless of their specific characteristics, do

17                not benefit customers. As a result, the competing viewpoints reflected in

18                these decisions seem to address mainly whether to label particular

19                measures as operational or financial.2

20                        Instead of focusing on whether a particular measure is dollar-based

21                or not – and therefore, whether incentives linked to that measure are

22                "financial" or "operational" based on the above dichotomy – I think it is



      1
           For example, see PUCT Docket No. 28840, PFD at 78.
      2
           For example, see PUCT Docket No. 35717, PFD at 98.




2011 ETI Rate Case                                                          5-11
      Entergy Texas, Inc.                                                            Page 10 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             more worthwhile to return to the primary question: whether specific

2             incentives linked to dollar-based measures (including cost control,

3             profitability, and stock prices) are of benefit to customers.

4

5     Q.      WHY WOULD INCENTIVE COMPENSATION LINKED TO COST

6             CONTROL, PROFITABILITY, AND STOCK PRICE MEASURES BE OF

7             DIRECT BENEFIT TO CUSTOMERS?

8     A.      This is the case because these measures provide a necessary and

9             important incentive to managers to improve service and control costs.

10            Perhaps the easiest example of a dollar-based measure that could be

11            used in an incentive compensation plan that would benefit customers

12            directly is cost containment.       As an example, consider an incentive

13            compensation plan that pays corporate managers an incentive award if

14            costs are suitably contained. On the one hand, such an incentive is likely

15            to benefit shareholders to some extent – managers who work under such

16            a compensation plan will work to control costs in order to achieve their

17            incentive compensation, and to the extent that they are successful, the

18            company will generate greater profits, benefiting shareholders.                 But

19            customers also directly benefit, because the company has lower costs,

20            and through the regulatory process, customers will ultimately pay lower

21            rates than they otherwise would have paid in the absence of such cost

22            controls.




2011 ETI Rate Case                                                            5-12
      Entergy Texas, Inc.                                                        Page 11 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1     Q.      WHAT IS THE ROLE OF THE REGULATORY PROCESS IN ENSURING

2             THAT      INCENTIVES          LINKED   TO   COST      CONTROL        BENEFIT

3             CUSTOMERS?

4     A.      To understand the role of the regulatory process in linking cost control to

5             customer benefit, first consider an extreme example where there is no

6             regulatory lag and rates adjust instantaneously so that any change in a

7             utility's costs is immediately passed through to customers. In this case, a

8             cost-containment incentive clearly directly benefits customers and does

9             not benefit shareholders at all because customers reap the entire benefit

10            of any cost-saving innovations. In the other extreme, if rates never adjust

11            to changes in costs, then a cost-containment incentive benefits

12            shareholders but not customers. Thus, the regulatory process plays the

13            critical role of sharing the gains from cost controls brought about by

14            managerial incentive compensation between customers and shareholders.

15

16    Q.      IS THIS POINT THAT CUSTOMERS BENEFIT FROM MANAGERIAL

17            EFFICIENCY A COMMONLY ACCEPTED TENANT OF UTILITY RATE

18            ECONOMICS?

19    A.      Yes.    This idea of a win-win scenario, where both shareholders and

20            customers benefit from managerial efficiency, is not new and is a core

21            idea at the heart of well-established principles of regulatory economics.

22            For example, James C. Bonbright discusses it in his seminal 1961 treatise

23            on utility economics, Principles of Public Utility Rates.




2011 ETI Rate Case                                                        5-13
      Entergy Texas, Inc.                                                        Page 12 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1     Q.      DO THESE PRINCIPLES APPLY TO OTHER FORMS OF INCENTIVE

2             COMPENSATION THAT ARE LINKED TO PROFITABILITY AND STOCK

3             PRICE MEASURES?

4     A.      Yes. While I think that cost containment measures are the most obvious

5             example of incentives that have in some past PUCT cases been

6             categorized as "financial" and yet directly benefit customers, these

7             principles apply to other dollar-based or financial measures as well, such

8             as incentive awards tied to corporate profitability and stock prices.

9

10    Q.      CAN YOU PLEASE FURTHER ELABORATE ON WHY CUSTOMERS

11            ARE LIKELY TO BENEFIT FROM COMPENSATION THAT IS LINKED

12            TO PROFITABILITY?

13    A.      Yes.    There is a direct link between cost containment and company

14            earnings, especially for a regulated utility. Managers with an incentive to

15            increase earnings will focus on controlling or cutting costs in a regulated

16            industry because it is more difficult to grow revenues. Additionally, the

17            same type of reasoning that supports a linkage between cost containment

18            and customer benefit also applies to incentive measures that focus on

19            containing capital expenditures. If managers can offer the same service

20            while cutting back on capital expenditures by investing more efficiently,

21            then shareholders benefit due to greater short-run cash flows for the

22            company, and customers benefit through the regulatory process through

23            lower recovery for the cost of capital due to a lower capital base.




2011 ETI Rate Case                                                        5-14
      Entergy Texas, Inc.                                                       Page 13 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1     Q.      WHAT TYPE OF INCENTIVE COMPENSATION DO YOU INCLUDE

2             WITHIN THE CATEGORY OF COMPENSATION THAT IS LINKED TO

3             STOCK PRICES?

4     A.      This category would include most long-term incentive plans (including

5             ETI's) that use performance units that are based on stock prices, as well

6             as stock options.

7

8     Q.      CAN      YOU     BRIEFLY       SUMMARIZE   WHY     YOU   BELIEVE        THAT

9             COMPENSATION THAT IS LINKED TO STOCK PRICES BENEFITS

10            CUSTOMERS?

11    A.      Compensation that is linked to stock prices has several advantages for

12            customers as long as it is part of a reasonable, well-designed

13            compensation plan – in other words, as long as the total level of

14            compensation is reasonable compared to the market for similar positions

15            and the form of compensation is well balanced across dollar-based and

16            non-dollar-based measures. First, compensation that is linked to stock

17            prices helps ensure that managers will consider the financial health of the

18            company when they make decisions, and it is in customers' interests to

19            have the company continue to be financially healthy.                 Second,

20            stock-based compensation provides an incentive for managers and

21            employees to ensure that the company operates efficiently, and via the

22            regulatory process, lower costs result in lower rates than would otherwise

23            occur.      Third,    stock-based   compensation   provides   a    monitoring




2011 ETI Rate Case                                                      5-15
      Entergy Texas, Inc.                                                       Page 14 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             mechanism for managerial decision making and the overall quality of

2             management. Fourth, there is an interaction between these effects, as the

3             capital markets will tend to reward efficient long-term investments or

4             capital expenditures that will also lead to lower costs for customers.

5

6     Q.      DO THESE REASONS THAT COMPENSATION THAT IS LINKED TO

7             STOCK       PRICES        BENEFITS   CUSTOMERS        ALSO        APPLY    TO

8             COMPENSATION THAT IS LINKED TO COST CONTROL AND

9             PROFITABILITY?

10 A. In general, yes.       Stock prices are driven in part by cost control and

11            profitability, so to the extent that managers have an incentive to increase

12            the stock price, they will also have an incentive to control costs and

13            increase profits and cash flows, and vice versa. Of the reasons listed in

14            the previous answer, the first two reasons – incentives to ensure that the

15            company is financially healthy and that it operates efficiently – are the

16            ones that are most closely shared by compensation based on cost control

17            and profitability.




2011 ETI Rate Case                                                       5-16
      Entergy Texas, Inc.                                                           Page 15 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1     Q.      STARTING WITH THE FIRST REASON YOU MENTIONED, WHY DOES

2             COMPENSATION THAT IS LINKED TO PROFITABILITY AND STOCK

3             PRICES BENEFIT CUSTOMERS BY IMPROVING A COMPANY'S

4             FINANCIAL HEALTH?

5 A. If compensation that is linked to profitability and stock prices gives

6             managers an incentive to increase their company's earnings, cash flows,

7             and stock price, then this will also provide them with an incentive to

8             ensure that the company remains financially healthy. Stock prices of firms

9             that are in poor financial condition – for example, that have high debt

10            relative to the value of their assets – tend to be lower, all else being equal.

11            Similarly, firms in poor financial condition tend to have lower earnings and

12            operating cash flows.         A stronger financial condition will also benefit

13            customers. If a company maintains a financially healthy position, it will

14            tend to have a lower cost of capital that will in turn benefit customers

15            through lower rates. For a discussion of this effect, see Chapter 15 of

16            Investment Valuation, by Aswath Damodaran.3 In addition, the costs of

17            doing business with suppliers (of both goods and services, including labor)

18            will remain lower. For example, if a company was not in a financially

19            stable condition, suppliers would tend to demand higher prices or more

20            onerous credit terms, resulting in higher costs that would lead to higher




      3
           ASWATH DAMODARAN, INVESTMENT VALUATION (John Wiley & Sons, 2d ed. 2002).




2011 ETI Rate Case                                                           5-17
      Entergy Texas, Inc.                                                          Page 16 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             rates than would otherwise occur. These are often termed "indirect costs

2             of financial distress," and are a commonly accepted concept in finance.

3

4     Q.      DOES EXISTING EMPIRICAL EVIDENCE SUPPORT THE OPINION

5             THAT FINANCIALLY HEALTHY FIRMS WILL TEND TO FACE LOWER

6             COSTS, WHICH WOULD BENEFIT CUSTOMERS OF A REGULATED

7             UTILITY?

8     A.      Yes. There is empirical evidence that firms with lower stock prices (or that

9             are less financially healthy) face higher costs and greater risks.           This

10            includes work by researchers who have shown how less financially

11            healthy companies have trouble responding to external shocks, and face

12            higher costs of doing business (through higher wages or worse terms from

13            suppliers, for example).4           These results support the financial-health

14            channel, by which stock-based incentive compensation should provide

15            direct benefits to customers.            Stock-based incentive compensation

16            encourages managers to maintain a company's financial health, thus

17            leading to more efficient operations and greater cost control than would

18            otherwise occur.




      4
           Chris Parsons and Sheridan Titman, Capital Structure and Corporate Strategy (January
           2007). The article is available at http://ssrn.com/abstract=983553.




2011 ETI Rate Case                                                          5-18
      Entergy Texas, Inc.                                                              Page 17 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1     Q.      ARE THERE EXAMPLES OF EXTERNAL SHOCKS IN THE UTILITY

2             INDUSTRY THAT COULD MATERIALLY IMPACT A COMPANY’S

3             FINANCIAL HEALTH?

4     A.      One example of a large external shock is a severe storm or hurricane,

5             such as Hurricanes Rita and Ike that, to my understanding, had significant

6             financial impact on Entergy Companies. For example, Hurricane Ike was

7             estimated to cause ETI to incur restoration costs between $435 million

8             and $510 million.5       The ability of a company to absorb such a shock

9             without suffering from costs of distress depends on its financial health

10            (e.g., their stock price, liquidity, and debt capacity). In this way, customers

11            benefit from compensation that provides incentives for management to

12            improve the firm’s financial condition, because such incentives would tend

13            to improve the firm’s ability to withstand sizable negative events such as

14            hurricanes, without incurring excessive additional costs of financial

15            distress.

16

17    Q.      CAN YOU FURTHER EXPLAIN HOW INCENTIVE COMPENSATION

18            THAT IS LINKED TO PROFITABILITY AND STOCK PRICES CAN TEND

19            TO LEAD TO LOWER COSTS FOR CUSTOMERS?

20    A.      The first step is to understand that compensation linked to profitability and

21            stock prices will provide managers with an incentive to operate efficiently

      5
           See http://investor.shareholder.com/entergy/releasedetail.cfm?ReleaseID=337564




2011 ETI Rate Case                                                              5-19
      Entergy Texas, Inc.                                                     Page 18 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             because, by doing so, a company's profitability (including earnings and

2             cash flow) and stock price will be higher than it would otherwise be. To

3             increase stock price, management tries to maximize the present value of a

4             company's expected cash flows by minimizing expenses and the cost of

5             capital. The role of incentive compensation in motivating managers to

6             minimize the cost of capital component and the associated benefits to

7             customers were discussed earlier.          A second channel provided by

8             incentive compensation that can benefit customers is the incentive to

9             maximize the company's cash flows.           In a regulated environment,

10            particularly one in which promotion of sales growth is discouraged, it is

11            likely to be more difficult to increase cash flows or profits by growing

12            revenues, so management will tend to focus on efficient operations and

13            investment.

14                    These lower costs will benefit shareholders in the short run, but

15            customers over the long run. This is due to the regulatory process that

16            directly links operating costs to rates.

17

18    Q.      DO PUBLISHED EMPIRICAL STUDIES SUPPORT THE OPINION THAT

19            FINANCIAL        PERFORMANCE,         INCLUDING    STOCK        PRICE,    IS

20            POSITIVELY RELATED TO CUSTOMER SATISFACTION GENERALLY,

21            AND FOR UTILITY FIRMS IN PARTICULAR?

22    A.      Yes. There is empirical evidence in the literature that firms with higher

23            market values tend to also have higher customer satisfaction, supporting




2011 ETI Rate Case                                                     5-20
      Entergy Texas, Inc.                                                                Page 19 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             the conclusion that the goals of financial success and customer

2             satisfaction are interrelated.6       This result has been shown for a broad

3             sample of firms, but also for utilities in particular. This empirical finding is

4             inconsistent with the idea that the most profitable or valuable firms

5             become that way by cutting customer service, and instead suggests that

6             there exists positive feedback between a firm's financial performance

7             (stock price) and customers' welfare, even in the utility industry.

8

9     Q.      HOW DOES COMPENSATION THAT IS LINKED TO STOCK PRICES

10            BENEFIT CUSTOMERS VIA THE MONITORING OF MANAGERIAL

11            DECISIONS?

12    A.      One of the functions of the stock market and its various participants is to

13            monitor companies' management. In their efforts to properly value stocks,

14            analysts, portfolio managers, and traders follow companies and

15            continually assess the various decisions, announcements, and pieces of

16            information they produce. In doing so, they act as a monitoring device,

17            ensuring that poor decisions would be punished by a falling stock price, so

18            managers have incentives to invest the shareholders' financial resources

19            efficiently. In this manner, managers help keep customers' costs lower




      6
           Christopher D. Ittner and David F. Larcker, Are Nonfinancial Measures Leading Indicators of
           Financial Performance? An Analysis of Customer Satisfaction, 36 JOURNAL OF ACCOUNTING
           RESEARCH, Supplement 1998 at 1 – 35.




2011 ETI Rate Case                                                                5-21
      Entergy Texas, Inc.                                                                 Page 20 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             than they might otherwise be in the absence of such monitoring, and

2             improve the overall quality of service.

3

4     Q.      DOES PUBLISHED EMPIRICAL EVIDENCE SUPPORT THE OPINION

5             THAT STOCK MARKET PARTICIPANTS MONITOR MANAGERIAL

6             DECISIONS?

7     A.      Yes. There are published empirical studies that provide support for my

8             opinion that stock-based incentive compensation provides benefits to

9             customers via the monitoring of managerial decisions.                 An example of

10            such evidence is a study that shows that institutional investors can help

11            ensure that management does not act myopically to cut research and

12            development expenditures in order to meet short-term earnings targets.7

13            Thus, the presence of stock-based compensation that provides incentives

14            for management to respond to monitoring by stock-market participants

15            and investors can benefit customers by encouraging managers to focus

16            beyond the short term and think about long-term efficient investments.

17

18    Q.       HOW DO THESE INVESTMENT AND COST EFFECTS INTERACT DUE

19            TO THE STOCK MARKET?

20    A.      An important role for stock-based compensation is to encourage

21            managers to refrain from sacrificing long-run success in pursuit of


      7
           Brian J. Bushee, The Influence of Institutional Investors on Myopic R&D Investment Behavior,
           73 THE ACCOUNTING REVIEW, 3 at 305-333 (July 1998).




2011 ETI Rate Case                                                                 5-22
      Entergy Texas, Inc.                                                           Page 21 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             short-term profit.8      Stock prices are based not just on a company's

2             performance in the current year, but also on the market's expectations

3             about a company's future performance over many years. This ensures

4             that good investments tend to increase stock prices, even though those

5             investments use cash today in order to produce greater cash flows in the

6             future.   This is a critical advantage of stock-based compensation over

7             annual incentive plans that are based on a particular year's (or a few

8             years') performance.         Stock-based compensation can help overcome

9             managerial myopia and provide managers with an incentive to make

10            efficient, long-term investments that benefit both customers (due to

11            efficient investments that lead to lower costs) and shareholders (due to

12            higher cash flows). In this case, the testimony of Company witnesses

13            Joseph F. Domino and Chris E. Barrilleaux addressing the Company's

14            expected future capital investments, and that of Company witness Robert

15            R. Cooper regarding long-term resource planning, provide examples of

16            such consideration.




      8
          For example, see M.P. Narayanan, Form of Compensation and Managerial Decision Horizon,
          31 JOURNAL OF FINANCIAL AND QUANTITATIVE ANALYSIS, 4 at 467-491 (1996).




2011 ETI Rate Case                                                           5-23
      Entergy Texas, Inc.                                                       Page 22 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1            IV.  COSTS TO CUSTOMERS OF DISCOURAGING THE USE OF
2              INCENTIVE COMPENSATION THAT IS LINKED TO COST CONTROL,
3                          PROFITABILITY AND STOCK PRICES

4     Q.      WHILE YOUR EARLIER TESTIMONY DISCUSSED THE BENEFITS TO

5             CUSTOMERS OF USING INCENTIVE COMPENSATION THAT IS

6             LINKED TO COST CONTROL, PROFITABILITY AND STOCK PRICES,

7             ARE THERE ALSO NEGATIVE IMPACTS TO CUSTOMERS OF NOT

8             USING STOCK-BASED COMPENSATION?

9     A.      Yes. In my opinion customers would be adversely affected if ETI did not

10            include such incentive compensation in its overall compensation policy.

11

12    Q.      STARTING WITH AN EXTREME EXAMPLE OF A COMPENSATION

13            POLICY      WHERE        ALL        EMPLOYEES   WERE   ONLY      PAID   WITH

14            SALARIES, CAN YOU HIGHLIGHT THE IMPACT TO CUSTOMERS OF

15            SUCH A POLICY?

16    A.      Yes.    First, it is useful to note that if employees did not receive any

17            incentive compensation, salaries would have to be much higher to attract

18            and retain the same quality of talent. Second, costs would likely rise and

19            employee performance would likely suffer, as it would be difficult to

20            effectively and efficiently motivate employees to take actions that would

21            benefit shareholders and customers. In my opinion, customers would be

22            worse off under such a policy. This is supported by the principle that

23            individuals respond to incentives (a basic tenet of economics), and by




2011 ETI Rate Case                                                      5-24
      Entergy Texas, Inc.                                                          Page 23 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             empirical work that shows workers' output responds to the institution of an

2             incentive plan.9

3

4     Q.      WOULD CUSTOMER INTERESTS BE ADVERSELY AFFECTED IF A

5             COMPANY USED SALARY AND INCENTIVES LINKED TO MEASURES

6             THAT HAVE BEEN TERMED "OPERATIONAL" ONLY?                            IN OTHER

7             WORDS, IF THEY PROVIDED SALARY AND INCENTIVES BASED ON

8             MEASURES LIKE RELIABILITY AND SAFETY, BUT NO INCENTIVES

9             BASED ON COST CONTROL, PROFITABILITY AND STOCK PRICES?

10    A.      Yes. I believe customers would be worse off under such a compensation

11            policy. On the one hand, incentives linked to what have been termed

12            "operational" measures can improve customer welfare because the

13            company can better attract, motivate and retain talented employees.

14            Compared to the hypothetical case where a company compensates its

15            employees with salary only, by using salary and incentives linked to, for

16            example, safety or reliability, the company can pay less in salary and use

17            the associated savings to contribute to the annual incentive plans. On the

18            other hand, such a compensation plan still has substantial problems in the

19            context of customer benefits.

20                    First, there is still no free lunch. In order for the firm to compete in

21            the market for labor, the level of employees' total compensation – even if it


      9
           Edward P. Lazear, Performance Pay and Productivity, 90 THE AMERICAN ECONOMIC REVIEW,
           at 1346-1361 (December 2000).




2011 ETI Rate Case                                                          5-25
      Entergy Texas, Inc.                                                       Page 24 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             consisted only of salaries and incentive payments linked to operational

2             incentives – would have to be similar to what the total compensation

3             would be if the firm also offered incentive compensation linked to cost

4             control, profitability and stock prices.

5                     Second, such a compensation plan would not provide any

6             incentives for employees and managers to control costs. If employees

7             only had incentives to improve non-cash measures of performance, such

8             as safety and reliability, then they would likely over-invest in these

9             measures relative to what customers might prefer, at the expense of

10            alternative, contemporaneous investments that would produce lower costs

11            for customers.

12                    Relatedly, a compensation plan consisting of salary and incentives

13            based solely on annual measures of operational performance could likely

14            lead to "horizon problems." By horizon problems, I mean that managers

15            tend to have a natural tendency, absent incentives, to focus on the short

16            run at the expense of the long run.        Stock prices by their nature are

17            forward looking.       Taken together, a compensation plan that included

18            incentives based on annual measures such as reliability and customer

19            satisfaction, but not incentives based on cost controls, profitability and

20            especially stock prices, could provide incentives for managers to maximize




2011 ETI Rate Case                                                       5-26
      Entergy Texas, Inc.                                                          Page 25 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             their immediate compensation at the expense of longer-run benefits that

2             the customer could have enjoyed.10

3                      For example, consider a manager facing a decision whether to hire

4             additional staff to answer phones in a call center (and bring down phone

5             wait times) or to invest the same amount in a capital investment to put in

6             place a new, more centralized call center that would produce significantly

7             lower costs several years in the future. If the manager is paid purely in

8             cash compensation including an incentive payment based on current-year

9             customer satisfaction surveys (that would include phone wait times), then

10            the manager would be more likely to forgo the long-term investment

11            project and increase payroll by hiring additional employees in order to

12            maximize his or her incentive pay by implementing the short-term solution

13            today.    But, at some point, customers are better off by having slightly

14            longer waits on the phone now but reaping the benefits of lower overall

15            costs in the future.       A well-designed compensation plan that includes

16            incentives linked to both customer satisfaction (in this example) and cost

17            control, profitability and stock prices would provide incentives for the

18            manager in this example to properly consider the benefits of such a long-

19            term investment without sacrificing current customer satisfaction.




      10
           See M.P. Narayanan, Form of Compensation and Managerial Decision Horizon, 31 JOURNAL
           OF FINANCIAL AND QUANTITATIVE ANALYSIS, 4 at 467-491 (1996).




2011 ETI Rate Case                                                          5-27
      Entergy Texas, Inc.                                                                Page 26 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1     Q.      IS THERE PUBLISHED EMPIRICAL EVIDENCE THAT SUPPORTS THE

2             OPINION THAT COMPENSATION BASED ON STOCK PRICE COULD

3             CURTAIL SUCH EXCESSIVE SHORT-TERM INVESTMENTS?

4     A.      Yes.     Empirical evidence exists that some firms hurt their financial

5             performance (stock price) by overinvesting in customer service.11 This

6             result suggests that including stock price in the compensation plan will

7             help ensure against myopic investments in short-term service that would

8             come at the expense of investments that would produce greater long-term

9             benefits to customers. It also points toward the conclusion that basing

10            incentive compensation for purposes of setting rates solely on operational

11            goals could well be harmful to customers' interests in the long run.

12

13    Q.      HOW DOES THE INCLUSION OF INCENTIVE COMPENSATION THAT

14            IS LINKED TO COST CONTROLS, PROFITABILITY AND STOCK

15            PRICES       HELP       AVOID       THESE      NEGATIVE        OUTCOMES           FOR

16            CUSTOMERS?

17 A. If a company adds compensation that is linked to cost controls,

18            profitability, and stock prices to a compensation plan that includes base

19            salary and incentives based on non-cash based measures in a reasonable

20            way, customers are likely to be better off. Such incentive compensation


      11
           Christopher D. Ittner and David F. Larcker, Are Nonfinancial Measures Leading Indicators of
           Financial Performance? An Analysis of Customer Satisfaction, 36 JOURNAL OF ACCOUNTING
           RESEARCH, Supplement 1998 at 1 – 35.




2011 ETI Rate Case                                                                5-28
      Entergy Texas, Inc.                                                         Page 27 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             helps a company attract, motivate, and retain talented employees and

2             gives managers a reason to focus on the long run in addition to the current

3             year's performance, costs, customer service, and the like.

4                     This focus on the longer run is evident in the design of ETI's LTIP,

5             stock option and restricted stock plans. For example, ETI's LTIP bases its

6             payments in a particular year on the achievement of goals over the

7             previous three years, encouraging managers to consider consistent and

8             long-term success as key objectives. Plus, options granted vest over a

9             three-year period, forcing managers to think about future years and how

10            the firm will be viewed several years into the future. The stock options

11            also have a life of ten years, which provides an additional incentive to

12            focus on the long term. Such a focus on maximizing stock price over a

13            ten-year period is beneficial for all stakeholders. As stock options may be

14            awarded annually, option grants present a rolling ten-year window for

15            those employees who receive them, reinforcing that long-term view.

16            Similar to stock options, restricted stock is also awarded annually and

17            vests over a three-year period. The fact that the ultimate value realized

18            from restricted stock grants (once they vest) depends on the stock price at

19            that time again provides a focus on maximizing stock price which is likely

20            to be of benefit to all stakeholders for the reasons discussed above.

21            Finally, the provision that requires senior managers to continue to hold

22            stock received via exercising option grants or through the vesting of

23            restricted stock up to a multiple of their salary further encourages longer-




2011 ETI Rate Case                                                         5-29
      Entergy Texas, Inc.                                                             Page 28 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1               run thinking and incentive alignment, as senior managers cannot exercise

2               all their options for cash or cash out their restricted stock positions and be

3               immune to declines in the firm's financial health.

4

5          V.     RESPONSE TO COMMON ARGUMENTS AGAINST INCENTIVE
6               COMPENSATION LINKED TO COST CONTROL, PROFITABILITY AND
7                  STOCK PRICES FROM THE CUSTOMERS' PERSPECTIVE

8     Q.        HOW DO YOU RESPOND TO THE ARGUMENT THAT INCENTIVE

9               COMPENSATION           THAT       IS     LINKED     TO    COST        CONTROL,

10              PROFITABILITY, AND STOCK PRICES WILL BE DETRIMENTAL TO

11              CUSTOMERS BECAUSE IT WILL CAUSE MANAGERS TO CUT

12              CUSTOMER          SERVICE-RELATED             EXPENSES         TO     INCREASE

13              PROFITS?

14    A.        This   argument     underscores        the   importance   of   a    well-balanced

15              compensation plan.       By including both incentives based on non-dollar

16              based measures such as customer service, reliability and safety, and

17              incentives based on cost control, profitability and stock price, as does ETI,

18              management will not want to cut one in order to increase the other, but will

19              instead look for balanced decisions that help both.




2011 ETI Rate Case                                                             5-30
      Entergy Texas, Inc.                                                           Page 29 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1     Q.      IS THERE EMPIRICAL EVIDENCE THAT THE ADOPTION OF

2             INCENTIVE COMPENSATION WITH TARGETS BASED ON STOCK OR

3             EARNINGS PERFORMANCE BENEFITS CUSTOMERS RATHER THAN

4             HARMS THEM?

5     A.      Yes. There is a published study that examines the adoption of long-term

6             incentive plans that reward managers with stock or stock-based

7             compensation, where the stock grants are based on long-run profitability.12

8             The study finds that after the adoption of such plans, managerial

9             compensation is more closely linked to the interests of managers and

10            stakeholders, including customers. This is also consistent with the studies

11            I discuss above in my testimony, such as one that links market value with

12            customer satisfaction.

13                    Another published study examines the impact of an incentive plan

14            on the performance of a particular regulated utility.13 This study compared

15            the performance of two divisions within the utility company – one that

16            added an incentive compensation plan with payouts based on financial

17            measures such as sales, costs, and investments, plus employee

18            absenteeism, and a second division that served as a control group

19            because it did not take part in the incentive plan. The authors found for

      12
           Alka Arora and Pervaiz Alam, CEO Compensation and Stakeholders’                Claims,
           22 CONTEMPORARY ACCOUNTING RESEARCH, 3 at 519-547 (Fall 2005).
      13
           M.M. Petty, Bart Singleton, and David W. Connell, An Experimental Evaluation of an
           Organizational Incentive Plan in the Electric Utility Industry, 77 JOURNAL OF APPLIED
           PSYCHOLOGY, 4 at 427-436 (1992).




2011 ETI Rate Case                                                           5-31
      Entergy Texas, Inc.                                                      Page 30 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1             the division that added the incentive plan, performance was significantly

2             better along several dimensions, including operational measures (e.g.,

3             reliability) and employee health and safety. This evidence is particularly

4             relevant in that it demonstrates a link between the adoption of an incentive

5             compensation plan with payouts based on financial performance metrics

6             and positive changes in a much broader set of stakeholder measures.

7

8     Q.      IS THERE REASON TO BE CONCERNED FROM THE CUSTOMERS'

9             PERSPECTIVE BECAUSE STOCK PRICES AND PROFITS ARE

10            DRIVEN BY MANY OTHER FACTORS IN ADDITION TO COST

11            CONTROLS, OR HAVING A LOW COST OF CAPITAL?

12    A.      No. Avoiding this concern is why firms generally do not use compensation

13            plans that consist solely of stock- or profit-based incentive pay – to do so

14            would be too risky for the employees and would lead to larger overall

15            compensation expense because risk-averse individuals would demand

16            higher compensation levels in order to compensate them for bearing the

17            risk of such a hypothetical plan. This is also why stock- and profit-based

18            incentive compensation is more important at the top of the organization.

19            Senior management can more clearly see (and anticipate) the impact of

20            their actions on the firm's stock price, so stock-based compensation is a

21            more efficient compensation tool for this level of management.




2011 ETI Rate Case                                                      5-32
      Entergy Texas, Inc.                                             Page 31 of 31
      Direct Testimony of Jay C. Hartzell, PhD.
      2011 Rate Case


1                                        VI.      CONCLUSION

2     Q.      DOES THIS CONCLUDE YOUR DIRECT TESTIMONY?

3     A.      Yes, at this time.




2011 ETI Rate Case                                             5-33
    This page has been intentionally left blank.




2011 ETI Rate Case                       5-34
                                                                                       Exhibit JCH-1
                                                                                  2011 TX Rate Case
                                                                                         Page 1 of 7


                                     Jay C. Hartzell
                                     Department of Finance
                                  McCombs School of Business
                               The University of Texas at Austin
                                   1 University Station B6600
                                       Austin, TX 78712
                           (512) 471-6779; jhartzell@mail.utexas.edu



Academic Positions Held

McCombs School of Business, The University of Texas at Austin
Professor of Finance                                                            2011 to present
Chair, Department of Finance                                                    2011 to present
Allied Bancshares Centennial Fellow in Finance                                  2008 to present
Executive Director, Real Estate Finance and Investment Center (REFIC)           2007 to present
Associate Professor of Finance                                                    2006 to 2011
Associate Director, REFIC                                                         2005 to 2007
Assistant Professor of Finance                                                    2001 to 2006

Stern School of Business, New York University
Assistant Professor of Finance                                                     1998 to 2001


Education
Ph.D. in Finance, The University of Texas at Austin, 1998
Minors: Real Estate, Economics.

B.S. in Business Administration and Economics, Trinity University, 1991
Graduated Cum Laude. National Merit Scholar.


Publications

“Incentive Compensation and the Likelihood of Termination: Theory and Evidence from Real Estate
Organizations” with Greg Hallman and Chris Parsons. 2011. Real Estate Economics 39, 507-546.

“Is a Higher Calling Enough? Incentive Compensation in the Church” with Chris Parsons and
David Yermack. 2010. Journal of Labor Economics 28, 509-539.

“Alternative Benchmarks for Evaluating Mutual Fund Performance” with Tobias M¨
                                                                             uhlhofer and
Sheridan Titman. 2010. Real Estate Economics 38, 121-154.

“Explicit vs. Implicit Contracts: Evidence from CEO Employment Agreements” with Stuart Gillan
and Robert Parrino. 2009. Journal of Finance 64, 1629-1655.

“The Role of Corporate Governance in Initial Public Offerings: Evidence from Real Estate Invest-
ment Trusts” with Jarl Kallberg and Crocker Liu. 2008. Journal of Law and Economics 51, 539-562.

“Why Do Firms Hold So Much Cash? A Tax-Based Explanation” with Fritz Foley, Sheridan Titman
and Garry Twite. 2007. Journal of Financial Economics 86, 579-607 (Lead article).



                                               1

2011 ETI Rate Case                                                               5-35
                                                                                      Exhibit JCH-1
                                                                                 2011 TX Rate Case
                                                                                        Page 2 of 7


“The Effect of Corporate Governance on Investment: Evidence from Real Estate Investment Trusts”
with Libo Sun and Sheridan Titman. 2006. Real Estate Economics 34, 343-376 (Lead article).
Winner of the 2006 Edwin S. Mills Real Estate Economics Best Paper Award.

“Active Institutional Shareholders and Costs of Monitoring: Evidence from Executive Compen-
sation” with Andres Almazan and Laura T. Starks. 2005. Financial Management 34(4), 5-34 (Lead
article).

“The Impact of CEO Turnover on Equity Volatility” with Matthew J. Clayton and Joshua Rosen-
berg. 2005. Journal of Business 78, 1779-1808.

“The Role of the Underlying Real Asset Market in REIT IPOs” with Jarl G. Kallberg and Crocker
H. Liu. 2005. Real Estate Economics 33, 27-50.

“What’s In It For Me? Private Benefits Obtained by CEOs Whose Companies are Acquired” with
Eli Ofek and David Yermack. 2004. Review of Financial Studies 17, 37-61.

“Institutional Investors and Executive Compensation” with Laura T. Starks. 2003. Journal of
Finance 58, 2351-2374.

“Market Reaction to Public Information: The Atypical Case of the Boston Celtics” with Gregory
W. Brown. 2001. Journal of Financial Economics 60, 333-370.


Research Papers

“On the Optimality of Shareholder Control: Evidence from the Dodd-Frank Financial Reform Act”
with Jonathan Cohn and Stuart Gillan.

“Is There a Disposition Effect in Corporate Investment Decisions? Evidence from Real Estate
Investment Trusts” with Alan Crane.

“Trade-offs in Corporate Governance: Evidence from Board Structures and Charter Provisions”
with Stuart Gillan and Laura Starks.

“Institutional Investors as Monitors of Corporate Diversification Decisions: Evidence from Real
Estate Investment Trusts” with Libo Sun and Sheridan Titman.


Professional and Academic Activities and Service

Associate Editor, Review of Financial Studies, 2009-present.

Editorial Board, Real Estate Economics, 2007-present.

American Real Estate and Urban Economics Association (AREUEA), Board of Direc-
tors, 2009-present. Member, 1998-present.

Urban Land Institute. Advisory Board (previously known as Executive Committee), Austin
District Council, 2010-present. Member, Industrial & Office Park Development Council (Gold),
2009-present. Full member, 2008-present.




                                              2

2011 ETI Rate Case                                                              5-36
                                                                                         Exhibit JCH-1
                                                                                    2011 TX Rate Case
                                                                                           Page 3 of 7


National Council of Real Estate Investment Fiduciaries. Data Products Council, 2009.
Member, 2008-present.

Financial Management Association. Track chair, real estate, annual meeting, 2007. Program
committee, European meeting, 2006. Program committee, annual meeting, 2004, 2005. Corporate
finance awards committee, annual meeting, 2003. Member, 1998-present.

Western Finance Association. Program committee, annual meeting, 2006, 2010, 2011. Member,
1998-present.

Conference on Financial Economics and Accounting. Co-organizer, Finance, 19th Annual
Meeting, 2008.

American Finance Association. Member, 1998-present.

Ad Hoc Referee for the following journals:
The Accounting Review; American Economic Review; Financial Management; International Jour-
nal of Managerial Finance; International Journal of Manpower; International Review of Finance;
Journal of Banking and Finance; Journal of Corporate Finance; Journal of Economics, Manage-
ment, and Strategy; Journal of Economic Behavior and Organization; Journal of Finance; Journal
of Financial and Quantitative Analysis; Journal of Financial Economics; Journal of Financial In-
termediation; Journal of Financial Markets, Instruments and Institutions; Journal of Institutional
and Theoretical Economics; Journal of Law, Economics, and Organizations; Journal of Real Estate
Research; Journal of Risk and Insurance; Journal of Urban Economics; Management Science; Public
Finance Review; Quarterly Review of Economics and Finance; Real Estate Economics; Review of
Economic Studies; Review of Financial Studies.

Service for the University of Texas at Austin
Executive Director, Real Estate Finance and Investment Center (REFIC), 2007-present.
Associate Director, REFIC, 2005-2007.
Member, Finance Department Executive Committee, 2006-present.
Member, Graduate Assembly (University wide), 2009-present.
Member, Finance Department PhD Committee, 2003-present.
Member, University Outstanding Graduate Thesis Award Committee, 2010.
Guest speaker, MBA Alumni Network, El Paso, 2010; Seattle and Austin, 2009.
Guest speaker, UT LAMP program, 2009.
Speaker on Real Estate Valuation, VALCON 2009, Co-sponsored by UT School of Law.
Member, Planning Committee, 2009 Mortgage Lending Institute, Sponsored by UT School of Law.
Speaker, 2009 Mortgage Lending Institute (Austin and Dallas), Sponsored by UT School of Law.
Guest speaker, Austin Bar Association Real Estate Section meeting, 2010.
Speaker, 2009 Land Use Conference, Sponsored by UT School of Law.
Judge, MBA Finance Tournament, 2001-2006, 2008-2009.
Assistant Graduate Advisor and Minority Liaison, Finance Department, 2005-2008.
Member, McCombs Option I Policy Committee, 2006-2008.
Panel Chair, IC 2 Conference on Corporate Governance in Early-Stage Companies, 2005, 2006.
Member, Plus Program Committee, 2003-2005.
Judge, MBA Consulting Challenge, 2002, 2003, 2004.
Member, MBA Scholarship Committee, 2002.

PhD Dissertation Committees
UT-Austin: Jennifer Brown (accounting), Alan Crane (co-chair), Ayla Kayhan, Andreas Lawson,
Jie Lian, Andras Marosi, Bill Mayew (accounting), Thomas Moeller, Carlos Molina, Saumya Mo-
han (co-chair), Chris Parsons (co-chair), Lorenzo Preve, Casey Schwab (accounting), Zekiye Selvili,
Nate Sharp (accounting), Stephanie Sikes (accounting), Libo Sun (co-chair), Vahap Uysal, Malcolm


                                                3

2011 ETI Rate Case                                                                  5-37
                                                                                           Exhibit JCH-1
                                                                                      2011 TX Rate Case
                                                                                             Page 4 of 7


Wardlaw, Peggy Weber (accounting), Li Yong.
NYU: Eliezer Fich (economics), Charu Raheja, Jayanthi Sunder.


Academic Presentations (includes presentations made by co-authors at major conferences)

2011
Indian School of Business Summer Research Conference, National Bureau of Economic Research
(NBER) Program on Law and Economics, Society for Financial Studies Finance Cavalcade, Univer-
sity of Michigan.

2010
American Real Estate and Urban Economics Association (AREUEA) annual meeting, Homer Hoyt
Institute/Weimer School of Advanced Studies in Real Estate and Land Economics Spring Confer-
ence, UC-Irvine Commercial Real Estate Academic Symposium, Indiana University, University of
Colorado at Boulder, University of Florida.

2009
AREUEA annual meeting, Association for the Study of Religion Economics and Culture (ASREC)
annual meeting, National Bureau of Economic Research (NBER) Economics of Religion conference,
Western Finance Association (WFA) annual meeting, National University of Singapore, Ohio State
University, Singapore Management University, University of Alabama, University of Cincinnati, Uni-
versity of Washington.

2008
AREUEA annual meeting, Real Estate Research Institute (RERI) Conference, McGill University,
University of California - Los Angeles.

2007
American Finance Association (AFA) annual meeting, Hong Kong University of Science and Technol-
ogy Symposium, Real Estate Research Institute (RERI) Conference, Australian National University,
Baylor University, Penn State University, Texas Tech University, University of California - Berkeley,
University of Delaware, University of Oklahoma, University of South Florida.

2006
AFA annual meeting (two papers), University of Texas at Dallas.

2005
AREUEA annual meeting, NBER Corporate Governance meeting, Ohio State University, Penn State
University, Southern Methodist University, University of North Carolina at Chapel Hill Tax Sym-
posium, University of Texas at San Antonio.

2004
Association of Financial Economists (AFE) annual meeting, AREUEA annual meeting, Financial
Management Association (FMA) annual meeting, NBER Summer Institute: Corporate Governance
Workshop, College of William and Mary.

2003
AFA annual meeting, AREUEA/AFA joint session at annual meeting, University of British Columbia,
University of Delaware Corporate Governance Symposium, University of Minnesota, University of
North Carolina at Chapel Hill, WFA annual meeting.

2002
Babson College, Oklahoma State University, University of Oklahoma, Real Estate Research Confer-


                                                 4

2011 ETI Rate Case                                                                   5-38
                                                                                          Exhibit JCH-1
                                                                                     2011 TX Rate Case
                                                                                            Page 5 of 7


ence (Vail, CO), University of Southern California.

2001
Arizona State University, University of Oregon.

2000
Dartmouth Center for Corporate Governance/Journal of Financial Economics (JFE) Conference
on Contemporary Governance Issues, Marquette University, NYU-Columbia Joint Seminar, South-
ern Methodist University, University of Illinois at Urbana-Champaign, University of Texas at Austin.

1999
AFA annual meeting, Harvard Business School/JFE Conference on Complementary Research Method-
ologies.

1998
AFA annual meeting, FMA annual meeting, University of Alberta, University of Florida, Georgia
State University, University of Michigan Ann Arbor, New York University, University of North Car-
olina Chapel Hill, Penn State University, Rice University, Southern Methodist University, Stanford
University, and Tulane University.

1997
FMA annual meeting.


Other Participation in Academic Conferences

Discussant
AFA annual meeting, 2002, 2009, 2010.
AFA / AFE joint session at annual meeting, 2003.
AFE annual meeting, 1999, 2007.
AREUEA annual meeting, 1999, 2000, 2004, 2007, 2008.
AREUEA mid-year meeting, 2009, 2010.
Conference, Financial Economics and Accounting, 1999.
Financial Research Association, 2010.
FMA annual meeting, 1999, 2002, 2003, 2004, 2006.
FMA annual meeting – Tutorial on empirical methodology, 2009.
FMA annual meeting – Panel discussion, 2008.
Mitsui Symposium at the University of Michigan, 2005.
Real Estate Research Institute Conference, 2011.
Texas Finance Festival, 2000, 2007.
WFA annual meeting, 2001, 2010, 2011.

Session Chair
AREUEA annual meeting, 2010.
AREUEA mid-year meeting, 2009.
FMA annual meeting, 2004, 2005.
WFA annual meeting, 2006, 2010.


Teaching Experience

The University of Texas at Austin
Current PhD Course: Empirical Corporate Finance. Doctoral course in research methodology and



                                                  5

2011 ETI Rate Case                                                                  5-39
                                                                                             Exhibit JCH-1
                                                                                        2011 TX Rate Case
                                                                                               Page 6 of 7


topics.
Current MBA courses: Real Estate Markets. Elective in real estate asset and capital markets. Fi-
nancial Management. Core MBA course, Houston MBA program.

Current BBA course: Real Estate Finance and Syndication. Elective in real estate capital mar-
kets.

Previous courses: Financial Management. Core MBA course, also taught in UT’s Executive MBA
and Professional MBA programs. Real Estate Analysis. MBA elective in real estate debt markets.
Seminar in Real Estate Finance. MBA elective in real estate equity markets. Business Finance.
Undergraduate required course.

Teaching honors and awards: Twice voted the “Outstanding Core Instructor” by graduating MBA
classes. Named to the Honor Roll for teaching for both the MBA and Executive MBA programs.

New York University
Taught Corporate Finance and Corporate Finance Topics. MBA elective and undergraduate elec-
tive, respectively.


Honors and Awards

Best Paper Award, Indian School of Business Summer Research Conference, 2011.
Outstanding Editorial Board Member, Real Estate Economics, 2010.
Post Doctoral Award, Weimer School of Advanced Studies in Real Estate and Land Economics,
Homer Hoyt Institute, 2010.
Real Estate Research Institute (RERI) Grant Recipient (with Alan Crane), 2007.
RERI Grant Recipient (with Tobias M¨ uhlhofer and Sheridan Titman), 2006.
CBA Foundation Research Excellence Award for Assistant Professors, 2006. (Finance Department
nominee, 2003, 2005.)
Finance Department nominee for Assistant Professor Teaching Award, 2003, 2004.
University Preemptive Fellowship, UT-Austin, 1993-1995.
University Continuing Fellowship, UT-Austin, 1995-1997.
Austin Mortgage Bankers Association Scholarship, 1995.
Lola Wright Foundation Scholarship, 1995-1997.


Non-Academic Experience

Consulting practice, Austin, Texas.
Expert witness and financial consulting.                                               2007 to present
Provided expert witness testimony and served as a consulting expert. Retained as expert witness in
multiple cases involving real estate transactions, valuation, contracting issues and market conditions.
Experience includes depositions and testimony on multiple occasions. Retained as expert witness for
several cases regarding incentive compensation for regulated utilities. Retained as consulting expert
by multiple clients for matters involving corporate governance, valuation, and mortgage issues (com-
mercial and subprime). Deposed in matter before Superior Court of the State of California (trial
pending). Provided (written and oral) testimony and was deposed on behalf of Entergy Louisiana
LLC (Docket No. U-20925), 2008. Provided (written and oral) testimony on behalf of Entergy Gulf
States, Inc. (Docket No. 34800), 2008. Provided written testimony on behalf of Entergy Arkansas,
Inc. (Docket No. 09-084-U), 2009. Provided written testimony on behalf of Entergy Texas, Inc.
(Docket No. 37744), 2010.




                                                  6

2011 ETI Rate Case                                                                     5-40
                                                                                      Exhibit JCH-1
                                                                                 2011 TX Rate Case
                                                                                        Page 7 of 7


Hewitt Associates, The Woodlands, Texas.
Benefits Consultant.                                                              1991 to 1993
Consulted with clients on administration and ongoing design of defined contribution retirement
plans. Earned Certified Employee Benefits Specialist (CEBS) designation.

Lola Wright Foundation, Austin, Texas.
Investment Performance Consultant.                                                 1995 to 1997
While in graduate school, analyzed performance of foundation’s investment managers.


References

Furnished upon request.




                                               7

2011 ETI Rate Case                                                               5-41
    This page has been intentionally left blank.




2011 ETI Rate Case                       5-42
                                 SOAH Docket No. XXX-XX-XXXX
                                         PUC Docket No. 39896
                                            ETI 2011 Rate Case
                                            ETI EXHIBIT NO. 53
                  SOAH DOCKET NO. XXX-XX-XXXX
                     PUC DOCKET NO. 39896

APPLICATION OF ENTERGY         §
TEXAS, INC. FOR AUTHORITY TO   §             BEFORE THE
CHANGE RATES, RECONCILE        §           STATE OFFICE OF
FUEL COSTS, AND OBTAIN         §       ADMINISTRATIVE HEARINGS
DEFERRED ACCOUNTING            §
TREATMENT                      §




                     REBUTTAL TESTIMONY


                               OF


                     JAY C. HARTZELL, Ph.D.


                         ON BEHALF OF


                     ENTERGY TEXAS, INC.




                          APRIL 2012




                                                                 1
                        ENTERGY TEXAS, INC.
             REBUTTAL TESTIMONY OF JAY C. HARTZELL, Ph.D.
                          DOCKET NO. 39896


                              TABLE OF CONTENTS

                                                                             Page

I.      Introduction and Qualifications                                         1 

II.     Purpose of Rebuttal Testimony                                           1 

III.    Response to Mr. Garrett’s Policy Arguments Opposing Inclusion of
        “Financially” Related Incentive Compensation in Rates                   2 

IV.     Response to Mr. Pollock’s and Ms. Givens' Policy Arguments
        Opposing Inclusion of “Financially” Related Incentive Compensation
        in Rates                                                               13 

V.      Conclusion                                                             15 




                                                                                2
     Entergy Texas, Inc.                                                  Page 1 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1                       I.      INTRODUCTION AND QUALIFICATIONS

2    Q.      PLEASE STATE YOUR NAME AND BUSINESS ADDRESS.

3    A.      My name is Jay C. Hartzell. I am the Chair of the Finance Department,

4            Professor of Finance, and the Allied Bancshares Centennial Fellow at the

5            McCombs School of Business at the University of Texas at Austin. My

6            business address is Department of Finance, The University of Texas at

7            Austin, 1 University Station B6600, Austin, Texas 78712.

8

9    Q.      DID YOU PREVIOUSLY FILE DIRECT TESTIMONY ON BEHALF OF

10           ENTERGY TEXAS, INC. (“ETI” OR “THE COMPANY”) IN THIS

11           PROCEEDING?

12   A.      Yes, I did.

13

14                           II. PURPOSE OF REBUTTAL TESTIMONY

15   Q.      WHAT IS THE PURPOSE OF YOUR REBUTTAL TESTIMONY?

16   A.      My Rebuttal Testimony addresses certain arguments raised by Cities

17           witness Garrett, by Staff witness Givens, and by TIEC witness Pollock in

18           opposition to inclusion in rates of what has been termed “financially”

19           related incentive compensation.




                                                                                    3
     Entergy Texas, Inc.                                                           Page 2 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1                 III. RESPONSE TO MR. GARRETT’S POLICY ARGUMENTS
2                       OPPOSING INCLUSION OF “FINANCIALLY” RELATED
3                           INCENTIVE COMPENSATION IN RATES

4    Q.      WHAT PORTIONS OF MR. GARRETT’S TESTIMONY ARE YOU

5            ADDRESSING?

6    A.      Mr. Garrett makes several arguments as to why “financially” based

7            incentive compensation should be excluded from rates. Specifically, he

8            argues that:

9            1)      Payment is uncertain.

10           2)      Incentive plans tied to company earnings performance are held in

11                   general disfavor because many factors that significantly impact

12                   earnings are outside the control of most company employees and

13                   have limited value to customers.

14           3)      Earnings-based incentive plans can discourage conservation.

15           4)      The utility and its stockholders assume none of the financial risks

16                   associated with financially based incentive payments.

17           5)      Incentive payments based on financial performance measures

18                   should be made out of increased earnings.

19           6)      Financially based incentive payments embedded in rates shelter

20                   the utility against the risk of earnings erosion through attrition.

21                   Mr. Garrett goes on to argue that financial incentives differ from

22           operational incentives because ratepayers have no stake in an incentive

23           plan design based on financial performance measures, while they do have

24           a stake in such a plan to the extent it is based on operational performance



                                                                                             4
     Entergy Texas, Inc.                                                               Page 3 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1            measures.        There are logical and theoretical problems with these

2            arguments, as I discuss below. Company witness Kevin G. Gardner also

3            addresses the flaws in Mr. Garrett’s analysis.

4

5    Q.      PLEASE ADDRESS MR. GARRETT’S ARGUMENT THAT FUTURE

6            PAYMENT OF FINANCIALLY BASED INCENTIVE COMPENSATION IS

7            UNCERTAIN.

8 A. It is true that payment of incentive compensation in the future is designed

9            to be uncertain.       Indeed, this is a key aspect of the effectiveness of

10           incentive compensation, because the risk associated with the level of

11           future    compensation        provides    incentives     for   positive    employee

12           performance. However, this uncertainty does not imply that such incentive

13           compensation is an unreasonable, unnecessary, or non-recurring

14           business expense.         If Mr. Garrett’s argument were valid, no incentive

15           compensation, whether it is financially or operationally based, would be a

16           candidate for inclusion in rates, which is a position already considered and

17           rejected by the Commission.1 At some level, many future costs of doing

18           business are uncertain at the time rates are set. I understand that by

19           using a “test year,” the Commission has a sample data point that, despite

     1
          See Application of Oncor Electric Delivery Company for Authority to Change Rates, Docket
          No. 35717, Proposal for Decision at 100 (Jun 2, 2009) (stating that, despite the fact that
          incentive compensation plans are conditional by nature, the Commission has allowed
          recovery based on operational measures) and Order on Rehearing Findings of Fact 91-93
          and Ordering Paragraph 1 (Nov. 30, 2009) (adopting the PFD to the degree consistent with
          the order on rehearing).




                                                                                                  5
     Entergy Texas, Inc.                                                      Page 4 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1            this inherent level of uncertainty, becomes the starting point for setting

2            rates. ETI’s incentive compensation plan design provides the potential for

3            payment of incentive compensation at varying levels dependent on the

4            degree of financial success. This potential variation is consistent with the

5            use of the test-year level of incentive compensation payments as the basis

6            for setting rates.

7

8    Q.      WHAT IS YOUR RESPONSE TO MR. GARRETT’S POSITION THAT

9            INCENTIVE PLANS BASED ON COMPANY EARNINGS ARE HELD IN

10           GENERAL          DISFAVOR          BECAUSE   MANY      FACTORS        THAT

11           SIGNIFICANTLY IMPACT EARNINGS ARE OUTSIDE THE CONTROL

12           OF MOST COMPANY EMPLOYEES AND HAVE LIMITED VALUE TO

13           CUSTOMERS?

14   A.      Here, Mr. Garrett uses examples of “good luck” to argue that because

15           random chance can influence whether employees make targets or not,

16           this possibility somehow leads to the conclusion that such compensation

17           plans are held in disfavor. Mr. Garrett, however, conveniently ignores the

18           fact that the luck might be bad – e.g., an unseasonably mild summer might

19           weaken the firm’s financial performance and make it less likely that the

20           firm hits some financial targets. Moreover, the impact of such events can

21           also affect the level of performance on operational measures such as

22           reliability, such that Mr. Garrett’s argument raises no meaningful




                                                                                        6
     Entergy Texas, Inc.                                                       Page 5 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1            distinction from the types of incentive payments that the Commission

2            currently allows in rates.

3                    The effect of random chance – both positive and negative

4            surprises – is why nearly every overall compensation package provides

5            some component of safe pay, such as salary, instead of consisting of only

6            incentive-based pay. An incentive-only pay package would be too risky

7            from the employee’s perspective and too expensive from the firm’s

8            perspective due to this greater risk. A balanced approach, however, that

9            includes some incentive compensation, adds the possibility of a reward to

10           the negative of risk.         Moreover, that possibility of reward motivates

11           employees to take actions that are in the shareholders’ and ratepayers’

12           best interests.

13                   The uncertainty of payment of a portion of their compensation

14           provides incentives for employees to take actions that are in the best

15           interest of shareholders and ratepayers alike. The nature of the workplace

16           is such that it is impossible to perfectly observe and verify the employees’

17           actions. Instead, one must rely on signals or indications. These signals or

18           indications will include some element of luck or chance. Ultimately, by

19           properly balancing such incentive compensation with fixed salaries, all

20           parties can be better off – employees, shareholders, and customers.




                                                                                         7
     Entergy Texas, Inc.                                                    Page 6 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1    Q.      WHAT IS YOUR RESPONSE TO MR. GARRETT’S CONTENTION THAT

2            EARNINGS-BASED              INCENTIVE   PLANS     CAN     DISCOURAGE

3            CONSERVATION?

4    A.      Mr. Garrett hypothesizes that an earnings-based performance target will

5            improperly motivate employees to disregard beneficial programs such as

6            demand side management, if they perceive that such programs may

7            depress earnings. Mr. Garrett offers no evidence that any such incentive

8            is created by ETI’s incentive plan.     Moreover, to the extent that an

9            incentive plan encourages the attraction of incremental customers – such

10           as in connection with an economic development program – it may have

11           the positive result of spreading the Company’s fixed costs among a larger

12           customer base, to the benefit of all customers. More fundamentally, an

13           appropriate balance of performance incentives in the incentive plan design

14           will avoid the result hypothesized. For example, when an incentive plan

15           design balances both earnings targets and cost control performance

16           through budget and process efficiency targets, the design should lead

17           managers to reduce costs, which in the long run will directly benefit

18           customers. At the same time, including performance targets related to

19           reliable service and customer satisfaction helps ensure that cost-cutting

20           does not erode customer service.




                                                                                      8
     Entergy Texas, Inc.                                                         Page 7 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1    Q.      IS   MR.     GARRETT         CORRECT      THAT     THE   UTILITY    AND     ITS

2            STOCKHOLDERS             ASSUME        NONE   OF   THE   FINANCIAL      RISKS

3            ASSOCIATED WITH INCENTIVE PAYMENTS?

4    A.      Based on my understanding of the ratemaking process, this statement is

5            false. If the exact level of incentive compensation for every year was

6            included in rates in that year, then it might be true. However, by using a

7            test year and setting the appropriate incentive compensation level based

8            on that year’s data, an expected level of incentive compensation is

9            included in future rates. The utility and shareholders still face financial risk

10           or variation due to fluctuations around that expected level. If incentive

11           compensation is above the amount put in rates, shareholders of the firm

12           will pay that extra amount.

13                   In addition, Mr. Garrett’s claim here misses the whole point of

14           incentive compensation. The reason incentive compensation is effective

15           is that it puts a portion of the employees’ pay at risk. The goal is not to put

16           more risk on the shareholders – they are already bearing the risk of the

17           employees’ actions that affect the firms’ profitability.         By exposing

18           employees’ pay to risk or variation, employees have an increased

19           incentive to take actions that are in both shareholders’ and ratepayers’

20           best interests.




                                                                                           9
     Entergy Texas, Inc.                                                     Page 8 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1    Q.      IS THERE ANY MERIT TO MR. GARRETT’S CLAIM THAT INCENTIVE

2            PAYMENTS BASED ON FINANCIAL PERFORMANCE MEASURES

3            SHOULD BE MADE OUT OF INCREASED EARNINGS?

4 A. I do not understand Mr. Garrett’s claim or objection here. The test year

5            provides a measure of “expected” or “normal” compensation, including

6            both salaries and reasonable or customary incentive compensation. It is

7            this expected level that is recovered through rates, and thus, shareholders

8            do indeed bear the cost of any additional – or, better than expected –

9            compensation. Thus, what Mr. Garrett claims should happen is exactly

10           what does happen; shareholders pay for compensation that is greater than

11           expectations out of increased earnings.

12

13   Q.      IS MR. GARRETT’S VIEW CORRECT THAT INCENTIVE PAYMENTS

14           EMBEDDED IN RATES SHELTER THE UTILITY AGAINST THE RISK OF

15           EARNINGS EROSION THROUGH ATTRITION?

16   A.      No. Including a representative level of incentive compensation in rates

17           does not act as a typical financial hedge, unlike the characterization put

18           forth by Mr. Garrett. Hedges act as insurance and pay off more if the

19           firm’s performance weakens. Recovering incentive compensation through

20           rates would provide a level cash flow to the utility, holding revenues

21           constant. If the firm’s performance weakens due to shocks to its cost

22           structure, then this level cash flow would indeed improve its financial

23           stability, but no more so than other cost components of the rates in place.



                                                                                      10
     Entergy Texas, Inc.                                                          Page 9 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1            However, if the performance weakens due to a drop in revenues (for

2            example, due to a drop in electricity consumption), then the cash flow

3            traced to the inclusion of incentive compensation in rates would drop as

4            well (because it is part of the costs that go into establishing the per-unit

5            price). Even if the additional cash flow improves the financial health of the

6            utility, however, a financially healthy utility is in the customers’ best

7            interest. As I pointed out in my Direct Testimony, a utility that is financially

8            unhealthy would likely incur greater costs in the future that would be borne

9            by customers.

10                   This last point brings up another problem with Mr. Garrett’s

11           testimony. He states:

12                   When incentive compensation payments are based on
13                   financial performance measures, the compensation
14                   agreement between shareholders and employees could be
15                   loosely stated in this manner: “if you increase shareholder
16                   earnings, we will pay you a bonus.”               The intended
17                   beneficiaries to this agreement are the shareholders and the
18                   employees. Ratepayers have no stake in this agreement;
19                   therefore, they should bear none of the costs that result from
20                   such an agreement. If, instead, the agreement were stated
21                   in this manner: “if you will help increase reliability and quality
22                   of service to the customers, and reduce fuel and purchased
23                   power costs, we will pay you a bonus,” then, ratepayers
24                   would have a stake in the agreement, and could share in a
25                   portion of the costs. (See page 39.)

26           Mr. Garrett’s statement that ratepayers have no stake in the first

27           agreement he references is false in my opinion. Ratepayers are likely to

28           benefit from a financially healthy utility for the many reasons discussed in

29           my Direct Testimony.         In addition, a well-balanced incentive plan that




                                                                                           11
     Entergy Texas, Inc.                                                       Page 10 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1            rewards employees based on operational measures in addition to financial

2            measures will help ensure that improvements in shareholders’ welfare do

3            not come at the expense of ratepayers’ welfare.

4

5    Q.      IS MR. GARRETT’S STATEMENT THAT RATEPAYERS HAVE NO

6            STAKE IN INCENTIVE COMPENSATION AGREEMENTS BASED ON

7            FINANCIAL PERFORMANCE MEASURES LOGICAL AND CONSISTENT

8            WITH HIS OTHER STATEMENTS?

9    A.      No.    In addition to the benefits that ratepayers experience from a

10           financially healthy utility (as discussed in my Direct Testimony), perhaps

11           the easiest way to see the error in Mr. Garrett’s argument that ratepayers

12           have no stake in such incentive compensation plans is to consider an

13           incentive plan that motivates employees to achieve increased efficiencies

14           or control costs. Because of the regulatory process, the benefits of any

15           cost controls would be passed along to ratepayers through lower rates in

16           the future. Thus, it seems obvious that it is in the ratepayers’ interests that

17           the utility implements a fair and reasonable incentive compensation plan

18           that motivates employees to control costs.

19                   Mr. Garrett admits this point on page 31 of his testimony, where he

20           states: “To the contrary, incentive plans that motivate employees to

21           achieve increased efficiencies (i.e., cost control) should be encouraged.”

22           He goes on to argue that because the utility retains such cost savings

23           between rate cases, the utility should pay for the incentive compensation



                                                                                         12
     Entergy Texas, Inc.                                                              Page 11 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1             rather than the ratepayers.           Based on this discussion, it is clear that

2             Mr. Garrett understands that ratepayers ultimately benefit from incentive

3             compensation plans that lead to greater cost control, via the regulatory

4             process. Thus, Mr. Garrett contradicts his later statement on page 39 that

5             ratepayers have no stake in these types of agreements.

6

7    Q.       IN ADDITION TO THESE INTERNAL INCONSISTENCIES, DOES MR.

8             GARRETT’S         POSITION        ALSO      CONTRADICT          THOSE     OF    MR.

9             POLLOCK AND MS. GIVENS?

10   A.       Yes.    Mr. Pollock and Ms. Givens do not object to the inclusion of

11            compensation based on cost controls. In fact, Mr. Pollock acknowledges

12            in his deposition that compensation based on cost controls will tend to

13            benefit ratepayers.2 In contrast, Mr. Garrett includes compensation based

14            on cost controls as financially-based, and then argues that it should be

15            excluded, in spite of his admission that it benefits ratepayers and should

16            be encouraged.




     2
          See pages 39-40 of Mr. Pollock’s deposition, dated April 9, 2012.




                                                                                                13
     Entergy Texas, Inc.                                                                      Page 12 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1    Q.       CAN YOU GIVE A SIMPLE EXAMPLE TO ILLUSTRATE THE BENEFIT

2             TO RATEPAYERS OF COST CONTROLS AS PART OF THE

3             REGULATORY PROCESS?

4    A.       Yes.      Consider a simple example where, due to an incentive

5             compensation plan that rewards cost controls, an employee comes up

6             with an idea that reduces the cost of delivering service by $1 per year, in

7             perpetuity. In order to convert this stream of cost savings into a value

8             today, one needs to use an interest (or discount) rate that captures

9             ratepayers’ and shareholders’ preferences for cash today relative to cash

10            in the future. To use round but plausible numbers, consider the case

11            where ratepayers and shareholders are willing to accept a 10 percent

12            return on their investments. In this case, the $1 annual cost saving would

13            generate $10 of value or wealth (calculated as $10 = $1 / 0.10).3

14                    Next, assume that the time between the cost savings and the next

15            rate case is three years. In this example, shareholders receive the benefit

16            of the first three years of cost savings, while ratepayers receive the

17            savings for year four and beyond. Using the 10 percent discount rate, the

18            value of the cost savings that is captured by the shareholders is about

19            $2.49, while the remaining $7.51 accrues to the ratepayers.4 Thus, about

20            25 percent of the value of cost savings is passed to the shareholders,

     3
          Intuitively, this is the value because one could invest $10 at a 10 percent rate of return and
          generate the equivalent $1 per year, forever.
     4
          This is calculated as 1/1.1 + 1/(1.1^2) + 1/(1.1^3) = 2.49, and 10 – 2.49 = 7.51.




                                                                                                        14
     Entergy Texas, Inc.                                                     Page 13 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1            while 75 percent goes to the ratepayers. Clearly, the ratepayers have a

2            stake in the agreement that provided the employee with the incentive to

3            control costs. In fact, in this scenario, the ratepayers’ stake is even more

4            significant than that of the shareholders.

5

6                  IV. RESPONSE TO MR. POLLOCK’S AND MS. GIVENS’
7                      POLICY ARGUMENTS OPPOSING INCLUSION OF
8                           “FINANCIALLY” RELATED INCENTIVE
9                                COMPENSATION IN RATES

10   Q.      WHAT PORTIONS OF MR. POLLOCK’S AND MS. GIVENS’ TESTIMONY

11           ARE YOU ADDRESSING?

12   A.      Mr. Pollock and Ms. Givens both discuss incentive compensation, and

13           assert that compensation expense related to achieving financial objectives

14           should be disallowed.

15

16   Q.      DO    YOU      AGREE       WITH        MR.   POLLOCK’S   STATEMENT    THAT

17           INCENTIVE COMPENSATION BASED ON ACHIEVING CERTAIN

18           FINANCIAL GOALS OF ENTERGY SHOULD BE DISALLOWED ON THE

19           BASIS      THAT       IT     BENEFITS        ONLY   SHAREHOLDERS       NOT

20           CUSTOMERS?

21   A.      No. Mr. Pollock makes this statement on pages 41-42 of his testimony.

22           As discussed earlier in this Rebuttal Testimony and in my Direct

23           Testimony, there are several reasons why ratepayers benefit from a

24           financially healthy utility.      Incentive compensation based on financial




                                                                                       15
     Entergy Texas, Inc.                                                    Page 14 of 15
     Rebuttal Testimony of Jay C. Hartzell, Ph.D.
     Docket No. 39896


1            measures is an important tool used to promote financial health, which in

2            turn tends to benefit ratepayers.

3

4    Q.      DOES MR. POLLOCK OFFER ANY ADDITIONAL SUPPORT FOR HIS

5            CLAIM THAT INCENTIVE COMPENSATION EXPENSE LINKED TO

6            FINANCIAL PERFORMANCE SHOULD BE EXCLUDED?

7    A.      Beyond his assertion that ratepayers do not benefit from a financially

8            healthy utility or from cost controls, Mr. Pollock’s recommendation appears

9            to be based solely on past precedent. On page 44, in response to the

10           question, “What is the basis for your recommendation?” he states, “My

11           recommendation is consistent with past precedent,” and goes on to

12           discuss previous Commission findings. He does not present additional

13           analysis of his own in support of his recommendation.

14

15   Q.      DOES MS. GIVENS OFFER ANY ADDITIONAL SUPPORT FOR HER

16           CLAIM THAT INCENTIVE COMPENSATION EXPENSE LINKED TO

17           FINANCIAL PERFORMANCE SHOULD BE EXCLUDED?

18   A.      Like Mr. Pollock, Ms. Givens’ recommendation appears to be based solely

19           on past precedent. She discusses this history on pages 16-18 of her

20           testimony, but she does not present additional analysis of her own in

21           support of her recommendation.




                                                                                      16
    Entergy Texas, Inc.                                     Page 15 of 15
    Rebuttal Testimony of Jay C. Hartzell, Ph.D.
    Docket No. 39896


1                                      V.      CONCLUSION

2   Q.      DOES THIS CONCLUDE YOUR REBUTTAL TESTIMONY?

3   A.      Yes.




                                                                      17
                                                     SOAH Docket No. XXX-XX-XXXX
                                                       PUC Docket No. 40295


                                                     ETI Exhibit No. 12
                  SOAH DOCKET NO. XXX-XX-XXXX
                    PUCT DOCKET NO. 40295


APPLICATION OF ENTERGY             §    BEFORE THE STATE OFFICE
TEXAS, INC. FOR RATE CASE          §              OF
EXPENSES PERTAINING TO             §    ADMINISTRATIVE HEARINGS
PUC DOCKET NO. 39896               §




                     REBUITAL TESTIMONY
                                                                              --
                                                                              ~
                                                                              ,.....,
                                                                              ~)
                                                                               ,..._
                                                                              (::..,..,....


                                                                                  -
                                                          ....   ~




                                                            l

                                                                                     t f\
                                                                 "'',. '                ..-".(')
                                                                                                     ..."
                                                                                         ~
                                                                     \

                                   OF                                                                       '.,
                                                                         ,.                   ~
                                                                                                            ~




                                                                                              ()'\
                                                                                               0


                      STEPHEN F. MORRIS



                            ON BEHALF OF



                      ENTERGY TEXAS, INC.




                       NOVEMBER 15, 2012




                               (
                     ENTERGY TEXAS, INC.
                   REBUTTAL TESTIMONY OF
                      STEPHEN F. MORRIS
                    PUCT DOCKET NO. 40295


                     TABLE OF CONTENTS


I.    INTRODUCTION & PURPOSE                                      1

11.   REBUTTAL OF PROPOSED DlSALLOWANCES                          1




                            EXHIBITS

Exhibit SFM-R-1     Open Meeting Excerpts Regarding Recovery of
                    Incentive Compensation

Exhibit SFM-R-2     Resume of Gerald Tucker

Exhibit SFM-R-3     ETl's Response to Staff RFI 13-7
     Entergy Texas, Inc.                                                 Page 1of14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295


 1                              I.   INTRODUCTION & PURPOSE

 2   Q.     PLEASE STATE YOUR NAME AND BUSINESS ADDRESS.

 3   A.     My name is Stephen F. Morris. My business address is 8310 N. Capital of

 4          Texas Highway, Suite 490, Austin, Texas 78731.

 5

 6   Q.     ARE YOU THE SAME STEPHEN F. MORRIS WHO FILED DIRECT AND

 7          SUPPLEMENTAL DIRECT TESTIMONY IN DOCKET NO. 39896 AND IN

 8          THIS DOCKET ON BEHALF OF ENTERGY TEXAS, INC. ("ETI" OR "THE

 9          COMPANY")?

10   A.     Yes, I am.

11

12   Q.     WHAT IS THE PURPOSE OF THIS REBUTIAL TESTIMONY?

13   A.     This rebuttal testimony addresses certain aspects of the direct testimony

14          of Office of Public Utility Counsel ("OPUC") witness Nathan A. Benedict

15          and the "recommendations" of the Staff of the Public Utility Commission of

16          Texas ("Staff'), OPUC, and the State of Texas' agencies and institutions

17          of higher education ("State Agencies").

18

19                   II.   REBUTIAL OF PROPOSED DISALLOWANCES

20   Q.     HAVE      CERTAIN        PARTIES   RECOMMENDED     THAT    RATE CASE

21          EXPENSES ASSOCIATED WITH ETl'S REQUEST TO RECOVER

22          FINANCIAL-BASED INCENTIVE COMPENSATION BE DISALLOWED?

23   A      Yes.
     Entergy Texas, Inc.                                                                Page 2of14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295


 1   Q.      WHAT RATIONALE IS PROVIDED BY THE PARTIES PROPOSING

2            SUCH A DISALLOWANCE?

 3   A.      Staff did not provide a rationaie. 1 OPUC and State Agencies both contend

 4           rate case expenses associated with attempts to recover financial-based

 5           incentive compensation should be disallowed on the grounds that long-

6            standing Commission precedent prohibits the recovery of such costs. 2

 7

 8   Q.      DO YOU AGREE WITH THIS RATIONALE OR THE PROPOSED

 9           DISALLOWANCE?

10   A       No, I do not.        The Commission has not foreclosed the possibility of

11           recovering any costs associated with what has been termed "financial-

12           based" incentive compensation or prohibited utilities from seeking such

13           costs.

14                    In fact, the Commission approved ETl's request in Docket

15            No. 39896 to recover costs ass.ociated with incentive compensation tied to

16           cost controls, 3 which have been grouped with financial-based incentive

17            compensation in several prior cases. 4 ETl's recovery of these costs was

18            supported by rate case expenses related to the testimony and exhibits of




          Commission Staff's Recommendation at 1.
     2
          Direct Testimony of Nathan A Benedict {OPUC) at 7-8; State Agencies' Recommendations
          at4.
     3
          Application of Entergy Texas, Inc. for Authority to Change Rates, Reconcile Fuel Costs, and
          Obtain Deferred Accounting Treatment, Docket No. 39896, Final Order at 5.
     4
          See e.g., Application of AEP Texas Central Company for Authority to Change Rates, Docket
          No. 28840, Proposal for Decision at 93 and Final Order at 35 (Finding of Fact 167).
     Entergy Texas, Inc.                                                            Page 3of14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295


 1          Dr. Jay Hartzell5 and the efforts of outside counsel. This result highlights

 2          not only the reasonableness of litigating this issue, but also the continuing

 3          evolution    of    how    various       types   of   incentive   compensation     are

4           characterized and categorized.

 5                  Moreover, the notion that the Commission has prohibited utilities

 6          from seeking recovery of costs associated with financial-based incentive

 7          compensation is belied by the fact that other utilities routinely seek

 8          recovery of such costs. 6 Thus, it is incorrect to suggest that the Company

 9          was somehow forewarned against incurring rate case expenses in pursuit

10          of costs associated with financial-based incentive compensation.

11                  Finally,   in    Open      Meeting discussions, Commissioners have

12          expressed some concern with the Commission's historical approach to the

13          recovery of incentive compensation and intimated that the recovery of

14          such costs may tum on a "properly organized and evidenced" case on the




         Direct Testimony of Dr. Jay C. Hartzell at 11 and 24 (though nearly an of Dr. Hartzeil's
     5

         testimony addresses the benefits of cost control-based incentive compensation in tandem
         with other types of incentive compensation).
     6
         See e.g., Application of Southwestern Electric Power Company for Authority to Change Rates
         and Reconcile Fuel Costs, Docket No. 40443, Direct Testimony of Andrew R. Carlin at 5;
         Application of El Paso Electric Company to Change Rates, to Reconcile Fuel Costs, to
         Establish Formula-Based Fuel Factors, and to Establish an Energy Efficiency Cost Recovery
         Factor, Docket No. 37690, Direct Testimony of Michael D. Feuerbacher at 5, Order (July 30,
         201 O); Application of Southwestern Electric Power Company for Authority to Change Rates,
         Docket No. 37364, Direct Testimony of David A Jolley at 13-30, Order (Apr. 16, 2010};
         Application of Southwestern Public Service Company Authority to Change Rates, to
         Reconcile Fuel and Purchased Power Costs for 2006 and 2007 and to Provide a Credit for
         Fuel Cost Savings, Docket No. 35763, Direct Testimony of Marvin E. McDaniel, Jr. at 12,
         Order (June 2, 2009); Application of Oncor Electric Delivery Company, LLC for Authority to
         Change Rates, Docket No. 35717, Direct Testimony of James A Greer at 43-44, Final Order
         (Aug. 31, 2009); Application of AEP Texas Central Company for Authority to Change Rates,
         Docket No. 33309, Direct Testimony of David A Jolley at 12, Order (Dec. 13, 2007).


                                                5
     Entergy Texas, !nc.                                                           Page 4of14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295


 1           issue.7 Accordingly, in Docket No. 39896, it was reasonable for ETI to

 2           attempt to organize and present evidence regarding the benefits of its

 3           incentive compensation programs in             a     manner that would result in

4            Commission approval of such costs.

 5

6    a.      HAS OPUC RECOMMENDED OTHER DISALLOWANCES TO ETl'S

 7           RATE CASE EXPENSE REQUEST BASED ON THE THEORY THAT ETI

 8           UNREASONABLY INCURRED COSTS LITIGATING AN ISSUE?

 9   A.      Yes.     OPUC recommended that the Commission disallow rate case

10           expenses associated with ETl's request for: (1) a post-test year

11           adjustment ("PTYA") to its MSS-2 (transmission equalization) expense,

12           based on the theory that ETl's position was contrary to the established

13           "known and measurable" standard for PTYAs; and (2) a purchased

14           capacity rider, due to the existence of a related rulemaking. 8

15

16   a.      DO YOU AGREE WITH OPUC'S RECOMMENDED DISALLOWANCE OF

17           RATE CASE EXPENSES ASSOCIATED WITH ETl'S PROPOSED PTYA

18           TO !TS TEST YEAR MSS-2 EXPENSE?

19   A.      No, I do   not OPUC's disallowance is based            011 a flawed and unworkable

20           premise: that a party that fails to persuade the Commission that a

21           particular standard of recovery has been met (e.g., "known and


     7
          See Exhibit SFM-R-1.
     6
          Direct Testimony of Nathan A. Benedict (OPUC) at 8-9.
     Entergy Texas, Inc.                                                    Page 5 of 14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295


 1           measureable" or "reasonable and necessary") has necessarily and

 2           unreasonably taken a position contrary to established precedent.

 3                   ET! did not incur rate case expenses in pursuit of a position

 4           contrary to the well-established "known and measurable" standard for

 5           PTYAs. Rather, the Commission disagreed that the evidence put forth by

 6           ET! met that standard. 9 This is a very important distinction. Finding that

 7           evidence put forth by a utility did not meet an established standard does

 8           not equate to a finding that the utility unreasonably contested the

 9           applicability of such standard or was unreasonable in contending that such

iO           standard had been met. Despite good faith arguments that all requested

11           costs are "reasonable and necessary," it is unusual for a Texas utility to

12           recover 100% of its Operations & Maintenance or Administrative &

13           General costs increases requested in base rate cases.       This does not

14           mean, as OPUC's position implies, that every utility that has ever filed a

15           base rate case with the Commission has taken a position contrary to

16           settled precedent.

17                   111 addition, ETI was not alone in its view that an upward PTYA to

18           the Company's MSS-2 expense would be reasonable.                The direct

19           testimonies of Cities witness Dennis W. Goins and TIEC witness Jeffry

20           Pollock each addressed the reasonableness of positive PTYAs to ETl's




     9
         Final Order at 20.



                                               7
     Entergy Texas, Inc.                                                                 Page6of14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295


 1           test year MSS-2 expense. 10            The fact that the Commission ultimately

 2            rejected these adjustments does not suggest that ETI or any other party

 3            took an unreasonable position contrary to Commission precedent.

4            Accordingly, OPUC's recommendation to disallow rate case expenses

5             related to ETl's request for an MSS-2 PTYA should be rejected.

6

 7   Q.       DO YOU AGREE WITH OPUC'S RECOMMENDED D!SALLOWANCE OF

 8            RATE CASE EXPENSES ASSOCIATED WITH ETl'S PROPOSED

 9            PURCHASED CAPACITY RIDER?

10   A.       No, I do not      The fact that the Commission has opened a rulemaking

11            related to purchased capacity riders does not suggest that ETI was

12            unreasonable to request a purchase capacity rider through its rate filing.

13            Project No. 39246 was initiated by the Commission on March 10, 2011. At

14            the time ETI filed its rate application, the Commission had taken no action

15            and there had been no filings in Project No. 39246 for over 4 months and

16            there was no activity whatsoever in the Project from July 11, 2011 through

17            September 28, 2012 (more than 14 months). In their December 19, 2011

18            responses to request for briefing on the issue of whether a purchased

19            capacity rider should be considered in this docket, both Texas Industrial

20            Energy Consumers and State Agencies took the position that there was




     10
          Docket No. 39896, Direct Testimony of Dennis W. Goins at 19-22 (discussing a post-test year
          adjustment from $1.84 million to $4.1 million) and Direct Testimony of Jeffry Pollock at 32-33
          (discussing a posHest year adjustment to $2.7 mil!ion).
     Entergy Texas, Inc.                                                          Page 7 of 14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295


 1           no legal impediment to doing so. 11          OPUC filed no response.          Staff

 2           indicated that there was no legal prohibition against considering ETl's

 3           request, but noted that the Commission "may wish to use th[e] pending

 4           rulemaking project to develop a general policy regarding purchased-power

 5           cost   recovery      mechanisms     prior to   evaluating    any    utility-specific
                          12
 6           requests."        These positions clearly argue against OPUC's harsh after-

 7           the-fact request for disallowance of these costs.

 8

 9   Q.      WHAT IS YOUR REACTION TO OPUC'S GLOBAL RECOMMENDATION

10           TO DISALLOW BETWEEN 14.5% ($1.3 MILLION) AND 73.6% ($6.4

11          . MILLION) OF ETl'S REQUESTED RATE CASE EXPENSES?

12   A.      OPUC's recoG:endation should be rejected.                 OPU~ rationale for

13           disallowing 142o/o of ETl's rate case expenses is that 14}·% of ETl's initial

14           rate request is comprised of costs that, according to OPUC, ETI should

15           not have pursued in the first instance. 13 For the reasons explained above,

16           ETI was not unreasonable in pursuing recovery of the costs identified by

17           OPUC.        In any event, the methodology underlying OPUC's proposed

18           disallowance is flawed because the ratio of the underlying costs OPUC

19           identifies relative to ETl's overall request does not correspond to the

20           amount of rate case expenses incurred to litigate such issues. In lieu of

21           identifying the level of rate case expenses actually related to such issues
     11
          Texas Industrial Energy Consumers' Response to Order Requesting Briefing on Threshold
          Legal/Policy Issues at 2; State Agencies' Brief on Threshold Legal/Policy Issues at 2.
     12
          Commission Staffs Brief on Threshold Legal and Policy Issues at 1.
     13
          DirectTestimony of Nathan A. Benedict (OPUC) at 10-11.
     Entergy Texas, Inc.                                                      Page 8of14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295


 1            (i.e., the amount it was 1..mreasonable to incur under OPUC's theory),

 2            OPUC has arbitrarily tied its proposed disa!lowance to the level of the

 3            underlying costs relative to ETl's overall request.

 4                     OPUC's rationale for disallowing 73.6% of ETl's rate case

 5            expenses is equally simplistic and contrary to Commission precedent. In

 6            essence, OPUC contends that utilities' rate case expense recovery should

 7            be tied to their success in achieving their initial rate request. 14 In other

 8            words, OPUC asserts that because ETI was only awarded approximately

 9            26% of its requested rate increase, it should only be awarded 26% of its

10            rate case expenses. Not surprisingly, OPUC fails to identify any instance

11            in which the Commission has taken such an approach to determining the

12            reasonableness of rate case expenses.        OPUC's proposal runs afoul of

13            fundamental ratemaking principles in that it relies on a punitive and

14            hindsight-driven approach to cost recovery, rather than basing cost

15            recovery on whether a utility acted reasonably at the time it incurred such

16            costs.

17                     For these reasons, the Commission should reject OPUC's global

18            proposals and continue to base rate case expense recovery on the

19            reasonableness of the actual expenses being requested.

20

21   Q.       DOES STATE AGENCIES' TAKE A SIMILARLY GLOBAL APPROACH IN

22            RECOMMENDING A DISALLOWANCE OF RATE CASE EXPENSES?

     14
          Id. at 10.

                                           Io
     Entergy Texas, inc.                                                                Page 9of14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295


 1   A.       Yes. Although it identifies only $357,210 in actual rate case expenses that

 2            it claims were unreasonably incurred, State Agencies recommends

 3            alternative global disallowances of either 50% ($4.35 million) or 73%

4             ($6.38 million) of ETl's rate case expenses. 15

 5

6    Q.       DO YOU AGREE WITH THOSE RECOMMENDATIONS?

 7   A        No. I do not. Both of State Agencies' proposed altemative global

 8            disallowances represent a departure from Commission practice and bad

 9            public policy.

10                    First, State Agencies argues that the Commission should disallow

11            50% ($4.35 million) of ETl's rate case expenses simply because

12            shareholders derive benefit from rate cases. 16 ETI is not aware of, and

13            State Agencies fails to identify, any instance in which the Commission has

14            taken such an approach to determining the reasonableness of rate case

15            expenses. Moreover, such practice would constitute bad policy because

16            rate case expenses are a necessary component of the traditional

17            ratemaking paradigm set out in the Public Utility Regulatory Act

18            ("PURA"). 17


     15
          State Agencies' Recommendations at 1-3.
     1e   Id.
     17
          As discussed in the rebuttal testimony of Michael Considine, it is ironic that State Agencies
          would recommend a global disallowance of rate case expenses, in part, based on a
          generalized complaint regarding the frequency of traditional base rate cases, while
          consistently taking positions against ETI proposals that would lessen the need for such cases
          (e.g., formula rates, rate riders, and PTYAs). State Agencies routinely cites the benefits of
          the traditional, comprehensive base rate approach to ratemaking as a reason to reject ETl's
          proposals to streamline the ratemaking process. Application of Entergy Texas, fnc. for
          Authority to Change Rates, Reconcile Fuel Costs, and Obtain Deferred Accounting
     Entergy Texas, Inc.                                                              Page 10of14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295


 1                   As an alternative theory, and consistent with OPUC's proposal,

2            State proposes that the Commission globally disallow 73% ($6.38 million)

 3           of ETl's requested rate case expenses by tying ETl's recovery of rate case

4            expenses to its success in obtaining the relief requested in its

 5           application. 18    In other words, like OPUC, State Agencies insists that

6            utilities seek recovery of costs through base rate cases but contends, in

7            essence, that they should litigate such cases on a contingency basis.

 8           Again, however, the Commission has never adopted such an approach to

 9           determining the reasonableness of rate case expenses and such a

1O           position ignores the fact that the incurrence of rate case expenses is a

11           necessary component of the ratemaking paradigm endorsed by State

12           Agencies. As with OPUC's position, adopting a disallowance based on

13           the percentage of the ultimate base rate increase as compared to the

14           requested increase has no, and makes no, connection to whether the rate

15           case expenses were reasonable.

16                    For these reasons, the Commission should reject State Agencies'

17            indiscriminate new approach to rate case expense recovery.




          Treatment, Docket No. 39896, Direct Testimony of Kit Pevoto at 4-5 (Mar. 27, 2012);
          Application of Entergy Texas, Inc. for Authority to Change Rates and Reconcile Fuel Costs,
          Docket No. 37744, Direct Testimony of Kit Pevoto at 5 and 30 (June 9, 2010); Application of
          Entergy Gulf States, Inc. for Authority to Change Rates and to Reconcile Fuel Costs, Docket
          No. 34800, Direct Testimony of Kit Pevoto at 6 and 15-16 (Apr. 11, 2008).
     18
          State Agencies' Recommendations at 1~3.
     Entergy Texas, Inc.                                                     Page i1of14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295


 1   Q.      APART FROM ITS PROPOSED GLOBAL DISALLOWANCES, DOES

 2           STATE AGENCIES IDENTIFY SPECIFIC RATE CASE EXPENSES THAT

 3           IT CONTENDS WERE UNREASONABLY INCURRED?

4    A.      Yes.    State Agencies specifically recommends that the Commission

 5           disallow rate case expenses totaling $357,209.59 associated with: (1) the

 6           recovery of financial-based incentive compensation ($27 ,256); (2) the

 7           services of Mr. Gerald Tucker ($116, 119); (3) the "lessons learned"

 8           analysis conducted by ETI ($5,744); and (4) the depreciation and

 9           amortization loader that follows Entergy Services, Inc. ("ESI") labor

10           expense billed to the rate case ($207,683). 19 I will address the first three

11           proposed disallowances below. Mr. Considine also addresses the Gerald

12           Tucker expenses, and the fourth proposed disallowance relating to

13           depreciation in his rebuttal testimony.

14

15   Q.      PLEASE ADDRESS             STATE AGENCIES'       RECOMMENDATION TO

16           DISALLOW RATE CASE EXPENSES ASSOCIATED WITH INCENTIVE

17           COMPENSATION.

18   A.      Like OPUC, State Agencies recommends that ETI rate case expenses

19           associated with the recovery of financial-based incentive compensation be

20           disallowed. 2 °   For the reasons explained above, this recommendation

21           should be rejected.


     19
          State Agencies' Recommendations at 3-6.
     20
          State Agencies' Recommendations at 4.
     Entergy Texas, Inc.                                                         Page 12of14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295


 1   Q.      PLEASE ADDRESS             STATE AGENCIES'          RECOMMENDATION TO

 2           DISALLOW        RATE     CASE       EXPENSES     ASSOCIATED         WITH     THE

 3           SERVICES OF GERALD TUCKER

 4   A.      State Agencies bases this recommendation, generally, on the contention

 5           that Gerald Tucker's services were not described in sufficient detail and

 6           appear to be duplicative of services provided by other ETI consultants or

 7           emp!oyees. 21

 8                  As explained in my direct and supplemental direct testimonies, 22

 9           Gerald Tucker was engaged to assist the Company with the rate case,

10           including proving up its affiliate expenses, consistent with the burden of

11           proof set out by the Commission in Docket No. 16705 and in subsequent

12           guidelines.     Mr. Tucker, who reviewed all affiliate cost testimony and

13           exhibits, has been engaged in a similar role in every ETI base rate case

14           since Docket No. 16705.           State Agencies in effect makes ETl's point

15           regarding the value of Mr. Tucker's services by noting that the Company

16           has not incurred the affiliate cost-related disallowances experienced in

17           Docket No. 16705 since utilizing the services of Mr. Tucker in this

18           capacity. 23

19                   State Agencies suggests that, because Mr. Tucker's billings point to

20           issues also addressed and types of tasks also performed by Duggins

21           Wren attorneys, Mr. Tucker's services are duplicative.             However, the
     21
          State Agencies' Recommendations at 4-5.
     22
          Direct Testimony of Stephen F. Morris at 16-17; Supplemental Direct Testimony (Oct 5,
          2012) at 10-11.
     23
          State Agencies' Recommendations at 5.


                                               1'1
     Entergy Texas, Inc.                                                     Page 13of14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295


 1           notion that multiple people with varied backgrounds and expertise cannot

 2           provide valuable input on a topic as complex and important as affiliate

 3           expenses, especially considering the burden ETI bears to prove up such

 4           expenses, is overly simplistic and wrong.         Mr. Tucker provides the

 5           perspective of a CPA (as opposed that of an attorney), as State Agencies

6            itself notes, as well as that of someone whose lengthy history with the

7            Company has resulted in an intimate familiarity with ETl's affiliate costs

 8           and the process of allocating such costs. 24

 9                   The types of services provided by Mr. Tucker are critically important

10           to the overall effective preparation and presentation of ETl's rate cases

11           and, specifically, its success in recovering affiliate expenses since Docket

12           No. 16705.       Mr. Tucker's hourly rate of $250 is quite reasonable

13           considering his substantial experience and expertise in a niche field. The

14           Commission should reject State Agencies' generalized argument that Mr.

15           Tucker's services are merely duplicative of those provided by others.

16

17   Q.      PLEASE ADDRESS STATE AGENCIES'                   RECOMMENDATION TO

18           DISALLOW        RATE     CASE      EXPENSES    ASSOCIATED       WITH    THE

19           "LESSONS LEARNED" ANALYSIS PERFORMED BY THE COMPANY?

20   A.      This recommendation is illogical and should be rejected. The Company

21           provided a detailed description of the content and purpose of its "lessons



     24
          Exhibit SFM-R-2 (Resume of Gerald Tucker).
     Entergy Texas, Inc.                                                           Page 14of14
     Rebuttal Testimony of Stephen F. Morris
     PUCT Docket No. 40295

                                                                              25
 1           learned" memorandum in its response to Staff RF! 13-7,                despite the

 2           privileged nature of the document and analysis at issue. The Company's

 3           response supports recovery of the costs at issue. Rate case expenses

 4           related to ETl's "lessons learned" analysis and memorandum reflect the

 5           Company's attempt to identify areas of potential improvement in the

 6           presentation of its case, and address criticisms levied in prior rate cases

 7           by the Commission and other parties. The review associated with these

 8           costs included consideration not only of ETl's prior rate cases but also four

 9           other recent PUCT cases that had taken place since ETl's last rate case.

10           Incurring these costs to analyze lessons learned from litigating prior rate

11           cases and important aspects of non-ET! Commission precedent, if

12           anything, reduces overall rate case expenses by supporting a more

13           efficient case presentation and avoiding prior issues that lead to

14           contention among the parties.       The Commission should reject State

15           Agencies' attempt to penalize ETI for learning from the   past
16

17   a.      DOES THIS CONCLUDE YOUR REBUTIAL TESTIMONY?

18   A.      Yes, it does.




     25
          Exhibit SFM-R-3.
                                                                                                               Exhibit SFM-R-1
                                                                                                             Docket No. 40295
                                                                                                                         Page 1 of9




                                              ORIGINAL
                                              TRANSCRIPT OF PROCEEDINGS
                                                         BEFORE THE
                                 PUBLIC UTILITY COMMISSION OF TEXAS
                                                     AUSTIN 1 TEXAS




       IN THE MATTER OF THE OPEN MEETING)
                                                                                                                            ..
       OF THURSDAY, FEBRUARY 3, 2011    )                                                                                   ::]...
                                                                                                                ~          ~~
                                                                                                                :..         ~




                                     BE IT REMEMBERED THAT AT approximately
       9:39 a.m., on Thursday, the 3rd day of February 2011,
   1   the above-entitled matter came on for hearing at the
       Public Utility Commission of Texas, 1701 North Congress
       Avenue, William B. Travis Building, Austin, Texas,
       Commissioners• Hearing Room, before BARRY T. SMITHERMAN,
       CHAIRMAN, DONNA L. NELSON, COMMISSIONER and KENNETH W.
       ANDERSON, JR., COMMISSIONER; and the following
       proceedings were reported by Lou Ray and William                                                         c.
       Beardmore, Certified Shorthand Reporters.




                     KENNEDY
                      · ··
                             REPORTING. SERVICE
                             a i·ecord oie.w:e!lence · ·
• J•f11 •   iHJ.t   ( ':•l   •   I   .It"'•    \~'"'·I   ";, .. ~•   l,•J) t•~   .,.   I   • I f .. ,ai;~f.,19, .. :•   111-\f-'     ,r•r. tll'll'•I•




                                                         {1
                                                            Exhibit SFM-R-1
                                                           Docket No. 40295
                                                                Page 2 of9




                        PUC OPEN MEETING 2/3/2011
 1                   COMM. NELSON:     And I would uphold it on
 2
 3
     the one you just talked about, Barry.
                     CHAIRMAN SMITHE:R.MAN':
                                                                  -
                                               So the next issue is
 4   the long-term incentive expenses issue.
 5                   COMM. NELSON:     I agree with the PFD,
 6   because I think there's a long-standing policy of
 7   denying requests to include long-term incentives as a
 a component of rates.
 9                   CHAIRMAN SMITHERMAN:      Agreed.   Ken, are
10   you okay with
ll                   COMM. ANDERSON:     I am, based on precedent.
12   I still think, as r think I expressed in the Oncor case,
13   that a properly organized and evidenced -- and I'm not
14   criticizing anybody.
15                   You know, I think incentive compensation
16   is a good thing.     r will agree with my colleagues, but
17   based entirely on -- that it's been long-standing
lS   Cotrmission precedent.
19                   So adopt the PFD on long-term incentive
20   expenses.   Then we've got short-term incentive expenses
21   where I would also adopt the PFD.
22                   COMM. NELSON:     Yes .
23                   COMM. ANDERSON:     I would, too.   One of the
24   questions I had initially, Mr. Chairman, is, was the PPD
25   consistent with our precedent, but I note that there's
                     KENNEDY REPORTING SERVICE, INC.
                               512.474.2233
                                                         Exhibit SFM~R-1
                                                        Docket No. 40295
                                                             Page 3 of 9




                TRANSCRIPT OF PROCEED!NGS
                       BEFORE THE
          PUBLIC UTILITY COMMISSION OF TEXAS
                      AUST:rn, TEXAS



!N THE MAT'l'ER OF THE OPEN MEETING)
OF TEURSDAY, JULY 2, 2009          )




                      OPEN MEETING
                 THtmSDAY, J1JLY 2, 2009


        BE IT REMEMBERED THAT AT approximately 9:33
a.m., on Thursday, the 2nd day of July 2009, the
above-entitled matter came on for hearing at the
Public Utility Commission of Texas, 1701 North
Congress Avenue, William B. Travis Building, Austin,
Texas, before BARRY T. SMITHERMAN, CHAIRMAN, DONNA L.
NELSON MIJ KENNETH W. ANDERSON, JR,, COMMISSIONERS;
and the following proceedings were reported by Lou Ray
and William C. Beardmore, Certified Shorthand
Reporters of:




                KENNEDY REPORTING SERVICE, !NC.
                          512.474.2233
                                                                Exhibit SFM-R.-1
                                                               Docket No. 40295
                                                                    Page4of9




                                                                     146
 1 The home loan or the loan purchase ia a little

 2 different issue in my :mind.

 3                 It's wrapped up in my analysis on an
 4 issue later on in the financial incentives --

 5 basically bonuses -- for the distinction between
 6 operational and financial metrics.        I will probably as
 7 we get there say that I probably will agree to adopt
 S the l?FD but only because I think Coro.miss ion p;recedent

 9 almost compels the decision.
10                 I personally -- I'm not sure that in
11 today's business environment that's how I would come

12 out if it were a case of first impression, which is

13 why then going back to the home purchase loan program,
14 while it's different I want to reflect on it more.
15                 CHA!RM!\N SMITHERMAN:     Okay.   The next
16 item is the sale of the accounts receivable.         On this

17 one, I thought that Oncor demonstrated that they had
18 legi ti:mate reasons for doing that and articulated a
19 number of reasons why they stopped doing it.         So I
20 think that means I'm upholding the ALJ' s decision in

21 that regard.
22                 COMM. ANDERSON:     I agJ::ee with you,
23 Mr. Chaii:man, in that regard.      That's one where I am
24   fine with what the Judges decided.
25                 CR~.IRMAN   SMITHERMAN:   Well, as you know,

                  KENNEDY REPORTING SERVICE, INC.
                           512. 474. 2233
                                                               Exhibit SFM-R~1
                                                              Docket No. 40295
                                                                   Page 5 of9




                                                                    161
 1 now, and at least. have a discussion about it.
                   So it looks like we'll do that.         Let's
 3 drudge on through.

                   COMM. ANDERSON:     ! think rate of return

 5 has to wait
                   CHAIRMAN SMITHERMAN:     The rate of return

 7 has to wait; though, apparently, the parties all
 B agreed on debt at 6. 9'7 percent.    Right, Larry?

 9
10                CHAIRMAN SMITHERMAN:      So call   it
11 7 percent.    I think that takes us to incentive comp.
12 I agreed with the ALJ on that.       I sort of had a
13 rhetorical question.    You know, after all the
14 pronouncements that we made over the years about not
15 rewarding financial metrics, why would anyone have a
16 financial metric?    You don't have to respond.
1'7                COMM. ANDERSON:     Well, as I said, I have
18 not made a final decision on this, but I'm inclined to
19 adopt the !?FD, but solely because I think the
20 precedent almost requires it.

21                To change it now would be to inject a

22 whole new level of regulatory uncertainty.         That being
23 said, I'm not always sure where the line is between
24 opel:ational and financial.
25                CHAIRMAN SMITHERMAN:      Well, to some

                 KENNEDY REPORTING SERVICE, INC.
                           512.474.2233
                                                               Exhibit SFM-R-1
                                                              Docket No. 40295
                                                                    Page 6 of9




                                                                    162
 1 degree it' s a label.

 2                  COMM. ANDERSON:     That's riqht.     And I
 3 think that·there are ways to simply re-label things

 4 that gets you to the same point.

 5                  I also don't know that anybody -- well,
 6 the objection is basically not how much you' re paying

 7 employees, but, rather, how you characterize it.           I'm
 8 not -- ! 've always thought that some form of
 9 incentive-based compensation in order to drive

10 behavior is a good thing.
11                  Having the bulk of the compensation
12 based on salary does not, :r: think, encourage or

13 necessarily encourage innovative thinking.           But that
14 being said, right now ! 'm leaning toward adopting the
15 l?FD for the reasons I just said, that it would be a
16 dramatic change in the way we do business.
17                  COMM. NELSON:     I agree on this issue.
18                  CHAIRMAN SMITHERMAN:     On overtime
19 expense, I would adopt the l?l!'D.    I thought Oncor' s
20 explanation was reasonable.
21                 COMM. ANDERSON:      Yeah, I agree.
22                 COMM. NELSON:      Well, and a little bit
23   ironic.   You know, everybody wants them out there

24   cleaning up after storms 1 you know -- right -- very
25 quickly?

                  KENNEDY REPORTING SERVICE, !NC.
                            512.474.2233
                                                        Exhibit SFiV!-R-1
                                                       Docket No. 40295
                                                             Page 7 of9




                TRANSCRIPT OF PROCEEDINGS


          PUBLIC UTILITY COMMISSION   or   TEXAS
                      AUSTIN, TEXAS

IN THE MATTER or THE OPEN MEETING
OF THURSDAY, JULY 30 1 2009



                      OPEN MEETING
                 TH~DAY 1  JULY 30, 2009


            BE l'l' REMEMBERED THAT AT approximately

9:30 a.m., on Thursday, the 30th day of July 20091 the
above-entitled rmstte:r: was heard at the Offices of the
Public Utility Commission of Texas, 1701 North
Congress Avenue, William B. Travis Building,
Commissioners' Bearing Room, Austin, Texas 78701,
before BARRY T. SMITHERMAN, Chairman, DONNA L. NELSON
and KEN W. ANDERSON, Cornmissionera1 and the following
proceedings were reported by William C. Beardmore and
Lou Ray, Certified Shorthand Reporters of:




                KENNEDY REPORTING SERVICE, INC.
                          512.474.2233
                                                              Exhibit SFM-R~1
                                                             Docket No. 40295
                                                                   Page_s of9




                                                                      190
 1 say every time there's an up-tick in the market, I'm a
 2 seller.
 3                 Moving on to incentive comp --
 4                 COMM. ANDERSON:     Yea, because I'm afraid
 5 we' re looking at a more decade of the seventies
 6                 (Laughter}
 7                 COMM, ANDERSON:        than we are a turn
 8 around from the early -- from the drop in the
 9                 COMM. NELSON:     And you could be right
10 and it could be --
11                 COMM. ANDERSON:     I hope I'm wrong.     So
12 does my 401 (k) •
13                 CHAIRMAN SMITHERMAN:        Incentive comp.    I
14 think we're in agreement -- Ken, you said you were
15 inclined to adopt but you wanted to spend some time on
16 this issue --
17                 COMM. ANDERSON:     Yeah.     And where I came
18 down is     is I believe -- I'm voting to adopt the PFD
19 both here and in -- in another place, but really only
20 because -- only because I think precedent -- the
21 precedent of this Commission, I think, compels it.
22 Where I -- I think the distinction between reliability
23 incentives and -- or operational incentives and
24 financial are sort of artificial and not particularly
25 what you want in place anyway to incent your

                KENNEDY REPORTING SERVICE, INC.
                          512.474.2233
.....=....._...................._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _




                                                                                                    Exhibit SFM-R~1
                                                                                                   Docket No. 40295
                                                                                                          Page9 of 9




                                                                                                           191
                             1 management or employees generally.                  But it seems to be
                             2 a long and accepted precedent, and unless we were to
                             3 open up a separate rulemaking or a project to change

                             4 that, to put the -- everybody on notice, I'm hesitant
                             5 to do it in a particular case.

                             6                      CHAIRMAN SMITHERMAN:           I think you're
                             7 right.       The lines are pretty blurry.             They're not
                             8 very -- they' re not very clear.            But we've said
                             9 historically no incentive comp
                           10                       COMM, ANDERSON:            I   mean
                           11 consistently

                           12                       CHAIRMAN SMITHERMAN:           Yes.   Okay.    This
                           13 whole self-insurance issue, you know, I think -- I
                           14    think the ALJ' really did a pretty remarkable job here
                           15 on a very complicated subject, and one that is -- has
                           16 a lot of dollar implications to it.                   I guess the one
                           17 part that I would like some input from you guys on was
                           18 this issue of removing the amount included for
                           19 negligence and intentional misconduct, because I guess
                           20 the way I think about insurance, if you can get a

                           21 policy that covers those, you ought to try to do it.
                           22 Right?        So it wasn't clear to me that the record had
                           23 been -- had been fully fleshed out on this                      I
                           24 started to say teased -- fully fleshed out on this.
                           25 And the Judge -- the Judge's recommendation was to

                                                  KENNEDY REPORTING SERVICE, INC.
                                                                512.474.2233
                                                                                     Exhibit SF~'!-R-2
                                                                                    Docket No. 40295
                                                                               Revised - Errata No. 1
                                                                                          Page 1 of9

                        RESUME OF GERAI.D W. TUCKER

Education      BSBA, Accounting, University of Arkansas - 1968

Memberships American Institute of Certified Public Accountants
            Texas Society of Certified Public Accountants

Jan. 1993 to
 Current       Independent consultant providing assistance in accounting and financial
               matters for regulated utilities, management audit services for utility
               systems and cost damage quantification services. Served as arbitrator on
               dispute regarding utility accounting issue. Regulated utility services
               include supporting muHi-jurisdictional utility systems that are members of
               holding company systems.        Areas of support are: cost of service
               development; rate base development; lead/lag studies; affiliate transactions
               analysis and support; unbundling analysis and implementation for retail
               access; and, regulato1y proceedings necessary to establish Regional
               Transmission Organizations.

Prior
 Experience Vice President and CFO, The Nielsen-Wurster Group
January 1990
 to Dec. 1992 Duties included overall responsibility for accounting, personnel and
              financial areas of management consulting finn located in Princeton, NJ.
              Responsible also for management consulting in accounting and financial
              matters for regulated utilities and technical expertise in litigation support
              services on constrnction disputes.

August 1986 -
Jan. 1990     Controller of Central Power and Light Company (CPL), Corpus Christi,
              Texas. CPL was a member of the American Electric Power Company.
              System (AEP) (formerly Central and South West Corp. (CSW)) and served
              approximately 600,000 customers in a 44,000 square mile service territory
              in South Texas. CPL was part owner of the two-unit South Texas Project
              nuclear power plant

               Responsible for all accounting functions including: tax, property, general
               and financial, budgets and payroll. Duties included reporting to the
               Securities and Exchange Commission, the Federal Energy Regulatory
               Commission (FERC) and primary responsibility for all rate filings in the
               retail and wholesale jurisdictions. The Controllers department included
               approximately 80 professional and clerical employees.
July 1974 -
 1986          Southwestern Electric Power Company (SWEPCO), Shreveport, LA.




                                                                                                         2
                                                                                      Exhibit SFM-R-2
                                                                                     Docket No. 40295
                                                                                Revised - Errata No. 1
                                                                                           Page2 of9

            Duties at SWEPCO, which is also a member of the AEP System, were
            primarily related to regulatory accounting matters. Most recent position
            was as Manager of Accounting Services with responsibility for regulatory
            accounting, budgets, financial reporting and property accounting functions.

            Previous position was Supervisor of Regulatory Accounting with
            responsibility for all financial issues in mte filings before three state utility
            commissions and the FERC. During this five year period the regulatory
            accounting area was staffed and provided support for 15 rate filings. Other
            duties included negotiation of power contracts and the sale of power
            production facilities to other public and private utilities.

1968 ~
 1974       Worked as accountant in the budgeting and internal and external reporting
            department for SWEPCO from June 1968 to October 1971. From October
            1971 to June 1974 worked as accountant for a bus manufacturing company
            and a dairy processing company, prior to rejoining SWEPCO in July 1974.

Testimony   Experience as witness in regulatory proceedings in Texas, Arkansas,
            Louisiana, Georgia, Oklahoma and FERC jurisdictions. Served as expert
            witness in various construction disputes.
                                             Testimony Filed By Gerald W. Tucker in AU Proceedings



   Public Utility Commission of     3716       1980          Southwestern Electric Power   Utility   Cost of Service, Jurisdictional
   Texas                                                     Company                                 Separation, Working Capital, Rate
                                                                                                     Base, Depreciation
   Louisiana Public Service       U-14250       1980         Southwestern Electric Power   Utility   Cost of Service, Jurisdictional
   Commission                                                Company                                 Separation, Working Capital, Rate
                                                                                                     Base
   Arkansas Public Service        U-3136 &      1981         Southwestern Electric Power   Utility   Cost of Service, Jurisdictional
   Commission                      U-3l16                    Company                                 Separation, Rate Base
   Public Utility Commission of     4628       1982          Southwestern Electric Power   Utility   Cost of Service, Jurisdictional
   Texas                                                     Company                                 Separation, Working Capital, Rate
                                                                                                     Base
   Louisiana Public Service       U-15180      1982          Southwestern Electric Power   Utility   Cost of Service, Jurisdictional
   Commission                                                Company                                 Separation, Working Capital, Rate
                                                                                                     Base
   Arkansas Public Service        83-064-U     1983          Southwestern Electric Power   Utility   Cost of Service, Jurisdictional
   Commission                                                Company                                 Separation, Working Capital, Rate
                                                         /                                           Base
   Public Utility Commission of    5301 &      1983          Southwestern Electric Power   Utility   Cost of Service, Jurisdictional
   Texas                            5369                     Company                                 Separation, Working Capital, Rate
                                                                                                     Base
   Federal Energy Regulatory      ER83-609     1983          Southwestern Electric Power   Utility   Cost of Service, Jurisdictional
   Commission                                                Company                                 Separation, Working Capital, Rate
                                                                                                     Base
   Louisiana Public Service       U-15753      1984          Southwestern Electric Power   Utility   Cost of Service, Jurisdictional
   Commission                                                Company                                 Separation, Working Capital, Rate
                                                                                                     Base
   Arkansas Public Service        84-175-U     1984          Southwestern Electric Power   Utility   Cost of Service, Jurisdictional           ~
                                                             Company                                 Separation, Working Capital, Rate         s.
   Commission                                                                                                                                  "' Ci
                                                                                                     Base                                      ~g~
                                                                                                                                           l @ 2:
                                                                                                                                         "'Om-er
                                                                                                                                         fl)   =I   z""'
                                                                                                                                         ~     6r?    ~
                                                                                                                                         wz-1>-S::
                                                                                                                                         0
                                                                                                                                         ~.0 ©    ~';p
                                                                                                                                         (0....r. O'I,..,,




...c
                                                Testimony Filed By Gerald W. Tucker in All Proceedings

         Jurisd· ·                  DocketN        D                Utir                 p   R1          d     Tooics Add:      d
 ~-

     Federal Energy Regulatory       ER85-194      1985       Southwestern Electric Power Utility             Cost of Service, Jurisdictional
     Commission                                               Company                                         Separation, Working Capital, Rate
                                                                                                              Base
     Federal Energy Regulatory      ER85-424       1985       Southwestern Electric Power   Utility           Formula Rates
     Commission                                               Company
     Arkansas Public Service         85-231-U      1985       Southwestern Electric Power   Utility           Cost of Service, Jurisdictional
     Commission                                               Company                                         Separation, Working Capital, Rate
!                                                                                                             Base
     Public Utility Commission of      7560        1988        Central Power and Light      Utility           Deferred Accounting
     Texas                                                     Company
     Public Utility Commission of      8646        1989        Central Power and Light      Utility           Cost of Service, Rate Base,
     Texas                                                   1
                                                               Company                                        Defoned Accounting, Phase in
                                                                                                              Plan
    US District Court Southern      CV-91-2894    1993        LILCO vs. Stone and           Contractor        Damages Claim in Construction
    District of New York                                      Webster                                         Litigation
 -- Georgia Public Service           14311-U      2002        Atlanta Gas Light Company     Utility           Affiliate Transactions
    Commission
    Railroad Commission of          GUD9400       2003        TXU Gas Company               AHied Coalition   Taxes Other Than Income Truces,
    Texas                                                                                   of Cities         Regulatory Assets, Cash Working
                                                                                                              Capital
    Public Utility Commission of      28840       2004        AEP Texas Central             Cities            Cash Working Capital, Affiliate
    Texas                                                     Companv                                         Transactions
    Oklahoma Corporation              PUD         2004        CenterPoint Energy Arkla      Utility           Cash Working Capital
    Commission                      200400187
    Public Utility Commission of      28813       2004        Cap Rock Electric             Utility           Cost of Service, Taxes, Executive
    Texas                                                     Corporation                                     Compensation, Rate Case
                                                                                                              Expenses
                                                  2004        CenterPoint Energy Entex      Utility           Cash Working Capital
    Railroad Commission of
    Texas
                                    GUD 9533
                                                              South Texas Division
                                                                                                                                                        ~
                                                                                                                                                        "'0
                                                                                                                                                        ~   g iv
                                                                                                                                                        : ~ 2:
                                                                                                                                                  ""0   m-    CY
                                                                                                                                                  "' =l   z ::+
                                                                                                                                                  'lilru.?sg
                                                                                                                                                  ..... ~~;;:
                                                                                                                                                  gp
                                                                                                                                                  ©
                                                                                                                                                            t&*1
                                                                                                                                                        ~ Clf\)




V\
                                                   Testimony Filed By Gerald W. Tucker in     An Proceedings
             .d                          k                                  T                     ~                .    ··-   --- --   ---   -- --- --   ----


      Railroad Commission of           GUD9534       2004       I CenterPoint Energy Entex       Utility        Cash Working Capital
      Texas                                                     ' Beaumont/East Texas
                                                                  Division
      Oklahoma Corporation                PUD        2004         CenterPoint Energy Arkla       Utility        Rebuttal Testimony- Cash
      Commission                       200400187                                                                Working Capital
      Arkansas Public Service           04-121-U     2004        CenterPoint Energy Arkla        Utility        Cash Working Capital
      Commission
      Public Utility Commission of       28813       2004       ICap Rock Electric               Utility        Rate Case Expense
      Texas                                                      Corporation
      Public Utility Commission of       30706       2005        CenterPoint Energy Houston      Utility        Rate Case Expense
      Texas                                                      Electric, Inc.
      Railroad Commission of           GUD 9598-     2005        Atmos Gas - Mid-Texas          Atmos Cities    ADFIT and ITC Treatment in Rate
      Texas                            9599-9603                 Division                       Steering        Base
                                                                                                Committee
      Railroad Commission of           GUD 9534      2005        CenterPoint Energy Entex -     Utility         Cash Working Capital
      Texas                                                      East Texas Division
      Railroad Commission of           GUD9625       2005        CenterPoint Energy Entex -     Utility         Cash Working Capital
      Texas                                                      South Texas Division
      Railroad Commission of           GUD9635       2005        CenterPoint Energy Entex -     Utility        . Cash Working Capital
      Texas                                                      Tyler
      Public Utility Commission of       32758       2006        AEP Texas Central              Utility         Rate Case Expense
      Texas                                                      Company
      American Arbitration              Case No.     2006        Duke Fluor Daniel vs.          Contractor      Damages Claim in Construction
      Association Constmction          54-Y-110-                 Dearborn Industrial                            Litigation
      Industrv Dispute Tribunal        01786-01                  Generation
      Railroad Commission of           GUD 9670      2006        Atmos Gas - Mid-Tex            Atmos Cities   Cash Working Capital, ADFIT and
      Texas                                                      Division                       Steering       ITC, and Taxes Other than Income
                                                                                                Committee      Taxes                                                 A)
                                                                                                                                                                     (1)
                                                                                                                                                                     s.
      172ncJ, JDC, Jefferson County,   Cause No.     2006        City of Port Arthur vs.        Utility        Appropriate Calculation of City
                                                                 Entergy et al                                 Franchise Fees
                                                                                                                                                                     !     &' m
      Texas                            E-159,725                                                                                                                    I~~
                                                                                                                                                                -om~ c:r
                                                                                                                                                                "'::i z""
                                                                                                                                                                'al~Plg
                                                                                                                                                                mz-1>'5:
                                                                                                                                                                0    0     ~ ~
                                                                                                                                                                -+i"
                                                                                                                                                                co
                                                                                                                                                                                                                                 Testimony Filed By Gerald W. Tucker in AU Proceedings

                                         DocketN                           um·                      p      R,       d   T,       dd     d
       361 st District Court of Brazos    Cause No.     2007        Saquib Ejaz, et al. vs. Texas       Plaintiff       Appropriate Accounting for Fixed
       County, Texas                     05-003360-                 A&M University, et al                               Assets
                                          CV-361
       Public Utility Commission of        33309        2007        AEPTCC                              Cities          Cash Working Capital and
       Texas                                                                                                            Affiliate Costs
       Public Utility Commission of        33310        2007        AEPTNC                              Cities          Cash Working Capital and
       Texas                                                                                                            Affiliate Costs
       Public Utility Commission of        37690        2009        El Paso Electric                    Utility         Cost of Service and Pro Forma
       Texas                                                                                                            Adjustments
       Public Utility Commission of        40094        2112        El Paso Electric                    Utility         Cash Working Capital
       Texas




                                                                                                                                                               ~
                                                                                                                                                               "'0
                                                                                                                                                               lR om
                                                                                                                                                                  0 x
                                                                                                                                                             I ;I'!:':::;
                                                                                                                                                           "Og.m.~
                                                                                                                                                               :z -
                                                                                                                                                           tu..,
                                                                                                                                                           ~ ~9 ~
                                                                                                                                                           mz.i>.S:
                                                                                                                                                           0 0 ~ t
                                                                                                                                                           ~· re?'
                                                                                                                                                                                                       Non-Testifying Cases in Which Gerald W. Tl!cker Participated


            Jurisdiction             Docket No.   Date                Utility             Party Represented    Topics Addressed

      Public Utility Commission of       l2820         1994   Central Power and Light         Utility    Cost of Service, Assistance to
      Texas                                                   Company                                    Counsel
      Public Utility Commission of       13650     I   1994   Central Power and Light         Utility    Fuel Reconciliation
      Texas                                                   Company
      Public Utility Commission of       13126         1994   Central Power and Light         Utility    STP Outage Prudence
      Texas                                                   Company
      Public Utility Commission of       13369         1994   West Texas Utilities            Utility    Cost of Service, Affiliate
      Texas                                                   Company                                    Transactions, Assistance to Counsel
      Public Utility Commission of       14965         1995   Central Power and Light         Utility    Cost of Service, Affiliate Issues,
      Texas                                                   Company                                    Assistance to Counsel
      Oklahoma Corporation             9600214         1997   Public Service Company of       Utility    Cost of Service, Assistance to
      Commission                                              Oklahoma                                   Counsel
      Public Utility Commission of       16705         1997   Entergy Gulf States Inc.        Utility    Cost of Service, Affiliate
      Texas                                                                                              Transactions, Assistance to Counsel
      Public Utility Commission of       20150         1998   Entergy Gulf States Inc.        Utility    Affiliate Transactions, Assistance to
      Texas                                                                                              Counsel
      Missouri Public Service         GR-98-140        1998   Missouri Gas Energy             Utility    Working Capital
      Commission
      Louisiana Public Service         U-23358         1999   Entergy Gulf States Inc.    I   Utility    Cost of Service, Assistance to
      Commission                                                                                         Counsel
      Public Utility Commission of      21111          1999   Entergy Gulf States Inc.        Utility    Fuel Reconciliation, Assistance to
      Texas                                                                                              Counsel
      Public Utility Commission of      21957          1999   Entergy Gulf States Inc.        Utility    Cost of Service, Affiliate
      Texas                                                                                              Traf!sactions, A:ssistance to Counsel
      Public Utility Commission of      21441          1999   Central and South West          Utility    Assistance to Counsel
                                                                                                                                                      ::0
      Texas                                                   Services                                                                                                                                Non-Testifying Cases in Which Gerald W. Tucker Participated


                Jurisdicf                DocketN        Dat                  Utilit
                                                                                  ~
                                                                                                   Part-vR
                                                                                                      ~
                                                                                                              ted    TooicsAdd         d
          Texas                                                                                                 Counsel
          Louisiana Public Service        U-23327-A       2006       Southwestern Electric Power    Utility     Analysis of filing
          Commission                                                 Company
          Public Utility Commission of      32766         2006       Southwestern Public Service    Utility    Affiliate Transactions, Assistance to
          Texas                                                      Company                                   Counsel
          Public Utility Commission of      35763         2007       Southwestern Public Service    Utility    Affiliate Transactions, Assistance to
          Texas                                                      Company                                   Counsel
          Public Utility Commission of      34800         2007       Entergy Gulf States Inc.       Utility    Affiliate Transactions, Assistance to
          Texas                                                                                                Counsel
          Louisiana Public Service         U-30689        2007       CLECO                          Utility    Cost of Service
          Commission
          Georgia Public Service            27800         2008       Georgia Power                  Utility    Prudence of Construction Program
          Commission
          Missouri Public Service        ER-2009-0089     2008       Kansas City Power and Light    Utility    Prudence of Construction Program
          Commission
          Kansas Corporation             09-KCPE-246-    2008        Kansas City Power and Light    Utility    Prudence of Construction Program
          Commission                          RTS
                                                                 '
          New Mexico Public               08-00354-UT    2008        Southwestern Public Service    Utility    Assistance to Counsel
          Regulation Commission                                      Company
          Public Utility Commission of      37744        2009        Entergy Texas Inc.             Utility    Affiliate Transactions, Assistance to
          Texas                                                                                                Counsel
          Kansas Corporation             10-KCPE-415-    2009        Kansas City Power and Light    Utility    Prudence of Construction Program
          Commission                         RTS
          Missouri Public Service        ER-2010-0355    2009        Kansas City Power and Light    Utility    Prudence of Construction Program
          Commission
          Public Utility Commission of      38147        2010        Southwestern Public Service    Utility    Affiliate Transactions, Assistance to         ;;o
          Texas                                                      Company                                   Counsel                                       t
                                                                                                                                                             .. 0
          New Mexico Public              10-00395-UT     2011        Southwestern Public Service    Utility    Affiliate Transactions, Assistance to         !ow
                                                                                                                                                          I ~2:
          Regulation Commission                                      Company                                   Counsel                                 -om-sr.
                                                                                                                                                         =I z -
                                                                                                                                                       ll>
          Indiana Utilitv Regulatory     43114 IGCC-4    2011        Duke Enernv Indiana            Utility    Prudence of Construction Program        ~ ~9 ~
                                                                                                                                                       OO:z~~
                                                                                                                                                       2,9~11
                                                                                                                                                       <0 ...      01~




.....£)
                                                       Non-Testifying Cases in Which Gerald W. Tucker Participated


         -   -···--   ·--- ---   -   --   ----                                                         ~                .
    Commission                                      &4S1
    Indiana Utility Regulatory                   43114 IGCC-4   2011   Duke Energy Indiana           Utility    Investigation of Fraud,
    Commission                                      &4S1                                                        Mismanagement and Concealment
    Public Utility Commission of                    39896       2011   Entergy Texas Inc.            Utility    Affiliate Transactions, Assistance to
    Texas                                                                                                       Counsel
    Public Utility Commission of                    40824       2012   Southwestern Public Service   Utility    Affiliate Transactions, Assistance to
    Texas                                                              Company                                  Counsel
    New Mexico Public                            10-00395-UT    2012   Southwestern Public Service   Utility    Affiliate Transactions, Assistance to
    Regulation Commission                                              Company                                  Counsel




                                                                                                                                                            ;:o
                                                                                                                                                            ~.
                                                                                                                                                            "'o
                                                                                                                                                            ~om
                                                                                                                                                             f~~
                                                                                                                                                        -u m !!!.     i5'
                                                                                                                                                        "'~ z""
                                                                                                                                                        '@S.P~
                                                                                                                                                        «>z.i>-S:::
                                                                                                                                                        0
                                                                                                                                                        ~·
                                                                                                                                                            0     2r.o-:P
                                                                                                                                                                      I

                                                                                                                                                        C0.-.31>(.'nf\.)




0
                                                                                  Exhibit SFM-R-3
                                                                                 Docket No. 40295
                                                                                        Page 1of2




                              ENTERGY TEXAS, I:NC.
                      PUBLIC UTILITY COMMISSION OF TEXAS
                          SOAH DOCKET NO. XXX-XX-XXXX
                     PUC DOCKET NO. 39896 · 2011 ETI Rate Case

Response of: Entergy Texas, Inc.                   Prepared By: Counsel
to the Thirteenth Set of Data Requests             Sponsoring Witness: Robert D. Sloan
of Requesting Party: Commission Staff              Beginning Sequence No.
                                                   Ending Sequence No.

Question No.: Staff 13-7                         Part No.:               Addendum:

Question:

        Reference the Duggins Wren July 26, 2011 invoice provided in response to Staffs
9-1, page 3 of8. Please provide the "lessons learned issues from/since last rate case"
memo referenced in the Description of Services section of the invoice.


Response:

To address ETI objections that the memo requested in this RFI is subject to attorney-
client and work product privileges, and based on discussions between counsel for ETI and
counsel for Staff, ETI responds to the question by providing a description of the memo at
issue as follows:

The "lessons learned" memo provided a detailed analysis of developments in ETI's last
rate case as well as developments in four recent pertinent cases at the PUCT that had
taken place since the last ETI rate case. The memo also addressed certain recent cases in
the Texas courts. The memo was prepared primarily by Everett Britt, a partner at
Duggins Wren Mann & Romero, LLP, for and at the request of Steve Neinast, Assistant
General Counsel at Entergy Services. Inc. (and lead counsel for ETI in this proceeding),
and Barry Howell, Manager of Texas Regulatory Affairs for ETI. The memo described
and identified both procedural. and substantive issues in those cases for ETI to consider in
assembling a new rate case in the second half of201 l. The research and analysis
underlying the memo included identifying pertment recent cases and then reviewing all of
the interim and final orders in the various cases, a lengthy proposal for decision, and
testimony, discovery, and other pleadings in each of the cases as needed for a full
understanding of the issues that arose in each case. The resulting memo was thirteen
pages, single-spaced, and it included over 100 individually numbered or bulleted
items/issues. The first part of the memo focused on ETI's last rate case and presented
issues for the Company's consideration in filing a new rate case, while the second part of
the memo provided detailed descriptions of the other four recent pertinent cases. The
July 26, 2011 invoice indicates that the primary billing attorney spent 16. l hours on this
project while two other partners spent a total of 5.6 hours on the project. The primary




 39896                                                                       TH780
                                                                                   Exhibit SFM-R-3
                                                                                  Docket No. 40295
                                                                                       Page 2 of2




Question No.: Staff 13-7


billing attorney on the project is one of the more junior partners at the law :firm, and his
billing rate on the project was $255 per hour for 16. l hours, which is among the lowest
rates of the partners at the firm and is well below the average market biliing rates for law
finn partners identified in the Direct Testimony of Company witness Stephen Morris.
The billing of the two more senior partners who worked on this project was 4.9 hours at
$330 per hour and .7 hours at $350 per hour, which are also below the average market
billing rates for partners described in Mr. Monis's testimony. In particular, Mr. Morris's
testimony states on his pages 11- l 2:

        The rates of DWMR range from $195 - 385 per hour for partners and $170 - 215
        per hour for associates. I compared these rates against the average hourly rates of
        firms of the size that typically represent utilities in rate applications before the
        Commission. The average rates were taken from the Texas Lawyer 20 l l Hourly
        Billing Rate Survey. That survey indicates that the average partner rate of a finn
        with over 100 lawyers ranges from $447 to $570 per hour. That survey also
        indicates that the average associate rate ofa firm with over 100 lawyers ranges
        from $273 to $393 per hour. The finns that typically represent investor-owned
        utilities before the PUCT in rate applications often have more than 100 lawyers.




39896                                                                         TH781
                                     SOAH Docket No. XXX-XX-XXXX
                                             PUC Docket No. 39896
                                               ETI 2011 Rate Case
                                               ETI EXHIBIT NO. 41
                            DOCKET NO. 39896


     APPLICATION OF ENTERGY            §   PUBLIC UTILITY COMMISSION
     TEXAS, INC. FOR AUTHORITY         §
     TO CHANGE RATES AND               §          OF TEXAS
     RECONCILE FUEL COSTS              §




                           DIRECT TESTIMONY


                                     OF


                        STEPHANIE B. TUMMINELLO


                                 ON BEHALF OF


                          ENTERGY TEXAS, INC.




                             NOVEMBER 2011




2011 ETI Rate Case                                     9-341
     Entergy Texas, Inc.                                                                Page 1 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                             I.     NAME AND QUALIFICATIONS

 2   Q.      PLEASE STATE YOUR NAME AND BUSINESS ADDRESS.

 3   A.      My name is Stephanie B. Tumminello.                During the Commission’s last

 4           review in Docket No. 37744 and during the test period in this case through

 5           June 24, 2011, my name was Stephanie B. Neyland.                       My business

 6           address is 639 Loyola Avenue, New Orleans, LA 70113.

 7

 8   Q.      BY WHOM ARE YOU EMPLOYED AND IN WHAT CAPACITY?

 9 A. I am employed by Entergy Services, Inc. (“ESI” or “Entergy Services”) as

10           Manager of Affiliate Accounting and Allocations, which was formerly

11           Intrasystem Affiliate Billing (“ISABill”).1

12

13   Q.      ON WHOSE BEHALF ARE YOU TESTIFYING IN THIS PROCEEDING?

14 A. I am testifying on behalf of Entergy Texas, Inc. ("ETI" or the “Company").

15

16   Q.      PLEASE DESCRIBE YOUR EDUCATIONAL BACKGROUND.

17 A. I have a Bachelor of Science degree in Accounting from the University of

18           New Orleans. I am a Certified Public Accountant licensed in the State of

19           Louisiana.




     1
          This is distinct from the intra-system bill invoicing process discussed by Company witness
          Patrick J. Cicio.




2011 ETI Rate Case                                                              9-347
     Entergy Texas, Inc.                                                                     Page 2 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.       PLEASE BRIEFLY DESCRIBE YOUR PROFESSIONAL EXPERIENCE.

 2 A. I have been employed by ESI for approximately 15 years and have held

 3            various positions in the Accounting and Finance organizations. ESI is one

 4            of the service companies providing services to Entergy Corporation and its

 5            subsidiaries.2       My work experience is described in more detail in

 6            Exhibit SBT-1.

 7

 8   Q.       WHAT ARE THE PRINCIPAL AREAS OF YOUR RESPONSIBILITY AS

 9            MANAGER OF AFFILIATE ACCOUNTING AND ALLOCATIONS?

10 A. I am responsible for the intrasystem affiliate billing processes of the

11            Entergy Service Companies: ESI, Entergy Operations, Inc. (“EOI”),

12            Entergy Enterprises, Inc. (“EEI”), and Entergy Nuclear Operations, Inc.

13            (“ENUC”). I oversee these companies’ billing processes and procedures

14            to ensure they are in compliance with applicable requirements of the retail

15            regulators of the Entergy Operating Companies,3 the Public Utility Holding

16            Company Act of 2005 (“PUHCA 2005”), and Federal Energy Regulatory

17            Commission (“FERC”) regulations.4



     2
          Each of these subsidiaries is a separate legal entity.
     3
          I use the name “Entergy” or “Entergy Companies” to mean, collectively, Entergy Corporation
          and its direct and indirect subsidiaries. Each of these subsidiaries is a separate legal entity.
          The Entergy Operating Companies (“Operating Companies”) are: ETI; Entergy Arkansas, Inc.
          (“EAI” or “Entergy Arkansas”); Entergy Gulf States Louisiana, L.L.C. (“EGSL,” “EGSLA,” or
          “Entergy Gulf States Louisiana”); Entergy Louisiana, LLC (“ELL” or “Entergy Louisiana”);
          Entergy Mississippi, Inc. (“EMI” or “Entergy Mississippi”); and Entergy New Orleans, Inc.
          (“ENOI” or “Entergy New Orleans”).
     4
          See Exhibit SBT-2 for a discussion of the regulation of Entergy Corporation’s subsidiaries.




2011 ETI Rate Case                                                                   9-348
     Entergy Texas, Inc.                                                           Page 3 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                   My responsibilities also include billings, allocations, approval of

 2           billing method assignments on project codes, and updating and

 3           maintaining processes for allocations related to the affiliates.           I have

 4           overall responsibility for all affiliate billing functions.

 5                   My responsibilities include oversight for the review of the elements

 6           of billable project code (“PC”) requests and the approval of each billable

 7           PC. I am also responsible for analyzing the amounts billed to affiliates to

 8           ensure that the billing process is efficient and effective. In addition, I have

 9           oversight for the provision of advice and training for ESI employees

10           regarding affiliate billing issues. My accounting responsibility for ESI as a

11           business unit (“BU”; also known as “legal entity” or “LE”) includes

12           providing information required for the preparation of the ESI FERC Form

13           60, Annual Report of Centralized Service Companies, as well as the

14           FERC Form 60 reports for EOI, EEI and ENUC.

15

16                                    II.     INTRODUCTION

17   Q.      WHAT IS THE PURPOSE OF YOUR TESTIMONY?

18   A.      The primary purpose of my testimony is to provide an overview of ETI’s

19           affiliate case. I also discuss the regulation of affiliate transactions. In

20           addition, I explain how the affiliate portion of the Company’s filing is

21           organized. I address several affiliate transaction-related issues, such as

22           the affiliate billing processes used by ESI, the Operating Companies, other




2011 ETI Rate Case                                                         9-349
     Entergy Texas, Inc.                                                                 Page 4 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1           regulated affiliates,5 and non-regulated affiliates to collect and bill costs to

 2           their affiliates, including ETI, for services rendered.            A more detailed

 3           discussion of the purpose of my testimony is provided below.

 4                   Affiliate Case Layout: In the Affiliate Case Layout section of my

 5           testimony, I describe how affiliate charges to ETI have been organized

 6           into classes, explain how the affiliate case is organized and how it ties to

 7           the G-6 schedules and supporting workpapers,6 and introduce the other

 8           affiliate witnesses. I describe how the information in this filing is presented

 9           for the purpose of showing:

10                          affiliate costs charged to ETI are necessary;

11                          affiliate costs charged to ETI are reasonable;

12                          the prices charged to ETI for each class of items are no
13                           higher than the prices charged to other affiliates, or to
14                           non-affiliates, for the same or similar class of items; and

15                          the allocated amounts represent the actual cost of services
16                           to ETI.

17           I also explain why the affiliate costs charged to ETI do not include

18           prohibited expenses and that the services provided to ETI by affiliates are

19           not duplicative of services provided internally by ETI or other affiliates.

20                   Each affiliate cost witness will provide testimony supporting the

21           reasonableness and necessity of the specific affiliate classes that he or


     5
         Entergy’s regulated affiliates include the Operating Companies as well as System Fuels, Inc.
         (“SFI” or “System Fuels”); EOI; ESI; System Energy Resources, Inc. (“SERI” or “System
         Energy”); and Entergy New Nuclear Utility Development, LLC.
     6
         Schedule G-6 is a section within the Public Utility Commission of Texas’ (“Commission’s”)
         Rate Filing Package (“RFP”). It includes a summary of test year affiliate transactions.




2011 ETI Rate Case                                                               9-350
     Entergy Texas, Inc.                                                            Page 5 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1           she sponsors.         These affiliate witnesses will also support the

 2           appropriateness of the billing methods that are used for the classes that

 3           they address.      Exhibits that show, in consistent formats, the affiliate

 4           expenses for each class accompany each witness’s testimony. As the

 5           affiliate overview witness, my testimony collects and assembles all of

 6           those individual class exhibits into one exhibit for ease of review.

 7                   Affiliate Transaction-Related Issues:            In connection with my

 8           discussion of the affiliate billing processes, I will:

 9                   (a)    provide background information regarding Entergy
10                          Corporation and its regulated and non-regulated
11                          subsidiaries;

12                   (b)    describe the affiliate billing process, including
13                          discussions regarding project billings, loaned
14                          resource billings, co-owner billings, and controls;

15                   (c)    discuss the ESI service billings, including an overview
16                          of the billing process, a summary of ESI charges to
17                          affiliated companies, the service company recipient
18                          allocation process, billing methods, and allocation
19                          rates and statistics;

20                   (d)    discuss billings to ETI during the test year; and

21                   (e)    describe the pro forma adjustments associated with
22                          the affiliate billings to ETI included in this filing and
23                          discuss those pro forma adjustments that I sponsor.

24           In addition to the overview of affiliates charges, I sponsor three specific

25           classes of affiliate costs: (1) Depreciation (which pertains to depreciation

26           and amortization of ESI assets used in providing services); (2) Service

27           Company Recipient Offsets (sometimes referred to as “Shared Services

28           Loader Offsets”); and (3) Other Expenses.




2011 ETI Rate Case                                                          9-351
     Entergy Texas, Inc.                                                       Page 6 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.      WHAT EXHIBITS ARE YOU INCLUDING AS PART OF YOUR

 2           TESTIMONY?

 3   A.      The exhibits that I am including as part of my testimony appear in the list

 4           following the Table of Contents. Because these exhibits are voluminous

 5           and include a number of spreadsheets, I have provided all of my exhibits,

 6           workpapers, and schedule information on the attached CD, labeled

 7           Exhibit SBT-F, rather than in paper form.

 8

 9   Q.      DO YOU SPONSOR OR CO-SPONSOR ANY SCHEDULES IN THE

10           RATE FILING PACKAGE?

11   A.      Yes, I co-sponsor several Rate Filing Package (“RFP”) schedules filed in

12           this proceeding. I am co-sponsoring with other witnesses the following

13           schedules:

14                         Schedule G-6

15                         Schedule G-6.1

16                         Schedule G-6.2

17                   I am also co-sponsoring the following workpapers included in

18           support of Schedule G-6 of the RFP:

19                   G-6 WPs               G-6.1 WPs          G-6.2 WPs

20                   WP/G-6 (set 1)        WP/G-6.1 (set 1)   WP/G-6.2 (set 1)

21                   WP/G-6 (set 2)        WP/G-6.1 (set 2)   WP/G-6.2 (set 2)

22                   WP/G-6 (set 3)        WP/G-6.1 (set 3)   WP/G-6.2 (set 3)

23                   WP/G-6 (set 4)        WP/G-6.1 (set 4)   WP/G-6.2 (set 4)




2011 ETI Rate Case                                                     9-352
     Entergy Texas, Inc.                                                        Page 7 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                   WP/G-6 (set 5)        WP/G-6.1 (set 5)   WP/G-6.2 (set 5)

 2                   WP/G-6 (set 6)        WP/G-6.1 (set 6)   WP/G-6.2 (set 6)

 3                   These schedules and supporting workpapers were prepared by me

 4           or under my direct supervision.

 5

 6   Q.      ON WHAT BASIS WERE THE SCHEDULES THAT YOU JUST

 7           MENTIONED PREPARED?

 8   A.      They were prepared from the books and records of ESI and its affiliates

 9           and are accurate summaries of the business records on which they are

10           based.    Deloitte & Touche LLP (“D&T”), the independent auditor for

11           Entergy Corporation and subsidiaries, has performed a review of the

12           historical financial information included in Schedules A through W

13           (excluding L and R) of the RFP, and have reported its findings in

14           Schedule S.

15

16   Q.      WHAT TEST YEAR IS ETI USING IN THIS FILING?

17   A.      The test year in this case is the twelve months ended June 30, 2011.

18

19   Q.      WHAT IS THE DOLLAR AMOUNT OF AFFILIATE CHARGES THAT ETI

20           HAS INCLUDED IN THE TEST YEAR COST OF SERVICE?

21   A.      RFP Schedule G-6 shows that the Company’s “Total ETI Adjusted”

22           amount for affiliate charges for the test year is $78,998,777.




2011 ETI Rate Case                                                      9-353
     Entergy Texas, Inc.                                                          Page 8 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1                   Additionally, there are capitalized affiliate charges included in the

 2           ETI capital additions that the Company is seeking to place in rate base.

 3           These capital additions are addressed by other witnesses. ESI costs are

 4           directly charged or allocated to capital work orders in the same manner as

 5           costs are allocated to operations and maintenance expense-based project

 6           codes, the latter of which are discussed in detail in my testimony.

 7

 8   Q.      WHAT TYPE OF SYSTEM DO THE ENTERGY COMPANIES USE TO

 9           CAPTURE COSTS?

10   A.      The Entergy Companies use a project costing application (PowerPlant)

11           that provides a single point of entry for all PCs (that is, “project codes”). A

12           PC is an alpha numeric code that is assigned to individual projects

13           established within organizations (also referred to as “departments”). Each

14           PC is applicable to a specific assignment or activity. For example, a PC

15           would be assigned to a project to develop a specific software application,

16           a specific construction project, an employee training project, or any of a

17           myriad of activities that are necessary to run a utility.

18

19            III.    BACKGROUND INFORMATION REGARDING ENTERGY
20                       CORPORATION AND ITS SUBSIDIARIES

21   Q.      PLEASE BRIEFLY DESCRIBE ENTERGY CORPORATION.

22   A.      Entergy Corporation owns both regulated and non-regulated companies.

23           Exhibit SBT-2 provides a detailed discussion of Entergy Corporation




2011 ETI Rate Case                                                        9-354
     Entergy Texas, Inc.                                                      Page 9 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1           subsidiaries.     Exhibit SBT-3 is an organization chart for Entergy

 2           Corporation and its subsidiaries, including both regulated and direct non-

 3           regulated companies, as of June 30, 2011.

 4

 5   Q.      PLEASE BRIEFLY DESCRIBE ENTERGY CORPORATION AND ITS

 6           WHOLLY-OWNED REGULATED SUBSIDIARIES.

 7   A.      Entergy Corporation owns all of the outstanding common stock of six retail

 8           Operating Company subsidiaries: ETI, EAI, EGSL, ELL, EMI, and ENOI.

 9           As of June 30, 2011, these Operating Companies provided electric service

10           to approximately 2.7 million customers in the states of Arkansas,

11           Louisiana, Mississippi, and Texas.

12                   Entergy Corporation also owns all of the outstanding common stock

13           of System Energy, ESI, and EOI, which are regulated by the Nuclear

14           Regulatory Commission (“NRC”) and/or the FERC. System Energy is a

15           nuclear generating company that sells the generating capacity and energy

16           from its 90% interest in the Grand Gulf nuclear plant at wholesale to its

17           only customers: EAI, ELL, EMI, and ENOI. ESI is a service company

18           established to provide professional services primarily to Entergy’s

19           regulated utilities or Operating Companies.

20                   EOI is also a service company, and was established to provide

21           nuclear management and operations and maintenance services to

22           Entergy’s regulated nuclear plants: Arkansas Nuclear One; River Bend;




2011 ETI Rate Case                                                    9-355
     Entergy Texas, Inc.                                                         Page 10 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1           Waterford 3; and Grand Gulf. Although these plants are operated by EOI,

 2           they are owned by: EAI; EGSL; ELL; and System Energy, respectively.

 3

 4   Q.      PLEASE PROVIDE AN OVERVIEW OF ENTERGY’S NON-REGULATED

 5           SUBSIDIARIES.

 6   A.      Entergy’s non-regulated subsidiaries include, among others, EEI, Entergy

 7           Power, LLC (“EPL”), a wholesale power producer that is a subsidiary of

 8           Entergy Asset Management, Inc., and ENUC, a service company

 9           established to provide nuclear management and operations services to

10           Entergy’s non-regulated nuclear plants. For a more detailed discussion of

11           Entergy’s direct non-regulated affiliates, please refer to Exhibit SBT-2.

12

13   Q.      FROM WHICH OF THE ENTERGY SUBSIDIARIES DOES ETI RECEIVE

14           THE MOST SIGNIFICANT LEVEL OF AFFILIATE CHARGES?

15   A.      ETI receives the most significant level of affiliate charges from ESI. In

16           addition to affiliate charges from ESI, ETI receives charges from the other

17           Operating Companies, EOI, and from certain non-regulated affiliates.

18

19   Q.      WHY IS ESI THE SOURCE OF MOST OF ETI’S AFFILIATE CHARGES?

20   A.      Centralization of activities through the creation of service companies

21           results in economies of scale and provides a pool of centralized expertise

22           for Entergy Corporation’s regulated utility affiliates. As noted previously,

23           ESI, EOI, EEI, and ENUC are the four primary service companies. EOI




2011 ETI Rate Case                                                       9-356
     Entergy Texas, Inc.                                                         Page 11 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1           provides services to the regulated nuclear plants, and EEI and ENUC

 2           provide services to non-regulated affiliates, as more fully described in

 3           Exhibit SBT-2. I provide an overview of the services provided by ESI.

 4

 5   Q.      PLEASE DESCRIBE THE PURPOSE AND FUNCTION OF ESI.

 6   A.      ESI is authorized to conduct business as a service company by a

 7           temporary order issued by the Securities and Exchange Commission

 8           (“SEC”) in March 1963, which was made permanent in March 1965. ESI

 9           was formed as, and continues to be, primarily a service company for the

10           Operating Companies. Costs incurred by ESI to provide services to all

11           regulated companies, including ETI, are billed at cost and do not produce

12           a profit. ESI also performs services for some of Entergy’s non-regulated

13           companies through ESI’s Service Agreement with EEI. These services

14           are billed at cost plus 5%.           Exhibit SBT-2 provides a more detailed

15           discussion of ESI’s purpose and function.

16

17   Q.      WHAT TYPES OF SERVICES DOES ESI PROVIDE?

18   A.      The services ESI provides to its affiliates include general executive,

19           management, advisory, administrative, human resources, accounting,

20           legal, regulatory, and engineering services. These services are provided

21           in accordance with Service Agreements entered into by ESI and the

22           respective affiliates to which it provides services.            The Service

23           Agreements between ESI and its affiliates are included as Exhibits SBT-




2011 ETI Rate Case                                                       9-357
     Entergy Texas, Inc.                                                        Page 12 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1           4A through SBT-4P. These Service Agreements outline the general types

 2           of services that ESI provides.

 3                   ESI provides services according to functional groupings that reflect

 4           the way ESI is organized. See Exhibits SBT-5 and SBT-6 for details,

 5           which I discuss in more detail later in my testimony. These groupings are

 6           reflected in the presentation of ETI’s affiliate expenses in this filing and

 7           represent a compilation of the services that are provided to ETI by ESI.

 8                   The types of services outlined in the Service Agreements between

 9           ESI and the affiliates that it serves have been grouped in classes that are

10           discussed later in my testimony for the purpose of presentation in this

11           filing. Exhibit SBT-7 shows the affiliates that receive services from ESI.

12

13   Q.      IS THE SERVICE AGREEMENT BETWEEN ESI AND ETI DIFFERENT

14           IN SUBSTANCE FROM THE SERVICE AGREEMENTS ESI HAS WITH

15           THE OTHER AFFILIATED COMPANIES?

16   A.      No. The Service Agreements between ESI and each of the other Entergy

17           affiliates discussed previously are the same in substance. However, the

18           types and amounts of services vary among the companies.

19

20   Q.      ARE ALL NON-REGULATED ENTERGY COMPANIES PARTIES TO

21           SERVICE AGREEMENTS WITH ESI?

22   A.      No. ESI does not directly provide services to all of the non-regulated

23           affiliates. ESI, however, does provide services directly to EPL and EEI,




2011 ETI Rate Case                                                      9-358
     Entergy Texas, Inc.                                                         Page 79 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.      ARE THERE ANY PRO FORMA ADJUSTMENTS TO THIS CLASS?

 2   A.      Yes. The pro forma adjustments for the Depreciation Class are shown on

 3           Exhibit SBT-D, which also indicates the Company witnesses who sponsor

 4           those pro forma adjustments, and lists the pro forma adjustments by

 5           account.    As indicated on Exhibit SBT-D, I sponsor three pro forma

 6           adjustments to the Depreciation Class. Exhibit SBT-12 describes the pro

 7           forma adjustments to the Depreciation Class in greater detail.

 8

 9                                       2.        Necessity

10   Q.      WHAT KINDS OF ASSETS ARE OWNED BY ESI THAT RESULT IN THE

11           DEPRECIATION THAT IS THEN CHARGED TO THE AFFILIATE

12           COMPANIES?

13   A.      In order to provide services to its affiliate companies, ESI must invest in

14           certain depreciable assets to support its operations. These assets consist

15           primarily   of   computer        equipment,   computer   software       systems,

16           communications equipment, furniture, fixtures, leasehold improvements,

17           and aircraft.    However, a pro forma adjustment was made to remove

18           Company aircraft costs, including depreciation on aircraft, from the

19           Company’s cost of service.




2011 ETI Rate Case                                                       9-425
     Entergy Texas, Inc.                                                           Page 80 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.      PLEASE DESCRIBE HOW THE DEPRECIATION OF ESI’S ASSETS IS

 2           CALCULATED.

 3   A.      The purpose of depreciation is to distribute the cost of an asset over its

 4           expected useful life. Total depreciation expense over the life of an asset

 5           is equal to the asset’s cost (less any proceeds realized upon disposal).

 6           ESI uses the straight-line method to calculate the annual depreciation

 7           expense for its assets. Use of this depreciation method results in the cost

 8           of an asset being distributed evenly over the expected useful life of the

 9           asset. For example, an asset costing $1,000 that has an expected service

10           life of 10 years would result in depreciation expense for this asset of $100

11           per year for a period of 10 years ($1,000 divided by 10 years = $100 per

12           year or 10% a year).           This method of calculating depreciation is

13           appropriate under generally accepted accounting principles. The straight-

14           line method is also the most commonly used and accepted depreciation

15           method.      According to an American Institute of Certified Public

16           Accountants survey of 544 companies in 2009, 89% use the straight-line

17           method of depreciation versus other methods, which are primarily

18           accelerated methods of depreciation.16 Exhibit SBT-26 is a summary of

19           ESI’s assets, including plant in service, accumulated depreciation, net

20           plant, and the service life used to calculate depreciation.




     16
          American Institute of Certified Public Accountants (AICPA); Accounting Trends &
          Techniques – 2010.




2011 ETI Rate Case                                                         9-426
     Entergy Texas, Inc.                                                          Page 81 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.      PLEASE EXPLAIN WHY THE DEPRECIATION COSTS BILLED TO ETI

 2           ARE NECESSARY.

 3   A.      ESI requires certain assets to support the operations that provide services

 4           to its affiliates, including ETI.      The depreciation cost is the result of

 5           distributing the cost of these assets over their expected service lives to the

 6           recipients of the services provided by ESI. These assets enable ESI to

 7           provide the services required by its affiliates, including ETI, in the most

 8           efficient, effective, and reliable manner possible. Without such assets to

 9           support its operations, ESI could not provide the services that are required

10           by its affiliates, including ETI. Depreciation of those assets is a necessary

11           and proper component of the cost of owning and using the assets to

12           provide services.

13

14                                   3.      Reasonableness

15   Q.      HAVE     YOU      REVIEWED            THE   DEPRECIATION     EXPENSE           TO

16           DETERMINE WHETHER THE CHARGES WERE REASONABLE?

17   A.      Yes. The charges to ETI for the costs I sponsor are reasonable for the

18           operation of ETI because the method of calculating depreciation

19           (straight-line method) is appropriate under generally accepted accounting

20           principles and is the most common method used. In addition, the price

21           charged by ESI to ETI for this item represents the actual cost of this item.




2011 ETI Rate Case                                                        9-427
     Entergy Texas, Inc.                                                          Page 82 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1   Q.      WHAT OBJECTIVE SOURCES SUPPORT YOUR OPINION THAT THE

 2           DEPRECIATION COSTS BILLED BY ENTERGY SERVICES TO ETI ARE

 3           REASONABLE?

 4   A.      Exhibit SBT-27 is a benchmarking study prepared under my supervision

 5           that compares the dollar amount of assets per employee for ESI to the

 6           dollar amount of assets per employee for other PUHCA 2005 service

 7           companies. This measure, cost of assets per employee, is appropriate

 8           because employees drive the need for assets in service companies.

 9           Because the number of employees would be the primary determinant of

10           the level of the assets that would be required, assets per employee is a

11           valid measure. Exhibit SBT-27 compares the service company property

12           per employee of ESI to the service company property per employee of six

13           other PUHCA 2005 service companies with at least $100 million of service

14           company property as of December 31, 2010. This exhibit shows ESI’s

15           cost of assets per employee, while slightly higher than the average, is

16           reasonable compared to that of the other PUHCA 2005 service

17           companies. This comparison is based on service company headcount

18           information contained in the respective corporate Forms 10-K and service

19           company property information contained in each service company’s FERC

20           Form 60 Annual Report for the period ending December 31, 2010.

21           However, the       service    company property for Southern             Company

22           Services, Inc.,   Entergy     Services,   Inc.,   Exelon   Business      Services

23           Company, and American Electric Power Service Corporation on Exhibit




2011 ETI Rate Case                                                        9-428
     Entergy Texas, Inc.                                                          Page 83 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1           SBT-27 differs from what was reported on the companies’ 2010 FERC

 2           Form 60s. These were the only companies that included Transportation

 3           Equipment in their Service Company Property. Beginning with the FERC

 4           Form 60 Annual Report for the period ending December 31, 2008, the

 5           service company property category “Aircraft and Airport Equipment” was

 6           eliminated and included in “Transportation Equipment.”             A pro forma

 7           adjustment was made (AJ21-01) to remove Company aircraft costs from

 8           the Company’s cost of service. Therefore, to be consistent with the costs

 9           included in this case, the Transportation Equipment was removed from the

10           total   Service   Company       Property   for   all   companies     before    the

11           benchmarking study was completed. Because the benchmarking study

12           supports the reasonableness of the level of assets being depreciated, and

13           the procedures used to depreciate the assets are appropriate and

14           consistent with well accepted accounting practices, the ultimate level of

15           depreciation is likewise reasonable.

16                   With the exception of depreciation on aircraft, ESI distributes the

17           costs associated with the depreciation and amortization of ESI assets

18           based on the labor cost billed to each affiliate.           Distributing ESI’s

19           depreciation and amortization costs in this manner is an appropriate

20           allocation of these costs because ESI employee labor is a reasonable

21           measure of the level of services provided by ESI employees to affiliates,

22           and employees and the services they provide drive the need for the assets

23           utilized by ESI in its operations. Depreciation on aircraft is included as a




2011 ETI Rate Case                                                        9-429
     Entergy Texas, Inc.                                                        Page 84 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1           component of total flight costs of ESI aircraft. Flight costs are charged to

 2           specific PCs based on the PC(s) associated with the ridership and

 3           purpose of a particular flight.       However, as noted above, a pro forma

 4           adjustment was made to remove Company aircraft costs, including

 5           depreciation on aircraft, from the Company’s cost of service.

 6

 7                               4.      How Costs are Charged

 8   Q.      DO THE DEPRECIATION COSTS CHARGED BY ENTERGY SERVICES

 9           TO ETI UNDER THIS CLASS REASONABLY APPROXIMATE THE

10           COSTS OF THOSE ITEMS?

11   A.      Yes. The depreciation costs charged are based on the actual costs of the

12           assets supporting ESI’s operations and do not include any profit

13           or markup.

14

15   Q.      IS THE PRICE CHARGED TO ETI FOR DEPRECIATION NO HIGHER

16           THAN THE PRICE CHARGED TO OTHER AFFILIATES?

17   A.      Yes. The price charged to ETI is no higher than the price charged by ESI

18           to the other affiliates for depreciation on a per unit basis.         With the

19           exception of depreciation on aircraft, ESI depreciation expense is loaded

20           onto each ESI labor dollar, and then billed out to affiliates.              The

21           depreciation loader is assigned the same PC as labor, so that it properly

22           follows the same billing distribution as the labor dollars on which it is

23           based. As explained in my testimony, each PC is assigned one billing




2011 ETI Rate Case                                                      9-430
     Entergy Texas, Inc.                                                         Page 85 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1           method that will most appropriately allocate the charges to the companies

 2           receiving the services based on cost-causation principles.                 Thus,

 3           depreciation cost is billed to each affiliate at the same rate for each dollar

 4           of labor charged, ensuring that costs are equitably distributed to

 5           each affiliate.

 6

 7   Q.      HOW ARE THE COSTS OF THIS CLASS CAPTURED AND BILLED TO

 8           ETI?

 9   A.      With the exception of depreciation on aircraft, the cost associated with this

10           class is initially captured in Project Code F5PCZUDEPX, Depreciation and

11           Amortization, and then these costs are distributed directly to ESI PCs

12           based on the labor charged to the project codes. The receiving PCs then

13           bill the depreciation costs (along with all other costs charged to the PC) to

14           ESI’s affiliates based on the assigned billing method for each project.

15           During the test year, projects receiving depreciation costs billed

16           $1,777,986 Total ETI Adjusted, which includes pro forma adjustments, to

17           ETI. Exhibit SBT-B shows the costs included in this class by project code.

18

19   Q.      WHAT BILLING METHOD IS USED TO ALLOCATE THIS EXPENSE

20           ITEM TO THE VARIOUS ENTITIES THAT RECEIVE SERVICES FROM

21           ESI?

22   A.      As noted, with the exception of depreciation on aircraft, ESI assigned

23           depreciation costs to projects based on labor charged to projects and then




2011 ETI Rate Case                                                       9-431
     Entergy Texas, Inc.                                                          Page 86 of 98
     Direct Testimony of Stephanie B. Tumminello
     2011 Rate Case


 1           billed these costs to affiliates based on the billing method assigned to

 2           each project. The use of assets required to support ESI employee service

 3           functions results in the depreciation and amortization cost. Labor charged

 4           to projects is an appropriate allocation for this cost because ESI employee

 5           labor is a reasonable measure of the level of services provided by ESI

 6           employees to affiliates.      This process distributes the depreciation and

 7           amortization of assets necessary for the ESI employees to provide

 8           services to its affiliates in a manner consistent with the distribution of ESI

 9           labor to the affiliates that receive services.

10

11     C.     Service Company Recipient Offsets (also referred to as Shared Services
12                                      Loader Offsets)

13                                  1.     Description of Class

14   Q.      PLEASE BRIEFLY DESCRIBE THIS CLASS OF AFFILIATE COSTS.

15   A.      This class represents the corresponding credit to Service Company

16           Recipient Allocation transactions. As discussed earlier in my testimony,

17           the Service Company Recipient Allocation is the mechanism by which the

18           costs of services provided by ESI employees to operate ESI that are

19           initially billed to ESI through the PC billing process are distributed to ESI’s

20           affiliates in a second tier allocation. ESI records the costs associated with

21           ESI services received in a “clearing account” on its balance sheet. These

22           costs reside temporarily in this clearing account until they are distributed

23           to affiliates that are using the services of ESI employees. There are two




2011 ETI Rate Case                                                        9-432
                                      SOAH Docket No. XXX-XX-XXXX
                                              PUC Docket No. 39896
                                                ETI 2011 Rate Case
                                                ETI EXHIBIT NO. 13
                             DOCKET NO. 39836


      APPLICATION OF ENTERGY           §    PUBLIC UTILITY COMMISSION
      TEXAS, INC. FOR AUTHORITY        §
      TO CHANGE RATES AND              §           OF TEXAS
      RECONCILE FUEL COSTS             §




                            DIRECT TESTIMONY


                                      OF


                             DANE A. WATSON


                                  ON BEHALF OF


                           ENTERGY TEXAS, INC.




                              NOVEMBER 2011




2011 ETI Rate Case                                      4-347
                                           Exhibit DAW-1
                                       2011 TX Rate Case
                                            Page 1 of 212




ENTERGY TEXAS, INC.
    ELECTRIC PLANT
 DEPRECIATION RATE STUDY
   AT DECEMBER 31, 2010




      http://www.utilityalliance.com
                                                                               Exhibit DAW-1
                                                                           2011 TX Rate Case
                                                                                Page 2 of 212




                                 ENTERGY TEXAS
                                 ELECTRIC PLANT
                          DEPRECIATION RATE STUDY
                              EXECUTIVE SUMMARY
       Entergy Texas, Incorporated (“ETI” or “Company”) engaged Alliance
Consulting Group to conduct a depreciation study of the Company’s Electric Texas
utility plant depreciable assets as of December 31, 2010.
       This study was conducted under a traditional depreciation study approach for
life and net salvage. The broad group, average life, remaining life depreciation
system was used.       This methodology has been adopted by numerous state
commissions and FERC.
       Currently utilized depreciation rates were approved in the 1990s and have
been adopted in subsequent stipulations before the Texas PUC.
       This study recommends an overall increase of $16.2 million in annual
depreciation expense for all accounts compared to rates currently in effect. This
consists of the following changes: an increase of $1.1 million for Production Assets,
a decrease of $7 thousand in annual depreciation expense for Hydro accounts, with
an increase of $4.1 million in depreciation expense for transmission accounts, an
increase of $9.4 million for distribution plant accounts, a decrease of $2.3 million for
general plant accounts that are depreciated, and an increase of $1.8 million for
general plant amortized accounts, and an additional $2.1 million for the reserve
deficiency amortization for assets that are moving to general plant amortization.
Appendix A shows the computation of the proposed depreciation rates. Appendix B
demonstrates the change in depreciation expense for the various accounts.
                                                                           Exhibit DAW-1
                                                                       2011 TX Rate Case
                                                                           Page 60 of 212




FERC Account 397.2 Other Communication Equipment (25 S5)
      This account consists of other communication equipment such as microwave
equipment and fiber optic equipment used in general utility service. There is
approximately $40.5 million in this account. This account currently has an S3 curve
and life of 19 years. Given that these assets are different in scope than account
397.1 that contains smaller components like telephone systems and portable radios,
the assets are best suited to depreciation rather than general plant amortization.
There has been limited retirement activity in this account. Based on the life
characteristics of the assets in this account, this study recommends moving to a 25
S5 dispersion for this account.




                                        57
                                                                              Exhibit DAW-1
                                                                          2011 TX Rate Case
                                                                              Page 61 of 212




GENERAL PLANT
General Accounts Amortized, FERC Accounts 391.1-397.1 and 398.0


FERC Account 391.1 Office Furniture and Equipment (15 year amortization)
       This account consists of miscellaneous office furniture such as desks, chairs,
filing cabinets, and tables used for general utility service. There is approximately
$940 thousand in this account. This account currently has a life of 26 years with an
R2.5 dispersion.     This study recommends general plant amortization for this
account. After performing actuarial analysis, a shorter life than is currently approved
was shown. The Company provided a recommended schedule for amortization
periods for this account. The Company’s recommendation of 15 years is consistent
with shorter lives shown in actuarial analysis. Thus, this study recommends moving
to a 15 year amortization period for this account.


FERC Account 391.2 Computer Equipment (5 year amortization)
       This account consists of computer equipment used for general utility service.
There is approximately $22.5 million in this account. The account has an approved
life of 10 years with an R2.5 dispersion. This study recommends general plant
amortization for this account. After performing actuarial analysis, a shorter life than
is currently approved was shown.         The Company provided a recommended
schedule for amortization periods for this account. The Company’s recommendation
of 5 years is consistent with shorter lives shown in actuarial analysis. Thus, this
study recommends moving to a 5 year amortization period for this account.




                                          58
                                         PUC DOCKET NO. 39896                 2012 NOV 2 i 9:
                                                                                              2
                                      SOAH DOCKET NO. XXX-XX-XXXX
                                                                                 F

 APPLICATION OF ENTERGY TEXAS,                              §       PUBLIC UTILITY COMMISSION
 INC. FOR AUTHORITY TO CHANGE                               §
 RATES, RECONCILE FUEL COSTS,                               §               OF TEXAS
 AND OBTAIN DEFERRED                                        §
 ACCOUNTING TREATMENT                                       §

                                          ORDER ON REHEARING

       This Order addresses the application of Entergy Texas, Inc. for authority to change rates,
reconcile fuel costs, and defer costs for the transition to the Midwest Independent System
Operator (MISO). In its application, Entergy requested approval of an increase in annual base-
rate revenues of approximately $111.8 million (later lowered to $104.8 million), proposed tariff
schedules, including new riders to recover costs related to purchased-power capacity and
renewable-energy credit requirements, requested final reconciliation of its fuel costs, and
requested waivers to the rate-filing package requirements.

        On July 6, 2012, the State Office of Administrative Hearings (SOAH) administrative law
judges (ALJs) issued a proposal for decision in which they recommended an overall rate increase
for Entergy of $28.3 million resulting in a total revenue requirement of approximately $781
million. The ALJs also recommended approving total fuel costs of approximately $1.3 billion.
The ALJs did not recommend approving the renewable-energy credit rider and the Commission
earlier removed the purchased-power capacity rider as an issue to be addressed in this 1
                                                                                       docket.
On August 8, 2012, the ALJs filed corrections to the proposal for decision based on the
exceptions and replies of the parties
                               2. Except as discussed in this Order, the Commission adopts
the proposal for decision, as corrected, including findings of fact and conclusions of law.

        Parties filed motions for rehearing on September 25 and October 4, 2012 and filed replies
to the motions for rehearing on October 15, 2012. The Commission considered the motions for


           Supplemental Preliminary Order at 2. 3 (Jan. 19,2012).
       2
           Letter from SOAH judges to PUC (Aug. 8, 2012).
PUC Docket No. 39896                                 Order on Rehearing                         Page 2 of 44
SOAH Docket No. XXX-XX-XXXX


rehearing at the October 25, 2012 open meeting. The Commission granted Commission Staffs
motion for rehearing that requested technical corrections to reflect the rates that resulted from the
Commission Staff number-running memo that was tiled on August 28, 2012. The Commission
modifies findings of fact 205, 206, 208, and 210 as requested by Commission Staff and attaches
Commission schedules I through V to reflects its decisions.               The Commission granted the
Department of Energy’s motion for rehearing requesting that finding of fact 198 be modified to
reflect the applicable off-season for the schedulable intermittent pumping service. Finding of
fact 198 is modified to reflect that the off-season is October through May. In its motion for
rehearing, Entergy noted that findings of fact 1 7B and I 7D should be modified to more
accurately reflect the procedural history. The Commission modifies findings of fact 1 7B and
I 7D to state that Entergy agreed to extend time to provide the Commission sufficient time to
consider the issues in this proceeding on two occasions—at the July 27 and August 30, 2012
open meetings.


                                                  I. Discussion

                                    A. Prepaid Pension Asset Balance
        Entergy included in rate base an approximately $56 million item named Unfunded
3 This amount represents the accumulated difference between the annual pension costs
Pension.
calculated in accordance with the Statement of Financial Accounting Standards (SFAS) No. 87
and the actual contributions made by Entergy to the pension fund—Entergy contributed nearly
$56 million more to its pension fund than the minimum required by SFAS No. 87.

        In Docket No. 33309, the Commission allowed a pension prepayment asset, excluding
the portion of the asset that is capitalized to construction work in progress (CWIP), less accrued
deferred federal income taxes (ADFIT) to be included in rate base.
                                                             5 For the excluded portion,
the Commission allowed the accrual of an allowance for funds used during construction




         Proposal   for Decision at 23 (July 6, 2012) (PFD).
         PFD at 23-24.
         Application of AEP Texas Central Company for Authority to Change Rates, Docket No. 33309, Order on
Rehearing (March 4, 2008).
 PUC Docket No. 39896                                Order on Rehearing
 SOAH Docket No. XXX-XX-XXXX                                                                           Page 3 of 44


 6
 (AFUD   C), The ALJs concluded that this approach was sound and
                                                                    should be followed In this
 7 Thus, the ALJs recommended that the CWIP-related portion
 case.
                                                                  of Entergy’s prepaid pension
 asset ($25,311,236) should be excluded from the asset and
                                                           should accrue 8
                                                                         AFUDC. However,
 the ALJs did not address ADFIT.

         The Commission agrees that the CWIP-related portion of Entergy’s
                                                                             pension asset should
 be excluded from the asset and that this excluded portion should accrue
                                                                         AFUDC. However, the
 Commission also finds that the impact of this exclusion on Entergy’s ADFIT
                                                                              should be retlected.
 When items are excluded from rate base, the related ADFIT should
                                                                         also be excluded. The
 adjusted ADFIT for the prepaid pension asset remaining in Entergy’s rate base
                                                                               should be reduced
 by $8,858,933, the deferred taxes related to the excluded $25 million. The Commission
                                                                                             adds
 new finding of fact 28A to reflect this modification to Entergy’s ADFIT.


                                                   B. FIN 48
       The Financial Accounting Standards Board’s Interpretation No. 48 (FIN 48) prescribes
the way in which a company must analyze, quantify, and disclose the potential consequences
                                                                                           of
tax positions that the company has taken that are legally uncertain. Entergy reported that its
uncertain tax positions totaled $5,916,461. FIN 48 requires that this amount be recorded on
Entergy’s balance sheet as a tax liability. Entergy also reported that it made a cash deposit with
the IRS in the amount of $1,294,683 associated with its FIN 48 9liability.
       The ALJs concluded that Entergy’s FIN 48 liability should be included in its ADFIT
balance, but the amount of the cash deposit made by Entergy to the IRS attributable to Entergy’s
FIN 48 liability should not be included in Entergy’s ADFIT balance. Accordingly, the ALJs
recommended that $4,621,778 (Entergy’s FIN 48 liability of $5,916,461 less the $1,294,683 cash
deposit Entergy has already made with the IRS) be added to Entergy’s ADFIT balance and thus



         6
          Remand of Docket No. 33309 j’Applicaiion of AEP Texas ‘Z’entral company for Authority to Change
Rates), Docket No. 38772, Order on Remand (Jan, 20, 2011).
         ‘
             PFD at 26.
             Id at 24-26.
           PFD at 26-27 (citing Rebuttal Testimony of Roberts, Entergy Ex. 64 at 6). 29 (citing Rebuttal Testimony
of Roberts, Entergy Ex. 64 at 8).
 PUC Docket No. 39896                            Order on Rehearing                             Page 4 of 44
 SOAH Docket No. XXX-XX-XXXX


 be used to offset Entergy’s rate base.’° The ALJs did not recommend the addition of a deferred-
 tax-account rider because no party expressly advocated the addition of such a rider.’
                                                                               1
      The Commission adopts the proposal for decision regarding the adjustment to Entergy’s
 ADFIT for the amount attributable to Entergy’s FIN 48 liability. However, the Commission also
 follows its precedent regarding the creation of a deferred-tax-account tracker and modifies the
 proposal for decision on this point. In CenterPoint’s Electric Delivery Company’s last rate case,
 Docket No. 38339,12 the Commission found that tax schedule UTP—on which companies must
 describe, list, and rank each uncertain tax position—would provide the IRS auditors sufficient
 information to quickly determine which uncertain tax positions are of a magnitude worth
investigating and that an IRS audit would be more likely to occur on some uncertain tax
positions. If an IRS audit of a FIN 48 uncertain tax position results in an unfavorable outcome,
the utility would not be able to earn a return on the amount paid to the IRS until the next rate
case.

      Accordingly, the Commission authorizes Entergy to establish a rider to track unfavorable
FIN-48 rulings by the IRS. The rider will also allow Entergy to recover on a prospective basis
an after-tax return of 8.27% on the amounts paid to the IRS that result from an unfavorable FIN-
48 unfavorable-tax-position audit. The return will be applied prospectively to FIN-48 amounts
disallowed by an IRS audit after such amounts are actually paid to the federal government. If
Entergy subsequently prevails in an appeal of an unfavorable FIN-48 unfavorable-tax-position
decision by the IRS, then any amounts collected under rider related to that overturned decision
shall be credited back to ratepayers.

        The Commission adds new finding of fact 40A and deletes finding of fact 41 consistent
with its decision to authorize the deferred-tax-account tracker.




        ‘°
             PFD at 29.
        “Id. at 29.
        12
           Application of CenterPoint Electric Delivery Company, LLC for Authority to Change Rates,
                                                                                                    Docket
No. 38339, Order on Rehearing at 3-4 (June 23. 2011).
PUC Docket No. 39896                                   Order on Rehearing                                      Page 5 of 44
SOAH Docket No. XXX-XX-XXXX


                                  C. Capitalized Incentive Compensation
       Entergy capitalized into plant-in-service accounts some of the incentive payments made
to employees and sought to include those amounts in rate base. The ALJs determined that
Entergy should not be able to recover its financially based incentive-compensation costs.
                                                                                       t3
Therefore, the portion of Entergy’s incentive-compensation costs capitalized during the period
July 1, 2009 through June 30, 2010 that were financially based was excluded from Entergy s rate                    ‘



base. The ALJs also determined that the actual percentages should be used to determine the
amount that is financially as
                           4

      In discussing Entergy’s incentive compensation as a component of operating expenses,
the ALJs adopted the method advocated by Texas Industrial Energy Consumers (TIEC) for
calculating the amount of the financially based incentive costs. This method uses the actual
percentage reductions applicable to each of the annual incentive programs that included a
component of financially-based costs.
                               15

       In its exceptions regarding capitalized incentive compensation, Entergy advocated for the
use of TIEC’s methodology to also calculate the amount of capitalized incentive compensation
that is financially based. Entergy also noted that the amount of the disallowance reflected in the
schedules, $1,333,352, was calculated using a disallowance factor that included incentive
compensation tied to cost-control measures, which the ALJs found to be recoverable in the
operating-cost incentive-compensation calculation.’
                                      6 When the TIEC methodology is applied to
the capitalized incentive-compensation costs in rate base, the net result under TIEC’s
methodology is that only $335,752.96 should be disallowed from capital costs.’
                                                                       7
       The Commission agrees that capitalized incentive compensation that is financially based
should be excluded from rate base and that the exclusion only applies to incentive costs that
Entergy capitalized during the period from July 1, 2009 through June 30, 2010. However, the
Commission finds that a consistent methodology should be used to calculate the amount to be


            PFDat 171.
       “Id. at 72.
       ‘
            Ia’ at 174; see also Entergy’s Exceptions to the Proposal for Decision at 25-26 (July 23, 2012).
       [6
            Entergy’s Exceptions to the Proposal for Decision at 25-26.
       ‘
            Id. at 25-26.
PUC Docket No. 39896                            Order on Rehearing                       Page 6 of 44
SOAH Docket No. XXX-XX-XXXX


excluded and therefore that TIEC’s methodology should also be used for calculating the amount
of capitalized financially based incentive-compensation costs that should be excluded from rate
base. Accordingly, the total amount of capitalized incentive-compensation costs that should be
disallowed from rate base is $335,752.96.            Finding of fact 61 is modified to reflect this
determination.

        As noted by Commission Staff, this disallowance to plant-in-service alters the expense
for ad valorem taxes. Accounting for this disallowance, the appropriate expense amount for ad
valorem taxes is $24,92l,022,’ an adjustment of $1,222,106 to Entergy’s test year amount.
Finding of fact 151 is modified to reflect this adjustment to property taxes.


                                 D. Rate of Return   and Cost of Capital
       The ALJs found the proper range of an acceptable return on equity for Entergy would be
from 9.3 percent to 10.0 percent.’
                         9 The mid-point of the range is 9.65 percent. The ALJs found
that the effect of unsettled economic conditions facing utilities on the appropriate return on
equity should be taken into account and that the effect would be to move the ultimate return on
equity towards the upper limits of the range that was determined to be reasonable.
                                                                       ° The ALJs
                                                                       2
found that the reasonable adjustment would be 15 basis points, moving the reasonable return on
equity to 9.80 percent.
               ’
               2

       The Commission must establish a reasonable return for a utility and must consider
applicable factors.
           22 The Commission disagrees with the ALJs that a utility’s return on equity
should be determined using an adder to reflect unsettled economic conditions facing utilities.
The Commission agrees with the ALJs, however, that a return on equity of 9.80 percent will
allow Entergy a reasonable opportunity to earn a reasonable return on its invested capital, but
finds this rate appropriate independent of the 15-point adder recommended by the ALJs. A
return on equity of 9.80 percent is within the range of an acceptable return on equity found by



            Commission Number-Run Memorandum at 2 (Aug. 28, 2012).
       ‘
            PFD at 94.
       1d.
       20
       21
            Id at94.
       22
            PURA   § 36.051, .052.
PIJC Docket No. 39896                                    Order on Rehearing           Page 7 of 44
SOAH Docket No. XXX-XX-XXXX


the ALJs.  Accordingly, the Commission adds new finding or fact 65A to reflect
                                                                               the
Commission’s decision on this point.


                           E. Purchased-Power Capacity Expense
       The ALJs rejected Entergy’s request to recover $31 million more in purchased-power
capacity costs than its actual test-year expenses because Entergy had failed to prove that the
adjustment was known and measurable,
                               23 and because the request violated the matching
24 Consequently, the ALJs recommended that Entergy’s test-year expenses of
principle.
$245,432,884 be used to set rates in this docket.
                                          25
       Entergy pointed to an additional $533,002 of purchased-power capacity expenses that
were properly included in Entergy’s rate-tiling package, but not provided for in the proposal for
26 The Commission finds that an additional $533,002 ($6,132 for test-year expenses for
decision.
Southwest Power Pool fees, $654,082 for Toledo Bend hydro fixed-charges, and -$127,212 for
an Entergy intra-system billing adjustment that were all recorded in FERC account 555) of
purchased-power capacity costs were incurred during the test-year and should be added to the
purchased-power capacity costs in Entergy’s revenue requirement. The Commission modities
findings of fact 72 and 86 to reflect the inclusion of the additional $533,002 of test-year
purchased-power capacity costs, increasing the total amount to $245,965,886.


                                 F. Labor Costs      —   Incentive Compensation
        The ALJs found that $6,196,037, representing Entergy’s financially-based incentives paid
in the test-year, should be removed from Entergy’s O&M expenses.
                                                           27 The ALJs agreed with
Commission Staff and Cities that an additional reduction should be made to account for the
FICA taxes that Entergy would have paid for those costs,
                                                  28 but did not include this reduction in a
finding of fact.


        23
             PFD   at 108-09.
        1d.atlO9.
        24


       26
             Entergy’s Exceptions to the Proposal for Decision at 51.
       27
             PFDat 175.
       2
                at 175-76.
PVC Docket No. 39896                                 Order on Rehearing                             Page 8 of 44
SOAH Docket No. XXX-XX-XXXX


        The Commission agrees with the ALJs, but modifies finding of fact 133 to specifically
include the decision that an additional reduction should be made to account for the FICA taxes
Entergy would have paid on the disallowed financially-based incentive compensation.                        The
Commission notes that this reduction for FICA taxes is reflected in the schedules attached to this
29
Order.


                                         G. Affiliate Transactions
        OPUC argued that Entergy’s sales and marketing expenses exclusively benefit the larger
commercial and industrial customers, but the majority of the sales, marketing, and customer
service expenses are allocated to the operating companies based on customer counts. Therefore,
the majority of these expenses are allocated to residential and small business customers. OPUC
argued that it is inappropriate for residential and small business customers to pay for these
° The ALJs did not adopt OPUC’s position on this issue.
3
expenses.

        The Commission agrees with OPUC and reverses the proposal for decision regarding
allocation of Entergy’s sales and marketing expense and finds that $2.086 million of sales and
marketing expense should be reallocated using direct assignment.                     The Commission has
previously expressed its preference for direct assignment of affiliate expenses.
                                                                       ’
                                                                       3                                   The
Commission finds that the following amounts should be allocated based on a total-number-of-
customers basis: (1) $46,490 for Project E10PCR56224                —   Sales and Marketing   —   EGSI Texas;
(2) $17,013 for Project F3PCDIOO49             -.   Regulated Retail Systems O&M; and (3) $30,167 for
Project F3PPMMALI2           —   Middle Market Mkt. Development. The remainder, $1,992,475, should
be assigned to (I) General Service, (2) Large General Service and (3) Large Industrial Power
32 The reallocation has the effect of increasing the revenue requirement allocated to the
Service.
large business class customers and reduces the revenue requirement for small business and
residential customers. New finding of fact I 64A is added to reflect the proper allocation of these
affiliate transactions.


        29
                Commission Number Run-Memorandum at 3 (Aug. 28, 2012).
        °
             Direct Testimony of Carol Szerszen, OPUC Ex. I at 44-45.
        ‘Application of Central Power and Light Company for Authority to Change Rates, Docket No. 14965,
Second Order on Rehearing at 87, COL 29 (Oct. 16, 1997).
             Direct Testimony of Carol Szerszen, OPUC Ex. I at Schedule CAS-7.
 PUC Docket No. 39896                                 Order on Rehearing                 Page 9 of 44
 SOAH Docket No. XXX-XX-XXXX


                                             I-I. Fuel Reconciliation
         Entergy proposed to allocate costs for the fuel reconciliation to customers using a line-
 loss study performed in 1997. Entergy conducted a line-loss study for the year ending Decem
                                                                                               ber
31, 2010, which falls in the middle of the two year fuel reconciliation period—July 2009 throug
                                                                                                h
June 2011—and therefore reflects the actual line losses experienced by the customer classes
during the reconciliation period. Cities argued that the allocation of fuel costs incurred over
                                                                                                the
reconciliation period should reflect the current line-loss study performed by Entergy for this
                                                                                               case
and recommended approval on a going-forward basis. Fuel factors under P.V.C. SUBsT.
R. 25.237(a)(3) are temporary rates subject to revision in a reconciliation proceeding describ
                                                                                               ed
in P.V.C. Su3sT. R. 25.236. P.V.C. SUBsT. R. 25.236(d)(2) defines the scope of a fuel
reconciliation proceeding to include any issue related to the reasonableness of a utility’
                                                                                           s fuel
expenses and whether the utility has over- or under-recovered its reasonable fuel 33 expenses.
Cities calculated a $3,981,271 reduction to the Texas retail fuel expenses incurred over the
reconciliation period using the current line-losses. The ALJs rejected Cities’ propos
                                                                                          ed
adjustment finding that the P.U.C. SuBsT. R. 25.237(c)(2)(B) requires the use of Commission-
approved line losses that were in effect at the time fuel costs were billed to customers in a fuel
reconciliation.
34

        The Commission agrees with Cities and reverses the proposal for decision regarding
which line-loss factors should be used in Entergy’s fuel reconciliation. Entergy used the 2010
study line-loss calculations to calculate the demand- and energy-related allocations in its cost of
service analysis supporting its requested base rates. These same currently available line-loss
factors should have been utilized in Entergy’s fuel reconciliation. The Commission finds that
Entergy’s 2010 line-loss factors should be used to calculate Entergy’s fuel reconciliation
over-recovery. As a result, Entergy’s fuel reconciliation over-recovery should be reduced by
$3 ,98 1,271. Finding of fact 246A and conclusions of law I 9A and 1 9B are added to reflect the
Commission’s finding that the 2010 line-loss factors be used to reconcile Entergy’s fuel costs.




       ‘   Cities’ Exceptions to the Proposal for Decision at 20-21 (July 23, 2012).
           PFD at 327-328.
PUC Docket No. 39896                                Order on Rehearing                Page 10 of
SOAH Docket No. XXX-XX-XXXX


                                    I. MISO Transition Expenses
        During the Commission’s consideration of the proposal for decision, the parties that
contested the amount of Entergy’s MISO transition expenses and how the transition expenses
should be accounted for reached announced on the record that they had reached an agreement on
these issues.
      35 Those parties agreed that the MISO transition expenses would not be deferred and
that Entergy’s base rates should include $1.6 million for MISO transition expense.
                                                                          36                  The
Commission adopts the agreement of the parties and accordingly modifies finding of fact 251
and deletes finding of fact 252.


                           J. Purchased-Power Capacity Cost Baseline
        The Commission modified the amount of purchased-power capacity expense in the
test-year to be $245,965,886 (see section E above). Finding of fact 255 is modified to reflect the
change to the proper test-year purchased-power capacity expense.


                                            K. Other Issues
       New findings of fact 1 7A, 1 7B, I 7C, I 7D, and 17 E are added to reflect procedural
aspects of the case after issuance of the proposal for decision.

       In addition, to reflect corrections recommended by the ALJs, findings of fact 116, 123,
192, 194, and 202 are modified; and new finding of fact I 82A is added.


The Commission adopts the following findings of fact and conclusions of law:


                                         II. Findings of Fact
Procedural History
1.     Entergy Texas, Inc. (ETI or the company) is an investor-owned electric utility with a
       retail service area located in southeastern Texas.




         Open Meeting Tr. at 138 (Aug. 17, 2012).
 PUC Docket No. 39896                         Order on Rehearing                           Page I I of 44
 SOAH Docket No. XXX-XX-XXXX


 2.     ETI serves retail and wholesale electric customers in Texas. As of June 30, 2011, ETI
        served approximately 412,000 Texas retail customers. The Federal Energy Regulatory
        Commission (FERC) regulates ETI’s wholesale electric operations.

 3.     On November 28, 2011, ETI tiled an application requesting approval of: (1) a proposed
        increase in annual base rate revenues of approximately $111.8 million over adjusted test-
        year revenues; (2) a set of proposed tariff schedules presented in the Electric Utility Rate
        Filing Package for Generating Utilities (RFP) accompanying ETI’s application and
        including new riders for recovery of costs related to purchased-power capacity and
        renewable energy credit requirements; (3) a request for final reconciliation of ETI’s fuel
        and purchased-power costs for the reconciliation period from July 1, 2009 to
        June 30, 2011; and (4) certain waivers to the instructions in RFP Schedule V
        accompanying ETI’s application.

4.     The 12-month test-year employed in ETI’s tiling ended on June 30, 2011 (test-year).

5.     ETI provided notice by publication for four consecutive weeks before the effective date
       of the proposed rate change in newspapers having general circulation in each county of
       ETI’s Texas service territory. ETI also mailed notice of its proposed rate change to all of
       its customers. Additionally, ETI timely served notice of its statement of intent to change
       rates on all municipalities retaining original jurisdiction over its rates and services.

6.     The following parties were granted intervenor status in this docket: Office of Public
       Utility Counsel; the cities of Anahuac, Beaumont, Bridge City, Cleveland, Conroe,
       Dayton, Groves, Houston, Huntsville, Montgomery, Navasota, Nederland, Oak Ridge
       North, Orange, Pine Forest, Rose City, Pinehurst, Port Arthur, Port Neches, Shenandoah,
       Silsbee, Sour Lake, Splendora, Vidor, and West Orange (Cities), the Kroger Co.
       (Kroger); State Agencies; Texas Industrial Energy Consumers; East Texas Electric
       Cooperative, Inc.; the United States Department of Energy (DOE); and Wal-Mart Stores
       Texas, LLC, and Sam’s East, Inc. (Wal-Mart). The Staff (Staff) of the Public Utility
       Commission of Texas (Commission or PUC) was also a participant in this docket.

7.     On November 29, 2011, the Commission referred this case to the State Office of
       Administrative Hearings (SOAH).
PUC Docket No. 39896                        Order on Rehearing                      Page 12 of 44
SOAH Docket No. XXX-XX-XXXX


8.     On December 7, 2011, the Commission issued its order requesting briefing on threshold
       legal/policy issues.

9.     On December 19, 2011, the Commission issued its Preliminary Order, identifying 31
       issues to be addressed in this proceeding.

10.    On December 20, 2011, the Administrative Law Judges (ALJs) issued SOAR Order
       No. 2, which approved an agreement among the parties to establish a June 30, 2012
       effective date for the company’s new rates resulting from this case pursuant to certain
       agreed language and consolidate Application ofEntergy Texas, Inc. for Authority to Defer
       Expenses Related to its Proposed Transition to Membership in the Midwest Independent
       System Operator, Docket No. 39741 (pending) into this proceeding. Although it did not
       agree, Staff did not oppose the consolidation.

11.   On January 13, 2012, the ALJs issued SOAR Order No. 4 granting the motions for
      admission pro hac vice filed by Kurt J. Boehm and Jody M. Kyler to appear and
      participate as counsel for Kroger and the motion for admission pro hac vice filed by Rick
      D. Chamberlain to appear and participate as counsel for Wal-Mart.

12.   On January 19, 2012, the Commission issued a supplemental preliminary order
      identifying two additional issues to be addressed in this case and concluding that the
      company’s proposed purchased-power capacity rider should not be addressed in this case
      and that such costs should be recovered through base rates.

13.   ETI timely filed with the Commission petitions for review of the rate ordinances of the
      municipalities exercising original jurisdiction within its service territory. All such
      appeals were consolidated for determination in this proceeding.

14.   On April 4, 2012, the ALJs issued SOAR Order No. 13 severing rate case expense issues
      into Application of Entergy Texas. Inc. for Rate Case Expenses Severed from PUC
      Docket No. 39896, Docket No. 40295 (pending).

15.   On April 13, 2012, ETI adjusted its request for a proposed increase in annual base rate
      revenues to approximately $104.8 million over adjusted test-year revenues.

16.   The hearing on the merits commenced on April 24 and concluded on May 4, 2012.
 PUC Docket No. 39896                           Order on Rehearing                    Page 13 of 44
 SOAH Docket No. XXX-XX-XXXX


 17.      Initial post-hearing briefs were filed on May 18 and reply briefs were tiled on May
                                                                                              30,
          2012.

 17A.    On August 7, 2012, the SOAR ALJs filed a letter with the Commission recommending
         changes to the PFD.

 17B     At the July 27, 2012 open meeting, ETI agreed to extend time to August 31, 2012 to
         provide the Commission sufficient time to consider the issues in this proceeding.

 1 7C.   The Commission considered the proposal for decision at the August 17, 2012 and August
         30, 2012 open meetings.

 17D.    At the August 30, 2012 open meeting, ETI agreed to extend time to September 14, 2012
         to provide the Commission sufficient time to consider the issues in this proceeding.

 I 7E.   At the August 17, 2012 open meeting, parties announced on the record a settlement of the
         amount of costs for the transition to MIS 0.

Rate Base
18.      Capital additions that were closed to ETI’s plant-in-service between July 1, 2009 and
         June 30, 2011, are used and useful in providing service to the public and were prudently
         incurred.

19.      ETI’s proposed Hurricane Rita regulatory asset was an issue resolved by the black-box
         settlement in Application of Entergy Texas, Inc. for Authority to Change Rates and
         Reconcile Fuel Costs, Docket No. 37744 (Dec. 13, 2010).

20.      Accrual of carrying charges on the Hurricane Rita regulatory asset should have ceased
         when Docket No. 37744 concluded because the asset would have then begun earning a
         rate of return as part of rate base.

21.      The appropriate calculation of the Hurricane Rita regulatory asset should begin with the
         amount claimed by ETI in Docket No. 37744, less amortization accruals to the end of the
         test-year in the present case, and less the amount of additional insurance proceeds
         received by ETI after the conclusion of Docket No. 37744.

22.      A Test-Year-end balance of $15,175,563 for the Hurricane Rita regulatory asset should
         remain in rate base, applying a live-year amortization rate beginning August 15, 2010.
PUC Docket No. 39896                        Order on Rehearing                          Page 14 of 44
SOAH Docket No. XXX-XX-XXXX


23.    The Hurricane Rita regulatory asset should not be moved to the storm damage insurance
       reserve.

24.    The company requested in rate base its prepaid pension assets balance of $55,973,545,
       which represents the accumulated difference between the Statement of Financial
       Accounting Standards (SFAS) No. 87 calculated pension costs each year and the actual
       contributions made by the company to the pension fund.

25.    The prepaid pension assets balance includes $25,311,236 capitalized to construction work
       in progress (CWIP).

26.    It is not necessary to the financial integrity of ETI to include CWIP in rate base, and there
       was insufficient evidence showing that major projects under construction were efficiently
       and prudently managed.

27.    The portion of the prepaid pension assets balance that is capitalized to CWIP should not
       be included in ETI’s rate base.

28.    The remainder of the prepaid pension assets balance should be included in ETI’s rate
       base.

28A.   When items are excluded from rate base, the related ADFIT should also be excluded.
       The amount of ADFIT associated with the $25 million capitalized to CWIP and excluded
       from rate base is $8,858,933.      The adjusted ADFIT for the prepaid pension asset
       remaining in Entergy’s rate base should be reduced by $8,858,933.

29.    ETI should be permitted to accrue an allowance for funds used during construction on the
       portion of ETI’s Prepaid Pension Assets Balance capitalized to CWIP.

30.    The Financial Accounting Standard Board (FASB) Financial Interpretation No. 48
       (FiN 48), “Accounting for Uncertainty in Income Taxes,” requires ETI to identify each of
       its uncertain tax positions by evaluating the tax position on its technical merits to
       determine whether the position, and the corresponding deduction, is more-likely-than-not
       to be sustained by the Internal Revenue Service (IRS) if audited.

31.    FIN 48 requires ETI to remove the amount of its uncertain tax positions from its
       Accumulated Deferred Federal Income Tax (ADFIT) balance for financial reporting
PUC Docket No. 39896                           Order on Rehearing                        Page 15 of 44
SOAH Docket No. XXX-XX-XXXX


        purposes and record it as a potential liability with interest to better reflect the company’s
        financial condition.

32.     At test-year-end, ETI had $5,916,461 in FIN 48 liabilities, meaning ETI has, thus far,
        avoided paying to the IRS $5,916,461 in tax dollars (the FIN 48 liability) in reliance upon
        tax positions that the company believes will not prevail in the event the positions are
       challenged, via an audit, by the IRS.

33.     ETI has deposited $1,294,683 with the IRS in connection with the FIN 48 liability.

34.    The IRS may never audit ETI as to its uncertain tax positions creating the FIN 48
       liability.

35.    Even if ETI is audited, ETI might prevail on its uncertain tax positions.

36.    ETI may never have to pay the IRS the FIN 48 liability.

37.    Other than the amount of its deposit with the IRS, ETI has current use of the FIN 48
       liability funds.

38.    Until actually paid to the IRS, the FIN 48 liability represents cost-free capital and should
       be deducted from rate base.

39.    The amount of $4,621,778 (representing ETI’s full FIN 48 liability of $5,916,461 less the
       $1,294,683 cash deposit ETI has made with the IRS for the FIN 48 liability) should be
       added to ETI’s ADFIT and thus be used to reduce ETI’s rate base.

40.    ETI’s application and proposed tariffs do not include a request for a tracking mechanism
       or rider to collect a return on the FIN 48 liability.

40A.   It is appropriate for ETI to create a deferred-tax-account tracker in the form of a rider to
       recover on a prospective basis an after--tax return of 8.27% on the amounts paid to the
       IRS that result from an unfavorable FIN 48 audit. The rider will track unfavorable FIN
       48 rulings and the return will be applied prospectively to FIN 48 amounts disallowed by
       an IRS audit after such amounts are actually paid to the federal government. If ETI
       prevails in an appeal of a FIN 48 decision, then any amounts collected under the rider
       related to that decision should be credited back to ratepayers.
PUC Docket No. 39896                        Order on Rehearing                       Page 16 of 44
SOA H Docket No. XXX-XX-XXXX


41.    Deleted.

42.    Investor-owned electric utilities may include a reasonable allowance for cash working
       capital in rate base as determined by a lead-lag study conducted in accordance with the
       Commission’s rules.

43.    Cash working capital represents the amount of working capital, not specifically addressed
       in other rate base items, that is necessary to fund the gap between the time expenditures
       are made and the time corresponding revenues are received.

44.    The lead-lag study conducted by ETI considered the actual operations of ETI, adjusted
       for known and           measurable changes,   and is consistent with     P.U.C.    SuBsT.
       R. 25.231 (c)(2)(B)(iii).

45.    It is reasonable to establish ETI’s cash working capital requirement based on ETI’s lead-
       lag study as updated in Jay Joyce’s rebuttal testimony and on the cost of service approved
       for ETI in this case.

46.    As a result of the black-box settlements in Application of Entergy Guif States, Inc. for
       Authority to Change Rates and to Reconcile Fuel Costs, Docket No. 34800 (Nov. 7,
       2008) and Docket No. 37744, the Commission did not approve ETI’s storm damage
       expenses since 1996 and its storm damage reserve balance.

47.    ETI established a prima facie case concerning the prudence of its storm damage expenses
       incurred since 1996.

48.    Adjustments to the storm damage reserve balance proposed by intervenors should be
       denied.

49.    The Hurricane Rita regulatory asset should not be moved to the storm damage insurance
       reserve.

50.    ETI’s appropriate Test-Year-end storm reserve balance was negative $59,799,744.

51.    The amount of $9,846,037, representing the value of the average coal inventory
       maintained at ETI’s coal-burning facilities, is reasonable, necessary, and should be
       included in rate base.
 PVC Docket No. 39896                        Order on Rehearing
 SOAH Docket No. XXX-XX-XXXX                                                             Page 17 of 44



 52.    The Spindletop gas storage facility (Spindletop facility) is used
                                                                          and useful in providing
        reliable and flexible natural gas supplies to ETI’s Sabine Station
                                                                               and Lewis Creek
        generating plants.

 53.    The Spindletop facility is critical to the economic, reliable operation of the
                                                                                       Sabine Station
        and Lewis Creek generating plants due to their geographic location in
                                                                                      the far western
        region of the Entergy system.

 54.    It is reasonable and appropriate to include ETI’s share of the costs to
                                                                                operate the
        Spindletop facility in rate base.

 55.    Staff recommended updating ETI’s balance amounts for short-term assets
                                                                                    to the 13-
        month period ending December 2011, which was the most recent information
                                                                                     available.
        Staff’s proposed adjustments should be incorporated into the calculation of ETI’s
                                                                                           rate
       base.

56.    The following short-term asset amounts should be included in rate base: prepay
                                                                                        ments at
       $8,134,351; materials and supplies at $29,285,421; and fuel inventory at $52,693,485.

57.    The amount of $1,127,778, representing costs incurred by ETI when it acquired the
       Spindletop facility, represent actual costs incurred to process and close the acquisition,
       not mere mark-up costs.

58.    ETI’s $1,127,778 in capitalized acquisition costs should be included in rate base because
       ETI incurred these costs in conjunction with the purchase of a viable asset that benefits
       its retail customers.

59.    In its application, ETI capitalized into plant in service accounts some of the incentive
       payments ETI made to its employees. ETI seeks to include those amounts in rate base.

60.    A portion of those capitalized incentive accounts represent payments made by ETI for
       incentive compensation tied to financial goals.

61.    The portion of ETI’s incentive payments that are capitalized and that are financially
       based should be excluded from ETI’s rate base because the benefits of such payments
       inure most immediately and predominantly to ETI’s shareholders, rather than its electric
PUC Docket No. 39896                       Order on Rehearing                        Page 18 of 44
SOAH Docket No. XXX-XX-XXXX


       customers.   ETI’s capitalized incentive compensation that is financially based is
       $335,752.96 and should be removed for rate base.

62.    The test-year for ETI’s prior ratemaking proceeding ended on June 30, 2009, and the
       reasonableness of ETI’s capital costs (including capitalized incentive compensation) for
       that prior period was dealt with by the Commission in that proceeding and is not at issue
       in this proceeding.

63.    In this proceeding, ETI’s capitalized incentive compensation that is financially-based
       should be excluded from rate base, but only for incentive costs that ETI capitalized
       during the period from July 1, 2009 (the end of the prior test-year) through June 30, 2010
       (the commencement of the current test-year).

Rate ofReturn and Cost of Capital
64.    A return on common equity (ROE) of 9.80 percent will allow ETI a reasonable
       opportunity to earn a reasonable return on its invested capital.

65.    The results of the discounted cash flow model and risk premium approach support a ROE
       of 9.80 percent.

65A.   It is not appropriate to add 15 points to the ROE due to unsettled economic conditions
       facing utilities.

66.    A 9.80 percent ROE is consistent with ETI’s business and regulatory risk.

67.    ETI’s proposed 6.74 percent embedded cost of debt is reasonable.

68.    The appropriate capital structure for ETI is 50.08 percent long-term debt and
       49.92 percent common equity.

69.    A capital structure composed of 50.08 percent debt and 49.92 percent equity is
       reasonable in light of ETI’s business and regulatory risks.

70.    A capital structure composed of 50.08 percent debt and 49.92 percent equity will help
       ETI attract capital from investors.
PUC Docket No. 39896                        Order on Rehearing                             Page 19 of 44
SOAH Docket No. XXX-XX-XXXX


71.    ETI’s overall rate of return should be set as follows:

                              L
                              1
                              CAPlT                                         WEIGHTED Avc
      COMPONENT               STRUCTURE              COST OF CAPITAL        COST OF CAPJT,u
      LONG-TERM DEBT          5008%                  6.74%                  3.38%
      COMMON EQUITY           49.92%                 9.80%                  4.89%
          TOTAL               100.00%                                       8.27%

Operating Expenses
72.    ETI’s test-year purchased capacity expenses were $245,965,886.

73.    ETI requested an upward adjustment of $30,809,355 as a post-test-year adjustment to its
       purchased capacity costs. This request was based on ETI’s projections of its purchased
       capacity expenses during a period beginning June 1, 2012 and ending May 31, 2013 (the
       rate-year).

74.    ETI’s purchased capacity expense projections were based on estimates of rate-year
       expenses for: (a) reserve equalization payments under Schedule MSS- 1; (b) payments
       under third-party capacity contracts; and (c) payments under affiliate contracts.

75.    ETI’s projection of its rate-year reserve equalization payments under Schedule MSS-1 is
       based on numerous assumptions, incLuding load growths for ETI and its affiliates, future
      capacity contracts for ETI and its affiliates, and future values of the generation assets of
      ETI and its affiliates.

76.   There is substantial uncertainty with regard to ETI’s projection of its rate-year reserve
      equalization payments under Schedule MSS-l.

77.   ETI’s projection of its rate-year third-party capacity contract payments includes
      numerous assumptions, one of which is that every single third-party supplier will perform
      at the maximum level under the contract, even though that assumption is inconsistent
      with ETI’s historical experience.

78.   There is substantial uncertainty with regard to ETI’s projection of its rate-year third-party
      capacity-contract payments.

79.   ETI’s estimates of its rate-year purchases under affiliate contracts are based on a
      mathematical formula set out in Schedule MSS-4.
PUC Docket No. 39896                         Order on Rehearing                       Page 20 of 44
SOAH Docket No. XXX-XX-XXXX


80.    The MSS-4 formula for rate-year affiliate capacity payments reflects that these payments
       will be based on ratios and costs that cannot be determined until the month that the
       payments are to be made.

81.    Over $11 million of ETI’s affiliate transactions were based on a 2013 contract (the EAI
       WBL Contract) that was not signed until April 11, 2012.

82.    There is uncertainty about whether the EAI WBL Contract will ever go into effect.

83.    ETI projects purchasing over 300 megawatts (MW) more in purchased capacity in the
       rate-year than it purchased in the test-year.

84.    ETI experienced substantial load growth in the two years before the test-year, and it
       continues to project similar load growth in the future.

85.    ETI did not meet its burden of proof to demonstrate that a known and measurable
       adjustment of $30,809,355 should be made to its test-year purchased capacity expenses.

86.    ETI’s purchased capacity expense in this case should be based on the test-year level of
       $245,965,886.

87.    ETI incurred $1,753,797 of transmission equalization expense during the test-year.

88.    ETI proposed an upward adjustment of $8,942,785 for its transmission equalization
       expense. This request was based on ETI’s projections of its transmission equalization
       expenses during the rate-year.

89.    The transmission equalization expense that ETI will pay in the rate-year will depend on
       future costs and loads for each of the Entergy operating companies.

90.    ETI’s projection of its rate-year transmission equalization expenses is uncertain and
       speculative because it depends on a number of variables, including future transmission
       investments, deferred taxes, depreciation reserves, costs of capital, tax rates, operating
       expenses, and loads of each of the Entergy operating companies.

91.    ETI seeks increased transmission equalization expenses for transmission projects that are
       not currently used and useful in providing electric service.          ETI’s post-test-year
       adjustment is based on the assumption that certain planned transmission projects will go
PUC Docket No. 39896                         Order on Rehearing                      Page 21 of 44
SOAH Docket No. XXX-XX-XXXX


       into service after the test-year.     At the close of the hearing, none of the planned
       transmission projects had been fully completed and some were still in the planning phase.

92.    It is not reasonable for ETI to charge its retail ratepayers for transmission equalization
       expenses related to projects that are not yet in-service.

93.    ETI’s request for a post-test-year adjustment of $8,942,785 for rate-year transmission
       equalization expenses should be denied because those expenses are not known and
       measurable. ETI’s post-test-year adjustment does not with reasonable certainty reflect
       what ETI’s transmission equalization expense will be when rates are in effect.

94.    ETI’s transmission equalization expense in this case should be based on the test-year
       level of $1,753,797.

95.    P.U.C. SUBsT. R. 25.23 l(c)(2)(ii) states that the reserve for depreciation is the
       accumulation of recognized allocations of original cost, representing the recovery of
       initial investment over the estimated useful life of the asset.

96.    Except in the case of the amortization of the general plant deficiency, the use of the
       remaining life depreciation method to recover differences between theoretical and actual
       depreciation reserves is the most appropriate method and should be continued.

97.    It is reasonable for ETI to calculate depreciation reserve allocations on a straight-line
       basis over the remaining, expected useful life of the item or facility.

98.    Except as described below, the service lives and net salvage rates proposed by the
       company are reasonable, and these service lives and net salvage rates should be used in
       calculating depreciation rates for the company’s production, transmission, distribution,
       and general plant assets.

99.    A 60-year life for Sabine Units 4 and 5 is reasonable for purposes of establishing
       production plant depreciation rates.

100.   The retirement (actuarial) rate method, rather than the interim retirement method, should
       be used in the development of production plant depreciation rates.

101.   Production plant net salvage is reasonably based on the negative five percent net salvage
       in existing rates.
PUC Docket No. 39896                      Order on Rehearing                        Page 22 of 44
SOAH Docket No. XXX-XX-XXXX


102.   The net salvage rate of negative 10 percent for ETI’s transmission structures and
       improvements (FERC Account 352) is the most reasonable of those proposed and should
       be adopted.

103.   The net salvage rate of negative 20 percent for ETI s transmission station equipment
                                                               ‘



       (FERC Account 353) is the most reasonable of those proposed and should be adopted.

104.   The net salvage rate of negative five percent for ETI’s transmission towers and fixtures
       (FERC Account 354) is the most reasonable of those proposed and should be adopted.

105.   The net salvage rate of negative 30 percent for ETI’s transmission poles and fixtures
       (FERC Account 355) is the most reasonable of those proposed and should be adopted.

106.   The net salvage rate of negative 30 percent for ETI’s transmission overhead conductors
       and devices (FERC Account 356) is the most reasonable of those proposed and should be
       adopted.

107.   A service life of 65 years and a dispersion curve of R3 for ETI’s distribution structures
       and improvements (FERC Account 361) are the most reasonable of those proposed and
       should be approved.

108.   A service life of 40 years and a dispersion curve of Ri for ETI’s distribution poles,
       towers, and fixtures (FERC Account 364) are the most reasonable of those proposed and
       should be approved.

109.   A service life of 39 years and a dispersion curve of R0.5 for ETI’s distribution overhead
       conductors and devices (FERC Account 365) are the most reasonable of those proposed
       and should be approved.

110.   A service life of 35 years and a dispersion curve of RI .5 for ETI’s distribution
       underground conductors and devices (FERC Account 367) are the most reasonable of
       those proposed and should be approved.

111.   A service life of 33 years and a dispersion curve of L0.5 for ETI’s distribution line
       transformers (FERC Account 368) are the most reasonable of those proposed and should
       be approved.
PUC Docket No. 39896                         Order on Rehearing                        Page 23 of 44
SOAH Docket No. XXX-XX-XXXX


 112.    A service life of 26 years and a dispersion curve of L4 for ETI’s distribution
                                                                                        overhead
         service (FERC Account 369.1) are the most reasonable of those proposed and should
                                                                                              be
         approved.

 113.    The net salvage rate of negative five percent for ETI’s distribution structures and
         improvements (FERC Account 361) is the most reasonable of those proposed and should
         be adopted.

114.    The net salvage rate of negative 10 percent for ETI’s distribution station equipment
        (FERC Account 362) is the most reasonable of those proposed and should be adopted.

115.    The net salvage rate of negative seven percent for ETI’ s distribution overhead conductors
        and devices (FERC Account 365) is the most reasonable of those proposed and should be
        adopted.

116.    The net salvage rate of positive five percent for ETI’s distribution line transformers
        (FERC Account 368) is the most reasonable of those proposed and should be adopted.

117.    The net salvage rate of negative 10 percent for ETI’s distribution overhead services
        (FERC Account 369.1) is the most reasonable of those proposed and should be adopted.

118.    The net salvage rate of negative 10 percent for ETI’s distribution underground services
        (FERC Account 369.2) is the most reasonable of those proposed and should be adopted.

119.    A service life of 45 years and a dispersion curve of R2 for ETI’s general structures and
        improvements (FERC Account 390) are the most reasonable of those proposed and
        should be approved.

120.    The net salvage rate of negative 10 percent for ETI’s general structures and
        improvements (FERC Account 390) is the most reasonable of those proposed and should
        be adopted.

121.    It is reasonable to convert the $21.3 million deficit that has developed over time in the
        reserve for general plant accounts to General Plant Amortization.

122.    A ten-year amortization of the deficit in the reserve for general plant accounts is
        reasonable and should be adopted.
PUC Docket No. 39896                          Order on Rehearing                        Page 24 of 44
SOAH Docket No. XXX-XX-XXXX


123.   FERC pronouncement AR-15 requires amortization over the same life as recommended
       based on standard life analysis. A standard life analysis determined that a five-year life
       was appropriate for general plant computer equipment (FERC Account 391.2).
       Therefore, a five year amortization for this account is reasonable and should be adopted.

124.   ETI proposed adjustments to its test-year payroll costs to reflect: (a) changes to employee
       headcount levels at ETI and Entergy Services, Inc. (ESI); and (1) approved wage
       increases set to go into effect after the end of the test-year.

125.   The proposed payroll adjustments are reasonable but should be updated to reflect the
       most recent available information on headcount levels as proposed by Commission Staff.
       In addition to adjusting payroll expense levels, the more recent headcount numbers
       should be used to adjust the level of payroll tax expense, benefits expense, and savings
       plan expense.

126.   Staff has appropriately updated headeount levels to the most recent available data but
       errors made by Staff should be corrected.         The corrections related to:   (a) a double
       counting of three ETI and one ES! employee; (b) inadvertent use of the ETI benefits cost
       percentage in the calculation of ES! benefits costs; (c) an inappropriate reduction of
       savings plan costs when such costs were already included in the benefits percentage
       adjustments; and (d) corrections for full-time equivalents calculations.         Staffs ETI
       headcount adjustment (AG-7) overstated operation and maintenance (O&M) payroll
       reduction by $224,217, and ESI headcount adjustment (AG-7) understated O&M payroll
       increase by $37,531.

127.   ETI included $14,187,744 for incentive compensation expenses in its cost of service.

128.   The compensation packages that ETI offers its employees include a base payroll amount,
       annual incentive programs, and long-term incentive programs. The majority of the
       compensation is for operational measures, but some is for financial measures.

129.   Incentive compensation that is based on financial measures is of more immediate and
       predominant benefit to shareholders, whereas incentive compensation based on
       operational measures is of more immediate and predominant benefit to ratepayers.
PUC Docket No. 39896                          Order on Rehearing                       Page 25 of 44
SOA H Docket No. XXX-XX-XXXX


130.   Incentives to achieve operational measures are necessary and reasonable to provide utility
       services but those to achieve financial measures are not.

131.   The $5,376,975 that was paid for long term incentive programs was tied to financial
       measures and, therefore, should not be included in ETI’s cost of service.

132.   Of the amounts that were paid pursuant to the Executive Annual Incentive Plan, $8 19,062
       was tied to financial measures and, therefore, should be disallowed.

133.   In total, the amount of incentive compensation that should be disallowed is $6,196,037
       because it was related to financial measures that are not reasonable and necessary for the
       provision of electric service. An additional reduction should be made to account for the
       FICA taxes ETI would have paid on the disallowed financially based incentive
       compensation.

134.   The amount of incentive compensation that should be included in the cost of service is
       $7,991,707.

135.   To attract and retain highly qualitied employees, the Entergy companies provide a total
       package of compensation and benefits that is equivalent in scope and cost with what other
       comparable companies within the utility business and other industries provide for their
       employees.

136.   When using a benchmark analysis to compare companies’ levels of compensation, it is
       reasonable to view the market level of compensation as a range rather than a precise,
       single point.

137.   ETI’s base pay levels are at market.

138.   ETI’s benefits plan levels are within a reasonable range of market levels.

139.   ETI’s level of compensation and benefits expense is reasonable and necessary.

140.   ETI provides non-qualified supplemental executive retirement plans for highly
       compensated individuals such as key managerial employees and executives that, because
       of limitations imposed under the Internal Revenue Code, would otherwise not receive
       retirement benefits on their annual compensation over $245,000 per year.
PLJC Docket No. 39896                        Order on Rehearing                          Page 26 of 44
SOAH Docket No. XXX-XX-XXXX


141.    ETI ‘S non-qualified supplemental executive retirement plans are discretionary costs
        designed to attract, retain, and reward highly compensated employees whose interests are
        more closely aligned with those of the shareholders than the customers.

142.    ETI’s non-qualified executive retirement benefits in the amount of $2,114,931 are not
        reasonable or necessary to provide utility service to the public, not in the public interest,
        and should not be included in ETI’s cost of service.

143.    For the employee market in which ETI operates, most peer companies offer moving
        assistance. Such assistance is expected by employees, and ETI would be placed at a
        competitive disadvantage if it did not offer relocation expenses.

144.    ETI’s relocation expenses were reasonable and necessary.

145.    The company’s requested operating expenses should be reduced by $40,620 to reflect the
        removal of certain executive prerequisites proposed by Staff.

146.    Staff properly adjusted the company’s requested interest expense of $68,985 by removing
        $25,938 from FERC account 431 (using the interest rate of 0.12 percent for calendar year
        2012), leaving a recommended interest expense of $43,047.

147.    During the test-year, ETI’s property tax expense equaled $23,708,829.

 148.   ETI requested an upward pro forma adjustment of $2,592,420, to account for the property
        tax expenses ETI estimates it will pay in the rate-year.

149.    ETI’s requested pro forma adjustment is not reasonable because it is based, in part, upon
        the prediction that ETI’s property tax rate will be increased in 2012, a change that is
        speculative is not known and measurable.

 150.   Staff’s recommendation to increase ETI’s test-year property tax expenses by $1,214,688
        is based on the historical effective tax rate applied to the known test-year-end plant in
        service value, consistent with Commission precedent, and based upon known and
        measurable changes.

 151.   ETI’ s test-year property tax burden should be adjusted upward by $1,222,106 for a total
        expense of $24,921,022.
PUC Docket No. 39896                        Order on Rehearing                         Page 27 of 44
SOAH Docket No. XXX-XX-XXXX


152.    Staff recommended reducing ETI’s advertising, dues, and contributions expenses by
        $12,800. The recommendation, which no party contested, should be adopted.

153.    The final cost of service should reflect changes to cost of service that affect other
        components of the revenue requirement such as the calculation of the Texas state gross
        receipts tax, the local gross receipts tax, the PUC Assessment Tax and the Uncollectible
        Expenses.

154.    The company’s requested Federal income tax expense is reasonable and necessary.

155.    ETI’s request for $2,019,000 to be included in its cost of service to account for the
        company’s annual decommissioning expenses associated with River Bend is not
        reasonable because it is not based upon “the most current information reasonably
        available regarding the cost of decommissioning” as required by P.U.C. SuBsT.
        R. 25.23 1(b)( 1 )(F)(i).

156.    Based on the most current information reasonably available, the appropriate level of
        decommissioning costs to be included in ETI’s cost of service is $1,126,000.

157.    ETI’s appropriate total annual self-insurance storm damage reserve expense is
        $8,270,000, comprised of an annual accrual of $4,400,000 to provide for average annual
        expected storm losses, plus an annual accrual of $3,870,000 for 20 years to restore the
        reserve from its current deficit.

158.    ETI’s appropriate target self-insurance storm damage reserve is $17,595,000.

159.    ETI should continue recording its annual storm damage reserve accrual until modified by
        a Commission order.

160.    The operating costs of the Spindletop facility are reasonable and necessary.

161.    The operating costs of the Spindletop facility paid to PB Energy Storage Services are
        eligible fuel expenses.

Affiliate Transactions
162.    ETI affiliates charged ETI $78,998,777 for services during the test-year. The majority of
        these O&M expenses—--$69,098,04 1—were charged to ETI by ES!.              The remaining
        affiliate services were charged (or credited) to ETI by: Entergy Gulf States Louisiana,
PUC Docket No. 39896                         Order on Rehearing                        Page 28 of 44
SOAH Docket No. XXX-XX-XXXX


       L.L.C.; Entergy Arkansas, Inc.; Entergy Louisiana, LLC; Entergy Mississippi, Inc.;
       Entergy Operations, Inc.; and non-regulated affiliates.

163.   ES! follows a number of processes to ensure that affiliate charges are reasonable and
       necessary and that ETI and its affiliates are charged the same rate for similar services.
       These processes include: (a) the use of service agreements to define the level of service
       required and the cost of those services; (b) direct billing of affiliate expenses where
       possible; (c) reasonable allocation methodologies for costs that cannot be directly billed;
       (d) budgeting processes and controls to provide budgeted costs that are reasonable and
       necessary to ensure appropriate levels of service to its customers; and (e) oversight
       controls by ETI’s Affiliate Accounting and Allocations Department.

164.   Affiliates charged expenses to ETI through 1292 project codes during the test-year.

164A. The $2,086,145 in affiliate transactions related to sales and marketing expenses should be
       reallocated using direct assignment. The following amounts should be allocated to all
       retail classes in proportion to number of customers:                (1) $46,490 for Project
       E10PCR56224       —    Sales and Marketing      —   EGSI Texas; (2) $17,013 for Project
       F3PCD10049       —    Regulated Retail Systems O&M; and (3) $30,167 for Project
       F3PPMMALI2       —   Middle Market Mkt. Development. The remainder, $1,992,475, should
       be assigned to (1) General Service, (2) Large General Service and (3) Large Industrial
       Power Service.

165.   ETI agreed to remove the following affiliate transactions from its application:
       (1) Project F3PPCASHCT (Contractual Alternative/Cashpo) in the amount of $2,553;
       (2) Project F3PCSPETEI (Entergy-Tulane Energy Institute) in the amount of $14,288;
       and (3) Project F5PPKATRPT (Storm Cost Processing & Review) in the amount of $929.

166.   The $356,151 (which figure includes the $112,531 agreed to by ETI) of costs associated
       with Projects F5PCZUBENQ (Non-Qualified Post Retirement) and F5PPZNQBDU (Non
       Qual Pension/Benf Dom UtI) are costs that are not reasonable and necessary for the
       provision of electric utility service and are not in the public interest.

167.   The $10,279 of costs associated with Project F3PPFXERSP (Evaluated Receipts
       Settlement) are not normally-recurring costs and should not be recoverable.
PUC Docket No. 39896                         Order on Rehearing                          Page 29 of 44
SOAH Docket No. XXX-XX-XXXX


168.    The $19,714 of costs associated with Project F3PPEASTIN (Willard Eastin et al) are
        related to ESI’s operations, it is more immediately related to Entergy Louisiana, Inc. and
        Entergy New Orleans, Inc. As such, they are not recoverable from Texas ratepayers.

169.    The $171,032 of costs associated with Project F3PPE998IS (Integrated Energy
        Management for ESI) are research and development costs related to energy efficiency
        programs. As such, they should be recovered through the energy efficiency cost recovery
        factor rather than base rates.

170.    Except as noted in the above findings of fact Nos. 162-169, all remaining affiliate
        transactions were reasonable and necessary, were allowable, were charged to ETI at a
        price no higher than was charged by the supplying affiliate to other affiliates, and the rate
        charged is a reasonable approximation of the cost of providing service.

Jurisdictional Cost Allocation
171.    ETI has one full or partial requirements wholesale customer         —   East Texas Electric
        Cooperative, Inc.

172.    ETI proposes that 150 MW be set as the wholesale load for developing retail rates in this
        docket. Using 150 MW to set the wholesale load is reasonable. The 150 MW used to set
        the wholesale load results in a retail production demand allocation factor of
        95.3838 percent.

173.   The 12 Coincident Peak (12 CP) allocation method is consistent with the approach used
       by the FERC to allocate between jurisdictions.

174.    Using 12CP methodology to allocate production costs between the wholesale and retail
       jurisdictions is the best method to reflect cost responsibility and is appropriate based on
       ETI’s reliance on capacity purchases.

Class Cost Allocation and Rate Design
175.   There is no express statutory authorization for ETI’s proposed Renewable Energy Credits
       rider (REC rider).

176.   REC rider constitutes improper piecemeal ratemaking and should be rejected.
PUC Docket No. 39896                        Order   on Rehearing                      Page 30 of 44
SOAH Docket No. XXX-XX-XXXX


 177.    ETI’s test-year expense for renewable energy credits, $623,303, is reasonable and
         necessary and should be included in base rates.

 178.    Municipal Franchise Fees (MFF) is a rental expense paid by utilities for the right to use
         public rights-of-way to locate its facilities within municipal limits.

179.     ETI is an integrated utility system.   ETI’s facilities located within municipal limits
        benefit all customers, whether the customers are located inside or outside of the
        municipal limits.

180.    Because all customers benefit from ETI’ s rental of municipal right-of-way, municipal
        franchise fees should be charged to all customers in ETI’s service area, regardless of
        geographic location.

181.    It is reasonable and consistent with the Public Utility Regulatory Act (PURA)
        § 33.008(b) that MFF be allocated to each customer class on the basis of in-city kilowatt
        hour (kWh) sales, without an adjustment for the MFF rate in the municipality in which a
        given kWh sale occurred.

182.    The same reasons for allocating and collecting MFF as set out in Finding of Fact
        Nos. 178-181 also apply to the allocation and collection of Miscellaneous Gross Receipts
        Taxes. The company’s proposed allocation of these costs to all retail customer classes
        based on customer class revenues relative to total revenues is appropriate.

I 82A. ETI’s proposed gross plant-based allocator is an appropriate method for allocating the
       Texas franchise tax.

183.    The Average and Excess (A&E) 4CP method for allocating capacity-related production
        costs, including reserve equalization payments, to the retail classes is a standard
        methodology and the most reasonable methodology.

184.    The A&E 4CP method for allocating transmission costs to the retail classes is standard
        and the most reasonable methodology.

185.    ETI appropriately followed the rate class revenue requirements from its cost of service
        study to allocate costs among customer classes. ETI’s revenue allocation properly sets
        rates at each class’s cost of service.
PUC Docket No. 39896                         Order on Rehearing                        Page 31 of 44
SOAH Docket No. XXX-XX-XXXX


186.   It is reasonable for ETI to eliminate the service condition for Rate Groups A and C in
       Schedule SHL [Street and Highway Lighting Service] that charges a $50 fee for any
       replacement of a functioning light with a lower-wattage bulb.

187.   It is appropriate to require ETI to prepare and file, as part of its next base rate case, a
       study regarding the feasibility of instituting LED-based rates and, if the study shows that
       such rates are feasible, ETI should file proposals for LED-based lighting and traffic
       signal rates in its next rate case.

188.   An agreement was reached by the parties and approved by the Commission in Docket
       No. 37744 that directed ETI to exclude, in its next rate case, the life-of-contract demand
       ratchet for existing customers in the Large Industrial Power Service (LIPS), Large
       Industrial Power Service-Time of Day, General Service, General Service-Time of Day,
       Large General Service, and Large General Service-Time of Day rate schedules.

189.   ETI’s proposed tariffs in this case did not remove the life-of.contract demand ratchet
       from these rate schedules consistent with the parties’ agreement in Docket No. 37744.

190.   A perpetual billing obligation based on a life-of-contract demand ratchet, as ETI
       proposed, is not reasonable.

191.   ETI’s proposed LIPS and LIPS Time of Day tariffs should be modified to reflect the
       agreement that was adopted by the Commission as just and reasonable in Docket
       No. 37744. Accordingly, these tariffs should be modified as set out in Findings of Fact
       No. 192-194.

192.   ETI’s Schedule LIPS and LIPS Time of Day      § VI should be changed to read:
                       DETERMINATION OF BILLING LOAD

                       The kW of Billing Load will be the greatest of the following:

                       (A) The Customer’s maximum measured 30-minute
                       demand during any 30-minute interval of the current billing
                       month, subject to § III, IV and V above; or

                       (B) 75% of Contract Power as defined in    § VII; or
                       (C) 2,500 kW.
PUC Docket No. 39896                          Order on Rehearing                          Page 32 of 44
SOAH Docket No. XXX-XX-XXXX


193.   ETI’s Schedule LIPS and LIPS Time of Day        § VII should be changed to read:
                      DETERMINATION OF CONTRACT POWER

                      Unless Company gives customer written notice to the contrary,
                      Contract Power will be defined as below:

                      Contract Power the highest load established under § VI(A) above
                                          -



                      during the 12 months ending with the current month. For the
                      initial 12 months of Customer’s service under the currently
                      effective contract, the Contract Power shall be the kW specified in
                      the currently effective contract unless exceeded in any month
                      during the initial 12-month period.

194.   The Large General Service, Large General Service-Time of Day, General Service, and
       GeneraL Service-Time of Day schedules should be similarly revised to eliminate Eli’s
       life-of-contract demand ratchet.

195.   In its proposed rate design for the LIPS class, the company took a conservative approach
       and increased the current rates by an equal percentage. This minimized customer bill
       impacts while maintaining cost causation principles on a rate class basis.

196.   It is a reasonable move towards cost of service to add a customer charge of $630 to the
       LIPS rate schedule with subsequent increases to be considered in subsequent base rate
       cases.

197.   It is a reasonable move towards cost of service to slightly decrease the LIPS energy
       charges and increase the demand charges as proposed by Staff witness
       William B. Abbott.

198.   DOE proposed a new Schedule LIPS rider—Schedule “Schedulable Intermittent
       Pumping Service” (SIPS) for load schedulable at least four weeks in advance, that occurs
       in the off-season (October through May), that can be cancelled at any time, and for load
       not lasting more than 80 hours in a year. For customers whose loads match these SIPS
       characteristics (for example, DOE’ s Strategic Petroleum Reserve), the 12-month demand
       ratchet provision of Schedule LIPS does not apply to demands set under the provisions of
       the SIPS rider. The monthly demand set under the SIPS provisions would be applicable
       for billing purposes only in the month in which it occurred. In short, if a customer set a
PUC Docket No. 3996                         Order on Rehearing                       Page 33 of 44
SOAH Docket No. XXX-XX-XXXX


       12-month ratchet demand in that month, it would be forgiven and not applicabLe in the
       succeeding 12 months.

199.   DOE’s proposed Schedule SIPS is not restricted solely to the DOE and should be
       adopted. It more closely addresses specific customer characteristics and provides for
       cost-based rates, as does another ETI rider applicable to Pipeline Pumping Service.

200.   Standby Maintenance Service (SMS) is available to customers who have their own
       generation equipment and who contract for this service from ETI.

201.   P.U.C. SuBsT. R. 25.242(k)( 1) provides that rates tbr sales of standby and maintenance
       power to qualifying facilities should recognize system wide costing principles and should
       not be discriminatory.

202.   ft is reasonable to move Schedule SMS toward cost of service by: (a) adding a customer
       charge equivalent to that of the LIPS rate schedule only for SMS customers not
       purchasing supplementary power under another applicable rate; and (b) revising the tariff
       as follows:
                                       Distribution        Transmission
                        Ch arge
                                    (less than 69KV)    (69KV and greater)
                      Billing Load Charge ($/kW):
                      Standby            $2.46                   $0.79
                      Maintenance        $2.27                   $0.60
                      Non-Fuel Energy Charge (0/kWh)
                      On-Peak          4.2450                    4.0740
                      Off-Peak         0.5750                    0.5520


203.   ETI’s Additional Facilities Charge rider (Schedule AFC) prescribes the monthly rental
       charge paid by a customer when ETI installs facilities for that customer that would not
       normally be supplied, such as line extensions, transformers, or dual feeds.

204.   ETI existing Schedule AFC provides two pricing options. Option A is a monthly charge.
       Option B, which applies when a customer elects to amortize the directly-assigned
       facilities over a shorter term ranging from one to ten years, has a variable monthly
       charge.   There is also a term charge that applies after the facility has been fully
       depreciated.
PUC Docket No. 39896                        Order on Rehearing                         Page 34 of 44
SOAH Docket No. XXX-XX-XXXX


205.   It is reasonable and cost-based to reduce the Schedule AFC Option A rate to 1.11 percent
       per month of the installed cost of all facilities included in the agreement for additional
       facilities.

206.   It is reasonable and cost-based to reduce the Schedule AFC Option B monthly rate and
       the Post Term Recovery Charge as follows:

        Selected Recovery Term     Recovery Term Charge      Post Recovery Term Charge
                      1                    9.52%                        0.28%
                     2                     5.14%                        0.28%
                     3                     3.68%                        0.28%
                     4                     2.95%                        0.28%
                     5                     2.52%                        0.28%
                     6                     2.23%                        0.28%
                     7                     2.03%                        0.28%
                     8                     1.88%                        0.28%
                     9                     1.76%                        0.28%
                     10                    1.67%                        0.28%


207.   The revisions in the above findings of fact to Schedule AFC rates reasonably reflect the
       costs of running, operating, and maintaining the directly-assigned facilities.

208.   It is reasonable to modify the Large General Service rate schedule by increasing the
       demand charge from $8.56 to $11.43; decreasing the energy charge from $.00854 to
       $.00458; and reducing the customer charge to $260.00.

209.   Staff’s proposed change to the General Service (OS) rate schedule to gradually move GS
       customers towards their cost of service by recommending a decrease in the customer
       charge from the current rate of $41.09 to $39.91, and a decrease in the energy charges is
       reasonable and should be adopted.

210.   ETI’s Residential Service (RS) rate schedule is composed of two elements: a customer
       charge and a consumption-based energy charge. In the months November through April
       (winter), the rates are structured as a declining block, in which the price of each unit is
       reduced after a defined level of usage. ETI’s proposed increase in the RS customer
       charge to $6 per month is reasonable and should be adopted. For the RS summer rate and
PUC Docket No. 39896                           Order on Rehearing                     Page 35 of 44
SOAH Docket No. XXX-XX-XXXX


       the first winter block rate, the 6.2960 per kWh energy charge resulting from the increased
       revenue requirement for residential customers is reasonable and should be adopted.

211.   ETI’s Schedule RS declining block rate structure is contrary to energy-efficiency efforts
       and the Legislature’s goal of reducing both energy demand and energy consumption in
       Texas, as stated in PURA § 39.905.

212.   Schedule RS winter block rates should be modified consistent with the goal set out in
       PURA § 39.905, with the initial phase-in of a 20 percent reduction in the block
       differential proposed by ETI and subsequent reductions should be reviewed for
       consideration at the occurrence of each rate case tiling.

213.   Other elements of Schedule RS are just and reasonable.

Fuel Reconciliation
214.   ETI incurred $616,248,686 in natural-gas expenses during the reconciliation period,
       which is from July 2009 through June 2011.

215.   ETI purchased natural gas in the monthly and daily markets and pursuant to a long-term
       contract with Enbridge Inc. pipeline. ETI also transported gas on its own account and
       negotiated operational balancing agreements with various pipeline companies.

216.   ETI employed a diversified portfolio of gas supply and transportation agreements to meet
       its natural-gas requirements, and ETI prudently managed its gas-supply contracts.

217.   ETI’s natural gas expenses were reasonable and necessary expenses incurred to provide
       reliable electric service to retail customers.

218.   ETI incurred $90,821,317 in coal expenses during the reconciliation period.

219.   ETI prudently managed its coal and coal-related contracts during the reconciliation
       period.

220.   ETI monitored and audited coal invoices from Louisiana Generating, LLC for coal
       burned at the Big Cajun II, Unit 3 facility.

221.   ETI’s coal expenses were reasonable and necessary expenses incurred to provide reliable
       electric service to retail customers.
PIJC Docket No. 39896                        Order on Rehearing                       Page 36 of 44
SOAH Docket No. XXX-XX-XXXX


222.   ETI incurred $990,041,434 in purchased-energy expenses during the reconciliation
       period.

223.   The Entergy System’s planning and procurement processes for purchased-power
       produced a reasonable mix of purchased resources at a reasonable price.

224.   During the reconciliation period, ETI took advantage of opportunities in the fuel and
       purchased-power markets to reduce costs and to mitigate against price volatility.

225.   ETI’s purchased-energy expenses were reasonable and necessary expenses incurred to
       provide reliable electric service to retail customers.

226.   ETI provided sufficient contemporaneous documentation to support the reasonableness of
       its purchased-power planning and procurement processes and its actual power purchases
       during the reconciliation period.

227.   The Entergy system sold power off system when the revenues were expected to be more
       than the incremental cost of supplying generation for the sale, subject to maintaining
       adequate reserves.

228.   The System Agreement is the tariff approved by the FERC that provides the basis for the
       operation and planning of the Entergy system, including the six operating companies.
       The System Agreement governs the wholesale-power transactions among the operating
       companies by providing for joint operation and establishing the bases for equalization
       among the operating companies, including the costs associated with the construction,
       ownership, and operation of the Entergy system facilities.

229.   Under the terms of the Entergy System Agreement, ETI was allocated its share of
       revenues and expenses from off-system sales.

230.   During the reconciliation period, ETI recorded off-system sales revenue in the amount of
       $376,671,969 in FERC Account 447 and credited 100 percent of off-system sales
       revenues and margins from off-system sales to eligible fuel expenses.

231.   ETI properly recorded revenues from off-system sales and credited those revenues to
       eligible fuel costs.
PUC Docket No. 39896                        Order on Rehearing                          Page 37 of 34
SOAH Docket No. XXX-XX-XXXX


232.   The Entergy system consists of six operating companies, including ETI, which are
       planned and operated as a single, integrated electric system under the terms of the System
       Agreement.

233.   Service schedule MSS-l of the System Agreement determines how the capability and
       ownership costs of reserves for the Entergy system are equalized among the operating
       companies.   These inter-system “reserve equalization” payments are the result of a
       formula rate related to the Entergy system’s reserve capability that is applied on a
       monthly basis.

234.   Reserve capability under service schedule MSS-l is capability in excess of the Entergy
       system’s actual or planned load built or acquired to ensure the reliable, efficient operation
       of the electric system.

235.   By approving service schedule MSS-l, the FERC has approved the method by which the
       operating companies share the cost of maintaining sufficient reserves to provide
       reliability for the Entergy system as a whole.

236.   Service schedule MSS-3 of the System Agreement determines the pricing and exchange
       of energy among the operating companies. By approving service schedule MSS-3, the
       FERC has approved the method by which the operating companies are reimbursed for
       energy sold to the exchange energy pool and how that energy is purchased.

237.   Service schedule MSS-4 of the System Agreement sets forth the method for determining
       the payment for unit power purchases between operating companies.            By approving
       service schedule MSS-4, the FERC has approved the methodology for pricing
       inter-operating company unit power purchases.

238.   The Entergy system is planned using multi-year, annual, seasonal, monthly, and next-day
       horizons. Once the planning process has identified the most economical resources that
       can be used to reliably meet the aggregate Entergy system demand, the next step is to
       procure the fuel necessary to operate the generating units as planned and acquire
       wholesale power from the market.
PUC Docket No. 39896                           Order on Rehearing                      Page 38 of 44
SOAH Docket No. XXX-XX-XXXX


239.   Once resources are procured to meet forecasted load, the Entergy system is operated
       during the current day using all the resources available to meet the total Entergy system
       demand.

240.   After current-day operation, the System Agreement prescribes an accounting protocol to
       bill the costs of operating the system to the individual operating companies.           This
       protocol is implemented via the intra-system bill to each operating company on a
       monthly basis.

241.   ETI purchased power from affiliated operating companies per the terms of service
       schedule MSS-3 of the System Agreement. The payments made under Schedule MSS-3
       to affiliated operating companies are reasonable and necessary, and the FERC has
       approved the pricing formula and the obligation to purchase the energy. ETI pays the
       same price per megawatt hour for energy under service schedule MSS-3 as does any
       other operating company purchasing energy under service schedule MSS-3 during the
       same hour.

242.   The Spindletop facility is used primarily to ensure gas-supply reliability and guard
       against gas-supply curtailments that can occur as a result of extreme weather or other
       unusual events.

243.   The Spindletop facility provides a secondary benefit of flexibility in gas supply. ETI can
        back down gas-fired generation to take advantage of more economical wholesale power,
       or use gas from storage to supplement gas-fired generation when load increases during
        the day and thereby avoid more expensive intra-day gas purchases.

244.    ETI’s customers received benefits from the Spindletop facility during the reconciliation
        period through reliable gas supplies and ETI’s monthly and daily storage activity.

245.    ETI prudently managed the Spindletop facility to provide reliability and flexibility of gas
        supply for the benefit of customers.

246.    ETI proposed new loss factors, based on a December 2010 line-loss study, to be applied
        for the purpose of allocating its costs to its wholesale customers and retail customer
        classes.
PUC Docket No. 39896                            Order on Rehearing                     Page 39 of 44
SOAH Docket No. XXX-XX-XXXX


246A. ETI’s 2010 line-loss factors should be used to reconcile ETI’s fuel costs. Therefore,
       ETI’s fuel reconciliation over-recovery should be reduced by $3,981,271.

247.   Eli’s proposed loss factors are reasonable and shall be implemented on a prospective
       basis as a result of this final order.

248.   ETI seeks a special-circumstances exception to recover $99,715 resulting from the
       FERC’s reallocation of rough production equalization costs in FERC Order No. 720-A,
       and to treat such costs as eligible fuel expense.

249.   Special circumstances exist and it is appropriate for ETI to_recover the rough production
       cost equalization costs reallocated to ETI as a result of the FERC’s decision in Order
       No. 720-A.

Other Issues
250.   A deferred accounting of ETI’s Midwest Independent Transmission System Operator
       (MISO) transition expenses is not necessary to carry out any requirement of PURA.

251.   Eli should include $1.6 million in base rates fur MISO transition expense.

252.   Deleted.

253.   Transmission Cost Recovery Factor baseline values should be set during the compliance
       phase of this docket, after the Commission makes final rulings on the various contested
       issues that may affect this calculation.

254.   Distribution Cost Recovery Factor baseline values should be set during the compliance
       phase of this docket, after the Commission makes final rulings on the various contested
       issues that may affect this calculation.

255.   The appropriate amount for ETI’s purchased-power capacity expense to be included in
       base rates is $245,965.886.

256.    The amount of ETI’s purchased-power capacity expense includes third-party contracts,
       legacy affiliate contracts, other affiliate contracts, and reserve equalization. Whether the
       amounts for all contracts should be included in the baseline for a purchased-capacity rider
       that may be approved in Project No. 39246 is an issue that should be decided in that
       project.
PUC Docket No. 39S96                         Order on Rehearing                         Page 40 of 44
SOAH Docket No. XXX-XX-XXXX


                                    III. Conclusions of Law
I.     ETI is a “public utility” as that term is defined in PURA      § 11.004(1) and an “electric
       utility” as that term is defined in PURA   § 31.002(6).
2.     The Commission exercises regulatory authority over ETI and jurisdiction over the subject
       matter of this application pursuant to PURA     § 14.001, 32.001, 32.101, 33.002, 33.051,
       36.10l—.ll1, and 36.203.

3.     SOAH has jurisdiction over matters related to the conduct of the hearing and the
       preparation of a proposal for decision in this docket, pursuant to PURA        § 14.053 and
       TEx. Gov’T CoDE ANN.       § 2003 .049.
4.     This docket was processed in accordance with the requirements of PURA and the Texas
       Administrative Procedure Act, Tex. Gov’t Code Ann. Chapter 2001.

5.     ETI provided notice of its application in compliance with PURA       § 36.103, P.U.C. PRoc.
       R. 22.5 1(a), and P.U.C. SUBsT. R. 25.235(b)(1)-(3).

6.     Pursuant to PURA       § 33.00 1, each municipality in ETI’s service area that has not ceded
       jurisdiction to the Commission has jurisdiction over the company’s application, which
        seeks to change rates for distribution services within each municipality.

7.      Pursuant to PURA      § 33.05 1, the Commission has jurisdiction over an appeal from a
        municipality’s rate proceeding.

8.      ETI has the burden of proving that the rate change it is requesting is just and reasonable
        pursuant to PIJRA   § 36.006.
9.      In compliance with PURA      § 36.051, ETI’s overall revenues approved in this proceeding
        permit ETI a reasonable opportunity to earn a reasonable return on its invested capital
        used and useful in providing service to the public in excess of its reasonable and
        necessary operating expenses.

 10.    Consistent with PURA       § 36.053, the rates approved in this proceeding are based on
        original cost, less depreciation, of property used and useful to ETI in providing service.

 Ii.    The ADFIT adjustments approved in this proceeding are consistent with PURA         § 3 6.059
        and P.U.C. SuBsT. R. 25.231(c)(2)(C)(i).
PUC Docket No. 39896                        Order on Rehearing                        Page 41 of 44
SOAH Docket No. XXX-XX-XXXX


12.    Including the cash working capital approved in this proceeding in ETI’s rate base is
       consistent with P.U.C. SUBsT. R. 25.231(c)(2)(B)(iii)(IV), which allows a reasonable
       allowance for cash working capital to be included in rate base.

13.    The ROE and overall rate of return authorized in this proceeding are consistent with the
       requirements of PUR.A     § 36.051 and 36.052.
14.    The affiliate expenses approved in this proceeding and included in ETI’s rates meet the
       affiliate payment standards articulated in PUR.A          § 36.05 1, 36.058, and Railroad
       Commission of Texas v. Rio Grande Valley Gas Co, 683 S.W.2d 783 (Tex. App.—
       Austin 1984, no writ).

15.    The ADFIT adjustments approved in this proceeding are consistent with PURA        § 36.059
       and P.U.C. SuBs’r. R. 25.23 1(c)(2)(C)(i).

16.    Pursuant to P.U.C. SuBsT. R. 25.23 l(b)(l)(F), the decommissioning expense approved in
       this case is based on the most current information reasonably available regarding the cost
       of decommissioning, the balance of funds in the decommissioning trust, anticipated
       escalation rates, the anticipated return on the funds in the decommissioning trust, and
       other relevant factors.

17.     ETI has demonstrated that its eligible fuel expenses during the reconciliation period were
       reasonable and necessary expenses incurred to provide reliable electric service to retail
       customers as required by P.U.C. SUBsT. R. 25.236(d)(l)(A). ETI has properly accounted
        for the amount of fuel-related revenues collected pursuant to the fuel factor during the
       reconciliation period as required by P.U.C. SUBsT. R. 25.236(d)(l)(C).

18.     ETI prudently managed the dispatch, operations, and maintenance of its fossil plants
        during the reconciliation period.

19.     The reconciliation period level operating and maintenance expenses for the Spindletop
        facility are eligible fuel expenses pursuant to P.U.C. SUBsT. R. 25.236(a).

19A.    Fuel factors under P.U.C. SUBST. R. 25.237(a)(3) are temporary rates subject to revision
        in a reconciliation proceeding.
PUC Docket No. 39896                        Order on Rehearing                          Page 42 of 44
SOAH Docket No. XXX-XX-XXXX


193.   P.U.C. SuBsT. R. 25.236(d)(2) defines the scope of a fuel reconciliation proceeding to
       include any issue related to the reasonableness of a utility’s fuel expenses and whether
       the utility has over- or under-recovered its reasonable fuel expenses. It is proper to use
       the new line-loss study to calculate Entergy’s fuel reconciliation and over-recovery.

20.    Special circumstances are warranted pursuant to P.U.C. SUBsT. R. 25.236(a)(6) to
       recover rough production equalization payments reallocated to ETI by the FERC.

21.    ETI’s rates, as approved in this proceeding, are just and reasonable in accordance with
       PURA     § 36.003.

                                  IV. Ordering Paragraphs
       In accordance with these findings of fact and conclusions of law, the Commission issues
the following orders:

1.     The proposal for decision prepared by the SOAH ALJs is adopted to the extent consistent
       with this Order.

2.      ETI’s application is granted to the extent consistent with this Order.

3.      ETI shall file in Tariff Control No. 40742 Compliance Tarff Pursuant to Final Order in
        Docket No. 39896 (Application of Entergy Texas, Inc. for Authority to Change Rates,
        Reconcile Fuel Costs, and Obtain Deferred Accounting Treatment) tariffs consistent with
        this Order within 20 days of the date of this Order. No later than ten days after the date
        of the tariff filings, Staff shall file its comments recommending approval, modification,
        or rejection of the individual sheets of the tariff proposal.     Responses to the Staff’s
        recommendation shall be filed no later than 15 days after the filing of the tariff. The
        Commission shall by letter approve, modify, or reject each tariff sheet, effective the date
        of the letter.

4.      The tariff sheets shall be deemed approved and shall become effective on the expiration
        of 20 days from the date of filing, in the absence of written notification of modification or
        rejection by the Commission.      If any sheets are modified or rejected, ETI shall file
        proposed revisions of those sheets in accordance with the Commission’s letter within ten
PVC Docket No. 39896                         Order on Rehearing                          Page 43 of 44
SOAH Docket No. XXX-XX-XXXX


       days of the date of that letter, and the review procedure set out above shall apply to the
       revised sheets.

5.     Copies of all tariff-related filings shall be served on all parties of record.

6.     ETI shall prepare and file as part of its next base rate case a study regarding the
       feasibility of instituting LED-based rates and, if the study shows that such rates are
       feasible, ETI should file proposals for LED-based lighting and traffic signal rates in that
       case. If ETI has LED lighting customers taking service, the study shall include detailed
       information regarding differences in the cost of serving LED and non-LED lighting
       customers. ETI shall provide the results of this study to Cities and interested parties as
       soon as practicable, but no later than the filing of its next rate case.

7.     All other motions, requests for entry of specific findings of fact and conclusions of law,
       and any other requests for general or specific relief, if not expressly granted, are denied.
PUC Docket No. 39896                             Order on Rehearing                         Page 44 of 44
SOAH Docket No. XXX-XX-XXXX



                                                          6/     jsla’enihe,
         SIGNED AT AUSTIN, TEXAS the                  £    day of October 2012.


                                              PUBLIC UTILITY COMMISSION OF TEXAS




                                              c
                                              c
                                              7 ”
                                              DONNA L. NELSON, CHAIRMAN




                                              ROLANDO PABLOS, COMMISSIONER

        I respectfully dissent regarding the utility- and executive-management-class affiliate
transactions. To be consistent with Commission precedent in Docket No. 14965, the indirect
costs of the management of Entergy’s ultimate parent should not be borne by Texas ratepayers.
Therefore, I would disallow the following: $173,867 for Project No. F3PCCPMOOI (Corporate
Performance Management); $372,919 for Project No. F3PCC3 1255 (Operations-Office of the
CEO); and $74,485 for Project No. F3PPC00001 (Chief Operating Officer). I join the
Commission in all other respects for this Order.




                                              KENNETH W. ANDERSJCOMMISSIONER


 q.\cadm\orders\fnaI39OOO39896o on reh docx




           Application of Central Power and Light company for Authority to Change Rates, Docket No. 14965,
           ‘


 Second Order on Rehearing (Oct. 16, 1997).
SOAH DOCKET NO.    473-124*71                                                                                                                  COMM Sch.dul.I
PUC DOCKET NO.     399*9                                                                                                                    R.v.nu. R.qulrem.nt
COMPANY NAME       Entergy Tax.., Inc
TEST YEAR END      30-Jun-Il



                                                                                                  Company                 Commission
                                                                         Company                  R.questad               Adjustm.nta              Ccmmiaslon
                                                   Te.t Y.ar            A4ustin.nb                 Teat Year              To Company                 Adjusted
                                                     Total              To Test Year             Total Electric             Request                Total Electric
                                                      (a)                   (it)                      (c)                     (d)                  (.) — (C) + (6)

REVENUE REQUIREMENT

Operation. & Maintenance                       $   1,291,884,714    $     (1,075,148,117)    $        218,536,507     $     (24,550,490)       $       191,986.107
Regulatoiy Debits and CredIts     40700        $      (8,784,608)   $         12,030,533     $          5,245,925     $        (324,121)       $         4.921,804
AccretIon Expense                              $         212,783    $           (212,783)    $                    -   $                 -      $
Intere.t on Customer Deposits     \            $               -    $             68,965     $              68,965    $         (25.938)       $             43,047
 Oecommtssioning enae                          $               -    $                   .    $                    -   $                        $
Depredation & Miortlzatlon Expense             S      78,072,459    $         22,558,698     $         98,631,157     $      (8,253,316)       $        92.377,641
Taxes Othsr Than Income Taxes                  $      63,023,906    $         (2,533,159)    $         60,490,747     $      (2,874,506)       S        57,618,241
Federal Income Taxes                           $     (23,407,031)   $         67,296,739     $         43,889,708     $       6,181,384        $        50.071.092
Current State Income Taxes                     $        (127,519)   $              89,787    $            (37,732)    $          37,732        $
Deferred Federal Income Taxee                  $      87,051,463    $        (52,069,274)    $         14,982,189     $     (14,962,189)       $
Deferred State Income Taxse                *   $         812,285    $           (727,918)    $             84,347     $         (84,347)       $
 invesitnent Tax CredIts          411.00       S      (1,611,177)   $             (48,429)   $         (1,657,608)    $       1,657,806        $
Consolidated Tax Savings Adjustment            S               -    $                   -    $                    -   $                 -      S
Ratuni on Invested Capital                                     -    $        155,162,991     $        155,162,991     $     (14,562,393)       $      140,800,598
TOTAl.                                         $   1,499,127,266    $       (873.549,*47)    S        593,377,30*     $     (66,780,678)       $      537,012,730


Plus:
Mdback Purchasad Power Rider      555.00                                                                                                       $      244,539,884
Addback’ Inlerniptibie ServIces   55500
         Total Mdbacks                                                                                                                         $      244,639,984


 Total COMM Revenue Requirement                                                                                                                S      782,156,614
80*54 OOC*CEV NO.    473-124)7)                                                                                                                                                    co      Se111d. I
PUC 000(1? N         —                                                                                                                                                                  0839 02n..
C0Mtr N*             05011)9 Thi56 NO.
TEST VEAK OND        36-41

                                                                                                           Coi.eiiy
                                                                                   Ca                                                      AdIl.66..,55
0PfRAOt50 *J 60MNTWNcO 0XP11691                         T507..t                                              150Y                          ToCem9089                                  A4u5084
                                                         1.601                    Th Ti50 You              10605                                                                   ‘robS m..*,.
                                                           (8$                         (b)                     (@5                             (4)                                 (.5 • (@5 • (4$
                                            AL NO
  0p11ob111 & 58flIfl60
         Prod 0p’50on 11d 54,w               500    $            5.338,227    $              52.215    1              5.390.442       $              (96,362)                  S           5,204,060
         Fud                                 501    $             (285,242)   $                                        (256,242)      $                                        S            (256242)
         Fud-CI                              501    S             884,145     $            (503,0015   $                    554       $                        -               5                584
         Fud-Nod 0*.                         501    5       330,038,990       S        (330,035,995)   S                              $                        .               S
         Fuel-CbS                            501    S        49,170,094       $         (46,518.748)   $              2.561,340       S               (1,4*)                   $           2,549,550
         $1.11” ExpeIleel                    502    $         3,900,503       S              40,940    $              354174)         $              (61,223)                  $           3,680,520
                 Eup.,..                     506    $         2,529,473       $               4516     $              2,530,985       $                 684                    $           2.5*873
         MIIcS60IIPOWeIEu9001II              505    $            5,135,021    $              31.297    $              8,167,215       $              (74,341)                  $           6,002,871
         84n                                 507    $             131,131     5                   -    $                131,131       $                                        $             131,131
         NOX      ,. MoeIIflCe E7$In0        500    $             (43,244)    $             43,244     $                          -   $                        .               $
         N0X8.ICudAIO.90c.Eu90000            500    *              11,904     $            (11,504)    $                          .   $                        -               5                         -

         UIIM.m50oISl55vafldEflg             510    $            1.165,565    S             21,037     $              1.187,533       S              (15,303)                  $           1,189,330
                                             511    $         3,104,201       S              4,593     5              3.108,794       *               (6,812)                  S           3.101,922
         II..eloo$bo4I1p5eM                  512    5        12,502,212       $             21,742     $             12.813,964       S              (17,881)                  $          12,596,367
         II.o$de$6$colw4                     513    5         5,401,510       S            720,701     S              5.221.301       $              (27,550)                  5           6103,781
         UdnWIeIIO$n*Csb88lp$Iflt            514    5         1,314,917       9            (15,501)    $              1,208,118       $              (15880)                   $           1,280,227
         Hydr.i4cOp51ob95upvIlldEflg         535    $              (541)      $                 (27)   5                    (958)      $                   9                   $                (850)
         MIICH5OIOPOWO4010III800             539    $                (12)     $                    -   5                     (12)      5                       -               $                 (12)
         Me88.nan06$upt50dEnS                541    5            (1,350)      S                 (32)   S                  (1,201)      $                  14                   $              (1,377)
         M5050n1110.atdel*tC p5814           544    5             1,303       $                  13    $                   1,316       $                 (25)                  $               1,250
         M.lnW.w110$ SOPS (iylob p5*4        545    $               543       5                    -   3                     543       5                       -               $                 543
         OpeueSupvwdEn5                      546    $            (1,268)      *                 (12)   5                  (1.300)      5                  23                   $              (1.271)
         I*.c.06iwPooGinEwp                  549    $                (91)     S                    -   5                     (91)      $                       -               $                 (91)
         Pwdwe.dPaeer-Syte56CompInl95        556    $       (11,253,452       S        (111,253,452)   $                          -    $                       -               $
         Durd*eIdP1-*OmO0leS                 555    $       169,034,737       $        (150,034,737)   $                          -    $          533,503          .‘    ,,,   $             532403
         Co.0.nlbScIl                        555    $       148,558,961       $        (148,658,981)   $                          .    $                       -               $
         e@ P501 PwPc*-MNO588                555    $       308.966.758       S        (306,866,758)   S                          -    $                       -               $                         -




         Puetfled P01198534*058.             556    $        25,558,973       S         (25,558,973)   $                          -    $                       -               5                         -

         Re1•.b Energy Credt                 555    $                    -    $                    ‘   $                          ‘    $         623,303                       $             623,303
         Syo58mConb58IloedDlIpbSl            555    $            081,501      $              19,858    $                971,377        $         (10,111)                      $             962,258
         SynCO.d&D58p*4110098                557    $            321,466      $              4,301     5                325,758        $          (6,301)                      $             310,366
         Ddermd ENcSlc Fuel Coil             $57    $        (52,121,522)     $         52,121,522     $                          .    5                       .               $
         DW00041’Xc9990llyflder              557    $            (12,448)     $             12,448     $                          -    $                       .               $                         -

         Trnel4eelon Op. Sup. S Lop.         550    $          5,588.07$      $           (117,000)    5          5,480.270            $          (31,048)                     $           $410,231
         i.o50O98*44nç                       561    $            542,020      $              5,967     $             551,807           $          (70.413)                     S            772.194
         t..o44058p*4*19-rebbSSlr            561    $            231,424      $              5.608     S             237.032           $            1,191                      $             235223
         t.o.d058pob*195505015050lS3m        561    5          1,422,924      $             31,590     $           1,454,514           8            6,356                      $            1,481,179
         5.066 DNpbS*ig-Tt.n. $.,v S Sill    561    $             511,096     S             12.504     $             550.680           *            3,955                      5              503748
         SyilaiPbS50i&SNOdOIOI11             561    $           385.694       5              7.871     5             393.581           $            1,766                      $              356.31$
         Treneribdon Service SSjdIeI         561    $            52,780       $              1,130     $              53,919           $              242                      $               54,161
         7r00.ml.66nS5880nEqulpmiil          562    $           142.026       S                925     $             143.561           5           (1,913)                     $              141,730
         1’ren.O$4lJn.E,ce..                 $63    $           483.355       S                 86     $             483,451           $             (129)                     1              483.322
         l’ren.pbSelon        “l             t      $         1,371,103       $          9,319,479     $         (0,606,582            S       (8,942,706)                     $            1,753,707
         Ulc.T,.......l...Eupecee.           5*     $           024,736       $            (19.401)    9             906.335           1          (11.519)                     $              903,011
         4.058                               561    5           061.          $                    -   $             987.023           $                   -                   5              957,923
         Mint $49r Md 676                    568    $         3,041,227       $            313,000     $          3.354,323            $             (29,900)                  5           3,324.464
         MWtOfSSidsw..                       569    $           105,843       $                 42     $             106,654           $              (8,215)                  $              100,480
         MinI 11111. Ccnipuicr S 1.1.0cm     569    $           448,842       $              6.215     $             455.05?           $                 165                   5              455,212
         Tr**n48e551 UceOSbSoi EquIp         570    5         1.652,713       $              7,266     $          1,605,070            $             (14,177)                  $            1,685.502
         T.......Ia.icfl 1 OH 5.31. Equ      571    $         1,790,447       $                 40     $          1,790.487            $                 (79)                  $            1,790,408
         U55L Of SOPs. 1’,sn.minon           573    $            52,814       $                    -   $              52,814           $                                       $               52,514
         4eglcbSEn*gy.OparSupv               $75    1            15996        $           4.034,420    5          4,063,418           $        (2,452.969)              ...    $            1.600,420
         QeyA14ed5R8dT$50WPP                 575    $            37,069       $                 610    $              31.879          $              (397)                     5               37,482
         IbNO4o$CeInpAw$o$eWP#               578    $             3168        $                    -   $               3168           S                    .                   S                3,105
         Olfllbl0c00ISlJp.&Efl81             500    S         5,357.006       $             38,903     S          5,383.900           $           (66,797)                     5           5,317,101
         0591550005.055 OI.46J1I..,          581    5           448.718       S              4,361     $             463,055          $            (5,488)                     5              444,597
         C)5955500P156010n5151.fl...         552    5           471,978       $              2,931     $             474,900          S            (5,715)                     5             469,154
         OsOLoilon 014 LIn. Lupine..         583    5           103,332       5                771     $             104.103          $            (1,511)                     $              102,552
         onde.WoufldLM.Eup.nee.              554    $           746,886       5              2,538     $             749.624          $            (5,173)                     $              744.361
         So... LJglI*1g S 5 Sys              585    5           286.609       $              2,296     $            259,106           $            (4,152)                     $              254,863
         Me58rExperees                       586    S         2,008,756       $             13.553     $          2.102.340           $           (25,176)                     $           2,077,113
         CuaLoner 4.119,,..                  587    $           410.236       $              3,787     5            474.023           $            (7,349)                     5             486.874
         S6ineooiOlsOlbu$onEqu               585    1         1,503,004       S              4,508     $          1,501,605           S           (19.425)                     5           1,488,084
         4.59                                589    1         3.926,620       $                   -    $          3.925,826           5                    -                   $           3,935,826
         OssLoino M*4Supr S E,               590    $         1,466,811       5              (4,005)   $          1,451,602           $           (22,447)                     $           1,425,156
         t Of 9Lu5000e                       591    $           180,455       S                   -    $             180,488          $                    .                   $              5804*
         DlsobMcr6S59onEq.4p                 502    $           800,084       $              8,196     $            566270            $           (11,075)                     $             886,102
         D1e1155000 l4OH 60..                593    $        12,544,166       5             20,914     $         50,568,019           5           (43,624)                     $          12,521,5*
         tJrinrgIQ.Mic ISo. E76101e1         594    $           802.468       5              5,293     $            507,750           5           (10,732)                     S             791,035
         Did 58*4 Ski. ThiS, R99.s           596    S            15,881       S                 SI     $              15,992          $               (35)                     5               15.866
         M50i95el LSl*& 5(959 Sys            500    S           635.205       $              4,176     $            630,386           5            (8,186)                     S             531,107
         ibIinc.4481I Roods.y Sac 5.55       508    S           392,358       1              2.670     S            396,036           $            (5.332)                     5             309,784
         PM....... 0158.98.                  597    $           109,166       $              1,368     S            180,582           $            (2,678)                     5             157,674
         l801 DII) P504                      598    5           449.066       5              1,928     S            451,794           5            (3,039)                     $             448,796
         5sçun50o0.Cuinm.tA                  901    $           258.934       5              2,458     5            261.392           $            (4,582)                     $             258,840
         U.Ier R1g Lop                       902    S         3,943,502       S              5,762     5          3.862,264           $            (9,385)                     $           3,842,580
         ClnarR.COtdI                        903    $         5,250,161       5             71.900     $          5,322,750           $           (66,377)                     $           5258.373
         CudnwrCOlIIoion                     903    5         4,745,921       $             30,181     S          4,784,002           $                    -                   $           4.784,092
         CoiLonerDepbSNOrad                 9032    S                    -    $                   -    $                       .      $                    .                   5                     -




         UnbSec9inAsb                        804    S         2,635,831       $          2,051,200     $         4,887,120            5         (450,250)                      S         4.421,510
                        55.59.. 4                        0900000000000                                      0006230108688                                                           0006236106688
         Urscclinbl *iob-re.inu e$                  S                    .    $           (307548)     S              (307548)        $          307648                        $
         Uncoi..Ait.EIeil-Wfl58Off           904              (1,106,957)     $                   -    $             (1,106,587)      $                    -                   $          (1,105,657)
         P.605.859000                        906    $             33,149      S                 610    $                 33,765       $                (610)                   $              33,060
         F050r9 Eupinas                     428.5   5                    .    $                   -    $                      -       $                    -                   $
                        Fnn Fa                          00006000000000                                     00000000000000                                                          00000000000000
         Supetedor                           907    5           392.505       $              (2.7215   S           369,754            $              (5,029)                   S           394,155
                                                               _________                                _______




       CusIom.tAui.1..ic.            90$   $      9.189.838    1       (7,250909)     $     1938,129    $       (87,298)   $     1871,431
       CuIm.As.aI08ov.(lundet        908   S      1,747892     $       (1,747,892)    $             -   $             -    $
       Intoina9on&ln.Ad,11ing        909   $        937,069    $              (878)   $       938,193   $        (4,056)   $       932,137
       MCustSer.4ce.eldInfr,lm.$on   950   $      1,181.95$    $             4,764    $     1,156,782   8                  S     1,158,782
       SaeeSupeMsicr                 815   $            829    $                 7    $           836   S       (17,487)   $       (16,631)
       Demon          S.øneE,®       912   $        730,181    $           14,522     $       744,883   $       (56,597)   $       728.086
       Ad’.tt9ffigEp.ns.             513   $        110,202    $            (2,379)   $       107,823   $           (58)   $       107,765
       14190. Sa.eE*p.ne.            95$   $        256,778    $             1,715    $       258,490   $        (1,390)   $       287,100
                                           S               -                          S             -                                    -




‘1’OTALOpere84n.&MelrSan.no.               $   1,207,284,053   $   (1,075,013,726)    S   136,250.387   $   (15,342,739)   $   124,807,818
                                                                                                                                                           CO lcfll
SOMl DC108T NO.     XXX-XX-XXXX                                                                                                                             oa lop....
PUC DOCKET NO       31118
COAMY NAKE          Eii90gy T.x   .iC.
TSST Yf  8960       30-Jun41
                                                                                                          Com,asl                    CoMaNdee
                                                                             Ccaipai                      R.qwe44ed                  Adu60i,ai
                                                                            04u.a.1a89                    7995 Y.                    Ye Comp                A4d
                                                    T186 Yw
                                                                            T.rfvaiv                     ThI.cb1C                                          ThWSkcb96
                                                      7090
                                                                                )b)                          (c)                        Id
                                                      1$


  AdmInNO%.e a 0aW1                                                                                                I0,946,792    $      (5,173.100)    S       11,112,004
              I Gaiid SoMS..                    $       ;e.4o8.932      $             (1,460,140)    $
                                                                                                                                             (5,400)   $        1,125,404
                                                         1,500,193      $               (489,339)    8              1,130,864    S
        019o. Sup94. a Lop               921    8
                                                                                                     $              1.080.947    $              214    $        1,001.181
        AaiWi Eupaie TrW.,Nd             922    $        1089,941       $
                                                                                      (3431,183)     8              8,490,468    $          (69.762)   I        6,400.644
        Ou80ds 84M                       923    $       (4,021,809      $
                                                                                           1,297     $              1,136,719                          $        1,136,719
        Pmpty kieur.n08                  924    $        1,134,432      $
                                                                                       5,000.004     $              8,780,000    $        (491,172)    8        6,286,626
        P1ui490n fat Pmpatf klse.nce     924    $        3,096,960
                                                                                                     8              1,153,578                          $        1,153,518
                      i..wunMuuU         924    $        1,153,576
                                                                                           7,424     $               1,901,062   8          (5,43)     $        1,861,146
                 068911                  928    $          1,859.666    $
                                                                                         (17,981)    $             27,009.568    1      (2.618,308)    $       24,331.281
        EmØae. Pao a $68969              928    $       27,027,567      $
                                                                                                                    5,723.932    $      (4,100.711)    $        1,973,215
                              Sop        928    $        7.708.336      S             11,904,403)    $
        R.917                                                                                                           81,973   $            (343)    $           81,632
                                         9101   $           62.040      $                     (66)   $
        G.nat1dun9 Lop                                                                                               1.020.480   8          (9,161)    *        1,011,269
                                         9302   $          798,130                       224,312     $
                                                                                                     $                      21   I                     S               21
         A0201 0.a90paoM Eopa            9302   8               21
                                         9302   8           79.478      $                (7SA78)     $
         D4W P999 and Eop.n...                                                                                      3,265,589                          •         3206.519
                                          931   $        3.264.426      $                  1.184     1
         R.nb                                                                                                       1.600.301    $           (3.940)   $         (.866.361
                                         936    8           1.951.322                      2.979
         55909.05 G.ietN P904
                                                                                      (4,134,301)                  60.280.240           (13,207,151)           81,078,489
  TOTAl. Adnlfl5.V. I                                      84,420,831

                                                                                (1,071,144,llfl                210.136W                 —9)            $       111.111,107
 TOTAL 01 U                                           1,291.114,714
SOAH DOcKET NO.       413.12.2879                                                                                                                    C0    8c154ub
PUC DOcKET NO         31161                                                                                                                            ki’eeIed Cap*d
CONPANY NA            E56..y l.a.., 9..
TEST YEAR END         55-Ju11
                                                                                                                               c-
                                                                          Camp.iy                   R.qu.0%d                   A41m81.nb              CmlalIa.
                                              7.16   Yale                A4..6814,b                  7.16 Y.                   To Cam9.19               Aduel9d
                                                ro                       Ta ‘r.. y..e              Th161 EI.c16.                 Raq.e                Toll) El.c04
                                                 (1)                          (b)                        (c

INVESTED CAPWM.


 PilinSamIc.                              $     3,521,386,157        $        (251,512,491)    $        3,389,955,095      $        (335,753)    $       3.289.519,043
 AunsialldO.pmc(.bon                      $    11.417546.112)        $         148.051.290     $       (1.269.614.612)     $                -    $      (1.259.684.562)

 N.tPIant)OSI.v)c.                        1     2,102,422,015        $        (103,46)201)     $        I996,97Q,$(4       S        (338.753)    $       1,999,835,061
                                                                     $
 Ccn.SuONfl Wont b Ptomal                 $                      -   $                         $                      .    $                -    $
 P1.114166 lot FtWre U..                  $                      -   $                         $                      ‘    $
 WNIloI5CWoAIOI06                         $                      -   $           (2.013,921)   $          (2,689,275)      1       (3.807.969)   $          (6,387,234)
                                          $          53,759,975      S                    -    S          53,759,975       $       (1,016.460)   $          52,693.456
 M.16i 906 Suçi6.                         $          29,252.574      $                    -    $          29.252.574       1           32.847    $          29,255.421
 P199.ym.t                                $           7.386.433      $             (148.396)   $             7.218.031     S          515.3)3    S            8.134,360
 Pmçlny 98wm R...am.                      $                      .   $           59.760.744    $           59,769.744      $                -               59.795.744
 In)ufla. and O.m.Q.. R.w’w.              $           (5,516,243)    S                    -    $           (5,589,243)     S                -    $          (5.589.243)
 CoalCle6.n..c.R..am.                     $            1,400.380     $                    -    $             1.400,360     $                     $            1400.350
 tJnfun66d P.n16l                         5          (53.715.541)    $          109,689,388    $           55,973,545      $      (25,311,238)   $          30.582.306
 A1c.l                                    $                 61,914   $                    -    $                66,914     5                     5               88,914
              Raw.                        $            3,412,379     5           (4,974.589)   $            (1,062,190)    5                -    $           (1,052.190)
 CuSlOtn.tDlpaa                           $          (35.872,475)    $                    -    $          (35.872,475)     $                ‘    $         (35.872,476)
 Rag.M9ot, 44aab and 1.16009..            $                      -   $          28.366.959     $           28,366,869      $      (11,054,054)   $          15,312,756
 54zumu)aIIdDFFT                          $      (824,336,891)       $         389,957,144     $         (464,371,547)     $        8,398.408    $        (447,573,142)
RIWCI..Exp.ns..                           $                          $           6,175.000     $             6.175.000     $       (8.175.000)   $
                                                                 -                        -                           .                     -




TOTAL sWEATED CAPITAL (RATE SASS)         $     1.272,188.381        $         481.910,048     $        1.742,421,011      $      (49,282.831)   $       1.100,128,144


RATE OF ROTURN                                              5.140%                                                 9.92%                                       6.2100%


RETURN ON INVESTED CAPITAL                S                      -   $          166,182,611    $          191,192,511      1      (14,882.353)   $         140,800.181
                                                                                                                                          _______
                                                                                                                                          _______              ________
                                                                                         _________
                                                                                         __________
                                                                                         __________




101440003(67 No.       473.10-2673                                                                                                                             C0     Schedule NSA
puc ooc.st No.         33660                                                                                                                                        ,e
C0*J8V 158             Enheg’ Tee... I...
7897 YEAR 8560         30.J..-11
                                                                                                                      Com                     Com
                                                                                                                                              A4
                                                                   T.e6 Ye..                 ‘‘                       7.66 Ye68               to C068989
                                                                                                                                                 5                   A4i..68d
                                                                     toed                    To ta.4YW               Toed llecbb                R.ie.(             Toed IlecOle
                                                                      (.1                         (b                      (c)                     (9)              (.1.10)11(9)
EleoVI. P9.669,1.00468                          -




          k4_ P56,4
                       Omeni06Non                       301 $            1.341,890       $         4,958.233     1          0.306.132     $                -   $         8,306,132
                       ldhc IcOngAl. P56,4              303 $           96.766.717       9         4.196,096     $        100.966.408     $                -   $       100.966.406
                                                            $           96.133.010       $         9,157,932     $        107261531       $                -   $       107,291.521
          od P4
             Land and Land R1
                           186
                           6                            310    $         4,512.673       1                  -    $          4,512,873     $                -   $         4.612,173
             S0ucbjree04 Impoul                         311    $       112,930,626       5         1,096,016     $        174.026,645     $                    3       174.029.648
             BOdetPIlEqulpm.nl                          312    S       386,471,042       $        10,638,417     $        399.395,459     $                -   $       399,315,450
             Tu.549.n.’cO..                             314    $       166,170,111       $         6,767,916     $        197,963,030     3                -   $        191,963,030
             AeeciyEqwpme6                              315    $        96,272.169       9        10750,419      $        101,032,601     $                    $        107,032.606
             Misc PO86IP56,4Equlp                       316    S        10.843,013       $         1,864,464     S         12,712.547     S                -   8         12,712.547
             AaaReIl.Co86                               317    5           419,211       S          (419,211)    8                   -    S                    $                  -


             Aceaeooy Elec Equip                        334    $           218,535       $                  -    S            216,536     $                -   S           218,531
             Misc P P41.15 Equip                        336    $            31.2%        $                   ‘   S             37.299     $                    5            37.289
                                                                                     -                           S                   -                         S
          To56Podon8onPlai,4                                   5       662,890,942       $        32,921,027     $        690,811,969     $                -   S       896,6I1.969

          7081.ml.ian P4.04
                      Land                             3501    S         9.019.879       $         4.247.242     $         13,821.121     5            -       S        13.821,121
                       8.5.006115.                     3502    $        33,022.888       $           336,736     S         33,979,823     S            -       $        33,979,623
                       SSuCSeee 6116 569110,             352   S        21,906,777       $           689,302     $         22,579,829     5            -       5        32.579629
                       S4410n Eq.ipmen4                  353   S       344,899,139       5        10,429,463     5        355,296.602     5            -       5       358.296,800
                       Tow.oi S Flohoee                  354   5        25.360,394       $            04,086     5         23,424,490     $            -       $        25,424.480
                       Pole.&Flo5a                       355   S       966,983.323       6        13,124,724     $        160,286,247     $            -       $       160,286,047
                       QoelheedCOndus10                  350   5       186,096,661       $        12,070,240     5        178,169,231     S            -       $       178.869.231
                       Und619t000d Con                   357   $                         $                   -   S                   -    S                    S
                       Urld.tp0Ia1dCond4r                388   $              321.711    $                   -   $            329,717     $                    $           321717
                       00569 end l’r.d.                  359   $              202,766    5                   -   S            202,1%      $            -       $           202,786
                                                               S                     -                           S                   -    9            -


           tond t,an..dedon Plane                              S       783.528,863       $        42,082,342     S        810,591.238     *                -   $       910,591,235

                       Sand                            3801    5          4,118,966                              S           4.171.966    3                -   $         4,176,986
                       E..em.n9,                       3602    $         11,759,529                              $          11,758,529    $                -   5        11,759,529
                       SSu09XandbllpOre                 381    5          1,867.817      S            157,089    5           8,014,606    S                -   S         8,014,908
                                                        362    $        156,704,009      5          7,366,1%     5         164,369.178    5                -   5       164.289.178
                       Pole.,T.8FI51aeo                 364    5        156,114,784      6         36387,319     $         221,402,102    $                -   $       321,402.103
                       04-4 Can61.,i3 Danisel           366    5        I70,541,0I4      $         44,147,416    5         214,688,420    $                -   8       214,618,432
                       Und.powld 000666                 2%     $         22,087,429      5          1,103,810    $          23.171.298    S                -   5        23,171,298
                       UOCon& Doulo..                    367   8         54,221,823      S          7,121,087    5          91,343,510    3                -   $        91,343,590
                       LM.T,..mI..                      388    8       285,357,206       1         73.111.187    $         358.466,376    $                -   S       se.4e.378
                       3.ndCee.Ooe,tleed               3691    $         41,093351       5         13,002,741    $          54,186,300    $                -   $         54,166,300
                       $4Mcee.ljnde.VOund              3692    S         32,193,166      $          4.314.456    S          36,427,624    $                    $         36,427,824
                       MOISt.                           370    $         30,110388       9         (1,606,489)   $          28.301.819    $                -   5         26,301,816
                       1no.*OOC68PF.                     311   $         18,132,416      5          2,318.512    5          18,461,078    $                -   S         98,451,018
                       Sb.LI9MO                          373   5           (228.908)     5          2,373.030    5           2,151.130    $                .   $          2,151,130
                       Non Roede.y Lli8nQ              3732    $             (21.854)    $           (401.392)   $            (423.046)   $                -   5            433,9463
           7o5609,bSbcOon P96,4                                5      4,047,003,106      5        489,387,665    $       1,236,391,210    5                    S      1,236,391270

                     Ca.npuMO H.0dwu.                    382 S                  60.023   $                   -   $              60.623    5                -   $             60,823
                     ConipulerSo8wwI                     383 S               3,366.130   5                   -   S           3.316.130    S                -   $          3.386.130
           Toial00pued                                       $               3.436,753   $                   -   5           3,428,753    $                    5          3,428,753


                       LaM S Laid 01056                  389   5             5,147,436   6            (90,259)   5          5,057,177     5            -       $         5,067,177
                       Struotwe 6 Impiouom               390   5            53.909,813   $          3,034,657    5         56,944.410     5            -       $        59.644.410
                       Office FiaN$e & Eqi40           391 1   5               994,536   $            (58,226)   5            936.310     S            -       8           986.310
                       Inlomialon $ye56ui              3912    5            11,646,603   S          1.223,920    $         13,870,723     S            -       5        18,670,723
                       DMa HanMaq Equip                3913    S               911.040   5                982    5            918.522     5            -       $           918,532
                       Tr.poo9.3onEq                     392   5                91.916   $            (81,417)   5             10,511     $            -       S            10,511
                       99,008 Eqidpnent                  393   5             3,228,653   S                   -   $          3,226.653     5                    8         3,228,863
                       looN. SliopIOamquE                394   S             7,356,526   5            451,353    5          3,307,964     $            .       5         8,301964
                       Labary EqulpnieM                  396   $               600.637   9           (300,192)   S            350445      5                    5           300,445
                       P0981 aped EquIp                  396   5               526,899   S                   -                536,669     S            -       5           536,899
                       LliscConvnEquIpme04             3971    S             5,107,448   5           252.900     S          5.380.425     8            -       $         5,360,425
                       Comrn&I6uu.....Equ              3912    $            40,152,021   8           233,691     $         40.416.318     $            -       $        40.416.313
                       MOo Equlpn,enl                    396   5               989,421   $           (26,332)    5            943.069     $            -       5           943,059
                                                               8                     ‘                           9                   .                         5
           TotidGenendPla,4                                    $       137.171.318       5          4,0.41,206   5        141,819,531     $            -       5        141,619,526

           0180510 ConS. AFUOC                                 $         (8,362,482)     5                       $         (8.382.452)    $            -       5        (6,382,452)
           CotEI.cCaehFlOaR.                                   $       243,427,857       5       (243,421,858)   S                  (1(   5            -       9                 (1)
           uied,g56eeCon,plOI.dooChee                      303 5             64,260      5            (52,1831   9             11.412     $            -       $            11,412
           CnmplOI.d Con51uulon MaCh..              301 34N    $        23,532.587       0        (20.540.477)   S          2.582i10      $            -       S         2.5110
           Conipleled00068ilnOICha..                200468     $        37,511.569       5         14,319,209    S         51,836,191     $            -       5        51.836.790
           ComØOIed Co..aSn 600 156 Cede            300.373   $        153.102,836       S       (129,10l,876)   5         22,401,060     S            -       5        22,401,080
           COn.Ø.lSd Con.buul&, Ma C3e              31.4.5    $           5.714.246      $           (777,824)   $          4,026.822     S            -       S         4,936,822
                                                          311 5           1,127,778      5                   ‘   8          1,127,778     5                    5          1.427,773
                                                               $       460,108,601       S       (385,981.394)   S         74,523,407     5                -   S        74.523,401

                                                               $      5,317,216,186      1       (191,411.320)   5       3,289,118,166    S        306.112)    1      3,210.S1l.141
                                                                                                                                                                                                 C098M Sdiedds Es
SOM4 DOCKET NO.      XXX-XX-XXXX
                                                                                                                                                                                                D96rocI.*om Eapaii..
PUC DOCKET No.       36868
COUPAIIV NA          Eargy 7i.a.. Nc.
TEST YEAR END        30-Jun-il
                                                                                                                                      Comp.ny                    Ccmim+unløn
                                                                                                 —                                                               unbnE
                                                                                                                                                                 TeCo.rq..y
                                                                                                                                                                                                         CcmMNcNn
                                                                   T..tYe.r                     ‘99                                   T.48Y.ar
                                                                     ToNI                       To TMtY.                             TONI 840580                   R.9u150                               ToNI EI.c58.
                                                                                                    (8)                                  (0)                     (d) (I). (c)                                (a)
                                                                      (a)


                                                                                                        816,683          8                     1,111.730     S         (424,561)                8               1,287,159
         Sbuc*w688(nlplQo.m.nN                      311    8             1,093,087      $
                                                                                                        045.588          $                     9.611.234     $       (2.028.862)                $               7,582.572
         8PEqwpnuK                                  312    $             8.765278       8
                                                                                                      2,045,867          S                     4,528,931     $       (1,105,324)                5               3.423.813
         troGan.roNrUr                              314    $             2,462.860      $
                                                                                        S               398,883          $                     2,857,646     $         (430,004)                $               2.227.644
         Acc.a.0t5 E1e06 Epipni..K                  315    $             2.282,265
                                                                                                         89,368          $                       303.472     $          (53,573)                $                 248.599
         +*ec Pr P(4 Equ(p                          318    8               239,068      $
                                                    311                   (331,856)     $               331.951          $                                   I                                  $
         ASaI(naøiflanlOtOga8On                            $                                                                                            -
                                                                                                                                                                                ‘



                                                                                                                                                                                                                      245
                                                    335    $                 1,188      $                   (943)        $                            245    $                  .               $
         M4cPrP(ar4Equ+p                                                                                                                                                                         $             14.770,142
                                                           8            14,510,906      8             4,301,880          $                     18,812,586    S        (4,042,444)
                     8CNiProduc8on
                                                                                                        (85,595)         8                        397,392    S                                   $                351,392
         Laid Ea..monN                         3502        $               463,058      $                                                                                       -




                                                                                                           (315)         $                        417,406    $                                   $                417.409
         Sb,xaa I Jn.prosl.5w                   352        $               417.724      8                                                                                       -




                                                                                                      2,982,819          $                      8,332.494    5                                   $              9,332,494
         SIaOon EqUpm.w6                        363        $             5,376.975      8                                                                                       .


                                                                                                         48,641          5                        463,4(2    $          (101,469)                $                386,943
         Tqb,tI8fldF(81W51                       364       S               418,185      $
                                                                                                        719,244          5                      4,951,816    $                                   $              4.511,818
         P0I*IndPIxIum.                          355       $             4,182,515      5                                                                                       -




                                                                                                      1,162,893          $                      4.022,901    S                                   8              4.022.901
         0+4 Ccnduca & Or4oaa                    356       $             2.860,208      8
                                                                                                          5.014          $                          8.423    8                                   5                  8,423
         Und.o+adCiro&D.v+c..                    388       $                 1,409      5                                                                                       -




                                                                                                                                                    3,084    $                                   $                  3,064
         RoaN and TraiN                          356       $                   880      3                 2,224          $                                                      .



                                                                                                      4,882,480          $                     (9,608,934    $          (107,4803                $             18,497,485
                      SubNI Tranw4e55i                     5            (3,722,474      $

                                                                                                         (30,175)        3                        210,178    $                                   8                210,778
          Land R194j                            390.2      5               240,963      $                                                                                           .



                                                                                                           33,069        5                        160,960    8            (9,512)                $                151,468
          S9u88.IImpmoanwr4I                      361      5               127.611      $
                                                                                                         383,575         5                      3,870,290    S          (399,946)                $              3,570.344
          Staaon Epn,.iI                          362      9             3,806,715      $
                                                                                                       1,438,154         S                      8.247,819    $        (1,192,811)                S              7.055,001
                                                  364      5        .    6,809,464      S
                                                                                                       3.244,756         5                      6,545,190    S                                   5              8,545,110
          0HCandtro&D.4c..                        366      $             3.800.424      8                                                                                           -


                                                                                                           32,544        S                        469,443    $                                   5                489,443
          (Jnde+cuildCondu$                         366 $                  439,899      5                                                                                           -




                                                                                                         980,820         8                      3,238.066    8                                   S              3,238.056
          Undargro+md Ccnduc40es & D.v1588          361    $             2,277,438      S                                                                                           -



                                                                                                       3,088,781         $                     13,374,120    $          (776,924)                S             (2.591.798
          Un. Tmn,*onna.,                           366    S            10,285,935      5
                                                                                                       1,272. (63        $                      4.007,468    $           280,720                 S              4.288,180
          Oil Sa’o+oeS                              360    $             2.735,306      $
                                                                                                         394,534         9                      1,416,841    $                                                  1.415,647
          MaWr.                                     370    S             1,020,813      S                                                                                           .




                                                                                                              919        S                        557.117    $                                   $                551.111
          InaNonCusWm.IPn.nNa.                      371    $               556.199      $                                                                                           -




                                                                                                                                                   40,048    $                                                     40,046
          Se.atU5n9.ndS4NI                          373    $                82,666      S                 (22,8(7)       $                                                          -




                                                                                                      10,776.823             $                 42,531,346    $         (2,098,273)                S            40,439,013
                                                           S            31.780,123      8

                                                                                                                             $                     12,125    $                                   5                 12.125
          R96lrawTun*&emtOp.Hadwa.                   382 8                     12,126   5                        .
                                                                                                                                                                                    -



                                                                                                             (601)           S                    573.226    $                                   S                873.226
          Raonai Tune I IRt Op. So.                  383 5                    673,927   S                                                                                           -




                                                                                                        (272,045)            8                  1,081,251    $                                   5               (091.251
          Stn’anIInW,onan.nN                         390       $         1,359,290      8                                                                                           .



                                                                                                       3,319,588             S                  9,832.797    S                                   $               5.832,791
          OfSc.Fuml4ur.&Equ(p+n.nI                   391       5         2,5(4,238      5                                                                                           -




                                                                                                          44,724             8                     45,879    S                                   $                  45,619
          Tranapavti9on Equ9me.0                     392       5               966      5                                                                                            -


                                                                                                         178,112             $                    326.868    8                                   S                 326,668
          sidroe EquarEn(                            393       5           150.568      S                                                                                               -



                                                                                                          06.440             5                    822.951    $                                   $                 822.967
          Tad., S9iop. I Ga.ç. Eqiipmart             394       $           585.947      S                                                                                               .




                                                                                                         254.860             5                    217,386    S                                   $                 277,306
          LabvrONr5 Eqdpmanl                         395       S            22,505      $
                                                                                                           ((7,172)          5                     12,872    5                                   5                  12,872
          PoOp.odadE0tdp.*49                         396       $            30.044      $                                                                                               .




                                                                                                                             8                  1,387.471    5                                   $               (.387.477
                                                     397       S         (.867.818      S               (310,501)                                                                       -


          Cons.ma*aiEqulp+na*                                                                                                                     111,146    5                                                     171,146
                                                     398       5            47.155          $            123,951             $                                                          .


          lJucEqulpmant                                                                                                                         9,764,242    $                                       $           9.164,242
                        SubIoNI GanaN Pled                     $         6.319.274          5          3,354,968              $

                                                                                                        (203,083)            $                   1.777,890       S         (5.130)                $              1.772,786
           ESIOeprao*onEopenaa                       403 5                (.980,088         5


                                                                                                          525.428            5                   1,281.021   S                                    5              (.261.027
           OrganlzallonExp.n.e                       301       5            735.599         5                                                                                           -

                                                                                                                                                                                                                     25.396
                                                                           (117,485)        $             142,841            5                      25,356   S                          ‘         $
           Con88AFUOC                                303       5                                                                                                                                  S                172,246
                                                     303                    (89,797         $              (17,552)          5                     (72,246   8                          -

           Cu.Nm.rA000.aln5                                    $                                                                                                                                  $                182,519
                                                     303                    233.02.4        $              (51,306)          $                     182,819   5                          -


           CuONm.rCCS                                          9                                                                                                                                  S                  18,949
                                                     303                     (8,388         8               (1,437)          5                      18,649   8                          -



           Cu80ma.’CtS                                         5                                                                                                                                  S                118.081
                                                     303                    (17,625         S                  456           5                     118.091   5                          -



           CuaWflia Sad..                                      5                                                                                                                                  1                172.334
                                                     303       S            240,346         8              (88,011)          $                     172.334   8                              ‘


           Da9fbu9on                                                                                                                             1,751,785   5                                    5              1,151,765
                                                     303       $          2.581.529         $            (835,744)           $                                                          .

           A&GiUISC                                                                                                                                488,420   S                                    5                468,420
                                                     303       5            531,420         8              (43,000)          $                                                          -

           A&0lM(SC-La8RI(rad                                                                                                                        2,640   5                                    5                   2,640
                                                     303       $               3,314        $                 (874)          5                                                              -

           Non Nridr Prod Fuel                                                                                                                     9*029     S                                    5                835.029
                                                     303       8            704.5(2         5              (68.483)          $                                                              -


           Non 06a Prod Non-Fuel                                                                                                                   413.575   8                                    8                413.575
                                                     303       $            413,515         5                                5                                                          -


           Reg.odTmna&Mdrt(RTOflCT)
                                                                                                                     -



                                                                                                                             $                     568.649   5                                    $                 588,649
                                                     303       5            741,808         5            (173,160)                                                                          -


           T,a-,ard.aion & O+s8at4800                                                                                                              838.093   S                                                     839.093
                                                     303       5            631 .821        8               7.272            9                                                              ‘


           Trananm
                                                                                                                             5                   8,446,803   5                                       5           8,448,803
                                                               $          7.032,171         $            (583,369)                                                                          .

                        SubNIAfliOrliZa8on ExpaK.


                                                                                                                                 8              88.831,187       8      (8,283,315)                  $          52,377,841
                                                               8         75.072.488         5          22,568,198
  TONI D.r.claSa. I 4+89
                                                                              ___________________
                                                                              ___________________




                                                                                                                                                               coM Icti.d. Fl
SOAH DOCI06T NO.      473. .2915
                                                                                                                                                             Thaae 068.1 Tha,IFI?
PUC oocKlT NO.        3*59
C0ANY NAM$            8n68t91 T.uas, lAl.
7551 YE** E6          30-Jun41
                                                                                                                                           Camm
                                                                                    Ca.np.ny                    P-                                               C,.....,.lae
                                                                                                                                                                  A4uS0.6
                                                       Told                        To Tall 7.86                Told Elecab                 Requ..4               Told Ilecolo
                                                        (a)                            (9)                         (0)                       (6)
TAXES OT((5R THAN FIT


Non R99AN RaNted                                                                                                                             (1,360,227)     $        22844,129
                                                 S        21,631.936          S            2.592,420       $          24,224,360       $
  94 V.Io4.m Taua.-T.oa.                                                                                                                                     $         2,079,883
                                                           2.019.893          1                                        2,010,893       $                 .
  Ad Voi.,n 7.99091.4 $114.1                                                                                                           S     (1.350W)        $        24,821,022
                      Told Pvoç.#ly               $       23,708,829          $            2,582.420       S          26,301.249

  PastoA TitaN                                                                                                           2,l94,098     $        (51,923)     $          2,109,173
          FICA                                    $        2,287,010          $              (122,914)     $
                                                  5           20.530          $                            S                20,530     5           (519)     $             20,011
          FUTA                                                                                         -

                                                                                                                                                             5             21219
                                                              33.991          S                                             33.591     $         (7S1
          5(21*                                                                                        -

                                                                                                                                                (88,120)                2,153,403
                       Tcla(P.yrOl                $        2,341,431          S              (122.914)     $             2318.523      $                     9

   Fr.168hlI Tit...
                       Te                   40533 $                   -        5                           $                      .    5                 .




                       08.86 INtel                S                            5                   -       5                      -    5             -



                                                  S                   -        S                       -   I                           S                 -   S                  -




  0l_ T                                                                                                                                                                   269,306
                                                  $             268,306                                    $               268.399                           $
       ESI Ad Vabam                                                                                                                                                     1,607,869
                                                  S           1,613,936        $               118.362     $             1,129,216     $       (121.549)     $
       ES(P.yml’raal.                                                                                                                                                      40,320
                                                  $              40,220        $                           $                40,220     $                 -   $
       ES) Frand6.1 Tax..                                                                              -

                                                                                                                                                                              190
                                                  $                 190        $                           5                                                 $
       ESIO81St
                                                                                                                                                         .
                                                                                                       -




                                                  S              26,399                                    $                 25.399                          $             25.389
       E0(14W Mta*a. Psytol Tao..
                        Payto6 TaaN               S                 463                                    $                    468
       En) yb..                                                                                                                                                                12
                                                  $                  12                                    5                     12                          5
       En). yNe.Odun*PaymlTex                                                                                                                                5            131.991
       En99$yGldS(ate.Iaum*NIIPIY.03              S             137.061                                    5                137.061
                                                  S           2.068,830        5               116,362     S              2,201,892    $       (121.549)     S          2,060.343

 Rwonun Rdd                                                                                                                                  (1,117,416)     5         10,773.566
  $t,abOI.R.co4pb-T.aN                            S        13.427,794          S           (1,538.799)     5          11,891,094       5
                                                                     0                                               0006400849                                    002003962216
  Effaab.R                                                                                                                                    1,355,884      S
                                                  $                            $           (1,360,684)     1           (1,360,994)     S
  StabG&c..R.cb- O8t                                                  -


                                                                                                                                                                       18,014,164
                                                  $        18.832,527          5           (2.257.405)     5          17,875,122       $     (1,590,908)     $
  LOld Q4 p.c. T                                                                                                                                                   002978732318
  Efteolu. RaN                                        00000000000000                                             0 0207301812541
                                                  S                            8                (78.933)   $              (78,933)     5         78,533      5
  Locif 04 Pactepte -08.86
                                                                                                                                                                                -
                                                                      .




                                                  $                            S                           5                           S                     S
  Stab 040.. Mw.*- rio..                                                                               .                          -                      -
                                                                      -




                                                                          0                                                        0
  Eff.c$viR                                                                                                                                                            28.787,752
                                                  S        33,360,321          $           (5.227,192)     5             28,132,529    S      (1,344,777)    S

                                                  5           1.526.788        $               320,525     S              1,547,317    $       (113,586)     $          1,613,722
   PUCAa..1amelt-TL.
                                                                       0                                                   0.001887                                000311322488
   PUC Ax.aNment EfbcIH. Rate                                                                                                                   210.183      5
   PtjC AjaNlOtent .091.4                         S                       -                    (210.1031   S               (210J631    5                                        -



                                                  5           1,528,789        5                109.166    $              1,836,564    5         37,168      5          1.573.722


                                                  $        63.583.860          S            (2.533.198)    $             10.480.747    S      (2.514.5891    $         17115141
   TOTAL 1*2(5* OmEN THAN
          81000.1 TAXES
                                               ______________________




                                                                                                CONE Sch.dtj. V
80*14 DOCKET NO.      473-12-WS
                                                                                              F.d.f.t Incom. laces
PUC DOCKET NO.        38995
COA5( NA5             En*.x5 T.xBE Nc.
TEST VE** END         3eJim.1i


                                                      P-qu—’d                   C.n,mIe.Nn
FEDERAL 89COUE TAXES- METHOD I
                                                     Al Proço..d                Adu8698nb          C-
                                                       T..t Tees                I. Ca..ip.n          Ac5esNd
                                                     1098 819801.                 Req.e            Total ENcOIc
                                                          (c)                       Id)                  (a)

                                         Tot    S                                             $        140800,590

L,a                                                                                           $         57,409,530
 1r45W Inctd.d fl RiBim                         S                       -



                                                                                              $          042648
 Nnot$zatrTC                                                                                               2*870
                                                                                              $
                                                                                              $
 CaflaoedaNd Tax Saotnga
                                                                                                                  -




                                                                                              2
p.”,.                                                                                         S          15,544,523
  AFUCC                                                                                        $         (1,720,911)
  O9’esP..mi..otOdb.Inc..
  No,md98d T590 Oflom                                                                                      4*745
                                                                                               $
  EOLIESI Tax,.                                                                                            (37,732)
                                                                                               $
  Cwm.lt S Income Tax                                                                          $            84,341
  DaleqyedSlIncOm.Tax                                                                          $
  FASIOS                                        S                       -



                                                                                                                  -

             01 Exco.. OFflD.tIE..,


                                                B                                              $         95.81$ 466
TAXASLE COOWONENT OF RETURN
                                                            0 53840150                                   053646150
TAX FACTOR (111- 35)) 35)
                                                                        0                                51.498,962
TOTAL FIT BEFORE AJUSThIENTS

AncOr
                                                                                               $         (1,642.645)
            at rIG                                                                                         (236870)
                                                                                               6
 Ahja(. at Exc. OFIT - D.çNOon
 Prt Yelp, CunrO FIT                                                                           $
 PrIorY.a.D.Nn.dFrr                                                                            2            483,746
 EOUES) Tax                                                                                    S
 FASIOB                                          S                          -



                                                                                               S
 Other CanaaIldstad Tax 8avm9s
      -
                                                                    -




                                                 S                                             S         80.911,002
 TOTAL FEDERAL SICOW TAXES                                                  -